
  June 29, 2020
  
    
      
      
      Title 33
      Navigation and Navigable Waters
      Parts 1 to 124
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 33:
        
          Chapter I—Coast Guard, Department of Homeland Security
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        701
        Alphabetical List of Agencies Appearing in the CFR
        721
        List of CFR Sections Affected
        731
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 33 CFR 1.01-1 refers to title 33, part 1, section 01-1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register.
        
        
          July 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 33—Navigation and Navigable Waters is composed of three volumes. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020. The first and second volumes, parts 1-124 and 125-199, contain current regulations of the Coast Guard, Department of Homeland Security. The third volume, part 200 to end, contains current regulations of the Corps of Engineers, Department of the Army, and the Saint Lawrence Seaway Development Corporation, Department of Transportation.
      For this volume, Bonnie Fritts and Ann Worley were Chief Editors. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    33 CFR Ch. I (7-1-20 Edition)
    Coast Guard, DHS
    
      
        
        Title 33—Navigation and Navigable Waters
        (This book contains parts 1 to 124)
      
      
        Part
        
          
            chapter i—Coast Guard, Department of Homeland Security
          1
        
        
          Abbreviations Used in This Chapter:
          BMC = Chief Boatswains Mate. CGFR = Coast Guard Federal Register document number. CG = Coast Guard. EM = Electrician's Mate. LS = Lightship. NC = Flag hoist meaning, “I am in distress and require immediate assistance.” NCG = Call letters for any Coast Guard Shore Radio Station. OAN = Aids to Navigation Division. PTP = Training and Procurement. U.S.C.G. = United States Coast Guard.
          
        
      
    
    
      
        
          
          CHAPTER I—COAST GUARD, DEPARTMENT OF HOMELAND SECURITY
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear by USCG-2005-23172, 70 FR 75734, Dec. 21, 2005.
        
        
          SUBCHAPTER A—GENERAL
        
        Part
        Page
        
          1
          General provisions
          7
          2
          Jurisdiction
          29
          3
          Coast Guard areas, districts, sectors, marine inspection zones, and Captain of the Port zones
          33
          4
          OMB control numbers assigned pursuant to the Paperwork Reduction Act
          54
          5
          Coast Guard Auxiliary
          55
          6
          Protection and security of vessels, harbors, and waterfront facilities
          62
          8
          United States Coast Guard Reserve
          66
          13
          Decorations, medals, ribbons and similar devices
          67
          17
          United States Coast Guard general gift fund
          71
          19
          Waivers of navigation and vessel inspection laws and regulations
          72
          20
          Rules of practice, procedure, and evidence for formal administrative proceedings of the Coast Guard
          75
          23
          Distinctive markings for Coast Guard vessels and aircraft
          97
          25
          Claims
          99
          26
          Vessel bridge-to-bridge radiotelephone regulations
          110
          27
          Adjustment of civil monetary penalties for inflation
          113
        
        
          SUBCHAPTER B—PERSONNEL
        
        
          40
          Cadets of the Coast Guard
          116
          45
          Enlistment of personnel
          116
          49
          Payment of amounts due mentally incompetent Coast Guard personnel
          117
          50
          Coast Guard Retiring Review Board
          119
          51
          Coast Guard Discharge Review Board
          121
          
          52
          Board for Correction of Military Records of the Coast Guard
          126
          53
          Coast Guard whistleblower protection
          133
          54
          Allotments from active duty pay for certain support obligations
          137
          55
          Child development services
          138
        
        
          SUBCHAPTER C—AIDS TO NAVIGATION
        
        
          60
          [Reserved]
          62
          United States aids to navigation system
          140
          64
          Marking of structures, sunken vessels and other obstructions
          149
          66
          Private aids to navigation
          152
          67
          Aids to navigation on artificial islands and fixed structures
          160
          70
          Interference with or damage to aids to navigation
          174
          72
          Marine information
          175
          74
          Charges for Coast Guard aids to navigation work
          177
          76
          Sale and transfer of aids to navigation equipment
          178
        
        
          SUBCHAPTER D—INTERNATIONAL NAVIGATION RULES
        
        
           
          Special Note: Application of the 72 COLREGS to territories and possessions
          180
          80
          COLREGS Demarcation Lines
          181
          81
          72 COLREGS: Implementing Rules
          198
          82
          72 COLREGS: Interpretative Rules
          200
        
        
          SUBCHAPTER E—INLAND NAVIGATION RULES
        
        
          83
          Navigation Rules
          202
          84
          Annex I: Positioning and Technical Details of Lights and Shapes
          218
          85
          [Reserved]
          86
          Annex III: Technical Details of Sound Signal Appliances
          223
          87
          Annex IV: Distress Signals
          225
          88
          Annex V: Pilot Rules
          225
          89
          Inland navigation rules: Implementing rules
          226
          90
          Inland rules: Interpretative rules
          229
        
        
          SUBCHAPTER F—VESSEL OPERATING REGULATIONS
        
        
          95
          Operating a vessel while under the influence of alcohol or a dangerous drug
          230
          96
          Rules for thesafe operation of vessels and safety management systems
          232
          
          97
          Rules for the safe operation of vessels, stowage and securing of cargoes
          245
        
        
          SUBCHAPTER G—REGATTAS AND MARINE PARADES
        
        
          100
          Safety of life on navigable waters
          251
        
        
          SUBCHAPTER H—MARITIME SECURITY
        
        
          101
          Maritime security: General
          346
          102
          Maritime security: National maritime transportation security [Reserved]
          103
          Maritime security: Area maritime security
          363
          104
          Maritime security: Vessels
          368
          105
          Maritime security: Facilities
          393
          106
          Marine security: Outer Continental Shelf (OCS) facilities
          425
          107
          National vessel and facility control measures and limited access areas
          443
        
        
          SUBCHAPTER I—ANCHORAGES
        
        
          109
          General
          447
          110
          Anchorage regulations
          448
        
        
          SUBCHAPTER J—BRIDGES
        
        
          114
          General
          561
          115
          Bridge locations and clearances; administrative procedures
          563
          116
          Alteration of unreasonably obstructive bridges
          567
          117
          Drawbridge operation regulations
          572
          118
          Bridge lighting and other signals
          689
        
        
          SUBCHAPTER K—SECURITY OF VESSELS
        
        
          120-124
          [Reserved]
        
      
      
        
        SUBCHAPTER A—GENERAL
        
          Pt. 1
          PART 1—GENERAL PROVISIONS
          
            
              Subpart 1.01—Delegation of Authority
              Sec.
              1.01-1
              District Commander.
              1.01-20
              Officer in Charge, Marine Inspection.
              1.01-30
              Captains of the Port.
              1.01-40
              Delegation to the Vice Commandant.
              1.01-50
              Delegation to District Commander, Seventeenth Coast Guard District.
              1.01-60
              Delegations for issuance of bridge permits.
              1.01-70
              CERCLA delegations.
              1.01-80
              FWPCA and OPA 90 delegations.
              1.01-85
              Redelegation.
              1.01-90
              Commissioned, warrant, and petty officers.
            
            
              Subpart 1.05—Rulemaking
              1.05-1
              Delegation of rulemaking authority.
              1.05-5
              Marine Safety Council.
              1.05-10
              Regulatory process overview.
              1.05-15
              Public participation.
              1.05-20
              Petitions for rulemaking.
              1.05-25
              Public docket.
              1.05-30
              Advance notice of proposed rulemaking (ANPRM).
              1.05-35
              Notice of proposed rulemaking (NPRM).
              1.05-40
              Supplemental notice of proposed rulemaking (SNPRM).
              1.05-45
              Interim rule.
              1.05-50
              Final rule.
              1.05-55
              Direct final rule.
              1.05-60
              Negotiated rulemaking.
            
            
              Subpart 1.07—Enforcement; Civil and Criminal Penalty Proceedings
              1.07-1
              Purpose.
              1.07-5
              Definitions.
              1.07-10
              Reporting and investigation.
              1.07-11
              Notice of violation.
              1.07-15
              Hearing Officer.
              1.07-20
              Initiation of action.
              1.07-25
              Preliminary matters.
              1.07-30
              Disclosure of evidence.
              1.07-35
              Request for confidential treatment.
              1.07-40
              Counsel.
              1.07-45
              Location of hearings and change of venue.
              1.07-50
              Witnesses.
              1.07-55
              Hearing procedures.
              1.07-60
              Records.
              1.07-65
              Hearing Officer's decisions.
              1.07-70
              Right to appeal.
              1.07-75
              Action on appeals.
              1.07-80
              Reopening of hearings.
              1.07-85
              Collection of civil penalties.
              1.07-90
              Criminal penalties.
              1.07-95
              Civil and criminal penalties.
              1.07-100
              Summons in lieu of seizure of commercial fishing industry vessels.
            
            
              Subpart 1.08—Written Warnings by Coast Guard Boarding Officers
              1.08-1
              Applicability.
              1.08-5
              Procedures.
            
            
              Subpart 1.10—Public Availability of Information
              1.10-1
              Official records and documents.
              1.10-5
              Public availability of records and documents.
            
            
              Subpart 1.20—Testimony by Coast Guard Personnel and Production of Records in Legal Proceedings
              1.20-1
              Testimony by Coast Guard personnel and production of records.
            
            
              Subpart 1.25—Fees and Charges for Certain Records and Services
              1.25-1
              Purpose.
              1.25-30
              Exceptions.
              1.25-40
              Fees for services for the public.
              1.25-45
              Special admeasurement services.
              1.25-48
              Oceanographic research.
              1.25-80
              Payment of fees, charges or sales.
            
            
              Subpart 1.26—Charges for Duplicate Medals, and Sales of Personal Property, Equipment or Services and Rentals
              1.26-1
              Purpose.
              1.26-5
              Replacement of medals.
              1.26-10
              Sales to Coast Guard Auxiliary.
              1.26-15
              Sales of nonexcess personal property and services.
              1.26-20
              Sales to eligible foreign governments.
              1.26-25
              Payment of charges.
            
          
          
            Editorial Note:
            Nomenclature changes to part 1 appear by USCG-2010-0351, 75 FR 36277, June 25, 2010.
          
          
            Subpart 1.01—Delegation of Authority
            
              Authority:
              14 U.S.C. 633; 33 U.S.C. 401, 491, 525, 1321, 2716, and 2716a; 42 U.S.C. 9615; 49 U.S.C. 322; Department of Homeland Security Delegation No. 0170.1; section 1.01-70 also issued under the authority of E.O. 12580, 3 CFR, 1987 Comp., p. 193; and sections 1.01-80 and 1.01-85 also issued under the authority of E.O. 12777, 3 CFR, 1991 Comp., p. 351.
            
            
              
              § 1.01-1
              District Commander.
              Final authority for the performance within the confines of his district of the functions of the Coast Guard, which in general terms are maritime law enforcement, saving and protecting life and property, safeguarding navigation on the high seas and navigable waters of the United States, and readiness for military operations, is delegated to the District Commander by the Commandant. In turn delegations of final authority run from the District Commander to commanding officers of units under the District Commander for the performance of the functions of law enforcement, patrol of marine regattas and parades, and the saving of life and property which come within the scope of their activities.
              [CGFR 48-72, 13 FR 9330, Dec. 31, 1948]
            
            
              § 1.01-20
              Officer in Charge, Marine Inspection.
              (a) Officers in Charge, Marine Inspection (OCMI), have been designated and delegated to perform, within each OCMI's jurisdiction, the following functions: Inspection of vessels in order to determine that they comply with the applicable laws, rules, and regulations relating to safe construction, equipment, manning, and operation and that they are in a seaworthy condition for the services in which they are operated; shipyard and factory inspections; the investigation of marine casualties and accidents; the licensing, certificating, shipment and discharge of seamen; the investigating and initiating of action in cases of misconduct, negligence, or incompetence of merchant marine officers or seamen; and the enforcement of vessel inspection, navigation, and seamen's laws in general. Specific procedures for appealing the decisions of the Officer in Charge, Marine Inspection, or of his subordinates are set forth in 46 CFR parts 1 to 4.
              (b) The Commanding Officer of the National Maritime Center has been designated and delegated the same authority as an OCMI for the purpose of carrying out the following marine safety functions pursuant to the provisions of 46 CFR Subchapter B:
              (1) Licensing, credentialing, certificating, shipment and discharge of seamen;
              (2) Referring to the processing Regional Examination Center (REC), the Suspension and Revocation National Center of Expertise, or cognizant OCMI potential violations of law, negligence, misconduct, unskillfulness, incompetence or misbehavior of persons holding merchant mariner's documents, licenses, certificates or credentials issued by the Coast Guard, and recommending suspension or revocation under 46 U.S.C. Chapter 77 when deemed appropriate; and
              (3) Granting, withholding, suspending, or withdrawing course approvals.
              [CGFR 48-72, 13 FR 9330, Dec. 31, 1948, as amended by USCG-1998-3799, 63 FR 35525, June 30, 1998; USCG-2006-25535, 72 FR 7929, Feb. 22, 2007; USCG-2009-0314, 74 FR 30937, June 29, 2009]
            
            
              § 1.01-30
              Captains of the Port.
              Captains of the Port and their representatives enforce within their respective areas port safety and security and marine environmental protection regulations, including, without limitation, regulations for the protection and security of vessels, harbors, and waterfront facilities; anchorages; security zones; safety zones; regulated navigation areas; deepwater ports; water pollution; and ports and waterways safety.
              [CGD-225, 59 FR 66484, Dec. 27, 1994]
            
            
              § 1.01-40
              Delegation to the Vice Commandant.
              The Commandant delegates to the Vice Commandant authority to take final agency action under 46 CFR part 5, Subparts I, J and K on each petition to reopen a hearing and on each appeal from a decision of an Administrative Law Judge, except on petition or appeal in a case in which an order of revocation has been issued. This delegation does not prevent the Vice Commandant from acting as Commandant, as prescribed in 14 U.S.C. 47(a), for all purposes of 46 CFR part 5.
              [CGD 85-071, 51 FR 22805, June 23, 1986, as amended by CGD 97-023, 62 FR 33361, June 19, 1997]
            
            
              
              § 1.01-50
              Delegation to District Commander, Seventeenth Coast Guard District.
              The Commandant redelegates to the District Commander, Seventeenth Coast Guard District, the authority in 46 U.S.C. 3302(i)(1) to issue permits to certain vessels transporting cargo, including bulk fuel, from one place in Alaska to another place in Alaska.
              [USCG-1998-3799, 63 FR 35525, June 30, 1998]
            
            
              § 1.01-60
              Delegations for issuance of bridge permits.
              (a) The Commandant delegates to the Deputy Commandant for Operations (CG-DCO), the authority to issue the following permits for the construction, reconstruction, or alteration of bridges across navigable waters of the United States:

              (1) Those that require an environmental assessment or environmental impact statement under the National Environmental Policy Act of 1969, as amended, (42 U.S.C. 4321 et seq.) and all implementing regulations, orders, and instructions.
              (2) Those that require a Presidential permit and approval under the International Bridge Act of 1972 (33 U.S.C. 535).
              (3) Those that require the amendment of an existing permit issued by the U.S. Army Corps of Engineers.
              (4) Those that raise substantial unresolved controversy involving the public, or are objected to by Federal, State, or local government agencies.
              (5) Those authorized by the Commandant upon the appeal of a district commander's decision denying a permit.
              (b) The Commandant delegates to each Coast Guard District Commander, with the reservation that this authority shall not be further redelegated, the authority to issue all permits for the construction, reconstruction, or alteration of bridges across navigable waters of the United States other than those specified in paragraph (a) of this section.
              [CGD 80-099, 46 FR 38353, July 27, 1981; 46 FR 42268, Aug. 20, 1981, as amended by CGD 88-052, 53 FR 25119, July 1, 1988; CGD 96-026, 61 FR 33662, June 28, 1996; CGD 97-023, 62 FR 33361, June 19, 1997; USCG-2010-0351, 75 FR 49410, Aug. 13, 2010; USCG-2011-0257, 76 FR 31833, June 2, 2011]
            
            
              § 1.01-70
              CERCLA delegations.
              (a) For the purpose of this section, the definitions in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (Pub. L. 96-510), as amended by the Superfund Amendments and Reauthorization Act of 1986 (Pub. L. 99-499), apply. The Act, as amended, is referred to in this section as CERCLA.
              (b) The Assistant Commandant for Marine Safety, Security and Environmental Protection (CG-5) is delegated authority to take remedial action involving vessels under section 104 of CERCLA.
              (c) Each Maintenance and Logistics Commander is delegated contract authority, consistent with each memorandum of understanding between the Coast Guard and the Environmental Protection Agency regarding CERCLA funding mechanisms, for the purpose of carrying out response actions pursuant to CERCLA sections 104(a), 104(b), 104(f), 104(g), 105(f), and 122.
              (d) Each district commander is delegated authority as follows:
              (1) Authority, pursuant to CERCLA section 106(a), to determine an imminent and substantial endangerment to the public health or welfare or the environment because of an actual or threatened release of a hazardous substance from a facility, and to secure such relief as may be necessary to abate such danger or threat through the United States attorney of the district in which the threat occurs.

              (2) Authority, pursuant to section 109 of CERCLA, to assess penalties relating to violations of sections 103 (a) and (b) pertaining to notification requirements, section 108 pertaining to financial responsibility for release of hazardous substances from vessels, and section 122 pertaining to administrative orders and consent decrees.
              
              (3) Authority, pursuant to section 108 of CERCLA, to deny entry to any port or place in the United States or to the navigable waters of the United States and detain at any port or place in the United States any vessel subject to section 108(a) of CERCLA that, upon request, does not provide evidence of financial responsibility.
              (e) Subject to the provisions of Executive Order 12580, and paragraph (g) of this section, each Coast Guard official, predesignated as an On-Scene Coordinator, is delegated authority as follows:
              (1) Authority, pursuant to CERCLA sections 104(a), 104(b), 104(c) and consistent with the National Contingency Plan, to remove or arrange for the removal of releases and threatened releases of hazardous substances, and of pollutants or contaminants which may present an imminent and substantial danger to the public health or welfare.
              (2) Authority, pursuant to CERCLA section 104(i)(11), to take such steps as may be necessary to reduce exposure that presents a significant risk to human health, and to eliminate or substantially mitigate that significant risk to human health.
              (3) Authority, pursuant to CERCLA section 106(a), to issue orders to protect the public health and welfare and the environment whenever that official determines that a release or threatened release of a hazardous substance from a facility may present an imminent and substantial endangerment to the public health or welfare or the environment.
              (4) Authority, pursuant to CERCLA section 104(e), except section 104(e)(7)(C), to enter establishments or other places where hazardous substances are or have been generated, stored, treated, disposed of, or transported from to inspect and obtain records, reports, samples and information in support of the response functions delegated in paragraphs (d), (e)(1), (e)(2), and (e)(3) of this section.
              (5) Authority, pursuant to CERCLA section 122, to enter into an agreement with any person (including the owner or operator of the vessel or facility from which a release or substantial threat of release emanates, or any other potential responsible person), to perform any response action, provided that such action will be done properly by such person.
              (f) Except for the authority granted in paragraphs (d)(1) and (e)(1) of this section, each Coast Guard official to whom authority is granted in this section may redelegate and authorize successive redelegations of that authority. The authority granted in paragraph (e)(3) of this section may only be redelegated to commissioned officers.
              (g) The response authority described in paragraph (e)(1) of this section does not include authority to—
              (1) Summarily remove or destroy a vessel; or

              (2) Take any other action that constitutes intervention under CERCLA, the Intervention on the High Seas Act (33 U.S.C. 1471 et. seq.), or other applicable laws. “Intervention” means any detrimental action taken against the interest of a vessel or its cargo without the consent of the vessel's owner or operator.
              [CGD 88-051, 53 FR 30259, Aug. 11, 1988, as amended by CGD 91-225, 59 FR 66484, Dec. 27, 1994; CGD 96-026, 61 FR 33662, June 28, 1996; CGD 97-023, 62 FR 33361, June 19, 1997; USCG-2002-12471, 67 FR 41331, June 18, 2002; USCG-2003-14505, 68 FR 9534, Feb. 28, 2003]
            
            
              § 1.01-80
              FWPCA and OPA 90 delegations.
              (a) This section delegates authority to implement provisions of section 311 of the Federal Water Pollution Control Act (FWPCA), as amended [33 U.S.C. 1321] and provisions of the Oil Pollution Act of 1990 (OPA 90). The definitions in subsection (a) of section 311 of the FWPCA and section 1001 of OPA 90 [33 U.S.C. 2701] apply.
              (b) The Assistant Commandant for Marine Safety, Security and Environmental Protection, is delegated authority to require the owner or operator of a facility to establish and maintain such records, make such reports, install, use, and maintain such monitoring equipment and methods, and provide such other information as may be required to carry out the objectives of section 311 of the FWPCA [33 U.S.C. 1321].

              (c) Each District and Area Commander is delegated authority within the Commander's assigned district or area to—
              
              (1) Deny entry to any place in the United States or to the navigable waters of the United States, and to detain at any place in the United States, any vessel subject to section 1016 of OPA 90 [33 U.S.C. 2716] that, upon request, does not provide evidence of financial responsibility;
              (2) Seize and, through the Chief Counsel, seek forfeiture to the United States of any vessel subject to the requirements of section 1016 of OPA 90 [33 U.S.C. 2716] that is found in the navigable waters of the United States without the necessary evidence of financial responsibility;
              (3) Assess any class I civil penalty under subsection (b) of section 311 of the FWPCA [33 U.S.C. 1321], in accordance with the procedures in subpart 1.07 of this chapter;
              (4) Assess any civil penalty under section 4303 of OPA 90 [33 U.S.C. 2716a] in accordance with the procedures in subpart 1.07 of this chapter;
              (5) Board and inspect any vessel upon the navigable waters of the United States or the waters of the contiguous zone, except for public vessels; with or without warrant, arrest any person who, in the Commander's presence or view, violates a provision of section 311 of the FWPCA [33 U.S.C. 1321] or any regulation issued thereunder; and execute any warrant or other process issued by an officer or court of competent jurisdiction, as prescribed in section 311(m)(1) of the FWPCA [33 U.S.C. 1321(m)(1)];
              (6) Enter and inspect any facility in the coastal zone at reasonable times; have access to and copy any records; take samples; inspect monitoring equipment required by section 311(m)(2)(A) of the FWPCA [33 U.S.C. 1321(m)(2)(A)]; with or without warrant, arrest any person who, in the Commander's presence or view, violates a provision of section 311 of the FWPCA [33 U.S.C. 1321] or any regulation issued thereunder; and execute any warrant or other process issued by an officer or court of competent jurisdiction, as prescribed in section 311(m)(2) of the FWPCA [33 U.S.C. 1321(m)(2)(A)]; and
              (7) Determine for purposes of section 311(b)(12) of the FWPCA [33 U.S.C. 1321(b)(12)]—
              (i) Whether reasonable cause exists to believe that an owner, operator, or person in charge may be subject to a civil penalty under section 311(b) of the FWPCA [33 U.S.C. 1321(b)]; and
              (ii) Whether a filed bond or other surety is satisfactory.
              (d) Each Coast Guard official predesignated as the On-Scene Coordinator by the applicable Regional Contingency Plan is delegated authority pursuant to section 311(c) of the FWPCA [33 U.S.C. 1321(c)], subject to paragraph (e) of this section, in accordance with the National Contingency Plan and any appropriate Area Contingency Plan, to ensure the effective and immediate removal of a discharge and mitigation or prevention of a substantial threat of a discharge of oil or a hazardous substance by—
              (1) Removing or arranging for the removal of a discharge and mitigating or preventing an imminent and substantial threat of a discharge at any time;
              (2) Directing or monitoring all Federal, State, and private actions to remove a discharge, including issuance of orders;
              (3) Determining, pursuant to section 311(c) of the FWPCA [33 U.S.C. 1321(c)], whether a discharge or a substantial threat of a discharge of oil or a hazardous substance from a vessel, offshore facility, or onshore facility is of such a size or character as to be a substantial threat to the public health or welfare of the United States (including, but not limited to fish, shellfish, wildlife, other natural resources, and the public and private beaches and shorelines of the United States); and, if it is, directing all Federal, State, and private actions to remove the discharge or to mitigate or prevent the threatened discharge;
              (4) Determining, pursuant to section 311(e) of the FWPCA [33 U.S.C. 1321(e)], that there may be an imminent and substantial threat to the public health and welfare of the United States, and, if there is, may—
              (i) Determine an imminent and substantial threat as a basis for recommending referral for judicial relief; or

              (ii) Act pursuant to section 311(e)(1)(B) of the FWPCA [33 U.S.C. 1321(e)(1)(B)], including the issuance of orders; and
              
              (5) Acting to mitigate the damage to the public health or welfare caused by a discharge of oil or a hazardous substance.
              (e) The authority described in paragraph (d) of this section does not include the authority to—
              (1) Remove or destroy a vessel; or

              (2) Take any other action that constitutes intervention under the Intervention on the High Seas Act [33 U.S.C. 1471, et seq.] or other applicable laws. For purposes of this section, “intervention” means any detrimental action taken against the interest of a vessel or its cargo without the consent of the vessel's owner or operator.
              [CGD 91-225, 59 FR 66484, Dec. 27, 1994, as amended by CGD 96-026, 61 FR 33662, June 28, 1996; CGD 97-023, 62 FR 33361, June 19, 1997; USCG-2002-12471, 67 FR 41331, June 18, 2002]
            
            
              § 1.01-85
              Redelegation.
              Except as provided in § 1.01-80(e)(1) and (2), each Coast Guard officer to whom authority is granted in § 1.01-80 may redelegate and authorize successive redelegations of that authority within the command under the officer's jurisdiction, or to members of the officer's staff.
              [CGD 91-225, 59 FR 66485, Dec. 27, 1994]
            
            
              § 1.01-90
              Commissioned, warrant, and petty officers.
              Any commissioned, warrant, or petty officer of the United States Coast Guard may be authorized to carry out the functions delegated to superior officials under §§ 1.01-1, 1.01-20, 1.01-30, 1.01-70, and 1.07-80, or redelegated under § 1.01-85, within the jurisdiction of the cognizant official. They will do so under the supervision and general direction of that official.
              [CGD 91-225, 59 FR 66485, Dec. 27, 1994]
            
          
          
            Subpart 1.05—Rulemaking
            
              Authority:
              5 U.S.C. 552, 553, App. 2; 14 U.S.C. 102, 502, 503, and 505; 33 U.S.C. 471, 499; 49 U.S.C. 101, 322; Department of Homeland Security Delegation No. 0170.1.
            
            
              Source:
              CGD 95-057, 60 FR 34148, June 30, 1995, unless otherwise noted.
            
            
              § 1.05-1
              Delegation of rulemaking authority.
              (a) The Secretary of Homeland Security is empowered by various statutes to issue regulations regarding the functions, powers and duties of the Coast Guard.
              (b) The Secretary of Homeland Security has delegated much of this authority to the Commandant, U.S. Coast Guard, including authority to issue regulations regarding the functions of the Coast Guard and the authority to redelegate and authorize successive redelegations of that authority within the Coast Guard.
              (c) The Commandant has reserved the authority to issue any rules and regulations determined to be significant under Executive Order 12866, Regulatory Planning and Review.
              (d) The Commandant has redelegated the authority to develop and issue those regulations necessary to implement laws, treaties and Executive Orders to the Assistant Commandant for Response Policy (CG-5R). The Commandant further redelegates this same authority to the Director, National Pollution Fund Center (Director, NPFC) for those regulations within the Director, NPFC area of responsibility.
              (1) The Assistant Commandant for Response Policy (CG-5R) may further reassign the delegated authority of this paragraph to:
              (i) Any Director within the CG-5 Directorate as appropriate; or
              (ii) Any other Assistant Commandant as appropriate.
              (2) The authority redelegated in paragraph (d) of this section is limited to those regulations determined to be nonsignificant within the meaning of Executive Order 12866.
              (e)(1) The Commandant has redelegated to the Coast Guard District Commanders, with the reservation that this authority must not be further redelegated except as specified in paragraph (i) below, the authority to issue regulations pertaining to the following:
              (i) Anchorage grounds and special anchorage areas.
              (ii) The designation of lightering zones.
              (iii) The operation of drawbridges.

              (iv) The establishment of Regulated Navigation Areas.
              
              (v) The establishment of safety and security zones.
              (vi) The establishment of special local regulations.
              (vii) The establishment of inland waterways navigation regulations.
              (viii) The establishment of safety zones around OCS facilities being constructed, maintained, or operated on the Outer Continental Shelf.
              (2) This delegation does not extend to those matters specified in paragraph (c) of this section or rules and regulations which have been shown to raise substantial issues or to generate controversy.
              (f) Except for those matters specified in paragraph (c) of this section, the Commandant has redelegated to Coast Guard Captains of the Port, with the reservation that this authority must not be further redelegated, the authority to establish safety and security zones.
              (g) The Commandant has redelegated to Coast Guard District Commanders, Captains of the Port, the Deputy Commandant for Operations (CG-DCO), and the Assistant Commandant for Response Policy, the authority to make the certification required by section 605(b) of the Regulatory Flexibility Act (Sec. 605(b), Pub. L. 96-354, 94 Stat. 1168 (5 U.S.C. 605)) for rules that they issue.
              (h) The Chief, Office of Regulations and Administrative Law (CG-LRA), has authority to develop and issue those regulations necessary to implement all technical, organizational, and conforming amendments and corrections to rules, regulations, and notices.
              (i) The Commandant has redelegated to the Coast Guard District Commanders the authority to redelegate in writing to the Captains of the Port (COTP), with the reservation that this authority must not be further redelegated, the authority to issue such special local regulations as the COTP deems necessary to ensure safety of life on the navigable waters immediately prior to, during, and immediately after regattas and marine parades.
              (j) The Commandant has redelegated to Coast Guard District Commanders the authority to redelegate in writing to the Coast Guard District Bridge Manager, with the reservation that this authority must not be further redelegated, the authority to issue temporary deviations from drawbridge operating regulations as the District Bridge Manager deems necessary.
              [CGD 95-057, 60 FR 34148, June 30, 1995]
              
                Editorial Note:
                For Federal Register citations affecting § 1.05-1, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 1.05-5
              Marine Safety and Security Council.
              The Marine Safety and Security Council, composed of senior Coast Guard officials, acts as policy advisor to the Commandant and is the focal point of the Coast Guard regulatory system. The Marine Safety and Security Council provides oversight, review, and guidance for all Coast Guard regulatory activity.
              [CGD 95-057, 60 FR 34148, June 30, 1995, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 1.05-10
              Regulatory process overview.
              (a) Most rules of local applicability are issued by District Commanders, Captains of the Port, and District Bridge Managers while rules of wider applicability are issued by senior Coast Guard officials at Coast Guard Headquarters. For both significant rulemaking (defined by Executive Order 12866, Regulatory Planning and Review) and non-significant rulemaking, other than those areas delegated to District Commanders, Captains of the Port, and District Bridge Managers the regulatory process begins when an office chief with program responsibilities identifies a possible need for a new regulation or for changes to an existing regulation. The need may arise due to statutory changes, or be based on internal review or public input. Early public involvement is strongly encouraged.

              (b) After a tentative significant regulatory approach is developed, a significant regulatory project proposal is submitted to the Marine Safety and Security Council for approval. The proposal describes the scope of the proposed regulation, alternatives considered, and potential cost and benefits, including possible environmental impacts. All significant regulatory projects require Marine Safety and Security Council approval.
              (c) Significant rulemaking documents must also be approved by the Commandant of the Coast Guard.

              (d) If the project is approved, the necessary documents are drafted, including documents to be published in the Federal Register. These may include regulatory evaluations, environmental analyses, requests for comments, announcements of public meetings, notices of proposed rulemakings, and final rules.
              [CGD 95-057, 60 FR 34148, June 30, 1995, as amended by USCG-2003-14505, 68 FR 9534, Feb. 28, 2003; USCG-2003-15404, 68 FR 37740, June 25, 2003; USCG-2008-0179, 73 FR 35001, June 19, 2008; USCG-2013-0397, 78 FR 39170, July 1, 2013]
            
            
              § 1.05-15
              Public participation.

              The Coast Guard considers public participation essential to effective rulemaking, and encourages the public to participate in its rulemaking process. Coast Guard policy is to provide opportunities for public participation early in potential rulemaking projects. Generally, the Coast Guard will solicit public input by publishing a notice of public meeting or request for comments in the Federal Register. Advance Notices of Proposed Rulemaking, Notices of Proposed Rulemaking, Supplemental Notices of Proposed Rulemaking, and Interim Rules will usually provide 90 days, or more if possible, after publication for submission of comments. This time period is intended to allow interested persons the opportunity to participate in the rulemaking process through the submission of written data and views. However, certain cases and circumstances may make it necessary to provide a shorter comment period. Public meetings may also be held to provide an opportunity for oral presentations. The Coast Guard will consider the comments received and, in subsequent rulemaking documents, will incorporate a concise general statement of the comments received and identify changes from a proposed rule based on the comments.
            
            
              § 1.05-20
              Petitions for rulemaking.
              (a) Any member of the public may petition the Coast Guard to undertake a rulemaking action. There is no prescribed form for a petition for rulemaking, but the document should provide some supporting information as to why the petitioner believes the proposed rulemaking is necessary and the document should clearly indicate that it is a petition for rulemaking. Petitions should be addressed to the Office of Regulations and Administrative Law (CG-LRA), U.S. Coast Guard Stop 7213, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7213.

              (b) The petitioner will be notified of the Coast Guard's decision whether to initiate a rulemaking or not. If the Coast Guard decides not to pursue a rulemaking, the petitioner will be notified of the reasons why. If the Coast Guard decides to initiate rulemaking, it will follow the procedure outlined in this subpart. The Coast Guard may publish a notice acknowledging receipt of a petition for rulemaking in the Federal Register.
              
              (c) Any petition for rulemaking and any reply to the petition will be kept in a public docket open for inspection.
              [CGD 95-057, 60 FR 34148, June 30, 1995, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003; USCG-2008-0179, 73 FR 35001, June 19, 2008; USCG-2014-0410, 79 FR 38427, July 7, 2014; USCG-2018-0533, 85 FR 8172, Feb. 13, 2020]
            
            
              § 1.05-25
              Public docket.

              (a) A public docket is maintained electronically for each petition for rulemaking and each Coast Guard rulemaking project and notice published in the Federal Register. Each docket contains copies of every rulemaking document published for the project, public comments received, summaries of public meetings or hearings, regulatory assessments, and other publicly-available information. Members of the public may inspect the public docket and copy any documents in the docket. Public dockets for Coast Guard rulemakings are available electronically at http://www.regulations.gov. To access a rulemaking, enter the docket number associated with rulemaking in the “Search” box and click “Go >>.” These documents are also kept at a Docket Management Facility maintained by the Department of Transportation, West Building, room W12-140, 1200 New Jersey Avenue, SE., Washington, DC 20590.

              (b) The public dockets for Coast Guard rulemaking activity initiated by Coast Guard District Commanders are available for public inspection at the appropriate Coast Guard District office or online at http://www.regulations.gov. Paragraph (a) of this section describes how to access and view these documents.

              (c) The public dockets for Coast Guard rulemaking activity initiated by Captains of the Port are available for inspection at the appropriate Captains of the Port Office or online at http://www.regulations.gov. Paragraph (a) of this section describes how to access and view these documents.
              [USCG-2008-0179, 73 FR 35001, June 19, 2008]
            
            
              § 1.05-30
              Advance notice of proposed rulemaking (ANPRM).
              An advance notice of proposed rulemaking may be used to alert the affected public about a new regulatory project, or when the Coast Guard needs more information about what form proposed regulations should take, the actual need for a regulation, the cost of a proposal, or any other information. The ANPRM may solicit general information or ask the public to respond to specific questions.
            
            
              § 1.05-35
              Notice of proposed rulemaking (NPRM).

              Under the Administrative Procedure Act (APA), 5 U.S.C. 553, an NPRM is generally published in the Federal Register for Coast Guard rulemakings. The NPRM normally contains a preamble statement in sufficient detail to explain the proposal, its background, basis, and purpose, and the various issues involved. It also contains a discussion of any comments received in response to prior notices, a citation of legal authority for the rule, and the text of the proposed rule.
            
            
              § 1.05-40
              Supplemental notice of proposed rulemaking (SNPRM).
              An SNPRM may be issued if a proposed rule has been substantially changed from the original notice of proposed rulemaking. The supplemental notice advises the public of the revised proposal and provides an opportunity for additional comment. To give the public a reasonable opportunity to become reacquainted with a rulemaking, a supplemental notice may also be issued if considerable time has elapsed since publication of a notice of proposed rulemaking. An SNPRM contains the same type of information generally included in an NPRM.
            
            
              § 1.05-45
              Interim rule.
              (a) An interim rule may be issued when it is in the public interest to promulgate an effective rule while keeping the rulemaking open for further refinement. For example, an interim rule may be issued in instances when normal procedures for notice and comment prior to issuing an effective rule are not required, minor changes to the final rule may be necessary after the interim rule has been in place for some time, or the interim rule only implements portions of a proposed rule, while other portions of the proposed rule are still under development.
              (b) An interim rule will be published in the Federal Register with an effective date that will generally be at least 30 days after the date of publication. After the effective date, an interim rule is enforceable and is codified in the next annual revision of the appropriate title of the Code of Federal Regulations.
            
            
              § 1.05-50
              Final rule.
              When notice and comment procedures have been used, and after all comments received have been considered, a final rule is issued. A final rule document contains a preamble that responds to significant comments received and includes a discussion of changes made from the proposed or interim rule, a citation of legal authority, and the text of the rule. In some instances, a final rule may be issued without prior notice and comment.
              [USCG-2018-0533, 85 FR 8172, Feb. 13, 2020]
            
            
              § 1.05-55
              Direct final rule.

              (a) A direct final rule may be issued to allow noncontroversial rules that are unlikely to result in adverse public comment to become effective more quickly.
              (b) A direct final rule will be published in the Federal Register with an effective date that is generally at least 90 days after the date of publication.
              (c) The public will usually be given at least 60 days from the date of publication in which to submit comments or notice of intent to submit comments.

              (d) If no adverse comment or notice of intent to submit an adverse comment is received within the specified period, the Coast Guard will publish a notice in the Federal Register to confirm that the rule will go into effect as scheduled.

              (e) If the Coast Guard receives a written adverse comment or a written notice of intent to submit an adverse comment, the Coast Guard will publish a notice in the final rule section of the Federal Register to announce withdrawal of the direct final rule. If an adverse comment clearly applies to only part of a rule, and it is possible to remove that part without affecting the remaining portions, the Coast Guard may adopt as final those parts of the rule on which no adverse comment was received. Any part of a rule that is the subject of an adverse comment will be withdrawn. If the Coast Guard decides to proceed with a rulemaking following receipt of an adverse comment, a separate Notice of Proposed Rulemaking (NPRM) will be published unless an exception to the Administrative Procedure Act requirements for notice and comment applies.
              (f) A comment is considered adverse if the comment explains why the rule would be inappropriate, including a challenge to the rule's underlying premise or approach, or would be ineffective or unacceptable without a change.
              [CGD 94-105, 60 FR 49224, Sept. 22, 1995]
            
            
              § 1.05-60
              Negotiated rulemaking.
              (a) The Coast Guard may establish a negotiated rulemaking committee under the Negotiated Rulemaking Act of 1990 and the Federal Advisory Committee Act (FACA) (5 U.S.C. App. 2) when it is in the public interest.
              (b) Generally, the Coast Guard will consider negotiated rulemaking when:
              (1) There is a need for a rule;
              (2) There are a limited number of representatives for identifiable parties affected by the rule;
              (3) There is a reasonable chance that balanced representation can be reached in the negotiated rulemaking committee and that the committee members will negotiate in good faith;
              (4) There is a likelihood of a committee consensus in a fixed time period;
              (5) The negotiated rulemaking process will not unreasonably delay the rule;
              (6) The Coast Guard has resources to do negotiated rulemaking; and
              (7) The Coast Guard can use the consensus of the committee in formulating the NPRM and final rule.
            
          
          
            Subpart 1.07—Enforcement; Civil and Criminal Penalty Proceedings
            
              Authority:
              14 U.S.C. 633; 14 U.S.C. 92(e); 33 U.S.C. 1321(b)(6)(B); 46 U.S.C. 2103; Department of Homeland Security Delegation 0701.1.
            
            
              Source:
              CGD 78-82, 43 FR 54186, Nov. 20, 1978, unless otherwise noted.
            
            
              § 1.07-1
              Purpose.
              This part describes procedures for enforcement and administration of all statutory penalty provisions that the Coast Guard is authorized to enforce.
            
            
              § 1.07-5
              Definitions.
              (a) The term District Commander, when used in this subpart, means the District Commander, or any person under the District Commander's command, delegated to carry out the provisions of § 1.07-10(b).
              (b) The term Hearing Officer means a Coast Guard officer or employee who has been delegated the authority to assess civil penalties.
              (c) The term issuing officer means any qualified Coast Guard commissioned, warrant, or petty officer.
              (d) The term Notice of Violation means a notification of violation and preliminary assessment of penalty, given to a party, in accordance with § 1.07-11.
              (e) The term party means the person alleged to have violated a statute or regulation to which a civil penalty applies and includes an individual or public or private corporation, partnership or other association, or a governmental entity.
              [CGD 93-079, 59 FR 16560, Apr. 7, 1994]
            
            
              § 1.07-10
              Reporting and investigation.
              (a) Any person may report an apparent violation of any law, regulation, or order that is enforced by the Coast Guard to any Coast Guard facility. When a report of an apparent violation has been received, or when an apparent violation has been detected by any Coast Guard personnel, the matter is investigated or evaluated by Coast Guard personnel. Once an apparent violation has been investigated or evaluated, a report of the investigation may be sent to the District Commander or other designated official in accordance with paragraph (b) of this section or a Notice of Violation under § 1.07-11 may be given to the party by an issuing officer.

              (b) Reports of any investigation conducted by the Coast Guard or received from any other agency which indicate that a violation may have occurred may be forwarded to a District Commander or other designated official for further action. This is normally the District Commander of the District in which the violation is believed to have occurred, or the District in which the reporting unit or agency is found. The report is reviewed to determine if there is sufficient evidence to establish a prima facie case. If there is insufficient evidence, the case is either returned for further investigation or closed if further action is unwarranted. The case is closed in situations in which the investigation has established that a violation did not occur, the violator is unknown, or there is little likelihood of discovering additional relevant facts. If it is determined that a prima facie case does exist, a case file is prepared and forwarded to the Hearing Officer, with a recommended action. A record of any prior violations by the same person or entity, is forwarded with the case file.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by CGD 87-008a, 52 FR 17554, May 11, 1987; CGD 93-079, 59 FR 16560, Apr. 7, 1994; USCG-2000-7223, 65 FR 40054, June 29, 2000]
            
            
              § 1.07-11
              Notice of violation.
              (a) After investigation and evaluation of an alleged violation has been completed, an issuing officer may issue a Notice of Violation to the party.
              (b) The Notice of Violation will contain the following information:
              (1) The alleged violation and the applicable law or regulations violated;
              (2) The amount of the maximum penalty that may be assessed for each violation;
              (3) The amount of proposed penalty that appears to be appropriate;
              (4) A statement that payment of the proposed penalty within 45 days will settle the case;
              (5) The place to which, and the manner in which, payment is to be made;
              (6) A statement that the party may decline the Notice of Violation and that if the Notice of Violation is declined, the party has the right to a hearing prior to a final assessment of a penalty by a Hearing Officer.
              (7) A statement that failure to either pay the proposed penalty on the Notice of Violation or decline the Notice of Violation and request a hearing within 45 days will result in a finding of default and the Coast Guard will proceed with the civil penalty in the amount recommended on the Notice of Violation without processing the violation under the procedures described in 33 CFR 1.07-10(b).
              (c) The Notice of Violation may be hand delivered to the party or an employee of the party, or may be mailed to the business address of the party.
              (d) If a party declines the Notice of Violation within 45 days, the case file will be sent to the District Commander for processing under the procedures described in 33 CFR 1.07-10(b).
              (e) If a party pays the proposed penalty on the Notice of Violation within 45 days, a finding of proved will be entered into the case file.
              (f) If within 45 days of receipt a party—
              (1) Fails to pay the proposed penalty on the Notice of Violation; and

              (2) Fails to decline the Notice of Violation—the Coast Guard will enter a finding of default in the case file and proceed with the civil penalty in the amount recommended on the Notice of Violation without processing the violation under the procedures described in 33 CFR 1.07-10(b).
              [CGD 93-079, 59 FR 66482, Dec. 27, 1994, as amended by USCG-2001-9175, 67 FR 38388, June 4, 2002]
            
            
              § 1.07-15
              Hearing Officer.
              (a) The Hearing Officer has no other responsibility, direct or supervisory, for the investigation of cases referred for the assessment of civil penalties. The hearing officer may take action on a case referred by any District Commander.
              (b) The Hearing Officer decides each case on the basis of the evidence before him, and must have no prior connection with the case. The Hearing Officer is solely responsible for the decision in each case referred to him.
              (c) The Hearing Officer is authorized to administer oaths and issue subpoenas necessary to the conduct of a hearing, to the extent provided by law.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by CGD 87-008a, 52 FR 17554, May 11, 1987; USCG-2002-12471, 67 FR 41331, June 18, 2002]
            
            
              § 1.07-20
              Initiation of action.
              (a) When a case is received for action, the Hearing Officer makes a preliminary examination of the material submitted. If, on the basis of the preliminary examination, the Hearing Officer determines that there is insufficient evidence to proceed, or that there is any other reason which would make penalty action inappropriate, the Hearing Officer returns the case to the District Commander with a written statement of the reason. The District Commander may close the case or cause a further investigation of the alleged violation to be made with a view toward resubmittal of the case to the Hearing Officer.
              (b) If on the basis of the preliminary examination of the case file, the Hearing Officer determines that a violation appears to have been committed, the Hearing Officer notifies the party in writing of:
              (1) The alleged violation and the applicable law or regulations;
              (2) The amount of the maximum penalty that may be assessed for each violation;
              (3) The general nature of the procedure for assessing and collecting the penalty;
              (4) The amount of penalty that appears to be appropriate, based on the material then available to the Hearing Officer;
              (5) The right to examine all materials in the case file and have a copy of all written documents provided upon request; and,
              (6) The fact that the party may demand a hearing prior to any actual assessment of a penalty.
              (c) If at any time it appears that the addition of another party to the proceedings is necessary or desirable, the Hearing Officer provides the additional party with notice as described above.
            
            
              § 1.07-25
              Preliminary matters.
              (a) Within 30 days after receipt of notice of the initiation of the action, as described above, the party, or counsel for the party, may request a hearing, provide any written evidence and arguments in lieu of a hearing, or pay the amount specified in the notice as being appropriate. A hearing must be requested in writing; the request must specify the issues which are in dispute. Failure to specify a nonjurisdictional issue will preclude its consideration.
              (b) The right to a hearing is waived if the party does not submit the request to the Hearing Officer within 30 days after receiving notice of the alleged violation. At the discretion of the Hearing Officer, a hearing may be granted if the party submits a late request.
              (c) The Hearing Officer must promptly schedule all hearings which are requested. The Hearing Officer shall grant any delays or continuances which may be necessary or desirable in the interest of fairly resolving the case.
              (d) A party who has requested a hearing may amend the specification of the issues in dispute at any time up to 10 days before the scheduled date of the hearing. Issues raised later than 10 days before the scheduled hearing may be presented only at the discretion of the Hearing Officer.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by CGD 85-001A, 51 FR 19329, May 29, 1986]
            
            
              
              § 1.07-30
              Disclosure of evidence.
              The alleged violator may, upon request, receive a free copy of all the written evidence in the case file, except material that would disclose or lead to the disclosure of the identity of a confidential informant. Other evidence or material, such as blueprints, sound or video tapes, oil samples, and photographs may be examined in the Hearing Officer's offices. The Hearing Officer may provide for examination or testing of evidence at other locations if there are adequate safeguards to prevent loss or tampering.
            
            
              § 1.07-35
              Request for confidential treatment.
              (a) In addition to information treated as confidential under § 1.07-30, a request for confidential treatment of a document or portion thereof may be made by the person supplying the information on the basis that the information is:
              (1) Confidential financial information, trade secrets, or other material exempt from disclosure by the Freedom of Information Act (5 U.S.C. 552);
              (2) Required to be held in confidence by 18 U.S.C. 1905; or
              (3) Otherwise exempt by law from disclosure.
              (b) The person desiring confidential treatment must submit the request to the Hearing Officer in writing and state the reasons justifying nondisclosure. Failure to make a timely request may result in a document being considered as nonconfidential and subject to release.
              (c) Confidential material is not considered by the Hearing Officer in reaching a decision unless:
              (1) It has been furnished by a party, or
              (2) It has been furnished pursuant to a subpoena.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by USCG-2002-12471, 67 FR 41331, June 18, 2002]
            
            
              § 1.07-40
              Counsel.
              A party has the right to be represented at all stages of the proceeding by counsel. After receiving notification that a party is represented by counsel, the Hearing Officer directs all further communications to that counsel.
            
            
              § 1.07-45
              Location of hearings and change of venue.
              (a) The hearing is normally held at the office of the Hearing Officer.
              (b) The Hearing Officer may transfer a case to another Hearing Officer on request or on the Hearing Officer's own motion.
              (c) A request for change of location of a hearing or transfer to another Hearing Officer must be in writing and state the reasons why the requested action is necessary or desirable. Action on the request is at the discretion of the Hearing Officer.
              [CGD 87-008a, 52 FR 17554, May 11, 1987]
            
            
              § 1.07-50
              Witnesses.
              A party may present the testimony of any witness either through a personal appearance or through a written statement. The party may request the assistance of the Hearing Officer in obtaining the personal appearance of a witness. The request must be in writing and state the reasons why a written statement would be inadequate, the issue or issues to which the testimony would be relevant, and the substance of the expected testimony. If the Hearing Officer determines that the personal appearance of the witness may materially aid in the decision on the case, the Hearing Officer seeks to obtain the witness' appearance. Because many statutes prescribing civil penalties do not provide subpoena power, there may be cases where a witness cannot be required to attend. In such a case, the Hearing Officer may move the hearing to the witness' location, accept a written statement, or accept a stipulation in lieu of testimony. If none of these procedures is practical, the Hearing Officer shall proceed on the basis of the evidence before him.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by USCG-2002-12471, 67 FR 41331, June 18, 2002]
            
            
              § 1.07-55
              Hearing procedures.

              (a) The Hearing Officer must conduct a fair and impartial proceeding in which the party is given a full opportunity to be heard. At the outset of the hearing, the Hearing Officer insures that the party is aware of the nature of the proceeding and of the alleged violation, and of the provisions of the law or regulation allegedly violated.
              (b) The material in the case file pertinent to the issues to be determined by the Hearing Officer is presented. The party has the right to examine, and to respond to or rebut, this material. The party may offer any facts, statements, explanations, documents, sworn or unsworn testimony, or other exculpatory items which bear on appropriate issues, or which may be relevant to the size of an appropriate penalty. The Hearing Officer may require the authentication of any written exhibit or statement.
              (c) At the close of the party's presentation of evidence, the Hearing Officer may allow the introduction of rebuttal evidence. The Hearing Officer may allow the party to respond to any such evidence submitted.
              (d) In receiving evidence, the Hearing Officer is not bound by strict rules of evidence. In evaluating the evidence presented, the Hearing Officer must give due consideration to the reliability and relevance of each item of evidence.
              (e) The Hearing Officer may take notice of matters which are subject to a high degree of indisputability and are commonly known in the community or are ascertainable from readily available sources of known accuracy. Prior to taking notice of a matter, the Hearing Officer gives the party an opportunity to show why notice should not be taken. In any case in which notice is taken, the Hearing Officer places a written statement of the matters as to which notice was taken in the record, with the basis for such notice, including a statement that the party consented to notice being taken or a summary of the party's objections.
              (f) After the evidence in the case has been presented, the party may present argument on the issues in the case. The party may also request an opportunity to submit a written statement for consideration by the Hearing Officer and for further review. The Hearing Officer shall allow a reasonable time for submission of the statement and shall specify the date by which it must be received. If the statement is not received within the time prescribed, or within the limits of any extension of time granted by the Hearing Officer, the Hearing Officer renders his decision in the case.
            
            
              § 1.07-60
              Records.
              (a) A verbatim transcript will not normally be prepared. The Hearing Officer prepares notes on the material and points raised by the party, in sufficient detail to permit a full and fair review and resolution of the case, should it be appealed.
              (b) A party may, at its own expense, cause a verbatim transcript to be made. If a verbatim transcript is made, the party shall submit two copies to the Hearing Officer not later than the time of filing an administrative appeal. The Hearing Officer includes them in the record.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by USCG-2002-12471, 67 FR 41331, June 18, 2002]
            
            
              § 1.07-65
              Hearing Officer's decisions.
              (a) The Hearing Officer issues a written decision. Any decision to assess a penalty is based upon substantial evidence in the record. If the Hearing Officer finds that there is not substantial evidence in the record establishing the alleged violation or some other violation of which the party had full and fair notice, the Hearing Officer shall dismiss the case and remand it to the District Commander. A dismissal is without prejudice to the District Commander's right to refile the case and have it reheard if additional evidence is obtained. A dismissal following a rehearing is final and with prejudice.
              (b) If the Hearing Officer assesses a penalty, the Hearing Officer's decision contains a statement advising the party of the right to an administrative appeal. The party is advised that failure to submit an appeal within the prescribed time will bar its consideration and that failure to appeal on the basis of a particular issue will constitute a waiver of that issue in any subsequent proceeding.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by CGD 85-001A, 51 FR 19329, May 29, 1986]
            
            
              
              § 1.07-70
              Right to appeal.
              (a) Any appeal from the decision of the Hearing Officer must be submitted by a party within 30 days from the date of receipt of the decision. The appeal and any supporting brief must be submitted to the Hearing Officer. The only issues which will be considered on appeal are those issues specified in the appeal which were properly raised before the Hearing Officer and jurisdictional questions.
              (b) The failure to file an appeal within the prescribed time limit results in the action of the Hearing Officer becoming the final agency action in the case.
            
            
              § 1.07-75
              Action on appeals.
              (a) Upon receipt, the Hearing Officer provides a copy of the appeal and any supporting brief to the District Commander who referred the case. Any comments which the District Commander desires to submit must be received by the Hearing Officer within 30 days. The Hearing Officer includes the District Commander's comments, or not later than 30 days after receipt of the appeal if no comments are submitted by the District Commander, the Hearing Officer forwards all materials in the case to the Commandant.
              (b) The Commandant issues a written decision in each case and furnishes copies to the party, the District Commander, and the Hearing Officer, The Commandant may affirm, reverse, or modify the decision, or remand the case for new or additional proceedings. In the absence of a remand, the decision of the Commandant on appeal shall be final. In addition to the actions which may be taken by the Commandant on appeal, the Commandant may also remit, mitigate or suspend the assessment in whole or in part. Upon the taking of remission, mitigation, or suspension action, the Commandant will inform the party of the action and any conditions placed on the action.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by CGD 87-008a, 52 FR 17555, May 11, 1987]
            
            
              § 1.07-80
              Reopening of hearings.
              (a) At any time prior to final agency action in a civil penalty case, a party may petition to reopen the hearing on the basis of newly discovered evidence.
              (b) Petitions to reopen must be in writing describing the newly found evidence and must state why the evidence would probably produce a different result favorable to the petitioner, whether the evidence was known to the petitioner at the time of the hearing and, if not, why the newly found evidence could not have been discovered in the exercise of due diligence. The party must submit the petition to the Hearing Officer.
              (c) The District Commander may file comments in opposition to the petition. If comments are filed, a copy is provided the party.
              (d) A petition to reopen is considered by the Hearing Officer unless an appeal has been filed, in which case the petition is considered by the Commandant.
              (e) The decision on the petition is decided on the basis of the record, the petition, and the comments in opposition, if any. The petition is granted only when newly found evidence is described which has a direct and material bearing on the issues and when a valid explanation is provided as to why the evidence was not and could not have been, in the exercise of due diligence, produced at the hearing. The decision is rendered in writing.
              (f) Following a denial of a petition to reopen, the party is given 30 days to file an appeal if one has not already been filed, or to amend an appeal which has already been filed.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by CGD 87-008a, 52 FR 17555, May 11, 1987]
            
            
              § 1.07-85
              Collection of civil penalties.
              (a) Payment of a civil penalty may be made by check or postal money order payable to the U.S. Coast Guard.

              (b) Within 30 days after receipt of the Commandant's decision on appeal, or the Hearing Officer's decision in a case in which no appeal has been filed, the party must submit payment of any assessed penalty to the office specified in the assessment notice. Failure to make timely payment will result in the institution of appropriate action under the Federal Claims Collection Act and the regulations issued thereunder.
              (c) When a penalty of not more than $200 has been assessed under Chapter 43 or 123 of Title 46 U.S.C., the matter may be referred for collection of the penalty directly to the Federal Magistrate of the jurisdiction wherein the person liable may be found, for the institution of collection procedures under supervision of the district court, if the court has issued an order delegating such authority under section 636(b) of Title 28, United States Code.
              [CGD 87-008a, 52 FR 17555, May 11, 1987]
            
            
              § 1.07-90
              Criminal penalties.
              (a) Prosecution in the Federal courts for violations of those laws or regulations enforced by the Coast Guard which provide, upon conviction, for punishment by fine or imprisonment is a matter finally determined by the Department of Justice. This final determination consists of deciding whether and under what conditions to prosecute or to abandon prosecution.
              (b) Except in those cases where the approval of the Commandant is required, the Area, Maintenance & Logistics Command (MLC), and District Commanders are authorized to refer the case to the U.S. attorney. The Commandant's approval is required in the following cases where evidence of a criminal offense is disclosed:
              (1) Marine casualties or accidents resulting in death.
              (2) Marine Boards (46 CFR part 4).
              (3) Violations of port security regulations (33 CFR parts 6, 121 to 126 inclusive).
              (c) The Area, MLC, or District Commander will identify the laws or regulations which were violated and make specific recommendations concerning the proceedings to be instituted by the U.S. attorney in every case.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by USCG-2001-9286, 66 FR 33639, June 25, 2001]
            
            
              § 1.07-95
              Civil and criminal penalties.
              (a) If a violation of law or regulation carries both a civil and a criminal penalty, the Area, MLC, and District Commanders are authorized to determine whether to institute civil penalty proceedings or to refer the case to the U.S. attorney for prosecution in accordance with § 1.07-90.
              (b) When the U.S. Attorney declines to institute criminal proceedings, the Area, MLC, or District Commander decides whether to initiate civil penalty proceedings or to close the case.
              [CGD 78-82, 43 FR 54186, Nov. 20, 1978, as amended by USCG-2001-9286, 66 FR 33639, June 25, 2001]
            
            
              § 1.07-100
              Summons in lieu of seizure of commercial fishing industry vessels.
              (a) As used in this section, the following terms have the meanings specified:
              (1) Commercial fishing industry vessel means a fishing vessel, a fish processing vessel, or a fish tender vessel as defined in 46 U.S.C. 2101 (11a), (11b), or (11c), respectively.
              (2) Personal use quantity means a quantity of a controlled substance as specified in 19 CFR 171.51.
              (b) When a commercial fishing industry vessel is subject to seizure for a violation of 21 U.S.C. 881(a)(4), (6), or (7); of 19 U.S.C. 1595a(a); or of 49 U.S.C. App. 782 and the violation involves the possession of a personal use quantity of a controlled substance, the vessel shall be issued a summons to appear as prescribed in subpart F of 19 CFR part 171 in lieu of seizure, provided that the vessel is:
              (1) Proceeding to or from a fishing area or intermediate port of call; or
              (2) Actively engaged in fishing operations.
              [CGD 89-003, 54 FR 37615, Sept. 11, 1989]
            
          
          
            Subpart 1.08—Written Warnings by Coast Guard Boarding Officers
            
              Authority:
              14 U.S.C. 633; 49 CFR 1.46(b).
            
            
              § 1.08-1
              Applicability.

              (a) The regulations in this subpart apply to certain violations of the following statutes and regulations for which Coast Guard boarding officers are authorized to issue written warnings instead of recommending civil or criminal penalty procedures under subpart 1.07 of this part:
              (1) 46 CFR 25.05 whistles or other sound producing devices;
              (2) 33 CFR part 175, subpart B and 46 CFR subpart 25.25, Personal Flotation Devices.
              (3) 46 CFR 25.35 backfire flame control;
              (4) 46 CFR 25.40 ventilation;
              (5) 33 CFR part 173 numbering;
              (6) 46 U.S.C. 103, documented yachts;
              (7) 33 CFR part 155 oil pollution prevention; and
              (8) 46 CFR 25.30 fire extinguishers;
              (9) 33 CFR part 159 marine sanitation devices;
              (10) 33 CFR part 175 subpart C, Visual Distress Signals.
              (11) 33 CFR 83.01(g) Copy of rules.
              (b) The Commandant authorizes designated boarding officers to issue warnings for certain minor violations of the statutes and regulations listed in paragraph (a) of this section. Written warnings are not authorized for all violations of these statutes and regulations.
              (14 U.S.C. 633, 85 Stat. 228 (46 U.S.C. 1488); 86 Stat. 871 (33 U.S.C. 1322); 49 CFR 1.46(b), (m), and (n)(1))
              [CGD 74-155, 41 FR 17894, Apr. 29, 1976, as amended by CGD 77-182, 43 FR 22657, May 25, 1978; CGD 82-040, 47 FR 21042, May 17, 1982; CGD 85-009, 50 FR 10761, Mar. 18, 1985; USCG-2018-0874, 84 FR 30877, June 28, 2019]
            
            
              § 1.08-5
              Procedures.
              (a) A written warning may be issued where the boarding officer determines that:
              (1) The observed violation is a first offense; and
              (2) The operator states that the violation will be promptly corrected.
              (b) A written warning may not be issued where:
              (1) The operator is required to be licensed or credentialed;
              (2) The violation is a failure to have required safety equipment on board; or
              (3) The boarding officer notes three or more violations during one boarding.
              (c) Each district office maintains a record of each written warning issued within that district for a period of not more than one year after date of issue except in cases involving violations of 33 CFR part 159 marine sanitation devices, records of which are maintained by each district office for not more than three years after date of issue.
              (d) The district commander of the district in which the warning is issued may rescind a written warning and institute civil penalty action under § 1.07-10 of this part if a record check discloses a prior written warning or violation issued within one year or in the case of a violation of 33 CFR part 159 a prior written warning or violation issued within three years.
              (e) Within 15 days after the date of issue, any person issued a written warning by a Coast Guard boarding officer may appeal the issuance of the warning to the district commander by providing in writing or in person any information that denies, explains, or mitigates the violations noted in the warning.
              (f) Each written warning shall indicate that:
              (1) The warning is kept on file for a period of not more than one year after date of issue or in the case of a violation of 33 CFR part 159 a period of not more than three years for reference in determining appropriate penalty action if there is a subsequent violation;
              (2) If a record check reveals a prior written warning or violation within the time period designated in § 1.08-5(d) of this part, the warning may be revoked and civil penalty action instituted;
              (3) If an additional violation occurs within the time period designated in § 1.08-5(d) the warning may be used as a basis for the assessment of a higher penalty for the subsequent violation; and
              (4) Within 15 days after the date of issue, the person who is issued the warning may appeal to the District Commander by providing in writing or in person any information or material that denies, explains, or mitigates the violations noted in the warning.
              (14 U.S.C. 633; 85 Stat. 228 (46 U.S.C. 1488); 86 Stat. 871 (33 U.S.C. 1322); 49 CFR 1.46 (b), (m), and (n)(1))
              [CGD 74-155, 41 FR 17894, Apr. 29, 1976, as amended by CGD 77-182, 43 FR 22657, May 25, 1978; USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
          
          
            
            Subpart 1.10—Public Availability of Information
            
              Authority:
              5 U.S.C. 552; 14 U.S.C. 633, sec. 6(b)(1), 80 Stat. 937 (49 U.S.C. 1655(b)(1)); 49 CFR 1.46(b).
            
            
              Source:
              CGD 73-54R, 38 FR 12396, May 11, 1973, unless otherwise noted.
            
            
              § 1.10-1
              Official records and documents.
              Identifiable records and documents of the Coast Guard are made available to the public in accordance with the Department of Transportation regulations contained in part 7 of title 49, Code of Federal Regulations.
            
            
              § 1.10-5
              Public availability of records and documents.
              (a) Each person desiring to inspect a record or document covered by this subpart that is located in Headquarters, or to obtain a copy of such a record or document, must make a written request to the Commandant (CG-61), Attn: Office of Information Management, U.S. Coast Guard Stop 7710, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7710.
              (b) Each person desiring to inspect a record or document covered by this subpart that is located in a Coast Guard district, or to obtain a copy of such a record or document, must make a written request to the district commander in command of the district, or to the officer-in-charge of the appropriate marine inspection zone. Coast Guard districts and marine inspection zones are listed in part 3 of this chapter.
              (c) If the person making the request does not know where in the Coast Guard the record or document is located, he may send his request to the Chief, Office of Information Management (CG-61), at the address in paragraph (a) of this section.
              [CGD-73-54R, 38 FR 12396, May 11, 1973, as amended by CGD 96-026, 61 FR 33662, June 28, 1996; USCG-2014-0410, 79 FR 38427, July 7, 2014]
            
          
          
            Subpart 1.20—Testimony by Coast Guard Personnel and Production of Records in Legal Proceedings
            
              Authority:
              5 U.S.C. 301; 14 U.S.C. 632, 633, 49 U.S.C. 322; 49 CFR 1.46 and part 9.
            
            
              § 1.20-1
              Testimony by Coast Guard personnel and production of records.
              (a) The regulations in 49 CFR part 9 apply to the testimony of Coast Guard personnel, production of Coast Guard records, and service of process in legal proceedings.
              (b) Except for the acceptance of service of process or pleadings under paragraph (d) of this section and 49 CFR 9.19, the Legal Officer of each Maintenance and Logistics Command, each District Legal Officer, and the Legal Officer assigned to any other Coast Guard unit or command, for matters involving personnel assigned to their command, are delegated the functions of “agency counsel” described in 49 CFR part 9.
              (c) A request for a member or employee of the Coast Guard to testify, or for permission to interview such a member or employee, should be made to the Legal officer serving the command to which that member or employee is assigned, or, if the member or employee is serving at Coast Guard Headquarters, or with a command receiving legal services from the Judge Advocate General and Chief Counsel, U.S. Coast Guard (CG-094), to the Chief, Office of Claims and Litigation (CG-0945). Should the member or employee no longer be employed by the Coast Guard, and the testimony or information sought falls within the provisions of 49 CFR part 9, the request should be made to the District Legal Officer serving the geographic area where the former member or employee resides or, if no District Legal Officer has geographic responsibility, to the Chief, Office of Claims and Litigation.

              (d) Process or pleadings in any legal proceeding concerning the Coast Guard may be served, at the option of the server, on the Judge Advocate General and Chief Counsel or the Deputy Judge Advocate General and Deputy Chief Counsel of the Coast Guard (CG-094) with the same effect as if served on the Commandant of the Coast Guard. The official accepting the service under this section acknowledges the service and takes further action as appropriate.
              (80 Stat. 383, as amended, sec. 1, 33 Stat. 1022, as amended, sec. 9, 80 Stat. 944; 5 U.S.C. 552, 14 U.S.C. 632, 633, 46 U.S.C. 375, 416, 49 U.S.C. 1657 (a) and (e); 49 CFR 1.46, and part 9)
              [CGFR 71-30, 36 FR 8732, May 12, 1971, as amended by CGD 95-057, 60 FR 34150, June 30, 1995; USCG-1998-3799, 63 FR 35525, June 30, 1998]
            
          
          
            Subpart 1.25—Fees and Charges for Certain Records and Services
            
              Authority:
              5 U.S.C. 552; 14 U.S.C. 633; 49 CFR 1.46.
            
            
              Source:
              CGFR 67-13, 32 FR 11211, Aug. 2, 1967, unless otherwise noted.
            
            
              § 1.25-1
              Purpose.
              (a) The regulations in this subpart established fees and charges which shall be imposed by the Coast Guard for making copies or excerpts of information or records, and for issuing certain duplicate merchant mariner credentials, merchant mariner documents, licenses or certificates.
              (b) These fees and charges are imposed as required by Title V of the Independent Offices Appropriation Act of 1952 (Sec. 501, 65 Stat. 290, 31 U.S.C. 483a). This Act states that it is the sense of Congress that fees and charges shall be charged for services rendered the public by Federal agencies in order that such services may be performed on a self-sustaining basis to the fullest extent possible.
              [CGFR 67-13, 32 FR 11211, Aug. 2, 1967, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 1.25-30
              Exceptions.
              (a) The general policies and instructions of the Bureau of the Budget specify when certain services as specifically described in this subpart will be furnished without charge.
              (b) The fees and charges prescribed in this subpart are not applicable when requested by, or furnished to, the following persons, or under the following circumstances:
              (1) A person who donated the original document.
              (2) A person who has an official, voluntary or cooperative relationship to the Coast Guard in rendering services promoting safety of life and property.
              (3) Any agency, corporation or branch of the Federal Government.
              (4) A person found guilty by an administrative law judge receives one copy of the transcript of the hearing if he:
              (i) Files a notice of appeal, under 46 CFR 5.30-1; and
              (ii) Requests a copy of the transcript.
              (5) A person who has been required to furnish personal documents retained by the Coast Guard.
              (6) For other exceptions see 49 CFR 7.97.
              (31 U.S.C. 483a; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
              [CGFR 67-13, 32 FR 11211, Aug. 2, 1967, as amended by CGD 76-124, 42 FR 23507, May 9, 1977]
            
            
              § 1.25-40
              Fees for services for the public.
              The fees for services performed for the public, as prescribed in sections 552(a) (2) and (3) of title 5, United States Code, by the Department of Transportation are in subpart I of title 49, Code of Federal Regulations. The fee schedule for these services is contained in 49 CFR 7.95. The applicable fees are imposed and collected by the Coast Guard as prescribed in 49 CFR 7.93.
              (Title V, 65 Stat. 268, 290; sec. 6(b)(1), 80 Stat. 937; 31 U.S.C. 483a; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
              [CGD 72-62R, 37 FR 20166, Sept. 27, 1972; 37 FR 21481, Oct. 12, 1972, as amended by 40 FR 23743, June 2, 1975; CGD 77-065, 42 FR 31169, June 20, 1977; CGD 89-085, 55 FR 23930, June 13, 1990; CGD 91-002, 58 FR 15236, Mar. 19, 1993]
            
            
              § 1.25-45
              Special admeasurement services.

              If an admeasurer is assigned to measure or certify the tonnage of a vessel at the request of the owner thereof at a place other than a port of entry, a custom station, or port where an officer-in-charge, marine inspection, is located, the owner shall pay the admeasurer's:
              
              (a) Pay based on the hourly rate for the grade or level of position held or the daily military compensation rate, as appropriate;
              (b) Travel expense based on the estimated cost of travel from and return to the nearest port of entry, customs station, or office of an officer-in-charge, marine inspection; and
              (c) Daily subsistence expense from the time he leaves his official duty station until he returns thereto.
              (Title V, 65 Stat. 268, 290; sec. 6(b)(1), 80 Stat. 937; 31 U.S.C. 483a; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
              [CGD 72-62R, 37 FR 20166, Sept. 27, 1972]
            
            
              § 1.25-48
              Oceanographic research.
              (a) Each person allowed by the Coast Guard to join a Coast Guard voyage for the purpose of oceanographic research is charged the cost of each meal that he consumes while on board the Coast Guard vessel.
              (b) The person, company, association, or government agency engaging a Coast Guard vessel for an oceanographic research study is charged the daily cost of operating the vessel.
              (Title V, 65 Stat. 268, 290; sec. 6(b)(1), 80 Stat. 937; 31 U.S.C. 483a; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
              [CGD 72-62R, 37 FR 20167, Sept. 27, 1972]
            
            
              § 1.25-80
              Payment of fees, charges or sales.
              (a) The payment of fees and charges must be made by postal money order or check payable to the “Treasurer of the United States” or “U.S. Coast Guard,” and sent to the office of the Coast Guard performing the service or furnishing or delivering the record, document, or certificate. If copy is to be transmitted by registered, air, or special delivery mail, postal fees therefor will be added to fees provided in this subpart (or the order must include postage stamps or stamped return envelopes).
              (b) The fee is payable in advance.
              [CGFR 67-13, 32 FR 11211, Aug. 2, 1967]
            
          
          
            Subpart 1.26—Charges for Duplicate Medals, and Sales of Personal Property, Equipment or Services and Rentals
            
              Authority:
              14 U.S.C. 633; 49 CFR 1.46(k).
            
            
              Source:
              CGFR 67-13, 32 FR 11211, Aug. 2, 1967, unless otherwise noted.
            
            
              § 1.26-1
              Purpose.
              (a) The regulations in this subpart establish charges which shall be imposed by the Coast Guard when the Coast Guard sells supplies, equipment, apparatus, temporary shelter, and services under certain specified conditions as authorized by law.
              (b) These sales are intended to permit repayment of costs involved in those instances which are ordinarily outside the scope of those distress services with which the Coast Guard is primarily concerned (14 U.S.C. 88), or the equipment and apparatus are not readily procurable in the open market.
            
            
              § 1.26-5
              Replacement of medals.
              (a) A medal, or a bar, emblem, or insignia in lieu thereof, that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was awarded by the Coast Guard is replaced without charge by the Coast Guard as authorized in 14 U.S.C. 501.
              (b) A medal, a bar, emblem or insignia in lieu thereof, that is lost, destroyed, or rendered unfit for use due to the fault or neglect of the person to whom it was awarded, is replaced after the Coast Guard is reimbursed for its cost. Current prices may be obtained from Commander, Personnel Service Center (PSC-PSD-M&A), U.S. Coast Guard Stop 7200, 4200 Wilson Boulevard Suite 1100, Arlington, VA 20598-7200.
              (Sec. 1, 63 Stat. 537, 545; sec. 6(b)(1), 80 Stat. 937; 14 U.S.C. 501, 633; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
              [CGD 72-207R, 37 FR 25167, Nov. 28, 1972, as amended by CGD 85-077, 51 FR 25366, July 14, 1986; CGD 96-026, 61 FR 33662, June 28, 1996; USCG-2014-0410, 79 FR 38427, July 7, 2014]
            
            
              § 1.26-10
              Sales to Coast Guard Auxiliary.

              (a) The provisions of Title 14, U.S. Code, section 891, authorizes the Coast Guard to furnish the Coast Guard Auxiliary such items as flags, pennants, uniforms, and insignia at actual cost.
              (b) Sales of the following items (when available) are permitted to members of the Auxiliary:
              (1) Auxiliary flags and pennants.
              (2) Uniforms.
              (3) Auxiliary insignia.
              (Sec. 891, 63 Stat. 557 (14 U.S.C. 891)).
            
            
              § 1.26-15
              Sales of nonexcess personal property and services.
              (a) Authority. The provisions of Title 14, U.S. Code, section 641(b), authorizes the Coast Guard to sell apparatus or equipment manufactured by or in use in the Coast Guard, which is not readily procurable in the open market. The provisions of Title 14, U.S. Code, section 654 (Pub. L. 86-159 approved Aug. 14, 1959), authorize the Coast Guard to sell supplies and furnish services to public and commercial vessels, and other watercraft. 49 U.S.C. 44502(d) authorizes the Coast Guard to provide for assistance, the sale of fuel, oil, equipment, and supplies, to an aircraft when necessary to allow the aircraft to continue to the nearest private airport.
              (b) Charges established by District Commander. The charges for supplies and services which may be normally expected to be furnished to persons, corporations, companies, vessels, and other watercraft, and non-Federal aircraft will vary between various geographical regions depending on local circumstances. The District Commander is hereby delegated authority to prescribe and he shall establish, in advance wherever practicable, the charges to be imposed and collected in various areas under his jurisdiction, which will be in accordance with the applicable general minimum terms and conditions in the laws and this section. In those cases where the charges have not been established in advance, the matter shall be priced on an individual basis, taking into consideration the facts and circumstances regarding the situation. The list(s) of charges established by the District Commander shall be available for reading and copying at the office of the issuing District Commander, which list(s) will be up-dated and reissued when necessary.
              (c) Sales to vessels and other watercraft. (1) The charges imposed for services are intended to permit repayment of costs involved in those instances where supplies and services are furnished to meet the necessities of the circumstances, and such vessels or watercraft are not within the scope of those distress services performed by the Coast Guard.
              (2) Charges for sales of supplies and/or furnishing of services are considered appropriate when the furnishing of food, fuel, general stores, or repairs to the vessel or its equipage are primarily for the convenience of the owner, master, or crew, and furnished at his or their request. It is not intended and the Coast Guard does not procure and stock equipment and supplies except as provided for in current instructions issued by competent authority.
              (3) Supplies provided and services performed will be of a limited nature consistent with the situation and within the capabilities of the Coast Guard unit concerned; provided this will not be in competition with commercial enterprise when such facilities are available and deemed adequate. It is not intended to permit the operators of vessels or watercraft to take advantage of the Government by demanding free supplies or services. Determination as to whether charges will be made is dependent upon the circumstances involved in each instance. The responsibility to make this determination rests with the District Commander who may delegate it to his subordinates.
              (4) The minimum charge for any supplies or services furnished to a vessel or other watercraft shall be $10. The prices for fuels and materials which may be sold will be at Coast Guard cost plus 20 percent or, if readily determinable, at the commercial price in the immediate operating area, whichever is higher. The charges for services furnished a vessel or watercraft will be an average cost equal to the full price, plus taxes, that a boat owner would pay a local commercial concern for such services.

              (5) The sales of supplies and services will be documented and will set forth the name, type, and identifying number of the vessel or watercraft receiving supplies or services; name and address of vessel's owner; and conditions under which it was determined to make a sale to the vessel or watercraft. Wherever possible, payment shall be obtained at the time supplies and services are furnished.
              (d) Sales of equipment not readily procurable on the open market. Charges imposed for sales of apparatus and equipment manufactured by or in use in the Coast Guard which, in the opinion of the Commandant (CG-9), is not readily procurable in the open market, are subject to the following conditions:
              (1) The apparatus or equipment has not been reported as excess to the General Services Administration (if so reported, requests to purchase will be submitted by the Commandant (CG-9) to the General Services Administration); and,
              (2) The apparatus or equipment is not classified for security reasons or is not dangerous to the public health and safety; and,
              (3) The authorized buyers of this apparatus or equipment are foreign, State, or municipal governments or governmental units thereof; parties required to maintain private aids to navigation; contractors engaged on public works; and in other cases in which, in the judgment of the Commandant (FS), the public interest may be served; and,
              (4) The approved sales will be at prices determined by the Commandant (CG-9), which will include an overhead charge not to exceed 25 percent of acquisition cost.
              (e) Sales to and storage of non-Federal aircraft. (1) Activities having the necessary supplies and facilities are authorized to furnish fuel, oil, equipment, supplies, mechanical services, temporary storage, or other assistance to any aircraft operated by State, municipal, or private enterprise in emergency cases. Complete engines, airplane wings, or other major items of equipment shall not be furnished without prior authority from the Commandant.
              (2) Aircraft damaged to the extent that major repairs are required may be given emergency storage at the request of the pilot, provided the necessary facilities are available. No such aircraft will be given a major or minor overhaul. Damaged aircraft may be stored in its original damaged condition. If aircraft requires extensive repairs, such as would include the replacing of major parts and such major parts cannot be made available or supplied within a reasonable length of time by the operator of such aircraft, then the aircraft must be removed from the Coast Guard reservation by the operator without delay.
              (3) The Government will not assume any responsibility for any loss or damage incurred by such aircraft while on a Coast Guard reservation and the owner shall be required to remove the aircraft from the reservation at the earliest practicable date.
              (4) Storage charges for such aircraft on a Coast Guard reservation shall be as follows:
              (i) For the first 6 working days, no charge;
              (ii) For each calendar day thereafter, $3 for a single motor plane and $5 for a dual or multiengine plane.
              (5) In the absence of any information to the contrary regarding a particular item or material, the price at which the item is carried in stock, or on the Plant Property Record (book price) will be regarded as the fair market value.
              (6) When materials or services or both materials and services are furnished an aircraft, a deposit equal to the estimated value of such services and materials as will be required shall be obtained in advance of the rendition of the services and issuance of the materials.

              (7) The charges for mechanical services rendered (other than in connection with the arrival, refueling, and departure of airplanes) shall be an hourly charge for labor, with a minimum of 1 hour, which shall be the equivalent to the schedule of wage rates for civilian personnel for the district (i.e., machinists, helpers, etc.), regardless of whether the services are performed by enlisted or civilian personnel.
              (Sec. 1107, 72 Stat. 798, as amended; sec. 641, 63 Stat. 547, as amended; sec. 1, 73 Stat. 357; 49 U.S.C. 1507; 14 U.S.C. 641(b), 654)
              [CGFR 67-13, 32 FR 11211, Aug. 2, 1967, as amended by USCG-1998-3799, 63 FR 35525, June 30, 1998]
            
            
              § 1.26-20
              Sales to eligible foreign governments.
              (a) Policy of United States. The Congressional policy is set forth in Title 22, U.S. Code, section 2351. The Executive Order No. 10973 dated November 3, 1961 (26 FR 10469), describes the administration of foreign assistance and related functions.
              (b) Diplomatic transactions. Sales of Coast Guard material under reimbursable aid will be by direction of the Commandant (CG-9) and as approved by the Office of the Chief of Naval Operations. Reimbursable aid transactions are diplomatic transactions and are negotiated primarily between the respective foreign military attaché or other representatives of their embassy in Washington, DC, and the Office of the Chief of Naval Operations. Prices will be based on material cost only and estimates will not include packing, crating, and handling or transportation costs. Under reimbursable aid, transportation costs are borne by the purchasing country and shipments are usually accomplished on collect commercial bills of lading.
            
            
              § 1.26-25
              Payment of charges.
              (a) The payment of charges shall be by postal money order or check payable to “U.S. Coast Guard,” and given or sent to the office of the Coast Guard performing the service or furnishing the supplies, equipment, etc.
            
          
        
        
          Pt. 2
          PART 2—JURISDICTION
          
            
              Subpart A—General
              Sec.
              2.1
              Purpose.
              2.5
              Specific definitions control.
            
            
              Subpart B—Jurisdictional Terms
              2.20
              Territorial sea baseline.
              2.22
              Territorial sea.
              2.24
              Internal waters.
              2.26
              Inland waters.
              2.28
              Contiguous zone.
              2.30
              Exclusive Economic Zone.
              2.32
              High seas.
              2.34
              Waters subject to tidal influence; waters subject to the ebb and flow of the tide; mean high water.
              2.36
              Navigable waters of the United States, navigable waters, territorial waters.
              2.38
              Waters subject to the jurisdiction of the United States; waters over which the United States has jurisdiction.
            
            
              Subpart C—Availability of Jurisdictional Decisions
              2.40
              Maintenance of decisions.
              2.45
              Decisions subject to change or modification and availability of lists and charts.
            
          
          
            Authority:
            14 U.S.C. 633; 33 U.S.C. 1222; Pub. L. 89-670, 80 Stat. 931, 49 U.S.C. 108; Pub. L. 107-296, 116 Stat. 2135, 2249, 6 U.S.C. 101 note and 468; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2001-9044, 68 FR 42598, July 18, 2003, unless otherwise noted.
          
          
            Subpart A—General
            
              § 2.1
              Purpose.
              (a) The purpose of this part is to define terms the Coast Guard uses in regulations, policies, and procedures, to determine whether it has jurisdiction on certain waters in cases where specific jurisdictional definitions are not otherwise provided.
              (b) Figure 2.1 is a visual aid to assist you in understanding this part.
              
                
                ER18JY03.046
              
            
            
              § 2.5
              Specific definitions control.

              In cases where a particular statute, regulation, policy or procedure provides a specific jurisdictional definition that differs from the definitions contained in this part, the former definition controls.
              
              
                Note to § 2.5:

                For example, the definition of “inland waters” in the Inland Navigational Rules Act of 1980 (33 U.S.C. 2003(o)) would control the interpretation of inland navigation rules created under that Act and the “inland waters” definition in 46 CFR 10.103 would control regulations in 46 CFR part 10. Also, in various laws administered and enforced by the Coast Guard, the terms “State” and “United States” are defined to include some or all of the territories and possessions of the United States. The definitions in §§ 2.36 and 2.38 should be considered as supplementary to these statutory definitions and not as interpretive of them.
              
            
          
          
            Subpart B—Jurisdictional Terms
            
              § 2.20
              Territorial sea baseline.
              
                Territorial sea baseline means the line defining the shoreward extent of the territorial sea of the United States drawn according to the principles, as recognized by the United States, of the Convention on the Territorial Sea and the Contiguous Zone, 15 U.S.T. 1606, and the 1982 United Nations Convention on the Law of the Sea (UNCLOS), 21 I.L.M. 1261. Normally, the territorial sea baseline is the mean low water line along the coast of the United States.
              
              
                Note to § 2.20:
                Charts depicting the territorial sea baseline are available for examination in accordance with § 1.10-5 of this chapter.
              
            
            
              § 2.22
              Territorial sea.
              (a) With respect to the United States, the following apply—
              (1) Territorial sea means the waters, 12 nautical miles wide, adjacent to the coast of the United States and seaward of the territorial sea baseline, for—
              (i) Statutes included within subtitle II and subtitle VI, title 46, U.S.C.; the Ports and Waterways Safety Act, as amended (33 U.S.C. 1221-1232); the Act of June 15, 1917, as amended (50 U.S.C. 191-195); and the Vessel Bridge-to-Bridge Radiotelephone Act (33 U.S.C. 1201-1208), and any regulations issued under the authority of these statutes.
              (ii) Purposes of criminal jurisdiction pursuant to Title 18, United States Code.
              (iii) The special maritime and territorial jurisdiction as defined in 18 U.S.C. 7.
              (iv) Interpreting international law.
              (v) Any other treaty, statute, or regulation, or amendment thereto, interpreted by the Coast Guard as incorporating the definition of territorial sea as being 12 nautical miles wide, adjacent to the coast of the United States and seaward of the territorial sea baseline.

              (2) Unless otherwise specified in paragraph (a)(1) of this section, territorial sea means the waters, 3 nautical miles wide, adjacent to the coast of the United States and seaward of the territorial sea baseline.
              (3) In cases where regulations are promulgated under the authority of statutes covered by both paragraphs (a)(1) and (a)(2) of this section, the Coast Guard may use the definition of territorial sea in paragraph (a)(1) of this section.
              (b) With respect to any other nation, territorial sea means the waters adjacent to its coast that have a width and baseline recognized by the United States.
              [USCG-2001-9044, 68 FR 42598, July 18, 2003, as amended by USCG-2003-14792, 68 FR 60470, Oct. 22, 2003]
            
            
              § 2.24
              Internal waters.
              (a) With respect to the United States, internal waters means the waters shoreward of the territorial sea baseline.
              (b) With respect to any other nation, internal waters means the waters shoreward of its territorial sea baseline, as recognized by the United States.
            
            
              § 2.26
              Inland waters.
              
                Inland waters means the waters shoreward of the territorial sea baseline.
            
            
              § 2.28
              Contiguous zone.

              (a) For the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), contiguous zone means the zone, 9 nautical miles wide, adjacent to and seaward of the territorial sea, as defined in § 2.22(a)(2), that was declared to exist in Department of State Public Notice 358 of June 1, 1972 and that extends from 3 nautical miles to 12 nautical miles as measured from the territorial sea baseline.
              (b) For all other purposes, contiguous zone means all waters within the area adjacent to and seaward of the territorial sea, as defined in § 2.22(a), and extending to 24 nautical miles from the territorial sea baseline, but in no case extending within the territorial sea of another nation, as declared in Presidential Proclamation 7219 of September 2, 1999 (113 Stat. 2138).
            
            
              § 2.30
              Exclusive Economic Zone.

              (a) With respect to the United States, including the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, American Samoa, the United States Virgin Islands, and any other territory or possession over which the United States exercises sovereignty, exclusive economic zone means the zone seaward of and adjacent to the territorial sea, as defined in § 2.22(a), including the contiguous zone, and extending 200 nautical miles from the territorial sea baseline (except where otherwise limited by treaty or other agreement recognized by the United States) in which the United States has the sovereign rights and jurisdiction and all nations have the high seas freedoms mentioned in Presidential Proclamation 5030 of March 10, 1983.

              (b) Under customary international law as reflected in Article 55 of the 1982 United Nations Convention on the Law of the Sea, and with respect to other nations, exclusive economic zone means the waters seaward of and adjacent to the territorial sea, not extending beyond 200 nautical miles from the territorial sea baseline, as recognized by the United States.
              [USCG-2001-9044, 68 FR 42598, July 18, 2003, as amended by USCG-2012-0306, 77 FR 37309, June 21, 2012]
            
            
              § 2.32
              High seas.

              (a) For purposes of special maritime and territorial jurisdiction of the United States as defined in 18 U.S.C. 7, high seas means all waters seaward of the territorial sea baseline.

              (b) For the purposes of section 2 of the Act of February 19, 1895, as amended (33 U.S.C. 151) and the Inland Navigational Rules Act of 1980 (33 U.S.C. Chapter 34), high seas means the waters seaward of any lines established under these statutes, including the lines described in part 80 of this chapter and 46 CFR part 7.

              (c) For the purposes of 14 U.S.C. 89(a), 14 U.S.C. 86, 33 U.S.C. 409, and 33 U.S.C. 1471 et seq.,
                high seas includes the exclusive economic zones of the United States and other nations, as well as those waters that are seaward of territorial seas of the United States and other nations.

              (d) Under customary international law as reflected in the 1982 United Nations Convention on the Law of the Sea and without prejudice to high seas freedoms that may be exercised within exclusive economic zones pursuant to article 58 of the United Nations Convention on the Law of the Sea, and unless the context clearly requires otherwise (e.g., The International Convention Relating to Intervention on the High Seas in Cases of Oil Pollution Casualties, 1969, including annexes thereto), high seas means all waters that are not the exclusive economic zone (as defined in § 2.30), territorial sea (as defined in § 2.22), or internal waters of the United States or any other nation.
              [USCG-2001-9044, 68 FR 42598, July 18, 2003, as amended by USCG-2007-27887, 72 FR 45902, Aug. 16, 2007]
            
            
              § 2.34
              Waters subject to tidal influence; waters subject to the ebb and flow of the tide; mean high water.
              (a) Waters subject to tidal influence and waters subject to the ebb and flow of the tide are waters below mean high water. These terms do not include waters above mean high water caused by flood flows, storms, high winds, seismic waves, or other non-lunar phenomena.
              (b) Mean high water is the average of the height of the diurnal high water at a particular location measured over a lunar cycle of 19 years.
            
            
              § 2.36
              Navigable waters of the United States, navigable waters, and territorial waters.

              (a) Except as provided in paragraph (b) of this section, navigable waters of the United States, navigable waters, and territorial waters mean, except where Congress has designated them not to be navigable waters of the United States:
              (1) Territorial seas of the United States;
              (2) Internal waters of the United States that are subject to tidal influence; and

              (3) Internal waters of the United States not subject to tidal influence that:
              
              (i) Are or have been used, or are or have been susceptible for use, by themselves or in connection with other waters, as highways for substantial interstate or foreign commerce, notwithstanding natural or man-made obstructions that require portage, or
              (ii) A governmental or non-governmental body, having expertise in waterway improvement, determines to be capable of improvement at a reasonable cost (a favorable balance between cost and need) to provide, by themselves or in connection with other waters, as highways for substantial interstate or foreign commerce.
              (b) Navigable waters of the United States and navigable waters, as used in sections 311 and 312 of the Federal Water Pollution Control Act, as amended, 33 U.S.C. 1321 and 1322, mean:
              (1) Navigable waters of the United States as defined in paragraph (a) of this section and all waters within the United States tributary thereto; and
              (2) Other waters over which the Federal Government may exercise Constitutional authority.
            
            
              § 2.38
              Waters subject to the jurisdiction of the United States; waters over which the United States has jurisdiction.
              
                Waters subject to the jurisdiction of the United States and waters over which the United States has jurisdiction mean the following waters—
              (a) Navigable waters of the United States, as defined in § 2.36(a).
              (b) Waters, other than those under paragraph (a) of this section, that are located on lands for which the United States has acquired title or controls and—
              (1) Has accepted jurisdiction according to 40 U.S.C. 255; or
              (2) Has retained concurrent or exclusive jurisdiction from the date that the State in which the lands are located entered the Union.
              (c) Waters made subject to the jurisdiction of the United States by operation of the international agreements and statutes relating to the former Trust Territory of the Pacific Islands, and waters within the territories and possessions of the United States.
            
          
          
            Subpart C—Availability of Jurisdictional Decisions
            
              § 2.40
              Maintenance of decisions.
              (a) From time to time, the Coast Guard makes navigability determinations of specific waterways, or portions thereof, in order to determine its jurisdiction on those waterways. Copies of these determinations are maintained by the District Commander in whose district the waterway is located.
              (b) If the district includes portions of the territorial sea, charts reflecting Coast Guard decisions as to the location of the territorial sea baseline for the purposes of Coast Guard jurisdiction are maintained by the District Commander in whose district the portion of the territorial sea is located.
            
            
              § 2.45
              Decisions subject to change or modification and availability of lists and charts.
              The determinations referred to in § 2.40 are subject to change or modification. The determinations are made for Coast Guard use at the request of Coast Guard officials. Determinations made or subsequently changed are available to the public under § 1.10-5(b) of this chapter. Inquiries concerning whether a determination has been made for specific waters, for the purposes of Coast Guard jurisdiction, should be directed to the District Commander of the district in which the waters are located.
            
          
        
        
          Pt. 3
          PART 3—COAST GUARD AREAS, DISTRICTS, SECTORS, MARINE INSPECTION ZONES, AND CAPTAIN OF THE PORT ZONES
          
            
              Subpart 3.01—General Provisions
              Sec.
              3.01-1
              General description.
              3.01-5
              Assignment of functions.
            
            
              Subpart 3.04—Coast Guard Areas
              3.04-1
              Atlantic Area.
              3.04-3
              Pacific Area.
            
            
              Subpart 3.05—First Coast Guard District
              3.05-1
              First district.
              3.05-10

              Sector Boston Marine Inspection Zone and Captain of the Port Zone.
              
              3.05-15
              Sector Northern New England Marine Inspection Zone and Captain of the Port Zone.
              3.05-20
              Sector Southeastern New England Marine Inspection Zone and Captain of the Port Zone.
              3.05-30
              Sector New York Marine Inspection Zone and Captain of the Port Zone.
              3.05-35
              Sector Long Island Sound Marine Inspection Zone and Captain of the Port Zone.
            
            
              Subpart 3.25—Fifth Coast Guard District
              3.25-1
              Fifth district.
              3.25-05
              Sector Delaware Bay Marine Inspection Zone and Captain of the Port Zone.
              3.25-10
              Sector Virginia Marine Inspection Zone and Captain of the Port Zone.
              3.25-15
              Sector Maryland-National Capital Region Marine Inspection Zone and Captain of the Port Zone.
              3.25-20
              Sector North Carolina Marine Inspection Zone and Captain of the Port Zone.
            
            
              Subpart 3.35—Seventh Coast Guard District
              3.35-1
              Seventh district.
              3.35-10
              Sector Miami Marine Inspection Zone and Captain of the Port Zone.
              3.35-15
              Sector Charleston Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Savannah.
              3.35-20
              Sector Jacksonville Marine Inspection Zone and Captain of the Port Zone.
              3.35-25
              Sector San Juan Marine Inspection Zone and Captain of the Port Zone.
              3.35-35
              Sector St. Petersburg Marine Inspection Zone and Captain of the Port Zone.
              3.35-40
              Sector Key West Marine Inspection Zone and Captain of the Port Zone.
            
            
              Subpart 3.40—Eighth Coast Guard District
              3.40-1
              Eighth district.
              3.40-5
              Eighth District Outer Continental Shelf Marine Inspection Zone.
              3.40-10
              Sector Mobile Marine Inspection Zone and Captain of the Port Zone.
              3.40-15
              Sector New Orleans Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Morgan City.
              3.40-28
              Sector Houston-Galveston Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Port Arthur.
              3.40-35
              Sector Corpus Christi Marine Inspection Zone and Captain of the Port Zone.
              3.40-40
              Sector Upper Mississippi River Marine Inspection Zone and Captain of the Port Zone.
              3.40-60
              Sector Lower Mississippi River Marine Inspection Zone and Captain of the Port Zone.
              3.40-65
              Sector Ohio Valley Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Pittsburgh.
            
            
              Subpart 3.45—Ninth Coast Guard District
              3.45-1
              Ninth district.
              3.45-10
              Sector Buffalo Marine Inspection Zone and Captain of the Port Zone.
              3.45-15
              Sector Lake Michigan Marine Inspection Zone and Captain of the Port Zone.
              3.45-20
              Sector Detroit Marine Inspection Zone and Captain of the Port Zone.
              3.45-45
              Sector Sault Ste. Marie Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Duluth.
            
            
              Subpart 3.55—Eleventh Coast Guard District
              3.55-1
              Eleventh district.
              3.55-10
              Sector Los Angeles-Long Beach Marine Inspection Zone and Captain of the Port Zone.
              3.55-15
              Sector San Diego Marine Inspection Zone and Captain of the Port Zone.
              3.55-20
              Sector San Francisco: San Francisco Bay Marine Inspection Zone and Captain of the Port Zone.
              3.55-25
              Sector Humboldt Bay Search and Rescue Mission Coordinator Zone.
            
            
              Subpart 3.65—Thirteenth Coast Guard District
              3.65-1
              Thirteenth district.
              3.65-10
              Sector Puget Sound Marine Inspection Zone and Captain of the Port Zone.
              3.65-15
              Sector Columbia River Marine Inspection Zone and Captain of the Port Zone.
              3.65-20
              Sector North Bend Search and Rescue Mission Coordinator Zone.
            
            
              Subpart 3.70—Fourteenth Coast Guard District
              3.70-1
              Fourteenth district.
              3.70-10
              Sector Honolulu Marine Inspection Zone and Captain of the Port Zone.
              3.70-15
              Sector Guam Marine Inspection Zone and Captain of the Port Zone.
              3.70-20
              Activities Far East Marine Inspection Zone.
            
            
              Subpart 3.85—Seventeenth Coast Guard District
              3.85-1
              Seventeenth district.
              3.85-10
              Sector Juneau: Southeast Alaska Marine Inspection Zone and Captain of the Port Zones.
              3.85-15
              Sector Anchorage: Western Alaska Marine Inspection Zone and Captain of the Port Zones; Marine Safety Unit Valdez: Prince William Sound Marine Inspection and Captain of the Port Zones.
            
          
          
            Authority:
            14 U.S.C. 92 & 93; Pub. L. 107-296, 116 Stat. 2135; Department of Homeland Security Delegation No. 0170.1, para. 2(23).
          
          
            
            Subpart 3.01—General Provisions
            
              § 3.01-1
              General description.
              (a) The Coast Guard's general organization for the performance of its assigned functions and duties consists of the Commandant, assisted by the Headquarters staff, two Area Offices to act as intermediate echelons of operational command, and District and Sector Offices to provide regional direction and coordination. Area, District, and Sector offices operate within defined geographical areas of the United States, its territories, and possessions, including portions of the high seas adjacent thereto. They are established by the Commandant and their areas of responsibility are described in this part.
              (b)(1) The two Coast Guard Areas are the Atlantic Area and the Pacific Area. A Coast Guard Area Commander is in command of a Coast Guard Area. The Atlantic Area Office is collocated with the Fifth Coast Guard District Office. The Pacific Area Office is collocated with the Eleventh Coast Guard District Office. Area Commanders are responsible for determining when operational matters require the coordination of forces and facilities of more than one district.
              (2) For search and rescue (SAR) mission execution in the Atlantic Area, Districts may execute SAR missions to the full extent of the Area's Search and Rescue Region (SRR). Under this plan, Districts in the Atlantic Area will assume SAR Coordinator responsibilities and will act as SAR Mission Coordinator for any case prosecuted within their expanded regions. The exact coordinates of Atlantic Area's SRR can be found in the United States National Search and Rescue Supplement to the International Aeronautical and Maritime Search and Rescue Manual.
              (c) A Coast Guard District Commander is in command of a Coast Guard District and the District Commander's office may be referred to as a Coast Guard District Office. The District Commander's duties are described in § 1.01-1 of this subchapter.
              (d)(1) A Coast Guard Sector Commander is in command of a Coast Guard Sector and the Sector Commander's office is referred to as a Coast Guard Sector Office. The Sector Commander is responsible for all Coast Guard missions within the sector's area of responsibility. Unless otherwise specified, the Sector Commander's authorities include Search and Rescue Mission Coordinator, Federal Maritime Security Coordinator, Federal On-Scene Coordinator, and, in most Sectors, Officer in Charge Marine Inspection (OCMI) and Captain of the Port (COTP). In his or her capacities as OCMI and COTP, the Sector Commander is responsible for a Marine Inspection Zone and COTP Zone.
              (2) In some Sectors, a Marine Safety Unit (MSU) retains OCMI and COTP authority over a designated portion of the Sector's area of responsibility. In such cases, OCMI and COTP authority is exercised by the MSU Commander, not the Sector Commander. The appeal of a COTP order or OCMI matter is routed from the MSU Commander through the Sector Commander and then to the District Commander.
              (3) Some specified sectors exercise Search and Rescue Mission Coordinator (SMC) authority over a designated portion of an encompassing sector's area of responsibility. In such cases, SMC authority is exercised by the encompassed sector, not the encompassing sector. The encompassing sector retains all other authorities (as listed in 33 CFR 3.01-1(d)(1)) over the designated area.
              (e) An OCMI is in command of a Marine Inspection Zone and his or her office may be referred to as a Coast Guard Marine Inspection Office. The OCMI's duties are described in § 1.01-20 of this subchapter.
              (f) A COTP is in command of a COTP Zone and his or her office may be referred to as a COTP Office. The COTP's duties are described in § 1.01-30 of this subchapter.

              (g) Each COTP Zone and each Marine Inspection Zone described in this part also includes the United States territorial seas adjacent to the described area or zone for the purpose of enforcing or acting pursuant to a statute effective in the United States territorial seas. Each COTP Zone and each Marine Inspection Zone described in this part also includes the contiguous zone adjacent to the area or zone for the purpose of enforcing or acting pursuant to a statute effective in the contiguous zone, as defined in § 2.28 of this subchapter. Each COTP Zone and each Marine Inspection Zone described in this part also includes the exclusive economic zone (EEZ) adjacent to the area for the purpose of enforcing or acting pursuant to a statute effective in the EEZ, as defined in § 2.30 of this subchapter.
              (h) Geographic descriptions used in this part are based upon boundaries and points located using the WGS 1984 world grid system. When referenced, the outermost extent of the U.S. EEZ is the line of demarcation produced by the National Oceanic and Atmospheric Administration (NOAA) using the NAD 1983 coordinate system and projected to the WGS 1984 grid system. Both coordinate systems are geocentric and similar such that they are Global Positioning System (GPS) compatible throughout the area of concern. Resolution is based upon ddmmss readings to tenths of a second. This corresponds to a positional precision of about ±2 meters. Decimal degrees to 5 decimal places correspond to a positional precision of about ±1 meter. State boundaries used to determine points for descriptions of jurisdictional limits were based upon the National Transportation Atlas Database 2003 produced by the Bureau of Transportation Statistics. This data set was produced at a scale of 1:100,000 and theoretically results in a nationwide locational accuracy of about ±50 meters of true position.
              [USCG-2006-25556, 72 FR 36318, July 2, 2007, as amended by USCG-2010-0351, 75 FR 36277, June 25, 2010; USCG-2013-0397, 78 FR 39170, July 1, 2013]
            
            
              § 3.01-5
              Assignment of functions.
              Section 888 of Pub. L. 107-296, 116 Stat. 2135, authorizes the Commandant of the Coast Guard to exercise certain functions, powers, and duties vested in the Secretary of Homeland Security by law. The general statements of policy in the rules describing Coast Guard organization are prescribed pursuant to 5 U.S.C. 552 (80 Stat. 383, as amended) and 14 U.S.C. 633 (63 Stat. 545).
              [CGFR 70-150, 36 FR 910, Jan. 20, 1971, as amended by USCG-2003-14505, 68 FR 9534, Feb. 28, 2003]
            
          
          
            Subpart 3.04—Coast Guard Areas
            
              § 3.04-1
              Atlantic Area.
              (a) The Area Office is in Portsmouth, VA.
              (b) The Atlantic Area is comprised of the land areas and U.S. navigable waters of the First, Fifth, Seventh, Eighth and Ninth Coast Guard Districts and the ocean areas lying east of a line extending from the North Pole south along 95° W. longitude to the North American land mass; thence along the east coast of the North, Central, and South American land mass to the intersection with 70° W. longitude; thence due south to the South Pole. These waters extend east to the Eastern Hemisphere dividing line between the Atlantic and Pacific Areas which lies along a line extending from the North Pole south along 100° E. longitude to the Asian land mass and along a line extending from the South Pole north along 17° E. longitude to the African land mass.
              (c)(1) Activities Europe is a part of Atlantic Area. Activities Europe's office is located in Schinnen, the Netherlands. The boundaries of Activities Europe's Marine Inspection Zone coincide with the boundaries of the Atlantic Area, which are described in paragraph (b) of this section, excluding the First, Fifth, Seventh, Eighth, and Ninth Coast Guard Districts.
              (2) Only for this part, the boundary between Activities Europe and Activities Far East Marine Inspection Zones is demarked by a southerly line bisecting the border of the Republic of India and the Islamic Republic of Pakistan.
              [CGFR 70-150, 36 FR 910, Jan. 20, 1971, as amended by CGD 87-008, 52 FR 13083, Apr. 21, 1987; CGD 96-025, 61 FR 29959, June 13, 1996; USCG-2016-0498, 82 FR 35079, July 28, 2017]
            
            
              § 3.04-3
              Pacific Area.
              (a) The Area Office is in Alameda, CA.

              (b) The Pacific Area is comprised of the land areas and the U.S. navigable waters of the Eleventh, Thirteenth, Fourteenth, and Seventeenth Coast Guard Districts and the ocean areas lying west of a line extending from the North Pole south along 95° W. longitude to the North American land mass; thence along the west coast of the North, Central, and South American land mass to the intersection with 70° W. longitude; thence due south to the South Pole. These waters extend west to the Eastern Hemisphere dividing line between the Atlantic and Pacific Areas which lies along a line extending from the North Pole south along 100° E. longitude to the Asian land mass and along a line extending from the South Pole north along 17° E. longitude to the African land mass.
              [CGFR 70-150, 36 FR 910, Jan. 20, 1971, as amended by CGD 87-008, 52 FR 13084, Apr. 21, 1987; CGD 96-025, 61 FR 29959, June 13, 1996]
            
          
          
            Subpart 3.05—First Coast Guard District
            
              § 3.05-1
              First district.
              (a) The District Office is in Boston, Massachusetts.
              (b) The First Coast Guard District is comprised of: Maine; New Hampshire; Vermont; Massachusetts; Rhode Island; Connecticut; New York except that part north of latitude 42° N. and west of longitude 74°39′ W; that part of New Jersey north of 40°18′ N. latitude, east of 74°30.5′ W. longitude, and northeast of a line from 40°18′ N. 74°30.5′ W. north-northwesterly to the New York, New Jersey & Pennsylvania boundaries at Tristate; all U.S. Naval reservations on shore at Newfoundland; the ocean area encompassed by the Search and Rescue boundary between Canada and the United States easterly to longitude 63° W.; thence due south to latitude 41° N.; thence southwesterly along a line bearing 219°T to the point of intersection at 37° N. latitude, 67°13′ W. longitude with a line bearing 122°T from the New Jersey shoreline at 40°18′ N. latitude (just south of the Shrewsbury River); thence northwesterly along this line to the coast.
              [CGFR 61-40, 26 FR 10344, Nov. 3, 1961, as amended by CGD 87-008, 52 FR 13084, Apr. 21, 1987; CGD 96-016, 61 FR 21958, May 13, 1996]
            
            
              § 3.05-10
              Sector Boston Marine Inspection Zone and Captain of the Port Zone.
              Sector Boston's office is located in Boston, MA. The boundaries of Sector Boston's Marine Inspection Zone and Captain of the Port Zone start at the boundary of the Massachusetts-New Hampshire coasts at latitude 42°52′20″ N, long 70°49′02″ W; thence proceeding east to the outermost extent of the EEZ at a point latitude 42°52′18″ N, longitude 67°43′53″ W; thence southeast along the outermost extent of the EEZ to a point at latitude 42°08′00″ N, longitude 67°08′17″ W; thence west to a point at latitude 42°08′00″ N, longitude 70°15′00″ W; thence southwest to the Massachusetts coast near Manomet Point at latitude 41°55′00″ N, longitude 70°33′00″ W; thence northwest to latitude 42°04′00″ N, longitude 71°06′00″ W; thence to the Massachusetts-Rhode Island boundary at a point latitude 42°01′08″ N, longitude 71°22′53″ W; thence west along the southern boundary of Massachusetts, except the waters of Congamond Lakes, to the Massachusetts-New York boundary at latitude 42°02′59″ N, longitude 73°29′49″ W; thence north along the Massachusetts-New York boundary to the Massachusetts-New York-Vermont boundaries at a point latitude 42°44′45″ N, longitude 73°15′54″ W; thence east along the entire extent of the northern Massachusetts boundary to the point of origin.
              [USCG-2006-25556, 72 FR 36319, July 2, 2007]
            
            
              § 3.05-15
              Sector Northern New England Marine Inspection Zone and Captain of the Port Zone.

              Sector Northern New England's office is located in Portland, ME. The boundaries of Sector Northern New England's Marine Inspection Zone and Captain of the Port Zone start at the boundary of the Massachusetts-New Hampshire coast at latitude 42°52′20″ N, longitude 70°49′02″ W; thence proceeding east to the outermost extent of the EEZ at a point latitude 42°52′18″ N, longitude 67°43′53″ W; thence proceeding north along the outermost extent of the EEZ to the United States-Canadian boundary; thence west along the United States-Canadian boundary and along the outermost extent of the EEZ to a point at latitude 44°59′58″ N, longitude 74°39′00″ W; thence south to latitude 43°36′00″ N, longitude 74°39′00″ W; thence east through Whitehall, NY, to the New York-Vermont border at latitude 43°33′2.8″ N, longitude 73°15′01″ W; thence south along the Vermont boundary to the Massachusetts boundary at latitude 42°44′45″ N, longitude 73°15′54″ W; thence east along the entire extent of the northern Massachusetts boundary to the point of origin.
              [USCG-2006-25556, 72 FR 36319, July 2, 2007]
            
            
              § 3.05-20
              Sector Southeastern New England Marine Inspection Zone and Captain of the Port Zone.
              Sector Southeastern New England's office is located in Wood's Hole, MA. The boundaries of Sector Southeastern New England's Marine Inspection Zone and Captain of the Port Zone start on the Massachusetts coast at Manomet Point at latitude 41°55′00″ N, longitude 70°33′00″ W; thence northeast to latitude 42°08′00″ N, longitude 70°15′00″ W; thence east to the outermost extent of the EEZ at latitude 42°08′00″ N, longitude 67°08′17″ W; thence south along the outermost extent of the EEZ to latitude 38°24′45″ N, longitude 67°41′26″ W; thence northwest to a point near Watch Hill Light, RI, at latitude 41°18′14″ N, longitude 71°51′30″ W; thence northeast to Westerly, RI, at latitude 41°21′00″ N, longitude 71°48′30″ W; thence north to latitude 41°25′00″ N, longitude 71°48′00″ W; thence north along the Connecticut-Rhode Island boundary, including the waters of Beach Pond, to the Massachusetts boundary; thence east along the Massachusetts-Rhode Island boundary to the northeastern most corner of Rhode Island; thence northeast to latitude 42°04′00″ N, longitude 71°06′00″ W; thence southeast to the point of origin.
              [USCG-2006-25556, 72 FR 36319, July 2, 2007, as amended by USCG-2014-0410, 79 FR 38427, July 7, 2014]
            
            
              § 3.05-30
              Sector New York Marine Inspection Zone and Captain of the Port Zone.
              Sector New York's office is located in New York City, NY. The boundaries of Sector New York's Marine Inspection Zone and Captain of the Port Zone start near the south shore of Long Island at latitude 40°35′24″ N, longitude 73°46′36″ W proceeding southeast to a point at latitude 38°28′00″ N, longitude 70°11′00″ W; thence northwest to a point near the New Jersey coast at latitude 40°18′00″ N, longitude 73°58′40″ W; thence west along latitude 40°18′00″ N to longitude 74°30′30″ W; thence northwest to the intersection of the New York-New Jersey-Pennsylvania boundaries near Tristate at latitude 41°21′27″ N, longitude 74°41′42″ W; thence northwest along the east bank of the Delaware River to latitude 42°00′00″ N, longitude 75°21′28″ W; thence east to longitude 74°39′00″ W; thence north to latitude 43°36′00″ N; thence east through Whitehall, NY, to the New York-Vermont border at latitude 43°33′03″ N, longitude 73°15′01″ W; thence south along the New York boundary to latitude 41°01′30″ N, longitude 73°40′00″ W; thence south to a point near the southern shore of Manursing Island at latitude 40°58′00″ N, longitude 73°40′00″ W; thence southeasterly to latitude 40°52′30″ N, longitude 73°37′12″ W; thence south to latitude 40°40′00″ N, longitude 73°40′00″ W; thence southwest to the point of origin.
              [USCG-2006-25556, 72 FR 36319, July 2, 2007]
            
            
              § 3.05-35
              Sector Long Island Sound Marine Inspection Zone and Captain of the Port Zone.

              Sector Long Island Sound's office is located in New Haven, CT. The boundaries of Sector Long Island Sound's Marine Inspection Zone and Captain of the Port Zone start near the south shore of Long Island at latitude 40°35′24″ N, longitude 73°46′36″ W proceeding northeast to latitude 40°40′00″ N, longitude 73°40′00″ W; thence to latitude 40°52′30″ N, longitude 73°37′12″ W; thence northwest to a point near the southern shore of Manursing Island at latitude 40°58′00″ N, longitude 73°40′00″ W; thence north to the Connecticut-New York boundary at latitude 41°01′30″ N, longitude 73°40′00″ W; thence north along the western boundary of Connecticut to the Massachusetts-Connecticut boundary at latitude 42°02′59″ N, longitude 73°29′15″ W; thence east along the southern boundary of Massachusetts, including the waters of the Congamond Lakes, to the Rhode Island boundary at latitude 42°00′29″ N, longitude 71°47′57″ W; thence south along the Connecticut-Rhode Island boundary, excluding the waters of Beach Pond, to latitude 41°24′00″ N, longitude 71°48′00″ W; thence south to latitude 41°21′00″ N, longitude 71°48′30″ W near Westerly, RI; thence southwest to a point near Watch Hill Light, RI, at latitude 41°18′14″ N, longitude 71°51′30″ W; thence southeast to the outermost extent of the EEZ at a point latitude 38°24′45″ N, longitude 67°41′26″ W; thence southwest along the outermost extent of the EEZ to a point latitude 37°56′50″ N, longitude 69°18′15″ W; thence northwest to latitude 38°28′00″ N, longitude 70°11′00″ W; thence northwest to the point of origin.
              [USCG-2006-25556, 72 FR 36319, July 2, 2007]
            
          
          
            Subpart 3.25—Fifth Coast Guard District
            
              § 3.25-1
              Fifth district.
              (a) The District Office is in Portsmouth, Va.
              (b) The Fifth Coast Guard District is comprised of: North Carolina; Virginia; District of Columbia; Maryland; Delaware; that part of Pennsylvania east of a line drawn along 78°55′ W. longitude south to 41°00′ N. latitude, thence west to 79°00′ W. longitude, and thence south to the Pennsylvania-Maryland boundary; that portion of New Jersey that lies south and west of a line drawn from the New Jersey shoreline at 40°18′ N. latitude (just south of the Shrewsbury River), thence westward to 40°18′ N. latitude, 74°30.5′ W. longitude, thence north-northwesterly to the junction of the New York, New Jersey, and Pennsylvania boundaries at Tristate; and the ocean area encompassed by a line bearing 122°T from the coastal end of the First and Fifth Districts' land boundary at the intersection of the New Jersey shoreline and 40°18′ N. latitude (just south of the Shrewsbury River) to the southernmost point in the First Coast Guard District (a point located at approximately 37° N. latitude, 67°13′ W. longitude); thence along a line bearing 219°T to the point of intersection with the ocean boundary between the Fifth and Seventh Coast Guard Districts, which is defined as a line bearing 122°T from the coastal end of the Fifth and Seventh Districts' land boundary at the shoreline at the North Carolina-South Carolina border, point located at approximately 30°55′ N. 73° W.; thence northwesterly along this line to the coast.
              [CGFR 61-40, 26 FR 10347, Nov. 3, 1961, as amended by CGD 87-008, 52 FR 13084, Apr. 21, 1987; 52 FR 16480, May 5, 1987; CGD 87-008b, 52 FR 25217, July 6, 1987; CGD 96-016, 61 FR 21959, May 13, 1996]
            
            
              § 3.25-05
              Sector Delaware Bay Marine Inspection Zone and Captain of the Port Zone.
              Sector Delaware Bay's office is located in Philadelphia, PA. The boundaries of Sector Delaware Bay's Marine Inspection Zone and Captain of the Port Zone start near the New Jersey coast at latitude 40°18′00″ N, longitude 73°58′40″ W, proceeding west to latitude 40°18′00″ N, longitude 74°30′30″ W, thence north-northwest to the junction of the New York, New Jersey, and Pennsylvania boundaries near Tristate at latitude 41°21′27″ N, longitude 74°41′42″ W; thence northwest along the east bank of the Delaware River to latitude 42°00′00″ N, longitude 75°21′28″ W; thence west along the New York-Pennsylvania boundary to latitude 42°00′00″ N, longitude 78°54′58″ W; thence south to latitude 41°00′00″ N, longitude 78°54′58″ W; thence west to latitude 41°00′00″ N, longitude 79°00′00″ W; thence south to the Pennsylvania-Maryland boundary at latitude 39°43′22″ N, longitude 79°00′00″ W; thence east to the intersection of the Maryland-Delaware boundary at latitude 39°43′22″ N, longitude 75°47′17″ W; thence south along the Maryland-Delaware boundary to latitude 38°27′37″ N, longitude 75°41′35″ W and east along the Maryland-Delaware boundary to and including Fenwick Island Light at latitude 38°27′03″ N, longitude 75°02′55″ W. The offshore boundary starts at Fenwick Island Light and proceeds east to a point at latitude 38°26′25″ N, longitude 74°26′46″ W; thence southeast to latitude 37°19′14″ N, longitude 72°13′13″ W; thence east to the outermost extent of the EEZ at latitude 37°19′14″ N, longitude 71°02′54″ W; thence northeast along the outermost extent of the EEZ to latitude 37°56′50″ N, longitude 69°18′15″ W; thence northwest to latitude 38°28′00″ N, longitude 70°11′00″ W; thence northwest to a point near the New Jersey coast at latitude 40°18′00″ N, longitude 73°58′40″ W.
              [USCG-2006-25556, 72 FR 36320, July 2, 2007]
            
            
              
              § 3.25-10
              Sector Virginia Marine Inspection Zone and Captain of the Port Zone.
              Sector Virginia' office is located in Portsmouth, VA. The boundaries of Sector Virginia' Marine Inspection and Captain of the Port Zone start at a point on the Virginia-Maryland boundary at a point 38° 01′36″ N latitude, 75°14′34″ W longitude, thence south east to a point 37°19′14″ N latitude, 72°13′13″ W longitude; thence east to the outermost extent of the EEZ at a point 37°19′14″ N latitude, 71°02′54″ W longitude; thence south along the outermost extent of the EEZ to a point 36°33′00″ N latitude, 71°29′34″ W longitude; thence west to the Virginia-North Carolina boundary at a point 36°33′00″ N latitude, 75°52′00″ W longitude; thence west along the Virginia-North Carolina boundary to the intersection of Virginia-North Carolina-Tennessee at a point 36°35′17″ N latitude, 81°40′38″ W longitude; thence north and west along the Virginia-Tennessee boundary to the intersection of Virginia-Tennessee-Kentucky at a point 36°36′03″ N latitude, 83°40′31″ W longitude; thence northeast along the Virginia State boundary to the intersection of the Virginia-West Virginia State boundaries at a point 39°07′57″ N latitude, 77°49′42″ W longitude; thence southwest along the Loudoun County, VA boundary to the intersection with Fauquier County, VA at a point 39°00′50″ N latitude, 77°57′43″ W longitude; thence east along the Loudoun County, VA boundary to the intersection with Prince William County, VA boundary at a point 38°56′33″ N latitude, 77°39′18″ W longitude; thence south along the Prince William and Fauquier County VA boundaries to the intersection of Fauquier, Prince William, and Stafford County, VA at a point 38°33′24″ N latitude, 77°31′54″ W longitude; thence east along the Prince William and Stafford County, VA boundaries to the western bank of the Potomac River at a point 38°30′13″ N latitude, 77°18′00″ W longitude; thence south along the Stafford County, VA boundary to a point 38°22′30″ N latitude, 77°18′14″ W longitude; thence south and east along the boundary between the southern bank of the Potomac River and Stafford, King George, Westmoreland, and Northumberland Counties in Virginia to a point 37°53′11″ N latitude, 76°14′15″ W longitude; thence east along the Maryland-Virginia boundary as it proceeds across the Chesapeake Bay and Delmarva Peninsula to the point of origin at 38°01′36″ N latitude, 75°14′34″ W longitude.
              [USCG-2013-0251, 78 FR 73440, Dec. 6, 2013, as amended by USCG-2019-0943, 85 FR 6805, Feb. 6, 2020]
            
            
              § 3.25-15
              Sector Maryland-National Capital Region Marine Inspection Zone and Captain of the Port Zone.

              Sector Maryland-National Capital Region's office is located in Baltimore, MD. The boundaries of Sector Maryland-National Capital Region's Marine Inspection Zone and Captain of the Port Zone start at a point 38°01′36″ N latitude, 75°14′34″ W longitude; thence south east to a point 37°19′14″ N latitude, 72°13′13″ W longitude; thence north west to a point at 38°26′25″ N latitude, 74°26′46″ W longitude; thence west to the intersection of the Maryland-Delaware boundary and the coast at a point 38°27′03″ N latitude, 75°02′ 55″ W longitude; thence west to a point 38°27′15″ N latitude, 75°30′00″ W longitude on the Delaware-Maryland boundary; thence proceeding along the Delaware-Maryland boundary west to a point at 38°27′37″ N latitude, 75°41′35″ W longitude; thence proceeding north to the Maryland-Delaware-Pennsylvania boundary at a point 39°43′22″ N latitude, 75°47′17″ W longitude; thence west along the Pennsylvania-Maryland boundary to the Pennsylvania-Maryland-West Virginia boundary at a point 39°43′16″ N latitude, 79°28′36″ W longitude; thence south and east along the Maryland-West Virginia boundary to the intersection of the Maryland-Virginia-West Virginia boundaries at a point 39°19′17″ N latitude, 77°43′08″ W longitude; thence southwest along the Loudoun County, VA boundary to the intersection with Fauquier County, VA at a point 39°00′50″ N latitude, 77°57′43″ W longitude; thence east along the Loudoun County, VA boundary to the intersection with Prince William County, VA boundary at a point 38°56′33″ N latitude, 77°39′18″ W longitude; thence south along the Prince William and Fauquier County VA boundaries to the intersection of Fauquier, Prince William, and Stafford County, VA at a point 38°33′24″ N latitude, 77°31′54” W longitude; thence south east to a point 38°20′30” N latitude, 77°18′14” W longitude; thence south and east along the boundary between the southern bank of the Potomac River and Stafford, King George, Westmoreland, and Northumberland Counties in Virginia to a point 37°53′11″ N latitude, 76°14′15″ W longitude; thence east along the Maryland-Virginia boundary as it proceeds across the Chesapeake Bay and Delmarva Peninsula to the point of origin at 38°01′36″ N latitude, 75°14′34″ W longitude.
              [USCG-2013-0251, 78 FR 73440, Dec. 6, 2013, as amended by USCG-2016-0060, 81 FR 38594, June 14, 2016]
            
            
              § 3.25-20
              Sector North Carolina Marine Inspection Zone and Captain of the Port Zone.
              Sector North Carolina's office is located in Wilmington, NC. The boundary of Sector North Carolina's Marine Inspection Zone and Captain of the Port Zone starts at the sea on the North Carolina-Virginia border at 36 deg 33.04 min N. latitude, 75 deg 52.05 min W. longitude, and proceeds westerly along the North Carolina-Virginia boundary to the Tennessee boundary; thence southwesterly along the North Carolina-Tennessee boundary to the Georgia boundary and then to the South Carolina boundary; thence easterly along the North Carolina-South Carolina boundary on the sea at 33 deg 51.06 min N. latitude, 78 deg 32.46 min W. longitude. The offshore boundary starts at the North Carolina-South Carolina border and proceeds southeasterly to the outermost extent of the EEZ at 31 deg 42.1 min N. latitude, 74 deg 30.75 min W. longitude; thence northeasterly along the outermost extent of the Exclusive Economic Zone to a point at 36 deg 32.99 min N. latitude, 71 deg 29.56 min W. longitude; thence west to the North Carolina-Virginia border at a point 36 deg 33.04 min N. latitude, 75 deg 52.05 min W. longitude.
              [USCG-2011-0368, 76 FR 26605, May 9, 2011]
            
          
          
            Subpart 3.35—Seventh Coast Guard District
            
              § 3.35-1
              Seventh district.
              (a) The District Office is in Miami, Fla.
              (b) The Seventh Coast Guard District is comprised of the states of South Carolina, Georgia and Florida, except for that part of Georgia and Florida west of a line starting at the Florida coast at longitude 084°04′34″ W. (30° 05′45″ N., 084°04′34″ W.) proceeding northerly along the boundary between Wakulla and Jefferson counties to position 30°15′00″ N., 084°04′33″ W.; thence due west to a position 30°15′ N., 84°45′ W.; thence due north to the intersection with the south shore of the Jim Woodruff Reservoir; thence along the east bank of the Jim Woodruff Reservoir and the east bank of the Flint River up stream to Montezuma, GA, thence northwesterly to West Point, GA. Also included is the Panama Canal Zone, all the island possessions of the United States pertaining to Puerto Rico and the U.S. Virgin Islands; and the U.S. Naval reservations in the islands of the West Indies and on the north coast of South America. The ocean areas are those portions of the western North Atlantic, Caribbean Sea, Gulf of Mexico and the Straits of Florida areas encompassed by a line originating at the state boundary between North Carolina and South Carolina, and extending southeasterly through 30°57′ N., 73°06′ W. and 29°00′ N., 69°19′ W. to 12°00′ N., 43°00′ W.; thence southwesterly to 10°00′ N., 48°00′ W.; thence westerly to 09°20′ N., 57°00′ W.; thence due west to the coastline of South America; thence westerly and northerly along the north coast of South America, and the eastern coasts of Central America and Mexico to the Yucatan Peninsula at 21°25′ N., 87°11′ W.; thence along a line 019° T to the intersection of longitude 83°50′ W. and the western coastline of Florida (30°00′ N., 83°50′ W.).
              [CGFR 61-40, 26 FR 10348, Nov. 3, 1961, as amended by CGFR 70-150, 36 FR 911, Jan. 20, 1971; USCG-1999-5832, 64 FR 34711, June 29, 1999; USCG-2015-0433, 80 FR 44278, July 27, 2015]
            
            
              
              § 3.35-10
              Sector Miami Marine Inspection Zone and Captain of the Port Zone.
              Sector Miami's office is located in Miami, FL. The boundaries of Sector Miami's Marine Inspection Zone and Captain of the Port Zone start at the outermost extent of the EEZ at latitude 28°00′00″ N, longitude 79°23′34″ W, proceeding west to latitude 28°00′00″ N, longitude 81°30′00″ W; thence south to the northern boundary of Collier County, FL, at longitude 81°30′00″ W; thence following along the boundaries of Collier County east along the northern boundary to the eastern boundary and then south along the eastern boundary to the southern boundary of Collier County; thence south along the western boundary of Miami-Dade County to the sea at latitude 25°10′36″ N, longitude 80°51′29″ W; thence east along the southern boundary of Miami-Dade County to latitude 25°24′52″ N, longitude 80°19′39″ W; thence southeast to the outermost extent of the EEZ at latitude 25°11′34″ N, longitude 79°41′31″ W; thence north along the outermost extent of the EEZ to the point of origin.
              [USCG-2006-25556, 72 FR 36321, July 2, 2007]
            
            
              § 3.35-15
              Sector Charleston Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Savannah.
              Sector Charleston's office is located in Charleston, SC. A subordinate unit, Marine Safety Unit (MSU) Savannah, is located in Savannah, GA.
              (a) Sector Charleston's Marine Inspection Zone and Captain of the Port Zone start at the intersection of the North Carolina-South Carolina boundaries and the sea at latitude 33°51′04″ N, longitude 78°32′28″ W, proceeding west along the North Carolina-South Carolina boundary to the intersection of the North Carolina-South Carolina-Georgia boundaries; thence south along the South Carolina-Georgia boundary to the intersection with the Federal dam at the southern end of Hartwell Reservoir at latitude 34°21′30″ N, longitude 82°49′15″ W; thence south along the eastern bank and then east along the northern bank of the Savannah River to the sea at latitude 32°02′23″ N, longitude 80°53′06″ W, near the eastern tip of Oyster Bed Island; thence east on a line bearing 084° T to latitude 32°03′00″ N, longitude 80°45′00″ W; thence southeast on a line bearing 122° T to latitude 30°50′00″ N, longitude 78°35′00″ W; thence east to the outermost extent of the EEZ at latitude 30°50′00″ N, longitude 76°09′54″ W; thence northeast along the outermost extent of the EEZ to latitude 31°42′32″ N, longitude 74°29′53″ W; thence northwest to the point of origin; and in addition, all the area described in paragraph (b) of this section.
              (b) The boundaries of the MSU Savannah Marine Inspection and Captain of the Port Zones start near the eastern tip of Oyster Bed Island at latitude 32°02′23″ N, longitude 80°53′06″ W, proceeding west along the northern bank and then north along the eastern bank of the Savannah River to the intersection of the South Carolina-Georgia boundary with the Federal dam at the southern end of Hartwell Reservoir, at latitude 34°21′30″ N, longitude 82°49′15″ W; thence north along the South Carolina-Georgia boundary to the intersection of the North Carolina-South Carolina-Georgia boundaries; thence west along the Georgia-North Carolina boundary and continuing west along the Georgia-Tennessee boundary to the intersection of the Georgia-Tennessee-Alabama boundaries; thence south along the Georgia-Alabama boundary to latitude 32°53′00″ N; thence southeast to the eastern bank of the Flint River at latitude 32°20′00″ N; thence south along the eastern bank of the Flint River and continuing south along the eastern shore of Seminole Lake to latitude 30°45′57″ N, longitude 84°45′00″ W; thence south along longitude 84°45′00″ W to the Florida boundary; thence east along the Florida-Georgia boundary to longitude 82°15′00″ W; thence north to latitude 30°50′00″ N, longitude 82°15′00″ W; thence east to the outermost extent of the EEZ at latitude 30°50′00″ N, longitude 76°09′54″ W; thence northwest to latitude 32°03′06″ N, longitude 80°45′00″ W; thence southwest to the point of origin. The boundary includes all the waters of the Savannah River including adjacent waterfront facilities in South Carolina.
              [USCG-2006-25556, 72 FR 36321, July 2, 2007]
            
            
              
              § 3.35-20
              Sector Jacksonville Marine Inspection Zone and Captain of the Port Zone.
              Sector Jacksonville's office is located in Jacksonville, FL. The boundaries of Sector Jacksonville's Marine Inspection Zone and Captain of the Port Zone start at the outermost extent of the EEZ at latitude 30°50′00″ N, longitude 76°09′54″ W, proceeding west to latitude 30°50′00″ N, longitude 82°15′00″ W; thence south to the intersection of the Florida-Georgia boundary at longitude 82°15′00″ W; thence west along the Florida-Georgia boundary to longitude 83°00′00″ W; thence southeast to latitude 28°00′00″ N, 81°30′00″ W; thence east to the outermost extent of the EEZ at latitude 28°00′00″ N, longitude 79°23′34″ W; thence northeast along the outermost extent of the EEZ to the point of origin.
              [USCG-2006-25556, 72 FR 36322, July 2, 2007]
            
            
              § 3.35-25
              Sector San Juan Marine Inspection Zone and Captain of the Port Zone.
              Sector San Juan's office is located in San Juan, PR. The boundaries of Sector San Juan's Marine Inspection Zone and Captain of the Port Zone comprise both the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, and the waters adjacent to both, in an area enclosed by the outermost extents of the EEZ, subject to existing laws and regulations.
              [USCG-2006-25556, 72 FR 36322, July 2, 2007]
            
            
              § 3.35-35
              Sector St. Petersburg Marine Inspection Zone and Captain of the Port Zone.
              Sector St. Petersburg's sector office is located in St. Petersburg, FL. The boundaries of Sector St. Petersburg's Marine Inspection Zone and Captain of the Port Zone start at the Florida coast at30°05′45″ N., 084°04′34″ W., proceeding northerly along the boundary between Wakulla and Jefferson counties to position 30°15′00″ N., 084°04′33″ W.; thence west to latitude 30°15′00″ N, longitude 84°45′00″ W; thence north to the Florida-Georgia boundary at longitude 84°45′00″ W; thence east along the Florida-Georgia boundary to longitude 83°00′00″ W; thence southeast to latitude 28°00′00″ N, longitude 81°30′00″ W; thence south along 81°30′00″ W to the northern boundary of Collier County, FL, and then following along the boundaries of Collier County, east along the northern boundary to the eastern boundary and then south along the eastern boundary to the southern boundary and then west along the southern boundary to latitude 25°48′12″ N, longitude 81°20′39″ W; thence southwest to the outermost extent of the EEZ at latitude 24°18′57″ N, longitude 84°50′48″ W; thence west along the outermost extent of the EEZ to latitude 24°48′13″ N, longitude 85°50′05″ W; thence northeast to position 29°23′09″ N., 084°04′34″ W.; thence due north the point of origin.
              [USCG-2006-25556, 72 FR 36322, July 2, 2007, as amended by USCG-2015-0433, 80 FR 44278, July 27, 2015]
            
            
              § 3.35-40
              Sector Key West Marine Inspection Zone and Captain of the Port Zone.
              Sector Key West's office is located in Key West, FL. The boundaries of Sector Key West's Marine Inspection Zone and Captain of the Port Zone start at the outermost extent of the EEZ at latitude 25°11′34″ N, longitude 79°41′31″ W, proceeding northeast to the Miami-Dade County, FL boundary at latitude 25°24′52″ N, longitude 80°19′39″ W; thence west along the southern boundary of Miami-Dade County to the western boundary at latitude 25°10′36″ N, longitude 80°51′29″ W; thence north along the western boundary of Miami-Dade County to the southern boundary of Collier County, FL; thence west along the southern boundary of Collier County to latitude 25°48′12″ N, longitude 81°20′39″ W; thence southwest to the outermost extent of the EEZ at latitude 24°18′57″ N, longitude 84°50′48″ W; thence east and then north along the outermost extent of the EEZ to the point of origin.
              [USCG-2006-25556, 72 FR 36322, July 2, 2007]
            
          
          
            Subpart 3.40—Eighth Coast Guard District
            
              § 3.40-1
              Eighth district.
              (a) The District Office is in New Orleans, La.
              
              (b) The Eighth Coast Guard District is comprised of North Dakota, South Dakota, Wyoming, Nebraska, Iowa, Colorado, Kansas, Missouri, Kentucky, West Virginia, Tennessee, Arkansas, Oklahoma, New Mexico, Texas, Louisiana, Mississippi, and Alabama; that part of Pennsylvania south of 41° N. latitude and west of 79° W. longitude; those parts of Ohio and Indiana south of 41° N. latitude; Illinois, except that part north of 41° N. latitude and east of 90° W. longitude; that part of Wisconsin south of 46°20′ N. latitude and west of 90° W. longitude; that part of Minnesota south of 46°20′ N. latitude; those parts of Florida and Georgia west of a line starting at the Florida coast at longitude 084°04′34″ W. (30°05′45″ N., 084°04′34″ W.) proceeding northerly along the boundary between Wakulla and Jefferson counties to position 30°15′00″ N., 084°04′33″ W.; thence due west to 30°15′ N. latitude, 84°45′ W. longitude; thence due north to the southern bank of the Jim Woodruff Reservoir at 84°45′ W. longitude; thence northeasterly along the eastern bank of the Jim Woodruff Reservoir and northerly along the eastern bank of the Flint River to Montezuma, GA.; thence northwesterly to West Point, GA.; and the Gulf of Mexico area west of a line proceeding due south from the intersection of the Florida coast at longitude 084°04′34″ W. (30°15′45″ N., 084°04′34″ W.) to position 29°23′09″ N., 084°04′34″ W., then bearing 199°T to the extent of the EEZ. [DATUM NAD83]
              [CGFR 67-15, 32 FR 5270, Mar. 29, 1967, as amended by CGD 77-167, 43 FR 2372, Jan. 16, 1978; CGD 96-025, 61 FR 29959, June 13, 1996; USCG-2015-0433, 80 FR 44278, July 27, 2015]
            
            
              § 3.40-5
              Eighth District Outer Continental Shelf Marine Inspection Zone.
              (a) A separate marine inspection zone, with an office located in New Orleans, Louisiana, performs the OCMI functions defined in 33 CFR 1.01-20 for all MODUs and fixed and floating OCS facilities, as those terms are defined in 33 CFR 140.10, engaged in OCS activities wherever located in the Eighth Coast Guard District.
              (b) Notwithstanding the OCMI inspection authority held by Eighth Coast Guard District Sector Commanders and Marine Safety Unit Commanders in § 3.01-1(d), the Chief, Outer Continental Shelf Division at the Eighth Coast Guard District, shall serve as the Officer in Charge, Marine Inspection, for this Marine Inspection Zone and shall be known as the Eighth District Outer Continental Shelf Officer in Charge, Marine Inspection. The District Commander resolves any conflict between the functions of this marine inspection zone and any geographically based marine inspection zones described in 33 CFR 3.40-10, 3.40-15, 3.40-28, 3.40-35, 3.40-40, 3.40-60, or 3.40.65.
              [USCG-2013-0491, 80 FR 20162, Apr. 15, 2015]
            
            
              § 3.40-10
              Sector Mobile Marine Inspection Zone and Captain of the Port Zone.

              Sector Mobile's office is located in Mobile, AL. Subject to the overriding provisions of § 3.40-5, the boundaries of Sector Mobile's Marine Inspection Zone and Captain of the Port Zone start near the Florida coast at latitude 30°05′45″ N., 084°04′34″ W. proceeding northerly along the boundary between Wakulla and Jefferson counties to position 30°15′00″ N., 084°04′33″ W.; thence west to latitude 30°15′00″ N, longitude 84°45′00″ W; thence north to a point near the southern bank of the Seminole Lake at latitude 30°45′57″ N, longitude 84°45′00″ W; thence northeast along the eastern bank of the Seminole Lake and north along the eastern bank of the Flint River to latitude 32°20′00″ N, longitude 84°01′51″ W; thence northwest to the intersection of the Georgia-Alabama border at latitude 32°53′00″ N; thence north along the Georgia-Alabama border to the southern boundary of Dekalb County, AL, thence west along the northern boundaries of Cherokee, Etowah, Blount, Cullman, Winston, and Marion Counties, AL, to the Mississippi-Alabama border; thence north along the Mississippi-Alabama border to the southern boundary of Tishomingo County, MS, at the Mississippi-Tennessee border; thence west along the southern boundaries of Tishomingo and Prentiss Counties; thence north along the western boundaries of Prentiss and Alcorn Counties; thence west along the northern boundaries of Tippah, Benton, and Marshall Counties, MS; thence south and west along the eastern and southern boundaries of DeSoto, Tunica, Coahoma, Bolivar, and Washington Counties, MS; thence east along the northern boundary of Humphreys and Holmes Counties, MS; thence south along the eastern and southern boundaries of Holmes, Yazoo, Warren, Claiborne, Jefferson, Adams, and Wilkinson Counties, MS; thence east from the southernmost intersection of Wilkinson and Amite Counties, MS, to the west bank of the Pearl River; thence south along the west bank of the Pearl River to longitude 89°31′48″ W (at the mouth of the river); thence south along longitude 89°31′48″ W to latitude 30°10′00″ N; thence east along latitude 30°10′00″ N to longitude 89°10′00″ W; thence southeast to latitude 29°00′00″ N, longitude 88°00′00″ W; thence south along longitude 88°00′00″ W to the outermost extent of the EEZ; thence east along the outermost extent of the EEZ to the intersection with a line bearing 199°T from with a line bearing 199°T from 29°23′09″ N., 084°04′34″ W. to the EEZ (24°48′13″ N., 085°50′05″ W.); thence northeast to 29°23′09″ N., 084°04′34″ W.”; thence due north to the Florida coast at longitude 084°04′34″ W. (30°05′45″ N., 084°04′34″ W.).
              [USCG-2006-25556, 72 FR 36322, July 2, 2007, as amended by USCG-2013-0491, 80 FR 20163, Apr. 15, 2015; USCG-2015-0433, 80 FR 44278, July 27, 2015]
            
            
              § 3.40-15
              Sector New Orleans Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Houma.
              Sector New Orleans' office is located in New Orleans, LA. A subordinate unit, Marine Safety Unit (MSU) Houma, is located in Houma, LA.
              (a) Subject to the overriding provisions of § 3.40-5, Sector New Orleans' Marine Inspection Zone and Captain of the Port Zone starts at latitude 30°10′00″ N, longitude 89°10′00″ W; thence west along latitude 30°10′00″ N to longitude 89°31′48″ W; thence north along longitude 89°31′48″ W to the west bank of the Pearl River (at the mouth of the river); thence north along the west bank of the Pearl River to latitude 31°00′00″ N; thence west along latitude 31°00′00″ N to the east bank of the Mississippi River; thence south along the east bank to mile 303.0, thence west to the west bank at mile 303.0; thence north to the southern boundary of the Old River Lock Structure, thence west along the south bank of the Lower Old River, to the intersection with the Red River; thence west along the south bank of the Red River to Rapides Parish, thence south along the western boundaries of Avoyelles, Evangeline, Acadia and Vermillion Parishes to the intersection of the sea and longitude 92°37′00″ W; thence south along longitude 92°37′00″ W to the outermost extent of the EEZ; thence east along the outermost extent of the EEZ to longitude 88°00′00″ W; thence north along longitude 88°00′00″ W to latitude 29°00′00″ N; thence northwest to latitude 30°10′00″ N, longitude 89°10′00″ W; and in addition, all the area described in paragraph (b) of this section.
              (b) The boundaries of the MSU Houma Marine Inspection and Captain of the Port Zones start at latitude 28°50′00″ N, longitude 88°00′00″ W.; thence proceeds west to latitude 28°50′00″ N., longitude 89°27′06″ W.; thence northwest to latitude 29°18′00″ N, longitude 90°00′00″ W; thence northwest along the northern boundaries of Lafourche, Assumption, Iberia, and St. Martin Parishes, Louisiana; thence northwest along the northern boundary of Lafayette and Acadia Parishes, Louisiana; thence south along the west boundary of Acadia and Vermillion Parishes, Louisiana to the Louisiana Coast at longitude 92°37′00″ W, thence south along longitude 92°37′00″ W to the outermost extent of the EEZ; thence east along the outermost extent of the EEZ to longitude 88°00′00″ W.; thence north to latitude 28°50′00″ N, longitude 88°00′00″ W.
              [USCG-2006-25556, 72 FR 36322, July 2, 2007, as amended by USCG-2013-0491, 80 FR 20163, Apr. 15, 2015; USCG-2017-0436, 82 FR 27616, June 16, 2017]
            
            
              § 3.40-28
              Sector Houston-Galveston Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Port Arthur.

              Sector Houston-Galveston's office is located in Houston, TX. A subordinate unit, Marine Safety Unit (MSU) Port Arthur, is located in Port Arthur, TX.
              
              (a) Subject to the overriding provisions of § 3.40-5, Sector Houston-Galveston's Marine Inspection Zone and Captain of the Port Zone start near the intersection of the western boundary of Vermillion Parish, LA, and the sea at latitude 29°34′45″ N, longitude 92°37′00″ W, proceeding north along the eastern and southern boundaries of Cameron, Jefferson Davis, Allen, and Rapides Parishes, LA, to the southern bank of the Red River; thence northwest along the south bank of the Red River to the northern boundary of Red River Parish, LA; thence west along the northern boundary of Red River Parish and DeSoto Parish, LA, to the Louisiana-Texas border; thence north along the Louisiana-Texas border to the Texas-Arkansas border at the northern boundary of Bowie County, TX; thence west along the Texas-Arkansas border to the Texas-Oklahoma border; thence northwest along the Texas-Oklahoma border to the southern shore of Lake Texoma in Grayson County, TX; thence west along the northern shore of Lake Texoma to the Texas-Oklahoma border; thence west along the Texas-Oklahoma border to the Texas-New Mexico border, including all portions of the Red River; thence south along the Texas-New Mexico border to the southern boundary of Andrews County, TX; thence southeast along the western and southern boundaries of Andrews, Midland, Glasscock, Sterling, Tom Green, Concho, McCulloch, San Saba, Lampasas, Bell, Williamson, Lee, Washington, and Austin Counties, TX to the intersection of Colorado County, Texas; thence along the northern and eastern boundary of Colorado County to the east bank of the Colorado River; thence south along the east bank of the Colorado River to the sea; thence southeast along a line bearing 140° T to the outermost extent of the EEZ at latitude 25°59′50″ N, longitude 93°32′21″ W; thence east along the outermost extent of the EEZ to latitude 26°03′27″ N, longitude 92°37′00″ W; thence north along longitude 92°37′00″ W to the Louisiana Coast; and in addition, all the area described in paragraph (b) of this section.
              (b) The boundaries of the MSU Port Arthur Marine Inspection and Captain of the Port Zones start at the intersection of the sea and longitude 92°37′00″ W; thence north along the eastern and southern boundaries of Cameron, Jefferson Davis, Allen, and Rapides Parishes, Louisiana to the southern bank of the Red River; thence northwest along the southern bank of the Red River to the northern boundary of Red River Parish, Louisiana; thence west along the northern boundary of Red River Parish and Desoto Parish, Louisiana to the Louisiana-Texas border; thence north along the Louisiana-Texas border to the Texas-Arkansas border at the northern boundary of Bowie County, Texas; thence north along the Texas-Arkansas border to the Texas-Oklahoma border; thence west along the Texas-Oklahoma border to the northwest-most boundary of Fannin County, Texas, including all portions of the Red River; thence south along the western and southern boundaries of Fannin, Hunt, Kaufman, Henderson, Anderson, Houston, Trinity, Polk, Hardin, and Jefferson Counties, Texas to the sea at longitude 94°25′00″ W; thence southeast to latitude 29°00′00″ N, longitude 93°40′00″ W; thence southeast to latitude 27°50′00″ N, longitude 93°24′00″ W; thence south along longitude 93°24′00″ W to the outermost extent of the EEZ; thence east along the outermost extent of the EEZ to longitude 92°37′00″ W; thence north along longitude 92°37′00″ W to the Louisiana Coast.
              [USCG-2006-25556, 72 FR 36323, July 2, 2007, as amended by USCG-2014-0410, 79 FR 38427, July 7, 2014; USCG-2013-0491, 80 FR 20163, Apr. 15, 2015]
            
            
              § 3.40-35
              Sector Corpus Christi Marine Inspection Zone and Captain of the Port Zone.

              Sector Corpus Christi's office is located in Corpus Christi, TX. Subject to the overriding provisions of § 3.40-5, the boundaries of Sector Corpus Christi's Marine Inspection Zone and Captain of the Port Zone start at the junction of the sea and the east bank of the Colorado River at latitude 28°35′44″ N, longitude 95°58′48″ W, proceeding north along the east bank of the Colorado River to Colorado County, TX; thence southwest along the northern boundary of Wharton County, TX; thence northwest along the eastern and northern boundaries of Colorado, Fayette, Bastrop, Travis, Burnet, Llano, Mason, Menard, Schletcher, Irion, Reagan, Upton, and Ector Counties, TX; thence west along the northern boundary of Ector and Winkler Counties, TX, to the Texas-New Mexico border; thence north along the New Mexico border to the New Mexico-Colorado border; thence west along the New Mexico-Colorado border to the intersection of New Mexico, Colorado, Utah, and Arizona borders; thence south along the New Mexico-Arizona border to the United States-Mexican border; thence southeast along the United States-Mexican border to the outermost extent of the EEZ at latitude 25°57′22″ N, longitude 97°08′20″ W; thence east along the outermost extent of the EEZ to latitude 25°59′50″ N, longitude 93°32′21″ W; thence northwest to the point of origin.
              [USCG-2006-25556, 72 FR 36323, July 2, 2007, as amended by USCG-2013-0491, 80 FR 20163, Apr. 15, 2015]
            
            
              § 3.40-40
              Sector Upper Mississippi River Marine Inspection Zone and Captain of the Port Zone.
              Sector Upper Mississippi River's office is located in St. Louis, MO. Subject to the overriding provisions of § 3.40-5, the boundaries of Sector Upper Mississippi River's Marine Inspection Zone and Captain of the Port Zone include all of Wyoming except for Sweetwater County; all of North Dakota, South Dakota, Nebraska, Colorado, Kansas, and Iowa; all of Missouri with the exception of Perry, Cape Girardeau, Scott, Mississippi, New Madrid, Dunklin, and Pemiscot Counties; that part of Minnesota south of latitude 46°20′00″ N; that part of Wisconsin south of latitude 46°20′00″ N, and west of longitude 90°00′00″ W; that part of Illinois west of longitude 90°00′00″ W and north of latitude 41°00′00″ N; that part of Illinois south of latitude 41°00′00″ N, except for Jackson, Williamson, Saline, Gellatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac Counties; that part of the Upper Mississippi River above mile 109.9, including both banks, and that part of the Illinois River below latitude 41°00′00″ N.
              [USCG-2006-25556, 72 FR 36324, July 2, 2007, as amended by USCG-2013-0491, 80 FR 20163, Apr. 15, 2015]
            
            
              § 3.40-60
              Sector Lower Mississippi River Marine Inspection Zone and Captain of the Port Zone.

              Sector Lower Mississippi River's office is located in Memphis, TN. Subject to the overriding provisions of § 3.40-5, the boundaries of Sector Lower Mississippi River's Marine Inspection Zone and Captain of the Port Zone include all of Arkansas and all of Oklahoma with the exception of the Red River and Lake Texoma; in Missouri: Dunklin and Pemiscot Counties. In Tennessee: Dyer, Lauderdale, Obion, Tipton, and Shelby Counties, and all portions of Lake County with the exception of the area north and west of a line drawn from Mississippi River at latitude 36°20′00 N and longitude 89°32′30″ W due east to Highway 78 thence northeast along Highway 78 to the Kentucky-Tennessee state line; in Mississippi: Desoto, Tunica, Coahoma, Bolivar, Washington, Humphreys, Holmes, Sharkey, Yazoo, Issaquena, Warren, Claiborne, Jefferson, Adams, and Wilkinson Counties; in Louisiana, all the areas north of a line drawn from the east bank of the Mississippi River at the Louisiana-Mississippi border, thence south along the east bank to mile 303.0, thence west to the west bank at mile 303.0, thence north to the southern boundary of the Old River Lock Structure, thence west along the southern bank of the Lower Old River, to the intersection with the Red River, thence west and northwest along the southern bank of the Red River to the northern-most boundary of Red River Parish, thence west along the northern boundary of Red River Parish and DeSoto Parish to the Texas-Louisiana Border, including Lasalle, Caldwell, Caddo, Bossier, Webster, Claiborne, Union, Morehouse, West Carroll, East Carroll, Madison, Richland, Ouachita, Lincoln, Jackson, Bienville, Winn, Grant, Franklin, Tensas, Catahoula, and Concordia Parishes; those parts of Avoyelles, Natchitoches, Rapides, and Red River Parishes north of the Red River, and that part of West Feliciana Parish north of the Lower Old River; that part of the Lower Mississippi River below mile 869.0 and above mile 303; and all of the Red River below the Arkansas-Oklahoma border.
              [USCG-2006-25556, 72 FR 36324, July 2, 2007, as amended by USCG-2013-0491, 80 FR 20163, Apr. 15, 2015]
            
            
              § 3.40-65
              Sector Ohio Valley Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Pittsburgh.
              Sector Ohio Valley's office is located in Louisville, KY. A subordinate unit, Marine Safety Unit (MSU) Pittsburgh, is located in Pittsburgh, PA.
              (a) Subject to the overriding provisions of § 3.40-5, Sector Ohio Valley's Marine Inspection Zone and Captain of the Port Zone comprise all of Kentucky and West Virginia; in Missouri: Perry, Cape Girardeau, Scott, Mississippi and New Madrid Counties; in Tennessee: that portion of Lake County north and west of a line drawn from the Mississippi River at latitude 36°20′00″ N and longitude 89°32′30″ W due east to Highway 78, thence northeast along Highway 78 to the Kentucky-Tennessee state line, and all other counties in Tennessee except Shelby, Tipton, Lauderdale, Dyer and Obion Counties; in Alabama: Colbert, Franklin, Lawrence, Morgan, Marshall, Lauderdale, Limestone, Madison, Jackson and DeKalb Counties; in Mississippi: Alcorn, Prentiss and Tishomingo Counties; that portion of Pennsylvania south of latitude 41°00′00″ N and west of longitude 79°00′00″ W; those parts of Indiana and Ohio south of latitude 41°00′00″ N; in Illinois: Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac Counties, and in Randolph County, that part of the Upper Mississippi River below mile 109.9, including both banks; and that part of the Lower Mississippi River above mile 869.0 ; and in addition, all the area described in paragraph (b) of this section.
              (b) The boundaries of the MSU Pittsburgh Marine Inspection and Captain of the Port Zones include that portion of Pennsylvania south of latitude 41°00′00″ N and west of longitude 79°00′00″ W; in West Virginia: Preston, Monongalia, Marion, Marshall, Ohio, Brooke, and Hancock Counties, and that part of the Ohio River north of a line drawn from latitude 39°39′18″ N (approximately mile 127.2) on the Ohio River, just below the Hannibal Lock and Dam; and in Ohio: Stark, Columbiana, Tuscarawas, Carroll, Harrison, Jefferson, and Belmont Counties, and those parts of Summit, Portage, and Mahoning Counties south of latitude 41°00′00″N.
              [USCG-2006-25556, 72 FR 36324, July 2, 2007, as amended by USCG-2013-0491, 80 FR 20163, Apr. 15, 2015]
            
          
          
            Subpart 3.45—Ninth Coast Guard District
            
              Source:
              CGD 79-011, 44 FR 33401, June 11, 1979, unless otherwise noted.
            
            
              § 3.45-1
              Ninth district.
              (a) The District Office is in Cleveland Ohio.
              (b) The Ninth Coast Guard District comprise Michigan, New York north of latitude 42° N. and west of longitude 74°39′ W.; Pennsylvania north of latitude 41° and west of longitude 78°55′ W.; that part of Ohio and Indiana north of latitude 41° N.; that part of Illinois north of latitude 41° N. and east of longitude 90° W.; Wisconsin, except that part south of latitude 46°20′ N. and west of longitude 90° W.; and that part of Minnesota north of latitude 46°20′ N.
              [CGFR 61-40, 26 FR 10350, Nov. 3, 1961, as amended by CGFR 71-85, 36 FR 16577, Aug. 24, 1971]
            
            
              § 3.45-10
              Sector Buffalo Marine Inspection Zone and Captain of the Port Zone.

              Sector Buffalo's office is located in Buffalo, NY. The boundaries of Sector Buffalo's Marine Inspection Zone and Captain of the Port Zone include all navigable waters of the United States and contiguous land areas within the boundaries of an area starting from a point on the international boundary in Lake Erie at latitude 42°19′24″ N, longitude 80°31′10″ W, proceeding southwest along the international boundary to a point at latitude 41°40′36″ N, longitude 82°25′00″ W; thence south to latitude 41°00′00″ N; thence east to longitude 78°54′58″ W; thence north to latitude 42°00′00″ N; thence east to the east bank of the Delaware River at latitude 42°00′00″ N, longitude 75°21′28″ W; thence east to longitude 74°39′00″ W; thence north to the international boundary at a point at latitude 44°59′58″ N, longitude 74°39′00″ W; thence southeast along the international boundary to the starting point.
              [USCG-2006-25556, 72 FR 36324, July 2, 2007]
            
            
              § 3.45-15
              Sector Lake Michigan Marine Inspection Zone and Captain of the Port Zone.
              Sector Lake Michigan's office is located in Milwaukee, WI. The boundaries of Sector Lake Michigan's Marine Inspection Zone and Captain of the Port Zone include all navigable waters of the United States and contiguous land areas within the boundaries of an area starting from a point at latitude 44°43′00″ N, longitude 84°30′00″ W, proceeding due west to longitude 85°40′00″ W; thence northwest to the eastern shore of Lake Michigan at latitude 45°01′00″ N; thence northwest to latitude 45°22′30″ N, longitude 86°19′00″ W; thence northeast to latitude 45°41′00″ N, longitude 86°06′00″ W; thence northwest to latitude 46°20′00″ N, longitude 87°22′00″ W; thence west to latitude 46°20′00″ N, longitude 90°00′00″ W; thence south to latitude 41°00′00″ N; thence east to the Ohio-Indiana border at latitude 41°00′00″ N, longitude 84°48′12″ W; thence north along the Ohio-Indiana border to the intersection of the Ohio-Indiana-Michigan border at latitude 41°41′59″ N, longitude 84°48′22″ W; thence east along the Ohio-Michigan border to latitude 41°42′13″ N, longitude 84°30′00″ W; thence north to the start point.
              [USCG-2009-0929, 76 FR 13510, Mar. 14, 2011]
            
            
              § 3.45-20
              Sector Detroit Marine Inspection Zone and Captain of the Port Zone.
              Sector Detroit's office is located in Detroit, MI. The boundaries of Sector Detroit's Marine Inspection Zone and Captain of the Port Zone include all navigable waters of the United States and contiguous land areas within the boundaries of an area starting from a point at latitude 41°00′00″ N, longitude 84°48′12″ W on the Ohio-Indiana boundary, proceeding east to longitude 82°25′00″ W; thence north to the international boundary in Lake Erie at latitude 41°40′36″ N, longitude 82°25′00″ W; thence north along the international boundary to latitude 44°43′00″ N in Lake Huron; thence due west to latitude 44°43′00″ N, longitude 84°30′00″ W; thence south to the Michigan-Ohio boundary at latitude 41°42′13″ N; thence west along the Michigan-Ohio boundary to the Ohio-Michigan-Indiana boundary at latitude 41°41′46″ N, longitude 84°48′22″ W; thence south along the Ohio-Indiana boundary to the starting point.
              [USCG-2009-0929, 76 FR 13510, Mar. 14, 2011]
            
            
              § 3.45-45
              Sector Sault Ste. Marie Marine Inspection Zone and Captain of the Port Zone; Marine Safety Unit Duluth.
              Sector Sault Ste. Marie's office is located in Sault Ste. Marie, MI. A subordinate unit, Marine Safety Unit (MSU) Duluth, is located in Duluth, MN.
              (a) Sector Sault Ste. Marie's Marine Inspection Zone and Captain of the Port Zone comprise all navigable waters of the United States and contiguous land areas within an area starting from a point at latitude 44°43′00″ N on the international boundary within Lake Huron; proceeding due west to longitude 85°40′00″ W; thence northwest to the eastern shore of Lake Michigan at latitude 45°01′00″ N; thence northwest to latitude 45°22′30″ N, longitude 86°19′00″ W; thence northeast to latitude 45°41′00″ N, longitude 86°06′00″ W; thence northwest to latitude 46°20′00″ N, longitude 87°22′00″ W; thence west to the Minnesota-North Dakota boundary at latitude 46°20′00″ N, longitude 96°36′30″ W; thence north along the Minnesota-North Dakota boundary to the intersection of the Minnesota-North Dakota boundary and the international boundary at latitude 49°00′02″ N, longitude 97°13′46″ W; thence east along the international boundary to the starting point; and in addition, all the area described in paragraph (b) of this section.

              (b) The boundaries of the MSU Duluth Marine Inspection and Captain of the Port Zones comprise all navigable waters of the United States and contiguous land areas within an area starting at a point latitude 46°20′00″ N, longitude 88°30′00″ W, proceeding west to the Minnesota-North Dakota boundary at latitude 46°20′00″ N, longitude 96°36′30″ W; thence north along the Minnesota-North Dakota boundary to the intersection of the Minnesota-North Dakota boundary and the international boundary at latitude 49°00′02″ N, longitude 97°13′46″ W; thence east along the international boundary to a point at latitude 47°59′23″ N, longitude 87°35′10″ W; thence south to a point near Manitou Island Light at latitude 47°25′09″ N, longitude 87°35′10″ W; thence southwest to a point near the shore of Lake Superior at latitude 46°51′51″ N, longitude 87°45′00″ W; thence southwest to the point of origin.
              [USCG-2009-0929, 76 FR 13510, Mar. 14, 2011]
            
          
          
            Subpart 3.55—Eleventh Coast Guard District
            
              § 3.55-1
              Eleventh district.
              (a) The District Office is in Alameda, California.
              (b) The Eleventh Coast Guard District is comprised of: Arizona; Utah; Nevada; California; and the ocean area bounded by a line from the California-Oregon state line westerly to 40° N. latitude, 150° W. longitude; thence southeasterly to 5° S. latitude, 110° W. longitude; thence northeasterly to the border between Guatemala and Mexico on the Pacific Coast (14°38′ N. latitude, 92°19′ W. longitude).
              [CGFR 61-40, 26 FR 10351, Nov. 3, 1961, as amended by CGD 87-008, 52 FR 13084, Apr. 21, 1987; CGD 96-025, 61 FR 29959, June 13, 1996]
            
            
              § 3.55-10
              Sector Los Angeles-Long Beach Marine Inspection Zone and Captain of the Port Zone.
              Sector Los Angeles-Long Beach's (LA-LB) office is located in San Pedro, CA. The boundaries of Sector LA-LB's Marine Inspection Zone and Captain of the Port Zone start at a point near the intersection of Monterey County and San Luis Obispo County and the California coast at latitude 35°47′43″ N, longitude 121°20′51″ W, proceeding southwest to the outermost extent of the EEZ at latitude 34°05′05″ N, longitude 124°56′43″ W; thence south along the outermost extent of the EEZ to latitude 32°01′17″ N, longitude 123°37′22″ W; thence northeast to the intersection of Orange County and San Diego County and the California coast at latitude 33°23′12″ N, longitude 117°35′45″ W; thence including all of Orange County, Riverside County, Ventura County, Los Angeles County, San Bernardino County, Santa Barbara County, Kern County, and San Luis Obispo County in California.
              [USCG-2006-25556, 72 FR 36325, July 2, 2007]
            
            
              § 3.55-15
              Sector San Diego Marine Inspection Zone and Captain of the Port Zone.
              Sector San Diego's office is located in San Diego, CA. The boundaries of Sector San Diego's Marine Inspection Zone and Captain of the Port Zone start at a point near the intersection of Orange County and San Diego County and the coast at latitude 33°23′12″ N, longitude 117°35′45″ W, proceeding southwest to the outermost extent of the EEZ at latitude 32°01′17″ N, longitude 123°37′22″ W; thence south along the outermost extent of the EEZ to the intersection of the maritime boundary with Mexico at latitude 30°32′31″ N, longitude 121°51′58″ W; thence east along the maritime boundary with Mexico to its intersection with the California coast at latitude 32°32′03″ N, longitude 117°07′29″ W; thence including Imperial County and San Diego County in California; all of Arizona; Washington, Kane, San Juan, and Garfield Counties in Utah; and Clark County in Nevada.
              [USCG-2006-25556, 72 FR 36325, July 2, 2007]
            
            
              § 3.55-20
              Sector San Francisco: San Francisco Bay Marine Inspection Zone and Captain of the Port Zone.

              The Sector San Francisco office is located in San Francisco, CA. The boundaries of Sector San Francisco's San Francisco Bay Marine Inspection and Captain of the Port Zones comprise the land masses and waters of Wyoming within the boundaries of Sweetwater County; Utah, except for Washington, Kane, San Juan, and Garfield Counties; Nevada, except for Clark County; and California, north of San Luis Obispo, Kern, and San Bernardino Counties. It also includes all ocean waters and islands contained therein of the EEZ bounded on the north by the northern boundary of the Eleventh Coast Guard District, which is described in § 3.55-1; and on the south by a line bearing 240 °T from the intersection of the Monterey-San Luis Obispo Count lines (approximately 35°47.5′00″ N latitude) and the California coast to the outermost extent of the EEZ; and on the west by the outermost extent of the EEZ.
              [USCG-2006-25556, 72 FR 36326, July 2, 2007]
            
            
              § 3.55-25
              Sector Humboldt Bay Search and Rescue Mission Coordinator Zone.
              The Sector Humboldt Bay office is located in McKinleyville, CA. The boundaries of Sector Humboldt Bay's Search and Rescue Mission Coordinator Zone start in the north by a line bearing 264T from the coastal point of the Oregon-California border (42°00.0′ N./124°13.0′ W.), on the south by a line bearing 270T from the coastal point of the Mendecino-Sonoma County, CA, border (38°47.0′ N./123°30.0′ W.), and on the west by the outermost extent of the exclusive economic zone (EEZ). The inland Area of Responsibility (AOR) includes the entirety of the following California counties: Del Norte, Humboldt, Mendecino, Siskiyou, Trinity, Shasta, Tehama, Glenn, Lake, Colusa, Butte, Plumas, Lassen, and Modoc.
              [USCG-2013-0397, 78 FR 39170, July 1, 2013]
            
          
          
            Subpart 3.65—Thirteenth Coast Guard District
            
              § 3.65-1
              Thirteenth district.
              (a) The District Office is in Seattle, Wash.
              (b) The Thirteenth Coast Guard District shall comprise Washington, Oregon, Idaho, and Montana; and the ocean area bounded by a line from California-Oregon state line westerly to latitude 40° N. longitude, 150° W., thence northeasterly to latitude 54°40′ N., longitude 140° W., thence due east to the Canadian coast.
              [CGFR 61-40, 26 FR 10352, Nov. 3, 1961]
            
            
              § 3.65-10
              Sector Puget Sound Marine Inspection Zone and Captain of the Port Zone.
              Sector Puget Sound's office is located in Seattle, WA. The boundaries of Sector Puget Sound's Marine Inspection and Captain of the Port Zones start at latitude 48°29′35″ N, longitude 124°43′45″ W, proceeding along the Canadian border east to the Montana-North Dakota boundary; thence south along this boundary to the Wyoming state line; thence west and south along the Montana-Wyoming boundary to the Idaho state line; thence northwest along the Montana-Idaho boundary to latitude 46°55′00″ N; thence west along latitude 46°55′00″ N to longitude 123°18′00″ W; thence north to a point latitude 47°32′00″ N, longitude 123°18′00″ W; thence west along latitude 47°32′00″ N to the outermost extent of the EEZ; thence northeast along the outermost extent of the EEZ to the Canadian border; thence east along the Canadian border to the point of origin.
              [USCG-2010-0351, 75 FR 47212, Aug. 5, 2010]
            
            
              § 3.65-15
              Sector Columbia River Marine Inspection Zone and Captain of the Port Zone.
              Sector Columbia River's office is located in Astoria, OR. The boundaries of Sector Columbia River's Marine Inspection and Captain of the Port Zones start at the Washington coast at latitude 47°32′00″ N, longitude 124°21′15″ W, proceeding along this latitude east to latitude 47°32′00″ N, longitude 123°18′00″ W; thence south to latitude 46°55′00″ N, longitude 123°18′00″ W; thence east along this latitude to the eastern Idaho state line; thence southeast along the Idaho state line to the intersection of the Idaho-Wyoming boundary; thence south along the Idaho-Wyoming boundary to the intersection of the Idaho-Utah-Wyoming boundaries; thence west along the southern border of Idaho to Oregon and then west along the southern border of Oregon to the coast at latitude 41°59′54″ N, longitude 124°12′42″ W; thence west along the southern boundary of the Thirteenth Coast Guard District, which is described in § 3.65-10, to the outermost extent of the EEZ at latitude 41°38′35″ N, 128°51′26″ W; thence north along the outermost extent of the EEZ to latitude 47°32′00″ N; thence east to the point of origin.
              [USCG-2010-0351, 75 FR 48565, Aug. 11, 2010]
            
            
              
              § 3.65-20
              Sector North Bend Search and Rescue Mission Coordinator Zone.
              The Sector North Bend office is located in North Bend, OR. The boundaries of Sector North Bend's Search and Rescue Mission Coordinator Zone start at a point 45°12.0′ N. latitude, 123°18.0′ W. longitude and proceeds southward along the 123°18.0′ W. longitude, to a point 42°00.0′ N. latitude, 123°18.0′ W. longitude; thence westerly along 42°0.00′ N. latitude to the sea. The offshore boundary is bounded on the south by the southern boundary of the 13th Coast Guard District, which is described in § 3.65-10, to the outermost extent of the EEZ; thence northerly along the outermost extent of the EEZ to 45°12.0′ N. latitude; thence easterly along 45°12.0′ N. latitude to a point 45°12.0′ N. latitude, 123°18.0′ W. longitude. Sector North Bend's search and rescue mission coordination responsibilities extend from its eastern most boundary seaward to 50 nautical miles west of the coastline.
              [USCG-2013-0397, 78 FR 39170, July 1, 2013]
            
          
          
            Subpart 3.70—Fourteenth Coast Guard District
            
              § 3.70-1
              Fourteenth district.
              (a) The District Office is in Honolulu, Hawaii.
              (b) The Fourteenth Coast Guard District shall comprise the State of Hawaii; and the Pacific Islands belonging to the United States south of latitude 40° N., and west of a line running from 40° N., 150° W. through latitude 5° S., 110° W.; the ocean area west and south of a line running from position 51° N., 158° E. to position 43° N., 165° E.; thence due south to latitude 40° N.; thence due east to longitude 150° W.; thence southeasterly through latitude 5° S., longitude 110° W.
              [CGFR 61-40, 26 FR 10352, Nov. 3, 1961, as amended by CGFR 70-150, 36 FR 912, Jan. 20, 1971]
            
            
              § 3.70-10
              Sector Honolulu Marine Inspection Zone and Captain of the Port Zone.
              Sector Honolulu's office is located in Honolulu, HI. The boundaries of Sector Honolulu's Marine Inspection Zone and Captain of the Port Zone comprise the State of Hawaii, including all the islands and atolls of the Hawaiian chain and the adjacent waters of the exclusive economic zone (EEZ); and the following islands and their adjacent waters of the EEZ: American Samoa, Johnston Atoll, Palmyra Atoll, Kingman Reef, Wake Island, Jarvis Island, Howland and Baker Islands, and Midway Island. Sector Honolulu's Marine Inspection Zone also includes the Independent State of Samoa.
              [USCG-2010-0351, 75 FR 36277, June 25, 2010]
            
            
              § 3.70-15
              Sector Guam Marine Inspection Zone and Captain of the Port Zone.
              Sector Guam's office is located in Santa Rita, Guam. The boundaries of Sector Guam's Marine Inspection Zone and Captain of the Port Zone comprise the Territory of Guam and the adjacent waters of the EEZ, and the Commonwealth of the Northern Mariana Islands and the adjacent waters of the EEZ. Sector Guam's Marine Inspection Zone also includes the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia.
              [USCG-2006-25556, 72 FR 36326, July 2, 2007, as amended by USCG-2010-0351, 75 FR 36277, June 25, 2010]
            
            
              § 3.70-20
              Activities Far East Marine Inspection Zone.
              (a) Activities Far East's office is located in Yokota, Japan. The boundaries of Activities Far East's Marine Inspection Zone coincide with the boundaries of the Fourteenth Coast Guard District, which are described in § 3.70-1, excluding those areas within the Honolulu and Guam Marine Inspection Zones, as described in this part.
              (b) Only for this part, the boundary between Activities Far East and Activities Europe Marine Inspection Zones is demarked by a southerly line bisecting the border of the Republic of India and the Islamic Republic of Pakistan.
              [USCG-2010-0351, 75 FR 36277, June 25, 2010]
            
          
          
            
            Subpart 3.85—Seventeenth Coast Guard District
            
              § 3.85-1
              Seventeenth district.
              (a) The District Office is in Juneau, Alaska.
              (b) The Seventeenth Coast Guard District shall comprise the State of Alaska; the ocean area bounded by a line from the Canadian Coast at latitude 54°40′ N. due west to longitude 140° W.; thence southwesterly to position 40° N., 150° W.; thence due west to position 40° N., 165° E.; thence due north to latitude 43° N.; thence northwesterly to 51° N., 158° E.; thence north and east along the coastline of the continent of Asia to East Cape; thence north to the Arctic Ocean.
              [CGFR 61-40, 26 FR 10353, Nov. 3, 1961, as amended by CGFR 70-150, 36 FR 912, Jan. 20, 1971]
            
            
              § 3.85-10
              Sector Juneau: Southeast Alaska Marine Inspection Zone and Captain of the Port Zones.
              Sector Juneau's office is located in Juneau, AK. The boundaries of Sector Juneau's Southeast Alaska Marine Inspection and Captain of the Port Zones start at latitude 60°01′18″ N, longitude 142°00′00″ W, proceeding northeast to the EEZ near the Canadian border at latitude 60°18′24″ N, longitude 141°00′00″ W; thence south and east along the EEZ on the United States-Canadian shore side boundary to the intersection of the Canadian coast and the Coast Guard District Seventeen southern border at latitude 54°40′00″ N, longitude 131°15′06″ W; thence west along the southern border of Coast Guard District Seventeen to the intersection with the outermost extent of the EEZ at latitude 54°38′11″ N, longitude 140°01′26″ W; thence north along the outermost extent of the EEZ to latitude 56°14′50″ N, longitude 142°00′00″ W; thence north to the point of origin.
              [USCG-2006-25556, 72 FR 36326, July 2, 2007]
            
            
              § 3.85-15
              Sector Anchorage: Western Alaska Marine Inspection Zone and Captain of the Port Zones; Marine Safety Unit Valdez: Prince William Sound Marine Inspection and Captain of the Port Zones.
              Sector Anchorage's office is located in Anchorage, AK. A subordinate unit, Marine Safety Unit (MSU) Valdez, is located in Valdez, AK.
              (a) Sector Anchorage's Western Alaska Marine Inspection and Captain of the Port Zones start near the Canadian border on the EEZ at latitude 60°18′24″ N, longitude 141°00′00″ W, proceeding southwest to latitude 60°01′18″ N, longitude 142°00′00″ W; thence south to the outermost extent of the EEZ at latitude 56°14′50″ N, longitude 142°00′00″ W; thence southwest along the outermost extent of the EEZ to latitude 51°22′15″ N, longitude 167°38′28″ E; thence northeast along the outermost extent of the EEZ to latitude 65°30′00″ N, longitude 168°58′37″ W; thence north along the outermost extent of the EEZ to latitude 72°46′29″ N, longitude 168°58′37″ W; thence northeast along the outermost extent of the EEZ to latitude 74°42′35″ N, longitude 156°28′30″ W; thence southeast along the outermost extent of the EEZ to latitude 72°56′49″ N, longitude 137°34′08″ W; thence south along the outermost extent of the EEZ to the coast near the Canadian border at latitude 69°38′48.88″ N, longitude 140°59′52.7″ W; thence south along the United States-Canadian boundary to the point of origin; and in addition, all the area described in paragraph (b) of this section.
              (b) The boundaries of MSU Valdez's Prince William Sound Marine Inspection and Captain of the Port Zones start at Cape Puget at latitude 59°56′04″ N, longitude 148°26′00″ W, proceeding north to latitude 61°30′00″ N, longitude 148°26′00″ W; thence east to the United States-Canadian boundary at latitude 61°30′00″ N, longitude 141°00′00″ W; thence south along the United States-Canadian boundary to latitude 60°18′24″ N, longitude 141°00′00″ W; thence southwest to the sea at latitude 60°01′18″ N, longitude 142°00′00″ W; thence south to the outermost extent of the EEZ at latitude 56°14′50″ N, longitude 142°00′00″ W; thence along the outermost boundary of the EEZ to latitude 54°49′26″ N, longitude 148°26′00″ W; thence north to the point of origin.
              [USCG-2006-25556, 72 FR 36326, July 2, 2007, as amended by USCG-2008-0073, 73 FR 15080, Mar. 21, 2008]
            
          
        
        
          
          Pt. 4
          PART 4—OMB CONTROL NUMBERS ASSIGNED PURSUANT TO THE PAPERWORK REDUCTION ACT
          
            Sec.
            4.01
            Purpose.
            4.02
            Display.
          
          
            Authority:
            44 U.S.C. 3507; Department of Homeland Security Delegation No. 0170.1.
          
          
            § 4.01
            Purpose.

            This part collects and displays the control numbers assigned to information collection requirements of the Coast Guard by the Office of Management and Budget pursuant to the Paperwork Reduction Act of 1980, (Pub. L. 96-511, 44 U.S.C. 3501 et seq.). The Coast Guard intends that this subpart comply with the requirements of section 3507(f) of the Paperwork Reduction Act, which requires that agencies display a current control number assigned by the Director of the Office of Management and Budget (“OMB”) for each agency information collection requirement.
            [CGD 84-050, 49 FR 26584, June 28, 1984]
          
          
            § 4.02
            Display.
            
              
                33 CFR part or section whereidentified and described
                
                CurrentOMB control No.
                
              
              
                Part 6
                1625-0020
              
              
                Part 67
                1625-0011
              
              
                Part 96
                1625-0084
              
              
                Part 100
                1625-0008
              
              
                Part 101
                1625-0077
              
              
                Section 101.115
                1625-0017
              
              
                Part 103
                1625-0077
              
              
                Part 104
                1625-0077
              
              
                Section 104.297
                1625-0017
              
              
                Part 105
                1625-0077
              
              
                Part 106
                1625-0077
              
              
                Part 115
                1625-0015
              
              
                Part 116
                1625-0073
              
              
                Part 120
                1625-0077
              
              
                Section 126.15(c)
                1625-0016
              
              
                Section 126.17
                1625-0005
              
              
                Part 127
                1625-0049
              
              
                Section 127.617
                1625-0016
              
              
                Section 127.1603
                1625-0016
              
              
                Part 128
                1625-0077
              
              
                Part 130
                1625-0046
              
              
                Part 138
                1625-0046
              
              
                Section 140.15
                1625-0050
              
              
                Section 140.103
                1625-0054
              
              
                Section 141.35
                1625-0098
              
              
                Part 143
                1625-0059
              
              
                Part 144
                1625-0059
              
              
                Part 145
                1625-0059
              
              
                Part 146
                1625-0001 and1625-0059
                
              
              
                Section 146.130
                1625-0044
              
              
                Section 146.140
                1625-0059
              
              
                Section 146.210
                1625-0059
              
              
                Part 151
                1625-0009
              
              
                Section 151.19
                1625-0041
              
              
                Section 151.21
                1625-0041
              
              
                Section 151.43
                1625-0045
              
              
                Section 151.55
                1625-0072
              
              
                Section 151.57
                1625-0072
              
              
                Section 151.2040
                1625-0069
              
              
                Section 153.203
                1625-0096
              
              
                Section 154.107
                1625-0095
              
              
                Section 154.108
                1625-0095
              
              
                Section 154.110
                1625-0093
              
              
                Section 154.300 through 154.325
                1625-0021
              
              
                Section 154.710
                1625-0039
              
              
                Section 154.740
                1625-0039
              
              
                Section 154.804
                1625-0060
              
              
                Section 154.806
                1625-0060
              
              
                Section 154.1220
                1625-0066
              
              
                Section 154.1225
                1625-0066
              
              
                Section 155.120
                1625-0051 and1625-0095
                
              
              
                Section 155.130
                1625-0051 and1625-0095
                
              
              
                Section 155.710
                1625-0072
              
              
                Section 155.715
                1625-0072
              
              
                Section 155.720
                1625-0030
              
              
                Section 155.740
                1625-0030
              
              
                Section 155.750
                1625-0030
              
              
                Section 155.820
                1625-0030
              
              
                Section 155.820(d)
                1625-0039
              
              
                Section 156.107
                1625-0095
              
              
                Section 156.110
                1625-0095
              
              
                Section 156.120
                1625-0039
              
              
                Section 156.150
                1625-0039
              
              
                Part 156, Subpart B
                1625-0042
              
              
                Section 156.200
                1625-0042
              
              
                Part 157
                1625-0036 and1625-0041
                
              
              
                Section 157.37
                1625-0041
              
              
                Section 157.415
                1625-0083
              
              
                Section 157.420
                1625-0083
              
              
                Section 157.430
                1625-0083
              
              
                Section 157.435
                1625-0083
              
              
                Section 157.450
                1625-0083
              
              
                Section 157.455
                1625-0083
              
              
                Part 158
                1625-0045
              
              
                Section 158.140
                1625-0045
              
              
                Section 158.150
                1625-0045
              
              
                Section 158.165
                1625-0045
              
              
                Section 158.190
                1625-0045
              
              
                Part 159
                1625-0041 and1625-0092
                
              
              
                Part 160
                1625-0043 and1625-0100
                
              
              
                Part 161
                1625-0043
              
              
                Part 164
                1625-0043 and1625-0082
                
              
              
                Part 165
                1625-0020 and1625-0043
                
              
              
                Section 165.100
                1625-0088
              
              
                Section 165.803(i)
                1625-0023
              
              
                Section 165.1709
                1625-0043
              
              
                Section 169.140
                1625-0103
              
              
                Section 173.55
                1625-0003
              
              
                Section 179.13
                1625-0010
              
              
                Section 179.15
                1625-0010
              
              
                Section 181.21 through 181.31
                1625-0056
              
              
                Part 183
                1625-0056
              
              
                Part 187
                1625-0070
              
            
            [69 FR 34924, June 23, 2004]
          
        
        
          
          Pt. 5
          PART 5—COAST GUARD AUXILIARY
          
            
              Subpart A—General
              Sec.
              5.1
              Definitions.
              5.3
              Purpose.
              5.5
              Organization, officers, and leadership.
              5.7
              Administration, specific authorizations.
              5.9
              References.
            
            
              Subpart B—Membership
              5.10
              Eligibility for membership.
              5.11
              Honorary members.
              5.12
              Offices, titles, designations, qualifications, and recognition.
              5.13
              Advancement.
              5.14
              Uniforms and insignia.
              5.15
              [Reserved]
              5.16
              Compensation and travel expenses.
              5.17
              Status of members as Federal employees.
              5.18
              Injury or death in the line of duty.
              5.19
              Disenrollment.
            
            
              Subpart C—Activities, Operations, and Training
              5.20
              Authority.
              5.22
              Assignment to duties.
              5.24
              Procedure for assignment to duty.
              5.26
              Training, examination, and assignment.
            
            
              Subpart D—Facilities and Other Equipment
              5.30
              Facilities and other equipment.
              5.32
              Offer of member-owned vessels, aircraft, radio stations, motorized vehicles, trailers, and other equipment for use as a facility.
              5.34
              Offers of personal property of the Auxiliary for use as a facility.
              5.36
              Loan of vessels, aircraft, radio stations, motorized vehicles, trailers, or other equipment to the Coast Guard.
            
            
              Subpart E—Auxiliary Markings
              5.40
              Distinctive markings for vessels, aircraft, motorized vehicles, trailers, radio stations, and other equipment.
              5.41
              Auxiliary emblem.
              5.42
              Auxiliary ensign.
              5.43
              Auxiliary mark.
              5.44
              Auxiliary facility decal.
              5.45
              Patrol sign.
              5.46
              Auxiliary patrol ensign.
              5.47
              Coast Guard ensign.
              5.48
              Marking of aircraft.
            
          
          
            Authority:
            14 U.S.C. 633, 821, 822, 823, 823a, 824, 826, 827, 828, 829, 830, 831, 832, 892.
          
          
            Source:
            USCG-1999-6712, 80 FR 3476, Jan. 23, 2015, unless otherwise noted.
          
          
            Subpart A—General
            
              § 5.1
              Definitions.
              Certain terms used in this part are defined as follows:
              
                Aircraft means any contrivance now known or hereafter invented, used, or designed for navigation of or flight in the air.
              
                Auxiliary means the United States Coast Guard Auxiliary established pursuant to the Auxiliary Act.
              
                Auxiliary Act means the laws governing the Coast Guard Auxiliary, codified in chapters 23 and 25 of Title 14, United States Code (14 U.S.C. 821-894).
              
                Commandant means the Commandant of the United States Coast Guard.
              
                Direct Law Enforcement includes boarding a vessel for law enforcement purposes, carrying firearms or law enforcement equipment (handcuffs, pepper spray, etc.), investigating complaints of negligent operations, serving subpoenas, and covert operations. For more details see Chapter 4.E. of the Auxiliary Operations Policy Manual, COMDTINST M16798.3 (series).
              
                Facility means a vessel, aircraft, radio station, motorized vehicle, trailer, or other equipment accepted for use by the Coast Guard.
              
                Member means any person who is a member of the Auxiliary.
              
                Motorboat means any documented or numbered vessel propelled by machinery.
              
                Personal property of the Auxiliary means a vessel, aircraft, radio station, motorized vehicle, trailer, or other equipment owned by, or under the administrative jurisdiction of, the Coast Guard Auxiliary or an Auxiliary unit, and that is used solely for Auxiliary purposes and in accordance with the Auxiliary Act.
              
                Radio station means any equipment (including a building, recreational vehicle, trailer, or other motorized vehicle which houses such equipment) used for radio communication or direction finding.
              
                Secretary means the Secretary of the Department in which the Coast Guard is operating.
              
                Vessel means any water craft, including non-displacement craft and seaplanes, used, or capable of being used, as a means of transportation on water.
              
              
                Yacht means either—
              (1) Any documented or numbered vessel used exclusively for pleasure; or
              (2) Any sailboat used exclusively for pleasure more than 16 feet in length measured end-to-end over the deck, excluding sheer.
            
            
              § 5.3
              Purpose.
              (a) The Auxiliary is a uniformed, volunteer, non-military organization administered by the Commandant under the direction of the Secretary.
              (b) The purpose of the Auxiliary is to assist the Coast Guard, as authorized by the Commandant, in performing any Coast Guard function, power, duty, role, mission, or operation authorized by law.
              (c) Auxiliary units assist the Coast Guard in maintenance and upkeep, and in conducting tours of Coast Guard and other Federal- or State-owned structures and property.
              (d) The Auxiliary assist Federal, State, and municipal agencies, as authorized by the Commandant.
            
            
              § 5.5
              Organization, officers, and leadership.
              (a) The Coast Guard Auxiliary is organized pursuant to the Auxiliary Act and Coast Guard regulations. Organizational elements include a national board and staff, national leadership, areas, districts, regions, divisions, and flotillas. A flotilla is the basic organizational unit of the Auxiliary.
              (b) The Auxiliary has elected and appointed officers.
              (1) Elected officers are in charge of Auxiliary units and elements at both the national and local levels of the Auxiliary organization. The Unit Leader is the senior elected officer at each level of the Auxiliary organization: Flotilla Commanders, Division Commanders, District Commodores, and the National Commodore are unit leaders.
              (2) Appointed officers are appointed by elected officers and hold staff positions in Auxiliary units at both the national and local levels of the Auxiliary organization.
              (c) For all Auxiliary units, the Unit Leader is the person authorized to exercise the authority set forth in § 5.7 on behalf of his or her unit, and may delegate that authority.
              (d) For all Auxiliary units, the Finance Officer is the person authorized to handle, transfer and disburse bank accounts, monies, stocks, bonds, and other items of intangible personal property on behalf of his or her Auxiliary Unit.
            
            
              § 5.7
              Administration, specific authorizations.
              (a) The Commandant may delegate any authority vested in him or her by the Auxiliary Act or by this part to personnel of the Coast Guard and members of the Auxiliary in the manner and to the extent as the Commandant deems necessary or appropriate for the functioning, organization, and internal administration of the Auxiliary.
              (b) The Commandant has authorized Auxiliary Unit Leaders to take the following actions in furtherance of the authorized missions of the Auxiliary. This is not an exclusive list—
              (1) Acquire, own, hold, use, and dispose of vessels, aircraft, motorized vehicles, trailers, radio stations, electronic equipment and other items of tangible, personal property;
              (2) Accept ownership, custody, or use of vessels, boats, aircraft, radio stations, motorized vehicles, trailers, electronic equipment, and other tangible property from the Coast Guard, from other Federal, State, or municipal agencies, or from private or non-profit groups;
              (3) Create and manage bank accounts, monies, stocks, bonds, and other financial instruments;
              (4) Accept and use gifts, grants, legacies, and bequests;
              (5) Accept funds, materials, services, and the use of facilities from public and private entities and Federal, State, or municipal agencies;
              (6) Enter into licenses, leases, contracts, memoranda of agreement, or understanding, and other agreements; and
              (7) Enter into cooperative agreements and grant agreements with the Coast Guard and other Federal, State, or municipal agencies.

              (c) The national board of the Auxiliary may form a corporation under State law and Coast Guard policy to manage the Auxiliary's fiscal affairs. The national corporation may—
              (1) Hold copyrights, trademarks, and titles to Auxiliary property;
              (2) Contract with the Coast Guard and other Federal, State, and municipal agencies to procure such goods and services;
              (3) Receive grants, gifts, and other items on behalf of the Auxiliary; and
              (4) Conduct other activities as may be authorized by the Commandant.
              (d) An Auxiliary district or region may form a corporation under State law and Coast Guard policy.
            
            
              § 5.9
              References.

              Further guidance on Auxiliary missions and activities may be found in Coast Guard directives and publications, including the Auxiliary Manual (Commandant Instruction M16790.1(series)) and the Auxiliary Operations Policy Manual (Commandant Instruction M16798.3(series)). Those directives and publications can be found online at http://www.uscg.mil/auxiliary/publications/comdtinst/.
              
            
          
          
            Subpart B—Membership
            
              § 5.10
              Eligibility for membership.
              (a) To be eligible for membership in the Auxiliary, a person must—
              (1) Be a United States citizen, a national of the United States or of its Territories and possessions, or an alien lawfully admitted for permanent residence; and
              (2) Meet the standards for enrollment, retention, and conduct established by the Commandant.
              (b) An applicant who is accepted for membership will be enrolled in the Auxiliary and will be issued a membership certificate and identification card. Possession of a membership certificate or identification card does not entitle a person to any rights or privileges of the Coast Guard or the Coast Guard Reserve except as authorized by the Commandant.
            
            
              § 5.11
              Honorary members.
              The Commandant may grant any person honorary membership in the Auxiliary. An honorary member of the Auxiliary, solely by reason of such honorary membership, is not entitled to any of the rights, benefits, privileges, duties, or obligations of Auxiliary membership.
            
            
              § 5.12
              Offices, titles, designations, qualifications, and recognition.
              Members of the Auxiliary will have such offices, titles, designations, qualifications, and recognition for achievements as prescribed by the Commandant.
            
            
              § 5.13
              Advancement.
              The Commandant will prescribe the circumstances and qualifications under which members of the Auxiliary may be advanced in offices and programs.
            
            
              § 5.14
              Uniforms and insignia.
              (a) Members of the Auxiliary are authorized to wear uniforms, uniform insignia, and awards as prescribed by the Commandant. Auxiliary uniform insignia indicate, and are solely associated with, Auxiliary offices, titles, designations, qualifications, and achievements. Auxiliary uniform insignia do not indicate rank in any military service or government agency.
              (b) Members of the Auxiliary may purchase from the Coast Guard such uniforms, insignia, and awards as may be authorized by the Commandant.
            
            
              § 5.15
              [Reserved]
            
            
              § 5.16
              Compensation and travel expenses.
              (a) Except as provided in paragraph (b) of this section, no member of the Auxiliary will receive any compensation for services as a member of the Auxiliary.
              (b) A member of the Auxiliary may be paid actual necessary travelling expenses, including a per diem allowance.
            
            
              § 5.17
              Status of members as Federal employees.
              Members of the Auxiliary are not considered Federal employees except as provided by 14 U.S.C. 823a or other provisions of law.
            
            
              § 5.18
              Injury or death in the line of duty.

              (a) The performance of duty, as the term is used in this part, includes time spent in the performance of duty, travel between duty locations, and travel between a place of assigned duty and either the Auxiliarist's permanent residence or other appropriate non-duty destination.
              (b) A member of the Auxiliary who incurs physical injury or contracts sickness or disease in the performance of duty is entitled to medical and dental care until the resulting impairment cannot be materially improved by further hospitalization or treatment. A member of the Auxiliary who incurs physical injury or contracts sickness or disease in the performance of duty is entitled to obtain medical care from the Coast Guard, including through Coast Guard arrangements with a contract provider, the Public Health Service, the Department of Defense, or a Veterans' Administration facility.
              (c) If a member of the Auxiliary is physically injured or dies as a result of physical injury, and the injury is incurred in the performance of duty, the member or the member's beneficiaries are authorized to receive compensation in accordance with 14 U.S.C. 707, 5 U.S.C. 8133 and 8134 and section 651 of Public Law 104-208 (5 U.S.C. 8133 Note).
            
            
              § 5.19
              Disenrollment.
              A member of the Auxiliary will be disenrolled on the member's request, upon ceasing to possess the qualifications for membership, for cause, or upon direction of the Commandant.
            
          
          
            Subpart C—Activities, Operations, and Training
            
              § 5.20
              Authority.
              (a) Except as provided in paragraphs (b) and (c) of this section, or otherwise limited by the Commandant, members of the Auxiliary assigned to duty will have the same authority in that duty's execution as a member of the Coast Guard who is assigned to a similar duty.
              (b) Members of the Auxiliary are not authorized to engage in direct law enforcement or military missions.
              (c) Members of the Auxiliary are not authorized to enforce limited access areas, regulated navigation areas, or special local regulations. Members of the Auxiliary assigned to patrol limited access areas, regulated navigation areas, or areas regulated under special local regulations may advise the public regarding compliance with the limited access area, regulated navigation area, or areas regulated by special local regulations.
            
            
              § 5.22
              Assignment to duties.
              Members of the Auxiliary will not be assigned duties until they have been found to be competent to perform such duties and have been designated by authority of the Commandant to perform such duties.
            
            
              § 5.24
              Procedure for assignment to duty.
              Members and facilities may be assigned to duty by any of the following procedures:
              (a) Verbal or written orders issued by competent Coast Guard authority;
              (b) The actual performance of an authorized activity or mission by a qualified member of the Auxiliary; or
              (c) Other procedures as designated by the Commandant.
            
            
              § 5.26
              Training, examination, and assignment.
              (a) The Commandant will prescribe, through the Coast Guard Auxiliary directives referenced in § 5.9, the type of training, qualifications, and examinations required before a member of the Auxiliary will be deemed qualified to perform certain duties, and will prescribe the circumstances and manner in which members of the Auxiliary will be authorized to perform regular and emergency duties.
              (b) The Commandant may authorize members of the Auxiliary to pursue correspondence courses and distance-learning courses conducted by the Coast Guard Institute or other authorized Coast Guard providers and to attend other courses and training available to members of the Coast Guard or Coast Guard Reserve.
            
          
          
            Subpart D—Facilities and Other Equipment
            
              § 5.30
              Facilities and other equipment.

              (a) This subpart contains regulations related to the facilities and other equipment used by the Auxiliary or loaned by the Auxiliary to the Coast Guard.
              (b) Status—(1) Duty. Personal property of the Auxiliary, except when used for other than Auxiliary purposes in accordance with 14 U.S.C. 822, will be considered assigned to authorized Coast Guard duty at all times.
              (2) Liability. Personal property of the Auxiliary, except when used for other than Auxiliary purposes in accordance with 14 U.S.C. 822, will be treated as property of the United States for the purposes of the Federal Tort Claims Act, the Military Claims Act, the Public Vessels Act, the Suits in Admiralty Act, the Admiralty Extension Act, and other matters related to non-contractual civil liability. Personal property of the Auxiliary is not normally covered for damage to the property itself.
              (3) Federal status of facilities and other equipment. A vessel, aircraft, or radio station owned by, in the custody of, or under the administrative jurisdiction of the Auxiliary will be considered a public vessel of the United States, public vessel of the Coast Guard, public aircraft, Coast Guard Aircraft, and/or government station, in accordance with federal law.
              (c) Expenses. (1) The Coast Guard may reimburse expenses related to the use, operation, or maintenance of a facility.
              (2) The Coast Guard may reimburse expenses for damage or loss to or by a facility, including remediation, restoration, repair, replacement, or salvage costs.
              (3) The Coast Guard may provide an allowance for the maintenance of a facility.
            
            
              § 5.32
              Offers of member-owned vessels, aircraft, radio stations, motorized vehicles, trailers, and other equipment for use as a facility.
              (a) Members of the Auxiliary wishing to offer vessels, aircraft, radio stations, motorized vehicles, trailers, or other equipment for use as a facility must follow the procedures set forth in the Auxiliary Operations Policy Manual referenced in § 5.9.
              (b) Upon acceptance of the vessels, aircraft, radio stations, motorized vehicles, trailers, or other equipment as a facility, the Coast Guard will issue to the member the appropriate numbers and decals identifying the facility as a Coast Guard Auxiliary facility.
              (c) In an emergency, vessels, aircraft, radio stations, motorized vehicles, trailers, or other equipment may be accepted by the Coast Guard without an inventory or the use of the prescribed forms.
            
            
              § 5.34
              Offers of personal property of the Auxiliary for use as a facility.
              (a) Auxiliary units wishing to offer personal property of the Auxiliary (usually unit-owned property) for use as a facility must follow the procedures set forth in the Auxiliary Operations Policy Manual referenced in § 5.9.
              (b) Upon acceptance of the personal property of the Auxiliary as a facility, the Coast Guard will issue to the Auxiliary unit the appropriate numbers and decals identifying the facility as a Coast Guard Auxiliary facility.
              (c) In an emergency, personal property of the Auxiliary may be accepted by the Coast Guard without an inventory or the use of prescribed forms.
            
            
              § 5.36
              Loan of vessels, aircraft, radio stations, motorized vehicles, trailers, or other equipment to the Coast Guard.

              (a) A vessel, aircraft, radio station, motorized vehicle, trailer, or other equipment may be loaned to the Coast Guard for a specific period, and must be returned at the expiration of that period, unless circumstances or an emergency make the return impracticable at that time. The Commandant will determine the method, time, and documents to be exchanged upon the return to the owner of any facility. The property will be re-inventoried as of the time, date, and place of re-delivery, and mutually settled by the owner and the Coast Guard representative. If the vessel, aircraft, radio station, motorized vehicle, trailer, or other equipment was accepted during an emergency, any claim for lost equipment or stores must be supported by invoices showing the date of purchase and the cost thereof by the person submitting the claim. The Coast Guard representative will take all proper precautions to protect the owner's interest, as well as that of the United States.
              
              (b) Except as permitted in paragraph (c) of this section, no vessel, aircraft, radio station, motorized vehicle, trailer, or other equipment will be deemed loaned to the Coast Guard until an acceptance, on the prescribed form, has been signed on behalf of the Coast Guard by a person authorized by the Commandant to sign such an acceptance and a complete inventory of consumable and expendable stores and equipment has been made and mutually settled by the owner and the Coast Guard representative.
              (c) In an emergency, a vessel, aircraft, radio station, motorized vehicle, trailer, or other equipment may be loaned to Coast Guard without an inventory or the use of the prescribed form.
            
          
          
            Subpart E—Auxiliary Markings
            
              § 5.40
              Distinctive markings for vessels, aircraft, motorized vehicles, trailers, radio stations, and other equipment.
              (a) This subpart describes the design and display of distinctive markings used by Auxiliary vessels, aircraft, motorized vehicles, trailers, radio stations, and other equipment. These markings are established in the directives referenced in § 5.9 and the U.S. Coast Guard Heraldry Manual (COMDTINST M5200.14(series)).
              (b) Auxiliary markings on vessels, aircraft, motorized vehicles, trailers, radio stations and other equipment. (1) Vessels, aircraft, motorized vehicles, trailers, radio stations, and other equipment which are owned by Auxiliary members, or are personal property of the Auxiliary, or are otherwise affiliated with the Auxiliary may display the Auxiliary emblem (§ 5.41), the Auxiliary ensign (§ 5.42), and/or the Auxiliary mark (§ 5.43).
              (2) Vessels, aircraft, motorized vehicles, trailers, radio stations, and other equipment which are personal property of the Auxiliary may be marked “U.S. COAST GUARD AUXILIARY”, “U.S. COAST GUARD AUX”, or “USCGAUX” in accordance with Coast Guard policy.
              (3) Vessels, aircraft, motorized vehicles, trailers, radio stations, and other equipment which have been accepted as facilities shall display the Auxiliary facility decal (§ 5.44).
              (4) Vessels that have been accepted as facilities and are on patrol, whether or not they are underway, shall display the National Ensign, the patrol sign (§ 5.45) and either the patrol ensign (§ 5.46) or the Coast Guard ensign (§ 5.47) as appropriate and able.
              (5) Vessels that have been accepted as facilities and are on patrol, whether or not they are underway, and have a Coast Guard commissioned, warrant, or non-commissioned officer onboard shall display the Coast Guard ensign in place of the patrol ensign.
              (c)(1) Any person who desires to reproduce Coast Guard Auxiliary markings for non-Coast Guard Auxiliary use must obtain approval from Commandant (CG-BSX-11), Attn: Auxiliary Division, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Ave. SE., Washington, DC 20593-7501.
              (2) Unauthorized use of Auxiliary markings is subject to the penalties of 14 U.S.C. 638, 639 and 892.
            
            
              § 5.41
              Auxiliary emblem.
              (a) Description. The Auxiliary emblem consists of a disk with the shield of the Coat of Arms of the United States circumscribed by an annulet edged and inscribed “U.S. COAST GUARD AUXILIARY”, all in front of two crossed anchors.
              (b) Display. The Auxiliary emblem is used as identification on Auxiliary ensigns, flags, pennants, decals, and patrol signs. The emblem is used on Auxiliary insignia, such as the member collar device, cap device, and Auxiliary aviator, coxswain, and Auxiliary Operator (AUXOP) devices, and on publications, stationery, clothing, and jewelry.
            
            
              § 5.42
              Auxiliary ensign.
              (a) Description. The field of the Auxiliary ensign is medium blue (Coast Guard blue) with a broad diagonal white slash upon which a matching blue Coast Guard Auxiliary emblem is centered. The white slash must be at a 70 degree angle, rising away from the hoist.
              (b) Display. The Auxiliary ensign may be displayed by any member of the Auxiliary on a vessel, aircraft, radio station, building, or other location at any time, under such conditions as the Commandant may direct.
            
            
              § 5.43
              Auxiliary mark.
              (a) Description. The Auxiliary mark consists of a broad diagonal blue stripe followed (to the left or aft) by two narrow stripes—first a white stripe, and then a red stripe. The Auxiliary emblem, as described in § 5.41, is centered in the diagonal blue stripe.
              (b) Display. The Auxiliary mark is used to identify personal property of the Auxiliary and on Coast Guard Auxiliary authorized publications, stationery, jewelry, and similar items.
            
            
              § 5.44
              Auxiliary facility decal.
              (a) Description. The Auxiliary facility decal is composed of two parts. The upper part is a conventional white shield with a medium blue (Coast Guard blue) Coast Guard Auxiliary emblem centered on a broad diagonal red (Coast Guard red) slash which is at a 70 degree angle, rising toward the viewer's right. The red (Coast Guard red) slash is followed, on the viewer's left, by two narrow, parallel stripes—first a white stripe, and then a medium blue (Coast Guard blue) stripe. The entire design is centered on the shield. The lower part displays two laterally radiating wreath branches centered immediately beneath the shield. A broad diagonal red (Coast Guard red) slash, which is at a 70 degree angle, rising toward the viewer's right and followed, on the viewer's left, by two narrow, parallel stripes, first a white stripe and then a medium blue (Coast Guard blue) stripe, is displayed on the wreath's right-hand branch.
              (b) Display. Vessels, aircraft, motorized vehicles, trailers, radio stations and other equipment accepted for use by the Coast Guard must display the Auxiliary facility decal as authorized in the Auxiliary Operations Policy Manual referenced in § 5.9.
              (1) On vessels, the decal must be displayed on the port side of the vessel so as to be visible by another vessel when meeting such vessel in a port-to-port situation.
              (2) On aircraft, the decal must be displayed on the pilot's side of the forward half of the aircraft.
              (3) On radio facilities, the miniature decal must be displayed on the radio, and the full-size decal must be displayed on the exterior or interior of the building or trailer in which the radio is housed, or, in the case of mobile radios, on any legal place on the motor vehicle in which the radio is contained.
              (4) On motorized vehicles, trailers and other equipment, the decal must be displayed on a clearly visible exterior location.
            
            
              § 5.45
              Patrol sign.
              (a) Description. The Auxiliary facility patrol sign has the words “Coast Guard Auxiliary Patrol” in black or dark blue lettering and must contain the Auxiliary emblem, as described in this subpart, centered within the confines of a broad diagonal red (Coast Guard red) stripe which is at a 70 degree angle rising toward the bow of the vessel. The red (Coast Guard red) stripe is followed, away from the bow, by two narrow, parallel stripes—first a white stripe, and then a medium blue (Coast Guard blue) stripe. The background of the sign must be white.
              (b) Display. (1) The patrol sign must be displayed by vessels while on patrol, whether or not the vessel is underway.
              (2) The patrol sign must be displayed on the forward half of each side and may be displayed on the stern of the vessel.
              (3) The patrol sign may be displayed on each side of a motorized vehicle or trailer containing a mobile radio or radio direction finding unit while assigned to Coast Guard duty. Normally, they will be placed in any legal position on the upper half of both sides of the vehicle.
            
            
              § 5.46
              Auxiliary patrol ensign.
              (a) Description. The field of the Auxiliary patrol ensign is white. A medium blue (Coast Guard blue) Coast Guard Auxiliary emblem is centered on a broad diagonal red (Coast Guard red) slash which is at a 70 degree angle, rising toward the hoist. The red (Coast Guard red) slash is followed, away from the hoist, by two narrow, parallel stripes—first a white stripe, and then a medium blue (Coast Guard blue) stripe. The entire design is centered on the ensign.
              (b) Display. Vessels that have been accepted as facilities shall display the Auxiliary patrol ensign when on patrol, whether or not the vessel is underway. The Auxiliary patrol ensign must be displayed at the mast head or from the most conspicuous hoist.
            
            
              § 5.47
              Coast Guard ensign.
              (a) Description. The Coast Guard ensign is described in 33 CFR 23.15.
              (b) Display. Vessels that have been accepted as facilities and that have a Coast Guard commissioned, warrant or non-commissioned officer onboard shall display the Coast Guard ensign in place of the Auxiliary patrol ensign while on patrol, whether or not the vessel is underway. The Coast Guard ensign must be displayed at the mast head or from the most conspicuous hoist.
            
            
              § 5.48
              Marking of aircraft.
              (a) Aircraft owned by members of the Auxiliary or that are personal property of the Auxiliary may also display the Auxiliary emblem on both sides of the vertical stabilizer (outside of the stabilizer for twin tail aircraft) or on both sides of the fuselage aft of the wing.
              (b) Aircraft which are accepted as facilities may be marked with the Auxiliary mark (§ 5.43) and/or the word “RESCUE” on the underside of the wing or fuselage for easier identification from the ground.
            
          
        
        
          Pt. 6
          PART 6—PROTECTION AND SECURITY OF VESSELS, HARBORS, AND WATERFRONT FACILITIES
          
            
              Subpart 6.01—Definitions
              Sec.
              6.01-1
              Commandant.
              6.01-2
              District Commander.
              6.01-3
              Captain of the Port.
              6.01-4
              Waterfront facility.
              6.01-5
              Security zone.
              6.01-6
              Area Commander.
            
            
              Subpart 6.04—General Provisions
              6.04-1
              Enforcement.
              6.04-5
              Preventing access of persons, articles or things to vessels, or waterfront facilities.
              6.04-6
              Establishing security zones; prohibitions with respect thereto.
              6.04-7
              Visitation, search, and removal.
              6.04-8
              Possession and control of vessels.
              6.04-11
              Assistance of other agencies.
            
            
              Subpart 6.10—Identification and Exclusion of Persons From Vessels and Waterfront Facilities
              6.10-1
              Issuance of documents and employment of persons aboard vessels.
              6.10-5
              Access to vessels and waterfront facilities.
              6.10-7
              Identification credentials.
              6.10-9
              Appeals.
            
            
              Subpart 6.12—Supervision and Control of Explosives or Other Dangerous Cargo
              6.12-1
              General supervision and control.
              6.12-3
              Approval of facility for dangerous cargo.
            
            
              Subpart 6.14—Security of Waterfront Facilities and Vessels in Port
              6.14-1
              Safety measures.
              6.14-2
              Condition of waterfront facility a danger to vessel.
            
            
              Subpart 6.16—Sabotage and Subversive Activity
              6.16-1
              Reporting of sabotage and subversive activity.
              6.16-3
              Precautions against sabotage.
            
            
              Subpart 6.18—Penalties
              6.18-1
              Violations.
            
            
              Subpart 6.19—Responsibility for Security of Vessels and Waterfront Facilities
              6.19-1
              Primary responsibility.
            
          
          
            Authority:
            40 Stat. 220, as amended; 50 U.S.C. 191.
          
          
            Source:
            E.O. 10173, 15 FR 7012, Oct. 20, 1950, unless otherwise noted.
          
          
            Cross Reference:
            For regulations implementing the general enforcement provisions contained in Subparts 6.01—Definitions and 6.04—General Provisions, see part 125 of this chapter.
          
          
            Subpart 6.01—Definitions
            
              § 6.01-1
              Commandant.
              
                Commandant as used in this part, means the Commandant of the United States Coast Guard.
            
            
              
              § 6.01-2
              District Commander.
              
                District Commander as used in this part, means the officer of the Coast Guard designated by the Commandant to command a Coast Guard District.
            
            
              § 6.01-3
              Captain of the Port.
              
                Captain of the Port as used in this part, means the officer of the Coast Guard, under the command of a District Commander, so designated by the Commandant for the purpose of giving immediate direction to Coast Guard law enforcement activities within his or her assigned area. In addition, the District Commander will be Captain of the Port with respect to the remaining areas in his or her District not assigned to officers designated by the Commandant as Captain of the Port.
              [USCG-2013-0397, 78 FR 39170, July 1, 2013]
            
            
              § 6.01-4
              Waterfront facility.
              
                Waterfront facility. “Waterfront facility,” as used in this part, means all piers, wharves, docks, or similar structures to which vessels may be secured and naval yards, stations, and installations, including ranges; areas of land, water, or land and water under and in immediate proximity to them; buildings on them or contiguous to them and equipment and materials on or in them.
              [E.O. 13143, 64 FR 68273, Dec. 6, 1999]
            
            
              § 6.01-5
              Security zone.
              
                Security zone as used in this part, means all areas of land, water, or land and water, which are so designated by the Captain of the Port for such time as he deems necessary to prevent damage or injury to any vessel or waterfront facility, to safeguard ports, harbors, territories, or waters of the United States or to secure the observance of the rights and obligations of the United States.
              [E.O. 11249, 30 FR 13001, Oct. 13, 1965]
            
            
              § 6.01-6
              Area Commander.
              
                Area Commander, as used in this part, means the officer of the Coast Guard designated by the Commandant to command a Coast Guard Area.
              [E.O. 13273, 67 FR 56215, Sept. 3, 2002]
            
          
          
            Subpart 6.04—General Provisions
            
              § 6.04-1
              Enforcement.
              (a) The rules and regulations in this part shall be enforced by the Captain of the Port under the supervision and general direction of the District Commander, Area Commander, and the Commandant. All authority and power vested in the Captain of the Port by the regulations in this part shall be deemed vested in and may be exercised by the District Commander, Area Commander, and the Commandant.
              (b) The rules and regulations in this part may be enforced by any other officer or petty officer of the Coast Guard designated by the District Commander, Area Commander, or the Commandant.
              (c) Any authority or power under this part vested in, delegated to, or exercised by a member of the Coast Guard shall be subject to the direction of the Secretary of the Department in which the Coast Guard is operating.
              [E.O. 13273, 67 FR 56215, Sept. 3, 2002]
            
            
              § 6.04-5
              Preventing access of persons, articles or things to vessels, or waterfront facilities.
              The Captain of the Port may prevent any person, article, or thing from boarding or being taken or placed on board any vessel or entering or being taken into or upon or placed in or upon any waterfront facility whenever it appears to him that such action is necessary in order to secure such vessel from damage or injury or to prevent damage or injury to any vessel, or waterfront facility or waters of the United States, or to secure the observances of rights and obligations of the United States.
              [E.O. 11249, 30 FR 13001, Oct. 13, 1965]
            
            
              § 6.04-6
              Establishing security zones; prohibitions with respect thereto.

              The Captain of a Port may establish security zones subject to the terms and conditions specified in § 6.01-5. No person or vessel shall enter a security zone without the permission of the Captain of the Port. No person shall board or take or place any article or thing on board any vessel in a security zone without the permission of the Captain of the Port. No person shall take or place any article or thing upon any waterfront facility in any such zone without such permission.
              [E.O. 11249, 30 FR 13001, Oct. 13, 1965]
            
            
              § 6.04-7
              Visitation, search, and removal.
              The Captain of the Port may cause to be inspected and searched at any time any vessel, waterfront facility, or security zone, or any person, article, or thing thereon or therein, within the jurisdiction of the United States, may place guards upon any such vessel, waterfront facility, or security zone and may remove therefrom any and all persons, articles, or things not specifically authorized by him to go or remain thereon or therein.
              [E.O. 11249, 30 FR 13002, Oct. 13, 1965]
            
            
              § 6.04-8
              Possession and control of vessels.
              The Captain of the port may supervise and control the movement of any vessel and shall take full or partial possession or control of any vessel or any part thereof, within the territorial waters of the United States under his jurisdiction, whenever it appears to him that such action is necessary in order to secure such vessel from damage or injury, or to prevent damage or injury to any vessel or waterfront facility or waters of the United States, or to secure the observance of rights and obligations of the United States.
            
            
              § 6.04-11
              Assistance of other agencies.
              The Captain of the port may enlist the aid and cooperation of Federal, State, county, municipal, and private agencies to assist in the enforcement of regulations issued pursuant to this part.
            
          
          
            Subpart 6.10—Identification and Exclusion of Persons From Vessels and Waterfront Facilities
            
              § 6.10-1
              Issuance of documents and employment of persons aboard vessels.

              No person shall be issued a document required for employment on a merchant vessel of the United States nor shall any person be employed on a merchant vessel of the United States unless the Commandant is satisfied that the character and habits of life of such person are such as to authorize the belief that the presence of the individual on board would not be inimical to the security of the United States: Provided, That the Commandant may designate categories of merchant vessels to which the foregoing shall not apply.
              [E.O. 10352, 17 FR 4624, May 21, 1952]
            
            
              § 6.10-5
              Access to vessels and waterfront facilities.
              Any person on board any vessel or any person seeking access to any vessel or any waterfront facility within the jurisdiction of the United States may be required to carry identification credentials issued by or otherwise satisfactory to the Commandant. The Commandant may define and designate those categories of vessels and areas of the waterfront wherein such credentials are required.
            
            
              § 6.10-7
              Identification credentials.
              The identification credential to be issued by the Commandant shall be known as the Coast Guard Port Security Card, and the form of such credential, and the conditions and the manner of its issuance shall be as prescribed by the Commandant after consultation with the Secretary of Labor. The Commandant shall not issue a Coast Guard Port Security Card unless he is satisfied that the character and habits of life of the applicant therefor are such as to authorize the belief that the presence of such individual on board a vessel or within a waterfront facility would not be inimical to the security of the United States. The Commandant shall revoke and require the surrender of a Coast Guard Port Security Card when he is no longer satisfied that the holder is entitled thereto. The Commandant may recognize for the same purpose such other credentials as he may designate in lieu of the Coast Guard Port Security Card.
              [E.O. 10277, 16 FR 7541, Aug. 2, 1951]
            
            
              
              § 6.10-9
              Appeals.
              Persons who are refused employment or who are refused the issuance of documents or who are required to surrender such documents, under this subpart, shall have the right of appeal, and the Commandant shall appoint Boards for acting on such appeals. Each such Board shall, so far as practicable, be composed of one Coast Guard officer, one member drawn from management, and one member drawn from labor. The members drawn from management and labor shall, upon suitable security clearance, be nominated by the Secretary of Labor. Such members shall be deemed to be employees of the United States and shall be entitled to compensation under the provisions of section 15 of the act of August 2, 1946 (5 U.S.C. 55a) while performing duties incident to such employment. The Board shall consider each appeal brought before it and, in recommending final action to the Commandant, shall insure the appellant all fairness consistent with the safeguarding of the national security.
            
          
          
            Subpart 6.12—Supervision and Control of Explosives or Other Dangerous Cargo
            
              § 6.12-1
              General supervision and control.
              The Captain of the Port may supervise and control the transportation, handling, loading, discharging, stowage, or storage of hazardous materials on board vessels as covered by the regulations in 49 CFR parts 170-189, 46 CFR parts 150-156, 46 CFR parts 146-148 and the regulations governing tank vessels (46 CFR parts 30-39).
              [CGD 77-228, 43 FR 53427, Nov. 16, 1978]
            
            
              § 6.12-3
              Approval of facility for dangerous cargo.
              The Commandant may designate waterfront facilities for the handling and storage of, and for vessel loading and discharging, explosives, inflammable or combustible liquids in bulk, or other dangerous articles or cargo covered by the regulations referred to in § 6.12-1, and may require the owners, operators, masters, and others concerned to secure permits for such handling, storage, loading, and unloading from the Captain of the Port, conditioned upon the fulfillment of such requirements for the safeguarding of such waterfront facilities and vessels as the Commandant may prescribe.
            
          
          
            Subpart 6.14—Security of Waterfront Facilities and Vessels in Port
            
              § 6.14-1
              Safety measures.
              The Commandant, in order to achieve the purposes of this part, may prescribe such conditions and restrictions relating to the safety of waterfront facilities and vessels in port as he finds to be necessary under existing circumstances. Such conditions and restrictions may extend, but shall not be limited to, the inspection, operation, maintenance, guarding, and manning of, and fire-prevention measures for, such vessels and waterfront facilities.
              [E.O. 10277, 16 FR 7541, Aug. 2, 1951]
            
            
              § 6.14-2
              Condition of waterfront facility a danger to vessel.
              Whenever the captain of the port finds that the mooring of any vessel to a wharf, dock, pier, or other waterfront structure would endanger such vessel, or any other vessel, or the harbor or any facility therein by reason of conditions existing on or about such wharf, dock, pier, or other waterfront structure, including, but not limited to, inadequate guard service, insufficient lighting, fire hazards, inadequate fire protection, unsafe machinery, internal disturbance, or unsatisfactory operation, the captain of the port may prevent the mooring of any vessel to such wharf, dock, pier, or other waterfront structure until the unsatisfactory condition or conditions so found are corrected, and he may, for the same reasons, after any vessel has been moored, compel the shifting of such vessel from any such wharf, dock, pier, or other waterfront structure.
              [E.O. 10277, 16 FR 7541, Aug. 2, 1951]
            
          
          
            
            Subpart 6.16—Sabotage and Subversive Activity
            
              § 6.16-1
              Reporting of sabotage and subversive activity.
              Evidence of sabotage or subversive activity involving or endangering any vessel, harbor, port, or waterfront facility shall be reported immediately to the Federal Bureau of Investigation and to the captain of the port, or to their respective representatives.
            
            
              § 6.16-3
              Precautions against sabotage.
              The master, owner, agent, or operator of a vessel or waterfront facility shall take all necessary precautions to protect the vessel, waterfront facility, and cargo from sabotage.
            
          
          
            Subpart 6.18—Penalties
            
              § 6.18-1
              Violations.

              Section 2, Title II of the act of June 15, 1917, as amended, 50 U.S.C. 192, provides as follows:
              
              
                If any owner, agent, master, officer, or person in charge, or any member of the crew of any such vessel fails to comply with any regulation or rule issued or order given under the provisions of this title, or obstructs or interferes with the exercise of any power conferred by this title, the vessel, together with her tackle, apparel, furniture, and equipment, shall be subject to seizure and forfeiture to the United States in the same manner as merchandise is forfeited for violation of the customs revenue laws; and the person guilty of such failure, obstruction, or interference shall be punished by imprisonment for not more than ten years and may, in the discretion of the court, be fined not more than $10,000.
                (a) If any other person knowingly fails to comply with any regulation or rule issued or order given under the provisions of this title, or knowingly obstructs or interferes with the exercise of any power conferred by this title, he shall be punished by imprisonment for not more than ten years and may, at the discretion of the court, be fined not more than $10,000.
              
            
          
          
            Subpart 6.19—Responsibility for Security of Vessels and Waterfront Facilities
            
              § 6.19-1
              Primary responsibility.
              Nothing contained in this part shall be construed as relieving the masters, owners, operators, and agents of vessels or other waterfront facilities from their primary responsibility for the protection and security of such vessels or waterfront facilities.
              [E.O. 10277, 16 FR 7541, Aug. 2, 1951]
            
          
        
        
          Pt. 8
          PART 8—UNITED STATES COAST GUARD RESERVE
          
            Sec.
            8.1
            Functions of the Coast Guard Reserve.
            8.3
            Organization of the Coast Guard Reserve.
            8.5
            Regulations for the Coast Guard Reserve.
            8.7
            Information.
          
          
            Authority:
            14 U.S.C. 633.
          
          
            Source:
            CGD 79-105, 48 FR 36449, Aug. 11, 1983, unless otherwise noted.
          
          
            § 8.1
            Functions of the Coast Guard Reserve.
            (a) The Coast Guard Reserve is a component of the Coast Guard. The Coast Guard Reserve trains personnel for mobilization and for augmentation of the regular Coast Guard.
            (b) Members of the Coast Guard Reserve can be used for:
            1. Partial or full mobilization under 10 U.S.C. 12301;
            (2) Voluntary or involuntary call-up for emergency augmentation of the regular Coast Guard during time of serious natural or man-made disaster under 14 U.S.C. 712; and
            (3) Augmentation of the regular Coast Guard during active duty or inactive duty for training.
            (c) A member of the Reserve on active duty or inactive duty training has the same authority, rights, and privileges in the performance of that duty as a member of the regular Coast Guard of corresponding grade or rating.
            [CGD 79-105, 48 FR 36449, Aug. 11, 1983, as amended by CGD 97-023, 62 FR 33361, June 19, 1997]
          
          
            § 8.3
            Organization of the Coast Guard Reserve.
            (a) The Coast Guard Reserve is organized, trained and equipped under the direction of the Commandant.

            (b) The Director of Reserve and Training is responsible for the overall administration and supervision of the Reserve.
            (c) In Atlantic Area, Integrated Support Commands have responsibility for local Reserve issues; however, in Pacific Area, responsibility for local Reserve issues remains with District Commanders.
            (d) Most Coast Guard Reservists are fully integrated into active duty Coast Guard units. There, Reservists perform the same duties and have the same responsibilities as their active duty counterparts. Their integrated work prepares Reservists to perform the duties of their mobilization assignments while at the same time providing assistance to the active service. Some Reservists are assigned to dedicated Reserve units where they train and mobilize in support of national defense operations.
            [CGD 96-026, 61 FR 33662, June 28, 1996]
          
          
            § 8.5
            Regulations for the Coast Guard Reserve.
            (a) Regulations for the Coast Guard Reserve are established by the Commandant.
            (b) Permanent regulations are published in Coast Guard publications and manuals and include the following:
            (1) Coast Guard Regulations.
            (2) Coast Guard Organization Manual.
            (3) Coast Guard Reserve Policy Manual.
            (4) Personnel Manual.
            (5) Recruiting Manual.
            (6) Military Justice Manual.
            (7) Comptroller Manual.
            (c) Temporary regulations and orders affecting Reservists are included in instructions or notices in the Coast Guard directives system.
            (d) Other regulations that affect the Reserve are located in Department of Defense and Department of the Navy regulations in Title 32 of the Code of Federal Regulations.
            [CGD 96-026, 61 FR 33662, June 28, 1996, as amended by CGD 97-023, 62 FR 33362, June 19, 1997]
          
          
            § 8.7
            Information.
            (a) Information concerning the Coast Guard Reserve may be obtained from Commandant (CG-131), Attn: Office of Reserve Affairs, U.S. Coast Guard Stop 7907, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7907.
            (b) Information and requirements for enlistment in the Coast Guard Reserve or concerning the procurement of officers for the Coast Guard Reserve can be obtained from the following offices:
            (1) Any Coast Guard Recruiting Office.
            (2) Coast Guard Recruiting Center, 4200 Wilson Boulevard, Suite 450, Arlington, VA 22203.
            [CGD 96-026, 61 FR 33662, June 28, 1996, as amended by USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38427, July 7, 2014]
          
        
        
          Pt. 13
          PART 13—DECORATIONS, MEDALS, RIBBONS AND SIMILAR DEVICES
          
            
              Subpart 13.01—Gold and Silver Lifesaving Medals, Bars, and Miniatures
              Sec.
              13.01-1
              General.
              13.01-5
              Gold and Silver Lifesaving Medals.
              13.01-10
              Gold and silver bars.
              13.01-15
              Applications and recommendations.
              13.01-20
              Definitions.
              13.01-25
              Description of Gold Lifesaving Medal.
              13.01-30
              Description of Silver Lifesaving Medal.
              13.01-35
              Description of gold and silver bars.
              13.01-40
              Miniature medals and bars.
              13.01-45
              Replacement of medals and bars.
            
          
          
            Authority:
            Secs. 500, 633, 63 Stat. 536, 545, sec. 6(b)(1), 80 Stat. 938; 14 U.S.C. 500, 633; 49 U.S.C. 1655(b); 49 CFR 1.4 (a)(2) and (f).
          
          
            Source:
            CGFR 68-134, 33 FR 18932, Dec. 19, 1968, unless otherwise noted.
          
          
            Subpart 13.01—Gold and Silver Lifesaving Medals, Bars, and Miniatures
            
              § 13.01-1
              General.
              Lifesaving Medals of gold and silver, designated as the Gold Lifesaving Medal and the Silver Lifesaving Medal, respectively, may be awarded by the Commandant, U.S. Coast Guard, hereinafter called the Commandant, under 14 U.S.C. 500 and the regulations in this subpart to persons rescuing or endeavoring to rescue any other person from drowning, shipwreck or other peril of the water.
            
            
              
              § 13.01-5
              Gold and Silver Lifesaving Medals.
              Lifesaving Medals may be awarded to any person who rescues or endeavors to rescue any other person from drowning, shipwreck or other peril of the water. In order for a person to be eligible for a Lifesaving Medal the rescue or attempted rescue must take place in waters within the United States or subject to the jurisdiction thereof, or if the rescue or attempted rescue takes place outside such waters, one or the other of the parties must be a citizen of the United States or from a vessel or aircraft owned or operated by citizens of the United States. If such rescue or attempted rescue is made at the risk of one's own life and evidences extreme and heroic daring, the medal shall be of gold. If such rescue or attempted rescue is not sufficiently distinguished to deserve the medal of gold but evidences the exercise of such signal exertion as to merit recognition, the medal shall be of silver. Lifesaving Medals may be awarded posthumously.
            
            
              § 13.01-10
              Gold and silver bars.
              No person shall receive more than one Gold Lifesaving Medal and one Silver Lifesaving Medal; but any person who has received or may hereafter receive a Gold or Silver Lifesaving Medal and who again performs an act which would entitle him to receive another medal of the same class, may be awarded, in lieu of a second medal of the same class, a gold or silver bar, as the case may be, to be worn with the medal already bestowed, and for every such additional act, an additional bar may be awarded. Gold and silver bars may be awarded posthumously.
            
            
              § 13.01-15
              Applications and recommendations.
              (a) All administrative details pertaining to the award of Lifesaving Medals are under the jurisdiction of the Commandant. Applications and recommendations for the award of a Lifesaving Medal may be filed by or in behalf of the person making or attempting a rescue under circumstances contemplated by the regulations in this subpart. Applications or recommendations for award of medals or requests for information pertaining thereto should be addressed to the Commander of the Coast Guard District, hereinafter called the District Commander, where the incident took place. (See part 3 of this subchapter for descriptions of Coast Guard Districts.) If the District is unknown, or if the incident took place outside any such district, applications and recommendations should be addressed to the Commander, Personnel Service Center (PSC-PSD-M&A), U.S. Coast Guard Stop 7200, 4200 Wilson Boulevard Suite 1100, Arlington, VA 20598-7200.
              (b) Completed applications must include:
              (1) Satisfactory evidence of the services performed, in the form of affidavits, made by eyewitnesses of good repute and standing testifying of their own knowledge. The opinion of witnesses that the person for whom an award is sought imperiled his or her own life or made signal exertions is not sufficient but the affidavits must set forth in detail all facts and occurrences tending to show clearly in what manner and to what extent life was risked or signal exertions made so that the Commandant may judge for himself as to the degree of merit involved.
              (2) The precise locality of the rescue or attempted rescue, whether from waters within the United States or subject to the jurisdiction thereof, or if the rescue or attempted rescue is outside such waters, whether one or the other of the parties is a citizen of the United States, or from a vessel or aircraft owned or operated by citizens of the United States, shall be stated. The date, time of day, nature of the weather, condition of the water, the names of all persons present when practicable, the names of all persons rendering assistance, and all pertinent circumstances and data, showing the precise nature and degree of risk involved, should be stated.
              (c) Recommendations must include:

              (1) As much of the information indicated in paragraphs (b) (1) and (2) of this section which is available to the person making the recommendation. Upon receipt the Commandant or the cognizant District Commander shall cause such recommendation to be referred to an investigating officer who shall cause to be developed such additional information and evidence as is deemed necessary to either (i) terminate the investigation as containing insufficient justification to continue further, or (ii) to complete the application for submission to the Commandant for his final determination.
              (d) Either the Commandant or the District Commander may, without any application or recommendation, of his own motion, order an informal investigation into such an incident under Administrative Investigations Manual, COMDTINST M5830.1A (2007).
              (e) Affidavits required by this subpart shall be made before an officer duly authorized to administer oaths and if taken before an officer without an official seal, his official character must be certified by the proper officer of a court of record, under the seal thereof, unless the oath be taken before an officer of the Armed Forces authorized to administer oaths under the provisions of Article 136, UCMJ (10 U.S.C. 936).
              (f) Cognizant District Commanders shall act upon all applications and recommendations submitted to them from whatever source and shall:
              (1) Forward completed applications with his recommendations to the Commandant for his consideration and determination; or,
              (2) Inform the applicant or the person submitting the recommendation that he considers such application or recommendation incomplete together with the reasons therefor and that a period of 90 days will be allowed for additional evidence to be provided upon the expiration of which he will file the application or recommendation without further action.
              (g) Whenever the cognizant District Commander shall deem such action necessary, he may require that the aforementioned affidavits shall be accompanied by a certificate showing the affiants to be credible persons, certified by some U.S. Officer, such as a judge or clerk of a U.S. Court, district attorney, collector of customs, postmaster, or officer of the Armed Forces. If the affiant is a citizen or resident of a foreign country and if the affidavit is executed in such foreign country, the credibility certificate may be executed by an officer of such foreign country, who occupies an official position similar to the aforementioned U.S. officers.
              (h) The decision of the Commandant on all applications, recommendations, and investigations for the Gold or Silver Lifesaving Medals shall be final.
              [CGFR 68-134, 33 FR 18932, Dec. 19, 1968, as amended by USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2013-0397, 78 FR 39170, July 1, 2013; USCG-2014-0410, 79 FR 38427, July 7, 2014]
            
            
              § 13.01-20
              Definitions.
              As used in the statutes cited and in the regulations in this subpart:
              (a) “Peril of the water” includes all perils on water caused by, or which are such by reason of, the sea or bodies of water such as lakes, bays, sounds and rivers; whenever, wherever and in whatever way human life is directly imperiled by the sea or a body of water is a peril of the water.
              (b) A “shipwreck” includes an incident threatening persons whose lives are endangered by perils of the water as well as those who are, strictly speaking, no longer in danger from the sea or a body of water, that peril already having passed, but who are in imminent danger and in great need of succor or rescue, as e.g., being adrift in an open boat or stranded on some barren coast where, without succor or rescue, they would die of starvation, thirst, or exposure.
              (c) “Waters within the United States or subject to the jurisdiction thereof,” embrace all waters within the United States, and any other waters over which the United States exercises jurisdiction.
            
            
              § 13.01-25
              Description of Gold Lifesaving Medal.

              (a) The Gold Lifesaving Medal is 99.9 percent pure gold and consists of a pendant suspended by a swivel from the head of an eagle attached to a silk grogram ribbon 1 and 3/8ths inches in width, composed of a 3/16ths of an inch red stripe, a 1/32d of an inch white stripe, a 15/16ths of an inch gold stripe, a 1/32d of an inch white stripe, and a 3/16ths of an inch red stripe. The pendant is 1 and 7/16ths inches in diameter and 3/32ds of an inch in thickness. There appear, on the obverse side of the pendant, three men in a boat in a heavy sea; one is rescuing a person clinging to a spar at the end of which is a block and line; another is standing, prepared to heave a line; a third is rowing; in the distance, to the left, is the wreck of a vessel; the whole is encircled by the words: “United States of America”, in the upper half, and “Act of Congress, August 4, 1949”, in the lower half. On the reverse side of the pendant there appears, in the center a monument surmounted by an American eagle; the figure of a woman stands, to the left, holding in her left hand an oak wreath, and with her right hand, preparing to inscribe the name of the recipient on the monument; to the right are grouped a mast, a yard with a sail, an anchor, a sextant, and a laurel branch; the whole is encircled by the words: “In testimony of heroic deeds in saving life from the perils of the water.”
              (b) Engraving: Before presentation, the recipient's name shall be inscribed on the “monument”, on the reverse of the medal.
            
            
              § 13.01-30
              Description of Silver Lifesaving Medal.
              (a) The Silver Lifesaving Medal is 99 percent pure silver and consists of a pendant suspended by a swivel from the head of an eagle attached to a silk grogram ribbon 1 and 3/8ths inches in width, composed of a 3/16ths of an inch blue stripe, a 1/32d of an inch white stripe, a 15/16ths of an inch silver gray stripe, a 1/32d of an inch white stripe, and a 3/32ds of an inch blue stripe. The pendant is 1 and 7/16ths inches in diameter and 3/32ds of an inch in thickness. On the obverse side of the pendant there appears the figure of a woman hovering over a man struggling in heavy sea and extending to him one end of a long scarf; the whole is encircled by the words: “United States of America”, in the upper half, and “Act of Congress, August 4, 1949”, in the lower half. On the reverse there appears a laurel wreath encircled by the words: “In testimony of heroic deeds in saving life from the perils of the water.”
              (b) Engraving: Before presentation, the recipient's name shall be inscribed inside the laurel wreath, on the reverse of the medal.
            
            
              § 13.01-35
              Description of gold and silver bars.
              (a) The bar is plain and horizontal, composed of the same metal as the medal previously awarded recipient, and is 1 and 5/8ths inches long by 3/16ths of an inch wide with a flowing ribbon draped over the left end and passing in back and appearing beneath the bar. The part of the ribbon showing beneath the bar bears the inscription “Act of Congress, August 4, 1949”, in raised block letters. The bar and ribbon are in folds of a spray of laurel with the leave showing above and beneath.
              (b) Engraving: Before presentation, the recipient's name shall be inscribed on the obverse of the bar.
            
            
              § 13.01-40
              Miniature medals and bars.
              (a) Miniature Gold and Silver Lifesaving Medals and bars are replicas of the Lifesaving Medals and bars, to be worn on civilian clothing. Such miniatures are not furnished by the Government.
              (b) Miniature medals and bars may procured from sources authorized by the Commandant, U.S. Coast Guard, to furnish same to persons who produce original documentary evidence of having been awarded the medal or bar for which a miniature replica is desired.
            
            
              § 13.01-45
              Replacement of medals and bars.
              The Gold or Silver Lifesaving Medal or bar will be replaced at cost to the applicant upon submitting a statement in affidavit form of having been awarded a medal or bar and the circumstances involving loss of same. A Lifesaving Medal or bar, however, may be replaced without charge in the discretion of the Commandant, if said medal or bar has, under extremely unusual circumstances, been lost, destroyed or rendered unfit for use without fault or neglect on the part of the person to whom it was awarded.
            
          
        
        
          
          Pt. 17
          PART 17—UNITED STATES COAST GUARD GENERAL GIFT FUND
          
            
              Subpart 17.01—General Provisions
              Sec.
              17.01-1
              Basis and purpose.
              17.01-10
              Authority to receive gifts.
            
            
              Subpart 17.05—Administration
              17.05-1
              Gifts.
              17.05-5
              Acceptance and disbursement of gifts.
              17.05-10
              Instructions for administration.
            
          
          
            Authority:
            Secs. 92, 633, 63 Stat. 503, as amended, 545, sec. 2601, 70A Stat. 144; 14 U.S.C. 92, 633, 10 U.S.C. 2601; Treasury Dept. Order 167-1, 18 FR 671.
          
          
            Subpart 17.01—General Provisions
            
              § 17.01-1
              Basis and purpose.
              In accordance with 10 U.S.C. 2601 (formerly the Act of March 11, 1948, secs. 1, to 4, 62 Stat. 71, 72); and Treasury Department Order No. 167-1, dated January 16, 1953 (18 FR 671), the regulations in this part are hereby prescribed to provide for the acceptance and subsequent use of gifts, devises, or bequests of property, real or personal, made on the condition that they be used for the benefit of, or in connection with, the establishment, operation, maintenance, or administration of any school, hospital, library, museum, chapel, or other institution or organization under the jurisdiction of the United States Coast Guard.
              [CGFR 61-36, 26 FR 9321, Oct. 3, 1961]
            
            
              § 17.01-10
              Authority to receive gifts.
              (a) The Commandant, United States Coast Guard, may accept, receive, hold, or administer gifts, devises, or bequests of property, real or personal, made on the condition that they be used for the benefit of, or in connection with, the establishment, operation, maintenance, or administration of any school, hospital, library, museum, chapel, or other institution or organization under the jurisdiction of the United States Coast Guard. The Commandant is authorized to pay all necessary fees, charges, and expenses in connection with the conveyance or transfer of any such gifts, devises, or bequests.
              (b) The Commandant may authorize or designate officers of the United States Coast Guard to accept gifts, devises, or bequests.
              [CGFR 53-18, 18 FR 3171, June 3, 1953, as amended by CGFR 61-36, 26 FR 9321, Oct. 3, 1961]
            
          
          
            Subpart 17.05—Administration
            
              § 17.05-1
              Gifts.
              The gifts or bequests may be in money or negotiable instrument form. If in the form of a money order, check, etc., it should be made payable to the Treasurer of the United States.
              [CGFR 53-18, 18 FR 3171, June 3, 1953]
            
            
              § 17.05-5
              Acceptance and disbursement of gifts.
              (a) The immediate receiving person shall give a proper receipt on the proper form used by the United States Coast Guard to acknowledge receipt of collections to the donor of a gift or bequest of money or for the proceeds from a sale of property received as a gift or devise.
              (b) Gifts or bequests of money, or the proceeds from sales of property received as gifts or devises shall be deposited in the Treasury of the United States under symbol and title “20X8533—United States Coast Guard, General Gift Fund.” Funds so deposited shall be subject to disbursement by or at the direction of the Commandant, United States Coast Guard, for the benefit or use of the designated school, hospital, library, museum, chapel, or other institution or organization under the jurisdiction of the United States Coast Guard subject to the terms of the particular gift, devise, or bequest.
              (c) 10 U.S.C. 2601(c) states that any gift, devise, or bequest of property, real or personal, accepted under these provisions shall be deemed to be a gift, devise, or bequest to or for the use of the United States for the purpose of Federal income, estate, and gift taxes.
              [CGFR 53-18, 18 FR 3171, June 3, 1953, as amended by CGFR 61-36, 26 FR 9321, Oct. 3, 1961]
            
            
              
              § 17.05-10
              Instructions for administration.
              The Commandant, United States Coast Guard, will issue such detailed instructions as may be necessary for the administration of the “United States Coast Guard General Gift Fund” or for the acceptance, operation, or maintenance of property, real or personal, that may be accepted for the benefit of or in connection with any school, hospital, library, museum, chapel, or other institution or organization under the jurisdiction of the United States Coast Guard subject to the terms and conditions of any particular gift, devise, or bequest.
              [CGFR 61-36, 26 FR 9321, Oct. 3, 1961]
            
          
        
        
          Pt. 19
          PART 19—WAIVERS OF NAVIGATION AND VESSEL INSPECTION LAWS AND REGULATIONS 1
            
          
          
            
              1 Also codified as 46 CFR part 6.
          
          
            Sec.
            19.01
            Procedures for effecting individual waivers of navigation and vessel inspection laws and regulations.
            19.04
            Vessels requisitioned by the United States for emergency evacuation.
            19.06
            Vessels operated by or chartered to Military Sealift Command.
            19.07
            Chronological record of seaman's previous employment.
            19.15
            Permits for commercial vessels handling explosives at military installations.
          
          
            Authority:
            Sec. 1, 64 Stat. 1120, sec. 6(b)(1), 80 Stat. 937; 46 U.S.C. note prec. 1, 49 U.S.C. 108; Department of Homeland Security Delegation No. 0170.1.
          
          
            § 19.01
            Procedures for effecting individual waivers of navigation and vessel inspection laws and regulations.
            (a) It is hereby found necessary in the interest of national defense to waive compliance with the navigation and vessel inspection laws administered by the Coast Guard, as well as the regulations issued thereunder and contained in 46 CFR Chapter I or in this chapter, to the extent and in the manner and upon the terms and conditions as set forth in this section.
            (b) An application requesting that a waiver be made effective with respect to a particular vessel may be made by any authorized representative of an agency of the United States Government or any other interested person (including the master, agent, or owner of the vessel involved). Except as provided in paragraph (d) of this section, the application shall be in writing. The application shall be delivered to the Coast Guard District Commander or to his designated representative at the port or place where the vessel is located. In the case of a vessel in any port or place of the Canal Zone or in any foreign port or place, the application shall be made to the designated representative of the Commandant at such port or place, or if the Coast Guard has not established facilities in such port or place, to the nearest designated representative of the Commandant at a port or place where such facilities have been established. Every application shall contain a statement of the particular provisions of law with respect to which waiver of compliance is requested, a certification that the waiver of compliance with such laws with respect to the vessel involved is necessary in the interest of national defense and, an outline of the facts upon which such certification is based. The Coast Guard District Commander (or his designated representative or the designated representative of the Commandant, as the case may be) shall promptly examine every application for the purpose of determining whether the necessity for prompt action is such as to require that the waiver be made effective by him without reference to the Commandant. In any case in which it appears to the Coast Guard officer concerned that reference of the application to the Commandant for action would not delay the sailing of the vessel or otherwise be contrary to the interest of national defense, the application shall be so referred. In all other cases such Coast Guard officer shall give immediate consideration to the application and if he reaches the conclusion that the urgency of the situation outweighs the marine hazard involved, then such waiver shall be made effective in regard to such vessel to the extent and under the circumstances specified by him.

            (c) The Coast Guard officer making such a waiver effective pursuant to paragraph (b) of this section shall immediately prepare, in triplicate, an order setting forth the name of the vessel involved, the laws (also regulations, if any) with respect to which the waiver is effective, the extent to which compliance with such laws (also regulations, if any) is waived, and the period for which the waiver shall be effective. If practicable, one copy of this order shall be delivered to the master of the vessel involved before such vessel sails. In any case where the order is not delivered to the master, it shall be delivered to the owner, operator, or agent of the vessel without delay. One copy of the order shall be transmitted to the Commandant and the remaining copy kept on file.
            (d) In any case of extreme urgency the application for a waiver may be made orally and if the Coast Guard District Commander (or his designated representative or the designated representative of the Commandant, as the case may be) reaches the conclusion referred to in paragraph (b) of this section, the waiver shall be made effective without further delay, subject to the condition that the application be reduced to writing and delivered within such period after the date of the oral request as the Coast Guard officer making the waiver effective shall specify in the order.
            (e) No penalty shall be imposed because of failure to comply with any provision of law (or regulation, if any), the waiver of which has been made effective pursuant to the requirements in this section.
            [CGFR 51-10, 16 FR 1959, Mar. 1, 1951]
          
          
            § 19.04
            Vessels requisitioned by the United States for emergency evacuation.
            Pursuant to the request of the Acting Secretary of Defense, dated November 21, 1951, made under the provisions of section 1 of Pub. L. 891, 81st Congress, approved December 27, 1950, compliance is hereby waived with the provisions of the navigation and vessel inspection laws administered by the United States Coast Guard, as well as the regulations issued thereunder and contained in this chapter, to the extent necessary to permit the operation of vessels which might be requisitioned by the United States for the purpose of emergency evacuation.
            [CGFR 51-61, 16 FR 12792, Dec. 20, 1951]
          
          
            § 19.06
            Vessels operated by or chartered to Military Sealift Command.
            (a) Pursuant to the request of the Deputy Secretary of Defense, dated August 6, 1958, and to the request of the Assistant Secretary of Defense, Installations and Logistics, dated May 23, 1964, made under the provisions of section 1 of Pub. L. 891, 81st Congress, approved December 27, 1950 (64 Stat. 1120; 46 U.S.C., note preceding section 1), and their findings that a waiver is necessary in the interest of national defense, compliance with the provisions of the navigation and vessel inspection laws administered by the United States Coast Guard, as well as the regulations issued thereunder and contained in 33 CFR Chapter I, or in this chapter, is hereby waived to the extent and upon the terms and conditions as set forth in this section, in order to permit vessels operated by or chartered to the Military Sealift Command to carry out their assigned missions.
            (b) An application requesting that this waiver be made effective with respect to a particular vessel may be made by the Commander, Military Sealift Command, or any one of his duly designated representatives. Except as provided in paragraph (e) of this section, the application shall be in writing. The application shall be delivered to the Coast Guard District Commander or to his designated representative at the port or place where the vessel is located. In the case of a vessel in any foreign port or place, the application shall be made to the designated representative of the Commandant at such port or place, or if the Coast Guard has not established facilities in such port or place, to the nearest designated representative of the Commandant at a port or place where such facilities have been established, or to the Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501. Every application shall:

            (1) Describe the laws and/or regulations by appropriate references and/or subjects with respect to which the waiver of compliance is desired;
            (2) Contain a certification that the waiver of compliance with such laws and/or regulations with respect to the vessel involved is necessary in the interest of national defense and is necessary for the Military Sealift Command to carry out an assigned mission;
            (3) The name and official number of the vessel involved (including the names of master, agent, and owner of the vessel involved); and
            (4) For how long the waiver is needed.
            (c) The Coast Guard officer making the waiver in paragraph (a) of this section effective for a particular vessel shall immediately prepare, in quadruplicate, an order setting forth:
            (1) The name and official number of the vessel involved;
            (2) The laws and/or regulations with respect to which the waiver is effective;
            (3) The extent to which compliance with such laws and/or regulations is waived; and
            (4) The period for which the waiver shall be effective.
            (d) If practicable, one copy of this waiver order shall be delivered to the master of the vessel involved before such vessel sails. In any case where the waiver order is not delivered to the master, it shall be delivered to the owner, operator, or agent of the vessel without delay. One copy of the waiver order shall be delivered to the Commander, Military Sealift Command, or his duly designated representative, who submitted the application. One copy of the waiver order shall be transmitted to the Commandant (CG-CVC) and the remaining copy kept on file.
            (e) In any case of extreme urgency, the application for a waiver order may be made orally and if the Coast Guard District Commander (or his designated representative, or the designated representative of the Commandant, or the Commandant, as the case may be), determines that the conditions in this section have been met, the waiver order shall be made effective without further delay, subject to the condition that the application be reduced to writing and delivered within such period after the date of the oral request as the Coast Guard officer making the waiver effective shall specify in the confirming written waiver order.
            (f) No penalty shall be imposed because of failure to comply with any provision of law and/or regulation, the waiver of which has been made effective pursuant to the requirements of this section.

            (g) This waiver order shall remain in effect until terminated by proper authority and notice of cancellation is published in the Federal Register.
            
            [CGFR 64-86, 30 FR 88, Jan. 6, 1965, as amended by CGD 88-052, 53 FR 25119, July 1, 1988; CGD 96-026, 61 FR 33662, June 28, 1996; USCG-2004-18057, 69 FR 34925, June 23, 2004; USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38427, July 7, 2014]
          
          
            § 19.07
            Chronological record of seaman's previous employment.
            (a) Compliance is hereby waived with regard to the provisions of subsection (h) of R.S. 4551, as amended (46 U.S.C. 643), to the extent necessary to permit the Commandant of the United States Coast Guard to issue a chronological record of a seaman's previous employment on a single document, in lieu of making individual entry in a duplicate continuous discharge book or furnishing individual certificates of discharge.
            (b) It is hereby found that the waiving of the provisions of R.S. 4551(h), as amended (46 U.S.C. 643), is necessary in the interest of national defense.
            [CGFR 51-9, 16 FR 1829, Feb. 27, 1951, as amended by CGFR 59-4a, 24 FR 3055, Apr. 21, 1959]
            
              Cross Reference:
              See 49 CFR 7.93 for the fee for this record.
            
          
          
            § 19.15
            Permits for commercial vessels handling explosives at military installations.

            Pursuant to the request of the Secretary of Defense in a letter dated October 19, 1955, made under the provisions of section 1 of the act of December 27, 1950 (64 Stat. 1120; 46 U.S.C., note prec. 1), I hereby waive in the interest of national defense compliance with the provisions of R.S. 4472, as amended (46 U.S.C. 170), and the regulations promulgated thereunder in part 146 of this chapter to the extent that no quantitative restrictions, based on considerations of isolation and remoteness, shall be required by the Coast Guard for commercial vessels loading or unloading explosives at the Department of Defense waterfront installations. This waiver shall not relieve a commercial vessel loading or unloading explosives at the Department of Defense waterfront installations from the requirement of securing a permit from the Coast Guard for such operations with respect to quantitative or other restrictions imposed by the Coast Guard on the basis of each vessel's ability to meet prescribed stowage and handling requirements.
            [CGFR 55-49, 20 FR 8638, Nov. 23, 1955]
          
        
        
          Pt. 20
          PART 20—RULES OF PRACTICE, PROCEDURE, AND EVIDENCE FOR FORMAL ADMINISTRATIVE PROCEEDINGS OF THE COAST GUARD
          
            
              Subpart A—General
              Sec.
              20.101
              Scope.
              20.102
              Definitions.
              20.103
              Construction and waiver of rules.
            
            
              Subpart B—Administrative Law Judges
              20.201
              Assignment.
              20.202
              Powers.
              20.203
              Unavailability.
              20.204
              Withdrawal or disqualification.
              20.205
              Ex parte communications.
              20.206
              Separation of functions.
            
            
              Subpart C—Pleadings and Motions
              20.301
              Representation.
              20.302
              Filing of documents and other materials.
              20.303
              Form and content of filed documents.
              20.304
              Service of documents.
              20.305
              Amendment or supplementation of filed documents.
              20.306
              Computation of time.
              20.307
              Complaints.
              20.308
              Answers.
              20.309
              Motions.
              20.310
              Default by respondent.
              20.311
              Withdrawal or dismissal.
            
            
              Subpart D—Proceedings
              20.401
              Initiation of administrative proceedings.
              20.402
              Public notice.
              20.403
              Consolidation and severance.
              20.404
              Interested persons.
            
            
              Subpart E—Conferences and Settlements
              20.501
              Conferences.
              20.502
              Settlements.
            
            
              Subpart F—Discovery
              20.601
              General.
              20.602
              Amendatory or supplementary responses.
              20.603
              Interrogatories.
              20.604
              Requests for production of documents or things, for inspection or other purposes.
              20.605
              Depositions.
              20.606
              Protective orders.
              20.607
              Sanctions for failure to comply.
              20.608
              Subpoenas.
              20.609
              Motions to quash or modify.
            
            
              Subpart G—Hearings
              20.701
              Standard of proof.
              20.702
              Burden of proof.
              20.703
              Presumptions.
              20.704
              Scheduling and notice of hearings.
              20.705
              Failure to appear.
              20.706
              Witnesses.
              20.707
              Telephonic testimony.
              20.708
              Witnesses' fees.
              20.709
              Closing of the record.
              20.710
              Proposed findings, closing arguments, and briefs.
            
            
              Subpart H—Evidence
              20.801
              General.
              20.802
              Admissibility of evidence.
              20.803
              Hearsay evidence.
              20.804
              Objections and offers of proof.
              20.805
              Proprietary information.
              20.806
              Official notice.
              20.807
              Exhibits and documents.
              20.808
              Written testimony.
              20.809
              Stipulations.
            
            
              Subpart I—Decisions
              20.901
              Summary decisions.
              20.902
              Decisions of the ALJ.
              20.903
              Records of proceedings.
              20.904
              Reopening.
            
            
              Subpart J—Appeals
              20.1001
              General.
              20.1002
              Records on appeal.
              20.1003
              Procedures for appeal.
              20.1004
              Decisions on appeal.
            
            
              Subpart K—Finality, Petitions for Hearing, and Availability of Orders
              20.1101
              Finality.
              20.1102
              Petitions to set aside decisions and provide hearings for civil penalty proceedings.
              20.1103
              Availability of decisions.
            
            
              
              Subpart L—Expedited Hearings
              20.1201
              Application.
              20.1202
              Filing of pleadings.
              20.1203
              Commencement of expedited hearings.
              20.1205
              Motion for return of temporarily suspended merchant mariner credential, license, certificate of registry, or document.
              20.1206
              Discontinuance of expedited hearings.
              20.1207
              Pre-hearing conferences.
              20.1208
              Expedited hearings.
              20.1209
              Appeals of ALJ's decisions.
            
            
              Subpart M—Supplementary Evidentiary Rules for Suspension and Revocation Hearings
              20.1301
              Purpose.
              20.1303
              Authentication and certification of extracts from shipping articles, logbooks, and the like.
              20.1305
              Admissibility and weight of entries from logbooks.
              20.1307
              Use of judgments of conviction.
              20.1309
              Admissibility of respondents' criminal records and records with the Coast Guard before entry of findings and conclusions.
              20.1311
              Admissions by respondent.
              20.1313
              Medical examination of respondents.
              20.1315
              Submission of prior records and evidence in aggravation or mitigation.
            
          
          
            Authority:
            33 U.S.C. 1321; 42 U.S.C. 9609; 46 U.S.C. 7701, 7702; Department of Homeland Security Delegation No. 0170.1, para. 2(73).
          
          
            Source:
            CGD 98-3472, 64 FR 28062, May 24, 1999, unless otherwise noted.
          
          
            Subpart A—General
            
              § 20.101
              Scope.
              Except as otherwise noted, the rules of practice, procedure, and evidence in this part apply to the following subjects of administrative proceedings before the United States Coast Guard:
              (a) Class II civil penalties assessed under subsection 311(b) of the Federal Water Pollution Control Act (33 U.S.C. 1321(b)(6)).
              (b) Class II civil penalties assessed under section 109 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9609(b)).
              (c) Suspensions and revocations conducted under 46 U.S.C. Chapter 77.
            
            
              § 20.102
              Definitions.
              
                Administrative Law Judge or ALJ means any person designated by the Commandant under paragraph 556(b)(3) of the Administrative Procedure Act (APA) (5 U.S.C. 556(b)(3)) to conduct hearings arising under 33 U.S.C. 1321(b); 42 U.S.C. 9609(b); or 46 U.S.C. Chapter 77.
              
                Chief Administrative Law Judge or Chief ALJ means the Administrative Law Judge appointed as the Chief Administrative Law Judge of the Coast Guard by the Commandant.
              
                Class II Civil penalty proceeding means a trial-type proceeding for the assessment of a civil penalty that affords an opportunity for an oral, fact-finding hearing before an ALJ.
              
                Coast Guard Representative means an official of the Coast Guard designated to prosecute an administrative proceeding.
              
                Commandant means the Commandant of the Coast Guard. It includes the Vice-Commandant of the Coast Guard acting on behalf of the Commandant in any matter.
              
                Complaint means a document issued by a Coast Guard representative alleging a violation for which a penalty may be administratively assessed under 33 U.S.C. 1321(b) or 42 U.S.C. 9609(b), or a merchant mariner credential, mariner's license, certificate of registry, or document suspended or revoked under 46 U.S.C. 7703 or 7704.
              
                Credential means any or all of the following:
              (1) Merchant mariner's document.
              (2) Merchant mariner's license.
              (3) STCW endorsement.
              (4) Certificate of registry.
              (5) Merchant mariner credential.
              
                Hearing Docket Clerk means an employee of the Office of the Chief ALJ who is responsible for receiving documents, determining their completeness and legibility, and distributing them to ALJs and others, as required by this part.
              
                Interested person means a person who, as allowed in § 20.404, files written comments on a proposed assessment of a class II civil penalty or files written notice of intent to present evidence in any such hearing held on the proposed assessment.
              
              
                Mail means first-class, certified, or registered matter sent by the Postal Service, or matter sent by an express-courier service.
              
                Merchant mariner credential or MMC means the credential issued by the Coast Guard under 46 CFR part 10. It combines the individual merchant mariner's document, license, and certificate of registry enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement into a single credential that serves as the mariner's qualification document, certificate of identification, and certificate of service.
              
                Motion means a request for an order or ruling from an ALJ.
              
                Party means a respondent or the Coast Guard.
              
                Person means an individual, a partnership, a corporation, an association, a public or private organization, or a governmental agency.
              
                Personal delivery means delivery by hand or in person, or through use of a contract service or an express-courier service. It does not include use of governmental interoffice mail.
              
                Pleading means a complaint, an answer, and any amendment to such document permitted under this part.
              
                Respondent means a person charged with a violation in a complaint issued under this part.
              
                Suspension and revocation proceeding or S&R proceeding means a trial-type proceeding for the suspension or revocation of a merchant mariner's credential, license, certificate of registry, or document issued by the Coast Guard that affords an opportunity for an oral, fact-finding hearing before an ALJ.
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 20.103
              Construction and waiver of rules.
              (a) Each person with a duty to construe the rules in this part in an administrative proceeding shall construe them so as to secure a just, speedy, and inexpensive determination.
              (b) Except to the extent that a waiver would be contrary to law, the Commandant, the Chief ALJ, or a presiding ALJ may, after notice, waive any of the rules in this part either to prevent undue hardship or manifest injustice or to secure a just, speedy, and inexpensive determination.
              (c) Absent a specific provision in this part, the Federal Rules of Civil Procedure control.
            
          
          
            Subpart B—Administrative Law Judges
            
              § 20.201
              Assignment.
              An ALJ, assigned by the Chief ALJ after receipt of the complaint, shall preside over each administrative proceeding under this part.
            
            
              § 20.202
              Powers.
              The ALJ shall have all powers necessary to the conduct of fair, fast, and impartial hearings, including the powers to—
              (a) Administer oaths and affirmations;
              (b) Issue subpoenas authorized by law;
              (c) Rule on motions;
              (d) Order discovery as provided for in this part;
              (e) Hold hearings or settlement conferences;
              (f) Regulate the course of hearings;
              (g) Call and question witnesses;
              (h) Issue decisions;
              (i) Exclude any person from a hearing or conference for disrespect, or disorderly or rebellious conduct; and
              (j) Institute policy authorized by the Chief ALJ.
            
            
              § 20.203
              Unavailability.
              (a) If an ALJ cannot perform the duties described in § 20.202 or otherwise becomes unavailable, the Chief ALJ shall designate a successor.
              (b) If a hearing has commenced and the assigned ALJ cannot proceed with it, a successor ALJ may. The successor ALJ may, at the request of a party, recall any witness whose testimony is material and disputed, and who is available to testify again without undue burden. The successor ALJ may, within his or her discretion, recall any other witness.
            
            
              § 20.204
              Withdrawal or disqualification.

              (a) An ALJ may disqualify herself or himself at any time.
              
              (b) Until the filing of the ALJ's decision, either party may move that the ALJ disqualify herself or himself for personal bias or other valid cause. The party shall file with the ALJ, promptly upon discovery of the facts or other reasons allegedly constituting cause, an affidavit setting forth in detail the reasons.
              (1) The ALJ shall rule upon the motion, stating the grounds for the ruling. If the ALJ concludes that the motion is timely and meritorious, she or he shall disqualify herself or himself and withdraw from the proceeding. If the ALJ does not disqualify herself or himself and withdraw from the proceeding, the ALJ shall carry on with the proceeding, or, if a hearing has concluded, issue a decision.
              (2) If an ALJ denies a motion to disqualify herself or himself, the moving party may, according to the procedures in subpart J of this part, appeal to the Commandant once the hearing has concluded. When that party does appeal, the ALJ shall forward the motion, the affidavit, and supporting evidence to the Commandant along with the ruling.
            
            
              § 20.205
              Ex parte communications.
              Ex parte communications are governed by subsection 557(d) of the Administrative Procedure Act (5 U.S.C. 557(d)).
            
            
              § 20.206
              Separation of functions.
              (a) No ALJ may be responsible to, or supervised or directed by, an officer, employee, or agent who investigates for or represents the Coast Guard.
              (b) No officer, employee, or agent of the Coast Guard who investigates for or represents the Coast Guard in connection with any administrative proceeding may, in that proceeding or one factually related, participate or advise in the decision of the ALJ or of the Commandant in an appeal, except as a witness or counsel in the proceeding or the appeal.
            
          
          
            Subpart C—Pleadings and Motions
            
              § 20.301
              Representation.
              (a) A party may appear—
              (1) Without counsel;
              (2) With an attorney; or
              (3) With other duly authorized representative.
              (b) Any attorney, or any other duly authorized representative, shall file a notice of appearance. The notice must indicate—
              (1) The name of the case, including docket number if assigned;
              (2) The person on whose behalf the appearance is made; and
              (3) The person's and the representative's mailing addresses and telephone numbers.
              (c) Any attorney or other duly authorized representative shall also file a notice, including the items listed in paragraph (a) of this section, for any withdrawal of appearance.
              (d) Any attorney shall be a member in good standing of the bar of the highest court of a State, the District of Columbia, or any territory or commonwealth of the United States. A personal representation of membership is sufficient proof, unless the ALJ orders more evidence.
              (e) Any person who would act as a duly authorized representative and who is not an attorney shall file a statement setting forth the basis of his or her authority to so act. The ALJ may deny appearance as representative to any person who, the ALJ finds, lacks the requisite character, integrity, or proper personal conduct.
            
            
              § 20.302
              Filing of documents and other materials.
              (a) The proper address at which to file all documents and other materials relating to an administrative proceeding is: U.S. Coast Guard Administrative Law Judge Docketing Center; Attention: Hearing Docket Clerk; Room 412; 40 S. Gay Street; Baltimore, MD 21201-4022.
              (b) The telephone number is: 410-962-5100. The toll-free telephone number is: 1-866-612-7524.
              (c) The fax number is: 410-962-1746. The toll-free fax number is: 1-877-243-3453.

              (d) The appropriate party shall file with the Hearing Docket Clerk an executed original of each document (including any exhibit and supporting affidavit).
              
              (e) A party may file by mail or personal delivery. The ALJ or the Hearing Docket Clerk may permit other methods, such as fax or other electronic means.
              (f) When the Hearing Docket Clerk determines that a document, or other material, offered for filing does not comply with requirements of this part, the Clerk will accept it, and may advise the person offering it of the defect, and require that person to correct the defect. If the defect is failure to serve copies on other parties, the parties' response period begins when properly served.
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2016-0498, 82 FR 35079, July 28, 2017]
            
            
              § 20.303
              Form and content of filed documents.
              (a) Each filed document must clearly—
              (1) State the title of the case;
              (2) State the docket number of the case, if one has been assigned;
              (3) Designate the type of filing (for instance: petition, notice, or motion to dismiss);
              (4) Identify the filing party by name and capacity acted in; and
              (5) State the address, telephone number, and any fax number of the filing party and, if that party is represented, the name, address, telephone number, and any fax number of the representative.
              (b) Each filed document must—
              (1) Measure 81/2 by 11 inches, except that a table, chart, or other attachment may be larger if folded to the size of the filed document to which it is physically attached;
              (2) Be printed on just one side of the page and be clearly typewritten, printed, or otherwise reproduced by a process that yields legible and permanent copies;
              (3) Be double-spaced except for footnotes and long quotations, which may be single-spaced;
              (4) Have a left margin of at least 11/2 inches and other margins of at least 1 inch; and
              (5) Be bound on the left side, if bound.
              (c) Each filed document must be in English or, if in another language, accompanied by a certified translation. The original of each filed document must be signed by the filing party or her or his representative. Unless the rules in this part or the ALJ requires it to be verified or accompanied by an affidavit, no filed document need be. The signature constitutes a certification by the signer that she or he has read the document; that, to the best of her or his knowledge, information, and belief, the statements made in it are true; and that she or he does not intend it to cause delay.
              (d) Complaints, answers, and simple motions may employ forms approved for use in proceedings of the Coast Guard instead of the format set out in this section.
            
            
              § 20.304
              Service of documents.
              (a) The ALJ shall serve upon each party to the proceeding a copy of each document issued by the ALJ in it. The ALJ shall serve upon each interested person, as determined under § 20.404, a copy of the notice of hearing. Unless this part provides otherwise, the ALJ shall upon request furnish to each such interested person a copy of each document filed with the Hearing Docket Clerk or issued by the ALJ.
              (b) Unless the ALJ orders otherwise, each person filing a document with the Hearing Docket Clerk shall serve upon each party a copy of it.

              (c) If a party filing a document must serve a copy of it upon each party, each copy must bear a certificate of service, signed by or on behalf of the filing party, stating that she or he has so served it. The certificate shall be in substantially the following form:
              
              

                I hereby certify that I have served the foregoing document[s] upon the following parties (or their designated representatives) to this proceeding at the addresses indicated by [specify the method]:
                
                (1) [name, address of party]
                (2) [name, address of party]
                Done at __________, this ____ day of ______, 19__ or 20__.
                [Signature]
                
                For
                
                [Capacity].
              
              

              (d) This table describes how to serve filed documents.
              
              
                Table 1 to § 20.304(d)—How To Serve Filed Documents
                
                  Type of fileddocument
                  
                  Acceptable methods of service
                
                
                  (1) Complaint
                  (i) Certified mail, return receipt requested; Priority mail with signature confirmation; or Express Mail with signature confirmation.(ii) Personal delivery.
                    (iii) Express-courier service that has receipt capability.
                  
                
                
                  (2) Default motion
                  (i) Certified mail, return receipt requested; Priority mail with signature confirmation; or Express Mail with signature confirmation.(ii) Personal delivery.
                    (iii) Express-courier service that has receipt capability.
                  
                
                
                  (3) Answer
                  (i) Mail.(ii) Personal delivery.
                    (iii) Express-courier service.
                    (iv) Fax.
                  
                
                
                  (4) Any other filed document
                  (i) Mail.(ii) Personal delivery.
                    (iii) Express-courier service.
                    (iv) Fax.
                    (v) Other electronic means (at the discretion of the ALJ).
                  
                
              
              (e)(1) Unless the ALJ orders otherwise, if a party files a document under § 20.302, the party must serve a copy to the person indicated in this table.
              
                Table 1 to § 20.304(e)—Who Receives Copies of Filed Documents
                
                  If a party—
                  Then the serving party must serve—
                
                
                  Is represented
                  The counsel or other representative.
                
                
                  Is not represented
                  The party.
                
              
              (2) Service upon counsel or representative constitutes service upon the person to be served.
              (f) The serving party must send service copies to the address indicated in this table.
              
                Table 1 to § 20.304(f)—Where To Send Service Copies
                
                  If the party—
                  Then the serving party must send the copies to—
                
                
                  Is represented
                  The address of the counsel or representative.
                
                
                  Is not represented
                  The last known address of the residence or principal place of business of the person to be served.
                
              
              (g) This table describes when service of a filed document is complete.
              
                Table 1 to § 20.304(g)—When Service Is Complete
                
                  If method of service used is—
                  Then service is complete when the document is—
                
                
                  (1) Personal delivery (Complaint or Default Motion)
                  (i) Handed to the person to be served.(ii) Delivered to the person's office during business hours.
                    (iii) Delivered to the person's residence and service made to a person of suitable age and discretion residing at the individual's residence.
                  
                
                
                  (2) Personal delivery (all other filed documents)
                  (i) Handed to the person to be served.(ii) Delivered to the person's office during business hours.
                    (iii) Delivered to the person's residence and deposited in a conspicuous place.
                  
                
                
                  (3) Certified Mail, Priority Mail, Express Mail, or express-courier (Complaint or Default Motion)
                  (i) Delivered to the person's residence and signed for by a person of suitable age and discretion residing at the individual's residence.(ii) Delivered to the person's office during business hours and signed for by a person of suitable age and discretion.
                  
                
                
                  (4) Mail or express-courier service (all other filed documents)
                  (i) Mailed (postmarked).(ii) Deposited with express-courier service.
                  
                
                
                  (5) Fax or other electronic means
                  Transmitted.
                
              
              (h) If a person refuses to accept delivery of any document or fails to claim a properly addressed document other than a complaint sent under this subpart, the Coast Guard considers the document served anyway. Service is valid at the date and the time of mailing, of deposit with a contract service or express-courier service, or of refusal to accept delivery.
              [CGD 98-3472, 64 FR 28062, May 24, 1999; 64 FR 34540, June 28, 1999, as amended by USCG-2000-7223, 65 FR 40054, June 29, 2000; USCG-2016-0498, 82 FR 35079, July 28, 2017]
            
            
              § 20.305
              Amendment or supplementation of filed documents.
              (a) Each party or interested person shall amend or supplement a previously filed pleading or other document if she or he learns of a material change that may affect the outcome of the administrative proceeding. However, no amendment or supplement may broaden the issues without an opportunity for any other party or interested person both to reply to it and to prepare for the broadened issues.

              (b) The ALJ may allow other amendments or supplements to previously filed pleadings or other documents.
              
              (c) Each party or interested person shall notify the Hearing Docket Clerk, the ALJ, and every other party or interested person, or her or his representative, of any change of address.
            
            
              § 20.306
              Computation of time.
              (a) We compute time periods as follows:
              (1) We do not include the first day of the period.
              (2) If the last day of the period is a Saturday, Sunday, or Federal holiday, we extend the period to the next business day.
              (3) If the period is 7 days or less, we do not include Saturdays, Sundays, or Federal holidays.
              (b) If you were served a document (by domestic mail) that requires or permits a response, you may add 3 days to any period for response.
              (c) If you need additional time to file a response, follow the rules in these tables.
              (1) You may request an extension—
              
                Table 20.306(c)(1)—How to Request an Extension
                
                  If the response period—
                  By—
                
                
                  Has not expired
                  Telephone, letter, or motion.
                
                
                  Has expired
                  Only by motion describing why the failure to file was excusable.
                
              
              (2) You file your request as follows:
              
                Table 20.306(c)(2)—Where to File an Extension Request
                
                  If—
                  Then you file your request with the—
                
                
                  An ALJ has not been assigned
                  Hearing Docket Clerk.
                
                
                  An ALJ has been assigned
                  ALJ.
                
                
                  Your case is on appeal
                  Hearing Docket Clerk.
                
              
            
            
              § 20.307
              Complaints.
              (a) The complaint must set forth—
              (1) The type of case;
              (2) The statute or rule allegedly violated;
              (3) The pertinent facts alleged; and
              (4)(i) The amount of the class II civil penalty sought; or
              (ii) The order of suspension or revocation proposed.
              (b) The Coast Guard shall propose a place of hearing when filing the complaint.
              (c) The complaint must conform to the requirements of this subpart for filing and service.
            
            
              § 20.308
              Answers.
              (a) The respondent shall file a written answer to the complaint 20 days or less after service of the complaint. The answer must conform to the requirements of this subpart for filing and service.
              (b) The person filing the answer shall, in the answer, either agree to the place of hearing proposed in the complaint or propose an alternative.
              (c) Each answer must state whether the respondent intends to contest any of the allegations set forth in the complaint. It must include any affirmative defenses that the respondent intends to assert at the hearing. The answer must admit or deny each numbered paragraph of the complaint. If it states that the respondent lacks sufficient knowledge or information to admit or deny a particular numbered paragraph, it denies that paragraph. If it does not specifically deny a particular numbered paragraph, it admits that paragraph.
              (d) A respondent's failure without good cause to file an answer admits each allegation made in the complaint.
            
            
              § 20.309
              Motions.
              (a) A person may apply for an order or ruling not specifically provided for in this subpart, but shall apply for it by motion. Each written motion must comply with the requirements of this subpart for form, filing, and service. Each motion must state clearly and concisely—
              (1) Its purpose, and the relief sought;
              (2) Any statutory or regulatory authority; and
              (3) The facts constituting the grounds for the relief sought.
              (b) A proposed order may accompany a motion.

              (c) Each motion must be in writing; except that one made at a hearing will be sufficient if stated orally upon the record, unless the ALJ directs that it be reduced to writing.
              
              (d) Except as otherwise required by this part, a party shall file any response to a written motion 10 days or less after service of the motion. When a party makes a motion at a hearing, an oral response to the motion made at the hearing is timely.
              (e) Unless the ALJ orders otherwise, the filing of a motion does not stay a proceeding.
              (f) The ALJ will rule on the record either orally or in writing. She or he may summarily deny any dilatory, repetitive, or frivolous motion.
            
            
              § 20.310
              Default by respondent.
              (a) The ALJ may find a respondent in default upon failure to file a timely answer to the complaint or, after motion, upon failure to appear at a conference or hearing without good cause shown.
              (b) Each motion for default must conform to the rules of form, service, and filing of this subpart. Each motion must include a proposed decision and proof of service under section 20.304(d). The respondent alleged to be in default shall file a reply to the motion 20 days or less after service of the motion.
              (c) Default by respondent constitutes, for purposes of the pending action only, an admission of all facts alleged in the complaint and a waiver of her or his right to a hearing on those facts.
              (d) Upon finding a respondent in default, the ALJ shall issue a decision against her or him.
              (e) For good cause shown, the ALJ may set aside a finding of default.
            
            
              § 20.311
              Withdrawal or dismissal.
              (a) An administrative proceeding may end in withdrawal without any act by an ALJ in any of the following ways:
              (1) By the filing of a stipulation by all parties who have appeared in the proceeding.
              (2) By the filing of a notice of withdrawal by the Coast Guard representative at any time before the respondent has served a responsive pleading.
              (3) With respect to a complaint filed under section 311(b)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1321(b)(6)) or section 109(d) of the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. 9609(b)), by the filing of—
              (i) A notice of withdrawal by the Coast Guard representative at any time after the respondent has served a responsive pleading, but before the issuance of an order assessing or denying a class II civil penalty, together with
              (ii) A certification by the representative that the filing of the notice is due to a request by the Attorney General—in accordance with subsection 10(d) of Executive Order 12777 (56 FR 54757; 3 CFR, 1991 Comp., p. 351)—that the Coast Guard refrain from conducting an administrative proceeding.
              (b) Unless the stipulation or notice of withdrawal states otherwise, a withdrawal under paragraph (a) of this section is without prejudice.
              (c) Except as provided in paragraph (a) of this section, no administrative proceeding may end in withdrawal unless approved by an ALJ upon such terms as she or he deems proper.
              (d) Any respondent may move to dismiss a complaint, the government may move to dismiss a petition, or any party may lodge a request for relief, for failure of another party to—
              (1) Comply with the requirements of this part or with any order of the ALJ;
              (2) Show a right to relief based upon the facts or law; or
              (3) Prosecute the proceeding.
              (e) A dismissal resides within the discretion of the ALJ.
            
          
          
            Subpart D—Proceedings
            
              § 20.401
              Initiation of administrative proceedings.
              An administrative proceeding commences when the Coast Guard representative files the complaint with the Hearing Docket Clerk and serves a copy of it on the respondent.
            
            
              § 20.402
              Public notice.

              Upon the filing of a complaint under 33 U.S.C. 1321(b) (6), the Coast Guard provides public notice of a class II civil penalty proceeding. The notice appears in the Federal Register.
              
            
            
              § 20.403
              Consolidation and severance.

              (a) A presiding ALJ may for good cause, with the approval of the Chief ALJ and with all parties given notice and opportunity to object, consolidate any matters at issue in two or more administrative proceedings docketed under this part. (Good cause includes the proceedings' possessing common parties, questions of fact, and issues of law and presenting the likelihood that consolidation would expedite the proceedings and serve the interests of justice.) The ALJ may not consolidate any matters if consolidation would prejudice any rights available under this part or impair the right of any party to place any matters at issue.
              (b) Unless directed otherwise by the Chief ALJ, a presiding ALJ may, either in response to a motion or on his or her own motion, for good cause, sever any administrative proceeding with respect to some or all parties, claims, and issues.
            
            
              § 20.404
              Interested persons.

              (a) Any person not a party to a class II civil penalty proceeding under 33 U.S.C. 1321(b)(6) who wishes to be an interested person in the proceeding shall, 30 days or less after publication in the Federal Register of the public notice required by § 20.402, file with the Hearing Docket Clerk either—
              (1) Written comments on the proceeding; or
              (2) Written notice of intent to present evidence at any hearing in the proceeding.
              (b) The presiding ALJ may, for good cause, accept late comments or late notice of intent to present evidence.
              (c) Each interested person shall receive notice of any hearing due in the proceeding and of the decision in the proceeding. He or she may have a reasonable opportunity to be heard and to present evidence in any hearing.
              (d) The opportunity secured by paragraph (c) of this section does not extend to—
              (1) The issuance of subpoenas for witnesses;
              (2) The cross-examination of witnesses; or
              (3) Appearance at any settlement conference.
            
          
          
            Subpart E—Conferences and Settlements
            
              § 20.501
              Conferences.
              (a) Any party may by motion request a conference.
              (b) The ALJ may direct the parties to attend one or more conferences before or during a hearing.
              (c) The ALJ may invite interested persons to attend a conference, other than a settlement conference, as the ALJ deems appropriate.
              (d) The ALJ shall give reasonable notice of the time and place of any conference to the parties, and to interested persons if invited. A conference may occur in person, by telephone, or by other appropriate means.
              (e) Each party, and any interested person invited, shall be fully prepared for a useful discussion of all issues properly before the conference, both procedural and substantive, and be authorized to commit themselves or those they represent respecting those issues.
              (f) Unless the ALJ excuses a party, the failure of a party to attend or participate in a conference, after being served with reasonable notice of its time and place, waives all objections to any agreements reached in it and to any consequent orders or rulings.
              (g) The ALJ may direct that any of the following be addressed or furnished before, during, or after the conference:
              (1) Methods of service and filing.
              (2) Motions for consolidation or severance of parties or issues.
              (3) Motions for discovery.
              (4) Identification, simplification, and clarification of the issues.
              (5) Requests for amendment of the pleadings.
              (6) Stipulations and admissions of fact and of the content and authenticity of documents.
              (7) The desirability of limiting and grouping witnesses, so as to avoid duplication.
              (8) Requests for official notice and particular matters to be resolved by reliance upon the substantive standards, rules, and other policies of the Coast Guard.
              (9) Offers of settlement.

              (10) Proposed date, time, and place of the hearing.
              
              (11) Other matters that may aid in the disposition of the proceeding.
              (h) No one may stenographically report or otherwise record a conference unless the ALJ allows.
              (i) During a conference, the ALJ may dispose of any procedural matters on which he or she is authorized to rule.
              (j) Actions taken at a conference may be memorialized in—
              (1) A stenographic report if authorized by the ALJ;
              (2) A written transcript from a magnetic tape or the equivalent if authorized by the ALJ; or
              (3) A statement by the ALJ on the record at the hearing summarizing them.
            
            
              § 20.502
              Settlements.
              (a) The parties may submit a proposed settlement to the ALJ.
              (b) The proposed settlement must be in the form of a proposed decision, accompanied by a motion for its entry. The decision must recite the reasons that make it acceptable, and it must be signed by the parties or their representatives.
              (c) The proposed decision must contain—
              (1) An admission of all jurisdictional facts;
              (2) An express waiver of—
              (i) Any further procedural steps before the ALJ; and
              (ii) All rights to seek judicial review, or otherwise challenge or contest the validity, of the decision;
              (3) A statement that the decision will have the same force and effect as would a decision made after a hearing; and
              (4) A statement that the decision resolves all matters needing to be adjudicated.
            
          
          
            Subpart F—Discovery
            
              § 20.601
              General.
              (a) Unless the ALJ orders otherwise, each party—and each interested person who has filed written notice of intent to present evidence at any hearing in the proceeding under § 20.404—shall make available to the ALJ and to every other party and interested person—
              (1) The name of each expert and other witness the party intends to call, together with a brief narrative summary of the expected testimony; and
              (2) A copy, marked as an exhibit, of each document the party intends to introduce into evidence or use in the presentation of its case.
              (b) During a pre-hearing conference ordered under § 20.501, the ALJ may direct that the parties exchange witness lists and exhibits either at once or by correspondence.
              (c) The ALJ may establish a schedule for discovery and shall serve a copy of any such schedule on each party.
              (1) The schedule may include dates by which the parties shall both exchange witness lists and exhibits and file any requests for discovery and objections to such requests.
              (2) Unless the ALJ orders otherwise, the parties shall exchange witness lists and exhibits 15 days or more before hearing.
              (d) Further discovery may occur only by order, and then only when the ALJ determines that—
              (1) It will not unreasonably delay the proceeding;
              (2) The information sought is not otherwise obtainable;
              (3) The information sought has significant probative value;
              (4) The information sought is neither cumulative nor repetitious; and
              (5) The method or scope of the discovery is not unduly burdensome and is the least burdensome method available.
              (e) A motion for discovery must set forth—
              (1) The circumstances warranting the discovery;
              (2) The nature of the information sought; and
              (3) The proposed method and scope of discovery and the time and place where the discovery would occur.
              (f) If the ALJ determines that he or she should grant the motion, he or she shall issue an order for the discovery, together with the terms on which it will occur.
            
            
              § 20.602
              Amendatory or supplementary responses.

              (a) Any party or interested person shall amend or supplement information previously provided upon learning that the information—
              
              (1) Was incorrect or incomplete when provided; or,
              (2) Though correct or complete when provided, no longer is.
              (b) The party or interested person shall amend or supplement that information by following the procedures in § 20.305.
            
            
              § 20.603
              Interrogatories.
              (a) Any party requesting interrogatories shall so move to the ALJ. The motion must include—
              (1) A statement of the purpose and scope of the interrogatories; and
              (2) The proposed interrogatories.
              (b) The ALJ shall review the proposed interrogatories, and may enter an order either—
              (1) Approving the service of some or all of the proposed interrogatories; or
              (2) Denying the motion.
              (c) The party requesting interrogatories shall serve on the party named in the interrogatories the approved written interrogatories.
              (d) Each interrogatory must be answered separately and fully in writing under oath or affirmation, unless it is objected to, in which event the party named shall state the reasons for the objection instead of a response. This party, the party's attorney, or the party's representative shall sign the party's responses to interrogatories.
              (e) Responses or objections must be filed within 30 days after the service of the interrogatories.
              (f) A response to an interrogatory is sufficient when—
              (1) The responder lists the records from which such answers may be derived or ascertained; and
              (2) The burden of ascertaining the information in a response to an interrogatory is substantially the same for all parties involved in the action; and
              (3) The information may be obtained from an examination, audit, or inspection of records, or from a compilation, abstract, or summary based on such records.
              (g) The party serving the interrogatory shall be afforded reasonable opportunity to examine, audit, or inspect the resource and to make copies, compilations, abstracts, or summaries. The specification must include sufficient detail to permit the interrogating party to locate and identify the individual records from which the answer may be ascertained.
            
            
              § 20.604
              Requests for production of documents or things, for inspection or other purposes.
              (a) Any party seeking production of documents or things for inspection or other purposes shall so move to the ALJ. The motion must state with particularity—
              (1) The purpose and scope of the request; and
              (2) The documents and materials sought.
              (b) The ALJ shall review the motion and enter an order approving or denying it in whole or in part.
              (c) A party shall serve on the party in possession, custody, or control of the documents the order to produce or to permit inspection and copying of documents.
              (d) A party may, after approval of an appropriate motion by the ALJ, inspect and copy, test, or sample any tangible things that contain, or may lead to, relevant information, and that are in the possession, custody, or control of the party upon whom the request is served.
              (e) A party may, after approval of an appropriate motion by the ALJ, serve on another party a request to permit entry upon designated property in the possession or control of the other party for the purpose of inspecting, measuring, surveying, photographing, testing, or sampling the property or any designated object or area. A request to permit entry upon property must set forth with reasonable particularity the feature to be inspected and must specify a reasonable time, place, and manner for making the inspection and performing the related acts.
              (f) The party upon whom the request is served shall respond within 30 days after the service of the request. Inspection and related activities will be permitted as requested, unless there are objections, in which case the reason for each objection must be stated.
            
            
              § 20.605
              Depositions.

              (a) The ALJ may order a deposition only upon a showing of good cause and upon a finding that—
              
              (1) The information sought is not obtainable more readily by alternative methods; or
              (2) There is a substantial reason to believe that relevant and probative evidence may otherwise not be preserved for presentation at the hearing.
              (b) Testimony may be taken by deposition upon approval of the ALJ of a motion made by any party.
              (1) The motion must state—
              (i) The purpose and scope of the deposition;
              (ii) The time and place it is to be taken;
              (iii) The name and address of the person before whom the deposition is to be taken;
              (iv) The name and address of each witness from whom a deposition is to be taken;
              (v) The documents and materials which the witness is to produce; and
              (vi) Whether it is intended that the deposition be used at a hearing instead of live testimony.
              (2) The motion must state if the deposition is to be by oral examination, by written interrogatories, or a combination of the two. The deposition may be taken before any disinterested person authorized to administer oaths in the place where the deposition is to be taken.
              (c) Upon a showing of good cause the ALJ may enter, and serve upon the parties, an order to obtain the testimony of the witness.
              (d) If the deposition of a public or private corporation, partnership, association, or governmental agency is ordered, the organization named must designate one or more officers, directors, or agents to testify on its behalf, and may set forth, for each person designated, the matters on which he or she will testify. Subject to the provisions of 49 CFR part 9 with respect to Coast Guard witnesses, the designated persons shall testify as to matters reasonably known to them.
              (e) Each witness deposed shall be placed under oath or affirmation, and the other parties shall have the right to cross-examine.
              (f) The witness being deposed may have counsel or another representative present during the deposition.
              (g) Except as provided in paragraph (n) of this section, depositions shall be stenographically recorded and transcribed at the expense of the party requesting the deposition. Unless waived by the deponent, the transcription must be read by or read to the deponent, subscribed by the deponent, and certified by the person before whom the deposition was taken.
              (h) Subject to objections to the questions and responses that were noted at the taking of the deposition and that would have been sustained if the witness had been personally present and testifying at a hearing, a deposition may be offered into evidence by the party taking it against any party who was present or represented at the taking of the deposition or who had notice of the deposition.
              (i) The party requesting the deposition shall make appropriate arrangements for necessary facilities and personnel.
              (j) During the taking of a deposition, a party or the witness may request suspension of the deposition on the grounds of bad faith in the conduct of the examination, oppression of the witness or party, or improper questioning or conduct. Upon request for suspension, the deposition will be adjourned. The objecting party or witness must immediately move the ALJ for a ruling on the objection(s). The ALJ may then limit the scope or manner of the taking of the deposition.
              (k) When a deposition is taken in a foreign country, it may be taken before a person having power to administer oaths in that location, or before a secretary of an embassy or legation, consul general, consul, vice consul or consular agent of the United States, or before such other person or officer as may be agreed upon by the parties by written stipulation filed with the ALJ.
              (l) Objection to taking a deposition because of the disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins, or as soon as the disqualification becomes known or could have been discovered with reasonable diligence.

              (m) A deposition may be taken by telephone conference call upon such terms, conditions, and arrangements as are prescribed in the order of the ALJ.
              (n) The testimony at a deposition hearing may be recorded on videotape, upon such terms, conditions and arrangements as are prescribed in the order of the ALJ, at the expense of the party requesting the recording. The video recording may be in conjunction with an oral examination by telephone conference held pursuant to paragraph (m) of this section. After the deposition has been taken, and copies of the video recording are provided to parties requesting them, the person recording the deposition shall immediately place the videotape in a sealed envelope or a sealed videotape container, attaching to it a statement identifying the proceeding and the deponent and certifying as to the authenticity of the video recording, and return the videotape by accountable means to the ALJ. The deposition becomes a part of the record of the proceedings in the same manner as a transcribed deposition. The videotape, if admitted into evidence, will be played during the hearing and transcribed into the record by the reporter.
            
            
              § 20.606
              Protective orders.
              (a) In considering a motion for an order of discovery—or a motion, by a party or other person from whom discovery is sought, to reconsider or amend an order of discovery—the ALJ may enter any order that justice requires, to protect a person from annoyance, embarrassment, oppression, or undue burden or expense. This order may—
              (1) Confine discovery to specific terms and conditions, such as a particular time and place;
              (2) Confine discovery to a method other than that selected by the party seeking it;
              (3) Preclude inquiry into certain matters;
              (4) Direct that discovery occur with no one present except persons designated by the ALJ;
              (5) Preclude the disclosure of a trade secret or other proprietary information, or allow its disclosure only in a designated way or only to designated persons; or
              (6) Require that the person from whom discovery is sought file specific documents or information under seal for opening at the direction of the ALJ.

              (b) When a person from whom discovery is sought seeks a protective order, the ALJ may let him or her make all or part of the showing of good cause in camera. The ALJ shall record any proceedings in camera. If he or she enters a protective order, he or she shall seal any proceedings so recorded. These shall be releasable only as required by law.
              (c) Upon motion by a person from whom discovery is sought, the ALJ may—
              (1) Restrict or defer disclosure by a party either of the name of a witness or, if the witness comes from the Coast Guard, of any prior statement of the witness; and
              (2) Prescribe other appropriate measures to protect a witness.
              (d) The ALJ will give any party an adequate opportunity to prepare for cross-examination or other presentation concerning witnesses and statement subject to protective orders.
            
            
              § 20.607
              Sanctions for failure to comply.
              If a party fails to provide or permit discovery, the ALJ may take such action as is just. This may include the following:
              (a) Infer that the testimony, document, or other evidence would have been adverse to the party.
              (b) Order that, for the purposes of the proceeding, designated facts are established.
              (c) Order that the party not introduce into evidence—or otherwise rely upon, in support of any claim or defense—the evidence that was withheld.
              (d) Order that the party not introduce into evidence, or otherwise use in the hearing, information obtained in discovery.
              (e) Allow the use of secondary evidence to show what the evidence withheld would have shown.
            
            
              § 20.608
              Subpoenas.

              (a) Any party may request the ALJ to issue a subpoena for the attendance of a person, the giving of testimony, or the production of books, papers, documents, or any other relevant evidence during discovery or for any hearing. Any party seeking a subpoena from the ALJ shall request its issuance by motion.
              (b) An ALJ may, for good cause shown, apply to the United States District Court for the issuance of an order compelling the appearance and testimony of a witness or the production of evidence.
              (c) A person serving a subpoena shall prepare a written statement setting forth either the date, time, and manner of service or the reason for failure of service. He or she shall swear to or affirm the statement, attach it to a copy of the subpoena, and return it to the ALJ who issued the subpoena.
              (d) Coast Guard investigating officers have separate subpoena power in S&R proceedings under 46 CFR 5.301.
            
            
              § 20.609
              Motions to quash or modify.
              (a) A person to whom a subpoena is directed may, by motion with notice to the party requesting the subpoena, ask the ALJ to quash or modify the subpoena.
              (b) Except when made at a hearing, the motion must be filed:
              (1) 10 days or less after service of a subpoena compelling the appearance and testimony of a witness or the production of evidence or
              (2) At or before the time specified in the subpoena for compliance, whichever is earlier.
              (c) If the subpoena is served at a hearing, the person to whom it is directed may, in person at the hearing or in writing within a reasonable time fixed by the ALJ, ask the ALJ to quash or modify it.
              (d) The ALJ may quash or modify the subpoena if it is unreasonable or requires evidence not relevant to any matter in issue.
            
          
          
            Subpart G—Hearings
            
              § 20.701
              Standard of proof.
              The party that bears the burden of proof shall prove his or her case or affirmative defense by a preponderance of the evidence.
            
            
              § 20.702
              Burden of proof.
              (a) Except for an affirmative defense, or as provided by paragraph (b) of this section, the Coast Guard bears the burden of proof.
              (b) Except as otherwise provided by statute or rule, the proponent of a motion, request, or order bears the burden of proof.
            
            
              § 20.703
              Presumptions.
              In each administrative hearing, a presumption—
              (a) Imposes on the party against whom it lies the burden of going forward with evidence to rebut or meet the presumption; but
              (b) Does not shift the burden of proof in the sense of the risk of non-persuasion.
            
            
              § 20.704
              Scheduling and notice of hearings.
              (a) With due regard for the convenience of the parties, and of their representatives or witnesses, the ALJ shall, as early as possible, fix the date, time, and place for the hearing and notify all parties and interested persons.
              (b) The ALJ may grant a request for a change in the date, time, or place of a hearing.
              (c) At any time after commencement of a proceeding, any party may move to expedite the proceeding. A party moving to expedite shall—
              (1) Explain in the motion the circumstances justifying the motion to expedite; and
              (2) Incorporate in the motion affidavits supporting any representations of fact.
              (d) After timely receipt of the motion and any responses, the ALJ may expedite pleadings, pre-hearing conferences, and the hearing, as appropriate.
            
            
              § 20.705
              Failure to appear.
              The ALJ may enter a default under § 20.310 against a respondent threatening to fail, or having failed, to appear at a hearing unless,—
              (a) Before the time for the hearing, the respondent shows good cause why neither the respondent nor his or her representative can appear; or,

              (b) 30 days or less after an order to show good cause, the respondent shows good cause for his or her failure to appear.
            
            
              § 20.706
              Witnesses.
              (a) Each witness shall testify under oath or affirmation.
              (b) If a witness fails or refuses to answer any question the ALJ finds proper, the failure or refusal constitutes grounds for the ALJ to strike all or part of the testimony given by the witness or to take any other measure he or she deems appropriate.
            
            
              § 20.707
              Telephonic testimony.
              (a) The ALJ may order the taking of the testimony of a witness by telephonic conference call. A person presenting evidence may by motion ask for the taking of testimony by this means. The arrangement of the call must let each participant listen to and speak to each other within the hearing of the ALJ, who will ensure the full identification of each so the reporter can create a proper record.
              (b) The ALJ may issue a subpoena directing a witness to testify by telephonic conference call. The subpoena in any such instance issues under the procedures in § 20.608.
            
            
              § 20.708
              Witnesses' fees.
              (a) Each witness summoned in an administrative proceeding shall receive the same fees and mileage as a witness in a District Court of the United States.
              (b) The party or interested person who calls a witness is responsible for all fees and mileage due under paragraph (a) of this section.
            
            
              § 20.709
              Closing of the record.
              (a) When the ALJ closes the hearing, he or she shall also close the record of the proceeding, as described in § 20.903, unless he or she directs otherwise. Even after the ALJ closes it, he or she may reopen it.
              (b) The ALJ may correct the transcript of the hearing by appropriate order.
            
            
              § 20.710
              Proposed findings, closing arguments, and briefs.
              (a) Before the ALJ closes the hearing, he or she may hear oral argument so far as he or she deems appropriate.
              (b) Before the ALJ decides the case, and upon terms he or she finds reasonable, any party may file a brief, proposed findings of fact and conclusions of law, or both. Any party may waive this right. If all parties waive it, then the ALJ may issue an oral order at the close of the hearing.
              (c) Any oral argument, brief, or proposed findings of fact and conclusions of law form part of the record of the proceeding, as described in § 20.903.
            
          
          
            Subpart H—Evidence
            
              § 20.801
              General.
              Any party may present his or her case or defense by oral, documentary, or demonstrative evidence; submit rebuttal evidence; and conduct any cross-examination that may be necessary for a full and true disclosure of the facts.
            
            
              § 20.802
              Admissibility of evidence.
              (a) The ALJ may admit any relevant oral, documentary, or demonstrative evidence, unless privileged. Relevant evidence is evidence tending to make the existence of any material fact more probable or less probable than it would be without the evidence.
              (b) The ALJ may exclude evidence if its probative value is substantially outweighed by the danger of prejudice, by confusion of the issues, or by reasonable concern for undue delay, waste of time, or needless presentation of cumulative evidence.
            
            
              § 20.803
              Hearsay evidence.
              Hearsay evidence is admissible in proceedings governed by this part. The ALJ may consider the fact that evidence is hearsay when determining its probative value.
            
            
              § 20.804
              Objections and offers of proof.
              (a) Any party objecting to the admission or exclusion of evidence shall concisely state the grounds. A ruling on every objection must appear in the record. No party may raise an objection to the admission or exclusion of evidence on appeal unless he or she raised it before the ALJ.
              (b) Whenever evidence is objected to, the party offering it may make an offer of proof, which must appear in the record.
            
            
              
              § 20.805
              Proprietary information.
              (a) The ALJ may limit introduction of evidence or issue such protective or other orders as in his or her judgment are consistent with the object of preventing undue disclosure of proprietary matters, including, among others, ones of a commercial nature.
              (b) When the ALJ determines that information in a document containing proprietary matters should be made available to another party, the ALJ may direct the party possessing the document to prepare a non-proprietary summary or extract of it. The summary or extract may be admitted as evidence in the record.
              (c) If the ALJ determines that a non-proprietary summary or extract is inadequate and that proprietary matters must form part of the record to avert prejudice to a party, the ALJ may so advise the parties and arrange access to the evidence for a party or representative.
            
            
              § 20.806
              Official notice.
              The ALJ may take official notice of such matters as could courts, or of other facts within the specialized knowledge of the Coast Guard as an expert body. When all or part of a decision rests on the official notice of a material fact not appearing in the evidence in the record, the decision must state as much; and any party, upon timely request, shall receive an opportunity to rebut the fact.
            
            
              § 20.807
              Exhibits and documents.
              (a) Each exhibit must be numbered and marked for identification by the party offering it. The original of each exhibit so marked, whether or not offered or admitted into evidence, must be filed and retained in the record of the proceeding, unless the ALJ permits the substitution of a copy. The party introducing each exhibit so marked shall supply a copy of the exhibit to the ALJ and to every party to the proceeding.
              (b) Unless the ALJ directs otherwise, each party who would offer an exhibit upon direct examination shall make it available to every other party for inspection 15 days or more before the hearing. The ALJ will deem admitted the authenticity of each exhibit submitted before the hearing unless a party either files written objection and serves it on all parties or shows good cause for failure to do both.
              (c) In class II civil penalty proceedings under 33 U.S.C. 1321(b)(6), each exhibit introduced by an interested person must be marked, and filed and retained in the record of the proceeding, unless the ALJ permits the substitution of a copy. The interested person shall supply a copy of the exhibit to the ALJ and to every party to the proceeding. The requirements of paragraph (b) of this section apply to any interested person who would offer an exhibit upon direct examination.
            
            
              § 20.808
              Written testimony.
              The ALJ may enter into the record the written testimony of a witness. The witness shall be, or have been, available for oral cross-examination. The statement must be sworn to, or affirmed, under penalty of perjury.
            
            
              § 20.809
              Stipulations.
              Any party or interested person may stipulate, in writing, at any stage of the proceeding, or orally at the hearing, to any pertinent fact or other matter fairly susceptible of stipulation. A stipulation binds all parties to it.
            
          
          
            Subpart I—Decisions
            
              § 20.901
              Summary decisions.
              (a) Any party may move for a summary decision in all or any part of the proceeding on the grounds that there is no genuine issue of material fact and that the party is entitled to a decision as a matter of law. The party must file the motion no later than 15 days before the date fixed for the hearing and may include supporting affidavits with the motion. Any other party, 10 days or less after service of a motion for summary decision, may serve opposing affidavits or countermove for summary decision. The ALJ may set the matter for argument and call for the submission of briefs.

              (b) The ALJ may grant the motion if the filed affidavits, the filed documents, the material obtained by discovery or otherwise, or matters officially noted show that there is no genuine issue of material fact and that a party is entitled to a summary decision as a matter of law.
              (c) Each affidavit must set forth such matters as would be admissible in evidence and must show affirmatively that the affiant is competent to testify to the matters stated in the affidavit. Once a party has moved for summary decision and supported his or her motion as provided in this section, no party opposing the motion may rest upon the mere allegations or denials of facts contained in his or her own pleadings. The response to the motion, by affidavit or as otherwise provided in this section, must provide a specific basis to show that there is a genuine issue of material fact for the hearing.
              (d) If it appears from the affidavit of a party opposing the motion that this party cannot, for reasons stated, present by affidavit matters essential to justify his or her opposition, the ALJ may deny the motion for summary decision, may order a continuance to enable the obtaining of information, or may make such other order as is just.
              (e) No denial of all or any part of a motion for summary decision is subject to interlocutory appeal.
            
            
              § 20.902
              Decisions of the ALJ.
              (a) After closing the record of the proceeding, the ALJ shall prepare a decision containing—
              (1) A finding on each material issue of fact and conclusion of law, and the basis for each finding;
              (2) The disposition of the case, including any appropriate order;
              (3) The date upon which the decision will become effective;
              (4) A statement of further right to appeal; and,
              (5) If no hearing was held, a statement of the right of any interested person to petition the Commandant to set aside the decision.
              (b) The decision of the ALJ must rest upon a consideration of the whole record of the proceedings.
              (c) The ALJ may, upon motion of any party or in his or her own discretion, render the initial decision from the bench (orally) at the close of the hearing and prepare and serve a written order on the parties or their authorized representatives. In rendering his or her decision from the bench, the ALJ shall state the issues in the case and make clear, on the record, his or her findings of fact and conclusions of law.
              (d) If the ALJ renders the initial decision orally, and if a party asks for a copy, the Hearing Docket Clerk shall furnish a copy excerpted from the transcript of the record. The date of the decision is the date of the oral rendering of the decision by the ALJ.
            
            
              § 20.903
              Records of proceedings.
              (a) The transcript of testimony at the hearing, all exhibits received into evidence, any items marked as exhibits and not received into evidence, all motions, all applications, all requests, and all rulings constitute the official record of a proceeding. This record also includes any motions or other matters regarding the disqualification of the ALJ.
              (b) Any person may examine the record of a proceeding at the U. S. Coast Guard Administrative Law Judge Docketing Center; Room 412; 40 S. Gay Street; Baltimore, MD 21201-4022. Any person may obtain a copy of part or all of the record after payment of reasonable costs for duplicating it in accordance with 49 CFR part 7.
            
            
              § 20.904
              Reopening.
              (a) To the extent permitted by law, the ALJ may, for good cause shown in accordance with paragraph (c) of this section, reopen the record of a proceeding to take added evidence.
              (b) Any party may move to reopen the record of a proceeding 30 days or less after the closing of the record.
              (1) Each motion to reopen the record must clearly set forth the facts that the movant would try to prove and the grounds for reopening the record.
              (2) Any party who does not respond to any motion to reopen the record waives any objection to the motion.
              (c) The ALJ may reopen the record of a proceeding if he or she believes that any change in fact or law, or that the public interest, warrants reopening it.

              (d) The filing of a motion to reopen the record of a proceeding does not affect any period for appeals specified in subpart J of this part, except that the filing of such a motion tolls the running of whatever time remains in the period for appeals until either the ALJ acts on the motion or the party filing it withdraws it.
              (e)(1) At any time, a party may file a petition to reopen with the Docketing Center for the ALJ to rescind any order suspending or revoking a merchant mariner's license, certificate of registry, credential, or endorsement document if—
              (i) The order rests on a conviction—
              (A) For violation of a dangerous-drug law;
              (B) Of an offense that would prevent the issuance or renewal of the license, certificate, credential, or endorsement document; or
              (C) Of an offense described in subparagraph 205(a)(3)(A) or (B) of the National Driver Register Act of 1982 (23 U.S.C. 401, note); and
              (ii) The respondent submits a specific order of court to the effect that the conviction has been unconditionally set aside for all purposes.
              (2) The ALJ, however, may not rescind his or her order on account of any law that provides for a subsequent conditional setting-aside, modification, or expunging of the order of court, by way of granting clemency or other relief after the conviction has become final, without regard to whether punishment was imposed.
              (f) Three years or less after an S&R proceeding has resulted in revocation of a credential, endorsement, license, certificate, or document, the respondent may file a motion for reopening of the proceeding to modify the order of revocation with the ALJ Docketing Center.
              (1) Any motion to reopen the record must clearly state why the basis for the order of revocation is no longer valid and how the issuance of a new merchant mariner credential with appropriate endorsement is compatible with the requirement of good discipline and safety at sea.
              (2) Any party who does not respond to any petition to reopen the record waives any objection to the motion.
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
          
          
            Subpart J—Appeals
            
              § 20.1001
              General.
              (a) Any party may appeal the ALJ' s decision by filing a notice of appeal. The party shall file the notice with the U. S. Coast Guard Administrative Law Judge Docketing Center; Attention: Hearing Docket Clerk; Room 412; 40 S. Gay Street; Baltimore, MD 21201-4022. The party shall file the notice 30 days or less after issuance of the decision, and shall serve a copy of it on the other party and each interested person.
              (b) No party may appeal except on the following issues:
              (1) Whether each finding of fact is supported by substantial evidence.
              (2) Whether each conclusion of law accords with applicable law, precedent, and public policy.
              (3) Whether the ALJ abused his or her discretion.
              (4) The ALJ's denial of a motion for disqualification.
              (c) No interested person may appeal a summary decision except on the issue that no hearing was held or that in the issuance of the decision the ALJ did not consider evidence that that person would have presented.
              (d) The appeal must follow the procedural requirements of this subpart.
            
            
              § 20.1002
              Records on appeal.
              (a) The record of the proceeding constitutes the record for decision on appeal.
              (b) If the respondent requests a copy of the transcript of the hearing as part of the record of proceeding, then,—
              (1) If the hearing was recorded at Federal expense, the Coast Guard will provide the transcript on payment of the fees prescribed in 49 CFR 7.45; but,
              (2) If the hearing was recorded by a Federal contractor, the contractor will provide the transcript on the terms prescribed in 49 CFR 7.45.
            
            
              § 20.1003
              Procedures for appeal.

              (a) Each party appealing the ALJ's decision or ruling shall file an appellate brief with the Commandant at the following address: U.S. Coast Guard Administrative Law Judge Docketing Center; Attention: Hearing Docket Clerk; Room 412; 40 S. Gay Street; Baltimore, MD 21201-4022, and shall serve a copy of the brief on every other party.
              (1) The appellate brief must set forth the appellant's specific objections to the decision or ruling. The brief must set forth, in detail, the—
              (i) Basis for the appeal;
              (ii) Reasons supporting the appeal; and
              (iii) Relief requested in the appeal.
              (2) When the appellant relies on material contained in the record, the appellate brief must specifically refer to the pertinent parts of the record.
              (3) The appellate brief must reach the Docketing Center 60 days or less after service of the ALJ's decision. Unless filed within this time, or within another time period authorized in writing by the Docketing Center, the brief will be untimely.
              (b) Any party may file a reply brief with the Docketing Center 35 days or less after service of the appellate brief. Each such party shall serve a copy on every other party. If the party filing the reply brief relies on evidence contained in the record for the appeal, that brief must specifically refer to the pertinent parts of the record.
              (c) No party may file more than one appellate brief or reply brief, unless—
              (1) The party has petitioned the Commandant in writing; and
              (2) The Commandant has granted leave to file an added brief, in which event the Commandant will allow a reasonable time for the party to file that brief.
              (d) The Commandant may accept an amicus curiae brief from any person in an appeal of an ALJ's decision.
            
            
              § 20.1004
              Decisions on appeal.
              (a) The Commandant shall review the record on appeal to determine whether the ALJ committed error in the proceedings, and whether the Commandant should affirm, modify, or reverse the ALJ's decision or should remand the case for further proceedings.
              (b) The Commandant shall issue a decision on every appeal in writing and shall serve a copy of the decision on each party and interested person.
            
          
          
            Subpart K—Finality, Petitions for Hearing, and Availability of Orders
            
              § 20.1101
              Finality.
              (a) Civil penalty proceedings. (1) Unless appealed pursuant to subpart J of this part, an ALJ's decision becomes an order assessing or denying a class II civil penalty 30 days after the date of its issuance.
              (2) If the Commandant issues a decision under Subpart J of this part, the decision constitutes an order of the Commandant assessing or denying a class II civil penalty on the date of issuance of the Commandant's decisions.
              (b) S&R Proceedings. (1) Unless appealed pursuant to subpart J of this part, an ALJ's decision becomes final action of the Coast Guard 30 days after the date of its issuance.
              (2) If the Commandant issues a decision under Subpart J of this part, the decision constitutes final action of the Coast Guard on the date of its issuance.
            
            
              § 20.1102
              Petitions to set aside decisions and provide hearings for civil penalty proceedings.
              (a) If no hearing takes place on a complaint for a class II civil penalty, any interested person may file a petition, 30 days or less after the issuance of an order assessing or denying a civil penalty, asking the Commandant to set aside the order and to provide a hearing.
              (b) If the Commandant decides that evidence presented by an interested person in support of a petition under paragraph (a) of this section is material and that the ALJ did not consider the evidence in the issuance of the decision, the Commandant shall set aside the decision and direct that a hearing take place in accordance with the requirements of this part.

              (c) If the Commandant denies a hearing sought under this section, he or she shall provide to the interested person, and publish in the Federal Register, notice of and the reasons for the denial.
            
            
              
              § 20.1103
              Availability of decisions.
              (a)(1) Copies and indexes of decisions on appeal are available for inspection and copying at—
              (i) The document inspection facility at the office of any Coast Guard District, Activity, or Sector Office;
              (ii) The public reading room at Coast Guard Headquarters; and
              (iii) The public reading room of the Coast Guard ALJ Docketing Center; Baltimore, Maryland.

              (2) Appellate decisions in S&R proceedings, and both appellate and ALJs' decisions on class II civil penalties, are available on the Department of Transportation Home Page at www.dot.gov or the Coast Guard Home Page at www.uscg.mil.
              
              (b) Any person wanting a copy of a decision may place a request with the Hearing Docket Clerk. The Clerk will bill the person on the terms prescribed in 49 CFR 7.43.
              [CGD98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-25556, 72 FR 36327, July 2, 2007]
            
          
          
            Subpart L—Expedited Hearings
            
              § 20.1201
              Application.
              (a) This subpart applies whenever the Coast Guard suspends a mariner's credential without a hearing under 46 U.S.C. 7702(d).
              (b) The Coast Guard may, for 45 days or less, suspend and seize a merchant mariner credential, license, certificate, or document if, when acting under the authority of the license, certificate, or document,—
              (1) A mariner performs a safety-sensitive function on a vessel; and
              (2) There is probable cause to believe that he or she—
              (i) Has performed the safety-sensitive function in violation of law or Federal regulation regarding use of alcohol or a dangerous drug;
              (ii) Has been convicted of an offense that would prevent the issuance or renewal of the merchant mariner credential, license, certificate, or document; or,
              (iii) Three years or less before the start of an S&R proceeding, has been convicted of an offense described in subparagraph 205(a)(3)(A) or (B) of the National Driver Register Act of 1982 (23 U.S.C. 401, note).
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 20.1202
              Filing of pleadings.
              (a) Complaint. If the Coast Guard has temporarily suspended a merchant mariner's credential, license, certificate of registry, or document, it shall immediately file a complaint under § 20.307. The complaint must contain both a copy of a notice of temporary suspension and an affidavit stating the authority and reason for temporary suspension.
              (b) Answer. In a case under this subpart—
              (1) § 20.308 does not govern answers, and
              (2) The respondent shall therefore enter his or her answer at the pre-hearing conference.
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 20.1203
              Commencement of expedited hearings.
              Upon receipt of a complaint with a copy of the notice of temporary suspension and the affidavit supporting the complaint, the Chief ALJ will immediately assign an ALJ and designate the case for expedited hearing.
            
            
              § 20.1205
              Motion for return of temporarily suspended merchant mariner credential, license, certificate of registry, or document.
              (a) Procedure. At any time during the expedited hearing, the respondent may move that his or her merchant mariner credential, license, certificate of registry, or document be returned on the grounds that the agency lacked probable cause for temporary suspension. The motion must be in writing and explain why the agency lacked probable cause.
              (b) Ruling. If the ALJ grants the motion, the ALJ may issue such orders as are necessary for the return of the suspended credential, license, certificate, or document and for the matter to continue in an orderly way under standard procedure.
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 20.1206
              Discontinuance of expedited hearings.
              (a) Procedure. At any time during the expedited hearing, the respondent may move that the hearing discontinue and that the matter continue under standard procedure. A motion to discontinue must be in writing and explain why the case is inappropriate for expedited hearing.
              (b) Ruling. If the ALJ grants the motion to discontinue, the ALJ may issue such orders as are necessary for the matter to continue in an orderly way under standard procedure.
            
            
              § 20.1207
              Pre-hearing conferences.
              (a) When held. As early as practicable, the ALJ shall order and conduct a pre-hearing conference. He or she may order the holding of the conference in person, or by telephonic or electronic means.
              (b) Answer. The respondent shall enter his or her answer at the pre-hearing conference. If the answer is an admission, the ALJ shall either issue an appropriate order or schedule a hearing on the order.
              (c) Content. (1) At the pre-hearing conference, the parties shall:
              (i) Identify and simplify the issues in dispute and prepare an agreed statement of issues, facts, and defenses.
              (ii) Establish a simplified procedure appropriate to the matter.
              (iii) Fix a time and place for the hearing 30 days or less after the temporary suspension.
              (iv) Discuss witnesses and exhibits.
              (2) The ALJ shall issue an order directing the exchange of witness lists and documents.
              (d) Order. Before the close of the pre-hearing conference, the ALJ shall issue an order setting forth any agreements reached by the parties. The order must specify the issues for the parties to address at the hearing.
              (e) Procedures not to cause delay. Neither any filing of pleadings or motions, nor any conduct of discovery, may interfere with—
              (1) The holding of the hearing 30 days or less after the temporary suspension or
              (2) The closing of the record early enough for the issuance of an initial decision 45 days or less after the temporary suspension.
              (f) Times. The ALJ may shorten the time for any act required or permitted under this subpart to enable him or her to issue an initial decision 45 days or less after the temporary suspension.
            
            
              § 20.1208
              Expedited hearings.
              (a) Procedures. As soon as practicable after the close of the pre-hearing conference, the ALJ shall hold a hearing, under subpart G of this part, on any issue that remains in dispute.
              (b) Oral and written argument. (1) Each party may present oral argument at the close of the hearing or present—
              (i) Proposed findings of fact and conclusions of law; and
              (ii) Post-hearing briefs, under § 20.710.
              (2) The ALJ shall issue a schedule, such as will enable him or her to consider the findings and briefs without delaying the issuance of the decision.
              (c) ALJ's decision. The ALJ may issue his or her decision as an oral decision from the bench. Alternatively, he or she may issue a written decision. He or she shall issue the decision 45 days or less after the temporary suspension.
            
            
              § 20.1209
              Appeals of ALJs' decisions.
              Any party may appeal the ALJ's decision as provided in subpart J.
            
          
          
            Subpart M—Supplementary Evidentiary Rules for Suspension and Revocation Hearings
            
              § 20.1301
              Purpose.
              This subpart contains evidentiary rules that apply only in certain circumstances in S&R proceedings. They supplement, not supplant, the evidentiary rules in subpart H.
            
            
              § 20.1303
              Authentication and certification of extracts from shipping articles, logbooks, and the like.

              (a) The investigating officer, the Coast Guard representative, any other commissioned officer of the Coast Guard, or any official custodian of extracts from shipping articles, logbooks, or records in the custody of the Coast Guard may authenticate and certify the extracts.
              (b) Authentication and certification must include a statement that the person acting has seen the original, compared the copy with it, and found the copy to be a true one. This person shall sign his or her name and identify himself or herself by rank or title and by duty station.
            
            
              § 20.1305
              Admissibility and weight of entries from logbooks.

              (a) Any entry in any official logbook of a vessel concerning an offense enumerated in 46 U.S.C. 11501, made in substantial compliance with the procedural requirements of 46 U.S.C. 11502, is admissible in evidence and constitutes prima facie evidence of the facts recited.
              (b) Any entry in any such logbook made in substantial compliance with the procedural requirements of 46 U.S.C. 11502 may receive added weight from the ALJ.
            
            
              § 20.1307
              Use of judgments of conviction.
              (a) A judgment of conviction by a Federal court is conclusive in any S&R proceeding under this part concerning any act or offense described in 46 U.S.C. 7703 or 7704 when the act or offense is the same as in the Federal conviction.
              (b) Except as provided in paragraph (c) of this section, no judgment of conviction by a State court is conclusive in any S&R proceeding under this part concerning any act or offense described in 46 U.S.C. 7703 or 7704, even when an act or offense forming the basis of the charge in the proceeding is the same as in the State conviction. But the judgment is admissible in evidence and constitutes substantial evidence adverse to the respondent.
              (c) A judgment of conviction by a Federal or State court for a violation is conclusive in the proceeding if an S&R proceeding alleges conviction for—
              (1) A violation of a dangerous-drug law;
              (2) An offense that would prevent the issuance or renewal of a merchant mariner's license, merchant mariner credential, certificate of registry, or document; or
              (3) An offense described in subparagraph 205(a)(3)(A) or (B) of the National Driver Register Act of 1982 (23 U.S.C.S. 401, note).

              (d) If the respondent participates in the scheme of a State for the expungement of convictions, and if he or she pleads guilty or no contest or, by order of the trial court, has to attend classes, contribute time or money, receive treatment, submit to any manner of probation or supervision, or forgo appeal of the finding of the trial court, the Coast Guard regards him or her, for the purposes of 46 U.S.C. 7703 or 7704, as having received a conviction. The Coast Guard does not consider the conviction expunged without proof that the expungement is due to the conviction's having been in error.
              (e) No respondent may challenge the jurisdiction of a Federal or State court in any proceeding under 46 U.S.C. 7703 or 7704.
              [CGD 98-3472, 64 FR 28062, May 24, 1999, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 20.1309
              Admissibility of respondents' criminal records and records with the Coast Guard before entry of findings and conclusions.
              (a) The prior disciplinary record of the respondent is admissible when offered by him or her.
              (b) The prior disciplinary record of the respondent is admissible when offered by the Coast Guard representative to impeach the credibility of evidence offered by the respondent.
              (c) The use of a judgment of conviction is permissible on the terms prescribed by § 20.1307.
            
            
              § 20.1311
              Admissions by respondent.
              No person may testify regarding admissions made by the respondent during an investigation under 46 CFR part 4, except to impeach the credibility of evidence offered by the respondent.
            
            
              
              § 20.1313
              Medical examination of respondents.
              In any proceeding in which the physical or mental condition of the respondent is relevant, the ALJ may order him or her to undergo a medical examination. Any examination ordered by the ALJ is conducted, at Federal expense, by a physician designated by the ALJ. If the respondent fails or refuses to undergo any such examination, the failure or refusal receives due weight and may be sufficient for the ALJ to infer that the results would have been adverse to the respondent.
            
            
              § 20.1315
              Submission of prior records and evidence in aggravation or mitigation.
              (a) The prior disciplinary record of the respondent comprises the following items less than 10 years old:
              (1) Any written warning issued by the Coast Guard and not contested by the respondent.
              (2) Final agency action by the Coast Guard on any S&R proceeding in which a sanction or consent order was entered.
              (3) Any agreement for voluntary surrender entered into by the respondent.
              (4) Any final judgment of conviction in Federal or State courts.
              (5) Final agency action by the Coast Guard resulting in the imposition against the respondent of any civil penalty or warning in a proceeding administered by the Coast Guard under this title.
              (6) Any official commendatory information concerning the respondent of which the Coast Guard representative is aware. The Coast Guard representative may offer evidence and argument in aggravation of any charge proved. The respondent may offer evidence of, and argument on, prior maritime service, including both the record introduced by the Coast Guard representative and any commendatory evidence.
              (b) The respondent may offer evidence and argument in mitigation of any charge proved.
              (c) The Coast Guard representative may offer evidence and argument in rebuttal of any evidence and argument offered by the respondent in mitigation.
            
          
        
        
          Pt. 23
          PART 23—DISTINCTIVE MARKINGS FOR COAST GUARD VESSELS AND AIRCRAFT
          
            Sec.
            23.01
            Basis and purpose.
            23.05
            Where and when displayed.
            23.10
            Coast Guard emblem.
            23.12
            Coast Guard identifying insignia.
            23.15
            Coast Guard ensign.
            23.20
            Coast Guard commission pennant.
            23.30
            Penalty.
          
          
            Authority:
            Secs. 638, 639, 63 Stat. 546; 14 U.S.C. 638, 639; E.O. 10707; 3 CFR, 1954-1958 Comp., p. 364.
          
          
            § 23.01
            Basis and purpose.
            (a) This subpart establishes instructions for the display of distinctive markings of Coast Guard vessels and aircraft, including Coast Guard ensign and commission pennant and Coast Guard emblem.
            (b) Coast Guard vessels and aircraft are distinguished from other vessels and aircraft by an ensign; a personal flag, command pennant, or commissioned pennant, if so authorized; or other identifying insignia or marking.
            [CGFR 57-35, 22 FR 6765, Aug. 22, 1957, as amended by CGFR 66-67, 31 FR 15239, Dec. 6, 1966]
          
          
            § 23.05
            Where and when displayed.
            (a) The Coast Guard Ensign is a mark of authority and is required to be displayed whenever a Coast Guard vessel takes active measures in connection with boarding, examining, seizing, stopping or heaving to of a vessel for the purposes of enforcing the laws of the United States. The distinctive markings of Coast Guard aircraft serve the same purpose.
            (b) The Coast Guard Commission pennant indicates a Coast Guard cutter under the command of a commissioned officer or commissioned warrant officer.

            (c) When applicable, these distinctive marks shall be displayed, the Coast Guard Ensign at the masthead of the foremast, and the commission pennant at the after masthead. On ships having but one mast the Coast Guard Ensign and commission pennant shall be at the masthead on the same halyard. In mastless ships they shall be displayed from the most conspicuous hoist.
            [CGFR 67-26, 32 FR 6576, Apr. 28, 1967]
          
          
            § 23.10
            Coast Guard emblem.

            (a) The distinctive emblem of the Coast Guard shall be as follows:
            
            
              On a disc the shield of the Coat of Arms of the United States circumscribed by an annulet edged and inscribed “UNITED STATES COAST GUARD 1790” all in front of two crossed anchors.
            
            
            (b) The emblem in full color is described as follows:
            
            
              White anchors and white ring all outlined in medium blue (Coast Guard blue), letters and numerals medium blue (Coast Guard blue), white area within ring, shield with medium blue (Coast Guard blue) chief and 13 alternating white and red (Coast Guard red) stripes (7 white and 6 red) with narrow medium blue (Coast Guard blue) outline.
            
            
            (c) The Coast Guard emblem is intended primarily for use as identification on Coast Guard ensigns, flags, pennants, vessels, aircraft, vehicles, and shore units. It may also be reproduced for use on such items as stationery, clothing, jewelry, etc.
            (d) Any person who desires to reproduce the Coast Guard emblem for non-Coast Guard use must first obtain approval from theCommandant (CG-092), Attn: Commandant, U.S. Coast Guard Stop 7103, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7103.
            (Sec. 6(b)(1), 80 Stat. 937; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
            [CGFR 67-26, 32 FR 6577, Apr. 28, 1967, as amended by CGFR 70-95, 35 FR 12541, Aug. 6, 1970; USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38427, July 7, 2014]
          
          
            § 23.12
            Coast Guard identifying insignia.
            (a) The distinctive identification insignia of the Coast Guard consists of a broad diagonal red stripe followed to the right or left by two narrow stripes, first a white stripe and then a blue stripe. The Coast Guard emblem, as described in § 23.10(b), is centered within the confines of the broad red diagonal stripe.
            (b) The Coast Guard identifying insignia is intended primarily for the identification of Coast Guard vessels, aircraft, vehicles, and shore units. It may also be reproduced for use on Coast Guard publications, stationery, jewelry, and similar items.
            (c) Any person who desires to reproduce the Coast Guard identifying insignia for non-Coast Guard use must first obtain approval from the Commandant (CG-092), Attn: Commandant, U.S. Coast Guard Stop 7103, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7103.
            (Sec. 6(b)(1), 80 Stat. 937; 49 U.S.C. 1655(b)(1); 49 CFR 1.46(b))
            [CGFR 70-95, 35 FR 12541, Aug. 6, 1970, as amended by USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38428, July 7, 2014]
          
          
            § 23.15
            Coast Guard ensign.
            The Coast Guard ensign has sixteen perpendicular stripes alternate red and white, beginning with the red at the hoist. In the upper quarter, next to the hoist, is the union, being the Coat of Arms of the United States, in dark blue on a white field, half of the length of the flag, and extending down the hoist halfway. The distinctive emblem of the Coast Guard in blue and white is placed with its center on a line with the lower edge of the union and over the center of the seventh vertical red stripe from the hoist of the flag, the emblem covering a horizontal space of three stripes.
            [CGFR 57-35, 22 FR 6765, Aug. 22, 1957]
          
          
            § 23.20
            Coast Guard commission pennant.
            The Coast Guard commission pennant shall have the union part composed of thirteen blue stars in a horizontal line on a white field, one-fourth the length of the pennant; the remaining three-fourths shall consist of sixteen vertical stripes of equal width, alternate red and white, beginning with the red, and a tail piece of red about one-fifth the entire length of the pennant, ending in a swallow tail.
            [CGFR 57-35, 22 FR 6765, Aug. 22, 1957, as amended by CGFR 71-75, 36 FR 13268, July 17, 1971]
          
          
            § 23.30
            Penalty.

            Section 638(b) of Title 14 U.S.C. (63 Stat. 546) reads as follows:
            
            
              
              No vessel or aircraft without authority shall carry, hoist or display any ensign, pennant or other identifying insignia prescribed for, or intended to resemble, any ensign, pennant or other identifying insignia prescribed for Coast Guard vessels or aircraft. Each person violating this provision shall be fined not more than $5,000, or imprisoned for not more than two years, or both.
            
            [CGFR 57-35, 22 FR 6765, Aug. 22, 1957]
          
        
        
          Pt. 25
          PART 25—CLAIMS
          
            
              Subpart A—General
              Sec.
              25.101
              Purpose.
              25.103
              Information and assistance.
              25.105
              Definitions.
              25.107
              Who may present claims.
              25.109
              Insurance and other subrogated claims.
              25.111
              Action by claimant.
              25.113
              Contents of claim.
              25.115
              Evidence supporting a claim.
              25.117
              Proof of amount claimed for personal injury or death.
              25.119
              Proof of amount claimed for loss of, or damage to, property.
              25.121
              Effect of other payments to claimant.
              25.123
              Settlement and notice to claimant.
              25.125
              Appeal.
              25.127
              Reconsideration.
              25.129
              Acceptance of offer of settlement.
              25.131
              Delegation of authority.
              25.133
              Redelegation of authority.
              25.135
              Processing and settlement of claims in foreign countries.
            
            
              Subpart B—Admiralty Claims
              25.201
              Scope.
              25.203
              Claims payable.
              25.205
              Claims not payable.
              25.207
              Time limitation on claims.
            
            
              Subpart C—Federal Tort Claims
              25.301
              Scope.
              25.303
              Procedure.
            
            
              Subpart D—Military Claims
              25.401
              Scope.
              25.403
              Claims payable.
              25.405
              Claims not payable.
              25.407
              Time limitation on claims.
              25.409
              Appeal.
            
            
              Subpart E—Foreign Claims
              25.501
              Scope.
              25.503
              Proper claimants.
              25.505
              Claimants excluded.
              25.507
              Claims payable.
              25.509
              Claims not payable.
              25.511
              Time limitation on claims.
              25.513
              Amount claimed.
              25.515
              Settlement and notice to claimant.
            
            
              Subpart F—Claims Not Cognizable Under Other Law
              25.601
              Scope.
              25.603
              Claims payable.
              25.605
              Claims not payable.
              25.607
              Time limitation on claims.
              25.609
              Settlement and notice to claimant.
            
            
              Subpart G—Article 139, Uniform Code of Military Justice
              25.701
              Scope.
              25.703
              Claims payable.
              25.705
              Claims not payable.
              25.707
              Time limitation on claims.
              25.709
              Assessment limitation on claims.
            
            
              Subpart H—Pollution Removal Damage Claims
              25.801
              Scope.
              25.803
              Claims payable.
              25.805
              Claims not payable.
            
          
          
            Authority:
            14 U.S.C. 633; 49 CFR 1.45(a); 49 CFR 1.45(b); 49 CFR 1.46(b), unless otherwise noted.
          
          
            Source:
            CGD 80-033, 46 FR 27109, May 18, 1981, unless otherwise noted.
          
          
            Subpart A—General
            
              § 25.101
              Purpose.
              This subpart prescribes the requirements for the administrative settlement of claims against the United States, other than claims against the Oil Spill Liability Trust Fund under part 136 of this chapter and contract claims, but including claims arising from acts or omissions of employees of non-appropriated fund activities within the United States, its territories, and possessions.
              [USCG-2001-9286, 66 FR 33639, June 25, 2001]
            
            
              § 25.103
              Information and assistance.

              Any person who desires to file a claim against the United States Coast Guard arising out of the activities of the Coast Guard may obtain information and assistance from the Coast Guard Legal Service Command, Claims Division (LSC-5), located at 300 East Main Street, Suite 400, Norfolk, VA 23510-9100, or from Commandant (CG-0945), Attn: Office of Claims and Litigation, U.S. Coast Guard Stop 7213, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7213, or from the Commander of any Coast Guard District listed in 33 CFR Part 3.
              [CGD 87-008b, 52 FR 25217, July 6, 1987, as amended by CGD 97-023, 62 FR 33362, June 19, 1997; USCG-2001-9286, 66 FR 33639, June 25, 2001; USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38428, July 7, 2014]
            
            
              § 25.105
              Definitions.
              
                Accrual date. The day on which the alleged wrongful act or omission results in injury or damage for which a claim is made or when the claimant discovers, or in the exercise of reasonable diligence should have discovered, the alleged wrongful act or omission.
              
                Claim. A written notification of an incident accompanied by demand for the payment of a sum certain of money, other than for ordinary obligations incurred for services, supplies, or equipment.
              
                Settle. To consider, ascertain, adjust, determine, compromise (when specifically authorized by law), and dispose of a claim by disapproval or approval, in whole or in part.
              
                Settlement authority. A person authorized to settle a claim.
              [CGD 80-033, 46 FR 27109, May 18, 1981; 46 FR 29933, June 4, 1981]
            
            
              § 25.107
              Who may present claims.
              (a) General rules:
              (1) A claim for property loss or damage may be presented by anyone having an interest in the property, including an insurer or other subrogee, unless the interest is barred under § 25.109(a).
              (2) A claim for personal injury may be presented by the person injured.
              (3) A claim based on death may be presented by the executor or administrator of the decedent's estate, or any other person legally entitled to assert such a claim under local law. The claimant's status must be stated in the claim.
              (4) A claim for medical, hospital, or burial expenses may be presented by any person who by reason of family relationship has, in fact, incurred the expenses.
              (b) A joint claim must be presented in the names of and signed by, the joint claimants, and the settlement must be made payable to the joint claimants.
              (c) A claim may be presented by a duly authorized agent, legal representative or survivor, if it is presented in the name of the claimant. If the claim is not signed by the claimant, the agent, legal representative, or survivor shall indicate their title or legal capacity and provide evidence of their authority to present the claim.
              (d) Where the same claimant has a claim for damage to or loss of property and a claim for personal injury or a claim based on death arising out of the same incident, they must be combined in one claim.
            
            
              § 25.109
              Insurance and other subrogated claims.
              (a) The claims of an insured (subrogor) and an insurer (subrogee) for damages arising out of the same incident constitute a single claim. The total award of combined claims may not exceed the monetary jurisdiction of the settlement authority. If the total award of the combined claims exceeds, or is expected to exceed, a settlement authority's limits, the settlement authority is not permitted to consider either, and the claim file will be forwarded to an appropriate settlement authority.
              (b) An insured (subrogor) and an insurer (subrogee) may file a claim jointly or separately. If the insurer has fully reimbursed the insured, payment will only be made to the insurer. If separate claims are filed, the settlement will be made payable to each claimant to the extent of that claimant's undisputed interest. If joint claims are filed, the settlement will be sent to the insurer.
              (c) Each claimant shall include with a claim, a written disclosure concerning insurance coverage including:
              (1) The names and addresses of all insurers;
              (2) The kind and amount of insurance;
              (3) The policy number;

              (4) Whether a claim has been or will be presented to an insurer, and, if so, the amount of that claim; and whether the insurer has paid the claim in whole or in part, or has indicated payment will be made.
              
              (d) Each subrogee shall substantiate an interest or right to file a claim by appropriate documentary evidence and shall support the claim as to liability and measure of damages in the same manner as required of any other claimant. Documentary evidence of payment to a subrogor does not constitute evidence of liability of the United States or conclusive evidence of the amount of damages. The settlement authority makes an independent determination on the issues of fact and law based upon the evidence of record.
              (e) An insurance or other subrogated claim is not payable under Subpart E, F, or G of this part.
            
            
              § 25.111
              Action by claimant.
              (a) Form of claim. The claim must meet the requirements of § 25.113. Authorized forms are available from the offices indicated in § 25.103.
              (b) Presentation. Whenever possible, the claim must be presented to the Coast Guard Legal Service Command, Claims Division (LSC-5), located at 300 East Main Street, Suite 400, Norfolk, VA 23510-9100. If that is not possible, the claim may also be presented to:
              (1) The commanding officer of the Coast Guard unit involved;
              (2) A Coast Guard unit convenient to the claimant; or

              (3) Commandant (CG-0945), Attn: Office of Claims and Litigation, U.S. Coast Guard Stop 7213, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7213.
              
              
                Note to paragraph (b):
                In a foreign country, where there is no Coast Guard unit, the claim is considered presented to the Coast Guard if it is presented to the military attache of any United States embassy or consulate or to the commanding officer of any unit of the armed services of the United States.
              
              
              (c) Time. The time limits for presenting claims are contained in the following subparts addressing particular claim statutes.
              [CGD 80-033, 46 FR 27109, May 18, 1981, as amended by CGD 87-008b, 52 FR 25217, July 6, 1987; CGD 97-023, 62 FR 33362, June 19, 1997; USCG-2001-9286, 66 FR 33639, June 25, 2001; USCG-2009-0416, 74 FR 27437, June 10, 2009; USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38428, July 7, 2014]
            
            
              § 25.113
              Contents of claim.
              (a) A claim under the Federal Tort Claims Act must be presented using Standard Form 95, Claim for Damage, Injury, or Death.
              (b) A claim under any other Act may be presented using Standard Form 95. Any claim which is not presented using Standard Form 95 shall include:
              (1) The identity of the department, agency, or activity whose act or omission gave rise to the claim;
              (2) The full name and mailing address of the claimant. If this mailing address is not claimant's residence, the claimant shall also include residence address;
              (3) The date, time, and place of the incident giving rise to the claim;
              (4) The amount claimed, supported by independent evidence of property damage or loss, personal injury, or death, as applicable;
              (5) A detailed description of the incident giving rise to the claim;
              (6) A description of any property damage or loss, including the identity of the owner, if other than the claimant, as applicable;
              (7) The nature and extent of the injury, as applicable;
              (8) The full name, title, if any, and address of any witness to the incident and a brief statement of the witness' knowledge of the incident;
              (9) A description of any insurance carried by the claimant or owner of the property and the status of any insurance claim arising from the incident; and
              (10) An agreement by the claimant to accept the total amount claimed in full satisfaction and final settlement of the claim.
              (c) A claimant or duly authorized agent or legal representative must sign in ink a claim and any amendment to that claim. If the person's signature does not include the first name, middle initial, if any, and surname, that information must be included in the claim. A married woman must sign her claim in her given name, e.g., “Mary A. Doe,” rather than “Mrs. John Doe.”
            
            
              § 25.115
              Evidence supporting a claim.

              The claimant shall present independent evidence to support a claim. This evidence may include, if available, statements of witnesses, accident or casualty reports, photographs and drawings.
            
            
              § 25.117
              Proof of amount claimed for personal injury or death.
              The following evidence must be presented when appropriate:
              (a) Itemized medical, hospital, and burial bills.
              (b) A written report by the attending physician including:
              (1) The nature and extent of the injury and the treatment,
              (2) The necessity and reasonableness of the various medical expenses incurred,
              (3) Duration of time injuries prevented or limited employment,
              (4) Past, present, and future limitations on employment,
              (5) Duration and extent of pain and suffering and of any disability or physical disfigurement,
              (6) A current prognosis,
              (7) Any anticipated medical expenses, and

              (8) Any past medical history of the claimant relevant to the particular injury alleged.
              
              
                Note:
                An examination by an independent medical facility or physician may be required to provide independent medical evidence against which to evaluate the written report of the claimant's physician. The settlement authority determines the need for this examination, makes mutually convenient arrangements for such an examination, and bears the costs thereof.
              
              
              (c) All hospital records or other medical documents from either this injury or any relevant past injury.
              (d) If the claimant is employed, a written statement by the claimant's employer certifying the claimant's:
              (1) Age,
              (2) Occupation,
              (3) Hours of employment,
              (4) Hourly rate of pay or weekly salary,
              (5) Time lost from work as a result of the incident, and
              (6) Claimant's actual period of employment, full-time or part-time, and any effect of the injury upon such employment to support claims for lost earnings.
              (e) If the claimant is self-employed, written statements, or other evidence showing:
              (1) The amount of earnings actually lost, and
              (2) The Federal tax return if filed for the three previous years.
              (f) If the claim arises out of injuries to a person providing services to the claimant, statement of the cost necessarily incurred to replace the services to which claimant is entitled under law.
            
            
              § 25.119
              Proof of amount claimed for loss of, or damage to, property.
              The following evidence must be presented when appropriate:
              (a) For each particular lost item, evidence of its value such as a bill of sale and a written appraisal, or two written appraisals, from separate disinterested dealers or brokers, market quotations, commercial catalogs, or other evidence of the price at which like property can be obtained in the community. The settlement authority may waive these requirements when circumstances warrant. The cost of any appraisal may be included as an element of damage if not deductible from any bill submitted to claimant.
              (b) For each particular damaged item which can be economically repaired, evidence of cost of repairs such as a receipted bill and one estimate, or two estimates, from separate disinterested repairmen. The settlement authority may waive these requirements when circumstances warrant. The cost of any estimate may be included as an element of damage if not deductible from any repair bill submitted to claimant.
              (c) For any claim which may result in payment in excess of $20,000.00, a survey or appraisal shall be performed as soon as practicable after the damage accrues, and, unless waived in writing, shall be performed jointly with a government representative.
              (d) If the item is so severely damaged that it cannot be economically repaired or used, it shall be treated as a lost item.

              (e) If a claim includes loss of earnings or use during repairs to the damaged property, the following must also be furnished and supported by competent evidence:
              
              (1) The date the property was damaged;
              (2) The name and location of the repair facility;
              (3) The beginning and ending dates of repairs and an explanation of any delay between the date of damage and the beginning date;
              (4) A complete description of all repairs performed, segregating any work performed for the owner's account and not attributable to the incident involved, and the costs thereof;
              (5) The date and place the property was returned to service after completion of repairs, and an explanation, if applicable, of any delay;
              (6) Whether or not a substitute for the damaged property was available. If a substitute was used by the claimant during the time of repair, an explanation of the necessity of using the substitute, how it was used, and for how long, and the costs involved. Any costs incurred that would have been similarly incurred by the claimant in using the damaged property must be identified;
              (7) Whether or not during the course of undergoing repairs the property would have been used, and an explanation submitted showing the identity of the person who offered that use, the terms of the offer, time of prospective service, and rate of compensation; and
              (8) If at the time of damage the property was under charter or hire, or was otherwise employed, or would have been employed, the claimant shall submit a statement of operating expenses that were, or would have been, incurred. This statement shall include wages and all bonuses which would have been paid, the value of fuel and the value of consumable stores, separately stated, which would have been consumed, and all other costs of operation which would have been incurred including, but not limited to, license and parking fees, personnel expenses, harbor fees, wharfage, dockage, shedding, stevedoring, towage, pilotage, inspection, tolls, lockage, anchorage and moorage, grain elevation, storage, and customs fees.
              (f) For each item which is lost, actual or constructive, proof of ownership.
            
            
              § 25.121
              Effect of other payments to claimant.
              The total amount to which the claimant may be entitled is normally computed as follows:
              (a) The total amount of the loss, damage, or personal injury suffered for which the United States is liable, less any payment the claimant has received from the following sources:
              (1) The military member or civilian employee who caused the incident;
              (2) The military member's or civilian employee's insurer; and
              (3) Any joint tort-feasor or insurer.
              (b) No deduction is generally made for any payment the claimant has received by way of voluntary contributions, such as donations of charitable organizations.
            
            
              § 25.123
              Settlement and notice to claimant.
              (a) If the settlement authority determines that the full amount claimed should be paid, the settlement authority forwards the claim to the disbursing officer for payment. If the time involved in settling the claim has been extensive, the settlement authority notifies the claimant.
              (b) If the settlement authority determines that less than the full amount claimed should be paid, the settlement authority:
              (1) Notifies the claimant in writing of the proposed settlement.
              (2) Obtains from the claimant written acceptance and release for payment of the claim in the reduced amount.
              (3) Advises the claimant, in the event claimant does not desire to accept the offer, to reply within 45 days giving reasons for rejection.
              (4) Except upon a showing of good cause for delay in accepting a proposed settlement within 45 days, treats the non-acceptance as a rejection. Rejection by a claimant of an offer of settlement renders the offer void.

              (5) If a claimant rejects a proposed settlement or fails to reply within 45 days, the settlement authority may make further efforts to settle the claim. When the settlement authority determines that further efforts to settle the claim are not warranted, the settlement authority notifies the claimant in writing by registered or certified mail, return receipt requested, that the claim has been denied because the amount claimed is excessive.
              (c) If the claim is denied, the settlement authority notifies the claimant in writing by registered or certified mail, return receipt requested.
            
            
              § 25.125
              Appeal.
              The final denial of a claim by a settlement authority or a partial approval by a settlement authority is not subject to appeal except under the procedures prescribed for Military Claims in Subpart D of this part.
            
            
              § 25.127
              Reconsideration.
              (a) The settlement authority may reconsider a claim upon the authority's own initiative or upon request of the claimant or someone acting on the claimant's behalf.
              (b) A request for reconsideration must be in writing and include the legal or factual grounds for the relief requested.
              (c) Following any investigation or other action deemed necessary for reconsideration of the original action, the settlement authority reconsiders the claim and if warranted attempts to settle it. When further settlement efforts appear unwarranted, the settlement authority notifies the claimant in writing by certified or registered mail, return receipt requested, that the relief requested is denied.
              (d) For the effect of reconsideration under the Federal Tort Claims Act see 28 CFR Part 14.
            
            
              § 25.129
              Acceptance of offer of settlement.
              Claimant's acceptance of an offer of settlement is a complete release of any claim against the United States and against the military or civilian personnel of the Coast Guard whose act or omission gave rise to the claim.
            
            
              § 25.131
              Delegation of authority.
              (a) The Chief Counsel is delegated the following authority:
              (1) To carry out the functions of the Secretary and to exercise the Commandant's authority as commanding officer for all Coast Guard personnel in regard to claims brought under Article 139, Uniform Code of Military Justice (10 U.S.C. 939);
              (2) To carry out the functions of an officer designated by the Secretary under the so-called “Foreign Claims Act”, as amended (10 U.S.C. 2734);
              (3) To request that the Department of Defense pay any meritorious claims arising under International Agreements in accordance with Title 10 U.S.C. 2734a and 2734b;
              (4) To carry out the functions of the Secretary under the Act of October 9, 1962, as amended (10 U.S.C. 2737);
              (5) To carry out the functions of the Secretary under the Act of August 16, 1937, as amended (14 U.S.C. 642);
              (6) To carry out the functions of the Secretary under the Act of June 15, 1936, as amended (14 U.S.C. 646);
              (7) To carry out the functions of the Secretary under the Act of August 4, 1949, as amended (14 U.S.C. 647);
              (8) To carry out the functions of the Secretary under the Act of February 19, 1941, as amended (14 U.S.C. 830);
              (9) To carry out the functions of the head of a Federal agency's designee under the Federal Tort Claims Act, as amended (28 U.S.C. 2672);
              (10) To carry out the functions of the head of an agency under the Military Personnel and Civilian Employees' Claims Act, as amended (31 U.S.C. 3721);
              (11) To carry out the functions of the head of an agency under the Federal Claims Collection Act of 1966, as amended (31 U.S.C. 3711);
              (12) To carry out the functions of the head of the department under the Federal Medical Care Recovery Act (42 U.S.C. 2651-2653);
              (13) To review and approve for payment any voucher for payment of a claim for $25 or less the authority for payment of which is questioned by a certifying or disbursing officer;

              (14) To establish procedures consistent with the applicable statutes and regulations for the administration of all claims.
              
              
                Note:
                Under the Military Claims Act (10 U.S.C. 2733), the Secretary has authorized the Chief Counsel to settle and pay claims, see 49 CFR 1.46(j).
              

              (b) The Director of Finance and Procurement is delegated the authority to carry out the functions of the head of an agency under the Federal Claims Collection Act of 1966, as amended (31 U.S.C. 3711).
              [CGD 80-033, 46 FR 27109, May 18, 1981, as amended by CGD 82-112, 48 FR 4773, Feb. 3, 1983; USCG-2001-9286, 66 FR 33639, June 25, 2001]
            
            
              § 25.133
              Redelegation of authority.
              The authority delegated in § 25.131 and in 49 CFR 1.46(j) to the Chief Counsel may, unless otherwise limited, be redelegated in whole or in part to settlement authorities established by the Chief Counsel. Information concerning current settlement authorities is available from the offices indicated in § 25.103.
            
            
              § 25.135
              Processing and settlement of claims in foreign countries.
              (a) In certain countries, the Department of Defense has assigned single-service responsibility for the settlement of claims arising under the Foreign Claims Act, Military Claims Act, Nonscope of Employment Claims Act, Federal Medical Care Recovery Act, and Federal Claims Collection Act.
              (b) In a country where single-service claims responsibility has been assigned, claims against the United States cognizable under the acts referenced in paragraph (a) of this section are processed and settled by the service assigned responsibility.
              (c) A list of countries assigned to a single-service is available from the military attache at any United States embassy or consulate.
              (d) In a country not assigned to a single-service, the rules for presenting claims may be found in § 25.111, and the claim will be settled by the Coast Guard.
            
          
          
            Subpart B—Admiralty Claims
            
              Authority:
              14 U.S.C. 646; 14 U.S.C. 633; 49 CFR 1.46(b).
            
            
              § 25.201
              Scope.
              This subpart prescribes the requirements for the administrative settlement of maritime tort claims against the United States for death, personal injury, damage to or loss of property caused by a vessel or other property in the service of the Coast Guard, or a maritime tort committed by an agent of the Coast Guard, and for claims for towage and salvage services rendered to a Coast Guard vessel or property.
            
            
              § 25.203
              Claims payable.
              A claim is payable under this subpart if it is:
              (a) A claim for death, personal injury, damage to or loss of real or personal property arising from a maritime tort caused by an agent or employee of the Coast Guard, or a vessel or other property in the service of the Coast Guard, including an auxiliary facility operated under specific orders and acting within the scope of such orders; or
              (b) A claim for compensation for towage and salvage services rendered to a vessel in the service of the Coast Guard or to other property under the jurisdiction of the Coast Guard.
            
            
              § 25.205
              Claims not payable.
              A claim is not payable under this subpart if it:
              (a) Results from action by an enemy, or directly or indirectly from an act of the armed services of the United States in combat;
              (b) Is purely contractual in nature;
              (c) Is for death or personal injury of a United States employee for whom benefits are provided under the Federal Employees' Compensation Act, or any other system of compensation where contribution is made or insurance premiums paid directly or indirectly by the United States on behalf of the injured employee;
              (d) Is one for which a foreign country is responsible under Article VIII of the Agreement Regarding the Status of Forces of Parties to the North Atlantic Treaty, or other similar treaty agreement;
              (e) Arises from private or domestic obligations as distinguished from governmental transactions; or
              (f) Is for damage to or loss of personal property of military personnel or civilian employees which is cognizable under the Military Personnel and Civilian Employees' Claims Act, as amended.
            
            
              § 25.207
              Time limitation on claims.

              (a) A settlement authority may administratively settle and approve a claim for final payment within two years from the date that the cause of action accrues. Otherwise, the claim is barred. This two-year period is not extended by presenting a claim nor by negotiations or correspondence. The existence of an administrative claim does not extend the two year statute of limitations in 46 U.S.C. 745.
              (b) If a complaint is filed in a Federal District Court before the expiration of the two-year period, an administrative settlement may be negotiated by the settlement authority only with the consent of the Department of Justice. Payment is made upon final dismissal of the complaint.
            
          
          
            Subpart C—Federal Tort Claims
            
              Authority:
              28 U.S.C. 2672; 28 CFR 14.11; 49 CFR 1.45(a)(2); 49 CFR 1.45(a)(3).
            
            
              § 25.301
              Scope.
              This subpart prescribes the requirements for the administrative settlement of claims against the United States arising out of Coast Guard activities under the Federal Tort Claims Act.
            
            
              § 25.303
              Procedure.
              A claim shall be presented and processed in accordance with 28 CFR Part 14. Should there be a conflict between the provisions of 33 CFR Part 25, Subpart A and the Department of Justice regulations in 28 CFR Part 14, the Department of Justice regulations govern.
            
          
          
            Subpart D—Military Claims
            
              Authority:
              10 U.S.C. 2733; 49 CFR 1.46(j).
            
            
              § 25.401
              Scope.
              This subpart prescribes the requirements for the administrative settlement of claims against the United States arising out of the activities of the Coast Guard under the Military Claims Act.
            
            
              § 25.403
              Claims payable.
              A claim arising at any place caused by military personnel or civilian employees of the Coast Guard acting within the scope of their employment, or otherwise incident to noncombat activities of the Coast Guard, whether or not negligence or intentional tort is shown, is payable under this subpart for:
              (a) Damage to or loss of real property, including damage or loss incident to the use and occupancy of real property by the Coast Guard;
              (b) Damage to or loss of personal property, including property bailed to the Coast Guard;
              (c) Damage to or loss of registered or insured mail while the mail is in the possession of the Coast Guard even though damaged or lost by criminal act; or
              (d) Death or personal injury.
            
            
              § 25.405
              Claims not payable.
              A claim is not payable under this subpart if it:
              (a) Results from action by an enemy or directly or indirectly from an act of the armed services of the United States in combat;
              (b) Is purely contractual in nature;
              (c) Results wholly or partly from the negligent or wrongful act of the claimant, claimant's agent, or claimant's employee, unless comparative negligence is applicable under local law;
              (d) Is for death or personal injury of a United States employee for whom benefits are provided under the Federal Employees' Compensation Act, Longshoremen's and Harbor Workers' Compensation Act, or any other system of compensation where contribution is made or insurance premiums paid directly or indirectly by the United States on behalf of the injured employee;
              (e) Is cognizable under Subpart C or E of this part;
              (f) Is for reimbursement for medical, hospital, or burial services furnished at the expense of the United States;
              (g) Is one of the following exceptions to the Federal Tort Claims Act, 28 U.S.C. 2680 (a), (b), (e), (f), (h), or (j). (However, a claim falling within the exception contained in 28 U.S.C. 2680 (b) is payable when not prohibited by paragraph (i) of this section.);

              (h) Results from a specific risk which the claimant assumed in writing before the incident giving rise to the claim;
              
              (i) Is for damage to or loss of a letter or postal matter while in the possession of the Postal Service;
              (j) Is for rent, or other payments involving the acquisition, use, possession, or disposition of real property or interests therein by and for the Coast Guard except as provided in § 25.403(a);
              (k) Is for the taking of private property by trespass except for actual physical damage; or
              (l) Is for personal injury or death of a member or civilian employee of the armed services of the U.S. whose death or injury was incident to service.
              [CGD 80-033, 46 FR 27109, May 18, 1981, as amended by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 25.407
              Time limitation on claims.
              (a) A claim may be settled only if presented in writing within two years after it accrues, except that if it accrues in time of war or armed conflict, or if war or armed conflict intervenes within two years after it accrues, and if good cause is shown, the claim may be presented not more than two years after the termination of the war or armed conflict.
              (b) For the purposes of this section, a war or armed conflict is one in which an armed service of the United States is engaged. The dates of commencement and termination of an armed conflict will be as established by concurrent resolution of Congress or by determination of the President.
            
            
              § 25.409
              Appeal.
              (a) A claimant may submit an appeal, in writing, through the settlement authority disapproving the claim or approving the claim in part.
              (1) The appeal shall set forth fully the legal or factual bases asserted as grounds for the appeal; and
              (2) The appeal is permitted only if it is postmarked within 45 days after receipt of (i) notice of disapproval of the claim or (ii) offer of settlement in a reduced amount.
              (b) The disapproval of a claim is final unless the claimant submits a request for reconsideration or an appeal in writing.
              (c) Upon receipt of an appeal, the settlement authority examines it and forwards it with the claim file, opinions, and recommendations to the next higher settlement authority.
            
          
          
            Subpart E—Foreign Claims
            
              Authority:
              10 U.S.C. 2734; 49 CFR 1.46(b).
            
            
              § 25.501
              Scope.
              This subpart prescribes the requirements for the administrative settlement of claims against the United States by a foreign country, political subdivision or inhabitant thereof, for death, personal injury, damage to or loss of property occurring outside the United States, its territories, commonwealths, or possessions, caused by a military member or civilian employee of the Coast Guard, or otherwise incident to noncombat activities of the Coast Guard.
            
            
              § 25.503
              Proper claimants.
              (a) The claimant, or the decedent in a death case, must have been an inhabitant of a foreign country at the time of the incident giving rise to the claim and must not be otherwise excluded by § 25.505. It is not necessary that a claimant be a citizen of, or legal domiciliary of the foreign country.
              (b) A corporation or other organization doing business in a foreign country on a permanent basis may qualify as a proper claimant although organized under United States law.
              (c) The government of a foreign country or a political subdivision thereof is a proper claimant unless excluded by waiver provisions of applicable international agreements.
            
            
              § 25.505
              Claimants excluded.
              (a) Civilian employees of the United States and members of the armed services of the United States and their dependents, who are in a foreign country primarily because of their own or their sponsor's duty status.
              (b) Other citizens of the United States, its territories, commonwealths, or possessions, unless they can establish their status as inhabitants of the foreign country.
              (c) An insurer or other subrogee.
            
            
              
              § 25.507
              Claims payable.
              (a) A claim is payable under this subpart if it was incident to a noncombat activity of the Coast Guard or was caused by:
              (1) A military member of the Coast Guard;
              (2) A civilian employee of the Coast Guard who is not a national of the country in which the incident occurred; or
              (3) A civilian employee of the Coast Guard who is a national of the country in which the incident occurred if:
              (i) The employee was within the scope of employment, or
              (ii) An employer or owner of the property involved would be liable under local law.
              (b) The fact that the act giving rise to a claim may constitute a crime does not, by itself, bar relief.
              (c) Local law or custom pertaining to contributory or comparative negligence, and to joint tort-feasors, are applied to the extent practicable.
            
            
              § 25.509
              Claims not payable.
              A claim is not payable under this subpart if it:
              (a) Results from action by an enemy or directly or indirectly from an act of the armed services of the United States in combat;
              (b) Is purely contractual in nature;
              (c) Is for death or personal injury of a United States employee for whom benefits are provided under the Federal Employees' Compensation Act, the Longshoremen's and Harbor Workers' Compensation Act, or any other system of compensation where contribution is made or insurance premiums paid directly or indirectly by the United States on behalf of the injured employee;
              (d) Is one for which a foreign country is responsible under Article VIII of the Agreement Regarding the Status of Forces of Parties to the North Atlantic Treaty, or other similar treaty agreement;
              (e) Arises from private or domestic obligations as distinguished from governmental transactions;
              (f) Is a bastardy claim; or
              (g) Involves a patent or copyright infringement.
            
            
              § 25.511
              Time limitation on claims.
              A claim may be settled only if presented in writing within two years after it accrues. Under appropriate circumstances, a claim presented orally may be considered.
            
            
              § 25.513
              Amount claimed.
              The claimant shall state the amount claimed in the currency of the country where the incident occurred or where the claimant resided at the time of the incident.
            
            
              § 25.515
              Settlement and notice to claimant.
              If a claim is determined to be meritorious in any amount, a written acceptance and release or a claim settlement agreement shall be signed by the claimant before payment. The release executed by the claimant shall release the United States and also release the tort-feasor or the person who occasioned the damage, injury, or death.
            
          
          
            Subpart F—Claims Not Cognizable Under Other Law
            
              Authority:
              10 U.S.C. 2737; 49 CFR 1.45(a)(2).
            
            
              § 25.601
              Scope.
              This subpart prescribes the requirements for the administrative settlement of claims against the United States under 10 U.S.C. 2737 incident to use of property of the United States and not cognizable under other law.
            
            
              § 25.603
              Claims payable.
              A claim for death, personal injury, or damage to or loss of real or personal property under this subpart is payable when caused by a military member or a civilian employee of the Coast Guard:
              (a) Incident to the use of a vehicle of the United States at any place; or
              (b) Incident to the use of any other property of the United States on a government installation.
            
            
              § 25.605
              Claims not payable.
              A claim is not payable under this subpart if it:

              (a) Is legally recoverable by the claimant under a compensation statute or an insurance policy;
              
              (b) Results wholly or partly from the negligent or wrongful act of the claimant, claimant's agent or employee;
              (c) Is a subrogated claim;
              (d) Is cognizable under any other provision of law or regulation administered by the Coast Guard; or
              (e) Is for any element of damage pertaining to death or personal injury, other than the cost of reasonable medical, hospital, and burial expenses actually incurred and not otherwise furnished or paid by the United States.
            
            
              § 25.607
              Time limitation on claims.
              A claim may be settled only if presented in writing within two years after it accrues.
            
            
              § 25.609
              Settlement and notice to claimant.
              If a claim is determined to be meritorious in any amount, the claimant must sign a written acceptance and release or a claim settlement agreement before payment. Although larger claims may be considered, no claim may be approved or paid in an amount that exceeds $1,000.00.
            
          
          
            Subpart G—Article 139, Uniform Code of Military Justice
            
              Authority:
              10 U.S.C. 939; 49 CFR 1.46(b).
            
            
              § 25.701
              Scope.
              This subpart prescribes the requirements for the administrative settlement of claims under Article 139, Uniform Code of Military Justice, 10 U.S.C. 939, against military members of the Coast Guard for damage to property willfully caused by them or loss of property wrongfully taken by them.
            
            
              § 25.703
              Claims payable.
              A claim for damage to or loss of real or personal property caused by a military member of the Coast Guard is payable under this subpart when the damage or loss results from:
              (a) Willful or intentional acts;
              (b) Wrongful taking; or
              (c) Riotous, violent, and reckless conduct or acts of depredation by an individual or group that evidences willfulness.
            
            
              § 25.705
              Claims not payable.
              A claim is not payable under this subpart if it:
              (a) Is for death or personal injury;
              (b) Results wholly or partly from the grossly negligent, or reckless act of the claimant, claimant's agent or employee;
              (c) Is a subrogated claim;
              (d) Is for damage to or loss of property owned by the United States or property of a Nonappropriated Fund Activity;
              (e) Results from negligence;
              (f) Is for indirect or remote damages;
              (g) Is for damage to or loss of property resulting from the act or omission of a member of the Coast Guard acting within the scope of the member's employment;
              (h) Extends to damage or loss that results from the owner's failure to mitigate damages; or
              (i) Has been paid by a third party.
            
            
              § 25.707
              Time limitation on claims.
              A claim may be settled only if presented within 90 days after it accrues unless good cause is shown for the delay.
            
            
              § 25.709
              Assessment limitation on claims.
              A claim is permitted in any amount; however, this subpart prohibits any assessment that exceeds one-half of one month's basic pay against the pay of any offender.
            
          
          
            Subpart H—Pollution Removal Damage Claims
            
              Authority:
              33 U.S.C. 1321(j)(1)(A); 33 U.S.C. 1321(1); E.O. 11735, sec. 5 (a), (b)(3); 49 CFR 1.46(m).
            
            
              § 25.801
              Scope.
              This subpart prescribes the requirements for the administrative settlement of claims against the United States for damage to or loss of property resulting from containment or removal activities during Phase III or IV of the National Contingency Plan, under the Federal Water Pollution Control Act, as amended. 33 U.S.C. 1321.
            
            
              
              § 25.803
              Claims payable.
              A claim for damage to or loss of real or personal property is payable under this subpart if:
              (a) Caused by the United States, its employees, agents or contractors during containment, countermeasures, cleanup, mitigation, and disposal activities under the National Contingency Plan; and
              (b) In the exercise of care reasonable under the circumstances, the incident giving rise to the claim was necessary and the damage unavoidable.
            
            
              § 25.805
              Claims not payable.
              A claim is not payable under this subpart if it:
              (a) Is for death or personal injury; or
              (b) Arises out of activities to contain or remove a discharge of oil or other hazardous polluting substance from a United States or foreign public vessel or federally controlled facility.
            
          
        
        
          Pt. 26
          PART 26—VESSEL BRIDGE-TO-BRIDGE RADIOTELEPHONE REGULATIONS
          
            Sec.
            26.01
            Purpose.
            26.02
            Definitions.
            26.03
            Radiotelephone required.
            26.04
            Use of the designated frequency.
            26.05
            Use of radiotelephone.
            26.06
            Maintenance of radiotelephone; failure of radiotelephone.
            26.07
            Communications.
            26.08
            Exemption procedures.
            26.09
            List of exemptions.
          
          
            Authority:
            14 U.S.C. 2, 33 U.S.C. 1201-1208; Pub. L. 107-295, 116 Stat. 2064; Department of Homeland Security Delegation No. 0170.1; Rule 1, International Regulations for the Prevention of Collisions at Sea.
          
          
            Source:
            CGD 71-114R, 37 FR 12720, June 28, 1972, unless otherwise noted.
          
          
            § 26.01
            Purpose.
            (a) The purpose of this part is to implement the provisions of the Vessel Bridge-to-Bridge Radiotelephone Act. This part:
            (1) Requires the use of the vessel bridge-to-bridge radiotelephone;
            (2) Provides the Coast Guard's interpretation of the meaning of important terms in the Act;
            (3) Prescribes the procedures for applying for an exemption from the Act and the regulations issued under the Act and a listing of exemptions.
            (b) Nothing in this part relieves any person from the obligation of complying with the rules of the road and the applicable pilot rules.
          
          
            § 26.02
            Definitions.
            For the purpose of this part and interpreting the Act:
            
              Act means the “Vessel Bridge-to-Bridge Radiotelephone Act”, 33 U.S.C. sections 1201-1208;
            
              Length is measured from end to end over the deck excluding sheer;
            
              Power-driven vessel means any vessel propelled by machinery; and
            
              Secretary means the Secretary of the Department in which the Coast Guard is operating;
            
              Territorial sea means all waters as defined in § 2.22(a)(1) of this chapter.
            
              Towing vessel means any commercial vessel engaged in towing another vessel astern, alongside, or by pushing ahead.
            
              Vessel Traffic Services (VTS) means a service implemented under Part 161 of this chapter by the United States Coast Guard designed to improve the safety and efficiency of vessel traffic and to protect the environment. The VTS has the capability to interact with marine traffic and respond to traffic situations developing in the VTS area.
            
              Vessel Traffic Service Area or VTS Area means the geographical area encompassing a specific VTS area of service as described in Part 161 of this chapter. This area of service may be subdivided into sectors for the purpose of allocating responsibility to individual Vessel Traffic Centers or to identify different operating requirements.
            
            
              Note:

              Although regulatory jurisdiction is limited to the navigable waters of the United States, certain vessels will be encouraged or may be required, as a condition of port entry, to report beyond this area to facilitate traffic management within the VTS area.
            
            (Rule 1, International Regulations for Preventing Collisions at Sea, 1972 (as rectified); E.O. 11964 (14 U.S.C. 2); 49 CFR 1.46(b))
            [CGD 71-114R, 37 FR 12720, June 28, 1972, as amended by CGD 77-118a, 42 FR 35784, July 11, 1977; CGD 90-020, 59 FR 36322, July 15, 1994; USCG-2001-9044, 68 FR 42601, July 18, 2003]
          
          
            § 26.03
            Radiotelephone required.
            (a) Unless an exemption is granted under § 26.09 and except as provided in paragraph (a)(4) of this section, this part applies to:
            (1) Every power-driven vessel of 20 meters or over in length while navigating;
            (2) Every vessel of 100 gross tons and upward carrying one or more passengers for hire while navigating;
            (3) Every towing vessel of 26 feet or over in length while navigating; and
            (4) Every dredge and floating plant engaged in or near a channel or fairway in operations likely to restrict or affect navigation of other vessels except for an unmanned or intermittently manned floating plant under the control of a dredge.
            (b) Every vessel, dredge, or floating plant described in paragraph (a) of this section must have a radiotelephone on board capable of operation from its navigational bridge, or in the case of a dredge, from its main control station, and capable of transmitting and receiving on the frequency or frequencies within the 156-162 Mega-Hertz band using the classes of emissions designated by the Federal Communications Commission for the exchange of navigational information.
            (c) The radiotelephone required by paragraph (b) of this section must be carried on board the described vessels, dredges, and floating plants upon the navigable waters of the United States.
            (d) The radiotelephone required by paragraph (b) of this section must be capable of transmitting and receiving on VHF FM channel 22A (157.1 MHz).
            (e) While transiting any of the following waters, each vessel described in paragraph (a) of this section also must have on board a radiotelephone capable of transmitting and receiving on VHF FM channel 67 (156.375 MHz):
            (1) The lower Mississippi River from the territorial sea boundary, and within either the Southwest Pass safety fairway or the South Pass safety fairway specified in 33 CFR 166.200, to mile 242.4 AHP (Above Head of Passes) near Baton Rouge;
            (2) The Mississippi River-Gulf Outlet from the territorial sea boundary, and within the Mississippi River-Gulf outlet Safety Fairway specified in 33 CFR 166.200, to that channel's junction with the Inner Harbor Navigation Canal; and
            (3) The full length of the Inner Harbor Navigation Canal from its junction with the Mississippi River to that canal's entry to Lake Pontchartrain at the New Seabrook vehicular bridge.

            (f) In addition to the radiotelephone required by paragraph (b) of this section, each vessel described in paragraph (a) of this section while transiting any waters within a Vessel Traffic Service Area, must have on board a radiotelephone capable of transmitting and receiving on the VTS designated frequency in Table 161.12(c) (VTS and VMRS Centers, Call Signs/MMSI, Designated Frequencies, and Monitoring Areas).
            
            
              Note:
              A single VHF-FM radio capable of scanning or sequential monitoring (often referred to as “dual watch” capability) will not meet the requirements for two radios.
            
            [CGD 91-046, 57 FR 14485, Apr. 21, 1992; 57 FR 21740, May 22, 1992, as amended by CGD 90-020, 59 FR 36322, July 15, 1994; CGD 95-033, 60 FR 28328, May 31, 1995; CGD 92-052, 61 FR 45325, Aug. 29, 1996; CGD-1999-6141, 64 FR 69635, Dec. 14, 1999; USCG-2003-14757, 68 FR 39364, July 1, 2003]
          
          
            § 26.04
            Use of the designated frequency.
            (a) No person may use the frequency designated by the Federal Communications Commission under section 8 of the Act, 33 U.S.C. 1207(a), to transmit any information other than information necessary for the safe navigation of vessels or necessary tests.

            (b) Each person who is required to maintain a listening watch under section 5 of the Act shall, when necessary, transmit and confirm, on the designated frequency, the intentions of his vessel and any other information necessary for the safe navigation of vessels.
            (c) Nothing in these regulations may be construed as prohibiting the use of the designated frequency to communicate with shore stations to obtain or furnish information necessary for the safe navigation of vessels.
            (d) On the navigable waters of the United States, channel 13 (156.65 MHz) is the designated frequency required to be monitored in accordance with § 26.05(a) except that in the area prescribed in § 26.03(e), channel 67 (156.375 MHz) is the designated frequency.
            (e) On those navigable waters of the United States within a VTS area, the designated VTS frequency is an additional designated frequency required to be monitored in accordance with § 26.05.
            (85 Stat. 164; 33 U.S.C. 1201-1208; 49 CFR 1.46(n)(2))
            [CGD 71-114R, 37 FR 12720, June 28, 1982, as amended by CGD 83-036, 48 FR 30107, June 30, 1983; CGD 91-046, 57 FR 14486, Apr. 21, 1992; 57 FR 21741, May 22, 1992; CGD 90-020, 59 FR 36323, July 15, 1994; CGD 95-033, 60 FR 28329, May 31, 1995]
          
          
            § 26.05
            Use of radiotelephone.
            Section 5 of the Act states that the radiotelephone required by this Act is for the exclusive use of the master or person in charge of the vessel, or the person designated by the master or person in charge to pilot or direct the movement of the vessel, who shall maintain a listening watch on the designated frequency. Nothing herein shall be interpreted as precluding the use of portable radiotelephone equipment to satisfy the requirements of this act.
            [CGD 93-072, 59 FR 39963, Aug. 5, 1994]
          
          
            § 26.06
            Maintenance of radiotelephone; failure of radiotelephone.
            Section 6 of the Act states:
            
            
              (a) Whenever radiotelephone capability is required by this Act, a vessel's radiotelephone equipment shall be maintained in effective operating condition. If the radiotelephone equipment carried aboard a vessel ceases to operate, the master shall exercise due diligence to restore it or cause it to be restored to effective operating condition at the earliest practicable time. The failure of a vessel's radiotelephone equipment shall not, in itself, constitute a violation of this Act, nor shall it obligate the master of any vessel to moor or anchor his vessel; however, the loss of radiotelephone capability shall be given consideration in the navigation of the vessel.
            
          
          
            § 26.07
            Communications.
            No person may use the services of, and no person may serve as, a person required to maintain a listening watch under section 5 of the Act, 33 U.S.C. 1204, unless the person can communicate in the English language.
            [CGD 90-020, 59 FR 36323, July 15, 1994, as amended by CGD 95-033, 60 FR 28329, May 31, 1995]
          
          
            § 26.08
            Exemption procedures.
            (a) The Commandant has redelegated to the Assistant Commandant for Prevention Policy, U.S. Coast Guard Headquarters, with the reservation that this authority shall not be further redelegated, the authority to grant exemptions from provisions of the Vessel Bridge-to-Bridge Radiotelephone Act and this part.
            (b) Any person may petition for an exemption from any provision of the Act or this part;
            (c) Each petition must be submitted in writing to Commandant (CG-DCO-D), Attn: Deputy for Operations Policy and Capabilities, U.S. Coast Guard Stop 7318, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7318, and must state:
            (1) The provisions of the Act or this part from which an exemption is requested; and
            (2) The reasons why marine navigation will not be adversely affected if the exemption is granted and if the exemption relates to a local communication system how that system would fully comply with the intent of the concept of the Act but would not conform in detail if the exemption is granted.
            [CGD 71-114R, 37 FR 12720, June 28, 1972, as amended by CGD 73-256, 39 FR 9176, Mar. 8, 1974; CGD 88-052, 53 FR 25119, July 1, 1988; CGD 95-057, 60 FR 34150, June 30, 1995; CGD 96-026, 61 FR 33663, June 28, 1996; CGD 97-023, 62 FR 33362, June 19, 1997; USCG-2002-12471, 67 FR 41331, June 18, 2002; USCG-2010-0351, 75 FR 36278, June 25, 2010; USCG-2014-0410, 79 FR 38428, July 7, 2014; USCG-2018-0874, 84 FR 30877, June 28, 2019]
          
          
            
            § 26.09
            List of exemptions.

            (a) All vessels navigating on those waters governed by the navigation rules for Great Lakes and their connecting and tributary waters (33 U.S.C. 241 et seq.) are exempt from the requirements of the Vessel Bridge-to-Bridge Radiotelephone Act and this part until May 6, 1975.

            (b) Each vessel navigating on the Great Lakes as defined in the Inland Navigational Rules Act of 1980 (33 U.S.C. 2001 et seq.) and to which the Vessel Bridge-to-Bridge Radiotelephone Act (33 U.S.C. 1201-1208) applies is exempt from the requirements in 33 U.S.C. 1203, 1204, and 1205 and the regulations under §§ 26.03, 26.04, 26.05, 26.06, and 26.07. Each of these vessels and each person to whom 33 U.S.C. 1208(a) applies must comply with Articles VII, X, XI, XII, XIII, XV, and XVI and Technical Regulations 1-9 of “The Agreement Between the United States of America and Canada for Promotion of Safety on the Great Lakes by Means of Radio, 1973.”
            [CGD 72-223R, 37 FR 28633, Dec. 28, 1972, as amended by CGD 74-291, 39 FR 44980, Dec. 30, 1974; CGD 83-003, 48 FR 7442, Feb. 18, 1983; CGD 91-046, 57 FR 14486, Apr. 21, 1992]
          
        
        
          Pt. 27
          PART 27—ADJUSTMENT OF CIVIL MONETARY PENALTIES FOR INFLATION
          
            Authority:
            Secs. 1-6, Pub. L. 101-410, 104 Stat. 890, as amended by Sec. 31001(s)(1), Pub. L. 104-134, 110 Stat. 1321 (28 U.S.C. 2461 note); Department of Homeland Security Delegation No. 0170.1, sec. 2 (106).
          
          
            Source:
            USCG-2011-0257, 76 FR 31833, June 2, 2011, unless otherwise noted.
          
          
            § 27.3
            Penalty adjustment table.
            Table 1 identifies the statutes administered by the Coast Guard that authorize a civil monetary penalty. The “adjusted maximum penalty” is the maximum penalty authorized by the Federal Civil Penalties Inflation Adjustment Act of 1990, as amended by the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, as determined by the Coast Guard. The adjusted civil penalty amounts listed in Table 1 to this section are applicable for penalty assessments issued after June 17, 2020, with respect to violations occurring after November 2, 2015. The applicable civil penalty amounts for violations occurring on or before November 2, 2015, are set forth in previously published regulations amending this part.
            
              Table 1 to § 27.3—Civil Monetary Penalty Inflation Adjustments
              
                U.S. code citation
                Civil monetary penalty description
                2020 Adjusted maximum penalty amount ($)
              
              
                14 U.S.C. 521(c)
                Saving Life and Property
                $10,839
              
              
                14 U.S.C. 521(e)
                Saving Life and Property; Intentional Interference with Broadcast
                1,112
              
              
                14 U.S.C. 645(i)
                Confidentiality of Medical Quality Assurance Records (first offense)
                5,444
              
              
                14 U.S.C. 645(i)
                Confidentiality of Medical Quality Assurance Records (subsequent offenses)
                36,297
              
              
                19 U.S.C. 70
                Obstruction of Revenue Officers by Masters of Vessels
                8,116
              
              
                19 U.S.C. 70
                Obstruction of Revenue Officers by Masters of Vessels—Minimum Penalty
                1,894
              
              
                19 U.S.C. 1581(d)
                Failure to Stop Vessel When Directed; Master, Owner, Operator or Person in Charge 1
                
                5,000
              
              
                19 U.S.C. 1581(d)
                Failure to Stop Vessel When Directed; Master, Owner, Operator or Person in Charge—Minimum Penalty 1
                
                1,000
              
              
                33 U.S.C. 471
                Anchorage Ground/Harbor Regulations General
                11,767
              
              
                33 U.S.C. 474
                Anchorage Ground/Harbor Regulations St. Mary's River
                812
              
              
                33 U.S.C. 495(b)
                Bridges/Failure to Comply with Regulations
                29,707
              
              
                33 U.S.C. 499(c)
                Bridges/Drawbridges
                29,707
              
              
                33 U.S.C. 502(c)
                Bridges/Failure to Alter Bridge Obstructing Navigation
                29,707
              
              
                33 U.S.C. 533(b)
                Bridges/Maintenance and Operation
                29,707
              
              
                33 U.S.C. 1208(a)
                Bridge to Bridge Communication; Master, Person in Charge or Pilot
                2,164
              
              
                33 U.S.C. 1208(b)
                Bridge to Bridge Communication; Vessel
                2,164
              
              
                33 U.S.C. 1321(b)(6)(B)(i)
                Oil/Hazardous Substances: Discharges (Class I per violation)
                19,277
              
              
                33 U.S.C. 1321(b)(6)(B)(i)
                Oil/Hazardous Substances: Discharges (Class I total under paragraph)
                48,192
              
              
                33 U.S.C. 1321(b)(6)(B)(ii)
                Oil/Hazardous Substances: Discharges (Class II per day of violation)
                19,277
              
              
                33 U.S.C. 1321(b)(6)(B)(ii)
                Oil/Hazardous Substances: Discharges (Class II total under paragraph)
                240,960
              
              
                33 U.S.C. 1321(b)(7)(A)
                Oil/Hazardous Substances: Discharges (per day of violation) Judicial Assessment
                48,192
              
              
                33 U.S.C. 1321(b)(7)(A)
                Oil/Hazardous Substances: Discharges (per barrel of oil or unit discharged) Judicial Assessment
                1,928
              
              
                
                33 U.S.C. 1321(b)(7)(B)
                Oil/Hazardous Substances: Failure to Carry Out Removal/Comply With Order (Judicial Assessment)
                48,192
              
              
                33 U.S.C. 1321(b)(7)(C)
                Oil/Hazardous Substances: Failure to Comply with Regulation Issued Under 1321(j) (Judicial Assessment)
                48,192
              
              
                33 U.S.C. 1321(b)(7)(D)
                Oil/Hazardous Substances: Discharges, Gross Negligence (per barrel of oil or unit discharged) Judicial Assessment
                5,783
              
              
                33 U.S.C. 1321(b)(7)(D)
                Oil/Hazardous Substances: Discharges, Gross Negligence—Minimum Penalty (Judicial Assessment)
                192,768
              
              
                33 U.S.C. 1322(j)
                Marine Sanitation Devices; Operating
                8,116
              
              
                33 U.S.C. 1322(j)
                Marine Sanitation Devices; Sale or Manufacture
                21,640
              
              
                33 U.S.C. 1608(a)
                International Navigation Rules; Operator
                15,173
              
              
                33 U.S.C. 1608(b)
                International Navigation Rules; Vessel
                15,173
              
              
                33 U.S.C. 1908(b)(1)
                Pollution from Ships; General
                75,867
              
              
                33 U.S.C. 1908(b)(2)
                Pollution from Ships; False Statement
                15,173
              
              
                33 U.S.C. 2072(a)
                Inland Navigation Rules; Operator
                15,173
              
              
                33 U.S.C. 2072(b)
                Inland Navigation Rules; Vessel
                15,173
              
              
                33 U.S.C. 2609(a)
                Shore Protection; General
                53,524
              
              
                33 U.S.C. 2609(b)
                Shore Protection; Operating Without Permit
                21,410
              
              
                33 U.S.C. 2716a(a)
                Oil Pollution Liability and Compensation
                48,192
              
              
                33 U.S.C. 3852(a)(1)(A)
                Clean Hulls; Civil Enforcement
                44,124
              
              
                33 U.S.C. 3852(a)(1)(A)
                Clean Hulls; related to false statements
                58,833
              
              
                33 U.S.C. 3852(c)
                Clean Hulls; Recreational Vessels
                5,883
              
              
                42 U.S.C. 9609(a)
                Hazardous Substances, Releases, Liability, Compensation (Class I)
                58,328
              
              
                42 U.S.C. 9609(b)
                Hazardous Substances, Releases, Liability, Compensation (Class II)
                58,328
              
              
                42 U.S.C. 9609(b)
                Hazardous Substances, Releases, Liability, Compensation (Class II subsequent offense)
                174,985
              
              
                42 U.S.C. 9609(c)
                Hazardous Substances, Releases, Liability, Compensation (Judicial Assessment)
                58,328
              
              
                42 U.S.C. 9609(c)
                Hazardous Substances, Releases, Liability, Compensation (Judicial Assessment subsequent offense)
                174,985
              
              
                46 U.S.C. 80509(a)
                Safe Containers for International Cargo
                6,376
              
              
                46 U.S.C. 70305(c)
                Suspension of Passenger Service
                63,761
              
              
                46 U.S.C. 2110(e)
                Vessel Inspection or Examination Fees
                9,639
              
              
                46 U.S.C. 2115
                Alcohol and Dangerous Drug Testing
                7,846
              
              
                46 U.S.C. 2302(a)
                Negligent Operations: Recreational Vessels
                7,097
              
              
                46 U.S.C. 2302(a)
                Negligent Operations: Other Vessels
                35,486
              
              
                46 U.S.C. 2302(c)(1)
                Operating a Vessel While Under the Influence of Alcohol or a Dangerous Drug
                7,846
              
              
                46 U.S.C. 2306(a)(4)
                Vessel Reporting Requirements: Owner, Charterer, Managing Operator, or Agent
                12,219
              
              
                46 U.S.C. 2306(b)(2)
                Vessel Reporting Requirements: Master
                2,444
              
              
                46 U.S.C. 3102(c)(1)
                Immersion Suits
                12,219
              
              
                46 U.S.C. 3302(i)(5)
                Inspection Permit
                2,549
              
              
                46 U.S.C. 3318(a)
                Vessel Inspection; General
                12,219
              
              
                46 U.S.C. 3318(g)
                Vessel Inspection; Nautical School Vessel
                12,219
              
              
                46 U.S.C. 3318(h)
                Vessel Inspection; Failure to Give Notice IAW 3304(b)
                2,444
              
              
                46 U.S.C. 3318(i)
                Vessel Inspection; Failure to Give Notice IAW 3309(c)
                2,444
              
              
                46 U.S.C. 3318(j)(1)
                Vessel Inspection; Vessel ≥1600 Gross Tons
                24,441
              
              
                46 U.S.C. 3318(j)(1)
                Vessel Inspection; Vessel <1600 Gross Tons
                4,888
              
              
                46 U.S.C. 3318(k)
                Vessel Inspection; Failure to Comply with 3311(b)
                24,441
              
              
                46 U.S.C. 3318(l)
                Vessel Inspection; Violation of 3318(b)-3318(f)
                12,219
              
              
                46 U.S.C. 3502(e)
                List/count of Passengers
                254
              
              
                46 U.S.C. 3504(c)
                Notification to Passengers
                25,479
              
              
                46 U.S.C. 3504(c)
                Notification to Passengers; Sale of Tickets
                1,273
              
              
                46 U.S.C. 3506
                Copies of Laws on Passenger Vessels; Master
                510
              
              
                46 U.S.C. 3718(a)(1)
                Liquid Bulk/Dangerous Cargo
                63,699
              
              
                46 U.S.C. 4106
                Uninspected Vessels
                10,705
              
              
                46 U.S.C. 4311(b)(1)
                Recreational Vessels (maximum for related series of violations)
                337,016
              
              
                46 U.S.C. 4311(b)(1)
                Recreational Vessels; Violation of 4307(a)
                6,740
              
              
                46 U.S.C. 4311(c)
                Recreational Vessels
                2,549
              
              
                46 U.S.C. 4507
                Uninspected Commercial Fishing Industry Vessels
                10,705
              
              
                46 U.S.C. 4703
                Abandonment of Barges
                1,814
              
              
                46 U.S.C. 5116(a)
                Load Lines
                11,665
              
              
                46 U.S.C. 5116(b)
                Load Lines; Violation of 5112(a)
                23,331
              
              
                46 U.S.C. 5116(c)
                Load Lines; Violation of 5112(b)
                11,665
              
              
                46 U.S.C. 6103(a)
                Reporting Marine Casualties
                40,640
              
              
                46 U.S.C. 6103(b)
                Reporting Marine Casualties; Violation of 6104
                10,705
              
              
                46 U.S.C. 8101(e)
                Manning of Inspected Vessels; Failure to Report Deficiency in Vessel Complement
                1,928
              
              
                46 U.S.C. 8101(f)
                Manning of Inspected Vessels
                19,277
              
              
                46 U.S.C. 8101(g)
                Manning of Inspected Vessels; Employing or Serving in Capacity not Licensed by USCG
                19,277
              
              
                
                46 U.S.C. 8101(h)
                Manning of Inspected Vessels; Freight Vessel <100 GT, Small Passenger Vessel, or Sailing School Vessel
                2,549
              
              
                46 U.S.C. 8102(a)
                Watchmen on Passenger Vessels
                2,549
              
              
                46 U.S.C. 8103(f)
                Citizenship Requirements
                1,273
              
              
                46 U.S.C. 8104(i)
                Watches on Vessels; Violation of 8104(a) or (b)
                19,277
              
              
                46 U.S.C. 8104(j)
                Watches on Vessels; Violation of 8104(c), (d), (e), or (h)
                19,277
              
              
                46 U.S.C. 8302(e)
                Staff Department on Vessels
                254
              
              
                46 U.S.C. 8304(d)
                Officer's Competency Certificates
                254
              
              
                46 U.S.C. 8502(e)
                Coastwise Pilotage; Owner, Charterer, Managing Operator, Agent, Master or Individual in Charge
                19,277
              
              
                46 U.S.C. 8502(f)
                Coastwise Pilotage; Individual
                19,277
              
              
                46 U.S.C. 8503
                Federal Pilots
                61,098
              
              
                46 U.S.C. 8701(d)
                Merchant Mariners Documents
                1,273
              
              
                46 U.S.C. 8702(e)
                Crew Requirements
                19,277
              
              
                46 U.S.C. 8906
                Small Vessel Manning
                40,640
              
              
                46 U.S.C. 9308(a)
                Pilotage: Great Lakes; Owner, Charterer, Managing Operator, Agent, Master or Individual in Charge
                19,277
              
              
                46 U.S.C. 9308(b)
                Pilotage: Great Lakes; Individual
                19,277
              
              
                46 U.S.C. 9308(c)
                Pilotage: Great Lakes; Violation of 9303
                19,277
              
              
                46 U.S.C. 10104(b)
                Failure to Report Sexual Offense
                10,245
              
              
                46 U.S.C. 10314(a)(2)
                Pay Advances to Seamen
                1,273
              
              
                46 U.S.C. 10314(b)
                Pay Advances to Seamen; Remuneration for Employment
                1,273
              
              
                46 U.S.C. 10315(c)
                Allotment to Seamen
                1,273
              
              
                46 U.S.C. 10321
                Seamen Protection; General
                8,831
              
              
                46 U.S.C. 10505(a)(2)
                Coastwise Voyages: Advances
                8,831
              
              
                46 U.S.C. 10505(b)
                Coastwise Voyages: Advances; Remuneration for Employment
                8,831
              
              
                46 U.S.C. 10508(b)
                Coastwise Voyages: Seamen Protection; General
                8,831
              
              
                46 U.S.C. 10711
                Effects of Deceased Seamen
                510
              
              
                46 U.S.C. 10902(a)(2)
                Complaints of Unfitness
                1,273
              
              
                46 U.S.C. 10903(d)
                Proceedings on Examination of Vessel
                254
              
              
                46 U.S.C. 10907(b)
                Permission to Make Complaint
                1,273
              
              
                46 U.S.C. 11101(f)
                Accommodations for Seamen
                1,273
              
              
                46 U.S.C. 11102(b)
                Medicine Chests on Vessels
                1,273
              
              
                46 U.S.C. 11104(b)
                Destitute Seamen
                254
              
              
                46 U.S.C. 11105(c)
                Wages on Discharge
                1,273
              
              
                46 U.S.C. 11303(a)
                Log Books; Master Failing to Maintain
                510
              
              
                46 U.S.C. 11303(b)
                Log Books; Master Failing to Make Entry
                510
              
              
                46 U.S.C. 11303(c)
                Log Books; Late Entry
                382
              
              
                46 U.S.C. 11506
                Carrying of Sheath Knives
                127
              
              
                46 U.S.C. 12151(a)(1)
                Vessel Documentation
                16,687
              
              
                46 U.S.C. 12151(a)(2)
                Documentation of Vessels—Related to activities involving mobile offshore drilling units
                27,813
              
              
                46 U.S.C. 12151(c)
                Vessel Documentation; Fishery Endorsement
                127,525
              
              
                46 U.S.C. 12309(a)
                Numbering of Undocumented Vessels—Willful violation
                12,740
              
              
                46 U.S.C. 12309(b)
                Numbering of Undocumented Vessels
                2,549
              
              
                46 U.S.C. 12507(b)
                Vessel Identification System
                21,410
              
              
                46 U.S.C. 14701
                Measurement of Vessels
                46,664
              
              
                46 U.S.C. 14702
                Measurement; False Statements
                46,664
              
              
                46 U.S.C. 31309
                Commercial Instruments and Maritime Liens
                21,410
              
              
                46 U.S.C. 31330(a)(2)
                Commercial Instruments and Maritime Liens; Mortgagor
                21,410
              
              
                46 U.S.C. 31330(b)(2)
                Commercial Instruments and Maritime Liens; Violation of 31329
                53,524
              
              
                46 U.S.C. 70036(a)
                Ports and Waterways Safety Regulations
                95,881
              
              
                46 U.S.C. 70041(d)(1)(B)
                Vessel Navigation: Regattas or Marine Parades; Unlicensed Person in Charge
                9,639
              
              
                46 U.S.C. 70041(d)(1)(C)
                Vessel Navigation: Regattas or Marine Parades; Owner Onboard Vessel
                9,639
              
              
                46 U.S.C. 70041(d)(1)(D)
                Vessel Navigation: Regattas or Marine Parades; Other Persons
                4,819
              
              
                46 U.S.C. 70119(a)
                Port Security
                35,486
              
              
                46 U.S.C. 70119(b)
                Port Security—Continuing Violations
                63,761
              
              
                46 U.S.C. 70506
                Maritime Drug Law Enforcement; Penalties
                5,883
              
              
                49 U.S.C. 5123(a)(1)
                Hazardous Materials: Related to Vessels—Maximum Penalty
                83,439
              
              
                49 U.S.C. 5123(a)(2)
                Hazardous Materials: Related to Vessels—Penalty from Fatalities, Serious Injuries/Illness or Substantial Damage to Property
                194,691
              
              
                49 U.S.C. 5123(a)(3)
                Hazardous Materials: Related to Vessels—Training
                502
              
              
                1 Enacted under the Tariff Act of 1930, exempt from inflation adjustments.
            
            [82 FR 8581, Jan. 27, 2017, as amended at 83 FR 13836, Apr. 2, 2018; 84 FR 13510, Apr. 5, 2019; 85 FR 36480, June 17, 2020]
          
          
            
             
          
        
      
      
        SUBCHAPTER B—PERSONNEL
        
          Pt. 40
          PART 40—CADETS OF THE COAST GUARD
          
            Authority:
            14 U.S.C. 182 and 633.
          
          
            § 40.1
            Program for appointing cadets.

            The Coast Guard conducts a program for appointing qualified men and women as cadets who are admitted to the Coast Guard Academy, New London, Connecticut. The Superintendent of the Coast Guard Academy tenders appointments on the basis of previous academic performance, reported College Entrance Examination Board or American College Testing scores, and the findings of a Cadet Candidate Evaluation Board, consisting of Coast Guard officers appointed by the Superintendent of the Coast Guard Academy, which reviews each applicant's personal qualifications. In addition, a Service Academy Medical Examination must be satisfactorily completed before appointment. Applications must be submitted online at http://www.uscga.edu using Coast Guard forms CGA-14, CGA-14A, CGA-14B, CGA-14C, and CGA-14D. These forms, along with additional information on the Cadet appointment program, may be obtained from the Director of Admissions, U.S. Coast Guard Academy, New London, CT 06320.
            [USCG-2008-0179, 73 FR 35002, June 19, 2008]
          
        
        
          Pt. 45
          PART 45—ENLISTMENT OF PERSONNEL
          
            Sec.
            45.1
            Enlistment of personnel.
            45.2
            Records of enlistment of former service members.
          
          
            Authority:
            14 U.S.C. 351, 371; Pub. L. 107-296, 116 Stat. 2135.
          
          
            Source:
            CGD 82-087, 50 FR 13318, Apr. 4, 1985, unless otherwise noted.
          
          
            § 45.1
            Enlistment of personnel.
            (a) The Coast Guard is a military service which operates within the Department of Homeland Security. All personnel enlisted in the Coast Guard are subject to the Uniform Code of Military Justice.
            (b) Any person desiring to enlist in the Coast Guard should apply at a Coast Guard Recruiting Office, or direct inquiries to, Coast Guard Recruiting Center, 4200 Wilson Boulevard, Suite 450, Arlington, VA 22203. Enlistments in the Coast Guard shall be for general service and enlisted persons may be transferred as necessary from one unit to another. Original enlistments will be made only at regular recruiting offices unless otherwise directed by the Commandant. An original enlistment is the enlistment of an individual who has not had previous service in the Regular Coast Guard. In processing an application for enlistment, the Coast Guard will determine the mental, moral and physical fitness of the applicant through reference to local police files, character references, employers, school authorities and physical and mental examinations. Concealment of any fact, circumstance or condition existing prior to enlistment which would render the applicant ineligible for enlistment may subject the applicant to criminal penalties under the Uniform Code of Military Justice and/or administrative separation from the Coast Guard.
            [CGD 82-087, 50 FR 13318, Apr. 4, 1985, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2003-14505, 68 FR 9535, Feb. 28, 2003]
          
          
            § 45.2
            Records of enlistment of former service members.
            Former members who have any questions about their service or who need information regarding their service should contact the nearest Coast Guard Recruiting Office or Coast Guard Recruiting Center, 4200 Wilson Boulevard, Suite 450, Arlington, VA 20203.
            [CGD 82-087, 50 FR 13318, Apr. 4, 1985, as amended by CGD 96-026, 61 FR 33663, June 28, 1996]
          
        
        
          
          Pt. 49
          PART 49—PAYMENT OF AMOUNTS DUE MENTALLY INCOMPETENT COAST GUARD PERSONNEL
          
            
              Subpart 49.01—General Provisions
              Sec.
              49.01-1
              Applicability.
              49.01-5
              Requests for appointment of trustee.
              49.01-10
              Determination of incompetency.
            
            
              Subpart 49.05—Trustee
              49.05-1
              Appointment of trustee.
              49.05-5
              Bonding of trustee.
              49.05-10
              Affidavits required.
            
            
              Subpart 49.10—Reports and Moneys
              49.10-1
              Reports required.
              49.10-5
              Payment of moneys due.
              49.10-10
              Cessation of payments.
              49.10-15
              Final accounting by trustee.
            
            
              Subpart 49.15—Additional instructions
              49.15-1
              Implementing instructions.
            
          
          
            Authority:
            Secs. 1, 2, 3, 4, 64 Stat. 249, 250; 37 U.S.C. 351, 352, 353, 354.
          
          
            Source:
            CGFR 51-48, 16 FR 10636, Oct. 18, 1951, unless otherwise noted.
          
          
            Subpart 49.01—General Provisions
            
              § 49.01-1
              Applicability.
              The Commandant of the Coast Guard is hereby designated and is authorized to appoint, in his discretion, the person or persons who may receive active-duty pay and allowances, amounts due for accumulated or accrued leave, or any retired or retainer pay, otherwise payable to personnel on the active or retired list of the Coast Guard and Coast Guard Reserve, entitled to Federal pay either on the active or any retired list of said service, who, in the opinion of competent medical authority, have been determined to be mentally incapable of managing their own affairs, and for whom no legal committee, guardian, or other representative has been appointed by a court of competent jurisdiction.
            
            
              § 49.01-5
              Requests for appointment of trustee.
              Requests for the appointment of a person or persons to receive moneys due personnel believed to be mentally incapable of managing their own affairs shall be submitted to the Commandant of the Coast Guard:
              (a) By any person or persons who believe, because of relationship, they should be appointed to receive payments on behalf of the alleged incompetent;
              (b) By the Commanding Officer of the alleged incompetent if the latter is on active duty;
              (c) By the Commanding Officer of any Armed Forces hospital in which the mentally incompetent is undergoing treatment;
              (d) By the head of any veterans' hospital, or other public or private institution in which the alleged incompetent is undergoing treatment;
              (e) By any other person or organization acting for and in the best interests of the alleged mentally incompetent.
            
            
              § 49.01-10
              Determination of incompetency.
              After examining the legitimacy, substance, and sufficiency of the application, the Commandant shall either (a) direct the Commanding Officer of the alleged mentally incompetent, (b) the Commanding Officer of the Coast Guard unit to which such incompetent may be conveniently referred, or (c) request the Surgeon General of the Public Health Service to convene or appoint, at the Public Health Hospital or facility, where the alleged incompetent is receiving treatment or to which his case may be conveniently referred, a board of not less than three qualified medical officers, one of whom shall be specially qualified in the treatment of mental disorders, to determine whether the alleged incompetent is capable of managing his own affairs. The record of proceedings, and the findings of the board shall, after action by the Convening or Appointive Authority thereon, be forwarded to the Commandant.
            
          
          
            Subpart 49.05—Trustee
            
              § 49.05-1
              Appointment of trustee.

              Upon receipt of a finding by a board convened or appointed in accordance with § 49.01-10, that the alleged incompetent is mentally incapable of managing his own affairs, the Commandant may appoint a suitable person or persons, not under legal disability so to act, as trustee or trustees to receive in behalf of the incompetent all amounts due the incompetent from such sources set forth in § 49.01-1, and to use said funds in the best interests of the incompetent.
            
            
              § 49.05-5
              Bonding of trustee.
              The trustee or trustees appointed to receive moneys in behalf of incompetent personnel shall furnish a bond in all cases when the amounts to be received may be expected to exceed $1,000, and in such other cases when deemed appropriate by the Commandant. The bond so required and furnished shall have as surety a company approved by the Federal Government, and shall be in such amount as is required by the Commandant. Such bonds shall be continued in effect for the life of trusteeship and expenses in connection with the furnishing and renewal of such bonds may be paid out of sums due the incompetent.
            
            
              § 49.05-10
              Affidavits required.
              The trustee or trustees appointed to receive moneys due incompetent personnel shall, prior to the payment of any such moneys, execute and file with the Commandant an affidavit or affidavits saying and deposing that any moneys henceforth received by virtue of such appointment shall be applied solely to the use and benefit of the incompetent and that no fee, commission, or charge shall be demanded, or in any manner accepted, for any service or services rendered in connection with such appointment as trustee or trustees.
            
          
          
            Subpart 49.10—Reports and Moneys
            
              § 49.10-1
              Reports required.
              The trustee or trustees so appointed shall submit reports annually, or at such other times as the Commandant may designate. The report shall show a statement of the conditions of the trust account at the time of the submission of the report, including all funds received on behalf of the incompetent; all expenditures made in behalf of the incompetent, accompanied by receipts or vouchers covering such expenditures; and a receipt indicating that the surety bond required by § 49.05-5 has been renewed. When the trustee is the spouse or adult dependent of the incompetent, receipts or vouchers need not be filed for expenditures made for living expenses. If the trustee or trustees fail to report promptly and properly at the end of any annual period or at such other times as the Commandant desires, the Commandant may, in his discretion, cause payment to such trustee or trustees to cease, and may, if deemed advisable, appoint another person or persons not under legal disability so to act, to receive future payments of moneys due the incompetent for the use and benefit of the incompetent.
            
            
              § 49.10-5
              Payment of moneys due.
              Upon the appointment of a trustee or trustees to receive moneys due an incompetent, the authorized certifying officer having custody of that person's pay record shall be advised. After such notification, payments of moneys due the incompetent may be made by the appropriate officer in accordance with procedure prescribed by the Commandant. All such payments so made, however, shall be made to the designated trustee or trustees.
            
            
              § 49.10-10
              Cessation of payments.
              (a) Payments of amounts due incompetent personnel shall cease to be paid to the trustee or trustees upon receipt of notification by the authorized certifying officer of the occurrence of any of the following:
              (1) Death of the incompetent;
              (2) Death or disability of the trustee or trustees appointed;
              (3) Receipt of notice that a committee, guardian, or other legal representative has been appointed for the incompetent by a court of competent jurisdiction;
              (4) Failure of the trustee or trustees to render the reports required by § 49.10-1;
              (5) That there is probable cause to believe that moneys received on behalf of the incompetent have been, or are being, improperly used;

              (6) A finding by a board of medical officers that the heretofore incompetent is mentally capable of managing his own affairs;
              
              (7) That the Commandant deems it to be in the best interest of the incompetent.
              (b) In the event of termination of payments under paragraphs (a)(2), (4), (5), or (7) of this section, the Commandant may, if deemed appropriate, appoint a successor trustee or trustees. The successor trustee or trustees, so appointed, shall comply with the provisions of the regulations and instructions in this part issued thereunder, and do all acts in the manner required of the original trustee or trustees.
            
            
              § 49.10-15
              Final accounting by trustee.
              The trustee or trustees, when payments, hereunder are terminated, shall file a final account with the said Commandant. Thereupon, the trustee or trustees will be discharged and the surety released. In event of death or disability of the trustee, the final accounting will be filed by his legal representative.
            
          
          
            Subpart 49.15—Additional Instructions
            
              § 49.15-1
              Implementing instructions.
              The Commandant is hereby authorized to issue such instructions not in conflict with the regulations in this part as may be necessary from time to time to give full force and effect thereto.
            
          
        
        
          Pt. 50
          PART 50—COAST GUARD RETIRING REVIEW BOARD
          
            Sec.
            50.1
            Establishment and duties of Board.
            50.2
            Composition of Board.
            50.3
            Request for review.
            50.4
            Presentation of case.
            50.5
            Action by the Board.
            50.6
            Notification of final action.
          
          
            Authority:
            Sec. 10 U.S.C. 1554; 14 U.S.C. 92, 633; Department of Homeland Security Delegations No. 0160.1(II)(B)(1), 0170.1(II)(23).
          
          
            Note:
            For the text of waivers of navigation and vessel inspection laws and regulations, see Part 19 of this chapter.
          
          
            § 50.1
            Establishment and duties of Board.
            (a) A Retiring Review Board, referred to in this part as the Board, is hereby established in the Coast Guard.
            (b) It will be the duty of the Board to review, at the request of any Coast Guard member or former member retired or released to inactive service, without pay, for physical disability, pursuant to the decision of a retiring board, the findings and decision of the retiring board. The term “retired or released to inactive service” includes every kind of separation from the service.
            (c) After reviewing the findings and decision of a retiring board the Board will affirm or reverse, in whole or in part, the findings and decision of the retiring board.
            (d) In carrying out its duties the Board shall have the same powers as exercised by, or vested in, the retiring board whose findings and decision are being reviewed.
            [10 FR 5650, May 17, 1945, as amended by USCG-2015-0433, 80 FR 44278, July 27, 2015]
          
          
            § 50.2
            Composition of Board.
            (a) The Board will be composed of five commissioned officers designated for each case from a panel appointed by the Commandant. The senior Coast Guard members of the panel will designate the members of the Board for each case, three of whom shall be officers of the Coast Guard and two of whom shall be officers of the Public Health Service.
            (b) The senior Coast Guard member of the Board will be President and the junior Coast Guard member will be Recorder.
            (c) The Board will convene at the time and place designated by the President for each case, and will recess and adjourn at his order.
            [10 FR 5650, May 17, 1945. Redesignated at 13 FR 7303, Nov. 30, 1948, as amended by CGFR 53-12, 18 FR 2953, May 22, 1953]
          
          
            § 50.3
            Request for review.
            (a) Any member or former member of the Coast Guard who is retired or released to inactive service, without pay, for a physical disability, pursuant to the decision of a Coast Guard retiring board, may request a review of the findings and decision of the retiring board.

            (b) An application requesting a review must be in writing and shall be addressed to the Retiring Review Board, Coast Guard Headquarters, Washington D.C. 20226. Forms for application for review will be provided upon request.
            (c) An application requesting a review shall contain:
            (1) The full name of the applicant;
            (2) The mailing address of the applicant;
            (3) A brief statement setting out the basis of the request for review, showing in general the nature of error or inequity believed to have occurred in the findings and decision of the retiring board;
            (4) The corrective action requested;
            (5) Whether the applicant desires to appear before the Board in person;
            (6) Whether the applicant will be represented by counsel, and if so, the name and address of counsel.
            (d) No request for review shall be valid, and the Board will not consider an application, unless filed within fifteen years after the date of retirement for disability, or after the effective date of the act of June 22, 1944, whichever is the later.
            [10 FR 5650, May 17, 1945. Redesignated at 13 FR 7303, Nov. 30, 1948, as amended by USCG-2015-0433, 80 FR 44279, July 27, 2015]
          
          
            § 50.4
            Presentation of case.
            (a) The applicant may present his case:
            (1) Solely by written application, or by written application together with any additional written evidence or argument that he may desire to submit;
            (2) At a hearing before the Board.
            (b) The case of an applicant may be presented by his counsel. The term “counsel” includes members of the bar in good standing, accredited representatives of veterans' organizations recognized by the Veterans' Administration under section 200 of the act of June 29, 1936 (49 Stat. 2031, 38 U. S. C. 101), and any other person approved by the Board.
            (c) If an applicant signifies a desire to present his case at a hearing, the Board will give him written notice of the place of his hearing, and of the time, which shall be at least thirty days after the time of mailing the notice.
            (d) The Board may, upon its own motion or at the request of the applicant or his counsel, grant a continuance whenever it appears necessary, in the judgment of the Board, in order to insure a thorough, complete and equitable hearing.
            (e) The case of any applicant who fails to appear, either in person or by counsel, after being duly notified of the time and place of the hearing will be decided upon the written application and such other evidence as is available to the Board.
            (f) As far as practicable the hearings of the Board will be conducted in accordance with the pertinent instructions contained in Coast Guard Boards, 1935, as amended, except that:
            (1) Physical examination of the applicant is not mandatory, but the Board may request that he submit to physical examination by physicians of the Board's choice in any case in which it appears to the satisfaction of the Board to be essential;
            (2) The medical members of the Board will not submit a report and will not be subject to examination.
            (g) Evidence may be submitted to the Board by oral testimony under oath, or in the form of depositions or affidavits. Witnesses appearing before the Board will be subject to examination or cross-examination, as the case may be, by members of the Board and the applicant or his counsel.
            (h) The Board will consider all available service records and all matter adduced by the applicant that bears upon the merits of the case. It will not be restricted by the rules of evidence.
            (i) Classified matter of the Coast Guard will not be made available to an applicant or his counsel. The Board will, when it deems it necessary in the interest of justice and compatible with the public interest, make available a summary of relevant classified matter.
            (j) The Government will not assume or pay any expenses incurred by an applicant, or by his witnesses or counsel.
            [10 FR 5650, May 17, 1945. Redesignated at 13 FR 7303, Nov. 30, 1948]
          
          
            § 50.5
            Action by the Board.

            (a) After a complete and thorough review of the evidence before it the Board will, in closed session, deliberate and make its decision affirming or reversing the findings and decision of the retiring board being reviewed.
            (b) If the Board reverses the findings of the retiring board being reviewed, it will make complete findings, including:
            (1) Whether the applicant was incapacitated for active service;
            (2) If so, the disability causing the incapacity;
            (3) Whether the incapacity is permanent;
            (4) Whether the incapacity was the result of an incident of service or incurred in the line of duty;
            (5) Whether the incapacity was the result of the applicant's own vicious habits;
            (6) In the case of a member or former member who was in the Reserve or who served under a temporary appointment, when the physical disability was incurred.
            (c) The findings and decision of a majority of the Board will constitute the findings and decision of the Board Members who do not concur with the majority may file a minority report.
            (d) When the Board has concluded its proceedings in any case the Recorder will prepare a complete record thereof including (1) the application for review (2) a transcript of the hearing, if any (3) affidavits, briefs, and written agreements filed in the case, (4) the findings and decision of the Board, and (5) all other papers and documents necessary to reflect a true and complete record of the proceedings. This complete record will be transmitted to the Commandant for appropriate action.
            [10 FR 5650, May 17, 1945. Redesignated at 13 FR 7303, Nov. 30, 1948, and amended at CGFR 53-12, 18 FR 2953, May 22, 1953; USCG-2015-0433, 80 FR 44279, July 27, 2015]
          
          
            § 50.6
            Notification of final action.
            The member or former member requesting the interview will be notified by letter of the final action taken in the case.
            [CGFR 48-73, 13 FR 9333, Dec. 31, 1948, as amended by USCG-2015-0433, 80 FR 44279, July 27, 2015]
          
        
        
          Pt. 51
          PART 51—COAST GUARD DISCHARGE REVIEW BOARD
          
            Sec.
            51.1
            Basis and purpose.
            51.2
            Authority.
            51.3
            Applicability and scope.
            51.4
            Definitions.
            51.5
            Objective of review.
            51.6
            Propriety standard of review.
            51.7
            Equity standard of review.
            51.8
            Relevant considerations.
            51.9
            Discharge review procedures.
            51.10
            Decisions.
            51.11
            Records.
          
          
            Authority:
            10 U.S.C. 1553; 14 U.S.C. 92, 633; Department of Homeland Security Delegations No. 0160.1(II)(B)(1), 0170.1(II)(23).
          
          
            Source:
            CGD 81-104, 50 FR 41495, Oct. 11, 1985, unless otherwise noted.
          
          
            § 51.1
            Basis and purpose.
            This part establishes the procedures for review of administrative discharges from the Coast Guard by a Discharge Review Board (DRB) or by the Secretary of the Department, and for the compilation of the record of the DRB determination, made available for public inspection, copying and distribution through the Armed Forces Discharge Review/Correction Board Reading Room.
          
          
            § 51.2
            Authority.
            (a) The Secretary of Homeland Security has the authority to establish a Discharge Review Board (DRB) to review the discharge of a former member of the United States Coast Guard under the provisions of 10 U.S.C. 1553. This part prescribes the establishment and outlines the procedures of the Coast Guard Discharge Review Board. The Secretary retains the authority to review and take final action on the DRB's findings in the following cases:
            (1) Those cases in which a minority of the board requests that their written opinion be forwarded to the Secretary for consideration;
            (2) Those cases selected by the Commandant to inform the Secretary of aspects of the board's functions which may be of interest to the Secretary;
            (3) Any case in which the Secretary demonstrates an interest;

            (4) Any case which the President of the board believes is of significant interest to the Secretary.
            
            (b) The Commandant of the Coast Guard is delegated the authority to:
            (1) Appoint members to serve on the Discharge Review Board;
            (2) Appoint alternates to serve on the DRB in the event that a regularly appointed member is unavailable;
            (3) Designate a member as the President of the DRB; and
            (4) Review and take final action on all DRB decisions which are not reviewed by the Secretary.
            [CGD 81-104, 50 FR 41495, Oct. 11, 1985, as amended by CGD 97-023, 62 FR 33362, June 19, 1997; USCG-2003-14505, 68 FR 9535, Feb. 28, 2003]
          
          
            § 51.3
            Applicability and scope.
            The provisions of this part apply to the United States Coast Guard including reserve-components and all former members who have been discharged within 15 years of the date upon which application for review is received by the DRB. A former member may apply to the DRB for a change in the character of, and/or the reason for, the discharge. The Coast Guard DRB review is generally applicable only to administrative discharges, however, the DRB may review the discharge of a former member by sentence of a court-martial for the purpose of clemency. A petition for clemency will not be considered by the DRB unless the applicant has exhausted all appellate remedies. Upon a petition for clemency, the DRB shall consider only the equity of the discharge awarded.
          
          
            § 51.4
            Definitions.
            
              Applicant. A former member of the Coast Guard who has been discharged from the service but excluding those discharged by sentence of a court-martial, except as provided in § 51.3. If the former member is deceased or incompetent, the term “applicant” includes the surviving spouse, next-of-kin, or legal representative who is acting on behalf of the former member.
            
              Counsel. An individual or agency designated by the applicant who agrees to represent the applicant in a case before the DRB. It includes, but is not limited to: A lawyer who is a member of the bar of a federal court or of the highest court of a state; an accredited representative designated by an organization recognized by the Administrator of Veterans Affairs; a representative from a state agency concerned with veterans affairs; or a representative from private organizations or local government agencies.
            
              Discharge. Any formal separation of a member from the Coast Guard which is not termed “honorable”, including dismissals and “dropping from the rolls”. This term also includes the assignment of a separation program designator, separation authority, the stated reason for the discharge, and the characterization of service.
            
              Discharge Review. The process by which the reason for separation, the procedures followed in accomplishing separation, and the characterization of service are evaluated. This includes determinations made under the provisions of 38 U.S.C. 3103(e)(2).
            
              Discharge Review Board. A board consisting of five members of the U.S. Coast Guard, appointed by the Commandant of the Coast Guard and vested with the authority to review the discharge of a former member. The board is empowered to change a discharge or issue a new discharge to reflect its findings, subject to review by the Commandant or the Secretary.
            
              Hearing. A proceeding which, upon request of the applicant, is utilized in the discharge review process enabling the applicant and/or the applicant's representative to appear before the DRB and present evidence.
            
              President. An officer of the United States Coast Guard appointed by the Commandant as President to preside over the DRB. The President will convene the board and may also serve as a member. If the President does not serve as a member of the DRB, the President shall designate a presiding officer for the board to serve as President.
            [CGD 81-104, 50 FR 41495, Oct. 11, 1985, as amended by CGD 96-026, 61 FR 33663, June 28, 1996]
          
          
            § 51.5
            Objective of review.

            The objective of the discharge review is to examine the propriety and equity of the applicant's discharge and to effect changes if necessary. The DRB will utilize its discretion to reach a fair and just resolution of the applicant's claim. The standards of review and the underlying factors which aid in determining whether the standards are met shall be historically consistent with criteria for determining honorable service. No factors shall be established which require automatic change, or denial of change, in a discharge.
          
          
            § 51.6
            Propriety standard of review.
            A discharge is deemed to be proper except that:
            (a) A discharge may be improper if an error of fact, law, procedure, or discretion was associated with the discharge at the time of issuance which prejudiced the rights of the applicant.
            (b) A discharge may be improper if there has been a change in policy by the Coast Guard made expressly retroactive to the type of discharge under consideration.
          
          
            § 51.7
            Equity standard of review.
            (a) A discharge is presumed to be equitable and will not be changed under this section unless the applicant submits evidence sufficient to establish, to the satisfaction of the DRB that:
            (1) The policies and procedures under which the applicant was discharged differ in material respects from policies and procedures currently applicable on a service-wide basis to discharges of that type, provided that current policies or procedures represent a substantial enhancement of the rights afforded a party in such proceedings, and there is substantial doubt that the applicant would have received the same discharge if relevant current policies and procedures had been available to the applicant at the time of the discharge proceedings under consideration; or
            (2) At the time of issuance, the discharge was inconsistent with standards of discipline in the Coast Guard; or
            (3) The applicant's military record and other evidence presented to the DRB, viewed in conjunction with the factors listed in § 51.8 and the regulations under which the applicant was discharged, do not fairly justify the type of discharge received.
            (b) If the applicant was discharged with a characterized discharge before June 15, 1983, a change from the characterized discharge to an uncharacterized discharge will not be considered under the provisions of (a)(1) of this section unless specifically requested by the applicant. A determination that a discharge is inequitable according to the provisions of (a)(2) or (a)(3) of this section shall entitle the applicant to a discharge of a type to which the applicant was entitled at the time the original discharge was issued.
          
          
            § 51.8
            Relevant considerations.
            In determining the equity and propriety of a former member's discharge, the DRB shall consider all relevant evidence presented by the applicant. The DRB review will include, but is not limited to, consideration of the following factors:
            (a) The quality of the applicant's service. In determining the quality of the applicant's service, the DRB may consider the applicant's dates and periods of service; rate or rank achieved; marks and evaluations received; awards, decorations and letters of commendation; acts of merit; combat service and wounds received; promotions and demotions; prior military service and type of discharge; records of unauthorized absence; records of non-judicial punishment; convictions by court-martial; records of conviction by civil authorities while a member of the Coast Guard; and any other relevant information respecting the applicant which is brought to the board's attention.
            (b) The applicant's capability to serve. In determining the applicant's capability to serve, the DRB considers such factors as the applicant's age and education; qualification for reenlistment; capability to adjust to military service; and family or personal problems.
            (c) Any evidence of arbitrary, capricious or discriminatory actions by individuals in authority over the applicant.
            (d) Any other information respecting the applicant considered by the DRB to be relevant and material to the review of the applicant's discharge.
          
          
            § 51.9
            Discharge review procedures.
            (a) Preliminary. Prior to a review, applicants or their representatives may obtain copies of military records by submitting a Standard Form 180, Request Pertaining to Military Records, to the National Personnel Records Center (NPRC), 9799 Page Boulevard, St. Louis, MO. 72132. The request to the NPRC should be submitted prior to submitting the application for review, so that relevant information from the record can be included with the application.
            (b) Initiation of review. Review may be initiated by an applicant or by the DRB. The applicant may apply for DRB review of discharge by submitting DD Form 293, Application for Review of Discharge or Separation from the Armed Forces of the United States, along with any other statements, affidavits or documentation desired by the applicant. The application must be received by the DRB within fifteen (15) years of the date of the discharge. The application form can be obtained, along with explanatory matter, from Commandant (CG-12), Attn: Personnel Management Directorate, U.S. Coast Guard Stop 7907, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7907, any regional VA office, or by writing to the Armed Forces Review/Correction Board Reading Room, Pentagon Concourse, Washington, DC 20310.
            (c) Notice. (1) The DRB will provide notification advising the former member of—
            (i) Receipt of the applicant's request;
            (ii) The right to appear before the board in person or by counsel; and
            (iii) The date of review.
            If the former member is deceased, written notice of DRB review will be sent to the surviving spouse, next of kin or legal representative of the former member. If the review is initiated by the DRB, notification will be sent to the last known address of the former member.
            (2) Prior to the initiation of the decision process, the DRB will notify the former member of the date by which requests to examine the documents to be considered by the board must be received. This notice will also state the date by which a request for a hearing must be made and the deadline for filing responses to the board.
            (3) An applicant who requests a hearing will be notified of the time and place of the hearing. All expenses incurred by the applicant in DRB proceedings and hearings are the sole responsibility of the applicant and are not obligations of the U.S. Coast Guard or the Department of Transportation. If the applicant fails to appear, except as provided in § 51.9(f), the DRB will review the discharge and reach a decision based upon the evidence of record.
            (d) Withdrawal of application. An applicant may withdraw an application without prejudice at any time before the scheduled review. An application which is withdrawn will not stay the running of the 15 year statutory limitation imposed on the authority of the DRB to review the discharge.
            (e) The DRB will consider the records and other data submitted by the applicant. The DRB may consider other probative evidence provided that all materials relied on by the DRB, except classified documents, are made available to the applicant and applicant's representative prior to the hearing date (or review date if no hearing is requested). The DRB shall not consider a classified document in the review of a discharge unless a summary of, or extract from, the document (deleting all reference to sources of information and other matters, the disclosure of which would, in the opinion of the classifying authority, be detrimental to the security interests of the United States) is made available to the applicant.
            (f) Postponement of review or hearing. At any time before the date of scheduled review or hearing, an applicant may be granted a continuance, provided the applicant or the applicant's counsel makes a written request for additional time to the DRB which shows good cause to justify the postponement.
            (g) Hearing procedures. The following procedures apply to DRB hearings:
            (1) DRB hearings are not public. Presence at hearings is limited to persons authorized by the Commandant or expressly requested by the applicant, subject to reasonable limitations based upon available space.

            (2) The Federal Rules of Evidence are not applicable to DRB proceedings. The presiding officer rules on matters of procedure and ensures that reasonable bounds of relevancy and materiality are adhered to in the taking of evidence.
            (3) An applicant is permitted to make a sworn or unsworn statement. Witness testimony will only be taken under oath or affirmation. An applicant or witness who makes a statement may be questioned by the DRB.
            (4) An applicant may make oral or written argument personally or through his or her representative.
            (h) Reconsideration. The decision of the DRB may not be reconsidered unless—
            (1) The only previous consideration of the case was on the motion of the DRB;
            (2) Changes in discharge policy occur; or
            (3) New, substantial, relevant evidence, not available to the applicant at the time of the original review, is submitted to the DRB.
            [CGD 81-104, 50 FR 41495, Oct. 11, 1985, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2010-0351, 75 FR 36281, June 25, 2010; USCG-2014-0410, 79 FR 38431, July 7, 2014]
          
          
            § 51.10
            Decisions.
            (a) The DRB will make written findings and conclusions with respect to all disputed facts and issues. The decision of the DRB is governed by the vote of a majority of the board.
            (b) A decision document is prepared for each review conducted by the DRB. This document contains—
            (1) The date, character of, and reason for the discharge including the specific authority under which the discharge was issued;
            (2) The specific change(s) requested by the applicant;
            (3) A list of the issues raised by the applicant;
            (4) The circumstances and character of the applicant's service, as extracted from the service record, health record and other evidence presented to the DRB;
            (5) References to documentary evidence, testimony or other material relied on by the DRB in support of its decision;
            (6) A statement of the DRB's findings with respect to each issue raised by the applicant;
            (7) A summary of the rationale and a statement of the DRB's conclusions as to whether any change, correction or modification should be made in the type or character of the discharge or the reason and authority for the discharge; and
            (8) A statement of the particular changes, correction, or modification made by the DRB.
          
          
            § 51.11
            Records.
            (a) The record of the discharge review will include—
            (1) The application for review;
            (2) A summarized record of the testimony and a summary of evidence considered by the DRB other than information contained in the service records;
            (3) Briefs or written arguments submitted by or on behalf of the applicant;
            (4) The decision of the DRB;
            (5) Advisory opinions relief upon for the final action; and
            (6) The final action on the DRB decision by the Commandant or Secretary.
            (b) The record of the discharge review is incorporated into the service record of the applicant.
            (c) A copy of the decision of the DRB and the final action thereon is made available for public inspection and copying promptly after a notice of the final decision is sent to the applicant. However, to the extent required for the protection of privacy rights, identifying details of the applicant and other persons are deleted from the public record.
            (1) DRB documents made available for public inspection and copying are located in the Armed Forces Discharge Review/Correction Board Reading Room. The documents are indexed so as to enable the public to determine why relief was granted or denied. The index includes the case number, the date, character of, reason for, and authority for the discharge and is maintained at Coast Guard Headquarters and the Armed Forces Reading Room. The Armed Forces Discharge Review/Correction Board Reading Room publishes indexes quarterly for all boards.

            (2) Correspondence relating to matters under the cognizance of the Reading Room (including requests for purchase of indexes) should be addressed to: Armed Forces Discharge Review/Correction Board Reading Room, The Pentagon Concourse, Washington, DC 20310.
          
        
        
          Pt. 52
          PART 52—BOARD FOR CORRECTION OF MILITARY RECORDS OF THE COAST GUARD
          
            
              Subpart A—Purpose and Authority
              Sec.
              52.1
              Purpose.
              52.2
              Authority.
            
            
              Subpart B—Establishment, Function, and Jurisdiction of Board
              52.11
              Establishment and composition.
              52.12
              Function.
              52.13
              Jurisdiction.
            
            
              Subpart C—General Provisions Regarding Applications
              52.21
              General requirements.
              52.22
              Time limit for filing application.
              52.23
              Counsel.
              52.24
              Evidence and burden of proof.
              52.25
              Access to official records.
              52.26
              Right to timely decision; effect of requests for extensions, changes in requests for relief, and late submissions of evidence.
              52.27
              Withdrawal of application.
              52.28
              Stay of proceedings.
            
            
              Subpart D—Consideration of Application and Administrative Closure
              52.31
              Consideration of application.
              52.32
              Administrative closure.
            
            
              Subpart E—Submissions by the Coast Guard and Other Offices
              52.41
              Assistance.
              52.42
              Views of the Coast Guard.
              52.43
              Requests for further information; submissions of classified, privileged, and sensitive information.
            
            
              Subpart F—Hearings
              52.51
              General provision.
              52.52
              Notice of hearing.
              52.53
              Witnesses.
              52.54
              Expenses.
              52.55
              Nonappearance.
              52.56
              Conduct of hearing.
              52.57
              Record of hearing.
            
            
              Subpart G—Judgment and Disposition
              52.61
              Deliberations and decision.
              52.62
              Minority report.
              52.63
              Record of proceedings.
              52.64
              Final action.
              52.65
              Orders.
              52.66
              Notification.
              52.67
              Reconsideration.
            
            
              Subpart H—Payment of Claims and Implementation of Orders
              52.71
              Authority to pay.
              52.72
              Implementation of orders.
              52.73
              Interpretation.
              52.74
              Report of settlement.
            
            
              Subpart I—Public Access to Decisions
              52.81
              Reading room and index.
            
          
          
            Authority:
            10 U.S.C. 1552; 14 U.S.C. 501, 633; Department of Homeland Security Delegations No. 0160.1(II)(B)(1), 0170.1(II)(23).
          
          
            Source:
            OST Doc. No. 2002-13439, 68 FR 9886, Mar. 3, 2003, unless otherwise noted.
          
          
            Subpart A—Purpose and Authority
            
              § 52.1
              Purpose.
              This part establishes the procedure for application for correction of military records of the Coast Guard, for consideration of applications by the Department of Homeland Security Board for Correction of Military Records of the Coast Guard (hereinafter “the Board”), and for settling claims or determining monetary benefits.
              [OST Doc. No. 2002-13439, 68 FR 9886, Mar. 3, 2003, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 52.2
              Authority.
              (a) The Secretary of Homeland Security, acting through boards of civilians, is authorized to correct any military record of the Coast Guard when the Secretary considers it necessary to correct an error or remove an injustice. 10 U.S.C. 1552. The Secretary shall ensure that final action on a complete application for correction is taken within 10 months of its receipt.
              (14 U.S.C. 425)
              (b) Corrections made under this authority are final and conclusive on all officers of the Government except when procured by fraud. 10 U.S.C. 1552(a)(4).
              [OST Doc. No. 2002-13439, 68 FR 9886, Mar. 3, 2003, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
          
          
            
            Subpart B—Establishment, Function, and Jurisdiction of Board
            
              § 52.11
              Establishment and composition.
              (a) Pursuant to 10 U.S.C. 1552, the Board for Correction of Military Records of the Coast Guard is established in the Office of the Secretary of Homeland Security.
              (b) The Secretary appoints a panel of civilian officers or employees of the Department of Homeland Security to serve as members of the Board, and designates one such member to serve as Chair of the Board. The Chair designates members from this panel to serve as the Board for each case requiring consideration by a Board. The Board consists of three members, and two members present constitute a quorum of the Board.
              (c) The Deputy Chair of the Board exercises the functions prescribed by these regulations and such other duties as may be assigned by the Chair.
              [OST Doc. No. 2002-13439, 68 FR 9886, Mar. 3, 2003, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 52.12
              Function.
              The function of the Board is to consider all applications properly before it, together with all pertinent military records and any submission received from the Coast Guard or other Government office under subpart E, to determine:
              (a) Whether an error has been made in the applicant's Coast Guard military record, whether the applicant has suffered an error or injustice as the result of an omission or commission in his or her record, or whether the applicant has suffered some manifest injustice in the treatment accorded him or her; and
              (b) Whether the Board finds it necessary to change a military record to correct an error or remove an injustice.
            
            
              § 52.13
              Jurisdiction.
              (a) The Board has jurisdiction to review and determine all matters properly brought before it, consistent with existing law and such directives as may be issued by the Secretary.
              (b) No application shall be considered by the Board until the applicant has exhausted all effective administrative remedies afforded under existing law or regulations, and such legal remedies as the Board may determine are practical, appropriate, and available to the applicant.
            
          
          
            Subpart C—General Provisions Regarding Applications
            
              § 52.21
              General requirements.
              (a) An application for correction of a Coast Guard record shall be submitted on DD Form 149 (Application for Correction of Military or Naval Record) or an exact copy thereof, and shall be addressed to: DHS Office of the General Counsel, Board for Correction of Military Records, 2707 Martin Luther King Jr. Avenue SE, Stop 0485, Washington, DC 20528-0485. Forms and explanatory material may be obtained from the Chair of the Board.
              (b) The application shall be signed by the person alleging error or injustice in his or her military record, except that an application may be signed by a family member or legal representative with respect to the record of a deceased, incapacitated, or missing person. The family member or legal representative must submit proof of his or her proper interest with the application.
              (c) No application shall be docketed or processed until it is complete. An application for relief is complete when all of the following have been received by the Board:
              (1) A signed DD Form 149, providing all necessary responses, including a specific allegation of error or injustice, accompanied by substantial evidence or information in support of such allegation;
              (2) The military records of the applicant; and
              (3) Any applicable military and Department of Veterans Affairs medical records.
              (d) It is the applicant's responsibility to include his or her correct mailing address on the DD Form 149 and to inform the Chair in writing of any subsequent change of address until the Board or the Secretary takes final action on the application.

              (e) Briefs in support of applications must be assembled in a manner that permits easy reproduction and may not exceed twenty-five double-spaced typewritten pages in a type size with no more than twelve characters per inch. This limitation does not apply to supporting documentary evidence. In complex cases, the Chair may waive this limitation.
              [OST Doc. No. 2002-13439, 68 FR 9886, Mar. 3, 2003, as amended by USCG-2014-0410, 79 FR 38431, July 7, 2014; USCG-2019-0929, 84 FR 68343, Dec. 16, 2019]
            
            
              § 52.22
              Time limit for filing application.
              An application for correction of a record must be filed within three years after the applicant discovered or reasonably should have discovered the alleged error or injustice. If an application is untimely, the applicant shall set forth reasons in the application why it is in the interest of justice for the Board to consider the application. An untimely application shall be denied unless the Board finds that sufficient evidence has been presented to warrant a finding that it would be in the interest of justice to excuse the failure to file timely.
            
            
              § 52.23
              Counsel.
              (a) Applicants may be represented by counsel at their own expense. Applicants whose cases are processed under the Whistleblower Protection Act and who are granted a hearing by the Board may be entitled to representation by a Coast Guard law specialist. 10 U.S.C. 1034(f)(3)(A).
              (b) As used in this part, the term “counsel” includes attorneys who are members in good standing of any bar; accredited representatives of veterans' organizations recognized by the Secretary of Veterans Affairs pursuant to 38 U.S.C. 5902; and other persons who, in the opinion of the Chair, are competent to represent the applicant for correction. Whenever the term “applicant” is used in these rules, except in § 52.21(c), the term shall mean an applicant or his or her counsel.
            
            
              § 52.24
              Evidence and burden of proof.
              (a) It is the responsibility of the applicant to procure and submit with his or her application such evidence, including official records, as the applicant desires to present in support of his or her case. All such evidence should be submitted with the applicant's DD Form 149 in accordance with § 52.21(c)(1). Evidence submitted by an applicant after an application has been filed and docketed shall be considered late and its acceptance is subject to the provisions in § 52.26(a)(4) and (c).
              (b) The Board begins its consideration of each case presuming administrative regularity on the part of Coast Guard and other Government officials. The applicant has the burden of proving the existence of an error or injustice by the preponderance of the evidence.
            
            
              § 52.25
              Access to official records.
              The applicant shall have such access to official records or to any information pertaining to the applicant which is in the custody of the Coast Guard as is provided in 49 CFR parts 7 and 10.
            
            
              § 52.26
              Right to timely decision; effect of requests for extensions, changes in requests for relief, and late submissions of evidence.
              (a) Each applicant has a right to have final action taken on his or her application within 10 months after all the elements of a complete application, as defined in § 52.21(c), have been received by the Board, unless the applicant:
              (1) Submits a written request, which is granted by the Chair, for an extension of a specific duration to seek counsel or additional evidence;
              (2) Submits a written request, which is granted by the Chair, for an extension of the time provided for responding to the views of the Coast Guard in accordance with § 52.42(d);
              (3) Submits a signed statement that is determined by the Chair to significantly amend the applicant's request for relief after the application has been docketed;
              (4) Submits significant new evidence, as determined by the Chair, after the application has been docketed; or
              (5) Is found by the Chair to have unreasonably delayed responding to a request for further information or evidence.

              (b) If the applicant requests an extension in accordance with paragraphs (a)(1) or (a)(2) of this section or unreasonably delays responding to a request for further information or evidence in accordance with paragraph (a)(5) of this section, he or she shall have a right to have final action taken on the application for correction within 10 months of the application's completion plus all periods of extension granted to the applicant by the Chair and all periods of unreasonable delay.
              (c) If the applicant significantly amends his or her request for relief or submits significant new evidence after the application has been docketed, in accordance with paragraphs (a)(3) or (a)(4) of this section, the application shall be considered newly complete as of the date the amended request for relief or new evidence is received, in which case the applicant shall have a right to have final action taken on the application within 10 months of the date the Board receives the amended request for relief or significant new evidence.
            
            
              § 52.27
              Withdrawal of application.
              The Chair may, at his or her discretion, permit the applicant to withdraw his or her application at any time before final action is taken under § 52.64. Any further consideration by the Board of the issues raised in the withdrawn application shall occur only upon the filing of a new application.
            
            
              § 52.28
              Stay of proceedings.
              An application to the Board for correction of a military record does not operate as a stay of any proceeding or administrative action taken with respect to or affecting the applicant.
            
          
          
            Subpart D—Consideration of Application and Administrative Closure
            
              § 52.31
              Consideration of application.
              Each application shall be reviewed by the Chair to determine whether it meets the requirements of § 52.21 before it is docketed. The Chair shall decide in appropriate cases whether to grant a hearing or to recommend disposition on the merits without a hearing.
            
            
              § 52.32
              Administrative closure.
              (a) The Chair may administratively close a case after it has been docketed and at any time prior to its consideration by the Board if the Chair determines that:
              (1) The application was erroneously docketed because the application did not meet the criteria under § 52.21;
              (2) Effective relief cannot be granted by the Board;
              (3) The Board does not have jurisdiction to determine the issues presented or the applicant has not exhausted an available administrative remedy, as required under § 52.13(b); or
              (4) The Coast Guard has granted effective relief satisfactory to the applicant.
              (b) Administrative closure does not constitute a denial of relief. Applicants who believe their cases should not have been administratively closed by the Chair may resubmit their applications with a request for further consideration and a statement explaining why the applicant believes his or her case should be docketed and considered by the Board. A request for further consideration shall be regarded as a new application for the purposes of §§ 52.21 and 52.26.
              (c) If the Chair administratively closes a case, the applicant shall be advised of the reason and of the right to resubmit his or her application.
            
          
          
            Subpart E—Submissions by the Coast Guard and Other Offices
            
              § 52.41
              Assistance.
              The Board may request such advice, opinion, assistance, or use of the facilities of any other bureau, board, or office of the Department of Transportation as the Board deems necessary.
            
            
              § 52.42
              Views of the Coast Guard.

              (a) The Board shall transmit to the Commandant of the Coast Guard or his or her delegate a copy of each application for relief submitted and docketed under subpart C of this part, together with any briefs, memoranda, and documentary evidence submitted or obtained in the case.
              
              (b) The Commandant of the Coast Guard or his or her delegate may forward to the Board a written advisory opinion presenting the views of the Coast Guard on any case before the Board.
              (c) An advisory opinion furnished by the Coast Guard under this section shall not be binding upon the Board, but shall be considered by the Board, along with all other information and material submitted in the particular case, if it is received by the Board within 135 days of the date the application is complete. The Chair may, in his or her discretion, grant the Coast Guard an extension of the time provided for submitting the advisory opinion.
              (d) The Board shall promptly send a copy of each submission made by the Coast Guard under this section to the applicant involved, subject to the limitations in §§ 52.42(c) and 52.43(c). Each applicant has 30 days, from the date the Board sends the submission, to submit to the Board a written rebuttal or response to the Coast Guard's advisory opinion or a written request for an extension of the time to respond, subject to the provisions in § 52.26.
              (e) Advisory opinions submitted by the Coast Guard and briefs submitted by applicants in response to the advisory opinions of the Coast Guard must be assembled in a manner that permits easy reproduction and may not exceed fifteen double-spaced typewritten pages in a type size with no more than twelve characters per inch. This limitation does not apply to supporting documentary evidence. In complex cases, the Chair may waive this limitation.
            
            
              § 52.43
              Requests for further information; submissions of classified, privileged, and sensitive information.
              (a) The Chair or the Board may ask the applicant to submit additional information not included in the application or response to the advisory opinion.
              (b) The Chair or the Board may ask the Coast Guard or other Government office to submit any information, including reports of investigations, that the Chair or the Board deems relevant to an applicant's case.
              (c) Whenever the Coast Guard or other Government office submits classified, privileged, or sensitive information to the Board in accordance with paragraph (b) of this section or § 52.42(b), it shall identify such information and also provide the Board with a copy of that part of the information that would be released to the applicant by the Coast Guard or other Government office if he or she requested it under 49 CFR parts 7 and 10. The Board shall forward only this redacted copy to the applicant.
            
          
          
            Subpart F—Hearings
            
              § 52.51
              General provision.
              In each case in which the Chair determines that a hearing is warranted, the applicant will be entitled to be heard orally in person, by counsel, or in person with counsel.
            
            
              § 52.52
              Notice of hearing.
              (a) If the Chair determines that a hearing is warranted, the Chair shall notify the applicant that a hearing has been granted.
              (b) The date of hearing shall be not less than 21 days from the date of this notification. Written notice stating the date, time, and place of the hearing shall be given to the applicant and the Coast Guard.
            
            
              § 52.53
              Witnesses.
              (a) In any case in which the Chair has granted a hearing, the applicant shall have the right to present witnesses.
              (b) It is the responsibility of the applicant to notify his or her witnesses and to ensure their appearance at the date, time, and place set for the hearing.
            
            
              § 52.54
              Expenses.
              No expenses of any nature whatsoever incurred by an applicant, his or her counsel, witnesses, or others acting on behalf of the applicant shall be paid by the Government, except that an applicant may be entitled to representation by a Coast Guard law specialist if the case has been processed under the Whistleblower Protection Act. 10 U.S.C. 1034(f)(3)(A).
            
            
              
              § 52.55
              Nonappearance.
              An applicant who fails without good cause to appear in person or by counsel at the appointed date, time, and place for hearing, is deemed to have waived the right to a hearing. The application is then considered by the Board on the basis of all the material of record.
            
            
              § 52.56
              Conduct of hearing.
              (a) The Chair or the Chair's designee shall conduct a hearing so as to ensure a full and fair presentation of the evidence.
              (b) The hearing is not limited by legal rules of evidence, but reasonable standards of competency, relevancy, and materiality are observed for the receipt and consideration of evidence.
              (c) All testimony shall be given under oath or affirmation.
            
            
              § 52.57
              Record of hearing.
              A hearing pursuant to this subpart in open session shall be recorded verbatim and, at the discretion of the Board or direction of the Secretary, shall be transcribed.
            
          
          
            Subpart G—Judgment and Disposition
            
              § 52.61
              Deliberations and decision.
              (a) The Board is convened at the call of the Chair and its meetings are recessed or adjourned by order of the Chair. Only members of the Board and its staff may be present during the deliberations of the Board. The Board's deliberations are conducted in executive session and are not reported.
              (b) When the Board finds that the facts have not been fully and fairly disclosed by the records, testimony, and any other evidence before the Board, the Board may request the applicant and/or the Coast Guard to obtain and submit such further evidence as it considers essential to a complete and impartial understanding of the facts and issues.
              (c) Following the receipt of all evidence, the Chair shall cause to be prepared and shall submit to the Board for its consideration a draft decision containing proposed findings and conclusions and a proposed order. A majority vote of the members of the Board present at a meeting on any matter relating to a draft decision before the Board shall constitute the action of the Board. If a draft decision is approved by the Board, it shall become a decision of the Board.
              (d) The decision of the Board shall specify any change, correction, or modification of records to be made by the Coast Guard, and any other action deemed necessary to provide full and effective relief, which may include directing the Coast Guard to convene medical boards.
              (e) If the Board deems it necessary to submit a comment or recommendation to the Secretary as to a matter arising from, but not directly related to, the issues in a case, it does so by separate communication.
            
            
              § 52.62
              Minority report.
              In case of disagreement among Board members, a minority report may be submitted dissenting from or concurring with the decision of the Board.
            
            
              § 52.63
              Record of proceedings.
              (a) The Board shall prepare a complete record of each proceeding. The record shall include the application for relief; the written views of the Coast Guard, if any; any transcript of testimony; affidavits and documents considered by the Board; briefs and written arguments filed in the case; the findings, decisions, and recommendations of the Board; minority reports, if any; and all other materials necessary to reflect a true and complete history of the proceedings.
              (b) After final action has been taken on an application in accordance with § 52.64, any classified, privileged, or sensitive information in the record of proceedings that has been provided by the Coast Guard or another Government office in accordance with §§ 52.42 or 52.43 shall be returned by the Board to the office from which it was received. Only a copy of the information provided by the Coast Guard or other Government office for release to the applicant in accordance with § 52.43(c) shall be retained in the permanent record of proceedings after final action is taken.
            
            
              
              § 52.64
              Final action.
              (a) The Board, provided that it acts unanimously, may take final action on behalf of the Secretary, pursuant to 10 U.S.C. 1552, as follows:
              (1) The Board may deny an application for the correction of military records.
              (2) Unless the Coast Guard, in submitting its views pursuant to § 52.42(b), identifies and describes a significant issue of Coast Guard policy challenged in the application, the Board may approve an application for the correction of military records in any of the following categories:
              (i) An application to correct an enlistment or reenlistment contract or agreement to extend an enlistment for the purpose of effecting or increasing entitlement to a Selective Reenlistment Bonus;
              (ii) An application to modify an election to participate in the Survivor Benefit Plan;
              (iii) An application to change a reenlistment eligibility code;
              (iv) An application to correct the character of, or reason for, a discharge or separation; or
              (v) An application to receive a medal or award.
              (3) The Board may approve any application for correction of military records not included in one of the categories in paragraph (a)(2) of this section, if the Coast Guard recommends the same or substantially same relief as that requested by the applicant.
              (b) Except in cases where the Board takes final action under paragraph (a) of this section, the Board shall forward the record of its proceedings to the Secretary, who may approve, disapprove, or concur in the decision of the Board or the minority report, if any, either in whole or in part, and amend the order of the Board accordingly, or return the case to the Board for additional consideration. After taking final action, the Secretary shall send any such statement and the record of proceedings to the Board for disposition.
            
            
              § 52.65
              Orders.
              (a) The Board shall issue such orders or directives as may be necessary to carry out a final action.
              (b) The Board may ask the Coast Guard to submit a written report to the Board specifying the action taken and the date thereof with respect to any final action.
              (c) Unless doing so is likely to nullify the relief granted, copies of the final decision shall be placed in the military record of the applicant.
            
            
              § 52.66
              Notification.
              After final action is taken under § 52.64, the Board shall send a copy of the final decision to the applicant. The applicant may inspect the permanent record of proceedings at Board offices.
            
            
              § 52.67
              Reconsideration.
              (a) Reconsideration of an application for correction of a military record shall occur if an applicant requests it and the request meets the requirements set forth in paragraph (a)(1) or (a)(2) of this section.
              (1) An applicant presents evidence or information that was not previously considered by the Board and that could result in a determination other than that originally made. Such new evidence or information may only be considered if it could not have been presented to the Board prior to its original determination if the applicant had exercised reasonable diligence; or
              (2) An applicant presents evidence or information that the Board, or the Secretary as the case may be, committed legal or factual error in the original determination that could have resulted in a determination other than that originally made.
              (b) The Chair shall docket a request for reconsideration of a final decision if it meets the requirements of paragraph (a)(1) or (a)(2) of this section. If neither of these requirements is met, the Chair shall not docket such request.
              (c) The Board shall consider each application for reconsideration that has been docketed. None of the Board members who served on the Board that considered an applicant's original application for correction shall serve on the Board that decides the applicant's application upon reconsideration.

              (d) Action by the Board on a docketed application for reconsideration is subject to §§ 52.26 and 52.64(b).
              
              (e) An applicant's request for reconsideration must be filed within two years after the issuance of a final decision, except as otherwise required by law. If the Chair dockets an applicant's request for reconsideration, the two-year requirement may be waived if the Board finds that it would be in the interest of justice to consider the request despite its untimeliness.
            
          
          
            Subpart H—Payment of Claims and Implementation of Orders
            
              § 52.71
              Authority to pay.
              (a) The Coast Guard is authorized to pay the claims of any person as the result of any action heretofore or hereafter taken under 10 U.S.C. 1552.
              (b) The Coast Guard is not authorized to pay any claim heretofore compensated by Congress through enactment of private law, or to pay any amount as compensation for any benefit to which the claimant might subsequently become entitled under the laws and regulations administered by the Secretary of Veterans Affairs.
            
            
              § 52.72
              Implementation of orders.
              (a) In each case the Board shall transmit a copy of its decision or the Secretary's decision to the proper Coast Guard authority for determination of monetary benefits due, if any, as a result of the action of the Board and for corrections of the military record ordered by the Board.
              (b) Upon request, the claimant is required to furnish to the Board or to the Coast Guard any information necessary to determine the proper parties to the claim for payment under applicable provisions of law.
              (c) Appropriate records shall be examined in light of the Board's decision to determine all amounts which may be due. Amounts found due are subject to setoff in the amount of any existing indebtedness to the Government arising from Coast Guard service and to other setoffs required by law or regulation.
              (d) At the time of payment, the claimant shall be advised as to the nature and amount of the various benefits represented by the total settlement, and of the fact that acceptance of the settlement constitutes a complete release by the claimant of any claim against the United States on account of the correction of record ordered by the Board.
            
            
              § 52.73
              Interpretation.
              If the intent or import of the final decision is not clear to the Coast Guard, if the Coast Guard believes that executing all or part of the order in the final decision is beyond the Coast Guard's authority, or if the Coast Guard believes that the order is incomplete because of an oversight, the final decision shall be returned to the Board for clarification or technical amendment.
            
            
              § 52.74
              Report of settlement.
              When payment is made pursuant to the order of the Board, the Board may request the Coast Guard to notify it of the name of any person to whom payment was made and of the amount of the payment.
            
          
          
            Subpart I—Public Access to Decisions
            
              § 52.81
              Reading room and index.
              After deleting only so much personal information as is necessary to prevent an unwarranted invasion of privacy of the applicant or other persons mentioned in the final decision of the Board, a redacted copy of each final decision shall be indexed by subject and made available for review and copying at a public reading room. Final decisions created on or after November 1, 1996, shall be made available by electronic means. 5 U.S.C. 552.
            
          
        
        
          Pt. 53
          PART 53—COAST GUARD WHISTLEBLOWER PROTECTION
          
            Sec.
            53.1
            Purpose.
            53.3
            Applicability.
            53.5
            Definitions.
            53.7
            Requirements.
            53.9
            Responsibilities.
            53.11
            Procedures.
          
          
            Authority:
            10 U.S.C. 1034; Pub. L. 100-456, 102 Stat. 1918; Pub. L. 101-225, 103 Stat. 1908; Pub. L. 107-296, 116 Stat. 2135.
          
          
            Source:
            56 FR 13405, Apr. 2, 1991, unless otherwise noted.
          
          
            
            § 53.1
            Purpose.
            This part:

            (a) Establishes policy and implements section 1034 of title 10 of the United States Code to provide protection against reprisal to members of the Coast Guard for making a protected communication to a Member of Congress; an Inspector General; a member of a Department of Defense or Department of Homeland Security audit, inspection, investigation, or law enforcement organization (e.g., the Coast Guard Investigative Service); any person or organization in the chain of command; and any other person or organization designated pursuant to regulations or other established administrative procedures for such communications.
            (b) Assigns responsibilities and delegates authority for such protection and prescribes operating procedures.
            [56 FR 13405, Apr. 2, 1991, as amended by USCG-2009-0239, 75 FR 79959, Dec. 21, 2010]
          
          
            § 53.3
            Applicability.
            This part applies to members of the United States Coast Guard, the Board for Correction of Military Records of the Coast Guard, and the Department of Homeland Security's Office of the Inspector General.
            [56 FR 13405, Apr. 2, 1991, as amended by USCG-2003-14505, 68 FR 9535, Feb. 28, 2003]
          
          
            § 53.5
            Definitions.
            As used in this part, the following terms shall have the meaning stated, except as otherwise provided:
            
              Board for Correction of Military Records of the Coast Guard. The Department of Homeland Security Board for Correction of Military Records of the Coast Guard (Board) is empowered under 10 U.S.C. 1552 to make corrections of Coast Guard military records. The Board is part of the Office of the General Counsel in the Office of the Secretary of Homeland Security.
            
              Chain of Command. The succession of commanding officers from a superior to a subordinate through which command is exercised; and the succession of officers, enlisted members, or civilian personnel through whom administrative control is exercised, including supervision and rating of performance.
            
              Corrective Action. Any action deemed necessary to make the complainant whole, changes in agency regulations or practices, and/or administrative or disciplinary action against offending personnel, or referral to the U.S. Attorney General or courtmartial convening authority of any evidence of criminal violation.
            
              Inspector General. The Inspector General in the Office of Inspector General of the Department of Homeland Security, or any other Inspector General, as appointed under the Inspector General Act of 1978.
            
              Judge Advocate. A commissioned officer of the Coast Guard designated for the special duty of law.
            
              Member of the Coast Guard. Any past or present Coast Guard uniformed personnel, officer or enlisted, regular or reserve. This definition includes cadets of the Coast Guard Academy.
            
              Member of Congress. In addition to a Representative or a Senator, the term includes any Delegate or Resident Commissioner to Congress.
            
              Personnel Action. Any action taken regarding a member of the Coast Guard that adversely affects or has the potential to adversely affect the member's position or his or her career. Such actions include, but are not limited to, a disciplinary or other corrective action; a transfer or reassignment; a performance evaluation; or a decision concerning a promotion, pay, benefits, awards, or training.
            
              Protected Communication. Any lawful communication to a Member of Congress or an Inspector General; or a communication in which a member of the Coast Guard communicates information that the member reasonably believes evidences a violation of law or regulation (including sexual harassment or discrimination), gross mismanagement, a gross waste of funds or other resources, an abuse of authority, or a substantial and specific danger to public health or safety, when such communication is made to any of the following: A Member of Congress; an Inspector General; a member of a Department of Defense or Department of Homeland Security audit, inspection, investigation, or law enforcement organization (e.g., the Coast Guard Investigative Service); any person or organization in the chain of command; and any other person or organization designated pursuant to regulations or other established administrative procedures to receive such communications.
            
              Reprisal. Taking or threatening to take an unfavorable personnel action, or withholding or threatening to withhold a favorable personnel action, against a member of the Coast Guard for making or preparing to make a protected communication.
            
              Secretary. The Secretary of Homeland Security or his or her delegate.
            [56 FR 13405, Apr. 2, 1991, as amended by USCG-2003-14505, 68 FR 9535, Feb. 28, 2003; USCG-2009-0239, 75 FR 79959, Dec. 21, 2010]
          
          
            § 53.7
            Requirements.
            (a) No person within the Department of Homeland Security may restrict a member of the Coast Guard from lawfully communicating with a Member of Congress or an Inspector General.
            (b) A member of the Coast Guard shall be free from reprisal for making or preparing to make a protected communication.
            (c) Any employee or member of the Coast Guard who has the authority to take, direct others to take, or recommend or approve any personnel action shall not, under such authority, take, withhold, threaten to take, or threaten to withhold a personnel action regarding any member of the Coast Guard in reprisal for making or preparing to make a protected communication.
            [56 FR 13405, Apr. 2, 1991, as amended by USCG-2003-14505, 68 FR 9535, Feb. 28, 2003; USCG-2009-0239, 75 FR 79959, Dec. 21, 2010]
          
          
            § 53.9
            Responsibilities.
            (a) The Inspector General, Department of Homeland Security shall:
            (1) Expeditiously determine whether there is sufficient evidence to warrant an investigation of an allegation that a personnel action has been taken, withheld, or threatened in reprisal for making or preparing to make a protected communication. No investigation is required when such allegation is submitted more than 60 days after the Coast Guard member became aware of the personnel action that is the subject of the allegation.
            (2) If such investigation is warranted, initiate a separate investigation of the information the Coast Guard member reasonably believes evidences wrongdoing if a prior investigation has not already been initiated, or if the prior investigation was biased or inadequate.
            (3) Complete the investigation of the allegation of reprisal and issue a report not later than 180 days after receipt of the allegation, which shall include a thorough review of the facts and circumstances relevant to the allegation, the relevant documents acquired during the investigation, and summaries of interviews conducted. The Inspector General may forward a recommendation as to the disposition of the complaint.
            (4) Submit a copy of the investigation report to the Secretary of the Department of Homeland Security and to the Coast Guard member making the allegation not later than 30 days after the completion of the investigation. In the copy of the report transmitted to the member, the Inspector General shall ensure the maximum disclosure of information possible, with the exception of information that is not required to be disclosed under 5 U.S.C. 552. However, the copy transmitted to the member need not contain summaries of interviews conducted, nor any document acquired, during the course of the investigation. Such items shall be transmitted to the member, if the member requests the items, with the copy of the report or after the transmittal to the member of the copy of the report, regardless of whether the request for those items is made before or after the copy of the report is transmitted to the member.
            (5) If a determination is made that the report cannot be issued within 180 days of receipt of the allegation, notify the Secretary and the Coast Guard member making the allegation of the reasons why the report will not be submitted within that time, and state when the report will be submitted.
            (6) At the request of the Board, submit a copy of the investigative report to the Board.

            (b) The Board shall, in accordance with its regulations (33 CFR part 52):
            
            (1) Consider under 10 U.S.C. 1552 and 33 CFR part 52 an application for the correction of records made by a Coast Guard member who has filed a timely complaint with the Inspector General alleging that a personnel action was taken in reprisal for making or preparing to make a protected communication. This may include oral argument, examining and cross-examining witnesses, taking depositions, and conducting an evidentiary hearing at the Board's discretion.
            (2) Review the report of any investigation by the Inspector General into the Coast Guard member's allegation of reprisal.
            (3) As deemed necessary, request the Inspector General to gather further evidence and issue a further report to the Board.
            (4) Issue a final decision concerning the application for the correction of military records under this part not later than 180 days after receipt of a complete application.
            (c) If the Board elects to hold an administrative hearing, the Coast Guard member may be represented by a Judge Advocate if:
            (1) The Inspector General, in the report of the investigation, finds there is probable cause to believe that a personnel action was taken, withheld, or threatened in reprisal for the Coast Guard member making or preparing to make a protected communication;
            (2) The Chief Counsel of the Coast Guard (who may also be serving as the Judge Advocate General of the Coast Guard) determines that the case is unusually complex or otherwise requires the assistance of a Judge Advocate to ensure proper presentation of the legal issues in the case; and
            (3) The Coast Guard member is not represented by outside counsel chosen by the member.
            (d) If the Board elects to hold an administrative hearing, the Board must ensure that the Coast Guard member may examine witnesses through deposition, serve interrogatories, and request the production of evidence, including evidence in the Inspector General investigatory record but not included in the report released to the member.
            (e) If the Board determines that a personnel action was taken, withheld, or threatened as a reprisal for a Coast Guard member making or preparing to make a protected communication, the Board may forward its recommendation to the Secretary of the Department of Homeland Security for appropriate administrative or disciplinary action against the individual or individuals found to have taken, withheld, or threatened a personnel action as a reprisal, and direct any appropriate correction of the member's records.
            (f) The Board shall notify the Inspector General of the Board's decision concerning an application for the correction of military records of a Coast Guard member who alleged reprisal for making or preparing to make a protected communication, and of any recommendation to the Secretary of the Department of Homeland Security for appropriate administrative or disciplinary action against the individual or individuals found to have taken, withheld, or threatened a personnel action as a reprisal.
            (g) When reprisal is found, the Secretary shall ensure that appropriate corrective action is taken.
            [56 FR 13405, Apr. 2, 1991, as amended by USCG-2003-14505, 68 FR 9535, Feb. 28, 2003; USCG-2009-0239, 75 FR 79960, Dec. 21, 2010]
          
          
            § 53.11
            Procedures.

            (a) Any member of the Coast Guard who reasonably believes a personnel action was taken, withheld, or threatened in reprisal for making or preparing to make a protected communication may file a complaint with the Department of Homeland Security Inspector General Hotline at 1-800-323-8603. Such a complaint may be filed: By letter addressed to the Department of Homeland Security, Office of Inspector General, Hotline, Washington, DC 20528; By faxing the complaint to 202-254-4292; or by e-mailing DHSOIGHOTLINE@dhs.gov.
            

            (b) The complaint should include the name, address, and telephone number of the complainant; the name and location of the activity where the alleged violation occurred; the personnel action taken, withheld, or threatened that is alleged to be motivated by reprisal; the name(s) of the individual(s) believed to be responsible for the personnel action; the date when the alleged reprisal occurred; and any information that suggests or evidences a connection between the protected communication and reprisal. The complaint should also include a description of the protected communication, including a copy of any written communication and a brief summary of any oral communication showing the date of communication, the subject matter, and the name of the person or official to whom the communication was made.
            (c) A member of the Coast Guard who alleges reprisal for making or preparing to make a protected communication may submit an application for the correction of military records to the Board, in accordance with regulations governing the Board. See 33 CFR part 52.
            (d) An application submitted under paragraph (c) of this section shall be considered in accordance with regulations governing the Board. See 33 CFR part 52.
            [56 FR 13405, Apr. 2, 1991, as amended by USCG-2009-0239, 75 FR 79960, Dec. 21, 2010]
          
        
        
          Pt. 54
          PART 54—ALLOTMENTS FROM ACTIVE DUTY PAY FOR CERTAIN SUPPORT OBLIGATIONS
          
            Sec.
            54.01
            Purpose.
            54.03
            Persons authorized to give notices.
            54.05
            Form and contents of notice.
            54.07
            Service of notice upon designated Coast Guard official.
          
          
            Authority:
            42 U.S.C. 665(c).
          
          
            Source:
            CGD 82-109, 48 FR 4285, Jan. 31, 1983, unless otherwise noted.
          
          
            § 54.01
            Purpose.
            This part prescribes procedures for State officials to notify the Coast Guard that a member on active duty is delinquent in meeting an obligation for child support alone, or both child and spousal support, in an amount equal to the support payable for two months or longer. Under 42 U.S.C. 665, an allotment may be taken from the pay and allowances of the member in this situation.
          
          
            § 54.03
            Persons authorized to give notices.
            For the purpose of instituting an allotment under this part, notice that a Coast Guard member is delinquent in meeting support obligations may be given by:
            (a) Any agent or attorney of any State having in effect a plan approved under Part D of Title IV of the Social Security Act (42 U.S.C. 651-664), who has the duty or authority to seek recovery of any amounts owed as child or child and spousal support, including any official of a political subdivision when authorized under a State plan.
            (b) The court that has authority to issue an order against the member for the support and maintenance of a child, or any agent of that court.
          
          
            § 54.05
            Form and contents of notice.
            (a) The notice required to institute an allotment under this part must be given in the form of a court order, letters, or other document issued by a person specified in § 54.03.
            (b) The notice must:
            (1) Provide the full name, social security number, and duty station of the member who owes the support obligation;
            (2) Specify the amount of support due, and the period in which it has remained owing;
            (3) Be accompanied by a certified copy of an order directing the payment of this support issued:
            (i) By a court of competent jurisdiction, or;
            (ii) In accordance with an administrative procedure which is established by State law, affords substantial due process, and is subject to judicial review;
            (4) Provide the full name, social security number, and mailing address of the person to whom the allotment is to be paid;
            (5) Identify the period in which the allotment is to remain in effect; and
            (6) Identify the name and birth date of all children for whom support is to be provided under the allotment.
            (c) Each notice must be accompanied by the following information:

            (1) For each administrative order, a copy of all provisions of state law governing its issuance.
            
            (2) For each court order and for each administrative order, if not stated in the support order:
            (i) An explanation as to how personal jurisdiction was obtained over the member; and
            (ii) A statement on the age of majority in the state law, with appropriate legal citations.
          
          
            § 54.07
            Service of notice upon designated Coast Guard official.
            The notice and all accompanying documentation must be sent to Commanding Officer, Coast Guard Human Resources Service and Information Center, Federal Building, 444 S.E. Quincy Street, Topeka, KS 66683-3591, telephone 785-339-3595, facsimile 785-339-3788.
            [CGD 82-109, 48 FR 4285, Jan. 31, 1983, as amended by CGD 88-052, 53 FR 25119, July 1, 1988; CGD 97-023, 62 FR 33362, June 19, 1997; USCG-2001-9286, 66 FR 33639, June 25, 2001]
          
        
        
          Pt. 55
          PART 55—CHILD DEVELOPMENT SERVICES
          
            
              Subpart A—General
              Sec.
              55.1
              Purpose.
              55.3
              Who is covered by this part?
              55.5
              Who is eligible for child development services?
              55.7
              Definitions.
              55.9
              Child development centers.
              55.11
              How are child development center fees established?
              55.13
              Family child care providers.
            
            
              Subpart B [Reserved]
            
          
          
            Authority:
            14 U.S.C. 515.
          
          
            Source:
            USCG-1998-3821, 64 FR 6528, Feb. 10, 1999, unless otherwise noted.
          
          
            Subpart A—General
            
              § 55.1
              Purpose.
              This subpart implements 46 U.S.C. 515, which provides for Coast Guard Child Development Services.
            
            
              § 55.3
              Who is covered by this subpart?
              This subpart applies to all Coast Guard installations.
            
            
              § 55.5
              Who is eligible for child development services?
              Coast Guard members and civilian Coast Guard employees are eligible for the child developmental services described in this subpart. As space is available, members of the other Armed Forces and other Federal civilian employees are also eligible.
            
            
              § 55.7
              Definitions.
              As used in this subpart—
              
                Child development center means a facility located on a Coast Guard installation that offers, on a regularly scheduled basis, developmental services designed to foster social, emotional, physical, creative, and intellectual growth to groups of children.
              
                Child development services means developmental services provided at a child development center or by a family child care provider at his or her Coast Guard-owned or -leased home.
              
                Coast Guard family child care provider means a Coast Guard family member, 18 years of age or older, who provides child care for 10 hours or more per week per child to one but no more than six children, including the provider's own children under the age of eight, on a regular basis in his or her Coast Guard-owned or -leased housing.
              
                Coast Guard family child care services means child care provided on a regularly scheduled basis for 10 hours or more a week by an individual certified by the Coast Guard and who resides in Coast Guard-controlled housing.
              
                Command means the Commanding Officer of one or more units of personnel in a limited geographic area with responsibility for a child development center.
              
                Family child care means child care provided in the home of a provider, either a Coast Guard family child care provider or a family home day care provider.
              
                Family home day care provider means an individual 18 years of age or older who is licensed by the state agency that regulates child care. This person provides child care to one but to no more than six children, including the provider's own children under the age of eight, on a regular basis in his or her residence.
              
              
                Geographic cost of living allowance means the adjustment in basic pay related to higher living costs in certain geographic areas.
              
                Total family income means the earned income for adult members of the household including wages, salaries, tips, long-term disability benefits received by a family, incentive and special pay for service or anything else of value, even if not taxable, that was received for providing services. Also included is Basic Allowance for Housing and Basic Allowance for Subsistence authorized for the pay grade of military personnel, whether the allowance is received in cash or in-kind. Total Family Income does not include: the geographic cost of living allowance; alimony and child support; temporary duty allowances or reimbursements for educational expenses; veterans benefits; workers compensation benefits; and, unemployment compensation. These are to be excluded from total family income.
              
                Uneconomical and inefficient means that the fees collected from parents can not be used in a manner that provides a quality program at an affordable cost to parents using the child care services.
            
            
              § 55.9
              Child development centers.
              (a) The Commandant may make child development services available at child development centers located at Coast Guard installations.
              (b) Regular and unannounced inspections of each child development center shall be conducted annually by headquarters program personnel, the commanding officer of the sponsoring command, fire personnel, and health and safety personnel.
              (c) Training programs shall be conducted monthly to ensure that all child development center employees complete a minimum of 20 hours of training annually with respect to early childhood development, activities and disciplinary techniques appropriate to children of different ages, child abuse prevention and detection, and appropriate emergency medical procedures.
            
            
              § 55.11
              How are child development center fees established?
              (a) Fees for the provision of services at child development centers shall be set by each Command with responsibility for a center-based program, according to the following total family income chart:
              
                Total Family Income
                $0 to $23,000
                $23,001 to $34,000
                $34,001 to $44,000
                $44,001 to $55,000
                Over $55,000
              
              
              (b) Fees for the provision of services at Coast Guard child development centers shall be used only for compensation for employees at those centers who are directly involved in providing child care, unless it is uneconomical and inefficient. If uneconomical and inefficient, then the fees may be used for:
              (1) The purchase of consumable or disposable items for Coast Guard child development centers; and
              (2) If the requirements of such centers for consumable or disposable items for a given fiscal year have been met, for other expenses of those centers.
            
            
              § 55.13
              Family child care providers.
              When appropriated funds are available, funds may be offered to provide assistance to Coast Guard Family Child Care Providers or to family home day care providers so that family child care services can be provided to military members and civilian employees of the Coast Guard, at a cost comparable to the cost of services at Coast Guard child development centers.
            
          
          
            Subpart B [Reserved]
          
        
      
      
        
        SUBCHAPTER C—AIDS TO NAVIGATION
        
          Cross Reference:
          Corps of Engineers, Department of the Army, see Chapter II of this title.
        
        
          PART 60 [RESERVED]
        
        
          Pt. 62
          PART 62—UNITED STATES AIDS TO NAVIGATION SYSTEM
          
            
              Subpart A—General
              Sec.
              62.1
              Purpose.
              62.3
              Definition of terms.
              62.5
              Marking of marine parades and regattas.
            
            
              Subpart B—The U.S. Aids to Navigation System
              62.21
              General.
              62.23
              Beacons and buoys.
              62.25
              Lateral marks.
              62.27
              Safe water marks.
              62.29
              Isolated danger marks.
              62.31
              Special marks.
              62.32
              Inland waters obstruction mark.
              62.33
              Information and regulatory marks.
              62.35
              Mooring buoys.
              62.37
              Lighthouses.
              62.41
              Ranges.
              62.43
              Numbers and letters.
              62.45
              Light characteristics.
              62.47
              Sound signals.
              62.49
              Intracoastal Waterway identification.
              62.51
              Western Rivers Marking System.
              62.52
              Automatic Identification System Aids to Navigation (AIS AtoN).
              62.53
              Racons.
              62.54
              Ownership identification.
            
            
              Subpart C [Reserved]
            
            
              Subpart D—Public Participation in the Aids to Navigation System
              62.63
              Recommendations.
              62.65
              Procedure for reporting defects and discrepancies.
            
          
          
            Authority:
            14 U.S.C. 85; 33 U.S.C. 1222, 1233; 43 U.S.C. 1333; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 86-031, 52 FR 42640, Nov. 6, 1987, unless otherwise noted.
          
          
            Subpart A—General
            
              § 62.1
              Purpose.
              (a) The Coast Guard administers the U.S. Aids to Navigation System. The system consists of Federal aids to navigation operated by the Coast Guard, aids to navigation operated by the other armed services, and private aids to navigation operated by other persons.
              (b)(1) This part describes the general characteristics of the U.S. Aids to Navigation System, and the details, policies and procedures employed by the Coast Guard in establishing, maintaining, operating, changing or discontinuing Federal aids to navigation. Regulations concerning the marking of wrecks, structures, and other obstructions are found in 33 CFR part 64. Regulations concerning private aids are found in 33 CFR part 66. Regulations concerning the marking of artificial islands and structures which are erected on or over the seabed and subsoil of the Outer Continental Shelf of the United States or its possessions are found in 33 CFR part 67. Regulations concerning the marking of bridges are found in 33 CFR part 118. Regulations concerning aids to navigation at deepwater ports are found in subchapter NN of this chapter.
              (2) The regulations found in 33 CFR subpart 66.10 expire on December 31, 2003, at which time the provisions of this part will apply.
              (c) The Coast Guard maintains systems of marine aids to navigation consisting of visual, audible, and electronic signals which are designed to assist the prudent mariner in the process of navigation. The aids to navigation system is not intended to identify every shoal or obstruction to navigation which exists in the navigable waters of the United States, but rather provides for reasonable marking of marine features as resources permit. The primary objective of the aids to navigation system is to mark navigable channels and waterways, obstructions adjacent to these waterways, and obstructions in areas of general navigation which may not be anticipated. Other waters, even if navigable, are generally not marked.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989; CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              
              § 62.3
              Definition of terms.
              Certain terms as used in this subchapter are defined as follows:
              (a) Aid to Navigation. The term aid to navigation means any device external to a vessel or aircraft intended to assist a navigator to determine position or safe course, or to warn of dangers or obstructions to navigation.
              (b) Commerce. The term commerce, in addition to general, national and international trade and commerce of the United States, includes trade and travel by seasonal passenger craft (marine and air), yachts, houseboats, fishing boats, motor boats, and other craft, whether or not operated for hire or profit.
              (c) Commandant. The term Commandant means the Commandant of the Coast Guard.
              (d) District Commander. The term District Commander means the commander of a Coast Guard District. Coast Guard Districts are listed in Part 3 of this chapter.
              (e) Corps of Engineers. The term Corps of Engineers means the Corps of Engineers, Department of the Army.
              (f) Person. The term person imparts both singular or plural, as the case demands, and includes any Federal Agency, State, Territory, possession, or public subdivision thereof, the District of Columbia, and any corporation, company, association, club, or other instrumentality.
              (g) Navigable waters of the United States. The term navigable waters of the United States is defined in § 2.36(a) of this chapter.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by USCG-2001-9044, 68 FR 42601, July 18, 2003]
            
            
              § 62.5
              Marking of marine parades and regattas.
              (a) The Coast Guard may establish aids to navigation to mark marine parades and regattas which are regulated by the Coast Guard for the purpose of protecting life and property, or to assist in the observance and enforcement of special regulations. For marine parade and regatta regulations, see Part 100 of this chapter.
              (b) [Reserved]
            
          
          
            Subpart B—The U.S. Aids to Navigation System
            
              § 62.21
              General.
              (a) The navigable waters of the United States and non-navigable State waters after December 31, 2003, are marked to assist navigation using the U.S. Aids to Navigation System, a system consistent with the International Association of Lighthouse Authorities (IALA) Maritime Buoyage System. The IALA Maritime Buoyage System is followed by most of the world's maritime nations and will improve maritime safety by encouraging conformity in buoyage systems worldwide. IALA buoyage is divided into two regions made up of Region A and Region B. All navigable waters of the United States follow IALA Region B, except U.S. possessions west of the International Date Line and south of 10 degrees north latitude, which follow IALA Region A. Lateral aids to navigation in Region A vary from those described throughout this Subpart. Non-lateral aids to navigation are the same as those used in Region B. See § 62.25. Appropriate nautical charts and publications should be consulted to determine whether the Region A or Region B marking schemes are in effect for a given area.
              (b) The U.S. Aids to Navigation System is designed for use with nautical charts. Nautical charts portray the physical features of the marine environment, including soundings and other submarine features, landmarks, and other aids necessary for the proper navigation of a vessel. This crucial information cannot be obtained from other sources, even ones such as topographic maps, aeronautical charts, or atlases. The exact meaning of an aid to navigation may not be clear to the mariner unless the appropriate chart is consulted, as the chart illustrates the relationship of the individual aid to navigation to channel limits, obstructions, hazards to navigation, and to the total aids to navigation system.

              (c) The navigator should maintain and consult suitable publications and instruments for navigation depending on the vessel's requirements. This shipboard equipment is separate from the aids to navigation system, but is often essential to its use. The following publications are available from the U.S. Government to assist the navigator:

              (1) The Light List, published by the Coast Guard and available for viewing on the Coast Guard Navigation Center Web site at http://www.navcen.uscg.gov lists federal and private aids to navigation. It includes all major Federal aids to navigation and those private aids to navigation that have been deemed to be important to general navigation, and includes a physical description of these aids and their locations.

              (2) The United States Coast Pilot, published by the National Ocean Service and available from NOAA Certified Printer Partners listed at http://www.nauticalcharts.noaa.gov/mcd/NOAAChartViewer.html. Free on-line versions and weekly updates supplement the information shown on nautical charts, and are available directly from NOAA at http://www.nauticalcharts.noaa.gov/nsd/cpdownload.htm. Subjects such as local navigation regulations, channel and anchorage peculiarities, dangers, climatalogical data, routes, and port facilities are covered.

              (3) Local Notices to Mariners are published by local Coast Guard District Commanders. Persons may view Local Notices to Mariners on the Coast Guard Navigation Center Web site at http://www.navcen.uscg.gov. Changes to aids to navigation, reported dangers, scheduled construction or other disruptions, chart corrections and similar useful marine information is made available through this publication.

              (4) The Notice to Mariners is a national publication, similar to the Local Notice to Mariners, published by the National Geospatial-Intelligence Agency. The notices may be viewed on the National Geospatial-Intelligence Agency's Web site at http://msi.nga.mil/NGAPortal/MSI.portal. This publication provides oceangoing vessels significant information on national and international navigation and safety.
              (5) The mariner should also listen to Coast Guard Broadcast Notices to Mariners. These broadcasts update the Local Notice to Mariners with more timely information. Mariners should monitor VHF-FM channel 16 to locate Coast Guard Marine Information Broadcasts.
              (d) The U.S. Aids to Navigation System is primarily a lateral system which employs a simple arrangement of colors, shapes, numbers, and light characteristics to mark the limits of navigable routes. This lateral system is supplemented by nonlateral aids to navigation where appropriate.
              (e) Generally, lateral aids to navigation indicate on which side of a vessel an aid to navigation should be passed when the vessel is proceeding in the Conventional Direction of Buoyage. Normally, the Conventional Direction of Buoyage is the direction in which a vessel enters navigable channels from seaward and proceeds towards the head of navigation. In the absence of a route leading from seaward, the Conventional Direction of Buoyage generally follows a clockwise direction around land masses. For example, proceeding southerly along the Atlantic Coast, from Florida to Texas along the Gulf Coast, and northerly along the Pacific Coast are considered as proceeding in the Conventional Direction of Buoyage. In some instances, this direction must be arbitrarily assigned. Where doubt exists, the mariner should consult charts and other nautical publications.
              (f) Although aids to navigation are maintained to a reasonable degree of reliability, the rigors of the marine environment and various equipment failures do cause discrepancies on occasion.
              (g) The Coast Guard makes reasonable efforts to inform the navigator of known discrepancies, and to correct them within a reasonable period of time, depending upon resources available. Occasionally, a temporary aid to navigation, which provides different but similar service, is deployed until permanent repairs can be made to the original aid. Notification of such temporary changes is made through the notice to mariners system.

              (h) Mariners should exercise caution when using private aids to navigation because private aids are often established to serve the needs of specific users rather than general navigation and their purpose may not be obvious to casual users; and, discrepancies to private aids are often detected, reported, and corrected less promptly than discrepancies to Coast Guard aids to navigation.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989; CGD 97-018, 63 FR 33573, June 19, 1998; USCG-2001-9286, 66 FR 33640, June 25, 2001; USCG-2015-0433, 80 FR 44279, July 27, 2015]
            
            
              § 62.23
              Beacons and buoys.
              (a) Aids to navigation are placed on shore or on marine sites to assist a navigator to determine his position or safe course. They may mark limits of navigable channels, or warn of dangers or obstructions to navigation. The primary components of the U.S. Aids to Navigation System are beacons and buoys.
              (b) Beacons are aids to navigation structures which are permanently fixed to the earth's surface. They range from large lighthouses to small, single-pile structures and may be located on land or in the water. Lighted beacons are called lights; unlighted beacons are called daybeacons.
              (1) Beacons exhibit a daymark. For small structures these are colored geometric shapes which make an aid to navigation readily visible and easily identifiable against background conditions. Generally, the daymark conveys to the mariner, during daylight hours, the same significance as does the aid's light or reflector at night. The daymark of large lighthouses and towers, however, consists of the structure itself. As a result, these daymarks do not infer lateral significance.
              (2) Vessels should not pass beacons close aboard due to the danger of collision with rip-rap or structure foundations, or the obstruction or danger that the aid marks.
              (c) Buoys are floating aids to navigation used extensively throughout U.S. waters. They are moored to the seabed by sinkers with chain or other moorings of various lengths.
              (1) The daymark of a buoy is the color and shape of the buoy and, if so equipped, of the topmark.
              (i) Can buoys have a cylindrical shape.
              (ii) Nun buoys have a tapered, conical shape.
              (iii) Pillar buoys have a wide cylindrical base supporting a narrower superstructure. They may be surmounted by colored shapes called topmarks.
              (iv) Spherical buoys have a round shape.
              (2) Mariners attempting to pass a buoy close aboard risk collision with a yawing buoy, the buoy's mooring, or with the obstruction which the buoy marks.
              (3) Mariners should not rely on buoys alone for determining their positions due to factors limiting their reliability. Prudent mariners will use bearings or angles from beacons or other landmarks, soundings, and various methods of electronic navigation. Buoys vary in reliability because:
              (i) Buoy positions represented on nautical charts are approximate positions only, due to practical limitations in positioning and maintaining buoys and their sinkers in precise geographical locations.
              (ii) Buoy moorings vary in length. The mooring lengths define a “watch circle”, and buoys can be expected to move within this circle. Actual watch circles do not coincide with the dots or circles representing them on charts.
              (iii) Buoy positions are normally verified during periodic maintenance visits. Between visits, environmental conditions, including atmospheric and sea conditions, and seabed slope and composition, may shift buoys off their charted positions. Also buoys may be dragged off station, sunk, or capsized by a collision with a vessel.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987; CGD 86-031, 52 FR 46351, Dec. 5, 1987]
            
            
              § 62.25
              Lateral marks.
              (a) Lateral marks define the port and starboard sides of a route to be followed. They may be either beacons or buoys.

              (b) Sidemarks are lateral marks which advise the mariner to stay to one side of the mark. Their most frequent use is to mark the sides of channels; however, they may be used individually to mark obstructions outside of clearly defined channels. Sidemarks are not always placed directly on a channel edge and may be positioned outside the channel as indicated on charts and nautical publications.
              
              (1) Port hand marks indicate the left side of channels when proceeding in the Conventional Direction of Buoyage. Beacons have green square daymarks, while buoys are green can or pillar buoys.
              (2) Starboard hand marks indicate the right side of channels when proceeding in the Conventional Direction of Buoyage. Beacons have red triangular daymarks, while buoys are red nun or pillar buoys.
              (c) Preferred channel marks indicate channel junctions or bifurcations and may also mark wrecks or obstructions which the mariner, after consulting a chart to ascertain the location of the obstruction relative to the aid, may pass on either side. Preferred channel marks have red and green horizontal bands with the color of the topmost band indicating the preferred channel. If the topmost band is green, the mark serves as a port hand mark for vessels following the preferred channel proceeding in the Conventional Direction of Buoyage, and as a starboard hand mark for the other channel. Beacons would have square daymarks, while buoys would be can or pillar buoys. If the topmost band is red, the mark serves as a starboard hand mark for vessels following the preferred channel proceeding in the Conventional Direction of Buoyage, and a port hand mark for the other channel. Beacons would have triangular daymarks, while buoys would be nun or pillar buoys.
              (d) The above color schemes apply to IALA Region B. Marks located in the IALA Region A exhibit reversed color significance: port hand marks will be red when following the Conventional Direction of Buoyage, and starboard hand marks will be green. The meaning of daymark and buoy shapes is identical in both regions.
              (e) Certain marks on the Intracoastal Waterway may exhibit reversed lateral significance. See § 62.49.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989]
            
            
              § 62.27
              Safe water marks.
              Safe water marks indicate that there is navigable water all around the mark. They are often used to indicate fairways or midchannels, or the seaward end of channels. Safe water marks are colored with red and white vertical stripes. Beacons have an octagonal daymark; red and white buoys are spherical or display a red spherical topmark.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989]
            
            
              § 62.29
              Isolated danger marks.
              Isolated danger marks indicate an isolated danger which may be passed on all sides. As these marks are erected or moored on or near dangers, they should not be approached closely without special caution. These marks are colored black with one or more broad horizontal red bands and are equipped with a topmark of two black spheres, one above the other.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989]
            
            
              § 62.31
              Special marks.
              Special marks are not primarily intended to assist safe navigation, but to indicate special areas or features referred to in charts or other nautical publications. They may be used, for example, to mark anchorages, cable or pipeline areas, traffic separation schemes, military exercise zones, ocean data acquisition systems, etc. Special marks are colored solid yellow.
            
            
              § 62.32
              Inland waters obstruction mark.
              (a) On inland waters designated by the Commandant as State waters in accordance with § 66.05-5 of this chapter and on non-navigable internal waters of a State which have no defined head of navigation, a buoy showing alternate vertical black and white stripes may be used to indicate to a vessel operator that an obstruction to navigation extends from the nearest shore to the buoy.

              (b) The black and white buoy's meaning is “do not pass between the buoy and the shore”. The number of white and black stripes is discretionary, provided that the white stripes are twice the width of the black stripes. Prior to December 31, 2003, this aid shall not be used on a waterway which has a red and white striped obstruction marker defined in § 66.10-15(e)(3) of this chapter, unless all obstruction markers are replaced.
              [CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              § 62.33
              Information and regulatory marks.
              (a) Information and Regulatory Marks are used to alert the mariner to various warnings or regulatory matters. These marks have orange geometric shapes against a white background. The meanings associated with the orange shapes are as follows:
              (1) A vertical open-faced diamond signifies danger.
              (2) A vertical diamond shape having a cross centered within indicates that vessels are excluded from the marked area.
              (3) A circular shape indicates that certain operating restrictions are in effect within the marked area.
              (4) A square or rectangular shape will contain directions or instructions lettered within the shape.
              (b) When a buoy is used as an information or regulatory mark it shall be white with two horizontal orange bands placed completely around the buoy circumference. One band shall be near the top of the buoy body, with a second band placed just above the waterline of the buoy so that both bands are clearly visible.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              § 62.35
              Mooring buoys.
              Mooring Buoys are white with a blue horizontal band. This distinctive color scheme is recommended to facilitate identification and to avoid confusion with aids to navigation.
            
            
              § 62.37
              Lighthouses.
              Lighthouses are prominent beacons of varying size, color, and appearance employed to mark headlands, landfalls, harbor entrances, channel edges, hazards, and other features. While normally identified by their distinctive appearance, some lighthouses display diamond shaped, checkered daymarks to facilitate recognition.
            
            
              § 62.41
              Ranges.
              Ranges are aids to navigation systems employing dual beacons which, when the structures appear to be in line, assist the mariner in maintaining a safe course. The appropriate nautical chart must be consulted when using ranges to determine whether the range marks the centerline of the navigable channel and also to ascertain what section of the range may be safety traversed. Ranges are generally, but not always, lighted, and display rectangular daymarks of various colors.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987; CGD 86-031, 52 FR 46351, Dec. 5, 1987]
            
            
              § 62.43
              Numbers and letters.
              (a) All solid red and solid green aids are numbered, with red aids bearing even numbers and green aids bearing odd numbers. The numbers for each increase in the Conventional Direction of Buoyage. Numbers are kept in approximately sequence on both sides of the channel by omitting numbers where necessary.
              (b) Only sidemarks are numbered. However, aids other than those mentioned above may be lettered to assist in their identification, or to indicate their purpose. Sidemarks may carry letters in addition to numbers to identify the first aid to navigation in a waterway, or when new aids to navigation are added to channels with previously completed numerical sequences. Letters on sidemarks will follow alphabetical order from seaward and proceeding toward the Conventional Direction of Buoyage and will be added to numbers as suffixes.
              (c) Aids to navigation may be fitted with light-reflecting material to increase their visibility in darkness. The colors of this material may convey the same significance as the aid except that letters and numbers may be white.
              (d) Exceptions to the provisions of this section will be found on the Western Rivers System. See § 62.51.

              (e) The guidelines for the display of numbers and letters on aids to navigation are identical for both Region A and Region B; red aids to navigation display even numbers, and green aids display odd numbers.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989]
            
            
              § 62.45
              Light characteristics.
              (a) Lights on aids to navigation are differentiated by color and rhythm. Lighthouses and range lights may display distinctive light characteristics to facilitate recognition. No special significance should be attached to the color or rhythm of such lights. Other lighted aids to navigation employ light characteristics to convey additional information.
              (b) When proceeding in the Conventional Direction of Buoyage, aids to navigation, if lighted, display light characteristics as follows:
              (1) Green lights mark port (left) sides of channels and locations of wrecks or obstructions which are to be passed by keeping these lights on the port (left) hand of a vessel. Green lights are also used on Preferred Channel Marks where the topmost band is green.
              (2) Red lights mark starboard (right) sides of channels and locations of wrecks or obstructions which are to be passed by keeping these lights on the starboard (right) hand of a vessel. Red lights are also used on Preferred Channel Marks where the topmost band is red.
              (3) Certain lights marking the Intracoastal Waterway may display reversed lateral significance. See § 62.49.
              (c) Yellow lights have no lateral significance. Except on the Western Rivers, see § 62.51, white lights have no lateral significance. The purpose of aids exhibiting white or yellow lights may be determined by their shape, color, letters or numbers, and the light rhythm employed.
              (d) Light rhythms, except as noted in § 62.51 for the Western Rivers, are employed as follows:
              (1) Aids with lateral significance display regularly flashing or regularly occulting light rhythms. Ordinarily, flashing lights (frequency not exceeding 30 flashes per minute) will be used.
              (2) Preferred Channel Marks display a composite group flashing light rhythm (groups of two flashes followed by one flash).
              (3) Safe Water Marks display a white Morse Code “A” rhythm (short-long flash).
              (4) Isolated Danger Marks display a white group flashing two.
              (5) Special Marks display yellow lights with fixed or slow flashing rhythm preferred.
              (6) Mooring Buoys and Information and Regulatory Marks display white lights of various rhythms.
              (7) For situations where lights require a distinct cautionary significance, as at sharp turns, sudden channel constrictions, wrecks, or obstructions, a quick flashing light rhythm (60 flashes per minute) may be used.
              (e) Occasionally lights use sectors to mark shoals or warn mariners of other dangers. Lights so equipped show one color from most directions and a different color or colors over definite arcs of the horizon as indicated on the appropriate nautical chart. These sectors provide approximate bearing information since the observer should note a change of color as the boundary between the sectors is crossed. As sector bearings are not precise, they should be considered a warning only and not used to determine exact bearing to the light.
              (f) Aids to navigation may be fitted with light-reflecting material to increase their visibility in darkness. Green or red reflective material is used only on marks which, if lighted, would exhibit a light of that color. Yellow reflective material is used on special marks and on Intracoastal Waterway marks. No significance is attached to white reflective material.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD 88-018, 54 FR 48608, Nov. 24, 1989; CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              § 62.47
              Sound signals.
              (a) Often sound signals are located on or adjacent to aids to navigation. When visual signals are obscured, sound signals warn mariners of the proximity of danger.
              (1) Sound signals are distinguished by their tone and phase characteristics.

              (i) Tones are determined by the devices producing the sound (i.e., diaphones, diaphragm horns, reed horns, sirens, whistles, bells and gongs).
              
              (ii) Phase characteristics are defined by the signal's sound pattern, i.e., the number of blasts and silent periods per minute and their durations. Sound signals emanating from fixed structures generally produce a specific number of blasts and silent periods each minute when operating. Buoy sound signals are generally actuated by the motion of the sea and therefore do not emit a regular signal characteristic.
              (2) Where no live watch is maintained, sound signals are normally operated continuously. However, some are equipped with fog detectors which activate sound signals when visibility falls below a predetermined limit.
              (b) Mariners should not rely solely on sound signals to determine their positions for the following reasons:
              (1) Distance cannot be accurately determined by sound intensity.
              (2) Occasionally sound signals may not be heard in areas close to their location.
              (3) Signals may not sound in cases where fog exists close to, but not at, the location of the sound signal.
              (4) As buoy signals are generally activated by sea motion, they may produce no signals when seas are calm.
              (5) As previously noted, buoy positions are not always reliable. Therefore their sound signals cannot be assumed to be emanating from a fixed position.
            
            
              § 62.49
              Intracoastal Waterway identification.
              (a) In addition to the conventional signals, aids to navigation marking the Intracoastal Waterway exhibit unique yellow symbols to distinguish them from aids marking other waters.
              (1) Yellow triangles indicate that aids to navigation so marked should be passed keeping them on the starboard (right) hand of a vessel, regardless of the aid's number, color, or light color.
              (2) Yellow squares indicate that aids to navigation so marked should be passed keeping them on the port (left) hand of a vessel, regardless of the aid's number, color, or light color.
              (3) A horizontal yellow band provides no lateral information, but simply identifies aids to navigation as marking the Intracoastal Waterway.
              (b) The above guidelines apply for vessels traversing the Intracoastal Waterway in a southerly direction on the Atlantic Coast, in a westerly direction on the Okeechobee Waterway, or in a westerly direction along the Gulf Coast.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987; CGD 86-031, 52 FR 46351, Dec. 5, 1987]
            
            
              § 62.51
              Western Rivers Marking System.
              (a) A variation of the standard U.S. aids to navigation system described above is employed on the Mississippi River and tributaries above Baton Rouge, LA and on certain other rivers which flow toward the Gulf of Mexico.
              (b) The Western Rivers System varies from the standard U.S. system as follows:
              (1) Buoys are not numbered.
              (2) Numbers on beacons do not have odd/even lateral significance but, rather, indicate mileage from a fixed point (normally the river mouth).
              (3) Diamond-shaped non-lateral dayboards, checkered red-and-white or green-and-white, similar to those used in the U.S. Aids to Navigation System, as appropriate, are used as crossing dayboards where the river channel crosses from one bank to the other.
              (4) Lights on green buoys and on beacons with green daymarks show a single flash which may be green or white.
              (5) Lights on red buoys and on beacons with red daymarks show a double flash [Group Flashing (2)] which may be red or white.
              (6) Isolated danger marks are not used.
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by CGD-94-091, 61 FR 27782, June 3, 1996; USCG-2001-9286, 66 FR 33640, June 25, 2001]
            
            
              § 62.52
              Automatic Identification System Aids to Navigation (AIS AtoN).

              (a) Aids to Navigation (AtoN) may be enhanced by the use of an automatic identification system (AIS). AIS is a maritime navigation safety communications protocol standardized by the International Telecommunication Union and adopted by the International Maritime Organization for the broadcast or exchange of navigation information between vessels, aircraft, and shore stations. AIS AtoN can autonomously and at fixed intervals broadcast the name, position, dimensions, type, characteristics and status from or concerning an aid to navigation.
              (b) AIS AtoN can be either real (physically fitted to the AtoN), synthetic (physically fitted somewhere other than to the AtoN) or virtual (physically nonexistent, but capable of being portrayed on AIS-capable displays).

              (c) AIS AtoN can also be used to broadcast both laterally (e.g., Port Hand Mark) and non-laterally significant marine safety information (e.g., environmental data, tidal information, and navigation warnings).
              [USCG-2005-21869, 80 FR 5329, Jan. 30, 2015]
            
            
              § 62.53
              Racons.
              (a) Aids to navigation may be enhanced by the use of radar beacons (racons). Racons, when triggered by a radar signal, will transmit a coded reply to the interrogating radar. This reply serves to identify the aid station by exhibiting a series of dots and dashes which appear on the radar display in a line emanating radially from just beyond the echo of the aid station. Although racons may be used on both laterally significant and non-laterally significant aids alike, the racon signal itself is for identification purposes only, and therefore carries no lateral significance.
              (b) Racons are also used as bridge marks to mark the best point of passage.
            
            
              § 62.54
              Ownership identification.
              Ownership identification on private or state aids to navigation is permitted so long as it does not change or hinder an understanding of the meaning of the aid to navigation.
              [CGD 97-018, 63 FR 33573, June 19, 1998]
            
          
          
            Subpart C [Reserved]
          
          
            Subpart D—Public Participation in the Aids to Navigation System
            
              § 62.63
              Recommendations.
              (a) The public may recommend changes to existing aids to navigation, request new aids or the discontinuation of existing aids, and report aids no longer necessary for maritime safety. These recommendations should be sent to the appropriate District Commander.
              (b) Recommendations, requests and reports should be documented with as much information as possible to justify the proposed action. Desirable information includes:
              (1) Nature of the vessels which transit the area(s) in the question, including type, displacement, draft, and number of passengers and crew.
              (2) Where practicable, the kinds of navigating devices used aboard such vessels (e.g, magnetic or gyro compasses, radio direction finders, radar, loran, and searchlights).
              (3) A chartlet or sketch describing the actual or proposed location of the aid(s), and a description of the action requested or recommended.
            
            
              § 62.65
              Procedure for reporting defects and discrepancies.
              (a) Mariners should notify the nearest Coast Guard facility immediately of any observed aids to navigation defects or discrepancies.
              (b) The Coast Guard cannot monitor the many thousands of aids in the U.S. Aids to Navigation System simultaneously and continuously. As a result, it is not possible to maintain every aid operating properly and on its charted position at all times. Marine safety will be enhanced if persons finding aids missing, sunk, capsized, damaged, off station, or showing characteristics other than those advertised in the Light List, or other publication, promptly inform the Coast Guard. When making the report to the Coast Guard the mariner should consult the Light List to ensure the correct geographical information is used due to the similarity of names and geographical areas.
              (c) Procedures for reporting defects and discrepancies:
              (1) Radio messages should be prefixed “Coast Guard” and transmitted directly to a Government shore radio station listed in Chapter three of Radio Navigation Aids Publication, 117, for relay to the relevant District Commander.
              
              (2) Telephone, e-mail, or facsimile messages may also be used to advise the nearest Coast Guard unit of defects or discrepancies in aids to navigation.
              (3) Via our Web portal at http://www.navcen.uscg.gov.
              
              [CGD 86-031, 52 FR 42640, Nov. 6, 1987, as amended by USCG-2000-7223, 65 FR 40054, June 29, 2000; USCG-2001-9286, 66 FR 33640, June 25, 2001; USCG-2001-10714, 69 FR 24982, May 5, 2004; USCG-2008-0179, 73 FR 35002, June 19, 2008]
            
          
        
        
          Pt. 64
          PART 64—MARKING OF STRUCTURES, SUNKEN VESSELS AND OTHER OBSTRUCTIONS
          
            
              Subpart A—General
              Sec.
              64.01
              Purpose.
              64.03
              Scope.
              64.06
              Definition of terms.
            
            
              Subpart B—Sunken Vessels and Other Obstructions
              64.11
              Marking, notification, and approval requirements.
              64.13
              Approval for waiver of markings.
              64.16
              Duration of marking on sunken vessels in navigable waters.
            
            
              Subpart C—Structures
              64.21
              Marking and notification requirements.
              64.23
              Duration of marking on structures.
            
            
              Subpart D—Miscellaneous Provisions
              64.31
              Determination of hazard to navigation.
              64.33
              Marking by the Coast Guard.
            
          
          
            Authority:
            14 U.S.C. 633; 33 U.S.C. 409, 1231; 42 U.S.C. 9118; 43 U.S.C. 1333; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 78-156, 48 FR 11267, Mar. 17, 1983, unless otherwise noted.
          
          
            Subpart A—General
            
              Source:
              CGD 78-156, 48 FR 11267, Mar. 17, 1983, unless otherwise noted. Redesignated by CGD 91-031, 57 FR 43402, Sept. 21, 1992.
            
            
              § 64.01
              Purpose.
              This part prescribes rules relating to the marking of structures, sunken vessels and other obstructions for the protection of maritime navigation.
            
            
              § 64.03
              Scope.
              (a) Except as provided in paragraph (b) of this section these rules apply to:
              (1) Structures located in or over waters subject to the jurisdiction of the United States and, on the high seas, structures owned or operated by persons subject to the jurisdiction of the United States;
              (2) Sunken vessels in the navigable waters or waters above the continental shelf of the United States; and
              (3) Other obstructions existing on or in the navigable waters or waters above the continental shelf of the United States.
              (b) The following obstructions are exempt from the requirements of this part:
              (1) Dredging pipelines subject to subchapter E of this chapter;
              (2) Bridges subject to subchapter J of this chapter;
              (3) Vessels subject to the International Regulations for preventing Collisions at Sea, 1972 (1972 COLREGS) or the Inland Navigation Rules;
              (4) Deepwater port facilities subject to subchapter NN of this chapter; and
              (5) Artificial islands and structures subject to Part 67 of this subchapter.
              [CGD 78-156, 48 FR 11267, Mar. 17, 1983, as amended by USCG-2016-0498, 82 FR 35080, July 28, 2017]
            
            
              § 64.06
              Definition of terms.
              As used in this part:
              
                Hazard to navigation means an obstruction, usually sunken, that presents sufficient danger to navigation so as to require expeditious, affirmative action such as marking, removal, or redefinition of a designated waterway to provide for navigational safety.
              
                High seas means those waters described in § 2.32(c) of this chapter.
              
                Markings means the lights and other signals placed on or near structures, sunken vessels, and other obstructions for the protection of navigation.
              
                Navigable waters of the United States means those waters described in § 2.36(a) of this chapter, specifically including the waters described in § 2.22(a)(2) of this chapter.
              
                Obstruction means anything that restricts, endangers, or interferes with navigation.
              
              
                Structures means any fixed or floating obstruction, intentionally placed in the water, which may interfere with or restrict marine navigation.
              [CGD 78-156, 48 FR 11267, Mar. 17, 1983. Redesignated and amended by CGD 91-031, 57 FR 43402, Sept. 21, 1992; USCG-2001-9044, 68 FR 42601, July 18, 2003; USCG-2007-27887, 72 FR 45902, Aug. 16, 2007]
            
          
          
            Subpart B—Sunken Vessels and Other Obstructions
            
              Source:
              CGD 78-156, 48 FR 11267, Mar. 17, 1983, unless otherwise noted. Redesignated by CGD 91-031, 57 FR 43402, Sept. 21, 1992.
            
            
              § 64.11
              Marking, notification, and approval requirements.
              (a) The owner and/or operator of a vessel, raft, or other craft wrecked and sunk in a navigable channel must mark it immediately with a buoy or beacon during the day and with a light at night. The requirement to mark the vessel, raft, or other craft with a light at night may be waived by the District Commander pursuant to § 64.13 of this subpart.
              (b) The owner and/or operator of a sunken vessel, raft, or other craft that constitutes a hazard to navigation must mark it in accordance with this subchapter.
              (c) The owner and/or operator of a sunken vessel, raft, or other craft must promptly report to the District Commander, in whose jurisdiction the vessel, raft, or other craft is located, the action they are taking to mark it. In addition to the information required by 46 CFR 4.05, the reported information must contain—
              (1) Name and description of the sunken vessel, raft, or other craft, including type and size;
              (2) Accurate description of the location of the sunken vessel, raft, or other craft, including how the position was determined;
              (3) Water depth; and
              (4) Location and type of marking established, including color and shape of buoy or other beacon and characteristic of the light, if fitted.
              (d) The owner and/or operator of a vessel, raft, or other craft wrecked and sunk in waters subject to the jurisdiction of the United States or sunk on the high seas, if the owner is subject to the jurisdiction of the United States, must promptly report to the District Commander, in whose jurisdiction the obstruction is located, the action they are taking to mark it in accordance with this subchapter. The reported information must contain the information listed in paragraph (c) of this section, including the information required by 46 CFR 4.05.
              (e) Owners and/or operators of other obstructions may report the existence of such obstructions and mark them in the same manner as prescribed for sunken vessels.
              (f) Owners and/or operators of marine pipelines that are determined to be hazards to navigation must report and mark the hazardous portion of those pipelines in accordance with 49 CFR parts 192 or 195, as applicable.
              (g) All markings of sunken vessels, rafts, or crafts and other obstructions established in accordance with this section must be reported to and approved by the appropriate District Commander.
              (h) Should the District Commander determine that these markings are inconsistent with part 62 of this subchapter, the markings must be replaced as soon as practicable with approved markings.
              [USCG-2012-0054, 78 FR 77590, Dec. 24, 2013]
            
            
              § 64.13
              Approval for waiver of markings.

              (a) Owners and/or operators of sunken vessels, rafts or other craft sunk in navigable waters may apply to the District Commander, in whose jurisdiction the vessel, raft, or other craft is located, for a waiver of the requirement to mark them with a light at night as required under § 64.11(a) of this subpart. Information on how to contact the District Commander is available at http://www.uscg.mil/top/units.
              
              (b) The District Commander may grant a waiver if it is determined that—

              (1) Marking the wrecked vessel, raft or other craft with a light at night would be impractical, and
              
              (2) The granting of such a waiver would not create an undue hazard to navigation.
              [USCG-2012-0054, 78 FR 77590, Dec. 24, 2013]
            
            
              § 64.16
              Duration of marking on sunken vessels in navigable waters.
              Markings shall be maintained until:
              (a) The sunken vessel or other obstruction is removed; or

              (b) The right of the owner to abandon is legally established and exercised.
              
              
                Note:
                Notices of abandonment of sunken vessels or other obstructions will not be accepted by the Coast Guard. Any notice of intention to abandon should be addressed to the District Engineer, Corps of Engineers, U.S. Army, within whose district the sunken vessel or other obstruction is located.
              
            
          
          
            Subpart C—Structures
            
              Source:
              CGD 78-156, 48 FR 11267, Mar. 17, 1983, unless otherwise noted. Redesignated by CGD 91-031, 57 FR 43402, Sept. 21, 1992.
            
            
              § 64.21
              Marking and notification requirements.
              Before establishing a structure, the owner or operator shall apply for Coast Guard authorization to mark the structure in accordance with § 66.01-5 of this chapter. The appropriate District Commander will determine the marking requirements.
            
            
              § 64.23
              Duration of marking on structures.
              Markings determined to be required shall be established and maintained until:
              (a) The structure is removed; or
              (b) Otherwise directed by the District Commander.
            
          
          
            Subpart D—Miscellaneous Provisions
            
              Source:
              CGD 78-156, 48 FR 11267, Mar. 17, 1983, unless otherwise noted. Redesignated by CGD 91-031, 57 FR 43402, Sept. 21, 1992.
            
            
              § 64.31
              Determination of hazard to navigation.
              In determining whether an obstruction is a hazard to navigation for the purposes of marking, the District Commander considers, but is not limited to, the following factors:
              (a) Location of the obstruction in relation to the navigable channel and other navigational traffic patterns;
              (b) Navigational difficulty in the vicinity of the obstruction;
              (c) Depth of water over the obstruction, fluctuation of the water level, and other hydrologic characteristics in the area;
              (d) Draft, type, and density of vessel traffic or other marine activity in the vicinity of the obstruction;
              (e) Physical characteristics of the obstruction;
              (f) Possible movement of the obstruction;
              (g) Location of the obstruction in relation to other obstructions or aids to navigation;
              (h) Prevailing and historical weather conditions;
              (i) Length of time that the obstruction has been in existence;
              (j) History of vessel incidents involving the obstruction; and
              (k) Whether the obstruction is defined as a hazard to navigation under other statutes or regulations.
              [CGD 91-031, 57 FR 43403, Sept. 21, 1992]
            
            
              § 64.33
              Marking by the Coast Guard.
              (a) The District Commander may mark for the protection of maritime navigation any structure, sunken vessel or other obstruction that is not suitably marked by the owner. Markings established by the Coast Guard do not relieve the owner's duty or responsibility to mark the sunken vessel or other obstruction, or to remove it as required by law.
              (b) Costs for markings established by the Coast Guard will be determined in accordance with part 74 of this Chapter.
              (c) Costs for marking of a sunken vessel or other obstruction shall be charged to the owner and shall continue until:
              (1) The vessel or other obstruction is removed;
              (2) The right of the owner to abandon is legally established and has been exercised; or
              (3) The District Commander directs otherwise.
              
              
                
                Note:
                When the needs of navigation permit, the owner may be given reasonable opportunity to establish and maintain the necessary markings.
              
            
          
        
        
          Pt. 66
          PART 66—PRIVATE AIDS TO NAVIGATION
          
            
              Subpart 66.01—Aids to Navigation Other Than Federal or State
              Sec.
              66.01-1
              Basic provisions.
              66.01-3
              Delegation of authority to District Commanders.
              66.01-5
              Application procedure.
              66.01-10
              Characteristics.
              66.01-11
              Lights.
              66.01-12
              May I continue to use the private aid to navigation I am currently using?
              66.01-13
              When must my newly manufactured equipment comply with these rules?
              66.01-14
              Label affixed by manufacturer.
              66.01-15
              Action by Coast Guard.
              66.01-20
              Inspection.
              66.01-25
              Discontinuance and removal.
              66.01-30
              Corps of Engineers' approval.
              66.01-40
              Exemptions.
              66.01-45
              Penalties.
              66.01-50
              Protection of private aids to navigation.
              66.01-55
              Transfer of ownership.
            
            
              Subpart 66.05—State Aids to Navigation
              66.05-1
              Purpose.
              66.05-5
              Definitions.
              66.05-10
              State waters for private aids to navigation; designations; revisions, and revocations.
              66.05-20
              Coast Guard-State agreements.
              66.05-25
              Change and modification of State aids to navigation.
              66.05-30
              Notice to Mariners.
              66.05-35
              Private aids to navigation other than State owned.
              66.05-40
              Corps of Engineers' approval.
              66.05-100
              Designation of navigable waters as State waters for private aids to navigation.
            
            
              Subpart 66.10—Uniform State Waterway Marking System
              66.10-1
              General.
              66.10-5—66.10-10
              [Reserved]
              66.10-15
              Aids to navigation.
              66.10-35
              Navigation lights.
            
          
          
            Authority:
            14 U.S.C. 83, 84, 85; 43 U.S.C. 1333; Pub. L. 107-296, 116 Stat. 2135; Department of Homeland Security Delegation No. 0170.1.
          
          
            Subpart 66.01—Aids to Navigation Other Than Federal or State
            
              Source:
              CGFR 68-152, 33 FR 19816, Dec. 27, 1968, unless otherwise noted.
            
            
              § 66.01-1
              Basic provisions.
              (a) No person, public body, or instrumentality not under the control of the Commandant, exclusive of the Armed Forces, will establish and maintain, discontinue, change or transfer ownership of any aid to maritime navigation, without first obtaining permission to do so from the Commandant.
              (b) For the purposes of this subpart, the term private aids to navigation includes all marine aids to navigation operated in the navigable waters of the United States other than those operated by the Federal Government (part 62 of this subchapter) or those operated in State waters for private aids to navigation (subpart 66.05).
              (c) Coast Guard authorization of a private aid to navigation does not authorize any invasion of private rights, nor grant any exclusive privileges, nor does it obviate the necessity of complying with any other Federal, State or local laws or regulations.
              [CGFR 68-152, 33 FR 19816, Dec. 27, 1968, as amended by CGD 85-057, 51 FR 11448, Apr. 3, 1986; USCG-2009-0416, 74 FR 27437, June 10, 2009; USCG-2012-0306, 77 FR 37312, June 21, 2012; USCG-2005-21869, 80 FR 5330, Jan. 30, 2015]
            
            
              § 66.01-3
              Delegation of authority to District Commanders.
              (a) Under Section 888 of Pub. L. 107-296, 116 Stat. 2135, the Commandant delegates to the District Commanders within the confines of their respective districts (see Part 3 of this chapter for descriptions) the authority to grant permission to establish and maintain, discontinue, change or transfer ownership of private aids to maritime navigation, and otherwise administer the requirements of this subpart.

              (b) The decisions of the District Commander may be appealed within 30 days from the date of decision. The decision of the Commandant in any case is final.
              [CGFR 68-152, 33 FR 19816, Dec. 27, 1968, as amended by USCG-1998-3799, 63 FR 35526, June 30, 1998; USCG-2003-14505, 68 FR 9535, Feb. 28, 2003]
            
            
              § 66.01-5
              Application procedure.

              To establish and maintain, discontinue, change, or transfer ownership of a private aid to navigation, you must apply to the Commander of the Coast Guard District in which the aid is or will be located. You can find application form CG-2554 at http://www.uscg.mil/forms/form_public_use.asp. You must complete all parts of the form applicable to the aid concerned, and must forward the application to the District Commander. You must include the following information:
              (a) The proposed position of the aid to navigation by two or more horizontal angles, bearings and distance from charted landmarks, or the latitude and longitude as determined by GPS or differential GPS. Attach a section of chart or sketch showing the proposed position.
              (b) The name and address of the person at whose expense the aid will be maintained.
              (c) The name and address of the person who will maintain the aid to navigation.
              (d) The time and dates during which it is proposed to operate the aid.
              (e) The necessity for the aid.
              (f) For lights: The color, characteristic, range, effective intensity, height above water, and description of illuminating apparatus. Attach a copy of the manufacturer's data sheet to the application.
              (g) For sound signals: Type (whistle, horn, bell, etc.) and characteristic.
              (h) For buoys or daybeacons: Shape, color, number, or letter, depth of water in which located or height above water.
              (i) For AIS AtoN and racons: Manufacturer and model number of AIS AtoN and racon, position and height above water of desired installation, and requested MORSE coding or AIS AtoN message characteristics. Equipment must have FCC authorization.
              [CGFR 68-152, 33 FR 19816, Dec. 27, 1968, as amended by CGD 85-057, 51 FR 11448, Apr. 3, 1986; USCG-2000-7466, 68 FR 68238, Dec. 8, 2003; USCG-2000-7466, 69 FR 12541, Mar. 17, 2004; USCG-2001-10714, 69 FR 24982, May 5, 2004; USCG-2008-0179, 73 FR 35002, June 19, 2008; USCG-2012-0306, 77 FR 37312, June 21, 2012; USCG-2005-21869, 80 FR 5330, Jan. 30, 2015]
            
            
              § 66.01-10
              Characteristics.
              The characteristics of a private aid to navigation must conform to those prescribed by the United States Aids to Navigation System set forth in subpart B of part 62 of this subchapter.
              [USCG-2000-7466, 68 FR 68238, Dec. 8, 2003]
            
            
              § 66.01-11
              Lights.
              (a) Except for range and sector lights, each light approved as a private aid to navigation must:
              (1) Have at least the effective intensity required by this subpart omnidirectionally in the horizontal plane, except at the seams of its lens-mold.
              (2) Have at least 50% of the effective intensity required by this subpart within ±2° of the horizontal plane.

              (3) Have a minimum effective intensity of at least 1 candela for a range of 1 nautical mile, 3 candelas for one of 2 nautical miles, 10 candelas for one of 3 nautical miles, and 54 candelas for one of 5 nautical miles. The District Commander may change the requirements for minimum intensity to account for local environmental conditions. For a flashing light this intensity is determined by the following formula:
              
              Ie = G/(0.2 + t2−t1)
              
              
                Where:
                
                Ie = Effective intensity
                G = The integral of the instantaneous intensity of the flashed light with respect to time
                t1 = Time in seconds at the beginning of the flash
                t2 = Time in seconds at the end of the flash
                t2−t1 is greater than or equal to 0.2 seconds.
              
              

              (4) Unless the light is a prefocused lantern, have a means of verifying that the source of the light is at the focal point of the lens.
              
              (5) Emit a color within the angle of 50% effective intensity with color coordinates lying within the boundaries defined by the corner coordinates in Table 66.01-11(5) of this part when plotted on the Standard Observer Diagram of the International Commission on Illumination (CIE).
              
                Table 66.01-11(5)—Coordinates of Chromaticity
                
                  Color
                  Coordinates of chromaticity
                  x axis
                  y axis
                
                
                  White
                  0.500
                  0.382
                
                
                   
                  0.440
                  0.382
                
                
                   
                  0.285
                  0.264
                
                
                   
                  0.285
                  0.332
                
                
                   
                  0.453
                  0.440
                
                
                   
                  0.500
                  0.440
                
                
                  Green
                  0.305
                  0.689
                
                
                   
                  0.321
                  0.494
                
                
                   
                  0.228
                  0.351
                
                
                   
                  0.028
                  0.385
                
                
                  Red
                  0.735
                  0.265
                
                
                   
                  0.721
                  0.259
                
                
                   
                  0.645
                  0.335
                
                
                   
                  0.665
                  0.335
                
                
                  Yellow
                  0.618
                  0.382
                
                
                   
                  0.612
                  0.382
                
                
                   
                  0.555
                  0.435
                
                
                   
                  0.560
                  0.440
                
              
              (6) Have a recommended interval for replacement of the source of light that ensures that the lantern meets the minimal required intensity stated in paragraph (a)(3) of this section in case of degradation of either the source of light or the lens.
              (7) Have autonomy of at least 10 days if the light has a self-contained power system. Power production for the prospective position should exceed the load during the worst average month of insolation. The literature concerning the light must clearly state the operating limits and service intervals. Low-voltage disconnects used to protect the battery must operate so as to prevent sporadic operation at night.
              (b) The manufacturer of each light approved as a private aid to navigation must certify compliance by means of an indelible plate or label affixed to the aid that meets the requirements of § 66.01-14.
              [USCG-2000-7466, 68 FR 68238, Dec. 8, 2003]
            
            
              § 66.01-12
              May I continue to use the private aid to navigation I am currently using?
              If, after March 8, 2004, you modify, replace, or install any light that requires a new application as described in § 66.01-5, you must comply with the rules in this part.
              [USCG-2000-7466, 68 FR 68239, Dec. 8, 2003]
            
            
              § 66.01-13
              When must my newly manufactured equipment comply with these rules?
              After March 8, 2004, equipment manufactured for use as a private aid to navigation must comply with the rules in this part.
              [USCG-2000-7466, 68 FR 68239, Dec. 8, 2003]
            
            
              § 66.01-14
              Label affixed by manufacturer.
              (a) Each light, intended or used as a private aid to navigation authorized by this part, must bear a legible, indelible label (or labels) affixed by the manufacturer and containing the following information:
              (1) Name of the manufacturer.
              (2) Model number.
              (3) Serial number.
              (4) Words to this effect: “This equipment complies with requirements of the U.S. Coast Guard in 33 CFR part 66.”
              (b) This label must last the service life of the equipment.
              (c) The manufacturer must provide the purchaser a data sheet containing the following information:
              (1) Recommended service life based on the degradation of either the source of light or the lamp.
              (2) Range in nautical miles.
              (3) Effective intensity in candela.
              (4) Size of lamp (incandescent only).
              (5) Interval, in days or years, for replacement of dry-cell or rechargeable battery.
              [USCG-2000-7466, 68 FR 68239, Dec. 8, 2003]
            
            
              § 66.01-15
              Action by Coast Guard.
              (a) The District Commander receiving the application will review it for completeness and will assign the aid one of the following classifications:

              Class I: Aids to navigation on marine structures or other works which the owners are legally obligated to establish, maintain and operate as prescribed by the Coast Guard.
              Class II: Aids to navigation exclusive of Class I located in waters used by general navigation.
              Class III: Aids to navigation exclusive of Class I located in waters not ordinarily used by general navigation.
              (b) Upon approval by the District Commander, a signed copy of the application will be returned to the applicant. Approval for the operation of radar beacons (racons) will be effective for an initial two year period, then subject to annual review without further submission required of the owner.
              [CGFR 68-152, 33 FR 19816, Dec. 27, 1968, as amended by CGD 85-057, 51 FR 11448, Apr. 3, 1986]
            
            
              § 66.01-20
              Inspection.
              All classes of private aids to navigation shall be maintained in proper operating condition. They are subject to inspection by the Coast Guard at any time and without prior notice.
            
            
              § 66.01-25
              Discontinuance and removal.
              (a) No person, public body or instrumentality shall change, move or discontinue any authorized private aid to navigation required by statute or regulation (Class I, § 66.01-15) without first obtaining permission to do so from the District Commander.
              (b) Any authorized private aid to navigation not required by statute or regulation (Classes II and III, § 66.01-15) may be discontinued and removed by the owner after 30 days' notice to the District Commander to whom the original request for authorization for establishment of the aid was submitted.
              (c) Private aids to navigation which have been authorized pursuant to this part shall be discontinued and removed without expense to the United States by the person, public body or instrumentality establishing or maintaining such aids when so directed by the District Commander.
            
            
              § 66.01-30
              Corps of Engineers' approval.
              (a) Before any private aid to navigation consisting of a fixed structure is placed in the navigable waters of the United States, authorization to erect such structure shall first be obtained from the District Engineer, U.S. Army Corps of Engineers in whose district the aid will be located.
              (b) The application to establish any private aid to navigation consisting of a fixed structure shall show evidence of the required permit having been issued by the Corps of Engineers.
            
            
              § 66.01-40
              Exemptions.
              (a) Nothing in the preceding sections of this subpart shall be construed to interfere with or nullify the requirements of existing laws and regulations pertaining to the marking of structures, vessels and other obstructions sunken in waters subject to the jurisdiction of the United States (Part 64 of this subchapter), the marking of artificial islands and structures which are erected on or over the seabed and subsoil of the Outer Continental Shelf (Part 67 of this subchapter), or the lighting of bridges over navigable waters of the United States (Subchapter J of this subchapter).
              (b) Persons marking bridges pursuant to Subchapter J of this title are exempted from the provisions of § 66.01-5.
              [CGD 78-156, 48 FR 11268, Mar. 17, 1983]
            
            
              § 66.01-45
              Penalties.
              Any person, public body or instrumentality, excluding the armed forces, who shall establish, erect or maintain any aid to maritime navigation without first obtaining authority to do so from the Coast Guard, with the exception of those established in accordance with § 64.11 of this chapter, or who shall violate the regulations relative thereto issued in this part, is subject to the provisions of 14 U.S.C. 83.
              [CGD 78-156, 48 FR 11268, Mar. 17, 1983, as amended by USCG-2008-0179, 73 FR 35002, June 19, 2008]
            
            
              § 66.01-50
              Protection of private aids to navigation.

              Private aids to navigation lawfully maintained under these regulations are entitled to the same protection against interference or obstruction as is afforded by law to Coast Guard aids to navigation (Part 70 of this subchapter). If interference or obstruction occurs, a prompt report containing all the evidence available should be made to the Commander of the Coast Guard District in which the aids are located.
            
            
              § 66.01-55
              Transfer of ownership.
              (a) When any private aid to navigation authorized by the District Commander, or the essential real estate or facility with which the aid is associated, is sold or transferred, both parties to the transaction shall submit application (§ 66.01-5) to the Commander of the Coast Guard District in which the aid is located requesting authority to transfer responsibility for maintenance of the aid.
              (b) The party relinquishing responsibility for maintenance of the private aid to navigation shall indicate on the application form (CG-2554) both the discontinuance and the change of ownership of the aid sold or transferred.
              (c) The party accepting responsibility for maintenance of the private aid to navigation shall indicate on the application form (CG-2554) both the establishment and the change of ownership of the aid sold or transferred.
              (d) In the event the new owner of the essential real estate or facility with which the aid is associated refuses to accept responsibility for maintenance of the aid, the former owner shall be required to remove the aid without expense to the United States. This requirement shall not apply in the case of any authorized private aid to navigation required by statute or regulation (Class I, § 66.01-15) which shall be maintained by the new owner until the conditions which made the aid necessary have been eliminated.
            
          
          
            Subpart 66.05—State Aids to Navigation
            
              Source:
              CGFR 66-32, 31 FR 10320, July 30, 1966, unless otherwise noted.
            
            
              § 66.05-1
              Purpose.
              The purpose of the regulations in this subpart is to prescribe the conditions under which state governments may regulate aids to navigation owned by state or local governments, or private parties. With the exception on the provisions of subpart 66.10, which are valid until December 31, 2003, aids to navigation must be in accordance with the United States Aids to Navigation System in part 62 of this subchapter.
              [CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              § 66.05-5
              Definitions.
              (a) The term State waters for private aids to navigation means those navigable waters of the United States which the Commandant, upon request of a State Administrator, has designated as waters within which a State government may regulate the establishment, operation, and maintenance of marine aids to navigation, including regulatory markers. The Commandant will entertain requests to make such designations with respect to navigable waters of the United States not marked by the Federal government. These designations when approved will be set forth in separate sections by States in this subpart and will briefly describe or identify waters so designated.
              (b) The term Uniform State Waterway Marking System (USWMS) means the system of private aids to navigation which may be operated in State waters. Subpart 66.10, which describes the USWMS, expires on December 31, 2003.
              (c) The term State Administrator means the official of a State having power under the law of the State to regulate, establish, operate or maintain maritime aids to navigation on waters over which the State has jurisdiction.
              (d) The term State aids to navigation means all private marine aids to navigation operated in State waters for private aids to navigation, whether owned by a State, political subdivisions thereof or by individuals, corporations, or organizations.
              (e) The term regulate State maritime aids to navigation means to control the establishment, disestablishment, operation and maintenance of State aids to navigation.
              [CGFR 66-32, 31 FR 10320, July 30, 1966, as amended by CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              
              § 66.05-10
              State waters for private aids to navigation; designations; revisions, and revocations.
              (a) A State Administrator who desires to regulate State maritime aids to navigation in the navigable waters of the United States not marked by the Federal Government, shall request the Commandant to designate the specific bodies of water involved as State waters for private aids to navigation.
              (b) The request shall be forwarded to the District Commander in whose district the bodies of water are located. The request shall give the name and description of the waterway; the extent of use being made of the waterway for marine navigation, in general terms; an appropriate chart or sketch of the area; and a general outline of the nature and extent of the State aids to navigation which the Administrator plans to establish in the waterway.
              (c) The District Commander shall review the request and consult with the State Administrator concerning the terms of an initial agreement to be entered into under provisions of § 66.05-20. When they have arrived at terms of an agreement satisfactory to both, the District Commander shall forward the request to the Commandant with recommendations and the terms of agreement mutually settled upon. If they cannot reach such agreement, the District Commander shall forward the request with recommendations and a statement of the points agreed upon and the points remaining at issue.
              (d) Upon receipt of the request, the Commandant will determine whether or not approval of the request is in the public interest and will inform the State Administrator and the District Commander of the Coast Guard's decision. If the request is approved, the designation by the Commandant of the waters in question as State waters for private aids to navigation will be also defined and described in this subpart.
              (e) The Commandant may, upon his or her own initiative or upon request, revoke or revise any designations of State waters for private aids to navigation previously made by him or her. Written notice shall be given the State Administrator of the action contemplated by the Commandant. The State Administrator will be afforded a period of not less than 30 days from the date of the notice in which to inform the Commandant of the State's views in the matter before final action is completed to revoke or revise such designation.
              [CGFR 66-32, 31 FR 10320, July 30, 1966, as amended by USCG-2001-10714, 69 FR 24982, May 5, 2004]
            
            
              § 66.05-20
              Coast Guard-State agreements.
              (a) The District Commander in whose District a waterway is located may enter into agreements with State Administrators permitting a State to regulate aids to navigation, including regulatory markers, in State waters for private aids to navigation, as, in the opinion of the District Commander, the State is able to do in a manner to improve the safety of navigation. When a waterway is located within the area of jurisdiction of more than one Coast Guard District, the District Commander in whose District the State capital is located shall execute the agreement in behalf of the Coast Guard. All such agreements shall reserve to the District Commander the right to inspect the State aids to navigation without prior notice to the State. They shall stipulate that State aids to navigation will conform to the Uniform State Waterway marking System or to the U.S. Aids to Navigation System and that the State Administrator will modify or remove State aids to navigation without expense to the United States when so directed by the District Commander, subject to the right of appeal on the part of the State Administrator to the Commandant.
              (b) A Coast Guard-State agreement shall become effective when both parties have signed the agreements. In lieu of the procedure prescribed in § 66.01-5, the agreement shall constitute blanket approval by the Commandant, of the State aids to navigation, including regulatory markers, established or to be established in State waters for private aids to navigation designated or to be designated by the Commandant.

              (c) In addition to the matters set forth in paragraph (a) of this section, Coast Guard-State agreements shall cover the following points, together with such other matters as the parties find it desirable to include:
              (1) A description, in sufficient detail for publication in Notices to Mariners, of all aids to navigations under State jurisdiction in navigable waters of the United States in existence prior to the effective date of the agreement which have not been previously approved under procedures of § 66.01-5.
              (2) Procedures for use by the State administrator to notify the District Commander of changes made in State aids to navigation, as required by § 66.05-25.
              (3) If prior to December 21, 2003, specification of the marking system to be used, whether the U.S. Aids to Navigation System or the Uniform State Waterway Marking System.
              (4) Specification of standards as to minimum size and shape of markers, the use of identifying letters, the use of reflectors or retroreflective materials, and any other similar standards so as to enable Coast Guard inspectors to determine compliance with Statewide standards.
              [CGD 86-031, 52 FR 42645, Nov. 6, 1987, as amended by CGD 97-018, 63 FR 33573, June 19, 1998]
            
            
              § 66.05-25
              Change and modification of State aids to navigation.
              Wherever a State Administrator determines the need for change in State aids to navigation, he or she must inform the District Commander of the nature and extent of the changes, as soon as possible, but not less than 30 days in advance of making the changes.
              [USCG-2001-10714, 69 FR 24982, May 5, 2004]
            
            
              § 66.05-30
              Notice to Mariners.
              (a) To improve public safety, the District Commander may publish information concerning State aids to navigation, including regulatory markers, in the Coast Guard Local Notices to Mariners.
              (b) Notices to Mariners which concern the establishment, disestablishment, or change of State aids to navigation, including regulatory markers, may be published whenever the aids to navigation concerned are covered by navigational charts or maps issued by the National Ocean Service or the U.S. Army Corps of Engineers.
              [CGFR 66-32, 31 FR 10320, July 30, 1966, as amended by USCG-2000-7223, 65 FR 40055, June 29, 2000; USCG-2001-9286, 66 FR 33640, June 25, 2001; USCG-2001-10714, 69 FR 24982, May 5, 2004]
            
            
              § 66.05-35
              Private aids to navigation other than State owned.
              (a) No person, public body or other instrumentality not under control of the Commandant or the State Administrator, exclusive of the Armed Forces of the United States, shall establish, erect or maintain in State waters for private aids to navigation any aid to navigation without first obtaining permission to do so from the State Administrator. Discontinuance of any State aids to navigation may be effected by order of the State Administrator.
            
            
              § 66.05-40
              Corps of Engineers' approval.
              (a) In each instance where a regulatory marker is to be established in navigable waters of the United States which have been designated by the Commandant as State waters for private aids to navigation, the State Administrator is responsible for obtaining prior permission from the District Engineer, U.S. Army Corps of Engineers concerned, authorizing the State to regulate the water area involved, or a statement that there is no objection to the proposed regulation of the water area. A copy of the Corps of Engineers permit or letter of authority shall be provided by the Administrator to the District Commander upon request.
              (b) Similarly, where an aid to navigation is to be placed on a fixed structure or a mooring buoy is to be established in State waters for private aids to navigation, the State Administrator shall assure that prior permission or a statement of no objection to the structures or mooring buoys proposed is obtained from the District Engineer concerned. A copy of the permit or letter is not required by the District Commander.
            
            
              
              § 66.05-100
              Designation of navigable waters as State waters for private aids to navigation.
              In accordance with the procedures contained in § 66.05-10(d), the following navigable waters listed by the State in which they are located, are designated as State waters for private aids to navigation:
              (a) Arizona. The portion of Lake Havasu within the State, except that portion within Havasu Lake National Wildlife Refuge.
              (b) Louisiana. The portion of Toledo Bend Reservoir within the State.
              (c) Missouri. Teach water within the State except the:
              (1) Mississippi River; and
              (2) Missouri River.
              (d) Montana. The portion of Missouri River between the U.S. Highway 287 bridge near Townsend and Great Falls including the following impoundments:
              (1) Black Eagle Dam Reservoir.
              (2) Canyon Ferry Reservoir.
              (3) Hauser Lake.
              (4) Holter Lake.
              (5) Rainbow Dam Reservoir.
              (e) North Carolina. Navigable waters within the State not marked with Coast Guard aids to navigation on June 1, 1973.
              (f) Pennsylvania. The portion of Youghiogheny River Reservoir within the State.
              (f-1) South Carolina. (1) The portion of Lake Wylie within the State; (2) Lake Marion; (3) Lake Moultrie; and (4) Lake Murray.
              (g) Texas. The portion of Toledo Bend Reservoir within the State.
              (h) Virginia. (1) Claytor Lake, on the New River in Pulaski County.
              (2) Leesville Lake, on the Roanoke River below Smith Mountain Dam.
              (3) The portions of the following reservoirs within the State:
              (i) Gaston.
              (ii) Holston.
              (iii) John H. Kerr.
              (iv) Philpott.
              (i) Wisconsin. Navigable waters within the State not marked with Coast Guard aids to navigation as of May 1, 1996.
              [CGD 72-154R, 38 FR 33473, Dec. 5, 1973, as amended by CGD 76-015, 41 FR 12879, Mar. 29, 1976; CGD 80-132, 46 FR 27643, May 21, 1981; CGD 98-3604, 63 FR 55947, Oct. 20, 1998; USCG-2001-10714, 69 FR 24982, May 5, 2004]
            
          
          
            Subpart 66.10—Uniform State Waterway Marking System
            
              § 66.10-1
              General.
              (a) The Uniform State Waterway Marking System's (USWMS) aids to navigation provisions for marking channels and obstructions (see § 66.10-15) may be used in those navigable waters of the U.S. that have been designated as state waters for private aids to navigation and in those internal waters that are non-navigable waters of the U.S. All other provisions for the use of regulatory markers and other aids to navigation must be in accordance with United States Aid to Navigation System, described in part 62 of this subchapter.
              (b) Until December 31, 2003, the Uniform State Waterway Marking System's (USWMS) aids to navigation provisions for marking channels and obstructions may be used in those navigable waters of the U.S. that have been designated as state waters for private aids to navigation and in those internal waters that are non-navigable waters of the U.S. All other provisions for the use of regulatory markers and other aids to navigation shall be in accordance with United States Aid to Navigation System, described in part 62 of this subchapter.
              (c) The USATONS may be used in all U.S. waters under state jurisdiction, including non-navigable state waters.
              [CGD 97-018, 63 FR 33574, June 19, 1998, as amended by USCG-2012-0306, 77 FR 37312, June 21, 2012]
            
            
              §§ 66.10-5—66.10-10
              [Reserved]
            
            
              § 66.10-15
              Aids to navigation.
              (a) USWMS aids to navigation may have lateral or cardinal meaning.

              (b) On a well defined channel including a river or other relatively narrow natural or improved waterway, an aid to navigation shall normally be a solid colored buoy. A buoy which marks the left side of the channel viewed looking upstream or toward the head of navigation shall be colored all black. A buoy which marks the right side of the channel viewed looking upstream or toward the head of navigation shall be colored all red. On a well defined channel, solid colored buoys shall be established in pairs, one on each side of the navigable channel which they mark, and opposite each other to inform the user that the channel lies between the buoys and that the user should pass between the buoys.
              (c) On an irregularly defined channel, solid colored buoys may be used singly in staggered fashion on alternate sides of the channel provided they are spaced at sufficiently close intervals to inform the user that the channel lies between the buoys and that the user should pass between the buoys.
              (d) Where there is no well-defined channel or when a body of water is obstructed by objects whose nature or location is such that the obstruction can be approached by a vessel from more than one direction, supplemental aids to navigation having cardinal meaning (i.e., pertaining to the cardinal points of the compass, north, east, south, and west) may be used. The use of an aid to navigation having cardinal meaning is discretionary provided that the use of such a marker is limited to wholly State owned waters and the State waters for private aids to navigation as defined and described in this part.
              (e) Aids to navigation conforming to the cardinal system shall consist of three distinctly colored buoys.
              (1) A white buoy with a red top may be used to indicate to a vessel operator that the operator must pass to the south or west of the buoy.
              (2) A white buoy with a black top may be used to indicate to a vessel operator that the operator must pass to the north or east of the buoy.
              (3) In addition, a buoy showing alternate vertical red and white stripes may be used to indicate to a vessel operator that an obstruction to navigation extends from the nearest shore to the buoy and that the operator must not pass between the buoy and shore. The number of white and red stripes is discretionary, provided that the white stripes are twice the width of the red stripes.
              [CGFR 66-32, 31 FR 10321, July 30, 1966, as amended by CGD 97-018, 63 FR 33574, June 19, 1998; USCG-2001-10714, 69 FR 24982, May 5, 2004]
            
            
              § 66.10-35
              Navigation lights.
              A red light shall only be used on a solid colored red buoy. A green light shall only be used on a solid colored black or a solid colored green buoy. White lights shall be used for all other buoys. When a light is used on a cardinal system buoy or a vertically striped white and red buoy, it shall always be quick flashing.
              [CGD 97-018, 63 FR 33574, June 19, 1998]
            
          
        
        
          Pt. 67
          PART 67—AIDS TO NAVIGATION ON ARTIFICIAL ISLANDS AND FIXED STRUCTURES
          
            
              Subpart 67.01—General Requirements
              Sec.
              67.01-1
              Scope.
              67.01-5
              Definitions.
              67.01-10
              Delegation of functions.
              67.01-15
              Classification of structures.
              67.01-20
              Prescribing lines of demarcation.
              67.01-30
              Equivalents.
            
            
              Subpart 67.05—General Requirements for Lights
              67.05-1
              Arrangement of obstruction lights.
              67.05-5
              Multiple obstruction lights.
              67.05-10
              Characteristics of obstruction lights.
              67.05-15
              Operating periods of obstruction lights.
              67.05-20
              Minimum lighting requirements.
              67.05-25
              Special lighting requirements.
            
            
              Subpart 67.10—General Requirements for Sound signals
              67.10-1
              Apparatus requirements.
              67.10-5
              Location requirements.
              67.10-10
              Operating requirements.
              67.10-15
              Approval of sound signals.
              67.10-20
              Sound signal tests.
              67.10-25
              Application for tests.
              67.10-30
              Withdrawal of approval.
              67.10-35
              Notice of approval and withdrawal of approval.
              67.10-40
              Sound signals authorized for use prior to January 1, 1973.
            
            
              
              Subpart 67.15—Miscellaneous Marking Requirements
              67.15-1
              Lights and signals on attendant vessels.
              67.15-5
              Seismographic and surveying operations.
              67.15-10
              Spoil banks, artificial islands, and dredged channels.
            
            
              Subpart 67.20—Class “A” Requirements
              67.20-1
              Class “A” structures.
              67.20-5
              Obstruction lights.
              67.20-10
              Sound signal.
            
            
              Subpart 67.25—Class “B” Requirements
              67.25-1
              Class “B” structures.
              67.25-5
              Obstruction lights.
              67.25-10
              Sound signal.
            
            
              Subpart 67.30—Class “C” Requirements
              67.30-1
              Class “C” structures.
              67.30-5
              Obstruction lights.
              67.30-10
              Sound signals.
            
            
              Subpart 67.35—Applications
              67.35-1
              Procedure.
              67.35-5
              Contents of application.
              67.35-10
              Private aids to navigation.
              67.35-15
              To whom addressed.
            
            
              Subpart 67.40—Notification
              67.40-1
              Notification to District Commander.
              67.40-5
              Waivers.
              67.40-10
              Communication with owner.
              67.40-15
              Marking at owner's expense.
              67.40-20
              Charges invoiced to owner.
              67.40-25
              Penalty.
            
            
              Subpart 67.50—District Regulations
              67.50-1
              Scope.
              67.50-5
              First Coast Guard District.
              67.50-15
              Fifth Coast Guard District.
              67.50-20
              Seventh Coast Guard District.
              67.50-25
              Eighth Coast Guard District.
              67.50-30
              Ninth Coast Guard District.
              67.50-35
              Eleventh Coast Guard District.
              67.50-45
              Thirteenth Coast Guard District.
              67.50-50
              Seventeenth Coast Guard District.
            
          
          
            Authority:
            14 U.S.C. 85, 633; 43 U.S.C. 1333; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 58-17, 23 FR 3377, May 20, 1958, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 67 appear by USCG-2001-10714, 69 FR 24983, 24984, May 5, 2004.
          
          
            Subpart 67.01—General Requirements
            
              § 67.01-1
              Scope.
              (a) The regulations in this part prescribe the obstruction lights and sound signals to be operated as privately maintained maritime aids to navigation on the artificial islands and structures which are erected on or over the seabed and subsoil of the Outer Continental Shelf and in the waters under the jurisdiction of the United States, for the purpose of exploring for, developing, removing and transporting resources therefrom.
              (b) Subpart 66.01 in Part 66 of this subchapter shall be applicable to all private aids to navigation erected on or over the Outer Continental Shelf in the same manner and to the same extent as they are applicable to private aids to navigation established, erected, or maintained in the waters under the jurisdiction of the United States.
            
            
              § 67.01-5
              Definitions.
              (a) Structures. The term “structures” as used in this part shall include all fixed structures, temporary or permanent, for which a Corps of Engineers' permit is issued. It shall include, but is not necessarily limited to, all drilling platforms, Mobile Offshore Drilling Units (MODUs) when attached to the bottom, production platforms, quarters platforms, pipe line riser platforms, manifold platforms, loading platforms, boat landings, caissons, well protective structures, tank battery barges submerged on station, drilling barges submerged on location, breakwater barges submerged on location, artificial islands and all other piles, pile clusters, pipes, or structures erected in the waters.
              (b) Class “A”, “B”, or “C” structures. The term “Class A, B, or C structures” refers to the classification assigned to structures erected in areas in which corresponding requirements for marking are prescribed.
              (c) Line of demarcation. The term “line of demarcation” means the dividing line used administratively to distinguish between the areas in which structures shall conform to Class “A” and Class “B” or “C” requirements.
              
              (d) Outer Continental Shelf. The term “Outer Continental Shelf” means all submerged lands lying seaward and outside the area of lands beneath navigable waters as defined in the Submerged Lands Act (sec. 2, 67 Stat. 29, 43 U. S. C. 1301), and of which the subsoil and seabed appertain to the United States and are subject to its jurisdiction and control.
              (e) Reliable operation. The term “reliable” as used in this part shall mean that dependability which will insure to the highest degree reasonably possible the uninterrupted operation of lights and sound signals as private aids to navigation for safety of marine commerce.
              (f) Sound signal. The term “sound signal” as used in this part shall mean the audible sound signal, authorized as a private aid to navigation, to mark a structure for the safety of marine commerce whenever the visibility has been reduced by fog, mist, rain, falling snow, smoke, dust, or other phenomena.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 63-18, 28 FR 4026, Apr. 14, 1963; USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.01-10
              Delegation of functions.
              The Coast Guard District Commander may delegate the authority for performing inspections, enforcement, and administration of regulations to any civilian or military position in the Coast Guard.
              [USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.01-15
              Classification of structures.
              (a) When will structures be assigned to a Class? The District Commander will assign structures to Class A, B, or C as part of processing an application for a permit to establish and operate lights and sound signals.
              (b) In general, where will the different classes of structures be located? Specific criteria in paragraph (c) of this section may create exceptions, but, in general, structures the farthest from shore are likely to be assigned to Class A and required to have obstruction lights and sound signals that can be detected from the farthest distance. Structures closest to shore are likely to be assigned to Class C and, while subject to requirements to ensure that they are also detectable from a safe distance away, will be required to have the least powerful obstruction lights or sound signals. The location and standards for Class B structures will generally be in between Class A and C structures.
              (c) What criteria will be used to classify structures? When assigning a structure to a class, the District Commander will take into consideration whether a line of demarcation has been prescribed, and matters concerning, but not necessarily limited to, the dimensions of the structure and the depth of water in which it is located, the proximity of the structure to vessel routes, the nature and amount of vessel traffic, and the effect of background lighting.
              (1) If a line of demarcation has been prescribed, the District Commander will assign those structures seaward of the line of demarcation to Class A. He or she will assign all structures shoreward of the line of demarcation to either Class B or Class C, unless the District Commander determines under § 67.05-25 that the structure should be assigned to Class A because of the structure's proximity to a navigable channel, fairway or line of demarcation.
              (2) If a line of demarcation has not been prescribed, the District Commander will assign a structure to Class A, B, or C as he or she deems appropriate.
              [USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.01-20
              Prescribing lines of demarcation.

              The District Commander sends recommendations for establishing or changing lines of demarcation to the Commandant. For the purposes of this part, when the Commandant approves of additions to or changes in prescribed lines of demarcation, such additions or changes will be published in the Federal Register and will become effective on the date specified in that publication.
              [USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.01-30
              Equivalents.

              The use of alternate equipment, apparatus, or installation arrangements specified in this part may be permitted by the District Commander to such extent and under such conditions as will result in achieving a degree of safety or compliance with these regulations equivalent to or above the minimum requirements set forth in this part.
            
          
          
            Subpart 67.05—General Requirements for Lights
            
              § 67.05-1
              Arrangement of obstruction lights.
              (a) Structures having a maximum horizontal dimension of 30 feet or less on any one side, or in diameter, shall be required to have one obstruction light visible for 360°.
              (b) Structures having a maximum horizontal dimension of over 30 feet, but not in excess of 50 feet, on any one side, or in diameter, shall be required to have two obstruction lights installed on diagonally opposite corners, 180° apart, or as prescribed by the District Commander, each light to have a 360° lens.
              (c) Structures having a horizontal dimension of over 50 feet on any one side, or in diameter, shall be required to have an obstruction light on each corner, or 90° apart in the case of circular structures, or as prescribed by the District Commander, each light to have a 360° lens.
              (d) Where the overall dimensions of a structure require the installation of two or more obstruction lights, the lights shall all be mounted on the same horizontal plane within the limitations of height specified in § 67.20-5, § 67.25-5, or § 67.30-5, as applicable.
              (e) Lesser structures and piles, pile clusters or flare templates, etc., will not normally be required to be marked by obstruction lights, when they are located within 100 yards of a Class “A”, “B” or “C” structure marked by established obstruction lights, but they shall be marked with red or white retro-reflective material, installed as prescribed by the District Commander.
              (f) All obstruction lights shall be installed in a manner which will permit at least one of them to be carried in sight of the mariner, regardless of the angle of approach, until the mariner is within 50 feet of the structure, visibility permitting.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.05-5
              Multiple obstruction lights.
              When more than one obstruction light is required by this part to mark a structure, all such lights shall be operated to flash in unison.
            
            
              § 67.05-10
              Characteristics of obstruction lights.
              All obstruction lights required by this part shall be powered from a reliable power source, including auxiliary power sources as necessary. They shall display a quick-flash characteristic of approximately 60 flashes per minute, unless prescribed otherwise in the permit issued by the District Commander. Their color shall be white when marking Class “A” and “B” structures, and either white or red, as prescribed by the District Commander, when marking Class “C” structures. In determining whether white or red lights shall be authorized, the District Commander shall take into consideration matters concerning, but not necessarily limited to, the dimensions of the structure and the depth of water in which it is located; the proximity of the structure to vessel routes; the nature and amount of vessel traffic; and the effect of background lighting.
            
            
              § 67.05-15
              Operating periods of obstruction lights.

              Obstruction lights shall be displayed at all times between the hours of sunset and sunrise, local time, commencing at the time the construction of a structure is begun. During construction and until such time as a platform capable of supporting the obstruction lights is completed, the fixed lights on an attending vessel shall be used. In addition, when lights are in use for general illumination to facilitate the construction or operation of a structure, and can be seen from any angle of approach at a distance equal to that prescribed for the obstruction lights for the class of structure, the actual operation of obstruction lights also will not be required.
              [CGFR 58-34, 23 FR 7701, Oct. 4, 1958]
            
            
              § 67.05-20
              Minimum lighting requirements.

              The obstruction lighting requirements prescribed in this part are the minimum requirements only and shall not preclude the maintainer from making application for authorization to establish more lights, or lights of greater intensity than required to be visible at the distances prescribed: Provided, That the prescribed characteristics of color and flash duration are adhered to.
            
            
              § 67.05-25
              Special lighting requirements.
              Whenever a structure is erected in a position on or adjacent to the edges of navigable channels and fairways, or lines of demarcation, the District Commander is authorized to require the structure to be marked by the lights which in his judgment are necessary for the safety of marine commerce, and without regard to the fact that the structure may be located in an area in which either Class “B” or Class “C” requirements are otherwise applicable. The requirements for the lights in any of these cases, shall not exceed those established for structures in the Class “A” areas.
            
          
          
            Subpart 67.10—General Requirements for Sound signals
            
              Source:
              CGD 72-74R, 37 FR 13512, July 8, 1972, unless otherwise noted.
            
            
              § 67.10-1
              Apparatus requirements.
              The sound signal required by §§ 67.20-10, 67.25-10, and 67.30-10 must:
              (a) Have its maximum intensity at a frequency between 100 and 1,100 Hertz;
              (b) Sound a 2-second blast every 20 seconds (2 seconds sound, 18 seconds silence) unless otherwise authorized by the District Commander;
              (c) Have the rated range required by § 67.20-10, § 67.25-10, or § 67.30-10;
              (d) Have a height not exceeding 25 feet;
              (e) Have not more than eight sound sources;
              (f) Be approved by the Coast Guard under § 67.10-15; and
              (g) Be permanently marked with:
              (1) The date of Coast Guard approval;
              (2) The manufacturer and date of manufacture;
              (3) A model designation;
              (4) The approved range; and
              (5) The power necessary to comply with the provisions of paragraph (c) of this section.
            
            
              § 67.10-5
              Location requirements.
              The sound signal required by §§ 67.20-10, 67.25-10, and 67.30-10 must:
              (a) Be located on the structure so that the sound signal produced is audible over 360° in a horizontal plane at all ranges up to and including the required rated range; and
              (b) Be located at least 10 feet but not more than 150 feet above mean high water.
            
            
              § 67.10-10
              Operating requirements.
              (a) Sound signals required by §§ 67.20-10, 67.25-10, and 67.30-10 must be operated continuously, regardless of visibility, unless the sound signal is controlled:
              (1) By an attendant on the structure;
              (2) Remotely by an attendant on a nearby structure; or
              (3) By a fog detection device capable of activating the sound signal when the visibility in any direction is reduced to the rated range at which sound signal operation is required by this part.
              (b) During construction and until such time as a sound signal is installed and operating on a platform, the whistle of an attending vessel moored alongside the platform may be used to sound the signal required for the structure by this part.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.10-15
              Approval of sound signals.
              (a) The Coast Guard approves a sound signal if:
              (1) It meets the requirements for sound signals in § 67.10-1 (a), (b), (c), (d), and (e) when tested under § 67.10-20; or

              (2) It is similar to a sound signal which was tested and approved under the provisions of this section and the Coast Guard has approved all variations in design, construction, production, and manufacture from the sound signal tested.
              (b) A sound signal that is an identical production model of a sound signal which has been approved under paragraph (a) of this section is a Coast Guard approved sound signal.
            
            
              § 67.10-20
              Sound signal tests.
              (a) Sound signal tests must:
              (1) Be made by the applicant in the presence of a Coast Guard representative, who certifies the test if the procedures comply with the requirements of this section;
              (2) Be made with Coast Guard supplied and calibrated sound level meters and power meters; and
              (3) Be made in an anechoic chamber large enough to accommodate the entire sound signal, as if installed for actual use.
              (b) The sound pressure level must be measured as a function of:
              (1) Distance by using a sufficient number of points to allow a far-field extrapolation of the sound pressure level;
              (2) Power at outputs up to and including the approximate power level necessary to comply with § 67.10-1(c);
              (3) Horizontal angle at increments not greater than 30°; and
              (4) Harmonic content to at least the third harmonic.
              (c) In analyzing the test data to determine the minimum power necessary to produce the sound pressure level specified in Table A of this section the Coast Guard follows the procedures prescribed by the International Association of Lighthouse Authorities (IALA) in Supplement No. 3 to the IALA Bulletin of February 1969 for analysis of harmonic components and does not consider components above 1,100 Hertz as adding to the audible range.
              
                EC21OC91.000
              
            
            
              § 67.10-25
              Application for tests.
              A person requesting a Coast Guard representative at a test of a sound signal must:

              (a) Direct a written request to the Aids to Navigation Division (CG-NAV-1), U.S. Coast Guard Stop 7418, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7418 including:
              (1) Requestor's name, address, and telephone number;
              (2) A description of the sound signal;
              (3) Rated range for which approval is requested;
              (4) Location of the anechoic chamber; and
              (5) Proposed test dates.
              (b) Bear all the expenses of conducting the test conducted in accordance with § 67.10-20 including all travel and per diem expenses of the U.S. Government in sending a Coast Guard representative to the test.
              [CGD 72-74R, 37 FR 13512, July 8, 1972, as amended by CGD88-052, 53 FR 25119,July 1, 1988; CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2001-10714, 69 FR 24983, May 5, 2004; USCG-2010-0351, 75 FR 36281, June 25, 2010; USCG-2014-0410, 79 FR 38431, July 7, 2014; USCG-2015-0433, 80 FR 44279, July 27, 2015; USCG-2016-0498, 82 FR 35080, July 28, 2017]
            
            
              § 67.10-30
              Withdrawal of approval.
              The Coast Guard may withdraw approval of a sound signal if it fails to meet the requirements of § 67.10-1 (a), (b), and (c).
            
            
              § 67.10-35
              Notice of approval and withdrawal of approval.
              (a) The Coast Guard publishes a notice of the approval or withdrawal of approval of a sound signal in the Local Notice to Mariners.
              (b) A listing of approved sound signals may be obtained from any District Commander.
            
            
              § 67.10-40
              Sound signals authorized for use prior to January 1, 1973.
              Any sound signal authorized for use by the Coast Guard and manufactured prior to January 1, 1973, is excepted from the requirements in this subpart, except §§ 67.10-1 (b) and (c), 67.10-5, and 67.10-10, if the sound signal has a minimum sound pressure level as specified in Table A of Subpart 67.10 of Title 33 of the Code of Federal Regulations in effect on December 31, 1972, for the range required by § 67.20-10, § 67.25-10, or § 67.30-10.
            
          
          
            Subpart 67.15—Miscellaneous Marking Requirements
            
              § 67.15-1
              Lights and signals on attendant vessels.
              The requirements prescribed by this part apply to structures. The barges, vessels, and other miscellaneous floating plants in attendance must display lights and signals under the International Navigational Rules Act of 1977 (33 U.S.C. 1601-1608) that adopted the International Regulations for Preventing Collisions at Sea, 1972 (72 COLREGS), or the Inland Navigational Rules Act of 1980 (33 U.S.C. 2001-2038). When vessels are fixed to or submerged onto the seabed, however, they become structures as described in § 67.01-5.
              [USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.15-5
              Seismographic and surveying operations.
              All stakes, casings, pipes, and buoys, except bamboo poles and wooden stakes less than 2 inches in diameter, placed in the water to facilitate seismographic or surveying operations shall be marked, in the manner prescribed by the District Commander, for the safety of navigation.
            
            
              § 67.15-10
              Spoil banks, artificial islands, and dredged channels.
              (a) All submerged spoil banks, or artificial islands resulting from the dredging of private channels, laying of pipelines, or any other private operation, and all privately dredged channels which, in the judgment of the District Commander are required to be marked by aids to navigation, shall be marked by private aids to navigation conforming to the standard United States system of aids to navigation characteristics described in subpart B of part 62 of this subchapter.
              (b) To receive a permit to establish and maintain a private aid to navigation for the purposes described in paragraph (a) of this section, submit your application to the District Commander. The District Commander will review all applications and issue all permits.
              [USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
          
          
            
            Subpart 67.20—Class “A” Requirements
            
              § 67.20-1
              Class “A” structures.
              Class “A” structures shall be the structures erected in an area where Class “A” requirements must be met.
            
            
              § 67.20-5
              Obstruction lights.
              The obstruction lights shall be white lights as prescribed in Subpart 67.05 of this part. The lights shall be of sufficient candlepower as to be visible at a distance of at least five nautical miles 90 percent of the nights of the year. The lights shall be displayed not less than 20 feet above mean high water, but not at a height greater than that governed by the requirement in § 67.05-1(f) that mariners be able to see at least one of the lights, regardless of the angle of approach, until within 50 feet of the structure, visibility permitting.
              [CGFR 58-34, 23 FR 7701, Oct. 4, 1958, as amended by USCG-2001-10714, 69 FR 24983, May 5, 2004]
            
            
              § 67.20-10
              Sound signal.
              (a) The owner of a Class “A” structure shall:
              (1) Install a sound signal that has a rated range of at least 2 miles; and,
              (2) Operate the sound signal when the visibility in any direction is less than 5 miles.
              (b) The District Commander may waive any requirements in paragraph (a) of this section if he or she finds that a structure is so close to other structures and so enveloped by the sound signals on other structures that it is not a hazard to navigation.
              [CGD 72-74R, 37 FR 13513, July 8, 1972, as amended by USCG-2001-10714, 69 FR 24984, May 5, 2004]
            
          
          
            Subpart 67.25—Class “B” Requirements
            
              § 67.25-1
              Class “B” structures.
              Class “B” structures shall be the structures erected in an area where Class “B” requirements must be met.
            
            
              § 67.25-5
              Obstruction lights.
              (a) The obstruction lights shall be white lights as prescribed in Subpart 67.05 of this part and shall be of sufficient candlepower as to be visible at a distance of at least three nautical miles 90 percent of the nights of the year. The lights shall be displayed not less than 20 feet above mean high water, but not at a height greater than that specified in § 67.05-1(f), except that on Class “B” structures which are required to be marked by only one light, that light may be displayed not less than 10 feet above mean high water if the structural features preclude mounting the light within the range of heights otherwise specified in this section.
              (b) The District Commander may waive the requirement for obstruction lights on Class “B” structures if there is no hazard to navigation by so doing.
              [CGFR 58-34, 23 FR 7701, Oct. 4, 1958, as amended by CGFR 62-32, 27 FR 10101, Oct. 13, 1962]
            
            
              § 67.25-10
              Sound signal.
              (a) The owner of a Class “B” structure shall:
              (1) Install a sound signal that has a rated range of at least one-half mile, except that the District Commander may—
              (i) Prescribe a greater rated range, not to exceed 2 miles, under the provisions of paragraph (b) of this section; or
              (ii) Exempt the structure from the requirements of this paragraph, under the provisions of paragraph (c) of this section;
              (2) Operate the sound signal when the visibility in any direction is less than 3 miles, unless the District Commander establishes a greater or lesser distance of visibility, not to exceed 5 miles, under the provisions of paragraph (b) or (c) of this section.
              (b) The owner of a Class “B” structure shall install a sound signal with a greater rated range or operate it at times of greater visibility than required in paragraph (a) of this section if:
              (1) The structure is erected on or adjacent to the edge of a:
              (i) Navigable channel;
              (ii) Fairway; or
              (iii) Line of demarcation; and

              (2) The District Commander decides a greater range or operation of the sound signal at times of greater visibility is necessary for the safety of marine commerce.
              (c) The District Commander may waive or relax the provisions of paragraph (a) of this section, if he or she finds that a structure is:
              (1) So close to other structures and so enveloped by the sound signals on other structures that it is not a hazard to navigation; or
              (2) So located in a shoal area that it is not a hazard to navigation.
              [CGD 72-74R, 37 FR 13513, July 8, 1972, as amended by USCG-2001-10714, 69 FR 24983, 24984, May 5, 2004]
            
          
          
            Subpart 67.30—Class “C” Requirements
            
              § 67.30-1
              Class “C” structures.
              Class “C” structures shall be the structures erected in an area where Class “C” requirements must be met.
            
            
              § 67.30-5
              Obstruction lights.
              (a) The obstruction lights shall be white or red lights as prescribed in Subpart 67.05 of this part and shall be of sufficient candlepower as to be visible at a distance of at least one nautical mile 90 percent of the nights of the year. The lights shall be displayed at such height, above mean high water, as shall be prescribed by the District Commander. When the District Commander shall authorize red lights to mark a Class “C” structure, the color thereof shall conform to the shade of red prescribed in Military Specification Mil-C-25050 (ASG), Type 1, Grade D. A copy of the specification may be obtained from the Commanding Officer, Document Automation and Production Service, 700 Robbins Avenue, Building 4, Section D, Philadelphia, PA 19111-5091.
              (b) When Class “C” structures are erected in close proximity to each other, or are connected in such a manner as to prevent marine traffic from passing freely through the field, obstruction lights may be authorized to mark the perimeter structures only, when in the judgment of the District Commander the group of structures which are equipped with obstruction lights are so arranged that the particular structures are protected to the degree required by this part, and are not a hazard to navigation.
              (c) Unless advised to the contrary by the District Commander, obstruction lights shall be required on Class “C” structures erected in depths of water greater than 3 feet at mean low water.

              (d) In cases where, although not required, an applicant desires to establish and operate obstruction lights, a permit therefor shall be granted, at the discretion of the District Commander: Provided, That the lights meet the requirements set forth in this part.
              [CGFR 58-34, 23 FR 7701, Oct. 4, 1958, as amended by CGFR 68-95, 33 FR 15285, Oct. 15, 1968; USCG-2001-10714, 69 FR 24983, 24984, May 5, 2004]
            
            
              § 67.30-10
              Sound signals.
              (a) The owner of a Class “C” structure shall install a sound signal if:
              (1) The structure is erected on or adjacent to the edge of a:
              (i) Navigable channel;
              (ii) Fairways; or
              (iii) Line of demarcation; and
              (2) The District Commander decides it is necessary for the safety of marine commerce.
              (b) Sound signals required by paragraph (a) of this section must have rated range of at least one-half mile, unless the District Commander prescribes a greater rated range, not to exceed 2 miles.
              (c) The owner of the structure shall operate the sound signal required by paragraph (a) of this section whenever the visibility in any direction is less than 3 miles, unless the District Commander establishes a greater or lesser distance of visibility, not to exceed 5 miles.
              (d) Class “C” structures may have sound signals if:
              (1) Authorized by the District Commander under the provisions of Subpart 66.01 of this subchapter; and
              (2) The sound signal meets the requirements of § 67.10-1 (a) and (b).
              [CGD 72-74R, 37 FR 13513, July 8, 1972]
            
          
          
            Subpart 67.35—Applications
            
              § 67.35-1
              Procedure.

              (a) An application, on Coast Guard forms which will be provided by the District Commander upon request, shall be submitted for each private aid to navigation for which a permit is required to establish, operate, move, change or discontinue, except as modified in this subpart.
              (b) An application on the prescribed form shall be submitted to the District Commander for each structure to be equipped with obstruction lights and/or sound signals if the structure is to remain in place six months or more. An application may be made by letter for each structure to be so equipped if the structure is to remain in place less than six months.
              (c) One application form only shall be submitted to the District Commander to cover a group of unlighted buoys or daybeacons.
            
            
              § 67.35-5
              Contents of application.
              (a) All applicable items of the prescribed forms shall be completed. A brief descriptive print of the structure or aid to navigation involved shall be furnished with the application, together with a location plat or chart section. When Lambert coordinates are used to plot the position of the aid, the plat or chart shall be annotated to show latitude and longitude of the proposed aid to navigation, except when the position has been described by reference to one or more horizontal angles, or by the bearing and distance from a charted landmark.
              (b) Each application shall have appended to it a list showing the type, model, name and address of the manufacturer of the lighting apparatus and sound signal equipment to be used.
              (c) Each application shall always specify the date the proposals contained therein are desired to be effective, and approval thereof must be obtained before the proposed action is undertaken.
            
            
              § 67.35-10
              Private aids to navigation.
              See § 67.15-10(b) for review of applications respecting private aids to navigation for spoil banks, artificial islands and dredged channels.
            
            
              § 67.35-15
              To whom addressed.
              The applications and correspondence dealing with private aids to navigation and obstruction lighting should be addressed to the District Commander having jurisdiction over the area.
            
          
          
            Subpart 67.40—Notification
            
              § 67.40-1
              Notification to District Commander.
              (a) Class “A” structures. In the case of structures to be located in areas where Class “A” requirements must be met, notification shall be given to the District Commander of the approximate date work will commence, as soon as known after a permit is received from the Corps of Engineers, U.S. Army, or 30 days in advance, if possible. Persons constructing structures must notify the District Commander by either telegram or overnight mail on the day they begin construction. Within this notice, they must inform him or her of the lights and sound signals they will use during construction. When construction has been completed, the maintainer shall notify the District Commander to that effect by letter, stating whether or not the authorized obstruction lights and/or sound signals are in operation. Final notification by letter shall be given when the lights used for general illumination, to facilitate the construction or operation of the structure, have been discontinued and the authorized obstruction lights placed in operation.
              (b) Class “B” structures. Notification shall be given to the District Commander in the case of structures to be located in areas where Class “B” requirements must be met, in the same manner as prescribed in the case of Class “A” structures, except that the telegram on the day construction of the structure is commenced shall not be required.
              (c) Class “C” structures. Notification shall be given to the District Commander in the case of structures to be located in areas where Class “C” requirements must be met, upon completion of the structure.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 62-32, 27 FR 10101, Oct. 13, 1962; USCG-2001-10714, 69 FR 24984, May 5, 2004]
            
            
              
              § 67.40-5
              Waivers.
              (a) The District Commander is authorized to modify or waive any requirement prescribed in this part whenever, in his or her judgment, the safety of marine commerce will not be impaired by so doing.
              (b) When the District Commander shall determine that changed circumstances in the case of a structure, whose obstruction lights and/or sound signal have been modified or waived, constitutes a hazard to marine navigation, he or she is authorized to revoke or revise his or her previous action and to require the structure to be appropriately marked by suitable obstruction lights and/or sound signals in accordance with this part.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by USCG-2001-10714, 69 FR 24984, May 5, 2004]
            
            
              § 67.40-10
              Communication with owner.
              Communication with the owners of private aids to navigation by the District Commander shall be addressed to their usual or last known place of business, or to their local representative, if any. Communication shall be by the method considered appropriate for the circumstances.
            
            
              § 67.40-15
              Marking at owner's expense.
              The District Commander may mark, for the protection of marine commerce, any structure whenever the owner thereof has failed suitably to mark the same in accordance with this part, and the owner shall reimburse the Coast Guard for all costs incurred.
            
            
              § 67.40-20
              Charges invoiced to owner.
              Charges to the owner for the cost of marking a structure by the Coast Guard shall be determined in accordance with Part 74 of this subchapter. All such charges shall be invoiced to the owner beginning with the date such marking is established and shall continue until notice is received by the District Commander that the structure has been removed, or until the owner has applied for and been issued a permit by the District Commander to establish and operate the required obstruction lights and/or sound signals or other markings required by this part.
            
            
              § 67.40-25
              Penalty.
              The penalty for violation is in section 1, 63 Stat. 501 (14 U.S.C. 85), or section 4(e)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333). Any person, firm, company, or corporation who shall fail or refuse to obey any of the lawful rules and regulations issued in this part or pursuant thereto shall be guilty of a misdemeanor and shall be fined not more than $100 for each offense. Each day during which such violation shall continue shall be considered a new offense.
            
          
          
            Subpart 67.50—District Regulations
            
              § 67.50-1
              Scope.
              (a) The regulations in this subpart shall apply to the structures which are located within the boundaries of the Coast Guard districts hereinafter defined.
              (b) Geographic coordinates expressed in terms of latitude or longitude, or both, are not intended for plotting on maps or charts whose referenced horizontal datum is the North American Datum of 1983 (NAD 83), unless such geographic coordinates are expressly labeled NAD 83. Geographic coordinates without the NAD 83 reference may be plotted on maps or charts referenced to NAD 83 only after application of the appropriate corrections that are published on the particular map or chart being used.
              [CGD 86-082, 52 FR 33810, Sept. 8, 1987]
            
            
              § 67.50-5
              First Coast Guard District.
              (a) Description. See § 3.05-1 of this chapter.
              (b) Line of demarcation. There is no line of demarcation prescribed for this District. When required, it will be determined in accordance with § 67.01-20.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 61-40, 26 FR 10353, Nov. 3, 1961]
            
            
              § 67.50-15
              Fifth Coast Guard District.
              (a) Description. See § 3.25-1 of this chapter.
              (b) Line of demarcation. There is no line of demarcation prescribed for this District. When required, it will be determined in accordance with § 67.01-20.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 61-40, 26 FR 10353, Nov. 3, 1961]
            
            
              § 67.50-20
              Seventh Coast Guard District.
              (a) Description. See § 3.35-1 of this chapter.
              (b) Line of demarcation. There is no line of demarcation prescribed for this District. When required, it will be determined in accordance with § 67.01-20.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 61-40, 26 FR 10353, Nov. 3, 1961]
            
            
              § 67.50-25
              Eighth Coast Guard District.
              (a) Description. See § 3.40-1 of this chapter.
              (b) Lines of demarcation. The two lines of demarcation described in this section are for administrative purposes to distinguish between the areas in which structures shall be subject to Class “A”, “B” or “C” requirements. The primary line of demarcation delimits the areas to the seaward of which Class “A” requirements are imposed. The secondary line of demarcation delimits the areas to the shoreward of which Class “C” requirements are imposed. In those areas where no secondary line of demarcation is prescribed, the structures shoreward of the primary line of demarcation are considered to be Class “C” structures. Class “B” requirements are imposed on the structures in the areas between the two lines of demarcation.
              (1) The coordinates of the primary line of demarcation within the jurisdiction of the District Commander are as follows:
              (i) Commencing at a point at Lat. 30°11′.3 N., Long. 88°03′.0 W., thence to;
              (ii) A point at Lat. 30°11′.5 N., Long. 88°31′.7 W., thence to;
              (iii) A point at Lat. 30°12′.7 N., Long. 88°58′.0 W., thence to;
              (iv) A point due west of (iii) at Long. 89°00′ W., thence to;
              (v) A point at Lat. 30°08′.0 N., Long. 89°00′ W., thence to;
              (vi) A point at Lat. 30°04′.7 N., Long. 88°53′.7 W., thence via a line two miles to seaward around Chandeleur Island to;
              (vii) A point at Lat. 29°34′.0 N., Long. 89°00′ W., thence to;
              (viii) A point at Lat. 29°15′.0 N., Long. 89°00′ W., thence to;
              (ix) A point at Lat. 29°14′.0 N., Long. 88°57′.7 W., thence to;
              (x) A point at Lat. 29°10′.0 N., Long. 88°57′.0 W., thence to;
              (xi) A point at Lat. 29°03′.6 N., Long. 89°02′.3 W., thence via the five fathom curve to;
              (xii) A point at latitude 28°58′.1 N., longitude 89°09′.6 W., thence to;
              (xiii) A point at latitude 28°57′.8 N., longitude 89°13′.6 W., thence to;
              (xiv) A point at latitude 28°57′.8 N., longitude 89°19′.5 W., thence to;
              (xv) A point at latitude 28°53′.8 N., longitude 89°25′.7 W., thence to;
              (xvi) A point at latitude 28°52′.6 N., longitude 89°25′.9 W., thence via the 10 fathom curve to;
              (xvii) A point at latitude 29°00′ N., longitude 89°34′.0 W., thence to;
              (xviii) A point at latitude 29°00′ N., longitude 90°05′.0 W., thence to;
              (xix) A point at latitude 28°46′.3 N., longitude 91°07′.5 W., thence to;
              (xx) A point at latitude 29°11′.5 N., longitude 92°21′.0 W., thence to;
              (xxi) A point at latitude 29°29′.0 N., longitude 92°32′.3 W., thence via the 5 fathom curve to;
              (xxii) A point at latitude 29°41′.2 N., longitude 93°19′.9 W., thence to;
              (xxiii) A point at latitude 29°38′.7 N., longitude 93°49′.4 W., thence to;
              (xxiv) A point on the 5 fathom curve at latitude 29°35′.8 N., longitude 94°00′′ W., thence via the 5 fathom curve to;
              (xxv) A point at latitude 29°26′.7 N., longitude 94°30′.0 W., thence to;
              (xxvi) A point at latitude 28°55′.3 N., longitude 95°16′.3 W., thence to;
              (xxvii) A point at latitude 28°54′.9 N., longitude 95°15′.6 W., thence to;
              (xxviii) A point at latitude 28°19′.3 N., longitude 96°23′.3 W., thence to;
              (xxix) A point at latitude 27°49′.5 N., longitude 97°01′.2 W., thence to;
              (xxx) A point on the 10 fathom curve at latitude 27°30′.0 N., longitude 97°10′.0 W., thence via the 10 fathom curve to;
              (xxxi) A point at latitude 27°00′ N., longitude 97°17′.5 W., thence to;

              (xxxii) A point at latitude 26°04′.1 N., longitude 97°08′.6 W.
              
              (2) The coordinates of the secondary line of demarcation within the jurisdiction of the District Commander are as follows:
              (i) Commencing at a point in Breton Sound at Lat. 29°34′.0 N., Long. 89°00′.0 W., thence to;
              (ii) A point at Lat. 29°30′.0 N., Long. 89°10′.0 W., thence to;
              (iii) A point at Lat. 29°20′.9 N., Long. 89°10′.0 W., thence to;
              (iv) A point at Lat. 29°15′.3 N., Long. 89°04′.0 W., thence to;
              (v) A point at Lat. 29°14′.1 N., Long. 88°59′.0 W., thence to;
              (vi) A point at Lat. 29°08′.6 N., Long. 88°58′.3 W., thence to;
              (vii) A point at Lat. 29°02′.1 N., Long. 89°06′.6 W., thence to;
              (viii) A point at Lat. 28°58′.1 N., Long. 89°08′.4 W., thence to;
              (ix) A point at Lat. 29°01′.1 N., Long. 89°16′′.1 W., thence to;
              (x) A point at Lat. 28°53′.7 N., Long. 89°26′.0 W., thence to;
              (xi) A point at Lat. 28°54′.3 N., Long. 89°27′.5 W., thence to;
              (xii) A point at Lat. 29°02′.2 N., Long. 89°24′.2 W., thence to;
              (xiii) A point at Lat. 29°11′.8 N., Long. 89°30′.0 W., thence to;
              (xiv) A point at Lat. 29°17′.9 N., Long. 89°46′.6 W., thence to;
              (xv) A point at Lat. 29°17′.1 N., Long. 89°50′.8 W., thence to;
              (xvi) A point at Lat. 29°14′.5 N., Long. 89°55′.1 W., thence to;
              (xvii) A point at Lat. 29°10′.9 N., Long. 90°02′.9 W., thence to;
              (xviii) A point at Lat. 29°05′.5 N., Long. 90°10′.0 W., thence to;
              (xix) A point at Lat. 29°04′.5 N., Long. 90°12′.0 W., thence to;
              (xx) A point at Lat. 29°02′.0 N., Long., 90°20′.8 W., thence to;
              (xxi) A point at Lat. 29°01′.9 N., Long. 90°24′.9 W., thence to;
              (xxii) A point at Lat. 29°03′.6 N., Long. 90°32′.8 W., thence to;
              (xxiii) A point at Lat. 29°01′.9 N., Long. 90°41′.7 W., thence to;
              (xxiv) A point at Lat. 29°00′.8 N., Long. 90°50′.0 W., thence to;
              (xxv) A point at Lat. 29°02′.4 N., Long. 91°01′.5 W., thence to;
              (xxvi) A point at Lat. 29°28′.5 N., Long. 92°10′.1 W., thence to;
              (xxvii) A point at Lat. 29°31′.1 N., Long. 92°21′.8 W., thence to;
              (xxviii) A point at Lat. 29°34′.1 N., Long. 92°39′.3 W., thence to;
              (xxix) A point at Lat. 29°41′.1 N., Long. 92°57′.2 W., thence to;
              (xxx) A point at Lat. 29°44′.6 N., Long. 93°07′.9 W., thence to;
              (xxxi) A point at Lat. 29°45′.6 N., Long. 93°13′.7 W., thence to;
              (xxxii) A point at Lat. 29°45′.6 N., Long. 93°17′.3 W., thence to;
              (xxxiii) A point at Lat. 29°44′.3 N., Long. 93°21′.0 W., thence to;
              (xxxiv) A point at Lat. 29°45′.3 N., Long. 93°30′.0 W., thence to;
              (xxxv) A point at Lat. 29°43′.3 N., Long. 93°43′.7 W., thence to;
              (xxxvi) A point at Lat. 29°41′.0 N., Long. 93°48′.8 W., thence to;
              (xxxvii) A point at Lat. 29°38′.8 N., Long. 93°50′.8 W., thence to;
              (xxxviii) A point at Lat. 29°40′.0 N., Long. 93°57′.3 W., thence to;
              (xxxix) A point at Lat. 29°39′.3 N., Long. 94°05′.0 W., thence to;
              (xl) A point at Lat. 29°27′.0 N., Long. 94°37′.0 W., thence to;
              (xli) A point at Lat. 29°23′.1 N., Long. 94°42′.6 W., thence to;
              (xlii) A point at Lat. 29°20′.4 N., Long. 94°41′.5 W., thence to;
              (xliii) A point at Lat. 29°06′.6 N., Long. 95°04′.4 W., thence to;
              (xliv) A point at Lat. 29°04′.6 N., Long. 95°05′.7 W., thence to;
              (xlv) A point at Lat. 29°02′.0 N., Long. 95°10′.0 W., thence to;
              (xlvi) A point at Lat. 28°57′.3 N., Long. 95°16′.2 W., thence to;
              (xlvii) A point at Lat. 28°55′.3 N., Long. 95°17′.9 W., thence to;
              (xlviii) A point at Lat. 28°39′.5 N., Long. 95°48′.4 W., thence to;
              (xlix) A point at Lat. 28°32′.1 N., Long. 96°06′.9 W., thence to;
              (l) A point at Lat. 28°26′.4 N., Long. 96°17′.8 W., thence to;
              (li) A point at Lat. 28°23′.6 N., Long. 96°21′.5 W., thence to;
              (lii) A point at Lat. 28°19′.7 N., Long. 96°23′.3 W., thence to;
              (liii) A point at Lat. 28°19′.3 N., Long. 96°25′.2 W., thence to;
              (liv) A point at Lat. 28°14′.8 N., Long. 96°35′.0 W., thence to;
              (lv) A point at Lat. 28°09′.1 N., Long. 96°43′.8 W., thence to;

              (lvi) A point at Lat. 28°02′.4 N., Long. 96°52′.2 W., thence to;
              
              (lvii) A point at Lat. 27°56′.2 N., Long. 96°58′.3 W., thence to;
              (lviii) A point at Lat. 27°52′.8 N., Long. 97°01′.1 W., thence to;
              (lix) A point at Lat. 27°49′.3 N., Long. 97°03′.0 W., thence to;
              (lx) A point at Lat. 27°46′.4 N., Long. 97°05′.6 W., thence to;
              (lxi) A point at Lat. 27°38′.9 N., Long. 97°10′.6 W., thence to;
              (lxii) A point at Lat. 27°28′.3 N., Long. 97°16′.2 W., thence to;
              (lxiii) A point at Lat. 27°21′.9 N., Long. 97°18′.9 W., thence to;
              (lxiv) A point at Lat. 27°13′.7 N., Long. 97°21′.2 W., thence to;
              (lxv) A point at Lat. 27°05′.4 N., Long. 97°22′.3 W., thence to;
              (lxvi) A point at Lat. 26°57′.1 N., Long. 97°22′.2 W., thence to;
              (lxvii) A point at Lat. 26°48′.9 N., Long. 97°20′.9 W., thence to;
              (lxviii) A point at Lat. 26°39′.1 N., Long. 97°18′.1 W., thence to;
              (lxix) A point at Lat. 26°28′.8 N., Long. 07°14′.3 W., thence to;
              (lxx) A point at Lat. 26°18′.3 N., Long. 97°11′.3 W., thence to;
              (lxxi) A point at Lat. 26°11′.7 N., Long. 97°10′.2 W., thence to;
              (lxxii) A point at Lat. 26°04′.8 N., Long. 97°09′.3 W., thence to;
              (lxxiii) A point at Lat. 26°04′.2 N., Long. 97°08′.8 W., thence to;
              (lxxiv) A point at Lat. 25°58′.3 N., Long. 97°08′.3 W.
              (c) Seismographic and surveying operations. (1) All stakes and casings (pipes), except bamboo poles and wooden stakes less than 2 inches in diameter, placed in the water during seismographic or surveying operations shall be marked with flags during the daylight hours. Those casings remaining in place during the hours of darkness shall be marked by a red light as prescribed in Subpart 67.30 of this part.
              (2) All buoys used during seismographic operations shall be painted with international orange and white horizontal bands. The buoys shall be of light construction in order that they will not present a hazard to marine commerce.
              (d) Spoil marking. (1) All submerged spoil resulting from the dredging of channels, laying of pipelines, or any other operation, which constitutes an obstruction to navigation, shall be properly marked. The spoil banks should be examined at frequent intervals in order that the changing conditions may be kept under control. As markers are no longer required due to settling of banks, the Coast Guard will authorize their removal upon application.
              (2) All openings in such submerged spoil shall be marked by daybeacons on each side of the openings. When spoil is located on each side of a channel or pipe line, each bank will be considered separately. The daybeacons shall be equipped with arrows designating the safe water through the opening. These daybeacons may also be used as channel markers for the dredged channels providing they are also equipped with arrows designating the spoil bank openings.
              (3) When spoil banks constituting an obstruction to navigation abut an established traveled waterway, the outboard spoil bank markers shall be equipped with quick flashing lights described in Subpart 67.30 of this part, except that the color shall be in accordance with the provisions of Subpart 62.25 of Part 62 of this subchapter.
              (e) Applications. All applications for private aids to navigation and all correspondence dealing with private aids to navigation and obstruction lighting must be addressed to Commander (oan), Eighth Coast Guard District, Hale Boggs Federal Building, 501 Magazine Street, New Orleans, Louisiana 70130-3396.
              (f) Enclosures. Applicants shall append on a separate sheet with each application, the description, including manufacturer, of obstruction lights and sound signals.
              (g) Corps of Engineers correspondence. A copy of all correspondence directed to the District Engineer, Corps of Engineers, U.S. Army, in accordance with condition (i) of the Department of the Army permit, shall be forwarded to the District Commander for those operations conducted under permits authorizing the erection of structures in areas in which Class “A”, Class “B”, or Class “C” requirements must be met.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 61-40, 26 FR 10353, Nov. 3, 1961; CGFR 65-34, 30 FR 9485, July 29, 1965; CGFR 68-95, 33 FR 15285, Oct. 15, 1968; USCG-2000-7223, 65 FR 40055, June 29, 2000; USCG-2001-9286, 66 FR 33640, June 25, 2001]
            
            
              § 67.50-30
              Ninth Coast Guard District.
              (a) Description. See § 3.45-1 of this chapter.
              (b) Line of demarcation. There is no line of demarcation prescribed for this District. When required, it will be determined in accordance with § 67.01-20.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 61-40, 26 FR 10353, Nov. 3, 1961]
            
            
              § 67.50-35
              Eleventh Coast Guard District.
              (a) Description. See § 3.55-1 of this chapter.
              (b) Line of Demarcation. The line of demarcation described in this section is for administrative purposes to distinguish between the areas in which structures shall be subject to Class “A”, “B”, or “C” requirements. The line delimits the areas to seaward of which class “A” requirements are imposed. The line of demarcation within the jurisdiction of the District Commander is defined as follows:
              (1) Commencing at a point of latitude 41°59.8′ N., longitude 124°19.5′ W., thence southward along the seaward limit of the territorial sea to;
              (2) A point at latitude 32°32.0′ N, longitude 117°11.0′ W.
              (c) Structures located within a half nautical mile of Traffic Separation Scheme Los Angeles/Long Beach will also be subject to class “A” requirements. The traffic separation scheme is depicted on National Ocean Service Charts 18740, 18720, 18725, 18746, 18721.
              [CGD11-86-02, 52 FR 37613, Oct. 8, 1987]
            
            
              § 67.50-45
              Thirteenth Coast Guard District.
              (a) Description. See § 3.65-1 of this chapter.
              (b) Line of demarcation. There is no line of demarcation prescribed for this District. When required, it will be determined in accordance with § 67.01-20.
              [CGFR 58-17, 23 FR 3377, May 20, 1958, as amended by CGFR 62-25, 27 FR 8733, Aug. 31, 1962]
            
            
              § 67.50-50
              Seventeenth Coast Guard District.
              (a) Description. See § 3.85-1 of this chapter.
              (b) Line of demarcation. There is no line of demarcation prescribed for this District. When required it will be determined in accordance with § 67.01-20.
              [CGFR 68-95, 33 FR 15285, Oct. 15, 1968]
            
          
        
        
          Pt. 70
          PART 70—INTERFERENCE WITH OR DAMAGE TO AIDS TO NAVIGATION
          
            
              Subpart 70.01—Interference With Aids to Navigation
              Sec.
              70.01-1
              General provisions.
              70.01-5
              Penalty.
            
            
              Subpart 70.05—Collision With or Damage to Aids to Navigation
              70.05-1
              General provisions.
              70.05-5
              Penalty.
              70.05-10
              Revocation of merchant mariner credential officer endorsement or license.
              70.05-15
              Liability for damages.
              70.05-20
              Report required.
            
          
          
            Authority:
            Secs. 14, 16, 30 Stat. 1152, 1153; secs. 84, 86, 92, 633, 642, 63 Stat. 500, 501, 503, 545, 547 (33 U.S.C. 408, 411, 412; 14 U.S.C. 84, 86, 92, 633, 642).
          
          
            Subpart 70.01—Interference With Aids to Navigation
            
              § 70.01-1
              General provisions.
              No person, excluding the Armed Forces, shall obstruct or interfere with any aid to navigation established and maintained by the Coast Guard, or any private aid to navigation established and maintained in accordance with part 64, 66, 67, or 68 of this subchapter.
              [CGFR 58-17, 23 FR 3383, May 20, 1958]
            
            
              § 70.01-5
              Penalty.

              Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and be subject to a fine not exceeding the sum of $500 for each offense, and each day during which such violation shall continue shall be considered a new offense.
              [CGFR 52-15, 18 FR 12, Jan. 1, 1953]
            
          
          
            Subpart 70.05—Collision With or Damage to Aids to Navigation
            
              Source:
              CGFR 52-15, 18 FR 12, Jan. 1, 1953, unless otherwise noted.
            
            
              § 70.05-1
              General provisions.
              No person shall take possession of or make use of for any purpose, or build upon, alter, deface, destroy, move, injure, obstruct by fastening vessels thereto or otherwise, or in any manner whatever impair the usefulness of any aid to navigation established and maintained by the United States.
            
            
              § 70.05-5
              Penalty.
              Every person and every corporation that shall violate, or that shall knowingly aid, abet, authorize, or instigate a violation of the provisions of § 70.05-1 shall be guilty of a misdemeanor, and on conviction thereof shall be punished by a fine of up to $25,000 per day, or by imprisonment (in case of a natural person) for not less than thirty days nor more than one year, or both, one half of such fine to be paid to the person or persons giving information which shall lead to conviction.
              [CGFR 52-15, 18 FR 12, Jan. 1, 1953, as amended by USCG-2009-0416, 74 FR 27438, June 10, 2009]
            
            
              § 70.05-10
              Revocation of merchant mariner credential officer endorsement or license.
              Every master, pilot, and engineer, or person or persons acting in such capacity, respectively, on board any boat or vessel who shall willfully injure or destroy an aid to navigation established and maintained by the United States shall be deemed guilty of violating the provisions of § 70.05-1 and shall upon conviction be punished as provided in § 70.05-5 and shall also have his merchant mariner credential officer endorsement or license revoked or suspended for a term to be fixed by the judge before whom tried and convicted.
              [CGFR 52-15, 18 FR 12, Jan. 1, 1953, as amended by USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
            
            
              § 70.05-15
              Liability for damages.
              Any boat, vessel, scow, raft or other craft used or employed in violating any of the provisions of § 70.05-1 shall be liable for the pecuniary penalties specified in § 70.05-5, and in addition thereto for the amount of damage done by said boat, vessel, scow, raft or other craft, which may be proceeded against summarily by way of libel in any district court of the United States having jurisdiction thereof.
            
            
              § 70.05-20
              Report required.
              Whenever any vessel collides with an aid to navigation established and maintained by the United States or any private aid to navigation established or maintained in accordance with Part 64, 66, 67, or 68 of this subchapter, or is connected with any such collision, it shall be the duty of the person in charge of such vessel to report the accident to the nearest Officer in Charge, Marine Inspection, in accordance with 46 CFR 4.
              [CGFR 58-17, 23 FR 3383, May 20, 1958, as amended by CGFR 61-55, 26 FR 12572, Dec. 28, 1961; CGD 97-023, 62 FR 33362, June 19, 1997]
            
          
        
        
          Pt. 72
          PART 72—MARINE INFORMATION
          
            
              Subpart 72.01—Notices to Mariners
              Sec.
              72.01-1
              Purpose.
              72.01-5
              Local Notice to Mariners.
              72.01-10
              Notice to Mariners.
              72.01-15—72.01-20
              [Reserved]
              72.01-25
              Marine broadcast notice to mariners.
              72.01-30
              Temporary deficiencies.
              72.01-35
              [Reserved]
              72.01-40
              Single copies.
            
            
              Subpart 72.05—Light Lists
              72.05-1
              Purpose.
              72.05-5
              [Reserved]
              72.05-10
              Free distribution.
            
          
          
            Authority:
            14 U.S.C. 85, 633; 43 U.S.C. 1333; Department of Homeland Security Delegation No. 0170.1.
          
          
            
            Subpart 72.01—Notices to Mariners
            
              § 72.01-1
              Purpose.
              The Coast Guard issues information concerning the establishment of aids to maritime navigation and the changes, discontinuances, and deficiencies, except temporary deficiencies that are easily correctable, of aids to maritime navigation maintained and operated by or under the authority of the Coast Guard in documents and marine broadcasts having the general title of “Notice to Mariners.” This subpart describes the publications and the marine broadcasts.
              [CGD 70-147R, 37 FR 10669, May 26, 1972]
            
            
              § 72.01-5
              Local Notice to Mariners.
              (a) “Local Notice to Mariners” reports changes to and deficiencies in aids to navigation that are established or maintained and operated by or under the authority of the Coast Guard, and any other information pertaining to the waterways within each Coast Guard district that is of interest to the mariner.

              (b) “Local Notices to Mariners” are published weekly by each Coast Guard district or more often if there is a need to notify mariners of local waterway information. Local Notices to Mariners are available for viewing on the Coast Guard Navigation Center Web site at http://www.navcen.uscg.gov/?pageName=lnmMain.
              

              (c) Any person may apply to the Coast Guard Navigation Center to receive automatic notices via email when new editions of the Local Notices to Mariners are available. Apply at http://www.navcen.uscg.gov/?pageName=listServerForm.
              
              [CGD 70-147R, 37 FR 10669, May 26, 1972, as amended by USCG-2001-10714, 69 FR 24984, May 5, 2004; USCG-2013-0397, 78 FR 39170, July 1, 2013; USCG-2015-0433, 80 FR 44279, July 27, 2015]
            
            
              § 72.01-10
              Notice to Mariners.
              (a) “Notice to Mariners” is intended to advise mariners of new hydrographic discoveries, changes in channels and navigational aids, and information concerning the safety of navigation. “Notice to Mariners” also contains information—
              (1) Useful in updating the latest editions of charts and publications of the National Geospatial-Intelligence Agency, National Ocean Service, U.S. Army Corps of Engineers, and Coast Guard;
              (2) Selected from the “Local Notice to Mariners” issued and published by the 1 st, 5 th, 7 th, 8 th, 9 th, 11 th, 13 th, 14 th, and 17 th Coast Guard districts; and
              (3) Compiled from foreign notices to mariners, ship reports, and similar cooperating observer reports.
              (b) “Notice to Mariners” is published weekly by the National Geospatial-Intelligence Agency. The “Notice to Mariners” is prepared jointly by the:
              (1) Coast Guard;
              (2) National Ocean Service; and
              (3) National Geospatial-Intelligence Agency.

              (c) This notice may be accessed through the National Geospatial-Intelligence Agency's Web site (http://msi.nga.mil/NGAPortal/MSI.portal); look for “Notice to Mariners”.
              [CGD 97-023, 62 FR 33362, June 19, 1997, as amended by USCG-2001-9286, 66 FR 33640, June 25, 2001; USCG-2001-10714, 69 FR 24984, May 5, 2004; USCG-2009-0416, 74 FR 27438, June 10, 2009; USCG-2013-0397, 78 FR 39170, July 1, 2013]
            
            
              §§ 72.01-15—72.01-20
              [Reserved]
            
            
              § 72.01-25
              Marine broadcast notice to mariners.
              (a) The Coast Guard broadcasts notices to mariners on its own or U.S. Navy radio stations to report navigational warnings containing information of importance to the safety of navigation of vessels, such as the position of ice and derelicts, defects, and changes to aids to navigation, and drifting mines. Radio stations broadcasting marine information are listed in “Radio Navigational Aids” (National Geospatial-Intelligence Agency Publication 117) and United States Coast Pilots.

              (b) Any person may view or download “Radio Navigational Aids” from the National Geospatial-Intelligence Agency's Web site (http://msi.nga.mil/NGAPortal/MSI.portal); look for “Publications.”
              
              (c) Any person may purchase United States Coast Pilots from NOAA Certified Printer Partners listed at http://www.nauticalcharts.noaa.gov/staff/print_agents.html#mapTabs-2.
              
              [CGD 97-023, 62 FR 33362, June 19, 1997; USCG-2001-9286, 66 FR 33640, June 25, 2001; USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2009-0416, 74 FR 27438, June 10, 2009; USCG-2013-0397, 78 FR 39171, July 1, 2013; USCG-2015-0433, 80 FR 44279, July 27, 2015]
            
            
              § 72.01-30
              Temporary deficiencies.
              Temporary deficiencies in aids to navigation are not published in Notices to Mariners when it is known that the defects will be corrected promptly.
              [CGFR 52-15, 18 FR 13, Jan. 1, 1953]
            
            
              § 72.01-35
              [Reserved]
            
            
              § 72.01-40
              Single copies.

              Single copies of the “Notice to Mariners” described in § 72.01-10 may be viewed at the National Geospatial-Intelligence Agency's Web site at http://msi.nga.mil/NGAPortal/MSI.portal.
              
              [USCG-2015-0433, 80 FR 44279, July 27, 2015]
            
          
          
            Subpart 72.05—Light Lists
            
              § 72.05-1
              Purpose.
              (a) The Coast Guard publishes the following Light Lists annually, covering the waters of the United States, its territories and possessions:
              (1) Volume I, Atlantic Coast, from St. Croix River, Maine, to Shrewsbury River, New Jersey.
              (2) Volume II, Atlantic Coast, from Shrewsbury River, New Jersey, to Little River, South Carolina.
              (3) Volume III, Atlantic and Gulf Coasts, from Little River, South Carolina, to Econfina River, Florida, including Puerto Rico and the U.S. Virgin Islands.
              (4) Volume IV, Gulf of Mexico, from Econfina River, Florida to Rio Grande, Texas.
              (5) Volume V, Mississippi River System.
              (6) Volume VI, Pacific Coast and Pacific Islands.
              (7) Volume VII, Great Lakes.
              (b) The Light Lists contain the official name, location, characteristics, and general description of federal, state, and private aids to navigation maintained by or under authority of the U.S. Coast Guard, which are placed in navigable waters used by general navigation. The Light Lists do not contain information concerning private aids to navigation maintained under the authority of the U.S. Coast Guard, which are placed in navigable waters not used by general navigation; nor do they contain information concerning mooring buoys and some special marks having no lateral significance such as fish net, dredging, and racing buoys.
              (14 U.S.C. 93; 49 U.S.C. 108; 49 CFR 1.46)
              [CGFR 60-63, 25 FR 8949, Sept. 17, 1960, as amended by CGFR 63-48, 28 FR 10379, Sept. 25, 1963; CGD 85-042, 50 FR 50904, Dec. 13, 1985; CGD 88-105, 54 FR 12612, Mar. 28, 1989; USCG-2001-9286, 66 FR 33640, June 25, 2001; USCG-2015-0433, 80 FR 44279, July 27, 2015]
            
            
              § 72.05-5
              [Reserved]
            
            
              § 72.05-10
              Free distribution.

              The Light List, including weekly updates, may be downloaded through the Coast Guard Navigation Center's Web site (http://www.navcen.uscg.gov/?pageName=lightlists). A notice advising mariners of the availability of new editions of the Light Lists will be published in the Coast Guard Local Notice to Mariners and the National Geospatial-Intelligence Agency's Notice to Mariners.
              [USCG-2015-0433, 80 FR 44279, July 27, 2015]
            
          
        
        
          Pt. 74
          PART 74—CHARGES FOR COAST GUARD AIDS TO NAVIGATION WORK
          
            
              Subpart 74.01—Charges to the Public
              Sec.
              74.01-1
              Claim for damage, destruction, or displacement.
              74.01-10
              Charges invoiced to owner for marking sunken wrecks and other obstructions to navigation.
              74.01-15
              Charges for placement of temporary aids.
              74.01-20
              Deposit of payment in special account.
            
            
              Subpart 74.20—Aids to Navigation Costs
              74.20-1
              Buoy and vessel use costs.
            
          
          
            Authority:
            14 U.S.C. 81, 85, 86, 92, 93, 141, 633, 642, 647; 49 CFR 1.46 (b).
          
          
            
            Source:
            CGFR 58-50, 24 FR 5608, July 11, 1959, unless otherwise noted.
          
          
            Subpart 74.01—Charges to the Public
            
              § 74.01-1
              Claim for damage, destruction, or displacement.
              Whenever an aid to navigation is damaged, destroyed, or displaced from its station, a claim shall be made on behalf of the United States in accordance with Part 25 of this title.
              [CGFR 70-7, 35 FR 4048, Mar. 4, 1970]
            
            
              § 74.01-10
              Charges invoiced to owner for marking sunken wrecks and other obstructions to navigation.
              Charges for the establishment, maintenance, and replacement by the Coast Guard of an aid, either permanent or temporary, to mark a sunken wreck or other obstruction to navigation are calculated to recover the Coast Guard costs involved in, or associated with, the marking process. These charges will be invoiced to the owner of the obstruction. Charges for the removal of aids to navigation established by the Coast Guard will be invoiced to the owner unless the District Engineer requests the continued marking of the obstruction. All charges will be assessed in accordance with Subpart 74.20 of this part.
              [CGD 81-051, 48 FR 15468, Apr. 11, 1983]
            
            
              § 74.01-15
              Charges for placement of temporary aids.
              Charges for placement of temporary aids will be reimbursable and in accordance with Subpart 74.20 of this part. Where the placement of temporary aids other than those specified is made, a reasonable equivalence will be determined, and charges made accordingly.
            
            
              § 74.01-20
              Deposit of payment in special account.
              Whenever an aid to navigation or other property belonging to the Coast Guard is damaged or destroyed by a private person, such person shall pay to the satisfaction of the Coast Guard the cost of repair or replacement of such property. The Coast Guard will accept and deposit such payment in a special account in the Treasury for payment therefrom of the cost of repairing or replacing the damaged property. Funds collected in excess of the cost to make repairs or replacements shall be refunded.
            
          
          
            Subpart 74.20—Aids to Navigation Costs
            
              § 74.20-1
              Buoy and vessel use costs.
              (a) The buoy and vessel use costs for establishing, maintaining, repairing, replacing, or removing an aid to navigation under the requirements of this part are contained in COMDTINST 7310 (series) which is available from the District Budget Office of the appropriate Coast Guard District Commander.
              (b) Buoy and vessel use charges under this part are made for the cost or value of time, in hours, consumed by the Government vessel, including ship's complement, employed in marking the obstruction. No charge for time and expense of Coast Guard vessels is made when the marking of the obstruction causes only minimal interruption of routinely scheduled ship's duty.
              [CGD 81-051, 48 FR 15468, Apr. 11, 1983, as amended by USCG-2000-7223, 65 FR 40055, June 29, 2000]
            
          
        
        
          Pt. 76
          PART 76—SALE AND TRANSFER OF AIDS TO NAVIGATION EQUIPMENT
          
            
              Subpart 76.01—Sale of Equipment
              Sec.
              76.01-1
              Sale of equipment not readily procurable.
              76.01-5
              Sale of condemned equipment.
            
            
              Subpart 76.10—Federal Agencies
              76.10-1
              Exemption.
            
          
          
            Authority:
            Sec. 92, 63 Stat. 503; sec. 641, 63 Stat. 547, as amended (14 U.S.C. 92, 641).
          
          
            Source:
            CGFR 52-15, 18 FR 14, Jan. 1, 1953, unless otherwise noted.
          
          
            Subpart 76.01—Sale of Equipment
            
              § 76.01-1
              Sale of equipment not readily procurable.

              The Commandant is authorized to sell aids to navigation apparatus or equipment to foreign, state, or municipal governments or departments thereof; parties required to maintain private aids to navigation to mark wrecks, piers, or other obstructions; contractors engaged on public works; and in other cases in which in the judgment of the Commandant the public interest may be served: Provided:
              
              (a) Such equipment has not been reported by the Coast Guard to the General Services Administration as excess (if the equipment has been reported to the General Services Administration as excess, the Commandant will submit the request to that administration for further action); and
              (b) Such equipment is not readily procurable in the open market. Requests to purchase such apparatus or equipment shall give sufficient reasons why the article or articles cannot be readily procured in the open market. If the Commandant considers that an article can be readily procured in the open market the prospective purchaser will be so informed, and given the names of dealers or manufacturers. Sales shall be invoiced at cost plus 25 percent for overhead. Proceeds of such sales shall be deposited in the Treasury to the credit of the current appropriation for operating expenses, Coast Guard.
            
            
              § 76.01-5
              Sale of condemned equipment.
              When any condemned supplies, materials, or equipment cannot be profitably used in work of the Coast Guard, they will be disposed of under appropriate regulations of the General Services Administration. Applications for purchase of such materials may be submitted to the Commandant who will process them for further action under the applicable regulations.
            
          
          
            Subpart 76.10—Federal Agencies
            
              § 76.10-1
              Exemption.
              Nothing in this part shall be construed to affect the regulations concerning the transfer of supplies, materials, equipment, or land between other Federal agencies.
            
          
        
      
      
        
        SUBCHAPTER D—INTERNATIONAL NAVIGATION RULES
        
          Special Note—Application of the 72 COLREGS to territories and possessions.
          

            a. Article III of the Convention on the International Regulations for Preventing Collisons at Sea, 1972 (72 COLREGS), done at London, October 20, 1972, as rectified by Proces-Verbal of December 1, 1973, provides that a party may notify the Secretary-General of the International Maritime Organization (IMO, formerly Inter-Governmental Maritime Consultative Organization or IMCO) that it extends the application of the Convention to territory for which it is responsible for international relations. Since it is the intention of the United States that the 72 COLREGS apply to all U.S. territories and possessions to the same extent that the International Regulations for Preventing Collisions at Sea, 1960 (60 COLREGS) (16 USC 794, TIAS 5813) previously applied, the United States has given notice to the Secretary-General that the provisions of the 1972 COLREGS are applicable on July 15, 1977, to the following territories and possessions for which the United States is responsible for international relations:
            
            Puerto Rico
            Guam
            The Canal Zone
            The Virgin Islands of the United States
            American Samoa
            Midway Island
            Wake Island
            Johnston Island
            Palmyra Island
            Kingman Reef
            Howland Island
            Baker Island
            Jarvis Island
            Navassa Island
            
            b. In accordance with Article III, other parties to the Convention have notified the Secretary-General that application of 72 COLREGS is extended. These parties with their territorial extensions are listed in Table 1.
            
              Table 1. Territorial Extensions of Other Parties to 72 COLREGS
              
                Party to convention
                Territories to which 72 COLREGS are extended
              
              
                United Kingdom
                Hong Kong.
              
            
            Because earlier formulations of the COLREGS were not elaborated as treaties, they came into force by the almost simultaneous enactment of domestic legislation by the majority of maritime nations. The COLREGS were judicially considered as being customary international law, that is to say international law based upon the consensus of maritime nations rather than upon an express instrument. Because 72 COLREGS was elaborated as a treaty, and under usual treaty practice only parties are bound, there may be a period of time after the 72 COLREGS come into force during which the ships of a nation not party to 72 COLREGS might not be considered as being bound to comply with the convention. While it is most likely that the 72 COLREGS will rapidly achieve the status of customary international law, thereby obviating any concern on the part of the mariner as to whether a particular nation is a party, it does not necessarily follow that the courts in all nations will apply 72 COLREGS to the vessels of a non-party nation. In the absence of changes in their domestic law there may be certain nations that will feel compelled to continue 60 COLREGS in force, despite the coming into force of 72 COLREGS.

            The following nations are Contracting Parties for which 72 COLREGS will apply upon the Convention's entry into force:
            
            
              Algeria
              Bahamas
              Belgium
              Brazil
              Bulgaria
              Canada
              Denmark
              Finland
              France
              German Democratic Republic
              Germany, Federal Republic
              Ghana
              Greece
              Hungary
              Iceland
              India
              Liberia
              Mexico
              Monaco
              Netherlands
              New Zealand
              Nigeria
              Norway
              Papua New Guinea
              Poland
              Romania
              South Africa
              Spain
              Sweden
              Switzerland
              Syrian Arab Republic
              USSR
              United Kingdom
              United States
              Yugloslavia
              Zaire
            
            
            The following nations have accepted the 60 COLREGS but are not Contracting Parties to 72 COLREGS:
            
              Argentina
              Australia
              Austria
              Barbados
              Burma
              China
              Cuba
              Cyprus
              Czechoslovakia
              Ecuador
              Egypt
              Fiji
              Gambia
              Indonesia
              Ireland
              Israel
              Italy
              Ivory Coast
              Jamaica
              Japan
              Kuwait
              Lebanon
              Libyan Arab Republic
              
              Madagascar
              Maldives
              Morocco
              Oman
              Pakistan
              Paraguay
              Peru
              Philippines
              Portugal
              Republic of Korea
              Singapore
              Surinam
              Tonga
              Trinidad
              Tobago
              Tunisia
              Turkey
              United Republic of
              Cameroon
            
          
          [CGD 77-075, 42 FR 26976, May 26, 1977. Redesignated by CGD 81-017, 46 FR 28153, May 26, 1981; CGD 95-053, 61 FR 9, Jan. 2, 1996]
        
        
          Pt. 80
          PART 80—COLREGS DEMARCATION LINES
          
            
              General
              Sec.
              80.01
              General basis and purpose of demarcation lines.
            
            
              Atlantic Coast
            
            
              first district
              80.105
              Calais, ME to Cape Small, ME.
              80.110
              Casco Bay, ME.
              80.115
              Portland Head, ME to Cape Ann, MA.
              80.120
              Cape Ann, MA to Marblehead Neck, MA.
              80.125
              Marblehead Neck, MA to Nahant, MA.
              80.130
              Boston Harbor entrance.
              80.135
              Hull, MA to Race Point, MA.
              80.145
              Race Point, MA to Watch Hill, RI.
              80.150
              Block Island, RI.
              80.155
              Watch Hill, RI to Montauk Point, NY.
              80.160
              Montauk Point, NY to Atlantic Beach, NY.
              80.165
              New York Harbor.
            
            
              fifth district
              80.501
              Sandy Hook, NJ to Tom's River, NJ.
              80.502
              Tom's River, NJ to Cape May, NJ.
              80.503
              Delaware Bay.
              80.505
              Cape Henlopen, DE to Cape Charles, VA.
              80.510
              Chesapeake Bay Entrance, VA.
              80.515
              Cape Henry, VA to Cape Hatteras, NC.
              80.520
              Cape Hatteras, NC to Cape Lookout, NC.
              80.525
              Cape Lookout, NC to Cape Fear, NC.
              80.530
              Cape Fear, NC to New River Inlet, NC.
            
            
              seventh district
              80.703
              Little River Inlet, SC to Cape Romain, SC.
              80.707
              Cape Romain, SC to Sullivans Island, SC.
              80.710
              Charleston Harbor, SC.
              80.712
              Morris Island, SC to Hilton Head Island, SC.
              80.715
              Savannah River.
              80.717
              Tybee Island, GA to St. Simons Island, GA.
              80.720
              St. Simons Island, GA to Amelia Island, FL.
              80.723
              Amelia Island, FL to Cape Canaveral, FL.
              80.727
              Cape Canaveral, FL to Miami Beach, FL.
              80.730
              Miami Harbor, FL.
              80.735
              Miami, FL to Long Key, FL.
            
            
              Puerto Rico and Virgin Islands
            
            
              seventh district
              80.738
              Puerto Rico and Virgin Islands.
            
            
              Gulf Coast
            
            
              seventh district
              80.740
              Long Key, FL to Cape Sable, FL.
              80.745
              Cape Sable, FL to Cape Romano, FL.
              80.748
              Cape Romano, FL to Sanibel Island, FL.
              80.750
              Sanibel Island, FL to St. Petersburg, FL.
              80.753
              St. Petersburg, FL to Anclote, FL.
              80.755
              Anclote, FL to the Suncoast Keys, FL.
              80.757
              Suncoast Keys, FL to Horseshoe Point, FL.
              80.760
              Horseshoe Point, FL to Rock Island, FL.
            
            
              eighth district
              80.805
              Rock Island, FL to Cape San Blas, FL.
              80.810
              Cape San Blas, FL to Perdido Bay, FL.
              80.815
              Mobile Bay, AL to the Chandeleur Islands, LA.
              80.825
              Mississippi Passes, LA.
              80.830
              Mississippi Passes, LA to Point Au Fer, LA.
              80.835
              Point Au Fer, LA to Calcasieu Pass, LA.
              80.840
              Sabine Pass, TX to Galveston, TX.
              80.845
              Galveston, TX to Freeport, TX.
              80.850
              Brazos River, TX to the Rio Grande, TX.
            
            
              Pacific Coast
            
            
              eleventh district
              80.1102
              Santa Catalina Island, CA.
              80.1104
              San Diego Harbor, CA.
              80.1106
              Mission Bay, CA.
              80.1108
              Oceanside Harbor, CA.
              80.1110
              Dana Point Harbor, CA.
              80.1112
              Newport Bay, CA.
              80.1114
              San Pedro Bay—Anaheim Bay, CA.
              80.1116
              Redondo Harbor, CA.
              80.1118
              Marina Del Rey, CA.
              80.1120
              Port Hueneme, CA.
              80.1122
              Channel Islands Harbor, CA.
              80.1124
              Ventura Marina, CA.
              80.1126
              Santa Barbara Harbor, CA.
              
              80.1130
              San Luis Obispo Bay, CA.
              80.1132
              Estero—Morro Bay, CA.
              80.1134
              Monterey Harbor, CA.
              80.1136
              Moss Landing Harbor, CA.
              80.1138
              Santa Cruz Harbor, CA.
              80.1140
              Pillar Point Harbor, CA.
              80.1142
              San Francisco Harbor, CA.
              80.1144
              Bodega and Tomales Bay, CA.
              80.1146
              Albion River, CA.
              80.1148
              Noyo River, CA.
              80.1150
              Arcato—Humboldt Bay, CA.
              80.1152
              Crescent City Harbor, CA.
            
            
              thirteenth district
              80.1305
              Chetco River, OR.
              80.1310
              Rogue River, OR.
              80.1315
              Coquille River, OR.
              80.1320
              Coos Bay, OR.
              80.1325
              Umpqua River, OR.
              80.1330
              Siuslaw River, OR.
              80.1335
              Alsea Bay, OR.
              80.1340
              Yaquina Bay, OR.
              80.1345
              Depoe Bay, OR.
              80.1350
              Netarts Bay, OR.
              80.1355
              Tillamook Bay, OR.
              80.1360
              Nehalem River, OR.
              80.1365
              Columbia River Entrance, OR/WA.
              80.1370
              Willapa Bay, WA.
              80.1375
              Grays Harbor, WA.
              80.1380
              Quillayute River, WA.
              80.1385
              Strait of Juan de Fuca
              80.1390
              Haro Strait and Strait of Georgia
              80.1395
              Puget Sound and adjacent waters.
            
            
              Pacific Islands
            
            
              fourteenth district
              80.1410
              Hawaiian Island Exemption from General Rule.
              80.1420
              Mamala Bay, Oahu, HI.
              80.1430
              Kaneohe Bay, Oahu, HI.
              80.1440
              Port Allen, Kauai, HI.
              80.1450
              Nawiliwili Harbor, Kauai, HI.
              80.1460
              Kahului Harbor, Maui, HI.
              80.1470
              Kawaihae Harbor, Hawaii, HI.
              80.1480
              Hilo Harbor, Hawaii, HI.
              80.1490
              Apra Harbor, U.S. Territory of Guam.
              80.1495
              U.S. Pacific Island Possessions.
            
            
              Alaska
            
            
              seventeenth district
              80.1705
              Alaska.
            
          
          
            Authority:
            14 U.S.C. 2; 14 U.S.C. 633; 33 U.S.C. 151(a).
          
          
            Source:
            CGD 77-118a, 42 FR 35784, July 11, 1977, unless otherwise noted. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981.
          
          
            General
            
              § 80.01
              General basis and purpose of demarcation lines.
              (a) The regulations in this part establish the lines of demarcation delineating those waters upon which mariners shall comply with the International Regulations for Preventing Collisions at Sea, 1972 (72 COLREGS) and those water upon which mariners shall comply with the Inland Navigation Rules.
              (b) The waters inside of the lines are Inland Rules waters. The waters outside the lines are COLREGS waters.
              (c) Geographic coordinates expressed in terms of latitude or longitude, or both, are not intended for plotting on maps or charts whose referenced horizontal datum is the North American Datum of 1983 (NAD 83), unless such geographic coordinates are expressly labeled NAD 83. Geographic coordinates without the NAD 83 reference may be plotted on maps or charts referenced to NAD 83 only after application of the appropriate corrections that are published on the particular map or chart being used.
              [CGD 82-029, 47 FR 19519, May 6, 1982, as amended by CGD 83-003, 48 FR 7442, Feb. 18, 1983; CGD 86-082, 52 FR 33810, Sept. 8, 1987]
            
          
          
            Atlantic Coast
          
          
            first district
            
              § 80.105
              Calais, ME to Cape Small, ME.
              The 72 COLREGS shall apply on the harbors, bays, and inlets on the east coast of Maine from International Bridge at Calais, ME to the southwesternmost extremity of Bald Head at Cape Small.
            
            
              § 80.110
              Casco Bay, ME.
              (a) A line drawn from the southwesternmost extremity of Bald Head at Cape Small to the southeasternmost extremity of Ragged Island; thence to the southern tangent of Jaquish Island thence to Little Mark Island Monument Light; thence to the northernmost extremity of Jewell Island.

              (b) A line drawn from the tower on Jewell Island charted in approximate position latitude 43°40.6′ N., longitude 70°05.9′ W. to the northeasternmost extremity of Outer Green Island.
              (c) A Line drawn from the southwesternmost extremity of Outer Green Island to Ram Island Ledge Light; thence to Portland Head Light.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.115
              Portland Head, ME to Cape Ann, MA.
              (a) Except inside lines specifically described in this section, the 72 COLREGS shall apply on the harbors, bays, and inlets on the east coast of Maine, New Hampshire, and Massachusetts from Portland Head to Halibut Point at Cape Ann.
              (b) A line drawn from the southernmost tower on Gerrish Island charted in approximate position latitude 43°04.0′ N., longitude 70°41.2′ W. to Whaleback Light; thence to Jaffrey Point Light 2A; thence to the northeasternmost extremity of Frost Point.
              (c) A line drawn from the northernmost extremity of Farm Point to Annisquam Harbor Light.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.120
              Cape Ann, MA to Marblehead Neck, MA.
              (a) Except inside lines specifically described in this section, the 72 COLREGS shall apply on the harbors, bays and inlets on the east coast of Massachusetts from Halibut Point at Cape Ann to Marblehead Neck.
              (b) A line drawn from Gloucester Breakwater Light to the twin towers charted in approximate position latitude 42°35.1′ N., longitude 70°41.6′ W.
              (c) A line drawn from the westernmost extremity of Gales Point to the easternmost extremity of House Island; thence to Bakers Island Light; thence to Marblehead Light.
              [CGD 77-118a, 42 FR 35784, July 11, 1977; 42 FR 63169, Dec. 15, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981; USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.125
              Marblehead Neck, MA to Nahant, MA.
              The 72 COLREGS apply on the harbors, bays, and inlets on the east coast of Massachusetts from Marblehead Neck to the easternmost tower at Nahant, charted in approximate position latitude 42°25.4′ N., longitude 70°54.6′ W.
              [CGD 79-066, 45 FR 15176, Mar. 10, 1980. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981]
            
            
              § 80.130
              Boston Harbor entrance.
              A line drawn from the easternmost tower at Nahant, charted in approximate position latitude 42°25.4′ N., longitude 70°54.6′ W., to Boston Lighted Horn Buoy “B”; thence to the esternmost radio tower at Hull, charted in approximate position latitude 42°16.7′ N., longitude 70°52.6′ W.
              [CGD 79-066, 45 FR 15176, Mar. 10, 1980. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981]
            
            
              § 80.135
              Hull, MA to Race Point, MA.
              (a) Except inside lines described in this section, the 72 COLREGS apply on the harbors, bays, and inlets on the east coast of Massachusetts from the easternmost radio tower at Hull, charted in approximate position latitude 42°16.7′ N., longitude 70°52.6′ W., to Race Point on Cape Cod.
              (b) A line drawn from Canal Breakwater Light 4 south to the shoreline.
              [CGD 77-118a, 42 FR 35784, July 11, 1977, as amended by CGD 79-066, 45 FR 15176, Mar. 10, 1980. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986]
            
            
              § 80.145
              Race Point, MA, to Watch Hill, RI.
              (a) Except inside lines specifically described in this section, the 72 COLREGS shall apply on the sounds, bays, harbors, and inlets along the coast of Cape Cod and the southern coasts of Massachusetts and Rhode Island from Race Point to Watch Hill.

              (b) A line drawn from Nobska Point Light to Tarpaulin Cove Light on the southeastern side of Naushon Island; thence from the southernmost tangent of Naushon Island to the easternmost extremity of Nashawena Island; thence from the southwestern most extremity of Nashawena Island to the easternmost extremity of Cuttyhunk Island; thence from the southwestern tangent of Cuttyhunk Island to the tower on Gooseberry Neck charted in approximate position latitude 41°29.1′ N., longitude 71°02.3′ W.
              (c) A line drawn from Sakonnet Breakwater Light 2 tangent to the southernmost part of Sachuest Point charted in approximate position latitude 41°28.5′ N., longitude 71°14.8′ W.
              (d) An east-west line drawn through Beavertail Light between Brenton Point and the Boston Neck shoreline.
              [CGD 77-118a, 42 FR 35784, July 11, 1977, as amended by CGD 79-036, 44 FR 22458, Apr. 16, 1979. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.150
              Block Island, RI.
              The 72 COLREGS shall apply on the harbors of Block Island.
            
            
              § 80.155
              Watch Hill, RI to Montauk Point, NY.
              (a) A line drawn from 41°18′13.999″ N., 071°51′30.300″ W. (Watch Hill Light) to East Point on Fishers Island.
              (b) A line drawn from Race Point to 41°14′36.509″ N., 072°02′49.676″ W. (Race Rock Light); thence to 41°12′22.900″ N., 072°06′24.700″ W. (Little Gull Island Light) thence to East Point on Plum Island.
              (c) A line drawn from 41°10′16.704″ N., 072°12′21.684″ W. (Plum Island Harbor East Dolphin Light) to 41°10′17.262″ N., 072°12′23.796″ W. (Plum Island Harbor West Dolphin Light).
              (d) A line drawn from 41°10′25.745″ N., 072°12′42.137′ W. (Plum Gut Light) to 41°09′48.393″ N., 072°13′25.014″ W. (Orient Point Light); thence to Orient Point.
              (e) A line drawn from 41°06′35.100″ N., 072°18′21.400″ W. (Long Beach Bar Light) to Cornelius Point.
              (f) A line drawn from 41°04′12.000″ N., 072°16′48.000″ W. (Coecles Harbor Entrance Light) to Sungic Point.
              (g) A line drawn from Nicholl Point to 41°02′25.166″ N., 072°15′42.971″ W. (Cedar Island Light 3CI).
              (h) A line drawn from 41°02′06.060″ N., 072°11′19.560″ W. (Threemile Harbor West Breakwater Light) to 41°02′05.580″ N., 072°11′15.777″ W. (Threemile Harbor East Breakwater Light).
              (i) A line drawn from 41°04′44.210″ N., 071°56′20.308″ W. (Montauk West Jetty Light 2) to 41°04′46.095″ N., 071°56′14.168″ W. (Montauk East Jetty Light 1).
              [USCG-2015-0433, 80 FR 44280, July 27, 2015, as amended by USCG-2016-0498, 82 FR 35080, July 28, 2017]
            
            
              § 80.160
              Montauk Point, NY to Atlantic Beach, NY.
              (a) A line drawn from the 40°50′17.952″ N., 072°28′29.010″ W. (Shinnecock Inlet Breakwater Light 2) to 40°50′23.490″ N., 072°28′40.122″ W. (Shinnecock Inlet Breakwater Light 1).
              (b) A line drawn from 40°45′47.763″ N., 072°45′11.095″ W. (Moriches Inlet Breakwater Light 2) to 40°45′49.692″ N., 072°45′21.719″ W. (Moriches Inlet Breakwater Light 1).
              (c) A line drawn from the westernmost point on Fire Island to the southernmost extremity of the spit of land at the western end of Oak Beach.
              (d) A line drawn from 40°34′23.568″ N., 073°34′32.364″ W. (Jones Inlet Light) 322° true across Jones Inlet to the shoreline.
              [USCG-2015-0433, 80 FR 44280, July 27, 2015]
            
            
              § 80.165
              New York Harbor.
              A line drawn from 40°34′56.600″ N., 073°45′17.200″ W. (East Rockaway Inlet Breakwater Light) to 40°27′42.177″ N., 074°00′07.309″ W. (Sandy Hook Light).
              [USCG-2015-0433, 80 FR 44280, July 27, 2015]
            
          
          
            fifth district
            
              § 80.501
              Sandy Hook, NJ to Tom's River, NJ.
              (a) A line drawn across the seaward extremity of Shark River Inlet.
              (b) A line drawn across the seaward extremity of Manasquan Inlet.
              (c) A line drawn across the seaward extremity of Barnegat Inlet.
              [USCG-2015-0433, 80 FR 44280, July 27, 2015]
            
            
              § 80.502
              Tom's River, NJ to Cape May, NJ.

              (a) A line drawn from the seaward tangent of Long Beach Island to the seaward tangent to Pullen Island across Beach Haven and Little Egg Inlet, thence across Brigantine Inlet to Brigantine Island.
              (b) A line drawn from the seaward extremity of Absecon Inlet.
              (c) A line drawn parallel with the general trend of highwater shoreline from the southernmost point of Longport at latitude 39°17.6′ N., longitude 74°33.1′ W. across Great Egg Harbor Inlet.
              (d) A line drawn parallel with the general trend of highwater shoreline across Corson Inlet.
              (e) A line formed by the centerline of the Townsend Inlet Highway Bridge.
              (f) A line formed by the shoreline of Seven Mile Beach to 39°00′23.757″ N., 074°47′28.017″ W. (Hereford Inlet Light).
              (g) A line drawn across the seaward extremity of Cape May Inlet.
              [USCG-2015-0433, 80 FR 44280, July 27, 2015, as amended by USCG-2016-0498, 82 FR 35080, July 28, 2017]
            
            
              § 80.503
              Delaware Bay.
              A line drawn from Cape May Light to Harbor of Refuge Light; thence to the northernmost extremity of Cape Henlopen.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.505
              Cape Henlopen, DE to Cape Charles, VA.
              (a) A line drawn from the seaward extremity of Indian River Inlet North Jetty to Indian River Inlet South Jetty Light.
              (b) A line drawn from Ocean City Inlet Light 6, 225° true across Ocean City Inlet to the submerged south breakwater.
              (c) A line drawn from Assateague Beach Tower Light to the tower charted at latitude 37°52.6′ N., longitude 75°26.7′ W.
              (d) A line formed by the range of Wachapreague Inlet Light 3 and Parramore Beach Lookout Tower drawn across Wachapreague Inlet.
              (e) A line drawn from the lookout tower charted on the northern end of Hog Island to the seaward tangent of Parramore Beach.
              (f) A line drawn 207° true from the lookout tower charted on the southern end of Hog Island across Great Machipongo Inlet.
              (g) A line formed by the range of the two cupolas charted on the southern end of Cobb Island drawn across Sand Shoal Inlet.
              (h) Except as provided elsewhere in this section from Cape Henlopen to Cape Charles, lines drawn parallel with the general trend of the highwater shoreline across the entrances to small bays and inlets.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.510
              Chesapeake Bay Entrance, VA.
              A line drawn from Cape Charles Light to Cape Henry Light.
            
            
              § 80.515
              Cape Henry, VA to Cape Hatteras, NC.
              (a) A line drawn from Rudee Inlet Jetty Light 2 to Rudee Inlet Jetty Light 1.
              (b) A line formed by the centerline of the highway bridge across Oregon Inlet.
            
            
              § 80.520
              Cape Hatteras, NC to Cape Lookout, NC.
              (a) A line drawn from Hatteras Inlet Lookout Tower at latitude 35°11.85′ N., longitude 75°43.9′ W. 255° true to the eastern end of Ocracoke Island.
              (b) A line drawn from the westernmost extremity of Ocracoke Island at latitude 35°04.0′ N., longitude 76°00.8′ W. to the northeasternmost extremity of Portsmouth Island at latitude 35°03.7′ N., longitude 76°02.3′ W.
              (c) A line drawn across Drum Inlet parallel with the general trend of the highwater shoreline.
              [USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.525
              Cape Lookout, NC to Cape Fear, NC.
              (a) A line drawn from Cape lookout Light to the seaward tangent of the southeastern end of Shackleford Banks.

              (b) A line drawn from Morehead City Channel Range Front Light to the seaward extremity of the Beaufort Inlet west jetty.
              
              (c) A line drawn from the southernmost extremity of Bogue Banks at latitude 34°38.7′ N., longitude 77°06.0′ W., across Bogue Inlet to the northernmost extremity of Bear Beach at latitude 34°38.5′ N., longitude 77°07.1′ W.
              (d) A line drawn from the easternmost extremity on the southern side of New River Inlet at latitude 34°31.5′ N., longitude 77°20.6′ W., to the seaward tangent of the shoreline on the northeast side on New River Inlet.
              (e) A line drawn across New Topsail Inlet between the closest extremities of the shore on either side of the inlet parallel with the general trend of the highwater shoreline.
              (f) A line drawn from the seaward extremity of the jetty on the northeast side of Masonboro Inlet to the seaward extremity of the jetty on the southeast side of the Inlet.
              (g) Except as provided elsewhere in this section from Cape Lookout to Cape Fear, lines drawn parallel with the general trend of the highwater shoreline across the entrance of small bays and inlets.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.530
              Cape Fear, NC to Little River Inlet, NC.
              (a) A line drawn from the abandoned lighthouse charted in approximate position latitude 33°52.4′ N., longitude 78°00.1′ W., across the Cape Fear River Entrance to Oak Island Light.
              (b) Except as provided elsewhere in this section from Cape Fear to Little River Inlet, lines drawn parallel with the general trend of the highwater shoreline across the entrance to small inlets.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
          
          
            seventh district
            
              § 80.703
              Little River Inlet, SC to Cape Romain, SC.
              (a) A line drawn from the westernmost extremity of the sand spit on Bird Island to the easternmost extremity of Waties Island across Little River Inlet.
              (b) From Little River Inlet, a line drawn parallel with the general trend of the highwater shoreline across Hog Inlet; thence a line drawn across the seaward ends of the Murrels Inlet jetties; thence a line drawn parallel with the general trend of the highwater shoreline across Midway Inlet, Pawleys Inlet, and North Inlet.
              (c) A line drawn from the charted position of Winyah Bay North Jetty End Buoy 2N south to the Winyah Bay South Jetty.
              (d) A line drawn from Santee Point to the seaward tangent of Cedar Island.
              (e) A line drawn from Cedar Island Point west to Murphy Island.
              (f) A north-south line drawn from the northernmost extremity of Cape Island Point to Murphy Island.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 89-068, 55 FR 31831, Aug. 6, 1990; USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.707
              Cape Romain, SC to Sullivans Island, SC.
              (a) A line drawn from the westernmost point on Cape Romain to the southeasternmost point on Raccoon Key.
              (b) A line drawn from the westernmost extremity of Raccoon Key to the northernmost extremity of Northeast Point.
              (c) A line drawn from the southernmost extremity of Bull Island to the easternmost extremity of Capers Island.
              (d) A line formed by the overhead power cable from Capers Island to Dewees Island.
              (e) A line formed by the overhead power cable from Dewees Island to Isle of Palms.
              (f) A line formed by the centerline of the highway bridge between Isle of Palms and Sullivans Island over Breach Inlet.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              
              § 80.710
              Charleston Harbor, SC.
              (a) A line formed by the submerged north jetty from the shore to the west end of the north jetty.
              (b) A line drawn from across the seaward extremity of the Charleston Harbor Jetties.
              (c) A line drawn from the west end of the South Jetty across the South Entrance to Charleston Harbor to shore on a line formed by the submerged south jetty.
            
            
              § 80.712
              Morris Island, SC to Hilton Head Island, SC.
              (a) A line drawn from the easternmost tip of Folly Island to 32°41′37″ N., 079°53′03″ W. (abandoned lighthouse tower) on the northside of Lighthouse Inlet; thence west to the shoreline of Morris Island.
              (b) A line drawn from the seaward tangent of Folly Island across Stono River to the shoreline of Sandy Point.
              (c) A line drawn from the southernmost extremity of Seabrook Island 257° true across the North Edisto River Entrance to the shore of Botany Bay Island.
              (d) A line drawn from the microwave antenna tower on Edisto Beach charted in approximate position latitude 32°28.3′ N. longitude 80°19.2′ W. across St. Helena Sound to the abandoned lighthouse tower on Hunting Island.
              (e) A line formed by the centerline of the highway bridge between Hunting Island and Fripp Island.
              (f) A line drawn from the westernmost extremity of Bull Point on Capers Island to Port Royal Sound Channel Range Rear Light, latitude 32°13.7′ N., longitude 80°36.0′ W.; thence 259° true to the easternmost extremity of Hilton Head at latitude 32°13.0′ N., longitude 80°40.1′ W.
              [USCG-2014-0410, 79 FR 58681, Sept. 30, 2014]
            
            
              § 80.715
              Savannah River.
              A line drawn from the southernmost tank on Hilton Head Island charted in approximate position latitude 32°06.7′ N., longitude 80°49.3′ W., to Bloody Point Range Rear Light; thence to Tybee Light.
              [USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.717
              Tybee Island, GA to St. Simons Island, GA.
              (a) A line drawn from the southernmost extremity of Savannah Beach on Tybee Island 255° true across Tybee Inlet to the shore of Little Tybee Island south of the entrance to Buck Hammock Creek.
              (b) A straight line drawn from the northeasternmost extremity of Wassaw Island 031° true through Tybee River Daybeacon 1 to the shore of Little Tybee Island.
              (c) A line drawn approximately parallel with the general trend of the highwater shorelines from the seaward tangent of Wassaw Island to the seaward tangent of Bradley Point on Ossabaw Island.
              (d) A north-south line (longitude 81°08.4′ W.) drawn from the southernmost extremity of Ossabaw Island to St. Catherines Island.
              (e) A north-south line (longitude 81°10.6′ W.) drawn from the southernmost extremity of St. Catherines Island to Northeast Point on Blackbeard Island.
              (f) A line following the general trend of the seaward highwater shoreline across Cabretta Inlet.
              (g) A north-south line (longitude 81°16.9′ W.) drawn from the south-westernmost point on Sapelo Island to Wolf Island.
              (h) A north-south line (longitude 81°17.1′ W.) drawn from the south-easternmost point of Wolf Island to the northeasternmost point on Little St. Simons Island.
              (i) A line drawn from the northeasternmost extremity of Sea Island 045° true to Little St. Simons Island.
              (j) An east-west line from the southernmost extremity of Sea Island across Goulds Inlet to St. Simons Island.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by USCG-2013-0397, 78 FR 39171, July 1, 2013]
            
            
              § 80.720
              St. Simons Island, GA to Amelia Island, FL.

              (a) A line drawn from St. Simons Light to the northernmost tank on Jekyll Island charted in approximate position latitude 31°05.9′ N., longitude 81°24.5′ W.
              
              (b) A line drawn from the southernmost tank on Jekyll Island charted in approximate position latitude 31°01.6′ N., longitude 81°25.2′ W., to coordinate latitude 30°59.4′ N., longitude 81°23.7′ W. (0.5 nautical mile east of the charted position of St. Andrew Sound Lighted Buoy 32); thence to the abandoned lighthouse tower on the north end of Little Cumberland Island charted in approximate position latitude 30°58.5′ N., longitude 81°24.8′ W.
              (c) A line drawn across the seaward extremity of the St. Marys River Entrance Jetties.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.723
              Amelia Island, FL to Cape Canaveral, FL.
              (a) A line drawn from the southernmost extremity of Amelia Island to the northeasternmost extremity of Little Talbot Island.
              (b) A line formed by the centerline of the highway bridge from Little Talbot Island to Fort George Island.
              (c) A line drawn across the seaward extremity of the St. Johns River Entrance Jetties.
              (d) A line drawn across the seaward extremity of the St. Augustine Inlet Jetties.
              (e) A line formed by the centerline of the highway bridge over Matanzas Inlet.
              (f) A line drawn across the seaward extremity of the Ponce de Leon Inlet Jetties.
            
            
              § 80.727
              Cape Canaveral, FL to Miami Beach, FL.
              (a) A line drawn across the seaward extremity of the Port Canaveral Entrance Channel Jetties.
              (b) A line drawn across the seaward extremity of the Sebastian Inlet Jetties.
              (c) A line drawn across the seaward extremity of the Fort Pierce Inlet Jetties.
              (d) A north-south line (longitude 80°09.7′ W.) drawn across St. Lucie Inlet.
              (e) A line drawn from the seaward extremity of Jupiter Inlet North Jetty to the northeast extremity of the concrete apron on the south side of Jupiter Inlet.
              (f) A line drawn across the seaward extremity of the Lake Worth Inlet Jetties.
              (g) A line drawn across the seaward extremity of the Boynton Inlet Jetties.
              (h) A line drawn from Boca Raton Inlet North Jetty Light 2 to Boca Raton Inlet South Jetty Light 1.
              (i) A line drawn from Hillsboro Inlet Light to Hillsboro Inlet Entrance Light 2; thence to Hillsboro Inlet Entrance Light 1; thence west to the shoreline.
              (j) A line drawn across the seaward extremity of the Port Everglades Entrance Jetties.
              (k) A line formed by the centerline of the highway bridge over Bakers Haulover Inlet.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986]
            
            
              § 80.730
              Miami Harbor, FL.
              A line drawn across the seaward extremity of the Miami Harbor Government Cut Jetties.
            
            
              § 80.735
              Miami, FL to Long Key, FL.
              (a) A line drawn from the southernmost extremity of Fisher Island 212° true to the point latitude 25°45.0′ N., longitude 80°08.6′ W., on Virginia Key.
              (b) A line formed by the centerline of the highway bridge between Virginia Key and Key Biscayne.
              (c) A line drawn from Cape Florida Light to the northernmost extremity on Soldier Key.
              (d) A line drawn from the southernmost extremity on Soldier Key to the northernmost extremity of the Ragged Keys.
              (e) A line drawn from the Ragged Keys to the southernmost extremity of Angelfish Key following the general trend of the seaward shoreline.

              (f) A line drawn on the centerline of the Overseas Highway (U.S. 1) and bridges from latitude 25°19.3′ N., longitude 80°16.0′ W., at Little Angelfish Creek to the radar dome charted on Long Key at approximate position latitude 24°49.3′ N., longitude 80°49.2′ W.
              [CGD 77-118a, 42 FR 35784, July 11, 1977; 42 FR 63169, Dec. 15, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; 51 FR 21748, June 16, 1986; CGD 89-068, 55 FR 31831, Aug. 6, 1990; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
          
          
            Puerto Rico and Virgin Islands
          
          
            seventh district
            
              § 80.738
              Puerto Rico and Virgin Islands.
              (a) Except inside lines specifically described in this section, the 72 COLREGS shall apply on all other bays, harbors and lagoons of Puerto Rico and the U.S. Virgin Islands.
              (b) A line drawn from Puerto San Juan Light to position18°28.5′ N., 066°08.4′ W, at the northwest extent of Isla de Cabras across the entrance of San Juan Harbor.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by USCG-2008-0179, 73 FR 35002, June 19, 2008; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
          
          
            Gulf Coast
          
          
            seventh district
            
              § 80.740
              Long Key, FL to Cape Sable, FL.
              A line drawn from the microwave tower charted on Long Key at approximate position latitude 24°48.8′ N., longitude 80°49.6′ W., to Long Key Light 1; thence to Arsenic Bank Light 2; thence to Sprigger Bank Light 5; thence to Schooner Bank Light 6; thence to Oxfoot Bank Light 10; thence to East Cape Light 2; thence through East Cape Daybeacon 1A to the shoreline at East Cape.
              [USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.745
              Cape Sable, FL to Cape Romano, FL.
              (a) A line drawn following the general trend of the mainland, highwater shoreline from Cape Sable at East Cape to Little Shark River Light 1; thence to westernmost extremity of Shark Point; thence following the general trend of the mainland, highwater shoreline crossing the entrances of Harney River, Broad Creek, Broad River, Rodgers River First Bay, Chatham River, Huston River, to the shoreline at coordinate latitude 25°41.8′ N., longitude 81°17.9′ W.
              (b) The 72 COLREGS shall apply to the waters surrounding the Ten Thousand Islands and the bays, creeks, inlets, and rivers between Chatham Bend and Marco Island except inside lines specifically described in this part.
              (c) A north-south line drawn at longitude 81°20.2′ W., across the entrance to Lopez River.
              (d) A line drawn across the entrance to Turner River parallel to the general trend of the shoreline.
              (e) A line formed by the centerline of Highway 92 Bridge at Goodland.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.748
              Cape Romano, FL to Sanibel Island, FL.
              (a) A line drawn across Big Marco Pass parallel to the general trend of the seaward, highwater shoreline.
              (b) A line drawn from the northwesternmost extremity of Coconut Island 000°T across Capri Pass.
              (c) Lines drawn across Hurricane and Little Marco Passes parallel to the general trend of the seaward, highwater shoreline.
              (d) A line from the seaward extremity of Gordon Pass South Jetty 014° true to the shoreline at approximate coordinate latitude 26°05.7′ N., longitude 81°48.1′ W.
              (e) A line drawn across the seaward extremity of Doctors Pass Jetties.
              (f) Lines drawn across Wiggins, Big Hickory, New, and Big Carlos Passes parallel to the general trend of the seaward highwater shoreline.

              (g) A straight line drawn from Sanibel Island Light through Matanzas Pass Channel Light 2 to the shore of Estero Island.
              [CGD 77-118a, 42 FR 35784, July 11, 1977; 42 FR 63169, Dec. 15, 1977, as amended by CGD 78-052, 44 FR 69298, Dec. 3, 1979. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7786, Mar. 6, 1986; USCG-2013-0397, 78 FR 39172, July 1, 2013; USCG-2015-0433, 80 FR 44280, July 27, 2015]
            
            
              § 80.750
              Sanibel Island, FL to St. Petersburg, FL.
              (a) A line formed by the centerline of the highway bridge over Blind Pass, between Captiva Island and Sanibel Island, and lines drawn across Redfish and Captiva Passes parallel to the general trend of the seaward, highwater shorelines.
              (b) A line drawn across the Charlotte Harbor entrance from position latitude 26°42.18′ N, longitude 070°41.2′ W to Port Boca Grande Light.
              (c) Lines drawn across Gasparilla and Stump Passes parallel to the general trend of the seaward, highwater shorelines.
              (d) A line across the seaward extremity of Venice Inlet Jetties.
              (e) A line drawn across Midnight Pass parallel to the general trend of the seaward, highwater shoreline.
              (f) A line drawn from position latitude 27°17.89′ N, longitude 082°33.55′ W to the southernmost extremity of Lido Key (position latitude 27°17.93′ N, longitude 082°33.99′ W).
              (g) A line drawn across New Pass tangent to the seaward, highwater shoreline of Longboat Key.
              (h) A line drawn across Longboat Pass parallel to the seaward, highwater shoreline.
              (i) A line drawn from the northwesternmost extremity of Bean Point to the southeasternmost extremity of Egmont Key.
              (j) A straight line drawn from Egmont Key Light through Egmont Channel Range Rear Light to the shoreline on Mullet Key.
              (k) A line drawn from the northernmost extremity of Mullet Key across Bunces Pass and South Channel to Pass-a-Grille Channel Light 8; thence to Pass-a-Grille Channel Daybeacon 9; thence to the southwesternmost extremity of Long Key.
              [CGD 77-118a, 42 FR 35784, July 11, 1977; 42 FR 63169, Dec. 15, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; CGD 93-071, 58 FR 65668, Dec. 16, 1993; USCG-2018-0874, 84 FR 30877, June 28, 2019]
            
            
              § 80.753
              St. Petersburg, FL to the Anclote, FL.
              (a) A line drawn across Blind Pass, from the seaward extremity of the Long Key jetty to the seaward extremity of the Treasure Island jetty.
              (b) Lines formed by the centerline of the highway bridges over Johns and Clearwater Passes.
              (c) A line drawn across Dunedin and Hurricane Passes parallel with the general trend of the seaward, highwater shoreline.
              (d) A line drawn from the northernmost extremity of Honeymoon Island to Anclote Anchorage South Entrance Light 3; thence to Anclote Key position latitude 28°10.0′ N longitude 082°50.6′ W; thence a straight line to position latitude 28°11.11′ N, longitude 082°47.91′ W.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 21748, June 16, 1986; CGD 93-071, 58 FR 65668, Dec. 16, 1993; USCG-2018-0874, 84 FR 30877, June 28, 2019]
            
            
              § 80.755
              Anclote, FL to the Suncoast Keys, FL.
              (a) Except inside lines specifically described in this section, the 72 COLREGS shall apply on the bays, bayous, creeks, marinas, and rivers from Anclote to the Suncoast Keys.
              (b) A north-south line drawn at longitude 82°38.3′ W. across the Chassahowitzka River Entrance.
            
            
              § 80.757
              Suncoast Keys, FL to Horseshoe Point, FL.
              (a) Except inside lines specifically decribed in this section, the 72 COLREGS shall apply on the bays, bayous, creeks, and marinas from the Suncoast Keys to Horseshoe Point.
              (b) A line formed by the centerline of Highway 44 Bridge over the Salt River.

              (c) A north-south line drawn through Crystal River Entrance Daybeacon 25 across the river entrance.
              
              (d) A north-south line drawn through the Cross Florida Barge Canal Daybeacon 48 across the canal.
              (e) A north-south line drawn through Withlacoochee River Daybeacon 40 across the river.
              (f) A line drawn from the westernmost extremity of South Point north to the shoreline across the Waccasassa River Entrance.
              (g) A line drawn from position latitude 29°16.6′ N., longitude 83°06.7′ W., 300° true to the shoreline of Hog Island.
              (h) A north-south line drawn through Suwannee River Mcgriff Pass Daybeacons 30 and 31 across the Suwannee River.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.760
              Horeshoe Point, FL to Rock Island, FL.
              (a) Except inside lines specifically described provided in this section, the 72 COLREGS shall apply on the bays, bayous, creeks, marinas, and rivers from Horseshoe Point to the Rock Islands.
              (b) A north-south line drawn through Steinhatchee River Light 21.
              (c) A line drawn from Fenholloway River Approach Light FR east across the entrance to Fenholloway River.
            
          
          
            eighth district
            
              § 80.805
              Rock Island, FL to Cape San Blas, FL.
              (a) A south-north line drawn from the Econfina River Light to the opposite shore.
              (b) A line drawn from Gamble Point Light to the southernmost extremity of Cabell Point.
              (c) A line drawn from St. Mark's Range Rear Light to St. Mark's Channel Light 11; thence to the southernmost extremity of Live Oak Point; thence in a straight line through Shell Point Light to the southernmost extremity of Ochlockonee Point; thence to Bald Point along longitude 84°20.5′ W.
              (d) A line drawn from the south shore of Southwest Cape at longitude 84°22.7′ W., to Dog Island Reef East Light 1; thence a straight line to the easternmost extremity of Dog Island.
              (e) A line drawn from the westernmost extremity of Dog Island to the easternmost extremity of St. George Island.
              (f) A line drawn across the seaward extremity of the St. George Island Channel Jetties.
              (g) A line drawn from the northwesternmost extremity of Sand Island to West Pass Light 7.
              (h) A line drawn from the westernmost extremity of St. Vincent Island to the southeast, highwater shoreline of Indian Peninsula at Longitude 85°13.5′ W.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; USCG-2008-0179, 73 FR 35002, June 19, 2008; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.810
              Cape San Blas, FL to Perdido Bay, FL.
              (a) A line drawn from St. Joseph Bay Entrance Range A Rear Light through St. Joseph Bay Entrance Range B Front Light to St. Joseph Point.
              (b) A line drawn across the mouth of Salt Creek as an extension of the general trend of the shoreline to continue across the inlet to St. Andrews sound in the middle of Crooked Island.
              (c) A line drawn between the seaward end of the St. Andrews Bay Entrance Jetties.
              (d) A line drawn between the seaward end of the Choctawatchee Bay Entrance Jetties.
              (e) An east-west line drawn from Fort McRee Leading Light across the Pensacola Bay Entrance along latitude 30°19.5′ N.
              (f) A line drawn between the seaward end of the Perdido Pass Jetties.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 80.815
              Mobile Bay, AL to the Chandeleur Islands, LA.
              (a) A line drawn across the inlets to Little Lagoon as an extension of the general trend of the shoreline.

              (b) A line drawn from 30°14′41.4″ N., 088°01′26.5″ W. (Mobile Point Light) to 30°15′13.3″ N., 088°03′22.6″ W. (Dauphin Island Channel Light 1) to the eastern corner of Fort Gaines at Pelican Point.
              (c) A line drawn from the western-most extremity of Dauphin Island to the easternmost extremity of Petit Bois Island.
              (d) A line drawn from Horn Island Pass Entrance Range Front Light on Petit Bois Island to the easternmost extremity of Horn Island.
              (e) An east-west line (latitude 30°14.7′ N.) drawn between the westernmost extremity of Horn Island to the easternmost extremity of Ship Island.
              (f) A curved line drawn following the general trend of the seaward, highwater shoreline of Ship Island.
              (g) A line drawn from the Ship Island Light to Chandeleur Light; thence in a curved line following the general trend of the seaward, highwater shorelines of the Chandeleur Islands to the island at latitude 29°44.1′ N., longitude 88°53.0′ W.; thence to latitude 29°26.5′ N., longitude 88°55.6′ W.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; CGD 89-068, 55 FR 31831, Aug. 6, 1990; 55 FR 33577, Aug. 14, 1990; USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.825
              Mississippi Passes, LA.
              (a) A line drawn from latitude 29°26.5′ N., longitude 88°55.6′ W. to latitude 29°10.6′ N., longitude 88°59.8′ W.; thence to latitude 29°03.5′ N., longitude 89°03.7′ W.; thence to latitude 28°58.8′ N., longitude 89°04.3′ W.
              (b) A line drawn from latitude 28°58.8′ N., longitude 89°04.3′ W.; to latitude 28°57.3′ N., longitude 89°05.3′ W.; thence to latitude 28°56.95′ N., longitude 89°05.6′ W.; thence to latitude 29°00.4′ N., longitude 89°09.8′ W.; thence following the general trend of the seaward highwater shoreline in a northwesterly direction to latitude 29°03.4′ N., longitude 89°13.0′ W.; thence west to latitude 29°03.5′ N., longitude 89°15.5′ W.; thence following the general trend of the seaward highwater shoreline in a southwesterly direction to latitude 28°57.7′ N., longitude 89°22.3′ W.
              (c) A line drawn from latitude 28°57.7′ N., longitude 89°22.3′ W.; to latitude 28°51.4′ N., longitude 89°24.5′ W.; thence to latitude 28°52.65′ N., longitude 89°27.1′ W.; thence to the seaward extremity of the Southwest Pass West Jetty located at latitude 28°54.5′ N., longitude 89°26.1′ W.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; CGD 89-068, 55 FR 31831, Aug. 6, 1990; USCG-2012-0306, 77 FR 37312, June 21, 2012]
            
            
              § 80.830
              Mississippi Passes, LA to Point Au Fer, LA.
              (a) A line drawn from the seaward extremity of the Southwest Pass West Jetty located at coordinate latitude 28°54.5′ N., longitude 89°26.1′ W.; thence following the general trend of the seaward, highwater jetty and shoreline in a north, northeasterly direction to Old Tower latitude 28°58.8′ N., longitude 89°23.3′ W.; thence to westernmost point near Pass du Bois; thence to coordinate latitude 29°05.2′ N., longitude 89°24.3′ W.; thence a curved line following the general trend of the highwater shoreline to Point Au Fer Island except as otherwise described in this section.
              (b) A line drawn across the seaward extremity of the Empire Waterway (Bayou Fontanelle) entrance jetties.
              (c) An east-west line drawn from the westernmost extremity of Grand Terre Islands in the direction of 194° true to the Grand Isle Fishing Jetty Light.
              (d) A line drawn between the seaward extremity of the Belle Pass Jetties.
              (e) A line drawn from the westernmost extremity of the Timbalier Island to the easternmost extremity of Isles Dernieres.
              (f) A south-north line drawn from Caillou Bay Light 13 across Caillou Boca.
              (g) A line drawn 107° true from Caillou Bay Boat Landing Light across the entrances to Grand Bayou du Large and Bayou Grand Caillou.
              (h) A line drawn on an axis of 103° true through Taylors Bayou Entrance Light 2 across the entrances to Jack Stout Bayou, Taylors Bayou, Pelican Pass, and Bayou de West.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              
              § 80.835
              Point Au Fer, LA to Calcasieu Pass, LA.
              (a) A line drawn from Point Au Fer to Atchafalaya Channel Light 34; thence to Atchafalaya Channel Light 33; thence to latitude 29°25.0′ N., longitude 91°31.7′ W.; thence to Atchafalaya Bay Light 1 latitude 29°25.3′ N., longitude 91°35.8′ W.; thence to South Point.
              (b) Lines following the general trend of the highwater shoreline drawn across the bayou and canal inlets from the Gulf of Mexico between South Point and Calcasieu Pass except as otherwise described in this section.
              (c) A line drawn on an axis of 140° true through Southwest Pass Vermillion Bay Light 4 across Southwest Pass.
              (d) A line drawn across the seaward extremity of the Freshwater Bayou Canal Entrance Jetties.
              (e) A line drawn from Mermentau Channel East Jetty Light 6 to Mermentau Channel West Jetty Light 7.
              (f) A line drawn from the radio tower charted in approximate position latitude 29°45.7′ N., longitude 93°06.3′ W., 115° true across Mermentau Pass.
              (g) A line drawn across the seaward extremity of the Calcasieu Pass Jetties.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.840
              Sabine Pass, TX to Galveston, TX.
              (a) A line drawn from the Sabine Pass East Jetty Light to the seaward end of the Sabine Pass West Jetty.
              (b) Lines drawn across the small boat passes through the Sabine Pass East and West Jetties.
              (c) A line formed by the centerline of the highway bridge over Rollover Pass at Gilchrist.
            
            
              § 80.845
              Galveston, TX to Freeport, TX.
              (a) A line drawn from Galveston North Jetty Light 6A to Galveston South Jetty Light 5A.
              (b) A line formed by the centerline of the highway bridge over San Luis Pass.
              (c) Lines formed by the centerlines of the highway bridges over the inlets to Christmas Bay (Cedar Cut) and Drum Bay.
              (d) A line drawn from the seaward extremity of the Freeport North Jetty to Freeport Entrance Light 6; thence Freeport Entrance Light 7; thence the seaward extremity of Freeport South Jetty.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986]
            
            
              § 80.850
              Brazos River, TX to the Rio Grande, TX.
              (a) Except as otherwise described in this section lines drawn continuing the general trend of the seaward, highwater shorelines across the inlets to Brazos River Diversion Channel, San Bernard River, Cedar Lakes, Brown Cedar Cut, Colorado River, Matagorda Bay, Cedar Bayou, Corpus Christi Bay, and Laguna Madre.
              (b) A line drawn across the seaward extremity of Matagorda Ship Channel North Jetties.
              (c) A line drawn from the seaward tangent of Matagorda Peninsula at Decros Point to Matagorda Light.
              (d) A line drawn across the seaward extremity of the Aransas Pass Jetties.
              (e) A line drawn across the seaward extremity of the Port Mansfield Entrance Jetties.
              (f) A line drawn across the seaward extremity of the Brazos Santiago Pass Jetties.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986]
            
          
          
            Pacific Coast
          
          
            eleventh district
            
              § 80.1102
              Santa Catalina Island, CA.
              The 72 COLREGS shall apply to the harbors on Santa Catalina Island.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              
              § 80.1104
              San Diego Harbor, CA.
              A line drawn from Zuniga Jetty Light “V” to Zuniga Jetty Light “Z”; thence to Point Loma Light.
              [CGD 84-091, 51 FR 7787, Mar. 6, 1986. Redesignated by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1106
              Mission Bay, CA.
              A line drawn from Mission Bay South Jetty Light 2 to Mission Bay North Jetty Light 1.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1108
              Oceanside Harbor, CA.
              A line drawn from Oceanside South Jetty Light 4 to Oceanside Breakwater Light 3.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1110
              Dana Point Harbor, CA.
              A line drawn from Dana Point Jetty Light 4 to Dana Point Breakwater Light 3.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987; USCG-2013-0397, 78 FR 39172, July 1, 2013]
            
            
              § 80.1112
              Newport Bay, CA.
              A line drawn from Newport Bay East Jetty Light 4 to Newport Bay West Jetty Light 3.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1114
              San Pedro Bay—Anaheim Bay, CA.
              (a) A line drawn across the seaward extremities of the Anaheim Bay Entrance Jetties; thence to Long Beach Breakwater East End Light 1.
              (b) A line drawn from Long Beach Channel Entrance Light 2 to Long Beach Light.
              (c) A line drawn from Los Angeles Main Entrance Channel Light 2 to Los Angeles Light.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, as amended by CGD 84-091, 51 FR 7787, Mar. 6, 1986. Further redesignated by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1116
              Redondo Harbor, CA.
              A line drawn from Redondo Beach East Jetty Light 2 to Redondo Beach West Jetty Light 3.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1118
              Marina Del Rey, CA.
              (a) A line drawn from Marina Del Rey Breakwater South Light 1 to Marina Del Rey Light 4.
              (b) A line drawn from Marina Del Rey Breakwater North Light 2 to Marina Del Rey Light 3.
              (c) A line drawn from Marina Del Rey Light 4 to the seaward extremity of the Ballona Creek South Jetty.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1120
              Port Hueneme, CA.
              (a) A line drawn from Port Hueneme East Jetty Light 4 to Port Hueneme West Jetty Light 3.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1122
              Channel Islands Harbor, CA.
              (a) A line drawn from Channel Islands Harbor South Jetty Light 2 to Channel Islands Harbor Breakwater South Light 1.
              (b) A line drawn from Channel Islands Harbor Breakwater North Light to Channel Islands Harbor North Jetty Light 5.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              
              § 80.1124
              Ventura Marina, CA.
              A line drawn from Ventura Marina South Jetty Light 6 to Ventura Marina Breakwater South Light 3; thence to Ventura Marina North Jetty Light 7.
              [CGD 84-091, 51 FR 7787, Mar. 6, 1986. Redesignated by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1126
              Santa Barbara Harbor, CA.
              A line drawn from Santa Barbara Harbor Light 4 to Santa Barbara Harbor Breakwater Light.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1130
              San Luis Obispo Bay, CA.
              A line drawn from the southernmost extremity of Fossil Point to the seaward extremity of Whaler Island Breakwater.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1132
              Estero-Morro Bay, CA.
              A line drawn from the seaward extremity of the Morro Bay East Breakwater to the Morro Bay West Breakwater Light.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1134
              Monterey Harbor, CA.
              A line drawn from Monterey Harbor Light 6 to the northern extremity of Monterey Municipal Wharf 2.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1136
              Moss Landing Harbor, CA.
              A line drawn from the seaward extremity of the pier located 0.3 mile south of Moss Landing Harbor Entrance to the seaward extremity of the Moss Landing Harbor North Breakwater.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1138
              Santa Cruz Harbor, CA.
              A line drawn from the seaward extremity of the Santa Cruz Harbor East Breakwater to Santa Cruz Harbor West Breakwater Light; thence to Santa Cruz Light.
              [CGD 84-091, 51 FR 21748, June 16, 1986. Redesignated by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1140
              Pillar Point Harbor, CA.
              A line drawn from Pillar Point Harbor Light 6 to Pillar Point Harbor Entrance Light.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986. Redesignated by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1142
              San Francisco Harbor, CA.
              A straight line drawn from Point Bonita Light through Mile Rocks Light to the shore.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1144
              Bodega and Tomales Bay, CA.
              (a) An east-west line drawn from Sand Point to Avalis Beach.
              (b) A line drawn from the seaward extremity of Bodega Harbor North Breakwater to Bodega Harbor Entrance Light 1.
              [CGD 77-118a, 42 FR 35784, July 11, 1977; 42 FR 63169, Dec. 15, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1146
              Albion River, CA.
              A line drawn on an axis of 030° true through Albion River Light 1 across Albion Cove.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              
              § 80.1148
              Noyo River, CA.
              A line drawn from Noyo River Entrance Daybeacon 4 to Noyo River Entrance Light 5.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1150
              Arcata-Humboldt Bay, CA.
              A line drawn from Humboldt Bay Entrance Light 4 to Humboldt Bay Entrance Light 3.
              [CGD 77-118a, 42 FR 35784, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981, and CGD 87-008b, 52 FR 25218, July 6, 1987]
            
            
              § 80.1152
              Crescent City Harbor, CA.
              A line drawn from Crescent City Entrance Light to the southeasternmost extremity of Whaler Island.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986. Redesignated by CGD 87-008b, 52 FR 25218, July 6, 1987]
            
          
          
            thirteenth district
            
              § 80.1305
              Chetco River, OR.
              A line drawn across the seaward extremities of the Chetco River Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1310
              Rogue River, OR.
              A line drawn across the seaward extremities of the Rogue River Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1315
              Coquille River, OR.
              A line drawn across the seaward extremities of the Coquille River Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1320
              Coos Bay, OR.
              A line drawn across the seaward extremities of the Coos Bay Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1325
              Umpqua River, OR.
              A line drawn across the seaward extremities of the Umpqua River Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1330
              Siuslaw River, OR.
              A line drawn across the seaward extremities of the Siuslaw River Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1335
              Alsea Bay, OR.
              A line drawn from the seaward shoreline on the north of the Alsea Bay Entrance 165° true across the channel entrance.
            
            
              § 80.1340
              Yaquina Bay, OR.
              A line drawn across the seaward extremities of the Yaquina Bay Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1345
              Depoe Bay, OR.
              A line drawn across the Depoe Bay Channel entrance parallel with the general trend of the highwater shoreline.
            
            
              § 80.1350
              Netarts Bay, OR.
              A line drawn from the northernmost extremity of the shore on the south side of Netarts Bay north to the opposite shoreline.
            
            
              § 80.1355
              Tillamook Bay, OR.
              A line drawn across the seaward extremities of the Tillamook Bay Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1360
              Nehalem River, OR.
              A line drawn approximately parallel with the general trend of the highwater shoreline across the Nehalem River Entrance.
            
            
              § 80.1365
              Columbia River Entrance, OR/WA.
              A line drawn from the seaward extremity of the Columbia River North Jetty (above water) 155° true to the seaward extremity of the Columbia River South Jetty (above water).
            
            
              
              § 80.1370
              Willapa Bay, WA.
              A line drawn from Willapa Bay Light 169.8° true to the westernmost tripod charted 1.6 miles south of Leadbetter Point.
              [CGD 89-068, 55 FR 31831, Aug. 6, 1990]
            
            
              § 80.1375
              Grays Harbor, WA.
              A line drawn across the seaward extremities (above water) of the Grays Harbor Entrance Jetties.
              [CGD 84-091, 51 FR 7788, Mar. 6, 1986]
            
            
              § 80.1380
              Quillayute River, WA.
              A line drawn from the seaward extremity of the Quillayute River Entrance East Jetty to the overhead power cable tower charted on James Island; thence a straight line through Quillayute River Entrance Light 3 to the shoreline.
            
            
              § 80.1385
              Strait of Juan de Fuca.
              The 72 COLREGS shall apply on all waters of the Strait of Juan de Fuca.
              [CGD 81-087, 46 FR 61457, Dec. 17, 1981; 47 FR 3351, Jan. 25, 1982, and 49 FR 3177, Jan. 26, 1984]
            
            
              § 80.1390
              Haro Strait and Strait of Georgia.
              The 72 COLREGS shall apply on all waters of the Haro Strait and the Strait of Georgia.
              [CGD 81-087, 46 FR 61457, Dec. 17, 1981; 47 FR 3351, Jan. 25, 1982, and 49 FR 3177, Jan. 26, 1984]
            
            
              § 80.1395
              Puget Sound and adjacent waters.
              The 72 COLREGS shall apply on all waters of Puget Sound and adjacent waters, including Lake Union, Lake Washington, Hood Canal, and all tributaries.
              [CGD 81-087, 46 FR 61457, Dec. 17, 1981; 47 FR 3351, Jan. 25, 1982, and 49 FR 3177, Jan. 26, 1984]
            
          
          
            Pacific Islands
          
          
            fourteenth district
            
              § 80.1410
              Hawaiian Island Exemption from General Rule.
              Except as provided elsewhere in this part for Mamala Bay and Kaneohe Bay on Oahu; Port Allen and Nawiliwili Bay on Kauai; Kahului Harbor on Maui; and Kawailae and Hilo Harbors on Hawaii, the 72 COLREGS shall apply on all other bays, harbors, and lagoons of the Hawaiian Island (including Midway).
            
            
              § 80.1420
              Mamala Bay, Oahu, HI.
              A line drawn from 21°17′46.9″ N., 158°06′22.2′ W. (Barbers Point Light) to 21°15′20.5″ N., 157°48′34.3″ W. (Diamond Head Light).
              [USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.1430
              Kaneohe Bay, Oahu, HI.
              A line drawn from 21°27′44.1″ N., 157°45′48.6″ W. (Pyramid Rock Light), across Kaneohe Bay through the center of Mokolii Island to the shoreline.
              [USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.1440
              Port Allen, Kauai, HI.
              A line drawn from 21°53′34.3″ N., 159°36′15.6″ W. (Puolo Point Light) to 21°53′49.0″ N., 159°35′27.2″ W. (Hanapepe Breakwater Light 2).
              [USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.1450
              Nawiliwili Harbor, Kauai, HI.
              A line drawn from the seaward extremity of Nawiliwili Harbor Breakwater Light to 21°57′23.8″ N., 159°20′52.7″ W. (Kukii Point Light).
              [USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.1460
              Kahului Harbor, Maui, HI.
              A line drawn from 20°54′04.1″ N., 156°28′26.8″ W. (Kahului Entrance Breakwater Light 4), to 20°54′02.3″ N., 156°28′17.4″ W. (Kahului Entrance Breakwater Light 3).
              [USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.1470
              Kawaihae Harbor, Hawaii, HI.
              A line drawn from 20°02′29.1″ N., 155°49′58.2″ W. (Kawaihae Light), to the seaward extremity of the Kawaihae South Breakwater.
              [USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
            
              § 80.1480
              Hilo Harbor, Hawaii, HI.

              A line drawn from the seaward extremity of the Hilo Breakwater 265° true (as an extension of the seaward side of the breakwater) to the shoreline 0.2 nautical mile north of Alealea Point.
            
            
              § 80.1490
              Apra Harbor, U.S. Territory of Guam.
              A line drawn from the westernmost extremity of Orote Island to the westernmost extremity of Glass Breakwater.
            
            
              § 80.1495
              U.S. Pacific Island Possessions.
              The 72 COLREGS shall apply on the bays, harbors, lagoons, and waters surrounding the U.S. Pacific Island Possessions of American Samoa, Baker, Howland, Jarvis, Johnson, Palmyra, Swains and Wake Islands.
              [CGD 94-011, 63 FR 5731, Feb. 4, 1998]
            
          
          
            Alaska
          
          
            seventeenth district
            
              § 80.1705
              Alaska.
              The 72 COLREGS shall apply on all the sounds, bays, harbors, and inlets of Alaska.
              [CGD 79-036, 44 FR 22458, Apr. 16, 1979. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981]
            
          
        
        
          Pt. 81
          PART 81—72 COLREGS: IMPLEMENTING RULES
          
            Sec.
            81.1
            Definitions.
            81.3
            General.
            
              Alternative Compliance
              81.5
              Application for a Certificate of Alternative Compliance.
              81.9
              Certificate of Alternative Compliance: Contents.
              81.17
              Certificate of Alternative Compliance: Termination.
              81.18
              Notice and record of certification of vessels of special construction or purpose.
            
            
              Exemptions
              81.20
              Lights and sound signal appliances.
            
          
          
            Authority:
            33 U.S.C. 1607; E.O. 11964; 49 CFR 1.46.
          
          
            Source:
            CGD 76-130, 42 FR 17111, Mar. 31, 1977, unless otherwise noted. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981.
          
          
            § 81.1
            Definitions.
            As used in this part:
            
              72 COLREGS refers to the International Regulations for Preventing Collisions at Sea, 1972, done at London, October 20, 1972, as rectified by the Proces-Verbal of December 1, 1973, as amended.
            
              A vessel of special construction or purpose means a vessel designed or modified to perform a special function and whose arrangement is thereby made relatively inflexible.
            
              Interference with the special function of the vessel occurs when installation or use of lights, shapes, or sound-signaling appliances under 72 COLREGS prevents or significantly hinders the operation in which the vessel is usually engaged.
            [CGD 77-136, 47 FR 13799, Apr. 1, 1982]
          
          
            § 81.3
            General.
            Vessels of special construction or purpose which cannot fully comply with the light, shape, and sound signal provisions of 72 COLREGS without interfering with their special function may instead meet alternative requirements. The Chief of the Prevention Division in each Coast Guard District Office makes this determination and requires that alternative compliance be as close as possible with the 72 COLREGS. These regulations set out the procedure by which a vessel may be certified for alternative compliance. The information collection and recordkeeping requirements in §§ 81.5 and 81.18 have been approved by the Office of Management and Budget under OMB control No. 1625-0019.
            [CGD 77-136, 47 FR 13799, Apr. 1, 1982, as amended by USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2018-0874, 84 FR 30878, June 28, 2019]
          
          
            Alternative Compliance
            
              § 81.5
              Application for a Certificate of Alternative Compliance.

              (a) The owner, builder, operator, or agent of a vessel of special construction or purpose who believes the vessel cannot fully comply with the 72 COLREGS light, shape, or sound signal provisions without interference with its special function may apply for a determination that alternative compliance is justified. The application must be in writing, submitted to the Chief of the Prevention Division of the Coast Guard District in which the vessel is being built or operated, and include the following information:
              (1) The name, address, and telephone number of the applicant.
              (2) The identification of the vessel by its:
              (i) Official number;
              (ii) Shipyard hull number;
              (iii) Hull identification number; or
              (iv) State number, if the vessel does not have an official number or hull identification number.
              (3) Vessel name and home port, if known.
              (4) A description of the vessel's area of operation.
              (5) A description of the provision for which the Certificate of Alternative Compliance is sought, including:
              (i) The 72 COLREGS Rule or Annex section number for which the Certificate of Alternative Compliance is sought;
              (ii) A description of the special function of the vessel that would be interfered with by full compliance with the provision of that Rule or Annex section; and
              (iii) A statement of how full compliance would interfere with the special function of the vessel.
              (6) A description of the alternative installation that is in closest possible compliance with the applicable 72 COLREGS Rule or Annex section.
              (7) A copy of the vessel's plans or an accurate scale drawing that clearly shows:
              (i) The required installation of the equipment under the 72 COLREGS,
              (ii) The proposed installation of the equipment for which certification is being sought, and
              (iii) Any obstructions that may interfere with the equipment when installed in:
              (A) The required location; and
              (B) The proposed location.
              (b) The Coast Guard may request from the applicant additional information concerning the application.
              (Approved by the Office of Management and Budget under control number 1625-0019)
              [CGD 77-136, 47 FR 13799, Apr. 1, 1982, as amended by USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 81.9
              Certificate of Alternative Compliance: Contents.
              The Chief of the Prevention Division issues the Certificate of Alternative Compliance to the vessel based on a determination that it cannot comply fully with 72 COLREGS light, shape, and sound signal provisions without interference with its special function. This Certificate includes—
              (a) Identification of the vessel as supplied in the application under § 81.5(a)(2);
              (b) The provision of the 72 COLREGS for which the Certificate authorizes alternative compliance;
              (c) A certification that the vessel is unable to comply fully with the 72 COLREGS lights, shape, and sound signal requirements without interference with its special function;
              (d) A statement of why full compliance would interfere with the special function of the vessel;
              (e) The required alternative installation;
              (f) A statement that the required alternative installation is in the closest possible compliance with the 72 COLREGS without interfering with the special function of the vessel;
              (g) The date of issuance;
              (h) A statement that the Certificate of Alternative Compliance terminates when the vessel ceases to be usually engaged in the operation for which the certificate is issued.
              [CGD 77-136, 47 FR 13800, Apr. 1, 1982, as amended by USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 81.17
              Certificate of Alternative Compliance: Termination.

              The Certificate of Alternative Compliance terminates if the information supplied under § 81.5(a) or the Certificate issued under § 81.9 is no longer applicable to the vessel.
              [CGD 77-136, 47 FR 13800, Apr. 1, 1982]
            
            
              § 81.18
              Notice and record of certification of vessels of special construction or purpose.

              (a) In accordance with 33 U.S.C. 1605(c), a notice is published in the Federal Register of the following:
              (1) Each Certificate of Alternative Compliance issued under § 81.9; and
              (2) Each Coast Guard vessel determined by the Commandant to be a vessel of special construction or purpose.
              (b) Copies of Certificate of Alternative Compliance and documentation concerning Coast Guard vessels are available for inspection at Marine Transportation Systems Directorate, U.S. Coast Guard Headquarters, (CG-5PW), Stop 7509, 2703 Martin Luther King Avenue SE., Washington, DC 20593-7509.
              (c) The owner or operator of a vessel issued a Certificate shall ensure that the vessel does not operate unless the Certificate of Alternative Compliance or a certified copy of that Certificate is on board the vessel and available for inspection by Coast Guard personnel.
              (Approved by the Office of Management and Budget under control number 1625-0019)
              [CGD 77-136, 47 FR 13800, Apr. 1, 1982, as amended by CGD 88-052, 53 FR 25119, July 1, 1988; CGD 96-026, 61 FR 33663, June 28, 1996; CGD 78-82, 43 FR 54186, Nov. 20, 1978; USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2010-0351, 75 FR 36281, June 25, 2010; USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
          
          
            Exemptions
            
              § 81.20
              Lights and sound signal appliances.
              Each vessel under the 72 COLREGS, except the vessels of the Navy, is exempt from the requirements of the 72 COLREGS to the limitation for the period of time stated in Rule 38 (a), (b), (c), (d), (e), (f), and (g) if:
              (a) Her keel is laid or is at a corresponding stage of construction before July 15, 1977; and
              (b) She meets the International Regulations for Preventing Collisions at Sea, 1960 (77 Stat. 194, 33 U.S.C. 1051-1094).
              [CGD 76-133, 42 FR 35792, July 11, 1977. Redesignated at CGD 81-017, 46 FR 28154, May 26, 1981]
            
          
        
        
          Pt. 82
          PART 82—72 COLREGS: INTERPRETATIVE RULES
          
            Sec.
            82.1
            Purpose.
            82.3
            Pushing vessel and vessel being pushed: Composite unit.
            82.5
            Lights for moored vessels.
            82.7
            Sidelights for unmanned barges.
          
          
            Authority:
            14 U.S.C. 2, 633; 33 U.S.C. 1602; E.O. 11964, 42 FR 4327, 3 CFR, 1977 Comp., p. 88; 49 CFR 1.46(n).
          
          
            § 82.1
            Purpose.
            This part contains the interpretative rules concerning the 72 COLREGS that are adopted by the Coast Guard for the guidance of the public.
            [CGD 76-133, 42 FR 35792, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981]
          
          
            § 82.3
            Pushing vessel and vessel being pushed: Composite unit.
            Rule 24(b) of the 72 COLREGS states that when a pushing vessel and a vessel being pushed ahead are rigidly connected in a composite unit, they are regarded as a power-driven vessel and must exhibit the lights under Rule 23. A “composite unit” is interpreted to be a pushing vessel that is rigidly connected by mechanical means to a vessel being pushed so they react to sea and swell as one vessel. “Mechanical means” does not include the following:
            (a) Lines.
            (b) Hawsers.
            (c) Wires.
            (d) Chains.
            [CGD 76-133, 42 FR 35792, July 11, 1977. Redesignated by CGD 81-017, 46 FR 28154, May 26, 1981]
          
          
            § 82.5
            Lights for moored vessels.
            For the purposes of Rule 30 of the 72 COLREGS, a vessel at anchor includes a barge made fast to one or more mooring buoys or other similar device attached to the sea or river floor. Such a barge may be lighted as a vessel at anchor in accordance with Rule 30, or may be lighted on the corners in accordance with 33 CFR 83.30(h) through (l).
            [CGD 94-011, 63 FR 5731, Feb. 4, 1998, as amended by USCG-2015-0433, 80 FR 44280, July 27, 2015; USCG-2016-0498, 82 FR 35080, July 28, 2017]
          
          
            § 82.7
            Sidelights for unmanned barges.
            An unmanned barge being towed may use the exception of COLREGS Rule 24(h). However, this exception only applies to the vertical sector requirements.
            [CGD 94-011, 63 FR 5731, Feb. 4, 1998]
          
        
      
      
        
        SUBCHAPTER E—INLAND NAVIGATION RULES
        
          Pt. 83
          PART 83—NAVIGATION RULES
          
            
              Subpart A—General
              Sec.
              83.01
              Application (Rule 1).
              83.02
              Responsibility (Rule 2).
              83.03
              General definitions (Rule 3).
            
            
              Subpart B—Steering and Sailing Rules
              
                Conduct of Vessels in Any Condition of Visibility
                83.04
                Application (Rule 4).
                83.05
                Look-out (Rule 5).
                83.06
                Safe speed (Rule 6).
                83.07
                Risk of collision (Rule 7).
                83.08
                Action to avoid collision (Rule 8).
                83.09
                Narrow channels (Rule 9).
                83.10
                Traffic separation schemes (Rule 10).
              
              
                Conduct of Vessels in Sight of One Another
                83.11
                Application (Rule 11).
                83.12
                Sailing vessels (Rule 12).
                83.13
                Overtaking (Rule 13).
                83.14
                Head-on situation (Rule 14).
                83.15
                Crossing situation (Rule 15).
                83.16
                Action by give-way vessel (Rule 16).
                83.17
                Action by stand-on vessel (Rule 17).
                83.18
                Responsibilities between vessels (Rule 18).
              
              
                Conduct of Vessels in Restricted Visibility
                83.19
                Conduct of vessels in restricted visibility (Rule 19).
              
            
            
              Subpart C—Lights and Shapes
              83.20
              Application (Rule 20).
              83.21
              Definitions (Rule 21).
              83.22
              Visibility of lights (Rule 22).
              83.23
              Power-driven vessels underway (Rule 23).
              83.24
              Towing and pushing (Rule 24).
              83.25
              Sailing vessels underway and vessels under oars (Rule 25).
              83.26
              Fishing vessels (Rule 26).
              83.27
              Vessels not under command or restricted in their ability to maneuver (Rule 27).
              83.28
              [Reserved] (Rule 28).
              83.29
              Pilot vessels (Rule 29).
              83.30
              Vessels anchored, aground and moored barges (Rule 30).
              83.31
              Seaplanes (Rule 31).
            
            
              Subpart D—Sound and Light Signals
              83.32
              Definitions (Rule 32).
              83.33
              Equipment for sound signals (Rule 33).
              83.34
              Maneuvering and warning signals (Rule 34).
              83.35
              Sound signals in restricted visibility (Rule 35).
              83.36
              Signals to attract attention (Rule 36).
              83.37
              Distress signals (Rule 37).
            
            
              Subpart E—Exemptions
              83.38
              Exemptions (Rule 38).
            
          
          
            Authority:
            Sec. 303, Pub. L. 108-293, 118 Stat. 1042 (33 U.S.C. 2071); Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2012-0102, 79 FR 37912, July 2, 2014, unless otherwise noted.
          
          
            Subpart A—General
            
              § 83.01
              Application (Rule 1).
              (a) These Rules apply to all vessels upon the inland waters of the United States, and to vessels of the United States on the Canadian waters of the Great Lakes to the extent that there is no conflict with Canadian law. The regulations in this subchapter (subchapter E, 33 CFR parts 83 through 90) have preemptive effect over State or local regulation within the same field.
              (b)(i) These Rules constitute special rules made by an appropriate authority within the meaning of Rule 1(b) of the International Regulations for Preventing Collisions at Sea, 1972, including annexes currently in force for the United States (“International Regulations”).
              (ii) All vessels complying with the construction and equipment requirements of the International Regulations are considered to be in compliance with these Rules.

              (c) Nothing in these Rules shall interfere with the operation of any special rules made by the Secretary of the Navy with respect to additional station or signal lights and shapes or whistle signals for ships of war and vessels proceeding under convoy, or by the Secretary with respect to additional station or signal lights and shapes for fishing vessels engaged in fishing as a fleet. These additional station or signal lights and shapes or whistle signals shall, so far as possible, be such that they cannot be mistaken for any light, shape, or signal authorized elsewhere under these Rules. Notice of such special rules shall be published in the Federal Register and, after the effective date specified in such notice, they shall have effect as if they were a part of these Rules.
              (d) Traffic separation schemes may be established for the purpose of these Rules. Vessel traffic service regulations may be in effect in certain areas.
              (e) Whenever the Secretary determines that a vessel or class of vessels of special construction or purpose cannot comply fully with the provisions of any of these Rules with respect to the number, position, range, or arc of visibility of lights or shapes, as well as to the disposition and characteristics of sound-signaling appliances, the vessel shall comply with such other provisions in regard to the number, position, range, or arc of visibility of lights or shapes, as well as to the disposition and characteristics of sound-signaling appliances, as the Secretary shall have determined to be the closest possible compliance with these Rules. The Secretary may issue a certificate of alternative compliance for a vessel or class of vessels specifying the closest possible compliance with these Rules. The Secretary of the Navy shall make these determinations and issue certificates of alternative compliance for vessels of the Navy.
              (f) The Secretary may accept a certificate of alternative compliance issued by a contracting party to the International Regulations if it determines that the alternative compliance standards of the contracting party are substantially the same as those of the United States.
              (g) The operator of each self-propelled vessel 12 meters or more in length shall carry, on board and maintain for ready reference, a copy of these Rules.
            
            
              § 83.02
              Responsibility (Rule 2).
              (a) Nothing in these Rules shall exonerate any vessel, or the owner, master, or crew thereof, from the consequences of any neglect to comply with these Rules or of the neglect of any precaution which may be required by the ordinary practice of seamen, or by the special circumstances of the case.
              (b) In construing and complying with these Rules due regard shall be had to all dangers of navigation and collision and to any special circumstances, including the limitations of the vessels involved, which may make a departure from these Rules necessary to avoid immediate danger.
            
            
              § 83.03
              General definitions (Rule 3).
              For the purpose of these Rules and Subchapter E, except where the context otherwise requires:
              (a) The word vessel includes every description of water craft, including non-displacement craft, WIG craft and seaplanes, used or capable of being used as a means of transportation on water.
              (b) The term power-driven vessel means any vessel propelled by machinery.
              (c) The term sailing vessel means any vessel under sail provided that propelling machinery, if fitted, is not being used.
              (d) The term vessel engaged in fishing means any vessel fishing with nets, lines, trawls, or other fishing apparatus which restricts maneuverability, but does not include a vessel fishing with trolling lines or other fishing apparatus which do not restrict maneuverability.
              (e) The word seaplane includes any aircraft designed to maneuver on the water.
              (f) The term vessel not under command means a vessel which, through some exceptional circumstance, is unable to maneuver as required by these Rules and is therefore unable to keep out of the way of another vessel.
              (g) The term vessel restricted in her ability to maneuver means a vessel which, from the nature of her work, is restricted in her ability to maneuver as required by these Rules and is therefore unable to keep out of the way of another vessel. The term vessels restricted in their ability to maneuver include, but are not limited to:
              (i) A vessel engaged in laying, servicing, or picking up a navigation mark, submarine cable, or pipeline;
              (ii) a vessel engaged in dredging, surveying, or underwater operations;

              (iii) a vessel engaged in replenishment or transferring persons, provisions, or cargo while underway;
              
              (iv) a vessel engaged in the launching or recovery of aircraft;
              (v) a vessel engaged in mine clearance operations;
              (vi) a vessel engaged in a towing operation such as severely restricts the towing vessel and her tow in their ability to deviate from their course.
              (h) [Reserved]
              (i) The word underway means that a vessel is not at anchor, or made fast to the shore, or aground.
              (j) The words length and breadth of a vessel mean her length overall and greatest breadth.
              (k) Vessels shall be deemed to be in sight of one another only when one can be observed visually from the other.
              (l) The term restricted visibility means any condition in which visibility is restricted by fog, mist, falling snow, heavy rainstorms, sandstorms, or any other similar causes.
              (m) The term Wing-In-Ground (WIG) craft means a multimodal craft which, in its main operational mode, flies in close proximity to the surface by utilizing surface-effect action.
              (n) Western Rivers means the Mississippi River, its tributaries, South Pass, and Southwest Pass, to the navigational demarcation lines dividing the high seas from harbors, rivers, and other inland waters of the United States, and the Port Allen-Morgan City Alternate Route, and that part of the Atchafalaya River above its junction with the Port Allen-Morgan City Alternate Route including the Old River and the Red River.
              (o) Great Lakes means the Great Lakes and their connecting and tributary waters including the Calumet River as far as the Thomas J. O'Brien Lock and Controlling Works (between mile 326 and 327), the Chicago River as far as the east side of the Ashland Avenue Bridge (between mile 321 and 322), and the Saint Lawrence River as far east as the lower exit of Saint Lambert Lock.
              (p) Secretary means the Secretary of the Department in which the Coast Guard is operating.
              (q) Inland Waters means the navigable waters of the United States shoreward of the navigational demarcation lines dividing the high seas from harbors, rivers, and other inland waters of the United States and the waters of the Great Lakes on the United States side of the International Boundary.
              (r) Inland Rules or Rules means these Inland Navigational Rules and the annexes thereto, which govern the conduct of vessels and specify the lights, shapes, and sound signals that apply on inland waters.
              (s) International Regulations means the International Regulations for Preventing Collisions at Sea, 1972, including annexes currently in force for the United States.
            
          
          
            Subpart B—Steering and Sailing Rules
            
              Conduct of Vessels in Any Condition of Visibility
              
                § 83.04
                Application (Rule 4).
                Rules 4 through 10 (§§ 83.04 through 83.10) apply in any condition of visibility.
              
              
                § 83.05
                Look-out (Rule 5).
                Every vessel shall at all times maintain a proper look-out by sight and hearing as well as by all available means appropriate in the prevailing circumstances and conditions so as to make a full appraisal of the situation and of the risk of collision.
              
              
                § 83.06
                Safe speed (Rule 6).
                Every vessel shall at all times proceed at a safe speed so that she can take proper and effective action to avoid collision and be stopped within a distance appropriate to the prevailing circumstances and conditions. In determining a safe speed the following factors shall be among those taken into account:
                (a) By all vessels:
                (i) The state of visibility;
                (ii) The traffic density including concentration of fishing vessels or any other vessels;
                (iii) The maneuverability of the vessel with special reference to stopping distance and turning ability in the prevailing conditions;

                (iv) At night, the presence of background light such as from shore lights or from back scatter of her own lights;
                
                (v) The state of wind, sea, and current, and the proximity of navigational hazards;
                (vi) The draft in relation to the available depth of water.
                (b) Additionally, by vessels with operational radar:
                (i) The characteristics, efficiency and limitations of the radar equipment;
                (ii) Any constraints imposed by the radar range scale in use;
                (iii) The effect on radar detection of the sea state, weather, and other sources of interference;
                (iv) The possibility that small vessels, ice and other floating objects may not be detected by radar at an adequate range;
                (v) The number, location, and movement of vessels detected by radar;
                (vi) The more exact assessment of the visibility that may be possible when radar is used to determine the range of vessels or other objects in the vicinity.
                [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68621, Nov. 18, 2014]
              
              
                § 83.07
                Risk of collision (Rule 7).
                (a) Every vessel shall use all available means appropriate to the prevailing circumstances and conditions to determine if risk of collision exists. If there is any doubt such risk shall be deemed to exist.
                (b) Proper use shall be made of radar equipment if fitted and operational, including long-range scanning to obtain early warning of risk of collision and radar plotting or equivalent systematic observation of detected objects.
                (c) Assumptions shall not be made on the basis of scanty information, especially scanty radar information.
                (d) In determining if risk of collision exists the following considerations shall be among those taken into account:
                (i) Such risk shall be deemed to exist if the compass bearing of an approaching vessel does not appreciably change.
                (ii) Such risk may sometimes exist even when an appreciable bearing change is evident, particularly when approaching a very large vessel or a tow or when approaching a vessel at close range.
              
              
                § 83.08
                Action to avoid collision (Rule 8).
                (a) Any action taken to avoid collision shall be taken in accordance with the Rules of this subpart (Rules 4-19) (§§ 83.04 through 83.19) and shall, if the circumstances of the case admit, be positive, made in ample time and with due regard to the observance of good seamanship.
                (b) Any alteration of course and/or speed to avoid collision shall, if the circumstances of the case admit, be large enough to be readily apparent to another vessel observing visually or by radar; a succession of small alterations of course and/or speed should be avoided.
                (c) If there is sufficient sea room, alteration of course alone may be the most effective action to avoid a close-quarters situation provided that it is made in good time, is substantial and does not result in another close-quarters situation.
                (d) Action taken to avoid collision with another vessel shall be such as to result in passing at a safe distance. The effectiveness of the action shall be carefully checked until the other vessel is finally past and clear.
                (e) If necessary to avoid collision or allow more time to assess the situation, a vessel shall slacken her speed or take all way off by stopping or reversing her means of propulsion.
                (f)(i) A vessel which, by any of these Rules, is required not to impede the passage or safe passage of another vessel shall, when required by the circumstances of the case, take early action to allow sufficient sea room for the safe passage of the other vessel.
                (ii) A vessel required not to impede the passage or safe passage of another vessel is not relieved of this obligation if approaching the other vessel so as to involve risk of collision and shall, when taking action, have full regard to the action which may be required by the Rules of Subpart B (Rules 4-19).
                (iii) A vessel the passage of which is not to be impeded remains fully obliged to comply with the Rules of Subpart B (Rules 4-19) when the two vessels are approaching one another so as to involve risk of collision.
              
              
                
                § 83.09
                Narrow channels (Rule 9).
                (a)(i) A vessel proceeding along the course of a narrow channel or fairway shall keep as near to the outer limit of the channel or fairway which lies on her starboard side as is safe and practicable.
                (ii) Notwithstanding paragraph (a)(i) of this Rule and Rule 14(a) (§ 83.14(a)), a power-driven vessel operating in narrow channels or fairways on the Great Lakes, Western Rivers, or waters specified by the Secretary, and proceeding downbound with a following current shall have the right-of-way over an upbound vessel, shall propose the manner and place of passage, and shall initiate the maneuvering signals prescribed by Rule 34(a)(i) (§ 83.34(a)(i)), as appropriate. The vessel proceeding upbound against the current shall hold as necessary to permit safe passing.
                (b) A vessel of less than 20 meters in length or a sailing vessel shall not impede the passage of a vessel that can safely navigate only within a narrow channel or fairway.
                (c) A vessel engaged in fishing shall not impede the passage of any other vessel navigating within a narrow channel or fairway.
                (d) A vessel must not cross a narrow channel or fairway if such crossing impedes the passage of a vessel which can safely navigate only within such channel or fairway. The latter vessel must use the signal prescribed in Rule 34(d) (§ 83.34(d)) if in doubt as to the intention of the crossing vessel.
                (e)(i) In a narrow channel or fairway when overtaking, the power-driven vessel intending to overtake another power-driven vessel shall indicate her intention by sounding the appropriate signal prescribed in Rule 34(c) (§ 83.34(c)) and take steps to permit safe passing. The power-driven vessel being overtaken, if in agreement, shall sound the same signal and may, if specifically agreed to, take steps to permit safe passing. If in doubt she shall sound the signal prescribed in Rule 34(d) (§ 83.34(d)).
                (ii) This Rule does not relieve the overtaking vessel of her obligation under Rule 13 (§ 83.13).
                (f) A vessel nearing a bend or an area of a narrow channel or fairway where other vessels may be obscured by an intervening obstruction shall navigate with particular alertness and caution and shall sound the appropriate signal prescribed in Rule 34(e) (§ 83.34(e)).
                (g) Any vessel shall, if the circumstances of the case admit, avoid anchoring in a narrow channel.
                [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2015-0433, 80 FR 44280, July 27, 2015; USCG-2016-0498, 82 FR 35080, July 28, 2017]
              
              
                § 83.10
                Traffic separation schemes (Rule 10).
                (a) This Rule applies to traffic separation schemes and does not relieve any vessel of her obligation under any other Rule in subchapter E.
                (b) A vessel using a traffic separation scheme shall:
                (i) Proceed in the appropriate traffic lane in the general direction of traffic flow for that lane;
                (ii) So far as practicable keep clear of a traffic separation line or separation zone;
                (iii) Normally join or leave a traffic lane at the termination of the lane, but when joining or leaving from either side shall do so at as small an angle to the general direction of traffic flow as practicable.
                (c) A vessel shall, so far as practicable, avoid crossing traffic lanes but if obliged to do so shall cross on a heading as nearly as practicable at right angles to the general direction of traffic flow.
                (d)(i) A vessel shall not use an inshore traffic zone when she can safely use the appropriate traffic lane within the adjacent traffic separation scheme. However, vessels of less than 20 meters in length, sailing vessels, and vessels engaged in fishing may use the inshore traffic zone.
                (ii) Notwithstanding paragraph (d)(i) of this Rule, a vessel may use an inshore traffic zone when en route to or from a port, offshore installation or structure, pilot station, or any other place situated within the inshore traffic zone, or to avoid immediate danger.
                (e) A vessel other than a crossing vessel or a vessel joining or leaving a lane shall not normally enter a separation zone or cross a separation line except:

                (i) In cases of emergency to avoid immediate danger;
                
                (ii) To engage in fishing within a separation zone.
                (f) A vessel navigating in areas near the terminations of traffic separation schemes shall do so with particular caution.
                (g) A vessel shall so far as practicable avoid anchoring in a traffic separation scheme or in areas near its terminations.
                (h) A vessel not using a traffic separation scheme shall avoid it by as wide a margin as is practicable.
                (i) A vessel engaged in fishing shall not impede the passage of any vessel following a traffic lane.
                (j) A vessel of less than 20 meters in length or a sailing vessel shall not impede the safe passage of a power-driven vessel following a traffic lane.
                (k) A vessel restricted in her ability to maneuver when engaged in an operation for the maintenance of safety of navigation in a traffic separation scheme is exempted from complying with this Rule to the extent necessary to carry out the operation.
                (l) A vessel restricted in her ability to maneuver when engaged in an operation for the laying, servicing, or picking up of a submarine cable, within a traffic separation scheme, is exempted from complying with this Rule to the extent necessary to carry out the operation.
              
            
            
              Conduct of Vessels in Sight of One Another
              
                § 83.11
                Application (Rule 11).
                Rules 11 through 18 (§§ 83.11 through 83.18) apply to vessels in sight of one another.
              
              
                § 83.12
                Sailing vessels (Rule 12).
                (a) When two sailing vessels are approaching one another, so as to involve risk of collision, one of them shall keep out of the way of the other as follows:
                (i) When each has the wind on a different side, the vessel which has the wind on the port side shall keep out of the way of the other.
                (ii) When both have the wind on the same side, the vessel which is to windward shall keep out of the way of the vessel which is to leeward.
                (iii) If a vessel with the wind on the port side sees a vessel to windward and cannot determine with certainty whether the other vessel has the wind on the port or on the starboard side, she shall keep out of the way of the other.
                (b) For the purpose of this Rule, the windward side shall be deemed to be the side opposite to that on which the mainsail is carried or, in the case of a square-rigged vessel, the side opposite to that on which the largest fore-and-aft sail is carried.
              
              
                § 83.13
                Overtaking (Rule 13).
                (a) Notwithstanding anything contained in Rules 4 through 18 (§§ 83.04 through 83.18), any vessel overtaking any other shall keep out of the way of the vessel being overtaken.
                (b) A vessel shall be deemed to be overtaking when coming up with another vessel from a direction more than 22.5 degrees abaft her beam; that is, in such a position with reference to the vessel she is overtaking, that at night she would be able to see only the sternlight of that vessel but neither of her sidelights.
                (c) When a vessel is in any doubt as to whether she is overtaking another, she shall assume that this is the case and act accordingly.
                (d) Any subsequent alteration of the bearing between the two vessels shall not make the overtaking vessel a crossing vessel within the meaning of these Rules or relieve her of the duty of keeping clear of the overtaken vessel until she is finally past and clear.
              
              
                § 83.14
                Head-on situation (Rule 14).
                (a) Unless otherwise agreed, when two power-driven vessels are meeting on reciprocal or nearly reciprocal courses so as to involve risk of collision each shall alter her course to starboard so that each shall pass on the port side of the other.
                (b) Such a situation shall be deemed to exist when a vessel sees the other ahead or nearly ahead and by night she could see the masthead lights of the other in a line or nearly in a line and/or both sidelights and by day she observes the corresponding aspect of the other vessel.

                (c) When a vessel is in any doubt as to whether such a situation exists she shall assume that it does exist and act accordingly.
                (d) Notwithstanding paragraph (a) of this Rule, a power-driven vessel operating on the Great Lakes, Western Rivers, or waters specified by the Secretary, and proceeding downbound with a following current shall have the right-of-way over an upbound vessel, shall propose the manner of passage, and shall initiate the maneuvering signals prescribed by Rule 34(a)(i) (§ 83.34(a)(i)), as appropriate.
              
              
                § 83.15
                Crossing situation (Rule 15).
                (a) When two power-driven vessels are crossing so as to involve risk of collision, the vessel which has the other on her starboard side shall keep out of the way and shall, if the circumstances of the case admit, avoid crossing ahead of the other vessel.
                (b) Notwithstanding paragraph (a) of this Rule, on the Great Lakes, Western Rivers, or water specified by the Secretary, a power-driven vessel crossing a river shall keep out of the way of a power-driven vessel ascending or descending the river.
              
              
                § 83.16
                Action by give-way vessel (Rule 16).
                Every vessel which is directed to keep out of the way of another vessel shall, so far as possible, take early and substantial action to keep well clear.
              
              
                § 83.17
                Action by stand-on vessel (Rule 17).
                (a)(i) Where one of two vessels is to keep out of the way, the other shall keep her course and speed.
                (ii) The latter vessel may, however, take action to avoid collision by her maneuver alone, as soon as it becomes apparent to her that the vessel required to keep out of the way is not taking appropriate action in compliance with these Rules.
                (b) When, from any cause, the vessel required to keep her course and speed finds herself so close that collision cannot be avoided by the action of the give-way vessel alone, she shall take such action as will best aid to avoid collision.
                (c) A power-driven vessel which takes action in a crossing situation in accordance with paragraph (a)(ii) of this Rule to avoid collision with another power-driven vessel shall, if the circumstances of the case admit, not alter course to port for a vessel on her own port side.
                (d) This Rule does not relieve the give-way vessel of her obligation to keep out of the way.
              
              
                § 83.18
                Responsibilities between vessels (Rule 18).
                Except where Rules 9, 10, and 13 (§§ 83.09, 83.10, and 83.13) otherwise require:
                (a) A power-driven vessel underway shall keep out of the way of:
                (i) A vessel not under command;
                (ii) A vessel restricted in her ability to maneuver;
                (iii) A vessel engaged in fishing;
                (iv) A sailing vessel.
                (b) A sailing vessel underway shall keep out of the way of:
                (i) A vessel not under command;
                (ii) A vessel restricted in her ability to maneuver; and
                (iii) A vessel engaged in fishing.
                (c) A vessel engaged in fishing when underway shall, so far as possible, keep out of the way of:
                (i) A vessel not under command; and
                (ii) A vessel restricted in her ability to maneuver.
                (d) [Reserved]
                (e) A seaplane on the water shall, in general, keep well clear of all vessels and avoid impeding their navigation. In circumstances, however, where risk of collision exists, she shall comply with the Rules of this Subpart (Rules 4-19) (§§ 83.04 through 83.19); and
                (f)(i) a WIG craft shall, when taking off, landing and in flight near the surface, keep well clear of all other vessels and avoid impeding their navigation; and
                (ii) a WIG craft operating on the water surface shall comply with the Rules of this Subpart (Rules 4-19) (§§ 83.04 through 83.19) as a power-driven vessel.
                [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68621, Nov. 18, 2014]
              
            
            
              
              Conduct of Vessels in Restricted Visibility
              
                § 83.19
                Conduct of vessels in restricted visibility (Rule 19).
                (a) This Rule applies to vessels not in sight of one another when navigating in or near an area of restricted visibility.
                (b) Every vessel shall proceed at a safe speed adapted to the prevailing circumstances and conditions of restricted visibility. A power-driven vessel shall have her engines ready for immediate maneuver.
                (c) Every vessel shall have due regard to the prevailing circumstances and conditions of restricted visibility when complying with Rules 4 through 10 (§§ 83.04 through 83.10).
                (d) A vessel which detects by radar alone the presence of another vessel shall determine if a close-quarters situation is developing and/or risk of collision exists. If so, she shall take avoiding action in ample time, provided that when such action consists of an alteration of course, so far as possible the following shall be avoided:
                (i) An alteration of course to port for a vessel forward of the beam, other than for a vessel being overtaken;
                (ii) An alteration of course toward a vessel abeam or abaft the beam.
                (e) Except where it has been determined that a risk of collision does not exist, every vessel which hears apparently forward of her beam the fog signal of another vessel, or which cannot avoid a close-quarters situation with another vessel forward of her beam, shall reduce her speed to the minimum at which she can be kept on course. She shall if necessary take all her way off and, in any event, navigate with extreme caution until danger of collision is over.
                [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2015-0433, 80 FR 44280, July 27, 2015]
              
            
          
          
            Subpart C—Lights and Shapes
            
              § 83.20
              Application (Rule 20).
              (a) Rules in this subpart (Rules 20-31) (§§ 83.20 through 83.31) shall be complied with in all weathers.
              (b) The Rules concerning lights (§§ 83.20 through 83.31) shall be complied with from sunset to sunrise, and during such times no other lights shall be exhibited, except such lights as cannot be mistaken for the lights specified in these Rules or do not impair their visibility or distinctive character, or interfere with the keeping of a proper lookout.
              (c) The lights prescribed by these Rules shall, if carried, also be exhibited from sunrise to sunset in restricted visibility and may be exhibited in all other circumstances when it is deemed necessary.
              (d) The Rules concerning shapes shall be complied with by day.
              (e) The lights and shapes specified in these Rules shall comply with the provisions of Annex I of these Rules (33 CFR part 84).
              (f) A vessel's navigation lights and shapes may be lowered if necessary to pass under a bridge.
            
            
              § 83.21
              Definitions (Rule 21).
              (a) Masthead light means a white light placed over the fore and aft centerline of the vessel showing an unbroken light over an arc of the horizon of 225 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on either side of the vessel, except that on a vessel of less than 12 meters in length the masthead light shall be placed as nearly as practicable to the fore and aft centerline of the vessel.
              (b) Sidelights mean a green light on the starboard side and a red light on the port side each showing an unbroken light over an arc of the horizon of 112.5 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on its respective side. On a vessel of less than 20 meters in length the side lights may be combined in one lantern carried on the fore and aft centerline of the vessel, except that on a vessel of less than 12 meters in length the sidelights when combined in one lantern shall be placed as nearly as practicable to the fore and aft centerline of the vessel.
              (c) Sternlight means a white light placed as nearly as practicable at the stern showing an unbroken light over an arc of the horizon of 135 degrees and so fixed as to show the light 67.5 degrees from right aft on each side of the vessel.
              (d) Towing light means a yellow light having the same characteristics as the “sternlight” defined in paragraph (c) of this Rule.
              (e) All-round light means a light showing an unbroken light over an arc of the horizon of 360 degrees.
              (f) Flashing light means a light flashing at regular intervals at a frequency of 120 flashes or more per minute.
              (g) Special flashing light means a yellow light flashing at regular intervals at a frequency of 50 to 70 flashes per minute, placed as far forward and as nearly as practicable on the fore and aft centerline of the tow and showing an unbroken light over an arc of the horizon of not less than 180 degrees nor more than 225 degrees and so fixed as to show the light from right ahead to abeam and no more than 22.5 degrees abaft the beam on either side of the vessel.
            
            
              § 83.22
              Visibility of lights (Rule 22).
              The lights prescribed in these Rules (Subpart C) shall have an intensity as specified in Annex I to these Rules (33 CFR part 84), so as to be visible at the following minimum ranges:
              (a) In a vessel of 50 meters or more in length:
              (i) A masthead light, 6 miles;
              (ii) A sidelight, 3 miles;
              (iii) A sternlight, 3 miles;
              (iv) A towing light, 3 miles;
              (v) A white, red, green or yellow all-round light, 3 miles; and
              (vi) A special flashing light, 2 miles.
              (b) In a vessel of 12 meters or more in length but less than 50 meters in length:
              (i) A masthead light, 5 miles; except that where the length of the vessel is less than 20 meters, 3 miles;
              (ii) A sidelight, 2 miles;
              (iii) A sternlight, 2 miles;
              (iv) A towing light, 2 miles;
              (v) A white, red, green or yellow all-round light, 2 miles; and
              (vi) A special flashing light, 2 miles.
              (c) In a vessel of less than 12 meters in length—
              (i) A masthead light, 2 miles;
              (ii) A sidelight, 1 mile;
              (iii) A sternlight, 2 miles;
              (iv) A towing light, 2 miles;
              (v) A white, red, green or yellow all-round light, 2 miles; and
              (vi) A special flashing light, 2 miles.
              (d) In an inconspicuous, partly submerged vessel or objects being towed:
              (i) A white all-round light, 3 miles.
              (ii) [Reserved]
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68621, Nov. 18, 2014]
            
            
              § 83.23
              Power-driven vessels underway (Rule 23).
              (a) A power-driven vessel underway shall exhibit:
              (i) A masthead light forward;
              (ii) A second masthead light abaft of and higher than the forward one; except that a vessel of less than 50 meters in length shall not be obliged to exhibit such light but may do so;
              (iii) Sidelights; and
              (iv) A sternlight.
              (b) An air-cushion vessel when operating in the non-displacement mode shall, in addition to the lights prescribed in paragraph (a) of this Rule, exhibit an all-round flashing yellow light where it can best be seen.
              (c) A WIG craft only when taking off, landing and in flight near the surface shall, in addition to the lights prescribed in paragraph (a) of this Rule, exhibit a high intensity all-round flashing red light.
              (d) A power-driven vessel of less than 12 meters in length may, in lieu of the lights prescribed in paragraph (a) of this Rule, exhibit an all-round white light and sidelights.
              (e) A power-driven vessel when operating on the Great Lakes may carry an all-round white light in lieu of the second masthead light and sternlight prescribed in paragraph (a) of this Rule. The light shall be carried in the position of the second masthead light and be visible at the same minimum range.
            
            
              § 83.24
              Towing and pushing (Rule 24).
              (a) A power-driven vessel when towing astern shall exhibit:

              (i) Instead of the light prescribed either in Rule 23(a)(i) or 23(a)(ii) (§§ 83.23(a)(i) and (ii)), two masthead lights in a vertical line. When the length of the tow, measuring from the stern of the towing vessel to the after end of the tow exceeds 200 meters, three such lights in a vertical line;
              (ii) Sidelights;
              (iii) A sternlight;
              (iv) A towing light in a vertical line above the sternlight; and
              (v) When the length of the tow exceeds 200 meters, a diamond shape where it can best be seen.
              (b) When a pushing vessel and a vessel being pushed ahead are rigidly connected in a composite unit they shall be regarded as a power-driven vessel and exhibit the lights prescribed in Rule 23 (§ 83.23).
              (c) A power-driven vessel when pushing ahead or towing alongside, except as required by paragraphs (b) and (i) of this Rule, shall exhibit:
              (i) Instead of the light prescribed either in Rule 23(a)(i) or 23(a)(ii) (§ 83.23(a)(i) or (ii)), two masthead lights in a vertical line;
              (ii) Sidelights; and
              (iii) Two towing lights in a vertical line.
              (d) A power-driven vessel to which paragraphs (a) or (c) of this Rule applies shall also comply with Rule 23(a) (i) and 23(a)(ii)(§ 83.23(a)(i) or (ii)).
              (e) A vessel or object other than those referred to in paragraph (g) of this Rule being towed shall exhibit:
              (i) Sidelights;
              (ii) A sternlight; and
              (iii) When the length of the tow exceeds 200 meters, a diamond shape where it can best be seen.
              (f) Provided that any number of vessels being towed alongside or pushed in a group shall be lighted as one vessel, except as provided in paragraph (f)(iii) of this Rule.
              (i) A vessel being pushed ahead, not being part of a composite unit, shall exhibit at the forward end, sidelights and a special flashing light.
              (ii) A vessel being towed alongside shall exhibit a sternlight and at the forward end, sidelights and a special flashing light.
              (iii) When vessels are towed alongside on both sides of the towing vessel, a sternlight shall be exhibited on the stern of the outboard vessel on each side of the towing vessel, and a single set of sidelights as far forward and as far outboard as is practicable, and a single special flashing light.
              (g) An inconspicuous, partly submerged vessel or object, or combination of such vessels or objects being towed, shall exhibit:
              (i) If it is less than 25 meters in breadth, one all-round white light at or near each end;
              (ii) If it is 25 meters or more in breadth, four all-round white lights to mark its length and breadth;
              (iii) If it exceeds 100 meters in length, additional all-round white lights between the lights prescribed in paragraphs (g)(i) and (ii) of this Rule so that the distance between the lights shall not exceed 100 meters: provided, that any vessels or objects being towed alongside each other shall be lighted as one vessel or object;
              (iv) A diamond shape at or near the aftermost extremity of the last vessel or object being towed; and
              (v) The towing vessel may direct a searchlight in the direction of the tow to indicate its presence to an approaching vessel.
              (h) Where from any sufficient cause it is impracticable for a vessel or object being towed to exhibit the lights or shapes prescribed in paragraph (e) or (g) of this Rule, all possible measures shall be taken to light the vessel or object towed or at least to indicate the presence of such vessel or object.
              (i) Where from any sufficient cause it is impracticable for a vessel not normally engaged in towing operations to display the lights prescribed by paragraph (a), (c), or (j) of this Rule, such vessel shall not be required to exhibit those lights when engaged in towing another vessel in distress or otherwise in need of assistance. All possible measures shall be taken to indicate the nature of the relationship between the towing vessel and the vessel being assisted. The searchlight authorized by Rule 36 (§ 83.36) may be used to illuminate the tow.
              (j) Notwithstanding paragraph (c) of this Rule, on the Western Rivers (except below the Huey P. Long Bridge at mile 106.1 Above Head of Passes on the Mississippi River) and on waters specified by the Secretary, a power-driven vessel when pushing ahead or towing alongside, except as paragraph (b) of this Rule applies, shall exhibit:
              (i) Sidelights; and
              
              (ii) Two towing lights in a vertical line.
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68622, Nov. 18, 2014; USCG-2015-0433, 80 FR 44280, July 27, 2015; USCG-2016-0498, 82 FR 35080, July 28, 2017; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 83.25
              Sailing vessels underway and vessels under oars (Rule 25).
              (a) A sailing vessel underway shall exhibit:
              (i) Sidelights; and
              (ii) A sternlight.
              (b) In a sailing vessel of less than 20 meters in length the lights prescribed in paragraph (a) of this Rule may be combined in one lantern carried at or near the top of the mast where it can best be seen.
              (c) A sailing vessel underway may, in addition to the lights prescribed in paragraph (a) of this Rule, exhibit at or near the top of the mast, where they can best be seen, two all-round lights in a vertical line, the upper being red and the lower green, but these lights shall not be exhibited in conjunction with the combined lantern permitted by paragraph (b) of this Rule.
              (d)(i) A sailing vessel of less than 7 meters in length shall, if practicable, exhibit the lights prescribed in paragraph (a) or (b) of this Rule, but if she does not, she shall exhibit an all-round white light or have ready at hand an electric torch or lighted lantern showing a white light which shall be exhibited in sufficient time to prevent collision.
              (ii) A vessel under oars may exhibit the lights prescribed in this Rule for sailing vessels, but if she does not, she shall exhibit an all-round white light or have ready at hand an electric torch or lighted lantern showing a white light which shall be exhibited in sufficient time to prevent collision.
              (e) A vessel proceeding under sail when also being propelled by machinery shall exhibit forward, where it can best be seen, a conical shape, apex downward. A vessel of less than 12 meters in length is not required to exhibit this shape, but may do so.
            
            
              § 83.26
              Fishing vessels (Rule 26).
              (a) A vessel engaged in fishing, whether underway or at anchor, shall exhibit only the lights and shapes prescribed in this Rule.
              (b) A vessel when engaged in trawling, by which is meant the dragging through the water of a dredge net or other apparatus used as a fishing appliance, shall exhibit:
              (i) Two all-round lights in a vertical line, the upper being green and the lower white, or a shape consisting of two cones with their apexes together in a vertical line one above the other;
              (ii) A masthead light abaft of and higher than the all-round green light; a vessel of less than 50 meters in length shall not be obliged to exhibit such a light but may do so;
              (iii) When making way through the water, in addition to the lights prescribed in this paragraph, sidelights and a sternlight.
              (c) A vessel engaged in fishing, other than trawling, shall exhibit:
              (i) Two all-round lights in a vertical line, the upper being red and the lower white, or a shape consisting of two cones with apexes together in a vertical line one above the other;
              (ii) When there is outlying gear extending more than 150 meters horizontally from the vessel, an all-round white light or a cone apex upward in the direction of the gear;
              (iii) When making way through the water, in addition to the lights prescribed in this paragraph, sidelights and a sternlight.
              (d) [Reserved]
              (e) A vessel when not engaged in fishing shall not exhibit the lights or shapes prescribed in this Rule, but only those prescribed for a vessel of her length.
              (f) Additional signals for fishing vessels fishing in close proximity:
              (i) The lights mentioned herein shall be placed where they can best be seen. They shall be at least 0.9 meters apart but at a lower level than lights prescribed in this Rule. The lights shall be visible all round the horizon at a distance of at least 1 mile but at a lesser distance from the lights prescribed by paragraphs (a) through (c) of this Rule for fishing vessels.
              (ii) Signals for trawlers.
                
              
              (1) Vessels when engaged in trawling, whether using demersal or pelagic gear, may exhibit:
              (A) When shooting their nets: Two white lights in a vertical line;
              (B) When hauling their nets: One white light over one red light in a vertical line;
              (C) When a net has come fast upon an obstruction: Two red lights in a vertical line.
              (2) Each vessel engaged in pair trawling may exhibit:
              (A) By night, a searchlight directed forward and in the direction of the other vessel of the pair;
              (B) When shooting or hauling their nets or when their nets have come fast upon an obstruction, the lights prescribed in paragraph (f)(ii)(1) of this Rule.
              (iii) Signals for purse seiners.
              
              (1) Vessels engaged in fishing with purse seine gear may exhibit two yellow lights in a vertical line. These lights shall flash alternately every second and with equal light and occultation duration. These lights may be exhibited only when the vessel is hampered by its fishing gear.
              (2) [Reserved]
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 83.27
              Vessels not under command or restricted in their ability to maneuver (Rule 27).
              (a) A vessel not under command shall exhibit:
              (i) Two all-round red lights in a vertical line where they can best be seen;
              (ii) Two balls or similar shapes in a vertical line where they can best be seen; and
              (iii) When making way through the water, in addition to the lights prescribed in this paragraph, sidelights and a sternlight.
              (b) A vessel restricted in her ability to maneuver, except a vessel engaged in mine clearance operations, shall exhibit:
              (i) Three all-round lights in a vertical line where they can best be seen. The highest and lowest of these lights shall be red and the middle light shall be white;
              (ii) Three shapes in a vertical line where they can best be seen. The highest and lowest of these shapes shall be balls and the middle one a diamond;
              (iii) When making way through the water, a masthead light or lights, sidelights and a sternlight, in addition to the lights prescribed in paragraph (b)(i) of this Rule; and
              (iv) When at anchor, in addition to the lights or shapes prescribed in paragraphs (b)(i) and (ii) of this Rule, the light, lights or shapes prescribed in Rule 30 (§ 83.30).
              (c) A vessel engaged in a towing operation which severely restricts the towing vessel and her tow in their ability to deviate from their course shall, in addition to the lights or shapes prescribed in paragraphs (b)(i) and (ii) of this Rule, exhibit the lights or shapes prescribed in Rule 24 (§ 83.24).
              (d) A vessel engaged in dredging or underwater operations, when restricted in her ability to maneuver, shall exhibit the lights and shapes prescribed in paragraphs (b)(i), (ii), and (iii) of this Rule and shall in addition, when an obstruction exists, exhibit:
              (i) Two all-round red lights or two balls in a vertical line to indicate the side on which the obstruction exists;
              (ii) Two all-round green lights or two diamonds in a vertical line to indicate the side on which another vessel may pass; and
              (iii) When at anchor, the lights or shapes prescribed by this paragraph, instead of the lights or shape prescribed in Rule 30 (§ 83.30).
              (iv) Dredge pipelines that are floating or supported on trestles shall display the following lights at night and in periods of restricted visibility.
              (1) One row of yellow lights. The lights must be:
              (A) Flashing 50 to 70 times per minute,
              (B) Visible all round the horizon,
              (C) Visible for at least 2 miles,
              (D) Not less than 1 and not more than 3.5 meters above the water,
              (E) Approximately equally spaced, and

              (F) Not more than 10 meters apart where the pipeline crosses a navigable channel. Where the pipeline does not cross a navigable channel the lights must be sufficient in number to clearly show the pipeline's length and course.
              (2) Two red lights at each end of the pipeline, including the ends in a channel where the pipeline is separated to allow vessels to pass (whether open or closed). The lights must be:
              (A) Visible all round the horizon, and
              (B) Visible for at least 2 miles, and
              (C) One meter apart in a vertical line with the lower light at the same height above the water as the flashing yellow light.
              (e) Whenever the size of a vessel engaged in diving operations makes it impracticable to exhibit all lights and shapes prescribed in paragraph (d) of this Rule, as appropriate, the following shall instead be exhibited:
              (i) Three all-round lights in a vertical line where they can best be seen. The highest and lowest of these lights shall be red and the middle light shall be white;
              (ii) A rigid replica of the International Code flag “A” not less than 1 meter in height. Measures shall be taken to ensure its all-round visibility.
              (f) A vessel engaged in mine clearance operations shall, in addition to the lights prescribed for a power-driven vessel in Rule 23 (§ 83.23) or to the lights or shape prescribed for a vessel at anchor in Rule 30 (§ 83.30), as appropriate, exhibit three all-round green lights or three balls. One of these lights or shapes shall be exhibited near the foremast head and one at each end of the fore yard. These lights or shapes indicate that it is dangerous for another vessel to approach within 1000 meters of the mine clearance vessel.
              (g) A vessel of less than 12 meters in length, except when engaged in diving operations, is not required to exhibit the lights or shapes prescribed in this Rule.
              (h) The signals prescribed in this Rule are not signals of vessels in distress and requiring assistance. Such signals are contained in Annex IV to these Rules (33 CFR part 87).
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68622, Nov. 18, 2014; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 83.28
              [Reserved] (Rule 28).
            
            
              § 83.29
              Pilot vessels (Rule 29).
              (a) A vessel engaged on pilotage duty shall exhibit:
              (i) At or near the masthead, two all-round lights in a vertical line, the upper being white and the lower red;
              (ii) When underway, in addition, sidelights and a sternlight; and
              (iii) When at anchor, in addition to the lights prescribed in paragraph (i) of this Rule, the anchor light, lights, or shape prescribed in Rule 30 (§ 83.30) for vessels at anchor.
              (b) A pilot vessel when not engaged on pilotage duty shall exhibit the lights or shapes prescribed for a vessel of her length.
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2015-0433, 80 FR 44280, July 27, 2015]
            
            
              § 83.30
              Vessels anchored, aground and moored barges (Rule 30).
              (a) A vessel at anchor shall exhibit where it can best be seen:
              (i) In the fore part, an all-round white light or one ball;
              (ii) At or near the stern and at a lower level than the light prescribed in paragraph (i) of this Rule, an all-round white light.
              (b) A vessel of less than 50 meters in length may exhibit an all-round white light where it can best be seen instead of the lights prescribed in paragraph (a) of this Rule.
              (c) A vessel at anchor may, and a vessel of 100 meters or more in length shall, also use the available working or equivalent lights to illuminate her decks.
              (d) A vessel aground shall exhibit the lights prescribed in paragraph (a) or (b) of this Rule and in addition, if practicable, where they can best be seen:
              (i) Two all-round red lights in a vertical line; and
              (ii) Three balls in a vertical line.

              (e) A vessel of less than 7 meters in length, when at anchor, not in or near a narrow channel, fairway, anchorage, or where other vessels normally navigate, shall not be required to exhibit the lights or shape prescribed in paragraphs (a) and (b) of this Rule.
              
              (f) A vessel of less than 12 meters in length when aground shall not be required to exhibit the lights or shapes prescribed in paragraphs (d)(i) and (ii) of this Rule.
              (g) A vessel of less than 20 meters in length, when at anchor in a special anchorage area designated by the Coast Guard, shall not be required to exhibit the anchor lights and shapes required by this Rule.
              (h) The following barges shall display at night and if practicable in periods of restricted visibility the lights described in paragraph (i) of this Rule:
              (i) Every barge projecting into a buoyed or restricted channel.
              (ii) Every barge so moored that it reduces the available navigable width of any channel to less than 80 meters.
              (iii) Barges moored in groups more than two barges wide or to a maximum width of over 25 meters.
              (iv) Every barge not moored parallel to the bank or dock.
              (i) Barges described in paragraph (h) of this Rule shall carry two unobstructed all-round white lights of an intensity to be visible for at least 1 nautical mile and meeting the technical requirements as prescribed in Annex I (33 CFR part 84).
              (j) A barge or group of barges at anchor or made fast to one or more mooring buoys or other similar device, in lieu of the provisions of this Rule, may carry unobstructed all-round white lights of an intensity to be visible for at least 1 nautical mile that meet the requirements of Annex I (33 CFR part 84) and shall be arranged as follows:
              (i) Any barge that projects from a group formation, shall be lighted on its outboard corners.
              (ii) On a single barge moored in water where other vessels normally navigate on both sides of the barge, lights shall be placed to mark the corner extremities of the barge.
              (iii) On barges moored in group formation, moored in water where other vessels normally navigate on both sides of the group, lights shall be placed to mark the corner extremities of the group.
              (k) The following are exempt from the requirements of this Rule:
              (i) A barge or group of barges moored in a slip or slough used primarily for mooring purposes.
              (ii) A barge or group of barges moored behind a pierhead.
              (iii) A barge less than 20 meters in length when moored in a special anchorage area designated in accordance with § 109.10 of this chapter.
              (l) Barges moored in well-illuminated areas are exempt from the lighting requirements of this Rule. These areas are as follows:
              Chicago Sanitary Ship Canal
              (1) Mile 293.2 to 293.9
              (2) Mile 295.2 to 296.1
              (3) Mile 297.5 to 297.8
              (4) Mile 298 to 298.2
              (5) Mile 298.6 to 298.8
              (6) Mile 299.3 to 299.4
              (7) Mile 299.8 to 300.5
              (8) Mile 303 to 303.2
              (9) Mile 303.7 to 303.9
              (10) Mile 305.7 to 305.8
              (11) Mile 310.7 to 310.9
              (12) Mile 311 to 311.2
              (13) Mile 312.5 to 312.6
              (14) Mile 313.8 to 314.2
              (15) Mile 314.6
              (16) Mile 314.8 to 315.3
              (17) Mile 315.7 to 316
              (18) Mile 316.8
              (19) Mile 316.85 to 317.05
              (20) Mile 317.5
              (21) Mile 318.4 to 318.9
              (22) Mile 318.7 to 318.8
              (23) Mile 320 to 320.3
              (24) Mile 320.6
              (25) Mile 322.3 to 322.4
              (26) Mile 322.8
              (27) Mile 322.9 to 327.2
              Calumet Sag Channel
              (28) Mile 316.5
              Little Calumet River
              (29) Mile 321.2
              (30) Mile 322.3
              Calumet River
              (31) Mile 328.5 to 328.7
              (32) Mile 329.2 to 329.4
              (33) Mile 330 west bank to 330.2
              (34) Mile 331.4 to 331.6
              (35) Mile 332.2 to 332.4
              (36) Mile 332.6 to 332.8
              
              Cumberland River
              (37) Mile 126.8
              (38) Mile 191
            
            
              § 83.31
              Seaplanes (Rule 31).
              Where it is impracticable for a seaplane or a WIG craft to exhibit lights and shapes of the characteristics or in the positions prescribed in the Rules of this subpart, she shall exhibit lights and shapes as closely similar in characteristics and position as is possible.
            
          
          
            Subpart D—Sound and Light Signals
            
              § 83.32
              Definitions (Rule 32).
              (a) The word whistle means any sound signaling appliance capable of producing the prescribed blasts and which complies with specifications in Annex III to these Rules (33 CFR part 86).
              (b) The term short blast means a blast of about 1 second's duration.
              (c) The term prolonged blast means a blast of from 4 to 6 seconds' duration.
            
            
              § 83.33
              Equipment for sound signals (Rule 33).
              (a) A vessel of 12 meters or more in length shall be provided with a whistle, a vessel of 20 meters or more in length shall be provided with a bell in addition to a whistle, and a vessel of 100 meters or more in length shall, in addition, be provided with a gong, the tone and sound of which cannot be confused with that of the bell. The whistle, bell and gong shall comply with the specifications in Annex III to these Rules (33 CFR part 86). The bell or gong or both may be replaced by other equipment having the same respective sound characteristics, provided that manual sounding of the prescribed signals shall always be possible.
              (b) A vessel of less than 12 meters in length shall not be obliged to carry the sound signaling appliances prescribed in paragraph (a) of this Rule but if she does not, she shall be provided with some other means of making an efficient sound signal.
            
            
              § 83.34
              Maneuvering and warning signals (Rule 34).
              (a) When power-driven vessels are in sight of one another and meeting or crossing at a distance within half a mile of each other, each vessel underway, when maneuvering as authorized or required by these Rules:
              (i) Shall indicate that maneuver by the following signals on her whistle:
              (1) One short blast to mean “I intend to leave you on my port side”;
              (2) Two short blasts to mean “I intend to leave you on my starboard side”; and
              (3) Three short blasts to mean “I am operating astern propulsion”.
              (ii) Upon hearing the one or two blast signal of the other shall, if in agreement, sound the same whistle signal and take the steps necessary to effect a safe passing. If, however, from any cause, the vessel doubts the safety of the proposed maneuver, she shall sound the signal specified in paragraph (d) of this Rule and each vessel shall take appropriate precautionary action until a safe passing agreement is made.
              (b) A vessel may supplement the whistle signals prescribed in paragraph (a) of this Rule by light signals:
              (i) These signals shall have the following significance:
              (1) One flash to mean “I intend to leave you on my port side”;
              (2) Two flashes to mean “I intend to leave you on my starboard side”;
              (3) Three flashes to mean “I am operating astern propulsion”;
              (ii) The duration of each flash shall be about 1 second; and
              (iii) The light used for this signal shall, if fitted, be one all-round white or yellow light, visible at a minimum range of 2 miles, synchronized with the whistle, and shall comply with the provisions of Annex I to these Rules (33 CFR part 84).
              (c) When in sight of one another:
              (i) A power-driven vessel intending to overtake another power-driven vessel shall indicate her intention by the following signals on her whistle:
              (1) One short blast to mean “I intend to overtake you on your starboard side”;
              (2) Two short blasts to mean “I intend to overtake you on your port side”; and

              (ii) The power-driven vessel about to be overtaken shall, if in agreement, sound a similar sound signal. If in doubt she shall sound the signal prescribed in paragraph (d) of this Rule.
              (d) When vessels in sight of one another are approaching each other and, from any cause, either vessel fails to understand the intentions or actions of the other, or is in doubt whether sufficient action is being taken by the other to avoid collision, the vessel in doubt shall immediately indicate such doubt by giving at least five short and rapid blasts on the whistle. Such signal may be supplemented by a light signal of at least five short and rapid flashes.
              (e) A vessel nearing a bend or an area of a channel or fairway where other vessels may be obscured by an intervening obstruction shall sound one prolonged blast. This signal shall be answered with a prolonged blast by any approaching vessel that may be within hearing around the bend or behind the intervening obstruction.
              (f) If whistles are fitted on a vessel at a distance apart of more than 100 meters, one whistle only shall be used for giving maneuvering and warning signals.
              (g) When a power-driven vessel is leaving a dock or berth, she shall sound one prolonged blast.

              (h) A vessel that reaches agreement with another vessel in a head-on, crossing, or overtaking situation, as for example, by using the radiotelephone as prescribed by the Vessel Bridge-to-Bridge Radiotelephone Act (85 Stat. 164; 33 U.S.C. 1201 et seq.), is not obliged to sound the whistle signals prescribed by this Rule, but may do so. If agreement is not reached, then whistle signals shall be exchanged in a timely manner and shall prevail.
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2015-0433, 80 FR 44280, July 27, 2015; USCG-2017-1002, 83 FR 3274, Jan. 24, 2018]
            
            
              § 83.35
              Sound signals in restricted visibility (Rule 35).
              In or near an area of restricted visibility, whether by day or night, the signals prescribed in this Rule shall be used as follows:
              (a) A power-driven vessel making way through the water shall sound, at intervals of not more than 2 minutes, one prolonged blast.
              (b) A power-driven vessel underway but stopped and making no way through the water shall sound, at intervals of not more than 2 minutes, two prolonged blasts in succession, with an interval of about 2 seconds between them.
              (c) A vessel not under command; a vessel restricted in her ability to maneuver, whether underway or at anchor; a sailing vessel; a vessel engaged in fishing, whether underway or at anchor; and a vessel engaged in towing or pushing another vessel shall, instead of the signals prescribed in paragraphs (a) or (b) of this Rule, sound, at intervals of not more than 2 minutes, three blasts in succession, namely, one prolonged followed by two short blasts.
              (d) [Reserved]
              (e) A vessel towed or if more than one vessel is towed the last vessel of the tow, if manned, shall at intervals of not more than 2 minutes sound four blasts in succession, namely, one prolonged followed by three short blasts. When practicable, this signal shall be made immediately after the signal made by the towing vessel.
              (f) When a pushing vessel and a vessel being pushed ahead are rigidly connected in a composite unit they shall be regarded as a power-driven vessel and shall give the signals prescribed in paragraphs (a) or (b) of this Rule.
              (g) A vessel at anchor shall at intervals of not more than 1 minute ring the bell rapidly for about 5 seconds. In a vessel of 100 meters or more in length the bell shall be sounded in the forepart of the vessel and immediately after the ringing of the bell the gong shall be sounded rapidly for about 5 seconds in the after part of the vessel. A vessel at anchor may in addition sound three blasts in succession, namely, one short, one prolonged and one short blast, to give warning of her position and of the possibility of collision to an approaching vessel.

              (h) A vessel aground shall give the bell signal and if required the gong signal prescribed in paragraph (g) of this Rule and shall, in addition, give three separate and distinct strokes on the bell immediately before and after the rapid ringing of the bell. A vessel aground may in addition sound an appropriate whistle signal.
              
              (i) A vessel of 12 meters or more but less than 20 meters in length shall not be obliged to give the bell signals prescribed in paragraphs (g) and (h) of this Rule. However, if she does not, she shall make some other efficient sound signal at intervals of not more than 2 minutes.
              (j) A vessel of less than 12 meters in length shall not be obliged to give the above-mentioned signals but, if she does not, shall make some other efficient sound signal at intervals of not more than 2 minutes.
              (k) A pilot vessel when engaged on pilotage duty may, in addition to the signals prescribed in paragraphs (a), (b) or (g) of this Rule, sound an identity signal consisting of four short blasts.
              (l) The following vessels shall not be required to sound signals as prescribed in paragraph (g) of this Rule when anchored in a special anchorage area designated by the Coast Guard:
              (i) A vessel of less than 20 meters in length; and
              (ii) A barge, canal boat, scow, or other nondescript craft.
              [USCG-2012-0102, 79 FR 37912, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68622, Nov. 18, 2014]
            
            
              § 83.36
              Signals to attract attention (Rule 36).
              If necessary to attract the attention of another vessel, any vessel may make light or sound signals that cannot be mistaken for any signal authorized elsewhere in these Rules, or may direct the beam of her searchlight in the direction of the danger, in such a way as not to embarrass any vessel.
            
            
              § 83.37
              Distress signals (Rule 37).
              When a vessel is in distress and requires assistance she shall use or exhibit the signals described in Annex IV to these Rules (33 CFR part 87).
            
          
          
            Subpart E—Exemptions
            
              § 83.38
              Exemptions (Rule 38).
              Any vessel or class of vessels, the keel of which was laid or which was at a corresponding stage of construction before December 24, 1980, provided that she complies with the requirements of—
              (a) The Act of June 7, 1897 (30 Stat. 96), as amended (33 U.S.C. 154-232) for vessels navigating the waters subject to that statute;
              (b) Section 4233 of the Revised Statutes (33 U.S.C. 301-356) for vessels navigating the waters subject to that statute;
              (c) The Act of February 8, 1895 (28 Stat. 645), as amended (33 U.S.C. 241-295) for vessels navigating the waters subject to that statute; or
              (d) Sections 3, 4, and 5 of the Act of April 25, 1940 (54 Stat. 163), as amended (46 U.S.C. 526b, c, and d) for motorboats navigating the waters subject to that statute, shall be exempted from compliance with the technical Annexes to these Rules (33 CFR parts 84 through 88) as follows:
              (i) The installation of lights with ranges prescribed in Rule 22 (§ 83.22), vessels of less than 20 meters in length are permanently exempt.
              (ii) The installation of lights with color specifications as prescribed in Annex I to these Rules (33 CFR part 84), vessels of less than 20 meters in length are permanently exempt.
              (iii) The repositioning of lights as a result of conversion to metric units and rounding off measurement figures are permanently exempt.
              (iv) The horizontal repositioning of masthead lights prescribed by Annex I to these Rules (33 CFR part 84), vessels of less than 150 meters in length are permanently exempt; and
              (v) Power-driven vessels of 12 meters or more but less than 20 meters in length are permanently exempt from the provisions of Rule 23(a)(i) and (iv) (§ 83.23(a)(i) and (iv)) provided that, in place of these lights, the vessel exhibits a white light aft visible all-round the horizon.
            
          
        
        
          Pt. 84
          PART 84—ANNEX I: POSITIONING AND TECHNICAL DETAILS OF LIGHTS AND SHAPES
          
            Sec.
            84.01
            Definitions.
            84.02
            Vertical positioning and spacing of lights.
            84.03
            Horizontal positioning and spacing of lights.
            84.04

            Details of location of direction-indicating lights for fishing vessels, dredgers and vessels engaged in underwater operations.
            84.05
            Screens.
            84.06
            Shapes.
            84.13
            Color specification of lights.
            84.14
            Intensity of lights.
            84.15
            Horizontal sectors.
            84.16
            Vertical sectors.
            84.17
            Intensity of non-electric lights.
            84.18
            Maneuvering light.
            84.19
            High-speed craft.
            84.20
            Approval.
          
          
            Authority:
            Sec. 303, Pub. L. 108-293, 118 Stat. 1042 (33 U.S.C. 2071); Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            79 FR 37921, July 2, 2014, unless otherwise noted.
          
          
            § 84.01
            Definitions.
            (a) The term height above the hull means height above the uppermost continuous deck. This height shall be measured from the position vertically beneath the location of the light.
            (b) High-speed craft means a craft capable of maximum speed in meters per second (m/s) equal to or exceeding: 3.7▽0.1667; where ▽ = displacement corresponding to the design waterline (cubic meters).
            
            
              Note to paragraph (b):
              The same formula expressed in pounds and knots is maximum speed in knots (kts) equal to exceeding 1.98 (lbs) 3.7▽0.1667; where ▽ = displacement corresponding to design waterline in pounds.
            
            
            (c) The term practical cut-off means, for vessels 20 meters or more in length, 12.5 percent of the minimum luminous intensity (Table 84.14(b)) corresponding to the greatest range of visibility for which the requirements of Annex I (33 CFR part 84) are met.
            (d) The term Rule or Rules has the same meaning as in 33 CFR 83.03(r).
          
          
            § 84.02
            Vertical positioning and spacing of lights.
            (a) On a power-driven vessel of 20 meters or more in length the masthead lights shall be placed as follows:
            (i) The forward masthead light, or if only one masthead light is carried, then that light, at a height above the hull of not less than 5 meters, and, if the breadth of the vessel exceeds 5 meters, then at a height above the hull not less than such breadth, so however that the light need not be placed at a greater height above the hull than 8 meters.
            (ii) When two masthead lights are carried the after one shall be at least 2 meters vertically higher than the forward one.
            (b) The vertical separation of the masthead lights of power-driven vessels shall be such that in all normal conditions of trim the after light will be seen over and separate from the forward light at a distance of 1000 meters from the stem when viewed from water level.
            (c) The masthead light of a power-driven vessel of 12 meters but less than 20 meters in length shall be placed at a height above the gunwale of not less than 2.5 meters.
            (d) The masthead light, or the all-round light described in Rule 23(d)(§ 83.23(d) of this chapter), of a power-driven vessel of less than 12 meters in length shall be carried at least one meter higher than the sidelights.
            (e) One of the two or three masthead lights prescribed for a power-driven vessel when engaged in towing or pushing another vessel shall be placed in the same position as either the forward masthead light or the after masthead light, provided that the lowest after masthead light shall be at least 2 meters vertically higher than the highest forward masthead light.
            (f)(i) The masthead light or lights prescribed in Rule 23(a) (§ 83.23(a) of this chapter) shall be so placed as to be above and clear of all other lights and obstructions except as described in paragraph (f)(ii) of this section.
            (ii) When it is impracticable to carry the all-round lights prescribed in Rule 27(b)(i)(§ 83.27(b)(i) of this chapter) below the masthead lights, they may be carried above the after masthead light(s) or vertically in between the forward masthead light(s) and after masthead light(s), provided that in the latter case the requirement of § 84.03(c) shall be complied with.
            (g) The sidelights of a power-driven vessel shall be placed at least one meter lower than the forward masthead light. They shall not be so low as to be interfered with by deck lights.
            (h) [Reserved]

            (i) When the Rules in this subchapter E prescribe two or three lights to be carried in a vertical line, they shall be spaced as follows:
            
            (i) On a vessel of 20 meters in length or more such lights shall be spaced not less than 1 meter apart, and the lowest of these lights shall, except where a towing light is required, be placed at a height of not less than 4 meters above the hull.
            (ii) On a vessel of less than 20 meters in length such lights shall be spaced not less than 1 meter apart and the lowest of these lights shall, except where a towing light is required, be placed at a height of not less than 2 meters above the gunwale.
            (iii) When three lights are carried they shall be equally spaced.
            (j) The lower of the two all-round lights prescribed for a vessel when engaged in fishing shall be at a height above the sidelights not less than twice the distance between the two vertical lights.
            (k) The forward anchor light prescribed in Rule 30(a)(i) (§ 83.30(a)(i)), when two are carried, shall not be less than 4.5 meters above the after one. On a vessel of 50 meters or more in length this forward anchor light shall be placed at a height or not less than 6 meters above the hull.
            [79 FR 37921, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68622, Nov. 18, 2014; USCG-2015-0433, 80 FR 44280, July 27, 2015]
          
          
            § 84.03
            Horizontal positioning and spacing of lights.
            (a) Except as specified in paragraph (e) of this section, when two masthead lights are prescribed for a power-driven vessel, the horizontal distance between them must not be less than one quarter of the length of the vessel but need not be more than 50 meters. The forward light must be placed not more than one half of the length of the vessel from the stem.
            (b) On a power-driven vessel of 20 meters or more in length the sidelights shall not be placed in front of the forward masthead lights. They shall be placed at or near the side of the vessel.
            (c) When the lights prescribed in Rule 27(b)(i) (§ 83.27(b)(i) of this chapter) are placed vertically between the forward masthead light(s) and the after masthead light(s), these all-round lights shall be placed at a horizontal distance of not less than 2 meters from the fore and aft centerline of the vessel in the athwartship direction.
            (d) When only one masthead light is prescribed for a power-driven vessel, this light must be exhibited forward of amidships. For a vessel of less than 20 meters in length, the vessel shall exhibit one masthead light as far forward as is practicable.
            (e) On power-driven vessels 50 meters but less than 60 meters in length operated on the Western Rivers, and those waters specified in § 89.25 of this chapter, the horizontal distance between masthead lights shall not be less than 10 meters.
          
          
            § 84.04
            Details of location of direction-indicating lights for fishing vessels, dredgers and vessels engaged in underwater operations.
            (a) The light indicating the direction of the outlying gear from a vessel engaged in fishing as prescribed in Rule 26(c)(ii) (§ 83.26(c)(ii) of this chapter) shall be placed at a horizontal distance of not less than 2 meters and not more than 6 meters away from the two all-round red and white lights. This light shall be placed not higher than the all-round white light prescribed in Rule 26(c)(i)(§ 83.26(c)(i) of this chapter) and not lower than the sidelights.
            (b) The lights and shapes on a vessel engaged in dredging or underwater operations to indicate the obstructed side and/or the side on which it is safe to pass, as prescribed in Rule 27(d)(i) and (ii)(§ 83.27(d)(i) and (ii) of this chapter), shall be placed at the maximum practical horizontal distance, but in no case less than 2 meters, from the lights or shapes prescribed in Rule 27(b)(i) and (ii)(§ 83.27(b)(i)and (ii) of this chapter). In no case shall the upper of these lights or shapes be at a greater height than the lower of the three lights or shapes prescribed in Rule 27(b)(i) and (ii) (§ 83.27(b)(i) and (ii) of this chapter).
          
          
            § 84.05
            Screens.

            (a) The sidelights of vessels of 20 meters or more in length shall be fitted with matt black inboard screens and meet the requirements of § 84.15. On vessels of less than 20 meters in length, the sidelights, if necessary to meet the requirements of § 84.15, shall be fitted with matt black inboard screens. With a combined lantern, using a single vertical filament and a very narrow division between the green and red sections, external screens need not be fitted.
            (b) On power-driven vessels less than 12 meters in length constructed after July 31, 1983, the masthead light, or the all-round light described in Rule 23(d)(§ 83.23(d) of this chapter) shall be screened to prevent direct illumination of the vessel forward of the operator's position.
          
          
            § 84.06
            Shapes.
            (a) Shapes shall be black and of the following sizes:
            (i) A ball shall have a diameter of not less than 0.6 meter.
            (ii) A cone shall have a base diameter of not less than 0.6 meters and a height equal to its diameter.
            (iii) A diamond shape shall consist of two cones (as defined in paragraph (a)(ii) of this section) having a common base.
            (b) The vertical distance between shapes shall be at least 1.5 meters.
            (c) In a vessel of less than 20 meters in length shapes of lesser dimensions but commensurate with the size of the vessel may be used and the distance apart may be correspondingly reduced.
          
          
            § 84.13
            Color specification of lights.

            (a) The chromaticity of all navigation lights shall conform to the following standards, which lie within the boundaries of the area of the diagram specified for each color by the International Commission on Illumination (CIE), in the “Colors of Light Signals”, which is incorporated by reference. It is Publication CIE No. 2.2. (TC-1.6), 1975, and is available from the Illumination Engineering Society, 345 East 47th Street, New York, NY 10017 and is available for inspection at the Coast Guard, Shore Infrastructure Logistics Center, Aids to Navigation and Marine Environmental Response Product Line (CG-SILC-ATON/MER), 2703 Martin Luther King, Jr. Ave, Mailstop 7714, Washington, DC 20593-7714. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. This incorporation by reference was approved by the Director of the Federal Register.
            (b) The boundaries of the area for each color are given by indicating the corner co-ordinates, which are as follows:
            (i) White:
              
            
            
              x 0.525 0.525 0.452 0.310 0.310 0.443
              y 0.382 0.440 0.440 0.348 0.283 0.382
            
            
            (ii) Green:
              
            
            
              x 0.028 0.009 0.300 0.203
              y 0.385 0.723 0.511 0.356
            
            
            (iii) Red:
              
            
            
              x 0.680 0.660 0.735 0.721
              y 0.320 0.320 0.265 0.259
            
            
            (iv) Yellow:
              
            
            
              x 0.612 0.618 0.575 0.575
              y 0.382 0.382 0.425 0.406
            
          
          
            § 84.14
            Intensity of lights.

            (a) The minimum luminous intensity of lights shall be calculated by using the formula:
            
            I = 3.43 × 106 × T × D2 × K−D
            
            
            
              Where:
              
              I is luminous intensity in candelas under service conditions,
              T is threshold factor 2 × 10−7lux,
              D is range of visibility (luminous range) of the light in nautical miles,
              K is atmospheric transmissivity. For prescribed lights the value of K shall be 0.8, corresponding to a meteorological visibility of approximately 13 nautical miles.
            
            
            (b) A selection of figures derived from the formula is given in the following table (Table 84.14(b)):
            
              Table 84.14(b)
              
                Range of visibility(luminous range) of light
                  in nautical miles D
                
                Minimum luminous intensity of light in candelas for K = 0.8 I
              
              
                1
                0.9
              
              
                2
                4.3
              
              
                3
                12
              
              
                4
                27
              
              
                5
                52
              
              
                6
                94
              
            
          
          
            § 84.15
            Horizontal sectors.

            (a)(i) In the forward direction, sidelights as fitted on the vessel shall show the minimum required intensities. The intensities shall decrease to reach practical cut-off between 1 and 3 degrees outside the prescribed sectors.
            (ii) For sternlights and masthead lights and at 22.5 degrees abaft the beam for sidelights, the minimum required intensities shall be maintained over the arc of the horizon up to 5 degrees within the limits of the sectors prescribed in Rule 21 (§ 83.21 of this chapter). From 5 degrees within the prescribed sectors the intensity may decrease by 50 percent up to the prescribed limits; it shall decrease steadily to reach practical cut-off at not more than 5 degrees outside the prescribed sectors.
            (b)(i) All-round lights shall be so located as not to be obscured by masts, topmasts or structures within angular sectors of more than 6 degrees, except anchor lights prescribed in Rule 30 (§ 83.30 of this chapter), which need not be placed at an impracticable height above the hull, and the all-round white light described in Rule 23(e) (§ 83.23(e) of this chapter), which may not be obscured at all.

            (ii) If it is impracticable to comply with paragraph (b)(i) of this section by exhibiting only one all-round light, two all-round lights shall be used suitably positioned or screened to appear, as far as practicable, as one light at a minimum distance of one nautical mile.
            
            
              Note 1 to paragraph (b)(ii):
              Two unscreened all-round lights that are 1.28 meters apart or less will appear as one light to the naked eye at a distance of one nautical mile.
            
            [79 FR 37921, July 2, 2014, as amended by USCG-2016-0498, 82 FR 35080, July 28, 2017]
          
          
            § 84.16
            Vertical sectors.
            (a) The vertical sectors of electric lights as fitted, with the exception of lights on sailing vessels underway and on unmanned barges, shall ensure that:
            (i) At least the required minimum intensity is maintained at all angles from 5 degrees above to 5 degrees below the horizontal;
            (ii) At least 60 percent of the required minimum intensity is maintained from 7.5 degrees above to 7.5 degrees below the horizontal.
            (b) In the case of sailing vessels underway, the vertical sectors of electric lights, as fitted, shall ensure that:
            (i) At least the required minimum intensity is maintained at all angles from 5 degrees above to 5 degrees below the horizontal;
            (ii) At least 50 percent of the required minimum intensity is maintained from 25 degrees above to 25 degrees below the horizontal.
            (c) In the case of unmanned barges the minimum required intensity of electric lights as fitted shall be maintained on the horizontal.
            (d) In the case of lights other than electric lights these specifications shall be met as closely as possible.
          
          
            § 84.17
            Intensity of non-electric lights.
            Non-electric lights shall so far as practicable comply with the minimum intensities, as specified in the Table 84.14(b).
          
          
            § 84.18
            Maneuvering light.
            Notwithstanding the provisions of § 84.02(f), the maneuvering light described in Rule 34(b)(§ 83.34(b) of this chapter) shall be placed approximately in the same fore and aft vertical plane as the masthead light or lights and, where practicable, at a minimum height of one-half meter vertically above the forward masthead light, provided that it shall be carried not less than one-half meter vertically above or below the after masthead light. On a vessel where only one masthead light is carried the maneuvering light, if fitted, shall be carried where it can best be seen, not less than one-half meter vertically apart from the masthead light.
          
          
            § 84.19
            High-speed craft.
            (a) The masthead light of high-speed craft may be placed at a height related to the breadth of the craft lower than that prescribed in § 84.02(a)(i), provided that the base angle of the isosceles triangle formed by the sidelights and masthead light, when seen in end elevation is not less than 27°.

            (b) On high-speed craft of 50 meters or more in length, the vertical separation between foremast and mainmast light of 4.5 meters required by § 84.02(k) may be modified provided that such distance shall not be less than the value determined by the following formula:
            
              ER02JY14.001
            
            
              Where:
              
              
                y is the height of the mainmast light above the foremast light in meters;
              
                a is the height of the foremast light above the water surface in service condition in meters;
              Ψ is the trim in service condition in degrees;
              
                C is the horizontal separation of masthead lights in meters.
            
            
            
              Note to § 84.19:
              Refer to the International Code of Safety for High-Speed Craft, 1994 and the International Code of Safety for High-Speed Craft, 2000.
            
          
          
            § 84.20
            Approval.
            The construction of lights and shapes and the installation of lights on board the vessel must satisfy the Commandant, U.S. Coast Guard.
          
        
        
          PART 85 [RESERVED]
        
        
          Pt. 86
          PART 86—ANNEX III: TECHNICAL DETAILS OF SOUND SIGNAL APPLIANCES
          
            Sec.
            86.01
            Whistles.
            86.02
            Bell or Gong.
            86.03
            Approval. [Reserved]
          
          
            Authority:
            Sec. 303, Pub. L. 108-293, 118 Stat. 1042 (33 U.S.C. 2071); Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            79 FR 37924, July 2, 2014, unless otherwise noted.
          
          
            § 86.01
            Whistles.
            (a) Frequencies and range of audibility. The fundamental frequency of the signal shall lie within the range 70-700 Hz. The range of audibility of the signal from a whistle shall be determined by those frequencies, which may include the fundamental and/or one or more higher frequencies, which lie within the range 180-700 Hz (±1%) for a vessel of 20 meters or more in length, or 180-2100 Hz (±1%) for a vessel of less than 20 meters in length and which provide the sound pressure levels specified in paragraph (c) of this section.
            (b) Limits of fundamental frequencies. To ensure a wide variety of whistle characteristics, the fundamental frequency of a whistle shall be between the following limits:
            (i) 70-200 Hz, for a vessel 200 meters or more in length.
            (ii) 130-350 Hz, for a vessel 75 meters but less than 200 meters in length.
            (iii) 250-700 Hz, for a vessel less than 75 meters in length.
            (c) Sound signal intensity and range of audibility. A whistle fitted in a vessel shall provide, in the direction of maximum intensity of the whistle and at a distance of 1 meter from it, a sound pressure level in at least one 1/3rd-octave band within the range of frequencies 180-700 Hz (±1%) for a vessel of 20 meters or more in length, or 180-2100 Hz (±1%) for a vessel of less than 20 meters in length, of not less than the appropriate figure given in Table 86.01(c) of this section. The range of audibility in Table 86.01(c) is the approximate range at which a whistle may be heard on its forward axis with 90% probability in conditions of still air on board a vessel having average background noise level at the listening posts (taken to be 68 dB in the octave band centered on 250 Hz and 63 dB in the octave band centered on 500 Hz). It is shown for information purposes only. In practice, the range at which a whistle may be heard is extremely variable and depends critically on weather conditions; the values given can be regarded as typical but under conditions of strong wind or high ambient noise level at the listening post the range may be reduced.
            
            
              Table 86.01(c)
              
                Length of vessel in meters
                

                  1/3rd-octave band level at 1 meter in dB referred to 2 × 10−5N/m2
                
                Audibility range innautical miles
                
              
              
                200 or more
                143
                2
              
              
                75 but less than 200
                138
                1.5
              
              
                20 but less than 75
                130
                1
              
              
                Less than 20
                
                  1 120
                    2 115
                  
                    3 111
                
                0.5
              
              
                1 When the measured frequencies lie within the range 180-450 Hz.
              
                2 When the measured frequencies lie within the range 450-800 Hz.
              
                3 When the measured frequencies lie within the range 800-2100 Hz.
            
            (d) Directional properties. The sound pressure level of a directional whistle shall be not more than 4 dB below the sound pressure level, specified in paragraph (c) of this section, in any direction in the horizontal plane within ±45 degrees of the forward axis. The sound pressure level of the whistle in any other direction in the horizontal plane shall not be more than 10 dB less than the sound pressure level specified for the forward axis, so that the range of audibility in any direction will be at least half the range required on the forward axis. The sound pressure level shall be measured in that one 1/3
              rd-octave band which determines the audibility range.
            (e) Positioning of whistles. (i) When a directional whistle is to be used as the only whistle on the vessel and is permanently installed, it shall be installed with its forward axis directed forward.
            (ii) A whistle shall be placed as high as practicable on a vessel, in order to reduce interception of the emitted sound by obstructions and also to minimize hearing damage risk to personnel. The sound pressure level of the vessel's own signal at listening posts shall not exceed 110 dB(A) and so far as practicable should not exceed 100 dB(A).
            (f) Fitting of more than one whistle. If whistles are fitted at a distance apart of more than 100 meters, they shall not be sounded simultaneously.
            (g) Combined whistle systems. (i) A combined whistle system is a number of whistles (sound emitting sources) operated together. For the purposes of the Rules of Subchapter E a combined whistle system is to be regarded as a single whistle.
            (ii) The whistles of a combined system shall:
            (1) Be located at a distance apart of not more than 100 meters;
            (2) Be sounded simultaneously;
            (3) Each have a fundamental frequency different from those of the others by at least 10 Hz; and

            (4) Have a tonal characteristic appropriate for the length of vessel which shall be evidenced by at least two-thirds of the whistles in the combined system having fundamental frequencies falling within the limits prescribed in paragraph (b) of this section, or if there are only two whistles in the combined system, by the higher fundamental frequency falling within the limits prescribed in paragraph (b) of this section.
            
            
              Note to paragraph (g):
              If, due to the presence of obstructions, the sound field of a single whistle or of one of the whistles referred to in paragraph (f) of this section is likely to have a zone of greatly reduced signal level, a combined whistle system should be fitted so as to overcome this reduction.
            
            
            (h) Towing vessel whistles. A power-driven vessel normally engaged in pushing ahead or towing alongside may, at all times, use a whistle whose characteristic falls within the limits prescribed by paragraph (b) of this section for the longest customary composite length of the vessel and its tow.
          
          
            § 86.02
            Bell or gong.
            (a) Intensity of signal. A bell or gong, or other device having similar sound characteristics shall produce a sound pressure level of not less than 110 dB at 1 meter.
            (b) Construction. Bells and gongs shall be made of corrosion-resistant material and designed to give clear tone. The diameter of the mouth of the bell shall be not less than 300 mm for vessels of 20 meters or more in length. Where practicable, a power-driven bell striker is recommended to ensure constant force but manual operation shall be possible. The mass of the striker shall be not less than 3 percent of the mass of the bell.
          
          
            § 86.03
            Approval. [Reserved]
          
        
        
          Pt. 87
          PART 87—ANNEX IV: DISTRESS SIGNALS
          
            Sec.
            87.01
            Need of assistance.
            87.02
            Exclusive use.
            87.03
            Supplemental signals.
          
          
            Authority:
            Sec. 303, Pub. L. 108-293, 118 Stat. 1042 (33 U.S.C. 2071); Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            79 FR 37925, July 2, 2014, unless otherwise noted.
          
          
            § 87.01
            Need of assistance.
            The following signals, used or exhibited either together or separately, indicate distress and need of assistance:
            (a) A gun or other explosive signal fired at intervals of about a minute;
            (b) A continuous sounding with any fog-signaling apparatus;
            (c) Rockets or shells, throwing red stars fired one at a time at short intervals;
            (d) A signal made by any method consisting of the group . . . - - - . . . (SOS) in the Morse Code;
            (e) A signal sent by radiotelephony consisting of the spoken word “Mayday”;
            (f) The International Code Signal of distress indicated by N.C.;
            (g) A signal consisting of a square flag having above or below it a ball or anything resembling a ball;
            (h) Flames on the vessel (as from a burning tar barrel, oil barrel, etc.);
            (i) A rocket parachute flare or a hand flare showing a red light;
            (j) A smoke signal giving off orange-colored smoke;
            (k) Slowly and repeatedly raising and lowering arms outstretched to each side;
            (l) A distress alert by means of digital selective calling (DSC) transmitted on:
            (i) VHF channel 70, or
            (ii) MF/HF on the frequencies 2187.5 kHz, 8414.5 kHz, 4207.5 kHz, 6312 kHz, 12577 kHz or 16804.5 kHz;
            (m) A ship-to-shore distress alert transmitted by the ship's Inmarsat or other mobile satellite service provider ship earth station;
            (n) Signals transmitted by emergency position-indicating radio beacons;
            (o) Signals transmitted by radiocommunication systems, including survival craft radar transponders meeting the requirements of 47 CFR 80.1095; and
            (p) A high intensity white light flashing at regular intervals from 50 to 70 times per minute.
          
          
            § 87.02
            Exclusive use.
            The use or exhibition of any of the foregoing signals except for the purpose of indicating distress and need of assistance and the use of other signals which may be confused with any of the above signals is prohibited.
          
          
            § 87.03
            Supplemental signals.
            Attention is drawn to the relevant sections of the International Code of Signals, the International Aeronautical and Maritime Search and Rescue Manual, Volume III, the International Telecommunication Union Radio Regulations and the following signals:
            (a) A piece of orange-colored canvas with either a black square and circle or other appropriate symbol (for identification from the air);
            (b) A dye marker.
          
        
        
          Pt. 88
          PART 88—ANNEX V: PILOT RULES
          
            Sec.
            88.01
            Purpose and applicability.
            88.03
            Definitions.
            88.05
            Law enforcement vessels.
            88.07
            Public safety activities.
          
          
            Authority:
            Sec. 303, Pub. L. 108-293, 118 Stat. 1042 (33 U.S.C. 2071); Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            79 FR 37925, July 2, 2014, unless otherwise noted.
          
          
            § 88.01
            Purpose and applicability.

            This part applies to all vessels operating on United States inland waters and to United States vessels operating on the Canadian waters of the Great Lakes to the extent there is no conflict with Canadian law.
          
          
            § 88.03
            Definitions.
            The terms used in this part have the same meaning as the terms defined in part 83 of this subchapter.
          
          
            § 88.05
            Law enforcement vessels.
            (a) Law enforcement vessels may display a flashing blue light when engaged in direct law enforcement or public safety activities. This light must be located so that it does not interfere with the visibility of the vessel's navigation lights.
            (b) The blue light described in this section may be displayed by law enforcement vessels of the United States and the States and their political subdivisions.
          
          
            § 88.07
            Public safety activities.
            (a) Vessels engaged in government sanctioned public safety activities, and commercial vessels performing similar functions, may display an alternately flashing red and yellow light signal. This identification light signal must be located so that it does not interfere with the visibility of the vessel's navigation lights. The identification light signal may be used only as an identification signal and conveys no special privilege. Vessels using the identification light signal during public safety activities must abide by the Inland Navigation Rules, and must not presume that the light or the exigency gives them precedence or right of way.
            (b) Public safety activities include but are not limited to patrolling marine parades, regattas, or special water celebrations; traffic control; salvage; firefighting; medical assistance; assisting disabled vessels; and search and rescue.
            [79 FR 37925, July 2, 2014, as amended by USCG-2012-0102, 79 FR 68622, Nov. 18, 2014]
          
        
        
          Pt. 89
          PART 89—INLAND NAVIGATION RULES: IMPLEMENTING RULES
          
            
              Subpart A—Certificate of Alternative Compliance
              Sec.
              89.1
              Definitions.
              89.3
              General.
              89.5
              Application for a Certificate of Alternative Compliance.
              89.9
              Certificate of Alternative Compliance: Contents.
              89.17
              Certificate of Alternative Compliance: Termination.
              89.18
              Record of certification of vessels of special construction or purpose.
            
            
              Subpart B—Waters Upon Which Certain Inland Navigation Rules Apply
              89.21
              Purpose.
              89.23
              Definitions.
              89.25
              Waters upon which Inland Rules 9(a)(ii), 14(d), and 15(b) apply.
              89.27
              Waters upon which Inland Rule 24(j) applies.
            
          
          
            Authority:
            33 U.S.C. 2071; 49 CFR 1.46(n)(14).
          
          
            Source:
            CGD 80-157, 47 FR 13801, Apr. 1, 1982, unless otherwise noted.
          
          
            Subpart A—Certificate of Alternative Compliance
            
              § 89.1
              Definitions.
              As used in this subpart:
              
                Inland Rules refers to the Inland Navigation Rules contained in the Inland Navigational Rules Act of 1980 (Pub. L. 96-591) and the technical annexes established under that act.
              
                A vessel of special construction or purpose means a vessel designed or modified to perform a special function and whose arrangement is thereby made relatively inflexible.
              
                Interference with the special function of the vessel occurs when installation or use of lights, shapes, or sound-signaling appliances under the Inland Rules prevents or significantly hinders the operation in which the vessel is usually engaged.
              [CGD 80-157, 47 FR 13801, Apr. 1, 1982, as amended by CGD 83-028, 49 FR 33876, Aug. 27, 1984]
            
            
              § 89.3
              General.

              Vessels of special construction or purpose which cannot fully comply with the light, shape, and sound signal provisions of the Inland Rules without interfering with their special function may instead meet alternative requirements. The Chief of the Prevention Division in each Coast Guard District Office makes this determination and requires that alternative compliance be as close as possible with the Inland Rules. These regulations set out the procedure by which a vessel may be certified for alternative compliance. The information collection and recordkeeping requirements in §§ 89.5 and 89.18 have been approved by the Office of Management and Budget under OMB control No. 1625-0019.
              [CGD 80-157, 47 FR 13801, Apr. 1, 1982, as amended by USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 89.5
              Application for a Certificate of Alternative Compliance.
              (a) The owner, builder, operator, or agent of a vessel of special construction or purpose who believes the vessel cannot fully comply with the Inland Rules light, shape, or sound signal provisions without interference with its special function may apply for a determination that alternative compliance is justified. The application must be in writing, submitted to the Chief of the Prevention Division of the Coast Guard District in which the vessel is being built or operated, and include the following information:
              (1) The name, address, and telephone number of the applicant.
              (2) The identification of the vessel by its:
              (i) Official number;
              (ii) Shipyard hull number;
              (iii) Hull identification number; or
              (iv) State number, if the vessel does not have an official number or hull identification number.
              (3) Vessel name and home port, if known.
              (4) A description of the vessel's area of operation.
              (5) A description of the provision for which the Certificate of Alternative Compliance is sought, including:
              (i) The Inland Rules Rule or Annex section number for which the Certificate of Alternative Compliance is sought;
              (ii) A description of the special function of the vessel that would be interfered with by full compliance with the provision of that Rule or Annex section; and
              (iii) A statement of how full compliance would interfere with the special function of the vessel.
              (6) A description of the alternative installation that is in closest possible compliance with the applicable Inland Navigation Rules Rule or Annex section.
              (7) A copy of the vessel's plans or an accurate scale drawing that clearly shows:
              (i) The required installation of the equipment under the Inland Rules,
              (ii) The proposed installation of the equipment for which certification is being sought, and
              (iii) Any obstructions that may interfere with the equipment when installed in:
              (A) The required location; and
              (B) The proposed location.
              (b) The Coast Guard may request from the applicant additional information concerning the application.
              [CGD 80-157, 47 FR 13801, Apr. 1, 1982; 47 FR 18332, Apr. 29, 1982; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 89.9
              Certificate of Alternative Compliance: Contents.
              The Chief of the Prevention Division issues the Certificate of Alternative Compliance to the vessel based on a determination that it cannot comply fully with Inland Rules light, shape, and sound signal provisions without interference with its special function. This Certificate includes:
              (a) Identification of the vessel as supplied in the application under § 89.5(a)(2);
              (b) The provision of the Inland Rules for which the Certificate authorizes alternative compliance;
              (c) A certification that the vessel is unable to comply fully with the Inland Rules light, shape, and sound signal requirements without interference with its special function;
              (d) A statement of why full compliance would interfere with the special function of the vessel;
              (e) The required alternative installation;
              
              (f) A statement that the required alternative installation is in the closest possible compliance with the Inland Rules without interfering with the special function of the vessel;
              (g) The date of issuance;
              (h) A statement that the Certificate of Alternative Compliance terminates when the vessel ceases to be usually engaged in the operation for which the certificate is issued.
              [CGD 80-157, 47 FR 13801, Apr. 1, 1982, as amended by USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 89.17
              Certificate of Alternative Compliance: Termination.
              The Certificate of Alternative Compliance terminates if the information supplied under § 89.5(a) or the Certificate issued under § 89.9 is no longer applicable to the vessel.
            
            
              § 89.18
              Record of certification of vessels of special construction or purpose.
              (a) Copies of Certificates of Alternative Compliance and documentation concerning Coast Guard vessels are available for inspection at the offices of the Marine Transportation Systems Directorate, U.S. Coast Guard Headquarters (CG-5PW), Stop 7509, 2703 Martin Luther King Avenue SE., Washington, DC 20593-7509.
              (b) The owner or operator of a vessel issued a Certificate shall ensure that the vessel does not operate unless the Certificate of Alternative Compliance or a certified copy of that Certificate is on board the vessel and available for inspection by Coast Guard personnel.
              [CGD 80-187, 47 FR 13801, Apr. 1, 1982, as amended by CGD 88-052, 53 FR 25120, July 1, 1988; CGD 96-026, 61 FR 33663, June 28, 1996; CGD 97-023, 62 FR 33363, June 19, 1997; USCG-2002-12471, 67 FR 41332, June 18, 2002; USCG-2010-0351, 75 FR 36281, June 25, 2010; USCG-2014-0410, 79 FR 38431, July 7, 2014]
            
          
          
            Subpart B—Waters Upon Which Certain Inland Navigation Rules Apply
            
              § 89.21
              Purpose.
              Inland Navigation Rules 9(a)(ii), 14(d), and 15(b) apply to the Great Lakes, and along with 24(i), apply on the “Western Rivers” as defined in Rule 3(1), and to additional specifically designated waters. The purpose of this Subpart is to specify those additional waters upon which Inland Navigation Rules 9(a)(ii), 14(d), 15(b), and 24(i) apply.
              [CGD 85-081, 51 FR 4592, Feb. 6, 1986]
            
            
              § 89.23
              Definitions.
              As used in this subpart:
              
                Inland Rules refers to the Inland Navigation Rules contained in the Inland Navigational Rules Act of 1980 (Pub. L. 96-591, 33 U.S.C. 2001 et. seq.) and the technical annexes established under that Act.
              [CGD 83-028, 49 FR 33876, Aug. 27, 1984]
            
            
              § 89.25
              Waters upon which Inland Rules 9(a)(ii), 14(d), and 15(b) apply.
              Inland Rules 9(a)(ii), 14(d), and 15(b) apply on the Great Lakes, the Western Rivers, and the following specified waters:
              (a) Tennessee-Tombigbee Waterway.
              (b) Tombigbee River.
              (c) Black Warrior River.
              (d) Alabama River.
              (e) Coosa River.
              (f) Mobile River above the Cochrane Bridge at St. Louis Point.
              (g) Flint River.
              (h) Chattahoochee River.
              (i) The Apalachicola River above its confluence with the Jackson River.
              [CGD 91-050, 58 FR 27625, May 10, 1993, as amended by USCG-2014-0410, 79 FR 38432, July 7, 2014]
            
            
              § 89.27
              Waters upon which Inland Rule 24(j) applies.
              (a) Inland Rule 24(j) applies on the Western Rivers and the specified waters listed in § 89.25 (a) through (i).
              (b) Inland Rule 24(j) applies on the Gulf Intracoastal Waterway from St. Marks, Florida, to the Rio Grande, Texas, including the Morgan City-Port Allen Alternate Route and the Galveston-Freeport Cutoff, except that a power-driven vessel pushing ahead or towing alongside shall exhibit the lights required by Inland Rule 24(c), while transiting within the following areas:

              (1) St. Andrews Bay from the Hathaway Fixed Bridge at Mile 284.6 East of Harvey Locks (EHL) to the DuPont Fixed Bridge at Mile 295.4 EHL.
              (2) Pensacola Bay, Santa Rosa Sound and Big Lagoon from the Light “10” off of Trout Point at Mile 176.9 EHL to the Pensacola Fixed Bridge at Mile 189.1 EHL.
              (3) Mobile Bay and Bon Secour Bay from the Dauphin Island Causeway Fixed Bridge at Mile 127.7 EHL to Little Point Clear at Mile 140 EHL.
              (4) Mississippi Sound from Grand Island Waterway Light “1” at Mile 53.8 EHL to Light “40” off the West Point of Dauphin Island at Mile 118.7 EHL.
              (5) The Mississippi River at New Orleans, Mississippi River-Gulf Outlet Canal and the Inner Harbor Navigation Canal from the junction of the Harvey Canal and the Algiers Alternate Route at Mile 6.5 West of Harvey Locks (WHL) to the Michoud Canal at Mile 18 EHL.
              (6) The Calcasieu River from the Calcasieu Lock at Mile 238.6 WHL to the Ellender Lift Bridge at Mile 243.6 WHL.
              (7) The Sabine Neches Canal from mile 262.5 WHL to mile 291.5 WHL.
              (8) Bolivar Roads from the Bolivar Assembling Basin at Mile 346 WHL to the Galveston Causeway Bridge at Mile 357.3 WHL.
              (9) Freeport Harbor from Surfside Beach Fixed Bridge at Mile 393.8 WHL to the Bryan Beach Pontoon Bridge at Mile 397.6 WHL.
              (10) Matagorda Ship Channel area of Matagorda Bay from Range “K” Front Light at Mile 468.7 WHL to the Port O'Connor Jetty at Mile 472.2 WHL.
              (11) Corpus Christi Bay from Redfish Bay Day Beacon “55” at Mile 537.4 WHL when in the Gulf Intracoastal Waterway main route or from the north end of Lydia Ann Island Mile 531.1A when in the Gulf Intracoastal Waterway Alternate Route to Corpus Christi Bay LT 76 at Mile 543.7 WHL.
              (12) Port Isabel and Brownsville Ship Channel south of the Padre Island Causeway Fixed Bridge at Mile 665.1 WHL.
              [CGD 91-050, 58 FR 27625, May 10, 1993, as amended by USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
          
        
        
          Pt. 90
          PART 90—INLAND RULES: INTERPRETATIVE RULES
          
            Sec.
            90.1
            Purpose.
            90.3
            Pushing vessel and vessel being pushed: Composite unit.
            90.5
            Lights for moored vessels.
            90.7
            Sidelights for unmanned barges.
          
          
            Authority:
            33 U.S.C. 2071; 49 CFR 1.46(n)(14).
          
          
            Source:
            CGD 83-011, 48 FR 51622, Nov. 10, 1983, unless otherwise noted.
          
          
            § 90.1
            Purpose.
            This part contains the interpretative rules for the Inland Rules. These interpretative rules are intended as a guide to assist the public and promote compliance with the Inland Rules.
          
          
            § 90.3
            Pushing vessel and vessel being pushed: Composite unit.
            Rule 24(b) of the Inland Rules states that when a pushing vessel and a vessel being pushed ahead are rigidly connected in a composite unit, they are regarded as a power-driven vessel and must exhibit the lights prescribed in Rule 23. A “composite unit” is interpreted to be the combination of a pushing vessel and a vessel being push ahead that are rigidly connected by mechanical means so they react to sea and swell as one vessel. Mechanical means does not include lines, wires, hawsers, or chains.
          
          
            § 90.5
            Lights for moored vessels.
            A vessel at anchor includes a vessel made fast to one or more mooring buoys or other similar device attached to the ocean floor. Such vessels may be lighted as a vessel at anchor in accordance with Rule 30, or may be lighted on the corners in accordance with 33 CFR 88.30(h) through (l).
            [CGD 94-011, 63 FR 5732, Feb. 4, 1998, as amended by USCG-2015-0433, 80 FR 44281, July 27, 2015]
          
          
            § 90.7
            Sidelights for unmanned barges.
            An unmanned barge being towed may use the exception of COLREGS Rule 24(h). However, this exception only applies to the vertical sector requirements for sidelights.
            [CGD 94-011, 63 FR 5732, Feb. 4, 1998]
          
        
      
      
        
        SUBCHAPTER F—VESSEL OPERATING REGULATIONS
        
          Pt. 95
          PART 95—OPERATING A VESSEL WHILE UNDER THE INFLUENCE OF ALCOHOL OR A DANGEROUS DRUG
          
            Sec.
            95.001
            Purpose.
            95.005
            Applicability.
            95.010
            Definition of terms as used in this part.
            95.015
            Operating a vessel.
            95.020
            Standard for under the influence of alcohol or a dangerous drug.
            95.025
            Adoption of State blood alcohol concentration levels.
            95.030
            Evidence of under the influence of alcohol or a dangerous drug.
            95.035
            Reasonable cause for directing a chemical test.
            95.040
            Refusal to submit to testing.
            95.045
            General operating rules for vessels inspected, or subject to inspection, under Chapter 33 of Title 46 United States Code.
            95.050
            Responsibility for compliance.
          
          
            Authority:
            33 U.S.C. 2071; 46 U.S.C. 2302; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 84-099, 52 FR 47532, Dec. 14, 1987, unless otherwise noted.
          
          
            § 95.001
            Purpose.
            (a) The purpose of this part is to establish under the influence of alcohol or a dangerous drug standards under 46 U.S.C. 2302 and to prescribe restrictions and responsibilities for personnel on vessels inspected, or subject to inspection, under Chapter 33 of Title 46 United States Code. This part does not pre-empt enforcement by a State of its applicable laws and regulations concerning operating a recreational vessel while under the influence of alcohol or a dangerous drug.
            (b) Nothing in this part shall be construed as limiting the authority of a vessel's marine employer to limit or prohibit the use or possession of alcohol on board a vessel.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987, as amended by USCG-1998-4593, 66 FR 1862, Jan. 10, 2001]
          
          
            § 95.005
            Applicability.
            (a) This part is applicable to a vessel (except those excluded by 46 U.S.C. 2109) operated on waters subject to the jurisdiction of the United States, and to a vessel owned in the United States on the high seas. This includes a foreign vessel operated on waters subject to the jurisdiction of the United States.
            (b) This part is also applicable at all times to vessels inspected, or subject to inspection, under Chapter 33 of Title 46 United States Code.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987; CGD 84-009, 53 FR 13117, Apr. 21, 1988]
          
          
            § 95.010
            Definition of terms as used in this part.
            
              Alcohol means any form or derivative of ethyl alcohol (ethanol).
            
              Alcohol concentration means either grams of alcohol per 100 milliliters of blood, or grams of alcohol per 210 liters of breath.
            
              Blood alcohol concentration level means a certain percentage of alcohol in the blood.
            
              Chemical test means a test which analyzes an individual's breath, blood, urine, saliva and/or other bodily fluids or tissues for evidence of drug or alcohol use.
            
              Controlled substance has the same meaning assigned by 21 U.S.C. 802 and includes all substances listed on Schedules I through V as they may be revised from time to time (21 CFR Part 1308).
            
              Drug means any substance (other than alcohol) that has known mind or function-altering effects on a person, specifically including any psychoactive substance, and including, but not limited to, controlled substances.
            
              Intoxicant means any form of alcohol, drug or combination thereof.
            
              Law enforcement officer means a Coast Guard commissioned, warrant, or petty officer; or any other law enforcement officer authorized to obtain a chemical test under Federal, State, or local law.
            
              Marine employer means the owner, managing operator, charterer, agent, master, or person in charge of a vessel other than a recreational vessel.
            
              Recreational vessel means a vessel meeting the definition in 46 U.S.C. 2101(25) that is then being used only for pleasure.
            
            
              State means a State or Territory of the United States of America including but not limited to a State of the United States, American Samoa, the Commonwealth of the Northern Marianas Islands, District of Columbia, Guam, Puerto Rico, and the United States Virgin Islands.
            
              Under the influence means impaired or intoxicated by a drug or alcohol as a matter of law.
            
              Underway means that a vessel is not at anchor, or made fast to the shore, or aground.
            
              Vessel includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water.
            
              Vessel owned in the United States means any vessel documented or numbered under the laws of the United States; and, any vessel owned by a citizen of the United States that is not documented or numbered by any nation.
            
              Waters subject to the jurisdiction of the United States means those waters described in § 2.38 of this chapter.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987; CGD 84-099, 53 FR 13117, Apr. 21, 1988, as amended by USCG-1998-4593, 66 FR 1862, Jan. 10, 2001; USCG-2001-9044, 68 FR 42601, July 18, 2003]
          
          
            § 95.015
            Operating a vessel.
            For purposes of this part, an individual is considered to be operating a vessel when:
            (a) The individual has an essential role in the operation of a recreational vessel underway, including but not limited to navigation of the vessel or control of the vessel's propulsion system.
            (b) The individual is a crewmember (including an officer), pilot, or watchstander not a regular member of the crew, of a vessel other than a recreational vessel.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987, as amended at USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
          
          
            § 95.020
            Standard for under the influence of alcohol or a dangerous drug.
            An individual is under the influence of alcohol or a dangerous drug when:
            (a) The individual is operating a recreational vessel and has a Blood Alcohol Concentration (BAC) level of .08 percent or more, by weight, in their blood;
            (b) The individual is operating a vessel other than a recreational vessel and has an alcohol concentration of .04 percent by weight or more in their blood; or,
            (c) The individual is operating any vessel and the effect of the intoxicant(s) consumed by the individual on the person's manner, disposition, speech, muscular movement, general appearance or behavior is apparent by observation.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987; CGD 84-099, 53 FR 13117, Apr. 21, 1988, as amended by USCG-1998-4593, 66 FR 1862, Jan. 10, 2001]
          
          
            § 95.025
            Adoption of State blood alcohol concentration levels.
            (a) This section applies to operators of recreational vessels on waters within the geographical boundaries of any State that has established by statute a blood alcohol concentration level for purposes of determining whether a person is operating a vessel under the influence of alcohol.
            (b) If the applicable State statute establishes a blood alcohol concentration level at which a person is considered or presumed to be under the influence of alcohol, then that level applies within the geographical boundaries of that State instead of the level provided in § 95.020(a) of this part.
            (c) For the purposes of this part, a standard established by State statute and adopted under this section is applicable to the operation of any recreational vessel on waters within the geographical boundaries of the State.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987, as amended by USCG-1998-4593, 66 FR 1862, Jan. 10, 2001]
          
          
            § 95.030
            Evidence of under the influence of alcohol or a dangerous drug.
            Acceptable evidence of when a vessel operator is under the influence of alcohol or a dangerous drug includes, but is not limited to:

            (a) Personal observation of an individual's manner, disposition, speech, muscular movement, general appearance, or behavior; or,
            
            (b) A chemical test.
            [CGD 84-099, 53 FR 13117, Apr. 21, 1988; CGD 84-009, 53 FR 13117, Apr. 21, 1988, as amended by USCG-1998-4593, 66 FR 1862, Jan. 10, 2001]
          
          
            § 95.035
            Reasonable cause for directing a chemical test.
            (a) Only a law enforcement officer or a marine employer may direct an individual operating a vessel to undergo a chemical test when reasonable cause exists. Reasonable cause exists when:
            (1) The individual was directly involved in the occurrence of a marine casualty as defined in Chapter 61 of Title 46, United States Code, or
            (2) The individual is suspected of being in violation of the standards in §§ 95.020 or 95.025.
            (b) When an individual is directed to undergo a chemical test, the individual to be tested must be informed of that fact and directed to undergo a test as soon as is practicable.
            (c) When practicable, a marine employer should base a determination of the existence of reasonable cause, under paragraph (a)(2) of this section, on observation by two persons.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987; CGD 84-099, 53 FR 13117, Apr. 1, 1988]
          
          
            § 95.040
            Refusal to submit to testing.
            (a) If an individual refuses to submit to or cooperate in the administration of a timely chemical test when directed by a law enforcement officer based on reasonable cause, evidence of the refusal is admissible in evidence in any administrative proceeding and the individual will be presumed to be under the influence of alcohol or a dangerous drug.
            (b) If an individual refuses to submit to or cooperate in the administration of a timely chemical test when directed by the marine employer based on reasonable cause, evidence of the refusal is admissible in evidence in any administrative proceeding.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987, as amended by USCG-1998-4593, 66 FR 1862, Jan. 10, 2001]
          
          
            § 95.045
            General operating rules for vessels inspected, or subject to inspection, under Chapter 33 of Title 46 United States Code.
            While on board a vessel inspected, or subject to inspection, under Chapter 33 of Title 46 United States Code, a crewmember (including an officer), pilot, or watchstander not a regular member of the crew:
            (a) Shall not perform or attempt to perform any scheduled duties within four hours of consuming any alcohol;
            (b) Shall not be intoxicated at any time;
            (c) Shall not consume any intoxicant while on watch or duty; and
            (d) May consume a legal non-prescription or prescription drug provided the drug does not cause the individual to be intoxicated.
            [CGD 84-099, 52 FR 47532, Dec. 14, 1987, as amended at USCG-2006-24371, 74 FR 11211, Mar. 16, 2009]
          
          
            § 95.050
            Responsibility for compliance.
            (a) The marine employer shall exercise due diligence to assure compliance with the applicable provisions of this part.
            (b) If the marine employer has reason to believe that an individual is intoxicated, the marine employer shall not allow that individual to stand watch or perform other duties.
          
        
        
          Pt. 96
          PART 96—RULES FOR THE SAFE OPERATION OF VESSELS AND SAFETY MANAGEMENT SYSTEMS
          
            
              Subpart A—General
              Sec.
              96.100
              Purpose.
              96.110
              Who does this subpart apply to?
              96.120
              Definitions.
              96.130
              Incorporation by reference.
            
            
              Subpart B—Company and Vessel Safety Management Systems
              96.200
              Purpose.
              96.210
              Who does this subpart apply to?
              96.220
              What makes up a safety management system?
              96.230
              What objectives must a safety management system meet?
              96.240
              What functional requirements must a safety management system meet?
              96.250
              What documents and reports must a safety management system have?
            
            
              
              Subpart C—How Will Safety Management Systems Be Certificated and Enforced?
              96.300
              Purpose.
              96.310
              Who does this subpart apply to?
              96.320
              What is involved to complete a safety management audit and when is it required to be completed?
              96.330
              Document of Compliance certificate: what is it and when is it needed?
              96.340
              Safety Management Certificate: what is it and when is it needed?
              96.350
              Interim Document of Compliance certificate: what is it and when can it be used?
              96.360
              Interim Safety Management Certificate: what is it and when can it be used?
              96.370
              What are the requirements for vessels of countries not party to Chapter IX of SOLAS?
              96.380
              How will the Coast Guard handle compliance and enforcement of these regulations?
              96.390
              When will the Coast Guard deny entry into a U.S. port?
            
            
              Subpart D—Authorization of Recognized Organizations To Act on Behalf of the U.S.
              96.400
              Purpose.
              96.410
              Who does this regulation apply to?
              96.420
              What authority may an organization ask for under this regulation?
              96.430
              How does an organization submit a request to be authorized?
              96.440
              How will the Coast Guard decide whether to approve an organization's request to be authorized?
              96.450
              What happens if the Coast Guard disapproves an organization's request to be authorized?
              96.460
              How will I know what the Coast Guard requires of my organization if my organization receives authorization?
              96.470
              How does the Coast Guard terminate an organization's authorization?
              96.480
              What is the status of a certificate if the issuing organization has its authority terminated?
              96.490
              What further obligations exist for my organization if the Coast Guard terminates its authorization?
              96.495
              How can I appeal a decision made by an authorized organization?
            
          
          
            Authority:
            46 U.S.C. 3201 et. seq.; 46 U.S.C. 3103; 46 U.S.C. 3316; 33 U.S.C. 1231.
          
          
            Source:
            CGD 95-073, 62 FR 67506, Dec. 24, 1997, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 96 appear by USCG-2010-0351, 75 FR 36281, June 25, 2010, and by USCG-2014-0410, 79 FR 38432, July 7, 2014.
          
          
            Subpart A—General
            
              § 96.100
              Purpose.

              This subpart implements Chapter IX of the International Convention for the Safety of Life at Sea (SOLAS), 1974, International Management Code for the Safe Operation of Ships and for Pollution Prevention (International Safety Management (ISM) Code), as required by 46 U.S.C. Chapter 32.
              
              
                Note:
                Chapter IX of SOLAS is available from the International Maritime Organization, Publication Section, 4 Albert Embankment, London, SE1 75R, United Kingdom, Telex 23588. Please include document reference number “IMO-190E” in your request.
              
            
            
              § 96.110
              Who does this subpart apply to?
              This subpart applies to you if—
              (a) You are a responsible person who owns a U.S. vessel(s) and must comply with Chapter IX of SOLAS;
              (b) You are a responsible person who owns a U.S. vessel(s) that is not required to comply with Chapter IX of SOLAS, but requests application of this subpart;
              (c) You are a responsible person who owns a foreign vessel(s) engaged on a foreign voyage, bound for ports or places under the jurisdiction of the U.S., which must comply with Chapter IX of SOLAS; or
              (d) You are a recognized organization applying for authorization to act on behalf of the U.S. to conduct safety management audits and issue international convention certificates.
            
            
              § 96.120
              Definitions.
              (a) Unless otherwise stated in this section, the definitions in Chapter IX, Regulation 1 of the International Convention for the Safety of Life at Sea (SOLAS) apply to this part.
              (b) As used in this part—
              
                Administration means the Government of the State whose flag the ship is entitled to fly.
              
                Authorized Organization Acting on behalf of the U.S. means an organization that is recognized by the Commandant of the U.S. Coast Guard under the minimum standards of subparts A and B of 46 CFR part 8, and has been authorized under this section to conduct certain actions and certifications on behalf of the United States.
              
                Captain of the Port (COTP) means the U.S. Coast Guard officer as described in 33 CFR 6.01-3, commanding a Captain of the Port zone described in 33 CFR part 3, or that person's authorized representative.
              
                Commandant means the Commandant, U.S. Coast Guard.
              
                Company means the owner of a vessel, or any other organization or person such as the manager or the bareboat charterer of a vessel, who has assumed the responsibility for operation of the vessel from the shipowner and who on assuming responsibility has agreed to take over all the duties and responsibilities imposed by this part or the ISM Code.
              
                Designated person means a person or persons designated in writing by the responsible person who monitors the safety management system of the company and vessel and has:
              (1) Direct access to communicate with the highest levels of the company and with all management levels ashore and aboard the company's vessel(s);
              (2) Responsibility to monitor the safety and environmental aspects of the operation of each vessel; and
              (3) Responsibility to ensure there are adequate support and shore-based resources for vessel(s) operations.
              
                Document of Compliance means a certificate issued to a company or responsible person that complies with the requirements of this part or the ISM Code.
              
                International Safety Management (ISM) Code means the International Management Code for the Safe Operation of Ships and Pollution Prevention, Chapter IX of the Annex to the International Convention for the Safety of Life at Sea (SOLAS), 1974.
              
                Non-conformity means an observed situation where objective evidence indicates the non-fulfillment of a specified requirement.
              
                Major non-conformity means an identifiable deviation which poses a serious threat to personnel or vessel safety or a serious risk to the environment and requires immediate corrective action; in addition, the lack of effective and systematic implementation of a requirement of the ISM Code is also considered a major non-conformity.
              
                Objective Evidence means quantitative or qualitative information, records or statements of fact pertaining to safety or to the existence and implementation of a safety management system element, which is based on observation, measurement or test and which can be verified.
              
                Officer In Charge, Marine Inspection (OCMI) means the U.S. Coast Guard officer as described in 46 CFR 1.01-15(b), in charge of an inspection zone described in 33 CFR part 3, or that person's authorized representative.
              
                Recognized organization means an organization which has applied and been recognized by the Commandant of the Coast Guard to meet the minimum standards of 46 CFR part 8, subparts A and B.
              
                Responsible person means—
              (1) The owner of a vessel to whom this part applies, or
              (2) Any other person that—
              (i) has assumed the responsibility from the owner for operation of the vessel to which this part applies; and
              (ii) agreed to assume, with respect to the vessel, responsibility for complying with all the requirements of this part.
              (3) A responsible person may be a company, firm, corporation, association, partnership or individual.
              
                Safety management audit means a systematic and independent examination to determine whether the safety management system activities and related results comply with planned arrangements and whether these arrangements are implemented effectively and are suitable to achieve objectives.
              
                Safety Management Certificate means a document issued to a vessel which signifies that the responsible person or its company, and the vessel's shipboard management operate in accordance with the approved safety management system.
              
                Safety Management System means a structured and documented system enabling Company and vessel personnel to effectively implement the responsible person's safety and environmental protection policies.
              
                SOLAS means the International Convention for the Safety of Life at Sea, 1974, as amended.
              
              
                Vessel engaged on a foreign voyage means a vessel to which this part applies that is—
              (1) Arriving at a place under the jurisdiction of the United States from a place in a foreign country;
              (2) Making a voyage between places outside the United States; or
              (3) Departing from a place under the jurisdiction of the United States for a place in a foreign country.
            
            
              § 96.130
              Incorporation by reference.

              (a) The Director of the Federal Register approves certain material that is incorporated by reference into this subpart under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in paragraph (b) of this section, the Coast Guard must publish notice of the change in the Federal Register and the material must be available to the public. You may inspect all material at the Coast Guard Headquarters. Contact Commandant (CG-ENG), Attn: Office of Design and Engineering Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509. The material is also available at the National Archives and Records Administration (NARA) and from the source listed in paragraph (b) of this section. For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (b) The material approved for incorporation by reference in this subpart and the sections affected are as follows:
              
              
                
                  American National Standards Institute (ANSI)—11 West 42nd St., New York, NY 10036.
                
                ANSI/ASQC Q9001-1994, Quality Systems—Model for Quality Assurance in Design, Development, Production, Installation, and Servicing, 1994—96.430
                
                
                  International Maritime Organization IMO—4 Albert Embankment, London, SE1 7SR, United Kingdom.
                
                Resolution A.741(18), International Management Code for the Safe Operation of Ships and for Pollution Prevention, November 4, 1993—96.220, 96.370
                Resolution A.788 (19), Guidelines on Implementation of the International Safety Management (ISM) Code by Administrations, November 23, 1995—96.320, 96.440
                Resolution A.739(18), Guidelines for the Authorization of Organizations Acting on Behalf of the Administration, November 4, 1993—96.440
              
              [CGD 95-073, 62 FR 67506, Dec. 24, 1997, as amended at 69 FR 18803, Apr. 9, 2004]
            
          
          
            Subpart B—Company and Vessel Safety Management Systems
            
              § 96.200
              Purpose.
              This subpart establishes the minimum standards that the safety management system of a company and its U.S. flag vessel(s) must meet for certification to comply with the requirements of 46 U.S.C. 3201-3205 and Chapter IX of SOLAS, 1974. It also permits companies with U.S. flag vessels that are not required to comply with this part to voluntarily develop safety management systems which can be certificated to standards consistent with Chapter IX of SOLAS.
            
            
              § 96.210
              Who does this subpart apply to?
              (a) This subpart applies—
              (1) To a responsible person who owns or operates a U.S. vessel(s) engaged on a foreign voyage which meet the conditions of paragraph (a)(2) of this section;
              (2) To all U.S. vessels engaged on a foreign voyage that are—
              (i) A vessel transporting more than 12 passengers; or
              (ii) A tanker, a bulk freight vessel, a freight vessel or a self-propelled mobile offshore drilling unit (MODU) of 500 gross tons or more; and
              (3) To all foreign vessels engaged on a foreign voyage, bound for ports or places under the jurisdiction of the U.S., and subject to Chapter IX of SOLAS.
              (b) This subpart does not apply to—
              (1) A barge;
              (2) A recreational vessel not engaged in commercial service;
              (3) A fishing vessel;
              (4) A vessel operating only on the Great Lakes or its tributary and connecting waters; or

              (5) A public vessel, which includes a U.S. vessel of the National Defense Reserve Fleet owned by the U.S. Maritime Administration and operated in non-commercial service.
              
              (c) Any responsible person and their company who owns and operates a U.S. flag vessel(s) which does not meet the conditions of paragraph (a), may voluntarily meet the standards of this part and Chapter IX of SOLAS and have their safety management systems certificated.
              (d) The compliance date for the requirements of this part are—
              (1) On or after July 1, 1998, for—
              (i) Vessels transporting more than 12 passengers engaged on a foreign voyage; or
              (ii) Tankers, bulk freight vessels, or high speed freight vessels of at least 500 gross tons or more, engaged on a foreign voyage.
              (2) On or after July 1, 2002, for other freight vessels and self-propelled mobile offshore drilling units (MODUs) of at least 500 gross tons or more, engaged on a foreign voyage.
            
            
              § 96.220
              What makes up a safety management system?
              (a) The safety management system must document the responsible person's—
              (1) Safety and pollution prevention policy;
              (2) Functional safety and operational requirements;
              (3) Recordkeeping responsibilities; and
              (4) Reporting responsibilities.
              (b) A safety management system must also be consistent with the functional standards and performance elements of IMO Resolution A.741(18).
            
            
              § 96.230
              What objectives must a safety management system meet?
              The safety management system must:
              (a) Provide for safe practices in vessel operation and a safe work environment onboard the type of vessel the system is developed for;
              (b) Establish and implement safeguards against all identified risks;
              (c) Establish and implement actions to continuously improve safety management skills of personnel ashore and aboard vessels, including preparation for emergencies related to both safety and environmental protection; and
              (d) Ensure compliance with mandatory rules and regulations, taking into account relevant national and international regulations, standards, codes and maritime industry guidelines, when developing procedures and policies for the safety management system.
            
            
              § 96.240
              What functional requirements must a safety management system meet?
              The functional requirements of a safety management system must include—
              (a) A written statement from the responsible person stating the company's safety and environmental protection policy;
              (b) Instructions and procedures to provide direction for the safe operation of the vessel and protection of the environment in compliance with the applicable U.S. Code of Federal Regulations, and international conventions to which the U.S. is a party (SOLAS, MARPOL, etc.);
              (c) Documents showing the levels of authority and lines of communication between shoreside and shipboard personnel;
              (d) Procedures for reporting accidents, near accidents, and non-conformities with provisions of the company's and vessel's safety management system, and the ISM Code;
              (e) Procedures to prepare for and respond to emergency situations by shoreside and shipboard personnel;
              (f) Procedures for internal audits on the operation of the company and vessel(s) safety management system; and
              (g) Procedures and processes for management review of company internal audit reports and correction of non-conformities that are reported by these or other reports.
            
            
              § 96.250
              What documents and reports must a safety management system have?

              The documents and reports required for a safety management system under § 96.330 or § 96.340 must include the written documents and reports itemized in Table 96.250. These documents and reports must be available to the company's shore-based and vessel(s)-based personnel:
              
              
                Table 96.250—Safety Management System Documents and Reports
                
                  Type of documents and reports
                  Specific requirements
                
                
                  (a) Safety and environmental policy statements
                  (1) Meet the objectives of § 96.230; and(2) Are carried out and kept current at all levels of the company;
                  
                
                
                  (b) Company responsibilities and authority statements
                  (1) The owners name and details of responsibility for operation of the company and vessel(s);(2) Name of the person responsible for operation of the company and vessel(s), if not the owner;
                  
                
                
                   
                  (3) Responsibility, authority and interrelations of all personnel who manage, perform, and verify work relating to and affecting the safety and pollution prevention operations of the company and vessel(s); and
                
                
                   
                  (4) A statement describing the company's responsibility to ensure adequate resources and shore-based support are provided to enable the designated person or persons to carry out the responsibilities of this subpart.
                
                
                  (c) Designation in writing of a person or persons to monitor the safety management system for the company and vessel(s)
                  (1) Have direct access to communicate with the highest levels of the company and with all management levels ashore and aboard the company's vessel(s);(2) Have the written responsibility to monitor the safety and environmental aspects of the operation of each vessel; and
                    (3) Have the written responsibility to ensure there are adequate support and shore-based resources for vessel(s) operations.
                  
                
                
                  (d) Written statements that define the Master's responsibilities and authorities
                  (1) Carry out the company's safety and environmental policies;(2) Motivate the vessel's crew to observe the safety management system policies;
                  
                
                
                   
                  (3) Issue orders and instructions in a clear and simple manner;
                
                
                   
                  (4) Make sure that specific requirements are carried out by the vessel's crew and shore-based resources; and
                
                
                   
                  (5) Review the safety management system and report non-conformities to shore-based management.
                
                
                  (e) Written statements that the Master has overriding responsibility and authority to make vessel decisions
                  (1) Ability to make decisions about safety and environmental pollution; and(2) Ability to request the company's help when necessary.
                  
                
                
                  (f) Personnel procedures and resources which are available ashore and aboard ship.
                  (1) Masters of vessels are properly qualified for command;(2) Masters of vessels know the company's safety management system;
                    (3) Owners or companies provide the necessary support so that the Master's duties can be safely performed;
                  
                
                
                   
                  (4) Each vessel is properly crewed with qualified, certificated and medically fit seafarers complying with national and international requirements;
                
                
                   
                  (5) New personnel and personnel transferred to new assignments involving safety and protection of the environment are properly introduced to their duties;
                
                
                   
                  (6) Personnel involved with the company's safety management system have an adequate understanding of the relevant rules, regulations, codes and guidelines;
                
                
                   
                  (7) Needed training is identified to support the safety management system and ensure that the training is provided for all personnel concerned;
                
                
                   
                  (8) Communication of relevant procedures for the vessel's personnel involved with the safety management system is in the language(s) understood by them; and
                
                
                   
                  (9) Personnel are able to communicate effectively when carrying out their duties as related to the safety management system.
                
                
                  (g) Vessel safety and pollution prevention operation plans and instructions for key shipboard operations.
                  (1) Define tasks; and(2) Assign qualified personnel to specific tasks.
                  
                
                
                  (h) Emergency preparedness procedures.
                  (1) Identify, describe and direct response to potential emergency shipboard situations;(2) Set up programs for drills and exercises to prepare for emergency actions; and
                    (3) Make sure that the company's organization can respond at anytime, to hazards, accidents and emergency situations involving their vessel(s).
                  
                
                
                  (i) Reporting procedures on required actions.
                  (1) Report non-conformities of the safety management system;(2) Report accidents;
                    (3) Report hazardous situations to the owner or company; and
                    (4) Make sure reported items are investigated and analyzed with the objective of improving safety and pollution prevention.
                  
                
                
                  (j) Vessel maintenance procedures. (These procedures verify that a company's vessel(s) is maintained in conformity with the provisions of relevant rules and regulations, with any additional requirements which may be established by the company.)
                  (1) Inspect vessel's equipment, hull, and machinery at appropriate intervals;(2) Report any non-conformity or deficiency with its possible cause, if known;
                    (3) Take appropriate corrective actions;
                    (4) Keep records of these activities;
                    (5) Identify specific equipment and technical systems that may result in a hazardous situation if a sudden operational failure occurs;
                  
                
                
                   
                  (6) Identify measures that promote the reliability of the equipment and technical systems identified in paragraph (j)(5), and regularly test standby arrangements and equipment or technical systems not in continuous use; and
                
                
                   
                  (7) Include the inspections required by this section into the vessel's operational maintenance routine.
                
                
                  
                  (k) Safety management system document and data maintenance
                  (1) Procedures which establish and maintain control of all documents and data relevant to the safety management system.
                
                
                   
                  (2) Documents are available at all relevant locations, i.e., each vessel carries on board all documents relevant to that vessels operation;
                
                
                   
                  (3) Changes to documents are reviewed and approved by authorized personnel; and
                
                
                   
                  (4) Outdated documents are promptly removed.
                
                
                  (l) Safety management system internal audits which verify the safety and pollution prevention activities
                  (1) Periodic evaluation of the safety management system's efficiency and review of the system in accordance with the established procedures of the company, when needed;(2) Types and frequency of internal audits, when they are required, how they are reported, and possible corrective actions, if necessary;
                  
                
                
                   
                  (3) Determining factors for the selection of personnel, independent of the area being audited, to complete internal company and vessel audits; and
                
                
                   
                  (4) Communication and reporting of internal audit findings for critical management review and to ensure management personnel of the area audited take timely and corrective action on non-conformities or deficiencies found.
                
                Note: The documents and reports required by this part are for the purpose of promoting safety of life and property at sea, as well as protection of the environment. The documents and reports are intended to ensure the communication and understanding of company and vessel safety management systems, which will allow a measure of the systems effectiveness and its responsible person to continuously improve the system and safety the system provides.
              
            
          
          
            Subpart C—How Will Safety Management Systems Be Certificated and Enforced?
            
              § 96.300
              Purpose.
              This subpart establishes the standards for the responsible person of a company and its vessel(s) to obtain the required and voluntary, national and international certification for the company's and vessel's safety management system.
            
            
              § 96.310
              Who does this subpart apply to?
              This subpart applies:
              (a) If you are a responsible person who owns a vessel(s) registered in the U.S. and engaged on a foreign voyage(s), or holds certificates or endorsement of such voyages;
              (b) If you are a responsible person who owns a vessel(s) registered in the U.S. and volunteer to meet the standards of this part and Chapter IX of SOLAS;
              (c) To all foreign vessels engaged on a foreign voyage, bound for ports or places under the jurisdiction of the U.S., and subject to Chapter IX of SOLAS; or
              (d) If you are a recognized organization authorized by the U.S. to complete safety management audits and certification required by this part.
            
            
              § 96.320
              What is involved to complete a safety management audit and when is it required to be completed?
              (a) A safety management audit is any of the following:
              (1) An initial audit which is carried out before a Document of Compliance certificate or a Safety Management Certificate is issued;
              (2) A renewal audit which is carried out before the renewal of a Document of Compliance certificate or a Safety Management Certificate;
              (3) Periodic audits including—
              (i) An annual verification audit, as described in § 96.330(f) of this part, and
              (ii) An intermediate verification audit, as described in § 96.340(e)(2) of this part.
              (b) A satisfactory audit means that the auditor(s) agrees that the requirements of this part are met, based on review and verification of the procedures and documents that make up the safety management system.
              (c) Actions required during safety management audits for a company and their U.S. vessel(s) are—
              (1) Review and verify the procedures and documents that make up a safety management system, as defined in subpart B of this part.

              (2) Make sure the audit complies with this subpart and is consistent with IMO Resolution A.788(19), Guidelines on Implementation of the International Safety Management (ISM) Code by Administrations.
              
              (3) Make sure the audit is carried out by a team of Coast Guard auditors or auditors assigned by a recognized organization authorized to complete such actions by subpart D of this part.
              (d) Safety management audits for a company and their U.S. vessel(s) are required—
              (1) Before issuing or renewing a Document of Compliance certificate, and to keep a Document of Compliance certificate valid, as described in §§ 96.330 and 96.340 of this part.

              (2) Before issuing or renewing a Safety Management Certificate, and to maintain the validity of a Safety Management Certificate, as described in § 96.340 of this part.
              
              However, any safety management audit for the purpose of verifying a vessel's safety management system will not be scheduled or conducted for a company's U.S. vessel unless the company first has undergone a safety management audit of the company's safety management system, and has received its Document of Compliance certificate.
              (e) Requests for all safety management audits for a company and its U.S. vessel(s) must be communicated—
              (1) By a responsible person directly to a recognized organization authorized by the U.S.
              (2) By a responsible person within the time limits for an annual verification audit, described in § 96.330(f) of this part, and for an intermediate verification audit, described in § 96.340(e)(2) of this part. If he or she does not make a request for a safety management annual or verification audit for a valid Document of Compliance certificate issued to a company or a valid Safety Management Certificate issued to a vessel, this is cause for the Coast Guard to revoke the certificate as described in §§ 96.330 and 96.340 of this part.
              (f) If a non-conformity with a safety management system is found during an audit, it must be reported in writing by the auditor:
              (1) For a company's safety management system audit, to the company's owner; and
              (2) For a vessel's safety management system audit, to the company's owner and vessel's Master.
            
            
              § 96.330
              Document of Compliance certificate: what is it and when is it needed?
              (a) You must hold a valid Document of Compliance certificate if you are the responsible person who, or company which, owns a U.S. vessel engaged on foreign voyages, carrying more than 12 passengers, or is a tanker, bulk freight vessel, freight vessel, or a self-propelled mobile offshore drilling unit of 500 gross tons or more.
              (b) You may voluntarily hold a valid Document of Compliance certificate, if you are a responsible person who, or a company which, owns a U.S. vessel not included in paragraph (a) of this section.
              (c) You will be issued a Document of Compliance certificate only after you complete a satisfactory safety management audit as described in § 96.320 of this part.
              (d) All U.S. and foreign vessels that carry more than 12 passengers or a tanker, bulk freight vessel, freight vessel, or a self-propelled mobile offshore drilling unit of 500 gross tons or more, must carry a valid copy of the company's Document of Compliance certificate onboard when on a foreign voyage.
              (e) A valid Document of Compliance certificate covers the type of vessel(s) on which a company's safety management system initial safety management audit was based. The validity of the Document of Compliance certificate may be extended to cover additional types of vessels after a satisfactory safety management audit is completed on the company's safety management system which includes those additional vessel types.
              (f) A Document of Compliance certificate is valid for 60 months. The company's safety management system must be verified annually by the Coast Guard or by an authorized organization acting on behalf of the U.S. through a safety management verification audit, within three months before or after the certificate's anniversary date.

              (g) Only the Coast Guard may revoke a Document of Compliance certificate from a company which owns a U.S. vessel. The Document of Compliance certificate may be revoked if—
              
              (1) The annual safety management audit and system verification required by paragraph (f) of this section is not completed by the responsible person; or
              (2) Major non-conformities are found in the company's safety management system during a safety management audit or other related survey or inspection being completed by the Coast Guard or the recognized organization chosen by the company or responsible person.
              (3) The Coast Guard or an authorized organization acting on its behalf is denied, or restricted access to, any vessel, record or personnel of the company, at any time necessary to evaluate the safety management system.
              (h) When a company's valid Document of Compliance certificate is revoked by the Coast Guard, a satisfactory safety management audit must be completed before a new Document of Compliance certificate for the company's safety management system can be reissued.
            
            
              § 96.340
              Safety Management Certificate: what is it and when is it needed?
              (a) Your U.S. vessel engaged on a foreign voyage must hold a valid Safety Management Certificate if it carries more than 12 passengers, or if it is a tanker, bulk freight vessel, freight vessel, or a self-propelled mobile offshore drilling unit of 500 gross tons or more.
              (b) Your U.S. vessel may voluntarily hold a valid Safety Management Certificate even if your vessel is not required to by paragraph (a) of this section.
              (c) Your U.S. vessel may only be issued a Safety Management Certificate or have it renewed when your company holds a valid Document of Compliance certificate issued under § 96.330 of this part and the vessel has completed a satisfactory safety management audit of the vessel's safety management system set out in § 96.320 of this part.
              (d) A copy of your vessel's valid Safety Management Certificate must be on board all U.S. and foreign vessels which carry more than 12 passengers, and must be on board a tanker, bulk freight vessel, freight vessel, or a self-propelled mobile offshore drilling unit of 500 gross tons or more, when engaged on foreign voyages or within U.S. waters.
              (e) A Safety Management Certificate is valid for 60 months. The validity of the Safety Management Certificate is based on—
              (1) A satisfactory initial safety management audit;
              (2) A satisfactory intermediate verification audit requested by the vessel's responsible person, completed between the 24th and 36th month of the certificate's period of validity; and
              (3) A vessel's company holding a valid Document of Compliance certificate. When a company's Document of Compliance certificate expires or is revoked, the Safety Management Certificate for the company-owned vessel(s) is invalid.
              (f) Renewal of a Safety Management Certificate requires the completion of a satisfactory safety management system audit which meets all of the requirements of subpart B in this part. A renewal of a Safety Management Certificate cannot be started unless the company which owns the vessel holds a valid Document of Compliance certificate.
              (g) Only the Coast Guard may revoke a Safety Management Certificate from a U.S. vessel. The Safety Management Certificate will be revoked if—
              (1) The vessel's responsible person has not completed an intermediate safety management audit required by paragraph (e)(2) of this section; or
              (2) Major non-conformities are found in the vessel's safety management system during a safety management audit or other related survey or inspection being completed by the Coast Guard or the recognized organization chosen by the vessel's responsible person.
              [CGD 95-073, 62 FR 67506, Dec. 24, 1997, as amended by USCG-1999-5832, 64 FR 34712, June 29, 1999]
            
            
              § 96.350
              Interim Document of Compliance certificate: what is it and when can it be used?

              (a) An Interim Document of Compliance certificate may be issued to help set up a company's safety management system when—
              
              (1) A company is newly set up or in transition from an existing company into a new company; or
              (2) A new type of vessel is added to an existing safety management system and Document of Compliance certificate for a company.
              (b) A responsible person for a company operating a U.S. vessel(s) that meets the requirements of paragraph (a) of this section, may send a request to a recognized organization authorized to act on behalf of the U.S. to receive an Interim Document of Compliance certificate that is valid for a period up to 12 months. To be issued the Interim Document of Compliance certificate the vessel's company must—
              (1) Demonstrate to an auditor that the company has a safety management system that meets § 96.230 of this part; and
              (2) Provide a plan for full implementation of a safety management system within the period that the Interim Document of Compliance certificate is valid.
            
            
              § 96.360
              Interim Safety Management Certificate: what is it and when can it be used?
              (a) A responsible person may apply for an Interim Safety Management Certificate when—
              (1) A responsible person takes delivery of a new U.S. vessel; or
              (2) Takes responsibility for the management of a U.S. vessel which is new to the responsible person or their company.
              (b) An Interim Safety Management Certificate is valid for 6 months. It may be issued to a U.S. vessel which meets the conditions of paragraph (a) of this section, when—
              (1) The company's valid Document of Compliance certificate or Interim Document of Compliance certificate applies to that vessel type;
              (2) The company's safety management system for the vessel includes the key elements of a safety management system, set out in § 96.220, applicable to this new type of vessel;
              (3) The company's safety management system has been assessed during the safety management audit to issue the Document of Compliance certificate or demonstrated for the issuance of the Interim Document of Compliance certificate;
              (4) The Master and senior officers of the vessel are familiar with the safety management system and the planned set up arrangements;
              (5) Written documented instructions have been extracted from the safety management system and given to the vessel prior to sailing;
              (6) The company plans an internal audit of the vessel within three months; and
              (7) The relevant information from the safety management system is written in English, and in any other language understood by the vessel's personnel.
            
            
              § 96.370
              What are the requirements for vessels of countries not party to Chapter IX of SOLAS?
              (a) Each foreign vessel which carries more than 12 passengers, or is a tanker, bulk freight vessel, freight vessel, or self-propelled mobile offshore drilling unit of 500 gross tons or more, operated in U.S. waters, under the authority of a country not a party to Chapter IX of SOLAS must—
              (1) Have on board valid documentation showing that the vessel's company has a safety management system which was audited and assessed, consistent with the International Safety Management Code of IMO Resolution A.741(18);
              (2) Have on board valid documentation from a vessel's Flag Administration showing that the vessel's safety management system was audited and assessed to be consistent with the International Safety Management Code of IMO Resolution A.741(18); or
              (3) Show that evidence of compliance was issued by either a government that is party to SOLAS or an organization recognized to act on behalf of the vessel's Flag Administration.
              (b) Evidence of compliance must contain all of the information in, and have substantially the same format as a—
              (1) Document of Compliance certificate; and
              (2) Safety Management Certificate.
              (c) Failure to comply with this section will subject the vessel to the compliance and enforcement procedures of § 96.380 of this part.
            
            
              
              § 96.380
              How will the Coast Guard handle compliance and enforcement of these regulations?
              (a) While operating in waters under the jurisdiction of the United States, the Coast Guard may board a vessel to determine that—
              (1) Valid copies of the company's Document of Compliance certificate and Safety Management Certificate are on board, or evidence of the same for vessels from countries not party to Chapter IX of SOLAS; and
              (2) The vessel's crew or shore-based personnel are following the procedures and policies of the safety management system while operating the vessel or transferring cargoes.
              (b) A foreign vessel that does not comply with these regulations, or one on which the vessel's condition or use of its safety management system do not substantially agree with the particulars of the Document of Compliance certificate, Safety Management Certificate or other required evidence of compliance, may be detained by order of the COTP or OCMI. This may occur at the port or terminal where the violation is found until, in the opinion of the detaining authority, the vessel can go to sea without presenting an unreasonable threat of harm to the port, the marine environment, the vessel or its crew. The detention order may allow the vessel to go to another area of the port, if needed, rather than stay at the place where the violation was found.
              (c) If any vessel that must comply with this part or with the ISM Code does not have a Safety Management Certificate and a copy of its company's Document of Compliance certificate on board, a vessel owner, charterer, managing operator, agent, Master, or any other individual in charge of the vessel that is subject to this part, may be liable for a civil penalty under 46 U.S.C. 3318. For foreign vessels, the Coast Guard may request the Secretary of the Treasury to withhold or revoke the clearance required by 46 U.S.C. App. 91. The Coast Guard may ask the Secretary to permit the vessel's departure after the bond or other surety is filed.
            
            
              § 96.390
              When will the Coast Guard deny entry into a U.S. port?
              (a) Except for a foreign vessel entering U.S. waters under force majeure, no vessel shall enter any port or terminal of the U.S. without a safety management system that has been properly certificated to this subpart or to the requirements of Chapter IX of SOLAS if—
              (1) It is engaged on a foreign voyage; and
              (2) It is carrying more than 12 passengers, or a tanker, bulk freight vessel, freight vessel, or self-propelled mobile offshore drilling unit of 500 gross tons or more.
              (b) The cognizant COTP will deny entry of a vessel into a port or terminal under the authority of 46 U.S.C. 3204(c), to any vessel that does not meet the requirements of paragraph (a) of this section.
            
          
          
            Subpart D—Authorization of Recognized Organizations To Act on Behalf of the U.S.
            
              § 96.400
              Purpose.
              (a) This subpart establishes criteria and procedures for organizations recognized under 46 CFR part 8, subparts A and B, to be authorized by the Coast Guard to act on behalf of the U.S. The authorization is necessary in order for a recognized organization to perform safety management audits and certification functions delegated by the Coast Guard as described in this part.
              (b) To receive an up-to-date list of recognized organizations authorized to act under this subpart, send a self-addressed, stamped envelope and written request to the Commandant (CG-ENG), Attn: Office of Design and Engineering Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509.
            
            
              § 96.410
              Who does this regulation apply to?

              This subpart applies to all organizations recognized by the U.S. under 46 CFR part 8, subpart A and B, who wish to seek authorization to conduct safety management audits and issue relevant international safety certificates under the provisions of the ISM Code and voluntary certificates on behalf of the U.S.
            
            
              § 96.420
              What authority may an organization ask for under this regulation?
              (a) An organization may request authorization to conduct safety management audits and to issue the following certificates:
              (1) Safety Management Certificate;
              (2) Document of Compliance certificate;
              (3) Interim Safety Management Certificate; and
              (4) Interim Document of Compliance certificate.
              (b) [Reserved]
            
            
              § 96.430
              How does an organization submit a request to be authorized?
              (a) A recognized organization must send a written request for authorization to the Commandant (CG-ENG), Attn: Office of Design and Engineering Standards, U.S. Coast Guard Stop 7509, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7509. The request must include the following:
              (1) A statement describing what type of authorization the organization seeks;
              (2) Documents showing that—
              (i) The organization has an internal quality system with written policies, procedures and processes that meet the requirements in § 96.440 of this part for safety management auditing and certification; or
              (ii) The organization has an internal quality system based on ANSI/ASQC C9001 for safety management auditing and certification; or
              (iii) The organization has an equivalent internal quality standard system recognized by the Coast Guard to complete safety management audits and certification.
              (3) A list of the organization's exclusive auditors qualified to complete safety management audits and their operational area; and
              (4) A written statement that the procedures and records of the recognized organization regarding its actions involving safety management system audits and certification are available for review annually and at any time deemed necessary by the Coast Guard.
              (b) If the organization is a foreign classification society that has been recognized under 46 CFR part 8, subparts A and B, and wishes to apply for authorization under this part, it must demonstrate the reciprocity required by 46 U.S.C. 3316 for ISM Code certification. The organization must provide, with its request for authorization an affidavit from the government of the country in which the classification society is headquartered. This affidavit must provide a list of authorized delegations by the flag state of the administration of the foreign classification society's country to the American Bureau of Shipping, and indicate any conditions related to the delegated authority. If this affidavit is not received with a request for authorization from a foreign classification society, the request for authorization will be disapproved and returned by the Coast Guard.
              (c) Upon the satisfactory completion of the Coast Guard's evaluation of a request for authorization, the organization will be visited for an evaluation as described in § 96.440(b) of this part.
            
            
              § 96.440
              How will the Coast Guard decide whether to approve an organization's request to be authorized?
              (a) First, the Coast Guard will evaluate the organization's request for authorization and supporting written materials, looking for evidence of the following—
              (1) The organization's clear assignment of management duties;
              (2) Ethical standards for managers and auditors;
              (3) Procedures for auditor training, qualification, certification, and requalification that are consistent with recognized industry standards;
              (4) Procedures for auditing safety management systems that are consistent with recognized industry standards and IMO Resolution A.788(19);
              (5) Acceptable standards for internal auditing and management review;

              (6) Record-keeping standards for safety management auditing and certification;
              
              (7) Methods for reporting non-conformities and recording completion of remedial actions;
              (8) Methods for certifying safety management systems;
              (9) Methods for periodic and intermediate audits of safety management systems;
              (10) Methods for renewal audits of safety management systems;
              (11) Methods for handling appeals; and
              (12) Overall procedures consistent with IMO Resolution A.739(18), “Guidelines for the Authorization of Organizations Acting on Behalf of the Administration.”
              (b) After a favorable evaluation of the organization's written request, the Coast Guard will arrange to visit the organization's corporate offices and port offices for an on-site evaluation of operations.
              (c) When a request is approved, the recognized organization and the Coast Guard will enter into a written agreement. This agreement will define the scope, terms, conditions and requirements of the authorization. Conditions of this agreement are found in § 96.460 of this part.
            
            
              § 96.450
              What happens if the Coast Guard disapproves an organization's request to be authorized?
              (a) The Coast Guard will write to the organization explaining why it did not meet the criteria for authorization.
              (b) The organization may then correct the deficiencies and reapply.
            
            
              § 96.460
              How will I know what the Coast Guard requires of my organization if my organization receives authorization?
              (a) Your organization will enter into a written agreement with the Coast Guard. This written agreement will specify—
              (1) How long the authorization is valid;
              (2) Which duties and responsibilities the organization may perform, and which certificates it may issue on behalf of the U.S.;
              (3) Reports and information the organization must send to the Commandant (CG-CVC);
              (4) Actions the organization must take to renew the agreement when it expires; and
              (5) Actions the organization must take if the Coast Guard should revoke its authorization or recognition under 46 CFR part 8.
              (b) [Reserved]
            
            
              § 96.470
              How does the Coast Guard terminate an organization's authorization?
              At least every 12 months, the Coast Guard evaluates organizations authorized under this subpart. If an organization fails to maintain acceptable standards, the Coast Guard may terminate that organization's authorization, remove the organization from the Commandant's list of recognized organizations, and further evaluate the organization's recognition under 46 CFR part 8.
            
            
              § 96.480
              What is the status of a certificate if the issuing organization has its authority terminated?
              Any certificate issued by an organization authorized by the Coast Guard whose authorization is later terminated remains valid until—
              (a) Its original expiration date,
              (b) The date of the next periodic audit required to maintain the certificate's validity, or
              (c) Whichever of paragraphs (a) or (b) occurs first.
            
            
              § 96.490
              What further obligations exist for an organization if the Coast Guard terminates its authorization?
              The written agreement by which an organization receives authorization from the Coast Guard places it under certain obligations if the Coast Guard revokes that authorization. The organization agrees to send written notice of its termination to all responsible persons, companies and vessels that have received certificates from the organization. In that notice, the organization must include—
              (a) A written statement explaining why the organization's authorization was terminated by the Coast Guard;
              (b) An explanation of the status of issued certificates;

              (c) A current list of organizations authorized by the Coast Guard to conduct safety management audits; and
              
              (d) A statement of what the companies and vessels must do to have their safety management systems transferred to another organization authorized to act on behalf of the U.S.
            
            
              § 96.495
              How can I appeal a decision made by an authorized organization?
              (a) A responsible person may appeal a decision made by an authorized organization by mailing or delivering to the organization a written request for reconsideration. Within 30 days of receiving your request, the authorized organization must rule on it and send you a written response. They must also send a copy of their response to the Commandant (CG-CVC), Attn: Office of Commercial Vessel Compliance, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501.
              (b) If you are not satisfied with the organization's decision, you may appeal directly to Commandant (CG-CVC). You must make your appeal in writing, including any documentation and evidence you wish to be considered. You may ask Commandant (CG-CVC) to stay the effect of the appealed decision while it is under review.
              (c) The Commandant (CG-CVC) will make a decision on your appeal and send you a response in writing. That decision will be the final Coast Guard action on your request.
              [CGD 95-073, 62 FR 67506, Dec. 24, 1997, as amended by USCG-2011-0257, 76 FR 31836, June 2, 2011]
            
          
        
        
          Pt. 97
          PART 97—RULES FOR THE SAFE OPERATION OF VESSELS, STOWAGE AND SECURING OF CARGOES
          
            
              Subpart A—Cargo Securing Manuals
              Sec.
              97.100
              Applicability—Electronic documentation.
              97.105
              Definitions.
              97.110
              Incorporation by reference.
              97.115
              Reporting lost or jettisoned cargo.
              97.120
              Cargo securing manuals.
              97.121-97.199
              [Reserved]
              97.200
              Cargo securing manual (CSM) approval for U.S.-flagged vessels on international voyages.
              97.205
              Requirements for amending an approved cargo securing manual (CSM).
              97.210
              Appeals.
              97.211-97.299
              [Reserved]
              97.300
              Authorized cargo securing manual (CSM) approval authorities.
              97.305
              Requests for authorization to act as cargo securing manual (CSM) approval authority.
              97.310
              Criteria for authorization.
              97.315
              Requirements for authorized approval organizations.
              97.320
              Revocation of authorization.
            
            
              Subpart B [Reserved]
            
          
          
            Authority:
            46 U.S.C. 2103, 3306; E.O. 12234; Department of Homeland Security Delegation No. 0170.1(92)(a) and (b).
          
          
            Source:
            USCG-2000-7080, 81 FR 28014, May 9, 2016, unless otherwise noted.
          
          
            Subpart A—Cargo Securing Manuals
            
              § 97.100
              Applicability—Electronic documentation.
              (a) This subpart applies to—
              (1) A self-propelled cargo vessel of 500 gross tons or more, on an international voyage, that must comply with Chapter VI/5.6 or Chapter VII/5 of the International Convention for the Safety of Life at Sea, 1974 as amended (SOLAS), that does not solely carry liquid or solid cargoes in bulk, and that is either a U.S.-flagged self-propelled cargo vessel, or a foreign-flagged self-propelled cargo vessel that is operating in waters subject to the jurisdiction of the United States;
              (2) A U.S.-flagged self-propelled cargo vessel that chooses to have this subpart applied to it by submitting a cargo securing manual for approval in accordance with § 97.200(a)(3);
              (3) A foreign-flagged self-propelled cargo vessel of 500 gross tons or more on an international voyage from a country that is not a signatory to SOLAS, that would otherwise be required to comply with Chapter VI/5.6 or Chapter VII/5 of SOLAS, that does not solely carry liquid or solid cargoes in bulk, and that is operating in waters subject to the jurisdiction of the United States; and

              (4) Any organization applying to be selected as a cargo securing manual approval authority.
              
              (b) This subpart does not apply to a vessel owned by the Maritime Administration that is part of the Ready Reserve Force or the title of which is vested in the United States and which is used for public purposes only.
              (c) Any manual, letter, request, appeal, or ruling required by this subpart may be provided or submitted in electronic form or in printed form.
            
            
              § 97.105
              Definitions.
              As used in this subpart—
              
                Approval authority means a CSM approval authority, as that term is defined in this section.
              
                Cargo means the goods or merchandise conveyed in a vessel, and includes, but is not limited to, cargo that can be measured as a “cargo unit” as that term is used in the International Maritime Organization's Code of Safe Practice for Cargo Stowage and Securing, 2003 edition: “a vehicle, container, flat, pallet, portable tank, packaged unit, or any other entity, etc., and loading equipment, or any part thereof, which belongs to the ship but is not fixed to the ship . . .”; but it does not include other vessel equipment or the incidental personal possessions of persons on board the vessel.
              
                Cargo safe access plan (CSAP) means a plan included in the cargo securing manual that provides detailed information on safe access for persons engaged in work connected with cargo stowage and securing on ships that are specifically designed and fitted for the purpose of carrying containers.
              
                Cargo securing manual (CSM) means an electronic or printed manual developed to meet the requirements of SOLAS and this subpart and that is used by the master of a vessel to properly stow and secure cargoes on the vessel for which it is developed.
              
                Cargo securing manual approval authority or CSM approval authority means an organization that meets the requirements of this subpart, and that the Commandant has authorized to conduct certain actions and issue electronic or printed approval letters on behalf of the United States.
              
                Captain of the Port (COTP) means the U.S. Coast Guard officer as described in 33 CFR 6.01-3.
              
                Commandant, except as otherwise specified, means the Chief, Office of Operating and Environmental Standards, whose address is Commandant (CG-OES), 2703 Martin Luther King, Jr. Avenue SE., Stop 7509, Washington, DC 20593-7509 and whose telephone number is 202-372-1404.
              
                Container means an article of transport equipment described in 49 CFR 450.3.
              
                Container vessel means a vessel specifically designed and fitted for the purpose of carrying containers.
              
                International voyage means a voyage between a port or place in one country (or its possessions) and a port or place in another country.
            
            
              § 97.110
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this subpart with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. All approved material is available for inspection by contacting Mr. Ken Smith of the Coast Guard's Vessel and Facility Operating Standards Division, Commandant (CG-OES-2); telephone 202-372-1413, email Ken.A.Smith@uscg.mil, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) International Maritime Organization (IMO), Publications Section, 4 Albert Embankment, London, SE1 7SR, United Kingdom, +44(0)20 7735 7611, http://www.imo.org.
              
              (1) MSC.1/Circ.1352, Amendments to the Code of Safe Practice for Cargo Stowage and Securing (CSS Code), June 30, 2010 (Maritime Safety Committee Circular), IBR approved for § 97.120(b).
              (2) MSC.1/Circ. 1353/Rev.1, Revised Guidelines for the Preparation of the Cargo Securing Manual, December 15, 2014 (Maritime Safety Committee Circular), IBR approved for § 97.120(a).

              (3) Resolution A.739(18) (Res.A.739(18)), Guidelines for the Authorization of Organizations Acting on Behalf of the Administration, November 22, 1993 (Assembly Resolution), IBR approved for § 97.310(a).
            
            
              § 97.115
              Reporting lost or jettisoned cargo.
              (a) In the event a vessel loses or jettisons at sea any cargo described in paragraph (b) of this section, it must comply with the immediate notification requirements of 33 CFR 160.216, and if the cargo contains hazardous material as defined in paragraph (c) of this section, the vessel must also report it as soon as possible in accordance with 49 CFR 176.48.
              (b) The cargo to which this section applies includes any container and any other cargo the loss or jettisoning of which could adversely affect the safety of any vessel, bridge, structure, or shore area or the environmental quality of any port, harbor, or navigable waterway of the United States.
              (c) As used in this section, “hazardous material” means a substance or material designated by the Secretary of Transportation as capable of posing an unreasonable risk to health, safety, and property when transported in commerce. The term includes hazardous substances, hazardous wastes, marine pollutants, and elevated temperature materials as defined in 49 CFR 171.8, materials designated as hazardous under the provisions of 49 CFR 172.101, and materials that meet the defining criteria for hazard classes and divisions in 49 CFR part 173.
              [USCG-2000-7080, 81 FR 28014, May 9, 2016; 81 FR 59136, Aug. 29, 2016]
            
            
              § 97.120
              Cargo securing manuals.
              (a) Any vessel to which this subpart applies must have a cargo securing manual (CSM) on board that has been approved by the government of the country whose flag the vessel is entitled to fly; and a CSM approved after June 30, 2010, must, at a minimum, meet the guidelines in MSC.1/Circ. 1353/Rev.1, (incorporated by reference, see 33 CFR 97.110).
              (b) A container vessel with a keel laid on or after January 1, 2015, must include a cargo safe access plan that, at a minimum, meets the guidelines in MSC.1/Circ.1352, Annex 14, Guidance on Providing Safe Working Conditions for Securing of Containers on Deck (incorporated by reference, see 33 CFR 97.110).
              (c) While operating in waters under the jurisdiction of the United States, the Coast Guard may board any vessel to which this subpart applies to determine that the vessel has the document(s) required by paragraph (a) of this section on board. Any foreign-flagged vessel found not to be in compliance with paragraph (a) of this section may be detained by order of the Captain of the Port at the port or terminal where the noncompliance is found until the COTP determines that the vessel can go to sea without presenting an unreasonable threat of harm to the port, the marine environment, the vessel, or its crew.
            
            
              §§ 97.121-97.199
              [Reserved]
            
            
              § 97.200
              Cargo securing manual (CSM) approval for U.S.-flagged vessels on international voyages.
              (a) Owners of U.S.-flagged vessels on international voyages must have Cargo Securing Manuals (CSMs) approved in accordance with this part.
              (1) An applicant for CSM approval may be the owner or operator of the vessel, or a person acting on the owner or operator's behalf.

              (2) The Commandant is responsible for overseeing and managing the review and approval of CSM approval authority applications and providing an up-to-date list of organizations authorized to act under this subpart, which is available at http://www.uscg.mil/hq/cg5/cg522/cg5222, or by requesting it in writing from the Commandant and enclosing a self-addressed, stamped envelope.
              (3) The applicant must submit two dated copies of a CSM that meets the requirements of this subpart to a CSM approval authority for review and approval. If any amendments are submitted, they must be dated. The CSM must include a “change page” document to ensure continuous documentation of amendments made and the dates they were completed.
              (4) The approval authority will retain one copy of the CSM for its records.

              (b) If the approval authority completes the review process and approves the CSM, the approval authority will provide a CSM approval letter on its letterhead, containing—
              (1) Date of CSM approval;
              (2) A subject line reading: “APPROVAL OF CARGO SECURING MANUAL (AMENDMENT—if applicable) FOR THE M/V ____, OFFICIAL NUMBER ____”;
              (3) The following statement: “This is to certify that the Cargo Securing Manual (Amendment—if applicable) dated ____ for the M/V ____, Official Number ____, has been approved on behalf of the United States. The Cargo Securing Manual (Amendment—if applicable) was reviewed for compliance with Maritime Safety Committee Circular 1353 (MSC.1/Circ. 1353/Rev.1) for content, and correctness of the calculations on which the approval is based. This approval letter is to be kept with the Cargo Securing Manual, as proof of compliance with regulations VI/5.6 and VII5 of the 2004 amendments to the International Convention for the Safety of Life at Sea (SOLAS) 1974.”;
              (4) Signature of the approval authority official responsible for review and approval of the CSM; and
              (5) The approval authority's seal or stamp.
              (c) If the approval authority completes the review process and disapproves the CSM, the approval authority will provide a letter on its letterhead, containing—
              (1) Date of CSM disapproval; and
              (2) Explanation of why the CSM was disapproved and what the submitter must do to correct deficiencies.
              (d) The submitter of a disapproved CSM may resubmit the CSM with amendments for further review, either to correct deficiencies noted by the approval authority or to expand the CSM to fully meet the requirements of this part.
              (e) The original copy of the CSM approval letter must be kept with the approved CSM and its amendments, together with supporting documents and calculations used in granting the approval, on board the vessel for review by Coast Guard personnel upon request.
            
            
              § 97.205
              Requirements for amending an approved cargo securing manual (CSM).
              Resubmission and re-approval by a CSM approval authority are required after any of the following events occurs:

              (a) Reconfiguration of a vessel from one type of cargo carriage to another (e.g., a general break-bulk cargo vessel reconfigured to a container or a roll-on/roll-off vessel).
              (b) Reconfiguration or replacement of 15 percent or more of the vessel's fixed cargo securing or tie-down systems with different types of devices or systems.

              (c) Replacement of 15 percent or more of the vessel's portable cargo securing devices, with different types of devices for securing the cargo not already used aboard the vessel (e.g., wire lashings replaced with turnbuckles or chains).
            
            
              § 97.210
              Appeals.
              (a) A vessel owner or operator, or person acting on their behalf, who disagrees with a decision of a CSM approval authority may submit a written appeal to the approval authority requesting reconsideration of information in dispute. Within 30 days of receiving the appeal, the approval authority must provide the submitter with a final written ruling on the request, with a copy to the Commandant.
              (b) A submitter who is dissatisfied with the approval authority's final written ruling may appeal directly to the Commandant. The appeal must be made in writing and include the documentation and supporting evidence the submitter wants to be considered, and may ask the Commandant to stay the effect of the appealed decision while it is under review by the Commandant.
              (c) The Commandant will make a decision on the appeal and send a formal response to the submitter and a copy to the approval authority. The Commandant's decision will constitute final agency action on the appeal request.
            
            
              
              §§ 97.211-97.299
              [Reserved]
            
            
              § 97.300
              Authorized cargo securing manual (CSM) approval authorities.
              The following organizations are authorized to act on behalf of the United States for the review and approval of CSMs:

              (a) Any recognized classification society to which the Coast Guard has delegated issuance of a Cargo Ship Safety Equipment Certificate in accordance with 46 CFR 8.320(b)(4). A list of these organizations can be found at www.uscg.mil/hq/cg5/cg522/cg5222 in the “Summary of Authorizations” link.

              (b) The National Cargo Bureau, Inc., 17 Battery Place, Suite 1232, New York, NY 10004-1110, 212-785-8300, http://www.natcargo.org.
              
            
            
              § 97.305
              Requests for authorization to act as cargo securing manual (CSM) approval authority.
              An organization seeking authorization as a CSM approval authority must make a request to the Commandant for authorization. The request must include, in writing, the items listed in this section or as otherwise specified by the Commandant.
              (a) A certified copy of the organization's certificate of incorporation or partnership on file with a U.S. State, including the name and address of the organization, with written statements or documents which show that—
              (1) The organization's owners, managers, and employees are free from influence or control by vessel shipbuilders, owners, operators, lessors, or other related commercial interests as evidenced by past and present business practices;
              (2) The organization has demonstrated, through other related work, the capability to competently evaluate CSMs for completeness and sufficiency according to the requirements of SOLAS and this part;
              (3) The organization has an acceptable degree of financial security, based on recent audits by certified public accountants over the last 5 years; and
              (4) The organization maintains a corporate office in the United States that has adequate resources and staff to support all aspects of CSM review, approval, and recordkeeping.
              (b) A listing of the names of the organization's principal executives, with titles, telephone, and telefax numbers.
              (c) A written general description of the organization, covering the ownership, managerial structure, and organization components, including any directly affiliated organizations, and their functions utilized for supporting technical services.
              (d) A written list of technical services the organization offers.
              (e) A written general description of the geographical area the organization serves.
              (f) A written general description of the clients the organization is serving, or intends to serve.
              (g) A written general description of similar work performed by the organization in the past, noting the amount and extent of such work performed within the previous 3 years.
              (h) A written listing of the names of full-time professional staff employed by the organization and available for technical review and approval of CSMs including—
              (1) Naval architects and naval engineers, with copies of their professional credentials, college degrees, and specialized training certificates;
              (2) Merchant mariners with Coast Guard-issued credentials, with a summary of their working experience on board cargo vessels (including vessel tonnage and types of cargo); and
              (3) Written proof of staff competence to perform CSM review and approval, evidenced by detailed summaries of each individual's experience (measured in months) during the past 5 years of evaluating maritime cargo securing systems. Experience summaries must be documented on company letterhead and endorsed by a company executive who has had direct observation of the individual and quality of his or her work product.
              (j) A complete description of the organization's internal quality control processes, including written standards used by the organization to ensure consistency in CSM review and approval procedures by qualified professionals.

              (k) A description of the organization's training program for assuring continued competency of professional employees performing CSM review and approval who are identified in the application.
              (l) Evidence of financial stability over the past 5-year period, such as financial reports completed independently by certified public accountants.
              (m) A list of five or more business references, including names, addresses, and telephone numbers of principal executives, who can attest to the organization's competence within the past 2 years.
              (n) A statement to the Coast Guard that gives its officials permission to inspect the organization's facilities and records of CSM review and approval on behalf of the United States at any time with reasonable advance notice.
              (o) Any additional information the organization deems to be pertinent.
            
            
              § 97.310
              Criteria for authorization.
              (a) The Commandant will evaluate the organization's request for authorization and supporting written materials, looking for evidence of—
              (1) The organization's clear assignment of management duties;
              (2) Ethical standards for managers and cargo securing manual (CSM) reviewers;
              (3) Procedures for personnel training, qualification, certification, and re-qualification that are consistent with recognized industry standards;
              (4) Acceptable standards available for the organization's internal auditing and management review;
              (5) Recordkeeping standards for CSM review and approval;
              (6) Methods used to review and certify CSMs;
              (7) Experience and knowledge demonstrating competency to evaluate CSMs for completeness and sufficiency according to the requirements of SOLAS;
              (8) Methods for handling appeals; and
              (9) Overall procedures consistent with Res.A.739(18), (incorporated by reference, see § 97.110).
              (b) After a favorable evaluation of the organization's request, the Commandant may arrange to visit the organization's corporate and port offices for an on-site evaluation of operations.
              (c) When a request is approved, the organization and the Coast Guard will enter into the written agreement provided for by 33 CFR 97.315. If the request is not approved, the Commandant will give the organization a written explanation, and the organization may resubmit its request if it corrects any noted deficiencies.
            
            
              § 97.315
              Requirements for authorized approval organizations.
              Approved organizations will enter into a written agreement with the Coast Guard that specifies—
              (a) The period the authorization is valid;
              (b) Which duties and responsibilities the organization may perform and what approval letters it may issue on behalf of the U.S.;
              (c) Reports and information the organization must send to the Commandant;
              (d) Actions the organization must take to renew the agreement when it expires; and
              (e) Actions the organization must take if the Commandant revokes authorization pursuant to 33 CFR 97.320.
            
            
              § 97.320
              Revocation of authorization.
              The Commandant may revoke a cargo securing manual (CSM) approval authority's authorization and remove it from the list of CSM approval authorities if it fails to maintain acceptable standards. For the purposes of 46 CFR subpart 1.03, such a revocation would be treated as involving the recognition of a classification society and could be appealed pursuant to 46 CFR 1.03-15(h)(4). Upon revocation, the former approval authority must send written notice to each vessel owner whose CSM it approved. The notice must include the current list of CSM approval authorities and state—
              (a) That its authorization as a CSM approval authority has been revoked;
              (b) The Coast Guard's explanation for the revocation; and
              (c) That the vessel's CSM remains valid as long as amendments have not been completed which require it to be re-approved pursuant to 33 CFR 97.200 or 97.205.
            
          
          
            Subpart B [Reserved]
          
        
      
      
        
        SUBCHAPTER G—REGATTAS AND MARINE PARADES
        
          Pt. 100
          PART 100—SAFETY OF LIFE ON NAVIGABLE WATERS
          
            
              Subpart A—General
              Sec.
              100.01
              Purpose and intent.
              100.05
              Definition of terms used in this part.
              100.10
              Coast Guard-State agreements.
              100.15
              Submission of application.
              100.20
              Action on application for event assigned to State regulation by Coast Guard-State agreement.
              100.25
              Action on application for event not assigned to State regulation by Coast Guard-State agreement.
              100.30
              Approval required for holding event.
              100.35
              Special local regulations.
              100.40
              Patrol of the regatta or marine parade.
              100.45
              Establishment of aids to navigation.
              100.50-100.99
              [Reserved]
            
            
              Subpart B—First Coast Guard District
              100.100
              Special Local Regulations; Regattas and Boat Races in the Coast Guard Sector Long Island Sound Captain of the Port Zone.
              100.119
              Newport-Bermuda Regatta, Narragansett Bay, Newport, RI.
              100.120
              Special Local Regulations; Marine Events Held in the Coast Guard Sector Northern New England Captain of the Port Zone.
              100.130
              Special Local Regulations; Recurring Annual Marine Events in Sector Boston Captain of the Port Zone.
              100.169
              Special Local Regulation; Washburn Board Across the Bay, Lake Superior; Chequamegon Bay, WI.
              100.170
              Special Local Regulation; Breakers to Bridge Paddle Festival, Lake Superior, Keweenaw Waterway, MI.
              100.180-100.499
              [Reserved]
            
            
              Subpart C—Fifth Coast Guard District
              100.500
              [Reserved]
              100.501
              Special Local Regulations; Marine Events within the Fifth Coast Guard District.
              100.550-100.699
              [Reserved]
            
            
              Subpart D—Seventh Coast Guard District
              100.700
              [Reserved]
              100.701
              Special Local Regulations; Marine Events in the Seventh Coast Guard District.
              100.702
              Special Local Regulations; Marine Events within the Captain of the Port Miami.
              100.703
              Special Local Regulations; Recurring Marine Events, Sector St. Petersburg.
              100.704
              Special Local Regulations; Marine Events within the Captain of the Port Charleston.
              100.713
              Annual Harborwalk Boat Race; Sampit River, Georgetown, SC.
              100.721
              Special Local Regulations; Clearwater Super Boat National Championship, Gulf of Mexico; Clearwater Beach, FL.
              100.724
              Annual Augusta Invitational Rowing Regatta; Savannah River, Augusta, GA.
              100.732
              Annual River Race Augusta; Savannah River, Augusta, GA.
              100.750-100.799
              [Reserved]
            
            
              Subpart E—Eighth Coast Guard District
              100.800
              [Reserved]
              100.801
              Annual Marine Events in the Eighth Coast Guard District.
              100.850-100.899
              [Reserved]
            
            
              Subpart F—Ninth Coast Guard District
              100.900
              [Reserved]
              100.901
              Great Lakes annual marine events.
              100.902
              Special Local Regulations; Annual Bayview Mackinac Race.
              100.903
              Harborfest Dragon Boat Race; South Haven, MI.
              100.905
              Door County Triathlon; Door County, WI.
              100.906
              Grand Haven Coast Guard Festival Waterski Show, Grand Haven, MI.
              100.907
              Milwaukee River Challenge; Milwaukee, WI.
              100.908
              Charlevoix Venetian Night Boat Parade; Charlevoix, MI.
              100.909
              Chinatown Chamber of Commerce Dragon Boat Race; Chicago, IL.
              100.910
              Southland Regatta; Blue Island, IL.
              100.911
              Special Local Regulations; Marine Events in the Coast Guard Sector Detroit Captain of the Port Zone.
              100.922
              Special Local Regulations; Annual Les Cheneaux Islands Antique Wooden Boat Show; Hessel, MI.
              100.929
              Special Local Regulations; Annual Boyne Thunder Poker Run; Charlevoix, MI.
              100.950-100.1099
              [Reserved]
            
            
              Subpart G—Eleventh Coast Guard District
              100.1100
              [Reserved]
              100.1101

              Southern California Annual Marine Events for the San Diego Captain of the Port Zone.
              
              100.1102
              Annual Marine Events on the Colorado River, between Davis Dam (Bullhead City, Arizona) and Headgate Dam (Parker, Arizona).
              100.1103
              Northern California and Lake Tahoe area annual marine events.
              100.1104
              Southern California Annual Marine Events for the Los Angeles Long Beach Captain of the Port Zone.
              100.1105
              San Francisco Bay Navy Fleetweek Parade of Ships and Blue Angels Demonstration.
              100.1106
              Special Local Regulation; Mavericks Surf Competition.
              100.1150-100.1299
              [Reserved]
            
            
              Subpart H—Thirteenth Coast Guard District
              100.1300
              [Reserved]
              100.1301
              Seattle Seafair Unlimited Hydroplane Race.
              100.1302
              Special Local Regulations; Marine Events within the Captain of the Port Zone Columbia River.
              100.1304
              Annual Seattle Yacht Club's “Opening Day” Marine Parade.
              100.1308
              Special Local Regulation; Hydroplane Races within the Captain of the Port Puget Sound Area of Responsibility.
              100.1309
              Special Local Regulation; Olympia Harbor Days Tug Boat Races, Budd Inlet, WA.
              100.1350-100.1399
              [Reserved]
            
            
              Subpart I—Fourteenth Coast Guard District
              100.1400
              [Reserved]
              100.1401
              Special Local Regulation; Fautasi Ocean Challenge Canoe Race, Pago Pago Harbor, America Samoa.
              100.1402
              Special Local Regulation; Kailua Bay, Ironman World Championship, Kailua-Kona, Hawaii.
              100.1450-100.1699
              [Reserved]
            
            
              Subpart J—Seventeenth Coast Guard District
              100.1700
              [Reserved]
              100.1701
              Special Local Regulation; Wrangell 4th of July Celebration Boat Races, Wrangell, AK.
              100.1702-100.1799
              [Reserved]
            
          
          
            Authority:
            46 U.S.C. 70041; 33 CFR 1.05-1.
          
          
            Source:
            CGFR 63-22, 28 FR 5155, May 23, 1963, unless otherwise noted.
          
          
            Subpart A—General
            
              § 100.01
              Purpose and intent.
              (a) The purpose of the regulations in this part is to provide effective control over regattas and marine parades conducted on the navigable waters of the United States so as to insure safety of life in the regatta or marine parade area.
              (b) Geographic coordinates expressed in terms of latitude or longitude, or both, are not intended for plotting on maps or charts whose referenced horizontal datum is the North American Datum of 1983 (NAD 83), unless such geographic coordinates are expressly labeled NAD 83. Geographic coordinates without the NAD 83 reference may be plotted on maps or charts referenced to NAD 83 only after application of the appropriate corrections that are published on the particular map or chart being used.
              [CGFR 63-22, 28 FR 5155, May 23, 1963, as amended by CGD 86-082, 52 FR 33811, Sept. 8, 1987]
            
            
              § 100.05
              Definition of terms used in this part.
              (a) Regatta or marine parade means an organized water event of limited duration which is conducted according to a prearranged schedule.
              (b) [Reserved]
              (c) District Commander means the Commander of the Coast Guard District in which the regatta or marine parade is intended to be held. (See Part 3 of this chapter for the geographical boundaries of Coast Guard Districts.)
              (d) State authority means any official or agency of a State having power under the law of such State to regulate regattas or marine parades on waters over which such State has jurisdiction.
              (e) Navigable waters of the United States means those waters described in § 2.36(a) of this chapter, specifically including the waters described in § 2.22(a)(2) of this chapter.
              [CGFR 63-22, 28 FR 5155, May 23, 1963, as amended by CGD 75-098, 40 FR 49327, Oct. 22, 1975; USCG-2001-9044, 68 FR 42602, July 18, 2003]
            
            
              § 100.10
              Coast Guard-State agreements.

              (a) The District Commander is authorized to enter into agreements with State authorities permitting, regulation by the State of such classes of regatta or marine parade on the navigable waters of the United States as, in the opinion of the District Commander, the State is able to regulate in such a manner as to insure safety of life. All such agreements shall reserve to the District Commander the right to regulate any particular regatta or marine parade when he or she deems such action to be in the public interest.
              [CGFR 63-22, 28 FR 5155, May 23, 1963, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 100.15
              Submission of application.
              (a) An individual or organization planning to hold a regatta or marine parade which, by its nature, circumstances or location, will introduce extra or unusual hazards to the safety of life on the navigable waters of the United States, shall submit an application to the Coast Guard District Commander having cognizance of the area where it is intended to hold such regatta or marine parade. Examples of conditions which are deemed to introduce extra or unusual hazards to the safety of life include but are not limited to: An inherently hazardous competition, the customary presence of commercial or pleasure craft in the area, any obstruction of navigable channel which may reasonably be expected to result, and the expected accumulation of spectator craft.
              (b) Where such events are to be held regularly or repeatedly in a single area by an individual or organization, the Commandant or the District Commander may, subject to conditions set from time to time by him or her, grant a permit for such series of events for a fixed period of time, not to exceed one year.
              (c) The application must be submitted no less than 135 days before the start of the proposed event. However, if all of the following criteria are met, the application must be submitted no less than 60 days before the start of the proposed event:
              (1) The sponsor submitted an application for the event in the year immediately preceding.
              (2) The nature, location, scheduling, and other relevant information contained in the previous application are essentially the same.
              (3) The Coast Guard received no objection to the previous application.
              (4) The Coast Guard did not promulgate special local regulations for the previous event.
              (5) The Coast Guard approved the previous event.
              (d) The application shall include the following details:
              (1) Name and address of sponsoring organization.
              (2) Name, address, and telephone of person or persons in charge of the event.
              (3) Nature and purpose of the event.
              (4) Information as to general public interest.
              (5) Estimated number and types of watercraft participating in the event.
              (6) Estimated number and types of spectator watercraft.
              (7) Number of boats being furnished by sponsoring organizations to patrol event.
              (8) A time schedule and description of events.
              (9) A section of a chart or scale drawing showing the boundaries of the event, various water courses or areas to be utilized by participants, officials, and spectator craft.
              [CGFR 63-22, 28 FR 5155, May 23, 1963, as amended by CGD 95-054, 66 FR 1582, Jan. 9, 2001; CGD 95-059, 66 FR 9659, Feb. 9, 2001; USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 100.20
              Action on application for event assigned to State regulation by Coast Guard-State agreement.
              (a) Upon receipt of an application for a regatta or marine parade of a type assigned to a State for regulation under a Coast Guard-State agreement, the District Commander will forward the application to the State authority having cognizance of the event. Further processing and decision upon such an application shall be conducted by the State.
              (b) [Reserved]
            
            
              § 100.25
              Action on application for event not assigned to State regulation by Coast Guard-State agreement.

              (a) Where an event is one of a type not assigned to the State for regulation under a Coast Guard-State agreement (or where no such agreement has been entered), the Commander of a Coast Guard District who receives an application for a proposed regatta or marine parade to be held upon the navigable waters of the United States within his or her district shall take the following action:
              (1) He or she shall determine whether the proposed regatta or marine parade may be held in the proposed location with safety of life. To assist in his or her determination, he or she may, if he or she deems it necessary, hold a public hearing to obtain the views of all persons interested in, or who will be affected by, the regatta or marine parade.
              (2) He or she will notify the individual or organization which submitted the application:
              (i) That the application is approved, and the nature of the special local regulations, if any, which he or she will promulgate pursuant to § 100.35; or
              (ii) That the interest of safety of life on the navigable waters of the United States requires specific change or changes in the application before it can be approved; or
              (iii) That the event requires no regulation or patrol of the regatta or marine parade area; or
              (iv) That the application is not approved, with reasons for such disapproval.
              [CGFR 63-22, 28 FR 5155, May 23, 1963, as amended by USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 100.30
              Approval required for holding event.
              (a) An event for which application is required under § 100.15(a) shall be held only after approval of such event by the District Commander, except that applications referred to a State under § 100.10 shall be governed by the laws of that State.
            
            
              § 100.35
              Special local regulations.
              (a) The Commander of a Coast Guard District or Captain of the Port (COTP) as authorized by 33 CFR 1.05-1(i), after approving plans for the holding of a regatta or marine parade within his or her district or zone, is authorized to promulgate such special local regulations as he or she deems necessary to insure safety of life on the navigable waters immediately prior to, during, and immediately after the approved regatta or marine parade. Such regulations may include a restriction on, or control of, the movement of vessels through a specified area immediately prior to, during, and immediately after the regatta or marine parade.
              (b) The Commander of a Coast Guard District or COTP as authorized by 33 CFR 1.05-1(i), after approving plans for the holding of a regatta or marine parade upon the navigable waters within his or her district or zone, and promulgating special regulations thereto, must give the public full and adequate notice of the dates of the regatta or marine parade, together with full and complete information of the special local regulations, if there be such. Such notice should be published in the local notices to mariners.
              (c) The special local regulations referred to in paragraph (a) of this section, when issued and published by the Commander of a Coast Guard District or COTP as authorized by 33 CFR 1.05-1(i), must have the status of regulations issued pursuant to the provisions of section 1 of the act of April 28, 1908, as amended (46 U.S.C. 70041).
              (d) We have organized the special local regulations by district. Subparts B through J contain special local regulations from the First, Fifth, Seventh, Eighth, Ninth, Eleventh, Thirteenth, Fourteenth, and Seventeenth Districts, respectively.
              [USCG-2009-0416, 74 FR 27438, June 10, 2009, as amended by USCG-2018-1049, 84 FR 7813, Mar. 5, 2019; USCG-2018-0874, 84 FR 30878, June 28, 2019]
            
            
              § 100.40
              Patrol of the regatta or marine parade.
              (a) The Commander of a Coast Guard District in which a regatta or marine parade is to be held may detail, if he or she deems the needs of safety require, one or more Coast Guard vessels to patrol the course of the regatta or marine parade for the purpose of enforcing not only the special local regulations but also for assistance work and the enforcement of laws generally.

              (b) The Commander of a Coast Guard District may also utilize any private vessel or vessels to enforce the special local regulations governing a regatta or marine parade provided such vessel or vessels have been placed at the disposition of the Coast Guard pursuant to section 826 in Title 14, U.S. Code, for such purpose by any member of the Coast Guard Auxiliary, or any corporation, partnership, or association, or by any State or political subdivision thereof. Any private vessel so utilized shall have on board an officer or petty officer of the Coast Guard who shall be in charge of the vessel during the detail and responsible for the law enforcement activities or assistance work performed by the vessel during such detail. Any private vessel so utilized will display the Coast Guard ensign while engaged in this duty.
              (c) The Commander of a Coast Guard District may also utilize any private vessel or vessels placed at the disposition of the Coast Guard pursuant to section 826 in Title 14, U.S. Code, by any member of the Coast Guard Auxiliary, or any corporation, partnership, or association, or by any State or political subdivision thereof, to patrol the course of the regatta or marine parade for the purpose of promoting safety by performing assistance work, effecting rescues, and directing the movement of vessels in the vicinity of the regatta or marine parade. Vessels utilized under the authority of this paragraph are not authorized to enforce the special local regulations or laws generally.
              [CGFR 63-22, 28 FR 5155, May 23, 1963, as amended by CGFR 65-32, 30 FR 8518, July 3, 1965; USCG-2003-15404, 68 FR 37740, June 25, 2003]
            
            
              § 100.45
              Establishment of aids to navigation.
              The District Commander will establish and maintain only those aids to navigation necessary to assist in the observance and enforcement of the special regulations issued under the District Commander's authority. These aids to navigation will be in accordance with Part 62 of this chapter. All other aids to navigation incidental to the holding of a regatta or marine parade are private aids to navigation as described in Part 66 of this chapter.
              [CGD 86-031, 52 FR 42645, Nov. 6, 1987]
            
            
              §§ 100.50-100.99
              [Reserved]
            
          
          
            Subpart B—First Coast Guard District
            
              § 100.100
              Special Local Regulations; Regattas and Boat Races in the Coast Guard Sector Long Island Sound Captain of the Port Zone.
              Link to an amendment published at 85 FR 38070, June 25, 2020.

              (a) The following regulations apply to the marine events listed in the Table to § 100.100. These regulations will be enforced for the duration of each event, on or about the dates indicated. Notifications will be made to the local maritime community through all appropriate means such as Local Notice to Mariners or Broadcast Notice to Mariners well in advance of the events. If the event does not have a date listed, then exact dates and times of the enforcement period will be announced through a Notice of Enforcement in the Federal Register. The First Coast Guard District Local Notice to Mariners can be found at: http://www.navcen.uscg.gov/.
              
              (b) Definitions. The following definitions apply to this section:
              (1) Designated representative. A “designated representative” is any Coast Guard commissioned, warrant or petty officer of the U.S. Coast Guard who has been designated by the Captain of the Port (COTP), Sector Long Island Sound (LIS), to act on his or her behalf. The designated representative may be on an official patrol vessel or may be on shore and will communicate with vessels via VHF-FM radio or loudhailer. In addition, members of the Coast Guard Auxiliary may be present to inform vessel operators of this regulation.
              (2) Official patrol vessels. Official patrol vessels may consist of any Coast Guard, Coast Guard Auxiliary, state, or local law enforcement vessels assigned or approved by the COTP.
              (3) Spectators. All persons and vessels not registered with the event sponsor as participants or official patrol vessels.

              (c) Although listed in the Code of Federal Regulations, sponsors of events listed in Table to § 100.100 are still required to submit marine event applications in accordance with 33 CFR 100.15. Each application must:
              
              (1) Be submitted no less than 60 days before the date of the proposed event.
              (2) If the proposed event does not have a specified date the sponsor shall hold the event during the month it is listed in Table to § 100.100.
              (3) Any proposed event not being held on the specified date or within the month listed in Table to § 100.100 shall be considered a new marine event and the sponsor shall submit a new marine event application in accordance with 33 CFR 100.15 no less than 135 days before the start of the event.
              (d) Vessel operators desiring to enter or operate within the regulated areas shall contact the COTP at 203-468-4401 (Sector LIS command center) or the designated representative via VHF channel 16.
              (e) Vessels may not transit the regulated areas without the COTP or designated representative approval. Vessels permitted to transit must operate at a no wake speed, in a manner which will not endanger participants or other crafts in the event.
              (f) Spectators or other vessels shall not anchor, block, loiter, or impede the transit of event participants or official patrol vessels in the regulated areas during the effective dates and times, or dates and times as modified through the Local Notice to Mariners, unless authorized by COTP or designated representative.
              (g) The COTP or designated representative may control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel shall come to an immediate stop and comply with the lawful directions issued. Failure to comply with a lawful direction may result in expulsion from the area, citation for failure to comply, or both.
              (h) The COTP or designated representative may delay or terminate any marine event in this subpart at any time it is deemed necessary to ensure the safety of life or property.
              (i) For all power boat races listed, vessels not participating in this event, swimmers, and personal watercraft of any nature are prohibited from entering or moving within the regulated area unless authorized by the COTP or designated representative. Vessels within the regulated area must be at anchor within a designated spectator area or moored to a waterfront facility in a way that will not interfere with the progress of the event.
              
                Table to § 100.100
                
                   
                   
                
                
                  5
                  May
                
                
                  5.1 Harvard-Yale Regatta, Thames River, New London, CT
                  • Date: A single day between the last Saturday in May through second Saturday of June.
                
                
                   
                  • Rain Date: A single day between the last Saturday in May through second Saturday of June.
                
                
                   
                  • Time: 8 a.m. until 5 p.m.
                
                
                   
                  • Location: All waters of the Thames River at New London, Connecticut, between the Penn Central Draw Bridge at position 41°21′46.94″ N. 072°05′14.46″ W. to Bartlett Cove at position 41°25′35.9″ N. 072°05′42.89″ W. (NAD 83). All positions are approximate.
                
                
                  5.2 Jones Beach Air Show
                  • Date: The Thursday through Sunday before Memorial Day each May.
                
                
                   
                  • Time:
                
                
                   
                  (1) The “No Entry Area” will be enforced each day from the start of the air show until 30 minutes after it concludes. Exact time will be determined annually.
                
                
                   
                  (2) The “Slow/No Wake Area” and the “No Southbound Traffic Area” will be enforced each day for six hours after the air show concludes. Exact time will be determined annually.
                
                
                   
                  • Location:
                
                
                  
                   
                  (1) “No Entry Area”: Waters of the Atlantic Ocean off Jones Beach State Park, Wantagh, NY contained within the following described area; beginning at a point on land at position 40°34′54″ N., 073°33′21″ W.; then east along the shoreline of Jones Beach State Park to a point on land at position 40°35′53″ N., 073°28′48″ W.; then south to a point in the Atlantic Ocean off of Jones Beach at position 40°35′05″ N., 073°28′34″ W.; then west to position 40°33′15″ N., 073°33′09″ W.; then north to the point of origin (NAD 83). All positions are approximate.
                
                
                   
                  (2) “Slow/No Wake Area”: All navigable waters between Meadowbrook State Parkway and Wantagh State Parkway and contained within the following area. Beginning in position 40°35′49.01″ N., 73°32′33.63″ W.; then north along the Meadowbrook State Parkway to its intersection with Merrick Road in position 40°39′14″ N., 73°34′0.76″ W.; then east along Merrick Road to its intersection with Wantagh State Parkway in position 40°39′51.32″ N., 73°30′43.36″ W.; then south along the Wantagh State Parkway to its intersection with Ocean Parkway in position 40°35′47.30″ N., 073°30′29.17″ W.; then west along Ocean Parkway to its intersection with Meadowbrook State Parkway at the point of origin (NAD 83). All positions are approximate.
                
                
                   
                  (3) “No Southbound Traffic Area”: All navigable waters of Zach's Bay south of the line connecting a point near the western entrance to Zach's Bay at position 40°36′29.20″ N., 073°29′22.88″ W. and a point near the eastern entrance of Zach's Bay at position 40°36′16.53″ N., 073°28′57.26″ W. (NAD 83). All positions are approximate.
                
                
                  6
                  June
                
                
                  6.1 Swim Across America Greenwich
                  • Date: A single day during June.
                
                
                   
                  • Time: 5:30 a.m. until noon.
                
                
                   
                  • Location: All navigable waters of Stamford Harbor within an area starting at a point in position 41°01′32.03″ N., 073°33′8.93″ W., then southeast to a point in position 41°01′15.01″ N., 073°32′55.58″ W.; then southwest to a point in position 41°0′49.25″ N., 073°33′20.36″ W.; then northwest to a point in position 41°0′58″ N., 073°33′27″ W.; then northeast to a point in position 41°1′15.8″ N., 073°33′9.85″ W., then heading north and ending at point of origin (NAD 83). All positions are approximate.
                
                
                  7
                  July
                
                
                  7.1 Connecticut River Raft Race, Middletown, CT
                  • Date: A single day between the last Saturday in July through first Saturday of August.
                
                
                   
                  • Time: 10 a.m. until 2 p.m.
                
                
                   
                  • Location: All waters of the Connecticut River near Middletown, CT between Gildersleeve Island (Marker no. 99) at position 41°36′02.13″ N., 072°37′22.71″ W.; and Portland Riverside Marina (Marker no. 88) at position 41°33′38.3″ N., 072°37′36.53″ W. (NAD 83). All positions are approximate.
                
                
                   
                  • Additional Stipulations: Spectators or other vessels shall not anchor, block, loiter, or impede the transit of event participants or official patrol vessels in the regulated areas unless authorized by COTP or designated representative.
                
                
                  7.2 Dolan Family Fourth Fireworks
                  • Date: July 4.
                
                
                   
                  • Rain date: July 5.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Locations:
                
                
                   
                  (1) “No Entry Area”: All waters of Oyster Bay Harbor in Long Island Sound off Oyster Bay, NY within a 1000 foot radius of the launch platform in approximate position 40°53′42.50″ N., 073°30′04.30″ W. (NAD 83).
                
                
                  
                   
                  (2) “Slow/No Wake Area”: All waters of Oyster Bay Harbor in Long Island Sound off Oyster Bay, NY contained within the following area; beginning at a point on land in position at 40°53′12.43″ N., 073°31′13.05″ W. near Moses Point; then east across Oyster Bay Harbor to a point on land in position at 40°53′15.12″ N., 073°30′38.45″ W.; then north along the shoreline to a point on land in position at 40°53′34.43″ N., 073°30′33.42″ W. near Cove Point; then east along the shoreline to a point on land in position at 40°53′41.67″ N., 073°29′40.74″ W. near Cooper Bluff; then south along the shoreline to a point on land in position 40°53′05.09″ N., 073°29′23.32″ W. near Eel Creek; then east across Cold Spring Harbor to a point on land in position 40°53′06.69″ N., 073°28′19.9″ W.; then north along the shoreline to a point on land in position 40°55′24.09″ N., 073°29′49.09″ W. near Whitewood Point; then west across Oyster Bay to a point on land in position 40°55′5.29″ N., 073°31′19.47″ W. near Rocky Point; then south along the shoreline to a point on land in position 40°54′04.11″ N., 073°30′29.18″ W. near Plum Point; then northwest along the shoreline to a point on land in position 40°54′09.06″ N., 073°30′45.71″ W.; then southwest along the shoreline to a point on land in position 40°54′03.2″ N., 073°31′01.29″ W.; and then south along the shoreline back to point of origin (NAD 83). All positions are approximate.
                
                
                  7.3 Clam Shell Foundation Fireworks
                  • Date: A single day during July.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Locations:
                
                
                   
                  (1) “No Entry Area”: All waters of Three Mile Harbor, East Hampton, NY within a 1000 foot radius of the launch platform in approximate position 41°01′15.49″ N., 072°11′27.5″ W. (NAD 83).
                
                
                   
                  (2) “Northbound Traffic Only Area”: All waters of Three Mile Harbor, East Hampton, NY contained within the following area; beginning at a point in position at 41°02′5.05″ N., 072°11′19.52″ W.; then southeast to a point on land in position at 41°02′2.67″ N., 072°11′17.97″ W.; then south along shoreline to a point on land in position at 41°01′35.26″ N., 072°11′9.56″ W.; then southeast across channel to a point on land in position at 41°01′30.28″ N., 072°10″52.77″ W.; then north along the shoreline to a point on land in position at 41°01′41.35″ N., 072° 10′52.57″ W.; then north across channel to a point on land in position at 41°01′44.41″ N., 072° 10′52.23″ W. near the southern end of Sedge Island; then north along shoreline of Sedge Island to a point on land in position at 41°01′56.3″ N., 072°10′59.37″ W., near the northern end of Sedge Island; then northwest across the channel to a point on land in position 41°01′56.76″ N., 072°11′0.66″ W.; then northwest along shoreline to a point on land in position 41°01′41.35″ N., 072°10′52.57″ W.; then northwest to position at 41°02′5.92″ N., 072°11′16.73″ W.; and then southwest to point of origin (NAD 83). All positions are approximate.
                
                
                  7.4 Jones Beach State Park Fireworks
                  • Date: July 4.
                
                
                   
                  • Rain date: July 5.
                
                
                   
                  • Time: 8:30 p.m. to 10:30 p.m.
                
                
                   
                  • Locations:
                
                
                   
                  (1) “No Entry Area”: All waters off of Jones Beach State Park, Wantagh, NY within a 1000 foot radius of the launch platform in approximate position 40°34′ 56.68″ N., 073°30′31.19″ W. (NAD 83).
                
                
                  
                   
                  (2) “Slow/No Wake Area”: All navigable waters between Meadowbrook State Parkway and Wantagh State Parkway and contained within the following area. Beginning in position at 40°35′49.01″ N., 073°32′33.63″ W.; then north along the Meadowbrook State Parkway to its intersection with Merrick Road in position at 40°39′14″ N., 073°34′0.76″ W.; then east along Merrick Road to its intersection with Wantagh State Parkway in position at 40°39′51.32″ N., 073°30′43.36″ W.; then south along the Wantagh State Parkway to its intersection with Ocean Parkway in position at 40°35′47.30″ N., 073°30′29.17″ W.; then west along Ocean Parkway to its intersection with Meadowbrook State Parkway at the point of origin (NAD 83). All positions are approximate.
                
                
                   
                  (3) “No Southbound Traffic Area”: All navigable waters of Zach's Bay south of the line connecting a point near the western entrance to Zach's Bay in position at 40°36′29.20″ N., 073°29′22.88″ W. and a point near the eastern entrance of Zach's Bay in position at 40°36′16.53″ N., 073°28′57.26″ W. (NAD 83). All positions are approximate.
                
                
                  7.5 Maggie Fischer Memorial Great South Bay Cross Bay Swim
                  • Date: A single day during July.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: Waters of the Great South Bay, NY within 100 yards of the race course. Starting Point at the Fire Island Lighthouse Dock in position at 40°38′01″ N., 073°13′07″ W.; then north-by-northwest to a point in position at 40°38′52″ N., 073°13′09″ W.; then north-by-northwest to a point in position at 40°39′40″ N., 073°13′30″ W.; then north-by-northwest to a point in position at 40°40′30″ N., 073°14′00″ W.; and then north-by-northwest, finishing at Gilbert Park, Brightwaters, NY at position 40°42′25″ N., 073°14′52″ W. (NAD 83). All positions are approximate.
                
                
                  7.6 Aquapalooza, Zach's Bay
                  • Date: A single day during July.
                
                
                   
                  • Time: 11:30 a.m. to 8 p.m.
                
                
                   
                  • Location: All navigable waters of Zach's Bay, Wantagh, NY south of the line connecting a point near the western entrance to Zach's Bay in approximate position 40°36′29.20″ N., 073°29′22.88″ W. and a point near the eastern entrance of Zach's Bay in approximate position 40°36′16.53″ N., 073°28′57.26″ W.
                
                
                   
                  • Additional stipulations: During the enforcement period vessel speed in the regulated area is restricted to no wake speed or 6 knots, whichever is slower. On the day of the event from 3 p.m. to 5:30 p.m. vessels may only transit the regulated area in the northbound direction or outbound direction.
                
                
                  7.7 Fran Schnarr Open Water Championship Swim
                  • Date: A single day during July.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: Waters of Huntington Bay, NY within 100 yards of the race course. Starting in position at 40°54′25.3″ N., 073°24′27.9″ W.; then northeast to a position at 40°54′32″ N., 73°23′57.7″ W.; then northwest to a position at 40°54′37.9″ N., 073°23′57.2″ W.; then southwest to a position at 40°54′33.2″ N., 073°25′28.1″ W.; then southeast to a position at 40°54′25.5″ N., 073°25′25.7″ W.; and then southeast to point of origin (NAD 83). All positions are approximate.
                
                
                  8
                  August
                
                
                  8.1 Riverfront Dragon Boat and Asian Festival
                  • Dates: Saturday and Sunday during the third weekend of August.
                
                
                   
                  • Time: 8 a.m. until 4:30 p.m. each day.
                
                
                   
                  • Regulated area: All waters of the Connecticut River in Hartford, CT between the Bulkeley Bridge at 41°46′10.10″ N., 072°39′56.13″ W. and the Wilbur Cross Bridge at 41°45′11.67″ N., 072°39′13.64″ W. (NAD 83). All positions are approximate.
                
                
                  8.2 Swim Across the Sound
                  • Date: A single day during August.
                
                
                  
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: Waters of Long Island Sound from Port Jefferson, NY in approximate position 40°58′11.71″ N., 073°05′51.12″ W.; then northwest to Captain's Cove Seaport, Bridgeport, CT in approximate position 41°09′25.07″ N., 073°12′47.82″ W. (NAD 83).
                
                
                  8.3 Stonewall Swim
                  • Date: A day during a weekend in August.
                
                
                   
                  • Time: 8:30 a.m. until 12:30 p.m.
                
                
                   
                  • Location: All navigable waters of the Great South Bay within a three miles long and half mile wide box connecting Snedecor Avenue in Bayport, NY to Porgie Walk in Fire Island, NY. Formed by connecting the following points. Beginning at 40°43′40.24″ N., 073°03′41.50″ W.; then to 40°43′40.00″ N., 073°03′13.40″ W.; then to 40°40′04.13″ N., 073°03′43.81″ W.; then to 40°40′08.30″ N., 073°03′17.70″ W.; and then back to point of origin (NAD 83).
                
                
                  8.4 Island Beach Two Mile Swim
                  • Date: A single day during August.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: All waters of Captain Harbor between Little Captain's Island and Bower's Island that are located within the box formed by connecting four points in the following positions. Beginning at 40°59′23.35″ N. 073°36′42.05″ W.; then northwest to 40°59′51.04″ N. 073°37′57.32″ W.; then southwest to 40°59′45.17″ N. 073°38′01.18″ W.; then southeast to 40°59′17.38″ N. 073°36′45.9″ W.; then northeast to the point of origin (NAD 83). All positions are approximate.
                
                
                  8.5 Waves of Hope Swim
                  • Date: A single day during August.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: All waters of the Great South Bay off Amityville, NY shoreward of a line created by connecting the following points. Beginning at a point at 40°39′22.38″ N., 073°25′31.63″ W; then south to a point at 40°39′2.18″ N., 073°25′31.63″ W.; then east to a point at 40°39′2.18″ N., 073°24′3.81″ W.; then north to a point at 40°39′18.27″ N., 073°24′3.81″ W.; and then west back to point of origin (NAD 83). All positions are approximate.
                
                
                  8.6 Smith Point Triathlon
                  • Date: A day during a weekend in August.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: All waters of Narrow Bay near Smith Point Park in Mastic Beach, NY within the area bounded by land along its southern edge and points in position at 40°44′14.28″ N., 072°51′40.68″ W.; then north to a point at position 40°44′20.83″ N., 072°51′40.68″ W.; then east to a point at position 40°44′20.83″ N., 072°51′19.73″ W.; then south to a point at position 40°44′14.85″ N., 072°51′19.73″ W.; and then southwest along the shoreline back to the point of origin (NAD 83). All positions are approximate.
                
                
                  9
                  September
                
                
                  9.1 Head of the Tomahawk
                  • Date: A single day during September.
                
                
                   
                  • Time: To be determined annually.
                
                
                   
                  • Location: All navigable waters of the Connecticut River off South Glastonbury, CT. Beginning at position 41°41′18.88″ N.; 072°37′16.26″ W.; then downriver along the west bank to a point at position 41°38′49.12″ N., 072°37′32.73″ W.; then across the Connecticut River to a point at position 41°38′49.5″ N., 072°37′19.55″ W.; then upriver along the east bank to a point at position 41°41′25.82″ N., 072°37′9.08″ W.; then across the Connecticut River to the point of origin (NAD 83).
                
                
                   
                  • Additional Stipulations: Non-event vessels transiting through the area during the enforcement period are to travel at no wake speeds or 6 knots, whichever is slower and that non-event vessels shall not block or impede the transit of event participants, event safety vessels or official patrol vessels in the regulated area unless authorized by COTP or designated representatives.
                
                
                  
                  10
                  October
                
                
                  10.1 Head of the Riverfront Rowing Regatta, Hartford, CT
                  • Date: The first Sunday of October.
                
                
                   
                  • Time: 5:30 a.m. until 5:30 p.m.
                
                
                   
                  • Location: All water of the Connecticut River, Hartford, CT, between at point North of Wethersfield Cove at 41°43′52.17″ N., 072°38′40.38″ W. and the Riverside Boat House 41°46′30.98″ N., 072° 39′54.35″ W. (NAD 83).
                
              
              [USCG-2008-0384, 77 FR 6956, Feb. 10, 2012, as amended by USCG-2012-1036, 78 FR 31404, May 24, 2013; USCG-2015-0100, 81 FR 31857, May 20, 2016]
              § 100.100, Nt.
              
                Effective Date Note:
                By USCG-2020-0082, 85 FR 38070, June 25, 2020, § 100.100 was amended by revising the table, effective July 27, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 100.100
                    Special Local Regulations; Regattas and Boat Races in the Coast Guard Sector Long Island Sound Captain of the Port Zone.
                    
                    
                      Table 1 to § 100.100
                      
                         
                         
                      
                      
                        5
                        May
                      
                      
                        5.1 Harvard-Yale Regatta, Thames River, New London, CT
                        • Date: A single day event in May or June.• Time: 8 a.m. until 5 p.m.
                        
                      
                      
                         
                        • Location: All waters of the Thames River at New London, Connecticut, between the Penn Central Draw Bridge at position 41°21′46.94″ N, 072°05′14.46″ W to Bartlett Cove at position 41°25′35.9″ N, 072°05′42.89″ W (NAD 83). All positions are approximate.
                      
                      
                        5.2 Jones Beach Air Show
                        • Date: The Thursday through Sunday before Memorial Day each May.
                      
                      
                         
                        • Time:
                      
                      
                         
                        (1) The “No Entry Area” will be enforced each day from the start of the air show until 30 minutes after it concludes. Exact time will be determined annually.
                      
                      
                         
                        (2) The “Slow/No Wake Area” and the “No Southbound Traffic Area” will be enforced each day for six hours after the air show concludes. Exact time will be determined annually.
                      
                      
                         
                        • Location:
                      
                      
                         
                        (1) “No Entry Area”: Waters of the Atlantic Ocean off Jones Beach State Park, Wantagh, NY, contained within the following described area; beginning at a point on land at position 40°34′54″ N, 073°33′21″ W; then east along the shoreline of Jones Beach State Park to a point on land at position 40°35′53″ N, 073°28′48″ W; then south to a point in the Atlantic Ocean off of Jones Beach at position 40°35′05″ N, 073°28′34″ W; then west to position 40°33′15″ N, 073°33′09″ W; then north to the point of origin (NAD 83). All positions are approximate.
                      
                      
                         
                        (2) “Slow/No Wake Area”: All navigable waters between Meadowbrook State Parkway and Wantagh State Parkway and contained within the following area. Beginning in position 40°35′49.01″ N, 73°32′33.63″ W; then north along the Meadowbrook State Parkway to its intersection with Merrick Road in position 40°39′14″ N, 73°34′0.76″ W; then east along Merrick Road to its intersection with Wantagh State Parkway in position 40°39′51.32″ N, 73°30′43.36″ W; then south along the Wantagh State Parkway to its intersection with Ocean Parkway in position 40°35′47.30″ N, 073°30′29.17″ W; then west along Ocean Parkway to its intersection with Meadowbrook State Parkway at the point of origin (NAD 83). All positions are approximate.
                      
                      
                         
                        (3) “No Southbound Traffic Area”: All navigable waters of Zach's Bay south of the line connecting a point near the western entrance to Zach's Bay at position 40°36′29.20″ N, 073°29′22.88″ W and a point near the eastern entrance of Zach's Bay at position 40°36′16.53″ N, 073°28′57.26″ W (NAD 83). All positions are approximate.
                      
                      
                        6
                        June
                      
                      
                        6.1 Swim Across America Greenwich
                        • Date: A single day event during June.• Time: 5:30 a.m. until noon.
                        
                      
                      
                        
                         
                        • Location: All navigable waters of Stamford Harbor within an area starting at a point in position 41°01′32.03″ N, 073°33′8.93″ W, then southeast to a point in position 41°01′15.01″ N, 073°32′55.58″ W; then southwest to a point in position 41°0′49.25″ N, 073°33′20.36″ W; then northwest to a point in position 41°0′58″ N, 073°33′27″ W; then northeast to a point in position 41°1′15.8″ N, 073°33′9.85″ W, then heading north and ending at point of origin (NAD 83). All positions are approximate.
                      
                      
                        7
                        July
                      
                      
                        7.1 Connecticut River Raft Race, Middletown, CT
                        • Date: A single day between the last Saturday in July through first Saturday of August.• Time: 10 a.m. until 2 p.m.
                        
                      
                      
                         
                        • Location: All waters of the Connecticut River near Middletown, CT, between Gildersleeve Island (Marker no. 99) at position 41°36′02.13″ N, 072°37′22.71″ W; and Portland Riverside Marina (Marker no. 88) at position 41°33′38.3″ N, 072°37′36.53″ W (NAD 83). All positions are approximate.
                      
                      
                         
                        • Additional Stipulations: Spectators or other vessels shall not anchor, block, loiter, or impede the transit of event participants or official patrol vessels in the regulated areas unless authorized by COTP or designated representative.
                      
                      
                        7.2 Dolan Family Fourth Fireworks
                        • Date: A single day event in July.
                      
                      
                         
                        • Time: To be determined annually.
                      
                      
                         
                        • Locations:
                      
                      
                         
                        (1) “No Entry Area”: All waters of Oyster Bay Harbor in Long Island Sound off Oyster Bay, NY, within a 1,000 foot radius of the launch platform in approximate position 40°53′42.50″ N, 073°30′04.30″ W (NAD 83).
                      
                      
                         
                        (2) “Slow/No Wake Area”: All waters of Oyster Bay Harbor in Long Island Sound off Oyster Bay, NY, contained within the following area; beginning at a point on land in position at 40°53′12.43″ N, 073°31′13.05″ W near Moses Point; then east across Oyster Bay Harbor to a point on land in position at 40°53′15.12″ N, 073°30′38.45″ W; then north along the shoreline to a point on land in position at 40°53′34.43″ N, 073°30′33.42″ W near Cove Point; then east along the shoreline to a point on land in position at 40°53′41.67″ N, 073°29′40.74″ W near Cooper Bluff; then south along the shoreline to a point on land in position 40°53′05.09″ N, 073°29′23.32″ W near Eel Creek; then east across Cold Spring Harbor to a point on land in position 40°53′06.69″ N, 073°28′19.9″ W; then north along the shoreline to a point on land in position 40°55′24.09″ N, 073°29′49.09″ W near Whitewood Point; then west across Oyster Bay to a point on land in position 40°55′5.29″ N, 073°31′19.47″ W near Rocky Point; then south along the shoreline to a point on land in position 40°54′04.11″ N, 073°30′29.18″ W near Plum Point; then northwest along the shoreline to a point on land in position 40°54′09.06″ N, 073°30′45.71″ W; then southwest along the shoreline to a point on land in position 40°54′03.2″ N, 073°31′01.29″ W; and then south along the shoreline back to point of origin (NAD 83). All positions are approximate.
                      
                      
                        7.3 Clam Shell Foundation Fireworks
                        • Date: A single day during July.• Time: To be determined annually.
                        
                      
                      
                         
                        • Locations:
                      
                      
                         
                        (1) “No Entry Area”: All waters of Three Mile Harbor, East Hampton, NY, within a 1,000 foot radius of the launch platform in approximate position 41°01′15.49″ N, 072°11′27.5″ W (NAD 83).
                      
                      
                         
                        (2) “Northbound Traffic Only Area”: All waters of Three Mile Harbor, East Hampton, NY, contained within the following area; beginning at a point in position at 41°02′5.05″ N, 072°11′19.52″ W; then southeast to a point on land in position at 41°02′2.67″ N, 072°11′17.97″ W; then south along shoreline to a point on land in position at 41°01′35.26″ N, 072°11′9.56″ W; then southeast across channel to a point on land in position at 41°01′30.28″ N, 072°10″52.77″ W; then north along the shoreline to a point on land in position at 41°01′41.35″ N, 072° 10′52.57″ W; then north across channel to a point on land in position at 41°01′44.41″ N, 072°10′52.23″ W near the southern end of Sedge Island; then north along shoreline of Sedge Island to a point on land in position at 41°01′56.3″ N, 072°10′59.37″ W, near the northern end of Sedge Island; then northwest across the channel to a point on land in position 41°01′56.76″ N, 072°11′0.66″ W; then northwest along shoreline to a point on land in position 41°01′41.35″ N, 072°10′52.57″ W; then northwest to position at 41°02′5.92″ N, 072°11′16.73″ W; and then southwest to point of origin (NAD 83). All positions are approximate.
                      
                      
                        7.4 Jones Beach State Park Fireworks
                        • Date: A single day event in July.• Time: 8:30 p.m. to 10:30 p.m.
                        
                      
                      
                         
                        • Locations:
                      
                      
                        
                         
                        (1) “No Entry Area”: All waters off of Jones Beach State Park, Wantagh, NY, within a 1,000 foot radius of the launch platform in approximate position 40°34′56.68″ N, 073°30′31.19″ W (NAD 83).
                      
                      
                         
                        (2) “Slow/No Wake Area”: All navigable waters between Meadowbrook State Parkway and Wantagh State Parkway and contained within the following area. Beginning in position at 40°35′49.01″ N, 073°32′33.63″ W; then north along the Meadowbrook State Parkway to its intersection with Merrick Road in position at 40°39′14″ N, 073°34′0.76″ W; then east along Merrick Road to its intersection with Wantagh State Parkway in position at 40°39′51.32″ N, 073°30′43.36″ W; then south along the Wantagh State Parkway to its intersection with Ocean Parkway in position at 40°35′47.30″ N, 073°30′29.17″ W; then west along Ocean Parkway to its intersection with Meadowbrook State Parkway at the point of origin (NAD 83). All positions are approximate.
                      
                      
                         
                        (3) “No Southbound Traffic Area”: All navigable waters of Zach's Bay south of the line connecting a point near the western entrance to Zach's Bay in position at 40°36′29.20″ N, 073°29′22.88″ W and a point near the eastern entrance of Zach's Bay in position at 40°36′16.53″ N, 073°28′57.26″ W (NAD 83). All positions are approximate.
                      
                      
                        7.5 Maggie Fischer Memorial Great South Bay Cross Bay Swim
                        • Date: A single day during July.• Time: To be determined annually.
                        
                      
                      
                         
                        • Location: Waters of the Great South Bay, NY, within 100 yards of the race course. Starting Point at the Fire Island Lighthouse Dock in position at 40°38′01″ N, 073°13′07″ W; then north-by-northwest to a point in position at 40°38′52″ N, 073°13′09″ W; then north-by-northwest to a point in position at 40°39′40″ N, 073°13′30″ W; then north-by-northwest to a point in position at 40°40′30″ N, 073°14′00″ W; and then north-by-northwest, finishing at Gilbert Park, Brightwaters, NY at position 40°42′25″ N, 073°14′52″ W (NAD 83). All positions are approximate.
                      
                      
                        7.6 Aquapalooza, Zach's Bay
                        • Date: A single day during July.
                      
                      
                         
                        • Time: 11:30 a.m. to 8 p.m.
                      
                      
                         
                        • Location: All navigable waters of Zach's Bay, Wantagh, NY, south of the line connecting a point near the western entrance to Zach's Bay in approximate position 40°36′29.20″ N, 073°29′22.88″ W and a point near the eastern entrance of Zach's Bay in approximate position 40°36′16.53″ N, 073°28′57.26″ W.
                      
                      
                         
                        • Additional stipulations: During the enforcement period vessel speed in the regulated area is restricted to no wake speed or 6 knots, whichever is slower. On the day of the event from 3 p.m. to 5:30 p.m. vessels may only transit the regulated area in the northbound direction or outbound direction.
                      
                      
                        7.7 Fran Schnarr Open Water Championship Swim
                        • Date: A single day during July.• Time: To be determined annually.
                        
                      
                      
                         
                        • Location: Waters of Huntington Bay, NY, within 100 yards of the race course. Starting in position at 40°54′25.3″ N, 073°24′27.9″ W; then northeast to a position at 40°54′32″ N, 73°23′57.7″ W; then northwest to a position at 40°54′37.9″ N, 073°23′57.2″ W; then southwest to a position at 40°54′33.2″ N, 073°25′28.1″ W; then southeast to a position at 40°54′25.5″ N, 073°25′25.7″ W; and then southeast to point of origin (NAD 83). All positions are approximate.
                      
                      
                        8
                        August
                      
                      
                        8.1 Riverfront Dragon Boat and Asian Festival
                        • Dates: A two day event in August.• Time: 8 a.m. until 4:30 p.m. each day.
                        
                      
                      
                         
                        • Regulated area: All waters of the Connecticut River in Hartford, CT, between the Bulkeley Bridge at 41°46′10.10″ N, 072°39′56.13″ W and the Wilbur Cross Bridge at 41°45′11.67″ N, 072°39′13.64″ W (NAD 83). All positions are approximate.
                      
                      
                        8.2 Swim Across the Sound
                        • Date: A single day during August.
                      
                      
                         
                        • Time: To be determined annually.
                      
                      
                         
                        • Location: Waters of Long Island Sound from Port Jefferson, NY, in approximate position 40°58′11.71″ N, 073°05′51.12″ W; then northwest to Captain's Cove Seaport, Bridgeport, CT, in approximate position 41°09′25.07″ N, 073°12′47.82″ W (NAD 83).
                      
                      
                        8.3 Stonewall Swim
                        • Date: A single day event in August.
                      
                      
                         
                        • Time: 8:30 a.m. until 12:30 p.m.
                      
                      
                        
                         
                        • Location: All navigable waters of the Great South Bay within a three miles long and half mile wide box connecting Snedecor Avenue in Bayport, NY, to Porgie Walk in Fire Island, NY. Formed by connecting the following points. Beginning at 40°43′40.24″ N, 073°03′41.50″ W; then to 40°43′40.00″ N, 073°03′13.40″ W; then to 40°40′04.13″ N, 073°03′43.81″ W; then to 40°40′08.30″ N, 073°03′17.70″ W; and then back to point of origin (NAD 83).
                      
                      
                        8.4 Island Beach Two Mile Swim
                        • Date: A single day during August.
                      
                      
                         
                        • Time: To be determined annually.
                      
                      
                         
                        • Location: All waters of Captain Harbor between Little Captain's Island and Bower's Island that are located within the box formed by connecting four points in the following positions. Beginning at 40°59′23.35″ N, 073°36′42.05″ W; then northwest to 40°59′51.04″ N, 073°37′57.32″ W; then southwest to 40°59′45.17″ N, 073°38′01.18″ W; then southeast to 40°59′17.38″ N, 073°36′45.9″ W; then northeast to the point of origin (NAD 83). All positions are approximate.
                      
                      
                        8.5 Waves of Hope Swim
                        • Date: A single day during August.
                      
                      
                         
                        • Time: To be determined annually.
                      
                      
                         
                        • Location: All waters of the Great South Bay off Amityville, NY, shoreward of a line created by connecting the following points. Beginning at a point at 40°39′22.38″ N, 073°25′31.63″ W; then south to a point at 40°39′2.18″ N, 073°25′31.63″ W; then east to a point at 40°39′2.18″ N, 073°24′3.81″ W; then north to a point at 40°39′18.27″ N, 073°24′3.81″ W; and then west back to point of origin (NAD 83). All positions are approximate.
                      
                      
                        8.6 Smith Point Triathlon
                        • Date: A single day event in August.
                      
                      
                         
                        • Time: To be determined annually.
                      
                      
                         
                        • Location: All waters of Narrow Bay near Smith Point Park in Mastic Beach, NY, within the area bounded by land along its southern edge and points in position at 40°44′14.28″ N, 072°51′40.68″ W; then north to a point at position 40°44′20.83″ N, 072°51′40.68″ W; then east to a point at position 40°44′20.83″ N, 072°51′19.73″ W; then south to a point at position 40°44′14.85″ N, 072°51′19.73″ W; and then southwest along the shoreline back to the point of origin (NAD 83). All positions are approximate.
                      
                      
                        9
                        September
                      
                      
                        9.1 Head of the Tomahawk
                        • Date: A single day during September.
                      
                      
                         
                        • Time: To be determined annually.
                      
                      
                         
                        • Location: All navigable waters of the Connecticut River off South Glastonbury, CT. Beginning at position 41°41′18.88″ N; 072°37′16.26″ W; then downriver along the west bank to a point at position 41°38′49.12″ N, 072°37′32.73″ W; then across the Connecticut River to a point at position 41°38′49.5″ N, 072°37′19.55″ W; then upriver along the east bank to a point at position 41°41′25.82″ N, 072°37′9.08″ W; then across the Connecticut River to the point of origin (NAD 83).
                      
                      
                         
                        • Additional Stipulations: Non-event vessels transiting through the area during the enforcement period are to travel at no wake speeds or 6 knots, whichever is slower and that non-event vessels shall not block or impede the transit of event participants, event safety vessels or official patrol vessels in the regulated area unless authorized by COTP or designated representatives.
                      
                      
                        10
                        October
                      
                      
                        10.1 Head of the Riverfront Rowing Regatta, Hartford, CT
                        • Date: A single day event in October.• Time: 5:30 a.m. until 5:30 p.m.
                        
                      
                      
                         
                        • Location: All water of the Connecticut River, Hartford, CT, between at point North of Wethersfield Cove at 41°43′52.17″ N, 072°38′40.38″ W and the Riverside Boat House 41°46′30.98″ N, 072°39′54.35″ W (NAD 83).
                      
                    
                  
                
              
            
            
              § 100.119
              Newport-Bermuda Regatta, Narragansett Bay, Newport, RI.
              (a) Regulated area. The regulated area includes all waters of Narragansett Bay, Newport, RI, within the following points (NAD 83):
              
                
                  Latitude
                  Longitude
                
                
                  41°27′51″ N
                  071°22′14″ W
                
                
                  41°27′24″ N
                  071°21′57″ W
                
                
                  41°27′09″ N
                  071°22′39″ W
                
                
                  41°27′36″ N
                  072°22′55″ W
                
              
              In the event that weather conditions prohibit a safe race start within the approach to Newport Harbor, the race will begin offshore and the following regulated area applies (NAD 83):
              
                
                  Latitude
                  Longitude
                
                
                  41°26′04″ N
                  071°22′16″ W
                
                
                  41°25′36″ N
                  071°21′58″ W
                
                
                  41°25′45″ N
                  071°22′40″ W
                
                
                  
                  41°25′49″ N
                  071°22′56″ W
                
              
              (b) Special local regulations. (1) The Coast Guard patrol commander may delay, modify, or cancel the race as conditions or circumstances require.
              (2) No person or vessel may enter, transit, or remain in the regulated area unless participating in the event or unless authorized by the Coast Guard patrol commander.
              (3) Vessels encountering emergencies which require transit through the regulated area should contact the Coast Guard patrol commander on VHF Channel 16. In the event of an emergency, the Coast Guard patrol commander may authorize a vessel to transit through the regulated area with a Coast Guard designated escort.
              (4) All persons and vessels shall comply with the instructions of the Coast Guard on-scene patrol commander. On-scene patrol personnel may include commissioned, warrant, and petty officers of the U.S. Coast Guard. Upon hearing five or more short blasts from a U.S. Coast Guard vessel, the operator of a vessel shall proceed as directed. Members of the Coast Guard Auxiliary may also be present to inform vessel operators of this regulation and other applicable laws.
              (c) Effective date. This section is in effect biennially on a date and times published in the Local Notice to Mariners.
              [CGD01-96-025, 61 FR 32332, June 24, 1996, as amended by USCG-2016-1022, 82 FR 23142, May 22, 2017]
            
            
              § 100.120
              Special Local Regulations; Marine Events Held in the Coast Guard Sector Northern New England Captain of the Port Zone.

              The regulations in this section apply to the marine events listed in table 1 of this section. The regulations in this section will be enforced for the duration of each event, on or about the dates indicated. Actual notice of the exact dates and times of the effective period of the regulations with respect to each event, the geographical area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will be published in a Local Notices to Mariners and broadcast over VHF-FM radio. First Coast Guard District Local Notice to Mariners can be found at: http://www.navcen.uscg.gov/. Although listed in the Code of Federal Regulations, sponsors of events listed in table 1 of this section are still required to submit marine event applications in accordance with 33 CFR 100.15.
              (a) The following definitions apply to this section:
              (1) Designated Representative. A “Designated Representative” is any Coast Guard Commissioned, Warrant or Petty Officer who has been designated by the Captain of the Port, Sector Northern New England (COTP), to act on his or her behalf. The Designated Representative may be on an official patrol vessel or may be on shore and will communicate with vessels via VHF-FM radio or loudhailer. In addition, members of the Coast Guard Auxiliary may be present to inform vessel operators of this regulation.
              (2) Official patrol vessels. Official patrol vessels may consist of any Coast Guard, Coast Guard Auxiliary, state, or local law enforcement vessels assigned or approved by the COTP.
              (3) Spectators. All persons and vessels not registered with the event sponsor as participants or official patrol vessels.
              (b) Vessels may not transit the regulated areas without the COTP or Designated Representative approval. Vessels permitted to transit must operate at a no wake speed, in a manner which will not endanger participants or other crafts in the event.
              (c) Vessel operators desiring to enter or operate within the regulated areas shall contact the COTP or the Designated Representative via VHF channel 16 or (207) 741-5465 (Coast Guard Sector Northern New England Command Center) to obtain permission to do so.
              (d) Spectators or other vessels shall not anchor, block, loiter, or impede the transit of event participants or official patrol vessels in the regulated areas during the effective dates and times, unless authorized by COTP or Designated Representative.

              (e) The COTP or Designated Representative may control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel shall come to an immediate stop and comply with the lawful directions issued. Failure to comply with a lawful direction may result in expulsion from the area, citation for failure to comply, or both.
              (f) The COTP or Designated Representative may delay or terminate any marine event in this section at any time it is deemed necessary to ensure the safety of life or property.
              (g) For all power boat races listed, vessels not participating in this event, swimmers, and personal watercraft of any nature are prohibited from entering or moving within the regulated area unless authorized by the COTP or Designated Representative. Vessels within the regulated area must be at anchor within a designated spectator area or moored to a waterfront facility in a way that will not interfere with the progress of the event.
              (h) For all regattas and boat parades listed, spectator vessels operating within the regulated area shall maintain a separation of at least 50 yards from the participants.
              (i) For all rowing and paddling boat races listed, vessels not associated with the event shall maintain a separation of at least 50 yards from the participants.

              (j) The specific calendar date upon which the listed event falls will be published through a Notice of Enforcement in the Federal Register.
              
                Table 1 to § 100.120
                
                   
                   
                
                
                  
                    5.0
                  
                  
                    MAY
                  
                
                
                  5.1 Tall Ships Visiting Portsmouth
                  • Event Type: Regatta and Boat Parade.
                
                
                   
                  • Date: A multiday event in May.1
                  
                
                
                   
                  • Time (Approximate): 9:00 a.m. to 8:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Portsmouth Harbor, New Hampshire, in the vicinity of Castle Island within the following points (NAD 83):
                
                
                   
                  43°03′11″ N, 070°42′26″ W.
                
                
                   
                  43°03′18″ N, 070°41′51″ W.
                
                
                   
                  43°04′42″ N, 070°42′11″ W.
                
                
                   
                  43°04′28″ N, 070°44′12″ W.
                
                
                   
                  43°05′36″ N, 070°45′56″ W.
                
                
                   
                  43°05′29″ N, 070°46′09″ W.
                
                
                   
                  43°04′19″ N, 070°44′16″ W.
                
                
                   
                  43°04′22″ N, 070°42′33″ W.
                
                
                  
                    6.0
                  
                  
                    JUNE
                  
                
                
                  6.1 Charlie Begin Memorial Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in June.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Boothbay Harbor, Maine, in the vicinity of John's Island within the following points (NAD 83):
                
                
                   
                  43°50′04″ N, 069°38′37″ W.
                
                
                   
                  43°50′54″ N, 069°38′06″ W.
                
                
                   
                  43°50′49″ N, 069°37′50″ W.
                
                
                   
                  43°50′00″ N, 069°38′20″ W.
                
                
                  6.2 Rockland Harbor Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in June.1
                  
                
                
                   
                  • Time (Approximate): 9:00 a.m. to 5:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Rockland Harbor, Maine, in the vicinity of the Rockland Breakwater Light within the following points (NAD 83):
                
                
                   
                  44°05′59″ N, 069°04′53″ W.
                
                
                   
                  44°06′43″ N, 069°05′25″ W.
                
                
                   
                  44°06′50″ N, 069°05′05″ W.
                
                
                   
                  44°06′05″ N, 069°04′34″ W.
                
                
                  6.3 Gathering of the Fleet
                  • Event Type: Tall Ship Parade.
                
                
                   
                  • Date: A one-day event in June.1
                  
                
                
                   
                  • Time (Approximate): 12:00 p.m. to 5:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Boothbay Harbor, Maine, in the vicinity of Tumbler's Island within the following points (NAD 83):
                
                
                   
                  43°51′02″ N, 069°37′33″ W.
                
                
                   
                  43°50′47″ N, 069°37′31″ W.
                
                
                   
                  43°50′23″ N, 069°37′57″ W.
                
                
                   
                  43°50′01″ N, 069°37′45″ W.
                
                
                   
                  43°50′01″ N, 069°38′31″ W.
                
                
                   
                  43°50′25″ N, 069°38′25″ W.
                
                
                   
                  43°50′49″ N, 069°37′45″ W.
                
                
                  
                  6.4 Bass Harbor Blessing of the Fleet Lobster Boat Race
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in June.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 2:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Bass Harbor, Maine, in the vicinity of Lopaus Point within the following points (NAD 83):
                
                
                   
                  44°13′28″ N, 068°21′59″ W.
                
                
                   
                  44°13′20″ N, 068°21′40″ W.
                
                
                   
                  44°14′05″ N, 068°20′55″ W.
                
                
                   
                  44°14′12″ N, 068°21′14″ W.
                
                
                  6.5 Portland's Tallship Parade of Ships Event
                  • Event Type: Regatta and Boat Parade.
                
                
                   
                  • Date: A multiday event in June/July.1
                  
                
                
                   
                  • Time (Approximate): 8:00 a.m. to 8:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Casco Bay and the Fore River in the vicinity of Portland, Maine, within the following points (NAD 83):
                
                
                   
                  43°37′44.25″ N, 070°12′37.64″ W.
                
                
                   
                  43°38′28.11″ N, 070°12′37.64″ W.
                
                
                   
                  43°39′08.52″ N, 070°13′20.17″ W.
                
                
                   
                  43°39′28.58″ N, 070°13′25.24″ W.
                
                
                   
                  43°39′07.70″ N, 070°13′59.62″ W.
                
                
                   
                  43°38′55.05″ N, 070°14′41.91″ W.
                
                
                   
                  43°39′00.94″ N, 070°15′01.55″ W.
                
                
                   
                  43°39′45.05″ N, 070°15′09.11″ W.
                
                
                   
                  43°39′38.10″ N, 070°14′13.03″ W.
                
                
                   
                  43°39′04.06″ N, 070°13′29.75″ W.
                
                
                   
                  43°37′57.21″ N, 070°12′56.69″ W.
                
                
                  
                    7.0
                  
                  
                    JULY
                  
                
                
                  7.1 Burlington 3rd of July Air Show
                  • Event Type: Air Show.
                
                
                   
                  • Date: A one-day event held near July 4th.1
                  
                
                
                   
                  • Time (Approximate): 8:30 p.m. to 9:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Lake Champlain, Burlington, VT, within the following points (NAD 83):
                
                
                   
                  44°28′51″ N, 073°14′21″ W.
                
                
                   
                  44°28′57″ N, 073°13′41″ W.
                
                
                   
                  44°28′05″ N, 073°13′26″ W.
                
                
                   
                  44°27′59″ N, 073°14′03″ W.
                
                
                  7.2 Moosabec Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event held near July 4th.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 12:30 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Jonesport, Maine, within the following points (NAD 83):
                
                
                   
                  44°31′21″ N, 067°36′44″ W.
                
                
                   
                  44°31′36″ N, 067°36′47″ W.
                
                
                   
                  44°31′44″ N, 067°35′36″ W.
                
                
                   
                  44°31′29″ N, 067°35′33″ W.
                
                
                  7.3 Stonington Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in July.1
                  
                
                
                   
                  • Time (Approximate): 8:00 a.m. to 3:30 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Stonington, Maine, within the following points (NAD 83):
                
                
                   
                  44°09′06″ N, 068°39′08″ W.
                
                
                   
                  44°08′60″ N, 068°40′05″ W.
                
                
                   
                  44°09′06″ N, 068°40′05″ W.
                
                
                   
                  44°09′12″ N, 068°39′08″ W.
                
                
                  7.4 The Challenge Race
                  • Event Type: Rowing and Paddling Boat Race.
                
                
                   
                  • Date: A one-day event in July.1
                  
                
                
                   
                  • Time (Approximate): 11:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Lake Champlain in the vicinity of Button Bay State Park within the following points (NAD 83):
                
                
                   
                  44°12′25″ N, 073°22′32″ W.
                
                
                   
                  44°12′00″ N, 073°21′42″ W.
                
                
                   
                  44°12′19″ N, 073°21′25″ W.
                
                
                   
                  44°13′16″ N, 073°21′36″ W.
                
                
                  7.5 Friendship Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in July.1
                  
                
                
                   
                  • Time (Approximate): 9:30 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Friendship Harbor, Maine, within the following points (NAD 83):
                
                
                   
                  43°57′51″ N, 069°20′46″ W.
                
                
                   
                  43°58′14″ N, 069°19′53″ W.
                
                
                   
                  43°58′19″ N, 069°20′01″ W.
                
                
                  
                   
                  43°58′00″ N, 069°20′46″ W.
                
                
                  7.6 Harpswell Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event during in July.1
                  
                
                
                   
                  • Time (Approximate): 9:30 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Potts Harbor, Maine, within the following points (NAD 83):
                
                
                   
                  43°44′14″ N, 070°02′14″ W.
                
                
                   
                  43°44′31″ N, 070°01′47″ W.
                
                
                   
                  43°44′27″ N, 070°01′40″ W.
                
                
                   
                  43°44′10″ N, 070°02′08″ W.
                
                
                  
                    8.0
                  
                  
                    AUGUST
                  
                
                
                  8.1 Eggemoggin Reach Regatta
                  • Event Type: Wooden Boat Parade.
                
                
                   
                  • Date: A one-day event on a Saturday between the 15th of July and the 15th of August.1
                  
                
                
                   
                  • Time (Approximate): 11:00 a.m. to 7:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Eggemoggin Reach, Maine, within the following points (NAD 83):
                
                
                   
                  44°14′22″ N, 068°36′26″ W.
                
                
                   
                  44°13′58″ N, 068°35′16″ W.
                
                
                   
                  44°14′24″ N, 068°34′24″ W.
                
                
                   
                  44°14′50″ N, 068°35′04″ W.
                
                
                   
                  44°14′54″ N, 068°35′38″ W.
                
                
                   
                  44°14′57″ N, 068°34′24″ W.
                
                
                  8.2 Winter Harbor Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in August.1
                  
                
                
                   
                  • Time (Approximate): 9:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Winter Harbor, Maine, within the following points (NAD 83):
                
                
                   
                  44°22′06″ N, 068°05′13″ W.
                
                
                   
                  44°23′06″ N, 068°05′08″ W.
                
                
                   
                  44°23′04″ N, 068°04′37″ W.
                
                
                   
                  44°22′05″ N, 068°04′44″ W.
                
                
                  8.3 Lake Champlain Dragon Boat Festival
                  • Event Type: Rowing and Paddling Boat Race.
                
                
                   
                  • Date: A multiday day event in August.1
                  
                
                
                   
                  • Time (Approximate): 7:00 a.m. to 5:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Burlington Bay within the following points (NAD 83):
                
                
                   
                  44°28′49″ N, 073°13′22″ W.
                
                
                   
                  44°28′41″ N, 073°13′36″ W.
                
                
                   
                  44°28′28″ N, 073°13′31″ W.
                
                
                   
                  44°28′38″ N, 073°13′18″ W.
                
                
                  8.4 Merritt Brackett Lobster Boat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in August.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Pemaquid Harbor, Maine, within the following points (NAD 83):
                
                
                   
                  43°52′16″ N, 069°32′10″ W.
                
                
                   
                  43°52′41″ N, 069°31′43″ W.
                
                
                   
                  43°52′35″ N, 069°31′29″ W.
                
                
                   
                  43°52′09″ N, 069°31′56″ W.
                
                
                  8.5 Multiple Sclerosis Regatta
                  • Event Type: Regatta and Sailboat Race.
                
                
                   
                  • Date: A one-day event in August.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 4:00 p.m.
                
                
                   
                  • Location: The regulated area for the start of the race includes all waters of Casco Bay, Maine, in the vicinity of Peaks Island within the following points (NAD 83):
                
                
                   
                  43°40′25″ N, 070°14′21″ W.
                
                
                   
                  43°40′36″ N, 070°13′56″ W.
                
                
                   
                  43°39′58″ N, 070°13′21″ W.
                
                
                   
                  43°39′46″ N, 070°13′51″ W.
                
                
                  8.6 Multiple Sclerosis Harborfest Lobster Boat/Tugboat Races
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in August.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Portland Harbor, Maine, in the vicinity of Maine State Pier within the following points (NAD 83):
                
                
                   
                  43°40′09″ N, 070°13′41″ W.
                
                
                   
                  43°40′03″ N, 070°13′31″ W.
                
                
                   
                  43°39′37″ N, 070°14′01″ W.
                
                
                   
                  43°39′42″ N, 070°14′11″ W.
                
                
                  
                  8.7 Long Island Lobster Boat Race
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in August.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Casco Bay, Maine, in the vicinity of Great Ledge Cove and Dorseys Cove off the north west coast of Long Island, Maine, within the following points (NAD 83):
                
                
                   
                  43°41′59″ N, 070°08′59″ W.
                
                
                   
                  43°42′04″ N, 070°09′10″ W.
                
                
                   
                  43°41′41″ N, 070°09′38″ W.
                
                
                   
                  43°41′36″ N, 070°09′30″ W.
                
                
                  8.8 Eastport Pirates Festival Invasion of Lubec Lobster Boat Race
                  • Event Type: Power Boat Race.
                
                
                   
                  • Date: A one-day event in August.1
                  
                
                
                   
                  • Time (Approximate): 10:00 a.m. to 3:00 p.m.
                
                
                   
                  • Location: The regulated area includes all waters of Johnson Bay, Maine, within the following points (NAD 83):
                
                
                   
                  43°41′59″ N, 070°08′59″ W.
                
                
                   
                  43°42′04″ N, 070°09′10″ W.
                
                
                   
                  43°41′41″ N, 070°09′38″ W.
                
                
                   
                  43°41′36″ N, 070°09′30″ W.
                
                
                  1 Date subject to change. Exact date will be posted in Notice of Enforcement and Local Notice to Mariners.
              
              [USCG-2019-0951, 85 FR 31365, May 26, 2020]
            
            
              § 100.130
              Special Local Regulations; Recurring Annual Marine Events in Sector Boston Captain of the Port Zone.

              This section applies to the marine events listed in Table 1 of this section. The regulations in this section will be enforced for the duration of each event, on or about the dates indicated in Table 1 of this section. Annual notice of the exact dates and times of the effective period of the regulations in this section with respect to each event, the geographical description of each regulated area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will be provided to the local maritime community through the Local Notice to Mariners and/or Broadcast Notice to Mariners well in advance of the events. If the event does not have a date listed, then the exact dates and times of the enforcement will be announced through a Notice of Enforcement in the Federal Register. Mariners should consult the Federal Register or their LNM to remain apprised of minor schedule or event changes. First Coast Guard District LNM can be found at: http://www.navcen.uscg.gov/. The Sector Boston Marine Events schedule can also be viewed electronically at http://www.homeport.uscg.mil. Although listed in the Code of Federal Regulations, sponsors of events listed in Table 1 of this section are still required to submit a marine event permit application in accordance with 33 CFR 100.15.
              (a) The Coast Guard may patrol each event area under the direction of a designated Coast Guard Patrol Commander (PATCOM). PATCOM may be contacted on Channel 16 VHF-FM (156.8 MHz) by the call sign “PATCOM.” Official patrol vessels may consist of any Coast Guard, Coast Guard Auxiliary, state, or local law enforcement vessels assigned or approved by the Captain of the Port, Sector Boston.
              (b) Vessels may not transit the regulated areas without PATCOM approval. Vessels permitted to transit must operate at a no wake speed, in a manner which will not endanger participants or other crafts in the event.
              (c) Spectators or other vessels shall not anchor, block, loiter, or impede the transit of event participants or official patrol vessels in the regulated areas during the effective dates and times, or dates and times as modified through LNM, unless authorized by an official patrol vessel.

              (d) PATCOM may control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel shall come to an immediate stop and comply with the lawful directions issued. Failure to comply with a lawful direction may result in expulsion from the area, citation for failure to comply, or both.
              
              (e) PATCOM may delay or terminate any marine event in this subpart at any time it is deemed necessary to ensure the safety of life or property. Such action may be justified as a result of weather, traffic density, spectator operation or participant behavior.
              (f) For all power boat races listed, vessels operating within the regulated area must be at anchor within a designated spectator area or moored to a waterfront facility in a way that will not interfere with the progress of the event.
              (g) For all regattas, boat parades, and rowing and paddling boat races, vessels not associated with the event shall maintain a separation of at least 50 yards from the participants.
              
                Table 1
                
                  3.0
                  MARCH
                
                
                  3.1 Hull Snow Row
                  • Event Type: Rowing Regatta.
                
                
                   
                  • Sponsor: Hull Lifesaving Museum.
                
                
                   
                  • Date: A one-day event on Saturday during the second weekend of March, as specified in the USCG District 1 Local Notice to Mariners.
                
                
                   
                  • Time: 12:00 pm to 13:00 pm.
                
                
                   
                  • Location: All waters of Hingham Bay, between Windmill Point and Sheep's Island within the following points (NAD 83):
                
                
                   
                  42°18.3′ N, 070°55.8′ W.
                
                
                   
                  42°18.3′ N, 070°55.3′ W.
                
                
                   
                  42°16.6′ N, 070°54.9′ W.
                
                
                   
                  42°16.6′ N, 070°56.0′ W.
                
                
                  6.0
                  JUNE
                
                
                  6.1 Sea-Doo Regional Championships
                  • Event Type: PWC Race.• Sponsor: Toyota.
                  
                
                
                   
                  • Date: A two-day event on Saturday and Sunday during the first weekend of June, as specified in the USCG District 1 Local Notice to Mariners.
                
                
                   
                  • Time: 6:30 am to 5:00 pm daily.
                
                
                   
                  • Location: All waters of the Atlantic Ocean near Salisbury Beach, Salisbury, MA, within a 100-yard radius of the race course site located at position 42°51.5′ N, 070°48.5′ W (NAD 83).
                
                
                  8.0
                  AUGUST
                
                
                  8.1 Haverhill River Run
                  • Event Type: Power Boat Race.
                
                
                   
                  • Sponsor: Crescent Yacht Club and South Shore Outboard Association.
                
                
                   
                  • Date: A two-day event on Saturday and Sunday during the last weekend of August, as specified in the USCG District 1 Local Notice to Mariners.
                
                
                   
                  • Time: 12:00 pm to 5:00 pm.
                
                
                   
                  • Location: All waters of the Merrimack River, between the Interstate 495 Highway Bridge, located at position 42°46.1′ N, 071°07.2′ W (NAD 83), and the Haverhill-Groveland SR97/113 Bridge, located at position 42°45.8′ N, 071°02.1′ W (NAD 83).
                
              
              [USCG-2011-0109, 76 FR 69625, Nov. 9, 2011]
            
            
              § 100.169
              Special Local Regulation; Washburn Board Across the Bay, Lake Superior; Chequamegon Bay, WI.
              (a) Location. All waters of Chequamegon Bay within 100 yards of either side of an imaginary line beginning in Washburn, WI at position 46°36′52″ N., 090°54′24″ W.; thence southwest to position 46°38′44″ N., 090°54′50″ W.; thence southeast to position 46°37′02″ N., 090°50′20″ W.; and ending southwest at position 46°36′12″ N., 090°51′51″ W.
              (b) Effective period. This annual event historically occurs within the third or fourth week of July. The COTP, Duluth, will announce enforcement dates via Notice of Enforcement, Local Notice to Mariners, Broadcast Notice to Mariners, on-scene designated representatives, or other forms of outreach.
              (c) Regulations. Vessels transiting within the regulated area shall travel at a no-wake speed except as may be permitted by the COTP, Duluth or a designated on-scene representative. Additionally, vessels shall yield right-of-way for event participants and event safety craft and shall follow directions given by event representatives during the event.
              [USCG-2017-0169, 82 FR 29736, June 30, 2017]
            
            
              § 100.170
              Special Local Regulation; Breakers to Bridge Paddle Festival, Lake Superior, Keweenaw Waterway, MI.
              (a) Location. All navigable waters of the Keweenaw Waterway beginning at the North Entry at position 47°14′03″ N., 088°37′53″ W.; and ending at the Portage Lake Lift Bridge at position 47°07′25″ N., 088°34′26″ W.
              (b) Effective period. This annual event historically occurs within the first or second week of September. The Captain of the Port Duluth (COTP) will announce enforcement dates via Notice of Enforcement, Local Notice to Mariners, Broadcast Notice to Mariners, on-scene designated representatives, or other means of outreach.
              (c) Regulations. Vessels transiting within the regulated area shall travel at a no-wake speed except as may be permitted by the COTP or a designated on-scene representative. Additionally, vessels shall yield right-of-way for event participants and event safety craft and shall follow directions given by event representatives during the event.
              [USCG-2017-0170, 82 FR 27112, June 14, 2017]
            
            
              §§ 100.180-100.499
              [Reserved]
            
          
          
            Subpart C—Fifth Coast Guard District
            
              § 100.500
              [Reserved]
            
            
              § 100.501
              Special Local Regulations; Marine Events within the Fifth Coast Guard District.
              This section applies to the marine events listed in the Table to § 100.501. These regulations will be effective annually, for the duration of each event listed in the Table to § 100.501. Annual notice of the exact dates and times of the effective period of the regulation with respect to each event, the geographical area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will be published in Local Notices to Mariners and via Broadcast Notice to Mariners over VHF-FM marine band radio.
              (a) Definitions. The following definitions apply to this section:
              (1) Coast Guard Patrol Commander. A Patrol Commander (PATCOM) is a commissioned, warrant, or petty officer of the Coast Guard who has been designated by the respective Coast Guard Sector—Captain of the Port to enforce these regulations.
              (2) Official patrol. Any vessel assigned or approved by the respective Captain of the Port with a commissioned, warrant, or petty officer on board and displaying a Coast Guard ensign.
              (3) Spectators. All persons and vessels not registered with the event sponsor as participants or official patrol vessels.
              (4) Regulated area. An area where Special local regulations apply to a specific described waterway to include creeks, sounds, bays, rivers and, oceans. Regulated areas include all waters of a specific body of water described with intent to define boundaries where the Coast Guard enforces Special local regulations. Boundaries may be described from shoreline to shoreline, reference bridges, or other fixed structures, by points and lines defined by latitude and longitude. All coordinates reference Datum: NAD 1983.
              (b) Marine event patrol. The Coast Guard will assign a marine event patrol, as described in § 100.40, to each regulated event listed in the table. Additionally, a PATCOM will be assigned to oversee the patrol. The marine event patrol and PATCOM may be contacted on VHF-FM Channel 16. The PATCOM may terminate the event, or the operation of any vessel participating in the marine event, at any time if deemed necessary for the protection of life or property. Only designated marine event participants and their vessels and official patrol vessels are authorized to enter the regulated area.
              (c) Special local regulations—(1) Controls on vessel movement. The PATCOM or designated marine event patrol may forbid and control the movement of all vessels in the regulated area(s). When hailed or signaled by an official patrol vessel, a vessel in these areas shall immediately comply with the directions given. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.
              (2) Directions, instructions, and minimum speed necessary. The operator of any vessel in the regulated area shall:
              (i) Stop the vessel immediately when directed to do so by any Official Patrol and then proceed only as directed.
              (ii) All persons and vessels shall comply with the instructions of the Official Patrol.
              (iii) Vessel operators may request permission to enter and transit through a regulated area by contacting the PATCOM on VHF-FM channel 16. When authorized to transit through the regulated area, vessels shall proceed at the minimum speed necessary to maintain a safe course that minimizes wake near the race course or marine event area.
              (3) Race area. This is an area described by a line bound by coordinates provided in latitude and longitude that outlines the boundary of a race area within the regulated area defined by this part. Only event sponsor designated participants or designated participating vessels and official patrol vessels are allowed to enter the race area. Persons or vessel operators may request authorization to enter and transit through the regulated area by contacting the PATCOM on VHF-FM Channel 16.
              (4) Spectator area. This is an area described by a line bound by coordinates provided in latitude and longitude that outlines the boundary of a spectator area within the regulated area defined by this part. Spectators are only allowed inside the regulated area if they remain within a designated spectator area. All spectator vessels shall be anchored or operate at a No Wake Speed within the designated spectator area. On scene designated PATCOM representatives will direct spectator vessels to the spectator area. Spectators shall contact the PATCOM to request permission to pass through the regulated area. If permission is granted, spectators must pass directly through the regulated area at safe speed and without loitering.
              (5) Buffer area. This is a neutral zone that surrounds the perimeter of a Race Area or Marine Event Area within the regulated area described by this part. The purpose of a buffer zone is to minimize potential collision conflicts with marine event participants or race boats and spectator vessels or nearby transiting vessels. This zone provides separation between a Race Area or Marine Event Area and a specified Spectator Area or other vessels that are operating in the vicinity of the Special local regulated area for marine event.
              (6) Designated spectator area. Spectators are only allowed inside the regulated area if they remain within a designated spectator area. Spectators shall contact the PATCOM to request permission to either enter the Spectator Area or pass through the regulated area. If permission is granted, spectators may enter the Spectator Area or must pass directly through the regulated area as instructed by PATCOM at safe speed and without loitering.
              (d) Contact information. Questions about marine events should be addressed to the local Coast Guard Captain of the Port for the area in which the marine event is occurring. Contact information is listed below. For a description of the geographical area of each Coast Guard Sector—Captain of the Port zone, please see subpart 3.25 of this chapter.
              (1) Coast Guard Sector Delaware Bay—Captain of the Port Zone, Philadelphia, Pennsylvania: (215) 271-4940.
              (2) Coast Guard Sector Maryland-National Capital Region—Captain of the Port Zone, Baltimore, Maryland: (410) 576-2525.
              (3) Coast Guard Sector Virginia—Captain of the Port Zone, Norfolk, Virginia: (757) 483-8567.
              (4) Coast Guard Sector North Carolina—Captain of the Port Zone North Carolina: (877) 229-0770 or (910) 362-4015.
              (e) Application for marine events. The application requirements of § 100.15 of this part apply to all marine events listed in the Table to § 100.501. For information on applying for a marine event permit, contact the Captain of the Port for the area in which the marine event will occur, at the phone numbers listed above.
              (f) Enforcement periods. The enforcement periods for each of the Special local regulations listed in the Table to § 100.501 of this section are subject to change, but the duration of enforcement would remain the same or nearly the same total amount of time as stated in its table. In the event of a change, or for enforcement periods listed that do not allow a specific date or dates to be determined, the Captain of the Port will provide notice by publishing a Notice of Enforcement in the Federal Register, as well as issuing a Broadcast Notice to Mariners.
              (g) Regulations for specific marine events. (1) Marine event: (b.) 7, U.S. Naval Academy Blue Angels Air Show. Severn River spectator area; except for a vessel in an emergency situation, a vessel may not anchor or maintain station within the spectator area described in Table to 100.501 (b.) 7 without the permission of the Captain of the Port or designated PATCOM. The Captain of the Port has designated this spectator area for commercial small passenger vessel use. This area is closed except for commercial small passenger vessels holding a valid Certificate of Inspection regulated under 46 CFR subchapters K and T (46 CFR 114.110, and 175.110). Vessels that meet the requirements of this section may request access to the Severn River spectator area by contacting the City of Annapolis Harbormaster at (410) 263-7973 or email harbormaster@annapolis.gov to obtain a vessel spectator area application. Vessel spectator area applications shall be submitted no later than 7 calendar days prior to the event date. Applicants will be notified by the Captain of the Port or representative regarding status of applications and further instructions. All vessels shall contact the PATCOM on VHF-FM channels 16 or 22A prior to transiting to the spectator area to confirm entry approval. Vessels approved for spectator area access shall follow the instructions issued by the PATCOM when entering the regulated area. The regulations for this event will restrict access to some of the anchorage grounds listed at 33 CFR 110.159, Annapolis Harbor, MD, specifically (2) Middle Ground Anchorage, (3) South Anchorage, and (4) Naval Anchorage for Small Craft.

              (2) Marine event: (b.) 23, Baltimore Air Show. Patapsco River spectator area; except for a vessel in an emergency situation, a vessel may not anchor or hold station within the spectator area described in Table to 100.501 (b.) 23 without the permission of the Captain of the Port or designated PATCOM. The Captain of the Port has designated this spectator area for commercial small passenger vessel use. This area is closed except for commercial small passenger vessels holding a valid Certificate of Inspection regulated under 46 CFR subchapters K and T (46 CFR 114.110 and 175.110). Vessels that meet the requirements of this section may request access to the Patapsco River spectator area by contacting the Sail Baltimore at (410) 522-7300 or emailing info@sailbaltimore.org to obtain a vessel spectator area application. Vessel spectator area applications shall be submitted no later than 10 calendar days prior to the event date. Applicants will be notified by the Captain of the Port or representative regarding status of applications and further instructions. All vessels shall contact the PATCOM on VHF-FM channels 16 or 22A prior to transiting to the spectator area to confirm entry approval. Vessels approved for spectator area access shall follow the instructions issued by the PATCOM when entering the regulated area. The regulations for this event will restrict access to some of the anchorage grounds listed at 33 CFR 110.158, Baltimore Harbor, MD. Specifically anchorage grounds:
              (i) Anchorage No. 1, general anchorage;
              (ii) Anchorage No. 2, general anchorage;
              (iii) Anchorage No. 3 Upper, general anchorage; and
              (iv) Anchorage No. 3 Lower, general anchorage.
              
              
                Table to § 100.501
                [All coordinates listed in the Table to § 100.501 Reference Datum NAD 1983.]
                
                  No./enforcementperiod(s) 1
                    
                  
                  Event
                  Sponsor
                  Location/special local regulation area
                
                
                  
                    (a.) Coast Guard Sector Delaware Bay—COTP Zone
                  
                
                
                  1. June—1st Sunday
                  Atlantic County Day at the Bay
                  Atlantic County, New Jersey
                  The waters of Great Egg Harbor Bay, adjacent to Somers Point, New Jersey, bounded by a line drawn along the following boundaries: The area is bounded to the north by the shoreline along John F. Kennedy Park and Somers Point, New Jersey; bounded to the east by the State Route 52 bridge; bounded to the south by a line that runs along latitude 39°18′00″ N., and bounded to the west by a line that runs along longitude 074°37′00″ W.
                
                
                  2. May—3rd Sunday; September—3rd Saturday
                  Annual Escape from Fort Delaware Triathlon
                  Escape from Fort Delaware Triathlon, Inc
                  All waters of the Delaware River between Pea Patch Island and Delaware City, Delaware, bounded by a line connecting the following points: Latitude 39°36′35.7″ N., longitude 075°35′25.6″ W., thence southeast to latitude 39°34′57.3″ N., longitude 075°33′23.1″ W., thence southwest to latitude 39°34′11.9″ N., longitude 075°34′28.6″ W., thence northwest to latitude 39°35′52.4″ N., longitude 075°36′33.9″ W., thence to point of origin.
                
                
                  3. June—last Saturday
                  Westville Parade of Lights
                  Borough of Westville and Westville Power Boat
                  All waters of Big Timber Creek in Westville, New Jersey from shoreline to shoreline bounded on the south from the Route 130 Bridge and to the north by the entrance of the Delaware River.
                
                
                  4. June—4th Sunday
                  OPA Atlantic City Grand Prix
                  Offshore Performance Assn. (OPA)
                  Regulated enforcement area—All waters of the North Atlantic Ocean encompassed within the following areas:
                
                
                   
                  
                  
                  Race area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: latitude 39°21′31″ N., longitude 074°24′45″ W., thence east to latitude 39°21′08″ N., longitude 074°24′32″ W., thence southwest to latitude 39°20′21″ N., longitude 074°27′04.6″ W., thence northwest to latitude 39°20′45.6″ N., longitude 074°27′11.6″ W., thence northeast parallel to shoreline to point of origin.
                
                
                   
                  
                  
                  Buffer area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 39°21′46″ N., longitude 074°24′35″ W., thence east to latitude 39°21′06″ N., longitude 074°24′06″ W., thence southwest to latitude 39°20′06″ N., longitude 074°27′20″ W., thence northwest to latitude 39°20′40.6″ N., longitude 074°27′31.5″W., thence northeast along the shoreline to point of origin.
                
                
                   
                  
                  
                  Spectator area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 39°21′05.6 N., longitude 074°24′05.8″ W., thence east to latitude 39°20′52.1″ N., longitude 074°23′53.9″ W., thence southeast to latitude 39°19′51.6″ N., longitude 074°27′16.2″ W., thence northwest to latitude 39°20′05.6″ N., longitude 074°27′20″ W., thence northeast to point of origin.
                
                
                  5. July—on or about July 4th
                  U.S. holiday celebrations
                  City of Philadelphia
                  The waters of the Delaware River, adjacent to Philadelphia, PA and Camden, NJ, from shoreline to shoreline, bounded on the south by the Walt Whitman Bridge and bounded on the north by the Benjamin Franklin Bridge.
                
                
                  
                  6. August—2nd Friday, Saturday and Sunday
                  Point Pleasant OPA/NJ Offshore Grand Prix
                  Offshore Performance Association (OPA) and New Jersey Offshore Racing Assn
                  Regulated enforcement area—All waters of the North Atlantic Ocean encompassed within the following areas:Race area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 39°59′41″ N., longitude 074°03′20″ W., thence east to latitude 39°59′28″ N., longitude 074°02′15″ W., thence southwest to latitude 39°56′41″ N., longitude 074°02′55″ W., thence west to latitude 39°56′45″ N., longitude 074°03′52″ W., thence north parallel to shoreline to point of origin.
                  
                
                
                   
                  
                  
                  Buffer area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 40°00′00″ N., longitude 074°03′31″ W., thence east to latitude 39°59′41″ N., longitude 074°02′00″ W., thence southwest to latitude 39°56′28″ N., longitude 074°02′43″ W., thence west to latitude 39°56′31″ N., longitude 074°04′10″ W., thence north along the shoreline to point of origin.
                
                
                   
                  
                  
                  Spectator area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 39°59′41″ N., longitude 074°01′59″ W., thence east to latitude 39°59′39″ N., longitude 074°01′48″ W., thence southwest to latitude 39°56′27″ N., longitude 074°02′29″ W., thence west to latitude 39°56′28″ N., longitude 074°02′43″ W., thence north to point of origin.
                
                
                  7. May—3rd weekend, Saturday and Sunday
                  New Jersey Offshore Grand Prix
                  Offshore Performance Assn. & New Jersey Offshore Racing Assn
                  Regulated enforcement area—All waters of the North Atlantic Ocean encompassed within the following areas:Race area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 40°05′40″ N., longitude 074°01′59″ W., thence southeast to latitude 40°05′34″ N., longitude 074°01′40″ W., thence south to latitude 40°03′54″ N., longitude 074°02′07″ W., thence west to latitude 40°03′56″ N., longitude 074°02′24″ W., thence north and parallel to shoreline to point of origin.
                  
                
                
                   
                  
                  
                  Buffer area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 40°05′55″ N., longitude 074°02′02″ W., thence southeast to latitude 40°05′44″ N., longitude 074°01′28″ W., thence south to latitude 40°03′42″ N., longitude 074°02′01″ W., thence west to latitude 40°03′44″ N., longitude 074°02′36″ W., thence north along the shoreline to point of origin.
                
                
                   
                  
                  
                  Spectator area: All waters of the North Atlantic Ocean bounded by a line connecting the following points: Latitude 40°05′44″ N., longitude 074°01′27″ W., thence east to latitude 40°05′42″ N., longitude 074°01′20″ W., thence southwest to latitude 40°03′42″ N., longitude 074°01′55″ W., thence west to latitude 40°03′42″ N., longitude 074°02′01″ W., thence north to point of origin.
                
                
                  
                  8. August—3rd Tuesday and Wednesday
                  Thunder Over the Boardwalk Air show
                  Atlantic City Chamber of Commerce
                  The waters of the North Atlantic Ocean, adjacent to Atlantic City, New Jersey, bounded by a line drawn between the following points: From a point along the shoreline at latitude 39°21′31″ N., longitude 074°25′04″ W., thence southeasterly to latitude 39°21′08″ N., longitude 074°24′48″ W., thence southwesterly to latitude 39°20′16″ N., longitude 074°27′17″ W., thence northwesterly to a point along the shoreline at latitude 39°20′44″ N., longitude 074°27′31″ W., thence northeasterly along the shoreline to latitude 39°21′31″ N., longitude 074°25′04″ W.
                
                
                  9. October—1st Monday (Columbus Day)
                  U.S. holiday celebrations
                  City of Philadelphia
                  The waters of the Delaware River, adjacent to Philadelphia, PA and Camden, NJ, from shoreline to shoreline, bounded on the south by the Walt Whitman Bridge and bounded on the north by the Benjamin Franklin Bridge.
                
                
                  10. December 31st (New Year's Eve)
                  U.S. holiday celebrations
                  City of Philadelphia
                  The waters of the Delaware River, adjacent to Philadelphia, PA and Camden, NJ, from shoreline to shoreline, bounded on the south by the Walt Whitman Bridge and bounded on the north by the Benjamin Franklin Bridge.
                
                
                  11. September—2nd, 3rd or 4th Sunday
                  Ocean City Air Show
                  Ocean City, NJ
                  All waters of the New Jersey Intracoastal Waterway (ICW) bounded by a line connecting the following points: Latitude 39°15′57″ N., longitude 074°35′09″ W., thence northeast to latitude 39°16′34″ N., longitude 074°33′54″ W., thence southeast to latitude 39°16′17″ N., longitude 074°33′29″ W., thence southwest to latitude 39°15′40″ N., longitude 074°34′46″ W., thence northwest to point of origin, near Ocean City, NJ.
                
                
                  12. June—4th Sunday and August—2nd or 3rd Sunday. September—2nd or 3rd Saturday and Sunday
                  Atlantic City International Triathlon
                  Atlantic City, NJ
                  All waters of the New Jersey Intracoastal Waterway (ICW) bounded by a line connecting the following points: Latitude 39°21′20″ N., longitude 074°27′18″ W., thence northeast to latitude 39°21′27.47″ N., longitude 074°27′10.31″ W., thence northeast to latitude 39°21′33″ N., longitude 074°26′57″ W., thence northwest to latitude 39°21′37″ N., longitude 074°27′03″ W., thence southwest to latitude 39°21′29.88″ N., longitude 074°27′14.31″ W., thence south to latitude 39°21′19″ N., longitude 074°27′22″ W., thence east to latitude 39°21′18.14″ N., longitude 074°27′19.25″ W., thence north to point of origin, near Atlantic City, NJ.
                
                
                  
                    (b.) Coast Guard Sector Maryland-National Capital Region—COTP Zone
                  
                
                
                  1. March—4th or last Saturday; or April—1st Saturday
                  USNA Safety at Sea Seminar
                  U.S. Naval Academy
                  All waters of the Severn River from shoreline to shoreline, bounded to the northwest by the Naval Academy (SR-450) Bridge and bounded to the southeast by a line drawn from Triton Light at latitude 38°58′53.0″ N., longitude 076°28′34.4″ W., thence easterly to Carr Point, MD at latitude 38°58′58.7″ N., longitude 076°27′38.9″ W.
                
                
                  
                  2. April—3rd, 4th and last Saturday and Sunday, and May—every Saturday and Sunday
                  USNA Crew Races
                  U.S. Naval Academy
                  All waters of the Severn River from shoreline to shoreline, bounded to the northwest by a line drawn from the south shoreline at latitude 39°00′58″ N., longitude 076°31′32″ W., thence to the north shoreline at latitude 39°01′11″ N., longitude 076°31′10″ W. The regulated area is bounded to the southeast by a line drawn from U.S. Naval Academy Light at latitude 38°58′39.5″ N., longitude 076°28′49″ W., thence easterly to Carr Point, MD at latitude 38°58′58″ N., longitude 076°27′41″ W.
                
                
                  3. July—3rd, 4th or last Saturday, or Sunday
                  Middle River Dinghy Poker Run
                  Norris Trust Foundation
                  The waters of Middle River, from shoreline to shoreline, within an area bounded to the north by a line drawn along latitude 39°19′33″ N., and bounded to the south by a line drawn from latitude 39°17′24.4″ N., longitude 076°23′53.3″ W., thence east to latitude 39°18′06.4″ N., longitude 076°23′10.9″ W., including all western tributaries that join Middle River, including Dark Head Creek, Hopkins Creek, Norman Creek, Hogpen Creek and Sue Creek, located in Baltimore County, at Essex, MD.
                
                
                  4. May—1st Sunday
                  Nanticoke River Swim and Triathlon
                  Nanticoke River Swim and Triathlon, Inc
                  All waters of the Nanticoke River, including Bivalve Channel and Bivalve Harbor, bounded by a line drawn from a point on the shoreline at latitude 38°18′38.8″ N., longitude 075°53′31.8″ W., thence westerly to latitude 38°18′39.8″ N., longitude 075°55′00″ W., thence northeasterly to latitude 38°19′57.7″ N., longitude 075°53′47.7″ W., thence easterly to latitude 38°19′42.3″ N., longitude 075°52′59.4″ W.
                
                
                  5. May—the Saturday before Memorial Day
                  Chestertown Tea Party Re-enactment
                  Chestertown Tea Party Festival
                  All waters of the Chester River, within a line connecting the following positions: Commencing at latitude 39°12′27″ N., longitude 076°03′46″ W., thence south to latitude 39°12′19″ N., longitude 076°03′53″ W., thence east to latitude 39°12′16″ N., longitude 076°03′48″ W., thence north to latitude 39°12′25″ N., longitude 076°03′41″ W., thence west to point of origin latitude 39°12′27″ N., longitude 076°03′46″ W., located at Chestertown, MD.
                
                
                  6. May—3rd Friday, Saturday and Sunday. June—2nd or 3rd Friday, Saturday and Sunday
                  Washington, DC Dragon Boat Festival
                  Taiwan—U.S. Cultural Association
                  The waters of the Upper Potomac River, Washington, DC, from shoreline to shoreline, bounded upstream by the Francis Scott Key Bridge and downstream by the Roosevelt Memorial Bridge, located at Georgetown, Washington, DC.
                
                
                  7. May—Tuesday and Wednesday before Memorial Day (observed)
                  USNA Blue Angels Air Show
                  U.S. Naval Academy
                  All waters of the Severn River from shoreline to shoreline, bounded to the northwest by a line drawn along the U.S. 50 fixed highway bridge. The regulated area is bounded to the southeast by a line drawn from U.S. Naval Academy Light at latitude 38°58′39.5″ N., longitude 076°28′49″ W., thence southeast to a point 1500 yards ESE of Chinks Point, MD at latitude 38°57′41″ N., longitude 076°27′36″ W., thence northeast to Greenbury Point at latitude 38°58′27.7″ N., longitude 076°27′16.4″ W.
                
                
                  
                   
                  
                  
                  Spectator area: All waters of the Severn River bounded by a line commencing at latitude 38°58′38.2″ N., longitude 076°27′56.9″ W., thence southeast to latitude 38°58′24.9″ N., longitude 076°27′47.6″ W., thence west to latitude 38°58′22.3″ N., longitude 076°27′54.5″ W., thence northwest to latitude 38°58′28.3″ N., longitude 076°28′11″ W., thence east to point of origin. This area is located generally in the center portion of Middle Ground Anchorage, Severn River, MD. This spectator area is restricted to certain vessels as described in § 100.501 paragraph (g)(1).
                
                
                  8. June—2nd Sunday
                  The Great Chesapeake Bay Swim
                  The Great Chesapeake Bay Swim, Inc
                  The waters of the Chesapeake Bay between and adjacent to the spans of the William P. Lane Jr. Memorial Bridges from shoreline to shoreline, bounded to the north by a line drawn parallel and 500 yards north of the north bridge span that originates from the western shoreline at latitude 39°00′36.6″ N., longitude 076°23′55″ W., thence eastward to the eastern shoreline at latitude 38°59′14.2″ N., longitude 076°19′57.3″ W.; and bounded to the south by a line drawn parallel and 500 yards south of the south bridge span that originates from the western shoreline at latitude 39°00′18.4″ N., longitude 076°24′28.2″ W., thence eastward to the eastern shoreline at latitude 38°58′39.2″ N., longitude 076°20′8.8″ W.
                
                
                  9. April—last Saturday or Sunday
                  Bay Bridge Paddle
                  ABC Events, Inc
                  The waters of the Chesapeake Bay between and adjacent to the spans of the William P. Lane Jr. Memorial Bridges from shoreline to shoreline, bounded to the north by a line drawn parallel and 500 yards north of the north bridge span that originates from the western shoreline at latitude 39°00′36″ N., longitude 076°23′05″ W., thence eastward to eastern shoreline at latitude 38°59′14″ N., longitude 076°20′00″ W.; and bounded to the south by a line drawn parallel and 500 yards south of the south bridge span that originates from the western shoreline at latitude 39°00′16″ N., longitude 076°24′30″ W., thence eastward to eastern shoreline at latitude 38°58′38″ N., longitude 076°20′06″ W., located between Sandy Point and Kent Island, MD.
                
                
                  10. June—last Saturday and Sunday or July—2nd Saturday and Sunday
                  Bo Bowman Memorial—Sharptown Regatta
                  Carolina Virginia Racing Assn
                  Regulated enforcement area—All waters of the Nanticoke River encompassed within the following areas:Race area: All waters of the Nanticoke River commencing at a point at latitude 38°33′02″ N., longitude 075°42′44″ W., thence northwest to latitude 38°33′03″ N., longitude 075°42′45″ W., thence southwest to latitude 38°32′46″ N., longitude 075°43′08″ W., thence southeast to latitude 38°32′45″ N., longitude 075°43′07″ W., thence northeast to the point of origin.
                  
                
                
                  
                   
                  
                  
                  Race boat/participant access area: Located southwest and down river from the race area. From shoreline to shoreline and bound by a line commencing at latitude 38°32′37″ N., longitude 075°43′14″ W., thence northwest across the river to latitude 38°32′41.5″ N., longitude 075°43′19.3″ W., thence northeast to latitude 38°32′46″ N., longitude 075°43′14″ W., thence southeast along the Route 313 bridge to latitude 38°32′41.7″ N., longitude 075°43′08.2″ W., thence southwest to point of origin.
                
                
                   
                  
                  
                  Buffer area: All waters of the Nanticoke River bounded by a line connecting the following points: Commencing at latitude 38°33′02″ N., longitude 075°42′39″ W., thence southwest to latitude 38°32′42″ N., longitude 075°43′07″ W., thence northwest to latitude 38°32′47″ N., longitude 075°43′13″ W., thence northeast to latitude 38°33′07.5″ N., longitude 75°42′46″ W., thence southwest to the point of origin.
                
                
                   
                  
                  
                  Spectator area: All waters of the Nanticoke River bounded by the following points: Located northeast and up-river from the race area. From shoreline to shoreline and bound by a line commencing at latitude 38°33′08.5″ N., longitude 075°42′33.6″ W., thence southeasterly along the shoreline to latitude 38°33′02″ N., longitude 075°42′39″ W., thence across the river northwest to latitude 38°33′07.4″ N., longitude 075°42′46″ W., thence the northeast along the shoreline to latitude 38°33′13″ N., longitude 075°42′41.5″ W., thence southeast across the river to point of origin.
                
                
                  11. May/June—Saturday and Sunday after Memorial Day (observed); and October—1st Saturday and Sunday
                  Rock Hall and Waterman's Triathlon Swims
                  Kinetic Endeavors, LLC
                  The waters of Rock Hall Harbor from shoreline to shoreline, bounded by a line drawn from latitude 39°07′58.9″ N., longitude 076°15′02″ W., thence southeast and parallel along the harbor breakwall to latitude 39°07′50.1″ N., longitude 076°14′41.7″ W., located at Rock Hall, MD.
                
                
                  12. September—2nd Saturday or the Saturday after Labor Day. (biennial, even years)
                  Catholic Charities Dragon Boat Races
                  Associated Catholic Charities, Inc
                  The waters of the Patapsco River, within the Inner Harbor, from shoreline to shoreline, bounded on the east by a line drawn along longitude 076°36′30″ W., located at Baltimore, MD.
                
                
                  13. June—3rd, 4th or last Saturday or Sunday
                  Baltimore Dragon Boat Challenge
                  Baltimore Dragon Boat Club
                  The waters of Patapsco River, Northwest Harbor, in Baltimore, MD, from shoreline to shoreline, within an area bounded on the east by a line drawn along longitude 076°35′00″ W. and bounded on the west by a line drawn along longitude 076°36′42″ W.
                
                
                  
                  14. May—2nd, 3rd 4th or last Saturday or Sunday. June—1st, 2nd or 3rd Saturday or Sunday
                  Oxford-Bellevue Sharkfest Swim
                  Enviro-Sports Productions Inc
                  The waters of the Tred Avon River from shoreline to shoreline, within an area bounded on the east by a line drawn from latitude 38°42′25″ N., longitude 076°10 ′45″ W., thence south to latitude 38°41′37″ N., longitude 076°10′26″ W., and bounded on the west by a line drawn from latitude 38°41′58″ N., longitude 076°11′04″ W., thence south to latitude 38°41′25″ N., longitude 076°10′49″ W., thence east to latitude 38°41′25″ N., longitude 076°10′30″ W., located at Oxford, MD.
                
                
                  15. June—1st Sunday
                  Washington's Crossing: Swim Across the Potomac
                  Wave One Swimming
                  The waters of the Potomac River, from shoreline to shoreline, bounded to the north by a line drawn that originates at Jones Point Park, VA at the west shoreline latitude 38°47′35″ N., longitude 077°02′22″ W., thence east to latitude 38°47′12″ N., longitude 077°00′58″ W., at east shoreline near National Harbor, MD. The regulated area is bounded to the south by a line drawn originating at George Washington Memorial Parkway highway overpass and Cameron Run, west shoreline latitude 38°47′23″ N., longitude 077°03′03″ W., thence east to latitude 38°46′52″ N., longitude 077°01′13″ W., at east shoreline near National Harbor, MD.
                
                
                  16. October—last Saturday; or November—1st or 2nd Saturday
                  The MRE Tug of War
                  Maritime Republic of Eastport
                  The waters of Spa Creek from shoreline to shoreline, extending 400 feet from either side of a rope spanning Spa Creek from a position at latitude 38°58′36″ N., longitude 076°29′04.7″ W. at Annapolis City Dock, thence to a position at latitude 38°58′25″ N., longitude 076°28′52.4″ W., at Eastport, MD shoreline, near the foot of 2nd Street.
                
                
                  17. December—2nd Saturday or Sunday
                  Eastport Yacht Club Lights Parade
                  Eastport Yacht Club
                  All waters of Spa Creek and the Severn River, shoreline to shoreline, bounded on the east by a line drawn from Triton Light, at latitude 38°58′53.1″ N., longitude 076°28′34.3″ W., thence southwest to Horn Point, at 38°58′20.9″ N., longitude 076°28′27.1″ W., and bounded on the west by a line drawn along 076°30′00″ W., that crosses the western end of Spa Creek, at Annapolis, MD.
                
                
                  
                  18. Memorial Day weekend—Thursday, Friday, Saturday and Sunday; or Labor Day weekend—Thursday, Friday, Saturday and Sunday; or October—last Thursday, Friday, Saturday and Sunday
                  NAS Patuxent River Air Expo
                  NAS Patuxent River
                  All waters of lower Patuxent River, near Solomons, Maryland, located between Fishing Point and base of break wall marking the entrance to East Seaplane Basin at Naval Air Station Patuxent River (adjacent to approach for runway 14), within an area bounded by a line commencing near the shoreline at latitude 38°17′39″ N., longitude 076°25′47″ W., thence northwest to latitude 38°17′47″ N., longitude 076°26′00″ W., thence northeast to latitude 38°18′09″ N., longitude 076°25′40″ W., thence southeast to latitude 38°18′00″ N., longitude 076°25′25″ W., located near the shoreline at U.S. Naval Air Station Patuxent River, Maryland. All waters of Chesapeake Bay, located approximately 500 yards north of break wall marking entrance to Chesapeake Bay Basin, Naval Air Station Patuxent River (adjacent to approach for runway 32), within an area bounded by a line commencing near the shoreline at latitude 38°16′53.9″ N., longitude 076°23′29.2″ W., thence southeast to latitude 38°16′40″ N., longitude 076°23′05″ W., thence southwest to latitude 38°16′19″ N., longitude 076°23′25″ W., thence northwest to latitude 38°16′30.4″ N., longitude 076°23′44.9″ W., located near the shoreline at U.S. Naval Air Station Patuxent River, Maryland.
                
                
                  19. May—1st or 2nd Saturday and Sunday; September—2nd or 3rd, Saturday and Sunday
                  Ocean City Grand Prix
                  Offshore Powerboat Association
                  Regulated enforcement area: All waters of North Atlantic Ocean bounded within the following designated areas near Ocean City, MD.Race area: All waters of North Atlantic Ocean commencing at latitude 38°20′06.33″ N., longitude 075°04′39.09″ W., thence east to latitude 38°20′03.75″ N., longitude 075°04′27.46″ W., thence north and parallel to Ocean City, MD shoreline to latitude 38°21′32″ N., longitude 075°03′46.57″ W., thence west to shoreline at latitude 38°21′34.58″ N., longitude 075°04′00.95″ W., thence south to the point of origin.
                  
                
                
                   
                  
                  
                  Buffer area: 500 yards in all directions surrounding the “Race area“. All waters of North Atlantic Ocean commencing at a point near the shoreline at latitude 38°21′52″ N., longitude 075°04′09″ W., thence east to latitude 38°21′44″ N., longitude 075°03′21″ W., thence southwest and parallel to Ocean City, MD shoreline latitude 38°19′47″ N., longitude 075°04′15″ W., thence west to the shoreline at latitude 38°19′55″ N., longitude 075°04′57″ W.
                
                
                   
                  
                  
                  Spectator area: Vessel operation restricted to operate at No Wake Speed. All waters of North Atlantic Ocean commencing at latitude 38°20′01″ N., longitude 075°04′08.4″ W., thence east to latitude 38°19′58″ N., longitude 075°03′57″ W., thence north and parallel to Ocean City shoreline to latitude 38°21′26″ N., longitude 075°03′16″ W., thence west to shoreline at latitude 38°21′29″ N., longitude 075°03′27.8″ W., thence south to the point of origin.
                
                
                  
                  20. June—1st, 2nd or 3rd Thursday, Friday, Saturday and Sunday
                  Ocean City Air Show
                  Town of Ocean City, Maryland
                  All waters of the North Atlanta Ocean within an area bounded by the following coordinates: Commencing at a point near the shoreline in vicinity of 33rd Street, Ocean City, MD, latitude 38°21′48.8″ N., longitude 075°04′10″ W., thence eastward to latitude 38°21′32″ N., longitude 075°03′12″ W., thence south to latitude 38°19′22.7″ N., longitude 075°04′09.5″ W., thence west to latitude 38°19′38.5″ N., longitude 075°05′05.4″ W., thence north along the shoreline to point of origin, located adjacent to Ocean City, MD.
                
                
                  21. May—2nd Saturday and Sunday; Memorial Day weekend (Saturday and Sunday). July—last Saturday and Sunday
                  Cambridge Classic Powerboat Race
                  Cambridge Power Boat Regatta Association
                  Regulated enforcement area: All waters within Hambrooks Bay and Choptank River west and south of a line commencing at Great Marsh Point, latitude 38°35′06″ N., longitude 076°04′40.5″ W., thence northeast to latitude 38°35′22.7″ N., longitude 076°04′23.7″ W., thence northwest to latitude 38°35′42.2″ N., longitude 076°04′51.1″ W. at Hambrooks Bar Light LLNR 24995, thence southwest to latitude 38°35′34.2″ N., longitude 076°05′12.3″ W., terminating at the Hambrooks Bay breakwall as it intersects the shoreline.
                
                
                   
                  
                  
                  Race area: Located within the waters of Hambrooks Bay and Choptank River, in an area bound to the north by the Hambrooks Bay breakwall and bounded to the east by a line drawn along longitude 076°04′42″ W. The actual placement of the Race Area will be determined by the marine event sponsor within the designated boundaries described in this section.
                
                
                   
                  
                  
                  Buffer area: All waters within Hambrooks Bay and Choptank River (with the exception of the Race Area designated by the marine event sponsor) bound to the north by the breakwall and continuing along a line drawn from the east end of breakwall located at latitude 38°35′27.6″ N., longitude 076°04′50.1″ W., thence east to latitude 38°35′22.7″ N., longitude 076°04′23.7″ W., thence southwest to Great Marsh Point located at latitude 38°35′06″ N., longitude 076°04′40.6″ W.
                
                
                   
                  
                  
                  Spectator area: All waters of the Choptank River, eastward and outside of Hambrooks Bay breakwall, thence bound by line that commences at latitude 38°35′25″ N., longitude 076°04′51″ W., thence east to latitude 38°35′22″ N., longitude 076°04′36″ W., thence southeast to latitude 38°35′19″ N. longitude 076°04′33″ W., thence northeast to latitude 38°35′22.7″ N. longitude 076°04′23.7″ W.
                
                
                  22. July—4th or last Saturday and Sunday
                  Southern Maryland Boat Club Summer Regatta
                  Southern Maryland Boat Club
                  All waters of Breton Bay, immediately adjacent to Leonardtown, MD shoreline, from shoreline to shoreline, within an area bounded to the east by a line drawn along latitude 38°16′43″ N., and bounded to the west by a line drawn along longitude 076°38′29.5″ W., located at Leonardtown, MD.
                
                
                  
                   
                  
                  
                  Race area: The race area is rectangular in shape measuring approximately 200 yards by 870 yards. The area is bounded by a line commencing at position latitude 38°17′07.2″ N., longitude 076°38′17.3″ W., thence southeast to latitude 38°16′55.3″ N., longitude 076°37′48″ W., thence southwest to latitude 38°16′50.1″ N., longitude 076°37′51.3″ W., thence northwest to latitude 38°17′01.9″ N., longitude 076°38′21″ W., thence northeast to point of origin.
                
                
                   
                  
                  
                  Buffer area: The area surrounds the entire race area described in the preceding paragraph of this section. This area is rectangular in shape and provides a buffer of approximately 125 yards around the perimeter of the race area. The area is bounded by a line commencing at position latitude 38°17′12″ N., longitude 076°38′19.6″ W., thence southeast to latitude 38°16′57″ N., longitude 076°37′40.5″ W., thence southwest to latitude 38°16′44.8″ N., longitude 076°37′48.2″ W., thence northwest to latitude 38°17′00.2″ N., longitude 076°38′27.8″ W., thence northeast to point of origin.
                
                
                   
                  
                  
                  Spectator area: A. The area is bounded by a line commencing at position latitude 38°16′52.1″ N., longitude 076°38′14.2″ W., thence northeast to latitude 38°16′54″ N., longitude 076°38′12.5″ W., thence southeast to latitude 38°16′48.6″ N., longitude 076°37′59.3″ W., thence southwest to latitude 38°16′47.4″ N., longitude 076°37′59.3″ W., thence northwest along the shoreline to point of origin.
                
                
                   
                  
                  
                  B. The area is bounded by a line commencing at position latitude 38°16′59.1″ N., longitude 076°37′45.6″ W., thence southeast to latitude 38°16′57.1″ N., longitude 076°37′40.2″ W., thence southwest to latitude 38°16′54.3″ N., longitude 076°37′41.9″ W., thence southeast to latitude 38°16′51.8″ N., longitude 076°37′36.4″ W., thence northeast to latitude 38°16′55.2″ N., longitude 076°37′34.2″ W., thence northwest to latitude 38°16′59.2″ N., longitude 076°37′37.2″ W., thence west to latitude 38°17′01.7″ N., longitude 076°37′43.7″ W., thence south to point of origin.
                
                
                   
                  
                  
                  C. The area is bounded by a line commencing at position latitude 38°16′47.2″ N., longitude 076°37′54.8″ W., thence south to latitude 38°16′43.3″ N., longitude 076°37′55.2″ W., thence east to latitude 38°16′43.2″ N., longitude 076°37′47.8″ W., thence north to latitude 38°16′44.7″ N., longitude 076°37′48.5″ W., thence northwest to point of origin.
                
                
                  23. October—Thursday, Friday, Saturday and Sunday after Columbus Day (observed). (biennial, even years)
                  Baltimore Air Show
                  Historic Ships in Baltimore, Inc
                  Regulated area: All waters of the Patapsco River, within an area bounded by a line connecting position latitude 39°16′00″ N., longitude 076°36′30″ W., thence east to latitude 39°16′00″ N., longitude 076°33′00″ W., thence south to latitude 39°14′30″ N., longitude 076°33′00″ W., thence west to latitude 39°14′30″ N., longitude 076°36′30″ W., thence north to point of origin, located between Port Covington and Seagirt Marine Terminal, Baltimore, MD.
                
                
                  
                   
                  
                  
                  Spectator Area: All waters of Patapsco River located between the northern boundary defined by a line drawn from the vicinity of North Locust Point Marine Terminal, Pier 1 thence east to Canton Industrial area, Pier 5; the south boundary is defined by a line drawn from vicinity of Whetstone Point thence east to Lazaretto Point. This area is located generally where Northwest Harbor, East Channel joins Patapsco River, Fort McHenry Channel, near Fort McHenry National Monument, Baltimore, MD. This area is bound by a line to the north commencing at position latitude 39°16′01″ N., longitude 076°34′46″ W., thence east to latitude 39°16′01″ N., longitude 076°34′09″ W., and bound by a line to the south commencing at position latitude 39°15′39″ N., longitude 076°35′23″ W., thence east to latitude 39°15′26″ N., longitude 076°34′03″ W. This spectator area is restricted to certain vessels as described in § 100.501 paragraph (g)(2).
                
                
                  
                    (c.) Coast Guard Sector Virginia—COTP Zone
                  
                
                
                  1. May—last Friday, Saturday and Sunday and/or June—1st Friday, Saturday and Sunday.October—3rd and 4th weekend.
                  
                  Blackbeard Festival, Battle of Hampton
                  City of Hampton
                  The waters of Sunset Creek and Hampton River shoreline to shoreline bounded to the north by the I-64 Bridge over the Hampton River and bounded to the south by a line drawn from Hampton River Channel Light 16 (LL 10945), located at latitude 37°01″03″ N., longitude 076°20′24″ W., thence west across the Hampton River to finger pier at Bluewater Yacht Center, located at latitude 37°01′03″ N., longitude 076°20′28″ W.Spectator Vessel Anchorage Areas—Area A: Located in the upper reaches of the Hampton River, bounded to the south by a line drawn from the western shoreline at latitude 37°01′46.6″ N., longitude 076°20′21.3″ W., thence east across the river to latitude 37°01′42.6″ N., longitude 076°20′12.3″ W., and bounded to the north by the I-64 Bridge over the Hampton River. The anchorage area will be marked by orange buoys.
                  
                
                
                   
                  
                  
                  Area B: Located along the eastern side of the Hampton River channel, south of the route 60/143 bridge and Joy's Marina, and adjacent to the shoreline that fronts the Riverside Health Center. Bounded by the shoreline and a line drawn between the following points: latitude 37°01′27.6″ N., longitude 076°20′23.1″ W., thence south to latitude 37°01′22.9″ N., longitude 076°20′26.1″ W. The anchorage area will be marked by orange buoys.
                
                
                  
                  2. June—1st Friday, Saturday and Sunday or 2nd Friday, Saturday and Sunday
                  Norfolk Harborfest
                  Norfolk Festevents, Ltd
                  The waters of the Elizabeth River and its branches from shoreline to shoreline, bounded to the northwest by a line drawn across the Port Norfolk Reach section of the Elizabeth River between the north corner of the landing at Hospital Point, Portsmouth, Virginia, latitude 36°50′51.6″ N., longitude 076°18′07.9″ W., and the north corner of the City of Norfolk Mooring Pier at the foot of Brooks Avenue located at latitude 36°51′00.3″ N., longitude 076°17′51″ W.; bounded on the southwest by a line drawn from the southern corner of the landing at Hospital Point, Portsmouth, Virginia, at latitude 36°50′50.9″ N., longitude 076°18′07.7″ W., to the northern end of the eastern most pier at the Tidewater Yacht Agency Marina, located at latitude 36°50′33.6″ N., longitude 076°17′54.1″ W.; bounded to the south by a line drawn across the Lower Reach of the Southern Branch of the Elizabeth River, between the Portsmouth Lightship Museum located at the foot of London Boulevard, in Portsmouth, Virginia at latitude 36°50′13.2″ N., longitude 076°17′44.8″ W., and the northwest corner of the Norfolk Shipbuilding & Drydock, Berkley Plant, Pier No. 1, located at latitude 36°50′08.8″ N., longitude 076°17′37.5″ W.; and to the southeast by the Berkley Bridge which crosses the Eastern Branch of the Elizabeth River between Berkley at latitude 36°50′21.5″ N., longitude 076°17′14.5″ W., and Norfolk at latitude 36°50′35″ N., longitude 076°17′10″ W.
                
                
                  3. June—2nd or 3rd Saturday
                  Cock Island Race
                  Portsmouth Boat Club & City of Portsmouth, VA
                  The waters of the Elizabeth River and its branches from shoreline to shoreline, bounded to the northwest by a line drawn across the Port Norfolk Reach section of the Elizabeth River between the northern corner of the landing at Hospital Point, Portsmouth, Virginia, latitude 36°50′51.6″ N., longitude 076°18′07.9″ W. and the north corner of the City of Norfolk Mooring Pier at the foot of Brooks Avenue located at latitude 36°51′00.3″ N., longitude 076°17′51″ W.; bounded on the southwest by a line drawn from the southern corner of the landing at Hospital Point, Portsmouth, Virginia, at latitude 36°50′50.9″ N., longitude 076°18′07.7″ W., to the northern end of the eastern most pier at the Tidewater Yacht Agency Marina, located at latitude 36°50′33.6″ N., longitude 076°17′54.1″ W.; bounded to the south by a line drawn across the Lower Reach of the Southern Branch of the Elizabeth River, between the Portsmouth Lightship Museum located at the foot of London Boulevard, in Portsmouth, Virginia at latitude 36°50′13.2″ N., longitude 076°17′44.8″ W., and the northwest corner of the Norfolk Shipbuilding & Drydock, Berkley Plant, Pier No. 1, located at latitude 36°50′08.8″ N., longitude 076°17′37.5″ W.; and bounded to the southeast by the Berkley Bridge which crosses the Eastern Branch of the Elizabeth River between Berkley at latitude 36°50′21.5″ N., longitude 076°17′14.5″ W., and Norfolk at latitude 36°50′35″ N., longitude 076°17′10″ W.
                
                
                  
                  4. June—last Saturday or July—1st Saturday
                  RRBA Spring Radar Shootout
                  Rappahannock River Boaters Association (RRBA)
                  All waters of Rappahannock River, adjacent to Layton, VA, from shoreline to shoreline, bounded on the west by a line running along longitude 076°58′30″ W., and bounded on the east by a line running along longitude 076°56′00″W.
                
                
                   
                  
                  
                  Buffer area: The waters of Rappahannock River extending 200 yards outwards from east and west boundary lines described in this section.
                
                
                   
                  
                  
                  Spectator area: The regulated area cannot accommodate spectator vessels due to limitations posed by shallow water and insufficient waters to provide adequate separation between race course and other vessels. Spectators are encouraged to view the race from points along the adjacent shoreline.
                
                
                  5. July—last Wednesday and following Friday; or August—1st Wednesday and following Friday
                  Pony Penning Swim
                  Chincoteague Volunteer Fire Department
                  The waters of Assateague Channel from shoreline to shoreline, bounded to the east by a line drawn from latitude 37°55′01″ N., longitude 075°22′40″ W., thence south to latitude 37°54′50″ N., longitude 075°22′46″ W.; and to the southwest by a line drawn from latitude 37°54′54″ N., longitude 075°23′00″ W., thence east to latitude 37°54′49″ N., longitude 075°22′49″ W.
                
                
                  6. August 1st or 2nd Friday, Saturday and Sunday. September 4th Saturday and Sunday
                  Hampton Cup Regatta
                  Hampton Cup Regatta Boat Club
                  Regulated enforcement area—All waters of Mill Creek, adjacent and north of Fort Monroe, Hampton, Virginia. The regulated area includes the following areas:Race area: All waters within the following boundaries: to the north, a line drawn along latitude 37°01′03″ N., to the east a line drawn along longitude 076°18′30″ W., to the south a line drawn parallel with the Fort Monroe shoreline, and west boundary is parallel with the Route 258—East Mercury Boulevard Bridge-causeway.
                  
                
                
                   
                  
                  
                  Buffer area A: All waters bounded by a line connecting the following points: latitude 37°00′43″ N., longitude 076°18′54″ W., thence north along the causeway to latitude 37°01′03″ N., longitude 076°18′52″ W., thence southwest to latitude 37°01′00″ N., longitude 076°18′54″ W., thence south to Route 143 causeway at latitude 37°00′44″ N., longitude 076°18′58″ W., thence east along the shoreline to point of origin.
                
                
                   
                  
                  
                  Buffer area B: All waters bounded by a line connecting the following points: latitude 37°01′08″ N., longitude 076°18′49″ W., thence east to latitude 37°01′08″ N., longitude 076°18′23″ W., thence south to latitude 37°00′33″ N., longitude 076°18 ′23″ W., thence west to latitude 37°00′33″ N., longitude 076°18′30″ W., thence north to latitude 37°01′03″ N., longitude 076°18′30″ W., thence west to latitude 37°01′03″ N., longitude 076°18′49″ W., thence north to point of origin.
                
                
                   
                  
                  
                  Spectator area: All waters bounded by a line connecting the following points: latitude 37°01′08″ N., longitude 076°18′23″ W., thence east to latitude 37°01′08″ N., longitude 076°18′14″ W., thence south to latitude 37°00′54″ N., longitude 076°18′14″ W., thence southwest to latitude 37°00′54″ N., longitude 076°18′14″ W., thence north to point of origin.
                
                
                  
                  7. September 1st Friday, Saturday and Sunday or 2nd Friday, Saturday and Sunday
                  Hampton Virginia Bay Days Festival
                  Hampton Bay Days Inc
                  The waters of Sunset Creek and Hampton River shoreline to shoreline bounded to the north by the I-64 Bridge over the Hampton River and bounded to the south by a line drawn from Hampton River Channel Light 16 (LL 10945), located at latitude 37°01′03″ N., longitude 076°20′24″ W., thence west to the finger pier across the river at Bluewater Yacht Center, located at latitude 37°01′03″ N., longitude 076°20′28″ W.
                
                
                  8. September—last Sunday or October—1st or 2nd Sunday
                  Poquoson Seafood Festival Workboat Races
                  City of Poquoson
                  The waters of the Back River, Poquoson, Virginia.Race area: The area is bounded on the north by a line drawn along latitude 37°06′30″ N., bounded on the south by a line drawn along latitude 37°06′15″ N., bounded on the east by a line drawn along longitude 076°18′52″ W. and bounded on the west by a line drawn along longitude 076°19′30″ W.
                  
                
                
                   
                  
                  
                  Buffer area: The waters of Back River extending 200 yards outwards from east and west boundary lines, and 100 yards outwards from the north and south boundary lines described in this section.
                
                
                   
                  
                  
                  Spectator area: Is located along the south boundary line of the buffer area described in this section and continues to the south for 300 yards.
                
                
                  9. June—3rd Saturday and Sunday or 4th Saturday and Sunday
                  Mattaponi Drag Boat Race
                  Mattaponi Volunteer Rescue Squad and Dive Team
                  All waters of Mattaponi River immediately adjacent to Rainbow Acres Campground, King and Queen County, Virginia. The regulated area includes a section of the Mattaponi River approximately three-quarter mile long and bounded in width by each shoreline, bounded to the east by a line that runs parallel along longitude 076°52′43″ W., near the mouth of Mitchell Hill Creek, and bounded to the west by a line that runs parallel along longitude 076°53′41″ W. just north of Wakema, Virginia.
                
                
                   
                  
                  
                  Buffer area: The waters of Mattaponi River extending 200 yards outwards from east and west boundary lines described in this section.Spectator area: The regulated area cannot accommodate spectator vessels due to limitations posed by shallow water and insufficient waters to provide adequate separation between race course and other vessels. Spectators are encouraged to view the race from points along the adjacent shoreline.
                  
                
                
                  10. June—2nd or 3rd Saturday or Sunday
                  Virginia Boat Club (VBC) Sprints Regatta on the James River
                  Virginia Boat Club, Richmond, VA
                  All waters of the James River in the vicinity of Robious Landing Park, Midlothian, VA. The regulated area includes a section of the James River approximately 1300 yards long and bounded in width by each shoreline, bounded to the east by a line that runs parallel along longitude 077°38″04″ W., and bounded to the west by a line that runs parallel along longitude 077°38′54″ W., north of Robious Landing Park.
                
                
                  
                  
                    (d.) Coast Guard Sector North Carolina—COTP Zone
                  
                
                
                  1. September—4th or last Saturday and or Sunday
                  Swim the Loop and Motts Channel Sprint
                  Without Limits Coaching, Inc
                  All waters surrounding Harbor Island, NC including Intracoastal waterway, Lees Cut, Banks Channel and Motts Channel. Enforcement area extends approximately 100 yards from the shoreline of Harbor Island and is bounded by a line connecting the following points: Latitude 34°12′55″ N., longitude 077°48′59″ W., thence northeast to latitude 34°13′16″ N., longitude 077°48′39″ W., thence southeast to latitude 34°13′06″ N., longitude 077°48′18″ W., thence east to latitude 34°13′;12″ N., longitude 077°47′41″ W., thence southeast to latitude 34°13′06″ N., longitude 077°47′33″ W., thence south to latitude 34°12′31″ N., longitude 077°47′47″ W., thence southwest to latitude 34°12′11″ N., longitude 077°48′01″ W., thence northwest to latitude 34°12′29″ N., longitude 077°48′29″ W., thence north to latitude 34°12′44″ N., longitude 077°48′32″ W., thence northwest to point of origin.
                
                
                  2. September—3rd, 4th or last Saturday; October—last Saturday; November—1st and or 2nd Saturday
                  Wilmington YMCA Triathlon
                  Wilmington, NC, YMCA
                  All waters of Motts Channel, from shoreline to shoreline and between Wrightsville Channel Day beacon 14 (LLNR 30220), located at latitude 34°12′17.8″ N., longitude 077°48′09.1″ W., thence westward to Wrightsville Channel Day beacon 25 (LLNR 30255), located at latitude 34°12′52.1″ N., longitude 077°48′53.5″ W.
                
                
                  3. August—2nd Saturday
                  The Crossing
                  Organization to Support the Arts, Infrastructure, and Learning on Lake Gaston, AKA O'SAIL
                  All waters of Lake Gaston, from shoreline to shoreline, directly under the length of Eaton Ferry Bridge (NC State Route 903), commencing at the southern bridge entrance at latitude 36°30′38″ N., longitude 077°57′53″ W., and extending to the northern bridge entrance at latitude 36°31′19″ N., longitude 077°57′33″ W., and bounded to the west by a line drawn parallel and 100 yards from and the western side of Eaton Ferry Bridge near Littleton, NC.
                
                
                  4. October—3rd, 4th or last Friday or Saturday
                  PPD Ironman North Carolina
                  Ironman, Wilmington, NC
                  All waters of Masonboro Inlet, shoreline to shoreline starting at location latitude 34°11′13″ N., longitude 077°48′53″ W., thence north along Banks Channel to latitude 34°12′14″ N., longitude 077°48′04″ W., thence west to Motts channel, terminating at Sea Path Marina at latitude 34°12′44″ N., longitude 077°48′25″ W., Wrightsville Beach, NC.
                
                
                  1 As noted in paragraph (f) of this section, the enforcement period for each of the listed special local regulations is subject to change.
              
              [USCG-2017-0064, 82 FR 26996, June 13, 2017, as amended by USCG-2019-0943, 85 FR 6805, Feb. 6, 2020]
            
            
              
              §§ 100.550-100.699
              [Reserved]
            
          
          
            Subpart D—Seventh Coast Guard District
            
              § 100.700
              [Reserved]
            
            
              § 100.701
              Special Local Regulations; Marine Events in the Seventh Coast Guard District.
              Link to an amendment published at 85 FR 33544, June 2, 2020.
              The following regulations apply to the marine events listed in Table 1 of this section. These regulations will be effective annually, for the duration of each event listed in Table 1. Annual notice of the exact dates and times of the effective period of the regulation with respect to each event, the geographical area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will also be published in the local notice to mariners and broadcast over VHF.
              (a) Definitions. The following definitions apply to this section:
              
                Patrol Commander. A Patrol Commander is a commissioned, warrant, or petty officer of the Coast Guard who has been designated by the respective Coast Guard Sector Commander to enforce these regulations.
              
                Spectators. All persons and vessels not registered with the event sponsor as participants or official patrol vessels.
              (b) Event Patrol. The Coast Guard may assign an event patrol, as described in § 100.40 of this part, to each regulated event listed in the table. Additionally, a Patrol Commander may be assigned to oversee the patrol. The event patrol and Patrol Commander may be contacted on VHF Channel 16.
              (c) Special Local Regulations. (1) The Coast Guard Patrol Commander may forbid and control the movement of all vessels in the regulated area(s). When hailed or signaled by an official patrol vessel, a vessel in these areas shall immediately comply with the directions given. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.
              (2) The Coast Guard Patrol Commander may terminate the event, or the operation of any vessel participating in the event, at any time it is deemed necessary for the protection of life or property.
              (3) Only event sponsor designated participants and official patrol vessels are allowed to enter the regulated area.
              (4) Spectators are only allowed inside the regulated area if they remain within a designated spectator area. Spectators may contact the Coast Guard Patrol Commander to request permission to pass through the regulated area. If permission is granted, spectators must pass directly through the regulated area at safe speed and without loitering.
              (d) Contact Information. Questions about marine events should be addressed to the local Coast Guard Captain of the Port for the area in which the event is occurring. Contact information is listed below. For a description of the geographical area of each Captain of the Port zone, please see subpart 3.35 of this chapter.
              (1) Captain of the Port Charleston, South Carolina: (843) 724-7616.
              (2) Captain of the Port Savannah, Georgia: (912) 652-4353.
              (3) Captain of the Port Jacksonville, Florida: (904) 247-7318.
              (4) Captain of the Port Miami, Florida: (305) 535-8701.
              (5) Captain of the Port Key West, Florida: (305) 292-8779.
              (6) Captain of the Port Sector St. Petersburg, Florida: (727) 824-7506.
              (7) Captain of the Port San Juan, Puerto Rico: (787) 289-2041.
              (e) Application for Marine Events. The application requirements of § 100.15 of this part apply to all events listed in Table 1. For information on applying for a marine event, contact the Captain of the Port for the area in which the event will occur, at the phone numbers listed above.
              
              
                Table 1 to § 100.701
                
                  Number/date
                  Event
                  Sponsor
                  Location
                
                
                  
                    (a) COTP Zone San Juan; Special Local Regulations
                  
                
                
                  1. 1st Friday, Saturday, and Sunday of February
                  CNSJ International Regatta
                  Club Nautico de San Juan
                  San Juan, Puerto Rico; (i) Outer Harbor Race Area. All waters of Bahia de San Juan within a line connecting the following points: Starting at Point 1 in position 18°28.4′ N, 66°07.6′ W; then south to Point 2 in position 18°28.1′ N, 66°07.8′ W; then southeast to Point 3 in position 18°27.8′ N, 66°07.4′ W; then southeast to point 4 in position 18°27.6′ N, 66°07.3′ W; then west to point 5 in position 18°27.6′ N, 66°07.8′ W; then north to point 6 in position 18°28.4′ N, 66°07.8′ W; then east to the origin.
                
                
                   
                  
                  
                  (ii) Inner Harbor Race Area; All waters of Bahia de San Juan within a line connecting the following points: Starting at Point 1 in position 18°27.6′ N, 66°07.8′ W; then east to Point 2 in position 18°27.6′ N, 66°07.1′ W; then southeast to Point 3 in position 18°27.4′ N, 66°06.9′ W; then west to point 4 in position 18°27.4′ N, 66°07.7′ W; then northwest to the origin.
                
                
                  2. Last Full Weekend of March
                  St. Thomas International Regatta
                  St. Thomas Yacht Club
                  St. Thomas, U.S. Virgin Islands; All waters of St. Thomas Harbor encompassed within the following points: Starting at Point 1 in position 18°19.9′ N, 64°55.9′ W; thence east to Point 2 in position 18°19.97′ N, 64°55.8′ W; thence southeast to Point 3 in position 18°19.6′ N, 64°55.6′ W; thence south to point 4 in position 18°19.1′ N, 64°55.5′ W; thence west to point 5 in position 18°19.1′ N, 64°55.6′ W; thence north to point 6 in position 18°19.6′ N, 64°55.8′ W; thence northwest back to origin at Harbor, St. Thomas, San Juan.
                
                
                  3. Last week of April
                  St. Thomas Carnival
                  Virgin Islands Carnival Committee
                  St. Thomas, U.S. Virgin Islands; (i) Race Area. All waters of the St. Thomas Harbor located around Hassel Island, St. Thomas, U.S. Virgin Island encompassed within the following points: Starting at Point 1 in position 18°20.2′ N, 64°56.1′ W; thence southeast to Point 2 in position 18°19.7′ N, 64°55.7′ W; thence south to Point 3 in position 18°19.4′ N, 64°55.7′ W; thence southwest to point 4 in position 18°19.3′ N, 64°56.0′ W; thence northwest to point 5 in position 18°19.9′ N, 64°56.5′ W; thence northeast to point 6 in position 18°20.2′ N, 064°56.3′ W; thence east back to origin.
                
                
                   
                  
                  
                  (ii) Jet Ski Race Area. All waters encompassed the following points: Starting at Point 1 in position 18°20.1′ N, 64°55.9′ W; thence west to Point 2 in position 18°20.1′ N, 64°56.1′ W; thence north to Point 3 in position 18°20.3′ N, 64°56.1′ W; thence east to Point 4 in position 18°20.3′ N, 64°55.9′ W; thence south back to origin.
                
                
                   
                  
                  
                  (iii) Buffer Zone. All waters of the St. Thomas Harbor located around Hassel Island, encompassed within the following points: Starting at Point 1 in position 18°20.3′ N, 64°55.9′ W; thence southeast to Point 2 in position 18°19.7′ N, 64°55.7′ W; thence south to Point 3 in position 18°19.3′ N, 64°55.72′ W; thence southwest to Point 4 in position 18°19.2′ N, 64°56′ W; thence northwest to Point 5 in position 18°19.9′ N, 64°56.5′ W; thence northeast to Point 6 in position 18°20.3′ N, 64°56.3′ W; thence east back to origin.
                
                
                   
                  
                  
                  (iv) Spectator Area. All waters of the St. Thomas Harbor located east of Hassel Island, encompassed within the following points: Starting at Point 1 in position 18°20.3′ N, 64°55.8′ W; thence southeast to Point 2 in position 18°19.9′ N, 64°55.7′ W; thence northeast to Point 3 in position 18°20.2′ N, 64°55.5′ W; thence northwest back to origin.
                
                
                  
                  4. 1st Sunday of May
                  Ironman 70.3 St. Croix
                  Project St. Croix, Inc
                  St. Croix (Christiansted Harbor), U.S. Virgin Islands; All waters encompassed within the following points: Point 1 on the shoreline at Kings Wharf at position 17°44′51″ N, 064°42′16″ W, thence north to point 2 at the southwest corner of Protestant Cay in position 17°44′56″ N, 064°42′12″ W, then east along the shoreline to point 3 at the southeast corner of Protestant Cay in position 17°44′56″ N, 064°42′08″ W, thence northeast to point 4 at Christiansted Harbor Channel Round Reef Northeast Junction Lighted Buoy RR in position 17°45′24″ N, 064°41′45″ W, thence southeast to point 5 at Christiansted Schooner Channel Lighted Buoy 5 in position 17°45′18″ N, 064°41′43″ W, thence southwest to point 6 at Christiansted Harbor Channel Buoy 15 in position 17°44′56″ N, 064°41′56″ W, thence southwest to point 7 on the shoreline north of Fort Christiansted in position 17°44′51″ N, 064°42′05″ W, thence west along the shoreline to origin.
                
                
                  5. July 4th
                  Fireworks Display
                  St. John Festival & Cul., Org
                  St. John (West of Cruz Bay/Northeast of Steven Cay), U.S. Virgin Islands; All waters from the surface to the bottom for a radius of 200 yards centered around position 18°19′55″ N, 064°48′06″ W.
                
                
                  6. 3rd Week of July, Sunday
                  San Juan Harbor Swim
                  Municipality of Cataño
                  San Juan Harbor, San Juan, Puerto Rico; All waters encompassed within the following points: Point 1: La Puntilla Final, Coast Guard Base at position 18°27′33″ N, 066°07′00″ W, then south to point 2: Cataño Ferry Pier at position 18°26′36″ N, 066°07′00″ W, then northeast along the Cataño shoreline to point 3: Punta Cataño at position 18°26′40″ N, 066°06′48″ W, then northwest to point 4: Pier 1 San Juan at position 18°27′40″ N, 066°06′49″ W, then back along the shoreline to origin.
                
                
                  7. 1st Sunday of September
                  Cruce A Nado International
                  Cruce a Nado Inc
                  Ponce Harbor, Bahia de Ponce, San Juan; All waters of Bahia de Ponce encompassed within the following points: Starting at Point 1 in position 17°58.9′ N, 66°37.5′ W; thence southwest to Point 2 in position 17°57.5′ N, 66°38.2′ W; thence southeast to Point 3 in position 17°57.4′ N, 66°37.9′ W; thence northeast to point 4 in position 17°58.7′ N, 66°37.3′ W; thence northwest along the northeastern shoreline of Bahia de Ponce to the origin.
                
                
                  8. 2nd Sunday of October
                  St. Croix Coral Reef Swim
                  The Buccaneer Resort
                  St. Croix, U.S. Virgin Islands; All waters of Christiansted Harbor within the following points: Starting at Point 1 in position 18°45.7′N, 64°40.6′ W; then northeast to Point 2 in position 18°47.3′ N, 64°37.5 W; then southeast to Point 3 in position 17°46.9′ N, 64°37.2′ W; then southwest to point 4 in position 17°45.51′ N, 64°39.7′ W; then northwest to the origin.
                
                
                  9. December 31st
                  Fireworks St. Thomas, Great Bay
                  Mr. Victor Laurenza, Pyrotecnico, New Castle, PA
                  St. Thomas (Great Bay area), U.S. Virgin Islands; All waters within a radius of 600 feet centered around position 18°19′14″ N, 064°50′18″ W.
                
                
                  10. December—1st week
                  Christmas Boat Parade
                  St. Croix Christmas Boat Committee
                  St. Croix (Christiansted Harbor), U.S. Virgin Islands; 200 yards off-shore around Protestant Cay beginning in position 17°45′56″ N, 064°42′16″ W, around the cay and back to the beginning position.
                
                
                  11. December—2nd week
                  Christmas Boat Parade
                  Club Nautico de San Juan
                  San Juan, Puerto Rico; Parade route. All waters of San Juan Harbor within a moving zone that will begin at Club Nautico de San Juan, move towards El Morro and then return, to Club Nautico de San Juan; this zone will at all times extend 50 yards in front of the lead vessel, 50 yards behind the last vessel, and 50 yards out from all participating vessels.
                
                
                  
                    (b) COTP Zone Key West; Special Local Regulations
                  
                
                
                  1. 3rd Week of January, Monday-Friday
                  Yachting Key West Race Week
                  Premiere Racing, Inc
                  Inside the reef on either side of main ship channel, Key West Harbor Entrance, Key West, Florida.
                
                
                  2. Last Friday of April
                  Conch Republic Navy Parade and Battle
                  Conch Republic
                  All waters approximately 150 yards offshore from Ocean Key Sunset Pier, Mallory Square and the Hilton Pier within the Key West Harbor in Key West, Florida.
                
                
                  
                  3. 1st Weekend of June
                  Swim around Key West
                  Florida Keys Community College
                  Beginning at Smather's Beach in Key West, Florida. The regulated area will move, west to the area offshore of Fort Zach State Park, north through Key West Harbor, east through Flemming Cut, south on Cow Key Channel and west back to origin. The center of the regulated area will at all times remain approximately 50 yards offshore of the island of Key West Florida; extend 50 yards in front of the lead safety vessel preceding the first race participants; extend 50 yards behind the safety vessel trailing the last race participants; and at all times extend 100 yards on either side of the race participants and safety vessels.
                
                
                  4. 2nd Week of November, Wednesday-Sunday
                  Key West World Championship
                  Super Boat International Productions, Inc
                  In the Atlantic Ocean, off the tip of Key West, Florida, on the waters of the Key West Main Ship Channel, Key West Turning Basin, and Key West Harbor Entrance.
                
                
                  
                    (c) COTP Zone Jacksonville; Special Local Regulations
                  
                
                
                  1. Last Saturday of February
                  El Cheapo Sheepshead Tournament
                  Jacksonville Offshore Fishing Club
                  Mayport Boat Ramp, Jacksonville, Florida; 500 foot radius from the boat ramp.
                
                
                  2. 1st Saturday of March
                  Jacksonville Invitational
                  Stanton Rowing Foundation (May vary)
                  Ortega River Race Course, Jacksonville, Florida; South of Timuquana Bridge.
                
                
                  3. 1st Saturday of March
                  Stanton Invitational (Rowing Race)
                  Stanton Rowing Foundation
                  Ortega River Race Course, Jacksonville, Florida; South of Timuquana Bridge.
                
                
                  4. 1st weekend of March
                  Hydro X Tour
                  H2X Racing Promotions
                  Lake Dora, Tavares, Florida; All waters encompassed within the following points: Starting at Point 1 in position 28°47′59″ N, 81°43′41″ W; thence south to Point 2 in position 28°47′53″ N, 81°43′41″ W; thence east to Point 3 in position 28°47′53″ N, 81°43′19″ W; thence north to Point 4 in position 28°47′59″ N, 81°43′19″ W; thence west back to origin.
                
                
                  5. 2nd Full Weekend of March
                  TICO Warbird Air Show
                  Valiant Air Command
                  Titusville; Indian River, FL: All waters encompassed within the following points: Starting at the shoreline then due east to Point 1 at position 28°31′25.15″ N, 080°46′32.73″ W, then south to Point 2 located at position 28°30′55.42″ N, 080°46′32.75″ W, then due west to the shoreline.
                
                
                  6. 3rd Weekend of March
                  Tavares Spring Thunder Regatta
                  Classic Race Boat Association
                  Lake Dora, Florida, waters 500 yards seaward of Wooten Park.
                
                
                  7. Palm Sunday in March or April
                  Blessing of the Fleet—Jacksonville
                  City of Jacksonville Office of Special Events
                  St. Johns River, Jacksonville, Florida in the vicinity of Jacksonville Landing between the Main Street Bridge and Acosta Bride.
                
                
                  8. Palm Sunday in March or April
                  Blessing of the Fleet—St. Augustine
                  City of St. Augustine
                  St. Augustine Municipal Marina (entire marina), St. Augustine Florida.
                
                
                  9. 1st Full Weekend of April (Saturday and Sunday)
                  Mount Dora Yacht Club Sailing Regatta
                  Mount Dora Yacht Club
                  Lake Dora, Mount Dora, Florida—500 feet off Grantham Point.
                
                
                  10. 3rd Saturday of April
                  Jacksonville City Championships
                  Stanton Rowing Foundation
                  Ortega River Race Course, Jacksonville, Florida; South of Timuquana Bridge.
                
                
                  11. 3rd Weekend of April
                  Florida Times Union Redfish Roundup
                  The Florida Times-Union
                  Sister's Creek, Jacksonville, Florida; All waters within a 100 yard radius of Jim King Park and Boat Ramp at Sister's Creek Marina, Sister's Creek.
                
                
                  12. 2nd Weekend in May
                  Saltwater Classic—Port Canaveral
                  Cox Events Group
                  All waters of the Port Canaveral Harbor located in the vicinity of Port Canaveral, Florida encompassed within the following points: Starting at Point 1 in position 28°24′32″ N, 080°37′22″ W, then north to Point 2 at 28°24′35″ N, 080°37′22″ W, then due east to Point 3 at 28°24′35″ N, 080°36′45″ W, then south to Point 4 at 28°24′32″ N, 080°36′45″, then west back to the original point.
                
                
                  13. 1st Friday of May
                  Isle of Eight Flags Shrimp Festival Pirate Landing and Fireworks
                  City of Fernandina Beach
                  All waters within a 500 yard radius around approximate position 30°40′15″ N, 81°28′10″ W.
                
                
                  14. 1st Saturday of May
                  Mug Race
                  The Rudder Club of Jacksonville, Inc
                  St. Johns River; Palatka to Buckman Bridge.
                
                
                  
                  15. 3rd Friday-Sunday of May
                  Space Coast Super Boat Grand Prix
                  Super Boat International Productions, Inc
                  Atlantic Ocean in the vicinity of Cocoa Beach, Florida includes all waters encompassed within the following points: Starting at Point 1 in position 28°22′16″ N, 80°36′04″ W; thence east to Point 2 in position 28°22′15″ N, 80°35′39″ W; thence south to Point 3 in position 28°19′47″ N, 80°35′55″ W; thence west to Point 4 in position 28°19′47″ N, 80°36′22″ W; thence north back to origin.
                
                
                  16. 4th Weekend of May
                  Memorial Day RiverFest
                  City of Green Cove Springs
                  St. Johns River, Green Cove Springs, Florida; All waters within a 500-yard radius around approximate position 29°59′39″ N, 081°40′33″ W.
                
                
                  17. Last full week of May (Monday-Friday)
                  Bluewater Invitational Tournament
                  Northeast Florida Marlin Association
                  There is a no-wake zone in affect from the St. Augustine City Marina out to the end of the St. Augustine Jetty's 6 a.m.-8 a.m. and 3 p.m.-5 p.m. during the above days.
                
                
                  18. 2nd Weekend of June
                  Hydro X Tour
                  H2X Racing Promotions
                  Lake Dora, Tavares, Florida; All waters encompassed within the following points: Starting at Point 1 in position 28°47′59″ N, 81°43′41″ W; thence south to Point 2 in position 28°47′53″ N, 81°43′41″ W; thence east to Point 3 in position 28°47′53″ N, 81°43′19″ W; thence north to Point 4 in position 28°47′59″ N, 81°43′19″ W; thence west back to origin.
                
                
                  19. 1st Saturday of June
                  Florida Sport Fishing Association Offshore Fishing Tournament
                  Florida Sport Fishing Association
                  Port Canaveral, Florida from Sunrise Marina to the end of Port Canaveral Inlet.
                
                
                  20. 2nd weekend of June (Saturday and Sunday)
                  Kingfish Challenge
                  Ancient City Game Fish Association
                  There is a no-wake zone in affect from the St. Augustine City Marina in St. Augustine, Florida out to the end of the St. Augustine Jetty's 6 a.m.-8 a.m. and 3 p.m.-5 p.m.
                
                
                  21. 3rd Friday-Sunday of June
                  Daytona Beach Grand Prix of the Sea
                  Powerboat P1-USA
                  All waters of the Atlantic Ocean East of Cocoa Beach, Florida encompassed within the following points: Starting at Point 1 in position 29°14′60″ N, 81°00′77″ W; thence east to Point 2 in position 29°14′78″ N, 80°59′802″ W; thence south to Point 3 in position 28°13′860″ N, 80°59′76″ W; thence west to Point 4 in position 29°13′68″ N, 81°00′28″ W; thence north back to origin.
                
                
                  22. 3rd Saturday of July
                  Halifax Rowing Association Summer Regatta
                  Halifax Rowing Association
                  Halifax River, Daytona, Florida, south of Memorial Bridge—East Side.
                
                
                  23. 3rd week of July
                  Greater Jacksonville Kingfish Tournament
                  Jacksonville Marine Charities, Inc
                  Jacksonville, Florida; All waters of the St. Johns River, from lighted buoy 10 (LLNR 2190) in approximate position 30°24′22″ N, 081°24′59″ W to Lighted Buoy 25 (LLNR 7305).
                
                
                  24. Last weekend of September
                  Jacksonville Dragon Boat Festival
                  In the Pink Boutique, Inc
                  St. John's River, Jacksonville, Florida. In front of the Landing, between the Acosta & Main Street bridges from approximate position 30°19′26″ N, 081°39′47″ W to approximate position 30°19′26″ N, 81°39′32″ W.
                
                
                  25. 2nd week of October
                  First Coast Head Race
                  Stanton Rowing Foundation
                  St. Johns River and Arlington River, Jacksonville, Florida, starting near the Arlington Marina and ending on the Arlington River near the Atlantic Blvd. Bridge.
                
                
                  26. 1st weekend of November
                  Hydro X Tour
                  H2X Racing Promotions
                  Lake Dora, Tavares, Florida; All waters encompassed within the following points: Starting at Point 1 in position 28°47′59″ N, 81°43′41″ W; thence south to Point 2 in position 28°47′53″ N, 81°43′41″ W; thence east to Point 3 in position 28°47′53″ N, 81°43′19″ W; thence north to Point 4 in position 28°47′59″ N, 81°43′19″ W; thence west back to origin.
                
                
                  27. 3rd Weekend of November
                  Tavares Fall Thunder Regatta
                  Classic Race Boat Association
                  Lake Dora, Florida, waters 500 yards seaward of Wooten Park.
                
                
                  28. 2nd Saturday of December
                  St. Johns River Christmas Boat Parade
                  St. Johns River Christmas Boat Parade, Inc
                  St. Johns River, Deland, Florida; Whitehair Bridge, Deland to Lake Beresford.
                
                
                  29. 2nd Saturday of December
                  Christmas Boat Parade (Daytona Beach/Halifax River)
                  Halifax River Yacht Club
                  Daytona Beach, Florida; Halifax River from Seabreeze Bridge to Halifax Harbor Marina.
                
                
                  
                    (d) COTP Zone Savannah; Special Local Regulations
                  
                
                
                  1. May, 2nd weekend, Sunday
                  Blessing of the Fleet—Brunswick
                  Knights of Columbus—Brunswick
                  Brunswick River from the start of the East branch of the Brunswick River (East Brunswick River) to the Golden Isles Parkway Bridge.
                
                
                  
                  2. 3rd full weekend of July
                  Augusta Southern Nationals Drag Boat Races
                  Augusta Southern Nationals
                  Savannah River, Augusta, Georgia, from the US Highway 1 (Fifth Street) Bridge at mile 199.5 to Eliot's Fish Camp at mile 197.
                
                
                  3. Last weekend of September
                  Ironman 70.3
                  Ironman
                  All waters of the Savannah River encompassed within the following points: Starting at Point 1 in position 33°28′44″ N, 81°57′53″ W; thence northeast to Point 2 in position 33°28′50″ N, 81°57′50″ W; thence southeast to Point 3 in position 33°27′51″ N, 81°55′36″ W; thence southwest to Point 4 in position 33°27′47″ N, 81°55′43″ W; thence northwest back to origin.
                
                
                  4. 1st Saturday after Thanksgiving Day in November
                  Savannah Harbor Boat Parade of Lights and Fireworks
                  Westin Resort, Savannah
                  Savannah River, Savannah Riverfront, Georgia, Talmadge bridge to a line drawn at 146 degrees true from Dayboard 62.
                
                
                  5. 2nd Saturday of November
                  Head of the South Regatta
                  Augusta Rowing Club
                  Savannah River, Augusta, Georgia; All waters within a moving zone, beginning at Daniel Island Pier in approximate position 32°51′20″ N, 079°54′06″ W, South along the coast of Daniel Island, across the Wando River to Hobcaw Yacht Club, in approximate position 32°49′20″ N, 079°53′49″ W, South along the coast of Mt. Pleasant, S.C., to Charleston Harbor Resort Marina, in approximate position 32°47′20″ N, 079°54′39″ W. There will be a temporary Channel Closer from 0730 to 0815 on June 01, 2013 between Wando River Terminal Buoy 3 (LLNR 3305), and Wando River Terminal Buoy 5 (LLNR 3315). The zone will at all times extend 75 yards in front of the lead safety vessel preceding the first race participants; 75 yards behind the safety vessel trailing the last race participants; and at all times extending 100 yards on either side of the race participants and safety vessels.
                
                
                  
                    (e) COTP Zone Charleston; Special Local Regulations
                  
                
                
                  1. 2nd and 3rd weekend of April
                  Charleston Race Week
                  Sperry Top-Sider
                  Charleston Harbor and Atlantic Ocean, South Carolina, All waters encompassed within an 800 yard radius of position 32°46′39″ N, 79°55′10″ W, All waters encompassed within a 900 yard radius of position 32°45′48″ N, 79°54′46″ W, All waters encompassed within a 900 yard radius of position 32°45′44″ N, 79°53′32″ W.
                
                
                  2. 1st week of May
                  Low Country Splash
                  Logan Rutledge
                  Wando River, Cooper River, Charleston Harbor, South Carolina, including the waters of the Wando River, Cooper River, and Charleston Harbor from Daniel Island Pier, in approximate position 32°51′20″ N, 079°54′06″ W, south along the coast of Daniel Island, across the Wando River to Hobcaw Yacht Club, in approximate position 32°49′20″ N, 079°53′49″ W, south along the coast of Mt. Pleasant, South Carolina, to Charleston Harbor Resort Marina, in approximate position 32°47′20″ N, 079°54′39″ W, and extending out 150 yards from shore.
                
                
                  3. 2nd week of June
                  Beaufort Water Festival
                  City of Beaufort
                  Atlantic Intracoastal Waterway, Bucksport, South Carolina; All waters of the Atlantic Intracoastal Waterway encompassed within the following points; starting at point 1 in position 33°39′11.5″ N, 079°05′36.8″ W; thence west to point 2 in position 33°39′12.2″ N, 079°05′47.8″ W; thence south to point 3 in position 33°38′39.5″ N, 079°05′37.4″ W; thence east to point 4 in position 33°38′42.3″ N, 79°05′30.6″ W; thence north back to origin.
                
                
                  4. 3rd week of September
                  Swim Around Charleston
                  Kathleen Wilson
                  Wando River, main shipping channel of Charleston Harbor, Ashley River, Charleston, South Carolina; A moving zone around all waters within a 75-yard radius around Swim Around Charleston participant vessels that are officially associated with the swim. The Swim Around Charleston swimming race consists of a 10-mile course that starts at Remley's Point on the Wando River in approximate position 32°48′49″ N, 79°54′27″ W, crosses the main shipping channel of Charleston Harbor, and finishes at the General William B. Westmoreland Bridge on the Ashley River in approximate position 32°50′14″ N, 80°01′23″ W.
                
                
                  5. 2nd week of November
                  Head of the South
                  Augusta Rowing Club
                  Upper Savannah River mile marker 199 to mile marker 196, Georgia.
                
                
                  
                  6. 2nd week December
                  Charleston Harbor Christmas Parade of Boats
                  City of Charleston
                  Charleston Harbor, South Carolina, from Anchorage A through Bennis Reach, Horse Reach, Hog Island Reach, Town Creek Lower Reach, Ashley River, and finishing at City Marina.
                
              
              [USCG-2007-0179, 73 FR 4461, Jan. 25, 2008, as amended by USCG-2013-0272, 81 FR 38074, June 13, 2016; USCG-2018-0231, 84 FR 7288, Mar. 4, 2019; USCG-2018-0949, 85 FR 23221, Apr. 27, 2020]
              
                Effective Date Note:
                By USCG-2019-0691, 85 FR 33544, June 2, 2020, § 100.701 was amended by revising paragraph (d)(1) and removing section (e) from table 1 to the section, effective July 2, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 100.701
                    Special Local Regulations; Marine Events in the Seventh Coast Guard District.
                    
                    (d) * * *
                    (1) Captain of the Port Charleston, South Carolina: (843) 740-7050.
                    
                  
                
              
            
            
              § 100.702
              Special Local Regulations; Marine Events within the Captain of the Port Miami.

              The following regulations apply to the marine events listed in Table 1 of this section and will be effective annually for the duration listed. The Coast Guard will notify the maritime community of exact dates and times each regulation will be in effect and the nature of each event (e.g. location, number of participants, type of vessels involved, etc.) through a Notice of Enforcement published in the Federal Register, Local Notice to Mariners, and Broadcast Notice to Mariners.
              (a) Definitions. The following definitions apply to this section:
              (1) Designated Representative. The term “Designated Representative” means Coast Guard Patrol Commanders, including Coast Guard coxswains, petty officers, others operating Coast Guard vessels, and federal, state, and local officers designated by or assisting the Captain of the Port (COTP) Miami in the enforcement of the regulated areas.
              (2) Spectators. All persons and vessels not registered with the event sponsor as participants.
              (b) Event Patrol. The Coast Guard may assign an event patrol, as described in § 100.40 of this part, to each regulated event listed in the table. Additionally, a Patrol Commander may be assigned to oversee the patrol. The event patrol and Patrol Commander may be contacted on VHF Channel 16.
              (c) Special Local Regulations. (1) The COTP Miami or Designated Representative may control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel in these areas shall immediately comply with the directions given. Failure to do so may result in removal from the area, citation for failure to comply, or both.
              (2) The COTP Miami or Designated Representative may terminate the event, or the operation of any vessel participating in the event, at any time it is deemed necessary for the protection of life or property.
              (3) Only event sponsor designated participants and official patrol vessels are allowed to enter the regulated area, unless otherwise authorized by the COTP Miami or Designated Representative.

              (4) Spectators may request permission from the COTP Miami or Designated Representative to enter, transit, remain within, or anchor in the regulated area. If permission is granted, spectators must abide by the directions of the COTP Miami or a Designated Representative. The COTP Miami or Designated Representative may delay or terminate any event in this subpart at any time to ensure safety of life or property. Such action may be justified as a result of weather, traffic density, spectator operation, or participant behavior.
              
              
                Table 1 to § 100.702—Special Local Regulations; Marine Events Within the Captain of the Port Miami
                [Datum NAD 1983]
                
                  Date/time
                  Event/sponsor
                  Location
                  Regulated area
                
                
                  1. One weekend (Friday, Saturday, and Sunday) in May. Time (Approximate): 8 a.m. to 7:30 p.m.
                  Stuart Sailfish Regatta (Boat Race). Sponsor: The Stuart Sailfish Regatta, Inc.
                  Stuart, FL
                  
                    Location: All waters of Indian River located northeast of Ernest Lyons Bridge and south of Joes Cove that are encompassed within a line connecting the following points, with the exception of the spectator area: Starting at Point 1 in position 27°12′47″ N, 80°11′43″ W; thence southeast to Point 2 in position 27°12′22″ N, 80°11′28″ W; thence northeast to Point 3 in position 27°12′35″ N, 80°11′00″ W; thence northwest to Point 4 in position 27°12′47″ N, 80°11′04″ W; thence northeast to Point 5 in position 27°13′05″ N, 80°11′01″ W; thence southeast back to origin.
                
                
                  2. One weekend (Friday, Saturday, and Sunday) in May. Time (Approximate): 10 a.m. to 5 p.m.
                  Miami Beach Air and Sea Show. Sponsor: The City of Miami Beach.
                  Miami Beach, FL
                  
                    Location: All waters of the Atlantic Ocean encompassed within an imaginary line connecting the following points: Starting at Point 1 in position 25°47′52″ N, 080°6′55″ W; thence southwest to Point 2 in position 25°45′40″ N, 080°7′16″ W; thence northwest to Point 3 in position 25°45′50″ N, 080°07′49″ W; thence north to Point 4 in position 25°47′56″ N, 080°07′30″ W; thence back to the origin at Point 1.
                
                
                  3. One weekend (Friday, Saturday, and Sunday) in May. Time (Approximate): 9 a.m. to 6 p.m.
                  Fort Lauderdale Air Show. Sponsor: The City of Fort Lauderdale.
                  Fort Lauderdale, FL
                  
                    Location: All waters of the Atlantic Ocean encompassed within an imaginary line connecting the following points: Starting at Point 1 in position 26°11′01″ N 080°05′42″ W; thence due east to Point 2 in position 26°11′01″ N 080°05′00″ W; thence south west to Point 3 in position 26°05′42″ N 080°05′35″ W; thence west to Point 4 in position 26°05′42″ N 080°06′17″ W; thence following the shoreline north back to the point of origin.
                
                
                  4. One weekend day (Saturday or Sunday) in September. Time (Approximate): 6 a.m. to 10 a.m.
                  Publix Escape to Miami Triathlon. Sponsor: Life Time Fitness Triathlon Series, LLC.
                  Miami, FL
                  
                    Location: All waters of Biscayne Bay, east of Margaret Pace Park, Miami, FL encompassed within a line connecting the following points: Starting at Point 1 in position 25°47′40″ N, 80°11′07″ W; thence northeast to Point 2 in position 25°48′13″ N, 80°10′48″ W; thence southeast to Point 3 in 25°47′59″ N, 80°10′34″ W; thence south to Point 4 in position 25°47′52″ N, 80°10′34″ W; thence southwest to Point 5 in position 25°47′33″ N, 80°11′07″ W; thence north back to origin.
                
                
                  5. One weekend (Saturday, and Sunday) in October. Time (Approximate): 9 a.m. to 6 p.m.
                  Columbus Day Regatta. Sponsor: Columbus Day Regatta, Inc.
                  Miami, FL
                  
                    Location: All waters of Biscayne Bay encompassed within an imaginary line connecting the following points: Starting at Point 1 in position 25°43′24″ N 080°12′30″ W; thence east to Point 2 in position 25°43′24″ N 080°10′30″ W; thence south to Point 3 in position 25°33′00″ N 080°11′30″ W; thence west to Point 4 in position 25°33′00″ N 080°15′54″ W; thence north west to point 5 in position 25°40′00″ N 080°15′00″ W; thence back to the origin at Point 1.
                
                
                  
                  6. One weekend day (Saturday or Sunday) in October. Time (Approximate): 6 a.m. to 11 a.m.
                  Ironman 70.3 (Swim Event). Sponsor: Miami Tri Events, LLC.
                  Miami, FL
                  
                    Location: All waters of Biscayne Bay located east of Bayfront Park and encompassed within a line connecting the following points: Starting at Point 1 in position 25°46′44″ N, 080°11′00″ W; thence southeast to Point 2 in position 25°46′24″ N, 080°10′44″ W; thence southwest to Point 3 in position 25°46′18″ N, 080°11′05″ W; thence north to Point 4 in position 25°46′33″ N, 080°11′05″ W; thence northeast back to origin.
                
                
                  7. One weekend Saturday, and Sunday in November. Time (Approximate): 8 a.m. to 4 p.m.
                  P1 Fort Lauderdale Grand Prix of the Seas. Sponsor: Powerboat P1 USA LLC.
                  Fort Lauderdale, FL
                  
                    Location: All waters of the Atlantic Ocean contained within a line connecting the following points: beginning at Point 1 in position 26°6′21″ N, 080°5′51″ W; thence west to Point 2 in position 26°6′21″ N, 080°6′13″ W; thence north to Point 3 in position 26°6′57″ N, 080°6′13″ W; thence east to Point 4 in position 26°6′57″ N, 080°5′52″ W, thence back to origin at point 1.
                
                
                  8. One weekend day (Friday, Saturday or Sunday) in December. Time (Approximate): 6 p.m. to 10 p.m.

                  Boynton Beach & Delray Beach Holiday Boat Parade. Sponsor: The Boynton Beach CRA.
                  Boynton Beach, FLDelray Beach, FL
                  
                  
                    Location: All waters within a moving zone that will begin at Boynton Inlet and end at the C-15 Canal, which will include a buffer zone extending 50 yards ahead of the lead parade vessel and 50 yards astern of the last participating vessel and 50 yards on either side of the parade.
                
                
                  9. One weekend day (Friday, Saturday or Sunday) in December. Time (Approximate): 4:30 p.m. to 9:30 p.m.
                  Palm Beach Holiday Boat Parade. Sponsor: Marine Industries Association of Palm Beach County, Inc.
                  Palm Beach, FL
                  
                    Location: All waters within a moving zone that will begin at Lake Worth Daymarker 28 in North Palm Beach and end at Loxahatchee River Daymarker 7 east of the Glynn Mayo Highway Bridge in Jupiter, FL, which will include a buffer zone extending 50 yards ahead of the lead parade vessel and 50 yards astern of the last participating vessel and 50 yards on either side of the parade.
                
                
                  10. One weekend day (Friday, Saturday or Sunday) in December. Time (Approximate): 5 p.m. to 10 p.m.
                  Miami Outboard Holiday Boat Parade. Sponsor: The Miami Outboard Club.
                  Miami, FL
                  
                    Location: All waters within a moving zone that will transit as follows: The marine parade will begin at the Miami Outboard Club on Watson Island, head north around Palm Island and Hibiscus Island, head east between Di Lido Island, south through Meloy Channel, west through Government Cut to Bicentennial Park, south to the Dodge Island Bridge, south in the Intracoastal Waterway to Claughton Island, circling back to the north in the Intracoastal Waterway to end at the Miami Outboard Club. This will include a buffer zone extending to 50 yards ahead of the lead vessel and 50 yards astern of the last participating vessel and 50 yards on either side of the parade.
                
                
                  11. One weekend day (Friday, Saturday or Sunday) in December. Time (Approximate): 1:30 p.m. to 12:30 a.m.
                  Seminole Hard Rock Winterfest Boat Parade. Sponsor: Winterfest, Inc.
                  Fort Lauderdale, FL
                  
                    Location: All waters within a moving zone that will begin at Cooley's Landing Marina and end at Lake Santa Barbara, which will include a buffer zone extending 50 yards ahead of the lead parade vessel and 50 yards astern of the last participating vessel and 50 yards on either side of the parade.
                
                
                  
                  12. One weekend day (Friday, Saturday or Sunday) in December. Time (Approximate): 6 p.m. to 10 p.m.
                  City of Pompano Beach Holiday Boat Parade. Sponsor: The Greater Pompano Beach Chamber of Commerce.
                  Pompano Beach, FL
                  
                    Location: All waters within a moving zone that will begin at Lake Santa Barbara and head north on the Intracoastal Waterway to end at the Hillsboro Bridge, which will include a buffer zone extending 50 yards ahead of the lead parade vessel and 50 yards astern of the last participating vessel and 50 yards on either side of the parade.
                
              
              [USCG-2018-0749, 85 FR 8403, Feb. 14, 2020]
            
            
              § 100.703
              Special Local Regulations; Recurring Marine Events, Sector St. Petersburg.

              This section applies to the marine events listed in table 1 of this section. These regulations will be effective annually, for the duration of each event listed in table 1. Annual notice of the exact dates and times of the effective period of the regulation with respect to each event, the geographical area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will be provided to the local maritime community through the Local Notice to Mariners, Broadcast Notice to Mariners, or both, well in advance of the events. If the event does not have a date listed, then the exact dates and times of the enforcement will be announced through a Notice of Enforcement in the Federal Register.
              (a) Definitions. The following definitions apply to this section:
              (1) Designated representative. The term “designated representative” means Coast Guard Patrol Commanders, including Coast Guard coxswains, petty officers, others operating Coast Guard vessels, and Federal, state, and local officers designated by or assisting the Captain of the Port (COTP) St. Petersburg in the enforcement of the regulated areas.
              (2) Spectators. All persons and vessels not registered with the event sponsor as participants.
              (b) Event patrol. The Coast Guard may assign an event patrol, as described in § 100.40 of this part, to each regulated event listed in the table. Additionally, a Patrol Commander may be assigned to oversee the patrol. The event patrol and Patrol Commander may be contacted on VHF Channel 16.
              (c) Special local regulations. (1) The COTP St. Petersburg or designated representative may forbid and control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel in these areas shall immediately comply with the directions given. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.
              (2) The COTP St. Petersburg or designated representative may terminate the event, or the operation of any vessel participating in the event, at any time it is deemed necessary for the protection of life or property. Such action may be justified as a result of weather, traffic density, spectator operation, or participant behavior.
              (3) Only event sponsor designated participants and official patrol vessels are allowed to enter the regulated area, unless otherwise authorized by the COTP St. Petersburg or designated representative.

              (4) Spectators are only allowed inside the regulated area if they remain within a designated spectator area. Spectators may contact the COTP St. Petersburg or designated representative to request permission to enter, transit through, remain within, or anchor in the regulated area. If permission is granted, spectators must abide by the directions of the COTP St. Petersburg or a designated representative.
              
              
                Table 1 to § 100.703—Special Local Regulations; Recurring Marine Events, Sector St. Petersburg
                [Datum NAD 1983]
                
                  Date/time
                  Event/sponsor
                  Location
                  Regulated area
                
                
                  1. One Saturday in January. Time (Approximate): 11:30 a.m. to 2 p.m.
                  Gasparilla Invasion and Parade/Ye Mystic Krewe of Gasparilla
                  Tampa, Florida
                  
                    Location: A regulated area is established consisting of the following waters of Hillsborough Bay and its tributaries north of 27°51′18″ N and south of the John F. Kennedy Bridge: Hillsborough Cut “D” Channel, Seddon Channel, Sparkman Channel and the Hillsborough River south of the John F. Kennedy Bridge. Additional Regulation: (1) Entrance into the regulated area is prohibited to all commercial marine traffic from 9 a.m. to 6 p.m. EST on the day of the event. (2) The regulated area will include a 100 yard Safety Zone around the vessel JOSE GASPAR while docked at the Tampa Yacht Club until 6 p.m. EST on the day of the event. (3) The regulated area is a “no wake” zone. (4) All vessels within the regulated area shall stay 50 feet away from and give way to all officially entered vessels in parade formation in the Gasparilla Marine Parade. (5) When within the marked channels of the parade route, vessels participating in the Gasparilla Marine Parade may not exceed the minimum speed necessary to maintain steerage. (6) Jet skis and vessels without mechanical propulsion are prohibited from the parade route. (7) Vessels less than 10 feet in length are prohibited from the parade route unless capable of safely participating. (8) Vessels found to be unsafe to participate at the discretion of a present Law Enforcement Officer are prohibited from the parade route. (9) Northbound vessels in excess of 65 feet in length without mooring arrangement made prior to the date of the event are prohibited from entering Seddon Channel unless the vessel is officially entered in the Gasparilla Marine Parade. (10) Vessels not officially entered in the Gasparilla Marine Parade may not enter the parade staging area box within the following coordinates: 27°53′53″ N, 082°27′47″ W; 27°53′22″ N, 082°27′10″ W; 27°52′36″ N, 082°27′55″ W; 27°53′02″ N, 082°28′31″ W.
                
                
                  2. One Saturday in February. Time (Approximate): 9:00 a.m. to 9:00 p.m.
                  Bradenton Area River Regatta/City of Bradenton
                  Bradenton, FL
                  
                    Location(s) Enforcement Area #1. All waters of the Manatee River between the Green Bridge and the CSX Train Trestle contained within the following points: 27°30′43″ N, 082°34′20″ W, thence to position 27°30′44″ N, 082°34′09″ W, thence to position 27°30′ 00″ N, 082°34′04″ W, thence to position 27°29′58″ N, 082°34′15″ W, thence back to the original position, 27°30′43″ N, 082°34′20″ W. Enforcement Area #2. All waters of the Manatee River contained within the following points: 27°30′35″ N, 082°34′37″ W, thence to position 27°30′35″ N, 082°34′26″ W, thence to position 27°30′26″ N, 082°34′26″ W, thence to position 27°30′26″ N, 082°34′37″ W, thence back to the original position, 27°30′35″ N, 082°34′37″ W.
                
                
                  
                  3. One weekend (Friday, Saturday, and Sunday) in March. Time (Approximate): 8:00 a.m. to 5:00 p.m.
                  Gulfport Grand Prix/Gulfport Grand Prix LLC
                  Gulfport, FL
                  
                    Location(s): (1) Race Area. All waters of Boca de Ciego contained within the following points: 27°44′10″ N, 082°42′29″ W, thence to position 27°44′07″ N, 082°42′40″ W, thence to position 27°44′06″ N, 082°42′40″ W, thence to position 27°44′04″ N, 082°42′29″ W, thence to position 27°44′07″ N, 082°42′19″ W, thence to position 27°44′08″ N, 082°42′19″ W, thence back to the original position, 27°44′10″ N, 082°42′29″ W. (2) Buffer Zone. All waters of Boca de Ciego encompassed within the following points: 27°44′10″ N, 082°42′47″ W, thence to position 27°44′01″ N, 082°42′44″ W, thence to position 27°44′01″ N, 082°42′14″ W, thence to position 27°44′15″ N, 082°42′14″ W.
                
                
                  4. One weekend (Saturday and Sunday) in June. Time (Approximate): 8:00 a.m. to 4:00 p.m.
                  St. Pete Beach Grand Prix of the Gulf/Powerboat P-1 USA, LLC
                  St. Pete Beach, FL
                  
                    Location: All waters of the Gulf of Mexico encompassed within the following points: 27°43′41″ N, 082°46′15″ W, thence to position 27°44′14″ N, 082°45′16″ W, thence to position 27°43′41″ N, 082°44′43″ W, thence to position 27°42′57″ N, 082°45′59″ W, thence back to the original position 27°43′41″ N, 082°46′15″ W.
                
                
                  5. One weekend (Saturday and Sunday) in July. Time (Approximate): 8:00 a.m. to 5:00 p.m.
                  Sarasota Powerboat Grand Prix/Powerboat P-1 USA, LLC
                  Sarasota, FL
                  
                    Location: All waters of the Gulf of Mexico contained within the following points: 27°18′44″ N, 082°36′14″ W, thence to position 27°19′09″ N, 082°35′13″ W, thence to position 27°17′42″ N, 082°34′00″ W, thence to position 27°16′43″ N, 082°34′49″ W, thence back to the original position, 27°18′44″ N, 082°36′14″ W.
                
                
                  6. One Saturday in September. Time (Approximate): 6:00 a.m. to 6 p.m.
                  Battle of the Bridges/Sarasota Scullers Youth Rowing Program
                  Venice, FL
                  
                    Location: All waters of the Intracoastal Waterway south of a line made connecting the following points: 27°06′15″ N, 082°26′43″ W, to position 27°06′12″ N, 082°26′43″ W, and all waters of the Intracoastal Waterway north of a line made connecting the following points: 27°03′21″ N, 082°26′17″ W, to position 27°03′19″ N, 082°26′15″ W.
                
                
                  7. One Sunday in September. Time (Approximate): 11:30 a.m. to 4:00 p.m.
                  Clearwater Offshore Nationals/Race World Offshore
                  Clearwater, FL
                  
                    Locations: (1) Race Area. All waters of the Gulf of Mexico contained within the following points: 27°58′34″ N, 82°50′09″ W, thence to position 27°58′32″ N, 82°50′02″ W, thence to position 28°00′12″ N, 82°50′10″ W, thence to position 28°00′13″ N, 82°50′10″ W, thence back to the original position, 27°58′34″ N, 82°50′09″ W. (2) Spectator Area. All waters of Gulf of Mexico seaward no less than 150 yards from the race area and as agreed upon by the Coast Guard and race officials. (3) Enforcement Area. All waters of the Gulf of Mexico encompassed within the following points: 28°58′40″ N, 82°50′37″ W, thence to position 28°00′57″ N, 82°49′45″ W, thence to position 27°58′32″ N, 82°50′32″ W, thence to position 27°58′23″ N, 82°49′53″ W, thence back to position 28°58′40″ N, 82°50′37″ W.
                
                
                  
                  8. One Thursday, Friday, and Saturday in October. Time (Approximate): 10:00 a.m. to 5:00 p.m.
                  Roar Offshore/OPA Racing LLC
                  Fort Myers Beach, FL
                  
                    Locations: All waters of the Gulf of Mexico west of Fort Myers Beach contained within the following points: 26°26′27″ N, 081°55′55″ W, thence to position 26°25′33″ N, longitude 081°56′34″ W, thence to position 26°26′38″ N, 081°58′40″ W, thence to position 26°27′25″ N, 081°58′8″ W, thence back to the original position 26°26′27″ N, 081°55′55″ W.
                
                
                  9. One weekend (Friday, Saturday, and Sunday) in November. Time (Approximate): 8:00 a.m. to 6:00 p.m.
                  OPA World Championships/Englewood Beach Waterfest
                  Englewood Beach, FL
                  
                    Locations: (1) Race Area. All waters of the Gulf of Mexico contained within the following points: 26°56′00″ N, 082°22′11″ W, thence to position 26°55′59″ N, 082°22′16″ W, thence to position 26°54′22″ N, 082°21′20″ W, thence to position 26°54′24″ N, 082°21′16″ W, thence to position 26°54′25″ N, 082°21′17″ W, thence back to the original position, 26°56′00″ N, 082°21′11″ W. (2) Spectator Area. All waters of the Gulf of Mexico contained with the following points: 26°55′33″ N, 082°22′21″ W, thence to position 26°54′14″ N, 082°21′35″ W, thence to position 26°54′11″ N, 082°21′40″ W, thence to position 26°55′31″ N, 082°22′26″ W , thence back to position 26°55′33″ N, 082°22′21″ W. (3) Enforcement Area. All waters of the Gulf of Mexico encompassed within the following points: 26°56′09″ N, 082°22′12″ W, thence to position 26°54′13″ N, 082°21′03″ W, thence to position 26°53′58″ N, 082°21′43″ W, thence to position 26°55′56″ N, 082°22′48″ W, thence back to position 26°56′09″ N, 082°22′12″ W.
                
              
              [USCG-2018-0949, 85 FR 23225, Apr. 27, 2020]
            
            
              § 100.704
              Special Local Regulations; Marine Events within the Captain of the Port Charleston.

              The regulations in this section apply to the marine events listed in Table 1 of this section. The regulations in this section will be effective annually for the duration listed in Table 1 of this section. The Coast Guard will notify the maritime community of exact dates and times each regulation will be in effect and the nature of each event (e.g. location, number of participants, type of vessels involved, etc.) through a Notice of Enforcement published in the Federal Register, Local Notice to Mariners, and Broadcast Notice to Mariners.
              (a) Definitions. The following definitions apply to this section:
              (1) Designated representative. The term “designated representative” means Coast Guard Patrol Commanders, including Coast Guard coxswains, petty officers, others operating Coast Guard vessels, and Federal, state, and local officers designated by or assisting the Captain of the Port (COTP) Charleston in the enforcement of the regulated areas.
              (2) Spectators. All persons and vessels not registered with the event sponsor as participants.
              (b) Event patrol. The Coast Guard may assign an event patrol, as described in § 100.40, to each regulated event listed in Table 1 of this section. Additionally, a Patrol Commander may be assigned to oversee the patrol. The event patrol and Patrol Commander may be contacted on VHF Channel 16.
              (c) Special local regulations. (1) The COTP Charleston or designated representative may control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel in these areas shall immediately comply with the directions given. Failure to do so may result in removal from the area, citation for failure to comply, or both.
              (2) The COTP Charleston or designated representative may terminate the event, or the operation of any vessel participating in the event, at any time it is deemed necessary for the protection of life or property.
              (3) Only event sponsor designated participants and official patrol vessels are allowed to enter the regulated area, unless otherwise authorized by the COTP Charleston or designated representative.
              (4) Spectators may request permission from the COTP Charleston or designated representative to enter, transit, remain within, or anchor in the regulated area. If permission is granted, spectators must abide by the directions of the COTP Charleston or a designated representative.
              (d) Event delays or termination. The COTP Charleston or designated representative may delay or terminate any event in this section at any time to ensure safety of life or property. Such action may be justified as a result of weather, traffic density, spectator operation, or participant behavior.
              
                Table 1 to § 100.704—Special Local Regulations; Marine Events Within the Captain of the Port Charleston
                [Datum NAD 1983]
                
                  Date/time
                  Event/sponsor
                  Location
                  Regulated area
                
                
                  1. The First Saturday in April:
                
                
                  Time (Approximate): 7 a.m. to 10 a.m
                  Cooper River Bridge RunSponsor: The Cooper River Bridge Run Executive Committee
                  
                  Charleston, SC and Mt. Pleasant, SC
                  Location: The following is a safety or security zone. All waters of the Cooper River, and Town Creek Reaches encompassed within the following points: Beginning at 32°48′32″ N, 079°56′08″ W, thence east to 32°48′20″ N, 079°54′20″ W, thence south to 32°47′20″ N, 079°54′29″ W, thence west to 32°47′20″ N, 079°55′28″ W, thence north to origin.
                
                
                  2. One week (Monday through Sunday) in April:
                
                
                  Time (Approximate): 8 a.m. to 5 p.m. each day
                  Charleston Race WeekSponsor: Charleston Race Week LLC
                  
                  Charleston, SC
                  Location: There are five race areas:(i) Race Area #1. All waters of the Charleston Harbor encompassed within a 700 yard radius of position 32°46′10″ N, 079°55′15″ W.
                    (ii) Race Area #2. All waters of the Charleston Harbor encompassed within a 700 yard radius of position 32°46′02″ N, 079°54′15″ W.
                    (iii) Race Area #3. All waters of the Charleston Harbor encompassed within a 700 yard radius of position 32°45′55″ N, 079°53′39″ W.
                    (iv) Race Area #4. All waters of the Charleston Harbor encompassed within a 600 yard radius of position 32°47′40″ N, 079°55′10″ W.
                    (v) Race Area #5. All waters of the Charleston Harbor and Entrance Channel encompassed within a 500 yard radius of position 32°45′34″ N, 79°52′09″ W continuing to Charleston Entrance Channel Buoys Green 11 (LLN 2395.5) and Red 12 (LLN 2400).
                  
                
                
                  3. One Saturday or Sunday in April:
                
                
                  
                  Time (Approximate): 7:30 a.m. to 9:30 a.m
                  Myrtle Beach TriathlonSponsor: GO Race Productions
                  
                  Myrtle Beach, SC
                  Location: The following is a safety zone: Certain waters of the Atlantic Intracoastal Waterway within the following two points of position and the North shore: 33°45′03″ N, 78°50′47″ W to 33°45′18″ N, 78°50′14″ W, located in Myrtle Beach, South Carolina.
                
                
                  4. One Saturday or Sunday during the last two weeks of May or the first two weeks of June:
                
                
                  Time (Approximate): 6 a.m. to 11 a.m
                  Low Country SplashSponsor: Logan Rutledge Children's Foundation
                  
                  Charleston, SC and Mt. Pleasant, SC
                  Location: All waters within a moving safety zone, beginning at Daniel Island Pier in approximate position 32°51′20″ N, 079°54′06″ W, south along the coast of Daniel Island, across the Wando River to Hobcaw Yacht Club, in approximate position 32°49′20″ N, 079°53′49″ W, south along the coast of Mt. Pleasant, S.C., to Charleston Harbor Resort Marina, in approximate position 32°47′20″ N, 079°54′39″ W.
                
                
                  5. One night during the first week of July:
                
                
                  Time (Approximate): 8 p.m. to 10 p.m
                  North Charleston FireworksSponsor: City of North Charleston
                  
                  North Charleston, SC
                  Location: The following is a safety zone. All waters within a 500-yard radius of the barge, from which fireworks will be launched on the bank of the Cooper River at River Front Park in North Charleston, South Carolina.
                
                
                  6. One night during the first week of July:
                
                
                  Time (Approximate): 8 p.m. to 10 p.m
                  Patriots Point FireworksSponsor: USS Yorktown Foundation Patriot's Naval Museum
                  
                  Mt. Pleasant, SC
                  Location: The following is a safety zone: All waters within a 500-yard radius of the barge, from which fireworks will be launched on the bank of the Cooper River at Patriots Point in Charleston, SC.
                
                
                  7. Ten consecutive days (Friday through the next Sunday) in July:
                
                
                  Time (Approximate): 8 a.m. to 5 p.m. each day
                  Beaufort Water FestivalSponsor: Beaufort Water Festival
                  
                  Beaufort, SC
                  Location: All waters 200 yards from seawall at Waterfront Park extending from Lady's Island Bridge to Spanish Point in Beaufort, SC.
                
                
                  8. One Saturday or Sunday in July:
                
                
                  Time (Approximate): 12 p.m. to 5 p.m
                  Beaufort Water Festival Air ShowSponsor: Beaufort Water Festival
                  
                  Beaufort, SC
                  Location: The following is a safety zone: A portion Beaufort River near Riverfront Park in Beaufort, SC. The zone is 700 feet wide by 2600 feet in length on waters of the Beaufort River encompassed within the following points: (1) 32°25′47″ N/080°40′44″ W, (2) 32°25′41″ N/080°40′14″ W, (3) 32°25′35″ N/080°40′16″ W, (4) 32°25′40″ N/080°40′46″ W.
                
                
                  9. One Saturday or Sunday during the last two weeks of September or the first two weeks of October:
                
                
                  
                  Time (Approximate): 7:30 a.m. to 2 p.m
                  Swim Around CharlestonSponsor: Kathleen Wilson
                  
                  Charleston, SC
                  Location: The following is a moving safety zone. All waters 50 yards in front of the lead safety vessel preceding the first race participants, 50 yards behind the safety vessel trailing the last race participants, and at all times extends 100 yards on either side of safety vessels. The Swim Around Charleston swimming race consists of a 12 mile course that starts at Remley's Point on the Wando River in approximate position 32°48′49″ N, 79°54′27″ W, crosses the main shipping channel under the main span of the Ravenel Bridge, and finishes at the I-526 bridge and boat landing on the Ashley River in approximate position 32°50′14″ N, 80°01′23″ W.
                
                
                  10. One Friday, Saturday or Sunday in December:
                
                
                  Time (Approximate): 4 p.m. to 9 p.m
                  Charleston Parade of BoatsSponsor: City of Charleston, SC Office of Cultural Affairs
                  
                  Charleston, SC
                  Location: Charleston harbor, South Carolina, from Anchorage A through Shutes Folly, Horse Reach, Hog Island Reach, Town Creek Lower Reach, Ashley River, and finishing at City Marina.
                
              
              
                Effective Date Note:
                By USCG-2019-0691, 85 FR 33545, June 2, 2020, § 100.704 was added, effective July 2, 2020.
              
            
            
              § 100.713
              Annual Harborwalk Boat Race; Sampit River, Georgetown, SC.
              Link to an amendment published at 85 FR 33547, June 2, 2020.
              (a) Definitions—(1) Regulated Area. The regulated area is formed by a line from:
              
              
                33°21.5′ N, 079°17.10′ W, thence to
                33°21.7′ N, 079°16.8′ W, thence along the shore to
                33°21.1′ N, 079°16.7′ W, thence to
                33°21.1′ N, 079°16.9′ W, thence back to
                33°21.5′ N, 079°17.10′ W.
              
              
              All coordinates referenced use datum: NAD 83.
              (2) Coast Guard Patrol Commander. The Coast Guard Patrol Commander is a commissioned, warrant, or petty officer of the United States Coast Guard who has been designated by the Commander, Coast Guard Sector Charleston, Charleston, South Carolina.
              (b) Special local regulations. (1) Entry into the regulated area is prohibited to all nonparticipants.
              (2) After the termination of the Harborwalk Boat Race, and during intervals between scheduled events, at the discretion of the Coast Guard Patrol Commander all vessels may resume normal operations.
              (c) Effective Dates. This section is in effect from 12 p.m. and terminates at 5:30 p.m. EDT annually during the last Sunday of June.
              [CGD07-96-015, 61 FR 29020, June 7, 1996, as amended by USCG-2006-25556, 72 FR 36327, July 2, 2007]
              
                Effective Date Note:
                By USCG-2020-0691, 85 FR 33547, June 2, 2020, § 100.713 was removed, effective July 2, 2020.
              
            
            
              § 100.721
              Special Local Regulations; Clearwater Super Boat National Championship, Gulf of Mexico; Clearwater Beach, FL.
              (a) Regulated Areas. The following regulated areas are established as special local regulations. All coordinates are North American Datum 1983.
              
              (1) Race Area. All waters of the Gulf of Mexico contained within the following points: 27°58.67′ N, 82°50.32′ W, thence to position 27°58.60′ N, 82°49.98′ W, thence to position 28°00.88′ N, 82°50.35′ W, thence to position 28°00.80′ N, 82°49.90′ W, thence back to the original position, 28°58.67′ N, 82°50.32′ W.
              (2) Spectator Area. All waters of Gulf of Mexico seaward no less than 150 yards from the race area and as agreed upon by the Coast Guard and race officials.
              (3) Enforcement Area. All waters of the Gulf of Mexico encompassed within the following points: 28°58.67′ N, 82°50.62′ W, thence to position 28°00.95′ N, 82°49.75′ W, thence to position 27°58.53′ N, 82°50.53′ W, thence to position 27°58.38′ N, 82°49.88′ W, thence back to position 28°58.67′ N, 82°50.62′ W.
              (b) Definition. The term “designated representative” means Coast Guard Patrol Commanders, including Coast Guard coxswains, petty officers, and other officers operating Coast Guard vessels, and Federal, state, and local officers designated by or assisting the Captain of the Port St. Petersburg in the enforcement of the regulated areas.
              (c) Regulations. (1) All persons and vessels are prohibited from entering, transiting through, anchoring in, or remaining within the Race Area unless an authorized race participant.
              (2) Designated representatives may control vessel traffic throughout the enforcement area as determined by the prevailing conditions.
              (3) All vessels are to be anchored and/or operate at a No Wake Speed in the spectator area. On-scene designated representatives will direct spectator vessels to the spectator area.
              (4) Persons and vessels may request authorization to enter, transit through, anchor in, or remain within the regulated areas by contacting the Captain of the Port St. Petersburg by telephone at (727) 824-7506, or a designated representative via VHF radio on channel 16. If authorization is granted by the Captain of the Port St. Petersburg or a designated representative, all persons and vessels receiving such authorization must comply with the instructions of the Captain of the Port St. Petersburg or a designated representative.
              (d) Enforcement Date. This section will be enforced annually from approximately 10 a.m. to 5 p.m. EDT daily the last Saturday and Sunday of September.
              [USCG-2014-0657, 80 FR 3882, Jan. 26, 2015]
            
            
              § 100.724
              Annual Augusta Invitational Rowing Regatta; Savannah River, Augusta, GA.
              (a) Definitions—(1) Regulated area. The regulated area is formed by a line drawn directly across the Savannah River at U.S. Highway 1 (Fifth Street) Bridge at mile marker 199.45 and directly across the Savannah River at Eliot's Fish Camp at mile marker 197. The regulated area includes the width of the Savannah River between these two lines.
              (2) Coast Guard Patrol Commander. The Coast Guard patrol Commander is a commissioned, warrant, or petty officer of the Coast Guard who been designated by the Commander, Coast Guard Sector Charleston, SC.
              (b) Special local regulations. (1) Entry into the regulated area is prohibited to all non-participants.
              (2) After the termination of the Invitational Rowing Regatta each day, and during intervals between scheduled events, at the discretion of the Coast Guard Patrol Commander, all vessels may resume normal operations.
              (c) Effective dates. This section is effective at 7 a.m. and terminates at 5 p.m. local time annually, on Thursday, Friday, Saturday and Sunday of the third weekend of March.
              [CGD07-96-063, 62 FR 7937, Feb. 21, 1997, as amended by USCG-2006-25556, 72 FR 36327, July 2, 2007]
            
            
              § 100.732
              Annual River Race Augusta; Savannah River, Augusta GA.
              (a) Definitions:
              
              (1) Regulated Area. The regulated area is formed by a line drawn directly across the Savannah River at the U.S. Highway 1 Bridge at mile marker 199 and directly across the Savannah River at mile marker 197. The regulated area would encompass the width of the Savannah River between these two lines.
              (2) Coast Guard Patrol Commander. The Coast Guard Patrol Commander is a commissioned, warrant, or petty officer of the Coast Guard who has been designated by the Commander, Coast Guard Sector Charleston, South Carolina.
              (b) Special Local Regulations. (1) Entry into the regulated area is prohibited to all non-participants.
              (2) After termination of the River Race Augusta each day, and during intervals between scheduled events, at the discretion of the Coast Guard Patrol Commander, all vessels may resume normal operations.
              (3) The Captain of the Port Charleston will issue a Marine Safety Information Broadcast Notice to Mariners to notify the maritime community of the special local regulations and the restrictions imposed.
              (c) Dates. These regulations become effective annually from 7 a.m. to 5 p.m. EDT each day, on the third Friday, Saturday and Sunday of May, unless otherwise specified in the notice to mariners.
              [CGD07-98-013, 63 FR 26454, May 13, 1998, as amended by USCG-2006-25556, 72 FR 36327, July 2, 2007]
            
            
              §§ 100.750-100.799
              [Reserved]
            
          
          
            Subpart E—Eighth Coast Guard District
            
              § 100.800
              [Reserved]
            
            
              § 100.801
              Annual Marine Events in the Eighth Coast Guard District.
              The regulations in this section apply to the marine events listed in Tables 1 through 7 of this section. These regulations will be effective annually, for the duration of each event listed in Tables 1 through 7. Annual notice of the exact dates and times of the effective period of the regulation with respect to each event, the geographical area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will also be published in local notices to mariners. Sponsors of events listed in Tables 1 through 7 of this section must submit an application each year in accordance with § 100.15.
              (a) The Coast Guard may patrol the event area under the direction of a designated Coast Guard Patrol Commander. The Patrol Commander may be contacted on Channel 16 VHF-FM (156.8 MHz) by the call sign “PATCOM.”
              (b) All persons and vessels not registered with the sponsor as participants or official patrol vessels are considered spectators. The “official patrol vessels” consist of any Coast Guard, state or local law enforcement and sponsor provided vessels assigned or approved by the Commander, Eighth Coast Guard District, to patrol the event.
              (c) Spectator vessels desiring to transit the regulated area may do so only with prior approval of the Patrol Commander and when so directed by that officer and will be operated at a no wake speed in a manner which will not endanger participants in the event or any other craft.
              (d) No spectator shall anchor, block, loiter, or impede the through transit of participants or official patrol vessels in the regulated area during the effective dates and times, unless cleared for entry by or through an official patrol vessel.
              (e) The Patrol Commander may forbid and control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel shall come to an immediate stop and comply with the directions given. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.
              (f) Any spectator vessel may anchor outside the regulated area specified in Tables 1 through 7 of this section, but may not anchor in, block, or loiter in a navigable channel.
              (g) The Patrol Commander may terminate the event or the operation of any vessel at any time it is deemed necessary for the protection of life or property.
              (h) The Patrol Commander will terminate enforcement of the special regulations at the conclusion of the event.

              (i) In Tables 1 through 7 to this section, where a regulated area is described by reference to miles of a river, channel or lake, the regulated area includes all waters between the indicated miles as defined by lines drawn perpendicular to shore passing through the indicated points.
              
              (j) In Tables 1 through 7 to this section, where alternative dates are described (“third or fourth Saturday”), the exact date and times will be advertised by the Coast Guard through Local Notices to Mariners and Broadcast Notices to Mariners.
              
                Table 1 to § 100.801—Sector Ohio Valley Annual and Recurring Marine Events
                
                  Date
                  Event/sponsor
                  Ohio Valley location
                  Regulated area
                
                
                  1. 3 days—Second or third weekend in March
                  Oak Ridge Rowing Association/Cardinal Invitational
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  2. 1 day—Third weekend in March
                  Vanderbilt Rowing/Vanderbilt Invite
                  Nashville, TN
                  Cumberland River, Mile 188.0-192.7 (Tennessee).
                
                
                  3. 2 days—Fourth weekend in March
                  Oak Ridge Rowing Association/Atomic City Turn and Burn
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  4. 3 days—One weekend in April
                  Big 10 Invitational Regatta
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  5. 1 day—One weekend in April
                  Lindamood Cup
                  Marietta, OH
                  Muskingum River, Mile 0.5-1.5 (Ohio).
                
                
                  6. 3 days—Third weekend in April
                  Oak Ridge Rowing Association/SIRA Regatta
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  7. 2 days—Third Friday and Saturday in April
                  Thunder Over Louisville
                  Louisville, KY
                  Ohio River, Mile 597.0-604.0 (Kentucky).
                
                
                  8. 1 day—During the last week of April or first week of May
                  Great Steamboat Race
                  Louisville, KY
                  Ohio River, Mile 595.0-605.3 (Kentucky).
                
                
                  9. 3 days—Fourth weekend in April
                  Oak Ridge Rowing Association/Dogwood Junior Regatta
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  10. 3 days—Second weekend in May
                  Vanderbilt Rowing/ACRA Henley
                  Nashville, TN
                  Cumberland River, Mile 188.0-194.0 (Tennessee).
                
                
                  11. 3 days—Second weekend in May
                  Oak Ridge Rowing Association/Big 12 Championships
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  12. 3 days—Third weekend in May
                  Oak Ridge Rowing Association/Dogwood Masters
                  Oak Ridge, TN
                  Clinch River, Mile 48.5-52.0 (Tennessee).
                
                
                  13. 1 day—Third weekend in May
                  World Triathlon Corporation/IRONMAN 70.3
                  Chattanooga, TN
                  Tennessee River, Mile 462.7-467.5 (Tennessee).
                
                
                  14. 1 day—During the last weekend in May or on Memorial Day
                  Mayor's Hike, Bike and Paddle
                  Louisville, KY
                  Ohio River, Mile 601.0-604.5 (Kentucky).
                
                
                  15. 1 day—The last week in May
                  Chickamauga Dam Swim
                  Chattanooga, TN
                  Tennessee River, Mile 470.0-473.0 (Tennessee).
                
                
                  16. 2 days—Last weekend in May or first weekend in June
                  Visit Knoxville/Racing on the Tennessee
                  Knoxville, TN
                  Tennessee River, Mile 647.0-648.0 (Tennessee).
                
                
                  17. 3 days—First weekend in June
                  Outdoor Chattanooga/Chattanooga Swim Festival
                  Chattanooga, TN
                  Tennessee River, Mile 454.0-468.0 (Tennessee).
                
                
                  18. 2 days—First weekend of June
                  Thunder on the Bay/KDBA
                  Pisgah Bay, KY
                  Tennessee River, Mile 30.0 (Kentucky).
                
                
                  19. 1 day—First weekend in June
                  Visit Knoxville/Knoxville Powerboat Classic
                  Knoxville, TN
                  Tennessee River, Mile 646.4-649.0 (Tennessee).
                
                
                  20. 1 day—One weekend in June
                  Tri-Louisville
                  Louisville, KY
                  Ohio River, Mile 600.5-604.0 (Kentucky).
                
                
                  21. 2 days—One weekend in June
                  New Martinsville Vintage Regatta
                  New Martinsville,WV
                  Ohio River Mile 127.5-128.5 (West Virginia).
                
                
                  22. 3 days—One of the last three weekends in June
                  Lawrenceburg Regatta/Whiskey City Regatta
                  Lawrenceburg, IN
                  Ohio River, Mile 491.0-497.0 (Indiana).
                
                
                  23. 3 days—One of the last three weekends in June
                  Hadi Shrine/Evansville Shriners Festival
                  Evansville, IN
                  Ohio River, Mile 790.0-796.0 (Indiana).
                
                
                  24. 3 days—Third weekend in June
                  TM Thunder LLC/Thunder on the Cumberland
                  Nashville, TN
                  Cumberland River, Mile 189.6-192.3 (Tennessee).
                
                
                  25. 1 day—Third or fourth weekend in June
                  Greater Morgantown Convention and Visitors Bureau/Mountaineer Triathlon
                  Morgantown, WV
                  Monongahela River, Mile 101.0-102.0 (West Virginia).
                
                
                  26. 1 day—Fourth weekend in June
                  Team Magic/Chattanooga Waterfront Triathlon
                  Chattanooga, TN
                  Tennessee River, Mile 462.7-466.0 (Tennessee).
                
                
                  27. 1 day—One day in June
                  Guntersville Lake Hydrofest
                  Guntersville, AL
                  Tennessee River south of mile 357.0 in Browns Creek, starting at the AL-69 Bridge, 34°21′38″ N, 86°20′36″ W, to 34°21′14″ N, 86°19′4″ W, to the TVA power lines, 34°20′9″ N, 86°21′7″ W, to 34°19′37″ N, 86°20′13″ W, extending from bank to bank within the creek. (Alabama).
                
                
                  
                  28. 3 days—The last weekend in June or one of the first two weekends in July
                  Madison Regatta
                  Madison, IN
                  Ohio River, Mile 554.0-561.0 (Indiana).
                
                
                  29. 1 day—During the first week of July
                  Evansville Freedom Celebration/4th of July Freedom Celebration
                  Evansville, IN
                  Ohio River, Mile 790.0-797.0 (Indiana).
                
                
                  30. First weekend in July
                  Eddyville Creek Marina/Thunder Over Eddy Bay
                  Eddyville, KY
                  Cumberland River, Mile 46.0-47.0 (Kentucky).
                
                
                  31. 2 days—One of the first two weekends in July
                  Thunder on the Bay/KDBA
                  Pisgah Bay, KY
                  Tennessee River, Mile 30.0 (Kentucky).
                
                
                  32. 1 day—Second weekend in July
                  Bradley Dean/Renaissance Man Triathlon
                  Florence, AL
                  Tennessee River, Mile 254.0-258.0 (Alabama).
                
                
                  33. 1 day—Third or fourth Sunday of July
                  Tucson Racing/Cincinnati Triathlon
                  Cincinnati, OH
                  Ohio River, Mile 468.3-471.2 (Ohio).
                
                
                  34. 2 days—One of the last three weekends in July
                  Dare to Care/KFC Mayor's Cup Paddle Sports Races/Voyageur Canoe World Championships
                  Louisville, KY
                  Ohio River, Mile 600.0-605.0 (Kentucky).
                
                
                  35. 2 days—Last two weeks in July or first three weeks of August
                  Friends of the Riverfront Inc./Pittsburgh Triathlon and Adventure Races
                  Pittsburgh, PA
                  Allegheny River, Mile 0.0-1.5 (Pennsylvania).
                
                
                  36. 1 day—Fourth weekend in July
                  Team Magic/Music City Triathlon
                  Nashville, TN
                  Cumberland River, Mile 189.7-192.3 (Tennessee).
                
                
                  37. 1 day—Last weekend in July
                  Maysville Paddlefest
                  Maysville, KY
                  Ohio River, Mile 408-409 (Kentucky).
                
                
                  38. 2 days—One weekend in July
                  Huntington Classic Regatta
                  Huntington, WV
                  Ohio River, Mile 307.3-309.3 (West Virginia).
                
                
                  39. 2 days—One weekend in July
                  Marietta Riverfront Roar Regatta
                  Marietta, OH
                  Ohio River, Mile 171.6-172.6 (Ohio).
                
                
                  40. 1 day—Last weekend in July or first weekend in August
                  HealthyTriState.org/St. Marys Tri State Kayathalon
                  Huntington, WV
                  Ohio River, Mile 305.1-308.3 (West Virginia).
                
                
                  41. 1 day—first Sunday in August
                  Above the Fold Events/Riverbluff Triathlon
                  Ashland City, TN
                  Cumberland River, Mile 157.0-159.5 (Tennessee).
                
                
                  42. 3 days—First week of August
                  EQT Pittsburgh Three Rivers Regatta
                  Pittsburgh, PA
                  Allegheny River mile 0.0-1.0, Ohio River mile 0.0-0.8, Monongahela River mile 0.5 (Pennsylvania).
                
                
                  43. 2 days—First weekend of August
                  Thunder on the Bay/KDBA
                  Pisgah Bay, KY
                  Tennessee River, Mile 30.0 (Kentucky).
                
                
                  44. 1 day—First or second weekend in August
                  Riverbluff Triathlon
                  Ashland City, TN
                  Cumberland River, Mile 157.0-159.0 (Tennessee).
                
                
                  45. 1 day—One of the first two weekends in August
                  Green Umbrella/Ohio River Paddlefest
                  Cincinnati, OH
                  Ohio River, Mile 458.5-476.4 (Ohio and Kentucky).
                
                
                  46. 2 days—Third full weekend (Saturday and Sunday) in August
                  Ohio County Tourism/Rising Sun Boat Races
                  Rising Sun, IN
                  Ohio River, Mile 504.0-508.0 (Indiana and Kentucky).
                
                
                  47. 3 days—Second or Third weekend in August
                  Kittanning Riverbration Boat Races
                  Kittanning, PA
                  Allegheny River mile 42.0-46.0 (Pennsylvania).
                
                
                  48. 3 days—One of the last two weekends in August
                  Thunder on the Green
                  Livermore, KY
                  Green River, Mile 69.0-72.5 (Kentucky).
                
                
                  49. 1 day—Fourth weekend in August
                  Team Rocket Tri-Club/Rocketman Triathlon
                  Huntsville, AL
                  Tennessee River, Mile 332.2-335.5 (Alabama).
                
                
                  50. 1 day—Last weekend in August
                  Tennessee Clean Water Network/Downtown Dragon Boat Races
                  Knoxville, TN
                  Tennessee River, Mile 646.3-648.7 (Tennessee).
                
                
                  51. 3 days—One weekend in August
                  Pro Water Cross Championships
                  Charleston, WV
                  Kanawha River, Mile 56.7-57.6 (West Virginia).
                
                
                  52. 2 days—One weekend in August
                  POWERBOAT NATIONALS—Ravenswood Regatta
                  Ravenswood, WV
                  Ohio River, Mile 220.5-221.5 (West Virginia).
                
                
                  53. 2 days—One weekend in August
                  Powerboat Nationals—Parkersburg Regatta/Parkersburg Homecoming
                  Parkersburg, WV
                  Ohio River Mile 183.5-285.5 (West Virginia).
                
                
                  54. 1 day—One weekend in August
                  YMCA River Swim
                  Charleston, WV
                  Kanawha River, Mile 58.3-61.8 (West Virginia).
                
                
                  55. 3 days—One weekend in August
                  Grand Prix of Louisville
                  Louisville, KY
                  Ohio River, Mile 601.0-605.0 (Kentucky).
                
                
                  56. 3 days—One weekend in August
                  Evansville HydroFest
                  Evansville, IN
                  Ohio River, Mile 790.5-794.0 (Indiana).
                
                
                  57. 1 day—First or second weekend of September
                  SUP3Rivers The Southside Outside
                  Pittsburgh, PA
                  Monongahela River mile 0.0-3.09 Allegheny River mile 0.0-0.6 (Pennsylvania).
                
                
                  58. 1 day—First weekend in September or on Labor Day
                  Mayor's Hike, Bike and Paddle
                  Louisville, KY
                  Ohio River, Mile 601.0-610.0 (Kentucky).
                
                
                  
                  59. 2 days—Sunday before Labor Day and Labor Day
                  Cincinnati Bell, WEBN, and Proctor and Gamble/Riverfest
                  Cincinnati, OH
                  Ohio River, Mile 463.0-477.0 (Kentucky and Ohio) and Licking River Mile 0.0-3.0 (Kentucky).
                
                
                  60. 2 days—Labor Day weekend
                  Wheeling Vintage Race Boat Association Ohio/Wheeling Vintage Regatta
                  Wheeling, WV
                  Ohio River, Mile 90.4-91.5 (West Virginia).
                
                
                  61. 3 days—The weekend of Labor Day
                  Portsmouth Boat Race/Breakwater Powerboat Association
                  Portsmouth, OH
                  Ohio River, Mile 355.5-356.8 (Ohio).
                
                
                  62. 2 days—One of the first three weekends in September
                  Louisville Dragon Boat Festival
                  Louisville, KY
                  Ohio River, Mile 602.0-604.5 (Kentucky).
                
                
                  63. 1 day—One of the first three weekends in September
                  Cumberland River Compact/Cumberland River Dragon Boat Festival
                  Nashville, TN
                  Cumberland River, Mile 189.7-192.1 (Tennessee).
                
                
                  64. 2 days—One of the first three weekends in September
                  State Dock/Cumberland Poker Run
                  Jamestown, KY
                  Lake Cumberland (Kentucky).
                
                
                  65. 3 days—One of the first three weekends in September
                  Fleur de Lis Regatta
                  Louisville, KY
                  Ohio River, Mile 600.0-605.0 (Kentucky).
                
                
                  66. 1 day—Second weekend in September
                  City of Clarksville/Clarksville Riverfest Cardboard Boat Regatta
                  Clarksville, TN
                  Cumberland River, Mile 125.0-126.0 (Tennessee).
                
                
                  67. 1 day—One Sunday in September
                  Ohio River Sternwheel Festival Committee Sternwheel race reenactment
                  Marietta, OH
                  Ohio River, Mile 170.5-172.5 (Ohio).
                
                
                  68. 1 Day—One weekend in September
                  Parkesburg Paddle Fest
                  Parkersburg, WV
                  Ohio River, Mile 184.3-188 (West Virginia).
                
                
                  69. 1 day—One weekend in September
                  Shoals Dragon Boat Festival
                  Florence, AL
                  Tennessee River, Mile 255.0-257.0 (Alabama).
                
                
                  70. 2 days—One of the last three weekends in September
                  Madison Vintage Thunder
                  Madison, IN
                  Ohio River, Mile 556.5-559.5 (Indiana).
                
                
                  71. 1 day—Third Sunday in September
                  Team Rocket Tri Club/Swim Hobbs Island
                  Huntsville, AL
                  Tennessee River, Mile 332.3-338.0 (Alabama).
                
                
                  72. 1 day—Fourth or fifth weekend in September
                  Knoxville Open Water Swimmers/Bridges to Bluffs
                  Knoxville, TN
                  Tennessee River, Mile 641.0-648.0 (Tennessee).
                
                
                  73. 1 day—Fourth or fifth Sunday in September
                  Green Umbrella/Great Ohio River Swim
                  Cincinnati, OH
                  Ohio River, Mile 468.8-471.2 (Ohio and Kentucky).
                
                
                  74. 1 day—One of the last two weekends in September
                  Ohio River Open Water Swim
                  Prospect, KY
                  Ohio River, Mile 587.0-591.0 (Kentucky).
                
                
                  75. 2 days—One of the last three weekends in September or the first weekend in October
                  Captain Quarters Regatta
                  Louisville, KY
                  Ohio River, Mile 594.0-598.0 (Kentucky).
                
                
                  76. 3 days—One of the last three weekends in September or one of the first two weekends in October
                  Owensboro Air Show
                  Owensboro, KY
                  Ohio River, Mile 754.0-760.0 (Kentucky).
                
                
                  77. 1 day—Last weekend in September
                  World Triathlon Corporation/IRONMAN Chattanooga
                  Chattanooga, TN
                  Tennessee River, Mile 462.7-467.5 (Tennessee).
                
                
                  78. 3 days—Last weekend of September and/or first weekend in October
                  New Martinsville Records and Regatta Challenge Committee
                  New Martinsville, WV
                  Ohio River, Mile 128-129 (West Virginia).
                
                
                  79. 2 days—First weekend of October
                  Three Rivers Rowing Association/Head of the Ohio Regatta
                  Pittsburgh, PA
                  Allegheny River mile 0.0-5.0 (Pennsylvania).
                
                
                  80. 1 day—First or second weekend in October
                  Lookout Rowing Club/Chattanooga Head Race
                  Chattanooga, TN
                  Tennessee River, Mile 463.0-468.0 (Tennessee).
                
                
                  81. 3 days—First or Second weekend in October
                  Vanderbilt Rowing/Music City Head Race
                  Nashville, TN
                  Cumberland River, Mile 189.5-196.0 (Tennessee).
                
                
                  82. 2 days—First or second week of October
                  Head of the Ohio Rowing Race
                  Pittsburgh, PA
                  Allegheny River, Mile 0.0-3.0 (Pennsylvania).
                
                
                  83. 2 days—One of the first three weekends in October
                  Norton Healthcare/Ironman Triathlon
                  Louisville, KY
                  Ohio River, Mile 600.5-605.5 (Kentucky).
                
                
                  84. 2 days—Two days in October
                  Secret City Head Race Regatta
                  Oak Ridge, TN
                  Clinch River, Mile 49.0-54.0 (Tennessee).
                
                
                  85. 3 days—First weekend in November
                  Atlanta Rowing Club/Head of the Hooch Rowing Regatta
                  Chattanooga, TN
                  Tennessee River, Mile 463.0-468.0 (Tennessee).
                
                
                  86. 1 day—One weekend in November or December
                  Charleston Lighted Boat Parade
                  Charleston, WV
                  Kanawha River, Mile 54.3-60.3 (West Virginia).
                
              
              
              
                Table 2 of § 100.801—Sector Upper Mississippi River Annual And Recurring Marine Events
                
                  Date
                  Event
                  City, State
                  Regulated area
                
                
                  Kaskaskia River:
                
                
                  1. 2 days—Second or Third Weekend of July
                  Evansville, IL Drag Boat Races
                  Evansville, IL
                  Mile markers 11.0-10.0.
                
                
                  Lake of the Ozarks:
                
                
                  2. 2 days—The weekend before Labor Day weekend
                  Lake of the Ozarks Shootout
                  Sunrise Beach, MO
                  Mile markers 34.5-32.5.
                
                
                  3. 1 day—Third Saturday of July
                  Aquapalooza
                  Osage Beach, MO
                  Mile markers 19.3-18.7.
                
                
                  4. 1 day—First Saturday of June
                  Lake Race
                  Lake Ozark, MO
                  Mile markers 4.0-0.0.
                
                
                  Upper Mississippi River:
                
                
                  5. 4 days—Either the first or second week of July
                  Riverfest
                  La Crosse, WI
                  Mile markers 698.5-697.5.
                
                
                  6. 2 days—Second weekend of August
                  Great River Tug
                  LeClaire, IA/Port Byron, IL
                  Mile markers 497.6-497.2.
                
                
                  7. 1 day—Third weekend of August
                  Floatzilla
                  Bettendorf, IA/Davenport, IA/East Moline, IL/Rock Island, IL
                  Mile markers 491.0-479.0.
                
              
              
                Table 3 of § 100.801—Sector Houston-Galveston Annual and Recurring Marine Events
                
                  Date
                  Event/sponsor
                  Houston-Galveston location
                  
                  Regulated area
                
                
                  1. A Saturday evening within the Mardi Gras Season (February or March)
                  Yachty Gras
                  Clear Lake, TX
                  Clear Creek Channel from approximate position Latitude 29°33′16.8″ N, Longitude 095°03′39.6″ W in Clear Lake thence east/northeast in the Clear Creek Channel to approximate position Latitude 29°32′58.8″ N, Longitude 095°00′30.6″ W in Galveston Bay. (NAD 83).
                
                
                  2. A Saturday morning in April
                  Memorial Hermann Gateway to the Bay Triathlon
                  Galveston Bay, TX
                  Galveston Bay within an area beginning at Latitude 29°32′38.02″ N, Longitude 095°00′58.30″ W thence east to Latitude 29°32′46.73″ N, Longitude 094°59′50.36″ W, thence south to Latitude 29°32′36.98″ N, Longitude 094°59′50.32″ W, thence west to 29°32′30.86″ N, Longitude 095°00′56.91″ W thence along the shoreline to the point of beginning. (NAD 83).
                
                
                  3. The 1st Sunday afternoon in May
                  Blessing of the Fleet
                  Clear Lake, TX
                  Clear Creek Channel from approximate position Latitude 29°33′16.8″ N, Longitude 095°03′39.6″ W in Clear Lake thence east/northeast in the Clear Creek Channel to approximate position Latitude 29°32′58.8″ N, Longitude 095°00′30.6″ W in Galveston Bay. (NAD 83).
                
                
                  4. 3 days during the 1st weekend in May (including partial weekends)
                  RiverFest Power Boat Races/Port Neches Chamber of Commerce
                  Neches River, Port Neches, TX
                  Adjacent to Port Neches Park—all waters of the Neches River shoreline to shoreline south of 30°00′08″ N and west of 093°56′00″ W (NAD 83).
                
                
                  
                  5. 2nd or 3rd weekend in September
                  SPORT Power Boat Races/City of Orange, TX Convention/Visitors Bureau
                  Sabine River, Orange, TX
                  Adjacent to the Orange, TX public boat ramp—all waters of the Sabine River, shoreline to shoreline, south of 30°05′33″ N and north of 30°05′45″ N (NAD 83).
                
                
                  6. The 2nd Saturday night in December
                  Christmas Boat Parade on Clear Lake
                  Clear Lake, TX
                  Clear Creek Channel from approximate position Latitude 29°33′16.8″ N, Longitude 095°03′39.6″ W in Clear Lake thence east/northeast in the Clear Creek Channel to approximate position Latitude 29°32′58.8″ N, Longitude 095°00′30.6″ W in Galveston Bay. (NAD 83).
                
              
              
                Table 4 of § 100.801—Sector Corpus Christi Annual and Recurring Marine Events
                
                  Date
                  Event/sponsor
                  Corpus Christilocation
                  
                  Regulated area
                
                
                  1. 2nd, 3rd or 4th Wednesday thru Sunday in April
                  Corpus Christi Yacht Club/World Kite-boarding Championship
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters contained within 1-mile of McGee Beach where participants will race through course markers.
                
                
                  2. 2nd, 3rd or 4th Thursday thru Saturday in April
                  M.M.D. Communications Corporation/Texas International Boat Show
                  Corpus Christi Marina/Corpus Christi, TX
                  All waters inside the Corpus Christi Marina Breakwater, Corpus Christi, TX.
                
                
                  3. 2nd, 3rd or 4th Thursday thru Saturday in April OR 1st or 2nd Thursday thru Saturday in May
                  American Power Boat Association/Power Boat Races
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters of the Corpus Christi Marina contained between the People's Street T-Head on the west, the primary breakwater on the east, the southern boundary running from the southernmost tip of the People's Street T-Head (approx 27-47-43.4N 097-23-16W) along a line running due east to the breakwater (approx 27-47-43.8N 097-23-5.2W), and the northern boundary line running from the northern most tip of the secondary breakwater (approx 27-47-57N 097-23-21.7W) and the end of the primary breakwater (approx 27-47-59.1N 097-23-9.5W).
                
                
                  4. 3rd or 4th Friday-Sunday in April
                  Corpus Christi Yacht Club/Port Aransas Ladies Regatta
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  5. 2nd, 3rd or 4th Thursday-Sunday in May
                  Corpus Christi Yacht Club/Melges 24′ Championship Regatta
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  6. 1st or 2nd Friday and Saturday in June
                  Corpus Christi Yacht Club/Changes in L'Attitude Regatta
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  7. 1st or 2nd Saturday and Sunday in August
                  Corpus Christi Yacht Club/Navy Regatta
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  
                  8. 3rd or 4th Wednesday thru Saturday in August
                  Corpus Christi Yacht Club/Corpus Christi Race Week
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  9. 3rd or 4th Friday and Saturday in September
                  Corpus Christi Yacht Club/Bill Best Regatta
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  10. 1st Saturday in December
                  City of Corpus Christi/Harbor Lights Boat Parade
                  Corpus Christi Marina/Corpus Christi, TX
                  All waters inside the Corpus Christi Marina Breakwater, Corpus Christi, TX.
                
                
                  11. 1st or 2nd Friday and Saturday in December
                  Aransas Pass Yacht Club/Christmas Lighted Boat Parade
                  Conn Brown Harbor/Aransas Pass, TX
                  All waters contained within Conn Brown Harbor in Aransas Pass, TX.
                
                
                  12. 1st or 2nd Friday and Saturday in December
                  Padre Island Yacht Club/La Posada Lighted Boat Parade
                  Canals along the North Padre Island in Corpus Christi, TX
                  All waters along the parade route contained within the North Padre Island canals in Corpus Christi, TX.
                
                
                  13. 1st or 2nd Friday thru Sunday in December
                  Corpus Christi Yacht Club/Frost Bite Regatta
                  Corpus Christi Bay, Corpus Christi, TX
                  All waters south of the Corpus Christi Ship Channel and 5-miles East of the Corpus Christi Marina.
                
                
                  14. 1st or 2nd Saturday and Sunday of September
                  Ruff Riders Regatta/Galway Asset Management LLC
                  ICWW from South Padre Island to Corpus Christi, TX
                  ICWW from South Padre Island to Corpus Christi, TX.
                
                
                  15. 1st or 2nd Saturday of December
                  Port Isabel Annual Lighted Boat Parade/Port Isabel Chamber of Commerce
                  Port Isabel, Laguna Madre, TX
                  All waters within Laguna Madre from Port Isabel and east to South Padre Island.
                
              
              
                Table 5 of § 100.801—Sector New Orleans Annual and Recurring Marine Events
                
                  Date
                  Event/sponsor
                  New Orleans location
                  Regulated area
                
                
                  1. The Monday before Mardi Gras
                  Riverwalk Marketplace, Lundi Gras Boat Parade
                  Mississippi River, New Orleans, LA
                  Lower Mississippi River, Above Head of Passes, from mile marker 93 to 96, extending the entire width of the river in the vicinity of the Riverwalk, New Orleans, LA.
                
                
                  2. One day during the last weekend of April
                  Family Fun Festival Pirogue Race/Bayou Civic Club
                  Larose, LA
                  In Bayou Lafourche, race begins at LA HWY 657 (Lat: 29°34′17.29″ N; Long: 090°22′58.60″ W) and ends at the Larose Locks (Lat: 29°34′06.20″ N; Long: 090°22′26.50″ W) Part of Bayou Lafourche will be closed for 30 minutes to vessel traffic for race to occur.
                
                
                  3. The 3rd Sunday in April
                  Blessing of the Shrimp Fleet/St. Joseph's Catholic Church
                  Chauvin, LA
                  Starts at Bayou Petit Caillou (Lat: 29°27′43.84″ N; Long: 090°35′19.50″ W) and continues to Lake Boudreaux/Boudreaux Canal (Lat: 29°23′30.83″ N; Long: 090°38′13.64″ W).
                
                
                  
                  4. The 1st weekend after Easter
                  Blessing of the Fleet and Boat Parade/Our Lady of Prompt Succor Catholic Church
                  Golden Meadow, LA
                  Starts on Bayou Lafourche at Our Lady of Prompt Succor Catholic Church (Lat: 29°23′47.25″ N; Long: 090°16′17.72″ W) to the Parish Limits (Lat: 29°25′09.96″ N; Long: 090°17′12.26″ W) to the end of Golden Meadow Business District (Lat: 29°22′16.86″ N; Long: 090°15′32.46″ W) and returning to starting point.
                
                
                  5. The 2nd Sunday after Easter
                  Grand Caillou Boat Blessing/Holy Family Church
                  Dulac, LA
                  Bayou Grand Caillou, Starts 29°25′30.98″ N, 090°41′59.91″ W; to 29°14′42.13″ N, 090°44′03.57″ W; to 29°22′15.44″ N, 090°43′53.84″ W; and returning to starting point.
                
                
                  6. Month of July
                  Deep South Racing Association/Battle at the Butte
                  Atchafalaya River at Butte La Rose, LA
                  Atchafalaya River, Butte La Rose, LA.
                
                
                  7. Month of July or August
                  Battle of the Basin Boat Races, Morgan City, LA
                  Morgan City, LA
                  Morgan City Port Allen Route at mile marker 4.5, Morgan City, LA.
                
                
                  8. 1st weekend of September
                  LA Shrimp and Petroleum Festival Fleet Blessing, LA Shrimp and Petroleum Festival and Fair Association
                  Morgan City, LA
                  Atchafalaya River at mile marker 118.5, Morgan City, LA.
                
                
                  9. Fri-Sun after Mardi Gras and the following Sat-Sun
                  Mardi Gras Regatta New Orleans Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  South Shore of Lake Ponchartrain, North and Northwest of New Canal Entrance.
                
                
                  10. Wednesday evenings during Daylight Saving Time
                  Wednesday Night Racing Series Southern Yacht Club, New Orleans Yacht Club, Corinthian Sailing Association
                  New Orleans, LA Lake Ponchartrain
                  South Shore of Lake Ponchartrain, from West End east to the “J” mark.
                
                
                  11. Friday evenings during Daylight Saving Time
                  Friday Night Twilight Series Southern Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  South Shore of Lake Ponchartrain, within 1 NM of New Canal entrance.
                
                
                  12. Memorial Day Weekend or last weekend in May
                  Juby Wynne One Design Regatta Southern Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  South shore of Lake Ponchartrain, 4 or 5 race courses, North of New Canal, in the vicinity of the SYC Fixed Marks circle.
                
                
                  13. Memorial Day (Monday)
                  Defenders Challenge Southern Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  South shore of Lake Ponchartrain, within 1 NM of the entrance to New Canal.
                
                
                  14. Last full weekend of October
                  Lake Ponchartrain Racing Circuit Southern Yacht Club, New Orleans Yacht Club, Ponchartrain Yacht Club, Tammany Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  Lake Ponchartrain, East of the Causeway Bridge. Races occur on both North and South Shores, and one race runs across the lake.
                
                
                  15. First full weekend of November
                  Southern Soiland Cup Southern Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  South Shore of Lake Ponchartrain, within 1 NM of the entrance to New Canal.
                
                
                  16. Weekend before Thanksgiving
                  Great Oaks Interscholastic Regatta Southern Yacht Club & Interscholastic Sailing Association
                  New Orleans, LA Lake Ponchartrain
                  South Shore of Lake Ponchartrain, within 1 NM of the entrance to New Canal.
                
                
                  17. Thanksgiving Day, Friday & Saturday after Thanksgiving
                  US Optimist Dinghy Mid-Winter Championship Southern Yacht Club
                  New Orleans, LA Lake Ponchartrain
                  South shore of Lake Ponchartrain, approximately 1 NM north of New Canal.
                
                
                  
                  18. December 30 and 31
                  Sugar Bowl Intercollegiate Regatta Southern Yacht Club
                  New Orleans, LA Southern Yacht Club
                  South shore of Lake Ponchartrain, within 1 NM North of the entrance to New Canal.
                
              
              
                Table 6 of § 100.801—Sector Lower Mississippi River Annual and Recurring Marine Events
                
                  Date
                  Event/sponsor
                  Sector Lower MS River location
                  Regulated area
                
                
                  1. The 1st or 2nd Saturday in June
                  Memphis in May Canoe & Kayak Race/Outdoor Inc
                  Lower Mississippi River, Memphis, TN
                  Regulated Area: Lower Mississippi River, mile marker 735.5 to 738.5, Memphis, TN.
                
                
                  2. Second Saturday in October
                  Phatwater Kayak Challenge/Phatwater Kayak Challenge Inc
                  Lower Mississippi River, Natchez, MS
                  Regulated Area: Lower Mississippi River, mile marker 363.0 to 405.0, Natchez, MS.
                
                
                  3. 1st of January
                  Ski Freeze/The Dream Factory of Memphis
                  Wolf River Chute, Memphis, TN
                  Regulated Area: Wolf River Chute, mile marker 1.0 to 3.0, Memphis, TN.
                
                
                  4. 2nd or 3rd Saturday in April
                  BluzCruz Kayak Marathon/BluzCruz Race Committee
                  Lower Mississippi River, Vicksburg, MS
                  Regulated Area: Lower Mississippi River, mile marker 457.4 to 437.4, Vicksburg, MS.
                
                
                  5. 3rd Sat in Apr to 2nd Sat in May
                  Maria Montessori Regatta/Maria Montessori School
                  Wolf River Chute, Memphis, TN
                  Regulated Area: Wolf River Chute, mile marker 1.0 to 3.0, Memphis, TN.
                
                
                  6. 1st Sat in June
                  Arkansas River Canoe and Kayak Race
                  Arkansas River, Little Rock, AR
                  Regulated Area: Arkansas River mile marker 124-118, Little Rock, Ar.
                
                
                  7. 2nd Sat in Sept-2nd Sat in Oct
                  Dragon Boat Race—Tenn. Clean Water Network
                  Wolf River Chute, Memphis, TN
                  Regulated Area: Wolf River Chute, mile marker 0.5 to 2.0, Memphis, TN.
                
              
              
                Table 7 of § 100.801—Sector Mobile Annual and Recurring Marine Events
                
                  Date
                  Event/sponsor
                  Sector Mobile location
                  Regulated area
                
                
                  1. 1 Day; Fat Tuesday (Mardi Gras Day)
                  Mardi Gras Boat Parade/Gulf Shores Homeport Marina
                  Intracoastal Waterway, Orange Beach, AL to Gulf Shores, AL
                  Intracoastal Waterway mile marker 155.0 to 159.0 (EHL), Starts at the Wharf Marina, Orange Beach, AL and heads west to Homeport Marina, Gulf Shores, AL.
                
                
                  2. 1 Day; 1st weekend following Fat Tuesday
                  Mobile Boat Show/Gulf Coast Shows
                  Mobile River, Mobile, AL
                  Mobile River, all waters half a mile down river and half a mile upriver from the Arthur R. Outlaw Convention Center.
                
                
                  3. 1 Day; Mid March to Mid April
                  Rowing Competition/University of South Alabama
                  Black Warrior River, Tuscaloosa, AL
                  Black Warrior River, all waters between river miles 339.0 to 341.5.
                
                
                  4. 1 Day; Last Saturday in March
                  Blessing of the Fleet/Panama City Marina
                  Saint Andrew Bay, Panama City, FL
                  Saint Andrew Bay, all waters extending 100 yards out from the Panama City Marina seawall.
                
                
                  5. 1 Day; 2nd or 3rd weekend in April
                  USAT Triathlon/Tuscaloosa Tourism and Sports Commission
                  Black Warrior River, Tuscaloosa, AL
                  Black Warrior River, all waters between river miles 338.5 to 339.5.
                
                
                  6. 2 Days; Between the 1st week in April to the last week in May
                  Smokin the Sound/Smokin the Sound
                  Biloxi Channel, Biloxi, MS
                  Biloxi Channel, all waters between channel markers 2 thru 35, to include the entire width of the channel.
                
                
                  
                  7. 2 Days; Between the 1st week in April to the last week in May
                  Smokin the Lake/Smokin the Sound
                  Gulfport Lake, Gulfport, MS
                  Gulfport Lake, all waters bounded by the following coordinates: Eastern boundary; Latitude 30°25′36″ N, Longitude 089°03′8″ W to Latitude 30°25′26″ N, Longitude 089°03′8″ W. Western boundary; Latitude 30°25′32″ N, Longitude 089°03′59″ W, to Latitude 30°25′26″ N, Longitude 089°03′59″ W.
                
                
                  8. 1 Day; Next to last or last weekend in April
                  Dauphin Island Race/Fairhope, Lake Forest, Mobile, and Buccaneer Yacht Clubs
                  Mobile Bay, Mobile, AL
                  Mobile Bay, all waters of the Mobile Ship Channel between channel markers 37 & 38 thru channel markers 49 & 50, to include the entire width of the channel.
                
                
                  9. 1 Day; 1st or 2nd Sunday in May
                  Blessing of the Fleet/St. Margaret's Catholic Church
                  Bayou La Batre, Bayou La Batre, AL
                  All waters of Bayou La Batre from the Hwy 188 lift bridge, south to Portersville Bay.
                
                
                  10. 2 Days; 1st weekend in June
                  Billy Bowlegs Pirate Festival/Greater Fort Walton Beach Chamber of Commerce
                  Santa Rosa Sound, Ft. Walton Beach, FL
                  Santa Rosa Sound, including all waters between an eastern boundary represented by positions 30°24′22.5″ N, 086°35′14.0″ W; 30°23′51.4″ N, 086°35′14.0″ W, and a western boundary represented by positions 30°24′13.5″ N, 086°37′11.0″ W; 30°23′58.5″ N, 086°37′11.0″ W.
                
                
                  11. 1 Day; 1st Sunday in June
                  Blessing of the Fleet/St. Michael's Catholic Church
                  Biloxi Channel, Biloxi, MS
                  All of Biloxi Channel.
                
                
                  12. 4 Days; In October
                  Thunder on the Gulf/Gulf Coast Power Boat Association
                  Gulf of Mexico, Orange Beach, AL
                  Gulf of Mexico for the waters off Orange Beach, AL, enclosed by a box starting at a point on the shore at approximately 30°15′39″ N, 087°36′42″ W, then south to 30°14′54″ N, 087°36′42″ W, then east, roughly parallel to the shore line to 30°15′22″ N, 087°33′31″ W, then north to a point on the shore at approximately 30°16′13″ N, 087°33′31″ W.
                
                
                  13. 1 Day; Saturday following Thanksgiving
                  Boat Parade of Lights/City of Panama City & St. Andrews Waterfront Partnership
                  Saint Andrew Bay, Panama City, FL
                  Saint Andrew Bay, Starts at Saint Andrew Bay Yacht Club and ends at Saint Andrew Bay Marina.
                
                
                  14. 1 Day; 1st Saturday in December
                  Christmas on the River/Demopolis Area Chamber of Commerce
                  Tombigbee River, Demopolis, AL
                  Tombigbee River, all waters from river miles 215.5 to 217.0, to include the entire width of the river.
                
                
                  15. 1 Day; 1st Saturday in December
                  Christmas by the River/Moss Point Active Citizens
                  Beardslee Lake & Robertson Lake, Moss Point, MS
                  All waters of East Beardslee Lake near Hwy 613 bridge to West Robertson Lake parallel to Hwy 613 and south to the Jackson County Ski Area.
                
                
                  16. 1 Day; 1st Saturday in December
                  Christmas on the Water/Christmas on the Water Committee
                  Biloxi Channel, Biloxi, MS
                  Biloxi Channel, all waters from channel marker 4 to channel marker 30, to include the entire width of the channel.
                
                
                  
                  17. 2 Days; Last weekend in April
                  Moss Point Rockin' the Riverfront Festival/Moss Point Main Street Assoc
                  Robertson Lake & O'Leary Lake, Moss Point, MS
                  Robertson Lake & O'Leary Lake, all waters enclosed by a bounded area starting at a point on the shore at approximately 30°25′11.0″ N, 088°32′24.4″ W, then east to 30°25′12.9″ N, 088°32′18.0″ W, then south to 30°24′50.9″ N, 088°32′09.6″ W, then west following the shore line back to the starting point at 30°25′11.0″ N, 088°32′24.4″ W.
                
                
                  18. 1 Day; Last weekend in April
                  Jr. League of Tuscaloosa Dragon Boat Race/Junior League of Tuscaloosa
                  Black Warrior River, Tuscaloosa, AL
                  Black Warrior River, all waters from river miles 340.5 to 341.0, to include the entire width of the river.
                
              
              [CGD08-94-019, 60 FR 10314, Feb. 24, 1995, as amended by CGD 08-98-018, 63 FR 70654, Dec. 22, 1998; CGD 08-99-066, 65 FR 46597, July 31, 2000; CGD08-01-012, 67 FR 8195, Feb. 22, 2002; USCG-2006-25556, 72 FR 36327, July 2, 2007; USCG-2008-0386, 74 FR 22675, May 14, 2009; USCG-2013-1061, 79 FR 22387, Apr. 22, 2014; USCG-2018-0064, 83 FR 22196, May 14, 2018; USCG-2019-0014, 84 FR 18729, May 2, 2019; USCG-2018-1008, 85 FR 2030, Jan. 14, 2020; USCG-2018-0533, 85 FR 8172, Feb. 13, 2020; USCG-2020-0038, 85 FR 34995, June 8, 2020]
            
            
              §§ 100.850-100.899
              [Reserved]
            
          
          
            Subpart F—Ninth Coast Guard District
            
              § 100.900
              [Reserved]
            
            
              § 100.901
              Great Lakes annual marine events.

              Permanent special local regulations are hereby established for the marine events listed in Table 1. These regulations will be effective annually, for the duration of each event, on or about the dates indicated in Table 1. Annual notice of the exact dates and times of the effective period of the regulations with respect to each event, the geographical description of each regulated area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will be published in local notices to mariners. To be placed on the mailing list for such notices, contact: Commander(oan), Ninth Coast Guard District, 1240 E. Ninth St., Cleveland, OH 44199-2060. Sponsors of events listed in Table 1 must still submit an application each year in accordance with 33 CFR 100.15.
              
              (a) The Coast Guard will patrol the regatta area under the direction of a designated Coast Guard Patrol Commander. The Patrol Commander may be contacted on Channel 16 (156.8 MHZ) by the call sign “Coast Guard Patrol Commander.” Vessels desiring to transit the regulated area may do so only with prior approval of the Patrol Commander and when so directed by that officer. Vessels will be operated at a no wake speed to reduce the wake to a minimum, and in a manner which will not endanger participants in the event or any other craft. The rules contained in the above two sentences shall not apply to participants in the event or vessels of the patrol operating in the performance of their assigned duties.
              (b) The Patrol Commander may direct the anchoring, mooring, or movement of any boat or vessel within the regatta area. A succession of sharp, short signals by whistle or horn from vessels patrolling the area under the direction of the U.S. Coast Guard Patrol Commander shall serve as a signal to stop. Vessels so signaled shall stop and shall comply with the orders of the Patrol Commander. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.

              (c) The Patrol Commander may establish vessel size and speed limitations and operating conditions.
              
              (d) The Patrol Commander may restrict vessel operation within the regatta area to vessels having particular operating characteristics.
              (e) The Patrol Commander may terminate the marine event or the operation of any vessel at any time it is deemed necessary for the protection of life and property.
              (f) Patrol Commander means a Coast Guard commissioned, warrant, or petty officer who has been designated by the Captain of the Port to monitor a regatta area, permit entry into the regatta area, give legally enforceable orders to persons or vessels within the regatta area, and take other actions authorized by the Captain of the Port.
              Table 1
              Sector Buffalo, NY:
              Fireworks by Grucci
              Sponsor: New York Power Authority.
              Date: Last weekend of July.
              Location: Lake Ontario, Wright's Landing/Oswego Harbor, NY within an 800 foot radius of the fireworks launching platform located in approximate position 43°28′10″ N 076°31′04″ W.
              Flagship International Kilo Speed Challenge
              Sponsor: Presque Isle Powerboat Racing Association.
              Date: 3rd or 4th weekend of June.
              Location: That portion of Lake Erie, Presque Isle Bay, south of a line drawn from 42°08′54″ N 080°05′42″ W; to 42°07′ N 080°21′ W will be a regulated area. That portion of Lake Erie, Presque Isle bay, north of a line drawn from 42°08′54″ N 080°05′42″ W; to 42°07′ N 080°21′ W will be a “caution area”. All vessels transiting the caution area will be operated at bare steerageway, keeping the vessel's wake at a minimum, and will exercise a high degree of caution in the area. The bay entrance will not be effected.
              Flagship International Offshore Challenge
              Sponsor: Presque Isle Powerboat Racing Association.
              Date: 3rd or 4th weekend of June.
              Location: That portion of Lake Erie, Presque Isle Bay, Entrance Channel, and the enclosed area from Erie Harbor Pier Head Light (LLNR 3430) northeast to 42°12′48″ N 079°57′24″ W, thence south to shore just east of Shades Beach.
              Friendship Festival Airshow
              Sponsor: Friendship Festival
              Date: 4th of July holiday.
              Location: That portion of the Niagara River and Buffalo.
              Harbor from:
              
                
                  Latitude
                  Longitude
                
                
                  42°54.4′ N
                  078°54.1′ W, thence to
                
                
                  42°54.4′ N
                  078°54.4′ W, thence
                
                
                  along the International Border to
                
                
                  42°52.9′ N
                  078°54.9′ W, thence to
                
                
                  42°52.5′ N
                  078°54.3′ W, thence to
                
                
                  42°52.7′ N
                  078°53.9′ W, thence to
                
                
                  42°52.8′ N
                  078°53.8′ W, thence to
                
                
                  42°53.1′ N
                  078°53.6′ W, thence to
                
                
                  42°53.2′ N
                  078°53.6′ W, thence to
                
                
                  42°53.3′ N
                  078°53.7′ W, thence
                
                
                  along the breakwall to
                
                
                  42°54.4′ N
                  078°54.1′ W.
                
              
              NFBRA Red Dog Kilo Time Trials
              Sponsor: Niagara Frontier Boat Racing Association.
              Date: 4th or 5th weekend of September.
              Location: That portion of the Niagara River, Tonawanda Channel, between Tonawanda Channel Buoy 31 to approximately 1/2 mile southwest of Twomile Creek along a line drawn from 43°00′45″ N 078°55′06″ W to 43°00′28″ N 078°54′56″ W (Sipco Oil Company).
              Sodus Bay 4th of July Fireworks
              Sponsor: Sodus Bay Historical Society.
              Date: 4th of July holiday.
              Location: Lake Ontario, within a 500 foot radius around a barge anchored in approximate position 43°15.73′ N 076°58.23′ W, in Sodus Bay.
              Tallship Erie
              Sponsor: Erie Maritime Programs, Inc.
              Date: 1st or 2nd weekend of July.
              Location: That portion of Lake Erie, Presque Isle Bay
              Entrance Channel and Presque Isle Bay from:
              
                
                  Latitude
                  Longitude
                
                
                  42°10′ N
                  080°03′ W, thence to
                
                
                  42°08.1′ N
                  080°07′ W, thence to
                
                
                  42°07.9′ N
                  080°06.8′ W, thence
                
                
                  
                  east along the shoreline and structures to:
                
                
                  42°09.2′ N
                  080°02.6′ W, thence to
                
                
                  42°10′ N
                  080°03′ W.
                
              
              Thomas Graves Memorial Fireworks Display
              Sponsor: Port Bay Improvement Association.
              Date: 1st or 2nd weekend of July.
              Location: That portion of Lake Ontario, Port Bay Harbor, NY within a 500 ft radius surrounding a barge anchored in approximate position 43°17′46″ N 076°50′02″ W.
              Thunder Island Offshore Challenge
              Sponsor: Thunder on the Water Inc.
              Date: 3rd or 4th weekend of June.
              Location: That portion of Lake Ontario, Oswego Harbor from the West Pier Head Light (LLNR 2080) north to:
              
                
                  Latitude
                  Longitude
                
                
                  43°29′02″ N
                  076°32′04″ W, thence to
                
                
                  43°26′18″ N
                  076°39′30″ W, thence to
                
                
                  43°24′55″ N
                  076°37′45″ W, thence
                
                
                  along the shoreline to the West Pier Head Light (LLNR 2080).
                
                
                   
                  
                
              
              We Love Erie Days Fireworks
              Sponsor: We Love Erie Days Festival, Inc.
              Date: 3rd weekend of August.
              Location: That portion of Lake Erie, Erie Harbor, within a 300 foot radius, surrounding the Erie Sand and Gravel Pier, located in position 42°08′16″ N 080°05′40″ W.
              Sector Sault Ste. Marie, MI:
              Bridgefest Regatta
              Sponsor: Bridgefest Committee.
              Date: 2nd weekend of June.
              Location: Keweenaw Waterway, from the Houghton Hancock Lift Bridge to 1000 yards west of the bridge, near Houghton, MI.
              Duluth Fourth Fest Fireworks
              Sponsor: Office of the Mayor, Duluth, MN.
              Date: 4th of July weekend.
              Location: That portion of the Duluth Harbor Basin Northern Section bounded on the south by a line drawn on a bearing of 087° true from the Cargill Pier through Duluth Basin Lighted Buoy #5 (LLNR 15905) to the opposite shore on the north by the Duluth Aerial Bridge. That portion of Duluth Harbor Basin Northern Section within 600 yards of position 46°46′47″ N 092°06′10″ W.
              July 4th Fireworks
              Sponsor: City of Sault Ste Marie, MI.
              Date: 4th of July weekend.
              Location: That portion of the St. Mary's River, Sault Ste. Marie, MI within a 1000 foot radius of Brady Park, located on the south shore of the river. These waters are enclosed by the Locks to the west and to the east from a line drawn from the pier light of the east center pier to the U.S. Coast Guard Base to the southeast.
              [CGD 09-88-01, 54 FR 29547, July 13, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 100.901, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 100.902
              Special Local Regulations; Annual Bayview Mackinac Race.
              (a) Regulated area. These Special Local Regulations apply to all U.S. navigable waters of the Black River, St. Clair River, and lower Lake Huron, bound by a line starting at latitude 042°58′47″ N, longitude 082°26′0″ W; then easterly to latitude 042°58′24″ N, longitude 082°24′47″ W; then northward along the International Boundary to latitude 043°2′48″ N, longitude 082°23′47″ W; then westerly to the shoreline at approximate location latitude 043°2′48″ N, longitude 082°26′48″ W; then southward along the U.S. shoreline to latitude 042°58′54″ N, longitude 082°26′1″ W; then back to the beginning [DATUM: NAD 83].
              (b) Enforcement period. These Special Local Regulations will be enforced annually at the commencement of the Bayview Mackinac Race. The enforcement period will last approximately seven hours on a single day each July. The Coast Guard will notify the public of the exact enforcement date and times via a Notice of Enforcement published in the Federal Register. Also, the Coast Guard may use marine broadcasts, local notice to mariners, local news media, on-scene oral notice, and broadcasts on VHF-FM marine radio Channel 16 (156.8 MHZ) to notify the public of the exact dates and times of enforcement.
              (c) Special local regulations. (1) No vessel may enter the regulated area established in paragraph (a) of this section without prior approval from the Coast Guard's designated Patrol Commander (PATCOM). The PATCOM may restrict vessel operation within the regulated area to vessels having particular operating characteristics.
              (2) Vessels permitted to enter this regulated area must operate at a no wake speed and in a manner that will not endanger race participants or any other craft.
              (3) The PATCOM may direct the anchoring, mooring, or movement of any vessel within this regulated area. A succession of sharp, short signals by whistle or horn from vessels patrolling the area under the direction of the PATCOM shall serve as a signal to stop. Vessels so signaled shall stop and shall comply with the orders of the PATCOM. Failure to do so may result in expulsion from the area, a Notice of Violation for failure to comply, or both.
              (4) If it is deemed necessary for the protection of life and property, the PATCOM may terminate at any time the marine event or the operation of any vessel within the regulated area.
              (5) In accordance with the general regulations in § 100.35 of this part, the Coast Guard will patrol the regatta area under the direction of a designated Coast Guard Patrol Commander (PATCOM). The PATCOM may be contacted on Channel 16 (156.8 MHz) by the call sign “Coast Guard Patrol Commander.”
              (6) The rules in this section shall not apply to vessels participating in the event or to government vessels patrolling the regulated area in the performance of their assigned duties.
              [USCG-2012-0403, 77 FR 36392, June 19, 2012]
            
            
              § 100.903
              Harborfest Dragon Boat Race; South Haven, MI.
              Link to an amendment published at 85 FR 33548, June 2, 2020.
              (a) Regulated Area. A regulated area is established on the Black River in South Haven, MI within the following coordinates starting at 42°24′13.6″ N, 086°16′41″ W; then southeast 42°24′12.6″ N, 086°16′40″ W; then northeast to 42°24′19.2″ N, 086°16′26.5″ W; then northwest to 42°24′20.22″ N, 086°16′27.4″ W; then back to point of origin (NAD 83).
              (b) Special Local Regulations. The regulations in § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Effective Date. These regulations are effective annually on the Saturday and Sunday of the 4th weekend of June, from 6 a.m. until 7 p.m. The time and date for this event are subject to change. In the event of a schedule change, the Coast Guard will issue a Notice of Enforcement with the exact date and time that this regulated area will be enforced.
              [USCG-2013-0327, 78 FR 48313, Aug. 8, 2013]
              § 100.903, Nt.
              
                Effective Date Note:
                By USCG-2020-0124, 85 FR 33548, June 2, 2020, § 100.903 was revised, effective July 2, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 100.903
                    Recurring marine events in the Lake Michigan Captain of the Port Zone.
                    (a) General. (1) The regulations in this section, along with the regulations of § 100.901, apply to the marine events listed in table 1 to this section.
                    (2) The regulations in this section will be enforced for the duration of each event, on or about the dates indicated. Notice of the exact dates and times of the effective period of the regulations in this section with respect to each event, the location of the regulated area, and details concerning of the event will be made public by publication in the Local Notices to Mariners and/or Broadcast Notice to Mariners over VHF-FM radio.
                    (3) The dates and times of these events are subject to change. In the event of a change to these events, the Coast Guard will publish a Notice of Enforcement with the exact dates and times that the regulated area will be enforced.
                    (4) Sponsors of events listed in table 1 to § this section are still required to submit applications for marine event permits in accordance with § 100.15.
                    (b) Special Local Regulations. (1) No vessel may enter, transit through, or anchor within the regulated area of any event listed in table 1 to this section which has been advertised in accordance with paragraph (a)(2) above without the permission of the Coast Guard Patrol Commander.

                    (2) Vessel operators desiring to enter or operate within the regulated area shall contact the Coast Guard Patrol Commander to obtain permission to do so. Vessel operators given permission to enter or operate within the regulated area must comply with all directions given to them by the Coast Guard Patrol Commander.
                    (3) All geographic coordinates in table 1 to this section are North American Datum of 1983 (NAD 83).
                    
                      Table 1 to § 100.903
                      
                        Event
                        Sector Lake Michigan special local regulations
                        Date
                      
                      
                        (1) Harborfest Dragon Boat Race
                        South Haven, MI: All waters of the Black River, within an area bound by the following coordinates:
                        2 days; in mid-to-late June.
                      
                      
                         
                        42°24.227′ N, 086°16.683′ W, then southeast to
                      
                      
                         
                        42°24.210′ N, 086°16.667′ W, then northeast to
                      
                      
                         
                        42°24.320′ N, 086°16.442′ W, then northwest to
                      
                      
                         
                        42°24.337′ N, 086°16.457′ W, then returning to the point of origin
                      
                      
                        (2) Summer in the City Waterski Show
                        Green Bay, WI: All waters of the Fox River from the Main Street Bridge to the West Walnut Street Bridge between coordinates:
                        Each Wednesday of July and August.
                      
                      
                         
                        44°31.089′ N, 088°00.904′ W, then southwest to
                      
                      
                         
                        44°30.900′ N, 088°01.091′ W
                      
                      
                        (3) Celebrate Americafest Ski Show
                        Green Bay, WI: All waters of the Fox River from the West Walnut Street Bridge to the mouth of the East River between coordinates:
                        1 day; on or around July 4.
                      
                      
                         
                        44°30.912′ N, 088°01.100′ W, then northeast to
                      
                      
                         
                        44°31.337′ N, 088°00.640′ W
                      
                      
                        (4) Grand Haven Coast Guard Festival
                        Grand Haven, MI: All waters of the Grand River, within an area bound by the following coordinates:
                        2 weeks; in late July and/or early August.
                      
                      
                         
                        43°04.000′ N, 086°14.200′ W, then east to
                      
                      
                         
                        43°03.933′ N, 086°14.067′ W, then south to
                      
                      
                         
                        43°03.750′ N, 086°14.167′ W, then west to
                      
                      
                         
                        43°03.800′ N, 086°14.283′ W, then returning to the point of origin
                      
                      
                        (5) Milwaukee Venetian Boat Parade
                        Milwaukee, WI: All waters of Lake Michigan within the Milwaukee Harbor and the Milwaukee River from McKinley Marina, along the Veteran's Park shoreline, to the Milwaukee Art Museum between coordinates:
                        1 day; the third Saturday of August.
                      
                      
                         
                        43°02.066′ N, 087°52.966′ W, then southwest to
                      
                      
                         
                        43°02.483′ N, 087°53.683′ W, then south to
                      
                      
                         
                        43°02.366′ N, 087°53.700′ W
                      
                      
                        (6) Milwaukee Open Water Swim
                        Milwaukee, WI: All waters of the Milwaukee River from the confluence with the Kinnickinnic River to the I-794 Bridge between coordinates:
                        1 day; the first or second Saturday of August.
                      
                      
                         
                        43°01.532′ N, 087°54.182′ W, then northwest to
                      
                      
                         
                        43°02.154′ N, 087°54.597′ W
                      
                      
                        (7) Sister Bay Marinafest Ski Show
                        Sister Bay, WI: All waters of Sister Bay within an 800 foot radius of the following coordinates:
                        1 day; the last week of August or first week of September.
                      
                      
                         
                        45°11.585′ N, 087°07.392′ W
                      
                      
                        (8) Milwaukee Harborfest Boat Parade
                        Milwaukee, WI: All waters of the Milwaukee River from the North Holton Street Bridge to the confluence with the Kinnickinnic River between coordinates:
                        1 day; the first or second weekend of September.
                      
                      
                         
                        43°03.284′ N, 087°54.267′ W, then south to
                      
                      
                         
                        43°01.524′ N, 087°54.173′ W and
                        
                      
                      
                         
                        All water of the Kinnickinnic River from the confluence with the Milwaukee River to the Municipal Mooring Basin between coordinates:
                      
                      
                         
                        43°01.524′ N, 087°54.173′ W, then south to
                      
                      
                         
                        43°00.829′ N, 087°54.075′ W
                      
                      
                        (9) Milwaukee River Challenge
                        Milwaukee, WI: All waters of the Milwaukee River from the confluence with the Menomonee River and the East Pleasant Street Bridge between coordinates:
                        1 day; the third Saturday of September.
                      
                      
                         
                        43°01.915′ N, 087°54.627′ W, then north to
                      
                      
                         
                        43°03.095′ N, 087°54.468′ W and
                        
                      
                      
                         
                        All waters of the Menomonee River from the North 25th Street Bridge to the confluence with the Milwaukee River between coordinates:
                      
                      
                         
                        43°01.957′ N, 087°56.682′ W, then east to
                      
                      
                         
                        43°01.915′ N, 087°54.627′ W
                      
                      
                        (10) Chinatown Chamber of Commerce Dragon Boat Race
                        Chicago, IL: All waters of the South Branch of the Chicago River from the West 18th Street Bridge to the Amtrak Bridge between coordinates:
                        2 days; The second Friday and Saturday of July.
                      
                      
                         
                        41°51.467′ N, 087°38.100′ W, then southwest to
                      
                      
                         
                        41°51.333′ N, 087°38.217′ W
                      
                      
                        
                        (11) Southland Regatta
                        Blue Island, IL: All waters of the Calumet Sag Channel from the South Halstead Street Bridge to the Crawford Avenue Bridge between coordinates:
                        2 days; the first Sunday of November and the Saturday prior to it.
                      
                      
                         
                        41°39.450′ N, 087°38.483′ W, then southwest to
                      
                      
                         
                        41°39.083′ N, 087°43.483′ W and
                        
                      
                      
                         
                        All waters of the Little Calumet River from the Ashland Avenue Bridge to the junction of the Calumet Sag Channel between coordinates:
                      
                      
                         
                        41°39.117′ N, 087°39.633′ W, then northeast to
                      
                      
                         
                        41°39.374′ N, 087°39.001′ W
                      
                    
                  
                
              
            
            
              § 100.905
              Door County Triathlon; Door County, WI.
              (a) Regulated Area. A regulated area is established to include all waters of Horseshoe Bay within a 1000-yard radius from a position at 45°00′52.6″ N, 087°20′6.7″ W (NAD 83).
              (b) Special Local Regulations. The regulations of § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Effective Date. These regulations are effective annually on the Saturday and Sunday of the third weekend of July; from 7 a.m. to 10 a.m. The time and date for this event are subject to change. In the event of a schedule change, the Coast Guard will issue a Notice of Enforcement with the exact date and time that this regulated area will be enforced.
              [USCG-2013-0327, 78 FR 48313, Aug. 8, 2013]
            
            
              § 100.906
              Grand Haven Coast Guard Festival Waterski Show, Grand Haven, MI.
              Link to an amendment published at 85 FR 33550, June 2, 2020.
              (a) Regulated Area. All waters of the Grand River at Waterfront Stadium from approximately 350 yards upriver to 150 yards downriver of Grand River Lighted Buoy 3A (Light list number 19000) within the following coordinates: 43°04′ N, 086°14′12″ W; then east to 43°03′56″ N, 086°14′4″ W; then south to 43°03′45″ N, 086°14′10″ W; then west to 43°03′48″ N, 086°14′17″ W; then back to the point of origin (NAD 83).
              (b) Special Local Regulations. The regulations in § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Effective Date. These regulations are effective annually the Tuesday before the first Saturday in August; 7 p.m. to 9 p.m. The time and date for this event are subject to change. In the event of a schedule change, the Coast Guard will issue a Notice of Enforcement with the exact date and time that this regulated area will be enforced.
              [USCG-2013-0327, 78 FR 48313, Aug. 8, 2013]
              
                Effective Date Note:
                By USCG-2020-0124, 85 FR 33550, June 2, 2020, § 100.906 was removed, effective July 2, 2020.
              
            
            
              § 100.907
              Milwaukee River Challenge; Milwaukee, WI.
              Link to an amendment published at 85 FR 33550, June 2, 2020.
              (a) Regulated Area. All waters of the Milwaukee River from the junction with the Menomonee River at position 43°01′54.9″ N, 087°54′37.6″ W to the East Pleasant St. Bridge at position 43°03′5.7″ N, 087°54′28.1″ W (NAD 83). All waters of the Menomonee River from the North 25th St. Bridge at position 43°01′57.4″ N, 087°56′40.9″ W to the junction with the Milwaukee River (NAD 83).
              (b) Special Local Regulations. The regulations in § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Effective date. These regulations are effective annually on the third Saturday of September; from 8 a.m. to 4 p.m. The time and date for this event are subject to change. In the event of a schedule change, the Coast Guard will issue a Notice of Enforcement with the exact date and time that this regulated area will be enforced.
              [USCG-2013-0327, 78 FR 48313, Aug. 8, 2013]
              
                
                Effective Date Note:
                By USCG-2020-0124, 85 FR 33550, June 2, 2020, § 100.907 was removed, effective July 2, 2020.
              
            
            
              § 100.908
              Charlevoix Venetian Night Boat Parade; Charlevoix, MI.
              (a) Regulated Area. All waters of Round Lake, Charlevoix, MI.
              (b) Special Local Regulations. The regulations of § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Effective date. These regulations are effective annually on a date in late July. The Coast Guard will publish a document in the Federal Register announcing the date.
              [USCG-2007-27373, 72 FR 54834, Sept. 27, 2007, as amended by USCG-2018-1096, 84 FR 35036, July 22, 2019]
            
            
              § 100.909
              Chinatown Chamber of Commerce Dragon Boat Race; Chicago, IL.
              Link to an amendment published at 85 FR 33550, June 2, 2020.
              (a) Regulated Area. All waters of the South Branch of the Chicago River from the West 18th Street Bridge at position 41°51′28″ N, 087°38′06″ W to the Amtrak Bridge at position 41°51′20″ N, 087°38′13″ W (NAD 83).
              (b) Special Local Regulations. The regulations in § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Effective Date. These regulations are effective annually on the second Friday and Saturday of July from 11:30 a.m. to 5 p.m. The time and date for this event are subject to change. In the event of a schedule change, the Coast Guard will issue a Notice of Enforcement with the exact date and time that this regulated area will be enforced.
              [USCG-2013-0327, 78 FR 48314, Aug. 8, 2013]
              
                Effective Date Note:
                By USCG-2020-0124, 85 FR 33550, June 2, 2020, § 100.909 was removed, effective July 2, 2020.
              
            
            
              § 100.910
              Southland Regatta; Blue Island, IL.
              Link to an amendment published at 85 FR 33550, June 2, 2020.
              (a) Regulated Area. A regulated area is established to include all waters of the Calumet Sag Channel from the South Halstead Street Bridge at 41°39′27″ N, 087°38′29″ W; to the Crawford Avenue Bridge at 41°39′05″ N, 087°43′08″ W; and the Little Calumet River from the Ashland Avenue Bridge at 41°39′07″ N, 087°39′38″ W; to the junction of the Calumet Sag Channel. (DATUM: NAD 83).
              (b) Special Local Regulations. The regulations of § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.
              (c) Enforcement Period. This section will be enforced annually on the Saturday immediately prior to the first Sunday of November, from 3 p.m. until 5 p.m. and the first Sunday of November, from 9 a.m. until 5 p.m.
              [USCG-2008-0031, 73 FR 39235, July 9, 2008]
              
                Effective Date Note:
                By USCG-2020-0124, 85 FR 33550, June 2, 2020, § 100.910 was removed, effective July 2, 2020.
              
            
            
              § 100.911
              Special Local Regulations; Marine Events in the Coast Guard Sector Detroit Captain of the Port Zone.
              (a) General. The regulations in this section apply to the marine events listed in Table 1 to § 100.911, along with the requirements of § 100.901. These regulations will be enforced for the duration of each event, on or about the dates indicated. Annual notice of the exact dates and times of the effective period of the regulations with respect to each event, the geographical area, and details concerning of the event will be made by publication in the Federal Register via a Notice of Enforcement, published in a Local Notices to Mariners, and broadcast over VHF-FM radio. Although listed in the Code of Federal Regulations, sponsors of events listed in the table to § 100.911 are still required to submit marine event applications in accordance with § 100.15.
              (b) Special local regulations. (1) No vessel may enter, transit through, or anchor within the regulated area without the permission of the Coast Guard Patrol Commander.

              (2) Vessel operators desiring to enter or operate within the regulated area shall contact the Coast Guard Patrol Commander to obtain permission to do so. Vessel operators given permission to enter or operate within the regulated area must comply with all directions given to them by the Coast Guard Patrol Commander.
              (3) All geographic coordinates in Table 1 to § 100.911 are North American Datum of 1983 (NAD 83).
              
                Table 1 to § 100.911
                [COTP Zone Detroit]
                
                  Event
                  Sector Detroit special local regulations
                  Date
                
                
                  (1) Hebda Cup Rowing Regatta Rowing Event, Wyandotte, MI
                  All waters of the Detroit River, Trenton Channel between the following two lines going from bank-to-bank: the first line is drawn directly across the channel from position 42°10.98′ N, 083°09.29′ W; the second line, to the north, is drawn directly across the channel from position 42°11.7′ N, 083°08.9′ W
                  Two days in April or May.
                
                
                  (2) Wy-Hi Rowing Regatta Rowing Event, Wyandotte, MI
                  All waters of the Detroit River, Trenton Channel between the following two lines going from bank-to-bank: the first line is drawn directly across the channel from position 42°10.98′ N, 083°09.29′ W; the second line, to the north, is drawn directly across the channel from position 42°11.7′ N, 083°08.9′ W
                  Two days in April or May.
                
                
                  (3) Wyandotte Rowing Regatta, Wyandotte, MI
                  All waters of the Detroit River, Trenton Channel between the following two lines going from bank-to-bank: the first line is drawn directly across the channel from position 42°10.98′ N, 083°09.29′ W; the second line, to the north, is drawn directly across the channel from position 42°11.7′ N, 083°08.9′ W
                  Two days in April or May.
                
                
                  (4) Motor City Mile Swimming Event, Detroit, MI
                  All waters of the Detroit River, Belle Isle Beach between the following two lines: the first line is drawn directly across the channel from position 42°20.517′ N, 082°59.159′ W to 42°20.705′ N, 082°59.233′ W; the second line, to the north, is drawn directly across the channel from position 42°20.754′ N, 082°58.681′ W to 42°20.843′ N, 082°58.792′ W
                  One day in June or July.
                
                
                  (5) Wyandotte Invites Rowing Event, Wyandotte, MI
                  All waters of the Detroit River, Trenton Channel between the following two lines going from bank-to-bank: the first line is drawn directly across the channel from position 42°10.98′ N, 083°09.29′ W; the second line, to the north, is drawn directly across the channel from position 42°11.7′ N, 083°08.9′ W
                  One day in July or August.
                
                
                  (6) Roar on the River Powerboat Race, Trenton, MI
                  All U.S. waters of the Trenton Channel bounded by an east/west line starting at a point on land at the northern end of Elizabeth park in Trenton, MI, located at position 42°8.2′ N; 083°10.6′ W, extending east to a point near the center of the Trenton Channel at position 42°8.2′ N; 083°10.4′ W, extending South to the Grosse Ile Parkway Bridge located at position 42°7.7′ N; 083°10.5′ W, west to the shore
                  Three consecutive days in July or August.
                
                
                  (7) St. Clair River Classic Power Boat Race, St. Clair, MI
                  All U.S. waters of the St. Clair River bounded by latitude 42°50.5′ N to the north and latitude 42°48.5′ N to the south; the shoreline of the St. Clair River on the west; and the international boundary line on the east
                  One weekend in July or August.
                
                
                  (8) Marine City Water Ski Show, Marine City, MI
                  All U.S. waters of the St. Clair River 200 feet seaward of latitude position 42°43.382′ N, and to the south by 2,000 feet to 200 feet seaward of latitude position 42°42.983′ N
                  One day at the end of July or beginning of August.
                
                
                  (9) Detroit Hydrofest Power Boat Race, Detroit, MI
                  All U.S. waters of the Detroit River in Scott Middle Ground, north of Belle Isle, Michigan, starting at positions 42°20.506′ N, 083°00.016′ W, on the Douglas MacArthur Bridge; extending east to the Belle Isle Crib Light at 42°21.205′ N, 082°57.996′ W
                  Three consecutive days in August or September.
                
                
                  (10) Bay City Grand Prix Powerboat Races, Bay City, MI
                  All waters of the Saginaw River bounded on the north by the Liberty Bridge, located at 43°36.3′ N, 083°53.4′ W, and bounded on the south by the Veterans Memorial Bridge, located at 43°35.8′ N, 083°53.6′ W
                  One weekend at the end of June or beginning of July.
                
                
                  (11) Tug Across the River, Detroit, MI
                  All U.S. waters of the Detroit River, Detroit, Michigan, bounded on the south by the International boundary, on the west by 083°03′ W, on the east by 083°02′ W, and on the north by the U.S. shoreline. This position is located on the Detroit River in front of Hart Plaza, Detroit, MI
                  One day in June or July.
                
                
                  
                  (12) Michigan Championships Swimming Event, Detroit, MI
                  All waters of the Detroit River and Belle Isle Beach between the following two lines: the first line is drawn directly across the channel from position 42°20.517′ N, 082°59.159′ W to 42°20.705′ N, 082°59.233′ W; the second line, to the north, is drawn directly across the channel from position 42°20.754′ N, 082°58.681′ W to 42°20.997′ N, 082°58.846′ W
                  One day in August or September.
                
                
                  (13) Bay City Tall Ships Parade of Sail, Bay City, MI
                  All waters throughout the federal navigational channel of Saginaw Bay from Light Buoy 11 at position 43°43.90′ N, 083°46.87′ W and Light 12 at position 43°43.93′ N, 083°46.95′ W to the Saginaw River, and on all waters of the Saginaw River from its mouth to the Veterans Memorial Bridge in Bay City, MI at position 43°35.77′ N, 083°53.60′ W
                  Tri-annually in July.
                
              
              
                
                  Event
                  Marine safety unit Toledo special local regulations
                  Date
                
                
                  (14) Frogtown Race Regatta, Toledo, OH
                  All waters of the Maumee River, Toledo, OH, from the Martin Luther King Jr. Memorial Bridge at River Mile 4.30 to the Michael DiSalle Bridge at River Mile 6.73
                  One day in September.
                
                
                  (15) Dragon Boat Learning Festival, Toledo, OH
                  All waters of the Maumee River in Toledo, OH between the Martin Luther King Jr. Memorial Bridge at river mile 4.30 and a line extending from a point at position 41°38.78′ N, 083°31.84′ W at International Park straight across the river to shore near the mouth of Swan Creek at position 41°38.79′ N, 083°32.03′ W
                  One day in June or July.
                
              
              [USCG-2018-0929, 83 FR 66129, Dec. 26, 2018]
            
            
              § 100.922
              Special Local Regulations; Annual Les Cheneaux Islands Antique Wooden Boat Show; Hessel, MI.
              (a) Regulated area. These Special Local Regulations apply to all U.S. navigable waters of Marquette Bay, Hessel, MI, within an area bordered by a line from the crib piles charted in position 45°59′59″ N, 084°25′10″ W to Red Buoy “8” charted in position 45°59′46″ N, 084°25′37″ W to Red Buoy “6” charted in position 45°59′58″ N, 084°25′53″ W to Red Buoy “4” charted in position 45°59′57″ N, 084°26′23″ W to Green Buoy “5” charted in position 46°00′13″ N, 084°26′10″ W to land in position 46°00′18″ N, 084°26′04″ W.
              (b) Enforcement period. These special local regulations are effective for one day in mid-August. The Coast Guard will issue a notice of enforcement with the exact time and date this regulated area will be enforced.
              (c) Special local regulation. While in the regulated area all vessels will operate at a no wake speed and follow the directions of the on-scene patrol commander.
              [USCG-2018-0580, 83 FR 33125, July 17, 2018]
            
            
              § 100.929
              Special Local Regulations; Annual Boyne Thunder Poker Run; Charlevoix, MI.
              (a) Regulated area. The special local regulations in this section apply to all U.S. navigable waters of Round Lake and Pine River Channel, Charlevoix, MI, within an area bordered by a line at the entrance of the Pine River Channel charted in position 45°19′15″ N, 085°15′55″ W to 45°19′13″ N, 085°15′55″ W to the southeast end of Round Lake charted in position 45°18′57″ N, 085°14′49″ W to 45°18′56″ N, 085°14′50″ W.
              (b) Special local regulation. The regulations of § 100.901 apply. No vessel may enter, transit through, or anchor within the regulated area in this section without the permission of the Coast Guard Patrol Commander.
              (c) Enforcement period. The Coast Guard will issue a Notice of Enforcement with the exact time and date in July that the regulated area in this section will be enforced.
              [USCG-2018-1098, 84 FR 25682, June 4, 2019]
            
            
              
              §§ 100.950-100.1099
              [Reserved]
            
          
          
            Subpart G—Eleventh Coast Guard District
            
              § 100.1100
              [Reserved]
            
            
              § 100.1101
              Southern California Annual Marine Events for the San Diego Captain of the Port Zone.
              (a) General. Special local regulations are established for the events listed in Table 1 of this section. Notice of implementation of these special local regulations will be made by publication in the Federal Register 30 days prior to the event for those events without specific dates. In all cases, further information on exact dates, times, and other details concerning the number and type of participants and an exact geographical description of the areas are published by the Eleventh Coast Guard District in the Local Notice to Mariners at least 20 days prior to each event. To be placed on the mailing list for Local Notice to Mariners contact: Commander (dpw), Eleventh Coast Guard District, Coast Guard Island, Building 50-2, Alameda, CA 94501-5100. Note: Sponsors of events listed in Table 1 of this section must submit an application each year in accordance with 33 CFR 100.15 to the cognizant Coast Guard Sector Commander no less than 60 days before the start of the proposed event. Sponsors are informed that ample lead time is required to inform all Federal, state, local agencies, and/or other interested parties and to provide the sponsor the best support to ensure the safety of life and property.
              (b) Special local regulations. All persons and vessels not registered with the sponsor as participants or as official patrol vessels are considered spectators. The “official patrol” consists of any Coast Guard or other vessel assigned or approved by the cognizant Coast Guard Sector Commander to patrol each event.
              (1) No spectator shall anchor, block, loiter, nor impede the through transit of participants or official patrol vessels in the regulated areas during all applicable effective dates and times unless cleared to do so by or through an official patrol vessel.
              (2) When hailed and/or signaled by an official patrol vessel, any spectator located within a regulated area during all applicable effective dates and times shall come to an immediate stop.
              (3) The Patrol Commander (PATCOM) is empowered to control the movement of all vessels in the regulated area or to restrict vessels from entering the regulated area. The Patrol Commander shall be designated by the cognizant Coast Guard Sector Commander; will be a U.S. Coast Guard commissioned officer, warrant officer, or petty officer to act as the Sector Commander's official representative; and will be located aboard the lead official patrol vessel. As the Sector Commander's representative, the PATCOM may terminate the event any time it is deemed necessary for the protection of life and property. PATCOM may be reached on VHF-FM Channel 13 (156.65MHz) or 16 (156.8MHz) when required, by the call sign “PATCOM.”
              (4) The Patrol Commander may, upon request, allow the transit of commercial vessels through regulated areas when it is safe to do so.
              (5) The Coast Guard may be assisted by other Federal, state, or local agencies.
              
                Table 1 to § 100.1101
                [All coordinates referenced use datum NAD 83]
                
                  
                    1. San Diego Fall Classic
                  
                
                
                  Sponsor
                  San Diego Rowing Club.
                
                
                  Event Description
                  Competitive rowing race.
                
                
                  Date
                  Sunday in November.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  The waters of Mission Bay to include South Pacific Passage, Fiesta Bay, and the waters around Vacation Isle.
                
                
                  
                    2. California Half Ironman Triathlon
                  
                
                
                  Sponsor
                  World Triathlon Corporation.
                
                
                  Event Description
                  Swimming Portion of Triathlon Race.
                
                
                  
                  Date
                  Saturday in late March or early April.
                
                
                  Location
                  Oceanside Harbor, CA.
                
                
                  Regulated Area
                  The waters of Oceanside Harbor, CA, including the entrance channel.
                
                
                  
                    3. San Diego Crew Classic
                  
                
                
                  Sponsor
                  San Diego Crew Classic.
                
                
                  Event Description
                  Competitive rowing race.
                
                
                  Date
                  First Saturday and Sunday in April.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  The waters of Mission Bay to include South Pacific Passage, Fiesta Bay, and the waters around Vacation Isle.
                
                
                  
                    4. Dutch Shoe Regatta
                  
                
                
                  Sponsor
                  San Diego Yacht Club.
                
                
                  Event Description
                  Sailboat Race.
                
                
                  Date
                  Friday in late July.
                
                
                  Location
                  San Diego Bay, CA.
                
                
                  Regulated Area
                  The waters of San Diego Bay, CA, from Shelter Island to Glorietta Bay.
                
                
                  
                    5. San Diego Parade of Lights
                  
                
                
                  Sponsor
                  San Diego Bay Parade of Lights.
                
                
                  Event Description
                  Boat Parade.
                
                
                  Date
                  Two Sunday nights in December.
                
                
                  Location
                  San Diego Bay, CA.
                
                
                  Regulated Area
                  A pre-determined course in the northern portion of the San Diego Main Ship Channel from Shelter Island Basin, past the Embarcadero, crossing the federal navigable channel and ending off of Coronado Island.
                
                
                  
                    6. Mission Bay Parade of Lights
                  
                
                
                  Sponsor
                  Mission Bay Yacht Club.
                
                
                  Event Description
                  Boat Parade.
                
                
                  Date
                  December.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  Mission Bay, the Main Entrance Channel, Sail Bay, and Fiesta Bay.
                
                
                  
                    7. San Diego Sharkfest Swim
                  
                
                
                  Sponsor
                  Enviro-Sports Productions Inc.
                
                
                  Event Description
                  Swim race.
                
                
                  Date
                  Saturday in September or October.
                
                
                  Location
                  San Diego Bay, CA.
                
                
                  Regulated Area
                  The waters of San Diego Bay, CA, from Seaport Village to Coronado Ferry Landing.
                
                
                  
                    8. San Diego TriRock Triathalon
                  
                
                
                  Sponsor
                  Competitor Group Inc.
                
                
                  Event Description
                  Swim race.
                
                
                  Date
                  Saturday in September.
                
                
                  Location
                  San Diego Bay, CA.
                
                
                  Regulated Area
                  The waters of San Diego Bay, CA, off the East Basin of Embarcadero Park.
                
                
                  
                    9. San Diego Bayfair
                  
                
                
                  Sponsor
                  Thunderboats Unlimited Inc.
                
                
                  Event Description
                  Professional High-speed powerboat race, closed course.
                
                
                  Date
                  Second or third weekend in September (Friday thru Sunday).
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  The waters of Mission Bay to include Fiesta Bay, the east side of Vacation Isle, and Crown Point shores.
                
                
                  
                    10. Oceanside Harbor Days Tiki Swim
                  
                
                
                  Sponsor
                  City of Oceanside.
                
                
                  Event Description
                  Swim race.
                
                
                  
                  Date
                  Saturday in late September or early October.
                
                
                  Location
                  Oceanside Harbor, CA.
                
                
                  Regulated Area
                  The waters of Oceanside Harbor, CA, including the entrance channel.
                
                
                  
                    11. U.S. Open Ski Racing Nationals
                  
                
                
                  Sponsor
                  National Water-ski Race Association.
                
                
                  Event Description
                  Professional High-speed water ski powerboat race, closed course.
                
                
                  Date
                  One weekend in October.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  The waters of Mission Bay to include Fiesta Bay, the east side of Vacation Isle.
                
                
                  
                    12. San Diego Maritime Museum Tall Ship Festival of Sail
                  
                
                
                  Sponsor
                  San Diego Maritime Museum.
                
                
                  Event Description
                  Tall ship festival.
                
                
                  Date
                  Annually over a weekend in September (3 day event).
                
                
                  Location
                  San Diego Bay, CA.
                
                
                  Regulated Area
                  The waters of San Diego Bay Harbor.
                
                
                  
                    13. Hanohano Ocean Challenge
                  
                
                
                  Sponsor
                  Hanohano Outrigger Canoe Club.
                
                
                  Event Description
                  Outrigger canoes and kayak race.
                
                
                  Date
                  Saturday in January.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  Mission Bay, the Main Entrance Channel, Bonita Cove, South Shores Cove.
                
                
                  
                    14. Crystal Pier Outrigger Race
                  
                
                
                  Sponsor
                  Hanohano Outrigger Canoe Club.
                
                
                  Event Description
                  Outrigger canoe race.
                
                
                  Date
                  Saturday in May.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  Mission Bay, the Main Entrance Channel, Sail Bay, Fiesta Bay, South Shore Channel, and waters adjacent to Crown Point Beach Park.
                
                
                  
                    15. San Diego Ho`olaule`a and Keiki Heihei Wa`a Stand Up For the Kids Race
                  
                
                
                  Sponsor
                  Na Koa Kai Canoe Club.
                
                
                  Event Description
                  Outrigger Canoe and Stand Up Paddle Board race.
                
                
                  Date
                  Weekend in May.
                
                
                  Location
                  Mission Bay, San Diego, CA.
                
                
                  Regulated Area
                  Mission Bay, De Anza Cove, and North Pacific Passage.
                
              
              [USCG-2013-0361, 79 FR 6459, Feb. 4, 2014, as amended by USCG-2018-0533, 85 FR 8172, Feb. 13, 2020]
            
            
              § 100.1102
              Annual Marine Events on the Colorado River, between Davis Dam (Bullhead City, Arizona) and Headgate Dam (Parker, Arizona).
              Link to an amendment published at 85 FR 37341, June 22, 2020.
              (a) General. Special local regulations are established for the events listed in Table 1 of this section. Notice of implementation of these special local regulations will be made by publication in the Federal Register 30 days prior to the event for those events without specific dates or by Notice to Mariners 20 Days prior to the event for those events listing a period for which a firm date is identifiable. In all cases, further information on exact dates, times, and other details concerning the number and type of participants and an exact geographical description of the areas are published by the Eleventh Coast Guard District in the Local Notice to Mariners at least 20 days prior to each event. To be placed on the mailing list for Local Notice to Mariners contact: Commander (dpw), Eleventh Coast Guard District, Coast Guard Island, Building 50-2, Alameda, CA 94501-5100. Note: Sponsors of events listed in Table 1 of this section must submit an application each year in accordance with 33 CFR 100.15 to the cognizant Coast Guard Sector Commander no less than 60 days before the start of the proposed event. Sponsors are informed that ample lead time is required to inform all Federal, state, local agencies, and/or other interested parties and to provide the sponsor the best support to ensure the safety of life and property. A Coast Guard-National Park Service agreement exists for both the Glen Canyon and Lake Mead National Recreational Areas; applicants shall contact the cognizant authority for approval of events in these areas.
              (b) Special local regulations. All persons and vessels not registered with the sponsor as participants or as official patrol vessels are considered spectators. The “official patrol” consists of any Coast Guard, other Federal, state or local law enforcement, and any public or sponsor-provided vessels assigned or approved by the cognizant Coast Guard Sector Commander to patrol each event.
              (1) No spectator shall anchor, block, loiter, nor impede the through transit of participants or official patrol vessels in the regulated areas during all applicable effective dates and times unless cleared to do so by or through an official patrol vessel.
              (2) When hailed and/or signaled by an official patrol vessel, any spectator located within a regulated area during all applicable effective dates and times shall come to an immediate stop.
              (3) The Patrol Commander (PATCOM) is empowered to control the movement of all vessels in the regulated area or to restrict vessels from entering the regulated area. The Patrol Commander shall be designated by the cognizant Coast Guard Sector Commander; will be a U.S. Coast Guard commissioned officer, warrant officer, or petty officer to act as the Sector Commander's official representative; and will be located aboard the lead official patrol vessel. As the Sector Commander's representative, the PATCOM may terminate the event any time it is deemed necessary for the protection of life and property. PATCOM may be reached on VHF-FM Channel 13 (156.65MHz) or 16 (156.8MHz) when required, by the call sign “PATCOM.”
              (4) The Patrol Commander may, upon request, allow the transit of commercial vessels through regulated areas when it is safe to do so.
              (5) The Coast Guard may be assisted by other Federal, state, or local agencies.
              
                Table 1 to § 100.1102
                [All coordinates referenced use datum NAD 83.]
                
                  
                    1. Lake Havasu Winter Water-Ski Race
                  
                
                
                  Sponsor
                  National Water-ski Racing Association.
                
                
                  Event Description
                  Water-ski races.
                
                
                  Date
                  Saturday and Sunday in late February or early March.
                
                
                  Location
                  Lake Havasu, AZ.
                
                
                  Regulated Area
                  That portion of the lower Colorado River on the Arizona side between Thompson Bay and Copper Canyon.
                
                
                  
                    2. Havasu Landing Regatta
                  
                
                
                  Sponsor
                  Southern Outboard Association.
                
                
                  Event Description
                  Boat Races on closed course.
                
                
                  Date
                  Saturday and Sunday in February.
                
                
                  Location
                  Havasu Lake, CA.
                
                
                  Regulated Area
                  That portion of the lower Colorado River on the California side at Havasu Landing Resort and Casino.
                
                
                  
                    3. Parker International Water-Ski Race
                  
                
                
                  Sponsor
                  International Water-ski Race Association.
                
                
                  Event Description
                  Water-ski Show.
                
                
                  Date
                  Second Saturday and Sunday in March.
                
                
                  Location
                  Parker, AZ.
                
                
                  
                  Regulated Area
                  The entire water area of the Colorado River beginning at BlueWater Marina in Parker, AZ, and extending approximately 10 miles to La Paz County Park.
                
                
                  
                    4. Desert Storm
                  
                
                
                  Sponsor
                  Lake Racer LLC.
                
                
                  Event Description
                  Boat Poker Run and Exhibition Runs.
                
                
                  Date
                  April weekend (3 day event).
                
                
                  Location
                  Lake Havasu, AZ.
                
                
                  Regulated Area
                  The waters of the lower Colorado River encompassed from the eastern line off of Algoma Pier Head Lighthouse to the Split Rock Lighthouse as the western line, with the following boundaries:
                
                
                   
                  Eastern Boundary Line: 34°26′51″ N, 114°20′41″ W to 34°27′17″ N, 114°20′51″ W.
                
                
                   
                  Western Boundary Line: 34°27′18″ N, 114°22′34″ W to 34°26′55″ N, 114°22′59″ W.
                
                
                  
                    5. Lake Havasu Grand Prix
                  
                
                
                  Sponsor
                  Pacific Offshore Powerboat Racing Association (POPRA).
                
                
                  Event Description
                  Boat Races on closed course.
                
                
                  Date
                  April weekend (2 day event).
                
                
                  Location
                  Lake Havasu, AZ.
                
                
                  Regulated Area
                  The waters of the lower Colorado River encompassed by the following boundaries:
                
                
                   
                  Boundary one from 34°27′44″ N, 114°20′53″ W to 34°27′51″ N, 114°20′43″ W.
                
                
                   
                  Boundary two from 34°26′50″ N, 114°20′41″ W to 34°27′14″ N, 114°20′55″ W.
                
                
                   
                  Boundary three from 34°26′10″ N, 114°18′40″ W to 34°25′50″ N, 114°18′52″ W.
                
                
                  
                    6. BlueWater Resort and Casino Spring Classic
                  
                
                
                  Sponsor
                  Southern California Speedboat Club.
                
                
                  Event Description
                  Professional High-speed powerboat race, closed course.
                
                
                  Date
                  Saturday and Sunday in April.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  The Lake Moovalya area of the Colorado River in Parker, AZ.
                
                
                  
                    7. BlueWater Resort and Casino Southwest Showdown
                  
                
                
                  Sponsor
                  Arizona Drag Boat Association.
                
                
                  Event Description
                  Professional High-speed powerboat drag race, on a measured course.
                
                
                  Date
                  Saturday and Sunday in March.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  Adjacent to the BlueWater River Casino, Arizona side of the Colorado River in Parker, AZ.
                
                
                  
                    8. BlueWater Resort and Casino West Coast Nationals
                  
                
                
                  Sponsor
                  RPM Racing Enterprises.
                
                
                  Event Description
                  Professional High-speed powerboat race, closed course.
                
                
                  Date
                  Saturday and Sunday in April.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  The Lake Moovalya area of the Colorado River and the portion of the Colorado River adjacent to the BlueWater River Casino, in Parker, AZ.
                
                
                  
                    9. Great Western Tube Float
                  
                
                
                  Sponsor
                  City of Parker, AZ.
                
                
                  Event Description
                  River float.
                
                
                  Date
                  One Saturday in June.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  The navigable waters of the Colorado River from La Paz County Park to the BlueWater Resort and Casino, immediately before the Headgate Dam.
                
                
                  
                  
                    10. IJSBA World Finals
                  
                
                
                  Sponsor
                  International Jet Sports Boating Association (IJSBA).
                
                
                  Event Description
                  Personal Watercraft Race.
                
                
                  Date
                  Second Saturday through third Sunday of October (10 Days).
                
                
                  Location
                  Lake Havasu City, AZ.
                
                
                  Regulated Area
                  The navigable waters of Lake Havasu, AZ in the area known as Crazy Horse Campgrounds.
                
                
                  
                    11. Parker Enduro
                  
                
                
                  Sponsor
                  Parker Area Chamber of Commerce.
                
                
                  Event Description
                  Hydroplane, flatbottom, tunnel, and v-bottom powerboat race.
                
                
                  Date
                  Late October.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  Between river miles 179 and 185 (between the Roadrunner Resort and Headgate Dam).
                
                
                  
                    12. BlueWater Resort and Casino Thanksgiving Regatta
                  
                
                
                  Sponsor
                  Southern California Speedboat Club.
                
                
                  Event Description
                  Boat Races.
                
                
                  Date
                  Thursday, Friday, Saturday, and Sunday during Thanksgiving week.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  The Lake Moovalya area of the Colorado River and the portion of the Colorado River adjacent to the BlueWater River Casino, in Parker, AZ.
                
                
                  
                    13. Lake Havasu City Boat Parade of Lights
                  
                
                
                  Sponsor
                  London Bridge Yacht Club.
                
                
                  Event Description
                  Boat parade during which vessels pass by a pre-designated vessel and then transit through the London Bridge Channel.
                
                
                  Date
                  First Saturday and Sunday in December.
                
                
                  Location
                  Lake Havasu, AZ.
                
                
                  Regulated Area
                  A pre-determined course that travels through the waters of North Lake Havasu, London Bridge Channel and Thompson Bay.
                
                
                  
                    14. Mark Hahn Memorial 300 PWC Endurance Race
                  
                
                
                  Sponsor
                  DSM Events.
                
                
                  Event Description
                  300 Nautical Mile PWC Race Loop Track.
                
                
                  Date
                  Late February.
                
                
                  Location
                  Lake Havasu City, AZ.
                
                
                  Regulated Area
                  A 10 mile course on Northern Lake Havasu from London Bridge to North Lake Havasu Landing.
                
                
                  
                    15. Lake Havasu Triathlon
                  
                
                
                  Sponsor
                  Tucson Racing.
                
                
                  Event Description
                  Swim race.
                
                
                  Date
                  March.
                
                
                  Location
                  Lake Havasu, AZ.
                
                
                  Regulated Area
                  Waters North of London Bridge to waters just north of Crazy Horse Camp Ground.
                
                
                  
                    16. Bullhead City River Regatta
                  
                
                
                  Sponsor
                  Bullhead City.
                
                
                  Event Description
                  River float.
                
                
                  Date
                  One Saturday in August.
                
                
                  Location
                  Bullhead City, AZ.
                
                
                  Regulated Area
                  The navigable waters of the Colorado River from Camp Davis to the Rotary Park.
                
                
                  
                    17. BlueWater Triathlon
                  
                
                
                  Sponsor
                  Blue Water Resort & Casino
                
                
                  Event Description
                  Swimming Portion of Triathlon Race.
                
                
                  Date
                  One Saturday in October.
                
                
                  Location
                  Parker, AZ.
                
                
                  
                  Regulated Area
                  The waters of the Colorado River between river between the BlueWater Resort & Casino Amphitheater and just North of Headgate Rock Dam in Parker, AZ.
                
                
                  
                    18. BlueWater Resort and Casino 300 Enduro
                  
                
                
                  Sponsor
                  RPM Racing Enterprises.
                
                
                  Event Description
                  Boat Race.
                
                
                  Date
                  Late October.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  Between river miles 179 and 185 (between the Roadrunner Resort and Headgate Dam).
                
                
                  
                    19. Another Dam Race
                  
                
                
                  Sponsor
                  Blue Water Resort and Casino.
                
                
                  Event Description
                  Kayak, surbboard, surfski, stand up paddle board race.
                
                
                  Date
                  A Saturday in November.
                
                
                  Location
                  Parker, AZ.
                
                
                  Regulated Area
                  Between river miles 179 and 185 (between the Roadrunner Resort and Headgate Dam).
                
              
              [USCG-2013-0361, 79 FR 6462, Feb. 4, 2014]
              
                Effective Date Note:
                By USCG-2020-0217, 85 FR 37341, June 22, 2020, § 100.1102 was amended by revising item 9 in table 1, effective July 22, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 100.1102
                    Annual Marine Events on the Colorado River, between Davis Dam (Bullhead City, Arizona) and Headgate Dam (Parker, Arizona).
                    
                    
                      Table 1 to § 100.1102
                      
                         
                         
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        
                          9. Great Western Tube Float
                        
                      
                      
                        Sponsor
                        City of Parker, AZ.
                      
                      
                        Event Description
                        River float.
                      
                      
                        Date
                        One Saturday in June.
                      
                      
                        Location
                        Parker, AZ.
                      
                      
                        Regulated Area
                        The navigable waters of the Colorado River from Buckskin Mountain State Park to La Paz County Park.
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                  
                
              
               
            
            
              § 100.1103
              Northern California and Lake Tahoe area annual marine events.
              (a) General. Special local regulations are established for the events listed in Table 1 of this section. Notice of implementation of these special local regulations will be made by publication in the Federal Register 30 days prior to the event for those events without specific dates or by Notice to Mariners 20 Days prior to the event for those events listing a period for which a firm date is identifiable. In all cases, further information on exact dates, times, and other details concerning the number and type of participants and an exact geographical description of the areas are published by the Eleventh Coast Guard District in the Local Notice to Mariners at least 20 days prior to each event. To be placed on the mailing list for Local Notice to Mariners contact: Commander (dpw), Eleventh Coast Guard District, Coast Guard Island, Building 50-2, Alameda, CA 94501-5100. Note: Sponsors of events listed in Table 1 of this section must submit an application each year as required by 33 CFR part 100, subpart A, to the cognizant Coast Guard Sector Commander. Sponsors are informed that ample lead time is required to inform all Federal, state, local agencies, and/or other interested parties and to provide the sponsor the best support to ensure the safety of life and property.
              (b) Special local regulations. All persons and vessels not registered with the sponsor as participants or as official patrol vessels are considered spectators. The “official patrol” consists of any Coast Guard; other Federal, state, or local law enforcement; and any public or sponsor-provided vessels assigned or approved by the cognizant Coast Guard Sector Commander to patrol each event.
              (1) No spectator shall anchor, block, loiter, nor impede the through transit of participants or official patrol vessels in the regulated areas during all applicable effective dates and times unless cleared to do so by or through an official patrol vessel.
              (2) When hailed and/or signaled by an official patrol vessel, any spectator located within a regulated area during all applicable effective dates and times shall come to an immediate stop.
              (3) The Patrol Commander (PATCOM) is empowered to forbid and control the movement of all vessels in the regulated area. The Patrol Commander shall be designated by the cognizant Coast Guard Sector Commander; will be a U.S. Coast Guard commissioned officer, warrant officer, or petty officer to act as the Sector Commander's official representative; and will be located aboard the lead official patrol vessel. As the Sector Commander's representative, the PATCOM may terminate the event any time it is deemed necessary for the protection of life and property. PATCOM may be reached on VHF-FM Channel 13 (156.65MHz) or 16 (156.8MHz) when required, by the call sign “PATCOM”.
              (4) The Patrol Commander may, upon request, allow the transit of commercial vessels through regulated areas when it is safe to do so.
              (5) The Coast Guard may be assisted by other Federal, state, or local agencies.
              
                Table 1 to § 100.1103
                [All coordinates referenced use datum NAD 83]
                
                  
                    1. Blessing of the Fleet
                  
                
                
                  Sponsor
                  Corinthian Yacht Club.
                
                
                  Event Description
                  Boat parade during which vessels pass by a pre-designated platform or vessel.
                
                
                  Date
                  Last Sunday in April.
                
                
                  Location
                  San Francisco Waterfront to South Tower of Golden Gate Bridge.
                
                
                  Regulated Area
                  The area between a line drawn from Bluff Point on the southeastern side of Tiburon Peninsula to Point Campbell on the northern edge of Angel Island, and a line drawn from Peninsula Point to the southern edge of Tiburon Peninsula to Point Stuart on the western edge of Angel Island.
                
                
                  
                    2. Opening Day on San Francisco Bay
                  
                
                
                  Sponsor
                  Pacific Inter-Club Yacht Association and Corinthian Yacht Club.
                
                
                  Event Description
                  Boat parade during which vessels pass by a pre-designated platform or vessel.
                
                
                  Date
                  Last Sunday in April.
                
                
                  Location
                  San Francisco, CA waterfront: Crissy Field to Pier 39.
                
                
                  Regulated Area
                  The area defined by a line drawn from Fort Point; thence easterly approximately 5,000 yards; thence easterly to the Blossom Rock Bell Buoy; thence westerly to the Northeast corner of Pier 39; thence returning along the shoreline to the point of origin.
                
                
                   
                  Special Requirements: All vessels entering the regulated area shall follow the parade route established by the sponsor and be capable of maintaining an approximate speed of 6 knots.
                
                
                  
                   
                  Commercial Vessel Traffic Allowances: The parade will be interrupted, as necessary, to permit the passage of commercial vessel traffic. Commercial traffic must cross the parade route at a no-wake speed and perpendicular to the parade route.
                
                
                  
                    3. Delta Thunder Powerboat Race
                  
                
                
                  Sponsor
                  Pacific Offshore Power Racing Association.
                
                
                  Event Description
                  Professional high-speed powerboat race.
                
                
                  Date
                  Second Saturday, Sunday in September.
                
                
                  Location
                  Off Pittsburgh, CA in the waters around Winter Island and Brown Island.
                
                
                  Regulated Area
                  The water area of Suisun Bay commencing at Simmons Point on Chipps Island; thence southwesterly to Stake Point on the southern shore of Suisun Bay; thence easterly following the southern shoreline of Suisun Bay and New York Slough to New York Slough Buoy 13; thence north-northwesterly to the Northwestern corner of Fraser Shoal; thence northwesterly to the western tip of Chain Island; thence west-northwesterly to the northeast tip of Van Sickle Island; thence following the shoreline of Van Sickle Island and Chipps Island and returning to the point of origin.
                
                
                  
                    4. Pittsburg Seafood Festival Air Show
                  
                
                
                  Sponsor
                  City of Pittsburg, CA.
                
                
                  Event Description
                  Pittsburg Seafood Festival Air Show.
                
                
                  Date
                  Second Saturday, Sunday in September.
                
                
                  Location
                  Off Pittsburgh, CA in the waters around Winter Island and Brown Island.
                
                
                  Regulated Area
                  The water area of Suisun Bay commencing at Simmons Point on Chipps Island; thence southwesterly to Stake Point on the southern shore of Suisun Bay; thence easterly following the southern shoreline of Suisun Bay and New York Slough to New York Slough Buoy 13; thence north-northwesterly to the Northwestern corner of Fraser Shoal; thence northwesterly to the western tip of Chain Island; thence west-northwesterly to the northeast tip of Van Sickle Island; thence following the shoreline of Van Sickle Island and Chipps Island and returning to the point of origin.
                
              
              [USCG-2009-0558, 76 FR 53334, Aug. 26, 2011, as amended by USCG-2018-0533, 85 FR 8172, Feb. 13, 2020]
            
            
              § 100.1104
              Southern California Annual Marine Events for the Los Angeles Long Beach Captain of the Port Zone.
              (a) General. Special local regulations are established for the events listed in Table 1 of this section. Notice of implementation of these special local regulations will be made by publication in the Federal Register 30 days prior to the event for those events without specific dates or by Notice to Mariners 20 Days prior to the event for those events listing a period for which a firm date is identifiable. In all cases, further information on exact dates, times, and other details concerning the number and type of participants and an exact geographical description of the areas are published by the Eleventh Coast Guard District in the Local Notice to Mariners at least 20 days prior to each event. Local Notices to Mariners are available for viewing on the Coast Guard Navigation Center Web site at http://www.navcen.uscg.gov/?pageName=lnmDistrict&region=11. Note: Sponsors of events listed in Table 1 of this section must submit an application each year in accordance with 33 CFR 100.15 to the cognizant Coast Guard Sector Commander no less than 60 days before the start of the proposed event. Sponsors are informed that ample lead time is required to inform all Federal, state, local agencies, and/or other interested parties and to provide the sponsor the best support to ensure the safety of life and property.
              (b) Special local regulations. All persons and vessels not registered with the sponsor as participants or as official patrol vessels are considered spectators. The “official patrol” consists of any Coast Guard; other Federal, state, or local law enforcement; and any public or sponsor-provided vessels assigned or approved by the cognizant Coast Guard Sector Commander to patrol each event.
              (1) No spectator shall anchor, block, loiter, nor impede the through transit of participants or official patrol vessels in the regulated areas during all applicable effective dates and times unless cleared to do so by or through an official patrol vessel.
              (2) When hailed and/or signaled by an official patrol vessel, any spectator located within a regulated area during all applicable effective dates and times shall come to an immediate stop.
              (3) The Patrol Commander (PATCOM) is empowered to control the movement of all vessels in the regulated area or to restrict vessels from entering the regulated area. The Patrol Commander shall be designated by the cognizant Coast Guard Sector Commander; will be a U.S. Coast Guard commissioned officer, warrant officer, or petty officer to act as the Sector Commander's official representative; and will be located aboard the lead official patrol vessel. As the Sector Commander's representative, the PATCOM may terminate the event any time it is deemed necessary for the protection of life and property. PATCOM may be reached on VHF-FM Channel 13 (156.65MHz) or 16 (156.8MHz) when required, by the call sign “PATCOM.”
              (4) The Patrol Commander may, upon request, allow the transit of commercial vessels through regulated areas when it is safe to do so.
              (5) The Coast Guard may be assisted by other Federal, state, or local agencies.
              
                Table 1 to § 100.1104
                [All coordinates referenced use datum NAD 83.]
                
                  
                    1. Newport to Ensenada Yacht Race
                  
                
                
                  Sponsor
                  Newport Ocean Sailing Association.
                
                
                  Event Description
                  Sailing vessel race; open ocean.
                
                
                  Date
                  Fourth Friday in April.
                
                
                  Location
                  Newport Beach, CA.
                
                
                  Regulated Area
                  Starting area only. All waters of the Pacific Ocean near Newport Beach, CA bounded by a line starting 33°35′18″ N, 117°53′18″ W thence to 33°34′54″ N, 117°53′18″ W thence to 33°34′54″ N, 117°54′30″ W thence to 33°35′18″ N, 117°54′30″ W thence returning to the point of origin.
                
                
                  
                    2. Congressional Cup
                  
                
                
                  Sponsor
                  Long Beach Yacht Club.
                
                
                  Event Description
                  Competitive sailboat race series.
                
                
                  Date
                  Annually in March.
                
                
                  Location
                  Long Beach Harbor, CA.
                
                
                  Regulated Area
                  The waters of Long Beach Harbor surrounded by Island White, Island Freeman, and Island Chaffee. The race area is designated at Congressional Cup Stadium.
                
                
                  
                    3. Transpac
                  
                
                
                  Sponsor
                  Transpac Yacht Club.
                
                
                  Event Description
                  Competitive long distance sailboat race from Los Angeles to Honolulu.
                
                
                  Date
                  Bi-annually in early Summer.
                
                
                  Location
                  Long Beach Harbor, CA.
                
                
                  Regulated Area
                  All navigable waters from the surface to the sea floor within positions 33°−41.9390′N 118°−18.747′ W, 34°−41.205′ N 118°−18.747′ W, 33°−41.205′ N 118°−17.553′ W, and 33°−41.939′ N 118°−17.553′ W.
                
                
                  
                    4. Dana Point Tall Ship Festival
                  
                
                
                  Sponsor
                  Dana Point Marine Institute
                
                
                  Event Description
                  Tall ship festival.
                
                
                  Date
                  Annually in September.
                
                
                  Location
                  Dana Point Harbor, CA.
                
                
                  
                  Regulated Area
                  The waters of Dana Point Harbor.
                
                
                  
                    5. Morro Bay Holiday Boat Parade
                  
                
                
                  Sponsor
                  City of Morro Bay.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in early December.
                
                
                  Location
                  Morro Bay Harbor, CA.
                
                
                  Regulated Area
                  The waters of Morro Bay Harbor.
                
                
                  
                    6. Santa Barbara Holiday Boat Parade
                  
                
                
                  Sponsor
                  City of Santa Barbara.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in early December.
                
                
                  Location
                  Santa Barbara Harbor, CA.
                
                
                  Regulated Area
                  The waters of Santa Barbara Harbor.
                
                
                  
                    7. Ventura Harbor Holiday Boat Parade
                  
                
                
                  Sponsor
                  Ventura Harbor District.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Two nights annually in mid December.
                
                
                  Location
                  Ventura Harbor, CA.
                
                
                  Regulated Area
                  The waters of Ventura Harbor.
                
                
                  
                    8. Channel Islands Harbor Holiday Boat Parade
                  
                
                
                  Sponsor
                  Channel Islands Harbor District.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in December.
                
                
                  Location
                  Channel Islands Harbor, CA.
                
                
                  Regulated Area
                  The waters of Channel Islands Harbor.
                
                
                  
                    9. Marina del Rey Holiday Boat Parade
                  
                
                
                  Sponsor
                  Los Angeles County Department of Beaches and Harbors.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in early December.
                
                
                  Location
                  Marina del Rey, CA.
                
                
                  Regulated Area
                  The waters of Marina del Rey.
                
                
                  
                    10. King Harbor Holiday Boat Parade
                  
                
                
                  Sponsor
                  King Harbor Yacht Club.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in December.
                
                
                  Location
                  King Harbor, CA.
                
                
                  Regulated Area
                  The waters of King Harbor.
                
                
                  
                    11. Port of Los Angeles Holiday Boat Parade
                  
                
                
                  Sponsor
                  Port of Los Angeles.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in early December.
                
                
                  Location
                  Port of Los Angeles, CA.
                
                
                  Regulated Area
                  The waters of the Port of Los Angeles.
                
                
                  
                    12. Parade of 1,000 Lights
                  
                
                
                  Sponsor
                  Shoreline Yacht Club.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in December.
                
                
                  Location
                  Long Beach Harbor, CA.
                
                
                  Regulated Area
                  Queensway Bay, Rainbow Harbor.
                
                
                  
                    13. Naples Island Holiday Boat Parade
                  
                
                
                  Sponsor
                  Naples Island Improvement Association.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Annually in December.
                
                
                  Location
                  Naples Island, CA.
                
                
                  Regulated Area
                  The waters of Alamitos Bay.
                
                
                  
                  
                    14. Huntington Harbor Holiday Boat Parade
                  
                
                
                  Sponsor
                  Huntington Philharmonic Association.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Two nights annually in December.
                
                
                  Location
                  Huntington Harbor, CA.
                
                
                  Regulated Area
                  The waters and canals of Huntington Harbor.
                
                
                  
                    15. Newport Beach Holiday Boat Parade
                  
                
                
                  Sponsor
                  Newport Beach Chamber of Commerce.
                
                
                  Event Description
                  Holiday lighted boat parade.
                
                
                  Date
                  Five nights annually in mid December.
                
                
                  Location
                  Newport Beach Harbor, CA.
                
                
                  Regulated Area
                  The waters of Newport Beach Harbor.
                
                
                  
                    16. Dana Point Holiday in the Harbor
                  
                
                
                  Sponsor
                  Dana Point Harbor.
                
                
                  Event Description
                  Holiday festival and lighted boat parade.
                
                
                  Date
                  4 nights annually in December.
                
                
                  Location
                  Dana Point Harbor, CA.
                
                
                  Regulated Area
                  The waters of Dana Point Harbor.
                
                
                  
                    17. Catalina Ski Race
                  
                
                
                  Sponsor
                  Long Beach Waterski Club.
                
                
                  Event Description
                  Competitive high speed waterski race.
                
                
                  Date
                  Annually in July.
                
                
                  Location
                  Long Beach Harbor, CA, to Santa Catalina Island, CA and back.
                
                
                  Regulated Area
                  The waters of Long Beach Harbor bordered by Queens Way Bridge, the Long Beach Breakwater, and the Alamitos Bay West Jetty.
                
              
              [USCG-2013-0361, 79 FR 6465, Feb. 4, 2014, as amended by USCG-2015-0433, 80 FR 44281, July 27, 2015]
            
            
              § 100.1105
              San Francisco Bay Navy Fleetweek Parade of Ships and Blue Angels Demonstration.
              (a) Effective Periods. This section is effective during the U.S. Navy/City of San Francisco Fleetweek Parade of Navy Ships and Navy Blue Angels and other airshow activities held annually in early October, from Thursday through Saturday (with a possible Sunday Blue Angels Flight Demonstration if weather prevents a Saturday performance). Annual notice of the specific effective dates and times of these regulations will be published by the Coast Guard in the Local Notice to Mariners and in the Federal Register. Local Notices to Mariners are available for viewing on the Coast Guard Navigation Center Web site at http://www.navcen.uscg.gov/?pageName=lnmDistrict&region=11.
              (b) Regulated Areas: The following areas are designated “regulated areas” during the Navy Parade of Ships and Blue Angels' Flight activities.
              (1) Regulated Area “Alpha” for Navy Parade of Ships. The waters of San Francisco Bay bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  37°48′40″ N
                  122°28′38″ W
                
                
                  37°49′10″ N
                  122°28′41″ W
                
                
                  37°49′31″ N
                  122°25′18″ W
                
                
                  37°49′06″ N
                  122°24′08″ W
                
                
                  37°47′53″ N
                  122°22′42″ W
                
                
                  37°46′00″ N
                  122°22′00″ W
                
                
                  37°46′00″ N
                  122°23′07″ W
                
              
              
                and thence along the shore to the point of beginning.
              
              
              (2) Regulated Area “Bravo” for U.S. Navy Blue Angels Activities. The waters of San Francisco Bay bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  37°48′27.5″ N
                  122°24′04″ W
                
                
                  37°49′31″ N
                  122°24′18″ W
                
                
                  37°49′00″ N
                  122°27′52″ W
                
                
                  37°48′19″ N
                  122°27′40″ W
                
              
              
                and thence along the pierheads and bulwarks to the point of beginning.
                
                
                Datum: NAD 83
              
              
              (c) Regulations: All persons and/or vessels not authorized as participants or official patrol vessels are considered spectators. The “official patrol” consists of any Coast Guard, public, state or local law enforcement vessels assigned and/or approved by Commander, Coast Guard Sector San Francisco to patrol the Fleetweek event.
              (1) Except for persons or vessels authorized by the Coast Guard Patrol Commander, in regulated area “Alpha” no person may enter or remain within 500 yards of any Navy parade vessel. No person or vessel shall anchor, block, loiter in, or impede the through transit of ship parade participants or official patrol vessels in regulated area “Alpha.”
              (2) Except for persons or vessels authorized by the Coast Guard Patrol Commander, no person or vessel may enter or remain within regulated area “Bravo.”
              (3) When hailed and/or signaled by an official patrol vessel, a person or vessel shall come to an immediate stop. Persons or vessels shall comply with all directions given.
              (4) The Patrol Commander shall be designated by the Commander, Coast Guard Sector San Francisco, California. The Coast Guard Patrol Commander is empowered to forbid and control the movement of all vessels in the regulated areas.
              [CGD11-89-15, 54 FR 39998, Sept. 29, 1989, as amended by CGD11-91-11, 56 FR 51332, Oct. 11, 1991; CGD11-93-009, 58 FR 51242, Oct. 1, 1993; USCG-2006-25556, 72 FR 36327, July 2, 2007; USCG-2012-0459, 77 FR 43164, July 24, 2012; USCG-2015-0433, 80 FR 44281, July 27, 2015]
            
            
              § 100.1106
              Special Local Regulation; Mavericks Surf Competition.
              (a) Location. This special local regulation establishes a regulated area on the waters of Half Moon Bay, located in the vicinity of Pillar Point, excluding the waters within Pillar Point Harbor. This regulated area is defined in paragraph (c) of this section.
              (b) Enforcement period. This section will be enforced between 6 a.m. and 6 p.m. on Competition day, which if defined wave and wind conditions are met, will occur for one day between November 1 of each year and March 31 of the following year. Notice of the specific enforcement date of this section will be announced via Broadcast Notice to Mariners and issued in writing by the Coast Guard in a Boating Public Safety Notice at least 24 hours in advance of Competition day.
              (c) Definitions. As used in this section—
              
                Competition day means the one day between November 1 of each year and March 31 of the following year that Mavericks Surf Competition will be held. The Mavericks Surf Competition will only be held if 15 to 20 foot waves are sustained for over 24 hours and are combined with mild easterly winds of no more than 5 to10 knots.
              
                Competitor means a surfer enrolled in the Maverick's Surf Competition.
              
                Patrol Commander or PATCOM means a Coast Guard Patrol Commander, including a Coast Guard coxswain, petty officer, or other officer, or a Federal, State, or local officer designated by the Captain of the Port San Francisco (COTP), to assist in the enforcement of the special local regulation.
              
                Regulated area means the area in which the Maverick's Surf Competition will take place. This area is bounded by an arc extending 1000 yards from Sail Rock (37°29′34″ N., 122°30′02″ W.) excluding the waters within Pillar Point Harbor. All coordinates are North American Datum 1983. Within the regulated area, at least two zones will be established and marked by buoys on the day of the competition. Due to the dynamic and changing nature of the surf, the exact size and location of the zones will not be made public until the competition day. The zones will be prominently marked by at least 8 buoys, placed and maintained in place throughout the course of the event by the event sponsor in a pattern approved by the PATCOM. In addition, the USCG will notify the public of the zone locations via Broadcast Notice to Mariners on the day of the event.
              
                Spectator vessel means any vessel or person, including human-powered craft, which is not designated by the sponsor as a support vessel.
              
                Support vessel means a vessel, including jet skis, which is designated and conspicuously marked by the sponsor to provide direct support to the competitors. Support vessels must be pre-designated and approved to serve as such for this event by the OCMI prior to the competition.
              
                Zone 1 means the competition area within the regulated area. Zone 1 will generally be located to the northwest of a line drawn between Sail Rock (37°29′34″ N., 122°30′02″ W.) and Pillar Point Entrance Lighted Gong Buoy 1 (37°29′10.410″ N., 122°30′21.904″ W.).
              
                Zone 2 means the area within the regulated area where the Coast Guard may direct the movement of all vessels, including restricting vessels from this area. Zone 2 will generally be located to the southeast of a line drawn between Sail Rock (37°29′34″ N., 122°30′02″ W.) and Pillar Point Entrance Lighted Gong Buoy 1 (37°29′10.410″ N., 122°30′21.904″ W.).
              (d) Special Local Regulations. The following regulations apply between 6 a.m. and 6 p.m. on the competition day.
              (1) Only support vessels may be authorized by the Patrol Commander (PATCOM) to enter Zone 1 during the competition.
              (2) Entering the water in Zone 1 by any person other than the competitors is prohibited. Competitors may enter the water in Zone 1 from authorized support vessels only.
              (3) Spectator vessels and support vessels within Zone 2 must maneuver as directed by PATCOM. Given the changing nature of the surf in the vicinity of the competition, PATCOM may close Zone 2 to all vessels due to hazardous conditions. Due to weather and sea conditions, the Captain of the Port may deny access to Zone 2 and the remainder of the regulated area to all vessels other than competitors and support vessels on the day of the event
              (4) Entering the water in Zone 2 by any person is prohibited.
              (5) Rafting and anchoring of vessels are prohibited within the regulated area.
              (6) Only vessels authorized by the PATCOM will be permitted to tow other watercraft within the regulated area.
              (7) Spectator and support vessels in Zones 1 and 2 must operate at speeds which will create minimum wake, in general, 7 miles per hour or less.
              (8) When hailed or signaled by the PATCOM by a succession of sharp, short signals by whistle or horn, the hailed vessel must come to an immediate stop and comply with the lawful directions issued. Failure to comply with a lawful direction may result in additional operating restrictions, citation for failure to comply, or both.
              (9) During the events, vessel operators may contact the PATCOM on VHF-FM channel 23A.
              [USCG-2015-0427, 82 FR 53417, Nov. 16, 2017]
            
            
              §§ 100.1150-100.1299
              [Reserved]
            
          
          
            Subpart H—Thirteenth Coast Guard District
            
              § 100.1300
              [Reserved]
            
            
              § 100.1301
              Seattle seafair unlimited hydroplane race.

              (a) This section will only be enforced during times announced by the Captain of the Port. The event, which is one week or less in duration, generally occurs during the last week of July or the first two weeks of August. The Captain of the Port will provide notice of the enforcement of this special local regulation by Notice of Enforcement in the Federal Register. Additional information may be available through Broadcast Notice to Mariners and Local Notice to Mariners.
              (b) The area where the Coast Guard will restrict general navigation by this regulation during the hours it is in effect is: The waters of Lake Washington bounded by the Interstate 90 (Mercer Island /Lacey V. Murrow) Bridge, the western shore of Lake Washington, and the east/west line drawn tangent to Bailey Peninsula and along the shoreline of Mercer Island.

              (c) The area described in paragraph (b) of this section has been divided into two zones. The zones are separated by a line perpendicular from the I-90 Bridge to the northwest corner of the East log boom and a line extending from the southeast corner of the East log boom to the southeast corner of the hydroplane race course and then to the northerly tip of Ohlers Island in Andrews Bay. The western zone is designated Zone I, the eastern zone, Zone II. (Refer to NOAA Chart 18447).
              
              (d) The Coast Guard will maintain a patrol consisting of Coast Guard vessels, assisted by Auxiliary Coast Guard vessels, in Zone II. The Coast Guard patrol of this area is under the direction of the Coast Guard Patrol Commander (the “Patrol Commander”). The Patrol Commander is empowered to control the movement of vessels on the racecourse and in the adjoining waters during the periods this regulation is in effect. The Patrol Commander may be assisted by other federal, state and local law enforcement agencies.
              (e) Only authorized vessels may be allowed to enter Zone I during the hours this regulation is in effect. Vessels in the vicinity of Zone I shall maneuver and anchor as directed by Coast Guard Officers or Petty Officers.
              (f) During the times in which the regulation is in effect, swimming, wading, or otherwise entering the water in Zone I by any person is prohibited while hydroplane boats are on the racecourse. At other times in Zone I, any person entering the water from the shoreline shall remain west of the swim line, denoted by buoys, and any person entering the water from the log boom shall remain within ten (10) feet of the log boom.
              (g) During the times in which the regulation is in effect, any person swimming or otherwise entering the water in Zone II shall remain within ten (10) feet of a vessel.
              (h) During the times this regulation is in effect, rafting to a log boom will be limited to groups of three vessels.
              (i) During the times this regulation is in effect, up to six (6) vessels may raft together in Zone II if none of the vessels are secured to a log boom.
              (j) During the times this regulation is in effect, only vessels authorized by the Patrol Commander, other law enforcement agencies or event sponsors shall be permitted to tow other watercraft or inflatable devices.
              (k) Vessels proceeding in either Zone I or Zone II during the hours this regulation is in effect shall do so only at speeds which will create minimum wake, seven (07) miles per hour or less. This maximum speed may be reduced at the discretion of the Patrol Commander.
              (l) Upon completion of the daily racing activities, all vessels leaving either Zone I or Zone II shall proceed at speeds of seven (07) miles per hour or less. The maximum speed may be reduced at the discretion of the Patrol Commander.
              (m) A succession of sharp, short signals by whistle or horn from vessels patrolling the areas under the direction of the Patrol Commander shall serve as signal to stop. Vessels signaled shall stop and shall comply with the orders of the patrol vessel; failure to do so may result in expulsion from the area, citation for failure to comply, or both. The Coast Guard may be assisted by other federal, state and local law enforcement agencies, as well as official Seafair event craft.
              [CGD13-01-004, 66 FR 34822, July 2, 2001, as amended by USCG-2013-1018; 79 FR 54907, Sept. 15, 2014]
            
            
              § 100.1302
              Special Local Regulations; Marine Events within the Captain of the Port Zone Columbia River.

              This section applies to the marine events listed in Table 1 of this section. The regulations in this section will be enforced for the duration of each event, on or about the dates indicated in Table 1 of this section. Annual notice of the exact dates and times of the effective period of the regulations in this section with respect to each event, the geographical description of each regulated area, and details concerning the nature of the event and the number of participants and type(s) of vessels involved will be provided to the local maritime community through the Local Notice to Mariners, Broadcast Notice to Mariners, or both, well in advance of the events. If the event does not have a date listed, then the exact dates and times of the enforcement will be announced through a Notice of Enforcement in the Federal Register. Mariners should consult the Federal Register or their LNM to remain apprised of minor schedule or event changes. Thirteenth Coast Guard District LNM can be found at: http://www.navcen.uscg.gov/. The application requirements of § 100.15 apply to all marine events listed in the Table of this section.
              
              (a) The Coast Guard may patrol each event area under the direction of a designated Coast Guard Patrol Commander (PATCOM). PATCOM may be contacted on Channel 16 VHF-FM (156.8 MHz) by the call sign “PATCOM.” Official patrol vessels may consist of any Coast Guard, Coast Guard Auxiliary, state, or local law enforcement vessels assigned or approved by the Captain of the Port, Sector Columbia River.
              (b) PATCOM may control the movement of all vessels in the regulated area. When hailed or signaled by an official patrol vessel, a vessel shall come to an immediate stop and comply with the lawful directions issued. Failure to comply with a lawful direction may result in expulsion from the area, citation for failure to comply, or both.
              (c) PATCOM may delay or terminate any marine event in this subpart at any time it is deemed necessary to ensure the safety of life or property. Such action may be justified as a result of weather, traffic density, spectator operation or participant behavior.
              (d) Vessels may not transit the regulated areas without PATCOM approval. Vessels permitted to transit must operate at a no wake speed, in a manner which will not endanger participants or other crafts in the event.
              (e) Spectators or other vessels shall not anchor, block, loiter, or impede the transit of event participants or official patrol vessels in the regulated areas during the effective dates and times, or dates and times as modified through LNM, unless authorized by an official patrol vessel.
              
                Table 1
                [All coordinates listed in the Table reference Datum NAD 1983]
                
                  Number
                  Date
                  Event
                  Sponsor
                  Location
                
                
                  1
                  First or second weekend in June
                  Rose Fest Dragon Boat Races
                  Portland-Kaohsiung Sister Association
                  Portland, OR. Regulated area includes all waters of the Willamette River shore to shore, bordered on the north by the Hawthorne Bridge, and on the south by the Marquam Bridge.
                
                
                  2
                  One day in May or June
                  Spring Testing Hydroplane races
                  Tri-Cities Water Follies Association
                  Kennewick, WA. Regulated area includes all navigable waters within the Columbia River in the vicinity of Columbia Park, commencing at the Interstate 395 Bridge and continuing up river approximately 2.0 miles and terminating at the northern end of Wade Island.
                
                
                  3
                  Second weekend in June
                  Richland Regatta Hydroplane races
                  Northwest Power Boat Association
                  Richland, WA. Regulated area includes all navigable waters of the Columbia River in the vicinity of Howard Amon Park, between River Miles 337 and 338.
                
                
                  4
                  Last Tuesday through Sunday in July
                  Kennewick Hydroplane Races
                  Tri-Cities Water Follies Association
                  Kennewick, WA. Regulated area includes all navigable waters within the Columbia River in the vicinity of Columbia Park, commencing at the Interstate 395 Bridge and continuing up river approximately 2.0 miles and terminating at the northern end of Wade Island.
                
                
                  5
                  One Saturday in July
                  The Big Float, group inner-tube float
                  Human Access Project
                  Portland, OR. Regulated area includes all navigable waters of the Willamette River, in Portland, Oregon, enclosed by the Hawthorne Bridge, the Marquam Bridge, and west of a line beginning at the Hawthorne Bridge at approximate location 45°30′50″ N.; 122°40′21″ W., and running south to the Marquam Bridge at approximate location 45°30′27″ N.; 122°40′11″ W.
                
                
                  6
                  Second Saturday in August
                  Swim the Snake
                  Blue Mountain Resource Conservation and Development
                  Perry, WA. Regulated area includes all navigable waters, bank-to-bank of the Snake River, 500 yards upstream and 500 yards downstream from the Washington State Highway 261 Bridge at the approximate position of 46°35′23″ N.; 118°13′10″ W.
                
                
                  
                  7
                  Annually on Labor Day
                  Roy Webster Cross Channel Swim
                  Hood River County Chamber of Commerce
                  Hood River, OR. Regulated area includes all waters of the Columbia River between River Mile 169 and River Mile 170.
                
                
                  8
                  First or second weekend in September
                  Portland Dragon Boat Races
                  DragonSports USA
                  Portland, OR. Regulated area includes the western side of the Willamette River extending from Tom McCall Waterfront Park between the Hawthorne and Marquam Bridges, Portland, OR: Line one starting at 45-30′49″ N./122-40′24″ W. then heading east to 45-30′49″ N./122-40′22″ W. then heading south to 45-30′29″ N./122-40′08″ W. then heading west to 45-30′26″ N./122-40′14″ W. then heading north ending at 45-30′49″ N./122-40′24″ W.
                
                
                  9
                  First Saturday after Labor Day weekend
                  Columbia Crossing Swim
                  3 Rivers Road Runners
                  Pasco, WA. Regulated area includes all navigable waters, bank-to-bank of the Columbia River in Pasco, Washington, between river mile 332 and river mile 335.
                
              
              [USCG-2017-0224, 82 FR 31905, July 11, 2017]
            
            
              § 100.1304
              Annual Seattle Yacht Club's “Opening Day” Marine Parade.
              (a) Regulated area. All of Portage Bay, with the northwestern limit being the University Bridge, through the Portage Cut (Montlake Cut) into and including Union Bay, with the southeastern limit being an imaginary line from Webster Point to the eastern corner of Foster Island.
              (b) Effective period. This regulation will be in effect from 8:00 a.m. to 3:00 p.m. on the first Saturday of May each year unless otherwise specified in the Thirteenth District Local Notice to Mariners.
              (c) Special Local regulations. (1) The regulated area shall be closed for the duration of the event to all vessel traffic not participating in the event and authorized by the event sponsor or Coast Guard Patrol Commander.
              (2) All persons or vessels not registered with the sponsor as participants or not part of the regatta patrol are considered spectators. Spectator vessels must be at anchor within a designated spectator area or moored to a waterfront facility in a way that will not interfere with the progress of the event. The following are established as spectator areas:
              (i) Northwest of the University Bridge.
              (ii) North of the log boom which will be placed in Union Bay.
              (iii) East of Webster Point so as not to interfere with the participating vessels departing Union Bay.
              (3) No spectators shall anchor, block, loiter in, or impede the through transit of participants or official patrol vessels in the regulated area during the effective dates and times unless cleared for such entry by the Patrol Commander.
              (4) Due to the large number of craft confined within this small body of water, all vessels, both spectator and participants, will maintain a “NO WAKE” speed. This requirement will be strictly enforced to preserve the safety of both life and property.
              (5) A succession of sharp, short signals by whistle or horn from vessels patrolling the area under the direction of the Patrol Commander shall serve as a signal to stop. Vessels signaled shall stop and shall comply with the orders of the patrol vessel. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.
              [CGD13-89-02, 54 FR 19167, May 4, 1989]
            
            
              
              § 100.1308
              Special Local Regulation; Hydroplane Races within the Captain of the Port Puget Sound Area of Responsibility.
              (a) Location. The following areas are designated race areas for the purpose of reoccurring hydroplane races:
              (1) Dyes Inlet. West of Port Orchard, WA to include all waters north to land from a line connecting the following points 47°37.36′ N, 122°42.29′ W and 47°37.74′ N, 122°40.64′ W (NAD 1983).
              (2) Lake Washington. South of the Interstate 90 bridge and north of Andrew's Bay to include all waters east of the shoreline within the following points: 47°34.15′ N, 122°16.40′ W; 47°34.31′ N, 122°15.96′ W; 47°35.18′ N, 122°16.31′ W; 47°35.00′ N, 122°16.71′ W (NAD 1983).
              (3) Lake Sammamish. South to land from a line connecting the following points 47°33.810′ N, 122°04.810′ W and 47°33.810′ N, 122° deg;03.674′ W (NAD 1983).
              (b) Notice of enforcement or suspension of enforcement. This special local regulation will be activated and thus subject to enforcement, under the following conditions: the Coast Guard must receive and approve a marine event permit for each hydroplane event in accordance with 33 CFR 100. The Captain of the Port will provide notice of the enforcement of this special local regulation by all appropriate means to ensure the widest dissemination among the affected segments of the public, as practicable; such means of notification may include but are not limited to, Broadcast Notice to Mariners or Local Notice to Mariners.
              (c) Regulations. (1) When this special local regulation is enforced, non-participant vessels are prohibited from entering the designated race areas unless authorized by the designated on-scene Patrol Commander. Spectator craft may remain in designated spectator areas but must follow the directions of the designated on-scene Patrol Commander. The event sponsor may also function as the designated on-scene Patrol Commander. Spectator craft entering, exiting or moving within the spectator area must operate at speeds which will create a minimum wake.
              (2) Emergency signaling. A succession of sharp, short signals by whistle or horn from vessels patrolling the areas under the discretion of the designated on-scene Patrol Commander shall serve as a signal to stop. Vessels signaled shall stop and shall comply with the orders of the patrol vessel. Failure to do so may result in expulsion from the area, citation for failure to comply, or both.
              [USCG-2009-0996, 76 FR 17341, Mar. 29, 2011]
            
            
              § 100.1309
              Special Local Regulation; Olympia Harbor Days Tug Boat Races, Budd Inlet, WA.
              (a) Regulated area. The following area is specified as a race area: All waters of Budd Inlet, WA the width of the navigation channel south of a line connecting the following points: 47°05.530′ N, 122°55.844′ W and 47°05.528′ N, 122°55.680′ W until reaching the northernmost end of the navigation channel at a line connecting the following points: 47°05.108′ N, 122°55.799′ W and 47°05.131′ N, 122°55.659′ W then southeasterly until reaching the southernmost entrance of the navigation channel at a line connecting the following points: 47°03.946′ N, 122°54.577′ W, 47°04.004′ N, 122°54.471′ W.
              (b) Regulations. In accordance with the general regulations in 33 CFR part 100, the regulated area shall be closed immediately prior to, during and immediately after the event to all persons and vessels not participating in the event and authorized by the event sponsor.
              (c) Authorization. All persons or vessels who desire to enter the designated race area created in this section while it is enforced must obtain permission from the on-scene patrol craft on VHF Ch 13.
              (d) Notice of enforcement dates. This Special Local Regulation will only be enforced during times announced by the Captain of the Port. The Captain of the Port will provide notice of the enforcement of this special local regulation by Notice of Enforcement in the Federal Register. Additional information may be available through Broadcast Notice to Mariners and Local Notice to Mariners.
              [USCG-2010-1024,76 FR 30827, May 27, 2011]
            
            
              
              §§ 100.1350-100.1399
              [Reserved]
            
          
          
            Subpart I—Fourteenth Coast Guard District
            
              § 100.1400
              [Reserved]
            
            
              § 100.1401
              Special Local Regulation; Fautasi Ocean Challenge Canoe Race, Pago Pago Harbor, America Samoa.
              (a) Location. The following regulated area is established as a special local regulation: Breakers Point (eastern edge of Pago Pago Harbor entrance) thence southeast to 14°18′47″ S., 170°38′54.5″ W. thence southwest to 14°19′03″ S., 170° 39′14″ W., thence northwest to Tulutulu Point and then following the coastline encompassing Pago Pago Harbor. This regulated area extends from the surface of the water to the ocean floor.
              (b) Effective period. These annual events occur on four separate dates to include: April 17; and three days to include Friday, Saturday or a holiday weekday, in November between the week of Veteran's Day and the Thanksgiving weekend, lasting between 7 a.m. to 4 p.m. each day. The Captain of the Port Honolulu will establish specific enforcement dates that will be announced in advance by Notice of Enforcement, Local Notice to Mariners, Broadcast Notice to Mariners, and prior event outreach, including local advertisement and on-scene designated representatives prior to and during the event.
              (c) Regulations. (1) All persons and vessels not registered with the sponsor as participants or support/enforcement vessels are considered spectators. The “support/enforcement vessels” consist of any territory or local law enforcement vessels and sponsor-provided vessels assigned or approved by the Captain of the Port Honolulu to patrol the regulated area.
              (2) No spectator shall anchor, block, loiter or impede the transit of participants or support/enforcement vessels in the regulated area during the enforcement dates and times, unless cleared for entry by or through a support/enforcement vessel.
              (3) Spectator vessels may be moored to a waterfront facility within the regulated area in such a way that they shall not interfere with the progress of the event. Such mooring must be complete at least 30 minutes prior to the establishment of the regulated area and remain moored through the duration of the event.
              (d) Informational broadcasts. The Captain of the Port Honolulu will establish enforcement dates and times with a Notice of Enforcement. If circumstances render enforcement of the regulated area unnecessary for the entirety of these periods, the Captain of the Port or his designated representative will inform the public through broadcast notices to mariners that the regulated area is no longer being enforced. The harbor will remain closed until the Coast Guard issues an “All Clear” for the harbor after the race has concluded and the harbor is deemed safe for normal operations.
              (e) Penalties. Vessels or persons violating this rule may be subject to the penalties set forth in 46 U.S.C. 70041.
              [USCG-2016-1041, 82 FR 44931, Sept. 27, 2017, as amended by USCG-2018-1049, 84 FR 7813, Mar. 5, 2019]
            
            
              § 100.1402
              Special Local Regulation; Kailua Bay, Ironman World Championship, Kailua-Kona, Hawaii.
              (a) Definitions. As used in this section:
              
                Buffer area is a neutral 100-yard area that surrounds the perimeter of the course area's navigable waters as described by this section. The purpose of a buffer area is to minimize potential collision conflicts with marine event participants and spectator vessels or nearby transiting vessels. This area provides separation between a course area and spectator viewing areas.
              
                Captain of the Port (COTP) Honolulu means the Commander, U.S. Coast Guard Sector Honolulu or any Coast Guard commissioned, warrant or petty officer who has been authorized by the COTP to act on his behalf.
              
                Coast Guard Patrol Commander (PATCOM) means a commissioned, warrant, or petty officer of the U.S. Coast Guard who has been designated as PATCOM by the Commander, Coast Guard Sector Honolulu.
              
                Course area is an area described by a line bound by coordinates provided in latitude and longitude that outlines the boundary of the event swim area within the overall regulated area defined by this section.
              
                Enforcement vessels are designated vessels authorized by the COTP Honolulu, the event PATCOM, or COTP Honolulu's designated representatives to support the safety and security of the marine event.
              
                Official Patrol means any vessel assigned or approved by Commander, Coast Guard Sector Honolulu with a commissioned, warrant, or petty officer on board.
              
                Participant means any persons registered with the event sponsor as participating in the Ironman Triathlon or practice swim.
              
                Regulated area is the combined course area and buffer area.
              
                Spectators are all persons and vessels not registered with the sponsor as participants, support vessels, or enforcement vessels.
              (b) Location. All coordinates reference Datum NAD 1983.
              (1) Regulated area. All navigable waters within Kailua Bay and encompasses the course area and surrounding 100-yard buffer area. This course area and 100-yard buffer area extends from the surface of the water to the ocean floor.
              (2) Course area. The 2.24 mile (4,224 yards) swim course is a temporary marked swim course within the regulated area located in Kailua Bay.
              (3) Buffer area. All navigable waters 100 yards outside of the perimeter of the course area, described in paragraph (c)(4) of this section.
              (c) Special local regulations. (1) The COTP Honolulu or PATCOM may forbid and control the movement of all vessels and persons, including event participants, in the regulated area. When hailed or signaled by an official patrol, a vessel or person in the regulated area shall immediately comply with the directions given by the patrol. Failure to do so may result in the Coast Guard expelling the person or vessel from the area, issuing a citation for failure to comply, or both. The COTP Honolulu or PATCOM may terminate the event at any time the COTP Honolulu or PATCOM believes it necessary to do so for the protection of life.
              (2) Except for participants and safety support vessels, a person or vessel within the regulated area at the start of enforcement of this section must immediately depart the regulated area.
              (3) Support and enforcement vessels consist of any local law enforcement and sponsor provided vessels assigned or approved by the COTP Honolulu, the event PATCOM, or COTP Honolulu designated representatives, to patrol the regulated area.
              (4) The regulated area consists of all navigable waters starting at the shoreline northeast of Kailua Pier at 19°38.341′ N, 155°59.782′ W; thence southeast to 19°37.416′ N, 155°59.444′ W; thence southwest to 19°37.397′ N, 155°59.500′ W; thence northwest to 19°38.150′ N, 155°59.760′ W, thence north and back to Kailua Pier at 19°38.398′ N, 155°59.816′ W, and returning along the pier to the originating point on the shoreline at to 19°38.341′ N, 155°59.782′ W.
              (5) Spectators shall not enter into, anchor, block, loiter, or impede the transit of participants or support/enforcement vessels in the regulated area during the enforcement of this section, unless cleared for entry by the COTP Honolulu, the event PATCOM, or the COTP's designated representatives.
              (6) Persons desiring to transit the regulated area identified may contact the COTP Honolulu in advance at the Sector Honolulu Command Center telephone number (808) 842-2600 and (808) 842-2601 or immediately prior to or during the event to the COTP Honolulu's PATCOM or designated representative on VHF-FM marine channel 16 (156.8 Mhz) to seek permission to transit or remain in the area. If permission is granted, all persons and vessels must comply with the instructions of the COTP Honolulu, the event PATCOM, or the COTP's designated representative and proceed at the minimum speed necessary to maintain a safe course while in the area.

              (7) If enforcement of the regulated area is no longer necessary, the COTP Honolulu, event Patrol Commander, or COTP designated representative will inform the public through radio broadcasts that the regulated area is no longer being enforced.
              
              (d) Enforcement officials. The Coast Guard may be assisted with event patrol and enforcement of the regulated area by other Federal, State, and local agencies.
              (e) Enforcement period. The marine event and special local regulation in this section will be enforced from 3:45 a.m. to 11 a.m. on the first two weekends in October annually. The Coast Guard will publish a notice in the Fourteenth Coast Guard District Local Notice to Mariners, a Notice of the Enforcement in the Federal Register, and issue a marine information broadcast on VHF-FM marine band radio on channel 16 announcing specific event date and times.
              [USCG-2019-0150, 84 FR 51404, Sept. 30, 2019]
            
            
              §§ 100.1450-100.1699
              [Reserved]
            
          
          
            Subpart J—Seventeenth Coast Guard District
            
              § 100.1700
              [Reserved]
            
            
              § 100.1701
              Special Local Regulation; Wrangell 4th of July Celebration Boat Races, Wrangell, AK.
              (a) Regulated area. The following area is specified as a race area: All waters of Zimovia Straits, Wrangell, AK, approximately 1,000 yards to the Northwest and 500 yards to the Southwest of Wrangell Harbor entrance bounded by the following points: 56°28.077 N, 132°23.074 W, 56°28.440 N, 132°23.685 W, 56°28.277 N, 132°24.020 W, and 56°27.910 N, 132°23.400 W.
              (b) Regulations. In accordance with the general regulations in this part, the regulated area shall be closed immediately prior to, during and immediately after the event to all persons and vessels not participating in the event and authorized by the event sponsor.
              (c) Authorization. All persons or vessels who desire to enter the designated area created in this section while it is enforced must obtain permission from the on-scene patrol craft on VHF Ch 9.
              (d) Enforcement period. This section will be enforced from 11 a.m. to 7 p.m. on July 4, each year unless otherwise specified in the Seventeenth District Local Notice to Mariners.
              [USCG-2019-0223, 84 FR 32063, July 5, 2019]
            
            
              §§ 100.1702-100.1799
              [Reserved]
            
          
        
      
      
        
        SUBCHAPTER H—MARITIME SECURITY
        
          Pt. 101
          PART 101—MARITIME SECURITY: GENERAL
          
            
              Subpart A—General
              Sec.
              101.100
              Purpose.
              101.105
              Definitions.
              101.110
              Applicability.
              101.112
              Federalism.
              101.115
              Incorporation by reference.
              101.120
              Alternatives.
              101.125
              [Reserved]
              101.130
              Equivalent security measures.
            
            
              Subpart B—Maritime Security (MARSEC) Levels
              101.200
              MARSEC Levels.
              101.205
              [Reserved]
            
            
              Subpart C—Communication (Port-Facility-Vessel)
              101.300
              Preparedness communications.
              101.305
              Reporting.
              101.310
              Additional communication devices.
            
            
              Subpart D—Control Measures for Security
              101.400
              Enforcement.
              101.405
              Maritime Security (MARSEC) Directives.
              101.410
              Control and Compliance Measures.
              101.415
              Penalties.
              101.420
              Right to appeal.
            
            
              Subpart E—Other Provisions
              101.500
              Procedures for authorizing a Recognized Security Organization (RSO). [Reserved]
              101.505
              Declaration of Security (DoS).
              101.510
              Assessment Tools.
              101.514
              TWIC Requirement.
              101.515
              TWIC/Personal Identification.
              101.520
              Electronic TWIC inspection.
              101.525
              TSA list of cancelled TWICs.
              101.530
              PACS requirements for Risk Group A.
              101.535
              Electronic TWIC inspection requirements for Risk Group A.
              101.540
              Electronic TWIC inspection requirements for vessels, facilities, and OCS facilities not in Risk Group A.
              101.545
              [Reserved]
              101.550
              TWIC inspection requirements in special circumstances.
              101.555
              Recurring Unescorted Access for Risk Group A vessels and facilities.
            
          
          
            Authority:
            33 U.S.C. 1226, 1231; 46 U.S.C. Chapter 701; 50 U.S.C. 191, 192; Executive Order 12656, 3 CFR 1988 Comp., p. 585; 33 CFR 1.05-1, 6.04-11, 6.14, 6.16, and 6.19; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2003-14792, 68 FR 39278, July 1, 2003, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 101 appear by USCG-2008-0179, 73 FR 35009, June 19, 2008.
          
          
            Subpart A—General
            
              § 101.100
              Purpose.
              (a) The purpose of this subchapter is:
              (1) To implement portions of the maritime security regime required by the Maritime Transportation Security Act of 2002, as codified in 46 U.S.C. Chapter 701;
              (2) To align, where appropriate, the requirements of domestic maritime security regulations with the international maritime security standards in the International Convention for the Safety of Life at Sea, 1974 (SOLAS Chapter XI-2) and the International Code for the Security of Ships and of Port Facilities, parts A and B, adopted on 12 December 2002; and
              (3) To ensure security arrangements are as compatible as possible for vessels trading internationally.
              (b) For those maritime elements of the national transportation system where international standards do not directly apply, the requirements in this subchapter emphasize cooperation and coordination with local port community stakeholders, and are based on existing domestic standards, as well as established industry security practices.
              (c) The assessments and plans required by this subchapter are intended for use in implementing security measures at various MARSEC Levels. The specific security measures and their implementation are planning criteria based on a set of assumptions made during the development of the security assessment and plan. These assumptions may not exist during an actual transportation security incident.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60470, Oct. 22, 2003]
            
            
              
              § 101.105
              Definitions.
              Unless otherwise specified, as used in this subchapter:
              
                Alternative Security Program means a third-party or industry organization developed standard that the Commandant has determined provides an equivalent level of security to that established by this subchapter.
              
                Area Commander means the U.S. Coast Guard officer designated by the Commandant to command a Coast Guard Area as described in 33 CFR part 3.
              
                Area Maritime Security (AMS) Assessment means an analysis that examines and evaluates the infrastructure and operations of a port taking into account possible threats, vulnerabilities, and existing protective measures, procedures and operations.
              
                Area Maritime Security (AMS) Committee means the committee established pursuant to 46 U.S.C. 70112(a)(2)(A). This committee can be the Port Security Committee established pursuant to Navigation and Vessel Inspection Circular (NVIC) 09-02 change 2, available from the cognizant Captain of the Port (COTP) or at http://www.uscg.mil/hq/cg5/nvic/.
              
              
                Area Maritime Security (AMS) Plan means the plan developed pursuant to 46 U.S.C. 70103(b). This plan may be the Port Security plan developed pursuant to NVIC 09-02 provided it meets the requirements of part 103 of this subchapter.
              
                Area of Responsibility (AOR) means a Coast Guard area, district, marine inspection zone or COTP zone described in 33 CFR part 3.
              
                Audit means an evaluation of a security assessment or security plan performed by an owner or operator, the owner or operator's designee, or an approved third-party, intended to identify deficiencies, non-conformities and/or inadequacies that would render the assessment or plan insufficient.
              
                Barge means a non-self-propelled vessel (46 CFR 24.10-1).
              
                Barge fleeting facility means a commercial area, subject to permitting by the Army Corps of Engineers, as provided in 33 CFR part 322, part 330, or pursuant to a regional general permit the purpose of which is for the making up, breaking down, or staging of barge tows.
              
                Biometric match means a confirmation that: One of the two biometric templates stored in the Transportation Worker Identification Credential (TWIC) matches the scanned biometric template of the person presenting the TWIC; or the alternate biometric stored in a Physical Access Control System (PACS) matches the corresponding biometric of the person.
              
                Breach of security means an incident that has not resulted in a transportation security incident, in which security measures have been circumvented, eluded, or violated.
              
                Bulk or in bulk means a commodity that is loaded or carried without containers or labels, and that is received and handled without mark or count. This includes cargo transferred using hoses, conveyors, or vacuum systems.
              
                Bunkers means a vessel's fuel supply.
              
                Canceled Card List (CCL) is a list of Federal Agency Smart Credential-Numbers (FASC-Ns) that have been invalidated or revoked because TSA has determined that the TWIC-holder may pose a security threat, or the card has been reported lost, stolen, or damaged.
              
                Captain of the Port (COTP) means the local officer exercising authority for the COTP zones described in 33 CFR part 3. The COTP is the Federal Maritime Security Coordinator described in 46 U.S.C. 70103(a)(2)(G) and also the Port Facility Security Officer as described in the ISPS Code, part A.
              
                Card Holder Unique Identifier (CHUID) means the standardized data object comprised of the FASC-N, globally unique identifier, expiration date, and certificate used to validate the data integrity of other data objects on the credential.
              
                Card validity check means electronic verification that the TWIC has not been invalidated or revoked by checking the TWIC against the TSA-supplied list of cancelled TWICs or, for vessels and facilities not in Risk Group A, by verifying that the expiration date on the face of the TWIC has not passed.
              
                Cargo means any goods, wares, or merchandise carried, or to be carried, for consideration, whether directly or indirectly flowing to the owner, charterer, operator, agent, or any other person interested in the vessel, facility, or OCS facility, except dredge spoils.
              
                Cargo vessel means a vessel that carries, or intends to carry, cargo as defined in this section.
              
                Carry-on item means an individual's accessible property, including any personal effects that the individual intends to carry onto a vessel or facility subject to this subchapter and is therefore subject to screening.
              
                Certain Dangerous Cargo (CDC) means the same as defined in 33 CFR 160.202.
              
                Checked baggage means an individual's personal property tendered by or on behalf of a passenger and accepted by a facility or vessel owner or operator. This baggage is accessible to the individual after boarding the vessel.
              
                Commandant means the Commandant of the U.S. Coast Guard.
              
                Company means any person or entity that owns any facility, vessel, or OCS facility subject to the requirements of this subchapter, or has assumed the responsibility for operation of any facility, vessel, or OCS facility subject to the requirements of this subchapter, including the duties and responsibilities imposed by this subchapter.
              
                Company Security Officer (CSO) means the person designated by the Company as responsible for the security of the vessel or OCS facility, including implementation and maintenance of the vessel or OCS facility security plan, and for liaison with their respective vessel or facility security officer and the Coast Guard.
              
                Contracting Government means any government of a nation that is a signatory to SOLAS, other than the U.S.
              
                Cruise ship means any vessel over 100 gross register tons, carrying more than 12 passengers for hire which makes voyages lasting more than 24 hours, of which any part is on the high seas. Passengers from cruise ships are embarked or disembarked in the U.S. or its territories. Cruise ships do not include ferries that hold Coast Guard Certificates of Inspection endorsed for “Lakes, Bays, and Sounds”, that transit international waters for only short periods of time on frequent schedules.
              
                Cruise ship terminal means any portion of a facility that receives a cruise ship or its tenders for initial embarkation or final disembarkation.
              
                Cruise ship voyage means a cruise ship's entire course of travel, from the first port at which the vessel embarks passengers until its return to that port or another port where the majority of the passengers disembark and terminate their voyage. A cruise ship voyage may include one or more ports of call.
              
                Dangerous goods and/or hazardous substances, for the purposes of this subchapter, means cargoes regulated by parts 126, 127, or 154 of this chapter.
              
                Dangerous substances or devices means any material, substance, or item that reasonably has the potential to cause a transportation security incident.
              
                Declaration of Security (DoS) means an agreement executed between the responsible Vessel and Facility Security Officer, or between Vessel Security Officers in the case of a vessel-to-vessel activity, that provides a means for ensuring that all shared security concerns are properly addressed and security will remain in place throughout the time a vessel is moored to the facility or for the duration of the vessel-to-vessel activity, respectively.
              
                Designated Recurring Access Area (DRAA) means an area designated under § 101.555 where persons are permitted recurring access to a secure area of a vessel or facility.
              
                Disembark means any time that the crew or passengers leave the ship.
              
                District Commander means the U.S. Coast Guard officer designated by the Commandant to command a Coast Guard District described in 33 CFR part 3.
              
                Drill means a training event that tests at least one component of the AMS, vessel, or facility security plan and is used to maintain a high level of security readiness.
              
                Electronic TWIC inspection means the process by which the TWIC is authenticated, validated, and the individual presenting the TWIC is matched to the stored biometric template.
              
                Embark means any time that crew or passengers board the ship, including re-boarding at ports of call.
              
                Escorting means ensuring that the escorted individual is continuously accompanied while within a secure area in a manner sufficient to observe whether the escorted individual is engaged in activities other than those for which escorted access was granted. This may be accomplished via having a side-by-side companion or monitoring, depending upon where the escorted individual will be granted access. Individuals without TWICs may not enter restricted areas without having an individual who holds a TWIC as a side-by-side companion, except as provided in §§ 104.267, 105.257, and 106.262 of this subchapter.
              
                Exercise means a comprehensive training event that involves several of the functional elements of the AMS, vessel, or facility security plan and tests communications, coordination, resource availability, and response.
              
                Explosives detection system means any system, including canines, automated device, or combination of devices that have the ability to detect explosive material.
              
                Facility means any structure or facility of any kind located in, on, under, or adjacent to any waters subject to the jurisdiction of the U.S. and used, operated, or maintained by a public or private entity, including any contiguous or adjoining property under common ownership or operation.
              
                Facility Security Assessment (FSA) means an analysis that examines and evaluates the infrastructure and operations of the facility taking into account possible threats, vulnerabilities, consequences, and existing protective measures, procedures and operations.
              
                Facility Security Officer (FSO) means the person designated as responsible for the development, implementation, revision and maintenance of the facility security plan and for liaison with the COTP and Company and Vessel Security Officers.
              
                Facility Security Plan (FSP) means the plan developed to ensure the application of security measures designed to protect the facility and its servicing vessels or those vessels interfacing with the facility, their cargoes, and persons on board at the respective MARSEC Levels.
              
                Ferry means a vessel which is limited in its use to the carriage of deck passengers or vehicles or both, operates on a short run on a frequent schedule between two or more points over the most direct water route, other than in ocean or coastwise service.
              
                Foreign vessel means a vessel of foreign registry or a vessel operated under the authority of a country, except the U.S., that is engaged in commerce.
              
                General shipyard facility means—
              (1) For operations on land, any structure or appurtenance thereto designed for the construction, repair, rehabilitation, refurbishment, or rebuilding of any vessel, including graving docks, building ways, ship lifts, wharves, and pier cranes; the land necessary for any structures or appurtenances; and the equipment necessary for the performance of any function referred to in this definition; and
              (2) For operations other than on land, any vessel, floating drydock, or barge used for, or a type that is usually used for, activities referred to in paragraph (1) of this definition.
              
                Gross register tons (GRT) means the gross ton measurement of the vessel under 46 U.S.C. chapter 145, Regulatory Measurement. For a vessel measured under only 46 U.S.C. chapter 143, Convention Measurement, the vessel's gross tonnage, ITC is used to apply all thresholds expressed in terms of gross register tons.
              
                Gross tonnage, ITC (GT ITC) means the gross tonnage measurement of the vessel under 46 U.S.C. chapter 143, Convention Measurement. Under international conventions, this parameter may be referred to as “gross tonnage (GT).”
              
                Hazardous materials means hazardous materials subject to regulation under 46 CFR parts 148, 150, 151, 153, or 154, or 49 CFR parts 171 through 180.
              
                High seas means the waters defined in § 2.32(d) of this chapter.
              
                Identity verification means the process by which an individual presenting a TWIC is verified as the owner of the TWIC.
              
                Infrastructure means facilities, structures, systems, assets, or services so vital to the port and its economy that their disruption, incapacity, or destruction would have a debilitating impact on defense, security, the environment, long-term economic prosperity, public health or safety of the port.
              
              
                International voyage means a voyage between a country to which SOLAS applies and a port outside that country. A country, as used in this definition, includes every territory for the internal relations of which a contracting government to the convention is responsible or for which the United Nations is the administering authority. For the U.S., the term “territory” includes the Commonwealth of Puerto Rico, all possessions of the United States, and all lands held by the U.S. under a protectorate or mandate. For the purposes of this subchapter, vessels solely navigating the Great Lakes and the St. Lawrence River as far east as a straight line drawn from Cap des Rosiers to West Point, Anticosti Island and, on the north side of Anticosti Island, the 63rd meridian, are considered on an “international voyage” when on a voyage between a U.S. port and a Canadian port.
              
                ISPS Code means the International Ship and Port Facility Security Code, as incorporated into SOLAS.
              
                Maritime Security (MARSEC) Directive means an instruction issued by the Commandant, or his/her delegee, mandating specific security measures for vessels and facilities that may be involved in a transportation security incident.
              
                Maritime Security (MARSEC) Level means the level set to reflect the prevailing threat environment to the marine elements of the national transportation system, including ports, vessels, facilities, and critical assets and infrastructure located on or adjacent to waters subject to the jurisdiction of the U.S.
              
                MARSEC Level 1 means the level for which minimum appropriate protective security measures shall be maintained at all times.
              
                MARSEC Level 2 means the level for which appropriate additional protective security measures shall be maintained for a period of time as a result of heightened risk of a transportation security incident.
              
                MARSEC Level 3 means the level for which further specific protective security measures shall be maintained for a limited period of time when a transportation security incident is probable or imminent, although it may not be possible to identify the specific target.
              
                Master means the holder of a valid merchant mariner credential or license that authorizes the individual to serve as a Master, operator, or person in charge of the rated vessel. For the purposes of this subchapter, Master also includes the Person in Charge of a MODU, and the operator of an uninspected towing vessel.
              
                Merchant mariner credential or MMC means the credential issued by the Coast Guard under 46 CFR part 10. It combines the individual merchant mariner's document, license, and certificate of registry enumerated in 46 U.S.C. subtitle II part E as well as the STCW endorsement into a single credential that serves as the mariner's qualification document, certificate of identification, and certificate of service.
              
                Mobile Offshore Drilling Unit (MODU) means the same as defined in 33 CFR 140.10.
              
                Non-TWIC visual identity verification means the process by which an individual who is known to have been granted unescorted access to a secure area on a vessel or facility is matched to the picture on the facility's PACS card or a government-issued identification card.
              
                OCS Facility means any artificial island, installation, or other complex of one or more structures permanently or temporarily attached to the subsoil or seabed of the OCS, erected for the purpose of exploring for, developing or producing oil, natural gas or mineral resources. This definition includes all mobile offshore drilling units (MODUs) not covered under part 104 of this subchapter, when attached to the subsoil or seabed of offshore locations, but does not include deepwater ports, as defined by 33 U.S.C. 1502, or pipelines.
              
                Offshore Supply Vessel (OSV) means the same as defined in 46 CFR 125.160.
              
                Operator, Uninspected Towing Vessel means an individual who holds a merchant mariner credential or license described in 46 CFR 15.805(a)(5) or 46 CFR 15.810(d).
              
              
                Owner or operator means any person or entity that owns, or maintains operational control over, any facility, vessel, or OCS facility subject to this subchapter. This includes a towing vessel that has operational control of an unmanned vessel when the unmanned vessel is attached to the towing vessel and a facility that has operational control of an unmanned vessel when the unmanned vessel is not attached to a towing vessel and is moored to the facility; attachment begins with the securing of the first mooring line and ends with the casting-off of the last mooring line.
              
                Passenger vessel means—
              (1) On an international voyage, a vessel carrying more than 12 passengers, including at least one passenger-for-hire; and
              (2) On other than an international voyage:
              (i) A vessel of at least 100 gross register tons carrying more than 12 passengers, including at least one passenger-for-hire;
              (ii) A vessel of less than 100 gross register tons carrying more than 6 passengers, including at least one passenger-for-hire;
              (iii) A vessel that is chartered and carrying more than 12 passengers;
              (iv) A submersible vessel that is carrying at least one passenger-for-hire; or
              (v) A wing-in-ground craft, regardless of tonnage, that is carrying at least one passenger-for-hire.
              
                Passenger-for-hire means a passenger for whom consideration is contributed as a condition of carriage on the vessel, whether directly or indirectly flowing to the owner, charterer, operator, agent, or any other person having an interest in the vessel.
              
                Personal Identification Number (PIN) means a personally selected number stored electronically on the individual's TWIC.
              
                Physical Access Control System (PACS) means a system that includes devices, personnel, and policies, that controls access to and within a facility or vessel.
              
                Port of call means a U.S. port where a cruise ship makes a scheduled or unscheduled stop in the course of its voyage and passengers are allowed to embark and disembark the vessel or its tenders.
              
                Public access facility means a facility—
              (1) That is used by the public primarily for purposes such as recreation, entertainment, retail, or tourism, and not for receiving vessels subject to part 104;
              (2) That has minimal infrastructure for servicing vessels subject to part 104 of this chapter; and
              (3) That receives only:
              (i) Vessels not subject to part 104 of this chapter, or
              (ii) Passenger vessels, except:
              (A) Ferries certificated to carry vehicles;
              (B) Cruise ships; or
              (C) Passenger vessels subject to SOLAS Chapter XI-1 or SOLAS Chapter XI-2.
              
                Qualified Reader means an electronic device listed on TSA's Qualified Technology List that is capable of reading a TWIC.
              
                Recurring unescorted access refers to special access procedures within a DRAA where a person may enter a secure area without passing an electronic TWIC inspection prior to each entry into the secure area.
              
                Registered length means the registered length as defined in 46 CFR part 69.
              
                Restricted areas mean the infrastructures or locations identified in an area, vessel, or facility security assessment or by the operator that require limited access and a higher degree of security protection. The entire facility may be designated the restricted area, as long as the entire facility is provided the appropriate level of security.
              
                Review and approval means the process whereby Coast Guard officials evaluate a plan or proposal to determine if it complies with this subchapter and/or provides an equivalent level of security.
              
                Risk Group means the risk ranking assigned to a vessel, facility, or OCS facility according to § 104.263, § 105.253, or § 106.258 of this subchapter, for the purpose of TWIC requirements in this subchapter.
              
                Screener means an individual who is trained and authorized to screen or inspect persons, baggage (including carry-on items), personal effects, and vehicles for the presence of dangerous substances and devices, and other items listed in the vessel security plan (VSP) or facility security plan (FSP).
              
                Screening means a reasonable examination of persons, cargo, vehicles, or baggage for the protection of the vessel, its passengers and crew. The purpose of the screening is to secure the vital government interest of protecting vessels, harbors, and waterfront facilities from destruction, loss, or injury from sabotage or other causes of similar nature. Such screening is intended to ensure that dangerous substances and devices, or other items that pose a real danger of violence or a threat to security are not present.
              
                Secure area means the area on board a vessel or at a facility or outer continental shelf facility over which the owner/operator has implemented security measures for access control in accordance with a Coast Guard approved security plan. It does not include passenger access areas, employee access areas, or public access areas, as those terms are defined in §§ 104.106, 104.107, and 105.106, respectively, of this subchapter. Vessels operating under the waivers provided for at 46 U.S.C. 8103(b)(3)(A) or (B) have no secure areas. Facilities subject to part 105 of this subchapter located in the Commonwealth of the Northern Mariana Islands and American Samoa have no secure areas. Facilities subject to part 105 of this subchapter may, with approval of the Coast Guard, designate only those portions of their facility that are directly connected to maritime transportation or are at risk of being involved in a transportation security incident as their secure areas.
              
                Security sweep means a walkthrough to visually inspect unrestricted areas to identify unattended packages, briefcases, or luggage and determine that all restricted areas are secure.
              
                Security system means a device or multiple devices designed, installed and operated to monitor, detect, observe or communicate about activity that may pose a security threat in a location or locations on a vessel or facility.
              
                Sensitive security information (SSI) means information within the scope of 49 CFR part 1520.
              
                SOLAS means the International Convention for the Safety of Life at Sea Convention, 1974, as amended.
              
                Survey means an on-scene examination and evaluation of the physical characteristics of a vessel or facility, and its security systems, processes, procedures, and personnel.
              
                Terminal screening program or TSP means a written program developed for a cruise ship terminal that documents methods used to screen persons, baggage, and carry-on items for the presence of dangerous substances and devices to ensure compliance with this part.
              
                Transparent Reader means a device capable of reading the information from a TWIC or individual seeking access and transmitting it to a system capable of conducting electronic TWIC inspection.
              
                Transportation security incident (TSI) means a security incident resulting in a significant loss of life, environmental damage, transportation system disruption, or economic disruption in a particular area.
              
                TWIC means a valid, non-revoked transportation worker identification credential, as defined and explained in 49 CFR part 1572.
              
                TWIC Program means those procedures and systems that a vessel, facility, or outer continental shelf (OCS) facility must implement in order to assess and validate TWICs when maintaining access control.
              
                TWIC reader means a device capable of conducting an electronic TWIC inspection.
              
                Unaccompanied baggage means any baggage, including personal effects, that is not being brought on board on behalf of a person who is boarding the vessel.
              
                Unescorted access means having the authority to enter and move about a secure area without escort.
              
                Vessel-to-facility interface means the interaction that occurs when a vessel is directly and immediately affected by actions involving the movement of persons, cargo, vessel stores, or the provisions of facility services to or from the vessel.
              
                Vessel-to-port interface means the interaction that occurs when a vessel is directly and immediately affected by actions involving the movement of persons, cargo, vessel stores, or the provisions of port services to or from the vessel.
              
                Vessel Security Assessment (VSA) means an analysis that examines and evaluates the vessel and its operations taking into account possible threats, vulnerabilities, consequences, and existing protective measures, procedures and operations.
              
                Vessel Security Plan (VSP) means the plan developed to ensure the application of security measures designed to protect the vessel and the facility that the vessel is servicing or interacting with, the vessel's cargoes, and persons on board at the respective MARSEC Levels.
              
                Vessel Security Officer (VSO) means the person onboard the vessel, accountable to the Master, designated by the Company as responsible for security of the vessel, including implementation and maintenance of the Vessel Security Plan, and for liaison with the Facility Security Officer and the vessel's Company Security Officer.
              
                Vessel stores means—
              (1) Materials that are on board a vessel for the upkeep, maintenance, safety, operation or navigation of the vessel; and
              (2) Materials for the safety or comfort of the vessel's passengers or crew, including any provisions for the vessel's passengers or crew.
              
                Vessel-to-vessel activity means any activity not related to a facility or port that involves the transfer of cargo, vessel stores, or persons from one vessel to another.
              
                Visual TWIC inspection means the process by which the TWIC is authenticated, validated, and the individual presenting the TWIC is matched to the photograph on the face of the TWIC.
              
                Waters subject to the jurisdiction of the U.S., for purposes of this subchapter, includes all waters described in section 2.36(a) of this chapter; the Exclusive Economic Zone, in respect to the living and non-living resources therein; and, in respect to facilities located on the Outer Continental Shelf of the U.S., the waters superjacent thereto.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003]
              
                Editorial Note:
                For Federal Register citations affecting § 101.105, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 101.110
              Applicability.
              Unless otherwise specified, this subchapter applies to vessels, structures, and facilities of any kind, located under, in, on, or adjacent to waters subject to the jurisdiction of the U.S.
            
            
              § 101.112
              Federalism.
              (a) The regulations in 33 CFR parts 101, 103, 104, and 106 have preemptive effect over State or local regulation within the same field.
              (b) The regulations in 33 CFR part 105 have preemptive effect over State or local regulations insofar as a State or local law or regulation applicable to the facilities covered by part 105 would conflict with the regulations in part 105, either by actually conflicting or by frustrating an overriding Federal need for uniformity.
              [USCG-2007-28915, 81 FR 57708, Aug. 23, 2016]
            
            
              § 101.115
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this subchapter with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in paragraph (b) of this section, the Coast Guard must publish notice of change in the Federal Register and the material must be available to the public. All approved material is on file at the Office of the Coast Guard Port Security Directorate (CG-5P), Coast Guard Headquarters, 2100 2nd St., SW., Stop 7581, Washington, DC 20593-7581, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. All material is available from the sources indicated in paragraph (b) of this section.
              (b) The materials approved for incorporation by reference in this subchapter are as follows:
              
                
                International Maritime Organization (IMO)
                Publication Section, 4 Albert Embankment, London SE1 7SR, United Kingdom.
              
              
                
                  Conference resolution 1, Adoption of amendments to the Annex to the International Convention for the Safety of Life at Sea, 1974, and amendments to Chapter XI of SOLAS 1974, adopted December 12, 2002, (SOLAS Chapter XI-1 or SOLAS Chapter XI-2)
                  101.120; 101.310; 101.410; 101.505; 104.105; 104.115; 104.120; 104.297; 104.400.
                
                
                  Conference resolution 2, Adoption of the International Code for the Security of Ships and of Port Facilities, parts A and B, adopted on December 12, 2002 (ISPS Code)
                  101.410; 101.505; 104.105; 104.115; 104.120; 104.297; 104.400.
                
              
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 69 FR 18803, Apr. 9, 2004; USCG-2010-0351, 75 FR 36282, June 25, 2010; USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
            
              § 101.120
              Alternatives.
              (a) Alternative Security Agreements. (1) The U.S. may conclude in writing, as provided in SOLAS Chapter XI-2, Regulation 11 (Incorporated by reference, see § 101.115), a bilateral or multilateral agreements with other Contracting Governments to SOLAS on Alternative Security Arrangements covering short international voyages on fixed routes between facilities subject to the jurisdiction of the U.S. and facilities in the territories of those Contracting Governments.
              (2) As further provided in SOLAS Chapter XI-2, Regulation 11, a vessel covered by such an agreement shall not conduct any vessel-to-vessel activity with any vessel not covered by the agreement.
              (b) Alternative Security Programs. (1) Owners and operators of vessels and facilities required to have security plans under part 104, 105, or 106 of this subchapter, other than vessels that are subject to SOLAS Chapter XI, may meet the requirements of an Alternative Security Program that has been reviewed and approved by the Commandant (CG-5P) as meeting the requirements of part 104, 105, or 106, as applicable.
              (2) Owners or operators must implement an approved Alternative Security Program in its entirety to be deemed in compliance with either part 104, 105, or 106.
              (3) Owners or operators who have implemented an Alternative Security Program must send a letter to the appropriate plan approval authority under part 104, 105, or 106 of this subchapter identifying which Alternative Security Program they have implemented, identifying those vessels or facilities that will implement the Alternative Security Program, and attesting that they are in full compliance therewith. A copy of this letter shall be retained on board the vessel or kept at the facility to which it pertains along with a copy of the Alternative Security Program and a vessel, facility, or Outer Continental Shelf facility specific security assessment report generated under the Alternative Security Program.
              (4) Owners or operators shall make available to the Coast Guard, upon request, any information related to implementation of an approved Alternative Security Program.
              (c) Approval of Alternative Security Programs. You must submit to the Commandant (CG-5P) for review and approval the Alternative Security Program and the following information to assess the adequacy of the proposed Alternative Security Program:
              (1) A list of the vessel and facility type that the Alternative Security Program is intended to apply;
              (2) A security assessment for the vessel or facility type;
              (3) Explanation of how the Alternative Security Program addresses the requirements of parts 104, 105, or 106, as applicable; and
              (4) Explanation of how owners and operators must implement the Alternative Security Program in its entirety, including performing an operational and vessel or facility specific assessment and verification of implementation.
              (d) Amendment of Approved Alternative Security Programs. (1) Amendments to an Alternative Security Program approved under this section may be initiated by—
              (i) The submitter of an Alternative Security Program under paragraph (c) of this section; or

              (ii) The Coast Guard upon a determination that an amendment is needed to maintain the security of a vessel or facility. The Coast Guard will give the submitter of an Alternative Security Program written notice and request that the submitter propose amendments addressing any matters specified in the notice. The submitter will have at least 60 days to submit its proposed amendments.
              (2) Proposed amendments must be sent to the Commandant (CG-5P). If initiated by the submitter, the proposed amendment must be submitted at least 30 days before the amendment is to take effect unless the Commandant (CG-5P) allows a shorter period. The Commandant (CG-5P) will approve or disapprove the proposed amendment in accordance with paragraph (f) of this section.
              (e) Validity of Alternative Security Program. An Alternative Security Program approved under this section is valid for 5 years from the date of its approval.
              (f) The Commandant (CG-5P) will examine each submission for compliance with this part, and either:
              (1) Approve it and specify any conditions of approval, returning to the submitter a letter stating its acceptance and any conditions;
              (2) Return it for revision, returning a copy to the submitter with brief descriptions of the required revisions; or
              (3) Disapprove it, returning a copy to the submitter with a brief statement of the reasons for disapproval.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60471, Oct. 22, 2003; USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
            
              § 101.125
              [Reserved]
            
            
              § 101.130
              Equivalent security measures.
              (a) For any measure required by part 104, 105, or 106 of this subchapter, the owner or operator may substitute an equivalent security measure that has been approved by the Commandant (CG-5P) as meeting or exceeding the effectiveness of the required measure. The Commandant (CG-5P) may require that the owner or operator provide data for use in assessing the effectiveness of the proposed equivalent security measure.
              (b) Requests for approval of equivalent security measures should be made to the appropriate plan approval authority under parts 104, 105 or 106 of this subchapter.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended by USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
          
          
            Subpart B—Maritime Security (MARSEC) Levels
            
              § 101.200
              MARSEC Levels.
              (a) MARSEC Levels advise the maritime community and the public of the level of risk to the maritime elements of the national transportation system. Ports, under direction of the local COTP, will respond to changes in the MARSEC Level by implementing the measures specified in the AMS Plan. Similarly, vessels and facilities required to have security plans under part 104, 105, or 106 of this subchapter shall implement the measures specified in their security plans for the applicable MARSEC Level.
              (b) Unless otherwise directed, each port, vessel, and facility shall operate at MARSEC Level 1.
              (c) The Commandant will set (raise or lower) the MARSEC Level commensurate with risk, and in consideration of any maritime nexus to any active National Terrorism Advisory System (NTAS) alerts. Notwithstanding the NTAS, the Commandant retains discretion to adjust the MARSEC Level when necessary to address any particular security concerns or circumstances related to the maritime elements of the national transportation system.
              (d) The COTP may raise the MARSEC Level for the port, a specific marine operation within the port, or a specific industry within the port, when necessary to address an exigent circumstance immediately affecting the security of the maritime elements of the transportation in his/her area of responsibility. Application of this delegated authority will be pursuant to policies and procedures specified by the Commandant.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended by USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
            
              
              § 101.205
              [Reserved]
            
          
          
            Subpart C—Communication (Port—Facility—Vessel)
            
              § 101.300
              Preparedness communications.
              (a) Notification of MARSEC Level change. The COTP will communicate any changes in the MARSEC Levels through a local Broadcast Notice to Mariners, an electronic means, if available, or as detailed in the AMS Plan.
              (b) Communication of threats. When the COTP is made aware of a threat that may cause a transportation security incident, the COTP will, when appropriate, communicate to the port stakeholders, vessels, and facilities in his or her AOR the following details:
              (1) Geographic area potentially impacted by the probable threat;
              (2) Any appropriate information identifying potential targets;
              (3) Onset and expected duration of probable threat;
              (4) Type of probable threat; and
              (5) Required actions to minimize risk.
              (c) Attainment. (1) Each owner or operator of a vessel or facility required to have a security plan under parts 104 or 105 of this subchapter affected by a change in the MARSEC Level must ensure confirmation to their local COTP the attainment of measures or actions described in their security plan and any other requirements imposed by the COTP that correspond with the MARSEC Level being imposed by the change.
              (2) Each owner or operator of a facility required to have a security plan under part 106 of this subchapter affected by a change in the MARSEC Level must ensure confirmation to their cognizant District Commander the attainment of measures or actions described in their security plan and any other requirements imposed by the District Commander or COTP that correspond with the MARSEC Level being imposed by the change.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60472, Oct. 22, 2003]
            
            
              § 101.305
              Reporting.
              (a) Notification of suspicious activities. An owner or operator required to have a security plan under part 104, 105, or 106 of this subchapter shall, without delay, report activities that may result in a transportation security incident to the National Response Center at the following toll free telephone: 1-800-424-8802, direct telephone 202-267-2675, or TDD 202-267-4477. Any other person or entity is also encouraged to report activities that may result in a transportation security incident to the National Response Center.
              (b) Notification of breaches of security. An owner or operator required to have a security plan under parts 104, 105, or 106 of this subchapter shall, without delay, report breaches of security to the National Response Center via one of the means listed in paragraph (a) of this section.
              (c) Notification of transportation security incident (TSI). (1) Any owner or operator required to have a security plan under part 104 or 105 of this subchapter shall, without delay, report a TSI to their local COTP and immediately thereafter begin following the procedures set out in their security plan, which may include contacting the National Response Center via one of the means listed in paragraph (a) of this section.
              (2) Any owner or operator required to have a security plan under part 106 of this subchapter shall, without delay, report a TSI to their cognizant District Commander and immediately thereafter begin following the procedures set out in their security plan, which may include contacting the National Response Center via one of the means listed in paragraph (a) of this section.
              (d) Callers to the National Response Center should be prepared to provide as much of the following information as possible:
              (1) Their own name and contact information;
              (2) The name and contact information of the suspicious or responsible party;

              (3) The location of the incident, as specifically as possible; and
              
              (4) The description of the incident or activity involved.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended by USCG-2004-18057, 69 FR 34925, June 23, 2004; USCG-2005-21531, 70 FR 36349, June 23, 2005; USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2008-0179, 73 FR 35009, June 19, 2008]
            
            
              § 101.310
              Additional communication devices.
              (a) Alert Systems. Alert systems, such as the ship security alert system required in SOLAS Chapter XI-2, Regulation 6 (Incorporated by reference, see § 101.115), may be used to augment communication and may be one of the communication methods listed in a vessel or facility security plan under part 104, 105, or 106 of this subchapter.
              (b) Automated Identification Systems (AIS). AIS may be used to augment communication, and may be one of the communication methods listed in a vessel security plan under part 104 of this subchapter. See 33 CFR part 164 for additional information on AIS device requirements.
            
          
          
            Subpart D—Control Measures for Security
            
              § 101.400
              Enforcement.
              (a) The rules and regulations in this subchapter are enforced by the COTP under the supervision and general direction of the District Commander, Area Commander, and the Commandant. All authority and power vested in the COTP by the rules and regulations in this subchapter is also vested in, and may be exercised by, the District Commander, Area Commander, and the Commandant.
              (b) The COTP, District Commander, Area Commander, or Commandant may assign the enforcement authority described in paragraph (a) of this section to any other officer or petty officer of the Coast Guard or other designees authorized by the Commandant.
              (c) The provisions in this subchapter do not limit the powers conferred upon Coast Guard commissioned, warrant, or petty officers by any other law or regulation, including but not limited to 33 CFR parts 6, 160, and 165.
            
            
              § 101.405
              Maritime Security (MARSEC) Directives.
              (a)(1) When the Coast Guard determines that additional security measures are necessary to respond to a threat assessment or to a specific threat against the maritime elements of the national transportation system, the Coast Guard may issue a MARSEC Directive setting forth mandatory measures. Only the Commandant or his/her delegee may issue MARSEC Directives under this section. Prior to issuing a MARSEC Directive, the Commandant or his/her delegee will consult with those Federal agencies having an interest in the subject matter of that MARSEC Directive. All MARSEC Directives issued under this section shall be marked as sensitive security information (SSI) in accordance with 49 CFR part 1520.

              (2) When a MARSEC Directive is issued, the Coast Guard will immediately publish a notice in the Federal Register, and affected owners and operators will need to go to their local COTP or cognizant District Commander to acquire a copy of the MARSEC Directive. COTPs and District Commanders will require owners or operators to prove that they are a person required by 49 CFR 1520.5(a) to restrict disclosure of and access to sensitive security information, and that under 49 CFR 1520.5(b), they have a need to know sensitive security information.
              (b) Each owner or operator of a vessel or facility to whom a MARSEC Directive applies is required to comply with the relevant instructions contained in a MARSEC Directive issued under this section within the time prescribed by that MARSEC Directive.
              (c) Each owner or operator of a vessel or facility required to have a security plan under parts 104, 105 or 106 of this subchapter that receives a MARSEC Directive must:
              (1) Within the time prescribed in the MARSEC Directive, acknowledge receipt of the MARSEC Directive to their local COTP or, if a facility regulated under part 106 of this subchapter, to their cognizant District Commander; and

              (2) Within the time prescribed in the MARSEC Directive, specify the method by which the measures in the MARSEC Directive have been implemented (or will be implemented, if the MARSEC Directive is not yet effective).
              (d) In the event that the owner or operator of a vessel or facility required to have a security plan under part 104, 105, or 106 of this subchapter is unable to implement the measures in the MARSEC Directive, the owner or operator must submit proposed equivalent security measures and the basis for submitting the equivalent security measures to the COTP or, if a facility regulated under part 106 of this subchapter, to their cognizant District Commander, for approval.
              (e) The owner or operator must submit the proposed equivalent security measures within the time prescribed in the MARSEC Directive. The owner or operator must implement any equivalent security measures approved by the COTP, or, if a facility regulated under part 106 of this subchapter, by their cognizant District Commander.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60472, Oct. 22, 2003]
            
            
              § 101.410
              Control and Compliance Measures.
              (a) The COTP may exercise authority pursuant to 33 CFR parts 6, 160 and 165, as appropriate, to rectify non-compliance with this subchapter. COTPs or their designees are the officers duly authorized to exercise control and compliance measures under SOLAS Chapter XI-2, Regulation 9, and the ISPS Code (Incorporated by reference, see § 101.115).
              (b) Control and compliance measures for vessels not in compliance with this subchapter may include, but are not limited to, one or more of the following:
              (1) Inspection of the vessel;
              (2) Delay of the vessel;
              (3) Detention of the vessel;
              (4) Restriction of vessel operations;
              (5) Denial of port entry;
              (6) Expulsion from port;
              (7) Lesser administrative and corrective measures; or
              (8) Suspension or revocation of a security plan approved by the U.S., thereby making that vessel ineligible to operate in, on, or under waters subject to the jurisdiction of the U.S. in accordance with 46 U.S.C. 70103(c)(5).
              (c) Control and compliance measures for facilities not in compliance with this subchapter may include, but are not limited to, one or more of the following:
              (1) Restrictions on facility access;
              (2) Conditions on facility operations;
              (3) Suspension of facility operations;
              (4) Lesser administrative and corrective measures; or
              (5) Suspension or revocation of security plan approval, thereby making that facility ineligible to operate in, on, under or adjacent to waters subject to the jurisdiction of the U.S. in accordance with 46 U.S.C. 70103(c)(5).
              (d) Control and compliance measures under this section may be imposed on a vessel when it has called on a facility or at a port that does not maintain adequate security measures to ensure that the level of security to be achieved by this subchapter has not been compromised.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60472, Oct. 22, 2003]
            
            
              § 101.415
              Penalties.
              (a) Civil and criminal penalty. Violation of any order or other requirement imposed under section 101.405 of this part is punishable by the civil and criminal penalties prescribed in 33 U.S.C. 1232 or 50 U.S.C. 192, as appropriate.
              (b) Civil penalty. As provided in 46 U.S.C. 70119, any person who does not comply with any other applicable requirement under this subchapter, including a Maritime Security Directive, shall be liable to the U.S. for a civil penalty of not more than $ 25,000 for each violation. Enforcement and administration of this provision will be in accordance with 33 CFR 1.07.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended by USCG-2008-0179, 73 FR 35009, June 19, 2008]
            
            
              § 101.420
              Right to appeal.

              (a) Any person directly affected by a decision or action taken by a COTP under this subchapter, may appeal that action or decision to the cognizant District Commander according to the procedures in 46 CFR 1.03-15.
              
              (b) Any person directly affected by a decision or action taken by a District Commander, whether made under this subchapter generally or pursuant to paragraph (a) of this section, with the exception of those decisions made under § 101.410 of this subpart, may appeal that decision or action to the Commandant (CG-5P), according to the procedures in 46 CFR 1.03-15. Appeals of District Commander decisions or actions made under § 101.410 of this subpart should be made to the Commandant (CG-CVC), according to the procedures in 46 CFR 1.03-15.
              (c) Any person directly affected by a decision or action taken by the Commanding Officer, Marine Safety Center, under this subchapter, may appeal that action or decision to the Commandant (CG-5P) according to the procedures in 46 CFR 1.03-15.
              (d) Decisions made by Commandant (CG-5P), whether made under this subchapter generally or pursuant to the appeal provisions of this section, are considered final agency action.
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60472, Oct. 22, 2003; 68 FR 62502, Nov. 4, 2003; USCG-2008-0179, 73 FR 35009, June 19, 2008; USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
          
          
            Subpart E—Other Provisions
            
              § 101.500
              Procedures for authorizing a Recognized Security Organization (RSO). [Reserved]
            
            
              § 101.505
              Declaration of Security (DoS).
              (a) The purpose of a DoS, as described in SOLAS Chapter XI-2, Regulation 10, and the ISPS Code (Incorporated by reference, see § 101.115), is to state the agreement reached between a vessel and a facility, or between vessels in the case of a vessel-to-vessel activity, as to the respective security measures each must undertake during a specific vessel-to-facility interface, during a series of interfaces between the vessel and the facility, or during a vessel-to-vessel activity.
              (b) Details as to who must complete a DoS, when a DoS must be completed, and how long a DoS must be retained are included in parts 104 through 106 of this subchapter. A DoS must, at a minimum, include the information found in the ISPS Code, part B, appendix 1 (Incorporated by reference, see § 101.115).
              (c) All vessels and facilities required to comply with parts 104, 105, and 106 of this subchapter must, at a minimum, comply with the DoS requirements of the MARSEC Level set for the port.
              (d) The COTP may also require a DoS be completed for vessels and facilities during periods of critical port operations, special marine events, or when vessels give notification of a higher MARSEC Level than that set in the COTP's Area of Responsibility (AOR).
              [USCG-2003-14792, 68 FR 39278, July 1, 2003, as amended at 68 FR 60472, Oct. 22, 2003]
            
            
              § 101.510
              Assessment tools.

              Ports, vessels, and facilities required to conduct security assessments by part 103, 104, 105, or 106 of this subchapter may use any assessment tool that meets the standards set out in part 103, 104, 105, or 106, as applicable. These tools may include USCG assessment tools, which are available from the cognizant COTP or at http://www.uscg.mil/hq/g-m/nvic, as set out in the following:
              (a) Navigation and Vessel Inspection Circular titled, “Guidelines for Port Security Committees, and Port Security Plans Required for U.S. Ports” (NVIC 9-02 change 3);
              (b) Navigation and Vessel Inspection Circular titled, “Security Guidelines for Vessels”, (NVIC 10-02 change 1); and
              (c) Navigation and Vessel Inspection Circular titled, “Security Guidelines for Facilities”, (NVIC 11-02 change 1).
              [USCG-2012-0306, 77 FR 37313, June 21, 2012, as amended by USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
            
              § 101.514
              TWIC Requirement.
              (a) All persons requiring unescorted access to secure areas of vessels, facilities, and OCS facilities regulated by parts 104, 105 or 106 of this subchapter must possess a TWIC before such access is granted, except as otherwise noted in this section. A TWIC must be obtained via the procedures established by TSA in 49 CFR part 1572.

              (b) Federal officials are not required to obtain or possess a TWIC. Except in cases of emergencies or other exigent circumstances, in order to gain unescorted access to a secure area of a vessel, facility, or OCS facility regulated by parts 104, 105 or 106 of this subchapter, a Federal official must present his/her agency issued, HSPD 12 compliant credential. Until each agency issues its HSPD 12 compliant cards, Federal officials may gain unescorted access by using their agency's official credential. The COTP will advise facilities and vessels within his or her area of responsibility as agencies come into compliance with HSPD 12.
              (c) Law enforcement officials at the State or local level are not required to obtain or possess a TWIC to gain unescorted access to secure areas. They may, however, voluntarily obtain a TWIC where their offices fall within or where they require frequent unescorted access to a secure area of a vessel, facility or OCS facility.
              (d) Emergency responders at the State or local level are not required to obtain or possess a TWIC to gain unescorted access to secure areas during an emergency situation. They may, however, voluntarily obtain a TWIC where their offices fall within or where they desire frequent unescorted access to a secure area of a vessel, facility or OCS facility in non-emergency situations.
              [USCG-2006-24196, 72 FR 3578, Jan. 25, 2007, as amended at 73 FR 25565, May 7, 2008; USCG-2015-0433, 80 FR 44281, July 27, 2015; USCG-2007-28915, 81 FR 57708, Aug. 23, 2016]
            
            
              § 101.515
              TWIC/Personal Identification.
              (a) Persons not described in § 101.514 must present personal identification in order to gain entry to a vessel, facility, and OCS facility regulated by parts 104, 105 or 106 of this subchapter. These individuals must be under escort, as that term is defined in § 101.105 of this part, while inside a secure area. This personal identification must, at a minimum, meet the following requirements:
              (1) Be laminated or otherwise secure against tampering;
              (2) Contain the individual's full name (full first and last names, middle initial is acceptable);
              (3) Contain a photo that accurately depicts that individual's current facial appearance; and
              (4) Bear the name of the issuing authority.
              (b) The issuing authority in paragraph (a)(4) of this section must be:
              (1) A government authority, or an organization authorized to act on behalf of a government authority; or
              (2) The individual's employer, union, or trade association.
              (c) Vessel, facility, and OCS facility owners and operators must permit law enforcement officials, in the performance of their official duties, who present proper identification in accordance with this section and § 101.514 to enter or board that vessel, facility, or OCS facility at any time, without delay or obstruction. Law enforcement officials, upon entering or boarding a vessel, facility, or OCS facility, will, as soon as practicable, explain their mission to the Master, owner, or operator, or their designated agent.
              (d) Inspection of credential. (1) Each person who has been issued or possesses a TWIC must present the TWIC for inspection upon a request from TSA, the Coast Guard, or other authorized DHS representative; an authorized representative of the National Transportation Safety Board; or a Federal, State, or local law enforcement officer.
              (2) Each person who has been issued or possesses a TWIC must pass an electronic TWIC inspection, and must submit his or her reference biometric, such as a fingerprint, and any other required information, such as a Personal Identification Number, upon a request from TSA, the Coast Guard, any other authorized DHS representative, or a Federal, State, or local law enforcement officer.
              [USCG-2006-24196, 72 FR 3578, Jan. 25, 2007, as amended by USCG-2007-28915, 81 FR 57708, Aug. 23, 2016]
            
            
              § 101.520
              Electronic TWIC inspection.
              To conduct electronic TWIC inspection, the owner or operator of a vessel or facility must ensure the following actions are performed.
              (a) Card authentication. The TWIC must be authenticated by performing a challenge/response protocol using the Certificate for Card Authentication (CCA) and the associated card authentication private key stored in the TWIC.
              (b) Card validity check. The TWIC must be checked to ensure the TWIC has not expired and against TSA's list of cancelled TWICs, and no match on the list may be found.
              (c) Identity verification. (1) One of the biometric templates stored in the TWIC must be matched to the TWIC-holder's live sample biometric or, by matching to the PACS enrolled reference biometrics linked to the FASC-N of the TWIC; or
              (2) If an individual is unable to provide a valid live sample biometric, the TWIC-holder must enter a Personal Identification Number (PIN) and pass a visual TWIC inspection.
              [USCG-2007-28915, 81 FR 57708, Aug. 23, 2016]
            
            
              § 101.525
              TSA list of cancelled TWICs.
              (a) At Maritime Security (MARSEC) Level 1, the card validity check must be conducted using information from the TSA that is no more than 7 days old.
              (b) At MARSEC Level 2, the card validity check must be conducted using information from the TSA that is no more than 1 day old.
              (c) At MARSEC Level 3, the card validity check must be conducted using information from the TSA that is no more than 1 day old.
              (d) The list of cancelled TWICs used to conduct the card validity check must be updated within 12 hours of any increase in MARSEC level, no matter when the information was last updated.
              (e) Only the most recently obtained list of cancelled TWICs must be used to conduct card validity checks.
              [USCG-2007-28915, 81 FR 57709, Aug. 23, 2016]
            
            
              § 101.530
              PACS requirements for Risk Group A.
              This section lays out requirements for a Physical Access Control System (PACS) that may be used to meet electronic TWIC inspection requirements.
              (a) A PACS may use a TWIC directly to perform electronic TWIC inspection;
              (b) Each PACS card issued to an individual must be linked to that individual's TWIC, and the PACS must contain the following information from each linked TWIC:
              (1) The name of the TWIC-holder holder as represented in the Printed Information container of the TWIC.
              (2) The TWIC-signed CHUID (with digital signature and expiration date).
              (3) The TWIC resident biometric template.
              (4) The TWIC digital facial image.
              (5) The PACS Personal Identification Number (PIN).
              (c) When first linked, a one-time electronic TWIC inspection must be performed, and the TWIC must be verified as authentic, valid, and biometrically matched to the individual presenting the TWIC.
              (d) Each time the PACS card is used to gain access to a secure area, the PACS must—
              (1) Conduct identity verification by:
              (i) Conducting a biometric scan, and match the result with the biometric template stored in the PACS that is linked to the TWIC, or
              (ii) Having the individual enter a stored PACS PIN and conducting a Non-TWIC visual identity verification as defined in § 101.105.
              (2) Conduct a card validity check; and
              (3) Maintain records in accordance with § 104.235(g) or § 105.225(g) of this subchapter, as appropriate.
              [USCG-2007-28915, 81 FR 57709, Aug. 23, 2016]
            
            
              § 101.535
              Electronic TWIC inspection requirements for Risk Group A.
              Owners or operators of vessels or facilities subject to part 104 or 105 of this subchapter, that are assigned to Risk Group A in § 104.263 or § 105.253 of this subchapter, must ensure that a Transportation Worker Identification Credential (TWIC) Program is implemented as follows:
              (a) Requirements for Risk Group A vessels. Prior to each boarding of the vessel, all persons who require access to a secure area of the vessel must pass an electronic TWIC inspection before being granted unescorted access to the vessel.
              (b) Requirements for Risk Group A facilities. Prior to each entry into a secure area of the facility, all persons must pass an electronic TWIC inspection before being granted unescorted access to secure areas of the facility.
              (c) A Physical Access Control System that meets the requirements of § 101.530 may be used to meet the requirements of this section.
              (d) The requirements of this section do not apply under certain situations described in § 101.550 or § 101.555.
              (e) Emergency access to secure areas, including access by law enforcement and emergency responders, does not require electronic TWIC inspection.
              [USCG-2007-28915, 81 FR 57709, Aug. 23, 2016]
            
            
              § 101.540
              Electronic TWIC inspection requirements for vessels, facilities, and OCS facilities not in Risk Group A.
              A vessel or facility not in Risk Group A may use the electronic TWIC inspection requirements of § 101.535 in lieu of visual TWIC inspection. If electronic TWIC inspection is used, the recordkeeping requirements of § 104.235(b)(9) and (c) of this subchapter, or § 105.225(b)(9) and (c) of this subchapter, as appropriate, apply.
              [USCG-2007-28915, 81 FR 57709, Aug. 23, 2016]
            
            
              § 101.545
              [Reserved]
            
            
              § 101.550
              TWIC inspection requirements in special circumstances.
              Owners or operators of any vessel, facility, or Outer Continental Shelf (OCS) facility subject to part 104, 105, or 106 of this subchapter must ensure that a Transportation Worker Identification Credential (TWIC) Program is implemented as follows:
              (a) Lost, damaged, stolen, or expired TWIC. If an individual cannot present a TWIC because it has been lost, damaged, stolen, or expired, and the individual previously has been granted unescorted access to secure areas and is known to have had a TWIC, the individual may be granted unescorted access to secure areas for a period of no longer than 30 consecutive calendar days if—
              (1) The individual provides proof that he or she has reported the TWIC as lost, damaged, or stolen to the Transportation Security Administration (TSA) as required in 49 CFR 1572.19(f), or the individual provides proof that he or she has applied for the renewal of an expired TWIC;
              (2) The individual can present another identification credential that meets the requirements of § 101.515; and
              (3) There are no other suspicious circumstances associated with the individual's claim that the TWIC was lost, damaged, or stolen.
              (b) TWIC on the Canceled Card List. In the event an individual reports his or her TWIC as lost, damaged, or stolen, and that TWIC is then placed on the Canceled Card List, the individual may be granted unescorted access by a Physical Access Control System (PACS) that meets the requirements of § 101.530 for a period of no longer than 30 days. The individual must be known to have had a TWIC, and known to have reported the TWIC as lost, damaged, or stolen to TSA.
              (c) Special requirements for Risk Group A vessels and facilities. If a TWIC reader or a PACS cannot read an individual's biometric templates due to poor biometric quality or no biometrics enrolled, the owner or operator may grant the individual unescorted access to secure areas based on either of the following secondary authentication procedures:
              (1) The owner or operator must conduct a visual TWIC inspection and require the individual to correctly submit his or her TWIC Personal Identification Number.
              (2) [Reserved]
              (d) If an individual cannot present a TWIC for any reason other than those outlined in paragraphs (a) or (b) of this section, the vessel or facility operator may not grant the individual unescorted access to secure areas. The individual must be under escort at all times while in the secure area.

              (e) With the exception of individuals granted access according to paragraphs (a) or (b) of this section, all individuals granted unescorted access to secure areas of a vessel, facility, or OCS facility must be able to produce their TWICs upon request from the TSA, the Coast Guard, another authorized Department of Homeland Security representative, or a Federal, State, or local law enforcement officer.
              
              (f) There must be disciplinary measures in place to prevent fraud and abuse.
              (g) Owners or operators must establish the frequency of the application of any security measures for access control in their approved security plans, particularly if these security measures are applied on a random or occasional basis.
              (h) The vessel, facility, or OCS facility operator should coordinate the TWIC Program, when practical, with identification and TWIC access control measures of other entities that interface with the vessel, facility, or OCS facility.
              [USCG-2007-28915, 81 FR 57709, Aug. 23, 2016]
            
            
              § 101.555
              Recurring Unescorted Access for Risk Group A vessels and facilities.
              This section describes how designated TWIC-holders may access certain secure areas on Risk Group A vessels and facilities on a continual and repeated basis without undergoing repeated electronic TWIC inspections.
              (a) An individual may enter a secure area on a vessel or facility without undergoing an electronic TWIC inspection under the following conditions:
              (1) Access is through a Designated Recurring Access Area (DRAA), designated under an approved Vessel, Facility, or Joint Vessel-Facility Security Plan.
              (2) The entire DRAA is continuously monitored by security personnel at the access points to secure areas used by personnel seeking Recurring Unescorted Access.
              (3) The individual possesses a valid TWIC.
              (4) The individual has passed an electronic TWIC inspection within each shift and in the presence of the on-scene security personnel.
              (5) The individual passes an additional electronic TWIC inspection prior to being granted unescorted access to a secure area if he or she enters an unsecured area outside the DRAA and then returns.
              (b) The following requirements apply to a DRAA:
              (1) It must consist of an unsecured area where personnel will be moving into an adjacent secure area repeatedly.
              (2) The entire DRAA must be visible to security personnel.
              (3) During operation as a DRAA, there must be security personnel present at all times.
              (c) An area may operate as a DRAA at certain times, and during other times, access to secure areas may be obtained through the procedures in § 101.535.
              (d) Personnel may enter the secure areas adjacent to a DRAA at any time using the procedures in § 101.535.
              [USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
          
        
        
          PART 102—MARITIME SECURITY: NATIONAL MARITIME TRANSPORTATION SECURITY [RESERVED]
        
        
          Pt. 103
          PART 103—MARITIME SECURITY: AREA MARITIME SECURITY
          
            
              Subpart A—General
              Sec.
              103.100
              Applicability.
              103.105
              Definitions.
            
            
              Subpart B—Federal Maritime Security Coordinator (FMSC) Designation and Authorities
              103.200
              Designation of the Federal Maritime Security Coordinator (FMSC).
              103.205
              Authority of the COTP as the Federal Maritime Security Coordinator (FMSC).
            
            
              Subpart C—Area Maritime Security (AMS) Committee
              103.300
              Area Maritime Security (AMS) Committee.
              103.305
              Composition of an Area Maritime Security (AMS) Committee.
              103.310
              Responsibilities of the Area Maritime Security (AMS) Committee.
            
            
              Subpart D—Area Maritime Security (AMS) Assessment
              103.400
              General.
              103.405
              Elements of the Area Maritime Security (AMS) Assessment.
              103.410
              Persons involved in the Area Maritime Security (AMS) Assessment.
            
            
              Subpart E—Area Maritime Security (AMS) Plan
              103.500
              General.
              
              103.505
              Elements of the Area Maritime Security (AMS) Plan.
              103.510
              Area Maritime Security (AMS) Plan review and approval.
              103.515
              Exercises.
              103.520
              Recordkeeping.
            
          
          
            Authority:
            33 U.S.C. 1226, 1231; 46 U.S.C. 70102, 70103, 70104, 70112; 50 U.S.C. 191; 33 CFR 1.05-1, 6.04-11, 6.14, 6.16, and 6.19; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2003-14733, 68 FR 39290, July 1, 2003, unless otherwise noted.
          
          
            Subpart A—General
            
              § 103.100
              Applicability.
              This part applies to all vessels and facilities located in, on, under, or adjacent to waters subject to the jurisdiction of the U.S.
            
            
              § 103.105
              Definitions.
              Except as specifically stated in this subpart, the definitions in part 101 of this subchapter apply to this part.
            
          
          
            Subpart B—Federal Maritime Security Coordinator (FMSC) Designation and Authorities
            
              § 103.200
              Designation of the Federal Maritime Security Coordinator (FMSC).
              The COTPs are the Federal Maritime Security Coordinators for their respective COTP zones described in 33 CFR part 3, including all ports and areas located therein.
            
            
              § 103.205
              Authority of the COTP as the Federal Maritime Security Coordinator (FMSC).
              (a) Without limitation to the authority vested in the COTP by statute or regulation, and in addition to authority prescribed elsewhere in this part, the COTP as the FMSC is authorized to:
              (1) Establish, convene, and direct the Area Maritime Security (AMS) Committee;
              (2) Appoint members to the AMS Committee;
              (3) Develop and maintain, in coordination with the AMS Committee, the AMS Plan;
              (4) Implement and exercise the AMS Plan; and
              (5) Maintain the records required by § 103.520 of this part.
              (b) The authorizations in paragraph (a) of this section do not limit any other existing authority of the COTP.
            
          
          
            Subpart C—Area Maritime Security (AMS) Committee
            
              § 103.300
              Area Maritime Security (AMS) Committee.
              (a) The AMS Committee is established under the direction of the COTP and shall assist in the development, review, and update of the AMS Plan for their area of responsibility. For the purposes of this subchapter, Port Security Committees that were established prior to July 1, 2003, according to guidance issued by the Coast Guard, may be considered AMS Committees, provided they conform to the procedures established by this part and satisfy the membership requirements of § 103.305 of this part.
              (b) The AMS Committee will operate under terms specified in a written charter. At a minimum, the charter must address:
              (1) The AMS Committee's purpose and geographic area of responsibility;
              (2) Rules for membership;
              (3) The AMS Committee's organizational structure and procedural rules of order;
              (4) Frequency of meetings, to include not less than once in a calendar year or when requested by a majority of the AMS Committee members;
              (5) Guidelines for public access to AMS Committee meetings and records; and
              (6) Rules for handling and protecting classified, sensitive security, commercially sensitive, and proprietary information.
            
            
              § 103.305
              Composition of an Area Maritime Security (AMS) Committee.
              (a) An AMS Committee will be composed of not less than seven members having an interest in the security of the area and who may be selected from—
              (1) The Federal, Territorial, or Tribal government;

              (2) The State government and political subdivisions thereof;
              
              (3) Local public safety, crisis management and emergency response agencies;
              (4) Law enforcement and security organizations;
              (5) Maritime industry, including labor;
              (6) Other port stakeholders having a special competence in maritime security; and
              (7) Port stakeholders affected by security practices and policies.
              (b) At least seven of the members must each have 5 or more years of experience related to maritime or port security operations.
              (c) Members appointed under this section serve for a term of not more than five years. In appointing members, the FMSC should consider the skills required by § 103.410 of this part. With the exception of credentialed Federal, state and local officials, all AMS Committee members shall have a name-based terrorist check from TSA, hold a TWIC, or have passed a comparable security threat assessment, if they need access to SSI as determined by the FMSC.
              [USCG-2003-14733, 68 FR 39290, July 1, 2003, as amended at 68 FR 60482, Oct. 22, 2003; USCG-2006-24196, 72 FR 3579, Jan. 25, 2007]
            
            
              § 103.310
              Responsibilities of the Area Maritime Security (AMS) Committee.
              (a) The AMS Committee shall:
              (1) Identify critical port infrastructure and operations;
              (2) Identify risks (threats, vulnerabilities, and consequences);
              (3) Determine mitigation strategies and implementation methods;
              (4) Develop and describe the process to continually evaluate overall port security by considering consequences and vulnerabilities, how they may change over time, and what additional mitigation strategies can be applied; and
              (5) Provide advice to, and assist the COTP in, developing the AMS Plan.
              (b) The AMS Committee shall also serve as a link for communicating threats and changes in MARSEC Levels, and disseminating appropriate security information to port stakeholders.
            
          
          
            Subpart D—Area Maritime Security (AMS) Assessment
            
              § 103.400
              General.
              (a) The Area Maritime Security (AMS) Committee will ensure that a risk based AMS Assessment, is completed and meets the requirements specified in § 103.310 of this part and § 101.510 of this subchapter, incorporating the elements specified in § 103.405 of this part.
              (b) AMS Assessments can be completed by the COTP, the AMS Committee, a Coast Guard Port Security Assessment team, or by another third party approved by the AMS Committee.
              (c) Upon completion of each AMS Assessment, a written report, which is designated sensitive security information, must be prepared consisting of:
              (1) A summary of how the AMS Assessment was conducted;
              (2) A description of each vulnerability and consequences found during the AMS Assessment; and
              (3) A description of risk reduction strategies that could be used to ensure continued operation at an acceptable risk level.
            
            
              § 103.405
              Elements of the Area Maritime Security (AMS) Assessment.
              (a) The AMS Assessment must include the following elements:
              (1) Identification of the critical Marine Transportation System infrastructure and operations in the port;
              (2) Threat assessment that identifies and evaluates each potential threat on the basis of various factors, including capability and intention;
              (3) Consequence and vulnerability assessment for each target/scenario combination; and
              (4) A determination of the required security measures for the three MARSEC Levels.
              (b) In order to meet the elements listed in paragraph (a) of this section, an AMS Assessment should consider each of the following:
              (1) Physical security of infrastructure and operations at the port;

              (2) Structures considered critical for the continued operation of the port;
              
              (3) Existing security systems and equipment available to protect maritime personnel;
              (4) Procedural policies;
              (5) Radio and telecommunication systems, including computer systems and networks;
              (6) Relevant transportation infrastructure;
              (7) Utilities;
              (8) Security resources and capabilities; and
              (9) Other areas that may, if damaged, pose a risk to people, infrastructure, or operations within the port.
              (c) AMS Assessments are sensitive security information and must be protected in accordance with 49 CFR part 1520.
            
            
              § 103.410
              Persons involved in the Area Maritime Security (AMS) Assessment.
              The persons carrying out the AMS Assessment must have the appropriate skills to evaluate the security of the port in accordance with this part. This includes being able to draw upon expert assistance in relation to:
              (a) Knowledge of current security threats and patterns;
              (b) Recognition and detection of dangerous substances, and devices;
              (c) Recognition, on a non-discriminatory basis, of characteristics and behavioral patterns of persons who are likely to threaten security;
              (d) Techniques used to circumvent security measures;
              (e) Methods used to cause a transportation security incident;
              (f) Effects of dangerous substances and devices on structures and port services;
              (g) Port security requirements;
              (h) Port business practices;
              (i) Contingency planning, emergency preparedness, and response;
              (j) Physical security measures;
              (k) Radio and telecommunications systems, including computer systems and networks;
              (l) Transportation and civil engineering;
              (m) Vessel and port operations; and
              (n) Knowledge of the impact, including cost impacts of implementing security measures on port operations.
            
          
          
            Subpart E—Area Maritime Security (AMS) Plan
            
              § 103.500
              General.
              (a) The Area Maritime Security (AMS) Plan is developed by the COTP, in consultation with the AMS Committee, and is based on an AMS Assessment that meets the provisions of subpart D of this part. The AMS Plan must be consistent with the National Maritime Transportation Security Plan and the National Transportation Security Plan.
              (b) Portions of the AMS Plan may contain sensitive security information, and those portions must be marked as such and protected in accordance with 49 CFR part 1520.
              [USCG-2003-14733, 68 FR 39290, July 1, 2003, as amended at 68 FR 60482, Oct. 22, 2003]
            
            
              § 103.505
              Elements of the Area Maritime Security (AMS) Plan.
              The AMS Plan should address the following elements, as applicable:
              (a) Details of both operational and physical measures that are in place in the port at MARSEC Level 1;
              (b) Details of the additional security measures that enable the port to progress, without delay, to MARSEC Level 2 and, when necessary, to MARSEC Level 3;
              (c) Details of the security incident command-and-response structure;
              (d) Details for regular audit of the AMS Plan, and for its amendment in response to experience or changing circumstances;
              (e) Measures to prevent the introduction of dangerous substances and devices into designated restricted areas within the port;
              (f) Measures to prevent unauthorized access to designated restricted areas within the port;
              (g) Procedures and expected timeframes for responding to security threats or breaches of security, including provisions for maintaining infrastructure and operations in the port;
              (h) Procedures for responding to any security instructions the Coast Guard announces at MARSEC Level 3;

              (i) Procedures for evacuation within the port in case of security threats or breaches of security;
              
              (j) Procedures for periodic plan review, exercise, and updating;
              (k) Procedures for reporting transportation security incidents (TSI);
              (l) Identification of, and methods to communicate with, Facility Security Officers (FSO), Company Security Officers (CSO), Vessel Security Officers (VSO), public safety officers, emergency response personnel, and crisis management organization representatives within the port, including 24-hour contact details;
              (m) Measures to ensure the security of the information contained in the AMS Plan;
              (n) Security measures designed to ensure effective security of infrastructure, special events, vessels, passengers, cargo, and cargo handling equipment at facilities within the port not otherwise covered by a Vessel or Facility Security Plan, approved under part 104, 105, or 106 of this subchapter;
              (o) Procedures to be taken when a vessel is at a higher security level than the facility or port it is visiting;
              (p) Procedures for responding if a vessel security alert system on board a vessel within or near the port has been activated;
              (q) Procedures for communicating appropriate security and threat information to the public;
              (r) Procedures for handling reports from the public and maritime industry regarding suspicious activity;
              (s) The jurisdiction of Federal, State, Indian Tribal, and local government agencies and law enforcement entities over area security related matters;
              (t) Security resources available for incident response and their capabilities;
              (u) Procedures for responding to a TSI;
              (v) Procedures to facilitate the recovery of the Marine Transportation System after a TSI; and
              (w) Identification of any facility otherwise subject to part 105 of this subchapter that the COTP has designated as a public access facility within the area, the security measures that must be implemented at the various MARSEC Levels, and who is responsible for implementing those measures.
              [USCG-2003-14733, 68 FR 39290, July 1, 2003, as amended at 68 FR 60482, Oct. 22, 2003; USCG-2006-24196, 72 FR 3579, Jan. 25, 2007; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 103.510
              Area Maritime Security (AMS) Plan review and approval.
              Each AMS Plan will be submitted to the cognizant District Commander for review and then forwarded to the Area Commander for approval.
            
            
              § 103.515
              Exercises.
              (a) The COTP shall coordinate with the Area Maritime Security (AMS) Committee to conduct or participate in an exercise at least once each calendar year, with no more than 18 months between exercises, to test the effectiveness of the AMS Plan.
              (b) An exercise may consist of any of the following:
              (1) A tabletop exercise to validate the AMS Plan. No equipment or personnel deployment is required;
              (2) A field training exercise consisting of personnel deployment and use of security equipment; or
              (3) A combination of § 103.515(b)(1) and (b)(2).
              (c) Upon review by the cognizant District Commander, and approval by the cognizant Area Commander, the requirements of this section may be satisfied by—
              (1) Participation of the COTP and appropriate AMS Committee members or other appropriate port stakeholders in an emergency response or crisis management exercise conducted by another governmental agency or private sector entity, provided that the exercise addresses components of the AMS Plan;
              (2) An actual increase in MARSEC Level; or
              (3) Implementation of enhanced security measures enumerated in the AMS Plan during periods of critical port operations or special marine events.
              [USCG-2003-14733, 68 FR 39290, July 1, 2003, as amended at 68 FR 60483, Oct. 22, 2003]
            
            
              § 103.520
              Recordkeeping.

              (a) All records pertaining to the Area Maritime Security (AMS) Assessment and AMS Plan will be retained by the COTP for 5 years.
              
              (b) Exercise documentation will be kept by the COTP for 2 years.
            
          
        
        
          Pt. 104
          PART 104—MARITIME SECURITY: VESSELS
          
            
              Subpart A—General
              Sec.
              104.100
              Definitions.
              104.105
              Applicability.
              104.106
              Passenger access area.
              104.107
              Employee access area.
              104.110
              Exemptions.
              104.115
              Compliance.
              104.120
              Compliance documentation.
              104.125
              Noncompliance.
              104.130
              Waivers.
              104.135
              Equivalents.
              104.140
              Alternative Security Programs.
              104.145
              Maritime Security (MARSEC) Directive.
              104.150
              Right to appeal.
            
            
              Subpart B—Vessel Security Requirements
              104.200
              Owner or operator.
              104.205
              Master.
              104.210
              Company Security Officer (CSO).
              104.215
              Vessel Security Officer (VSO).
              104.220
              Company or vessel personnel with security duties.
              104.225
              Security training for all other vessel personnel.
              104.230
              Drill and exercise requirements.
              104.235
              Vessel recordkeeping requirements.
              104.240
              Maritime Security (MARSEC) Level coordination and implementation.
              104.245
              Communications.
              104.250
              Procedures for interfacing with facilities and other vessels.
              104.255
              Declaration of Security (DoS).
              104.260
              Security systems and equipment maintenance.
              104.263
              Risk Group classifications for vessels.
              104.265
              Security measures for access control.
              104.267
              Security measures for newly hired employees.
              104.270
              Security measures for restricted areas.
              104.275
              Security measures for handling cargo.
              104.280
              Security measures for delivery of vessel stores and bunkers.
              104.285
              Security measures for monitoring.
              104.290
              Security incident procedures.
              104.292
              Additional requirements—passenger vessels and ferries.
              104.295
              Additional requirements—cruise ships.
              104.297
              Additional requirements—vessels on international voyages.
            
            
              Subpart C—Vessel Security Assessment (VSA)
              104.300
              General.
              104.305
              Vessel Security Assessment (VSA) requirements.
              104.310
              Submission requirements.
            
            
              Subpart D—Vessel Security Plan (VSP)
              104.400
              General.
              104.405
              Format of the Vessel Security Plan (VSP).
              104.410
              Submission and approval.
              104.415
              Amendment and audit.
            
          
          
            Authority:
            33 U.S.C. 1226, 1231; 46 U.S.C. Chapter 701; 50 U.S.C. 191; 33 CFR 1.05-1, 6.04-11, 6.14, 6.16, and 6.19; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2003-14749, 68 FR 39302, July 1, 2003, unless otherwise noted.
          
          
            Subpart A—General
            
              § 104.100
              Definitions.
              Except as specifically stated in this subpart, the definitions in part 101 of this subchapter apply to this part.
            
            
              § 104.105
              Applicability.
              (a) This part applies to the owner or operator of any:
              (1) Mobile Offshore Drilling Unit (MODU), cargo, or passenger vessel subject to the International Convention for Safety of Life at Sea, 1974, (SOLAS), Chapter XI-1 or Chapter XI-2;
              (2) Foreign cargo vessel greater than 100 gross register tons;
              (3) Self-propelled U.S. cargo vessel greater than 100 gross register tons subject to 46 CFR subchapter I, except commercial fishing vessels inspected under 46 CFR part 105;
              (4) Vessel subject to 46 CFR chapter I, subchapter L;
              (5) Passenger vessel subject to 46 CFR chapter I, subchapter H;
              (6) Passenger vessel certificated to carry more than 150 passengers;
              (7) Other passenger vessel carrying more than 12 passengers, including at least one passenger-for-hire, that is engaged on an international voyage;
              (8) Barge subject to 46 CFR chapter I, subchapters D or O;

              (9) Barge carrying certain dangerous cargo in bulk or barge that is subject to 46 CFR Chapter I, subchapter I, that is engaged on an international voyage.
              
              (10) Tankship subject to 46 CFR chapter I, subchapters D or O; and
              (11) Towing vessel greater than eight meters in registered length that is engaged in towing a barge or barges subject to this part, except a towing vessel that—
              (i) Temporarily assists another vessel engaged in towing a barge or barges subject to this part;
              (ii) Shifts a barge or barges subject to this part at a facility or within a fleeting facility;
              (iii) Assists sections of a tow through a lock; or
              (iv) Provides emergency assistance.
              (b) An owner or operator of any vessel not covered in paragraph (a) of this section is subject to parts 101 through 103 of this subchapter.
              (c) Foreign Vessels that have on board a valid International Ship Security Certificate that certifies that the verifications required by part A, Section 19.1, of the International Ship and Port Facility Security (ISPS) Code (Incorporated by reference, see § 101.115 of this subchapter) have been completed will be deemed in compliance with this part, except for §§ 104.240, 104.255, 104.292, and 104.295, as appropriate. This includes ensuring that the vessel meets the applicable requirements of SOLAS Chapter XI-2 (Incorporated by reference, see § 101.115 of this subchapter) and the ISPS Code, part A, having taken into account the relevant provisions of the ISPS Code, part B, and that the vessel is provided with an approved security plan.
              (d) The TWIC requirements found in parts 101 and 104 of this subchapter do not apply to foreign vessels.
              (e) The TWIC requirements found in this part do not apply to mariners employed aboard vessels moored at U.S. facilities only when they are working immediately adjacent to their vessels in the conduct of vessel activities.
              (f) Except pursuant to international treaty, convention, or agreement to which the U.S. is a party, this part does not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the U.S. and that is in:
              (1) Innocent passage through the territorial sea of the U.S.; or
              (2) Transit through the navigable waters of the U.S. that form a part of an international strait.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003; USCG-2004-18057, 69 FR 34925, June 23, 2004; USCG-2004-19963, 70 FR 74669, Dec. 16, 2005; USCG-2006-24196, 72 FR 3579, Jan. 25, 2007; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.106
              Passenger access area.
              (a) A ferry, passenger vessel, or cruise ship may designate areas within the vessel as passenger access areas.
              (b) A passenger access area is a defined space, within the area over which the owner or operator has implemented security measures for access control, of a ferry, passenger vessel, or cruise ship that is open to passengers. It is not a secure area and does not require a TWIC for unescorted access.
              (c) Passenger access areas may not include any areas defined as restricted areas in the VSP.
              [USCG-2006-24196, 72 FR 3579, Jan. 25, 2007, as amended by USCG-2008-0179, 73 FR 35009, June 19, 2008]
            
            
              § 104.107
              Employee access area.
              (a) A ferry or passenger vessel, excluding cruise ships, may designate areas within the vessel as employee access areas.
              (b) An employee access area is a defined space, within the area over which the owner or operator has implemented security measures for access control, of a ferry or passenger vessel that is open only to employees and not to passengers. It is not a secure area and does not require a TWIC for unescorted access.
              (c) Employee access areas may not include any areas defined as restricted areas in the VSP.
              [USCG-2006-24196, 72 FR 3579, Jan. 25, 2007]
            
            
              § 104.110
              Exemptions.
              (a) This part does not apply to warships, naval auxiliaries, or other vessels owned or operated by a government and used only on government non-commercial service.

              (b) A vessel is not subject to this part while the vessel is laid up, dismantled, or otherwise out of commission.
              
              (c) Vessels with a minimum manning requirement of 20 or fewer TWIC-holding crewmembers are exempt from the requirements in 33 CFR 101.535(a)(1).
              [USCG-2003-14749, 68 FR 60513, Oct. 22, 2003, as amended by USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.115
              Compliance.
              (a) Vessel owners or operators must ensure their vessels are operating in compliance with this part.
              (b) Owners or operators of foreign vessels must comply with the following—
              (1) Vessels subject to the International Convention for Safety of Life at Sea, 1974, (SOLAS), Chapter XI-1 or Chapter XI-2, must carry on board a valid International Ship Security Certificate that certifies that the verifications required by part A, Section 19.1, of the International Ship and Port Facility Security (ISPS) Code (Incorporated by reference, see § 101.115 of this subchapter) have been completed. This includes ensuring that the vessel meets the applicable requirements of SOLAS Chapter XI-2 (Incorporated by reference, see § 101.115 of this chapter) and the ISPS Code, part A, having taken into account the relevant provisions of the ISPS Code, part B, and that the vessel is provided with an approved security plan.
              (2) Vessels not subject to SOLAS Chapter XI-1 or Chapter XI-2, may comply with this part through an Alternative Security Program or a bilateral arrangement approved by the Coast Guard. If not complying with an approved Alternative Security Program or bilateral arrangement, these vessels must meet the requirements of paragraph (b) of this section.
              (c) By August 23, 2018, owners and operators of vessels subject to this part must amend their Vessel Security Plans to indicate how they will implement the TWIC requirements in this subchapter. By August 23, 2018, owners and operators of vessels subject to this part must operate in accordance with the TWIC provisions found within this subchapter.
              [USCG-2003-14749, 68 FR 60513, Oct. 22, 2003, as amended by USCG-2004-18057, 69 FR 34925, June 23, 2004; USCG-2004-19963, 70 FR 74669, Dec. 16, 2005; USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2006-24196, 72 FR 3579, Jan. 25, 2007; 73 FR 25565, May 7, 2008; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.120
              Compliance documentation.
              (a) Each vessel owner or operator subject to this part must ensure that copies of the following documents are carried on board the vessel and are made available to the Coast Guard upon request:
              (1) The approved Vessel Security Plan (VSP) and any approved revisions or amendments thereto, and a letter of approval from the Commanding Officer, Marine Safety Center (MSC);
              (2) The VSP submitted for approval and a current acknowledgement letter from the Commanding Officer, MSC, stating that the Coast Guard is currently reviewing the VSP submitted for approval, and that the vessel may continue to operate so long as the vessel remains in compliance with the submitted plan;
              (3) For vessels operating under a Coast Guard-approved Alternative Security Program as provided in § 104.140, a copy of the Alternative Security Program the vessel is using, including a vessel specific security assessment report generated under the Alternative Security Program, as specified in § 101.120(b)(3) of this subchapter, and a letter signed by the vessel owner or operator, stating which Alternative Security Program the vessel is using and certifying that the vessel is in full compliance with that program; or

              (4) For foreign vessels, subject to the International Convention for Safety of Life at Sea, 1974, (SOLAS), Chapter XI-1 or Chapter XI-2, a valid International Ship Security Certificate (ISSC) that attests to the vessel's compliance with SOLAS Chapter XI-2 and the ISPS Code, part A (Incorporated by reference, see § 101.115 of this subchapter) and is issued in accordance with the ISPS Code, part A, section 19. As stated in Section 9.4 of the ISPS Code, part A requires that, in order for the ISSC to be issued, the provisions of part B of the ISPS Code need to be taken into account.
              (b) Each owner or operator of an unmanned vessel subject to this part must maintain the documentation described in paragraphs (a)(1), (2), or (3) of this section. The letter required by each of those paragraphs must be carried on board the vessel. The plan or program required by each of those paragraphs must not be carried on board the vessel, but must be maintained in a secure location. During scheduled inspections, the plan or program must be made available to the Coast Guard upon request.
              (c) Each vessel owner or operator who designates a passenger or employee access area (as those terms are defined in §§ 104.106 and 104.107 of this part) on their vessel must keep on board the vessel with their approved VSP a clear, visual representation (such as a vessel schematic) of where those designated areas fall. This need not be submitted to the Coast Guard for approval until incorporated into the VSP at the next VSP submittal (either renewal or amendment), but must be made available to the Coast Guard upon request.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003; USCG-2004-18057, 69 FR 34925, June 23, 2004; USCG-2006-24196, 72 FR 3579, Jan. 25, 2007; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.125
              Noncompliance.
              When a vessel must temporarily deviate from the requirements of this part, the vessel owner or operator must notify the cognizant COTP, and either suspend operations or request and receive permission from the COTP to continue operating.
              [USCG-2003-14749, 68 FR 60513, Oct. 22, 2003]
            
            
              § 104.130
              Waivers.
              Any vessel owner or operator may apply for a waiver of any requirement of this part that the owner or operator considers unnecessary in light of the nature or operating conditions of the vessel. A request for a waiver must be submitted in writing with justification to the Commandant (CG-5P), Attn: Assistant Commandant for Prevention Policy, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501. The Commandant (CG-5P) may require the vessel owner or operator to provide additional data for determining the validity of the requested waiver. The Commandant (CG-5P) may grant, in writing, a waiver with or without conditions only if the waiver will not reduce the overall security of the vessel, its passengers, its crew, or its cargo, or facilities or ports that the vessel may visit.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended by USCG-2008-0179, 73 FR 35009, June 19, 2008; USCG-2010-0351, 75 FR 36282, June 25, 2010; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2014-0410, 79 FR 38432, July 7, 2014]
            
            
              § 104.135
              Equivalents.
              For any measure required by this part, the vessel owner or operator may propose an equivalent as provided in § 101.130 of this subchapter.
            
            
              § 104.140
              Alternative Security Programs.
              A vessel owner or operator may use an Alternative Security Program as approved under § 101.120 of this subchapter if:
              (a) The Alternative Security Program is appropriate to that class of vessel;
              (b) The vessel is not subject to the International Convention for Safety of Life at Sea, 1974; and
              (c) The Alternative Security Program is implemented in its entirety.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003]
            
            
              § 104.145
              Maritime Security (MARSEC) Directive.
              Each vessel owner or operator subject to this part must comply with any instructions contained in a MARSEC Directive issued under § 101.405 of this subchapter.
            
            
              § 104.150
              Right to appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal as described in § 101.420 of this subchapter.
            
          
          
            
            Subpart B—Vessel Security Requirements
            
              § 104.200
              Owner or operator.
              (a) Each vessel owner or operator must ensure that the vessel operates in compliance with the requirements of this part.
              (b) For each vessel, the vessel owner or operator must:
              (1) Define the security organizational structure for each vessel and provide all personnel exercising security duties or responsibilities within that structure with the support needed to fulfill security obligations;
              (2) Designate, in writing, by name or title, a Company Security Officer (CSO), a Vessel Security Officer (VSO) for each vessel, and identify how those officers can be contacted at any time;
              (3) Ensure personnel receive training, drills, and exercises enabling them to perform their assigned security duties;
              (4) Inform vessel personnel of their responsibility to apply for and maintain a TWIC, including the deadlines and methods for such applications, and of their obligation to inform TSA of any event that would render them ineligible for a TWIC, or which would invalidate their existing TWIC;
              (5) Ensure vessel security records are kept;
              (6) Ensure that adequate coordination of security issues takes place between vessels and facilities; this includes the execution of a Declaration of Security (DoS);
              (7) Ensure coordination of shore leave, transit, or crew change-out for vessel personnel, as well as access through the facility of visitors to the vessel (including representatives of seafarers' welfare and labor organizations), with facility operators in advance of a vessel's arrival. Vessel owners or operators may refer to treaties of friendship, commerce, and navigation between the U.S. and other nations in coordinating such leave;
              (8) Ensure security communication is readily available;
              (9) Ensure coordination with and implementation of changes in Maritime Security (MARSEC) Level;
              (10) Ensure that security systems and equipment are installed and maintained;
              (11) Ensure that vessel access, including the embarkation of persons and their effects, is controlled;
              (12) Ensure that TWIC procedures are implemented as set forth in this subchapter, including;
              (i) Ensuring that only individuals who hold a TWIC and are authorized to be in secure areas are permitted to escort;
              (ii) Identifying what action is to be taken by an escort, or other authorized individual, should individuals under escort engage in activities other than those for which escorted access was granted; and
              (iii) Notifying vessel employees, and passengers if applicable, of what parts of the vessel are secure areas, employee access areas, and passenger access areas, as applicable, and ensuring such areas are clearly marked.
              (13) Ensure that restricted areas are controlled and TWIC provisions are coordinated, if applied to such restricted areas;
              (14) Ensure that protocols consistent with § 101.550(a) of this subchapter, for dealing with individuals requiring access who report a lost, damaged, or stolen TWIC, or who have applied for and not yet received a TWIC, are in place;
              (15) Ensure that cargo and vessel stores and bunkers are handled in compliance with this part;
              (16) Ensure restricted areas, deck areas, and areas surrounding the vessel are monitored;
              (17) Provide the Master, or for vessels on domestic routes only, the CSO, with the following information:
              (i) Parties responsible for appointing vessel personnel, such as vessel management companies, manning agents, contractors, concessionaires (for example, retail sales outlets, casinos, etc.);
              (ii) Parties responsible for deciding the employment of the vessel, including time or bareboat charters or any other entity acting in such capacity; and
              (iii) In cases when the vessel is employed under the terms of a charter party, the contract details of those documents, including time or voyage charters; and

              (18) Give particular consideration to the convenience, comfort, and personal privacy of vessel personnel and their ability to maintain their effectiveness over long periods; and
              (19) If applicable, ensure that protocols consistent with § 104.267 of this part, for dealing with newly hired employees who have applied for and not yet received a TWIC, are in place.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended by USCG-2003-14749, 68 FR 60513, Oct. 22, 2003; USCG-2006-24196, 72 FR 3579, Jan. 25, 2007; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.205
              Master.
              (a) Nothing in this part is intended to permit the Master to be constrained by the Company, the vessel owner or operator, or any other person, from taking or executing any decision which, in the professional judgment of the Master, is necessary to maintain the safety and security of the vessel. This includes denial of access to persons—except those identified as duly authorized by the cognizant government authority—or their effects, and refusal to load cargo, including containers or other closed cargo transport units.
              (b) If, in the professional judgment of the Master, a conflict between any safety and security requirements applicable to the vessel arises during its operations, the Master may give precedence to measures intended to maintain the safety of the vessel, and take such temporary security measures as seem best under all circumstances. In such cases:

              (1) The Master must, as soon as practicable, inform the nearest COTP. If the vessel is on a foreign voyage, the Master must promptly inform the Coast Guard via the NRC at 1-800-424-8802, direct telephone at 202-267-2675; Fax: 202-267-1322, TDD at 202-267-4477, or E-mail at HQS-DG-lst-NRCINFO@uscg.mil and if subject to the jurisdiction of a foreign government, the relevant maritime authority of that foreign government;
              (2) The temporary security measures must, to the highest possible degree, be commensurate with the prevailing Maritime Security (MARSEC) Level; and
              (3) The owner or operator must ensure that such conflicts are resolved to the satisfaction of the cognizant COTP, or for vessels on international voyages, the Commandant (CG-5P), and that the possibility of recurrence is minimized.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003; USCG-2006-25150, 71 FR 39208, July 12, 2006; USCG-2008-0179, 73 FR 35009, June 19, 2008; USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
            
              § 104.210
              Company Security Officer (CSO).
              (a) General. (1) Each vessel owner or operator must designate in writing a CSO.
              (2) A vessel owner or operator may designate a single CSO for all its vessels to which this part applies, or may designate more than one CSO, in which case the owner or operator must clearly identify the vessels for which each CSO is responsible.
              (3) A CSO may perform other duties within the owner or operator's organization, including the duties of a Vessel Security Officer, provided he or she is able to perform the duties and responsibilities required of a CSO.
              (4) The CSO may delegate duties required by this part, but remains responsible for the performance of those duties.
              (5) The CSO must maintain a TWIC.
              (b) Qualifications. (1) The CSO must have general knowledge, through training or equivalent job experience, in the following:
              (i) Security administration and organization of the company's vessel(s);
              (ii) Vessel, facility, and port operations relevant to that industry;
              (iii) Vessel and facility security measures, including the meaning and the consequential requirements of the different Maritime Security (MARSEC) Levels;
              (iv) Emergency preparedness and response and contingency planning;
              (v) Security equipment and systems and their operational limitations;
              (vi) Methods of conducting audits, inspection and control and monitoring techniques; and
              (vii) Techniques for security training and education, including security measures and procedures.

              (2) In addition to knowledge and training in paragraph (b)(1) of this section, the CSO must have general knowledge through training or equivalent job experience in the following, as appropriate:
              (i) Relevant international conventions, codes, and recommendations;
              (ii) Relevant government legislation and regulations;
              (iii) Responsibilities and functions of other security organizations;
              (iv) Methodology of Vessel Security Assessment;
              (v) Methods of vessel security surveys and inspections;
              (vi) Instruction techniques for security training and education, including security measures and procedures;
              (vii) Handling sensitive security information and security related communications;
              (viii) Knowledge of current security threats and patterns;
              (ix) Recognition and detection of dangerous substances and devices;
              (x) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (xi) Techniques used to circumvent security measures;
              (xii) Methods of physical screening and non-intrusive inspections;
              (xiii) Security drills and exercises, including drills and exercises with facilities; and
              (xiv) Assessment of security drills and exercises.
              (xv) Knowledge of TWIC requirements
              (c) Responsibilities. In addition to those responsibilities and duties specified elsewhere in this part, the CSO must, for each vessel for which he or she has been designated:
              (1) Keep the vessel apprised of potential threats or other information relevant to its security;
              (2) Ensure a Vessel Security Assessment (VSA) is carried out;
              (3) Ensure a Vessel Security Plan (VSP) is developed, approved, and maintained;
              (4) Ensure the VSP is modified when necessary;
              (5) Ensure vessel security activities are audited;
              (6) Arrange for Coast Guard inspections under 46 CFR part 2;
              (7) Ensure the timely or prompt correction of problems identified by audits or inspections;
              (8) Enhance security awareness and vigilance within the owner's or operator's organization;
              (9) Ensure relevant personnel receive adequate security training;
              (10) Ensure communication and cooperation between the vessel and the port and facilities with which the vessel interfaces;
              (11) Ensure consistency between security requirements and safety requirements;
              (12) Ensure that when sister-vessel or fleet security plans are used, the plan for each vessel reflects the vessel-specific information accurately;
              (13) Ensure compliance with an Alternative Security Program or equivalents approved under this subchapter, if appropriate; and
              (14) Ensure security measures give particular consideration to the convenience, comfort, and personal privacy of vessel personnel and their ability to maintain their effectiveness over long periods.
              (15) Ensure the TWIC program is being properly implemented.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003; USCG-2006-24196, 72 FR 3580, Jan. 25, 2007]
            
            
              § 104.215
              Vessel Security Officer (VSO).
              (a) General. (1) A VSO may perform other duties within the owner's or operator's organization, provided he or she is able to perform the duties and responsibilities required of the VSO for each such vessel.
              (2) For manned vessels, the VSO must be the Master or a member of the crew.
              (3) For unmanned vessels, the VSO must be an employee of the company, and the same person may serve as the VSO for more than one unmanned vessel. If a person serves as the VSO for more than one unmanned vessel, the name of each unmanned vessel for which he or she is the VSO must be listed in the Vessel Security Plan (VSP).

              (4) The VSO of any unmanned barge and the VSO of any towing vessel interfacing with the barge must coordinate and ensure the implementation of security measures applicable to both vessels during the period of their interface.
              
              (5) The VSO may assign security duties to other vessel personnel; however, the VSO remains responsible for these duties.
              (6) The VSO must maintain a TWIC.
              (b) Qualifications. The VSO must have general knowledge, through training or equivalent job experience, in the following:
              (1) Those items listed in § 104.210 (b)(1) and (b)(2) of this part;
              (2) Vessel layout;
              (3) The VSP and related procedures, including scenario-based response training;
              (4) Crowd management and control techniques;
              (5) Operations of security equipment and systems;
              (6) Testing and calibration of security equipment and systems, and their maintenance while at sea; and
              (7) TWIC.
              (c) Certification required. After July 1, 2009, persons performing duties as VSO on-board a seagoing vessel subject to the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended, must hold a valid Coast Guard-issued credential with a Vessel Security Officer endorsement. The Coast Guard will issue this endorsement only if the person meets the requirements in paragraph (d) of this section. This endorsement serves as proof that the person meets the ship security officer requirements of Regulation VI/5 of the STCW.
              (d) Requirements for Coast Guard Endorsement: (1) To qualify for a VSO endorsement, a person must:
              (i) Be at least 18 years of age;
              (ii) Be able to speak and understand the English language as would be relevant to the duties of a VSO;
              (iii) Hold any valid Coast Guard-issued credential under the regulations specified in 46 CFR Subchapter B;
              (iv) Successfully complete a Coast Guard-accepted VSO course;
              (v) Sea Service. Fulfill one of the following:
              (A) Have approved sea service of not less than 12 months on any vessel subject to § 104.105 of this part, credited in accordance with 46 CFR 10.205(e), 10.211, and/or 10.213; or
              (B) Have approved sea service of not less than 6 months on any vessel subject to § 104.105 of this part, credited in accordance with 46 CFR 10.205(b), 10.211, and/or 10.213, and have knowledge of vessel operations.
              (2) To qualify as a Coast Guard-accepted course a VSO course under paragraph (d)(1)(iv) of this section must require candidates to demonstrate knowledge, understanding, and proficiency in the following competencies:
              (i) Maintaining and supervising the implementation of a vessel security plan;
              (ii) Assessing security risk, threat and vulnerability;
              (iii) Undertaking regular inspections of the vessel to ensure that appropriate security measures are implemented and maintained;
              (iv) Ensuring that security equipment and systems, if any, are properly operated, tested and calibrated;
              (v) Encouraging security awareness and vigilance; and
              (vi) Ensuring compliance with the TWIC program requirements.
              (3) Candidates meeting the knowledge of vessel operations requirement under paragraph (d)(1)(v)(B) of this section must provide evidence through training or equivalent job experience, in the following areas:
              (i) Basic vessel layout and construction:
              (A) Understanding layout, including decks, rooms and space numbering; and
              (B) Understanding of various vessel types; and working knowledge of nautical terms and definitions, especially those used to describe areas and parts of a vessel.
              (ii) Shipboard organization: familiarity with the various departments and related functions, the titles used for personnel, the roles and responsibilities of these persons, and the chain of command.
              (iii) Shipboard safety:
              (A) Understanding of the importance of creating and maintaining safe working and living conditions for passengers and crew alike;

              (B) General shipboard safety rules, emergency alarms and signals, and responses to and reporting of accidents;
              
              (C) Proper usage of protective equipment and general knowledge of procedures for entering enclosed spaces;
              (D) Proper usage of lifesaving equipment and where such equipment is normally stowed aboard various vessel types;
              (E) Understanding of the operating principles of and proper use of watertight and fire screen doors; and
              (F) Understanding where it is safe to smoke and not safe to smoke on board and in port.
              (iv) Protection of the marine environment:
              (A) Understanding of vessel personnel's responsibility to preserve the marine environment; and
              (B) Basic working knowledge of pollution prevention regulations and techniques.
              (v) Familiarity with key definitions, terminology, and operational practices employed in the maritime industry.
              (4)(i) Persons meeting the criteria in paragraphs (d)(4)(i)(A) and (B) of this section prior to the effective date of this regulation may successfully complete a refresher Coast Guard-accepted VSO course no later than July 1, 2009, to fulfill (d)(1)(iv) of this section. Persons must have:
              (A) At least six months of VSO experience during the preceding three years; or
              (B) Successfully completed a VSO course that was not approved by the Maritime Administration (MARAD) on behalf of the Coast Guard. Maritime Administration approves VSO courses under section 109 of the Maritime Transportation Security Act of 2002, Public Law 107-295.
              (ii) To be eligible to take a refresher Coast Guard-accepted VSO course, a person must present to the course provider documentary evidence that he or she meets the criteria in (d)(4)(i) of this section.
              (5) Vessel Security Officer courses meeting the training requirements in paragraphs (d)(2) and (d)(4) of this section are subject to Coast Guard acceptance under 46 CFR 10.309(a)(10)(ii).
              (6) Vessel Security Officer courses approved by MARAD on behalf of the Coast Guard under section 109 of the Maritime Transportation Security Act of 2002, Public Law 107-295 will be accepted by the Coast Guard under 46 CFR 10.309 as meeting the requirements of paragraphs (d)(1)(iv) and (d)(2) of this section.
              (7) Persons who hold a valid “Vessel Security Officer” endorsement may serve as vessel or company personnel with security duties (33 CFR 104.220), and as all other vessel personnel (33 CFR 104.225), without meeting any additional requirements.
              (e) Responsibilities. In addition to those responsibilities and duties specified elsewhere in this part, the VSO must, for each vessel for which he or she has been designated:
              (1) Regularly inspect the vessel to ensure that security measures are maintained;
              (2) Ensure maintenance and supervision of the implementation of the VSP, and any amendments to the VSP;
              (3) Ensure the coordination and handling of cargo and vessel stores and bunkers in compliance with this part;
              (4) Propose modifications to the VSP to the Company Security Officer (CSO);
              (5) Ensure that any problems identified during audits or inspections are reported to the CSO, and promptly implement any corrective actions;
              (6) Ensure security awareness and vigilance on board the vessel;
              (7) Ensure adequate security training for vessel personnel;
              (8) Ensure the reporting and recording of all security incidents;
              (9) Ensure the coordinated implementation of the VSP with the CSO and the relevant Facility Security Officer, when applicable;
              (10) Ensure security equipment is properly operated, tested, calibrated and maintained; and
              (11) Ensure consistency between security requirements and the proper treatment of vessel personnel affected by those requirements.
              (12) Ensure TWIC programs are in place and implemented appropriately.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003; USCG-2006-24196, 72 FR 3580, Jan. 25, 2007; USCG-2008-0028, 73 FR 29070, May 20, 2008; 73 FR 34191, June 17, 2008; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              
              § 104.220
              Company or vessel personnel with security duties.
              Company and vessel personnel responsible for security duties must maintain a TWIC, and must have knowledge, through training or equivalent job experience, in the following, as appropriate:
              (a) Knowledge of current security threats and patterns;
              (b) Recognition and detection of dangerous substances and devices;
              (c) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (d) Techniques used to circumvent security measures;
              (e) Crowd management and control techniques;
              (f) Security related communications;
              (g) Knowledge of emergency procedures and contingency plans;
              (h) Operation of security equipment and systems;
              (i) Testing and calibration of security equipment and systems, and their maintenance while at sea;
              (j) Inspection, control, and monitoring techniques;
              (k) Relevant provisions of the Vessel Security Plan (VSP);
              (l) Methods of physical screening of persons, personal effects, baggage, cargo, and vessel stores; and
              (m) The meaning and the consequential requirements of the different Maritime Security (MARSEC) Levels.
              (n) Relevant aspects of the TWIC program and how to carry them out.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended by USCG-2006-24196, 72 FR 3580, Jan. 25, 2007]
            
            
              § 104.225
              Security training for all other vessel personnel.
              All other vessel personnel, including contractors, whether part-time, full-time, temporary, or permanent, must have knowledge of, through training or equivalent job experience in the following, as appropriate:
              (a) Relevant provisions of the Vessel Security Plan (VSP);
              (b) The meaning and the consequential requirements of the different Maritime Security (MARSEC) Levels, including emergency procedures and contingency plans;
              (c) Recognition and detection of dangerous substances and devices;
              (d) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security; and
              (e) Techniques used to circumvent security measures.
              (f) Relevant aspects of the TWIC program and how to carry them out.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003; USCG-2006-24196, 72 FR 3580, Jan. 25, 2007]
            
            
              § 104.230
              Drill and exercise requirements.
              (a) General. (1) Drills and exercises must test the proficiency of vessel personnel in assigned security duties at all Maritime Security (MARSEC) Levels and the effective implementation of the Vessel Security Plan (VSP). They must enable the Vessel Security Officer (VSO) to identify any related security deficiencies that need to be addressed.
              (2) A drill or exercise required by this section may be satisfied with the implementation of security measures required by the Vessel Security Plan as the result of an increase in the MARSEC Level, provided the vessel reports attainment to the cognizant COTP.
              (b) Drills. (1) The VSO must ensure that at least one security drill is conducted at least every 3 months, except when a vessel is out of service due to repairs or seasonal suspension of operation provided that in such cases a drill must be conducted within one week of the vessel's reactivation. Security drills may be held in conjunction with non-security drills where appropriate.
              (2) Drills must test individual elements of the VSP, including response to security threats and incidents. Drills should take into account the types of operations of the vessel, vessel personnel changes, and other relevant circumstances. Examples of drills include unauthorized entry to a restricted area, response to alarms, and notification of law enforcement authorities.

              (3) If the vessel is moored at a facility on the date the facility has planned to conduct any drills, the vessel may, but is not required to, participate in the facility's scheduled drill.
              (4) Drills must be conducted within one week from whenever the percentage of vessel personnel with no prior participation in a vessel security drill on that vessel exceeds 25 percent.
              (5) Not withstanding paragraph (b)(4) of this section, vessels not subject to SOLAS may conduct drills within 1 week from whenever the percentage of vessel personnel with no prior participation in a vessel security drill on a vessel of similar design and owned or operated by the same company exceeds 25 percent.
              (c) Exercises. (1) Exercises must be conducted at least once each calendar year, with no more than 18 months between exercises.
              (2) Exercises may be:
              (i) Full scale or live;
              (ii) Tabletop simulation or seminar;
              (iii) Combined with other appropriate exercises; or
              (iv) A combination of the elements in paragraphs (c)(2)(i) through (iii) of this section.
              (3) Exercises may be vessel-specific or part of a cooperative exercise program to exercise applicable facility and vessel security plans or comprehensive port exercises.
              (4) Each exercise must test communication and notification procedures, and elements of coordination, resource availability, and response.
              (5) Exercises are a full test of the security program and must include the substantial and active participation of relevant company and vessel security personnel, and may include facility security personnel and government authorities depending on the scope and the nature of the exercises.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60513, Oct. 22, 2003]
            
            
              § 104.235
              Vessel recordkeeping requirements.
              (a) Unless otherwise specified in this section, the Vessel Security Officer must keep records of the activities as set out in paragraph (b) of this section for at least 2 years and make them available to the Coast Guard upon request.
              (b) Records required by this section may be kept in electronic format. If kept in an electronic format, they must be protected against unauthorized deletion, destruction, or amendment. The following records must be kept:
              (1) Training. For training under § 104.225, the date of each session, duration of session, a description of the training, and a list of attendees;
              (2) Drills and exercises. For each drill or exercise, the date held, description of drill or exercise, list of participants; and any best practices or lessons learned which may improve the Vessel Security Plan (VSP);
              (3) Incidents and breaches of security. Date and time of occurrence, location within the port, location within the vessel, description of incident or breaches, to whom it was reported, and description of the response;
              (4) Changes in Maritime Security (MARSEC) Levels. Date and time of notification received, and time of compliance with additional requirements;
              (5) Maintenance, calibration, and testing of security equipment. For each occurrence of maintenance, calibration, and testing, the date and time, and the specific security equipment involved;
              (6) Security threats. Date and time of occurrence, how the threat was communicated, who received or identified the threat, description of threat, to whom it was reported, and description of the response;
              (7) Declaration of Security (DoS). Manned vessels must keep on board a copy of the last 10 DoSs and a copy of each continuing DoS for at least 90 days after the end of its effective period;
              (8) Annual audit of the VSP. For each annual audit, a letter certified by the Company Security Officer or the VSO stating the date the audit was completed; and
              (9) Electronic Reader/Physical Access Control System (PACS). For each individual granted unescorted access to a secure area, the: FASC-N; date and time that unescorted access was granted; and, if captured, the individual's name. Additionally, documentation to demonstrate that the owner or operator has updated the Canceled Card List with the frequency required in § 101.525 of this subchapter.
              
              (c) Any records required by this part must be protected from unauthorized access or disclosure. TWIC reader records and similar records in a PACS are sensitive security information and must be protected in accordance with 49 CFR part 1520.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60514, Oct. 22, 2003; USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.240
              Maritime Security (MARSEC) Level coordination and implementation.
              (a) The vessel owner or operator must ensure that, prior to entering a port or visiting an Outer Continental Shelf (OCS) facility, all measures are taken that are specified in the Vessel Security Plan (VSP) for compliance with the MARSEC Level in effect for the port or the OCS facility.
              (b) When notified of an increase in the MARSEC Level, the vessel owner or operator must ensure:
              (1) If a higher MARSEC Level is set for the port in which the vessel is located or is about to enter, the vessel complies, without undue delay, with all measures specified in the VSP for compliance with that higher MARSEC Level;
              (2) The COTP is notified as required by § 101.300(c) when compliance with the higher MARSEC Level has been implemented;
              (3) For vessels in port, that compliance with the higher MARSEC Level has taken place within 12 hours of the notification; and
              (4) If a higher MARSEC Level is set for the OCS facility with which the vessel is interfacing or is about to visit, the vessel complies, without undue delay, with all measures specified in the VSP for compliance with that higher MARSEC Level.
              (c) For MARSEC Levels 2 and 3, the Vessel Security Officer must brief all vessel personnel of identified threats, emphasize reporting procedures, and stress the need for increased vigilance.
              (d) An owner or operator whose vessel is not in compliance with the requirements of this section must inform the COTP and obtain approval prior to entering any port, prior to interfacing with another vessel or with a facility or to continuing operations.
              (e) For MARSEC Level 3, in addition to the requirements in this part, a vessel owner or operator may be required to implement additional measures, pursuant to 33 CFR part 6, 160 or 165, as appropriate, which may include but are not limited to:
              (1) Arrangements to ensure that the vessel can be towed or moved if deemed necessary by the Coast Guard;
              (2) Use of waterborne security patrol;
              (3) Use of armed security personnel to control access to the vessel and to deter, to the maximum extent practical, a TSI; or
              (4) Screening the vessel for the presence of dangerous substances and devices underwater or other threats.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60514, Oct. 22, 2003]
            
            
              § 104.245
              Communications.
              (a) The Vessel Security Officer must have a means to effectively notify vessel personnel of changes in security conditions on board the vessel.
              (b) Communications systems and procedures must allow effective and continuous communication between the vessel security personnel, facilities interfacing with the vessel, vessels interfacing with the vessel, and national or local authorities with security responsibilities.
              (c) Communication systems and procedures must enable vessel personnel to notify, in a timely manner, shore side authorities or other vessels of a security threat or incident on board.
            
            
              § 104.250
              Procedures for interfacing with facilities and other vessels.
              (a) The vessel owner or operator must ensure that there are measures for interfacing with facilities and other vessels at all MARSEC Levels.
              (b) For each U.S. flag vessel that calls on foreign ports or facilities, the vessel owner or operator must ensure procedures for interfacing with those ports and facilities are established.
            
            
              § 104.255
              Declaration of Security (DoS).

              (a) Each vessel owner or operator must ensure procedures are established for requesting a DoS and for handling DoS requests from a facility or other vessel.
              
              (b) At MARSEC Level 1, the Master or Vessel Security Officer (VSO), or their designated representative, of any cruise ship or manned vessel carrying Certain Dangerous Cargoes, in bulk, must complete and sign a DoS with the VSO or Facility Security Officer (FSO), or their designated representative, of any vessel or facility with which it interfaces.
              (1) For a vessel-to-facility interface, prior to arrival of a vessel to a facility, the FSO and Master, VSO, or their designated representatives must coordinate security needs and procedures, and agree upon the contents of the DoS for the period of time the vessel is at the facility. Upon a vessel's arrival to a facility and prior to any passenger embarkation or disembarkation or cargo transfer operation, the FSO or Master, VSO, or designated representatives must sign the written DoS.
              (2) For a vessel engaging in a vessel-to-vessel activity, prior to the activity, the respective Masters, VSOs, or their designated representatives must coordinate security needs and procedures, and agree upon the contents of the DoS for the period of the vessel-to-vessel activity. Upon the vessel-to-vessel activity and prior to any passenger embarkation or disembarkation or cargo transfer operation, the respective Masters, VSOs, or designated representatives must sign the written DoS.
              (c) At MARSEC Levels 2 and 3, the Master, VSO, or designated representative of any manned vessel required to comply with this part must coordinate security needs and procedures, and agree upon the contents of the DoS for the period of the vessel-to-vessel activity. Upon the vessel-to-vessel activity and prior to any passenger embarkation or disembarkation or cargo transfer operation, the respective Masters, VSOs, or designated representatives must sign the written DoS.
              (d) At MARSEC Levels 2 and 3, the Master, VSO, or designated representative of any manned vessel required to comply with this part must coordinate security needs and procedures, and agree upon the contents of the DoS for the period the vessel is at the facility. Upon the vessel's arrival to a facility and prior to any passenger embarkation or disembarkation or cargo transfer operation, the respective FSO and Master, VSO, or designated representatives must sign the written DoS.
              (e) At MARSEC Levels 1 and 2, VSOs of vessels that frequently interface with the same facility may implement a continuing DoS for multiple visits, provided that:
              (1) The DoS is valid for the specific MARSEC Level;
              (2) The effective period at MARSEC Level 1 does not exceed 90 days; and
              (3) The effective period at MARSEC Level 2 does not exceed 30 days.
              (f) When the MARSEC Level increases beyond the level contained in the DoS, the continuing DoS becomes void and a new DoS must be signed and implemented in accordance with this section.
              (g) The COTP may require at any time, at any MARSEC Level, any manned vessel subject to this part to implement a DoS with the VSO or FSO prior to any vessel-to-vessel activity or vessel-to-facility interface when he or she deems it necessary.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60514, Oct. 22, 2003]
            
            
              § 104.260
              Security systems and equipment maintenance.
              (a) Security systems and equipment must be in good working order and inspected, tested, calibrated and maintained according to the manufacturer's recommendation.
              (b) The results of testing completed under paragraph (a) of this section must be recorded in accordance with § 104.235. Any deficiencies must be promptly corrected.
              (c) The Vessel Security Plan (VSP) must include procedures for identifying and responding to security system and equipment failures or malfunctions.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended by USCG-2007-28915, 81 FR 57710, Aug. 23, 2016]
            
            
              § 104.263
              Risk Group classifications for vessels.

              (a) For purposes of the Transportation Worker Identification Credential requirements of this subchapter, the following vessels subject to this part are in Risk Group A:
              
              (1) Vessels that carry Certain Dangerous Cargoes in bulk.
              (2) Vessels certificated to carry more than 1,000 passengers.
              (3) Any vessel engaged in towing a vessel subject to paragraph (a)(1) or (a)(2) of this section.
              (b) Vessels may move from one Risk Group classification to another, based on the cargo they are carrying or handling at any given time. An owner or operator expecting a vessel to move between Risk Groups must explain, in the Vessel Security Plan, the timing of such movements, as well as how the vessel will move between the requirements of the higher and lower Risk Groups, with particular attention to the security measures to be taken moving from a lower Risk Group to a higher Risk Group.
              [USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              § 104.265
              Security measures for access control.
              (a) General. The vessel owner or operator must ensure the implementation of security measures to:
              (1) Deter the unauthorized introduction of dangerous substances and devices, including any device intended to damage or destroy persons, vessels, facilities, or ports;
              (2) Secure dangerous substances and devices that are authorized by the owner or operator to be on board;
              (3) Control access to the vessel; and
              (4) Prevent an unescorted individual from entering an area of the vessel that is designated as a secure area unless the individual holds a duly issued TWIC and is authorized to be in the area. Individuals seeking unescorted access to a secure area on a vessel in Risk Group A must pass electronic TWIC inspection and those seeking unescorted access to a secure area on a vessel not in Risk Group A must pass either electronic TWIC inspection or visual TWIC inspection.
              (b) The vessel owner or operator must ensure that the following are specified:
              (1) The locations providing means of access to the vessel where access restrictions or prohibitions are applied for each Maritime Security (MARSEC) Level, including those points where TWIC access control provisions will be applied. “Means of access” include, but are not limited, to all:
              (i) Access ladders;
              (ii) Access gangways;
              (iii) Access ramps;
              (iv) Access doors, side scuttles, windows, and ports;
              (v) Mooring lines and anchor chains; and
              (vi) Cranes and hoisting gear;
              (2) The identification of the types of restriction or prohibition to be applied and the means of enforcing them;
              (3) The means used to establish the identity of individuals not in possession of a TWIC and procedures for escorting, in accordance with § 101.515 of this subchapter; and
              (4) Procedures for identifying authorized and unauthorized persons at any MARSEC level.
              (c) The vessel owner or operator must establish in the approved VSP the frequency of application of any security measures for access control, particularly if these security measures are applied on a random or occasional basis.
              (d) MARSEC Level 1. The vessel owner or operator must ensure security measures in this paragraph are implemented to:
              (1) Implement a TWIC Program as set out in subpart E of part 101 of this subchapter, as applicable, and in accordance with the vessel's assigned Risk Group, as set out in § 104.263;
              (2) Screen persons, baggage (including carry-on items), personal effects, and vehicles for dangerous substances and devices at the rate specified in the approved VSP, except for government-owned vehicles on official business when government personnel present identification credentials for entry;
              (3) Conspicuously post signs that describe security measures currently in effect and clearly state that:
              (i) Boarding the vessel is deemed valid consent to screening or inspection; and
              (ii) Failure to consent or submit to screening or inspection will result in denial or revocation of authorization to board;

              (4) Check the identification of any person not holding a TWIC and seeking to board the vessel, including vessel passengers, vendors, personnel duly authorized by the cognizant government authorities, and visitors. This check includes confirming the reason for boarding by examining at least one of the following:
              (i) Joining instructions;
              (ii) Passenger tickets;
              (iii) Boarding passes;
              (iv) Work orders, pilot orders, or surveyor orders;
              (v) Government identification; or
              (vi) Visitor badges issued in accordance with an identification system implemented under paragraph (d) of this section.
              (5) Deny or revoke a person's authorization to be on board if the person is unable or unwilling, upon the request of vessel personnel or a law enforcement officer, to establish his or her identity in accordance with this part or to account for his or her presence on board. Any such incident must be reported in compliance with this part;
              (6) Deter unauthorized access to the vessel;
              (7) Identify access points that must be secured or attended to deter unauthorized access;
              (8) Lock or otherwise prevent access to unattended spaces that adjoin areas to which passengers and visitors have access;
              (9) Provide a designated area on board, within the secure area, or in liaison with a facility, for conducting inspections and screening of people, baggage (including carry-on items), personal effects, vehicles and the vehicle's contents;
              (10) Ensure vessel personnel are not subjected to screening, of the person or of personal effects, by other vessel personnel, unless security clearly requires it;
              (11) Conduct screening in a way that takes into full account individual human rights and preserves the individual's basic human dignity;
              (12) Ensure the screening of all unaccompanied baggage;
              (13) Ensure checked persons and their personal effects are segregated from unchecked persons and their personal effects;
              (14) Ensure embarking passengers are segregated from disembarking passengers;
              (15) Ensure, in liaison with the facility, a defined percentage of vehicles to be loaded aboard passenger vessels are screened prior to loading at the rate specified in the approved VSP;
              (16) Ensure, in liaison with the facility, all unaccompanied vehicles to be loaded on passenger vessels are screened prior to loading; and
              (17) Respond to the presence of unauthorized persons on board, including repelling unauthorized boarders.
              (e) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the vessel owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved VSP. These additional security measures may include:
              (1) Increasing the frequency and detail of screening of people, personal effects, and vehicles being embarked or loaded onto the vessel as specified for MARSEC Level 2 in the approved VSP, except for government-owned vehicles on official business when government personnel present identification credentials for entry;
              (2) X-ray screening of all unaccompanied baggage;
              (3) Assigning additional personnel to patrol deck areas during periods of reduced vessel operations to deter unauthorized access;
              (4) Limiting the number of access points to the vessel by closing and securing some access points;
              (5) Denying access to visitors who do not have a verified destination;
              (6) Deterring waterside access to the vessel, which may include, in liaison with the facility, providing boat patrols;
              (7) Establishing a restricted area on the shore side of the vessel, in close cooperation with the facility; or
              (8) Implementing additional electronic TWIC inspection requirements, as required by § 104.263, and by subpart E of part 101 of this subchapter, if relevant.
              (f) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, the vessel owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved VSP. The additional security measures may include:
              (1) Screening all persons, baggage, and personal effects for dangerous substances and devices;
              (2) Performing one or more of the following on unaccompanied baggage:
              (i) Screen unaccompanied baggage more extensively, for example, x-raying from two or more angles;
              (ii) Prepare to restrict or suspend handling unaccompanied baggage; or
              (iii) Refuse to accept unaccompanied baggage on board;
              (3) Being prepared to cooperate with responders and facilities;
              (4) Limiting access to the vessel to a single, controlled access point;
              (5) Granting access to only those responding to the security incident or threat thereof;
              (6) Suspending embarkation and/or disembarkation of personnel;
              (7) Suspending cargo operations;
              (8) Evacuating the vessel;
              (9) Moving the vessel;
              (10) Preparing for a full or partial search of the vessel; or
              (11) Implementing additional electronic TWIC inspection requirements, as required by § 104.263, and by subchapter E of part 101 of this subchapter, if relevant.
              [USCG-2006-24196, 72 FR 3580, Jan. 25, 2007, as amended by USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              § 104.267
              Security measures for newly hired employees.
              (a) Newly-hired vessel employees may be granted entry to secure areas of the vessel for up to 30 consecutive calendar days prior to receiving their TWIC provided all of the requirements in paragraph (b) of this section are met, and provided that the new hire is accompanied by an individual with a TWIC while within the secure areas of the vessel. If TSA does not act upon a TWIC application within 30 days, the cognizant Coast Guard COTP may further extend access to secure areas for another 30 days. The Coast Guard will determine whether, in particular circumstances, certain practices meet the condition of a new hire being accompanied by another individual with a TWIC. 
              (b) Newly-hired vessel employees may be granted the access provided for in paragraph (a) of this section only if:
              (1) The new hire has applied for a TWIC in accordance with 49 CFR part 1572 by completing the full enrollment process, paying the user fee, and is not currently engaged in a waiver or appeal process. The vessel owner or operator or Vessel Security Officer (VSO) must have the new hire sign a statement affirming this, and must retain the signed statement until the new hire receives a TWIC;

              (2) The vessel owner or operator or the VSO enters the following information on the new hire into the Coast Guard's Homeport website (http://homeport.uscg.mil):
              (i) Full legal name, including middle name if one exists;
              (ii) Date of birth;
              (iii) Social security number (optional);
              (iv) Employer name and 24 hour contact information; and
              (v) Date of TWIC enrollment;
              (3) The new hire presents an identification credential that meets the requirements of § 101.515 of this subchapter;
              (4) There are no other circumstances that would cause reasonable suspicion regarding the new hire's ability to obtain a TWIC, and the vessel owner or operator or VSO have not been informed by the cognizant COTP that the new hire poses a security threat; and
              (5) There would be an adverse impact to vessel operations if the new hire is not allowed access.
              (c) This section does not apply to any individual being hired as a Company Security Officer (CSO) or VSO, or any individual being hired to perform vessel security duties.
              (d) The new hire may not begin working on board the vessel under the provisions of this section until the owner, operator, or VSO receives notification, via Homeport or some other means, the new hire has passed an initial name check.
              [USCG-2006-24196, 72 FR 3581, Jan. 25, 2007, as amended by USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              
              § 104.270
              Security measures for restricted areas.
              (a) General. The vessel owner or operator must ensure the designation of restricted areas in order to:
              (1) Prevent or deter unauthorized access;
              (2) Protect persons authorized to be on board;
              (3) Protect the vessel;
              (4) Protect sensitive security areas within the vessel;
              (5) Protect security and surveillance equipment and systems; and
              (6) Protect cargo and vessel stores from tampering.
              (b) Designation of Restricted Areas. The vessel owner or operator must ensure restricted areas are designated on board the vessel, as specified in the approved plan. Restricted areas must include, as appropriate:
              (1) Navigation bridge, machinery spaces and other control stations;
              (2) Spaces containing security and surveillance equipment and systems and their controls and lighting system controls;
              (3) Ventilation and air-conditioning systems and other similar spaces;
              (4) Spaces with access to potable water tanks, pumps, or manifolds;
              (5) Spaces containing dangerous goods or hazardous substances;
              (6) Spaces containing cargo pumps and their controls;
              (7) Cargo spaces and spaces containing vessel stores;
              (8) Crew accommodations; and
              (9) Any other spaces or areas vital to the security of the vessel.
              (c) The vessel owner or operator must ensure that security measures and policies are established to:
              (1) Identify which vessel personnel are authorized to have access;
              (2) Determine which persons other than vessel personnel are authorized to have access;
              (3) Determine the conditions under which that access may take place;
              (4) Define the extent of any restricted area;
              (5) Define the times when access restrictions apply; and
              (6) Clearly mark all restricted areas and indicate that access to the area is restricted and that unauthorized presence within the area constitutes a breach of security.
              (d) Maritime Security (MARSEC) Level 1. The vessel owner or operator must ensure the implementation of security measures to prevent unauthorized access or activities within the area. These security measures may include:
              (1) Locking or securing access points;
              (2) Monitoring and using surveillance equipment;
              (3) Using guards or patrols; and
              (4) Using automatic intrusion detection devices, which if used must activate an audible and/or visual alarm at a location that is continuously attended or monitored, to alert vessel personnel to unauthorized access.
              (e) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the vessel owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved VSP. These additional security measures may include:
              (1) Increasing the frequency and intensity of monitoring and access controls on existing restricted access areas;
              (2) Restricting access to areas adjacent to access points;
              (3) Providing continuous monitoring of each area, using surveillance equipment; and
              (4) Dedicating additional personnel to guard or patrol each area.
              (f) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the vessel owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved VSP. These additional security measures may include:
              (1) Restricting access to additional areas; and
              (2) Searching restricted areas as part of a security sweep of the vessel.
            
            
              § 104.275
              Security measures for handling cargo.
              (a) General. The vessel owner or operator must ensure that security measures relating to cargo handling, some of which may have to be applied in liaison with the facility or another vessel, are specified in order to:
              (1) Deter tampering;
              (2) Prevent cargo that is not meant for carriage from being accepted and stored on board the vessel;
              (3) Identify cargo that is approved for loading onto the vessel;
              (4) Include inventory control procedures at access points to the vessel; and
              (5) When there are regular or repeated cargo operations with the same shipper, coordinate security measures with the shipper or other responsible party in accordance with an established agreement and procedures.
              (b) Maritime Security (MARSEC) Level 1. At MARSEC Level 1, the vessel owner or operator must ensure the implementation of measures to:
              (1) Unless unsafe to do so, routinely check cargo and cargo spaces prior to and during cargo handling for evidence of tampering;
              (2) Check that cargo to be loaded matches the cargo documentation, or that cargo markings or container numbers match the information provided with shipping documents;
              (3) Ensure, in liaison with the facility, that vehicles to be loaded on board car carriers, RO-RO, and passenger ships are subjected to screening prior to loading, in accordance with the frequency required in the VSP; and
              (4) Check, in liaison with the facility, seals or other methods used to prevent tampering.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the vessel owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved Vessel Security Plan (VSP). These additional security measures may include:
              (1) Increasing the frequency and detail of checking cargo and cargo spaces for evidence of tampering;
              (2) Intensifying checks to ensure that only the intended cargo, container, or other cargo transport units are loaded;
              (3) Intensifying screening of vehicles to be loaded on car-carriers, RO-RO, and passenger vessels;
              (4) In liaison with the facility, increasing frequency and detail in checking seals or other methods used to prevent tampering;
              (5) Increasing the frequency and intensity of visual and physical inspections; or
              (6) Coordinating enhanced security measures with the shipper or other responsible party in accordance with an established agreement and procedures.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the vessel owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved VSP. These additional security measures may include:
              (1) Suspending loading or unloading of cargo;
              (2) Being prepared to cooperate with responders, facilities, and other vessels; or
              (3) Verifying the inventory and location of any hazardous materials carried on board.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60514, Oct. 22, 2003]
            
            
              § 104.280
              Security measures for delivery of vessel stores and bunkers.
              (a) General. The vessel owner or operator must ensure that security measures relating to the delivery of vessel stores and bunkers are implemented to:
              (1) Check vessel stores for package integrity;
              (2) Prevent vessel stores from being accepted without inspection;
              (3) Deter tampering; and
              (4) Prevent vessel stores and bunkers from being accepted unless ordered. For vessels that routinely use a facility, a vessel owner or operator may establish and implement standing arrangements between the vessel, its suppliers, and a facility regarding notification and the timing of deliveries and their documentation.
              (b) Maritime Security (MARSEC) Level 1. At MARSEC Level 1, the vessel owner or operator must ensure the implementation of measures to:
              (1) Check vessel stores before being accepted;

              (2) Check that vessel stores and bunkers match the order prior to being brought on board or being bunkered; and
              (3) Ensure that vessel stores are controlled or immediately and securely stowed following delivery.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the vessel owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved Vessel Security Plan (VSP). These additional security measures may include:
              (1) Intensifying inspection of the vessel stores during delivery; or
              (2) Checking vessel stores prior to receiving them on board.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the vessel owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved VSP. These additional security measures may include:
              (1) Checking all vessel stores more extensively;
              (2) Restricting or suspending delivery of vessel stores and bunkers; or
              (3) Refusing to accept vessel stores on board.
            
            
              § 104.285
              Security measures for monitoring.
              (a) General. (1) The vessel owner or operator must ensure the implementation of security measures and have the capability to continuously monitor, through a combination of lighting, watchkeepers, security guards, deck watches, waterborne patrols, automatic intrusion-detection devices, or surveillance equipment, as specified in their approved Vessel Security Plan (VSP), the—
              (i) Vessel;
              (ii) Restricted areas on board the vessel; and
              (iii) Area surrounding the vessel.
              (2) The following must be considered when establishing the appropriate level and location of lighting:
              (i) Vessel personnel should be able to detect activities on and around the vessel, on both the shore side and the waterside;
              (ii) Coverage should facilitate personnel identification at access points;
              (iii) Coverage may be provided through coordination with the port or facility; and
              (iv) Lighting effects, such as glare, and its impact on safety, navigation, and other security activities.
              (b) Maritime Security (MARSEC) Level 1. At MARSEC Level 1, the vessel owner or operator must ensure the implementation of security measures, which may be done in coordination with a facility, to:
              (1) Monitor the vessel, particularly vessel access points and restricted areas;
              (2) Be able to conduct emergency searches of the vessel;
              (3) Ensure that equipment or system failures or malfunctions are identified and corrected;
              (4) Ensure that any automatic intrusion detection device sets off an audible or visual alarm, or both, at a location that is continuously attended or monitored;
              (5) Light deck and vessel access points during the period between sunset and sunrise and periods of limited visibility sufficiently to allow visual identification of persons seeking access to the vessel; and
              (6) Use maximum available lighting while underway, during the period between sunset and sunrise, consistent with safety and international regulations.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the vessel owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved VSP. These additional security measures may include:
              (1) Increasing the frequency and detail of security patrols;
              (2) Increasing the coverage and intensity of lighting, alone or in coordination with the facility;
              (3) Using or increasing the use of security and surveillance equipment;
              (4) Assigning additional personnel as security lookouts;

              (5) Coordinating with boat patrols, when provided; and
              
              (6) Coordinating with shoreside foot or vehicle patrols, when provided.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the vessel owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved VSP. These additional security measures may include:
              (1) Cooperating with responders and facilities;
              (2) Switching on all lights;
              (3) Illuminating the vicinity of the vessel;
              (4) Switching on all surveillance equipment capable of recording activities on, or in the vicinity of, the vessel;
              (5) Maximizing the length of time such surveillance equipment can continue to record;
              (6) Preparing for underwater inspection of the hull; and
              (7) Initiating measures, including the slow revolution of the vessel's propellers, if practicable, to deter underwater access to the hull of the vessel.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60514, Oct. 22, 2003]
            
            
              § 104.290
              Security incident procedures.
              For each Maritime Security (MARSEC) Level, the vessel owner or operator must ensure the Vessel Security Officer (VSO) and vessel security personnel are able to:
              (a) Respond to security threats or breaches of security and maintain critical vessel and vessel-to-facility interface operations, to include:
              (1) Prohibiting entry into affected area;
              (2) Denying access to the vessel, except to those responding to the emergency;
              (3) Implementing MARSEC Level 3 security measures throughout the vessel;
              (4) Stopping cargo-handling operations; and
              (5) Notifying shoreside authorities or other vessels of the emergency;
              (b) Evacuating the vessel in case of security threats or breaches of security;
              (c) Reporting security incidents as required in § 101.305;
              (d) Briefing all vessel personnel on possible threats and the need for vigilance, soliciting their assistance in reporting suspicious persons, objects, or activities; and
              (e) Securing non-critical operations in order to focus response on critical operations.
            
            
              § 104.292
              Additional requirements—passenger vessels and ferries.
              (a) At all Maritime Security (MARSEC) Levels, the vessel owner or operator must ensure security sweeps are performed, prior to getting underway, after any period the vessel was unattended.
              (b) As an alternative to the identification checks and passenger screening requirements in § 104.265(d)(2), (d)(4), and (d)(9), the owner or operator of a passenger vessel or ferry may ensure security measures are implemented that include—
              (1) Searching selected areas prior to embarking passengers and prior to sailing; and
              (2) Implementing one or more of the following:
              (i) Performing routine security patrols;
              (ii) Providing additional closed-circuit television to monitor passenger areas; or
              (iii) Securing all non-passenger areas.
              (c) Passenger vessels certificated to carry more than 2000 passengers, working in coordination with the terminal, may be subject to additional vehicle screening requirements in accordance with a MARSEC Directive or other orders issued by the Coast Guard.
              (d) Owners and operators of passenger vessels and ferries covered by this part that use public access facilities, as that term is defined in § 101.105 of this subchapter, must address security measures for the interface of the vessel and the public access facility, in accordance with the appropriate Area Maritime Security Plan.
              (e) At MARSEC Level 2, a vessel owner or operator must ensure, in addition to MARSEC Level 1 measures, the implementation of the following:

              (1) Search selected areas prior to embarking passengers and prior to sailing;
              
              (2) Passenger vessels certificated to carry less than 2000 passengers, working in coordination with the terminal, may be subject to additional vehicle screening requirements in accordance with a MARSEC Directive or other orders issued by the Coast Guard; and
              (3) As an alternative to the identification and screening requirements in § 104.265(d)(4) and (e)(1), intensify patrols, security sweeps and monitoring identified in paragraph (b) of this section.
              (f) At MARSEC Level 3, a vessel owner or operator may, in addition to MARSEC Levels 1 and 2 measures, as an alternative to the identification checks and passenger screening requirements in § 104.265(d)(4) and (f)(1), ensure that random armed security patrols are conducted, which need not consist of vessel personnel.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60514, Oct. 22, 2003; USCG-2008-0179, 73 FR 35009, June 19, 2008; USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              § 104.295
              Additional requirements—cruise ships.
              (a) At all MARSEC Levels, the owner or operator of a cruise ship must ensure the following:
              (1) Screen all persons, baggage, and personal effects for dangerous substances and devices prior to entering the sterile or secure portion of a cruise ship in accordance with the qualification, training, and equipment requirements of §§ 105.530, 105.535, and 105.545 of this subchapter.
              (2) The vessel owner or operator may work with the owner or operator of each cruise ship terminal or port of call at which that vessel embarks or disembarks passengers to meet the requirements of this section. The owner or operator of a cruise ship need not duplicate any provisions fulfilled by the cruise ship terminal or port of call. When a provision is fulfilled by the cruise ship terminal or port of call, the applicable section of the Vessel Security Plan must refer to that fact.
              (3) Perform security patrols; and
              (4) Search selected areas prior to embarking passengers and prior to sailing.
              (b) At MARSEC Level 3, the owner or operator of a cruise ship must ensure that security briefs to passengers about the specific threat are provided.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended by USCG-2006-23846, 83 FR 12102, Mar. 19, 2018]
            
            
              § 104.297
              Additional requirements—vessels on international voyages.
              (a) An owner or operator of a U.S. flag vessel, which is subject to the International Convention for Safety of Life at Sea, 1974, (SOLAS), must be in compliance with the applicable requirements of SOLAS Chapter XI-1, SOLAS Chapter XI-2 and the ISPS Code, part A (Incorporated by reference, see § 101.115 of this subchapter).
              (b) Owners or operators of U.S. flag vessels that are required to comply with SOLAS, must ensure an International Ship Security Certificate (ISSC) as provided in 46 CFR § 2.01-25 is obtained for the vessel. This certificate must be issued by the Coast Guard.
              (c) Owners or operators of vessels that require an ISSC in paragraph (b) of this section must request an inspection in writing, at least 30 days prior to the desired inspection date to the Officer in Charge, Marine Inspection for the Marine Inspection Office or Sector Office of the port where the vessel will be inspected to verify compliance with this part and applicable SOLAS requirements. The inspection must be completed and the initial ISSC must be issued on or before July 1, 2004.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60515, Oct. 22, 2003; USCG-2006-25556, 72 FR 36328, July 2, 2007]
            
          
          
            Subpart C—Vessel Security Assessment (VSA)
            
              § 104.300
              General.
              (a) The Vessel Security Assessment (VSA) is a written document that is based on the collection of background information and the completion and analysis of an on-scene survey.

              (b) A single VSA may be performed and applied to more than one vessel to the extent that they share physical characteristics and operations.
              
              (c) Third parties may be used in any aspect of the VSA if they have the appropriate skills and if the Company Security Officer (CSO) reviews and accepts their work.
              (d) Those involved in a VSA should be able to draw upon expert assistance in the following areas:
              (1) Knowledge of current security threats and patterns;
              (2) Recognition and detection of dangerous substances and devices;
              (3) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (4) Techniques used to circumvent security measures;
              (5) Methods used to cause a security incident;
              (6) Effects of dangerous substances and devices on vessel structures and equipment;
              (7) Vessel security requirements;
              (8) Vessel-to-vessel activity and vessel-to-facility interface business practices;
              (9) Contingency planning, emergency preparedness and response;
              (10) Physical security requirements;
              (11) Radio and telecommunications systems, including computer systems and networks;
              (12) Marine engineering; and
              (13) Vessel and port operations.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60515, Oct. 22, 2003]
            
            
              § 104.305
              Vessel Security Assessment (VSA) requirements.
              (a) Background. The vessel owner or operator must ensure that the following background information is provided to the person or persons who will conduct the on-scene survey and assessment:
              (1) General layout of the vessel, including the location of:
              (i) Each actual or potential point of access to the vessel and its function;
              (ii) Spaces that should have restricted access;
              (iii) Essential maintenance equipment;
              (iv) Cargo spaces and storage;
              (v) Storage of unaccompanied baggage; and
              (vi) Vessel stores;
              (2) Threat assessments, including the purpose and methodology of the assessment, for the area or areas in which the vessel operates or at which passengers embark or disembark;
              (3) The previous VSA, if any;
              (4) Emergency and stand-by equipment available to maintain essential services;
              (5) Number of vessel personnel and any existing security duties to which they are assigned;
              (6) Existing personnel training requirement practices of the vessel;
              (7) Existing security and safety equipment for the protection of personnel, visitors, passengers, and vessels personnel;
              (8) Escape and evacuation routes and assembly stations that have to be maintained to ensure the orderly and safe emergency evacuation of the vessel;
              (9) Existing agreements with private security companies providing waterside or vessel security services; and
              (10) Existing security measures and procedures, including:
              (i) Inspection and control procedures;
              (ii) Identification systems;
              (iii) Surveillance and monitoring equipment;
              (iv) Personnel identification documents;
              (v) Communication systems;
              (vi) Alarms;
              (vii) Lighting;
              (viii) Access control systems; and
              (ix) Other security systems.
              (b) On-scene survey. The vessel owner or operator must ensure that an on-scene survey of each vessel is conducted. The on-scene survey is to verify or collect information required in paragraph (a) of this section. It consists of an actual survey that examines and evaluates existing vessel protective measures, procedures, and operations for:
              (1) Ensuring performance of all security duties;
              (2) Controlling access to the vessel, through the use of identification systems or otherwise;
              (3) Controlling the embarkation of vessel personnel and other persons and their effects, including personal effects and baggage whether accompanied or unaccompanied;

              (4) Supervising the handling of cargo and the delivery of vessel stores;
              
              (5) Monitoring restricted areas to ensure that only authorized persons have access;
              (6) Monitoring deck areas and areas surrounding the vessel; and
              (7) The ready availability of security communications, information, and equipment.
              (c) Analysis and recommendations. In conducting the VSA, the Company Security Officer (CSO) must analyze the vessel background information and the on-scene survey, and while considering the requirements of this part, provide recommendations for the security measures the vessel should include in the Vessel Security Plan (VSP). This includes but is not limited to the following:
              (1) Restricted areas;
              (2) Response procedures for fire or other emergency conditions;
              (3) Security supervision of vessel personnel, passengers, visitors, vendors, repair technicians, dock workers, etc.;
              (4) Frequency and effectiveness of security patrols;
              (5) Access control systems, including identification systems;
              (6) Security communication systems and procedures;
              (7) Security doors, barriers, and lighting;
              (8) Any security and surveillance equipment and systems;
              (9) Possible security threats, including but not limited to:
              (i) Damage to or destruction of the vessel or an interfacing facility or vessel by dangerous substances and devices, arson, sabotage, or vandalism;
              (ii) Hijacking or seizure of the vessel or of persons on board;
              (iii) Tampering with cargo, essential vessel equipment or systems, or vessel stores;
              (iv) Unauthorized access or use, including presence of stowaways;
              (v) Smuggling dangerous substances and devices;
              (vi) Use of the vessel to carry those intending to cause a security incident and/or their equipment;
              (vii) Use of the vessel itself as a weapon or as a means to cause damage or destruction;
              (viii) Attacks from seaward while at berth or at anchor; and
              (ix) Attacks while at sea; and
              (10) Evaluating the potential of each identified point of access, including open weather decks, for use by individuals who might seek to breach security, whether or not those individuals legitimately have access to the vessel.
              (d) VSA report. (1) The vessel owner or operator must ensure that a written VSA report is prepared and included as part of the VSP. The VSA report must contain:
              (i) A summary of how the on-scene survey was conducted;
              (ii) Existing security measures, procedures, and operations;
              (iii) A description of each vulnerability found during the assessment;
              (iv) A description of security countermeasures that could be used to address each vulnerability;
              (v) A list of the key vessel operations that are important to protect;
              (vi) The likelihood of possible threats to key vessel operations; and
              (vii) A list of identified weaknesses, including human factors, in the infrastructure, policies, and procedures of the vessel.
              (2) The VSA report must address the following elements on board or within the vessel:
              (i) Physical security;
              (ii) Structural integrity;
              (iii) Personnel protection systems;
              (iv) Procedural policies;
              (v) Radio and telecommunication systems, including computer systems and networks; and
              (vi) Other areas that may, if damaged or used illicitly, pose a risk to people, property, or operations on board the vessel or within a facility.
              (3) The VSA report must list the persons, activities, services, and operations that are important to protect, in each of the following categories:
              (i) Vessel personnel;
              (ii) Passengers, visitors, vendors, repair technicians, facility personnel, etc.;
              (iii) Capacity to maintain safe navigation and emergency response;
              (iv) Cargo, particularly dangerous goods and hazardous substances;
              (v) Vessel stores;
              (vi) Any vessel security communication and surveillance systems; and

              (vii) Any other vessel security systems, if any.
              
              (4) The VSA report must account for any vulnerabilities in the following areas:
              (i) Conflicts between safety and security measures;
              (ii) Conflicts between vessel duties and security assignments;
              (iii) The impact of watch-keeping duties and risk of fatigue on vessel personnel alertness and performance;
              (iv) Security training deficiencies; and
              (v) Security equipment and systems, including communication systems.
              (5) The VSA report must discuss and evaluate key vessel measures and operations, including:
              (i) Ensuring performance of all security duties;
              (ii) Controlling access to the vessel, through the use of identification systems or otherwise;
              (iii) Controlling the embarkation of vessel personnel and other persons and their effects (including personal effects and baggage whether accompanied or unaccompanied);
              (iv) Supervising the handling of cargo and the delivery of vessel stores;
              (v) Monitoring restricted areas to ensure that only authorized persons have access;
              (vi) Monitoring deck areas and areas surrounding the vessel; and
              (vii) The ready availability of security communications, information, and equipment.
              (e) The VSA must be documented and the VSA report retained by the vessel owner or operator with the VSP. The VSA, the VSA report, and VSP must be protected from unauthorized access or disclosure.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60515, Oct. 22, 2003]
            
            
              § 104.310
              Submission requirements.
              (a) A completed Vessel Security Assessment (VSA) report must be submitted with the Vessel Security Plan (VSP) required in § 104.410 of this part.
              (b) A vessel owner or operator may generate and submit a report that contains the VSA for more than one vessel subject to this part, to the extent that they share similarities in physical characteristics and operations.
              (c) The VSA must be reviewed and revalidated, and the VSA report must be updated, each time the VSP is submitted for reapproval or revisions.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60515, Oct. 22, 2003]
            
          
          
            Subpart D—Vessel Security Plan (VSP)
            
              § 104.400
              General.
              (a) The Company Security Officer (CSO) must ensure a Vessel Security Plan (VSP) is developed and implemented for each vessel. The VSP:
              (1) Must identify the CSO and VSO by name or position and provide 24-hour contact information;
              (2) Must be written in English, although a translation of the VSP in the working language of vessel personnel may also be developed;
              (3) Must address each vulnerability identified in the Vessel Security Assessment (VSA);
              (4) Must describe security measures for each MARSEC Level;
              (5) Must state the Master's authority as described in § 104.205; and
              (6) May cover more than one vessel to the extent that they share similarities in physical characteristics and operations, if authorized and approved by the Commanding Officer, Marine Safety Center.

              (b) The VSP must be submitted to the Commanding Officer, Marine Safety Center, U.S. Coast Guard, 4200 Wilson Boulevard Suite 400, Arlington, VA 22203 for visitors. Send all mail to: Commanding Officer (MSC), Attn: Marine Safety Center, U.S. Coast Guard Stop 7430, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7430, in a written or electronic format. Information for submitting the VSP electronically can be found at http://www.uscg.mil/HQ/MSC. Owners or operators of foreign flag vessels that are subject to SOLAS Chapter XI-1 or Chapter XI-2 must comply with this part by carrying on board a valid International Ship Security Certificate that certifies that the verifications required by Section 19.1 of part A of the ISPS Code (Incorporated by reference, see § 101.115 of this subchapter) have been completed. As stated in Section 9.4 of the ISPS Code, part A requires that, in order for the ISSC to be issued, the provisions of part B of the ISPS Code need to be taken into account.
              (c) The VSP is sensitive security information and must be protected in accordance with 49 CFR part 1520.
              (d) If the VSP is kept in an electronic format, procedures must be in place to prevent its unauthorized deletion, destruction, or amendment.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60515, Oct. 22, 2003; USCG-2004-18057, 69 FR 34925, June 23, 2004; USCG-2007-26953, 72 FR 5931, Feb. 8, 2007; USCG-2010-0351, 75 FR 36282, June 25, 2010; USCG-2014-0410, 79 FR 38432, July 7, 2014; USCG-2016-0498, 82 FR 35080, July 28, 2017]
            
            
              § 104.405
              Format of the Vessel Security Plan (VSP).
              (a) A vessel owner or operator must ensure that the VSP consists of the individual sections listed in this paragraph (a). If the VSP does not follow the order as it appears in the list, the vessel owner or operator must ensure that the VSP contains an index identifying the location of each of the following sections:
              (1) Security organization of the vessel;
              (2) Personnel training;
              (3) Drills and exercises;
              (4) Records and documentation;
              (5) Response to change in MARSEC Level;
              (6) Procedures for interfacing with facilities and other vessels;
              (7) Declarations of Security (DoS);
              (8) Communications;
              (9) Security systems and equipment maintenance;
              (10) Security measures for access control, including the vessel's TWIC Program, designated passenger access areas and employee access areas;
              (11) Security measures for restricted areas;
              (12) Security measures for handling cargo;
              (13) Security measures for delivery of vessel stores and bunkers;
              (14) Security measures for monitoring;
              (15) Security incident procedures;
              (16) Audits and Vessel Security Plan (VSP) amendments; and
              (17) Vessel Security Assessment (VSA) Report.
              (b) The VSP must describe in detail how the requirements of subpart B of this part will be met.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended by USCG-2006-24196, 72 FR 3582, Jan. 25, 2007; USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              § 104.410
              Submission and approval.
              (a) In accordance with § 104.115, each vessel owner or operator must either—
              (1) Submit one copy of their Vessel Security Plan (VSP), in English, for review and approval to the Commanding Officer, Marine Safety Center (MSC) and a letter certifying that the VSP meets applicable requirements of this part; or
              (2) If intending to operate under an Approved Alternative Security Program, a letter signed by the vessel owner or operator stating which approved Alternative Security Program the owner or operator intends to use.
              (b) Owners or operators of vessels not in service on or before December 31, 2003, must comply with the requirements in paragraph (a) of this section 60 days prior to beginning operations.
              (c) The Commanding Officer, Marine Safety Center (MSC), will examine each submission for compliance with this part, and either—
              (1) Approve it and specify any conditions of approval, returning to the submitter a letter stating its acceptance and any conditions;
              (2) Return it for revision, returning a copy to the submitter with brief descriptions of the required revisions; or
              (3) Disapprove it, returning a copy to the submitter with a brief statement of the reasons for disapproval.
              (d) A VSP may be submitted and approved to cover more than one vessel where the vessel design and operations are similar.

              (e) Each company or vessel, owner or operator, that submits one VSP to cover two or more vessels of similar design and operation must address vessel-specific information that includes the physical and operational characteristics of each vessel.
              
              (f) A plan that is approved by the MSC is valid for 5 years from the date of its approval.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003, as amended at 68 FR 60515, Oct. 22, 2003; USCG-2004-19963, 70 FR 74669, Dec. 16, 2005; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              § 104.415
              Amendment and audit.
              (a) Amendments. (1) Amendments to a Vessel Security Plan that are approved by the Marine Safety Center (MSC) may be initiated by:
              (i) The vessel owner or operator; or
              (ii) The Coast Guard upon a determination that an amendment is needed to maintain the vessel's security. The Coast Guard will give the vessel owner or operator written notice and request that the vessel owner or operator propose amendments addressing any matters specified in the notice. The company owner or operator will have at least 60 days to submit its proposed amendments. Until amendments are approved, the company owner or operator shall ensure temporary security measures are implemented to the satisfaction of the Coast Guard.
              (2) Proposed amendments must be sent to the MSC at the address shown in § 104.400(b) of this part. If initiated by the company or vessel, owner or operator, the proposed amendment must be submitted at least 30 days before the amendment is to take effect unless the MSC allows a shorter period. The MSC will approve or disapprove the proposed amendment in accordance with § 104.410 of this part.
              (3) Nothing in this section should be construed as limiting the vessel owner or operator from the timely implementation of such additional security measures not enumerated in the approved VSP as necessary to address exigent security situations. In such cases, the owner or operator must notify the MSC by the most rapid means practicable as to the nature of the additional measures, the circumstances that prompted these additional measures, and the period of time these additional measures are expected to be in place.
              (4) If the owner or operator has changed, the Vessel Security Officer (VSO) must amend the Vessel Security Plan (VSP) to include the name and contact information of the new vessel owner or operator and submit the affected portion of the VSP for review and approval in accordance with § 104.410 of this part.
              (b) Audits. (1) The CSO or VSO must ensure an audit of the VSP is performed annually, beginning no later than one year from the initial date of approval and attach a letter to the VSP certifying that the VSP meets the applicable requirements of this part.
              (2) The VSP must be audited if there is a change in the company's or vessel's ownership or operator, or if there have been modifications to the vessel, including but not limited to physical structure, emergency response procedures, security measures, or operations.
              (3) Auditing the VSP as a result of modifications to the vessel may be limited to those sections of the VSP affected by the vessel modifications.
              (4) Unless impracticable due to the size and nature of the company or the vessel, personnel conducting internal audits of the security measures specified in the VSP or evaluating its implementation must:
              (i) Have knowledge of methods of conducting audits and inspections, and control and monitoring techniques;
              (ii) Not have regularly assigned security duties; and
              (iii) Be independent of any security measures being audited.
              (5) If the results of an audit require amendment of either the VSA or VSP, the VSO or CSO must submit, in accordance with § 104.410 of this part, the amendments to the MSC for review and approval no later than 30 days after completion of the audit and a letter certifying that the amended VSP meets the applicable requirements of this part.
              [USCG-2003-14749, 68 FR 39302, July 1, 2003; 68 FR 41915, July 16, 2003, as amended at 68 FR 60515, Oct. 22, 2003]
            
          
        
        
          Pt. 105
          PART 105—MARITIME SECURITY: FACILITIES
          
            
              Subpart A—General
              Sec.
              105.100
              Definitions.
              
              105.105
              Applicability.
              105.106
              Public access areas.
              105.110
              Exemptions.
              105.115
              Compliance dates.
              105.120
              Compliance documentation.
              105.125
              Noncompliance.
              105.130
              Waivers.
              105.135
              Equivalents.
              105.140
              Alternative Security Program.
              105.145
              Maritime Security (MARSEC) Directive.
              105.150
              Right to appeal.
            
            
              Subpart B—Facility Security Requirements
              105.200
              Owner or operator.
              105.205
              Facility Security Officer (FSO).
              105.210
              Facility personnel with security duties.
              105.215
              Security training for all other facility personnel.
              105.220
              Drill and exercise requirements.
              105.225
              Facility recordkeeping requirements.
              105.230
              Maritime Security (MARSEC) Level coordination and implementation.
              105.235
              Communications.
              105.237
              System for seafarers' access.
              105.240
              Procedures for interfacing with vessels.
              105.245
              Declaration of Security (DoS).
              105.250
              Security systems and equipment maintenance.
              105.253
              Risk Group classifications for facilities.
              105.255
              Security measures for access control.
              105.257
              Security measures for newly-hired employees.
              105.260
              Security measures for restricted areas.
              105.265
              Security measures for handling cargo.
              105.270
              Security measures for delivery of vessel stores and bunkers.
              105.275
              Security measures for monitoring.
              105.280
              Security incident procedures.
              105.285
              Additional requirements—passenger and ferry facilities.
              105.290
              Additional requirements—cruise ship terminals.
              105.292
              Additional requirements—cruise ship ports of call.
              105.295
              Additional requirements—Certain Dangerous Cargo (CDC) facilities.
              105.296
              Additional requirements—barge fleeting facilities.
            
            
              Subpart C—Facility Security Assessment (FSA)
              105.300
              General.
              105.305
              Facility Security Assessment (FSA) requirements.
              105.310
              Submission requirements.
            
            
              Subpart D—Facility Security Plan (FSP)
              105.400
              General.
              105.405
              Format and content of the Facility Security Plan (FSP).
              105.410
              Submission and approval.
              105.415
              Amendment and audit.
            
            
              Subpart E—Facility Security: Cruise Ship Terminals
              105.500
              General.
              105.505
              Terminal Screening Program (TSP).
              105.510
              Screening responsibilities of the owner or operator.
              105.515
              Prohibited Items List (PIL).
              105.525
              Terminal screening operations.
              105.530
              Qualifications of screeners.
              105.535
              Training requirements of screeners.
              105.540
              Screener participation in drills and exercises.
              105.545
              Screening equipment.
              105.550
              Alternative screening.
              Appendix A to Part 105—Facility Vulnerability and Security Measure Summary (CG-6025).
            
          
          
            Authority:
            33 U.S.C. 1226, 1231; 46 U.S.C. 70103; 50 U.S.C. 191; Sec. 811, Pub. L. 111-281, 124 Stat. 2905; 33 CFR 1.05-1, 6.04-11, 6.14, 6.16, and 6.19; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2003-14732, 68 FR 39322, July 1, 2003, unless otherwise noted.
          
          
            Subpart A—General
            
              § 105.100
              Definitions.
              Except as specifically stated in this subpart, the definitions in part 101 of this subchapter apply to this part.
            
            
              § 105.105
              Applicability.
              (a) The requirements in this part apply to the owner or operator of any U.S.:
              (1) Facility subject to 33 CFR parts 126, 127, or 154;
              (2) Facility that receives vessels certificated to carry more than 150 passengers, except those vessels not carrying and not embarking or disembarking passengers at the facility;
              (3) Facility that receives vessels subject to the International Convention for Safety of Life at Sea, 1974, chapter XI;
              (4) Facility that receives foreign cargo vessels greater than 100 gross register tons;

              (5) Facility that receives U.S. cargo vessels, greater than 100 gross register tons, subject to 46 CFR chapter I, subchapter I, except for those facilities that receive only commercial fishing vessels inspected under 46 CFR part 105; or
              (6) Barge fleeting facility that receives barges carrying, in bulk, cargoes regulated by 46 CFR chapter I, subchapters D or O, or Certain Dangerous Cargoes.
              (b) An owner or operator of any facility not covered in paragraph (a) of this section is subject to parts 101 through 103 of this subchapter.
              (c) This part does not apply to the owner or operator of the following U.S. facilities:
              (1) A facility owned or operated by the U.S. that is used primarily for military purposes.
              (2) An oil and natural gas production, exploration, or development facility regulated by 33 CFR parts 126 or 154 if:
              (i) The facility is engaged solely in the exploration, development, or production of oil and natural gas; and
              (ii) The facility does not meet or exceed the operating conditions in § 106.105 of this subchapter;
              (3) A facility that supports the production, exploration, or development of oil and natural gas regulated by 33 CFR parts 126 or 154 if:
              (i) The facility is engaged solely in the support of exploration, development, or production of oil and natural gas and transports or stores quantities of hazardous materials that do not meet or exceed those specified in 49 CFR 172.800(b)(1) through (b)(6); or
              (ii) The facility stores less than 42,000 gallons of cargo regulated by 33 CFR part 154;
              (4) A mobile facility regulated by 33 CFR part 154; or
              (5) An isolated facility that receives materials regulated by 33 CFR parts 126 or 154 by vessel due to the lack of road access to the facility and does not distribute the material through secondary marine transfers.
              (d) The TWIC requirements found in this part do not apply to mariners employed aboard vessels moored at U.S. facilities only when they are working immediately adjacent to their vessels in the conduct of vessel activities.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003; USCG-2006-24196, 72 FR 55048, Sept. 28, 2007]
            
            
              § 105.106
              Public access areas.
              (a) A facility serving ferries or passenger vessels certificated to carry more than 150 passengers, other than cruise ships, may designate an area within the facility as a public access area.
              (b) A public access area is a defined space within a facility that is open to all persons and provides pedestrian access through the facility from public thoroughfares to the vessel.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60540, Oct. 22, 2003]
            
            
              § 105.110
              Exemptions.
              (a) A public access area designated under § 105.106 is exempt from the requirements for screening of persons, baggage, and personal effects and identification of persons in subpart E of part 101 of this subchapter, as applicable, in §§ 105.255 and 105.285(a)(1).
              (b) An owner or operator of any general shipyard facility as defined in § 101.105 of this subchapter is exempt from the requirements of this part unless the facility—
              (1) Is subject to parts 126, 127, or 154 of this chapter; or
              (2) Provides any other service to vessels subject to part 104 of this subchapter not related to construction, repair, rehabilitation, refurbishment, or rebuilding.
              (c) Public access facility. (1) The COTP may exempt a public access facility from the requirements of this part, including establishing conditions for which such an exemption is granted, to ensure that adequate security is maintained.
              (2) The owner or operator of any public access facility exempted under this section must—
              (i) Comply with any COTP conditions for the exemption; and

              (ii) Ensure that the cognizant COTP has the appropriate information for contacting the individual with security responsibilities for the public access facility at all times.
              
              (3) The cognizant COTP may withdraw the exemption for a public access facility at any time the owner or operator fails to comply with any requirement of the COTP as a condition of the exemption or any measure ordered by the COTP pursuant to existing COTP authority.
              (d) An owner or operator of a facility is not subject to this part if the facility receives only vessels to be laid-up, dismantled, or otherwise placed out of commission provided that the vessels are not carrying and do not receive cargo or passengers at that facility.
              (e) Barge fleeting facilities without shore side access are exempt from the requirements in 33 CFR 101.535(b)(1).
              [USCG-2007-28915, 81 FR 57711, Aug. 23, 2016]
            
            
              § 105.115
              Compliance dates.
              (a) Facility owners or operators must submit to the cognizant Captain of the Port (COTP) for each facility—
              (1) The Facility Security Plan (FSP) described in subpart D of this part for review and approval; or
              (2) If intending to operate under an approved Alternative Security Program, a letter signed by the facility owner or operator stating which approved Alternative Security Program the owner or operator intends to use.
              (b) Facility owners or operators wishing to designate only those portions of their facility that are directly connected to maritime transportation or are at risk of being involved in a transportation security incident as their secure area(s) must do so by submitting an amendment to their FSP to their cognizant COTP, in accordance with § 105.415.
              (c) By August 23, 2018, owners and operators of facilities subject to this part must amend their FSPs to indicate how they will implement the TWIC requirements in this subchapter. By August 23, 2018, owners and operators of facilities subject to this part must be operating in accordance with the TWIC provisions found within this subchapter.
              [USCG-2007-28915, 81 FR 57712, Aug. 23, 2016]
            
            
              § 105.120
              Compliance documentation.
              Each facility owner or operator subject to this part must ensure that copies of the following documentation are available at the facility and are made available to the Coast Guard upon request:
              (a) The approved Facility Security Plan (FSP), as well as any approved revisions or amendments thereto, and a letter of approval from the COTP dated within the last 5 years;
              (b) The FSP submitted for approval and an acknowledgement letter from the COTP stating that the Coast Guard is currently reviewing the FSP submitted for approval, and that the facility may continue to operate so long as the facility remains in compliance with the submitted FSP; or
              (c) For facilities operating under a Coast Guard-approved Alternative Security Program as provided in § 105.140, a copy of the Alternative Security Program the facility is using, including a facility specific security assessment report generated under the Alternative Security Program, as specified in § 101.120(b)(3) of this subchapter, and a letter signed by the facility owner or operator, stating which Alternative Security Program the facility is using and certifying that the facility is in full compliance with that program.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003; USCG-2007-28915, 81 FR 57712, Aug. 23, 2016]
            
            
              § 105.125
              Noncompliance.
              When a facility must temporarily deviate from the requirements of this part, the facility owner or operator must notify the cognizant COTP, and either suspend operations or request and receive permission from the COTP to continue operating.
              [USCG-2003-14732, 68 FR 60541, Oct. 22, 2003]
            
            
              § 105.130
              Waivers.

              Any facility owner or operator may apply for a waiver of any requirement of this part that the facility owner or operator considers unnecessary in light of the nature or operating conditions of the facility, prior to operating. A request for a waiver must be submitted in writing with justification to the Commandant (CG-5P), Attn: Assistant Commandant for Prevention Policy, U.S. Coast Guard Stop 7501, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7501. The Commandant (CG-5P) may require the facility owner or operator to provide data for use in determining the validity of the requested waiver. The Commandant (CG-5P) may grant, in writing, a waiver with or without conditions only if the waiver will not reduce the overall security of the facility, its employees, visiting vessels, or ports.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003; 68 FR 41916, July 16, 2003; USCG-2008-0179, 73 FR 35009, June 19, 2008; USCG-2010-0351, 75 FR 36282, June 25, 2010; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2014-0410, 79 FR 38432, July 7, 2014]
            
            
              § 105.135
              Equivalents.
              For any measure required by this part, the facility owner or operator may propose an equivalent as provided in § 101.130 of this subchapter.
            
            
              § 105.140
              Alternative Security Program.
              (a) A facility owner or operator may use an Alternative Security Program approved under § 101.120 of this subchapter if:
              (1) The Alternative Security Program is appropriate to that facility;
              (2) The Alternative Security Program is implemented in its entirety.
              (b) A facility owner or operator using an Alternative Security Program approved under § 101.120 of this subchapter must complete and submit to the cognizant COTP a Facility Vulnerability and Security Measures Summary (Form CG-6025) in Appendix A to Part 105—Facility Vulnerability and Security (CG-6025).
            
            
              § 105.145
              Maritime Security (MARSEC) Directive.
              Each facility owner or operator subject to this part must comply with any instructions contained in a MARSEC Directive issued under § 101.405 of this subchapter.
            
            
              § 105.150
              Right to appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal as described in § 101.420 of this subchapter.
            
          
          
            Subpart B—Facility Security Requirements
            
              § 105.200
              Owner or operator.
              (a) Each facility owner or operator must ensure that the facility operates in compliance with the requirements of this part.
              (b) For each facility, the facility owner or operator must—
              (1) Define the organizational structure of the security personnel and provide each person exercising security duties and responsibilities the support needed to fulfill those obligations;
              (2) Designate, in writing, by name or by title, a Facility Security Officer (FSO) and identify how the officer can be contacted at any time;
              (3) Ensure that a Facility Security Assessment (FSA) is conducted;
              (4) Ensure the development and submission for approval of a Facility Security Plan (FSP);
              (5) Ensure that the facility operates in compliance with the approved FSP;
              (6) Ensure that the Transportation Worker Identification Credential (TWIC) program is properly implemented as set forth in this subchapter, including—
              (i) Ensuring that only individuals who hold a TWIC and are authorized to be in the secure area in accordance with the FSP are permitted to serve as an escort;
              (ii) Identifying what action is to be taken by an escort, or other authorized individual, in the event that individuals under escort engage in activities other than those for which escorted access was granted; and
              (iii) Notifying facility employees, and passengers if applicable, of which parts of the facility are secure areas and which are public access areas, as applicable, and ensuring such areas are clearly marked.
              (7) Ensure that restricted areas are controlled and TWIC provisions are coordinated, if applied to such restricted areas;

              (8) Ensure that adequate coordination of security issues takes place between the facility and vessels that call on it, including the execution of a Declaration of Security (DoS) as required by this part;
              
              (9) Ensure implementation of a system, in accordance with § 105.237, coordinating shore leave for vessel personnel or crew change-out, as well as access through the facility for visitors to the vessel, as described in § 105.237(b)(3), with vessel operators in advance of a vessel's arrival. In coordinating such leave, facility owners or operators may refer to treaties of friendship, commerce, and navigation between the U.S. and other nations;
              (10) Ensure, within 12 hours of notification of an increase in MARSEC Level, implementation of the additional security measures required for the new MARSEC Level;
              (11) Ensure security for unattended vessels moored at the facility;
              (12) Ensure the report of all breaches of security and transportation security incidents to the National Response Center in accordance with part 101 of this chapter;
              (13) Ensure consistency between security requirements and safety requirements;
              (14) Inform facility personnel of their responsibility to apply for and maintain a TWIC, including the deadlines and methods for such applications, and of their obligation to inform Transportation Security Administration (TSA) of any event that would render them ineligible for a TWIC, or which would invalidate their existing TWIC;
              (15) Ensure that protocols consistent with § 101.550 of this subchapter, for dealing with individuals requiring access who report a lost, damaged, or stolen TWIC, or who have applied for and not yet received a TWIC, are in place; and
              (16) If applicable, ensure that protocols consistent with § 105.257, for dealing with newly hired employees who have applied for and not yet received a TWIC, are in place.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003; USCG-2006-24196, 72 FR 3582, Jan. 25, 2007; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2007-28915, 81 FR 57712, Aug. 23, 2016; USCG-2013-1087, 84 FR 12119, Apr. 1, 2019]
            
            
              § 105.205
              Facility Security Officer (FSO).
              (a) General. (1) The FSO may perform other duties within the owner's or operator's organization, provided he or she is able to perform the duties and responsibilities required of the FSO.
              (2) The same person may serve as the FSO for more than one facility, provided the facilities are in the same COTP zone and are not more than 50 miles apart. If a person serves as the FSO for more than one facility, the name of each facility for which he or she is the FSO must be listed in the Facility Security Plan (FSP) of each facility for which or she is the FSO.
              (3) The FSO may assign security duties to other facility personnel; however, the FSO retains the responsibility for these duties.
              (4) The FSO must maintain a TWIC.
              (b) Qualifications. (1) The FSO must have general knowledge, through training or equivalent job experience, in the following:
              (i) Security organization of the facility;
              (ii) General vessel and facility operations and conditions;
              (iii) Vessel and facility security measures, including the meaning and the requirements of the different MARSEC Levels;
              (iv) Emergency preparedness, response, and contingency planning;
              (v) Security equipment and systems, and their operational limitations; and
              (vi) Methods of conducting audits, inspections, control, and monitoring techniques.
              (2) In addition to knowledge and training required in paragraph (b)(1) of this section, the FSO must have knowledge of and receive training in the following, as appropriate:
              (i) Relevant international laws and codes, and recommendations;
              (ii) Relevant government legislation and regulations;
              (iii) Responsibilities and functions of local, State, and Federal law enforcement agencies;
              (iv) Security assessment methodology;
              (v) Methods of facility security surveys and inspections;
              (vi) Instruction techniques for security training and education, including security measures and procedures;

              (vii) Handling sensitive security information and security related communications;
              
              (viii) Current security threats and patterns;
              (ix) Recognizing and detecting dangerous substances and devices;
              (x) Recognizing characteristics and behavioral patterns of persons who are likely to threaten security;
              (xi) Techniques used to circumvent security measures;
              (xii) Conducting physical searches and non-intrusive inspections;
              (xiii) Conducting security drills and exercises, including exercises with vessels; and
              (xiv) Assessing security drills and exercises.
              (xv) Knowledge of TWIC requirements.
              (c) Responsibilities. In addition to those responsibilities and duties specified elsewhere in this part, the FSO must, for each facility for which he or she has been designated:
              (1) Ensure that the Facility Security Assessment (FSA) is conducted;
              (2) Ensure the development and implementation of a FSP;
              (3) Ensure that an annual audit is conducted, and if necessary that the FSA and FSP are updated;
              (4) Ensure the FSP is exercised per § 105.220 of this part;
              (5) Ensure that regular security inspections of the facility are conducted;
              (6) Ensure the security awareness and vigilance of the facility personnel;
              (7) Ensure adequate training to personnel performing facility security duties;
              (8) Ensure that occurrences that threaten the security of the facility are recorded and reported to the owner or operator;
              (9) Ensure the maintenance of records required by this part;
              (10) Ensure the preparation and the submission of any reports as required by this part;
              (11) Ensure the execution of any required Declarations of Security with Masters, Vessel Security Officers or their designated representatives;
              (12) Ensure the coordination of security services in accordance with the approved FSP;
              (13) Ensure that security equipment is properly operated, tested, calibrated, and maintained;
              (14) Ensure the recording and reporting of attainment changes in MARSEC Levels to the owner or operator and the cognizant COTP;
              (15) When requested, ensure that the Vessel Security Officers receive assistance in confirming the identity of visitors and service providers seeking to board the vessel through the facility;
              (16) Ensure notification, as soon as possible, to law enforcement personnel and other emergency responders to permit a timely response to any transportation security incident;
              (17) Ensure that the FSP is submitted to the cognizant COTP for approval, as well as any plans to change the facility or facility infrastructure prior to amending the FSP; and
              (18) Ensure that all facility personnel are briefed of changes in security conditions at the facility.
              (19) Ensure the TWIC program is being properly implemented.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003; USCG-2006-24196, 72 FR 3583, Jan. 25, 2007]
            
            
              § 105.210
              Facility personnel with security duties.
              Facility personnel responsible for security duties must maintain a TWIC, and must have knowledge, through training or equivalent job experience, in the following, as appropriate:
              (a) Knowledge of current security threats and patterns;
              (b) Recognition and detection of dangerous substances and devices;
              (c) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (d) Techniques used to circumvent security measures;
              (e) Crowd management and control techniques;
              (f) Security related communications;
              (g) Knowledge of emergency procedures and contingency plans;
              (h) Operation of security equipment and systems;
              (i) Testing, calibration, and maintenance of security equipment and systems;
              (j) Inspection, control, and monitoring techniques;

              (k) Relevant provisions of the Facility Security Plan (FSP);
              
              (l) Methods of physical screening of persons, personal effects, baggage, cargo, and vessel stores; and
              (m) The meaning and the consequential requirements of the different MARSEC Levels.
              (n) Familiar with all relevant aspects of the TWIC program and how to carry them out.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended by USCG-2006-24196, 72 FR 3583, Jan. 25, 2007]
            
            
              § 105.215
              Security training for all other facility personnel.
              All other facility personnel, including contractors, whether part-time, full-time, temporary, or permanent, must have knowledge of, through training or equivalent job experience, in the following, as appropriate:
              (a) Relevant provisions of the Facility Security Plan (FSP);
              (b) The meaning and the consequential requirements of the different MARSEC Levels as they apply to them, including emergency procedures and contingency plans;
              (c) Recognition and detection of dangerous substances and devices;
              (d) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security; and
              (e) Techniques used to circumvent security measures.
              (f) Familiar with all relevant aspects of the TWIC program and how to carry them out.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003; USCG-2006-24196, 72 FR 3583, Jan. 25, 2007]
            
            
              § 105.220
              Drill and exercise requirements.
              (a) General. (1) Drills and exercises must test the proficiency of facility personnel in assigned security duties at all MARSEC Levels and the effective implementation of the Facility Security Plan (FSP). They must enable the Facility Security Officer (FSO) to identify any related security deficiencies that need to be addressed.
              (2) A drill or exercise required by this section may be satisfied with the implementation of security measures required by the FSP as the result of an increase in the MARSEC Level, provided the facility reports attainment to the cognizant COTP.
              (b) Drills. (1) The FSO must ensure that at least one security drill is conducted every 3 months. Security drills may be held in conjunction with non-security drills, where appropriate.
              (2) Drills must test individual elements of the FSP, including response to security threats and incidents. Drills should take into account the types of operations of the facility, facility personnel changes, the type of vessel the facility is serving, and other relevant circumstances. Examples of drills include unauthorized entry to a restricted area, response to alarms, and notification of law enforcement authorities.
              (3) If a vessel is moored at the facility on the date the facility has planned to conduct any drills, the facility cannot require the vessel or vessel personnel to be a part of or participate in the facility's scheduled drill.
              (c) Exercises. (1) Exercises must be conducted at least once each calendar year, with no more than 18 months between exercises.
              (2) Exercises may be:
              (i) Full scale or live;
              (ii) Tabletop simulation or seminar;
              (iii) Combined with other appropriate exercises; or
              (iv) A combination of the elements in paragraphs (c)(2)(i) through (iii) of this section.
              (3) Exercises may be facility-specific or part of a cooperative exercise program with applicable facility and vessel security plans or comprehensive port exercises.
              (4) Each exercise must test communication and notification procedures, and elements of coordination, resource availability, and response.
              (5) Exercises are a full test of the security program and must include substantial and active participation of FSOs, and may include government authorities and vessels visiting the facility. Requests for participation of Company and Vessel Security Officers in joint exercises should consider the security and work implications for the vessel.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003]
            
            
              
              § 105.225
              Facility recordkeeping requirements.
              (a) Unless otherwise specified in this section, the Facility Security Officer (FSO) must keep records of the activities as set out in paragraph (b) of this section for at least 2 years and make them available to the Coast Guard upon request.
              (b) Records required by this section may be kept in electronic format. If kept in an electronic format, they must be protected against unauthorized deletion, destruction, or amendment. The following records must be kept:
              (1) Training. For training under §§ 105.210 and 105.535, the date of each session, duration of session, a description of the training, and a list of attendees;
              (2) Drills and exercises. For each drill or exercise, the date held, description of drill or exercise, list of participants, and any best practices or lessons learned which may improve the Facility Security Plan (FSP);
              (3) Incidents and breaches of security. For each incident or breach of security, the date and time of occurrence, location within the facility, description of incident or breaches, to whom it was reported, and description of the response;
              (4) Changes in MARSEC Levels. For each change in MARSEC Level, the date and time of notification received, and time of compliance with additional requirements;
              (5) Maintenance, calibration, and testing of security equipment. For each occurrence of maintenance, calibration, and testing, record the date and time, and the specific security equipment involved;
              (6) Security threats. For each security threat, the date and time of occurrence, how the threat was communicated, who received or identified the threat, description of threat, to whom it was reported, and description of the response;
              (7) Declaration of Security (DoS) A copy of each single-visit DoS and a copy of each continuing DoS for at least 90 days after the end of its effective period;
              (8) Annual audit of the FSP. For each annual audit, a letter certified by the FSO stating the date the audit was completed; and
              (9) TWIC Reader/Physical Access Control System (PACS). For each individual granted unescorted access to a secure area, the: FASC-N; date and time that unescorted access was granted; and, if captured, the individual's name. Additionally, documentation to demonstrate that the owner or operator has updated the Canceled Card List with the frequency required in § 101.525 of this subchapter.
              (c) Any record required by this part must be protected from unauthorized access or disclosure. Electronic reader records and similar records in a PACS are sensitive security information and must be protected in accordance with 49 CFR part 1520.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003; USCG-2006-23846, 83 FR 12102, Mar. 19, 2018; USCG-2007-28915, 81 FR 57712, Aug. 23, 2016]
            
            
              § 105.230
              Maritime Security (MARSEC) Level coordination and implementation.
              (a) The facility owner or operator must ensure the facility operates in compliance with the security requirements in this part for the MARSEC Level in effect for the port.
              (b) When notified of an increase in the MARSEC Level, the facility owner and operator must ensure:
              (1) Vessels moored to the facility and vessels scheduled to arrive at the facility within 96 hours of the MARSEC Level change are notified of the new MARSEC Level and the Declaration of Security is revised as necessary;
              (2) The facility complies with the required additional security measures within 12 hours; and
              (3) The facility reports compliance or noncompliance to the COTP.
              (c) For MARSEC Levels 2 and 3, the Facility Security Officer must inform all facility personnel about identified threats, and emphasize reporting procedures and stress the need for increased vigilance.

              (d) An owner or operator whose facility is not in compliance with the requirements of this section, must inform the COTP and obtain approval prior to interfacing with a vessel or continuing operations.
              
              (e) At MARSEC Level 3, in addition to the requirements in this part, a facility owner or operator may be required to implement additional measures, pursuant to 33 CFR part 6, 160, or 165, as appropriate, which may include but are not limited to:
              (1) Use of waterborne security patrol;
              (2) Use of armed security personnel to control access to the facility and to deter, to the maximum extent practical, a transportation security incident; and
              (3) Examination of piers, wharves, and similar structures at the facility for the presence of dangerous substances or devices underwater or other threats.
            
            
              § 105.235
              Communications.
              (a) The Facility Security Officer must have a means to effectively notify facility personnel of changes in security conditions at the facility.
              (b) Communication systems and procedures must allow effective and continuous communications between the facility security personnel, vessels interfacing with the facility, the cognizant COTP, and national and local authorities with security responsibilities.
              (c) At each active facility access point, provide a means of contacting police, security control, or an emergency operations center, by telephones, cellular phones, and/or portable radios, or other equivalent means.
              (d) Facility communications systems must have a backup means for both internal and external communications.
            
            
              § 105.237
              System for seafarers' access.
              (a) Access required. Each facility owner or operator must implement a system by June 1, 2020 for providing access through the facility that enables individuals to transit to and from a vessel moored at the facility and the facility gate in accordance with the requirements in this section. The system must provide timely access as described in paragraph (c) of this section and incorporate the access methods described in paragraph (d) of this section at no cost to the individuals covered. The system must comply with the Transportation Worker Identification Credential (TWIC) provisions in this part.
              (b) Individuals covered. The individuals to whom the facility owner or operator must provide the access described in this section include—
              (1) Seafarers assigned to a vessel at that facility;
              (2) Pilots; and
              (3) Representatives of seafarers' welfare and labor organizations.
              (c) Timely access. The facility owner or operator must provide the access described in this section without unreasonable delay, subject to review by the Captain of the Port (COTP). The facility owner or operator must consider the following when establishing timely access without unreasonable delay:
              (1) Length of time the vessel is in port.
              (2) Distance of egress/ingress between the vessel and facility gate.
              (3) The vessel watch schedules.
              (4) The facility's safety and security procedures as required by law.
              (5) Any other factors specific to the vessel or facility that could affect access to and from the vessel.
              (d) Access methods. The facility owner or operator must ensure that the access described in this section is provided through one or more of the following methods:
              (1) Regularly scheduled escort between the vessel and the facility gate that conforms to the vessel's watch schedule as agreed upon between the vessel and facility.
              (2) An on-call escort between the vessel and the facility gate.
              (3) Arrangements with taxi services or other transportation services, ensuring that any costs for providing the access described in this section, above the service's standard fees charged to any customer, are not charged to the individual to whom such access is provided. If a facility provides arrangements with taxi services or other transportation services as the only method for providing the access described in this section, the facility is responsible to pay any fees for transit within the facility.

              (4) Arrangements with seafarers' welfare organizations to facilitate the access described in this section.
              
              (5) Monitored pedestrian access routes between the vessel and facility gate.
              (6) A method, other than those in paragraphs (d)(1) through (5) of this section, approved by the COTP.
              (7) If an access method relies on a third party, a back-up access method that will be used if the third party is unable to or does not provide the required access in any instance. An owner or operator must ensure that the access required in paragraph (a) of this section is actually provided in all instances.
              (e) No cost to individuals. The facility owner or operator must provide the access described in this section at no cost to the individual to whom such access is provided.
              (f) Described in the Facility Security Plan (FSP). On or before February 3, 2020, the facility owner or operator must document the facility's system for providing the access described in this section in the approved FSP in accordance with § 105.410 or § 105.415. The description of the facility's system must include—
              (1) Location of transit area(s) used for providing the access described in this section;
              (2) Duties and number of facility personnel assigned to each duty associated with providing the access described in this section;
              (3) Methods of escorting and/or monitoring individuals transiting through the facility;
              (4) Agreements or arrangements between the facility and private parties, nonprofit organizations, or other parties, to facilitate the access described in this section; and
              (5) Maximum length of time an individual would wait for the access described in this section, based on the provided access method(s).
              [USCG-2013-1087, 84 FR 12119, Apr. 1, 2019]
            
            
              § 105.240
              Procedures for interfacing with vessels.
              The facility owner or operator must ensure that there are measures for interfacing with vessels at all MARSEC Levels.
            
            
              § 105.245
              Declaration of Security (DoS).
              (a) Each facility owner or operator must ensure procedures are established for requesting a DoS and for handling DoS requests from a vessel.
              (b) At MARSEC Level 1, a facility receiving a cruise ship or a manned vessel carrying Certain Dangerous Cargo, in bulk, must comply with the following:
              (1) Prior to the arrival of a vessel to the facility, the Facility Security Officer (FSO) and Master, Vessel Security Officer (VSO), or their designated representatives must coordinate security needs and procedures, and agree upon the contents of the DoS for the period of time the vessel is at the facility; and
              (2) Upon the arrival of the vessel at the facility, the FSO and Master, VSO, or their designated representative, must sign the written DoS.
              (c) Neither the facility nor the vessel may embark or disembark passengers, nor transfer cargo or vessel stores until the DoS has been signed and implemented.
              (d) At MARSEC Levels 2 and 3, the FSOs, or their designated representatives, of facilities interfacing with manned vessels subject to part 104, of this subchapter must sign and implement DoSs as required in (b)(1) and (2) of this section.
              (e) At MARSEC Levels 1 and 2, FSOs of facilities that frequently interface with the same vessel may implement a continuing DoS for multiple visits, provided that:
              (1) The DoS is valid for a specific MARSEC Level;
              (2) The effective period at MARSEC Level 1 does not exceed 90 days; and
              (3) The effective period at MARSEC Level 2 does not exceed 30 days.
              (f) When the MARSEC Level increases beyond that contained in the DoS, the continuing DoS is void and a new DoS must be executed in accordance with this section.
              (g) A copy of all currently valid continuing DoSs must be kept with the Facility Security Plan.

              (h) The COTP may require, at any time, at any MARSEC Level, any facility subject to this part to implement a DoS with the VSO prior to any vessel-to-facility interface when he or she deems it necessary.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003]
            
            
              § 105.250
              Security systems and equipment maintenance.
              (a) Security systems and equipment must be in good working order and inspected, tested, calibrated, and maintained according to manufacturers' recommendations.
              (b) Security systems must be regularly tested in accordance with the manufacturers' recommendations; noted deficiencies corrected promptly; and the results recorded as required in § 105.225 of this subpart.
              (c) The FSP must include procedures for identifying and responding to security system and equipment failures or malfunctions.
            
            
              § 105.253
              Risk Group classifications for facilities.
              (a) For purposes of the Transportation Worker Identification Credential (TWIC) requirements of this subchapter, the following facilities subject to this part are in Risk Group A:
              (1) Beginning June 8, 2020: Facilities that receive vessels certificated to carry more than 1,000 passengers.
              (2) Beginning May 8, 2023: Facilities that handle Certain Dangerous Cargoes (CDC) in bulk and transfer such cargoes from or to a vessel.
              (3) Beginning May 8, 2023: Facilities that handle CDC in bulk, but do not transfer it from or to a vessel.
              (4) Beginning May 8, 2023: Facilities that receive vessels carrying CDC in bulk but, during the vessel-to-facility interface, do not transfer it from or to the vessel.
              (b) Facilities may move from one Risk Group classification to another, based on the material they handle or the types of vessels they receive at any given time. An owner or operator of a facility expected to move between Risk Groups must explain, in the Facility Security Plan, the timing of such movements, as well as how the facility will move between the requirements of the higher and lower Risk Groups, with particular attention to the security measures to be taken when moving from a lower Risk Group to a higher Risk Group.
              [USCG-2007-28915, 81 FR 57712, Aug. 23, 2016, as amended by USCG-2017-0711, 85 FR 13516, Mar. 9, 2020]
            
            
              § 105.255
              Security measures for access control.
              (a) General. The facility owner or operator must ensure the implementation of security measures to:
              (1) Deter the unauthorized introduction of dangerous substances and devices, including any device intended to damage or destroy persons, vessels, facilities, or ports;
              (2) Secure dangerous substances and devices that are authorized by the owner or operator to be on the facility;
              (3) Control access to the facility; and
              (4) Prevent an unescorted individual from entering an area of the facility that is designated as a secure area unless the individual holds a duly issued TWIC and is authorized to be in the area. Individuals seeking unescorted access to a secure area in a facility in Risk Group A must pass electronic TWIC inspection and those seeking unescorted access to a secure area in a facility not in Risk Group A must pass either electronic TWIC inspection or visual TWIC inspection.
              (b) The facility owner or operator must ensure that the following are specified:
              (1) The locations where restrictions or prohibitions that prevent unauthorized access are applied for each MARSEC Level, including those points where TWIC access control provisions will be applied. Each location allowing means of access to the facility must be addressed;
              (2) The types of restrictions or prohibitions to be applied and the means of enforcing them;
              (3) The means used to establish the identity of individuals not in possession of a TWIC, in accordance with § 101.515 of this subchapter, and procedures for escorting them;
              (4) Procedures for identifying authorized and unauthorized persons at any MARSEC level; and

              (5) The locations where persons, personal effects and vehicle screenings are to be conducted. The designated screening areas should be covered to provide for continuous operations regardless of the weather conditions.
              (c) The facility owner or operator must establish in the approved Facility Security Plan (FSP) the frequency of application of any access controls, particularly if they are to be applied on a random or occasional basis.
              (d) MARSEC Level 1. The facility owner or operator must ensure the following security measures are implemented at the facility:
              (1) Implement a TWIC Program as set out in subpart E of part 101 of this subchapter, as applicable, and in accordance with the facility's assigned Risk Group, as set out in § 105.253.
              (2) Screen persons, baggage (including carry-on items), personal effects, and vehicles, for dangerous substances and devices at the rate specified in the approved FSP, excluding government-owned vehicles on official business when government personnel present identification credentials for entry;
              (3) Conspicuously post signs that describe security measures currently in effect and clearly state that:
              (i) Entering the facility is deemed valid consent to screening or inspection; and
              (ii) Failure to consent or submit to screening or inspection will result in denial or revocation of authorization to enter.
              (4) Check the identification of any person not holding a TWIC and seeking entry to the facility, including vessel passengers, vendors, personnel duly authorized by the cognizant government authorities, and visitors. This check must include confirming the reason for boarding by examining at least one of the following:
              (i) Joining instructions;
              (ii) Passenger tickets;
              (iii) Boarding passes;
              (iv) Work orders, pilot orders, or surveyor orders;
              (v) Government identification; or
              (vi) Visitor badges issued in accordance with an identification system implemented under subpart E of part 101 of this subchapter.
              (5) Deny or revoke a person's authorization to be on the facility if the person is unable or unwilling, upon the request of facility personnel or a law enforcement officer, to establish his or her identity in accordance with this part or to account for his or her presence. Any such incident must be reported in compliance with this part;
              (6) Designate restricted areas and provide appropriate access controls for these areas;
              (7) Identify access points that must be secured or attended to deter unauthorized access;
              (8) Deter unauthorized access to the facility and to designated restricted areas within the facility;
              (9) Screen by hand or device, such as x-ray, all unaccompanied baggage prior to loading onto a vessel; and
              (10) Secure unaccompanied baggage after screening in a designated restricted area and maintain security control during transfers between the facility and a vessel.
              (e) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 2 in their approved FSP. These additional security measures may include:
              (1) Increasing the frequency and detail of the screening of persons, baggage, and personal effects for dangerous substances and devices entering the facility;
              (2) X-ray screening of all unaccompanied baggage;
              (3) Assigning additional personnel to guard access points and patrol the perimeter of the facility to deter unauthorized access;
              (4) Limiting the number of access points to the facility by closing and securing some access points and providing physical barriers to impede movement through the remaining access points;
              (5) Denying access to visitors who do not have a verified destination;
              (6) Deterring waterside access to the facility, which may include, using waterborne patrols to enhance security around the facility;

              (7) Except for government-owned vehicles on official business when government personnel present identification credentials for entry, screening vehicles and their contents for dangerous substances and devices at the rate specified for MARSEC Level 2 in the approved FSP; or
              (8) Implementing additional electronic TWIC inspection requirements, as required by § 105.253, and by subpart E of part 101 of this subchapter, if relevant.
              (f) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, at MARSEC level 3, the facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in their approved FSP. These additional security measures may include:
              (1) Screening all persons, baggage, and personal effects for dangerous substances and devices;
              (2) Performing one or more of the following on unaccompanied baggage:
              (i) Screen unaccompanied baggage more extensively; for example, x-raying from two or more angles;
              (ii) Prepare to restrict or suspend handling of unaccompanied baggage; or
              (iii) Refuse to accept unaccompanied baggage.
              (3) Being prepared to cooperate with responders and facilities;
              (4) Granting access to only those responding to the security incident or threat thereof;
              (5) Suspending access to the facility;
              (6) Suspending cargo operations;
              (7) Evacuating the facility;
              (8) Restricting pedestrian or vehicular movement on the grounds of the facility;
              (9) Increasing security patrols within the facility; or
              (10) Implementing additional electronic TWIC inspection requirements, as required by § 105.253, and by subchapter E of part 101 of this subchapter, if relevant.
              [USCG-2006-24196, 72 FR 3583, Jan. 25, 2007, as amended by USCG-2007-28915, 81 FR 57712, Aug. 23, 2016]
            
            
              § 105.257
              Security measures for newly-hired employees.
              (a) Newly-hired facility employees may be granted entry to secure areas of the facility for up to 30 consecutive calendar days prior to receiving their TWIC provided all of the requirements in paragraph (b) of this section are met, and provided that the new hire is accompanied by an individual with a TWIC while within the secure areas of the facility. If TSA does not act upon a TWIC application within 30 days, the cognizant Coast Guard COTP may further extend access to secure areas for another 30 days. The Coast Guard will determine whether, in particular circumstances, certain practices meet the condition of a new hire being accompanied by another individual with a TWIC. 
              (b) Newly-hired facility employees may be granted the access provided for in paragraph (a) of this section if:
              (1) The new hire has applied for a TWIC in accordance with 49 CFR part 1572 by completing the full enrollment process, paying the user fee, and is not currently engaged in a waiver or appeal process. The facility owner or operator or the Facility Security Officer (FSO) must have the new hire sign a statement affirming this, and must retain the signed statement until the new hire receives a TWIC;

              (2) The facility owner or operator or the FSO enters the following information on the new hire into the Coast Guard's Homeport website (http://homeport.uscg.mil):
              (i) Full legal name, including middle name if one exists;
              (ii) Date of birth;
              (iii) Social security number (optional);
              (iv) Employer name and 24 hour contact information; and
              (v) Date of TWIC enrollment.
              (3) The new hire presents an identification credential that meets the requirements of § 101.515 of this subchapter;
              (4) There are no other circumstances that would cause reasonable suspicion regarding the new hire's ability to obtain a TWIC, and the facility owner or operator or FSO have not been informed by the cognizant COTP that the new hire poses a security threat; and
              (5) There would be an adverse impact to facility operations if the new hire is not allowed access.
              (c) This section does not apply to any individual being hired as a FSO, or any individual being hired to perform facility security duties.

              (d) The new hire may not begin working at the facility under the provisions of this section until the owner, operator, or FSO receives notification, via Homeport or some other means, the new hire has passed an initial name check.
              [USCG-2006-24196, 72 FR 3584, Jan. 25, 2007, as amended by USCG-2013-0397, 78 FR 39173, July 1, 2013; 78 FR 41305, July 10, 2013; USCG-2007-28915, 81 FR 57712, Aug. 23, 2016]
            
            
              § 105.260
              Security measures for restricted areas.
              (a) General. The facility owner or operator must ensure the designation of restricted areas in order to:
              (1) Prevent or deter unauthorized access;
              (2) Protect persons authorized to be in the facility;
              (3) Protect the facility;
              (4) Protect vessels using and serving the facility;
              (5) Protect sensitive security areas within the facility;
              (6) Protect security and surveillance equipment and systems; and
              (7) Protect cargo and vessel stores from tampering.
              (b) Designation of Restricted Areas. The facility owner or operator must ensure restricted areas are designated within the facility. They must also ensure that all restricted areas are clearly marked and indicate that access to the area is restricted and that unauthorized presence within the area constitutes a breach of security. The facility owner or operator may also designate the entire facility as a restricted area. Restricted areas must include, as appropriate:
              (1) Shore areas immediately adjacent to each vessel moored at the facility;
              (2) Areas containing sensitive security information, including cargo documentation;
              (3) Areas containing security and surveillance equipment and systems and their controls, and lighting system controls; and
              (4) Areas containing critical facility infrastructure, including:
              (i) Water supplies;
              (ii) Telecommunications;
              (iii) Electrical system; and
              (iv) Access points for ventilation and air-conditioning systems;
              (5) Manufacturing or processing areas and control rooms;
              (6) Locations in the facility where access by vehicles and personnel should be restricted;
              (7) Areas designated for loading, unloading or storage of cargo and stores; and
              (8) Areas containing cargo consisting of dangerous goods or hazardous substances, including certain dangerous cargoes.
              (c) The owner or operator must ensure that all restricted areas have clearly established security measures to:
              (1) Identify which facility personnel are authorized to have access;
              (2) Determine which persons other than facility personnel are authorized to have access;
              (3) Determine the conditions under which that access may take place;
              (4) Define the extent of any restricted area;
              (5) Define the times when access restrictions apply;
              (6) Clearly mark all restricted areas and indicate that access to the area is restricted and that unauthorized presence within the area constitutes a breach of security;
              (7) Control the entry, parking, loading and unloading of vehicles;
              (8) Control the movement and storage of cargo and vessel stores; and
              (9) Control unaccompanied baggage or personal effects.
              (d) MARSEC Level 1. At MARSEC Level 1, the facility owner or operator must ensure the implementation of security measures to prevent unauthorized access or activities within the area. These security measures may include:
              (1) Restricting access to only authorized personnel;
              (2) Securing all access points not actively used and providing physical barriers to impede movement through the remaining access points;
              (3) Assigning personnel to control access to restricted areas;
              (4) Verifying the identification and authorization of all persons and all vehicles seeking entry;
              (5) Patrolling or monitoring the perimeter of restricted areas;

              (6) Using security personnel, automatic intrusion detection devices, surveillance equipment, or surveillance systems to detect unauthorized entry or movement within restricted areas;
              (7) Directing the parking, loading, and unloading of vehicles within a restricted area;
              (8) Controlling unaccompanied baggage and or personal effects after screening;
              (9) Designating restricted areas for performing inspections of cargo and vessel stores while awaiting loading; and
              (10) Designating temporary restricted areas to accommodate facility operations. If temporary restricted areas are designated, the FSP must include a requirement to conduct a security sweep of the designated temporary restricted area both before and after the area has been established.
              (e) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in their approved FSP. These additional security measures may include:
              (1) Increasing the intensity and frequency of monitoring and access controls on existing restricted access areas;
              (2) Enhancing the effectiveness of the barriers or fencing surrounding restricted areas, by the use of patrols or automatic intrusion detection devices;
              (3) Reducing the number of access points to restricted areas, and enhancing the controls applied at the remaining accesses;
              (4) Restricting parking adjacent to vessels;
              (5) Further restricting access to the restricted areas and movements and storage within them;
              (6) Using continuously monitored and recorded surveillance equipment;
              (7) Enhancing the number and frequency of patrols, including waterborne patrols undertaken on the boundaries of the restricted areas and within the areas; or
              (8) Establishing and restricting access to areas adjacent to the restricted areas.
              (f) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in their approved FSP. These additional security measures may include:
              (1) Restricting access to additional areas;
              (2) Prohibiting access to restricted areas, or
              (3) Searching restricted areas as part of a security sweep of all or part of the facility.
            
            
              § 105.265
              Security measures for handling cargo.
              (a) General. The facility owner or operator must ensure that security measures relating to cargo handling, some of which may have to be applied in liaison with the vessel, are implemented in order to:
              (1) Deter tampering;
              (2) Prevent cargo that is not meant for carriage from being accepted and stored at the facility without the knowing consent of the facility owner or operator;
              (3) Identify cargo that is approved for loading onto vessels interfacing with the facility;
              (4) Include cargo control procedures at access points to the facility;
              (5) Identify cargo that is accepted for temporary storage in a restricted area while awaiting loading or pick up;
              (6) Restrict the entry of cargo to the facility that does not have a confirmed date for loading, as appropriate;
              (7) Ensure the release of cargo only to the carrier specified in the cargo documentation;
              (8) When there are regular or repeated cargo operations with the same shipper, coordinate security measures with the shipper or other responsible party in accordance with an established agreement and procedure; and
              (9) Create, update, and maintain a continuous inventory of all dangerous goods and hazardous substances from receipt to delivery within the facility, giving the location of those dangerous goods and hazardous substances.
              (b) MARSEC Level 1. At MARSEC Level 1, the facility owner or operator must ensure the implementation of measures to:
              
              (1) Unless unsafe to do so, routinely check cargo, cargo transport units, and cargo storage areas within the facility prior to, and during, cargo handling operations for evidence of tampering;
              (2) Check that cargo, containers, or other cargo transport units entering the facility match the delivery note or equivalent cargo documentation;
              (3) Screen vehicles; and
              (4) Check seals and other methods used to prevent tampering upon entering the facility and upon storage within the facility.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved FSP. These additional security measures may include:
              (1) Conducting check of cargo, containers or other cargo transport units, and cargo storage areas within the facility for evidence of tampering;
              (2) Intensifying checks, as appropriate, to ensure that only the documented cargo enters the facility, is temporarily stored there, and then loaded onto the vessel;
              (3) Intensifying the screening of vehicles;
              (4) Increasing frequency and detail in checking of seals and other methods used to prevent tampering;
              (5) Coordinating enhanced security measures with the shipper or other responsible party in accordance with an established agreement and procedures;
              (6) Increasing the frequency and intensity of visual and physical inspections; or
              (7) Limiting the number of locations where dangerous goods and hazardous substances, including certain dangerous cargoes, can be stored.
              (d) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved FSP. These additional security measures may include:
              (1) Restricting or suspending cargo movements or operations within all or part of the facility or specific vessels;
              (2) Being prepared to cooperate with responders and vessels; or
              (3) Verifying the inventory and location of any dangerous goods and hazardous substances, including certain dangerous cargoes, held within the facility and their location.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60541, Oct. 22, 2003]
            
            
              § 105.270
              Security measures for delivery of vessel stores and bunkers.
              (a) General. The facility owner or operator must ensure that security measures relating to the delivery of vessel stores and bunkers are implemented to:
              (1) Check vessel stores for package integrity;
              (2) Prevent vessel stores from being accepted without inspection;
              (3) Deter tampering;
              (4) For vessels that routinely use a facility, establish and execute standing arrangements between the vessel, its suppliers, and a facility regarding notification and the timing of deliveries and their documentation; and
              (5) Check vessel stores by the following means:
              (i) Visual examination;
              (ii) Physical examination;
              (iii) Detection devices, such as scanners; or
              (iv) Canines.
              (b) MARSEC Level 1. At MARSEC Level 1, the facility owner or operator must ensure the implementation of measures to:
              (1) Screen vessel stores at the rate specified in the approved Facility Security Plan (FSP);
              (2) Require advance notification of vessel stores or bunkers delivery, including a list of stores, delivery vehicle driver information, and vehicle registration information;
              (3) Screen delivery vehicles at the frequencies specified in the approved FSP; and
              (4) Escort delivery vehicles within the facility at the rate specified by the approved FSP.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved FSP. These additional security measures may include:
              (1) Detailed screening of vessel stores;
              (2) Detailed screening of all delivery vehicles;
              (3) Coordinating with vessel personnel to check the order against the delivery note prior to entry to the facility;
              (4) Ensuring delivery vehicles are escorted within the facility; or
              (5) Restricting or prohibiting the entry of vessel stores that will not leave the facility within a specified period.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the facility owner and operator must ensure implementation of additional security measures, as specified for MARSEC Level 3 in the approved FSP. Examples of these additional security measures may include:
              (1) Checking all vessel stores more extensively;
              (2) Restricting or suspending delivery of vessel stores; or
              (3) Refusing to accept vessel stores on the facility.
            
            
              § 105.275
              Security measures for monitoring.
              (a) General. The facility owner or operator must ensure the implementation of security measures in this section and have the capability to continuously monitor, through a combination of lighting, security guards, waterborne patrols, automatic intrusion-detection devices, or surveillance equipment, as specified in the approved Facility Security Plan (FSP), the:
              (1) Facility and its approaches, on land and water;
              (2) Restricted areas within the facility; and
              (3) Vessels at the facility and areas surrounding the vessels.
              (b) MARSEC Level 1. At MARSEC Level 1, the facility owner or operator must ensure the security measures in this section are implemented at all times, including the period from sunset to sunrise and periods of limited visibility. For each facility, ensure monitoring capability that:
              (1) When automatic intrusion-detection devices are used, activates an audible or visual alarm, or both, at a location that is continuously attended or monitored;
              (2) Is able to function continually, including consideration of the possible effects of weather or of a power disruption;
              (3) Monitors the facility area, including shore and waterside access to it;
              (4) Monitors access points, barriers and restricted areas;
              (5) Monitors access and movements adjacent to vessels using the facility, including augmentation of lighting provided by the vessel itself; and
              (6) Limits lighting effects, such as glare, and their impact on safety, navigation, and other security activities.
              (c) MARSEC Level 2. In addition to the security measures for MARSEC Level 1 in this section, at MARSEC Level 2, the facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved FSP. These additional measures may include:
              (1) Increasing the coverage and intensity of surveillance equipment, including the provision of additional surveillance coverage;
              (2) Increasing the frequency of foot, vehicle or waterborne patrols;
              (3) Assigning additional security personnel to monitor and patrol; or
              (4) Increasing the coverage and intensity of lighting, including the provision of additional lighting and coverage.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the facility owner or operator must also ensure implementation of additional security measures, as specified for MARSEC Level 3 in the approved FSP. These additional security measures may include:
              (1) Switching on all lighting within, or illuminating the vicinity of, the facility;

              (2) Switching on all surveillance equipment capable of recording activities within or adjacent to the facility;
              
              (3) Maximizing the length of time such surveillance equipment can continue to record; or
              (4) Complying with the instructions issued by those responding to the security incident.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003]
            
            
              § 105.280
              Security incident procedures.
              For each MARSEC Level, the facility owner or operator must ensure the Facility Security Officer and facility security personnel are able to:
              (a) Respond to security threats or breaches of security and maintain critical facility and vessel-to-facility interface operations;
              (b) Evacuate the facility in case of security threats or breaches of security;
              (c) Report security incidents as required in § 101.305 of this subchapter;
              (d) Brief all facility personnel on possible threats and the need for vigilance, soliciting their assistance in reporting suspicious persons, objects, or activities; and
              (e) Secure non-critical operations in order to focus response on critical operations.
            
            
              § 105.285
              Additional requirements-passenger and ferry facilities.
              (a) At all MARSEC Levels, the owner or operator of a passenger or ferry facility must ensure, in coordination with a vessel moored at the facility, that the following security measures are implemented in addition to the requirements of this part:
              (1) Establish separate areas to segregate unchecked persons and personal effects from checked persons and personal effects;
              (2) Ensure that a defined percentage of vehicles to be loaded aboard are screened prior to loading, in accordance with a MARSEC Directive or other orders issued by the Coast Guard;
              (3) Ensure that all unaccompanied vehicles to be loaded on passenger vessels are screened prior to loading;
              (4) Deny passenger access to secure and restricted areas unless escorted by authorized facility security personnel; and
              (5) In a facility with a public access area designated under § 105.106, provide sufficient security personnel to monitor all persons within the area.
              (b) At MARSEC Level 2, in addition to the requirements in paragraph (a) of this section, the owner or operator of a passenger or ferry facility with a public access area designated under § 105.106 must increase the intensity of monitoring of the public access area.
              (c) At MARSEC Level 3, in addition to the requirements in paragraph (a) of this section, the owner or operator of a passenger or ferry facility with a public access area designated under § 105.106 must increase the intensity of monitoring and assign additional security personnel to monitor the public access area.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003; USCG-2006-24196, 72 FR 3584, Jan. 25, 2007]
            
            
              § 105.290
              Additional requirements—cruise ship terminals.
              At all MARSEC Levels, in coordination with a vessel moored at the facility, the facility owner or operator must ensure the following security measures:
              (a) Screen all persons, baggage, and personal effects for dangerous substances and devices in accordance with the requirements in subpart E of this part. The owner or operator of a cruise ship terminal need not duplicate any provisions fulfilled by the vessel. When a provision is fulfilled by a vessel, the applicable section of the terminal security program (TSP) must refer to that fact.
              (b) Check the identification of all persons seeking to enter the facility in accordance with §§ 101.514, 101.515, and 105.255 of this subchapter. Persons holding a Transportation Worker Identification Credential (TWIC) must be checked as set forth in subpart E of part 101 of this subchapter. For persons not holding a TWIC, this check includes confirming the individual's validity for boarding by examining passenger tickets, boarding passes, government identification or visitor badges, or work orders;

              (c) Designate holding, waiting, or embarkation areas within the facility's secure area to segregate screened persons and their personal effects awaiting embarkation from unscreened persons and their personal effects;
              (d) Provide additional security personnel to designated holding, waiting, or embarkation areas within the facility's secure area; and
              (e) Deny individuals not holding a TWIC access to secure and restricted areas unless escorted.
              [USCG-2006-24196, 72 FR 3585, Jan. 25, 2007, as amended by USCG-2006-23846, 83 FR 12102, Mar. 19, 2018; USCG-2007-28915, 81 FR 57712, Aug. 23, 2016]
            
            
              § 105.292
              Additional requirements—cruise ship ports of call.
              (a) The owner or operator of a cruise ship port of call must work with the operator of each cruise ship subject to part 104 of this chapter to ensure that passengers are screened for dangerous substances and devices in accordance with the qualification, training, and equipment requirements of §§ 105.530, 105.535, and 105.545. The port of call need not duplicate any provisions fulfilled by the vessel. When a provision is fulfilled by a vessel, the applicable section of the TSP must refer to that fact.
              (b) The owner or operator of a cruise ship port of call must display the Prohibited Items List at each screening location.
              [USCG-2006-23846, 83 FR 12102, Mar. 19, 2018]
            
            
              § 105.295
              Additional requirements-Certain Dangerous Cargo (CDC) facilities.
              (a) At all MARSEC Levels, owners or operators of CDC facilities must ensure the implementation of the following security measures in addition to the requirements of this part:
              (1) Escort all visitors, contractors, vendors, and other non-facility employees at all times while on the facility, if access identification is not provided. Escort provisions do not apply to prearranged cargo deliveries;
              (2) Control the parking, loading, and unloading of vehicles within a facility;
              (3) Require security personnel to record or report their presence at key points during their patrols;
              (4) Search unmanned or unmonitored waterfront areas for dangerous substances and devices prior to a vessel's arrival at the facility; and
              (5) Provide an alternate or independent power source for security and communications systems.
              (b) At MARSEC Level 2, in addition to the requirements for MARSEC Level 1, owners or operators of CDC facilities must ensure the implementation of the following security measures:
              (1) Release cargo only in the presence of the Facility Security Officer (FSO) or a designated representative of the FSO; and
              (2) Continuously patrol restricted areas.
              (c) At MARSEC Level 3, in addition to the requirements for MARSEC Level 1 and MARSEC Level 2, owners or operators of CDC facilities must ensure the facilities are continuously guarded and restricted areas are patrolled.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003]
            
            
              § 105.296
              Additional requirements-barge fleeting facilities.
              (a) At MARSEC Level 1, in addition to the requirements of this part, an owner or operator of a barge fleeting facility must ensure the implementation of the following security measures:
              (1) Designate one or more restricted areas within the barge fleeting facility to handle those barges carrying, in bulk, cargoes regulated by 46 CFR chapter I, subchapters D or O, or Certain Dangerous Cargoes;
              (2) Maintain a current list of vessels and cargoes in the designated restricted area; and
              (3) Ensure that at least one towing vessel is available to service the fleeting facility for every 100 barges within the facility.
              (4) Control access to the barges once tied to the fleeting area by implementing TWIC as described in subpart E of part 101 of this subchapter, as applicable, and in accordance with the facility's assigned Risk Group, as described in § 105.253.

              (b) At MARSEC Level 2, in addition to the requirements of this part and MARSEC Level 1 requirements, an owner or operator of a barge fleeting facility must ensure security personnel are assigned to monitor or patrol the designated restricted area within the barge fleeting facility.
              (c) At MARSEC Level 3, in addition to the requirements of this part and MARSEC Level 2 requirements, an owner or operator of a barge fleeting facility must ensure that both land and waterside perimeters of the designated restricted area within the barge fleeting facility are continuously monitored or patrolled.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003; USCG-2006-24196, 72 FR 3585, Jan. 25, 2007; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
          
          
            Subpart C—Facility Security Assessment (FSA)
            
              § 105.300
              General.
              (a) The Facility Security Assessment (FSA) is a written document that is based on the collection of background information, the completion of an on-scene survey and an analysis of that information.
              (b) A common FSA may be conducted for more than one similar facility provided the FSA reflects any facility-specific characteristics that are unique.
              (c) Third parties may be used in any aspect of the FSA if they have the appropriate skills and if the Facility Security Officer (FSO) reviews and accepts their work.
              (d) Those involved in a FSA must be able to draw upon expert assistance in the following areas, as appropriate:
              (1) Knowledge of current security threats and patterns;
              (2) Recognition and detection of dangerous substances and devices;
              (3) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (4) Techniques used to circumvent security measures;
              (5) Methods used to cause a security incident;
              (6) Effects of dangerous substances and devices on structures and facility services;
              (7) Facility security requirements;
              (8) Facility and vessel interface business practices;
              (9) Contingency planning, emergency preparedness, and response;
              (10) Physical security requirements;
              (11) Radio and telecommunications systems, including computer systems and networks;
              (12) Marine or civil engineering; and
              (13) Facility and vessel operations.
            
            
              § 105.305
              Facility Security Assessment (FSA) requirements.
              (a) Background. The facility owner or operator must ensure that the following background information, if applicable, is provided to the person or persons who will conduct the assessment:
              (1) The general layout of the facility, including:
              (i) The location of each active and inactive access point to the facility;
              (ii) The number, reliability, and security duties of facility personnel;
              (iii) Security doors, barriers, and lighting;
              (iv) The location of restricted areas;
              (v) The emergency and stand-by equipment available to maintain essential services;
              (vi) The maintenance equipment, cargo spaces, storage areas, and unaccompanied baggage storage;
              (vii) Location of escape and evacuation routes and assembly stations; and
              (viii) Existing security and safety equipment for protection of personnel and visitors;
              (2) Response procedures for fire or other emergency conditions;
              (3) Procedures for monitoring facility and vessel personnel, vendors, repair technicians, and dock workers;
              (4) Existing contracts with private security companies and existing agreements with local or municipal agencies;
              (5) Procedures for controlling keys and other access prevention systems;
              (6) Procedures for cargo and vessel stores operations;
              (7) Response capability to security incidents;
              (8) Threat assessments, including the purpose and methodology of the assessment, for the port in which the facility is located or at which passengers embark or disembark;
              (9) Previous reports on security needs; and
              
              (10) Any other existing security procedures and systems, equipment, communications, and facility personnel.
              (b) On-scene survey. The facility owner or operator must ensure that an on-scene survey of each facility is conducted. The on-scene survey examines and evaluates existing facility protective measures, procedures, and operations to verify or collect the information required in paragraph (a) of this section.
              (c) Analysis and recommendations. In conducting the FSA, the facility owner or operator must ensure that the FSO analyzes the facility background information and the on-scene survey, and considering the requirements of this part, provides recommendations to establish and prioritize the security measures that should be included in the FSP. The analysis must consider:
              (1) Each vulnerability found during the on-scene survey including but not limited to:
              (i) Waterside and shore-side access to the facility and vessel berthing at the facility;
              (ii) Structural integrity of the piers, facilities, and associated structures;
              (iii) Existing security measures and procedures, including identification systems;
              (iv) Existing security measures and procedures relating to services and utilities;
              (v) Measures to protect radio and telecommunication equipment, including computer systems and networks;
              (vi) Adjacent areas that may be exploited during or for an attack;
              (vii) Areas that may, if damaged or used for illicit observation, pose a risk to people, property, or operations within the facility;
              (viii) Existing agreements with private security companies providing waterside and shore-side security services;
              (ix) Any conflicting policies between safety and security measures and procedures;
              (x) Any conflicting facility operations and security duty assignments;
              (xi) Any enforcement and personnel constraints;
              (xii) Any deficiencies identified during daily operations or training and drills; and
              (xiii) Any deficiencies identified following security incidents or alerts, the report of security concerns, the exercise of control measures, or audits;
              (2) Possible security threats, including but not limited to:
              (i) Damage to or destruction of the facility or of a vessel moored at the facility;
              (ii) Hijacking or seizure of a vessel moored at the facility or of persons on board;
              (iii) Tampering with cargo, essential equipment or systems, or stores of a vessel moored at the facility;
              (iv) Unauthorized access or use including the presence of stowaways;
              (v) Smuggling dangerous substances and devices to the facility;
              (vi) Use of a vessel moored at the facility to carry those intending to cause a security incident and their equipment;
              (vii) Use of a vessel moored at the facility as a weapon or as a means to cause damage or destruction;
              (viii) Impact on the facility and its operations due to a blockage of entrances, locks, and approaches; and
              (ix) Use of the facility as a transfer point for nuclear, biological, radiological, explosive, or chemical weapons;
              (3) Threat assessments by Government agencies;
              (4) Vulnerabilities, including human factors, in the facility's infrastructure, policies and procedures;
              (5) Any particular aspects of the facility, including the vessels using the facility, which make it likely to be the target of an attack;
              (6) Likely consequences in terms of loss of life, damage to property, and economic disruption, including disruption to transportation systems, of an attack on or at the facility; and
              (7) Locations where access restrictions or prohibitions will be applied for each MARSEC Level.
              (d) FSA report. (1) The facility owner or operator must ensure that a written FSA report is prepared and included as part of the FSP. The report must contain:
              (i) A summary of how the on-scene survey was conducted;

              (ii) A description of existing security measures, including inspection, control and monitoring equipment, personnel identification documents and communication, alarm, lighting, access control, and similar systems;
              (iii) A description of each vulnerability found during the on-scene survey;
              (iv) A description of security measures that could be used to address each vulnerability;
              (v) A list of the key facility operations that are important to protect; and
              (vi) A list of identified weaknesses, including human factors, in the infrastructure, policies, and procedures of the facility.
              (2) A FSA report must describe the following elements within the facility:
              (i) Physical security;
              (ii) Structural integrity;
              (iii) Personnel protection systems;
              (iv) Procedural policies;
              (v) Radio and telecommunication systems, including computer systems and networks;
              (vi) Relevant transportation infrastructure; and
              (vii) Utilities.
              (3) The FSA report must list the persons, activities, services, and operations that are important to protect, in each of the following categories:
              (i) Facility personnel;
              (ii) Passengers, visitors, vendors, repair technicians, vessel personnel, etc.;
              (iii) Capacity to maintain emergency response;
              (iv) Cargo, particularly dangerous goods and hazardous substances;
              (v) Delivery of vessel stores;
              (vi) Any facility security communication and surveillance systems; and
              (vii) Any other facility security systems, if any.
              (4) The FSA report must account for any vulnerabilities in the following areas:
              (i) Conflicts between safety and security measures;
              (ii) Conflicts between duties and security assignments;
              (iii) The impact of watch-keeping duties and risk of fatigue on facility personnel alertness and performance;
              (iv) Security training deficiencies; and
              (v) Security equipment and systems, including communication systems.
              (5) The FSA report must discuss and evaluate key facility measures and operations, including:
              (i) Ensuring performance of all security duties;
              (ii) Controlling access to the facility, through the use of identification systems or otherwise;
              (iii) Controlling the embarkation of vessel personnel and other persons and their effects (including personal effects and baggage whether accompanied or unaccompanied);
              (iv) Procedures for the handling of cargo and the delivery of vessel stores;
              (v) Monitoring restricted areas to ensure that only authorized persons have access;
              (vi) Monitoring the facility and areas adjacent to the pier; and
              (vii) The ready availability of security communications, information, and equipment.
              (e) The FSA, FSA report, and FSP must be protected from unauthorized access or disclosure.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003]
            
            
              § 105.310
              Submission requirements.
              (a) A completed FSA report must be submitted with the Facility Security Plan required in § 105.410 of this part.
              (b) A facility owner or operator may generate and submit a report that contains the Facility Security Assessment for more than one facility subject to this part, to the extent that they share similarities in design and operations, if authorized and approved by the cognizant COTP.
              (c) The FSA must be reviewed and validated, and the FSA report must be updated each time the FSP is submitted for reapproval or revisions.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003]
            
          
          
            Subpart D—Facility Security Plan (FSP)
            
              § 105.400
              General.

              (a) The Facility Security Officer (FSO) must ensure a Facility Security Plan (FSP) is developed and implemented for each facility for which he or she is designated as FSO. The FSP:
              
              (1) Must identify the FSO by name and position, and provide 24-hour contact information;
              (2) Must be written in English;
              (3) Must address each vulnerability identified in the Facility Security Assessment (FSA);
              (4) Must describe security measures for each MARSEC Level; and
              (5) May cover more than one facility to the extent that they share similarities in design and operations, if authorized and approved by the cognizant COTP.

              (b) The FSP must be submitted for approval to the cognizant COTP in a written or electronic format. Information for submitting the FSP electronically can be found at https://homeport.uscg.mil/cgi-bin/st/portal/uscg_docs
              
              
                /MyCG/Editorial/20090220/FSP_Submissi_
              
              
                FAQ05DEC.pdf?id=00388e15db7e7bf4b1fc3
              
              
                556059dac7c3e063b57&user_id=c5535d249
              
              
                7d5d673ff261157e034a1ea.
              
              (c) The FSP is sensitive security information and must be protected in accordance with 49 CFR part 1520.
              (d) If the FSP is kept in an electronic format, procedures must be in place to prevent its unauthorized deletion, destruction, or amendment.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003; USCG-2013-0397, 78 FR 39173, July 1, 2013]
            
            
              § 105.405
              Format and content of the Facility Security Plan (FSP).
              (a) A facility owner or operator must ensure that the FSP consists of the individual sections listed in this paragraph (a). If the FSP does not follow the order as it appears in the list, the facility owner or operator must ensure that the FSP contains an index identifying the location of each of the following sections:
              (1) Security administration and organization of the facility;
              (2) Personnel training;
              (3) Drills and exercises;
              (4) Records and documentation;
              (5) Response to change in MARSEC Level;
              (6) Procedures for interfacing with vessels;
              (7) Declaration of Security (DoS);
              (8) Communications;
              (9) Security systems and equipment maintenance;
              (10) Security measures for access control, including the facility's TWIC Program and designated public access areas;
              (11) Security measures for restricted areas;
              (12) Security measures for handling cargo;
              (13) Security measures for delivery of vessel stores and bunkers;
              (14) Security measures for monitoring;
              (15) Security incident procedures;
              (16) Audits and security plan amendments;
              (17) Facility Security Assessment (FSA) report;
              (18) Facility Vulnerability and Security Measures Summary (Form CG-6025) in appendix A to this part;
              (19)-(20) [Reserved]
              (21) If applicable, cruise ship TSP in accordance with subpart E of this part; and
              (22) System for seafarers' access.
              (b) The FSP must describe in detail how the requirements of subpart B of this part will be met.
              (c) The Facility Vulnerability and Security Measures Summary (Form CG-6025) must be completed using information in the FSA concerning identified vulnerabilities and information in the FSP concerning security measures in mitigation of these vulnerabilities.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended by USCG-2006-24196, 72 FR 3585, Jan. 25, 2007; USCG-2006-23846, 83 FR 12102, Mar. 19, 2018; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016; USCG-2013-1087, 84 FR 12119, Apr. 1, 2019]
            
            
              § 105.410
              Submission and approval.
              (a) The owner or operator of each facility currently in operation must either:
              (1) Submit one copy of their Facility Security Plan (FSP) for review and approval to the cognizant COTP and a letter certifying that the FSP meets applicable requirements of this part; or

              (2) If intending to operate under an Approved Alternative Security Program, a letter signed by the facility owner or operator stating which approved Alternative Security Program the owner or operator intends to use.
              (b) Owners or operators of facilities not in service on or before December 31, 2003, must comply with the requirements in paragraph (a) of this section 60 days prior to beginning operations.
              (c) The cognizant COTP will examine each submission for compliance with this part and either:
              (1) Approve it and specify any conditions of approval, returning to the submitter a letter stating its acceptance and any conditions;
              (2) Return it for revision, returning a copy to the submitter with brief descriptions of the required revisions; or
              (3) Disapprove it, returning a copy to the submitter with a brief statement of the reasons for disapproval.
              (d) An FSP may be submitted and approved to cover more than one facility where they share similarities in design and operations, if authorized and approved by each cognizant COTP.
              (e) Each facility owner or operator that submits one FSP to cover two or more facilities of similar design and operation must address facility-specific information that includes the design and operational characteristics of each facility and must complete a separate Facility Vulnerability and Security Measures Summary (Form CG-6025), in Appendix A to Part 105—Facility Vulnerability and Security Measures Summary (CG-6025), for each facility covered by the plan.
              (f) A FSP that is approved by the cognizant COTP is valid for five years from the date of its approval.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003; 68 FR 41916, July 16, 2003, as amended at 68 FR 60542, Oct. 22, 2003; USCG-2004-19963, 70 FR 74669, Dec. 16, 2005; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 105.415
              Amendment and audit.
              (a) Amendments. (1) Amendments to a Facility Security Plan (FSP) that is approved by the cognizant COTP may be initiated by:
              (i) The facility owner or operator; or
              (ii) The cognizant COTP upon a determination that an amendment is needed to maintain the facility's security. The cognizant COTP, who will give the facility owner or operator written notice and request that the facility owner or operator propose amendments addressing any matters specified in the notice. The facility owner or operator will have at least 60 days to submit its proposed amendments. Until amendments are approved, the facility owner or operator shall ensure temporary security measures are implemented to the satisfaction of the COTP.
              (2) Proposed amendments must be submitted to the cognizant COTP. If initiated by the facility owner or operator, the proposed amendment must be submitted at least 30 days before the amendment is to take effect unless the cognizant COTP allows a shorter period. The cognizant COTP will approve or disapprove the proposed amendment in accordance with § 105.410 of this subpart.
              (3) Nothing in this section should be construed as limiting the facility owner or operator from the timely implementation of such additional security measures not enumerated in the approved FSP as necessary to address exigent security situations. In such cases, the owner or operator must notify the cognizant COTP by the most rapid means practicable as to the nature of the additional measures, the circumstances that prompted these additional measures, and the period of time these additional measures are expected to be in place.
              (4) If there is a change in the owner or operator, the Facility Security Officer (FSO) must amend the FSP to include the name and contact information of the new facility owner or operator and submit the affected portion of the FSP for review and approval in accordance with § 105.410 if this subpart.
              (b) Audits. (1) The FSO must ensure an audit of the FSP is performed annually, beginning no later than one year from the initial date of approval, and attach a letter to the FSP certifying that the FSP meets the applicable requirements of this part.

              (2) The FSP must be audited if there is a change in the facility's ownership or operator, or if there have been modifications to the facility, including but not limited to physical structure, emergency response procedures, security measures, or operations.
              (3) Auditing the FSP as a result of modifications to the facility may be limited to those sections of the FSP affected by the facility modifications.
              (4) Unless impracticable due to the size and nature of the company or the facility, personnel conducting internal audits of the security measures specified in the FSP or evaluating its implementation must:
              (i) Have knowledge of methods for conducting audits and inspections, and security, control, and monitoring techniques;
              (ii) Not have regularly assigned security duties; and
              (iii) Be independent of any security measures being audited.
              (5) If the results of an audit require amendment of either the FSA or FSP, the FSO must submit, in accordance with § 105.410 of this subpart, the amendments to the cognizant COTP for review and approval no later than 30 days after completion of the audit and a letter certifying that the amended FSP meets the applicable requirements of this part.
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60542, Oct. 22, 2003]
            
          
          
            Subpart E—Facility Security: Cruise Ship Terminals
            
              Source:
              USCG-2006-23846, 83 FR 12102, Mar. 19, 2018, unless otherwise noted.
            
            
              § 105.500
              General.
              (a) Applicability. The owner or operator of a cruise ship terminal must comply with this subpart when receiving a cruise ship or tenders from cruise ships.
              (b) Purpose. This subpart establishes cruise ship terminal screening programs within the Facility Security Plans to ensure that prohibited items are not present within the secure areas that have been designated for screened persons, baggage, and personal effects, and are not brought onto cruise ships interfacing with the terminal.
              (c) Compliance dates. (1) No later than October 15, 2018, cruise ship terminal owners or operators must submit, for each terminal, a terminal screening program (TSP) that conforms with the requirements in § 105.505 to the cognizant COTP for review and approval.
              (2) No later than April 18, 2019, each cruise ship terminal owner or operator must operate in compliance with an approved TSP and this subpart.
            
            
              § 105.505
              Terminal Screening Program (TSP).
              (a) General requirements. The owner or operator of a cruise ship terminal must ensure a TSP is developed, added to the Facility Security Plan (FSP), and implemented. The TSP must—
              (1) Document all procedures that are employed to ensure all persons, baggage, and personal effects are screened at the cruise ship terminal prior to being allowed into a cruise ship terminal's secure areas or onto a cruise ship;
              (2) Be written in English; and
              (3) Be approved by the Coast Guard as part of the FSP in accordance with subpart D of this part.
              (b) Availability. Each cruise ship terminal Facility Security Officer (FSO) must—
              (1) Maintain the TSP in the same or similar location as the FSP as described in § 105.400(d);
              (2) Have an accessible, complete copy of the TSP at the cruise ship terminal;
              (3) Have a copy of the TSP available for inspection upon request by the Coast Guard;
              (4) Maintain the TSP as sensitive security information (SSI) and protect it in accordance with 49 CFR part 1520; and
              (5) Make a copy of the current Prohibited Items List (PIL) publicly available. The PIL and copies thereof are not SSI.
              (c) Content. The TSP must include—
              (1) A line diagram of the cruise ship terminal including—
              (i) The physical boundaries of the terminal;
              (ii) The location(s) where all persons intending to board a cruise ship, and all personal effects and baggage, are screened; and
              (iii) The point(s) in the terminal beyond which no unscreened person may pass.

              (2) The responsibilities of the owner or operator regarding the screening of persons, baggage, and personal effects;
              
              (3) The procedure to obtain and maintain the PIL;
              (4) The procedures used to comply with the requirements of § 105.530 regarding qualifications of screeners;
              (5) The procedures used to comply with the requirements of § 105.535 regarding training of screeners;
              (6) The number of screeners needed at each location to ensure adequate screening;
              (7) A description of the equipment used to comply with the requirements of § 105.525 regarding the screening of individuals, their personal effects, and baggage, including screening at increased Maritime Security (MARSEC) levels, and the procedures for use of that equipment;
              (8) The operation, calibration, and maintenance of any and all screening equipment used in accordance with § 105.545;
              (9) The procedures used to comply with the requirements of § 105.550 regarding the use of alternative screening methods and/or equipment, including procedures for passengers and crew with disabilities or medical conditions precluding certain screening methods; and
              (10) The procedures used when prohibited items are detected.
              (d) As a part of the FSP, the requirements in §§ 105.410 and 105.415 governing submission, approval, amendment, and audit of a TSP apply.
            
            
              § 105.510
              Screening responsibilities of the owner or operator.
              In addition to the requirements of § 105.200, the owner or operator of a cruise ship terminal must ensure that—
              (a) A TSP is developed in accordance with this subpart, and submitted to and approved by the cognizant Captain of the Port (COTP), as part of the FSP, in accordance with this part;
              (b) Screening is conducted in accordance with this subpart and an approved TSP;
              (c) Specific screening responsibilities are documented in a Declaration of Security (DoS) in accordance with §§ 104.255 and 105.245 of this subchapter;
              (d) Procedures are established for reporting and handling prohibited items that are detected during the screening process;
              (e) All personal screening is conducted in a uniform, courteous, and efficient manner respecting personal rights to the maximum extent practicable; and
              (f) When the MARSEC (Maritime Security) level is increased, additional screening measures are employed in accordance with an approved TSP.
            
            
              § 105.515
              Prohibited Items List (PIL).
              (a) The owner or operator of a cruise ship terminal must obtain from the Coast Guard and maintain a Prohibited Items List (PIL) consisting of dangerous substances and devices for purposes of § 105.290(a). The list specifies those items that the Coast Guard prohibits all persons from bringing onboard any cruise ship through terminal screening operations regulated under 33 CFR part 105.
              (b) Procedures for screening persons, baggage and personal effects must include use of the PIL which will be provided to screening personnel by the cruise ship terminal owner or operator.
              (c) The list must be present at each screening location during screening operations. Additionally, the list must be included as part of the DoS.
              (d) Facility personnel must report the discovery of a prohibited item introduced by violating security measures at a cruise ship terminal as a breach of security in accordance with § 101.305(b) of this subchapter. A prohibited item discovered during security screening is not considered to be a breach of security, and should be treated in accordance with local law enforcement practices.
            
            
              § 105.525
              Terminal screening operations.
              (a) Passengers and personal effects. (1) Each cruise ship terminal must have at least one location to screen passengers and carry-on items prior to allowing such passengers and carry-on items into secure areas of the terminal designated for screened persons and carry-on items.

              (2) Screening locations must be adequately staffed and equipped to conduct screening operations in accordance with the approved TSP.
              
              (3) Facility personnel must check personal identification prior to allowing a person to proceed to a screening location, in accordance with § 105.290(b), which sets forth additional requirements for cruise ship terminals at all MARSEC levels.
              (4) All screened passengers and their carry-on items must remain in secure areas of the terminal designated for screened persons and personal effects until boarding the cruise ship. Persons who leave a secure area must be re-screened.
              (b) Persons other than passengers. Crew members, visitors, vendors, and other persons who are not passengers, and their personal effects, must be screened either at screening locations where passengers are screened or at another location that is adequately staffed and equipped in accordance with this subpart and is specifically designated in an approved TSP.
              (c) Checked baggage. (1) A cruise ship terminal that accepts baggage must have at least one location designated for the screening of checked baggage.
              (2) Screening personnel may only accept baggage from a person with—
              (i) A valid passenger ticket;
              (ii) Joining instructions;
              (iii) Work orders; or
              (iv) Authorization from the terminal or vessel owner or operator to handle baggage;
              (3) Screening personnel may only accept baggage in an area designated in an approved TSP and manned by terminal screening personnel; and
              (4) Screening or security personnel must constantly control the checked baggage, in a secure area, from the time it is accepted at the terminal until it is onboard the cruise ship.
              (d) Unaccompanied baggage. (1) Facility personnel may accept unaccompanied baggage, as defined in § 101.105 of this subchapter, only if the Vessel Security Officer (VSO) provides prior written approval for the unaccompanied baggage.
              (2) If facility personnel accept unaccompanied baggage at a cruise ship terminal, they must handle such baggage in accordance with paragraph (c) of this section.
            
            
              § 105.530
              Qualifications of screeners.
              In addition to the requirements for facility personnel with security duties contained in § 105.210, screening personnel at cruise ship terminals must—
              (a) Have a combination of education and experience that the FSO has determined to be sufficient for the individual to perform the duties of the position; and
              (b) Be capable of using all screening methods and equipment needed to perform the duties of the position.
            
            
              § 105.535
              Training requirements of screeners.
              In addition to the requirements for facility personnel with security duties in § 105.210, screening personnel at cruise ship terminals must demonstrate knowledge, understanding, and proficiency in the following areas as part of their security-related familiarization—
              (a) Historic and current threats against the cruise ship industry;
              (b) Relevant portions of the TSP and FSP;
              (c) The purpose and contents of the cruise ship terminal PIL;
              (d) Specific instruction on screening methods and equipment used at the cruise ship terminal;
              (e) Terminal-specific response procedures when a dangerous substance or device is detected;
              (f) Additional screening requirements at increased MARSEC levels; and,
              (g) Any additional topics specified in the facility's approved TSP.
            
            
              § 105.540
              Screener participation in drills and exercises.
              Screening personnel must participate in drills and exercises required under § 105.220.
            
            
              § 105.545
              Screening equipment.
              The following screening equipment may be used, provided it is specifically documented in an approved TSP.
              (a) Metal detection devices. (1) The owner or operator of a cruise ship terminal may use a metal detection device to screen persons, baggage, and personal effects.
              
              (2) Metal detection devices used at any cruise ship terminal must be operated, calibrated, and maintained in accordance with manufacturer's instructions.
              (b) X-ray systems. The owner or operator of a cruise ship terminal may use an x-ray system for the screening and inspection of personal effects and baggage if all of the following requirements are satisfied—
              (1) The system meets the standards for cabinet x-ray systems used primarily for the inspection of baggage, found in 21 CFR 1020.40;
              (2) Familiarization training for screeners, in accordance with § 105.535, includes training in radiation safety and the efficient use of x-ray systems;
              (3) The system must meet the imaging requirements found in 49 CFR 1544.211;
              (4) The system must be operated, calibrated, and maintained in accordance with manufacturer's instructions;
              (5) The x-ray system must fully comply with any defect notice or modification order issued for that system by the Food and Drug Administration (FDA), unless the FDA has advised that a defect or failure to comply does not create a significant risk of injury, including genetic injury, to any person;
              (6) The owner or operator must ensure that a sign is posted in a conspicuous place at the screening location where x-ray systems are used to inspect personal effects and where screeners accept baggage. These signs must—
              (i) Notify individuals that items are being screened by x-ray and advise them to remove all x-ray, scientific, and high-speed film from their personal effects and baggage before screening;
              (ii) Advise individuals that they may request screening of their photographic equipment and film packages be done without exposure to an x-ray system; and
              (iii) Advise individuals to remove all photographic film from their personal effects before screening, if the x-ray system exposes any personal effects or baggage to more than one milliroentgen during the screening.
              (c) Explosives detection systems. The owner or operator of a cruise ship terminal may use an explosives detection system to screen baggage and personal effects for the presence of explosives if it meets the following requirements:
              (1) At locations where x-ray technology is used to inspect baggage or personal effects for explosives, the terminal owner or operator must post signs in accordance with paragraph (b)(6) of this section.
              (2) All explosives detection equipment used at a cruise ship terminal must be operated, calibrated, and maintained in accordance with manufacturer's instructions.
            
            
              § 105.550
              Alternative screening.
              If the owner or operator of a U.S. cruise ship terminal chooses to screen using equipment or methods other than those described in § 105.545, the equipment and methods must be described in detail in an approved TSP.
            
            
              
              Pt. 105, App. A
              Appendix A to Part 105—Facility Vulnerability and Security Measures Summary (Form CG-6025)
              
                ER22OC03.000
              
              
                
                ER01JY03.002
              
              
                
                EN01JY03.003
              
              
                
                EN01JY03.004
              
              [USCG-2003-14732, 68 FR 39322, July 1, 2003, as amended at 68 FR 60543, Oct. 22, 2003]
            
          
        
        
          Pt. 106
          PART 106—MARINE SECURITY: OUTER CONTINENTAL SHELF (OCS) FACILITIES
          
            
              Subpart A—General
              Sec.
              106.100
              Definitions.
              106.105
              Applicability.
              106.110
              Compliance dates.
              106.115
              Compliance documentation.
              106.120
              Noncompliance.
              106.125
              Waivers.
              106.130
              Equivalents.
              106.135
              Alternative Security Program.
              106.140
              Maritime Security (MARSEC) Directive.
              106.145
              Right to appeal.
            
            
              Subpart B—Outer Continental Shelf (OCS) Facility Security Requirements
              106.200
              Owner or operator.
              106.205
              Company Security Officer (CSO).
              106.210
              Facility Security Officer (FSO).
              106.215
              Company or OCS facility personnel with security duties.
              106.220
              Security training for all other OCS facility personnel.
              106.225
              Drill and exercise requirements.
              106.230
              OCS facility recordkeeping requirements.
              
              106.235
              Maritime Security (MARSEC) Level coordination and implementation.
              106.240
              Communications.
              106.245
              Procedures for interfacing with vessels.
              106.250
              Declaration of Security (DoS).
              106.255
              Security systems and equipment maintenance.
              106.258
              Risk Group classification for OCS facilities.
              106.260
              Security measures for access control.
              106.262
              Security measures for newly-hired employees.
              106.265
              Security measures for restricted areas.
              106.270
              Security measures for delivery of stores and industrial supplies.
              106.275
              Security measures for monitoring.
              106.280
              Security incident procedures.
            
            
              Subpart C—Outer Continental Shelf (OCS) Facility Security Assessment (FSA)
              106.300
              General.
              106.305
              Facility Security Assessment (FSA) requirements.
              106.310
              Submission requirements.
            
            
              Subpart D—Outer Continental Shelf (OCS) Facility Security Plan (FSP)
              106.400
              General.
              106.405
              Format and Content of the Facility Security Plan (FSP).
              106.410
              Submission and approval.
              106.415
              Amendment and audit.
            
          
          
            Authority:
            33 U.S.C. 1226, 1231; 46 U.S.C. Chapter 701; 50 U.S.C. 191; 33 CFR 1.05-1, 6.04-11, 6.14, 6.16, and 6.19; Department Of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            USCG-2003-14759, 68 FR 39345, July 1, 2003, unless otherwise noted.
          
          
            Subpart A—General
            
              § 106.100
              Definitions.
              Except as specifically stated in this subpart, the definitions in part 101 of this subchapter apply to this part.
            
            
              § 106.105
              Applicability.
              (a) The requirements in this part apply to owners and operators of any fixed or floating facility, including MODUs not subject to part 104 of this subchapter, operating on the Outer Continental Shelf (OCS) of the United States for the purposes of engaging in the exploration, development, or production of oil, natural gas, or mineral resources that are regulated by 33 CFR subchapter N, that meet the following operating conditions:
              (1) Hosts more than 150 persons for 12 hours or more in each 24-hour period continuously for 30 days or more;
              (2) Produces greater than 100,000 barrels of oil per day; or
              (3) Produces greater than 200 million cubic feet of natural gas per day.
              (b) The TWIC requirements found in this part do not apply to mariners employed aboard vessels moored at U.S. OCS facilities only when they are working immediately adjacent to their vessels in the conduct of vessel activities.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended by USCG-2006-24196, 72 FR 55048, Sept. 28, 2007]
            
            
              § 106.110
              Compliance dates.
              (a) OCS facility owners or operators must submit to the cognizant District Commander for each OCS facility—
              (1) The Facility Security Plan described in subpart D of this part for review and approval; or
              (2) If intending to operate under an approved Alternative Security Program, a letter signed by the OCS facility owner or operator stating which approved Alternative Security Program the owner or operator intends to use.
              (b) OCS facilities built on or after July 1, 2004 must submit a Facility Security Plan for approval 60 days prior to beginning operations.
              [USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.115
              Compliance documentation.
              Each OCS facility owner or operator subject to this part must ensure that copies of the following documentation are available at the OCS facility and are made available to the Coast Guard upon request:
              (a) The approved Facility Security Plan (FSP) and any approved revisions or amendments thereto, and a letter of approval from the cognizant District Commander dated within the last 5 years;

              (b) The FSP submitted for approval and current written acknowledgment from the cognizant District Commander, stating that the Coast Guard is currently reviewing the FSP submitted for approval and that the OCS facility may continue to operate so long as the OCS facility remains in compliance with the submitted FSP; or
              (c) For OCS facilities operating under a Coast Guard-approved Alternative Security Program as provided in § 106.135, a copy of the Alternative Security Program the OCS facility is using, including a facility specific security assessment report generated under the Alternative Security Program, as specified in § 101.120(b)(3) of this subchapter, and a letter signed by the OCS facility owner or operator, stating which Alternative Security Program the OCS facility is using and certifying that the OCS facility is in full compliance with that program.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.120
              Noncompliance.
              When an OCS facility must temporarily deviate from the requirements of this part, the OCS facility owner or operator must notify the cognizant District Commander, and either suspend operations or request and receive permission from the District Commander to continue operating.
              [USCG-2003-14759, 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.125
              Waivers.
              Any OCS facility owner or operator may apply for a waiver of any requirement of this part that the OCS facility owner or operator considers unnecessary in light of the nature or operating conditions of the OCS facility. A request for a waiver must be submitted in writing with justification to the cognizant District Commander. The cognizant District Commander may require the OCS facility owner or operator to provide additional data for use in determining the validity of the requested waiver. The cognizant District Commander may grant a waiver, in writing, with or without conditions only if the waiver will not reduce the overall security of the OCS facility, its personnel, or visiting vessels.
            
            
              § 106.130
              Equivalents.
              For any measure required by this part, the OCS facility owner or operator may propose an equivalent, as provided in § 101.130 of this subchapter.
            
            
              § 106.135
              Alternative Security Program.
              An OCS facility owner or operator may use an Alternative Security Program approved under § 101.120 of this subchapter if:
              (a) The Alternative Security Program is appropriate to that OCS facility;
              (b) The OCS facility does not serve vessels on international voyages; and
              (c) The Alternative Security Program is implemented in its entirety.
            
            
              § 106.140
              Maritime Security (MARSEC) Directive.
              All OCS facility owners or operators subject to this part must comply with any instructions contained in a MARSEC Directive issued under § 101.405 of this subchapter.
            
            
              § 106.145
              Right to appeal.
              Any person directly affected by a decision or action taken under this part, by or on behalf of the Coast Guard, may appeal as described in § 101.420 of this subchapter.
            
          
          
            Subpart B—Outer Continental Shelf (OCS) Facility Security Requirements
            
              § 106.200
              Owner or operator.
              (a) Each OCS facility owner or operator must ensure that the OCS facility operates in compliance with the requirements of this part.
              (b) For each OCS facility, the OCS facility owner or operator must:
              (1) Define the security organizational structure for each OCS facility and provide each person exercising security duties or responsibilities within that structure the support needed to fulfill those obligations;
              (2) Designate in writing, by name or title, a Company Security Officer (CSO) and a Facility Security Officer (FSO) for each OCS facility and identify how those officers can be contacted at any time;

              (3) Ensure that a Facility Security Assessment (FSA) is conducted;
              
              (4) Ensure the development and submission for approval of a Facility Security Plan (FSP);
              (5) Ensure that the OCS facility operates in compliance with the approved FSP;
              (6) Ensure that the TWIC Program is properly implemented as set forth in this subchapter, including:
              (i) Ensuring that only individuals who hold a TWIC and are authorized to be in the secure area are permitted to escort; and
              (ii) Identifying what action is to be taken by an escort, or other authorized individual, should individuals under escort engage in activities other than those for which escorted access was granted.
              (7) Ensure that adequate coordination of security issues takes place between OCS facilities and vessels, including the execution of a Declaration of Security (DoS) as required by this part;
              (8) Ensure, within 12 hours of notification of an increase in MARSEC level, implementation of the additional security measures required by the FSP for the new MARSEC level;
              (9) Ensure all breaches of security and security incidents are reported in accordance with the requirements in part 101 of this subchapter;
              (10) Ensure consistency between security requirements and safety requirements;
              (11) Inform OCS facility personnel of their responsibility to apply for and maintain a TWIC, including the deadlines and methods for such applications, and of their obligation to inform TSA of any event that would render them ineligible for a TWIC, or which would invalidate their existing TWIC;
              (12) Ensure that protocols consistent with § 101.550 of this subchapter, for dealing with individuals requiring access who report a lost, damaged, or stolen TWIC, or who have applied for and not yet received a TWIC, are in place; and
              (13) If applicable, ensure that protocols consistent with § 106.262 of this part, for dealing with newly hired employees who have applied for and not yet received a TWIC, are in place.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003; USCG-2006-24196, 72 FR 3585, Jan. 25, 2007; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.205
              Company Security Officer (CSO).
              (a) General. (1) An OCS facility owner or operator may designate a single CSO for all its OCS facilities to which this part applies, or may designate more than one CSO, in which case the owner or operator must clearly identify the OCS facilities for which each CSO is responsible.
              (2) A CSO may perform other duties within the owner's or operator's organization, including the duties of a Facility Security Officer, provided he or she is able to perform the duties and responsibilities required of the CSO.
              (3) The CSO may delegate duties required by this part, but remains responsible for the performance of those duties.
              (4) The CSO must maintain a TWIC.
              (b) Qualifications. The CSO must have general knowledge, through training or equivalent job experience, in the following:
              (1) Security administration and organization of the OCS facility;
              (2) OCS facility and vessel operations and conditions;
              (3) OCS facility and vessel security measures including the meaning and consequential requirements of the different MARSEC Levels;
              (4) Emergency preparedness and response and contingency planning;
              (5) Security equipment and systems and their operational limitations;
              (6) Methods of conducting audits, inspection, control, and monitoring; and
              (7) Techniques for security training and education, including security measures and procedures.
              (c) In addition to the knowledge and training in paragraph (b) of this section, the CSO must have general knowledge, through training or equivalent job experience, in the following, as appropriate:
              (1) Relevant international conventions, codes, and recommendations;

              (2) Relevant government legislation and regulations;
              
              (3) Responsibilities and functions of other security organizations;
              (4) Methodology of Facility Security Assessment.
              (5) Methods of OCS facility security surveys and inspections;
              (6) Handling sensitive security information (SSI) and security related communications;
              (7) Knowledge of current security threats and patterns;
              (8) Recognition and detection of dangerous substances and devices;
              (9) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (10) Techniques used to circumvent security measures;
              (11) Methods of physical screening and non-intrusive inspections; and
              (12) Conducting and assessing security drills and exercises.
              (13) Knowledge of TWIC requirements.
              (d) Responsibilities. In addition to any other duties required by this part, for each OCS facility for which the CSO is responsible, the CSO must:
              (1) Keep the OCS facility apprised of potential threats or other information relevant to its security;
              (2) Ensure that a Facility Security Assessment (FSA) is carried out in compliance with this part;
              (3) Ensure that a Facility Security Plan (FSP) is developed, approved, maintained, and implemented in compliance with this part;
              (4) Ensure that the FSP is modified when necessary to comply with this part;
              (5) Ensure that OCS facility security activities are audited in compliance with this part;
              (6) Ensure the timely correction of problems identified by audits or inspections;
              (7) Enhance security awareness and vigilance within the owner's or operator's organization;
              (8) Ensure relevant personnel receive adequate security training in compliance with this part;
              (9) Ensure communication and cooperation between the OCS facility and vessels that interface with it, in compliance with this part;
              (10) Ensure consistency between security requirements and safety requirements in compliance with this part;
              (11) Ensure that if a common FSP is prepared for more than one similar OCS facility, the FSP reflects any OCS facility specific characteristics; and
              (12) Ensure compliance with an Alternative Security Program or equivalents approved under this subchapter, if appropriate.
              (13) Ensure the TWIC program is being properly implemented.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003, as amended at 68 FR 60558, Oct. 22, 2003; USCG-2006-24196, 72 FR 3585, Jan. 25, 2007]
            
            
              § 106.210
              OCS Facility Security Officer (FSO).
              (a) General. (1) The FSO may perform other duties within the owner's or operator's organization, provided he or she is able to perform the duties and responsibilities required of the FSO of each such OCS facility.
              (2) The same person may serve as the FSO for more than one OCS facility, provided the facilities are within a reasonable proximity to each other. If a person serves as the FSO for more than one OCS facility, the name of each OCS facility for which he or she is the FSO must be listed in the Facility Security Plan (FSP) of each OCS facility for which he or she is the FSO.
              (3) The FSO may assign security duties to other OCS facility personnel; however, the FSO remains responsible for these duties.
              (4) The FSO must maintain a TWIC.
              (b) Qualifications. The FSO must have general knowledge, through training or equivalent job experience, in the following:
              (1) Those items listed in § 106.205(b), and as appropriate § 106.205(c), of this part;
              (2) OCS facility layout;
              (3) The FSP and related procedures; and
              (4) Operation, testing and maintenance of security equipment and systems.
              (c) Responsibilities. In addition to any other responsibilities specified elsewhere in this part, the FSO must, for each OCS facility for which he or she has been designated:
              
              (1) Regularly inspect the OCS facility to ensure that security measures are maintained in compliance with this part;
              (2) Ensure the maintenance of and supervision of the implementation of the FSP, and any amendments to the FSP, in compliance with this part;
              (3) Ensure the coordination and handling of stores and industrial supplies in compliance with this part;
              (4) Where applicable, propose modifications to the FSP to the Company Security Officer (CSO);
              (5) Ensure that any problems identified during audits or inspections are reported to the CSO, and promptly implement any corrective actions;
              (6) Ensure security awareness and vigilance on board the OCS facility;
              (7) Ensure adequate security training for OCS facility personnel in compliance with this part;
              (8) Ensure the reporting and recording of all security incidents in compliance with this part;
              (9) Ensure the coordinated implementation of the FSP with the CSO;
              (10) Ensure that security equipment is properly operated, tested, calibrated and maintained in compliance with this part;
              (11) Ensure consistency between security requirements and the proper treatment of OCS facility personnel affected by those requirements;
              (12) Ensure that occurrences that threaten the security of the OCS facility are recorded and reported to the CSO;
              (13) Ensure that when changes in the MARSEC Level are attained they are recorded and reported to the CSO, OCS facility owner or operator, and the cognizant District Commander; and
              (14) Have prompt access to a copy of the FSA, along with an approved copy of the FSP.
              (15) Ensure the TWIC program is properly implemented.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended by USCG-2006-24196, 72 FR 3585, Jan. 25, 2007]
            
            
              § 106.215
              Company or OCS facility personnel with security duties.
              Company and OCS facility personnel responsible for security duties must maintain a TWIC, and must have knowledge, through training or equivalent job experience, in the following, as appropriate:
              (a) Knowledge of current and anticipated security threats and patterns.
              (b) Recognition and detection of dangerous substances and devices;
              (c) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (d) Recognition of techniques used to circumvent security measures;
              (e) Security related communications;
              (f) Knowledge of emergency procedures and contingency plans;
              (g) Operation of security equipment and systems;
              (h) Testing, calibration, and maintenance of security equipment and systems;
              (i) Inspection, control, and monitoring techniques;
              (j) Methods of physical screenings of persons, personal effects, stores and industrial supplies;
              (k) Familiarity with all relevant aspects of the TWIC program and how to carry them out;
              (l) Relevant provisions of the Facility Security Plan (FSP); and
              (m) The meaning and the consequential requirements of the different MARSEC Levels.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003, as amended by USCG-2006-24196, 72 FR 3586, Jan. 25, 2007]
            
            
              § 106.220
              Security training for all other OCS facility personnel.
              All other OCS facility personnel, including contractors, whether part-time, full-time, temporary, or permanent, must have knowledge, through training or equivalent job experience, of the following, as appropriate:
              (a) Relevant provisions of the Facility Security Plan (FSP);
              (b) The meaning and the consequential requirements of the different MARSEC Levels including emergency procedures and contingency plans;
              (c) Recognition and detection of dangerous substances and devices;
              (d) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security; and

              (e) Recognition of techniques used to circumvent security measures.
              
              (f) Familiarity with all relevant aspects of the TWIC program and how to carry them out.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003; USCG-2006-24196, 72 FR 3586, Jan. 25, 2007]
            
            
              § 106.225
              Drill and exercise requirements.
              (a) General. (1) Drills and exercises must test the proficiency of facility personnel in assigned security duties at all MARSEC Levels and the effective implementation of the Facility Security Plan (FSP). They must enable the Facility Security Officer (FSO) to identify any related security deficiencies that need to be addressed.
              (2) A drill or exercise required by this section may be satisfied with the implementation of security measures required by the FSP as the result of an increase in the MARSEC Level, provided the FSO reports attainment to the cognizant District Commander.
              (b) Drills. (1) From the date of the FSP approval, the FSO must ensure that at least one security drill is conducted every 3 months. Security drills may be held in conjunction with non-security drills, where appropriate.
              (2) Drills must test individual elements of the FSP, including response to security threats and incidents. Drills should take into account the types of operations of the OCS facility, OCS facility personnel changes, the types of vessels calling at the OCS facility, and other relevant circumstances. Examples of drills include unauthorized entry to a restricted area, response to alarms, and notification of appropriate authorities.
              (3) If a vessel is conducting operations with the OCS facility on the date the OCS facility has planned to conduct any drills, the OCS facility may include, but cannot require, the vessel or vessel personnel to participate in the OCS facility's scheduled drill.
              (c) Exercises. (1) From the date of the FSP approval, exercises must be conducted at least once each calendar year, with no more than 18 months between exercises.
              (2) Exercises may be:
              (i) Full scale or live;
              (ii) Tabletop simulation;
              (iii) Combined with other appropriate exercises held; or
              (iv) A combination of the elements in paragraphs (c)(2)(i) through (iii) of this section.
              (3) Exercises may be facility-specific or part of a cooperative exercise program.
              (4) Each exercise must test communication and notification procedures, and elements of coordination, resource availability, and response.
              (5) Exercises are a full test of the Facility Security Plan and must include substantial and active participation of relevant company and OCS facility personnel, and may include governmental authorities and vessels depending on the scope and the nature of the exercise.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.230
              OCS facility recordkeeping requirements.
              (a) Unless otherwise specified in this section, the Facility Security Officer (FSO) must keep records of the activities as set out in paragraph (b) of this section for at least 2 years and make them available to the Coast Guard upon request.
              (b) Records required by this section may be kept in electronic format. If kept in an electronic format, they must be protected against unauthorized access, deletion, destruction, amendment, and disclosure. The following records must be kept:
              (1) Training. For training under § 106.215, the date of each session, duration of session, a description of the training, and a list of attendees;
              (2) Drills and exercises. For each drill or exercise, the date held, a description of the drill or exercise, a list of participants, and any best practices or lessons learned which may improve the FSP;
              (3) Incidents and breaches of security. Date and time of occurrence, location within the OCS facility, a description of the incident or breach, the identity of the individual to whom it was reported, and a description of the response;
              (4) Changes in MARSEC Levels. Date and time of the notification received, and the time of compliance with additional requirements;
              
              (5) Maintenance, calibration, and testing of security equipment. For each occurrence of maintenance, calibration, and testing, record the date and time, and the specific security equipment involved;
              (6) Security threats. Date and time of occurrence, how the threat was communicated, who received or identified the threat, a description of the threat, to whom it was reported, and a description of the response;
              (7) Declaration of Security (DoS). A copy of each DoS for at least 90 days after the end of its effective period; and
              (8) Annual audit of the Facility Security Plan (FSP). For each annual audit, a letter certified by the FSO stating the date the audit was conducted.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.235
              Maritime Security (MARSEC) Level coordination and implementation.
              (a) The OCS facility owner or operator must ensure the OCS facility operates in compliance with the security requirements in this part for the MARSEC Level in effect for the OCS facility.
              (b) When notified of an increase in the MARSEC Level, the OCS facility owner or operator must ensure:
              (1) Vessels conducting operations with the OCS facility and vessels scheduled to arrive at the OCS facility within 96 hours of the MARSEC Level change are notified of the new MARSEC Level and the Declaration of Security (DoS), if applicable, is revised as necessary;
              (2) The OCS facility complies with the required additional security measures within 12 hours; and
              (3) The OCS facility reports compliance or noncompliance to the cognizant District Commander.
              (c) For MARSEC Levels 2 and 3, the Facility Security Officer (FSO) must inform all OCS facility personnel about identified threats, emphasize reporting procedures, and stress the need for increased vigilance.
              (d) An OCS facility owner or operator whose facility is not in compliance with the requirements of this section must so inform the cognizant District Commander and obtain approval prior to interfacing with another vessel or prior to continuing operations.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003]
            
            
              § 106.240
              Communications.
              (a) The Facility Security Officer (FSO) must have a means to effectively notify OCS facility personnel of changes in security conditions at the OCS facility.
              (b) Communication systems and procedures must allow effective and continuous communications between the OCS facility security personnel, vessels interfacing with the OCS facility, the cognizant District Commander, and national and local authorities with security responsibilities.
              (c) Facility communications systems must have a backup means for both internal and external communications.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003]
            
            
              § 106.245
              Procedures for interfacing with vessels.
              The OCS facility owner or operator must ensure that there are measures for interfacing with vessels at all MARSEC Levels.
            
            
              § 106.250
              Declaration of Security (DoS).
              (a) Each OCS facility owner or operator must ensure procedures are established for requesting a DoS and for handling DoS requests from vessels.
              (b) At MARSEC Level 1, owners or operators of OCS facilities interfacing with a manned vessel carrying Certain Dangerous Cargoes, in bulk, must:
              (1) Prior to the arrival of a vessel to the OCS facility, ensure the Facility Security Officer (FSO) and Master, Vessel Security Officer (VSO), or their designated representatives coordinate security needs and procedures, and agree upon the contents of a DoS for the period of time the vessel is at the OCS facility; and

              (2) Upon the arrival of the vessel at the OCS facility, the FSO and Master, VSO, or their designated representatives, must sign the written DoS.
              
              (c) Neither the OCS facility nor the vessel may embark or disembark personnel, or transfer stores or industrial supplies until the DoS has been signed.
              (d) At MARSEC Levels 2 and 3, the FSOs of OCS facilities interfacing with manned vessels subject to part 104 of this chapter, or their designated representatives, must sign and implement DoSs as required in paragraphs (b)(1) and (b)(2) of this section.
              (e) At MARSEC Levels 1 and 2, FSOs of OCS facilities that frequently interface with the same vessel may implement a continuing DoS for multiple visits, provided that:
              (1) The DoS is valid for a specific MARSEC Level;
              (2) The effective period at MARSEC Level 1 does not exceed 90 days; and
              (3) The effective period at MARSEC Level 2 does not exceed 30 days.
              (f) When the MARSEC Level increases beyond that contained in the DoS, the continuing DoS is void and a new DoS must be executed in accordance with this section.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.255
              Security systems and equipment maintenance.
              (a) Security systems and equipment must be in good working order and inspected, tested, calibrated, and maintained according to manufacturers' recommendations.
              (b) Security systems must be regularly tested in accordance with the manufacturers' recommendations; noted deficiencies corrected promptly; and the results recorded as required in § 106.230(b)(5) of this part.
              (c) The Facility Security Plan (FSP) must include procedures for identifying and responding to security system and equipment failures or malfunctions.
            
            
              § 106.258
              Risk Group classification for OCS facilities.
              For the purposes of this subchapter, no OCS facilities are considered Risk Group A.
              [USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.260
              Security measures for access control.
              (a) General. The OCS facility owner or operator must ensure the implementation of security measures to:
              (1) Deter the unauthorized introduction of dangerous substances and devices, including any device intended to damage or destroy persons, vessels, or the OCS facility;
              (2) Secure dangerous substances and devices that are authorized by the OCS facility owner or operator to be on board;
              (3) Control access to the OCS facility; and
              (4) Prevent an unescorted individual from entering the OCS facility unless the individual holds a duly issued TWIC and is authorized to be on the OCS facility.
              (b) The OCS facility owner or operator must ensure that the following are specified:
              (1) All locations providing means of access to the OCS facility where access restrictions or prohibitions are applied for each security level to prevent unauthorized access, including those points where TWIC access control procedures will be applied;
              (2) The identification of the types of restriction or prohibition to be applied and the means of enforcing them;
              (3) The means used to establish the identity of individuals not in possession of a TWIC and the means by which they will be allowed access to the OCS facility; and
              (4) Procedures for identifying authorized and unauthorized persons at any MARSEC level.
              (c) The OCS facility owner or operator must establish in the approved Facility Security Plan (FSP) the frequency of application of any access controls, particularly if they are to be applied on a random or occasional basis.
              (d) MARSEC Level 1. The OCS facility owner or operator must ensure the following security measures are implemented at the facility:

              (1) Implement TWIC as set out in subpart E of part 101 of this subchapter and in accordance with the OCS facility's assigned Risk Group, as set out in § 106.258.
              
              (2) Screen persons and personal effects going aboard the OCS facility for dangerous substances and devices at the rate specified in the approved FSP;
              (3) Conspicuously post signs that describe security measures currently in effect and clearly stating that:
              (i) Boarding an OCS facility is deemed valid consent to screening or inspection; and
              (ii) Failure to consent or submit to screening or inspection will result in denial or revocation of authorization to be on board;
              (4) Check the identification of any person seeking to board the OCS facility, including OCS facility employees, passengers and crews of vessels interfacing with the OCS facility, vendors, and visitors and ensure that non-TWIC holders are denied unescorted access to the OCS facility;
              (5) Deny or revoke a person's authorization to be on board if the person is unable or unwilling, upon the request of OCS facility personnel or a law enforcement officer, to establish his or her identity in accordance with this part or to account for his or her presence on board. Any such incident must be reported in compliance with this part;
              (6) Deter unauthorized access to the OCS facility;
              (7) Identify access points that must be secured or attended to deter unauthorized access;
              (8) Lock or otherwise prevent access to unattended spaces that adjoin areas to which OCS facility personnel and visitors have access;
              (9) Ensure OCS facility personnel are not required to engage in or be subjected to screening, of the person or of personal effects, by other OCS facility personnel, unless security clearly requires it;
              (10) Provide a designated secure area on board, or in liaison with a vessel interfacing with the OCS facility, for conducting inspections and screening of people and their personal effects; and
              (11) Respond to the presence of unauthorized persons on board.
              (e) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the OCS facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved FSP. These additional security measures may include:
              (1) Increasing the frequency and detail of screening of people and personal effects embarking onto the OCS facility as specified for MARSEC Level 2 in the approved FSP;
              (2) Assigning additional personnel to patrol deck areas during periods of reduced OCS facility operations to deter unauthorized access;
              (3) Limiting the number of access points to the OCS facility by closing and securing some access points;
              (4) Deterring waterside access to the OCS facility, which may include, providing boat patrols; or
              (5) Implementing additional electronic TWIC inspection requirements, as required by § 106.258, and by subpart E of part 101 of this subchapter.
              (f) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, at MARSEC level 3, the facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in their approved FSP. The additional security measures may include:
              (1) Screening all persons and personal effects for dangerous substances and devices;
              (2) Being prepared to cooperate with responders;
              (3) Limiting access to the OCS facility to a single, controlled access point;
              (4) Granting access to only those responding to the security incident or threat thereof;
              (5) Suspending embarkation and/or disembarkation of personnel;
              (6) Suspending the loading of stores or industrial supplies;
              (7) Evacuating the OCS facility;
              (8) Preparing for a full or partial search of the OCS facility; or
              (9) Implementing additional electronic TWIC inspection requirements, as required by § 106.258, and by subpart E of part 101 of this subchapter.
              [USCG-2006-24196, 72 FR 3586, Jan. 25, 2007, as amended by USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              
              § 106.262
              Security measures for newly-hired employees.
              (a) Newly-hired OCS facility employees may be granted entry to secure areas of the OCS facility for up to 30 consecutive calendar days prior to receiving their TWIC provided all of the requirements in paragraph (b) of this section are met, and provided that the new hire is accompanied by an individual with a TWIC while within the secure areas of the OCS facility. If TSA does not act upon a TWIC application within 30 days, the cognizant Coast Guard COTP may further extend access to secure areas for another 30 days. The Coast Guard will determine whether, in particular circumstances, certain practices meet the condition of a new hire being accompanied by another individual with a TWIC. 
              (b) Newly-hired OCS facility employees may be granted the access provided for in paragraph (a) of this section if:
              (1) The new hire has applied for a TWIC in accordance with 49 CFR part 1572 by completing the full enrollment process, paying the user fee, and is not currently engaged in a waiver or appeal process. The OCS facility owner or operator or Facility Security Officer (FSO) must have th enew hire sign a statement affirming this, and must retain the signed statement until the new hire receives a TWIC;

              (2) The OCS facility owner or operator or the FSO enters the following information on the new hire into the Coast Guard's Homeport Web site (http://homeport.uscg.mil):
              (i) Full legal name, including middle name if one exists;
              (ii) Date of birth;
              (iii) Social security number (optional);
              (iv) Employer name and 24 hour contact information; and
              (v) Date of TWIC enrollment.
              (3) The new hire presents an identification credential that meets the requirements of § 101.515 of this subchapter;
              (4) There are no other circumstances that would cause reasonable suspicion regarding the new hire's ability to obtain a TWIC, and the OCS facility owner or operator or FSO have not been informed by the cognizant COTP that the individual poses a security threat; and
              (5) There would be an adverse impact to OCS facility operations if the new hire is not allowed access.
              (c) This section does not apply to any individual being hired as a Company Security Officer or FSO, or any individual being hired to perform OCS facility security duties.
              (d) The new hire may not begin working at the OCS facility under the provisions of this section until the owner, operator, or FSO receives notification, via Homeport or some other means, the new hire has passed an initial name check.
              [USCG-2006-24196, 72 FR 3587, Jan. 25, 2007, as amended by USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.265
              Security measures for restricted areas.
              (a) General. The OCS facility owner or operator must ensure the designation of restricted areas in order to:
              (1) Prevent or deter unauthorized access;
              (2) Protect persons authorized to be in the OCS facility;
              (3) Protect the OCS facility;
              (4) Protect vessels using and serving the OCS facility;
              (5) Protect sensitive security areas within the OCS facility;
              (6) Protect security and surveillance equipment and systems; and
              (7) Protect stores and industrial supplies from tampering.
              (b) Designation of restricted areas. The OCS facility owner or operator must ensure restricted areas are designated within the OCS facility. They must also ensure that all restricted areas are clearly marked and indicate that access to the area is restricted and that unauthorized presence within the area constitutes a breach of security. The OCS facility owner or operator may designate the entire OCS facility as a restricted area. Restricted areas must include, as appropriate:
              (1) Areas containing sensitive security information;

              (2) Areas containing security and surveillance equipment and systems and their controls, and lighting system controls; and
              
              (3) Areas containing critical OCS facility infrastructure equipment, including:
              (i) Water supplies;
              (ii) Telecommunications;
              (iii) Power distribution system;
              (iv) Access points for ventilation and air-conditioning systems;
              (v) Manufacturing areas and control rooms;
              (vi) Areas designated for loading, unloading or storage of stores and industrial supplies; and
              (vii) Areas containing hazardous materials.
              (c) The OCS facility owner or operator must ensure that the Facility Security Plan (FSP) includes measures for restricted areas to:
              (1) Identify which OCS facility personnel are authorized to have access;
              (2) Determine which persons other than OCS facility personnel are authorized to have access;
              (3) Determine the conditions under which that access may take place;
              (4) Define the extent of any restricted area; and
              (5) Define the times when access restrictions apply.
              (d) MARSEC Level 1. At MARSEC Level 1, the OCS facility owner or operator must ensure the implementation of security measures to prevent unauthorized access or activities within the area. These security measures may include:
              (1) Restricting access to only authorized personnel;
              (2) Securing all access points not actively used and providing physical barriers to impede movement through the remaining access points;
              (3) Verifying the identification and authorization of all persons seeking entry;
              (4) Using security personnel, automatic intrusion detection devices, surveillance equipment, or surveillance systems to detect unauthorized entry to or movement within restricted areas; or
              (5) Designating temporary restricted areas to accommodate OCS facility operations. If temporary restricted areas are designated, the FSP must include security requirements to conduct a security sweep of the designated temporary restricted areas both before and after the area has been established.
              (e) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the OCS facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in their approved FSP. These additional security measures may include:
              (1) Enhancing the effectiveness of the barriers surrounding restricted areas, for example, by the use of patrols or automatic intrusion detection devices;
              (2) Reducing the number of access points to restricted areas, and enhancing the controls applied at the remaining accesses;
              (3) Further restricting access to the restricted areas and movements and storage within them;
              (4) Using continuously monitored and recorded surveillance equipment;
              (5) Increasing the number and frequency of patrols, including the use of waterborne patrols; or
              (6) Restricting access to areas adjacent to the restricted areas.
              (f) MARSEC Level 3. In addition to the security measures required for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the OCS facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in their approved FSP. These additional security measures may include:
              (1) Restricting access to additional areas;
              (2) Prohibiting access to restricted areas; or
              (3) Searching restricted areas as part of a security sweep of all or part of the OCS facility.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.270
              Security measures for delivery of stores and industrial supplies.
              (a) General. The OCS facility owner or operator must ensure that security measures relating to the delivery of stores or industrial supplies to the OCS facility are implemented to:
              
              (1) Check stores or industrial supplies for package integrity;
              (2) Prevent stores or industrial supplies from being accepted without inspection;
              (3) Deter tampering; and
              (4) Prevent stores and industrial supplies from being accepted unless ordered. For any vessels that routinely use an OCS facility, an OCS facility owner or operator may establish and implement standing arrangements between the OCS facility, its suppliers, and any vessel delivering stores or industrial supplies regarding notification and the timing of deliveries and their documentation.
              (b) MARSEC Level 1. At MARSEC Level 1, the OCS facility owner or operator must ensure the implementation of measures to:
              (1) Inspect stores or industrial supplies before being accepted; and
              (2) Check that stores or industrial supplies match the order prior to being brought on board.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the OCS facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved Facility Security Plan (FSP). These additional security measures may include:
              (1) Intensifying inspection of the stores or industrial supplies during delivery; or
              (2) Checking stores or industrial supplies prior to receiving them on board.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the OCS facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved FSP. These additional security measures may include:
              (1) Checking all OCS facility stores or industrial supplies more extensively;
              (2) Restricting or suspending delivery of stores or industrial supplies; or
              (3) Refusing to accept stores or industrial supplies on board.
            
            
              § 106.275
              Security measures for monitoring.
              (a) General. (1) The OCS facility owner or operator must ensure the implementation of security measures in this section and have the capability to continuously monitor, through a combination of lighting, watchkeepers, security guards, deck watches, waterborne patrols, automatic intrusion-detection devices, or surveillance equipment as specified in their approved Facility Security Plan (FSP), the:
              (i) OCS facility;
              (ii) Restricted areas on board the OCS facility; and
              (iii) The area surrounding the OCS facility.
              (2) The following must be considered when establishing the appropriate level and location of lighting:
              (i) OCS facility personnel should be able to detect activities on and around OCS facilities;
              (ii) Coverage should facilitate personnel identification at access points; and
              (iii) Lighting effects, such as glare, and their impact on safety, navigation, and other security activities.
              (b) MARSEC Level 1. At MARSEC Level 1, the OCS facility owner or operator must ensure the implementation of security measures, which may be implemented in coordination with a vessel interfacing with the OCS facility, to:
              (1) Monitor the OCS facility, particularly OCS facility access points and restricted areas;
              (2) Be able to conduct emergency searches of the OCS facility;
              (3) Ensure that equipment or system failures or malfunctions are identified and corrected;
              (4) Ensure that any automatic intrusion detection device, sets off an audible or visual alarm, or both, at a location that is continuously attended or monitored; and
              (5) Light deck and OCS facility access points during the period between sunset and sunrise and periods of limited visibility sufficiently to allow visual identification of persons seeking access to the OCS facility.
              (c) MARSEC Level 2. In addition to the security measures required for MARSEC Level 1 in this section, at MARSEC Level 2, the OCS facility owner or operator must also ensure the implementation of additional security measures, as specified for MARSEC Level 2 in the approved FSP. These additional security measures may include:
              (1) Increasing the frequency and detail of security patrols;
              (2) Using (if not already in use) or increasing the use of security and surveillance equipment;
              (3) Assigning additional personnel as security lookouts; or
              (4) Coordinating with boat patrols, when provided.
              (d) MARSEC Level 3. In addition to the security measures for MARSEC Level 1 and MARSEC Level 2, at MARSEC Level 3, the OCS facility owner or operator must ensure the implementation of additional security measures, as specified for MARSEC Level 3 in the approved FSP. These additional security measures may include:
              (1) Cooperating with responders;
              (2) Switching on all lights;
              (3) Switching on all surveillance equipment capable of recording activities on, or in the vicinity of, the OCS facility;
              (4) Maximizing the length of time such surveillance equipment (if not already in use) can continue to record; or
              (5) Preparing for underwater inspection of the OCS facility.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.280
              Security incident procedures.
              For each MARSEC Level, the OCS facility owner or operator must ensure the Facility Security Officer (FSO) and OCS facility security personnel are able to:
              (a) Respond to security threats or breaches of security and maintain critical OCS facility and OCS facility-to-vessel interface operations;
              (b) Deny access to the OCS facility, except to those responding to an emergency;
              (c) Evacuate the OCS facility in case of security threats or breaches of security; and
              (d) Report security incidents as required in § 101.305 of this subchapter;
              (e) Brief all OCS facility personnel on possible threats and the need for vigilance, soliciting their assistance in reporting suspicious persons, objects, or activities; and
              (f) Secure non-critical operations in order to focus response on critical operations.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003]
            
          
          
            Subpart C—Outer Continental Shelf (OCS) Facility Security Assessment (FSA)
            
              § 106.300
              General.
              (a) The Facility Security Assessment (FSA) is a written document that is based on the collection of background information, the completion of an on-scene survey and an analysis of that information.
              (b) A single FSA may be performed and applied to more than one OCS facility to the extent they share physical characteristics, location, and operations.
              (c) Third parties may be used in any aspect of the FSA if they have the appropriate skills and if the Company Security Officer (CSO) reviews and accepts their work.
              (d) Those involved in a FSA must be able to draw upon expert assistance in the following areas, as appropriate:
              (1) Knowledge of current and anticipated security threats and patterns;
              (2) Recognition and detection of dangerous substances and devices;
              (3) Recognition of characteristics and behavioral patterns of persons who are likely to threaten security;
              (4) Recognition of techniques used to circumvent security measures;
              (5) Methods used to cause a security incident;
              (6) Effects of dangerous substances and devices on structures and essential services;
              (7) OCS facility security requirements;
              (8) OCS facility and vessel interface business practices;
              (9) Contingency planning, emergency preparedness and response;
              (10) Physical security requirements;
              
              (11) Radio and telecommunications systems, including computer systems and networks;
              (12) Marine or civil engineering; and
              (13) OCS facility and vessel operations.
            
            
              § 106.305
              Facility Security Assessment (FSA) requirements.
              (a) Background. The OCS facility owner or operator must ensure that the following background information, if applicable, is provided to the person or persons who will conduct the assessment:
              (1) The general layout of the OCS facility, including:
              (i) The location of each access point to the OCS facility;
              (ii) The number, reliability, and security duties of OCS facility personnel;
              (iii) Security doors, barriers, and lighting;
              (iv) The location of restricted areas;
              (v) The emergency and stand-by equipment available to maintain essential services;
              (vi) The essential maintenance equipment and storage areas;
              (vii) Location of escape and evacuation routes and assembly stations; and
              (viii) Existing security and safety equipment for protection of personnel;
              (2) Response procedures for fire or other emergency conditions;
              (3) Procedures for monitoring OCS facility and vessel personnel;
              (4) Procedures for controlling keys and other access prevention systems;
              (5) Response capability for security incidents;
              (6) Threat assessments, including the purpose and methodology of the assessment, for the OCS facility's location;
              (7) Previous reports on security needs; and
              (8) Any other existing security procedures and systems, equipment, communications, and OCS facility personnel.
              (b) On-scene survey. The OCS facility owner or operator must ensure that an on-scene survey of each OCS facility is conducted. The on-scene survey examines and evaluates existing OCS facility protective measures, procedures, and operations to verify or collect the information required in paragraph (a) of this section.
              (c) Analysis and recommendations. In conducting the FSA, the OCS owner or operator must ensure that the Company Security Officer (CSO) analyzes the OCS facility background information and the on-scene survey, and considering the requirements of this part, provides recommendations to establish and prioritize the security measures that should be included in the FSP. The analysis must consider:
              (1) Each vulnerability found during the on-scene survey, including but not limited to:
              (i) Access to the OCS facility;
              (ii) Structural integrity of the OCS facility;
              (iii) Existing security measures and procedures, including identification systems;
              (iv) Existing security measures and procedures relating to essential services;
              (v) Measures to protect radio and telecommunication equipment, including computer systems and networks;
              (vi) Existing agreements with private security companies;
              (vii) Any conflicting policies between safety and security measures and procedures;
              (viii) Any conflicting OCS facility operations and security duty assignments;
              (ix) Any deficiencies identified during daily operations or training and drills; and
              (x) Any deficiencies identified following security incidents or alerts, the report of security concerns, the exercise of control measures, or audits.
              (2) Possible security threats, including but not limited to:
              (i) Damage to or destruction of the OCS facility or of a vessel adjacent to the OCS facility;
              (ii) Smuggling dangerous substances and devices;
              (iii) Use of a vessel interfacing with the OCS facility to carry those intending to cause a security incident and their equipment;

              (iv) Use of a vessel interfacing with the OCS facility as a weapon or as a means to cause damage or destruction; and
              
              (v) Effects of a nuclear, biological, radiological, explosive, or chemical attack to the OCS facility's shoreside support system;
              (3) Threat assessments by Government agencies;
              (4) Vulnerabilities, including human factors, in the OCS facility's infrastructure, policies and procedures;
              (5) Any particular aspects of the OCS facility, including the vessels that interface with the OCS facility, which make it likely to be the target of an attack;
              (6) Likely consequences, in terms of loss of life, damage to property, or economic disruption, of an attack on or at the OCS facility; and
              (7) Locations where access restrictions or prohibitions will be applied for each MARSEC Level.
              (d) FSA Report. (1) The OCS facility owner or operator must ensure that a written FSA report is prepared and included as a part of the FSP. The report must contain:
              (i) A summary of how the on-scene survey was conducted;
              (ii) A description of existing security measures, including inspection, control and monitoring equipment, personnel identification documents and communication, alarm, lighting, access control, and similar systems;
              (iii) A description of each vulnerability found during the on-scene survey;
              (iv) A description of security measures that could be used to address each vulnerability;
              (v) A list of the key OCS facility operations that are important to protect; and
              (vi) A list of identified weaknesses, including human factors, in the infrastructure, policies, and procedures of the OCS facility.
              (2) A FSA report must describe the following elements within the OCS facility:
              (i) Physical security;
              (ii) Structural integrity;
              (iii) Personnel protection systems;
              (iv) Procedural policies;
              (v) Radio and telecommunication systems, including computer systems and networks; and
              (vi) Essential services.
              (3) The FSA report must list the persons, activities, services, and operations that are important to protect, in each of the following categories:
              (i) OCS facility personnel;
              (ii) Visitors, vendors, repair technicians, vessel personnel, etc.;
              (iii) OCS facility stores;
              (iv) Any security communication and surveillance systems; and
              (v) Any other security systems, if any.
              (4) The FSA report must account for any vulnerabilities in the following areas:
              (i) Conflicts between safety and security measures;
              (ii) Conflicts between personnel duties and security assignments;
              (iii) The impact of watch-keeping duties and risk of fatigue on personnel alertness and performance;
              (iv) Security training deficiencies; and
              (v) Security equipment and systems, including communication systems.
              (5) The FSA report must discuss and evaluate key OCS facility measures and operations, including—
              (i) Ensuring performance of all security duties;
              (ii) Controlling access to the OCS facility through the use of identification systems or otherwise;
              (iii) Controlling the embarkation of OCS facility personnel and other persons and their effects (including personal effects and baggage, whether accompanied or unaccompanied);
              (iv) Supervising the delivery of stores and industrial supplies;
              (v) Monitoring restricted areas to ensure that only authorized persons have access;
              (vi) Monitoring deck areas and areas surrounding the OCS facility; and
              (vii) The ready availability of security communications, information, and equipment.
              (e) The FSA, FSA report, and FSP must be protected from unauthorized access or disclosure.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
            
              § 106.310
              Submission requirements.

              (a) A completed FSA report must be submitted with the Facility Security Plan (FSP) required in § 106.410 of this part.
              (b) An OCS facility owner or operator may generate and submit a report that contains the FSA for more than one OCS facility subject to this part, to the extent that they share similarities in physical characteristics, location and operations.
              (c) The FSA must be reviewed and validated, and the FSA report must be updated each time the FSP is submitted for reapproval or revisions.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003]
            
          
          
            Subpart D—Outer Continental Shelf (OCS) Facility Security Plan (FSP)
            
              § 106.400
              General.
              (a) The OCS facility owner or operator must ensure the FSO develops and implements a Facility Security Plan (FSP) for each OCS facility for which he or she is designated as FSO. The FSP:
              (1) Must identify the FSO by name or position and provide 24-hour contact information;
              (2) Must be written in English;
              (3) Must address each vulnerability identified in the Facility Security Assessment (FSA);
              (4) Must describe security measures for each MARSEC Level; and
              (5) May cover more than one OCS facility to the extent that they share similarities in physical characteristics and operations, if authorized and approved by the cognizant District Commander.
              (b) The FSP must be submitted for approval to the cognizant District Commander in a written or electronic format in a manner prescribed by the cognizant District Commander.
              (c) The FSP is sensitive security information and must be protected in accordance with 49 CFR part 1520.
              (d) If the FSP is kept in an electronic format, procedures must be in place to prevent its unauthorized deletion, destruction, or amendment.
            
            
              § 106.405
              Format and content of the Facility Security Plan (FSP).
              (a) An OCS facility owner or operator must ensure that the FSP consists of the individual sections listed in this paragraph (a). If the FSP does not follow the order as it appears in this paragraph, the OCS facility owner or operator must ensure that the FSP contains an index identifying the location of each of the following sections:
              (1) Security organization of the OCS facility;
              (2) Personnel training;
              (3) Drills and exercises;
              (4) Records and documentation;
              (5) Response to change in MARSEC Level;
              (6) Procedures for interfacing with vessels;
              (7) Declaration of Security (DoS);
              (8) Communications;
              (9) Security systems and equipment maintenance;
              (10) Security measures for access control, including the OCS facility's TWIC Program;
              (11) Security measures for restricted areas;
              (12) Security measures for delivery of stores and industrial supplies;
              (13) Security measures for monitoring;
              (14) Security incident procedures;
              (15) Audits and FSP amendments; and
              (16) Facility Security Assessment (FSA) report.
              (b) The FSP must describe in detail how the requirements of subpart B of this part will be met.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003; 68 FR 41917, July 16, 2003, as amended by USCG-2006-24196, 72 FR 3587, Jan. 25, 2007; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.410
              Submission and approval.
              (a) The owner or operator of each OCS facility currently in operation must either—
              (1) Submit one copy of the Facility Security Plan (FSP) for review and approval to the cognizant District Commander and a letter certifying that the FSP meets the applicable requirements of this part; or

              (2) If intending to operate under an Approved Alternative Security Program, submit a letter signed by the OCS facility owner or operator stating which approved Alternative Security Program the owner or operator intends to use.
              (b) Owners or operators of OCS facilities not in service on or before December 31, 2003, must comply with the requirements in paragraph (a) of this section 60 days prior to beginning operations.
              (c) The cognizant District Commander will examine each submission for compliance with this part and either:
              (1) Approve it and specify any conditions of approval, returning to the submitter a letter stating its acceptance and any conditions;
              (2) Return it for revision, returning a copy to the submitter with brief descriptions of the required revisions; or
              (3) Disapprove it, returning a copy to the submitter with a brief statement of the reasons for disapproval.
              (d) An FSP may be submitted and approved to cover more than one OCS facility where they share similarities in physical characteristics, location, and operations.
              (e) Each OCS facility owner or operator that submits one FSP to cover two or more OCS facilities of similar design, location, and operation must address OCS facility-specific information that includes the physical and operational characteristics of each OCS facility.
              (f) An FSP that is approved by the cognizant District Commander is valid for 5 years from the date of its approval. The cognizant District Commander will issue an approval letter, as indicated in § 106.115 of this part.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60558, Oct. 22, 2003; USCG-2013-0397, 78 FR 39173, July 1, 2013; USCG-2007-28915, 81 FR 57713, Aug. 23, 2016]
            
            
              § 106.415
              Amendment and audit.
              (a) Amendments. (1) Amendments to a Facility Security Plan (FSP) that are approved by the cognizant District Commander may be initiated by:
              (i) The OCS facility owner or operator; or
              (ii) The cognizant District Commander, upon a determination that an amendment is needed to maintain the OCS facility's security. The cognizant District Commander will give the OCS facility owner or operator written notice and request that the OCS facility owner or operator propose amendments addressing any matters specified in the notice. The OCS facility owner or operator will have at least 60 days to submit its proposed amendments. Until amendments are approved, the OCS facility owner or operator shall ensure temporary security measures are implemented to the satisfaction of the cognizant District Commander.
              (2) Proposed amendments must be sent to the cognizant District Commander. If initiated by the OCS facility owner or operator, the proposed amendment must be submitted at least 30 days before the amendment is to take effect unless the cognizant District Commander allows a shorter period. The cognizant District Commander will approve or disapprove the proposed amendment in accordance with § 106.410 of this subpart.
              (3) Nothing in this section should be construed as limiting the OCS facility owner or operator from the timely implementation of such additional security measures not enumerated in the approved FSP as necessary to address exigent security situations. In such cases, the owner or operator must notify the cognizant District Commander by the most rapid means practicable as to the nature of the additional measures, the circumstances that prompted these additional measures, and the period of time these additional measures are expected to be in place.
              (4) If the owner or operator has changed, the Facility Security Officer (FSO) must amend the Facility Security Plan (FSP) to include the name and contact information of the new OCS facility owner(s) or operator(s) and submit the affected portion of the FSP for review and approval in accordance with § 106.410 of this subpart.
              (b) Audits. (1) The FSO must ensure an audit of the FSP is performed annually, beginning no later than one year from the initial date of approval and attach a letter to the FSP certifying that the FSP meets the applicable requirements of this part.

              (2) If there is a change in ownership or operations of the OCS facility, or if there have been modifications to the OCS facility, the FSP must be audited including but not limited to physical structure, emergency response procedures, security measures, or operations.
              (3) Auditing the FSP as a result of modifications to the OCS facility may be limited to those sections of the FSP affected by the OCS facility modifications.
              (4) Unless impracticable due to the size and nature of the company or the OCS facility, personnel conducting internal audits of the security measures specified in the FSP or evaluating its implementation must:
              (i) Have knowledge of methods of conducting audits and inspections, and control and monitoring techniques;
              (ii) Not have regularly assigned security duties; and
              (iii) Be independent of any security measures being audited.
              (5) If the results of an audit require an amendment of either the Facility Security Assessment (FSA) or FSP, the FSO must submit, in accordance with § 106.410 of this subpart, the amendments to the cognizant District Commander for review and approval no later than 30 days after completion of the audit and a letter certifying that the amended FSP meets the applicable requirements of this part.
              [USCG-2003-14759, 68 FR 39345, July 1, 2003, as amended at 68 FR 60559, Oct. 22, 2003]
            
          
        
        
          Pt. 107
          PART 107—NATIONAL VESSEL AND FACILITY CONTROL MEASURES AND LIMITED ACCESS AREAS
          
            
              Subpart A [Reserved]
            
            
              Subpart B—Unauthorized Entry Into Cuban Territorial Waters
              Sec.
              107.200
              Definitions.
              107.205
              Purpose and delegation.
              107.210
              Applicability.
              107.215
              Regulations.
              107.220
              Permits.
              107.225
              Appeals.
              107.230
              Enforcement.
              107.240
              Continuation.
            
          
          
            Authority:
            50 U.S.C. 191, 192, 194, 195; 14 U.S.C. 141; Presidential Proclamation 6867, 61 FR 8843, 3 CFR, 1996 Comp., p. 8; Presidential Proclamation 7757, 69 FR 9515 (March 1, 2004); Secretary of Homeland Security Order 2004-001; Department of Homeland Security Delegation No. 0170.1; and 33 CFR 1.05-1.
          
          
            Source:
            Order 2004-001, 69 FR 41372, July 8, 2004, unless otherwise noted.
          
          
            Subpart A [Reserved]
          
          
            Subpart B—Unauthorized Entry Into Cuban Territorial Waters
            
              § 107.200
              Definitions.
              Unless otherwise specified, as used in this subpart:
              
                Auxiliary vessel includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water attached to, or embarked in, another vessel to which this subpart applies.
              
                Cuban territorial waters means the territorial sea and internal waters of Cuba determined in accordance with international law.
              
                Owner, agent, master, officer, or person in charge means the persons or entities that maintain operational control over any vessel subject to the requirements of this subpart.
              
                U.S. territorial waters has the same meaning as provided in 50 U.S.C. 195.
              
                Vessel includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water, including auxiliary vessels.
              
                Vessel of the United States means—
              (1) A vessel documented under chapter 121 of title 46 or a vessel numbered as provided in chapter 123 of that title;
              (2) A vessel owned in whole or part by—
              (i) The United States or a territory, commonwealth, or possession of the United States;
              (ii) A State or political subdivision thereof;
              (iii) a citizen or national of the United States; or

              (iv) A corporation, partnership, association, trust, joint venture, limited liability company, limited liability partnership, or any other legal entity, created and authorized to own vessels under the laws of the United States or any State, the District of Columbia, or any territory, commonwealth, or possession of the United States; unless the vessel has been granted the nationality of a foreign nation in accordance with article 5 of the 1958 Convention on the High Seas and a claim of nationality or registry for the vessel is made by the master or individual in charge at the time of the enforcement action by an officer or employee of the United States authorized to enforce applicable provisions of United States law;
              (3) A vessel that was once documented under the laws of the United States and, in violation of the laws of the United States, was either sold to a person not a citizen of the United States or placed under foreign registry or a foreign flag, whether or not the vessel has been granted the nationality of a foreign nation;
              (4) A vessel without nationality as defined in 46 U.S.C. Appendix 1903(c)(2)-(3); or
              (5) A vessel assimilated to a vessel without nationality, in accordance with paragraph (2) of article 6 of the 1958 Convention on the High Seas.
            
            
              § 107.205
              Purpose and delegation.
              The purpose of this subpart is to implement Presidential Proclamation 7757, and Secretary of Homeland Security Order 2004-001. All powers and authorities granted to officers of the Coast Guard by this subpart may be delegated to other officers and agents of the Coast Guard unless otherwise prohibited by law.
            
            
              § 107.210
              Applicability.
              (a) This subpart applies to:
              (1) Vessels of the United States less than 100 meters (328 feet) in length (and all associated auxiliary vessels) and the owners, agents, masters, officers, persons in charge, and members of the crew of such vessels, that depart U.S. territorial waters and thereafter enter Cuban territorial waters, regardless of whether such entry is made after an intervening entry into, passage through, or departure from any other foreign territory or territorial waters;
              (2) Vessels of the United States less than 100 meters (328 feet) in length (and all associated auxiliary vessels) and the owners, agents, masters, officers, persons in charge, and members of the crew of such vessels that are located at or get underway from a berth, pier, mooring, or anchorage in U.S. territorial waters, or depart U.S. territorial waters with the intent to enter Cuban territorial waters; and
              (3) Any person who knowingly fails to comply with this subpart or order given under this subpart, or knowingly obstructs or interferes with the exercise of any power conferred by this subpart.
              (b) This subpart does not apply to: Foreign vessels, as defined by 46 U.S.C. 2101(12), public vessels, as defined by 46 U.S.C. 2101(24) operated for non-commercial purposes, or vessels of the United States entering Cuban territorial waters under force majeure.
            
            
              § 107.215
              Regulations.
              (a) Each person or vessel to which this subpart applies may not get underway or depart from U.S. territorial waters without a written permit from the Commander, Seventh Coast Guard District, or the District Commander's designee. Permits may be obtained pursuant to the process established in § 107.220. The owner, agent, master, or person in charge of the vessel must maintain the written permit for the vessel on board the vessel.
              (b) Each person or vessel to which this subpart applies must obey any oral or written order issued by a Coast Guard Area or District Commander, or their designees, who may issue oral or written orders to control the anchorage or movement of such vessels and persons. Designees include Captains of the Port, and commissioned, warrant and petty officers of the Coast Guard.
              (c) No person or vessel to which this subpart applies may obstruct or interfere with the exercise of any power conferred by this subpart.

              (d) Coast Guard commissioned, warrant and petty officers may go or remain on board a vessel subject to this subpart, may place guards on the subject vessel, may remove all persons not specifically authorized by the Coast Guard to go or remain on board the subject vessel, and may take full or partial possession or control of any such vessel or part thereof, or person on board. Such actions to be taken are in the discretion of the Coast Guard Area or District Commander, or their designees, as deemed necessary to ensure compliance with this subpart and any order given pursuant thereto.
              (e) Where there is a reasonable, articulable basis to believe a vessel to which this subpart applies intends to enter Cuban territorial waters, any Coast Guard commissioned, warrant, or petty officer may require the owners, agents, masters, officers, or persons in charge, or any member of the crew of any such vessel to provide verbal assurance that the vessel will not enter Cuban territorial waters as a condition for a vessel to get underway from a berth, pier, mooring, or anchorage in U.S. territorial waters, or to depart from U.S. territorial waters. A Coast Guard commissioned, warrant, or petty officer may require the owners, agents, masters, officers, or persons in charge of the vessel to identify all persons on board the vessel and provide verbal assurances that all persons on board have received actual notice of these regulations. The failure of an owner, agent, master, officer, or person in charge, or any member of the crew of any vessel (including all auxiliary vessels) to which this subpart applies to provide requested verbal assurances shall not be used as the sole basis for seizing the vessel for forfeiture under this subpart.
              (f) The provisions of this subpart are in addition to any powers conferred by law upon Coast Guard commissioned, warrant, or petty officers, and not in limitation of any powers conferred by law or regulation upon such officers, or any other officers of the United States.
            
            
              § 107.220
              Permits.
              (a) Applications for a permit may be obtained by writing or calling the Chief of Response at Commander, Seventh Coast Guard District (dr), 909 SE First Avenue, Miami, FL 33131, telephone (305) 415-6800, or by such other means as the District Commander may make available to the public. The completed application may be returned via regular mail or facsimile to the Chief of Response at Commander, Seventh Coast Guard District (dr), 909 SE First Avenue, Miami, FL 33131, facsimile (305) 415-6809, or by other means prescribed by the District Commander for the convenience of the applicant.
              (b) All applications must be written in English and legible.
              (c) The information and documentation in this paragraph must be provided with the application in order for it to be complete and considered by the Coast Guard:
              (1) The name, address, and telephone number of the applicant;
              (2) A copy of the valid vessel registration;
              (3) A copy of a valid and applicable license issued to the applicant by the U.S. Department of Commerce, Bureau of Industry and Security, pursuant to the Export Administration Regulations, 15 CFR chapter VII, subchapter C, parts 730-774 for the export of the vessel to Cuba; and
              (4) A copy of a valid and applicable specific license issued by the U.S. Department of the Treasury, Office of Foreign Assets Control (OFAC), pursuant to the Cuban Assets Control Regulations, 31 CFR part 515, authorizing the applicant's travel-related transactions in Cuba. Applicants who do not require such an OFAC specific license shall make a written certification to that effect identifying which OFAC general license applies or explaining why no OFAC license is required.
              (d) Such applications must provide the documentation required by § 107.220(c) for each person to which this subpart applies on board the particular vessel.
              (e) Upon receiving an application for a permit, the Seventh Coast Guard District Commander (dr) has ten (10) calendar days from the receipt of the application to decide whether the application is complete and, if so, whether a permit will be issued or denied. Applicants will be notified in writing of the decision to issue or deny a permit. Incomplete applications will be returned to the applicant, along with the reasons why such application was deemed incomplete.
              [Order 2004-001, 69 FR 41372, July 8, 2004, as amended by USCG-2011-0257, 76 FR 31833, June 2, 2011]
            
            
              § 107.225
              Appeals.

              (a) Upon written notification by the Coast Guard that an application has been denied, the applicant may request the Seventh Coast Guard District Commander to reconsider. The request to reconsider must be in writing, must be made within five (5) business days from the date of receipt of the initial denial, and must contain complete supporting documentation and evidence which the applicant wishes to have considered. Requests for reconsideration must be mailed to Commander, Seventh Coast Guard District (d), 909 SE First Avenue, Miami, FL 33131.
              (b) Upon receipt of the request to reconsider, the Seventh Coast Guard District Commander may direct a representative to gather and submit documentation or other evidence, which, in the judgment of the Seventh District Commander, would be necessary or helpful to a resolution of the request. If gathered and submitted, a copy of this documentation and evidence shall be made available to the applicant. The applicant shall be afforded five (5) business days from the date of receipt of documentation and evidence gathered by the Seventh Coast Guard District Commander's representative to submit rebuttal materials. On or before the fifteenth (15th) calendar day following submission of all materials, the Seventh Coast Guard District Commander shall issue a ruling, in writing, on the request to reconsider. The ruling may reverse the initial denial, or, if the denial is upheld, must contain the specific basis for denial of the application upon reconsideration.
              (c) The Seventh Coast Guard District Commander's denial of a request for reconsideration taken under paragraph (b) of this section constitutes final agency action.
            
            
              § 107.230
              Enforcement.
              (a) Unauthorized departure or entry, or both. (1) Vessels and persons to whom this subpart applies, as described in § 107.210(a)(1), that do not comply with § 107.215(a), or any order issued pursuant to this subpart may be subject to a civil penalty of not more than $25,000 for each day of violation.
              (2) Vessels and persons to whom § 107.230(a)(1) applies shall be held to a standard of strict liability for any entry into Cuban territorial waters without a permit or for failure to maintain the permit for the vessel on board the vessel as required under this subpart, except that strict liability will not be imposed if the failure to obtain or carry a permit results primarily from an act of war, force majeure, or the negligence of the United States.
              (b) Knowing failure to comply. Any person to whom this subpart applies as described in §§ 107.210(a)(2) or (a)(3) who knowingly fails to comply with this subpart or order given under this subpart, or knowingly obstructs or interferes with the exercise of any power conferred by this subpart may be subject to:
              (1) Imprisonment for not more than 10 years;
              (2) A monetary penalty of not more than $10,000;
              (3) Seizure and forfeiture of the vessel; and
              (4) A civil penalty of not more than $25,000 for each day of violation.
              (c) False Statements. Violation of 18 U.S.C. 1001 may result in imprisonment for not more than five years or a fine, or both.
              (d) Other enforcement. The civil penalties provided for in this subpart are separate from and in addition to any enforcement action that any other agency may seek for violations of the statutes and regulations administered by such agencies.
            
            
              § 107.240
              Continuation.
              This subpart will continue to be enforced so long as the national emergency with respect to Cuba, and the emergency authority relating to the regulation of the anchorage and movement of vessels declared in Proclamation 6867, and expanded in scope by Proclamation 7757, continues.
            
          
        
      
      
        
        SUBCHAPTER I—ANCHORAGES
        
          Pt. 109
          PART 109—GENERAL
          
            Sec.
            109.01
            Purpose.
            109.05
            Anchorage grounds.
            109.07
            Anchorages under Ports and Waterways Safety Act.
            109.10
            Special anchorage areas.
            109.15
            Enforcement proceedings.
            109.20
            Publication; notice of proposed rule making.
          
          
            Authority:
            33 U.S.C. 471 and 1231; Pub. L. 107-296, 116 Stat. 2135; Department of Homeland Security Delegation No. 0170.1.
          
          
            § 109.01
            Purpose.
            The purpose of the rules and regulations in this subchapter is to implement certain laws and set forth the requirements for anchorage areas.
            [CGFR 67-46, 32 FR 17727, Dec. 12, 1967, as amended by CGD 79-096, 44 FR 51585, Sept. 4, 1979; USCG-1998-3799, 63 FR 35526, June 30, 1998]
          
          
            § 109.05
            Anchorage grounds.
            (a) Section 7 of the Rivers and Harbors Act of March 4, 1915 (33 U.S.C. 471), authorizes the establishment of anchorage grounds for vessels in navigable waters of the United States whenever it is apparent that these are required by the maritime or commercial interests of the United States for safe navigation. The statute also authorizes the adoption of suitable rules and regulations regarding the establishment of anchorage grounds, which are enforced by the Coast Guard. The authority conferred by this statute was transferred to and vested in the Secretary of Homeland Security by section 902(j) of the Coast Guard and Maritime Transportation Act of 2006 (Pub. L. 109-241, 120 Stat. 516), and delegated to the Commandant of the U.S. Coast Guard in Department of Homeland Security Delegation No. 0170.1. The Commandant redelegated the authority to establish anchorage grounds to each Coast Guard District Commander as provided in 33 CFR 1.05-1(e)(1)(i).
            (b) District Commanders will, whenever matters relating to the anchorage of vessels are under consideration, ascertain the view of the District and Division Engineer, Corps of Engineers, U.S. Army, and the proper representatives of other departments likely to be interested, including the Commandant of the Naval District concerned and the medical officer in charge of the quarantine station at localities where quarantine anchorages are involved, in order that they may arrange for suitable representation at such hearings. The views of the medical officer in charge of the quarantine station relating to the proposed location and boundaries of the quarantine anchorage will be accepted insofar as practicable and consistent with the establishment of other anchorage areas. (An Act of Congress approved July 1, 1944, as amended (42 U.S.C. 267), authorizes the Surgeon General, with the approval of the Secretary of Health, Education, and Welfare, to designate the boundaries of the quarantine grounds and quarantine anchorages for vessels which are reserved for use at each United States quarantine station.) A notice of public hearing concerning changes to the Anchorage Regulations will be issued by the District Commander and will be mailed to all known interested parties. After providing an opportunity for public participation, the District Commander will, if circumstances so warrant, issue changes to the Anchorage Regulations, or in appropriate cases forward recommendations for such changes to the Commandant.
            (c) As soon as publication has been noted in the Federal Register, the District Commander will publish changes to the Anchorage Regulations in the Local Notice to Mariners.
            (33 U.S.C. 471, 180, 258, 322, and 499; 49 CFR 1.46(c) and 1.45(b))
            [CGFR 67-46, 32 FR 17727, Dec. 12, 1967, as amended by CGD 79-096, 44 FR 51585, Sept. 4, 1979; USCG-1998-3799, 63 FR 35526, June 30, 1998; USCG-2007-27887, 72 FR 45902, Aug. 16, 2007]
          
          
            § 109.07
            Anchorages under Ports and Waterways Safety Act.

            The provisions of section 4 (a) and (b) of the Ports and Waterways Safety Act as delegated to the Commandant of the U.S. Coast Guard in Pub. L. 107-296, 116 Stat. 2135, authorize the Commandant to specify times of movement within ports and harbors, restrict vessel operations in hazardous areas and under hazardous conditions, and direct the anchoring of vessels. The sections listed in § 110.1a of this subchapter are regulated under the Ports and Waterways Safety Act.
            [CGD 3-81-1A, 47 FR 4063, Jan. 28, 1982, as amended by USCG-2003-14505, 68 FR 9535, Feb. 28, 2003]
          
          
            § 109.10
            Special anchorage areas.
            An Act of Congress of April 22, 1940, provides for the designation of special anchorage areas wherein vessels not more than sixty-five feet in length, when at anchor, will not be required to carry or exhibit anchorage lights. Such designation is to be made after investigation, by rule, regulation, or order, the procedure for which will be similar to that followed for anchorage grounds under section 7 of the Rivers and Harbors Act of March 4, 1915, as referred to in § 109.05. The areas so designated should be well removed from the fairways and located where general navigation will not endanger or be endangered by unlighted vessels. The authority to designate special anchorage areas was transferred to and vested in the Secretary of Homeland Security by section 902(j) of the Coast Guard and Maritime Transportation Act of 2006 (Pub. L. 109-241, 120 Stat 516), and delegated to the Commandant of the U.S. Coast Guard in Department of Homeland Security Delegation No. 0170.1. The Commandant redelegated the authority to establish anchorage grounds to each Coast Guard District Commander as provided in 33 CFR 1.05-1(e)(1)(i).
            [USCG-2007-27887, 72 FR 45902, Aug. 16, 2007]
          
          
            § 109.15
            Enforcement proceedings.
            Proceedings against a vessel violating the Anchorage Regulations are to be brought in the name of the officer of the Coast Guard assigned for the time being as Captain of the Port. When the vessel is at a port where there is no Coast Guard officer, proceedings will be initiated in the name of the District Commander.
            [CGFR 67-46, 32 FR 17727, Dec. 12, 1967, as amended by USCG-2007-27887, 72 FR 45903, Aug. 16, 2007]
          
          
            § 109.20
            Publication; notice of proposed rule making.

            (a) Section 4 of the Administrative Procedure Act (5 U.S.C. 553), requires publication of general notice of proposed rule making in the Federal Register (unless all persons subject thereto are named and either personally served or otherwise have actual notice thereof in accordance with law), except to the extent that there is involved (1) any military, naval, or foreign affairs function of the United States or (2) any matter relating to agency management or personnel or to public property, loans, grants, benefits, or contracts. Except where notice or hearing is required by statute, this requirement does not apply to interpretative rules, general statements of policy, rules of agency organization, procedure, or practice, or in any situation in which the agency for good cause finds (and incorporates the finding and a brief statement of the reasons therefor in the rules issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest.
            (b) General notice of proposed rule making published in accordance with the above will include (1) a statement of the time, place, and nature of public rule making proceedings; (2) reference to the authority under which the rule is proposed; and (3) either the terms or substance of the proposed rule or a description of the subjects and issues involved.
            [CGFR 67-46, 32 FR 17727, Dec. 12, 1967]
          
        
        
          Pt. 110
          PART 110—ANCHORAGE REGULATIONS
          
            Sec.
            110.1
            General.
            110.1a
            Anchorages under Ports and Waterways Safety provisions.
            
              Subpart A—Special Anchorage Areas
              110.4
              Penobscot Bay, Maine.
              110.5
              Casco Bay, Maine.
              
              110.6
              Portland Harbor, Portland, Maine (between Little Diamond Island and Great Diamond Island).
              110.6a
              Fore River, Portland Harbor, Portland, Maine.
              110.8
              Lake Champlain, N.Y. and Vt.
              110.9
              Wells Harbor, Maine.
              110.10
              Portsmouth Harbor, New Hampshire, north of Newcastle Island.
              110.25
              Salem Sound, Mass.
              110.26
              Marblehead Harbor, Marblehead, Mass.
              110.27
              Lynn Harbor in Broad Sound, Mass.
              110.29
              Boston Inner Harbor, Mass.
              110.30
              Boston Harbor, Mass..
              110.31
              Hull Bay and Allerton Harbor at Hull, Mass.
              110.32
              Hingham Harbor, Hingham, Mass.
              110.37
              Sesuit Harbor, Dennis, Mass.
              110.38
              Edgartown Harbor, Mass.
              110.40
              Silver Beach Harbor, North Falmouth, Mass.
              110.45
              Onset Bay, Mass.
              110.45a
              Mattapoisett Harbor, Mattapoisett, Mass.
              110.46
              Newport Harbor, Newport, R.I.
              110.47
              Little Narragansett Bay, Watch Hill, R.I.
              110.48
              Thompson Cove on east side of Pawcatuck River below Westerly, R.I.
              110.50
              Stonington Harbor, Conn.
              110.50a
              Fishers Island Sound, Stonington, Conn.
              110.50b
              Mystic Harbor, Groton and Stonington, Conn.
              110.50c
              Mumford Cove, Groton, Conn.
              110.50d
              Mystic Harbor, Noank, Conn.
              110.51
              Groton, Conn.
              110.52
              Thames River, New London, Conn.
              110.53
              Niantic, Conn.
              110.54
              Long Island Sound, on west side of entrance to Pataguanset River, Conn.
              110.55
              Connecticut River, Conn.
              110.55a
              Five Mile River, Norwalk and Darien, Conn.
              110.55b
              Connecticut River, Old Saybrook, Connecticut.
              110.56
              Noroton Harbor, Darien, Conn.
              110.58
              Cos Cob Harbor, Greenwich, Conn.
              110.59
              Eastern Long Island, NY.
              110.60
              Captain of the Port, New York.
              110.67
              Delaware River, Essington, Pa.
              110.70a
              Northeast River, North East, Md.
              110.71
              Jacobs Nose Cove, Elk River, Md.
              110.71a
              [Reserved]
              110.71b
              Wye River, Wye, Md.
              110.72
              Blackhole Creek, Md.
              110.72a
              Chester River, southeast of Chestertown, Md.
              110.72aa
              Elizabeth River Spectator Vessel Anchorage Areas, between Norfolk and Portsmouth, Virginia.
              110.72b
              St. Simons Island, Ga.
              110.72c
              Lake Murray, S.C.
              110.72d
              Ashley River, SC.
              110.73
              St. Johns River, Fla.
              110.73a
              Indian River at Sebastian, Fla.
              110.73b
              Indian River at Vero Beach, Fla.
              110.73c
              Okeechobee Waterway, St. Lucie River, Stuart, FL.
              110.74
              Marco Island, Marco River, Fla.
              110.74a
              Manatee River, Bradenton, Fla.
              110.74b
              Apollo Beach, Fla.
              110.74c
              Bahia de San Juan, PR.
              110.75
              Corpus Christi Bay, Tex.
              110.77
              Amistad Reservoir, Tex.
              110.77a
              Duluth-Superior Harbor, Duluth, Minn.
              110.77b
              Madeline Island, WI.
              110.78
              Sturgeon Bay, Sturgeon Bay, Wis.
              110.79a
              Neenah Harbor, Neenah, Wis.
              110.79b
              Millers Bay, Lake Winnebago, Oshkosh, WI.
              110.79c
              Fish Creek Harbor, Fish Creek, Wisconsin.
              110.80
              Milwaukee Harbor, Milwaukee, Wis.
              110.80a
              Lake Macatawa, Mich.
              110.80b
              Marquette Harbor, Marquette, Mich.
              110.81
              Muskegon Lake, Mich.
              110.81a
              Lake Betsie, Frankfort, MI.
              110.82
              Charlevoix Harbor, Mich.
              110.82a
              Little Traverse Bay, Lake Michigan, Harbor Springs, Mich.
              110.83
              Chicago Harbor, Ill.
              110.83a
              Cedar Point, Sandusky, Ohio.
              110.84
              Black Rock Channel opposite foot of Porter Avenue, Buffalo, N.Y.
              110.84b
              Buffalo, N.Y.
              110.85
              Niagara River, Youngstown, N.Y.
              110.86
              Sodus Bay, NY.
              110.87
              Henderson Harbor, N.Y.
              110.90
              San Diego Harbor, California.
              110.91
              Mission Bay, Calif.
              110.93
              Dana Point Harbor, Calif.
              110.95
              Newport Bay Harbor, Calif.
              110.100
              Los Angeles and Long Beach Harbors, Calif.
              110.111
              Marina del Rey Harbor, Calif.
              110.115
              Santa Barbara Harbor, Calif.
              110.120
              San Luis Obispo Bay, Calif.
              110.125
              Morro Bay Harbor, Calif.
              110.126
              Monterey Harbor, Calif.
              110.126a
              San Francisco Bay, Calif.
              110.127
              Lake Mohave and Lake Mead, Nevada and Arizona.
              110.127a
              Lake Powell, Utah-Arizona.
              110.127b
              Flaming Gorge Lake, Wyoming-Utah.
              110.127c
              Trinidad Bay, Calif.
              110.128
              Columbia River at Portland, Oreg.
              110.129
              Island of Hawaii, Hawaii.
              110.129a
              Island of Kauai, Hawaii.
              110.129b
              Island of Oahu, Hawaii. (Datum: OHD)
              110.129c
              Apra Harbor, Guam. (Datum: WGS 84)
            
            
              Subpart B—Anchorage Grounds
              110.130
              Bar Harbor, Maine.
              110.131
              Sheepscot River in the vicinity of Edgecomb, Maine.
              110.132
              Rockland Harbor, Maine.
              110.133

              Kennebec River in vicinity of Bath, Maine.
              
              110.134
              Portland Harbor, Maine.
              110.136
              Lake Champlain, NY and VT.
              110.138
              Boston Harbor, Mass.
              110.140
              Buzzards Bay, Nantucket Sound, and adjacent waters, Mass.
              110.142
              Nantucket Harbor, Mass.
              110.145
              Narragansett Bay, R.I.
              110.146
              Long Island Sound.
              110.147
              New London Harbor, Conn.
              110.148
              Johnsons River at Bridgeport, Conn.
              110.149
              Narragansett Bay, RI.
              110.150
              Block Island Sound, N.Y.
              110.155
              Port of New York.
              110.156
              Randall Bay, Freeport, Long Island, N.Y.
              110.157
              Delaware Bay and River.
              110.158
              Baltimore Harbor, MD.
              110.159
              Annapolis Harbor, MD.
              110.166
              York River, Va., naval anchorage.
              110.168
              Hampton Roads, Virginia and adjacent waters.
              110.170
              Lockwoods Folly Inlet, N.C.
              110.173
              Port of Charleston, S.C.
              110.179
              Skidaway River, Isle of Hope, Ga.
              110.182
              Atlantic Ocean off Fort George Inlet, near Mayport, Fla.
              110.183
              St. Johns River, Florida.
              110.185
              Atlantic Ocean, off the Port of Palm Beach, Fla.
              110.186
              Port Everglades, Florida.
              110.188
              Atlantic Ocean off Miami and Miami Beach, Fla.
              110.189a
              Key West Harbor, Key West, Fla., naval explosives anchorage area.
              110.190
              Tortugas Harbor, in vicinity of Garden Key, Dry Tortugas, Fla.
              110.193
              Tampa Bay, Fla.
              110.193a
              St. Joseph Bay, Fla.
              110.194
              Mobile Bay, Ala., at entrance.
              110.194a
              Mobile Bay, Ala., and Mississippi Sound, Miss.
              110.194b
              Mississippi Sound and Gulf of Mexico, near Petit Bois Island, Miss.
              110.195
              Mississippi River below Baton Rouge, LA, including South and Southwest Passes.
              110.196
              Sabine Pass Channel, Sabine Pass, Tex.
              110.197
              Galveston Harbor, Bolivar Roads Channel, Texas
              110.205
              Chicago Harbor, Ill.
              110.206
              Detroit River, Michigan.
              110.207
              Cleveland Harbor, Ohio.
              110.208
              Buffalo Harbor, N.Y.
              110.209
              Saint Lawrence Seaway Anchorages, New York.
              110.210
              San Diego Harbor, CA.
              110.214
              Los Angeles and Long Beach harbors, California.
              110.215
              Anaheim Bay Harbor, Calif., U.S. Naval Weapons Station, Seal Beach, Calif.; naval explosives anchorage.
              110.216
              Pacific Ocean at Santa Catalina Island, Calif.
              110.218
              Pacific Ocean at San Clemente Island, Calif.; in vicinity of Wilson Cove.
              110.220
              Pacific Ocean at San Nicolas Island, Calif.; restricted anchorage areas.
              110.222
              Pacific Ocean at Santa Barbara Island, Calif.
              110.224
              San Francisco Bay, San Pablo Bay, Carquinez Strait, Suisun Bay, Sacramento River, San Joaquin River, and connecting waters, CA.
              110.228
              Columbia River, Oregon and Washington.
              110.230
              Anchorages, Captain of the Port Puget Sound Zone, WA.
              110.231
              Ketchikan Harbor, Alaska, Large Passenger Vessel Anchorage.
              110.233
              Prince William Sound, Alaska.
              110.235
              Pacific Ocean (Mamala Bay), Honolulu Harbor, Hawaii (Datum: NAD 83).
              110.236
              Pacific Ocean off Barbers Point, Island of Oahu, Hawaii: Offshore pipeline terminal anchorages.
              110.237
              Pacific Ocean at Waimea, Hawaii, Naval Anchorage.
              110.238
              Apra Harbor, Guam.
              110.239
              Island of Tinian, CNMI.
              110.240
              San Juan Harbor, P.R.
              110.245
              Vieques Passage and Vieques Sound, near Vieques Island, P.R.
              110.250
              St. Thomas Harbor, Charlotte Amalie, V.I.
              110.255
              Ponce Harbor, P.R.
            
          
          
            Authority:
            33 U.S.C. 471, 2071, 46 U.S.C. 70034; 33 CFR 1.05-1; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGFR 67-46, 32 FR 17728, Dec. 12, 1967, unless otherwise noted.
          
          
            § 110.1
            General.
            (a) The areas described in subpart A of this part are designated as special anchorage areas for the purposes of rule 30 (33 CFR 83.30) and rule 35 (33 CFR 83.35) of the Inland Navigation Rules, 33 CFR Chapter I, Subchapter E. Vessels of less than 20 meters in length; and barges, canal boats, scows, or other nondescript craft, are not required to sound signals required by rule 35 of the Inland Navigation Rules. Vessels of less than 20 meters are not required to exhibit anchor lights or shapes required by rule 30 of the Inland Navigation Rules.
            (b) The anchorage grounds for vessels described in subpart B of this part are established, and the rules and regulations in relation thereto adopted, pursuant to the authority contained in section 7 of the act of March 4, 1915, as amended (38 Stat. 1053; 33 U.S.C. 471).

            (c) All bearings in the part are referred to true meridian.
            
            (d) Geographic coordinates expressed in terms of latitude or longitude, or both, are not intended for plotting on maps or charts whose reference horizontal datum is the North American Datum of 1983 (NAD 83), unless such geographic coordinates are expressly labeled NAD 83. Geographic coordinates without the NAD 83 reference may be plotted on maps or charts referenced to NAD 83 only after application of the appropriate corrections that are published on the particular map or chart being used.
            [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD 86-082, 52 FR 33811, Sept. 8, 1987; USCG-1998-3799, 63 FR 35526, June 30, 1998; USCG-2014-0410, 79 FR 38432, July 7, 2014]
          
          
            § 110.1a
            Anchorages under Ports and Waterways Safety provisions.
            (a) The anchorages listed in this section are regulated under 46 U.S.C. Chapter 700, “Ports and Waterways Safety”:
            (1) Section 110.155 Port of New York.
            
            (2) [Reserved]
            (b) [Reserved]
            [CGD 3-81-1A, 47 FR 4063, Jan. 28, 1982, as amended by CGD 96-052, 62 FR 16703, Apr. 8, 1997; USCG-2018-1049, 84 FR 7813, Mar. 5, 2019]
          
          
            Subpart A—Special Anchorage Areas
            
              § 110.4
              Penobscot Bay, Maine.
              (a) Rockland Harbor. Beginning at a point bearing 244°, 1,715 yards, from Rockland Breakwater Light; thence 260°, 490 yards, to a point bearing 248° from Rockland Breakwater Light; thence 350°, 580 yards, to a point bearing 263° from Rockland Breakwater Light; thence 83°, 480 yards, to a point bearing 263° from Rockland Breakwater Light; and thence 169°, 550 yards, to the point of beginning. This area is limited to vessels no greater than 20 meters in length.
              
              
                Note to paragraph (a):
                This area is primarily for use by yachts and other recreational craft. Temporary floats or buoy for marking the location of the anchor may be used. All moorings shall be so placed that no vessel, when anchored, shall at any time extend beyond the limits of the area. All anchoring in the area shall be under the supervision of the local harbormaster or such authority as may be designated by authorities of the City of Rockland, Maine. Requests for placement of mooring buoys shall be directed to the local government. Fixed mooring piles or stakes are prohibited.
              
              
              (b) Camden Harbor, Sherman Cove and adjacent waters—(1) Anchorage A. All of the waters enclosed by a line beginning at Eaton Point at latitude 44°12′31″ N, longitude 069°03′34″ W; thence to latitude 44°12′28″ N, longitude 069°03′33″ W; thence to latitude 44°12′32″ N, longitude 069°02′49″ W; thence along the shoreline to the point of beginning. DATUM: NAD83
              (2) Anchorage B. All of the waters enclosed by a line beginning at Dillingham Point at latitude 44°12′12″ N, longitude 069°03′20″ W.; thence to latitude 44°12′14″ N, longitude 069°02′58″ W.; thence to latitude 44°12′19″ N, longitude 069°03′08″ W; thence to latitude 44°12′28″ N, longitude 069°03′13″ W; thence to latitude 44°12′26″ N, longitude 069°03′39″ W; thence along the shoreline to the point of beginning. DATUM: NAD83
              
              
                Note to paragraph (b):
                Anchorages A and B are special anchorage areas reserved for yachts and other recreational craft. Fore and aft moorings will be allowed in this area. Temporary floats or buoys for marking anchors or moorings in place will be allowed. Fixed mooring piles or stakes are prohibited. All moorings must be so placed that no vessel when anchored is at any time extended into the thoroughfare. This is to ensure that a distance of approximately 150 feet is left between Anchorages A and B for vessels entering or departing from Camden Harbor. All anchoring in the area is under the supervision of the local harbor master or such other authority as may be designated by the authorities of the Town of Camden, Maine.
              
              
              (c) Stonington Harbor, Deer Island Thorofare—(1) Crotch Island. All of the waters bound by the following points beginning at the northeast shore of Crotch Island located at: latitude 44°08′51.0″ N, longitude 068°40′06.0″ W; thence southerly along the shoreline to latitude 44°08′36.0″ N, longitude 068°40′07.02″ W; thence to latitude 44°08′36.0″ N, longitude 068°40′04.02″ W; thence to latitude 44°08′46.98″ N, longitude 068°40′00.0″ W; thence to latitude 44°08′55.02″ N, longitude 068°39′49.02″ W; thence to latitude 44°08′54.0″ N, longitude 068°40′06.0″ W thence back to origin.
              
              DATUM: NAD 83.
              (2) [Reserved]
              
              
                Note to § 110.4(c):
                An ordinance of the Town of Stonington, Maine requires the approval of the Stonington Harbor Master for the location and type of moorings placed in these special anchorage areas. All anchoring in the areas are under the supervision of the Stonington Harbor Master or other such authority as may be designated by the authorities of the Town of Stonington, Maine. All moorings are to be so placed that no moored vessel will extend beyond the limit of the area.
              
              (d) Passagassawakeag River, Belfast Bay, Belfast, Maine—(1) Special anchorage area A. All of the waters enclosed by a line beginning at latitude 44°25′47.2458″ N, longitude 069°00′7.5943″ W; thence to latitude 44°25′48″ N, longitude 068°59′57″ W; thence to latitude 44°25′39″ N, longitude 068°59′17″ W; thence to latitude 44°25′33″ N, longitude 068°59′15″ W; thence to latitude 44°25′30″ N, longitude 068°58′48″ W; thence to latitude 44°25′23.9162″ N, longitude 069°58′54.0838″ W; thence to latitude 44°25′42.7050″ N, longitude 069°59′55.2686″ W thence to the point of beginning.
              (2) Special anchorage area B. All of the waters enclosed by a line beginning at latitude 44°25′45.3309″ N, longitude 069°00′09.0265″ W; thence to latitude 44°25′41.1720″ N, longitude 068°59′58.2017″ W; thence to latitude 44°25′27.7645″ N, longitude 068°59′23.3130″ W; thence to latitude 44°25′18.2707″ N, longitude 068° 58′58.6083″ W; thence to latitude 44°24′56″ N, longitude 068°59′23″ W; thence to latitude 44°25′ 21.0416″ N, longitude 068°59′37.5019″ W; thence to latitude 44°25′35.5413″ N, longitude 068°59′58.1933″ W; thence to the point of beginning.
              
                 Note to § 110.4(d):
                All coordinates referenced use datum: NAD 83. All anchoring in the areas is under the supervision of the town of Belfast harbormaster or other such authority as may be designated by the authorities of the Town of Belfast, Maine. Mariners using these special anchorage areas are encouraged to contact local and state authorities, such as the local harbormaster, to ensure compliance with any additional applicable state and local laws.
              
              [CGD01-02-129, 68 FR 44888, July 31, 2003, as amended by CGD01-06-084, 72 FR 466, Jan. 5, 2007; USCG-2007-0198, 73 FR 38923, July 8, 2008; USCG-2016-0989, 84 FR 32271, July 8, 2019; 85 FR 21774, Apr. 20, 2020]
            
            
              § 110.5
              Casco Bay, Maine.
              (a) Beals Cove, West side of Orrs Island, Harpswell. The entire cove as defined by the shoreline and a line across the entrace bearing 215° and tangent to the shore on the north side.
              (a-1) Merriconeag Sound, Harpswell. The area comprises that portion of the Sound beginning at a point on the shoreline about 1,000 feet northeasterly from the southwesterly extremity of Orrs Island at latitude 43°45′09″, longitude 69°59′14″, thence extending 290° to a point at latitude 43°45′10″, longitude 69°59′20″, thence extending 20° to a point at latitude 43°45′34″, longitude 69°59′05″, thence extending 110° to a point on the shoreline at latitude 43°45′33″, longitude 69°58′58″, thence along the shoreline to the point of beginning.
              
              
                Note:
                The area is principally for use by yachts and other recreational craft. Fore and aft moorings will be allowed. Temporary floats or buoys for marking anchors in place will be allowed. All moorings shall be so placed that no vessel, when anchored, shall at any time extend beyond the limits of the area. Fixed mooring piles or stakes are prohibited. All anchoring in the area shall be under the supervision of the local harbor master or such authority as may be designated by authorities of the Town of Harpswell, Maine.
              
              
              (a-2) Mackerel Cove, Bailey Island, Harpswell. The water area of Mackerel Cove lying northeasterly of a line from a point on Abner Point at latitude 43°43′28″ N., longitude 70°00′19″ W., to a point on Bailey Island at latitude 43°43′18.2″ N., longitude 70°00′12.2″ W.
              (b) Harpswell Harbor, east side of Harpswell Neck, Harpswell. The entire area lying westerly of a line bearing 8° from the eastern extremity of Stovers Point to the point of land at the northerly end of the harbor, said point of land bearing approximately 275° from the observatory on Orrs Island.
              (c) Basin Cove, west side of Harpswell Neck, Harpswell. All of the area lying northeasterly of a line bearing 350° from the northwest corner of the entrance to the cove.
              (c-1) Basin Point, Potts Harbor, east side of Basin Point. The water area east of Basin Point enclosed by a line beginning at the southernmost extremity of Basin Point at latitude 43°44′17″ N., longitude 70°02′36″ W.; thence easterly to latitude 43°44′17″ N., longitude 70°02′19″ W.; thence north northeasterly to a point on the shoreline at latitude 43°44′43″ N., longitude 70°02′05″ W.; thence following the shoreline to the point of beginning.
              (d) Mussel Cove and adjacent waters at Falmouth Foreside, Falmouth. All of the waters enclosed by a line beginning at the Dock House (F.S.) located at latitude 43°44′22″ N, longitude 70°11′41″ W; thence to latitude 43°44′19″ N, longitude 70°11′33″ W; thence to latitude 43°44′00″ N, longitude 70°11′44″ W; thence to latitude 43°43′37″ N, longitude 70°11′37″ W; thence to latitude 43°43′04″ N, longitude 70°12′13″ W; thence to latitude 43°41′56″ N, longitude 70°12′53″ W; thence to latitude 43°41′49″ N, longitude 70°13′05″ W; thence to latitude 43°42′11″ N, longitude 70°13′30″ W; thence along the shoreline to the point of beginning. DATUM: NAD 83.
              
              
                Note to paragraph (d):
                The area designed by paragraph (g) of this section is reserved for yachts and other small recreational craft. Fore and aft moorings will be allowed in this area. Temporary floats or buoys for marking anchors or moorings in place will be allowed. Fixed mooring piles or stakes are prohibited. All moorings must be so placed so that no vessel when anchored is at any time extended into the thoroughfare. All anchoring in the area is under the supervision of the local harbor master or such other authority as may be designated by the authorities of the Town of Falmouth, Maine.
              
              
              (e) Harraseeket River. That portion of the Harraseeket River within the mean low water lines, between Stockbridge Point and Weston Point, excluding therefrom a thoroughfare, 100 feet wide, the center line of which follows the natural channel.
              
              
                Note:
                This area is reserved for yachts and other small recreational craft. Fore and aft moorings will be allowed in this area. Temporary floats or buoys for marking anchors or moorings in place will be allowed. Fixed mooring piles or stakes are prohibited. All moorings shall be so placed that no vessel when anchored shall at any time extend into the thoroughfare. All anchoring in the area shall be under the supervision of the local harbor master or such other authority as may be designated by the authorities of the Town of Freeport, Maine.
              
              
              (f) Yarmouth Harbor and adjacent waters—(1) Littlejohn Island/Doyle Point Cousins Island Special Anchorage. All of the waters enclosed by a line connecting the following points: Starting from the northernmost point of Littlejohn Island at latitude 43°45′51.6″ N, longitude 70°06′57.0″ W; thence to latitude 43°45′46.8″ N, longitude 70°06′53.4″ W; thence to latitude 43°45′25.8″ N, longitude 70°07′22.8″ W; thence to latitude 43°45′16.8″ N, longitude 70°07′40.8″ W; thence to latitude 43°44′57.0″ N, longitude 70°08′27.0″ W; thence to latitude 43°44′59.9″ N, longitude 70°08′30.0″ W. DATUM: NAD 83.
              (2) Madeleine and Sandy Point Special Anchorage. All of the waters enclosed by a line connecting the following points: Starting from a point northeast of Birch Point on Cousins Island at latitude 43°45′15.1″ N, longitude 70°09′16.8″ W; thence to latitude 43°45′21.0″ N, longitude 70°09′30.0″ W; thence to latitude 43°45′37.8″ N, longitude 70°09′10.8″ W; thence to latitude 43°45′57.0″ N, longitude 70°08′58.8″ W; thence to latitude 43°46′01.3″ N, longitude 70°08′45.0″ W. DATUM: NAD 83.

              (3) Drinkwater Point and Princes Point Special Anchorage. All of the waters enclosed by a line connecting the following points: Starting south of Drinkwater Point in Yarmouth, Maine at latitude 43°46′26.8″ N, longitude 70°09′17.0″ W; thence to latitude 43°46′21.0″ N, longitude 70°09′09.6″ W; thence to latitude 43°46′04.2″ N, longitude 70°09′46.2″ W; thence to latitude 43°45′28.8″ N, longitude 70°10′24.0″ W; thence to latitude 43°45′43.2″ N, longitude 70°10′24.0″ W. DATUM: NAD 83.
              
              
                Note to paragraph (f):
                An ordinance of the Town of Yarmouth, Maine requires the approval of the Yarmouth Harbor Master for the location and type of moorings placed in these special anchorage areas. All anchoring in the areas are under the supervision of the Yarmouth Harbor Master or other such authority as may be designated by the authorities of the Town of Yarmouth, Maine. All moorings are to be so placed that no moored vessel will extend beyond the limit of the anchorage area.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967]
              
                Editorial Note:
                For Federal Register citations affecting § 110.5, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 110.6
              Portland Harbor, Portland, Maine (between Little Diamond Island and Great Diamond Island).

              Beginning at the southeasterly corner of the wharf, at the most southerly point of Great Diamond Island at latitude 43°40′13″, longitude 70°12′00″; thence extending southwesterly to the northeasterly corner of the wharf on the easterly side of Little Diamond Island at latitude 43°40′03″, longitude 70°12′15″; thence extending along the northerly side of the wharf to its shoreward end at latitude 43°40′03″, longitude 70°12′17″; thence extending along the shoreline of Little Diamond Island to latitude 43°40′11″, longitude 70°12′20″; thence extending northeasterly to the shoreline of the southerly side of Great Diamond Island at latitude 43°40′21″, longitude 70°12′06″; thence extending along the shoreline of Great Diamond Island to the shoreward end of a wharf at latitude 43°40′15″, longitude 70°12′02″; thence extending along the southwesterly side of the wharf to the point of beginning.
              
              
                Note:
                The area is principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels and placing of temporary moorings will be under the jurisdiction, and at the discretion of the local Harbor Master. All moorings shall be so placed that no moored vessels will extend beyond the limit of the area.
              
            
            
              § 110.6a
              Fore River, Portland Harbor, Portland, Maine.
              The water area beginning at a point on the shoreline near the Coast Guard Base in Position 43-38 43″ N and 070-14 49″ W; thence 319 to position 43-38 55″ N, 070-15 03″ W; thence 50 to position 43-39 06″ N: 070-14 43″ W: thence 161 to mainland; and thence southwesterly along the shore to the point of beginning.
              [CGD 01-87-02, 52 FR 9829, Mar. 27, 1987]
            
            
              § 110.8
              Lake Champlain, N.Y. and Vt.
              (a) Ticonderoga, N.Y. An area shoreward of a line bearing 312° from Ticonderoga Light to the southeast corner of the New York State Boat Launching Ramp.
              (b) Essex, N.Y. A small cove at the westerly side of Lake Champlain, shoreward of a line connecting the offshore ends of two promontories located at Essex.
              (c) Shelburne, Vt. An area shoreward of a line bearing 142° from the eastern point of Collymer Pt. to Allen Hill.
              (c-1) Shelburne Bay. Beginning at a point on the shoreline at latitude 44°25′53.0″ N., longitude 73°14′47.3″ W.; thence north to a point at latitude 44°26′04.8″ N., longitude 73°14′46.6″ W.; thence northwesterly to a point on the shoreline at latitude 44°26′06.9″ N., longitude 73°14′50.2″ W.; thence along the shoreline to the point of beginning.
              (c-2) Shelburne Bay Allen Hill to La Platte River. That portion of the waters of Shelburne Bay west of the line from a point at Allen Hill at latitude 44°24′35″ N., longitude 73°14′14″ W.; to a point near the mouth of the La Platte River at latitude 44°24′03″ N., longitude 73°14′05″ W.
              
              
                Note:
                The anchoring of vessels and placement of temporary moorings in the anchorage area described in paragraph (c-2) of this section are administered by the Harbormaster appointed by the Town of Shelburne, Vermont.
              
              
              (d) Mallets Bay, Vt. The southwesterly portion of Mallets Bay, south of Coates Island and west of a line bearing 170° from the most easterly point of Coates Island to the mainland.
              (e) Mallets Bay, Vt. An area in the northwesterly portion of Mallets Bay, south of a line extending from the northeasterly end of Mallets Head to the northeasterly end of Marble Island, and west of a line extending from the northeasterly end of Marble Island to the northeasterly side of Cave Island, and southerly to the point on the lower east side of Mallets Head.
              (f) St. Albans Bay, Vt. An area in the northerly portion of St. Albans Bay westward of the State Pier at St. Albans Bay State Park, northeasterly of a line bearing 296°30′ from the southwesterly corner of the State Pier, and southeasterly of a line parallel to and 500 feet west of the west side of the State Pier.
              (g) Charlotte, Vt. An area shoreward of a line bearing 080 T from 44°16′12″ N, 73°17′18″ W, on Thompson's Point to 44°16′16″ N, 73°16′40″ W., on William's Point.
              
              (h) Burlington Harbor, VT. The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  44°28′14.4″ N
                  73°13′16.5″ W
                
                
                  44°28′14.4″ N
                  73°13′19.5″ W
                
                
                  44°28′24.4″ N
                  73°13′18.4″ W
                
              
              and thence along the shoreline to the point of the beginning. These positions have been converted to North American Datum 83.
              (i) Point Au Roche, New York. The waters of Deep Bay north of a line drawn shore to shore along the 44°46′14″ N line of Latitude.
              
              
                Note:
                Anyone wishing to occupy a mooring in this area shall obtain a permit from the New York State Office of Parks, Recreation & Preservation.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGFR 70-16A, 35 FR 8823, June 6, 1970; CCGD3-80-2A, 45 FR 54755, July 18, 1980; CGD3-85-02, 51 FR 4593, Feb. 6, 1986; CGD1-90-063, 56 FR 12120, Mar. 22, 1991; CGD1 91-063, 58 FR 21104, Apr. 19, 1993]
            
            
              § 110.9
              Wells Harbor, Maine.
              (a) Anchorage “A”. All of the waters enclosed by a line beginning at latitude 43°19′15.7″ N, longitude 070°33′42.1″ W; thence to latitude 43°19′15.7″ N, longitude 070°33′40.3″ W; thence to latitude 43°19′3.7″ N, longitude 070°33′42.6″ W; thence to latitude 43°19′2.6″ N, longitude 70°33′45.7″ W; thence to the point of beginning. This area is approximately 5,800 sq. yards, encompassing the central portion of Wells Harbor.
              (b) Anchorage “B”. All of the waters enclosed by a line beginning at latitude 43°19′11.1″ N, longitude 070°33′49.8″ W; thence to latitude 43°19′10.5″ N, longitude 070°33′47.3″ W; thence to latitude 43°19′8.3″ N, longitude 070°33′47.3″ W; thence to latitude 43°19′8.7″ N, longitude 070°33′50.6″ W; thence to the point of beginning. This area is approximately 25,000 sq. yards, encompassing the western portion of Wells Harbor.
              (c) Anchorage “C”. All of the waters enclosed by a line beginning at latitude 43°19′17.7″ N, longitude 070°33′34.0″ W; thence to latitude 43°19′18.4″ N, longitude 070°33′32.9″ W; thence to latitude 43°19′13.8″ N, longitude 070°33′25.5″ W; thence to latitude 43°19′13.0″ N, longitude 070°33′26.2″ W; thence to the point of beginning. This area is approximately 8,200 sq. yards, encompassing the eastern portion of Wells Harbor.
              [USCG-2011-0231, 77 FR 25590, May 1, 2012]
            
            
              § 110.10
              Portsmouth Harbor, New Hampshire, north of Newcastle Island.
              From the northern most point of Goat Island to latitude 43°04′25″ N, longitude 070°43′37″ W; thence 089°30′ for 1025 yards; thence 120° for 285 yards, thence 213° to the shoreline of Newcastle Island, thence along the shoreline of Newcastle Island and across the breakwater to Goat Island and to the point of beginning.
              [CGD 83-1R, 48 FR 56578, Dec. 22, 1983]
            
            
              § 110.25
              Salem Sound, Mass.
              (a) Beverly Harbor, north of Salem Neck, Salem, MA. A line extending from the northerly end of the Salem Willows Yacht Club House 360 yards bearing 281° true to position latitude 42°32′14.3″ N., longitude 70°52′24.17″ W.; thence north 275 yards to Monument Bar Beacon thence 540 yards bearing 080° to position latitude 42°32′25.3″ N., longitude 70°52′2.1″ W., thence 365 yards bearing 175° to position latitude 42°32′14.3″ N., longitude 70°52′1.1″ W.; thence 237° to the shore. [NAD83]
              (b) Bass River. All of the area upstream of the highway bridge (Popes Bridge) outside of the dredged channel.
              (c) South Channel. Bounded by a line commencing at the northern most point of Peach's Point at position latitude 42°31′08.6″ N., longitude 70°50′32.8″ W.; thence westerly to a point, at position latitude 42°31′21.9″ N., longitude 70°51′15.1″ W. off Fluen Point; thence westerly to a point at latitude 42°31′19.3″ N., longitude 70°51′47.4″ W. off Naugus Head; thence southwesterly to a point at latitude 42°31′00.3″ N., longitude 70°51′16.6″ W. east of Folger Point; thence to a point at latitude 42°30′38.3″ N., longitude 70°52′34.6″ W.; thence easterly to a point on Long Point at latitude 42°30′52.6″ N., longitude 70°53′05″ W. The areas will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed in the areas but fixed piles or stakes may not be placed. The anchoring of vessels, the placing of moorings, and the maintenance of fairways will be under the jurisdiction of the local Harbor Master.
              (d) Beverly and Mackerel Coves, north side of Beverly Harbor. The water area enclosed by a line commencing at the southernmost point of Curtis Point in Beverly; thence bearing 238°, 1,400 yards to latitude 42°32′29.7″ N., 70°51′32.1″ W.; thence 284°, 1,475 yards to the western shoreline of Mackerel Cove; thence north northeasterly to the point of beginning.
              (e) Collins Cove, Salem, MA. The water area enclosed by a line beginning at Monument Bar Beacon; thence 242°, 580 yards to latitude 42°32′14.5″ N., longitude 70°52′46.3″ W.; thence 284°, 220 yards to latitude 42°32′16″ N., longitude 70°52′55″ W.; thence 231°, 525 yards to a point on the shoreline; thence following the shoreline and the western boundary of the special anchorage area as described in 33 CFR 110.25(a) to the point of beginning.
              [USCG-2009-0416, 74 FR 27438, June 10, 2009, as amended by USCG-2014-0410, 79 FR 38432, July 7, 2014]
            
            
              § 110.26
              Marblehead Harbor, Marblehead, Mass.

              The area comprises that portion of the harbor lying between the extreme low water line and southwestward of a line bearing 336° from Marblehead Neck Light to a point on Peach Point at latitude 42°31′03″, longitude 70°50′30″.
              
              
                Note:
                The area is principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors are allowed. Fixed mooring piles or stakes are prohibited. All moorings shall be so that no vessel, when anchored, shall at any time extend beyond the limits of the area. The anchoring of vessels and the placing of temporary moorings are under the jurisdiction and at the direction of the local harbormaster.
              
              [CGFR 68-96, 33 FR 12550, Sept. 5, 1968; CGFR 68-157, 34 FR 1380, Jan. 29, 1969]
            
            
              § 110.27
              Lynn Harbor in Broad Sound, Mass.
              North of a line bearing 244° from the tower of the Metropolitan District Building, extending from the shore to a point 100 feet from the east limit of the channel; east of a line bearing 358°, extending thence to a point 100 feet east of the northeast corner of the turning basin; south of a line bearing 88°, extending thence to the shore; and south and west of the shoreline to its intersection with the south boundary.
              [USCG-2009-0416, 74 FR 27439, June 10, 2009]
            
            
              § 110.29
              Boston Inner Harbor, Mass.
              (a) Vicinity of Pleasant Park Yacht Club, Winthrop. Southerly of a line bearing 276° from a point on the west side of Pleasant Street, Winthrop, 360 feet from the southwest corner of its intersection with Main Street; westerly of a line bearing 186° from a point on the south side of Main Street 140 feet from the southwest corner of its intersection with Pleasant Street; northerly of a line bearing 256° from a point on the west side of Pleasant Street 550 feet from the southwest corner of its intersection with Main Street and easterly of a line bearing 182° from a point on the south side of Main Street 640 feet from the southwest corner of its intersection with Pleasant Street.
              (b) Mystic River, east side of Tobin Bridge. Beginning at a line running from a point on the Tobin Bridge at latitude 42°23′08.5″ N. 071°02′48.2″ W. to a point at latitude 42°23′06.4″ N. 071°02′43.7″ W.; thence northwest to a point at latitude 42°23′09.1″ N. 071°02′43.2″ W. along the shoreline to the western side of Tobin Bridge, thence to the point of origin.
              (c) Mystic River, west side of Tobin Bridge. Beginning at a line running from a point on the Tobin Bridge at latitude 42°23′08.8″ N. 071°02′48.6″ W. to a point at latitude 42°23′10.5″ N. 071°05′52″ W.; thence northwest to the southeasterly corner of the pier at latitude 42°23′13.4″ N. 071°02′57.1″ W. along the pier to the shoreline to the eastern side of Tobin Bridge, thence to the point of origin.
              (d) Boston Inner Harbor A. (1) The waters of the western side of Boston Inner Harbor north of the entrance to the Fort Point Channel bound by the following points beginning at latitude 42°21′32″ N., longitude 071°02′50″ W; thence to latitude 42°21′33″ N., longitude 071°02′44″ W.; thence to latitude 42°21′26″ N., longitude 071°02′36″ W.; thence to latitude 42°21′26″ N., longitude 071°02′53″ W.; thence to point of origin. [NAD83].

              (2) The area is principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels and placing of temporary moorings will be under the jurisdiction, and at the discretion of the Harbormaster, City of Boston. All moorings must be so placed that no vessel, when moored, will at any time extend beyond the limits of the area.
              
              
                Note to paragraph (d):
                Administration of Special Anchorage Area is exercised by the Harbormaster, City of Boston, pursuant to local ordinances. The City of Boston will install and maintain suitable navigational aids to mark the limits of Special Anchorage areas.
              
              [USCG-2009-0416, 74 FR 27439, June 10, 2009]
            
            
              § 110.30
              Boston Harbor, Mass.
              (a) Vicinity of South Boston Yacht Club, South Boston. Northerly of a line bearing 96° from the stack of the heating plant of the Boston Housing Authority in South Boston; easterly of a line bearing 5° from the west shaft of the tunnel of the Boston Main Drainage Pumping Station; southerly of the shoreline; and westerly of a line bearing 158° from the northeast corner of the iron fence marking the east boundary of the South Boston Yacht Club property.
              (b) Dorchester Bay, in vicinity of Savin Hill Yacht Club. Northerly of a line bearing 64° from the stack of the old power plant of the Boston Elevated Railway on Freeport Street in Dorchester; westerly of a line bearing 163° from the stack of the Boston Main Drainage Pumping Station on the Cow Pasture in Dorchester; and southerly and easterly of the shoreline.
              (c) Dorchester Bay, in vicinity of Dorchester Yacht Club. Eastward of a line bearing 21° from the stack located a short distance northwestward of the Dorchester Yacht Club; southward of a line bearing 294° from the southerly channel pier of the highway bridge; westward of the highway bridge and the shoreline; and northward of the shoreline.
              (d) Quincy Bay, in vicinity of Wollaston and Squantum Yacht Clubs. Northwesterly of a line bearing 36°30′ from a point on the shore 2,600 feet easterly of the east side of the Wollaston Yacht Club landing; southwesterly of a line bearing 129°15′ from the water tank in Squantum; and southeasterly and northeasterly of the shoreline.
              (e) Quincy Bay, in vicinity of Merrymount Yacht Club. South of a line starting from a point bearing 246°, 3,510 yards, from the stack of the pumping station on Nut Island, and extending thence 306° to the shore; west of a line bearing 190° from the aforesaid point to the shore; and north and east of the shoreline.
              (f) Weymouth Fore River, in vicinity of Quincy Yacht Club. A line from the position latitude 42°16′46.9″ N. 70°57′12.5″ W. to position latitude 42°16′48.8″ N. 70°57′5.5″ W.; thence to latitude 42°16′31″ N. 70°56′23.1″ W. to the northerly end of Raccoon Island at position latitude 42°15′48″ N. 70°56′43.4″ W.; thence along the western shoreline of Raccoon Island to the point latitude 42°15′46.4″ N. 70°56′55.4″ W.; thence to latitude 42°15′43″ N. 70°57′5.8″ W.; thence along the shoreline to the point of origin. [NAD83]
              (g) Weymouth Fore River, in vicinity of Wessagussett Yacht Club. Southwesterly of a line bearing 117° from channel light “4”; southeasterly of a line 150 feet from and parallel to the meandering easterly limit of the dredged channel; easterly of a line bearing 188° from the eastern extremity of Rock Island Head; and northwesterly of the shoreline.
              (h) Weymouth Fore River, in the vicinity of Gull Point (PT). All of the waters bound by the following points beginning at latitude 42°15′05″ N., longitude 70°57′26″ W.; thence to latitude 42°15′00″ N., longitude 70°57′26″ W.; thence to latitude 42°15′15″ N., longitude 70°56′50″ W.; thence to latitude 42°15′18″ N., longitude 70°56′50″ W.; thence to the point of the beginning. [NAD83]
              
              
                Note to paragraph (h):

                The area is principally for use by recreational craft. All anchoring in the area will be under the supervision of the local harbor master or such other authority as may be designated by the authorities of the Town of Weymouth, Massachusetts. All moorings are to be so placed that no moored vessel will extend beyond the limit of the anchorage area.
              
              
              (i) Weymouth Back River, in vicinity of Eastern Neck. The cove on the north side of the river lying northerly of a line bearing 264°30′ from the southwesterly corner of the American Agricultural Chemical Company's wharf (Bradley's Wharf) to the shore of Eastern Neck, about 2,200 feet distant.
              (j) Area No. 1 in Allerton Harbor. That area north of Spinnaker Island beginning at latitude 42°18′15.3″ N. 70°53′44.1″ W.; thence due east to latitude 42°18′15.3″ N. longitude 70°53′27.6″ W.; thence due south to latitude 42°18′07.8″ N. longitude 70°53′27.6″ W.; thence due west to latitude 42°18′07.8″ N. longitude 70°53′44.1″ W.; thence due north to the point of beginning. [NAD83]
              (k) Area No. 2 in Hull Bay. That area south of Hog Island beginning at latitude 42°17′50.8″ N. longitude 70°54′05.1″ W.; thence due east to latitude 42°17′50.8″ N. longitude 70°53′27.6″ W.; thence due south to latitude 42°17′30.3″ N. longitude 70°53′27.6″ W.; thence due west to latitude 42°17′30.3″ N. longitude 70°54′5.1″ W.; thence due north to the point of beginning. [NAD83]
              (l) Area No. 3 in Hull Bay. That area north of Bumkin Island beginning at position latitude 42°17′22.3″ N. longitude 70°54′5.1″ W.; thence due east to latitude 42°17′22.3″ N. longitude 70°53′15.6″ W.; thence due south to latitude 42°17′01.3″ N. longitude 70°53′15.6″ W.; thence due west to latitude 42°17′01.3″ N. longitude 70°54′5.17″ W.; thence due north to the point of beginning. [NAD83].
              
              
                Note to paragraphs (j), (k), and (l):
                The areas will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels and the placing of temporary moorings is under the jurisdiction, and at the discretion, of the local Harbor Master, Hull, Mass.
              
              
              (m) Hingham Harbor Area 1. Beginning at position latitude 42°15′39.3″ N. longitude 70°53′22.1″ W.; thence to latitude 42°15′53.8″ N. longitude 70°53′30.1″ W.; thence to latitude 42°15′56.3″ N. longitude 70°53′21.1″ W.; thence to latitude 42°15′42.3″ N. longitude 70°53′13.1″ W.; thence to point of beginning. [NAD83]
              (n) Hingham Harbor Area 2. Beginning at position latitude 42°15′30.6″ N. longitude 70°53′0.5″ W.; thence to latitude 42°15′30.3″ N. longitude 70°53′11.6″ W.; thence to latitude 42°15′27.8″ N. longitude 70°53′16.1″ W.; thence to latitude 42°15′28.8″ N. longitude 70°53′29.1″ W.; thence to latitude 42°15′35.3″ N. longitude 70°53′32.1″ W.; thence to latitude 42°15′36.3″ N. longitude 70°53′34.6″ W.; thence to latitude 42°15′41.3″ N. longitude 70°53′32.6.5″ W.; thence to latitude 42°15′31.3″ N. longitude 70°53′26.1″ W.; thence to latitude 42°15′31.8″ N. longitude 70°53′01.1″ W.; thence to point of beginning. [NAD83]
              (o) Hingham Harbor Area 3. Beginning at latitude 42°15′33.3″ N. longitude 70°52′59.6″ W.; thence to latitude 42°15′33.8″ N. longitude 70°53′17.1″ W.; thence to latitude 42°15′35.8″ N. longitude 70°53′00.1″ W.; thence to point of beginning. [NAD83]
              (p) Hingham Harbor Area 4. Beginning at position latitude 42°14′47.3″ N. longitude 70°53′07.6″ W.; thence to latitude 42°14′48.8″ N. longitude 70°53′9.6″ W.; thence to latitude 42°14′54.3″ N. longitude 70°53′6.1″ W.; thence to latitude 42°14′56.9″ N. longitude 70°52′56.6″ W.; thence to point of beginning. [NAD83]
              (q) Hingham Harbor Area 5. Beginning at position latitude 42°14′48.3″ N. longitude 70°52′55.1″ W.; thence to latitude 42°14′48.8″ N. longitude 70°53′0.1″ W.; thence to latitude 42°14′58.3″ N. longitude 70°52′49.1″ W.; thence to latitude 42°14′53.8″ N. longitude 70°52′48.1″ W.; thence to point of beginning. [NAD83]
              
              
                Note to paragraphs (m), (n), (o), (p) and (q):
                The areas will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed in the areas but fixed piles or stakes may not be placed. The anchoring of vessels and the placing of moorings will be under the jurisdiction of the local Harbor Master.
              
              [USCG-2009-0416, 74 FR 27439, June 10, 2009]
            
            
              § 110.31
              Hull Bay and Allerton Harbor at Hull, Mass.
              (a) Area No. 1 in Allerton Harbor. That area north of Hog Island beginning at latitude 42°18′15″, longitude 70°53′46″; thence due east to latitude 42°18′15″, longitude 70°53′29.5″; thence due south to latitude 42°18′07.5″, longitude 70°53′29.5″; thence due west to latitude 42°18′07.5″, longitude 70°53′46″; thence due north to the point of beginning.
              
              (b) Area No. 2 in Hull Bay. That area south of Hog Island beginning at latitude 42°17′50.5″, longitude 70°54′07″; thence due east to latitude 42°17′50.5″, longitude 70°53′29.5″; thence due south to latitude 42°17′30″, longitude 70°53′29.5″; thence due west to latitude 42°17′30″, longitude 70°54′07″; thence due north to the point of beginning.
              (c) Area No. 3 in Hull Bay. That area north of Bumkin Island beginning at latitude 42°17′22″, longitude 70°54′07″; thence due east to latitude 42°17′22″, longitude 70°53′17.5″; thence due south to latitude 42°17′01″, longitude 70°53′17.5″; thence due west to latitude 42°17′01″, longitude 70°54′07″; thence due north to the point of beginning.
              
              
                Note:
                The areas will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels and the placing of temporary moorings is under the jurisdiction, and at the discretion, of the local Harbor Master, Hull, Mass.
              
              [CGFR 68-160, 34 FR 392, Jan. 10, 1969; 34 FR 939, Jan. 22, 1969]
            
            
              § 110.32
              Hingham Harbor, Hingham, Mass.
              (a) Area 1. Beginning at latitude 42°15′39″, longitude 70°53′24″; thence to latitude 42°15′53.5″, longitude 70°53′32″; thence to latitude 42°15′56″, longitude 70°53′23″; thence to latitude 42°15′42″, longitude 70°53′15″; thence to point of beginning.
              (b) Area 2. Beginning at latitude 42°15′30″, longitude 70°53′02.5″; thence to latitude 42°15′30″, longitude 70°53′13.5″; thence to latitude 42°15′27.5″, longitude 70°53′18″; thence to latitude 42°15′28.5″, longitude 70°53′31″; thence to latitude 42°15′35″, longitude 70°53′34″; thence to latitude 42°15′36″, longitude 70°53′36.5″; thence to latitude 42°15′41″, longitude 70°53′34.5″; thence to latitude 42°15′31″, longitude 70°53′28″; thence to latitude 42°15′31.5″, longitude 70°53′03″; thence to point of beginning.
              (c) Area 3. Beginning at latitude 42°15′33″, longitude 70°53′01.5″; thence to latitude 42°15′33.5″, longitude 70°53′19″; thence to latitude 42°15′35.5″, longitude 70°53′02″; thence to point of beginning.
              (d) Area 4. Beginning at latitude 42°14′47″, longitude 70°53′09.5″; thence to latitude 42°14′48.5″, longitude 70°53′11.5″; thence to latitude 42°14′54″, longitude 70°53′08″; thence to latitude 42°14′56.5″, longitude 70°52′58.5″; thence to point of beginning.
              (e) Area 5. Beginning at latitude 42°14′48″, longitude 70°52′57″; thence to latitude 42°14′48.5″, longitude 70°53′02″; thence to latitude 42°14′58″, longitude 70°52′51″; thence to latitude 42°14′53.5″, longitude 70°52′50″; thence to point of beginning.
              
              
                Note:
                The areas will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed in the areas but fixed piles or stakes may not be placed. The anchoring of vessels and the placing of moorings will be under the jurisdiction of the local Harbor Master.
              
              [CGFR 68-89, 33 FR 11077, Aug. 3, 1968]
            
            
              § 110.37
              Sesuit Harbor, Dennis, Mass.

              All the waters of Sesuit Harbor southerly of a line extending between the outer end of the jetties on each side of the entrance to the Harbor.
              
              
                Note:
                The area will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles of stakes will be prohibited. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the local Harbor Master.
              
            
            
              § 110.38
              Edgartown Harbor, Mass.

              An area in the inner harbor easterly of the project channel and south of Chappaquiddick Point bounded as follows: Beginning at latitude 41°23′19″, longitude 70°30′32″; thence southeasterly along the shore to latitude 41°22′52″, longitude 70°30′12″; thence 287°30′ 1,600 feet; thence 327°30′, 700 feet; thence 359° true, 800 feet; thence 24°15′ approximately 900 feet to the point of beginning.
              
              
                Note:
                The area is reserved for yachts and other small recreational craft. Fore and aft moorings and temporary floats or buoys for marking anchors in place will be allowed. All moorings shall be so placed that no vessel when anchored shall extend into waters beyond the limits of the area. Fixed mooring piles or stakes are prohibited.
              
            
            
              
              § 110.40
              Silver Beach Harbor, North Falmouth, Mass.
              All the waters of the harbor northward of the inner end of the entrance channel.
            
            
              § 110.45
              Onset Bay, Mass.
              Northerly of a line extending from the northernmost point of Onset Island to the easternmost point of Wickets Island; easterly of a line extending from the easternmost point of Wickets Island to the southwest extremity of Point Independence; southerly of the shore line; and westerly of the shore line and of a line bearing due north from the northernmost point of Onset Island.
            
            
              § 110.45a
              Mattapoisett Harbor, Mattapoisett, Mass.
              (a) Area No. 1 beginning at a point on the shore at latitude 41°39′23″ N., longitude 70°48′50″ W.; thence 138.5° T. to latitude 41°38′45″ N., longitude 70°48′02″ W.; thence 031° T. to latitude 41°39′02″ N., longitude 70°47′48″ W.; thence along the shore to the point of beginning.

              (b) Area No. 2 beginning at a point on the shore at latitude 41°39′24″ N., longitude 70°49′02″ W.; thence 142.5° T. to latitude 41°38′10″ N., longitude 70°47′45″ W.; thence 219° T. to latitude 41°37′54″ N., longitude 70°48′02″ W.; thence along the shore to the point of beginning.
              
              
                Note:
                Administration of the Special Anchorage Area is exercised by the Harbormaster, Town of Mattapoisett pursuant to a local ordinance. The town of Mattapoisett will install and maintain suitable navigational aids to mark the perimeter of the anchorage area.
              
              [CGD 83-2R, 49 FR 25445, June 21, 1984; 49 FR 27320, July 3, 1984]
            
            
              § 110.46
              Newport Harbor, Newport, R.I.
              (a) Area No. 1. The waters of Brenton Cove south of a line extending from latitude 41°28′50″ N., longitude 71°18′58″ W.; to latitude 41°28′45″ N., longitude 71°20′08″ W.; thence along the shoreline to the point of beginning.
              (b) Area No. 2. The waters east of Goat Island beginning at a point bearing 090°, 245 yards from Goat Island Shoal Light; thence 007°, 505 yards; thence 054°, 90 yards; thence 086°, 330 yards; thence 122°, 90 yards; thence 179°, 290 yards; thence 228°, 380 yards; thence 270°, 250 yards to the point of beginning.
              (c) Area No. 3. The waters north of Goat Island Causeway Bridge beginning at Newport Harbor Light; thence 023° to the southwest corner of Anchorage E; thence 081° following the southerly boundary of Anchorage E to the shoreline; thence south along the shoreline to the east foot of the Goat Island Causeway bridge; thence west following Goat Island Causeway Bridge to the shoreline of Goat Island; thence north following the east shore of Goat Island to the point of beginning.
              [CGD 76-104, 44 FR 21792, Apr. 12, 1979]
            
            
              § 110.47
              Little Narragansett Bay, Watch Hill, R.I.
              All of the navigable waters of Watch Hill Cove southeasterly of a line beginning at the shore end of the United States project groin on the southerly shore of the cove and running 41°30′ true, to the northerly shore of the cove at a point about 200 feet west of the west side of the shore end of Meadow Lane, with the exception of a 100-foot wide channel running from the westerly end of the cove in a southeasterly direction to the Watch Hill Yacht Club pier, thence along in front of the piers on the easterly side of the cove northerly to the shore at the north end of the cove.
            
            
              § 110.48
              Thompson Cove on east side of Pawcatuck River below Westerly, R.I.
              Eastward of a line extending from the channelward end of Thompson Dock at the northern end of Thompson Cove 184° to the shore at the southern end of Thompson Cove.
            
            
              § 110.50
              Stonington Harbor, Conn.
              (a) Area No. 1. Beginning at the southeastern tip of Wamphassuc Point; thence to the northwesterly end of Stonington Inner Breakwater; thence along the breakwater to longitude 71°54′50.5″; thence to latitude 41°20′25.3″, longitude 71°54′50.5″; thence to a point on the shoreline at latitude 41°20′32″, longitude 71°54′54.8″; thence along the shoreline to the point of beginning.
              (b) Area No. 2. Beginning at a point on the shoreline at latitude 41°19′55.8″, longitude 71°54′28.9″; thence to latitude 41°19′55.8″, longitude 71°54′37.1″; thence to latitude 41°20′01.6″, longitude 71°54′38.8″; thence to a point on the shoreline at latitude 41°20′02″, longitude 71°54′34.3″; thence along the shoreline to the point of beginning.
              (c) Area No. 3. Beginning at a point on the shoreline at latitude 41°20′29.5″, longitude 71°54′43″; thence to latitude 41°20′25.6″, longitude 71°54′48.5″; thence to latitude 41°20′10.7″, longitude 71°54′48.5″; thence to the shoreline at latitude 41°20′10.7″; thence along the shoreline to the point of beginning.
              
              
                Note:
                A fixed mooring stake or pile is prohibited. The General Statutes of the State of Connecticut authorizes the Harbor Master of Stonington to station and control a vessel in the harbor.
              
              [CGFR 68-164, 34 FR 1380, Jan. 29, 1969]
            
            
              § 110.50a
              Fishers Island Sound, Stonington, Conn.
              An area on the east side of Mason Island bounded as follows:

              Beginning at the shore line on the easterly side of Mason Island at latitude 41°20′06″; thence due east about 600 feet to latitude 41°20′06″, longitude 71°57′37″; thence due south about 2,400 feet to latitude 41°19′42″, longitude 71°57′37″; thence due west about 1,000 feet to the shore line on the easterly side of Mason Island at latitude 41°19′42″; thence along the shore line to the point of beginning.
              
              
                Note:
                The area will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes will be prohibited. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and the discretion of the local Harbor Master.
              
            
            
              § 110.50b
              Mystic Harbor, Groton and Stonington, Conn.
              (a) Area No. 1. Beginning at Ram Point on the westerly side of Mason Island at latitude 41°19′44″, longitude 71°58′42″; thence to latitude 41°19′30″, longitude 71°58′43″; thence to latitude 41°19′36″, longitude 71°58′58″; thence to latitude 41°19′45″, longitude 71°58′56″; thence to the point of beginning.
              (b) Area No. 2. Beginning at a point about 250 feet southerly of Area 1 and on line with the easterly limit of Area 1 at latitude 41°19′27″, longitude 71°58′44″; thence to latitude 41°19′19″, longitude 71°58′45″; thence to latitude 41°19′25″, longitude 71°58′59″; thence to latitude 41°19′33″, longitude 71°58′58″; thence to the point of beginning.
              
              
                Note:
                The areas will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. All moorings shall be so placed that no vessel, when anchored, shall at any time extend beyond the limits of the areas. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the local Harbor Master.
              
            
            
              § 110.50c
              Mumford Cove, Groton, Conn.
              (a) Area No. 1. Beginning at a point on the easterly shore of Mumford Cove at latitude 41°19′36″, longitude 72°01′06″; thence to latitude 41°19′30″, longitude 72°01′04″; thence to the shoreline at latitude 41°19′31″, longitude 72°01′00″; and thence along the shoreline to the point of beginning.
              (b) Area No. 2. Beginning at a point on the easterly shore of Mumford Cove at latitude 41°19′15″, longitude 72°00′54″; thence to latitude 41°19′14.5″, longitude 72°00′59″; thence to latitude 41°19′11″, longitude 72°00′58″; thence to latitude 41°19′10″, longitude 72°00′54″; thence to latitude 41°19′12.5″, longitude 72°00′52″; thence to latitude 41°19′14″, longitude 72°00′55″; and thence to the point of beginning.
              
              
                Note:
                The areas are principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes will be prohibited. The anchoring of vessels and placing of temporary moorings will be under the jurisdiction, and at the discretion, of the local Harbor Master.
              
            
            
              § 110.50d
              Mystic Harbor, Noank, Conn.
              (a) The area comprises that portion of the harbor off the easterly side of Morgan Point beginning at a point at latitude 41°19′15″, longitude 71°59′13.5″; thence to latitude 41°19′15″, longitude 71°59′00″; thence to latitude 41°19′02.5″, longitude 71°59′00″; thence to latitude 41°19′06″, longitude 71°59′13.5″; and thence to the point of beginning.

              (b) The following requirements shall govern this special anchorage area:
              
              (1) The area will be principally for use by yachts and other recreational craft.
              (2) Temporary floats or buoys for marking anchors will be allowed but fixed piles or stakes are prohibited. All moorings shall be so placed that no vessel, when anchored, shall extend beyond the limits of the area.
              (3) The anchoring of vessels and the placing of temporary moorings shall be under the jurisdiction and at the discretion of the local harbor master, Noank, Conn.
              [CGFR 68-3, 33 FR 4738, Mar. 20, 1968]
            
            
              § 110.51
              Groton, Conn.
              The waters between an unnamed cove and Pine Island.
              (a) Beginning at a point on the shoreline of Avery Point at latitude 41°19′01.4″, longitude 072°03′42.8″; thence to a point in the cove at latitude 41°19′02.5″, longitude 72°03′36.2″; thence southeasterly to a point at latitude 41°18′56.2″, longitude 072°03′34.2″; thence northeasterly to latitude 41°19′02.5″, longitude 072°03′19.2″ thence terminating at the tip of Jupiter Point at latitude 41°19′04.4″, longitude 072°03′19.7″. DATUM: NAD 83

              (b) Beginning at a point on the shoreline of Pine Island at latitude 41°18′47.1″, longitude 072°03′36.8″; thence northerly to latitude 41°18′54.1″, longitude 072°03′35.4″; thence northeasterly to a point at latitude 41°19′01.2″, longitude 072°03′19.3″; thence terminating at a point at latitude 41°18′54.0″, longitude 072°03′17.5″. DATUM: NAD 83
              
              
                Note:
                The areas designated by (a) and (b) are principally for the use of recreational vessels. Vessels shall be anchored so that part of the vessel obstructs the 135 foot wide channel. Temporary floats or buoys for marking the location of the anchor of a vessel at anchor may be used. Fixed mooring pilings or stakes are prohibited.
              
              [CGD01-97-014, 63 FR 34815, June 26, 1998]
            
            
              § 110.52
              Thames River, New London, Conn.
              (a) Area No. 1. An area in the westerly part of Greens Harbor bounded as follows: Beginning at a point on the shore 100 yards southeasterly of the southerly side of Thames Street extended; thence 84°, 420 yards; thence 156°, 425 yards; thence 240°, 210 yards, to the shore; and thence northwesterly along the shore to the point of beginning.
              (b) Area No. 2. An area in the westerly part of Greens Harbor bounded as follows: Beginning at a point on the shore 15 yards southeasterly of the southerly side of Converse Place extended; thence 54°, 170 yards; thence 114°30′, 550 yards; thence 266°30′, 250 yards; thence 234°, 230 yards, to the shore; and thence northwesterly along the shore to the point of beginning.
              (c) Area No. 3. An area on the westerly side of the Thames River in the vicinity of Jacobs Rock, the location of the U.S. Coast Guard Academy Sailing Center, bounded as follows: Beginning at the point on the shore where the north side of the Jacobs Rock causeway meets the western shoreline; thence northerly along the western shore of the Thames River a distance of 200 yards: thence 090°, 240 yards; thence 180°, 200 yards to the Jacobs Rock causeway; thence westerly along the causeway to the point of beginning.
              (d) Area No. 4. An area in the western part of the Thames River, north of the highway bridge, bounded as follows: Beginning at a point 125 yards north of the highway bridge at latitude 41°21′56″ N., longitude 72°05′32″ W.; thence easterly to latitude 41°21′56″ N., longitude 72°05′27″ W.; thence northerly to latitude 41°22′12″ N., longitude 72°05′27″ W.; thence westerly to latitude 41°22′12″ N., longitude 72°05′47″ W.; thence southeasterly to latitude 41°22′02″ N., longitude 72°05′40″ W.; thence downriver along the charted foul grounds to the point of beginning.
              
              
                Note:
                The area designated by paragraph (c) of this section is principally for the use of U.S. Coast Guard Academy and Academy-related boats. Temporary floats or buoys for marking anchors may be used. The anchoring of vessels and the placing of moorings will be under the jurisdiction and at the discretion of the Chief, Waterfront Branch, U.S. Coast Guard Academy, New London, Connecticut.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD3-84-37, 49 FR 36840, Sept. 20, 1984; CGD3 85-67, 51 FR 32317, Sept. 11, 1986]
            
            
              § 110.53
              Niantic, Conn.

              Beginning on the shoreline at latitude 41°18′25.3″, longitude 72°12′16.3″; thence to latitude 41°18′23.3″, longitude 72°12′11.6″; thence to latitude 41°18′50.7″, longitude 72°11′51.5″; thence to the shoreline at latitude 41°18′56.5″, longitude 72°12′05.6″; thence along the shoreline to the point of beginning.
              
              
                Note:
                This area is for public use, principally for vessels used for a recreational purpose. A temporary float or buoy for marking the location of the anchor of a vessel at anchor may be used. Fixed mooring piles or stakes are prohibited.
              
              [CGFR 69-24, 34 FR 6480, Apr. 15, 1969]
            
            
              § 110.54
              Long Island Sound, on west side of entrance to Pataguanset River, Conn.
              An area east of Giants Neck (formerly known as Grant Neck) described as follows: Beginning at a point bearing 114°, 75 feet, from the outer end of the breakwater at the south end of Giants Neck; thence 90°, 1,050 feet; thence 22°17′30″, 2,140 feet; thence 283°- 27′15.5″, 240 feet; thence 220°36′39″, 1,252.6 feet; thence 295°23′16.5″, 326.5 feet; thence 269°02′42.6″, 240 feet; thence 261°46′50.9″, 181.9 feet; thence 226°28′07.7″, 275.9 feet; thence 147°43′27.7″, 449.4 feet; thence 238°01′35.8″, 379.6 feet; and thence approximately 156°31′05.8″, 462.11 feet, to the point of beginning.
            
            
              § 110.55
              Connecticut River, Conn.
              (a) West of Calves Island at Old Saybrook. Beginning at a point bearing 254°09′16″, 153 yards, from Calves Island 20 Light; thence 157°, 1,037 yards; thence 175°, 150 yards; thence 265°, 250 yards; thence 350°, 660 yards; thence 337°, 460 yards; and thence approximately 67°, 135 yards, to the point of beginning.
              (a-1) Area No. 1, at Essex. Beginning at a point on the shore on the west side of Haydens Point bearing approximately 211°, 270 yards, from Haydens Point Light; thence 270°, 160 yards; thence due north, 140 yards; thence 300°, 190 yards; thence 330°, 400 yards; thence 90°, 60 yards; thence 150°, 350 yards; thence 120°, about 434 yards to a point on the shore; thence along the shore southwesterly to the point of beginning.
              (b) Area No. 2, at Essex. Beginning at a point latitude 41°21′22″, longitude 72°22′53″; thence 205°30′, 375 yards; thence 194°31′, 100 yards; thence 185°00′, 440 yards; thence 153°30′, 80 yards; thence 121°00′, 220 yards; thence due north approximately 1060 yards to the point of beginning.
              
              
                Note:
                The area will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the local Harbor Master.
              
              
              (c) West of Brockway Island at Essex. That portion of the waters northwest of a line ranging 238° from latitude 41°22′20.7″, longitude 72°22′49.8″ to the shoreline; southwest of a line connecting a point at latitude 41°22′20.7″, longitude 72°22′49.8″ and a point at latitude 41°22′28.2″, longitude 72°22′56″; and southeast of a line ranging 238° from latitude 41°22′28.2″, longitude 72°22′56″ to the shoreline.
              
              
                Note:
                This area is principally for vessels used for a recreational purpose. A mooring buoy is permitted. Fixed mooring piles or stakes are prohibited.
              
              
              (d) Upper Bay—(1) Anchorage No. 20-A. (i) All waters bound by the following points: latitude 40°42′06.9″ N., longitude 074°02′18.0″ W.; thence to latitude 40°42′05.4″ N., longitude 074°01′56.9″ W.; thence to latitude 40°41′54.9″ N., longitude 074°01′57.7″ W.; thence to latitude 40°41′54.0″ N., longitude 074°02′12.0″ W.; thence to latitude 40°41′54.4″ N., longitude 074°02′11.7″ W.; thence to latitude 40°41′57.5″ N., longitude 074°02′07.5″ W.; thence to latitude 40°42′06.1″ N., longitude 074°02′19.1″ W.; thence to the point of origin (NAD 83).
              (ii) See 33 CFR 110.155(d)(6), (d)(16), and (l).
              (2) Anchorage No. 20-B. (i) All waters bound by the following points: latitude 40°41′46.2″ N., longitude 074°02′23.0″ W.; thence to latitude 40°41′42.4″ N., longitude 074°02′00.5″ W.; thence to latitude 40°41′35.7″ N., longitude 074°02′02.7″ W.; thence to latitude 40°41′30.3″ N., longitude 074°02′06.3″ W.; thence to latitude 40°41′41.9″ N., longitude 074°02′29.2″ W.; thence to the point of origin (NAD 83).
              (ii) See 33 CFR 110.155(d)(6), (d)(16), and (l).
              (3) Anchorage No. 20-C. (i) All waters bound by the following points: latitude 40°41′42.4″ N., longitude 074°02′41.5″ W.; thence to latitude 40°41′25.8″ N., longitude 074°02′09.2″ W.; thence to latitude 40°41′02.1″ N., longitude 074°02′24.7″ W.; thence to latitude 40°41′09.4″ N., longitude 074°02′40.0″ W.; thence to latitude 40°41′13.3″ N., longitude 074°02′41.5″ W.; thence to latitude 40°41′15.8″ N., longitude 074°02′32.6″ W.; thence to latitude 40°41′25.3″ N., longitude 074°02′29.1″ W.; thence to latitude 40°41′33.0″ N., longitude 074°02′44.5″ W.; thence to latitude 40°41′32.5″ N., longitude 074°02′48.8″ W.; thence to the point of origin (NAD 83).
              (ii) See 33 CFR 110.155(d)(6), (d)(16), and (l).
              (e) Area No. 2, at Lord Island. Beginning at latitude 41°26′11″, longitude 72°27′16″; thence extending south southeasterly to latitude 41°26′03″, longitude 72°27′02″; thence extending southeasterly to latitude 41°25′59″, longitude 72°26′51″; thence extending southwesterly to latitude 41°25′58″, longitude 72°26′52″; thence extending northwesterly to latitude 41°26′05″, longitude 72°27′11″; thence extending north northwesterly to latitude 41°26′10″, longitude 72°27′20″; thence extending easterly to the point of beginning.
              
              
                Note:
                The areas designated by paragraphs (d) and (e) of this section are principally for use by yachts and other recreational craft. Fore and aft moorings will be allowed. Temporary floats or buoys for marking anchors in place will be allowed. Fixed mooring piles or stakes are prohibited. All moorings shall be so placed that no vessel, when anchored, shall at any time extend beyond the limits of the areas. The anchoring of vessels and placing of mooring floats or buoys will be under the jurisdiction, and at the discretion of the local Harbor Master. Area 2 will not be used during the shad fishing season.
              
              
              (e-1) Area No. 1 at Chester. Beginning at a point about 600 feet southeasterly of the entrance of Chester Creek, at latitude 41°24′23″, longitude 72°25′41″; thence due south about 1,800 feet to latitude 41°24′05″, longitude 72°25′41″; thence due east about 600 feet to latitude 41°24′05″, longitude 72°25′32″; thence due north about 1,800 feet to latitude 41°24′23″, longitude 72°25′32″; thence due west about 600 feet to the point of beginning.
              
              
                Note:
                The area is principally for use by yachts and other recreational craft. A mooring buoy is allowed. Fixed mooring piles or stakes are prohibited.
              
              
              (e-2) Area No. 2 at Chester. That area south of latitude 41°24′43.9″, west of longitude 72°25′35″, north of latitude 41°24′33.4″, and east of longitude 72°25′40.8″.
              
              
                Note:
                Area No. 2 may not be used during the shad fishing season, April 1 to June 15, inclusive. A mooring buoy is permitted at other times. Fixed mooring piles or stakes are prohibited.
              
              
              (f) Vicinity of Mouse Island Bar below Portland. On the north side of the river shoreward of lines described as follows: (1) Beginning at a point bearing 02°, 175 yards, from Mouse Island 73 Light; thence 270°, 480 yards; and thence due north, approximately 230 yards, to the shore. (2) Beginning at the said point bearing 02°, 175 yards, from Mouse Island 73 Light; thence 70°, 400 yards; and thence 350°, approximately 250 yards, to the shore.
              (g) Area at Portland. Beginning at a point on the shore, about 700 feet southeasterly from the easterly end of the New York, New Haven and Hartford Railroad Company bridge, at latitude 41°33′55″, longitude 72°38′43″; thence 250° to latitude 41°33′54″, longitude 72°38′46″; thence 160° to latitude 41°33′48″, longitude 72°38′43″; thence 145° to latitude 41°33′44″, longitude 72°38′39″; thence 55° to a point on the shore at latitude 41°33′47″, longitude 72°38′32″; thence along the shore to the point of beginning.
              
              
                Note:
                The area will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. All moorings shall be so placed that no vessel, when anchored, shall at any time extend beyond the limit of the area or closer than 50 feet to the Federal channel limit. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction, and at the discretion of the local Harbor Master.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGFR 68-137, 33 FR 18279, Dec. 10, 1968; CGFR 68-139, 33 FR 18437, Dec. 12, 1968; USCG-2009-0416, 74 FR 27440, June 10, 2009]
            
            
              § 110.55a
              Five Mile River, Norwalk and Darien, Conn.

              The water area of the Five Mile River beginning at a point on the southeast shore of Butler Island at latitude 41°03′27.5″ N., longitude 73°26′52″ W.; thence following the shoreline northerly along the westerly side of Five Mile River to the highway bridge at Route 136 (White Bridge); thence easterly along the southerly side of the highway bridge to the easterly side of Five Mile River; thence following the shoreline southerly along the easterly side of Five Mile River to a point on the southwest shore at Rowayton at latitude 41°03′30″ N., longitude 73°26′47″ W., thence 242° to the point of beginning, except those areas within the designated project channel as shown by dotted lines on the Five Mile River on Chart No. 12368 (formerly C and GS Chart No. 221) issued by National Oceanic and Atmospheric Administration, U.S. Department of Commerce.
              
              
                Note:
                Under an Act of the Connecticut State Legislature the harbor superintendent, appointed by the Five Mile River Commission, may control moorings and navigation including preventing vessels from anchoring in the Federal project channel.
              
              [CGD 76-44, 41 FR 40467, Sept. 20, 1976]
            
            
              § 110.55b
              Connecticut River, Old Saybrook, Connecticut.
              (a) Special anchorage area A. All of the waters enclosed by a line beginning at latitude 41°19′54.75″ N., longitude 072°21′08.40″ W.; thence to latitude 41°19′21.50″ N., longitude 072°20′49.65″ W.; thence to latitude 41°19′17.80″ N., longitude 072°20′49.25″ W.; thence to latitude 41°19′17.05″ N., longitude 72°20′59″ W.; thence to latitude 41°19′25.40″ N., longitude 72°21′00.95″ W.; thence to latitude 41°19′29.50″ N., longitude 72°21′17.60″ W.; thence to latitude 41°19′35.40″ N., longitude 72°21′22.90″ W.; thence to latitude 41°19′52.35″ N., longitude 72°21′26.10″ W.; thence to the point of beginning.
              (b) Special anchorage area B. All of the waters enclosed by a line beginning at latitude 41°17′26″ N., longitude 072°21′04″ W.; thence to latitude 41°17′24.60″ N., longitude 072°21′16″ W.; thence to latitude 41°17′20″ N., longitude 072°21′09″ W.; thence to latitude 41°17′16″ N., longitude 072°21′05″ W.; thence to latitude 41°17′16″ N., longitude 072°21′03″ W.; thence to latitude 41°17′21.5″ N., longitude 072°21′04.5″ W.; thence to the point of beginning.
              (c) Special anchorage area C. All of the waters enclosed by a line beginning at latitude 41°17′27″ N., longitude 072°21′35″ W.; thence to latitude 41°17′24″ N., longitude 072°22′01″ W.; thence to latitude 41°17′16″ N., longitude 072°22′00″ W.; thence to latitude 41°17′19″ N., longitude 072°21′33″ W.; thence to the point of beginning.
              
                Note to § 110.55b:
                All coordinates referenced use datum NAD 83. All anchoring in the areas is under the supervision of the town of Old Saybrook Harbor Master or other such authority as may be designated by the authorities of the town of Old Saybrook, Connecticut. Mariners using these special anchorage areas are encouraged to contact local and state authorities, such as the local harbormaster, to ensure compliance with any additional applicable state and local laws. This area is principally for use by recreational craft. Temporary floats or buoys for marking anchors or moorings in place are allowed in this area. Fixed mooring piles or stakes are not allowed. All moorings or anchors shall be placed well within the anchorage areas so that no portion of the hull or rigging will at any time extend outside of the anchorage.
              
              [USCG-2012-0806, 81 FR 12823, Mar. 11, 2016]
            
            
              § 110.56
              Noroton Harbor, Darien, Conn.

              (a) Beginning at a point on the southwesterly side of Long Neck Point at latitude 41°02′10″, longitude 73°28′44″; thence northwesterly to latitude 41°02′17″, longitude 73°29′11″; thence in a north-northwesterly direction to the southeast side of Pratt Island at latitude 41°02′28″, longitude 73°29′17″; thence following the shoreline around the easterly and northerly sides of Pratt Island, the westerly and northerly sides of Pratt Cove, and the westerly side of the Darien River to the causeway and dam at Gorham Pond on the north; thence along the downstream side of the causeway and dam to the easterly side of the Darien River, thence along the easterly shoreline to the point of beginning.
              
              
                Note:
                An ordinance of the town of Darien, Conn. requires the Darien Harbor Master's approval of the location and type of any mooring placed in this special anchorage area.
              
              [CGFR 68-122, 33 FR 18238, Dec. 7, 1968]
            
            
              § 110.58
              Cos Cob Harbor, Greenwich, Conn.
              (a) Area A. Beginning at the mean low water line about 2,800 feet downstream from the easterly end of the New York, New Haven and Hartford Railroad Bridge at latitude 41°01′23″, longitude 73°35′40″; thence extending True west to latitude 41°01′23″, longitude 73°35′42″; thence extending southwesterly to a point at latitude 41°01′02″, longitude 73°35′50″; thence True east to a point on the shoreline at latitude 41°01′02″, longitude 73°35′48″; thence extending along the mean low water line to the point of beginning.
              (b) Area B. Beginning at the mean low water line about 700 feet downstream from the westerly end of the New York, New Haven and Hartford Railroad Bridge at latitude 41°01′42″, longitude 73°35′47″; thence True east to latitude 41°01′42″, longitude 73°35′45″; thence southeasterly to latitude 41°01′23″, longitude 73°35′44″; thence southwesterly to latitude 41°01′04″, longitude 73°35′52″, thence southwesterly to latitude 41°01′02″, longitude 73°35′55″; thence True west to a point on shore on the northerly side of Goose Island at latitude 41°01′02″, longitude 73°36′00″; thence True north to a point at the mean low water line at latitude 41°01′05″, longitude 73°36′00″; thence along the mean low water line to the point of beginning.
              
              
                Note:
                The areas are principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels and placing of temporary moorings will be under the jurisdiction, and at the discretion of the local Harbor Master. All moorings shall be so placed that no moored vessels will extend into the waters beyond the limits of the areas or closer than 50 feet to the Federal channel limits.
              
            
            
              § 110.59
              Eastern Long Island, NY.
              (a) Huntington Harbor. Beginning on the shoreline at latitude 40°54′19.5″, longitude 73°26′07.9″; thence to latitude 40°54′19.5″, longitude 73°26′02.4″; thence along the eastern shoreline to the Mill Dam Road Bridge; thence along the downstream side of the bridge to the westerly side of Huntington Harbor; thence along the western shoreline to the point of beginning.
              (b) Centerport Harbor. Beginning at the shoreline at latitude 40°54′00″ , longitude 73°22′55.3″; thence to latitude 40°54′03.8″, longitude 73°22′52.1″; thence along the eastern shoreline to the Mill Dam Bridge; thence along the downstream side of the bridge to the westerly side of Centerport Harbor; thence along the western shoreline to the point of beginning.
              (c) Northport Harbor. Beginning on the shoreline at 40°54′25″ N., 73°22′05″ W.; thence to 40°54′37.5″ N., 73°21′32.9″ W.; thence along the eastern shoreline to 40°53′33.1″ N., 73°21′28.2″ W.; thence to 40°53′25.8″ N., 73°21′37.7″ W.; thence along the shoreline to the point of beginning.
              (d) Cold Spring Harbor. That portion of the waters of Cold Spring Harbor easterly of a line ranging from the cupola in the extreme inner harbor through Cold Spring Harbor Light; southerly of a line ranging from the southernmost point of an L-shaped pier off Wawepex Grove through the Clock Tower at Laurelton and northerly of a line ranging from the outer end of the Socony Mobil Oil Company's pier at Cold Spring Harbor through the Clock Tower at Laurelton, with the exception of an area within a 300-foot radius of the outer end of the Socony Mobil Oil Company's pier.
              (e) Oyster Bay Harbor, New York. That portion of Oyster Bay Harbor adjacent to the easterly side of Centre Island, westerly of a line on range with Cold Spring Harbor Light and the Stone House on the end of Plum Point, Centre Island.
              (f) Harbor of Oyster Bay, Oyster Bay, New York. The water area north of the town of Oyster Bay enclosed by a line beginning on the shoreline at latitude 40°52′35.5″ N., longitude 73°32′17″ W.; thence to latitude 40°52′59.5″ N., longitude 73°32′18″ W.; thence to latitude 40°53′00″ N., longitude 73°30′53″ W.; thence to latitude 40°52′39″ N., longitude 73°30′54″ W.; thence to the shoreline at latitude 40°52′25″ N., longitude 73°31′18″ W.; thence following the shoreline to the point of beginning.
              (g) Harbor of Oyster Bay, New York, Moses Point to Brickyard Point. That portion of the waters of the Harbor of Oyster Bay enclosed by a line beginning at Moses Point on Centre Island at latitude 40°53′11″ N., longitude 73°31′14″ W.; thence to latitude 40°53′02″ N., longitude 73°31′22″ W.; thence to latitude 40°53′02″ N., longitude 73°32′00″ W.; thence to Brickyard Point on Centre Island at 40°53′06″ N., longitude 73°32′00″ W.; thence following the shoreline to the point of beginning.
              
              
                
                Note:
                The anchoring of vessels and placement of temporary moorings in anchorage areas described in paragraph (g) of this section will be under the jurisdiction of the local Harbormaster appointed in accordance with Article 12 of the Village Ordinance of the Village of Centre Island, New York.
              
              
              (h) Coecles Harbor at Shelter Island, New York. That portion of Coecles Harbor bounded on the North by a line drawn between the northernmost point of land at Sungic Point and latitude 41°04′09″ North, longitude 72°17′54″ West, thence eastward along the shoreline to the point of origin.
              (i) West Neck Harbor at Shelter Island, New York. That portion of West Neck Harbor bounded on the North by a line drawn between latitude 41°02′48″ North, longitude 72°20′27″ West and a point on Shell Beach located at latitude 41°02′29″ North, longitude 72°20′59″ West; thence eastward along the shoreline to the point of origin.
              [USCG-2008-0179, 73 FR 35009, June 19, 2008, as amended by USCG-2014-0410, 79 FR 38432, July 7, 2014]
            
            
              § 110.60
              Captain of the Port, New York.
              (a) Western Long Island Sound. (1) Glen Island. All waters surrounding Glen Island bound by the following points: 40°52′53.1″ N, 073°46′58.9″ W; thence to 40°52′46.6″ N, 073°47′02.7″ W; thence to 40°53′01.3″ N, 073°47′22.6″ W; thence to a line drawn from 40°53′24.4″ N, 073°46′56.7″ W to 40°53′20.6″ N, 073°46′51.2″ W, excluding all waters within 25 feet of the 50-foot channel west and south of Glen Island.
              (2) Echo Bay. All waters northwest of a line drawn from 40°54′10.0″ N, 073°45′52.9″ W to 40°54′25.0″ N, 073°45′38.4″ W.
              
              
                Note to paragraph (a)(2):
                An ordinance of the Town of New Rochelle NY requires a permit from the New Rochelle Harbor Master or the New Rochelle Superintendent of Bureau of Marinas, Docks and Harbors before any mooring is placed in this special anchorage area.
              
              
              (3) Glen Island, East. All waters east of Glen Island, bound by the following points: 40°53′01.4″ N, 073°46′51.4″ W; thence to 40°53′03.1″ N, 073°46′44.4″ W; thence to 40°53′06.2″ N, 073°46′38.0″ W; thence to 40°53′15.0″ N, 073°46′44.0″ W; thence along the shoreline to the point of origin.
              (4) City Island, Eastern Shore. All waters bound by the following points: 40°50′12.0″ N, 073°46′57.3″ W; thence to 40°50′31.9″ N, 073°46′18.3″ W; thence to 40°51′17.0″ N, 073°46′49.9″ W; thence to 40°51′19.8″ N, 073°46′51.3″ W; thence to 40°51′47.0″ N, 073°47′02.5″ W; thence to 40°51′28.5″ N, 073°47′31.7″ W; thence to 40°51′25.1″ N, 073°47′29.9″ W; thence along the shoreline to the point of origin, excluding the Cable and Pipeline Area between City and Hart Islands.
              (5) City Island, Western Shore. All waters bound by the following points: 40°50′11.6″ N, 073°46′58.4″ W; thence to 40°50′02.5″ N, 073°47′23.3″ W; thence to 40°50′43.7″ N, 073°47′56.0″ W; thence to 40°51′15.9″ N, 073°47′36.0″ W; thence to 40°51′15.9″ N, 073°47′28.6″ W; thence along the shoreline to the point of origin.
              (6) Eastchester Bay, Western Shore. All waters shoreward of a line connecting the following points: 40°49′31.3″ N, 073°48′26.3″ W; thence to 40°50′56.4″ N, 073°48′49.2″ W; thence to 40°50′55.3″ N, 073°48′55.4″ W; thence along the shoreline to the point of origin.
              (7) Eastchester Bay, Locust Point. All waters west of a line drawn from 40°48′56.3″ N, 073°47′56.2″ W to 40°48′34.4″ N, 073°47′56.2″ W.
              (8) Manhasset Bay, Plum Point. All waters bound by the following points: 40°50′02.9″ N, 073°43′37.3″ W; thence to 40°49′54.0″ N, 073°43′14.9″ W; thence to 40°50′06.6″ N, 073°42′51.0″ W; thence to 40°50′18.6″ N, 073°42′51.0″ W; thence along the shoreline to the point of origin; excluding the seaplane restricted area described in § 162.
              (9) Manhasset Bay, Toms Point. All waters bound by the following points: 40°50′20.6″ N, 073°42′49.5″ W; thence to 40°50′05.3″ N, 073°42′49.4″ W; thence to 40°49′58.6″ N, 073°42′39.0″ W; thence to 40°49′48.9″ N, 073°42′55.6″ W; thence to 40°49′49.3″ N, 073°42′20.4″ W; thence to 40°50′02.5″ N, 073°42′14.2″ W; thence to 40°50′11.8″ N, 073°42′15.4″ W; thence along the shoreline to the point of origin.
              (10) Manhasset Bay, at Port Washington. All waters bound by the following points: 40°49′44.9″ N, 073°42′11.3″ W; thence to 40°49′44.3″ N, 073°43′03.2″ W; thence to 40°49′06.8″ N, 073°42′46.6″ W; thence to 40°49′07.0″ N, 073°42′16.2″ W; thence along the shoreline to the point of origin.
              
              (11) Manhasset Bay, West Shore. All waters bound by the following points: 40°49′24.6″ N, 073°43′40.2″ W; thence to 40°49′33.2″ N, 073°43′28.3″ W; thence to 40°49′43.8″ N, 073°43′53.5″ W; thence to 40°49′39.2″ N, 073°43′57.9″ W; thence along the shoreline to the point of origin.
              (12) Manhasset Bay, Plandome. All waters bound by the following points: 40°48′41.6″ N, 073°42.31.7″ W; thence to 40°48′43.6″ N, 073°42′42.5″ W; thence to 40°48′29.0″ N, 073°42′44.4″ W; thence to 40°48′27.3″ N, 073°42′35.6″ W; thence along the shoreline to the point of origin.
              (13) Elm Point. All waters bound by the following points: 40°49′01.0″ N, 073°45′41.9″ W; thence to 40°49′04.4″ N, 073°45′45.3″ W; thence to 40°49′13.8″ N, 073°45′38.7″ W; thence to 40°49′18.9″ N, 073°45′28.3″ W; thence to 40°49′08.9″ N, 073°45′17.5″ W; thence along the shoreline to the point of origin.
              
              
                Note to paragraph (a)(13):
                Temporary floats or buoys for marking anchors in place are allowed. Fixed mooring piles or stakes are prohibited. An ordinance of the village of Kings Point regulates mooring and anchoring in the area which includes this special anchorage area.
              
              
              (14) Little Neck Bay. All waters east of a line drawn from 40°47′39.4″ N, 073°46.27.1″ W; thence to 40°48′36.6″ N, 073°45′58.5″ W; thence to 40°48′36.4″ N, 073°45.48.4″ W; thence along the shoreline to the point of origin.
              (15) Hempstead Harbor, Mosquito Neck. All waters bound by the following points: 40°51′43.0″ N, 073°39′37.1″ W; thence to 40°51′09.4″ N, 073°39′32.4″ W; thence to 40°51′14.6″ N, 073°39′08.9″ W; thence to 40°51′20.0″ N, 073°38′56.1″ W; thence along the shoreline and breakwater to the point of origin.
              (16) Hempstead Harbor, Sea Cliff. All waters bound by the following points: 40°51′16.7″ N, 073°38′51.9″ W; thence to 40°51′12.9″ N, 073°39′07.2″ W; thence to 40°51′03.6″ N, 073°39′31.6″ W; thence to 40°50′24.7″ N, 073°39′26.4″ W; thence to 40°50′22.0″ N, 073°39′10.2″ W; thence along the shoreline to the point of origin.
              (b) East River and Flushing Bay. (1) Flushing Bay, College Point North. All waters bound by the following points: 40°47′37.5″ N, 073°51′13.4″ W; thence to 40°47′10.3″ N, 073°51′34.0″ W; thence to 40°47′09.1″ N, 073°51′32.6″ W; thence along the shoreline to the point of origin.
              (2) Flushing Bay, College Point South. All waters bound by the following points: 40°47′01.8″ N, 073°51′29.2″ W; thence to 40°47′01.8″ N, 073°51′33.2″ W; thence to 40°46′31.7″ N, 073°51′15.9″ W; thence to 40°46′46.1″ N, 073°50′58.6″ W; thence along the shoreline to the point of origin.
              (3) Flushing Bay, Cape Ruth. All waters bound by the following points: 40°46′39.9″ N, 073°50′56.1″ W; thence to 40°46′29.2″ N, 073°51′14.3″ W; thence to 40°46′12.3″ N, 073°51′04.3″ W; thence to 40°46′15.2″ N, 073°50′55.2″ W; thence along the shoreline to the point of origin.
              (4) Flushing Bay, Southeast Area. All waters south of a line drawn from 40°45′41.4″ N, 073°50′57.2″ W to 40°45′51.7″ N, 073°50′34.2″ W.
              (5) Flushing Bay, Southwest Area. All waters bound by the following points: 40°45′36.7″ N, 073°51′16.3″ W; thence to 40°45′48.5″ N, 073°50′58.4″ W; thence to 40°45′51.3″ N, 073°50′59.2″ W; thence to 40°45′49.4″ N, 073°51′07.5″ W; thence to 40°45′58.7″ N, 073°51′13.4″ W; thence to 40°46′02.1″ N, 073°51′20.1″ W; thence to 40°45′54.8″ N, 073°51′28.7″ W; thence to 40°45′46.2″ N, 073°51′35.3″ W; thence northward along the shoreline and breakwater to the point of origin.
              (6) Flushing Bay, West Area. All waters bound by the following points: 40°46′51.1″ N, 073°52′07.3″ W; thence to 40°47′11.2″ N, 073°51′47.1″ W; thence to 40°47′01.9″ N, 073°51′39.6″ W; thence to 40°46′28.3″ N, 073°51′20.0″ W; thence to the point of origin.
              
              
                Note to paragraphs (b)(5) and (6):
                The anchoring of vessels and placing of temporary moorings in anchorage areas described in paragraphs (b)(5) and (b)(6) of this section will be under the jurisdiction, and at the discretion of the local Harbor Master appointed by the City of New York.
              
              
              (7) Bowery Bay. All waters bound by the following points: 40°46′58.4″ N, 073°53′44.1″ W; thence to 40°47′03.3″ N, 073°53′37.4″ W; thence to 40°47′00.3″ N, 073°53′29.3″ W; thence to 40°46′57.0″ N, 073°53′29.8″ W; thence to 40°46′59.9″ N, 073°53′34.2″ W; thence to 40°46′58.5″ N, 073°53′35.8″ W; thence to 40°46′57.1″ N, 073°53′33.8″ W; thence to 40°46′55.9″ N, 073°53′35.2″ W; thence to 40°46′58.2″ N, 073°53′39.0″ W; thence to 40°46′56.1″ N, 073°53′41.4″ W; thence along the shoreline and pier to the point of origin.
              
              (c) Hudson River. (1) Yonkers, Greystone Station. All waters bound by the following points: 40°58′19.8″ N, 073°53′22.8″ W; thence to 40°58′21.1″ N, 073°53′28.7″ W; thence to 40°58′42.7″ N, 073°53′20.3″ W; thence to 40°58′41.8″ N, 073°53′15.4″ W; thence along the shoreline to the point of origin.
              (2) Yonkers, North Glenwood. All waters bound by the following points: 40°57′26.8″ N, 073°53′46.6″ W; thence to 40°57′27.3″ N, 073°53′48.8″ W; thence to 40°57′55.3″ N, 073°53′34.4″ W; thence to 40°57′53.6″ N, 073°53′28.6″ W; thence along the shoreline to the point of origin.
              (3) Nyack. That portion of the Hudson River bound by the following points: 41°06′06.8″ N, 073°54′55.5″ W; thence to 41°06′06.8″ N, 073°54′18.0″ W; thence to 41°05′00.0″ N, 073°54′18.0″ W; thence to 41°05′00.0″ N, 073°55′02.2″ W; thence along the shoreline to the point of origin (NAD 1983), excluding a fairway in the charted cable area that is marked with buoys.
              
              
                Note to paragraph (c)(3):
                The area is principally for use by yachts and other recreational craft. A mooring buoy is permitted.
              
              
              (4) Manhattan, Fort Washington Point. All waters bound by the following points: 40°51′08.1″ N, 073°56′36.7″ W; thence to 40°51′09.4″ N, 073°56′40.9″ W; thence to 40°52′08.3″ N, 073°55′56.6″ W; thence along the shoreline to the point of origin.
              (5) Yonkers, Main Street. All waters bound by the following points 40°56′15.4″ N, 073°54′11.2″ W; thence to 40°56′16.7″ N, 073°54′20.2″ W; thence to 40°56′08.9″ N, 073°54′22.6″ W; thence to 40°56′07.9″ N, 073°54′16.9″ W; thence to 40°56′07.0″ N, 073°54′17.3″ W.
              (6) Yonkers, JFK Marina. All waters bound by the following points: 40°57′28.5″ N, 073°53′46.0″ W; thence to 40°57′30.5″ N, 073°53′56.8″ W; thence to 40°57′07.5″ N, 073°54′06.2″ W; thence to 40°57′06.0″ N, 073°53′59.5″ W; thence along the shoreline to the point of origin.
              
              
                Note to paragraphs (c)(5) and (6):
                The areas designated by paragraphs (c)(5) and (c)(6) are limited to vessels no greater than 20 meters in length and is primarily for use by recreational craft on a seasonal or transient basis. These regulations do not prohibit the placement of moorings within the anchorage area, but requests for the placement of moorings should be directed to the local government to ensure compliance with local and state laws. All moorings shall be so placed that no vessel, when anchored, will at any time extend beyond the limits of the area. Fixed mooring piles or stakes are prohibited. Mariners are encouraged to contact the local harbormaster for any additional ordinances and to ensure compliance with additional applicable state and local laws.
              
              
              (7) Hastings-on-Hudson. All waters bound by the following points: 40°59′56.0″ N, 073°53′05.4″ W; thence to 40°59′56.3″ N, 073°53′09.6″ W; thence to 41°00′05.1″ N, 073°53′09.2″ W; thence to 41°00′14.7″ N, 073°53′06.4″ W; thence to 41°00′14.5″ N, 073°53′00.5″ W; thence along the shoreline to the point of origin.
              (8) Tarrytown. All waters bound by the following points: 41°04′21.0″ N, 073°52′03.4″ W; thence to 41°04′21.0″ N, 073°52′11.3″ W; thence to 41°04′13.6″ N, 073°52′11.0″ W; thence to 41°04′13.6″ N, 073°52′00.5″ W; thence along the shoreline to the point of origin.
              (9) West Point. All waters west of a line drawn from 41°23′10.0″ N, 073°57′18.1″ W to 41°23′23.5″ N, 073°57′11.5″ W.
              (10) Haverstraw. That portion of the Hudson River bound by the following points: 41°11′25.2″ N, 073°57′19.9″ W; thence to 41°11′34.2″ N, 073°57′00.8″ W; thence to 41°11′41.9″ N, 073°57′07.5″ W; thence to 41°11′31.8″ N, 073°57′26.5″ W; thence to 41°11′30.8″ N, 073°57′24.9″ W; thence to the point of origin.
              (11) Cedar Hill. All waters bound by the following points: 42°32′33.1″ N, 073°45′33.1″ W; thence to 42°32′33.1″ N, 073°45′28.3″ W; thence to 42°32′49.2″ N, 073°45′26.6″ W; thence to 42°32′49.3″ N, 073°45′31.1″ W; thence along the shoreline to the point of origin.
              (12) 79th Street Boat Basin South. All waters of the Hudson River enclosed by a line beginning at the northwest corner of the 70th Street pier at approximate position 40°46′47.10″ N, 073°59′29.13″ W; thence to 40°47′02.60″ N, 073°59′17.88″ W; thence to 40°46′59.73″ N, 073°59′13.01″ W; thence along the shoreline and pier to the point of beginning.
              (13) 79th Street Boat Basin North. All waters of the Hudson River enclosed by a line beginning on the shoreline near West 110th Street at approximate position 40°48′21.06″ N, 073°58′15.72″ W; thence to 40°48′21.06″ N, 073°58′24.00″ W; thence to 40°47′14.70″ N, 073°59′09.00″ W; thence to 40°47′11.84″ N, 073°59′08.90″ W; thence along the breakwater and shoreline to the point of beginning.
              (i) The anchoring of vessels and use of the moorings in anchorage areas described in paragraphs (c)(12) and (13) of this section will be under the supervision of the local Harbor Master appointed by the City of New York. Mariners may contact the boat basin on VHF CH 9 or at (212) 496-2105 for mooring and anchoring availability. All moorings or anchors shall be placed well within the anchorage areas so that no portion of the hull or rigging will at any time extend outside of the anchorage.
              (ii) [Reserved]
              (d) New York Harbor—(1) Newark Bay, Southeast. All waters bound by the following points: 40°39′27.9″ N, 074°08′07.1″ W; thence to 40°39′31.7″ N, 074°08′13.4″ W; thence to 40°39′31.4″ N, 074°08′24.6″ W; thence to 40°39′52.4″ N, 074°08′11.7″ W; thence to 40°39′47.8″ N, 074°07′59.4″ W; thence along the shoreline to the point of origin.
              (2) Great Kills Harbor. All waters northeast of a line connecting the following points: 40°32′06.4″ N, 074°08′24.5″ W; thence to 40°32′06.9″ N, 074°08′25.8″ W; thence to 40°32′19.0″ N, 074°08′21.1″ W; thence to 40°32′28.1″ N, 074°08′24.3″ W; thence to 40°32′40.3″ N, 074°08′08.4″ W; thence to 40°32′45.2″ N, 074°08′11.4″ W; thence along the northern and eastern shoreline to the point of origin.
              
              
                Note to paragraph (d)(2):
                The special anchorage area is principally for use by yachts and other recreational craft. A temporary float or buoy for marking the location of the anchor of a vessel at anchor may be used. Fixed mooring piles or stakes are prohibited. Vessels shall be anchored so that no part of the vessel comes within 50 feet of the marked channel.
              
              
              (3) Jamaica Bay, Canarsie Beach. All waters bound by the following points: 40°37′22.0″ N, 073°53′43.5″ W; thence to 40°37′18.4″ N, 073°53′32.9″ W; thence to 40°37′37.6″ N, 073°53′06.5″ W; thence to 40°37′42.9″ N, 073°53′14.4″ W; thence along the shoreline to the point of origin.
              (4) Jamaica Bay, East Broad Channel. All waters bound by the following points: 40°35′48.5″ N, 073°49′12.5″ W; thence to 40°35′50.2″ N, 073°49′04.7″ W; thence to 40°36′23.4″ N, 073°48′56.3″ W; thence along the shoreline to the point of origin.
              
              
                Note to paragraph (d)(5):
                The area will be principally for use by yachts and other recreational craft. Temporary floats or buoys for marking anchors will be allowed.
              
              
              (5) Sheepshead Bay, West. All waters bound by the following points: 40°35′00.0″ N, 073°56′54.8″ W; thence to 40°34′58.9″ N, 073°57′09.6″ W; thence to 40°34′56.6″ N, 073°57′09.1″ W; thence to 40°34′57.5″ N, 073°56′54.4″ W; thence to the point of origin.
              (6) Sheepshead Bay, North. All waters bound by the following points: 40°34′58.5″ N, 073°56′00.5″ W; thence to 40°34′58.6″ N, 073°56′26.0″ W; thence to 40°34′56.6″ N, 073°56′26.8″ W; thence to 40°34′54.8″ N, 073°56′24.8″ W; thence to 40°34′55.4″ N, 073°56′10.1″ W; thence to 40°34′57.9″ N, 073°56′00.5″ W; thence to the point of origin.
              (7) Sheepshead Bay, South. All waters bound by the following points: 40°34′54.2″ N, 073°56′01.8″ W; thence to 40°34′53.6″ N, 073°56′27.2″ W; thence to 40°34′55.8″ N, 073°56′43.6″ W; thence to 40°34′54.5″ N, 073°56′43.6″ W; thence to 40°34′52.0″ N, 073°56′34.0″ W; thence to 40°34′53.1″ N, 073°56′01.6″ W; thence to the point of origin.
              (i) The anchoring of vessels and use of the moorings in anchorage areas described in paragraphs (d)(6) through (8) of this section will be under the supervision of the local Harbor Master appointed by the City of New York. Mariners may contact the Harbor Master at (718) 478-0480. All moorings or anchors shall be placed well within the anchorage areas so that no portion of the hull or rigging will at any time extend outside of the anchorage. For guest moorings and access to and from the anchorage areas described in paragraphs (d)(6) through (8) mariners may contact the following boating clubs: Miramar Yacht Club (718) 769-3548; Port Sheepshead (917) 731-8607; or Sheepshead Yacht Club (718) 891-0991.
              (ii) [Reserved]
              (8) Lower Bay, Point Comfort. All waters bound by the following points: 40°27′18.5″ N, 074°08′24.5″ W; thence to 40°27′37.4″ N, 074°08′51.8″ W; thence to 40°27′51.4″ N, 074°08′31.9″ W; thence to 40°27′49.7″ N, 074°07′44.9″ W; thence to 40°27′15.3″ N, 074°07′45.7″ W; thence along the shoreline to the point of origin.
              (9) Perth Amboy, NJ. All waters bound by the following points: 40°30′26.00″ N, 074°15′42.00″ W; thence to 40°30′24.29″ N, 074°15′35.20″ W; thence to 40°30′02.79″ N, 074°15′44.16″ W; thence to 40°29′35.70″ N, 074°16′08.88″ W; thence to 40°29′31.00″ N, 074°16′20.75″ W; thence to 40°29′47.26″ N, 074°16′49.82″ W; thence to 40°30′02.00″ N, 074°16′41.00″ W, thence along the shoreline to the point of origin.
              (i) This area is limited to vessels no greater than 20 meters in length and is primarily for use by recreational craft on a seasonal or transient basis. These regulations do not prohibit the placement of moorings within the anchorage area, but requests for the placement of moorings should be directed to the Raritan Yacht Club Fleet Captain (telephone 732-826-2277 or VHF Channel 9) to ensure compliance with local and State laws. All moorings shall be so placed that no vessel, when anchored, will at any time extend beyond the limits of the area. Fixed mooring piles or stakes are prohibited seaward of the pier head line. Mariners are encouraged to contact the Raritan Yacht Club Fleet Captain for any additional ordinances or laws and to ensure compliance with additional applicable State and local laws.
              (ii) [Reserved]
              (e) Datum. All positions are NAD 1983.
              [USCG-2008-0179, 73 FR 35010, June 19, 2008, as amended by USCG-2008-0047, 74 FR 46010, Sept. 8, 2009; USCG-2010-0351, 75 FR 36282, June 25, 2010; USCG-2011-0563, 78 FR 51064, Aug. 20, 2013; USCG-2015-0038, 81 FR 18496, Mar. 31, 2016]
            
            
              § 110.67
              Delaware River, Essington, Pa.
              North of Little Tinicum Island, between the mouth of Darby Creek and Jansen Avenue, Essington, bounded as follows: Beginning at a point (approximately latitude 39°51′31″, longitude 75°17′43″) on a line in prolongation of the westerly line of Jansen Avenue 135 yards southerly from the mean high water line; thence 184°, 300 yards; thence 274°30′, 1,700 yards; thence 04°, 425 yards; thence 100°, 1,225 yards; and thence 95°, 490 yards, to the point of beginning.
            
            
              § 110.70a
              Northeast River, North East, Md.
              The water area west of North East Heights, Maryland enclosed by a line beginning on the shoreline at latitude 39°34′26″ N., longitude 75°57′18″ W.; thence westerly to latitude 39°34′26″ N., longitude 75°57′29″ W.; thence northeasterly to latitude 39°34′30″ N., longitude 75°57′27″ W.; thence easterly to the shoreline at latitude 39°34′30″ N., longitude 75°57′18″ W.; thence southerly following the shoreline to the point of beginning.
              [CGD 73-189R, 39 FR 5314, Feb. 12, 1974]
            
            
              § 110.71
              Jacobs Nose Cove, Elk River, Md.
              The water area of Jacobs Nose Cove, on the west side of the mouth of Elk River, Maryland, comprising the entire cove south of Jacobs Nose as defined by the shoreline and a line bearing 046°—226° true across the entrance of the cove tangent to the shore on both the north and south sides.
              [CGD 77-143, 44 FR 18663, Mar. 29, 1979]
            
            
              § 110.71a
              [Reserved]
            
            
              § 110.71b
              Wye River, Wye, Md.
              The waters of a cove on the western shore of Wye River opposite Drum Point enclosed by a line drawn from latitude 38°53′17″ N., longitude 76°11′23″ W., to latitude 38°53′18″ N., longitude 76°11′23″ W., to latitude 38°53′18″ N., longitude 76°11′13″ W.; thence following the shoreline to the point of beginning.
              [CGD 78-026, 44 FR 6910, Feb. 5, 1979]
            
            
              § 110.72
              Blackhole Creek, Md.
              The waters on the west side of Blackhole Creek, a tributary of Magothy River, southwest of a line bearing 310°30′ from the most northerly tip of an unnamed island located 0.16 mile upstream from the mouth of the creek approximately 660 feet to the west shore of the creek; northwest of a line ranging from the southwesterly tip of the island toward the point of land on the west shore of the creek immediately southwest thereof; and north of a line 100 feet from and parallel to the shore of the creek to its intersection with the south property line extended of the Potapskut Sailing Association, Inc., thence northwesterly along the said property line extended to the shore.
            
            
              
              § 110.72a
              Chester River, southeast of Chestertown, Md.
              The waters of the Chester River enclosed by a line beginning at a point on the Rolph Marina pier at latitude 39°10′25″ N., longitude 76°02′17″ W.; thence 327° to a point 400 feet southwest of the entrance to Hambleton Creek at latitude 39°10′55″ N., longitude 76°02′40″ W.; thence northeasterly to the eastern side of the entrance to Hambleton Creek; thence southerly following the shoreline to the Rolph Point Marina pier; thence southwesterly along the Rolph Point Marina pier to the point of beginning.
              [CGD 73-10R, 38 FR 33973, Dec. 10, 1973]
            
            
              § 110.72aa
              Elizabeth River Spectator Vessel Anchorage Areas, between Norfolk and Portsmouth, Virginia.
              (a) Special Anchorage Areas. (1) The waters of the Elizabeth River bounded by the shore and a line drawn between Hospital Point at latitude Latitude 36°50′50.5″ North, longitude 76°18′09.0″ West, and the tip of the channelside pier at the Holiday Inn Marina at latitude 36°50′29.5″ North, longitude 76°17′52.5″ West.
              (2) The waters of the Elizabeth River adjacent to the Port Norfolk Reach section of the Elizabeth River, bounded by the shore and a line drawn between Hospital Point at latitude 36°50′50.55″ North, longitude 76°18′14.509.0″ West, and the tip of the southern most railroad pier at Port Norfolk at latitude 36°51′14.5″ North, longitude 76°18′44.0″ West.
              (b) Effective period. These special anchorage areas in paragraph (a) of this section are only in effect when the regulations in § 100.501 of this title are in effect.
              [CGD05-88-12, 53 FR 20320, June 3, 1988]
            
            
              § 110.72b
              St. Simons Island, Georgia.
              The area beginning at a point southwest of Frederica River Bridge, St. Simons Island Causeway at latitude 31°09′58″ N., longitude 81°24′55″ W.; thence southwesterly to latitude 31°09′42″ N., longitude 81°25′10″ W.; thence westerly to the shoreline at latitude 31°09′45″ N., longitude 81°25′20″ W.; thence northeasterly along the shoreline to latitude 31°10′02″ N., longitude 81°25′00″ W.; thence southeasterly to the point of origin.
              [CGD 76-47, 42 FR 40694, Aug. 11, 1977]
            
            
              § 110.72c
              Lake Murray, S.C.
              (a) The area beginning at the 125 foot pier of the Columbia Sailing Club, approximately latitude 34°03′51″ N., longitude 81°13′37″ W.; thence 167° to latitude 34°03′43.6″ N., longitude 81°13′39.2″ W.; thence easterly to latitude 34°03′45″ N., longitude 81°13′32.1″ W.; thence 347° to the shoreline, thence along the shoreline to the beginning.
              [CGD 77-189, 43 FR 14470, Apr. 6, 1978]
            
            
              § 110.72d
              Ashley River, SC.
              All waters on the southwest portion of the Ashley River encompassed within the following points: Beginning at latitude 32°46′40″ N, longitude 79°57′27″ W; thence continuing north-northeasterly to latitude 32°46′44″ N, longitude 79°57′25″ W; thence continuing southeasterly to latitude 32°46′40″ N, longitude 79°57′22″ W; thence continuing southeasterly to latitude 32°46′27″ N, longitude 79°57′03″ W; thence continuing west-southwesterly to latitude 32°46′25″ N, longitude 79°57′09″ W; thence continuing northwesterly to the beginning point at latitude 32°46′40″ N, longitude 79°57′27″ W. All coordinates are North American Datum 1983.
              [USCG-2013-0819, 79 FR 62570, Oct. 20, 2014]
            
            
              § 110.73
              St. Johns River, Fla.
              (a) Area A. The waters lying within an area bounded by a line beginning at a point located at the west bank of St. Johns River at latitude 30°15′11″, longitude 81°41′23″; thence to latitude 30°15′13″, longitude 81°41′14″; thence to latitude 30°15′03″, longitude 81°41′11″; thence to latitude 30°15′04″, longitude 81°41′20″; and thence to the point of beginning.
              (b) Area B. The waters lying within an area bounded by a line beginning at latitude 30°15′03″, longitude 81°41′28″; thence to latitude 30°15′02″, longitude 81°41′10″; thence to latitude 30°14′56″, longitude 81°41′08″; thence to latitude 30°14′54.5″, longitude 81°41′10.5″; and thence to the point of beginning.
            
            
              
              § 110.73a
              Indian River at Sebastian, Fla.

              Beginning at a point on the shoreline at latitude 27°49′40″ N., longitude 80°28′26″ W.; thence 060° to latitude 27°49′46″ N., longitude 80°28′13″ W.; thence 156° to latitude 27°49′31″ N., longitude 80°28′05″ W.; thence 242° to latitude 27°49′25″ N., longitude 80°28′18″ W.; thence northerly along the shoreline to the point of beginning.
              
              
                Note:
                This area is principally for use by commercial fishing vessels less than 65 feet in length.
              
              [CGD 74-104, 40 FR 2689, Jan. 15, 1975]
            
            
              § 110.73b
              Indian River at Vero Beach, Fla.
              (a) Area A. Beginning at a point located on the eastern shore of Fritz Is. at latitude 27°39′32.5″ N., longitude 80°22′20.6″ W. following the shoreline northward to the northwest point at latitude 27°39′46″ N., longitude 80°22′25.9″ W., thence due east to a point on Orchid Is. at approximately latitude 27°39′46″ N., longitude 80°22′16.2″ W., thence southerly along the shoreline of Orchid Is. to latitude 27°39′32.5″ N., longitude 80°22′13.4″ W., thence due west to the point of beginning.
              (b) Area B. Beginning at a point located at the entrance channel marker No. 2 at latitude 27°39′12″ N., longitude 80°22′17.3″ W., thence northeasterly to channel marker No. 4 at latitude 27°39′21″ N., longitude 80°22′15.8″ W., thence due east to Orchid Is. at approximately latitude 27°39′21″ N., longitude 80°22′11.8″ W., thence southerly along the western shoreline of Orchid Is. to latitude 27°39′12″ N., longitude 80°22′15.6″ W., thence due west to the point of beginning.
              (c) Vessels shall be so anchored so that no part of the vessel obstructs the turning basin or channels adjacent to the special anchorage areas.
              [CGD7-84-40, 51 FR 395, Jan. 6, 1986]
            
            
              § 110.73c
              Okeechobee Waterway, St. Lucie River, Stuart, FL.

              The following is a special anchorage area: Beginning on the Okeechobee Intracoastal Waterway between mile marker 7 and 8 on the St. Lucie River, bounded by a line beginning at 27°12′06.583″ N, 80°15′33.447″ W; thence to 27°12′07.811″ N, 80°15′38.861″ W; thence to 27°12′04.584″ N, 80°15′41.437″ W; thence to 27°11′49.005″ N, 80°15′44.796″ W; thence to 27°11′47.99″ N, 80°15′44.78″ W; thence to 27°11′42.51″ N, 80°15′49.36″ W; thence to 27°11′41.40″ N, 80°15′47.70″ W; thence to 27°11′40.44″ N, 80°15′44.64″ W; thence to 27°11′43.49″ N, 80°15′40.74″ W; thence to 27°11′46.82″ N, 80°15′37.9647″ W; thence to 27°11′47.881″ N, 80°15′38.271″ W; thence back to the original point. All coordinates reference Datum NAD:83.
              
              
                Note:
                This area is principally used by recreational vessels. The mooring of vessels in this area is administered by the local Harbormaster, City of Stuart, Florida.
              
              [CGD07-99-058, 65 FR 2877, Jan. 19, 2000, as amended by CGD07-03-110, 69 FR 5275, Feb. 4, 2004]
            
            
              § 110.74
              Marco Island, Marco River, Fla.

              Beginning at a point approximately 300 feet east of the Captains Landing Docks at latitude 25°58′04″ N., longitude 81°43′31″ W.; thence 108°, 450 feet; thence 198°, 900 feet; thence 288°, 450 feet; thence 018°, 900 feet to the point of beginning.
              
              
                Note:
                The area is principally for use by yachts and other recreational craft. Fore and aft moorings will be allowed. Temporary floats or buoys for marking anchors in place will be allowed. Fixed mooring piles or stakes are prohibited. All moorings shall be so placed that no vessel, when anchored, shall at any time extend beyond the limits of the area.
              
              [CGFR 70-53A, 35 FR 14506, Sept. 16, 1970]
            
            
              § 110.74a
              Manatee River, Bradenton, Fla.
              The waters of the Manatee River enclosed by a line beginning at latitude 27°31′18.6″ N. longitude 82°36′49.2″ W.; thence westerly to latitude 27°31′21″ N., longitude 82°37′7.2″ W.; thence northwesterly to latitude 27°31′22.2″ N., longitude 82°37′8.4″ W.; thence northeasterly to latitude 27°31′25.8″ N., longitude 82°37′00″ W.; thence easterly to latitude 27°31′24″ N., longitude 82°36′44.4″ W.; thence to the point of beginning.
              [CGD 79-118, 45 FR 32673, May 19, 1980]
            
            
              § 110.74b
              Apollo Beach, Fla.

              Beginning at a point approximately 300 feet south of the Tampa Sailing Squadron at latitude 27°46′50.2″ N., longitude 82°25′27.8″ W.; thence southeasterly to latitude 27°46′45.6″ N., longitude 82°25′23.2″ W.; thence southwesterly to latitude 27°46′35.8″ N., longitude 82°25′34.8″ W., thence northwesterly to latitude 27°46′39.9″ N., longitude 82°25′39.6″ W., thence to the point of beginning.
              [CGD 7-80-03, 45 FR 79031, Nov. 28, 1980]
            
            
              § 110.74c
              Bahia de San Juan, PR.
              The waters of San Antonio Channel, Bahia de San Juan, eastward of longitude 66°05′45″ W.
              [CGD 7-83-29, 49 FR 48540, Dec. 13, 1984]
            
            
              § 110.75
              Corpus Christi Bay, Tex.
              (a) South area. Southward of the southernmost T-head pier at the foot of Cooper Avenue and of a line bearing 156°44′, 340.6 feet, from the southerly corner of said pier to a point on the rubble breakwater; westward and northward of said breakwater; and eastward of the Corpus Christi sea wall.
            
            
              § 110.77
              Amistad Reservoir, Tex.
              (a) Diablo East, Tex. That portion of the Amistad Reservoir enclosed by a line connecting the following points, excluding a 300-foot-wide fairway extending northerly from the launching ramp as established by the Superintendent of Amistad Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 29°28′54″ N.
                  101°01′10″ W.
                
                
                  “b” 29°28′21″ N.
                  101°01′08″ W.
                
                
                  “c” 29°28′34″ N.
                  101°00′32″ W.
                
                
                  “d” 29°28′54″ N.
                  101°00′32″ W.
                
              
              (b) Rough Canyon, Tex. That portion of the Amistad Reservoir enclosed by a line connecting the following points, excluding a 300-foot-wide fairway extending westerly from the launching ramp to the Devils River main channel as established by the Superintendent of Amistad Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 29°34′43″ N.
                  100°58′54″ W.
                
                
                  “b” 29°34′05″ N.
                  100°58′46″ W.
                
                
                  “c” 29°34′16″ N.
                  100°58′20″ W.
                
                
                  “d” 29°34′27″ N.
                  100°58′11″ W.
                
                
                  “e” 29°34′27″ N.
                  100°58′36″ W.
                
                
                  “f” 29°34′52″ N.
                  100°58′35″ W.
                
              
              (c) Laughlin Air Force Base Site, Tex. That portion of Amistad Reservoir enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 29°28′29″ N.
                  101°02′26″ W.
                
                
                  “b” 29°28′13″ N.
                  101°02′03″ W.
                
                
                  “c” 29°28′30″ N.
                  101°01′45″ W.
                
                
                  “d” 29°28′42″ N.
                  101°02′00″ W.
                
              
              
              
                Note:
                The areas will be principally for use by yachts and other recreational craft. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the Superintendent, Amistad Recreation Area.
              
              [CGFR 70-12, 35 FR 3807, Feb. 27, 1970]
            
            
              § 110.77a
              Duluth-Superior Harbor, Duluth, Minn.
              The area adjacent to Park Point in Duluth-Superior Harbor within the following boundaries: beginning at latitude 46°45′19.3″ N., longitude 92°04′43″ W.; thence to latitude 46°45′11.7″ N., longitude 92°05′01″ W.; thence to latitude 46°44′21.2″ N., longitude 92°04′15.7″ W.; thence to latitude 46°44′29.4″ N., longitude 92°03′57.5″ W.; thence to the point of beginning.
              [CGD 79-170, 45 FR 32673, May 19, 1980]
            
            
              § 110.77b
              Madeline Island, Wisconsin.
              The waters off of La Pointe Harbor, Madeline Island, Wisconsin, encompassed by the following: starting at 46°46′44.8″ N, 090°47′14.0″ W; then south southwesterly to 46°46′35.5″ N, 090°47′17.0″ W; then south southeasterly to 46°46′27″ N, 090°47′12.8″ W; then east southeasterly to 46°46′22.6″ N, 090°46′58.8″ W; then following the shoreline back to the starting point (NAD 83).
              [CGD09-03-284, 69 FR 32445, June 10, 2004]
            
            
              § 110.78
              Sturgeon Bay, Sturgeon Bay, Wis.
              (a) Area 1. Beginning at a point bearing 126°, 3,000 feet from the fixed green Sturgeon Bay Canal Leading Light mounted on the highway bridge; thence 120°, 1,200 feet, this line being parallel to and 150 feet from the channel edge; thence 222°, 500 feet; thence 300°, 1,200 feet; thence 042°, 500 feet to the point of beginning.
              (b) Area 2. Beginning at a point 160 feet from the shoreline and on the east line of 15th Avenue extended; thence south 530 feet to a point 100 feet from the northern edge of the channel; thence southeasterly 2,350 feet along a line parallel to the northern edge of the channel to a point on the east line of 18th Avenue extended, using that portion of 18th Avenue that runs in a true north-south direction perpendicular to Utah Street; thence north 530 feet along this line of 18th Avenue extended to a point approximately 400 feet from the shoreline; thence northwesterly 2,350 feet along a line parallel to the northern edge of the channel to the point of beginning.
              
              
                Note:
                An ordinance of the City of Sturgeon Bay, Wisconsin, requires moorings to be approved by the Harbor Master of the City of Sturgeon Bay and provides for other regulation of the use of vessels and moorings in this area.
              
              [CGFR 70-15A, 35 FR 8823, June 6, 1970, as amended by CGFR 70-86A, 35 FR 18374, Dec. 3, 1970; CGD9 92-29, 58 FR 9543, Feb. 22, 1993]
            
            
              § 110.79a
              Neenah Harbor, Neenah, Wis.
              (a) Area 1. The area of Neenah Harbor south of the main shipping channel within the following boundary: A line beginning at a point bearing 117.5°, 1,050 feet from the point where the southeasterly side of the First Street/Oak Street Bridge crosses the south shoreline of the river; thence 254°, 162 feet; thence 146°, 462 feet; 164°, 138 feet; 123°, 367 feet; 068°, 400 feet; 044°, 400 feet; thence 320°, 107 feet; thence 283°, 1,054 feet to the point of beginning.

              (b) Area 2. Commencing at a point where the west line of Second Street extended meets the north edge of the harbor, thence south to intersect the north edge of the channel at latitude 44°11′04.2″ North, longitude 88°27′13.2″ West, thence northwesterly to a point at latitude 44°11′06.3″ North, longitude 88°27′16.4″ West, thence north to the easterly end of the Neenah Dam Spillway.
              
              
                Note:
                An ordinance of the City of Neenah, Wis., requires approval of the Neenah Police Department for the location and type of individual moorings placed in this special anchorage area.
              
              [CGD9 85-017, 50 FR 49844, Dec. 5, 1985]
            
            
              § 110.79b
              Millers Bay, Lake Winnebago, Oshkosh, WI.
              The area adjacent to Menominee Park in Millers Bay within the following boundaries: beginning at latitude 44°01′47″ N., longitude 88°31′05″ W.; thence to latitude 44°01′46″ N., longitude 88°31′00″ W.; thence to latitude 44°01′34″ N., longitude 88°31′04″ W.; thence to latitude 44°01′36″ N., longitude 88°31′08″ W.; thence to point of beginning.
              [CGD 09-80-01, 47 FR 18333, Apr. 29, 1982]
            
            
              § 110.79c
              Fish Creek Harbor, Fish Creek, Wisconsin.
              The area within the following boundaries: Beginning at latitude 45°07′52″ N., longitude 87°14′42″ W.; thence to latitude 45°07′53″ N., longitude 87°14′37″ W.; thence to latitude 45°07′47″ N., longitude 87°14′30″ W.; thence to latitude 45°07′42″ N., longitude 87°14′37″ W.; thence to latitude 45°07′44″ N., longitude 87°14′40″ W.; thence to latitude 45°07′48″ N., longitude 87°14′38″ W.; thence to the point of beginning.
              
                Note 1 to § 110.79c:
                An ordinance of the Town of Gibraltar, WI, requires moorings to be approved by the Harbor Commission of the Town of Gibraltar and provides for other regulation of the use of vessels and moorings in this area.
              
              [USCG-2016-0498, 82 FR 35080, July 28, 2017]
            
            
              § 110.80
              Milwaukee Harbor, Milwaukee, Wis.
              (a) McKinley Park. The water area east of McKinley Park enclosed by a line beginning at McKinley Park Jetty Light; thence 090°, 500 feet to a point on the breakwater; thence northerly and northwesterly following the breakwater, piers, jetty and natural shoreline to the point of beginning.
              (b) South Shore Park. The water area northeast of South Shore Park enclosed by a line beginning at the northeast corner of the jetty at latitude 43°00′07.5″ N., longitude 87°53′08″ W.; thence to latitude 43°00′05″ N., longitude 87°53′01″ W.; thence to latitude 42°59′55″ N., longitude 87°52′53″ W.; thence to latitude 42°59′40″ N., longitude 87°52′33.5″ W.; thence to a point of the shoreline at latitude 42°59′34″ N., longitude 87°52′43.5″ W.; thence following the shoreline to the point of beginning.
              (c) Bay View Park. The water area east of Bay View Park enclosed by a line beginning on the shoreline at latitude 42°59′28.5″ N., longitude 87°52′35″ W.; thence to latitude 42°59′35.5″ N., longitude 87°52′27″ W.; thence to latitude 42°59′08″ N., longitude 87°51′37″ W.; thence to a point on the shoreline at latitude 42°58′59″ N., longitude 87°51′46″ W.; thence following the shoreline to the point of beginning.
              
              
                Note:
                An ordinance of the City of Milwaukee, Wisconsin requires the approval of the Milwaukee Harbor Master for the location and type of moorings placed in these special anchorage areas.
              
              [CGD 73-48R, 39 FR 12007, Apr. 2, 1974]
            
            
              § 110.80a
              Lake Macatawa, Mich.
              An area located on the south side of Lake Macatawa near the entrance to Lake Michigan, shoreward (south) of a line commencing offshore of Macatawa Park at a point 960 feet S 156° E from the light on the south pier at the entrance to the Lake, and extending 1,550 feet N 82° E toward the northwest corner of the Macatawa Bay Yacht Club pier.
            
            
              § 110.80b
              Marquette Harbor, Marquette, Mich.

              The area within Marquette Harbor beginning at latitude 46°32′38″ N., longitude 87°22′46″ W.; thence to latitude 46°32′37″ N., longitude 87°22′54″ W.; thence to latitude 46°32′33″ N., longitude 87°22′54″ W.; thence to latitude 46°32′33″ N., longitude 87°22′46″ W., thence to point of origin.
              
              
                Note:
                An ordinance of the City of Marquette authorizes the Harbormaster to direct the location and length of time any watercraft may anchor in this area.
              
              [CGD 79-018, 44 FR 50040, Aug. 27, 1979]
            
            
              § 110.81
              Muskegon Lake, Mich.
              (a) Muskegon Lake West. The waters of the southwest side of Muskegon Lake enclosed by a line beginning at latitude 43°13′24″ N., longitude 86°19′18.5″ W.; thence 145°T to latitude 43°13′07.5″ N., longitude 86°19′02.5″ W.; thence 230°T to latitude 43°13′04″ N., longitude 86°19′08.5″ W.; thence along the shoreline to the point of origin.
              (b) Muskegon Lake East. The waters of the southeast side of Muskegon Lake enclosed by a line beginning at latitude 43°14′04″ N., longitude 86°15′47″ W.; thence 277°T to latitude 43°14′06.5″ N., longitude 86°16′27″ W.; thence 205°T to the shore; thence along the shoreline to the point of origin.
              
              
                Note:
                Administration of the Special Anchorage Area is exercised by the City of Muskegon pursuant to local ordinances.
              
              [CGD 79-171, 46 FR 48195, Oct. 1, 1981]
            
            
              § 110.81a
              Lake Betsie, Frankfort, MI.
              The area within the following boundaries:
              
              
                Beginning at latitude 44°37′47″ North, longitude 86°13′52.5″ West; thence to latitude 44°37′51.4″ North, longitude 86°13′49″ West; thence to latitude 44°37′46.4″ North, longitude 86°13′37.8″ West; then to latitude 44°37′44.8″ North, longitude 86°13′44.2″ West; thence to point of beginning.
              
              [CGD 09-82-06, 48 FR 33263, July 21, 1983]
            
            
              § 110.82
              Charlevoix Harbor, Mich.
              The waters on the north side of Round Lake northward of a line beginning at a point approximately 200 feet south of the north shore bearing 60°, 280 feet, from the northeast corner of the Charlevoix Municipal Wharf, and bearing thence 92°, 400 feet, thence 129°, 1,160 feet, and thence 110° to the westerly end of the southwest side of Park Island.
            
            
              § 110.82a
              Little Traverse Bay, Lake Michigan, Harbor Springs, Mich.
              (a) Area 1. Beginning at latitude 45°25′42.2″ N., Longitude 84°59′7.5″ W.; thence to latitude 45°25′39.5″ N., longitude 84°59′09″ W.; thence to latitude 45°25′35″ N., longitude 84°59′07″ W.; thence to latitude 45°25′35″ N., longitude 84°58′55.2″ W.; thence to latitude 45°25′42.2″ N., longitude 84°58′56.5″ W., thence to the point of beginning.
              (b) Area 2. Beginning at latitude 45°25′42.2″ N., longitude 84°58′54″ W.; thence to latitude 45°25′35″ N., longitude 84°58′53″ W.; thence to latitude 45°25′35″ N., longitude 84°58′24.8″ W.; thence to latitude 45°25′36.1″ N., longitude 84°58′23″ W.; thence to latitude 45°25′42.2″ N., longitude 84°58′39″ W., thence to the point of beginning.
              [CGD 09-85-02, 50 FR 24194, June 10, 1985]
            
            
              § 110.83
              Chicago Harbor, Ill.
              (a) Grant Park North-A. Beginning at a point 2,120 feet South of the intersection of the North line of the Chicago Yacht Club bulkhead, as constructed in 1927, and the harbor line approved by the Department of the Army on August 3, 1940, along the West side of the harbor, said harbor line runs parallel to the overall alignment of said Grant Park bulkhead between its North and South ends, said intersection is approximately 800 feet South of the South face of the former Naval Armory Dock, and 100 feet East of said bulkhead, that point being approximately on the harbor line; thence North along a straight line parallel to said harbor line and bulkhead, 1,705 feet to a point that is 100 feet East of said harbor line and 150 feet East of the Grant Park bulkhead; thence East at a right angle, 150 feet; thence North at a right angle, parallel to the first described line, passing 100 feet East of the Chicago Yacht Club bulkhead, 440 feet; thence Northeasterly 850 feet to a point 1,070 feet East of the aforesaid Grant Park bulkhead; thence Southeasterly 740 feet to a point 1,600 feet East of said harbor line; thence Southerly 1,960 feet to a point approximately 1,555 feet East of said harbor line and about 1,560 feet East of said Grant Park bulkhead; thence Southwesterly 295 feet to a point 1,180 feet due East, in a direction perpendicular to the West line hereof, from the point of beginning; and thence West to the point of beginning.
              (b) Grant Park North-B. Beginning at a point 145 feet North of the North line of the Chicago Yacht Club bulkhead, as constructed in 1927, and 320 feet East of the harbor line approved by the Department of the Army on August 3, 1940, along the West side of the harbor, said Chicago Yacht Club bulkhead extends due East, perpendicular to the Grant Park bulkhead's overall alignment between its North and South ends, said bulkhead runs parallel to the aforesaid harbor line and is approximately 800 feet South of the South face of the former Naval Armory Dock, said point is 20 feet East of the East face of the Chicago Park District jetty; thence North parallel to said jetty, 230 feet to a point 20 feet South of the South face of the Lake Shore Drive bulkhead, said bulkhead runs Easterly and Westerly in a curved direction; thence Easterly along a line parallel to said curved bulkhead to a point 20 feet Southwest and perpendicular to a line extended along the Southwest side of the Columbia Yacht Club pier to said curved bulkhead; thence Southeasterly parallel to said extended line, 160 feet; thence Southwesterly to the point of beginning.
              (c) Grant Park North-C. Beginning at a point 970 feet North of the North line of the Chicago Yacht Club bulkhead, as constructed in 1927, which extends due East and perpendicular from the harbor line approved by the Department of the Army on August 3, 1940, said Chicago Yacht Club bulkhead line is approximately 800 feet South of the South face of the former Naval Armory Dock, and 1,170 feet East of said harbor line, said point of beginning is 20 feet East of the East face of the Columbia Yacht Club pier and 20 feet South of the South face of a breakwater, which runs in a East and West direction; thence East along a line parallel to the South face of said East-West breakwater, 540 feet to a point 20 feet West of the West face of a breakwater, which runs in a North and South direction; thence South along a line parallel to the West face of said North-South breakwater, approximately 965 feet; thence Northwesterly to a point 20 feet Southeast and perpendicular to the Southeast side of the aforesaid Columbia Yacht Club pier; thence Northerly along a line parallel to the East face of said pier to the point of beginning.
              (d) Grant Park South. Beginning at a point 2,220 feet South of the intersection of the North line of the Chicago Yacht Club bulkhead, as constructed in 1927, and the harbor line approved by the Department of the Army on August 3, 1940, along the West side of the harbor, said harbor line runs parallel to the overall alignment of the Grant Park bulkhead between its North and South ends, said intersection is approximately 800 feet South of the South face of the former Naval Armory Dock, and 100 feet East of said Grant Park bulkhead, that point being approximately on the harbor line; thence East, perpendicular to the overall alignment of the Grant Park bulkhead, and perpendicular to said harbor line, 1,180 feet; thence Southeasterly 330 feet to a point 1,510 feet East of said Grant Park bulkhead and 225 feet South of an extension of the first described line; thence South perpendicular to the first described line, 220 feet; thence Southwesterly 2,375 feet along a line generally 100 feet Northwesterly from and parallel to the Northwesterly face of the narrow section of the U.S. Inner Breakwater; thence Northwesterly 100 feet to a point 150 feet East of said Grant Park bulkhead (or 100 feet East of the aforesaid harbor line), and 4,570 feet South of the North line of the aforesaid Chicago Yacht Club bulkhead; and thence North 2,350 feet of the point of beginning.
              
              
                Note:
                The Chicago Park District controls the location and type of any moorings placed in the special anchorage areas in this section.
              
              [CGD09-83-02, 50 FR 27581, July 5, 1985]
            
            
              § 110.83a
              Cedar Point, Sandusky, Ohio.
              The water area enclosed by the break wall beginning at latitude 41°28′13″ N., longitude 82°40′39″ W.; thence along the break wall to latitude 41°28′21″ N., longitude 82°40′53″ W.; thence along a straight line southwesterly to latitude 41°28′20″ N., longitude 82°40′55″ W.; thence along the break wall to latitude 41°28′33″ N., longitude 82°40′58″ W.; thence along the shoreline to the point of beginning.
              [CGD 79-169, 45 FR 32674, May 19, 1980]
            
            
              § 110.84
              Black Rock Channel opposite foot of Porter Avenue, Buffalo, N.Y.
              An area extending northwesterly between Black Rock Channel and Bird Island Pier opposite the foot of Porter Avenue, bounded as follows: Beginning at Triangulation Marker “N-5” on Bird Island Pier; thence southeasterly along the pier a distance of approximately 745 feet; thence 60°52′ true, approximately 300 feet to a point 50 feet westerly of the westerly limit of Black Rock Channel; thence northwesterly along an arc of a circle parallel to and 50 feet westerly of the westerly limit of the channel to a point approximately 360 feet southerly of Bird Island Pier Light No. 17; thence 276°20′ true, approximately 135 feet to Bird Island Pier; thence southwesterly and southerly along the pier a distance of approximately 1,355 feet to the point of beginning.
            
            
              § 110.84b
              Buffalo, N.Y.
              The area within the Port of Buffalo known as Port of Buffalo Small Boat Harbor commencing at a point on shore at latitude 42°51′05″ N., longitude 78°51′55″ W.; thence 240° to rip-rap dike thence following the dike to the shoreline; thence along the shoreline to the point of origin.
              [CGD 77-47, 43 FR 35480, Aug. 10, 1978; 43 FR 56040, Nov. 30, 1978]
            
            
              § 110.85
              Niagara River, Youngstown, N.Y.
              (a) Area 1. Beginning at a point at the intersection of the south line of Swain Street extended with the east shoreline of the Niagara River at latitude 43°14′33″ N, longitude 79°03′7.5″ W; thence westerly to a point at latitude 43°14′33″ N, longitude 79°03′9.5″ W; thence Southerly to a point at latitude 43°14′15.5″ N, longitude 79°03′10″ W; thence Westerly to a point at latitude 43°14′15.5″ N, longitude 79°03′17″ W; thence northerly to a point at latitude 43°14′54.5″ N, longitude 79°03′14″ W; thence southeasterly to a point at latitude 43°14′52.3″ N, longitude 73°03′09″ W; thence southerly to a point at latitude 43°14′51.4″ N. longitude 73°03′09″ W; thence easterly to a point at latitude 43°14′51.5″ N; longitude 79°03′6.5″ W; thence along the shoreline to the point of beginning.
              (b) Area 2. Beginning at a point at latitude 43°14′53.2″ N., longitude 79°03′08″ W.; thence northwesterly to a point at latitude 43°14′56″ N., longitude 79°03′14″ W.; thence northerly to a point at latitude 43°15′07″ N., longitude 79°03′13″ W.; thence northwesterly to a point at latitude 43°15′9.5″ N., longitude 79°03′13.5″ W.; thence southeasterly to a point at latitude 43°15′7.5″ N., longitude 79°03′08″ W.; thence southerly to the point of beginning.
              (c) Area 3. Beginning at a point at latitude 43°15′7.9″ N., longitude 79°03′03″ W.; thence westerly to a point at latitude 43°15′7.9″ N., longitude 79°03′04″ W.; thence northwesterly to a point at latitude 43°15′11.8″ N., longitude 79°03′14″ W.; thence northerly to a point at latitude 43°15′14″ N., longitude 79°03′14″ W.; thence northwesterly to a point at latitude 43°15′22″ N., longitude 79°03′21.5″ W.; thence northeasterly to a point at latitude 43°15′25.5″ N., longitude 79°03′13″ W.; thence along the shoreline to the point of beginning.
              
              
                Note:
                The Youngstown Harbor Commission controls the location, type, and assignment of moorings placed in the special anchorage areas in this section.
              
              [CGD 79-098, 45 FR 32674, May 19, 1980, as amended by CGD9-85-10, 50 FR 43387, Oct. 25, 1985]
            
            
              § 110.86
              Sodus Bay, NY.
              The water area in Sodus Bay, New York, south of Sand Point, two separate sections, enclosed by:
              (a) Eastern Section, beginning at a point on the shoreline at:
              
                
                  Latitude
                  Longitude
                
                
                  43°15′58.1″ N
                  076°58′34.0″ W, to
                
                
                  43°15′51.9″ N
                  076°58′33.5″ W, to
                
                
                  43°15′53.5″ N
                  076°58′47.5″ W, to
                
                
                  43°16′01.8″ N
                  076°58′43.0″ W,
                
                
                  thence along the natural shoreline and structures to:
                
                
                  43°15′58.1″ N
                  076°58′34.0″ W.
                
              
              (b) Western Section, beginning at a point on the shoreline at:
              
                
                  Latitude
                  Longitude
                
                
                  43°16′02.5″ N
                  076°58′45.0″ W, to
                
                
                  43°15′54.0″ N
                  076°58′50.0″ W, to
                
                
                  43°15′54.8″ N
                  076°59′00.1″ W, to
                
                
                  43°16′07.0″ N
                  076°59′47.0″ W,
                
                
                  thence along the natural shoreline and structures to:
                
                
                  43°16′02.5″ N
                  076°58′45.0″ W.
                
              
              [CGD 09-93-029, 58 FR 40740, July 30, 1993]
            
            
              § 110.87
              Henderson Harbor, N.Y.
              (a) Area A. The area in the southern portion of Henderson Harbor west of the Henderson Harbor Yacht Club bounded by a line beginning at latitude 43°51′08.8″ N, longitude 76°12′08.9″ W, thence to latitude 43°51′09.0″ N, longitude 76°12′19.0″ W, thence to latitude 43°51′33.4″ N, longitude 76°12′19.0″ W, thence to latitude 43°51′33.4″ N, longitude 76°12′09.6″ W, thence to the point of beginning. All nautical positions are based on North American Datum of 1983.
              (b) Area B. The area in the southern portion of Henderson Harbor north of Graham Creek Entrance Light bounded by a line beginning at latitude 43°51′21.8″ N, longitude 76°11′58.2″ W, thence to latitude 43°51′21.7″ N, longitude 76°12′05.5″ W, thence to latitude 43°51′33.4″ N, longitude 76°12′06.2″ W, thence to latitude 43°51′33.6″ N, longitude 76°12′00.8″ W, thence to the point of beginning. All nautical positions are based on North American Datum of 1983.
              [CGD09-99-081, 65 FR 11893, Mar. 7, 2000, as amended by USCG-2009-0854, 74 FR 49815, Sept. 29, 2009]
            
            
              § 110.90
              San Diego Harbor, Calif.
              (a) Area A-1. In North San Diego Bay, the Shelter Island Yacht Basin Anchorage, the water area enclosed by a line beginning at latitude 32°42′56.7″ N., longitude 117°13′47.1″ W.; thence southwesterly to latitude 32°42′53.6″ N., longitude 117°13′51.3″ W.; thence northwesterly to latitude 32°43′01.3″ N., longitude 117°13′59.1″ W.; thence northeasterly to latitude 32°43′02.6″ N., longitude 117°13′55.5″ W.; thence southeasterly to latitude 32°42′59.8″ N., longitude 117°13′50.4″ W.; thence southeasterly to the point of beginning.
              (b) Area A-1a. In North San Diego Bay, the Shelter Island Roadstead Anchorage east of Shelter Island, the water area 55 feet either side of a line beginning at latitude 32°42′33.6″ N., longitude 117°13′48.3″ W.; thence northeasterly to latitude 32°42′36.0″ N., longitude 117°13′45.1″ W.
              (c) Area A-1b. The water area off Shelter Island's eastern shore, 210 feet shoreward of a line beginning at latitude 32°42′43.9″ N., longitude 117°13′34.3″ W.; thence northeasterly to latitude 32°42′52.8″ N., longitude 117°13′22.4″ W.
              (d) Area A-1c. The water area off Shelter Island's eastern shore, 210 feet shoreward of a line beginning at latitude 32°42′55.0″ N., longitude 117°13′19.4″ W.; thence northeasterly to latitude 32°43′03.5″ N., longitude 117°13′07.6″ W.
              (e) Area A-2. In North San Diego Bay, the America's Cup Harbor Anchorage, the water area enclosed by a line beginning at latitude 32°43′13.7″ N, longitude 117°13′23.8″ W; thence northeasterly to latitude 32°43′16.7″ N., longitude 117°13′16.4″ W.; thence northwesterly to latitude 32°43′22.6″ N., longitude 117°13′25.8″ W.; thence westerly to latitude 32°43′22.5″ N., longitude 117°13′29.6″ W.; thence southwesterly to latitude 32°43′19.0″ N., longitude 117°13′32.6″ W.; thence southeasterly to the point of beginning.
              (f) Area A-3. In North San Diego Bay, the Laurel Street Roadstead Anchorage, the water area enclosed by a line beginning at latitude 32°43′30.5″ N., longitude 117°10′28.5″ W.; thence southwesterly to latitude 32°43′29.8″ N., longitude 117°10′34.2″ W.; thence southwesterly to latitude 32°43′25.8″ N., longitude 117°10′36.1″ W.; thence southerly to latitude 32°43′20.2″ N., longitude 117°10′36.1″ W.; thence westerly to latitude 32°43′20.2″ N., longitude 117°10′52.9″ W.; thence northeasterly to 32°43′29.8″ N., longitude 117°10′48.0″ W., thence northeasterly following a line parallel to, and 200 feet bayward of, the shoreline of San Diego Bay adjoining Harbor Drive to the point of beginning.
              (g) Area A-4. In Central San Diego Bay, the Bay Bridge Roadstead Anchorage, the water area enclosed by a line beginning at latitude 32°41′32.1″ N., longitude 117°09′43.1″ W.; thence southwesterly to latitude 32°41′19.1″ N., longitude 117°09′46.1″ W.; thence southeasterly to latitude 32°41′17.8″ N., longitude 117°09′44.3″ W.; thence southeasterly to latitude 32°41′14.9″ N., longitude 117°09′37.9″ W.; thence northeasterly to latitude 32°41′26.9″ N., longitude 117°09′35.1″ W., thence southwesterly to the point of beginning.
              (h) Area A-5. In Central San Diego Bay, the Glorietta Bay Anchorage, the water area enclosed by a line beginning at latitude 32°40′42.2″ N., longitude 117°10′03.1″ W.; thence southwesterly to latitude 32°40′41.2″ N., longitude 117°10′06.6″ W.; thence northwesterly to latitude 32°40′46.2″ N., longitude 117°10′15.6″ W.; thence northeasterly to latitude 32°40′46.7″ N., longitude 117°10′14.1″ W.; thence southeasterly to the point of beginning.
              (i) Area A-6. In Fiddler's Cove, the water enclosed by a line beginning at latitude 32°39′10.4″ N., longitude 117°08′49.4″ W.; thence northwesterly to latitude 32°39′14.9″ N., longitude 117°08′51.8″ W.; thence northeasterly to latitude 32°39′17.6″ N., longitude 117°08′47.5″ W.; thence northwesterly to latitude 32°39′19.8″ N., longitude 117°08′48.8″ W.; thence northeasterly to latitude 32°39′24.4″ N., longitude 117°08′41.4″ W.; thence southeasterly to latitude 32°39′15.7″ N., longitude 117°08′36.0″ W.; thence southwesterly to the point of beginning.
              
              
                Note:
                This area is located on Federal property owned by the United States Navy, and it is reserved for active duty military, their dependents, retirees, and DOD employees only.
              
              
              (j) Area A-8. In South San Diego Bay, the Sweetwater Anchorage, the water enclosed by a line beginning at latitude 32°39′12.2″ N., longitude 117°07′45.1″ W.; thence easterly to latitude 32°39′12.2″ N., longitude 117°07′30.1″ W.; thence southerly to latitude 32°38′45.2″ N., longitude 117°07′30.1″ W.; thence westerly to latitude 32°38′45.2″ N., longitude 117°07′45.1″ W.; thence northerly to the point of beginning.
              (k) Area A-9. In North San Diego Bay, the Cruiser Anchorage, the water enclosed by a line beginning at latitude 32°43′35.9″ N., longitude 117°11′06.2″ W.; thence southwesterly to latitude 32°43′31.5″ N., longitude 117°11′13.2″ W.; thence southeasterly to latitude 32°43′28.9″ N., longitude 117°11′11.0″ W.; thence southeasterly to latitude 32°43′25.9″ N., longitude 117°11′07.7″ W.; thence northeasterly to latitude 32°43′34.8″ N., longitude 117°11′03.2″ W., thence northwesterly to the point of beginning. All coordinates in this section use Datum: NAD 83.
              
              
                Note:
                Mariners anchoring in these anchorages, excluding Anchorage A-6, should consult applicable local ordinances of the San Diego Unified Port District. Temporary floats or buoys for marking anchors are allowed. Fixed moorings, piles or stakes are prohibited. All moorings shall be positioned so that no vessel, when anchored, shall at any time extend beyond the limits of the area. See Captain of the Port Notice 6-97, a copy of which can be obtained by calling (619) 683-6495.
              
              [CGD11-97-007, 63 FR 16688, Apr. 6, 1998]
            
            
              § 110.91
              Mission Bay, Calif.
              (a) Area M-1. In San Juan Cove, the entire water area west of a line drawn from latitude 32°46′53.6″ N., longitude 117°14′52.5″ W.; to El Carmel Point North Light; latitude 32°46′48.0″ N., longitude 117°14′50.1″ W.
              
              
                Note:
                Control over the anchoring of vessels and placing of temporary moorings in this area is exercised by the City of San Diego Park and Recreation Department pursuant to local ordinances.
              
              
              (b) Area M-2. In Santa Barbara Cove, the entire water area west of a line drawn from latitude 32°46′40.0″ N., longitude 117°14′47.0″ W.; to latitude 32°46′33.5″ N., longitude 117°14′45.5″ W.
              
              
                
                Note:
                Control over the anchoring of vessels and the placing of temporary moorings in this area is exercised by the City of San Diego Park and Recreation Department pursuant to local ordinances.
              
              
              (c) Area M-3. In Mariners Basin, the entire water area west of a line drawn from latitude 32°45′49.2″ N., longitude 117°14′42.9″ W.; to Mission Point Light; latitude 32°45′43.7″ N., longitude 117°14′41.9″ W.
              
              
                Note:
                Control over the anchoring of vessels and the placing of temporary moorings in this area is exercised by the City of San Diego Park and Recreation Department pursuant to local ordinances.
              
              
              (d) Area M-4. In Quivira Basin, the entire water area enclosed by that portion of a circle of 45 yard radius from latitude 32°45′42.8″ N., longitude 117°14′25.6″ W.; through the arc from 354° T to 088° T.
              
              
                Note:
                Control over the anchoring of vessels and the placing of temporary moorings in this area is exercised by the City of San Diego Park and Recreation Department pursuant to local ordinances.
              
              [CGD11-85-02, 51 FR 2882, Jan. 22, 1986]
            
            
              § 110.93
              Dana Point Harbor, Calif.
              The area in Dana Point Harbor, Calif. commencing at a point at latitude 33°27′36.2″ N., longitude 117°42′20.4″ W.; thence 016°20′ True for 612 feet to a point at latitude 33°27′42.1″ N., longitude 117°42′18.4″ W.; thence 106°20′ True for 85 feet to a point at latitude 33°27′41.8″ N., longitude 117°42′17.7″ W.; thence 196°20′ True for 222 feet to a point at latitude 33°27′39.7″ N., longitude 117°42′18.2″ W.; thence 182°20′ True 234 feet to a point at latitude 33°27′37.4″ N., longitude 117°42′18.2″ W.; thence 166°20′ True for 499 feet to a point at latitude 33°27′32.6″ N., longitude 117°42′16.8″ W.; thence 320° True for 470 feet to the point of origin.
              [CGD 76-197, 42 FR 44985, Sept. 8, 1977]
            
            
              § 110.95
              Newport Bay Harbor, Calif.
              (a) Area A-1. The entire water area within beginning at latitude 33°36′09.3″ N., longitude 117°53′52.6″ W.; thence to latitude 33°36′11.4″ N., longitude 117°53′51.2″ W.; thence to latitude 33°36′04.0″ N., longitude 117°53′33.4″ W.; thence to latitude 33°36′03.9″ N., longitude 117°53′20.4″ W.; thence to 33°36′01.1″ N., longitude 117°53′09.9″ W.; thence to 33°36′01.1″ N., longitude 117°53′32.7″ W.; thence to 33°36′03.9 N., longitude 117°53′41.9″ W.; returning to latitude 33°36′09.3″ N., longitude 117°53′52.6″ W.
              (b) Area A-2. The entire water area within beginning at latitude 33°36′12.9″ N., longitude 117°53′44.2″ W; thence to latitude 33°36′14.2″ N., longitude 117°53′44.3″ W.; thence to latitude 33°36′14.2″ N., longitude 117°53′20.6″ W.; thence to latitude 33°36′10.8″ N., longitude 117°53′20.5″ W.; thence to latitude 33°36′12.7″ N., longitude 117°53′29.9″ W.; thence to latitude 33°36′12.7″ N., longitude 117°53′35.4″ W.; thence to latitude 33°36′12.9″ N., longitude 117°53′37.0″ W.; returning to latitude 33°36′12.9″ N., longitude 117°53′44.2″ W.
              (c) Area A-3. The entire water area within beginning at latitude 33°36′22.7″ N., longitude 117 54′12.6″ W.; thence to latitude 33°36′24.9″ N., longitude 117°54′12.6″ W.; thence to latitude 33°36′26.2″ N., longitude 117°54′11.3″ W.; thence to latitude 33°36′18.7″ N., longitude 117°54′00.5″ W.; thence to latitude 33°36′16.2″ N., longitude 117°54′02.9″ W.; returning to latitude 33°36′22.7″ N., longitude 117°54′12.6″ W.
              (d) Area A-4. The entire water area within beginning at latitude 33°36′32.7″ N., longitude 117°53′56.6″ W.; thence to latitude 33°36′33.6″ N., longitude 117°53′56.6″ W.; thence to latitude 33°36′33.5″ N., longitude 117°53′26.2″ W.; thence to latitude 33°36′32.9″ N., longitude 117°53′26.2″ W.; thence to latitude 33°36′32.6″ N., longitude 117°53′33.8″ W.; thence to latitude 33°36′32.4″ N., longitude 117°53′36.7″ W.; thence to latitude 33°36′31.7″ N., longitude 117°53′40.9″ W.; thence to 33°36′31.7″ N., longitude 117°53′46.3″ W.; thence to latitude 33°36′32.6″ N., longitude 117°53′50.9″ W.; returning to latitude 33°36′32.7″ N., longitude 117°53′56.6″ W.
              (e) Area A-5. The entire water area within beginning at latitude 33°36′29.1″ N., longitude 117°54′55.3″ W.; thence to latitude 33°36′27.8″ N., longitude 117°54′55.8″ W.; thence to latitude 33°36′24.1″ N., longitude 117°54′41.8″ W.; thence to latitude 33°36′26.7″ N., longitude 117°54′40.8″ W.; thence to latitude 33°36′26.7″ N., longitude 117°54′46.3″ W.; returning to latitude 33°36′29.1″ N., longitude 117°54′55.3″ W.
              
              (f) Area A-6. The entire water area within beginning at latitude 33°36′43.3″ N., longitude 117°54′26.4″ W.; thence to latitude 33°36′51.7″ N., longitude 117°54′22.8″ W.; thence to latitude 33°36′51.4″ N., longitude 117°54′21.5″ W.; thence to latitude 33°36′42.9″ N., longitude 117°54′25.2″ W.; returning to latitude 33°36′43.3″ N., longitude 117°54′26.4″ W.
              (g) Area A-7. The entire water area within beginning at latitude 33°36′32.1″ N., longitude 117°55′12.5″ W.; thence to latitude 33°36′37.7″ N., longitude 117°55′11.0″ W.; thence to latitude 33°36′35.1″ N., longitude 117°55′01.3″ W.; thence to latitude 33°36′30.4″ N., longitude 117°55′02.6″ W.; thence to latitude 33°36′31.2″ N., longitude 117°55′06.7″ W.; returning to latitude 33°36′32.1″ N., longitude 117°55′12.5″ W.
              (h) Area A-8. The entire water area within beginning at latitude 33°36′34.2″ N., longitude 117°55′27.3″ W.; thence to latitude 33°36′36.2″ N., longitude 117°55′26.7″ W.; thence to latitude 33°36′39.5″ N., longitude 117°55′20.9″ W.; thence to latitude 33°36′38.9″ N., longitude 117°55′15.4″ W.; thence to latitude 33°36′37.9″ N., longitude 117°55′11.7″ W.; thence to latitude 33°36′32.1″ N., longitude 117°55′13.3″ W.; returning to latitude 33°36′34.2″ N., longitude 117°55′27.3″ W.
              (i) Area A-9. The entire water area within beginning at latitude 33°36′53.5″ N., longitude 117°55′28.2″ W.; thence to latitude 33°36′54.0″ N., longitude 117°55′27.0″ W.; thence to latitude 33°36′43.4″ N., longitude 117°55′20.4″ W.; thence to latitude 33°36′42.9″ N., longitude 117°55′21.6″ W.; returning to latitude 33°36′53.5″ N., longitude 117°55′28.2″ W.
              (j) Area A-10. The entire water area within beginning at latitude 33°36′07.4″ N., longitude 117°53′19.2″ W.; thence to latitude 33°36′14.2″ N., longitude 117°53′19.4″ W.; thence to latitude 33°36′14.2″ N., longitude 117°53′06.9″ W.; thence to latitude 33°36′08.1″ N., longitude 117°53′04.9″ W.; thence to latitude 33°36′06.5″ N., longitude 117°53′08.9″ W.; thence to latitude 33°36′06.5″ N., longitude 117°53′16.3″ W.; returning to latitude 33°36′07.4″ N., longitude 117°53′19.2″ W.
              (k) Area A-11. The entire water area within beginning at latitude 33°36′04.7″ N., longitude 117°53′01.9″ W.; thence to latitude 33°36′06.1″ N., longitude 117°53′00.5″ W.; thence to latitude 33°36′06.2″ N., longitude 117°52′59.0″ W.; thence to latitude 33°35′59.4″ N., longitude 117°52′51.1″ W.; thence to latitude 33°35′57.5″ N., longitude 117°52′50.9″ W.; thence to latitude 33°36′01.9″ N., longitude 117°52′57.3″ W.; thence to latitude 33°36′03.0″ N., longitude 117°53′00.4″ W.; returning to latitude 33°36′04.7″ N., longitude 117°53′01.9″ W.
              (l) Area A-12. The entire water area within beginning at latitude 33°36′27.9″ N., longitude 117°54′40.4″ W.; thence to latitude 33°36′23.9″ N., longitude 117°54′41.8″ W.; thence to latitude 33°36′20.8″ N., longitude 117°54′29.9″ W.; thence to latitude 33°36′28.5″ N., longitude 117°54′20.2″ W.; returning to latitude 33°36′27.9″ N., longitude 117°54′40.4″ W.
              (m) Area B-1. The entire water area within beginning at latitude 33°36′35.1″ N., longitude 117°54′28.8″ W.; thence to latitude 33°36′32.1″ N., longitude 117°54′22.1″ W.; thence to latitude 33°36′30.6″ N., longitude 117°54′22.8″ W; thence to latitude 33°36′30.5″ N., longitude 117°54′30.9″ W.; returning to latitude 33°36′35.1″ N., longitude 117°54′28.8″ W.
              
              
                Note to § 110.95:
                These anchorage areas are reserved for recreational and other small craft. Local law, including the City of Newport Beach Municipal Code 17.25.020, may provide for fore and aft moorings for recreational and small craft of such size and alignment as permitted by the harbor master.
              
              [USCG-2010-0929, 77 FR 22491, Apr. 16, 2012]
            
            
              § 110.100
              Los Angeles and Long Beach Harbors, Calif.
              (a) [Reserved]
              (b) Area A-2. Consisting of two parts in the outer basin of Fish Harbor on the east and west sides of Fish Harbor Entrance Channel described as follows:
              (1) Part 1. Beginning at a point at the intersection of westerly side of Fish Harbor Entrance Channel and the outer jetty; thence southwesterly along the jetty about 900 feet to the shore; thence northerly about 500 feet; thence northeasterly about 650 feet, on a line parallel to jetty; thence southeasterly about 500 feet, along the westerly side of Fish Harbor Entrance Channel to the point of beginning.
              (2) Part 2. Beginning at a point at the intersection of the east side of Fish Harbor Entrance Channel and Fish Harbor mole (outer Fish Harbor); thence northwesterly along channel line about 850 feet to the southerly side of the Fairway; thence northeasterly and easterly along the southerly side of the Fairway, about 478 and 565 feet respectively to its intersection with Fish Harbor mole; thence southerly and southwesterly along the mole to the point of beginning.
              (c) Area B-1. Long Beach outer harbor along east side of Pier 400 beginning at latitude 33°44′22.8″ N., longitude 118°13′51.0″ W.; thence south to latitude 33°43′54.5″ N., longitude 118°13′50.0″ W.; thence southwesterly to latitude 33°43′46.0″ N., longitude 118°14′13.6″ W.; thence northwesterly to latitude 33°44′15.3″ N., longitude 118°14′26.6″ W.; thence northeasterly to latitude 33°44′25.1″ N., longitude 118°14′15.6″ W.; thence easterly to the beginning point.
              (d) Area C-1. Long Beach outer harbor between Island Freeman and Island Chaffee beginning at latitude 33°44′20.0″ N., longitude 118°08′26.2″ W.; thence west to latitude 33°44′23.5″ N., longitude 118°09′32.6″ W.; thence north to latitude 33°44′52.8″ N., longitude 118°09′33.2″ W.; thence southeast to latitude 33°44′25.5″ N., longitude 118°08′26.2″ W.; thence south to the beginning point.
              (e) Area E-1. Long Beach outer harbor northwest of Island Freeman beginning at latitude 33°44′55.0″ N., longitude 118°09′40.0″ W.; thence southwesterly to latitude 33°44′37.0″ N., longitude 118°09′48.5″ W.; thence northwesterly to latitude 33°44′52.0″ N., longitude 118°10′32.0″ W.; thence north to latitude 33°45′11.0″ N., longitude 118°10′32.0″ W.
              (f) Restrictions. Special anchorage areas B-1, C-1, and E-1 are reserved for barges on mooring balls, unless otherwise authorized by the Captain of the Port Los Angeles-Long Beach.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD11-04-005, 71 FR 15036, Mar. 27, 2006]
            
            
              § 110.111
              Marina del Rey Harbor, Calif.

              An area in the main channel encompassed within the following described boundaries: Beginning at the northeasterly corner in position latitude 33°58′41.6″ N., longitude 118°26′50.8″ W.; thence southerly to latitude 33°58′30.2″ N., longitude 118°26′50.8″ W.; thence westerly to latitude 33°58′30.2″ N., longitude 118°26′55.1″ W.; thence northerly to latitude 33°58′41.6″ N., longitude 118°26′55.1″ W.; thence easterly to the point of origin. All coordinates referenced North American Datum 1983.
              
              
                Note to 110.111:
                The Marina del Rey Harbor Master, Los Angeles County, prescribes local regulations for mooring and boating activities in this area.
              
              [USCG-2014-0142, 82 FR 2896, Jan. 10, 2017]
            
            
              § 110.115
              Santa Barbara Harbor, Calif.

              North of the Santa Barbara breakwater; seaward of the line of mean high water; and southwest of a line bearing 46°30′ from the north corner of Bath Street and Cabrillo Boulevard to the end of the Santa Barbara breakwater; excluding a fairway 225 feet wide, 100 feet from each side of and parallel to the Navy pier.
              
              
                Note:
                Fore and aft moorings will be allowed in this area conforming to the City of Santa Barbara Harbor Ordinance No. 2106 for yachts and small craft of such size and alignment as permitted by the harbor master.
              
            
            
              § 110.120
              San Luis Obispo Bay, Calif.
              (a) Area A-1. Area A-1 is the water area bounded by the San Luis Obispo County wharf, the shoreline, a line drawn from the southernmost point of Fossil Point to latitude 35°10′18.5″ N., longitude 120°43′38.5″ W.; thence to the southeast corner of the San Luis Obispo County wharf.
              (b) Area A-2. Area A-2 is the water area enclosed by a line drawn from the outer end of Whaler Island breakwater at latitude 35°09′22″ N., longitude 120°44′56″ W., to the Marré Chimney at latitude 35°10′56″ N., longitude 120°44′31″ W.
              
              
                Note:
                The Port San Luis Harbor District prescribes local regulations for mooring and boating activities in these areas.
              
              [CGD 72-24R, 38 FR 1928, Jan. 19, 1973]
            
            
              § 110.125
              Morro Bay Harbor, Calif.
              (a) Area A-1. Opposite the City of Morro Bay, beginning 50 feet west of the intersection of the west channel line and the prolongation of the center line of Seventh Street; thence in a generally southeasterly direction and parallel to the channel line for a distance of 450 yards; thence 166° and parallel to the revetment for a distance of 1,025 yards; thence 270° for a distance of 200 yards; thence 346° for a distance of about 1,425 yards to meet the prolongation of the center line of Seventh Street; and thence to the point of beginning.
              (b) Area A-2. Beginning at a point 322° and 150 feet from the high water line on the most westerly part of Fairbanks Point; thence continuing on this bearing for a distance of 1,346 feet; thence 52° for a distance of 450 feet and thence generally southeasterly parallel to and 150 feet from the mean high water line to the point of beginning.
              
              
                Note:
                Moorings and boating activities will be allowed in these areas conforming to applicable City of Morro Bay ordinances and regulations adopted pursuant thereto.
              
            
            
              § 110.126
              Monterey Harbor, Calif.
              The waters of Monterey Harbor between the shoreline and the following coordinates: Beginning at a point on the shoreline at latitude 36°36′27.5″ N., longitude 121°53′35.0″ W.; thence to latitude 36°36′32.4″ N., longitude 121°53′31.0″ W., in an easterly direction to latitude 36°36′28.8″ N., 121°53′19.0″ W.; thence south to latitude 36°36′23.1″ N., longitude 121°53′19.0″ W.; thence to the north end of Municipal Wharf No. 1 at latitude 36°36′20.0″ N., longitude 121°53′28.0″ W.
              [CGD 82-091, 47 FR 45878, Oct. 14, 1982]
            
            
              § 110.126a
              San Francisco Bay, Calif.
              
                Richardson Bay Anchorage. That portion of Richardson Bay, north of a line bearing 257° from Peninsula Point to the shore at Sausalito, except for federally-maintained channels, and all channels approved for private use therein.
              
              
                Note:
                Mariners anchoring in the special anchorage area should consult applicable ordinances of the Richardson Bay Regional Agency and the County of Marin. These ordinances establish requirements on matters including the anchoring of vessels, placement of moorings, and use of anchored and moored vessels within the special anchorage area. Information on these local agency requirements may be obtained from the Richardson Bay Harbor Administrator.
              
              [CGFR 69-109, 34 FR 17771, Nov. 4, 1969, as amended by CGD 78-126, 45 FR 10760, Feb. 19, 1980; CGD11-99-009, 65 FR 20086, Apr. 14, 2000]
            
            
              § 110.127
              Lake Mohave and Lake Mead, Nevada and Arizona.
              (a) Willow Beach, Ariz. That portion of Lake Mohave enclosed by the shore and a line connecting the following points, excluding a 100-foot-wide fairway, extending westerly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 35°52′30″ N.
                  114°39′35″ W.
                
                
                  “b” 35°52′10″ N.
                  114°39′35″ W.
                
              
              (b) Katherine, Ariz. That portion of Lake Mohave inclosed by the shore and a line connecting the following points, excluding a 100-foot-wide fairway, extending westerly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 35°13′33″ N.
                  114°34′38″ W.
                
                
                  “b” 35°13′05″ N.
                  114°34′40″ W.
                
              
              (c) El Dorado Canyon, Nev. That portion of Lake Mohave inclosed by the shore and a line connecting the following points, excluding a 50-foot-wide fairway, extending easterly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 35°42′37″ N.
                  114°42′21″ W.
                
                
                  “b” 35°42′08″ N.
                  114°42′10″ W.
                
              
              (d) Cottonwood Cove, Nev. That portion of Lake Mohave inclosed by the shore and a line connecting the following points, excluding a 200-foot-wide fairway extending northeasterly from the launching ramp, as established by the Superintendent Lake Mead Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 35°29′46″ N.
                  114°40′55″ W.
                
                
                  “b” 35°29′33″ N.
                  114°40′45″ W.
                
              
              (e) Overton Beach, Nev—(1) Area “A”. That portion of Lake Mead inclosed by the shore and lines connecting the following points, excluding two 300-foot-wide fairways, extending northwesterly and southwesterly from the launching ramps, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longitude
                
                
                  “a” 36°27′05″ N.
                  114°21′48″ W.
                
                
                  “b” 36°27′15″ N.
                  114°21′20″ W.
                
                
                  “c” 36°26′32″ N.
                  114°20′45″ W.
                
                
                  
                  “d” 36°25′49″ N.
                  114°20′50″ W.
                
                
                  “e” 36°25′00″ N.
                  114°21′27″ W.
                
                
                  “f” 36°25′19″ N.
                  114°22′10″ W.
                
              
              (f) Echo Bay, Nev. That portion of Lake Mead inclosed by the shore and lines connecting the following points, excluding a 100-foot-wide fairway, extending southwesterly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°18′30″ N.
                  114°25′10″ W.
                
                
                  “b” 36°18′20″ N.
                  114°24′00″ W.
                
                
                  “c” 36°17′35″ N.
                  114°24′05″ W.
                
                
                  “d” 36°17′40″ N.
                  114°24′27″ W.
                
              
              (g) Callville Bay, Nev. That portion of Lake Mead inclosed by the shore and lines connecting the following points, excluding a 200-foot-wide fairway, extending southeasterly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°09′00″ N.
                  114°42′40″ W.
                
                
                  “b” 36°08′10″ N.
                  114°42′03″ W.
                
                
                  “c” 36°08′06″ N.
                  114°42′40″ W.
                
              
              (h) Las Vegas Wash, Nev. That portion of Lake Mead inclosed by the shore and a line connecting the following points, excluding a 200-foot-wide fairway, extending easterly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°07′23″ N.
                  114°49′45″ W.
                
                
                  “b” 36°06′29″ N.
                  114°49′45″ W.
                
              
              (i) Hemenway Harbor, Nev. That portion of Lake Mead inclosed by the shore and lines connecting the following points, excluding a 100-foot-wide fairway, extending easterly from the launching ramp at Boulder Beach and a 600-foot-wide fairway, extending northeasterly from the launching ramp at Hemenway Harbor, both as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°04′05″ N.
                  114°48′15″ W.
                
                
                  “b” 36°03′25″ N.
                  114°48′10″ W.
                
                
                  “c” 36°01′20″ N.
                  114°45′15″ W.
                
              
              (j) Kingman Wash, Ariz. That portion of Lake Mead inclosed by the shore and a line connecting the following points, excluding a 100-foot-wide fairway, extending westerly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°02′34″ N.
                  114°42′50″ W.
                
                
                  “b” 36°02′05″ N.
                  114°43′05″ W.
                
              
              (k) Temple Bar, Ariz. That portion of Lake Mead inclosed by the shore and lines connecting the following points, excluding a 200-foot-wide fairway, extending southwesterly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°02′21″ N.
                  114°19′29″ W.
                
                
                  “b” 36°02′34″ N.
                  114°18′46″ W.
                
                
                  “c” 36°02′03″ N.
                  114°18′13″ W.
                
              
              (l) Greggs, Ariz. That portion of Lake Mead inclosed by the shore and a line connecting the following points, excluding a 100-foot-wide fairway, extending northerly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°00′35″ N.
                  114°13′49″ W.
                
                
                  “b” 36°00′35″ N.
                  114°14′10″ W.
                
              
              (m) Pierce Ferry, Ariz. That portion of Lake Mead inclosed by the shore and a line connecting the following points, excluding a 100-foot-wide fairway, extending easterly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°08′42″ N.
                  113°59′24″ W.
                
                
                  “b” 36°07′18″ N.
                  113°58′32″ W.
                
              
              (n) South Bay, Ariz. That portion of Lake Mead inclosed by the shore and a line connecting the following points, excluding one 100-foot wide fairway, extending westerly from the launching ramp, as established by the Superintendent, Lake Mead Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 36°06′26″ N.
                  114°06′13″ W.
                
                
                  “b” 36°05′00″ N.
                  114°06′50″ W.
                
                
                  “c” 36°05′00″ N.
                  114°06′13″ W.
                
              
              
                Note:
                Fixed moorings, piles, or stakes are prohibited. Single and fore-and-aft temporary moorings will be allowed. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the Superintendent, Lake Mead Recreation Area, National Park Service.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGFR 69-36, 34 FR 6577, Apr. 17, 1969; CGD 79-045, 44 FR 60091, Oct. 18, 1979]
            
            
              § 110.127a
              Lake Powell, Utah-Arizona.
              (a) Castel Butte, Utah. That portion of Lake Powell inclosed by the shore and a line connecting the following points, excluding a 300-foot-wide fairway extending in an east-west direction perpendicular to the launching ramp, as established by the Superintendent, Glen Canyon National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°43′45″ N.
                  110°27′00″ W.
                
                
                  “b” 37°42′30″ N.
                  110°27′57″ W.
                
              
              (b) Bullfrog Basin, Utah. That portion of Lake Powell inclosed by the shore and a line connecting the following points, excluding a 300-foot-wide fairway, extending southeasterly from the launching ramp, as established by the Superintendent, Glen Canyon National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°29′17″ N.
                  110°42′28″ W.
                
                
                  “b” 37°28′44″ N.
                  110°43′40″ W.
                
              
              (c) Halls Crossing, Utah. That portion of Lake Powell inclosed by the shore and a line connecting the following points, excluding a 300-foot-wide fairway, extending northwesterly from the launching ramp, as established by the Superintendent, Glen Canyon National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°28′24″ N.
                  110°42′57″ W.
                
                
                  “b” 37°28′00″ N.
                  110°43′21″ W.
                
                
                  “c” 37°27′46″ N.
                  110°43′16″ W.
                
              
              (d) Dangling Rope Canyon, Utah. That portion of Dangling Rope Canyon, Lake Powell, enclosed by the shoreline and a line connecting the following points, excluding a 200-foot-wide fairway, extending southerly from the marina, as established by the Superintendent, Glen Canyon National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°06′48″ N.
                  111°05′00″ W.
                
                
                  “b” 37°07′15″ N.
                  111°05′03″ W.
                
                
                  “c” 37°07′19″ N.
                  111°04′49″ W.
                
                
                  “d” 37°08′08″ N.
                  111°04′00″ W.
                
                
                  “e” 37°07′30″ N.
                  111°04′30″ W.
                
                
                  “f” 37°07′20″ N.
                  111°04′15″ W.
                
              
              (e) Wahweap, Arizona-Utah. That portion of Lake Powell inclosed by the shore and a line connecting the following points, excluding a 200-foot-wide fairway, extending northeasterly from the northerly launching ramp and a 300-foot-wide fairway, extending easterly from the southerly launching ramp, as established by the Superintendent, Glen Canyon National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°00′21″ N.
                  111°30′30″ W.
                
                
                  “b” 37°00′40″ N.
                  111°30′00″ W.
                
                
                  “c” 36°59′10″ N.
                  111°28′48″ W.
                
                
                  “d” 36°59′10″ N.
                  111°29′24″ W.
                
              
              
                Note:
                Fixed moorings, piles, or stakes are prohibited. Single and fore-and-aft temporary moorings will be allowed. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the Superintendent, Glen Canyon National Recreation Area.
              
              
              (f) Hite, Utah. That portion of Lake Powell enclosed by the shore and by lines connecting the following two sets of points, excluding a 200-foot-wide fairway extending westerly from the launching ramp on the far shore, as established by the Superintendent, Glen Canyon National Recreation area:
              
                East Shore
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°51′40″ N.
                  110°23′45″ W.
                
                
                  “b” 37°51′40″ N.
                  110°24′05″ W.
                
                
                  “c” 37°52′30″ N.
                  110°24′00″ W.
                
                
                  “d” 37°52′30″ N.
                  110°23′35″ W.
                
              
              
                North Wash
                
                  Latitude
                  Longtitude
                
                
                  “a” 37°52′00″ N.
                  110°24′45″ W.
                
                
                  “b” 37°52′40″ N.
                  110°24′45″ W.
                
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD 11-84-05, 49 FR 47603, Dec. 6, 1984]
            
            
              § 110.127b
              Flaming Gorge Lake, Wyoming-Utah.
              (a) Buckboard Crossing, Wyo. That portion of Flaming Gorge Lake inclosed by the shore and a line connecting the following points, excluding a 150-foot-wide fairway, extending southeasterly from the launching ramp, as established by the Superintendent, Flaming Gorge National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 41°14′50″ N.
                  109°35′22″ W.
                
                
                  “b” 41°14′37″ N.
                  109°35′12″ W.
                
              
              (b) Squaw Hollow, Wyo. That portion of Flaming Gorge Lake inclosed by the shore and a line connecting the following points, excluding a 100-foot-wide fairway, extending southeasterly from the launching ramp, as established by the Superintendent, Flaming Gorge National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 41°09′55″ N.
                  109°33′18″ W.
                
                
                  “b” 41°09′48″ N.
                  109°33′20″ W.
                
              
              (c) Antelope Flat, Utah. That portion of Flaming Gorge Lake inclosed by the shore and a line connecting the following points, excluding a 150-foot-wide fairway, extending southeasterly from the launching ramp to a point beyond the floating breakwater and then westerly, as established by the Superintendent, Flaming Gorge National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 40°57′46″ N.
                  109°33′30″ W.
                
                
                  “b” 40°57′37″ N.
                  109°33′37″ W.
                
              
              (d) Lucerne Valley, Utah. That portion of Flaming Gorge Lake inclosed by the shore and a line connecting the following points, excluding a 300-foot-wide fairway extending southeasterly from the launching ramp, as established by the Superintendent, Flaming Gorge National Recreation Area:
              
                
                  Latitude
                  Longtitude
                
                
                  “a” 40°59′07″ N.
                  109°34′54″ W.
                
                
                  “b” 40°58′54″ N.
                  109°35′00″ W.
                
              
              
                Note:
                Fixed moorings, piles, or stakes are prohibited. Single and fore-and-aft temporary moorings will be allowed. The anchoring of vessels and the placing of temporary moorings will be under the jurisdiction and at the discretion of the Superintendent, Flaming Gorge National Recreation Area.
              
            
            
              § 110.127c
              Trinidad Bay, Calif.

              The waters of Trinidad Bay, beginning at the southernmost point of Trinidad Head at latitude 41°03′04″ N., longitude 124°08′56″ W.; thence east to Prisoner Rock at latitude 41°03′09″ N., longitude 124°08′37″ W.; thence east to latitude 41°03′09″ N., longitude 124°08′19″ W., thence north to latitude 41°03′26″ N., longitude 124°08′21″ W.; thence following the shoreline to Trinidad Bay in a westerly and southerly direction to the point of beginning.
              
              
                Note:
                The area will be principally for use by sport and commercial fishing vessels. Temporary floats and buoys for anchoring will be allowed in the area. Fixed moorings, piles or stakes are prohibited. All moorings shall be placed so that no vessel when anchored or moored shall at any time extend beyond the limits of the area. The anchoring of all vessels and placing of all moorings will be under the supervision of the City of Trinidad or such other authority as may be designated by the City Council of the City of Trinidad, California.
              
              [CGD 76-105, 42 FR 37811, July 25, 1977, as amended by CGD12 86-06, 51 FR 10198, Mar. 25, 1986]
            
            
              § 110.128
              Columbia River at Portland, Oreg.
              The waters of the Columbia River between Sand Island and Government Island, bounded on the west by pile dike U.S. 5.75 and a line extending true north from the northerly end of the dike to the south shore of Sand Island and bounded on the east by a line bearing 339°15′ true, from a point on Government Island at latitude 45°35′10″, longitude 122°32′41″, to the southerly shore of Sand Island.
            
            
              § 110.129
              Island of Hawaii, Hawaii.
              (a) Hilo Bay. The waters of Hilo Bay enclosed by a line beginning at 19°43′55.5″ N. latitude, 155°03′30″ W. longitude; thence to 19°44′08″ N. latitude, 155°04′19″ W. longitude; thence to 19°43′51″ N. latitude, 155°04′30″ W. longitude; thence to 19°44′10″ N. latitude, 155°05′29″ W. longitude; thence along the shoreline to the beginning point. (Datum: OHD)
              (b) Kuhio Bay. The waters of Kuhio Bay enclosed by a line beginning at 19°44′13″ N. latitude, 155°03′25″ W. longitude; thence to 19°44′15″ N. latitude, 155°03′25″ W. longitude; thence along the shoreline to the beginning point. (Datum: OHD)
              [CGD 76-186, 42 FR 62001, Dec. 8, 1977, as amended by CGD 96-026, 61 FR 33663, June 28, 1996. Redesignated by USCG-2018-0533, 85 FR 8173, Feb. 13, 2020]
            
            
              § 110.129a
              Island of Kauai, Hawaii.
              (a) Nawiliwili Bay. The waters of Nawiliwili Bay enclosed by a line beginning at 21°57′12.5″ N. latitude, 159°21′38″ W. longitude; thence to 21°57′26″ N. latitude, 159°21′39.5″ W. longitude; thence along the shoreline to the beginning point. (Datum: OHD)
              (b) [Reserved]
              [CGD 76-186, 42 FR 62001, Dec. 8, 1977, as amended by CGD 96-026, 61 FR 33663, June 28, 1996. Redesignated by USCG-2018-0533, 85 FR 8173, Feb. 13, 2020]
            
            
              § 110.129b
              Island of Oahu, Hawaii. (Datum: OHD)
              (a) Kaneohe Bay. (1) The waters of Kaneohe Bay enclosed by a line beginning at 21°26′28″ N. latitude, 157°46′00″ W. longitude; thence to 21°26′00″ N. latitude, 157°46′14″ W. longitude; thence to 21°26′20″ N. latitude, 157°47′24″ W. longitude; thence to 21°27′00″ N. latitude, 157°48′25″ W. longitude; thence to 21°26′46″ N. latitude, 157°48′37″ W. longitude; thence along the shoreline to the beginning point.
              
              (b) Kaneohe Bay (2). The waters of Kaneohe Bay enclosed by a line beginning at 21°27′28″ N. latitude, 157°49′08″ W. longitude; thence to 21°28′10″ N. latitude, 157°50′03″ W. longitude; thence to 21°29′10″ N. latitude, 157°50′40″ W. longitude; thence to 21°30′46″ N. latitude, 157°50′14″ W. longitude; thence along the shoreline to the beginning point.
              (c) Keehi Lagoon. The waters of Keehi Lagoon bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  21°19′35.0″ N
                  157°54′06.0″ W
                
                
                  21°19′37.7″ N
                  157°53′58.0″ W
                
                
                  21°19′06.4″ N
                  157°53′41.9″ W
                
                
                  21°19′00.8″ N
                  157°53′44.1″ W
                
                
                  21°18′59.9″ N
                  157°53′49.7″ W
                
                
                  21°19′04.9″ N
                  157°53′50.0″ W
                
              
              and thence to the point of beginning.
              (d) Sans Souci Beach. The waters of Sans Souci Beach enclosed by a line beginning at 21°15′49″ N. latitude, 157°49′31″ W. longitude; thence to 21°15′49.2″ N. latitude, 157°49′29″ W. longitude; thence to 21°15′56.2″ N. latitude, 157°49′31″ W. longitude; thence to 21°15′56″ N. latitude, 157°49′33″ W. longitude; thence to the beginning point.
              (e) Iroquois Point Lagoon. The waters of Iroquois Point Lagoon enclosed by a line beginning at 21°19′53″ N. latitude, 157°58′30″ W. longitude; thence to 21°19′56″ N. latitude, 157°58′31″ W. longitude; thence along the shoreline to the beginning point.
              (f) Hickam AFB Marina (1)a. The waters of Hickam AFB Marina enclosed by a line beginning at 21°19′13″ N. latitude, 157°57′40″ W. longitude; thence to 21°18′45″ N. latitude, 157°57′40″ W. longitude; thence to 21°18′45″ N. latitude, 157°57′28.5″ W. longitude; thence to 21°19′10″ N. latitude, 157°57′28.5″ W. longitude; thence along the shoreline to the beginning point.
              (g) Hickam AFB Marina (2). The waters of Hickam AFB Marina enclosed by a line beginning at 21°19′11″ N. latitude, 157°57′10″ W. longitude; thence to 21°18′46.2″ N. latitude, 157°57′20″ W. longitude; thence to 21°18′46.2″ N. latitude, 157°57′05.2″ W. longitude; thence along the shoreline to the beginning point.
              (h) Aiea Bay. The waters of Aiea Bay enclosed by a line beginning at 21°22′20″ N. latitude, 157°56′30″ W. longitude; thence to 21°22′27″ N. latitude, 157°56′40.5″ W. longitude; thence to 21°22′30″ N. latitude, 157°56′40.5″ W. longitude; thence to 21°22′37″ N. latitude, 157°56′22.5″ W. longitude; thence to 21°22′37″ N. latitude, 157°56′19″ W. longitude; thence along the shoreline to the beginning point.
              [CGD 76-186, 42 FR 62001, Dec. 8, 1977, as amended at 43 FR 21881, May 22, 1978; CGD14-90-01, 56 FR 13762, Apr. 4, 1991. Redesignated by USCG-2018-0533, 85 FR 8173, Feb. 13, 2020]
            
            
              § 110.129c
              Apra Harbor, Guam. (Datum: WGS 84)
              (a) The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  13°27′45.5″ N
                  144°39′34.8″ E
                
                
                  13°27′32.0″ N
                  144°39′36.3″ E
                
              
              and thence along the shoreline to the point of beginning.
              (b) The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  13°26′53.6″ N
                  144°40′03.8″ E
                
                
                  13°27′04.0″ N
                  144°40′04.8″ E
                
                
                  13°27′04.0″ N
                  144°40′09.8″ E
                
                
                  13°27′10.0″ N
                  144°40′09.8″ E
                
                
                  13°27′10.0″ N
                  144°40′23.8″ E
                
                
                  13°26′51.0″ N
                  144°40′23.8″ E
                
                
                  13°26′51.0″ N
                  144°40′06.0″ E
                
              
              and thence to the point of beginning.
              [CGD14-89-01, 55 FR 27465, July 3, 1990. Redesignated by USCG-2018-0533, 85 FR 8173, Feb. 13, 2020]
            
          
          
            Subpart B—Anchorage Grounds
            
              § 110.130
              Bar Harbor, Maine.
              (a) Anchorage grounds. (1) Anchorage “A” is that portion of Frenchman Bay, Bar Harbor, ME enclosed by a rhumb line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  44°23′43″ N
                  068°12′00″ W; thence to
                
                
                  44°23′52″ N
                  068°11′22″ W; thence to
                
                
                  44°23′23″ N
                  068°10′59″ W; thence to
                
                
                  44°23′05″ N
                  068°11′32″ W; returning to start.
                
              
              (2) Anchorage “B” is that portion of Frenchman Bay, Bar Harbor, ME enclosed by a rhumb line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  44°24′33″ N
                  068°13′09″ W; thence to
                
                
                  44°24′42″ N
                  068°11′47″ W; thence to copied
                
                
                  44°24′11″ N
                  068°11′41″ W; thence to
                
                
                  44°24′02″ N
                  068°13′03″ W; returning to start.
                
              
              (b) Regulations. (1) Anchorage A is a general anchorage ground reserved for passenger vessels, small commercial vessels and pleasure craft. Anchorage B is a general anchorage ground reserved primarily for passenger vessels 200 feet and greater.
              (2) These anchorage grounds are authorized for use year round.
              (3) Temporary floats or buoys for marking anchors will be allowed in all anchorage areas.
              (4) Fixed moorings, piles or stakes are prohibited.
              (5) Any vessels anchored in this area shall be capable of moving and when ordered to move by the Captain of the Port shall do so with reasonable promptness.
              (6) The anchoring of vessels is under the coordination of the local Harbormaster.
              [CGD-01-02-027, 67 FR 68518, Nov. 12, 2002]
            
            
              § 110.131
              Sheepscot River in the vicinity of Edgecomb, Maine.
              (a) Anchorage grounds. All of the waters enclosed by a line starting from a point located at the southwestern end of Davis Island at latitude 43°59.655′ N., longitude 69°39.617′ W.; thence to latitude 43°59.687′ N., longitude 69°39.691′ W.; thence to latitude 43°59.847′ N., longitude 69°39.743′ W.; thence to latitude 43°59.879′ N., longitude 69°39.559′ W.; thence to latitude 43°59.856′ N., longitude 69°39.488′ W.; thence to latitude 43°59.771′ N., longitude 69°39.585′ W.; thence to the point of beginning. DATUM: NAD 83
              (b) Regulations. (1) This anchorage is reserved for vessels of all types, with drafts of 3 to 12 feet.
              (2) These anchorage grounds are authorized for use from May through October.
              (3) Vessels are limited to a maximum stay of 1 week.
              (4) Fixed moorings, piles or stakes are prohibited.
              (5) Vessels must not anchor so as to obstruct the passage of other vessels proceeding to or from other anchorage spaces.
              (6) Anchors must not be placed in the channel and no portion of the hull or rigging of any anchored vessel shall extend outside the limits of the anchorage area.
              (7) The anchorage of vessels is under the coordination of the local Harbormaster.
              [CGD01-07-011, 72 FR 70514, Dec. 12, 2007]
            
            
              § 110.132
              Rockland Harbor, Maine.
              (a) The anchorage grounds—(1) Anchorage A. Beginning at a point bearing 158°, 1,075 yards, from Rockland Breakwater Light; thence 252°, 2,020 yards, to a point bearing 224° from Rockland Breakwater Light; thence 345°, 740 yards, to a point bearing 242° from Rockland Breakwater Light; thence 72°, 1,300 yards, to a point bearing 222° from Rockland Breakwater Light; and thence 120°, 1,000 yards, to the point of beginning.
              (2) Anchorage B. Beginning at a point bearing 273°, 400 yards, from Rockland Breakwater Light; thence 273°, 700 yards, to a point bearing 273° from Rockland Breakwater Light; thence 349°, 850 yards, to a point bearing 305° from Rockland Breakwater Light; thence 89°, 700 yards, to a point bearing 328° from Rockland Breakwater Light; and thence 169°, 900 yards, to the point of beginning.
              (b) The regulations. (1) Anchorages A and B are general anchorage grounds reserved for merchant vessels, commercial vessels or passenger vessels over 65 feet in length. Fixed moorings, piles or stakes are prohibited.
              (2) A distance of approximately 500 yards shall be left between Anchorages A and B for vessels entering or departing from the Port of Rockland. A distance of approximately 100 yards shall be left between Anchorage A and the Special Anchorage Area for vessels entering or departing facilities in the vicinity of Atlantic Point. Any vessel anchored in these anchorages shall be capable of moving and when ordered to move by the Captain of the Port shall do so with reasonable promptness.

              (3) All other vessels within the Rockland Harbor area are prohibited from anchoring within 300 yards or operating within 100 feet of any navy yard, shipbuilding plant, power plant, oil terminal, marine terminal, munitions plant, military or naval arsenal or depot, warehouse, or freight pier without permission from the Captain of the Port, Rockland, Maine, or his authorized representative.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967. Redesignated by CGD-01-02-027, 67 FR 68518, Nov. 12, 2002; CGD-01-02-129, 68 FR 44888, July 31, 2003]
            
            
              § 110.133
              Kennebec River in vicinity of Bath, Maine.
              (a) The anchorage grounds. Vessels may anchor only within the following limits:
              (1) Northward of a line bearing 54° true and extending from a point on Passmore's wharf in prolongation with the north side of Commerce Street, Bath, Maine, to a point on the shore in Woolwich, approximately 1,200 feet north of the Maine Central Railroad wharf.
              (2) Southward of a line drawn from the derrick on the Bath Iron Works wharf to Sassanoa Point in Woolwich.
              (b) The regulations. (1) Vessels in the north anchorage shall be so anchored as to leave a clear fairway of 150 feet channelward of the established harbor lines at Bath, and a clear fairway 200 feet from the east or Woolwich shore, for the passage of steamers, tows, rafts, and other watercraft.

              (2) The launching of vessels into the waters between the anchorages or the bringing up of such vessels by their anchors will be permitted: Provided, That the vessels so launched shall be removed therefrom within 12 hours from the time of anchorage.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967. Redesignated by CGD-01-02-027, 67 FR 68518, Nov. 12, 2002]
            
            
              § 110.134
              Portland Harbor, Maine.
              (a) The anchorage grounds—(1) Anchorage A (general). Beginning at latitude 43°39′37″ N, longitude 070°14′35″ W; thence approximately 090° for 1550 yards to Fort Gorges Island Ledge Buoy 4; thence 350° for 300 yards; thence 025° for 780 yards; thence 303° for 750 yards; thence 254° for 560 yards; thence 186° for 750 yards and thence to the point of beginning.
              (2) Anchorage B (general—primarily intended for deep draft vessels). Beginning at Fort Gorges Island Ledge Buoy 4; thence 062° to Little Diamond Island; thence along the southwestern shore to the pier on the southern end of Little Diamond Island; 133° for 1200 yards; 270° to House Island Light; thence along the western shore of House Island to Fort Scammel Point Light; thence 325° for 1700 yards to the point of beginning.
              (3) Anchorage C. Bounded on the northwest by House Island; on the north by a line running 90° from House Island Light to Peak Island; on the east by the western shore of Peak Island, by a line running 198° from the westernmost point on Peak Island to Cushing Island, and by the shore of Cushing Island to its westernmost point; and on the southwest by a line running from the westernmost point on Cushing Island to Fort Scammel Point Light.
              (b) The regulations. (1) Anchorage B is intended for general purposes, but especially for use by oil tankers and other large deep-draft ships entering harbor at night and intending to proceed to the dock allotted at daylight the following morning or as soon as practicable. This area is also to be used for quarantine anchorage. Vessels must be so anchored in this area as to leave at all times an open usable channel at least 100 feet wide for passage of ferry and other boats between Portland, Peak Island, and Bay Points. Any vessels anchored in this area shall be ready to move on short notice when ordered to do so by the Captain of the Port.

              (2) Anchorage C is intended for use only by small vessels and for temporary anchorage.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD 83-1R, 48 FR 56578, Dec. 22, 1983. Redesignated by CGD-01-02-027, 67 FR 68518, Nov. 12, 2002]
            
            
              § 110.136
              Lake Champlain, NY and VT.
              (a) Burlington Harbor, Vt. (1) The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  44°28′26.9″ N
                  73°13′31.9″ W
                
                
                  44°28′26.4″ N
                  73°13′25.6″ W
                
                
                  44°28′22.0″ N
                  73°13′24.6″ W
                
                
                  44°28′12.0″ N
                  73°13′32.5″ W
                
              
              and thence along the breakwater to the point of the beginning. These positions have been converted to North American Datum 83.

              (2) No vessel greater than 35 feet in length may use this anchorage and no vessel may remain at anchor longer than 7 days in any period unless specifically permitted to do so by the City of Burlington, Harbormaster.
              (b) [Reserved]
              [CGD1-90-064, 56 FR 12120, Mar. 22, 1991. Redesignated by CGD-01-02-027, 67 FR 68518, Nov. 12, 2002]
            
            
              § 110.138
              Boston Harbor, Mass.
              (a) The anchorage grounds—(1) Bird Island Anchorage. Beginning at a point bearing 93°, 1,400 yards, from the aerial beacon on top of the Boston Custom House tower; thence to a point bearing 81°, 1,600 yards, from the aerial beacon on top of the Boston Custom House tower; thence to a point bearing 102°, 3,100 yards, from the aerial beacon on top of the Boston Custom House tower; thence to a point bearing 109°, 3,050 yards, from the aerial beacon on top of the Boston Custom House tower; and thence to the point of beginning.
              (2) President Roads Anchorage—(i) 40-foot anchorage. Beginning at a point bearing 237°, 522 yards from Deer Island Light; thence to a point bearing 254°, 2,280 yards from Deer Island Light; thence to a point bearing 261°, 2,290 yards from Deer Island Light; thence to a point bearing 278°, 2,438 yards from Deer Island Light; thence to a point bearing 319°, 933 yards from Deer Island Light; thence to a point bearing 319°, 666 yards from Deer Island Light; and thence to point of beginning.
              (ii) 35-foot anchorage. Beginning at a point bearing 256°, 2,603 yards from Deer Island Light; thence to a point bearing 258°30′, 3,315 yards from Deer Island Light; thence to a point bearing 264°, 3,967 yards from Deer Island Light; thence to a point bearing 261°, 2,290 yards from Deer Island Light; and thence to point of beginning.
              (3) Long Island Anchorage. East of Long Island, bounded as follows: Beginning at the southwesternmost point of Gallups Island; thence 270° to Long Island; thence southerly along the eastern shore line of Long Island to Bass Point; thence to the northernmost point of Rainsford Island; thence to Georges Island Gong Buoy 6; and thence to the point of beginning.
              (4) Castle Island Anchorage. Bounded on the north by Castle Island and adjacent land; on the east by a line between Castle Rocks Fog Signal Light and Old Harbor Shoal Buoy 2; on the southeast by a line between Old Harbor Shoal Buoy 2 and Old Harbor Buoy 4; and on the west by a line running due north from Old Harbor Buoy 4 to the shore line at City Point.
              (5) Explosives anchorage. In the lower harbor, bounded on the northeast by a line between the northeast end of Peddocks Island and the northeast end of Rainsford Island; on the northwest by Rainsford Island; on the southwest by a line between the western extremity of Rainsford Island and the westernmost point of Peddocks Island; and on the southeast by Peddocks Island.
              (b) The regulations. (1) The Captain of the Port may authorize the use of the President Roads Anchorage as an explosives anchorage when he finds that the interests of commerce will be promoted and that safety will not be prejudiced thereby. Vessels anchored in this area shall move promptly upon notification by the Captain of the Port.
              (2) In the Long Island Anchorage vessels shall anchor in the position designated by the Captain of the Port.
              (3) Floats or buoys for marking anchors or moorings in place will be allowed in all areas. Fixed mooring piles or stakes are prohibited.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967. Redesignated by CGD-01-02-027, 67 FR 68518, Nov. 12, 2002]
            
            
              § 110.140
              Buzzards Bay, Nantucket Sound, and adjacent waters, Mass.
              (a) New Bedford Outer Harbor—(1) Anchorage A. West of Sconticut Neck, and shoreward of a line described as follows: Beginning at a point 100 yards southwest of Fort Phoenix Point; thence 154° along a line which passes 100 yards east of New Bedford Channel Buoys 8, 6, and 4, to a point bearing approximately 130°, 225 yards, from New Bedford Channel Buoy 4; thence 87°, 340 yards; thence 156° along a line approximately one mile to its intersection with a line ranging 87° from the cupola on Clarks Point; thence 87° to Sconticut Neck.
              (2) Anchorage B. All waters bounded by a line beginning at 41°36′42.3″ N, 070°54′24.9″ W; thence to 41°36′55.5″ N, 070°54′06.6″ W; thence to 41°36′13.6″ N, 070°53′40.2″ W; thence to 41°36′11.1″ N, 070°54′07.6″ W; thence along the shoreline to the beginning point.
              (b) Buzzards Bay near entrance to approach channel to Cape Cod Canal—(1) Anchorage C. West of a line parallel to and 850 feet westward from the centerline of Cleveland Ledge Channel; north of a line bearing 129° from the tower on Bird Island; east of a line bearing 25°30′ and passing through Bird Island Reef Bell Buoy 13; and south of a line bearing 270° from Wings Neck Light. Each vessel must obtain permission to proceed to Anchorage C from the U.S. Army Corps of Engineers Cape Cod Canal Control traffic controller.
              (2) Anchorage D. Beginning at a point bearing 185°, 1,200 yards, from Hog Island Channel 4 Light; thence 129° to a point bearing 209°, approximately 733 yards, from Wings Neck Light; thence 209° to Southwest Ledge Buoy 10; thence 199° along a line to its intersection with a line bearing 129° from the tower on Bird Island; thence 309° to a point 850 feet easterly, right angle distance, from the centerline of Cleveland Ledge Channel; thence northeasterly along a line parallel to and 850 feet eastward from the centerline of Cleveland Ledge Channel to its intersection with a line bearing 218° 30′ from the point of beginning; thence 38°30′ to the point of beginning. Each vessel must obtain permission to proceed to Anchorage D from the U.S. Army Corps of Engineers Cape Cod Canal Control traffic controller.
              (3) Anchorage L. The area of water bounded by lines connecting the following points: 41°30′11″ N, 070°48′10″ W to 41°30′46″ N, 070°48′45″ W, to 41°32′24″ N, 070°45′50″ W to 41°31′48″ N, 070°45′15″ W and thence to start.
              (4) Anchorage M—(west side). The waters bounded by a line connecting the following points: 41-35-35N/70-44-47W to 41-36-24N/70-45-53W to 41-35-00N/70-47-53W to 41-34-12N/70-46-47W and thence to the beginning
              (5) Each vessel that anchors in these anchorages must notify the U.S. Army Corps of Engineers Cape Cod Canal Control traffic controller when it anchors, and provide the vessel's name, length, draft, cargo, and its position.
              (6) Each vessel anchored in these anchorages must notify U.S. Army Corps of Engineers Cape Cod Canal Control traffic controller when it weighs anchor.
              (7) No vessel may anchor unless it maintains a bridge watch, guards and answers Channel 16 FM, and maintains an accurate position plot.
              (8) No vessel may anchor unless it maintains the capability to get underway within 30 minutes; except with prior approval of the Coast Guard Captain of the Port Southeastern New England.
              (9) No vessel may anchor in a “dead ship” status (propulsion or control unavailable for normal operations) without the prior approval of the Coast Guard Captain of the Port Southeastern New England.
              (10) No vessel may conduct lightering operations within these anchorages.
              (c) Vineyard and Nantucket Sounds—(1) Anchorage E. South of a line beginning at a point bearing 180° about 3.25 miles from Cuttyhunk Light; thence 65° to a point bearing 180°, 0.625 mile from Nashawena Lighted Whistle Buoy; thence 57°30′ passing 600 yards northerly of Middle Ground Lighted Bell Buoy 25A, to a point bearing 145°, 1.25 miles from Nobska Point Light; southwest of a line ranging 113° through West Chop Buoy 25 to East Chop Flats Bell Buoy 23; and west of a line bearing 163° between East Chop Flats Bell Buoy 23 and Lone Rock Buoy 1; and northerly of a line bearing 269° between Lone Rock Buoy 1 and a point on the mainland at Oak Bluffs about 0.30 mile southerly of Oak Bluffs Wharf.
              (2) Anchorage F. Southeast of the Elizabeth Islands, north of a line ranging 97°30′ from Cuttyhunk Light toward Nashawena Lighted Whistle Buoy to a point 0.375 mile from that buoy; northwest of a line bearing 57°30′ from the last-named point to a point opposite the entrance to Woods Hole; and southwest of a line from the shore of Nonamesset Island bearing 114° and ranging through West Chop Light and East Chop Light.
              (3) Anchorage G. South of a line beginning at a point on the mainland at Oak Bluffs about 0.30 mile southerly of Oak Bluffs Wharf bearing 89° to Lone Rock Buoy 1; thence 113° from Lone Rock Buoy 1 to Outer Flats Bell Buoy 17; thence 86° to Cross Rip Lightship; thence 118°30′ to Tuckernuck Shoal Bell Buoy 7; thence ranging 149° toward Brant Point Light to the breakwater at Brant Point.
              (4) Anchorage H. In the vicinity of Squash Meadow shoal, east of a line ranging 163° through Squash Meadow West End Buoy 21; north of lines parallel to and 0.5 mile northerly from lines joining Lone Rock Buoy 1, Outer Flats Bell Buoy 17, and Cross Rip Lightship; and south of a line ranging 97° from East Chop Light toward Cross Rip Lightship.
              (5) Anchorage I. Northerly of a line ranging 109° from Nobska Point Light toward Hedge Fence Lighted Horn and Gong Buoy 16, and of a line ranging 97°30′ through Hedge Fence East End Buoy to Halfmoon Shoal Lighted Bell Buoy 12, thence 73° to Handkerchief Shoal Buoy 16, and thence to the westernmost point of Monomoy Island.
              (6) Anchorage J. East of a line bearing 329°, parallel to and 0.875 mile northeasterly of a line running from Brant Point Light through Tuckernuck Shoal Bell Buoy 7, from Coatue Beach to a point 1.25 miles southeasterly from a line between Halfmoon Shoal Lighted Bell Buoy 12 and Handkerchief Shoal Buoy 16; thence 73°, parallel to and 1.25 miles southeasterly from a line running from Halfmoon Shoal Lighted Bell Buoy 12 through Handkerchief Shoal Buoy 16, to a point bearing 215° from Stone Horse North End Lighted Bell Buoy 9; thence 35° to Stone Horse North End Lighted Bell Buoy 9; thence 70° to a point bearing 207° from Pollock Rip Lightship; and thence 27° through, and to a point 5.0 miles northeasterly from, Pollock Rip Lightship.
              (7) Anchorage K. North of a line tangent to the southeasterly edge of Monomoy Point and extending to Bearse Shoal North End Buoy 2A and west of a line bearing 7° from Bearse Shoal North End Buoy 2A to Chatham Bar Buoy 2.
              (d) The regulations. (1) Floats or buoys for marking anchors or moorings in place will be allowed in all areas. Fixed mooring piles or stakes are prohibited.
              (2) Except in cases of great emergency, no vessels shall be anchored in New Bedford Outer Harbor, Buzzards Bay near the entrance to the approach channel to Cape Cod Canal, or Vineyard and Nantucket Sounds, outside of the anchorage areas defined in paragraphs (a) to (c) of this section.
              (3) Anchors must not be placed outside the anchorage areas, nor shall any vessel be so anchored that any portion of the hull or rigging will at any time extend outside the boundaries of the anchorage area.
              (4) Any vessel anchoring under the circumstances of great emergency outside any anchorage area must be placed near the edge of the channel and in such position as not to interfere with the free navigation of the channel, nor obstruct the approach to any pier nor impede the movement of any boat, and shall move away immediately after the emergency ceases or upon notification by an officer of the Coast Guard.
              (5) A vessel upon being notified to move into the anchorage limits or to shift its position in anchorage grounds must get under way at once or signal for a tug, and must change position as directed with reasonable promptness.
              (6) Whenever the maritime or commercial interests of the United States so require, any officer of the Coast Guard is hereby empowered to shift the position of any vessel anchored within the anchorage areas, of any vessel anchored outside the anchorage areas, and of any vessel which is so moored or anchored as to impede or obstruct vessel movements in any channel.

              (7) Nothing in this section shall be construed as relieving the owner or person in charge of any vessel from the penalties of the law for obstructing navigation or for obstructing or interfering with range lights, or for not complying with the navigation laws in regard to lights, fog signals, or for otherwise violating the law.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD1 90-125, 56 FR 22644, May 16, 1991; 56 FR 40360, Aug. 14, 1991; CGD01-04-004, 70 FR 2355, Jan. 13, 2005; USCG-2006-25556, 72 FR 36327, July 2, 2007; USCG-2010-1119, 76 FR 35744, June 20, 2011]
            
            
              § 110.142
              Nantucket Harbor, Mass.
              (a) The anchorage grounds. In the Nantucket Harbor, beginning at a point 210 yards, 90°, from Brant Point Light; thence easterly to latitude 41°17′23″, longitude 70°05′14.5″; thence southerly to latitude 41°17′03″, longitude 70°05′14.5″; thence southwesterly to latitude 41°16′54″, longitude 70°05′23″; thence northwesterly to latitude 41°16′55″, longitude 70°05′31″; thence northeasterly to latitude 41°17′07.5″, longitude 70°05′27″; thence northeasterly to the point of beginning.
              (b) The regulations. The anchorage is for the use of commercial and pleasure craft. Temporary floats or buoys for marking anchors or moorings in place will be allowed. Fixed mooring piles or stakes are prohibited. The anchoring of vessels including the placing of anchors and moorings is subject to the supervision and approval of the local harbor master.
            
            
              § 110.145
              Narragansett Bay, R.I.
              (a) East Passage—(1) Anchorage A. East of Conanicut Island, beginning at the easterly extremity of the Dumplings; extending 9° to a point at latitude 41°29′28″, longitude 71°21′05.5″; thence 356° for 5,350 feet; thence 24° for 5,700 feet; thence 12° for 1,100 feet; thence 311°30′ for 2,300 feet; thence 351° for 5,350 feet; thence 270° for 3,200 feet to the easterly side of Conanicut Island; thence generally along the easterly side of the island to a point on the easterly side of the island due west of the Dumplings; and thence due east to the point of beginning; excluding the approach of the Jamestown Ferry, a zone 900 feet wide to the southward of a line ranging 103° from a point, 300 feet north of the existing ferry landing toward the spire of Trinity Church, Newport.
              (i) That portion of the area to the northward of the approach of the Jamestown Ferry shall be restricted for the anchorage of vessels of the U.S. Navy. In that portion of the area to the southward of the approach of the Jamestown Ferry, the requirements of the Navy shall predominate.
              (ii) Temporary floats or buoys for marking anchors or moorings in place shall be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (2) Anchorage B. Off the west shore of Aquidneck Island to north of Coggeshall Point, northerly of a line ranging 075° from a point on the easterly end of Gould Island, latitude 41°32′13″, longitude 71°20′40.5″, toward the shore of Aquidneck Island; east of a line ranging 019° from the easternmost of the Dumplings to latitude 41°36′16″, longitude 71°17′48″; thence northeast to latitude 41°36′53″, longitude 71°17′07.5″; thence east to latitude 41°36′53″, longitude 71°16′40″; thence southwesterly to latitude 41°35′54″, longitude 71°17′17.5″; thence southeasterly to the shore at the easterly end of the north boundary of the cable area in the vicinity of Coggeshall Point; excluding the cable area in the vicinity of Coggeshall Point.
              (i) Anchorage B-1. Off the southerly end of Prudence Island beginning at a point at latitude 41°34′08.9″, longitude 71°19′25.8″; thence 19° for 1,900 feet; thence 289° for 1,900 feet; thence 199° for 1,900 feet; thence 109° for 1,900 feet to the point of beginning.
              (a) In this area the requirements of the Navy shall predominate.
              (b) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (ii) [Reserved]
              (3) Anchorage C.
              
              (i) [Reserved]
              (ii) West of Coasters Harbor Island, west of a line bearing 351° from Tracey Ledge Buoy 5 through Seventeen-foot Spot Buoy northeast of Gull Rocks; south of a line bearing 292° from the cupola at the Naval War College; east of a line ranging 19° from the easternmost of The Dumplings toward Dyer Island North Point Shoal Lighted Bell Buoy 12A; and north of latitude 41°30′22″ which parallel passes through a point 230 yards north of Rose Island Shoal Northeast End Buoy 8.
              (iii) In this area the requirements of the Navy shall predominate.
              (iv) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (4) Anchorage D. West of Goat Island, an area bounded by the following coordinates:
              
              Northeast Corner: 41°29.484′ N, 071°19.975′ W

              Northwest Corner: 41°29.484′ N, 071°20.578′ W
              
              Southwest Corner: 41°29.005′ N, 071°20.578′ W
              Southeast Corner: 41°29.005′ N, 071°19.975′ W
              (i) In this area the requirements of the Navy shall predominate from May 1 to October 1, subject at all times to such adjustments as may be necessary to accommodate all classes of vessels which may require anchorage room.
              (ii) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (iii) Should any part of an anchored vessel extend into the recommended vessel route in the East Passage of Narragansett Bay, a securite call notifying mariners of the vessel's exact position and status shall be made at least hourly on VHF channels 13 and 16.
              (iv) As much as practicable vessels anchoring will do so in the following order:
              (A) Primary anchoring point: 41°29.25′ N, 071°20.15′ W
              (B) Secondary anchoring point: 41°29.38′ N, 071°20.45′ W

              (C) Tertiary anchoring point: 41°29.15′ N, 071°20.50′ W
              
              
                Note to paragraph (a):
                “Anchoring point” is the intended position of the anchor at rest on the bottom of the anchorage. All coordinates referenced use datum: NAD 83.
              
              
              (5) Anchorage E. South of Coasters Harbor Island, east of a line bearing 341° from the outer end of Briggs Wharf to the southwestern shore of Coasters Harbor Island near the War College Building; and north of a line ranging 265° from the flagstaff at Fort Greene toward Rose Island Light.
              (i) In this area the requirements of the naval service will predominate from May 1 to October 1, but will at all times be subject to such adjustment as may be necessary to accommodate all classes of vessels that may require anchorage room.
              (ii) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (b) West Passage—(1) Anchorage H. North of a line 1,000 yards long bearing 88° from Bonnet Point; west of a line bearing 3° from the eastern end of the last-described line; and south of a line ranging 302° through a point 200 yards south of the Kearny wharf toward the church spire at South Ferry, Boston Neck.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (2) Anchorage I. North of a line 1,000 yards long bearing 88° from Bonnet Point to the shore at Austin Hollow; east of a line bearing 183° from Dutch Island Light; and south of a line ranging 302° through a point 200 yards south of the Kearny wharf toward the church spire at South Ferry, Boston Neck.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (3) Anchorage J. At Saunderstown, south of a line ranging 110° from the south side of the ferry wharf toward the cable crossing sign on Dutch Island; west of a line ranging 192° from Plum Beach Shoal Buoy 1 PB toward the east shore of The Bonnet; and north of a line from the shore ranging 108° toward Dutch Island Light and the north end of the wharf at Beaver Head.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (4) Anchorage K. In the central and southern portion of Dutch Island Harbor, north of a line ranging 106° from Beaver Head Point Shoal Buoy 2 toward the Jamestown standpipe; east of a line ranging 14° from Beaver Head Point Shoal Buoy 2 toward the inshore end of the engineer wharf, Dutch Island; southeast of a line ranging 50° from Dutch Island Light toward the windmill north of Jamestown; and south of a line parallel to and 100 yards southwesterly from a line ranging 132° from the engineer wharf, Dutch Island, and the west ferry wharf, Jamestown.

              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              
              (5) Anchorage L. North of a line ranging 101° from a point on shore 300 yards northerly of the Saunderstown ferry wharf toward the entrance to Round Swamp, Conanicut Island; west of a line bearing 15° parallel to and 1,000 feet westerly from a line joining the western point of Dutch Island and Twenty-three Foot Rock Buoy 4, and a line ranging 6° from Dutch Island Light toward Warwick Light; and south of a line ranging 290° from Sand Point, Conanicut Island, to Wickford Harbor Light, and a line bearing 226° from Wickford Harbor Light to Poplar Point tower.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (6) Anchorage M. East and north of Dutch Island, northeast of a line ranging 316° from the inshore end of the west ferry wharf, Jamestown, toward the north end of Dutch Island to a point bearing 88°, 200 yards, from the engineer wharf, Dutch Island, thence ranging 3° toward the shore of Conanicut Island at Slocum Ledge; north of a line 200 yards off the Dutch Island shore ranging 281° from the entrance to Round Swamp toward a point on shore 300 yards northerly from the Saunderstown ferry wharf; east of a line ranging 15° from the western point of Dutch Island to Twenty-three Foot Rock Buoy 4; and south of a line bearing 77° from Twenty-three Foot Rock Buoy 4 to the shore.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (7) Anchorage N. West of the north end of Conanicut Island, south of a line bearing 262° from Conanicut Island Light; east of a line bearing 8° from Twenty-three Foot Rock Buoy 4; and north of a line ranging 290° from Sand Point toward Wickford Harbor Light.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (c) Bristol Harbor—(1) Anchorage O. South of the south line of Franklin Street extended westerly; west of a line bearing 164°30′ parallel to and 400 feet westerly from the State harbor line between Franklin and Constitution Streets, and of a line ranging 244° from a point on the north line of Constitution Street extended 400 feet beyond the State harbor line toward Usher Rock Buoy 3; and north of the north line of Union Street extended to the Popasquash Neck shore.
              (i) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (d) The regulations. (1) Except in cases of great emergency, no vessel shall be anchored in the entrances to Narragansett Bay, in Newport Harbor, or in Bristol Harbor, outside of the anchorage areas defined in paragraphs (a), (b) and (c) of this section.
              (2) Anchors must not be placed outside the anchorage areas, nor shall any vessel be so anchored that any portion of the hull or rigging shall at any time extend outside the boundaries of the anchorage area. However, Anchorage D (paragraph (a)(4) of this section) is exempt from this requirement.
              (3) Any vessel anchoring under the circumstances of great emergency outside the anchorage areas must be placed near the edge of the channel and in such position as not to interfere with the free navigation of the channel, nor obstruct the approach to any pier, nor impede the movement of any boat, and shall move away immediately after the emergency ceases, or upon notification by an officer of the Coast Guard.
              (4) A vessel upon being notified to move into the anchorage limits or to shift its position on anchorage grounds must get under way at once or signal for a tug, and must change position as directed with reasonable promptness.

              (5) Whenever the maritime or commercial interests of the United States so require, any officer of the Coast Guard is hereby empowered to shift the position of any vessel anchored within the anchorage areas, of any vessel anchored outside the anchorage areas, and of any vessel which is so moored or anchored as to impede or obstruct vessel movements in any channel.
              
              (6) Nothing in this section shall be construed as relieving the owner or person in charge of any vessel from the penalties of the law for obstructing navigation or for obstructing or interfering with range lights, or for not complying with the navigation laws in regard to lights, fog signals, or for otherwise violating the law.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967]
              
                Editorial Note:
                For Federal Register citations affecting § 110.145, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 110.146
              Long Island Sound.
              (a) Anchorage grounds—(1) Bridgeport Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  41°04′52″ N
                  73°14′04″ W; thence to
                
                
                  41°03′45″ N
                  73°14′04″ W; thence to
                
                
                  41°03′45″ N
                  73°11′39″ W; thence to
                
                
                  41°02′50″ N
                  73°12′08″ W; thence to
                
                
                  41°02′50″ N
                  73°16′18″ W; thence to
                
                
                  41°04′52″ N
                  73°16′18″ W; returning to point of origin.
                
              
              (2) New Haven North Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  41°12′18″ N
                  72°52′36″ W; thence to
                
                
                  41°12′18″ N
                  72°49′36″ W; thence to
                
                
                  41°10′12″ N
                  72°48′18″ W; thence to
                
                
                  41°10′12″ N
                  72°52′12″ W; thence to
                
                
                  41°11′06″ N
                  72°53′06″ W; returning to point of origin.
                
              
              (3) New Haven South Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  41°09′30″ N
                  72°47′48″ W; thence to
                
                
                  41°08′36″ N
                  72°47′24″ W; thence to
                
                
                  41°08′36″ N
                  72°51′24″ W; thence to
                
                
                  41°09′30″ N
                  72°51′24″ W; returning to point of origin.
                
              
              (4) New London Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  41°14′11″ N
                  072°15′38″ W; thence to
                
                
                  41°15′05″ N
                  072°16′02″ W; thence to
                
                
                  41°15′39″ N
                  072°13′21″ W; thence to
                
                
                  41°14′45″ N
                  072°12′57″ W; returning to point of origin.
                
              
              (5) Northport Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  40°58′48″ N
                  073°16′30″ W; thence to
                
                
                  40°57′42″ N
                  073°11′42″ W; thence to
                
                
                  40°56′30″ N
                  073°13′30″ W; thence to
                
                
                  40°57′36″ N
                  073°18′12″ W; returning to point of origin.
                
              
              (6) Port Jefferson Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  41°01′48″ N
                  073°04′54″ W; thence to
                
                
                  41°01′48″ N
                  073°00′00″ W; thence to
                
                
                  41°00′18″ N
                  073°00′00″ W; thence to
                
                
                  41°00′18″ N
                  073°04′54″ W; returning to point of origin.
                
              
              (7) Riverhead Anchorage Ground. That portion of Long Island Sound enclosed by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  41°03′00″ N
                  072°42′00″ W; thence to
                
                
                  41°04′00″ N
                  072°36′00″ W; thence to
                
                
                  41°02′00″ N
                  072°35′24″ W; thence to
                
                
                  41°01′24″ N
                  072°41′24″ W; returning to point of origin.
                
              
              (8) All coordinates referenced use datum: NAD 83.
              (b) General regulations. (1) These anchorages are designated for general purposes, but are intended primarily for use by commercial vessels of 300 gross tons and greater and all tank vessels including tank barges. Except in emergencies, commercial vessels of 300 gross tons and greater and all tank vessels, including tank barges, anchoring in the Captain of the Port Long Island Sound Zone inside the line of demarcation shall anchor in the anchorage grounds described above.

              (2) Prior to anchoring in the anchorage area, all vessels shall notify the Coast Guard Captain of the Port via VHF-FM Channel 16.
              
              (3) In anchorages where lightering and bunkering operations are authorized, the Captain of the Port must be notified at least four hours in advance of a vessel conducting lightering or bunkering operations, as required by 156.118 of this title. In addition, all lightering and bunkering operations must be done in accordance with 156.120 of this title.
              (4) Within an anchorage, navigation is prohibited within 500 yards of an anchored vessel that is conducting bunkering or lightering operations. In accordance with the “Regulated Navigation Area: Long Island Sound Marine Inspection and Captain of the Port Zone,” 33 CFR 165.153(d)(7), navigation also is prohibited within 100 yards of a vessel engaged in commercial service.
              (5) Any vessel conducting lightering or bunkering operations shall display by day a red flag at its mast head or at least 10 feet above the upper deck if the vessel has no mast, and by night the flag must be illuminated by spotlight. These signals shall be in addition to day signals, lights, and whistle signals required by rules 30 (33 U.S.C. 2030) and 35 (33 U.S.C. 2035) of the Inland Navigation Rules when at anchor in a general anchorage area.
              (6) Except as otherwise provided, a vessel may not occupy an anchorage for more than 30 days, unless the vessel obtains written permission from the Captain of the Port.
              (7) If a request is made for the long-term lay up of a vessel, the Captain of the Port may establish special conditions with which the vessel must comply in order for such a request to be approved.
              (8) The Captain of the Port may prescribe specific conditions for vessels anchoring within the anchorage grounds described in this section, pursuant to 33 CFR 109.05. These conditions may include, but are not limited to: The number and location of anchors; scope of chain; readiness of the engineering plant and equipment; use of tugs; and requirements for maintaining communication guards on selected radio frequencies.
              (9) No vessel in such condition that it is likely to sink or otherwise become a menace or obstruction to navigation or anchorage of other vessels shall occupy an anchorage, except in cases where unforeseen circumstances create conditions of imminent peril to personnel, and then only for such period as may be authorized by the Captain of the Port.
              (10) All vessels anchored within the designated anchorage grounds shall comply with the regulations found in 33 CFR 164.19 and shall maintain a continuous bridge watch by a licensed deck officer proficient in English, monitoring VHF-FM Channel 16. This individual shall confirm that the ship's crew performs frequent checks of the vessel's position to ensure the vessel is not dragging anchor. A second VHF-FM radio monitoring Channel 13 is strongly recommended.
              (11) Anchors shall be placed well within the anchorage grounds so that no portion of the hull or rigging will at any time extend outside of the anchorage area.
              (12) The Coast Guard Captain of the Port may close the anchorage area and direct vessels to depart the anchorage during periods of adverse weather or at other times as deemed necessary in the interest of port safety and security.
              (13) Any vessel anchored in these grounds must be capable of getting underway if ordered by the Captain of the Port and must be able to do so within two (2) hours of notification by the Captain of the Port. If a vessel will not be able to get underway within two (2) hours of notification, permission must be requested from the Captain of the Port to remain in the anchorage. No vessel shall anchor in a “dead ship” status (propulsion or control unavailable for normal operations) without prior approval of the Captain of the Port.
              (14) Fixed moorings, piles or stakes are prohibited.
              [USCG-2008-0171, 75 FR 76277, Dec. 8, 2010]
            
            
              § 110.147
              New London Harbor, Conn.
              (a) The anchorage grounds—(1) Anchorage A. In the Thames River east of Shaw Cove, bounded by lines connecting points which are the following bearings and distances from Monument, Groton (latitude 41°21′18″ N., longitude 72°04′48″ W.): 243°, 1,400 yards; 246°, 925 yards; 217°, 1,380 yards; and 235°, 1,450 yards.
              
              (2) Anchorage B. In the Thames River southward of New London, bounded by lines connecting points which are the following bearings and distances from New London Harbor Light (latitude 41°18′59″ N., longitude 72°05′25″ W.): 002°, 2,460 yards; 009°, 2,480 yards; 026°, 1,175 yards; and 008°, 1,075 yards.
              (3) Anchorage C. In the Thames River southward of New London Harbor, bounded by lines connecting a point bearing 100°, 450 yards from New London Harbor Light, a point bearing 270°, 575 yards from New London Ledge Light (latitude 41°18′21″ N., longitude 72°04′41″ W.), and a point bearing 270°, 1,450 yards from New London Ledge Light.
              (4) Anchorage D. In Long Island Sound approximately two miles west-southwest of New London Ledge Light, bounded by lines connecting points which are the following bearings and distances from New London Ledge Light: 246°, 2.6 miles; 247°, 2.1 miles; 233°, 2.1 miles; and 235°, 2.6 miles.
              (5) Anchorage E. The waters at the mouth of New London Harbor one mile southeast of New London Ledge Light beginning at latitude 41°17′26″ N., longitude 72°04′21″ W.; thence northeasterly to latitude 41°17′38″ N., longitude 72°03′54″ W.; thence southeasterly to latitude 41°16′50″ N., longitude 72°03′16″ W.; and thence southwesterly to latitude 41°16′38″ N. longitude 72°03′43″ W.; and thence northwesterly to the point of beginning.
              (6) Anchorage F. The waters off the mouth of New London Harbor two miles southeast of New London Ledge Light beginning at latitude 41°16′00″ N., longitude 72°03′13″ W.; thence westerly to latitude 41°16′00″ N., longitude 72°03′38″ W.; thence northerly to latitude 41°16′35″ N., longitude 72°03′38″ W.; thence easterly to latitude 41°16′35″ N., longitude 72°03′13″ W.; and thence southerly to the point of beginning.
              (b) The regulations. (1) Anchorage A is for barges and small vessels drawing less than 12 feet.
              (2) Anchorage F is reserved for the use of naval vessels and, except in cases of emergency, no other vessel may anchor in Anchorage F without permission from the Captain of the Port, New London, CT.
              (3) Except in emergencies, vessels shall not anchor in New London Harbor or the approaches thereto outside the anchorages defined in paragraph (a) of this section unless authorized to do so by the Captain of the Port.
              [CGD3-80-4A, 46 FR 48193, Oct. 1, 1981, as amended by CGD3 85-56, 51 FR 32318, Sept. 11, 1986]
            
            
              § 110.148
              Johnsons River at Bridgeport, Conn.
              (a) The anchorage grounds. In Johnsons River, beginning at a point “A” latitude 41°10′12.3″, longitude 73°09′50.2″; thence westerly to a point “B” latitude 41°10′12.3″, longitude 73°09′52.1″; thence southwesterly to point “C” latitude 41°10′10″, longitude 73°09′54.9″; thence south southwesterly to point “D” latitude 41°10′05″, longitude 73°09′56.1″; thence southeasterly to point “E” latitude 41°10′04″, longitude 73°09′55.9″; thence northeasterly to point “F” latitude 41°10′05″, longitude 73°09′54.5″; thence northerly to point “G” latitude 41°10′05.8″, longitude 73°09′54.5″; thence northeasterly to the point of beginning.
              (b) The regulations. The anchorage is for use by commercial and pleasure craft. Temporary floats or buoys for marking anchors or moorings will be allowed. The anchoring of vessels and placing of temporary anchors or mooring piles are under the jurisdiction of the local harbor master. Fixed mooring piles or stakes will not be allowed.
            
            
              § 110.149
              Narragansett Bay, RI.
              (a) Brenton Point anchorage ground. An area bounded by the following coordinates: 41°22′37.1″ N, 71°14′40.3″ W; thence to 41°20′42.8″ N, 71°14′40.3″ W; thence to 41°18′24.1″ N, 71°20′32.5″ W; thence to 41°20′22.6″ N, 71°20′32.5″ W; thence back to point of origin.
              (b) The following regulations apply in the Brenton Point anchorage ground.
              (1) Prior to anchoring within the anchorage area, all vessels shall notify the Coast Guard Captain of the Port via VHF-FM Channel 16.

              (2) Except as otherwise provided, no vessel may occupy this anchorage ground for a period of time in excess of 96 hours without prior approval of the Captain of the Port.
              
              (3) If a request is made for the long-term lay up of a vessel, the Captain of the Port may establish special conditions with which the vessel must comply in order for such a request to be approved.
              (4) No vessel in such condition that it is likely to sink or otherwise become a menace or obstruction to navigation or anchorage of other vessels shall occupy an anchorage except in cases where unforeseen circumstances create conditions of imminent peril to personnel and then only for such period as may be authorized by the Captain of the Port.
              (5) Anchors shall be placed well within the anchorage areas so that no portion of the hull or rigging will at any time extend outside of the anchorage area.
              (6) The Coast Guard Captain of the Port may close the anchorage area and direct vessels to depart the anchorage during periods of adverse weather or at other times as deemed necessary in the interest of port safety and security.
              (7) Any vessel anchored in these grounds must be capable of getting underway if ordered by the Captain of the Port and must be able to do so within two hours of notification by the Captain of the Port. If a vessel will not be able to get underway within two hours of notification, permission must be requested from the Captain of the Port to remain in the anchorage. No vessel shall anchor in a “dead ship” status (propulsion or control unavailable for normal operations) without prior approval of the Captain of the Port.
              (8) Brenton Point anchorage ground is a general anchorage area reserved primarily for commercial vessels waiting to enter Narragansett Bay.
              (9) Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes will not be allowed.
              (10) All coordinates referenced use datum: NAD 83.
              [USCG-2009-1131, 77 FR 43517, July 25, 2012]
            
            
              § 110.150
              Block Island Sound, N.Y.
              (a) The anchorage ground. A 3/4- by 2-mile rectangular area approximately 3 miles east-northeast of Gardiners Island with the following coordinates: latitude 41°06′12″ N., longitude 72°00′05″ W., latitude 41°07′40″ N., longitude 72°01′54″ W.; latitude 41°08′12″ N., longitude 72°01′10″ W.; latitude 41°06′46″ N., longitude 71°59′18″ W.
              (b) The regulations. This anchorage ground is for use of U.S. Navy submarines. No vessel or person may approach or remain within 500 yards of a U.S. Navy submarine anchored in this anchorage ground.
              [CGFR 70-114A, 36 FR 5604, Mar. 25, 1971]
            
            
              § 110.155
              Port of New York.
              (a) Long Island Sound—(1) Anchorage No. 1. Southwest of a line between Neptune Island and Glen Island ranging from Aunt Phebe Rock Light and tangent to the north edge of Glen Island; southwest of a line tangent to the northeast edge of Glen Island and Goose Island breakwater; southwest of a line bearing southeasterly from the southwest end of Goose Island breakwater and on range with the south gable of the Casino on the northeast end of Glen Island; west of a line ranging from the east edge of Goose Island breakwater to the west edge of the north end of Hart Island; west of Hart Island; and northwest of a line extending from Hart Island Light to Locust Point; excluding from this area, however, (i) the waters northeast of a line ranging 303° from the southwest end of Hart Island; northwest of a line ranging from the water tank at the north end of Davids Island 207°40′ to the northwest end of City Island; and south of latitude 40°52′12″; and (ii) the waters west of Hunter Island; and south of a line ranging from the most southerly end of Glen Island tangent to the most northerly end of Hunter Island.
              (i) Boats shall not anchor in this area in buoyed channels.

              (ii) Boats shall be so anchored as to leave at all times an open, usable channel, at least 50 feet wide, west and south of Glen Island.
              
              
                Note:
                Special anchorage areas in this anchorage are described in § 110.60.
              
              
              (2) [Reserved]
              (b) East River—(1) Anchorage No. 6. On Hammond Flats north of a line bearing 260° from the head of the pier on Throgs Neck at the foot of Pennyfield Avenue to the north tower of Bronx-Whitestone Bridge at Old Ferry Point.
              (2) [Reserved] 
              (3) Anchorage No. 8. North of a line bearing 259° between the north tower of the Bronx-Whitestone Bridge at Old Ferry Point and a point at latitude 40°47′57″, longitude 73°52′16″; thence east of a line bearing 0° to latitude 40°48′06″; thence southeast of a line parallel to the bulkhead extending northeasterly to latitude 40°48′20″; thence north of a line bearing 296° to shore.
              (4) Anchorage No. 9. East of a line from College Point Reef Light tangent to the west side of College Point; and south of a line from College Point Reef Light to Whitestone Point.
              (5) Anchorage No. 10. An area in Flushing Bay, beginning at a point on shore at La Guardia Airport at latitude 40°46′49″, longitude 73°52′21″; thence to latitude 40°47′20″, longitude 73°51′55″; and thence to a point on shore at College Point at latitude 40°47′38″, longitude 73°51′15″; and an area on the west side of Bowery Bay, beginning at a point on shore at latitude 40°46′58″, longitude 73°53′46″; thence to latitude 40°47′03″, longitude 73°53′39″; thence to latitude 40°47′00″, longitude 73°53′31″; thence to latitude 40°46′55″, longitude 73°53′32″; and thence to a point on shore at latitude 40°46′49″, longitude 73°53′39″.
              
              
                Note:
                Special anchorage areas in this anchorage are described in § 110.60.
              
              
              (6) Anchorage No. 11. An area in East River beginning at a point on a pierhead at latitude 40°47′55″, longitude 73°53′19.5″; thence to latitude 40°47′40″, longitude 73°51′58″; and thence to a point on shore at latitude 40°47′16″, longitude 73°52′15″.
              (7) [Reserved]
              (8) Anchorage No. 14. In Hallets Cove, east of a line from a point on shore 100 feet west of the southerly prolongation of 2d Street, Astoria, to Gibbs Point.
              (c) Hudson River—(1) Anchorage No. 16. North of a line on a range with the north side of the north pier of the Union Dry Dock and Repair Company Shipyard, Edgewater, New Jersey; west of a line ranging 25° from a point 120 yards east of the east end of said pier to a point (500 yards from the shore and 915 yards from the Fort Lee flagpole) on a line ranging approximately 100°22′ from the Fort Lee flagpole toward the square chimney on the Medical Center Building at 168th Street, Manhattan; and south of said line ranging between the Fort Lee flagpole and the square chimney on the Medical Center Building.
              (i) When the use of Anchorage No. 16 is required by naval vessels, the vessels anchored therein shall move when the Captain of the Port directs them.
              (ii) [Reserved]
              (2) Anchorage No. 17. All waters of the Hudson River bound by the following points: 40°56′26.66″ N, 073°55′12.06″ W; thence to 40°56′22.54″ N, 073°54′49.77″ W; thence to 40°55′56.00″ N, 073°54′58.00″ W; thence to 40°55′54.15″ N, 073°54′46.96″ W; thence to 40°54′18.43″ N, 073°55′21.12″ W; thence to 40°52′27.59″ N, 073°56′14.32″ W; thence to 40°51′34.20″ N, 073°56′52.64″ W; thence to 40°51′20.76″ N, 073°57′31.75″ W; thence along the shoreline to the point of origin (NAD 83).
              (i) When the use of Anchorage No. 17 is required by naval vessels, the vessels anchored therein shall move when the Captain of the Port directs them.
              (ii) [Reserved]
              (3) Anchorage No. 18-A. East of lines bearing 8° from the northwest corner of the crib icebreaker north of the New York Central Railroad Company drawbridge across Spuyten Duyvil Creek (Harlem River) to a point 250 yards offshore and on line with the New York Central Railroad signal bridge at the foot of West 231st Street, extended, at Spuyten Duyvil, Bronx, New York; thence bearing 19° to the channelward face of the Mount St. Vincent Dock at the foot of West 261st Street, Riverdale, Bronx, New York.
              (i) When the use of Anchorage No. 18-A is required by naval vessels the vessels anchored therein shall move when the Captain of the Port directs them.
              (4) Anchorage No. 18. All waters of the Hudson River bound by the following points: 40°56′54.0″ N, 073°54′40.0″ W; thence to 40°56′51.0″ N, 073°54′24.0″ W; thence to 40°55′53.0″ N, 073°54′40.0″ W; thence to 40°55′56.0″ N, 073°54′58.0″ W; thence to the point of origin (NAD 83).
              (i) This anchorage ground is reserved for use by ships only.
              (ii) [Reserved]
              
              (5) Anchorages No. 19 East and 19 West—(i) Anchorage No. 19 East. All waters of the Hudson River bound by the following points: 40°49′42.6″ N, 073°57′14.7″ W; thence to 40°49′45.9″ N, 073°57′22.0″ W; thence to 40°49′52.0″ N, 073°57′22.0″ W; thence to 40°50′08.3″ N, 073°57′10.8″ W; thence to 40°50′55.4″ N, 073°56′59.7″ W; thence to 40°51′02.5″ N, 073°56′57.4″ W; thence to 40°51′00.8″ N, 073°56′49.4″ W; thence along the shoreline to the point of origin.
              (ii) Anchorage No. 19 West. All waters of the Hudson River bound by the following points: 40°46′56.3″ N, 073°59′42.2″ W; thence to 40°47′36.9″ N, 073°59′11.7″ W; thence to 40°49′31.3″ N, 073°57′43.8″ W; thence to 40°49′40.2″ N, 073°57′37.6″ W; thence to 40°49′52.4″ N, 073°57′37.6″ W; thence to 40°49′57.7″ N, 073°57′47.3″ W; thence to 40°49′32.2″ N, 073°58′12.9″ W; thence to 40°49′00.7″ N, 073°58′33.1″ W; thence to 40°48′28.7″ N, 073°58′53.8″ W; thence to 40°47′38.2″ N, 073°59′31.2″ W; thence to 40°47′02.7″ N, 073°59′57.4″ W; thence to the point of origin.
              (iii) The following regulations apply to 33 CFR 110.155(c)(5)(i) and (ii):
              (A) No vessel may conduct lightering operations in these anchorage grounds without permission from the Captain of the Port. When lightering is authorized, the Captain of the Port New York must be notified at least four hours in advance of a vessel conducting lightering operations as required by 156.118 of this title.
              (B) Any vessel conducting lightering or bunkering operations shall display by day a red flag (46 CFR 35.30-1; Pub 102; International Code of Signals signaling instructions) at its mast head or at least 10 feet above the upper deck if the vessel has no mast, and by night the flag must be illuminated by spotlight. These signals shall be in addition to day signals, lights and whistle signals as required by rules 30 (33 U.S.C 2030 and 33 CFR 83.30) and 35 (33 USC 2035 and 33 CFR 83.35) of the Inland Navigation Rules when at anchor in a general anchorage area.
              (C) Within an anchorage, fishing and navigation are prohibited within 500 yards of an anchored vessel displaying a red flag.
              (D) These anchorage grounds are only authorized for use by tugs and/or barges.
              (E) No vessel may occupy this anchorage ground for a period of time in excess of 96 hours without prior approval of the Captain of the Port.
              (F) No vessel may anchor in Anchorage No. 19 East or No. 19 West without permission from the Captain of the Port.
              (G) Each vessel shall report its position within Anchorage No. 19 East or No. 19 West to the Captain of the Port immediately after anchoring.
              (H) All coordinates referenced use datum: NAD 83.
              (6) Anchorage No. 19-A. An area located west of Hyde Park enclosed by the coordinates starting at 41°48′35″ N 073°57′00″ W; to 41°48′35″ N 073°56′44″ W; to 41°47′32″ N 073°56′50″ W; to 41°47′32″ N 073°57′10″ W; thence back to 41°48′35″ N 073°57′00″ W (NAD 1983).
              (i) No vessel may anchor in Anchorage 19-A from December 16 to the last day of February without permission from the Captain of the Port, New York.
              (ii) No vessel less than 20 meters in length may anchor in Anchorage 19-A without prior approval of the Captain of the Port, New York.
              (d) Upper Bay—(1) Anchorage No. 20-A. That area enclosed by coordinates starting at 40°42′02.5″ N., 74°02′25.5″ W.; to 40°42′06.5″ N., 74°02′19.5″ W.; to 40°42′05.0″ N., 74°01′58.4″ W.; to 40°41′54.5″ N., 74°01′59.2″ W.; thence to 40°41′53.0″ N., 74°02′23.0″ W.
              (i) See 33 CFR 110.155 (d)(6), (d)(16), and (l).
              (2) Anchorage No. 20-B. That area enclosed by coordinates starting at 40°41′47.0″ N., 74°02′31.5″ W.; to 40°41′42.0″ N., 74°01′02.0″ W.; to 40°41′35.3″ N., 74°02′04.2″ W., to 40°41′29.9″ N., 74°02′07.8″ W.; to 40°41′42.6″ N., 74°02′32.7″ W.; thence back to 40°41′47.0″ N., 74°02′31.5″ W.
              (i) See 33 CFR 110.155 (d)(6), (d)(16), and (l).
              (3) Anchorage No. 20-C. That area enclosed by coordinates starting at 40°41′42.0″ N., 74°02′43.0″ W.; to 40°41′25.4″ N., 74°02′10.7″ W.; to 40°41′01.7″ N., 74°02′26.2″ W.; to 40°41′09.0″ N., 74°02′41.5″ W.; to 40°41′20.0″ N., 74°02′59.2″ W.; thence back to 40°41′42.0″ N., 74°02′43.0″ W.

              (i) See 33 CFR 110.155 (d)(6), (d)(16), and (l).
              
              (4) Anchorage No. 20-D. That area enclosed by coordinates starting at 40°41′09.5″ N., 74°02′49.5″ W.; to 40°40′59.2″ N., 74°02′27.9″ W.; to 40°40′44.5″ N., 74°02′37.5″ W.; to 40°40′42.7″ N., 74°03′07.6″ W.; thence back to 40°41′09.5″ N., 74°02′49.5″ W.
              (i) See 33 CFR 110.155 (d)(6), (d)(16), and (l).
              (5) Anchorage No. 20-E. That area enclosed by coordinates starting at 40°40′38.2″ N., 74°02′59.6″ W.; to 40°40′39.4″ N., 74°02′40.9″ W.; to 40°40′09.2″ N., 74°03′00.7″ W.; to 40°40′24.4″ N., 74°03′24.6″ W.; thence back to 40°40′38.2″ N., 74°02′59.6″ W.
              (i) See 33 CFR 110.155 (d)(6), (d)(16), and (l).
              (6) No vessel may occupy this anchorage for a period of time in excess of 72 hours without the prior approval of the Captain of the Port.
              (7) Anchorage No. 20-F. All waters bound by the following points: 40°40′12.2″ N, 074°03′39.9″ W; thence to 40°39′53.9″ N, 074°03′09.6″ W; thence to 40°39′38.9″ N, 074°03′19.5″ W; thence to 40°39′53.5″ N, 074°03′53.7″ W; thence to the point of origin (NAD 83).
              (i) See 33 CFR 110.155 (d)(9), (d)(16), and (l).
              (ii) [Reserved]
              (8) Anchorage No. 20-G. That area enclosed by coordinates starting at 40°39′30.1″ N., 74°04′08.0″ W.; to 40°39′32.0″ N., 74°03′53.5″ W.; to 40°39′27.5″ N., 74°03′42.5″ W.; to 40°39′13.0″ N., 74°03′51.0″ W.; to 40°39′09.5″ N., 74°04′23.1″ W.; thence back to 40°39′30.1″ N., 74°04′08.0″ W.
              (i) See 33 CFR 110.155 (d)(9), (d)(16), and (l).
              (9) This anchorage is designated a naval anchorage. The Captain of the Port may permit commercial vessels to anchor temporarily in this anchorage, ordinarily not more than 24 hours, when the anchorage will not be needed for naval vessels. Upon notification of an anticipated naval arrival, any commercial vessel so anchored must relocate at its own expense.
              (10) Anchorage No. 21-A. That area enclosed by coordinates starting at 40°40′22.5″ N., 74°01′35.2″ W.; to 40°40′20.5″ N., 74°01′27.7″ W.; to 40°39′48.9″ N., 74°01′22.4″ W.; to 40°38′54.7″ N., 74°02′18.9″ W.; to 40°39′03.0″ N., 74°02′26.3″ W.; thence back to 40°40′22.5″ N., 74°01′35.2″ W.
              (i) See 33 CFR 110.155 (d)(16) and (l).
              (ii) No vessel may occupy this anchorage for a period of time in excess of 96 hours without prior approval of the Captain of the Port.
              (11) Anchorage No. 21-B. That area enclosed by coordinates starting at 40°40′23.8″ N., 74°02′10.9″ W.; to 40°40′26.2″ N., 74°01′49.5″ W.; to 40°40′22.5″ N., 74°01′35.2″ W.; to 40°39′03.0″ N., 74°02′26.3″ W.; to 40°38′54.7″ N., 74°02′18.9″ W.; to 40°38′43.7″ N., 74°02′30.3″ W.; to 40°39′19.3″ N., 74°03′03.3″ W.; to 40°39′22.3″ N., 74°03′02.4″ W.; to 40°40′18.6″ N., 74°02′25.5″ W.; thence back to 40°40′23.8″ N., 74°02′10.9″ W.
              (i) See 33 CFR 110.155 (d)(16) and (l).
              (ii) No vessel with a draft of 10 feet (3.048 meters) or less may occupy this anchorage without the prior approval of the Captain of the Port.
              (iii) No vessel may occupy this anchorage for a period of time in excess of 96 hours without prior approval of the Captain of the Port.
              (12) Anchorage No. 21-C. That area enclosed by coordinates starting at 40°39′19.3″ N., 74°03′03.3″ W.; to 40°38′43.7″ N., 74°02′30.3″ W.; to 40°38′41.6″ N., 74°02′32.5″ W.; to 40°38′03.0″ N., 74°02′48.7″ W.; to 40°38′03.0″ N., 74°03′03.5″ W.; to 40°38′38.4″ N., 74°03′15.5″ W.; thence back to 40°39′19.3″ N., 74°03′03.3″ W.
              (i) See 33 CFR 110.155 (d)(16) and (l).
              (ii) No vessel with a draft of 33 feet (10.0584 meters) or less may occupy this anchorage without the prior approval of the Captain of the Port.
              (iii) No vessel may occupy this anchorage for a period of time in excess of 96 hours without prior approval of the Captain of the Port.
              (13) Anchorage No. 23-A. That area enclosed by coordinates starting at 40°38′36.5″ N., 74°04′13.5″ W.; to 40°38′37.0″ N., 74°03′49.0″ W.; to 40°38′23.4″ N., 74°03′37.2″ W.; to 40°37′49.5″ N., 74°03′25.7″ W.; to 40°37′49.8″ N., 74°03′50.1″ W.; to 40°37′50.0″ N., 74°03′50.2″ W.; to 40°37′53.0″ N., 74°04′07.0″ W.; thence back to 40°38′36.5″ N., 74°04′13.5 W.
              (i) See 33 CFR 110.155 (d)(16) and (l).

              (ii) No vessel may occupy this anchorage for a period of time in excess of 48 hours without the prior approval of the Captain of the Port.
              
              (iii) No vessel with a length overall in excess of 670 feet (204.216 meters) may occupy this anchorage without the prior approval of the Captain of the Port.
              (iv) No vessel with a draft of 40 feet (12.192 meters) or more may occupy this anchorage without the prior approval of the Captain of the Port unless it anchors within 5 hours after ebb current begins at the Narrows.
              (v) See 33 CFR 334.85 for information on anchoring near the U.S. Navy restricted area adjacent to this anchorage.
              (14) Anchorage No. 23-B. That area enclosed by coordinates starting at 40°37′49.8″ N., 74°03′50.1″ W.; to 40°37′49.5″ N., 74°03′25.7″ W.; to 40°37′27.0″ N., 74°03′18.1″ W.; to 40°37′23.0″ N., 74°03′59.0″ W.; to 40°37′30.0″ N., 74°04′04.0″ W.; to 40°37′37.5″ N., 74°03′46.0″ W.; thence back to 40°37′49.8″ N., 74°03′50.1″ W.
              (i) See 33 CFR 110.155(d)(13) (ii) and (iv), (d)(16), and (l).
              (ii) No vessel with a length overall of 670 feet (204.216 meters) or less may occupy this anchorage without the prior approval of the Captain of the Port.
              (iii) See 33 CFR 334.85 for information on anchoring near the U.S. Navy restricted area adjacent to this anchorage.
              (15) Anchorage No. 24. That area enclosed by coordinates starting at 40°37′23.0″ N., 74°03′59.0″ W.; to 40°37′27.0″ N., 74°03′18.1″ W.; to 40°36′40.1″ N., 74°03′02.2″ W.; to 40°36′25.5″ N., 74°02′56.4″ W.; to 40°36′21.0″ N., 74°03′11.0″ W.; to 40°36′25.0″ N., 74°03′17.5″ W.; thence back to 40°37′23.0″ N., 74°03′59.0″ W.
              (i) See 33 CFR 110.155(d)(13) (ii) and (iv), (d)(16), and (l).
              (ii) No vessel with a length overall of less than 800 feet (243.84 meters), or with a draft of less than 40 feet (12.192 meters) may occupy this anchorage without the prior approval of the Captain of the Port.
              (16) Any vessel anchored in or intending to anchor in Federal Anchorage 20-A through 20-G, 21-A through 21-C, 23-A and 23-B, 24 or 25 must comply with the following requirements:
              (i) No vessel may anchor unless it notifies the Captain of the Port when it anchors, of the vessel's name, length, draft, and its position in the anchorage.
              (ii) Each vessel anchored must notify the Captain of the Port when it weighs anchor.
              (iii) No vessel may conduct lightering operations unless it notifies the Captain of the Port before it begins lightering operations.
              (iv) Each vessel lightering must notify the Captain of the Port at the termination of lightering.
              (v) No vessel may anchor unless it maintains a bridge watch, guards and answers Channel 16 FM, and maintains an accurate position plot.
              (vi) If any vessel is so close to another that a collision is probable, each vessel must communicate with the other vessel and the Captain of the Port on Channel 16 FM and shall act to eliminate the close proximity situation.
              (vii) No vessel may anchor unless it maintains the capability to get underway within 30 minutes except with prior approval of the Captain of the Port.
              (viii) No vessel may anchor in a “dead ship” status (propulsion or control unavailable for normal operations) without the prior approval of the Captain of the Port.
              (ix) Each vessel in a “dead ship” status must engage an adequate number of tugs alongside during tide changes. A tug alongside may assume the Channel 16 FM radio guard for the vessel after it notifies the Captain of the Port.
              (x) No vessel may lighter in a “dead ship” status without prior approval from the Captain of the Port.
              (e) Lower Bay—(1) Anchorage No. 25. That area enclosed by coordinates starting at 40°35′58.2″ N., 74°02′18.4″ W.; to 40°36′12.0″ N., 74°01′29.0″ W.; to 40°36′03.0″ N., 74°00′52.5″ W., to 40°34′57.5″ N., 74°00′25.0″ W.; to 40°34′40.0″ N., 74°01′03.0″ W.; to 40°34′53.0″ N., 74°01′56.1″ W.; to 40°35′23.9″ N., 74°02′04.8″ W.; thence back to 40°35′58.2″ N., 74°02′18.4″ W.
              (i) See 33 CFR 110.155(d)(16) and (l).
              (ii) When the use of this anchorage is required by naval vessels, any commercial vessels anchored therein must move when directed by the Captain of the Port.

              (iii) No vessel may occupy this anchorage for a period of time in excess of 96 hours without prior approval of the Captain of the Port.
              (f) Lower Bay, Raritan Bay, Sandy Hook Bay, and Atlantic Ocean—(1) Anchorage No. 26. In Raritan and Sandy Hook Bays all waters bound by the following points: 40°30′06.74″ N., 074°10′04.96″ W.; thence to 40°28′59.44″ N., 074°05′00.00″ W.; thence to 40°28′44.94″ N., 074°05′00.00″ W.; thence to 40°29′05.02″ N., 074°07′30.56″ W.; thence to 40°29′17.49″ N., 074°10′16.50″ W.; thence to the point of origin (NAD 83).
              (2) Anchorage No. 27. In the Atlantic Ocean all waters bound by the following points: 40°28′49.27″ N., 074°00′12.13″ W.; thence to 40°28′52.12″ N., 074°00′00.56″ W.; thence to 40°28′40.88″ N., 073°58′51.95″ W.; thence to 40°25′57.91″ N., 073°54′55.56″ W.; thence to 40°23′45.55″ N., 073°54′54.89″ W.; thence to 40°23′45.38″ N., 073°58′32.10″ W.; thence along the shoreline to the point of origin (NAD 83).
              (3) Anchorage No. 28. In Lower Bay all waters bound by the following points: 40°30′02.30″ N., 074°08′52.69″ W.; thence to 40°29′10.10″ N., 074°04′59.65″ W.; thence to 40°29′09.99″ N., 074°02′57.75″ W.; thence to 40°31′52.89″ N., 074°02′39.89″ W.; thence to 40°31′59.72″ N., 074°03′25.13″ W.; thence to 40°31′28.57″ N., 074°03′40.70″ W.; thence to 40°30′26.24″ N., 074°05′11.46″ W.; thence to 40°30′19.01″ N., 074°06′21.37″ W.; thence to 40°30′21.53″ N., 074°08′46.19″ W.; thence to the point of origin (NAD 83).
              (g)-(h) [Reserved]
              (i) Arthur Kill—(1) Anchorage No. 41. The passage between Pralls Island and Staten Island included between a line running 29° from the extreme northwest point of Pralls Island to a point on Staten Island and a line from the southern point of Pralls Island to the north side of the mouth of Neck Creek at Travis, Staten Island.
              (2) Anchorage No. 42. East of lines ranging from the head of the Tottenville Shipyard Company pier at Tottenville, Staten Island, to the first pier of the Outerbridge Crossing west from the Staten Island shore, thence to Arthur Kill Light 10, thence to Arthur Kill Light 14, and thence to Arthur Kill Lighted Buoy 16; and south of a line from thence to Smoking Point.
              (j) Raritan Bay—(1) Anchorage No. 44. An area in Raritan Bay located at the junction of Arthur Kill and Raritan River, beginning at a point at latitude 40°30′07″, longitude 74°15′30″; thence to latitude 40°30′01″, longitude 74°15′30″; thence to latitude 40°29′27″, longitude 74°15′06″; thence to latitude 40°29′24″, longitude 74°15′01″; thence to latitude 40°29′15″, longitude 74°14′55″; thence to latitude 40°29′14″, longitude 74°15′25″; thence to latitude 40°29′48″, longitude 74°15′48″; and thence to the point of beginning.
              (i) The anchorage is restricted to deep-draft vessels except that barges may moor in that portion of the anchorage southerly of latitude 40°29′22″.
              (ii) No vessel shall occupy the deep-draft portion of the anchorage for a longer period than 48 hours without a permit from the Captain of the Port.
              
                (2) Anchorage No. 45. West of the Raritan Bay Channel leading into Arthur Kill; north of the Raritan River Channel leading into Raritan River; and east of the Cutoff Channel between Raritan River and Arthur Kill, except that part of the said area occupied by Anchorage No. 44.
              (i) Vessels must not anchor in the channel to Keyport Harbor west of lines ranging from Keyport Channel Buoy 1 to Keyport Channel Buoy 9, thence through Keyport Channel Buoys 11 and 13 to the northeast corner of the easterly steamboat wharf; and east of a line extending from a point 400 yards west of Keyport Channel Buoy 1 tangent to the west shore at the mouth of Matawan Creek.
              (ii) [Reserved]
              (k) [Reserved]
              (l) General regulations. (1) No vessel in excess of 800 feet (243.84 meters) in length overall or 40 feet (12.192 meters) in draft may anchor unless it notifies the Captain of the Port at least 48 hours prior to entering Ambrose Channel.

              (2) Except in cases of great emergency, no vessel shall be anchored in the navigable waters of the Port of New York outside of the anchorage areas established in this section, nor cast anchor within a cable or pipe line area shown on a Government chart, nor be moored, anchored, or tied up to any pier, wharf, or vessel in such manner as to obstruct or endanger the passage of any vessel in transit by, or to or from, adjacent wharves, piers, or slips.
              
              (3) No vessel shall occupy for a longer period than 30 days, unless a permit is obtained from the Captain of the Port for that purpose, any anchorage for which the time of occupancy is not otherwise prescribed in this section. No vessel in a condition such that it is likely to sink or otherwise become a menace or obstruction to navigation or anchorage of other vessels shall occupy an anchorage except in an emergency, and then only for such period as may be permitted by the Captain of the Port.
              (4) Whenever, in the opinion of the Captain of the Port, such action may be necessary, that officer may require any or all vessels in any designated anchorage area to moor with two or more anchors.
              (5) Every vessel whose crew may be reduced to such number that it will not have sufficient men on board to weigh anchor at any time shall be anchored with two anchors, with mooring swivel put on before the crew shall be reduced or released, unless the Captain of the Port shall waive the requirement of a mooring swivel.
              (6) Anchors of all vessels must be placed well within the anchorage areas, so that no portion of the hull or rigging shall at any time extend outside the boundaries of the anchorage area.
              (7) Any vessel anchoring under circumstances of great emergency outside of the anchorage areas must be placed near the edge of the channel and in such position as not to interfere with the free navigation of the channel nor obstruct the approach to any pier nor impede the movement of any boat, and shall move away immediately after the emergency ceases, or upon notification by the Captain of the Port.
              (8) Operations near commercial mooring buoys permitted by the District Engineer, U.S. Army Corps of Engineers.
              (i) No vessel shall continuously occupy a mooring when a vessel in regular traffic requires the berth or when navigation would be menaced or inconvenienced thereby.
              (ii) No vessel shall moor or anchor in any anchorage in such a manner as to interfere with the use of a duly authorized mooring buoy. Nor shall any vessel moored to a buoy authorized by the District Engineer, U.S. Army Corps of Engineers be moored such that any portion of that vessel comes within 50 feet of a marked or dredged channel.
              (iii) No vessel shall be operated within the limits of an anchorage at speed exceeding 6 knots when in the vicinity of a moored vessel.
              (iv) In an emergency the Captain of the Port may shift the position of any unattended vessel moored in or near any anchorage.
              (9) Barge dispensing stations and stake boats may be anchored in such places as the Captain of the Port may designate.
              (10) Upon approval of the District Engineer, Corps of Engineers, the Captain of the Port may permit wrecking plant or other vessels legally engaged in recovering sunken property, or in laying or repairing pipe lines or cables legally established, or plant engaged in dredging operations, to anchor within channels of the Port of New York. Permit issued by the Captain of the Port is not necessary for plant engaged upon works of river and harbor improvement under the supervision of the District Engineer, but the District Engineer will notify the Captain of the Port in advance of all such proposed work.
              (11) Whenever the maritime or commercial interests of the United States so require, the Captain of the Port is hereby empowered to shift the position of any vessel anchored within the anchorage areas, of any vessel anchored outside the anchorage areas, of any vessel which is so moored or anchored as to impede or obstruct vessel movements in any channel or obstruct or interfere with range lights and of any vessel which, lying at the exterior end of a pier or alongside an open bulkhead, obstructs or endangers the passage of vessels in transit by, or to or from, adjacent wharf property or impedes the movements of vessels entering or leaving adjacent slips.
              (12) A vessel upon being notified to move into the anchorage limits or to shift its position on anchorage grounds, shall get under way at once or signal for a tug, and shall change position as directed, with reasonable promptness.

              (13) Nothing in this section shall be construed as relieving any vessel or the owner or person in charge of any vessel from the penalties of law for obstructing navigation or for obstructing or interfering with range lights, or for not complying with the navigation laws in regard to lights, fog signals, or for otherwise violating law.
              (14) Any vessel prohibited by these rules from anchoring in a specific anchorage because of the vessel's length or draft may anchor in the anchorage with permission from the Captain of the Port.
              (m) Anchorages for vessels carrying explosives. (1) [Reserved]
              (2) Anchorage No. 49-F (emergency naval anchorage). That portion of Sandy Hook Bay bounded by a line bearing 170°, 3,800 yards, from a point bearing 281°30′, 2,050 yards from Sandy Hook Light; thence 260°, 500 yards; thence 350°, 3,800 yards; thence 080°, 500 yards, to the point of beginning.
              (i) This anchorage is to be used for the anchorage of naval vessels during emergencies only.
              (ii) No pleasure or commercial craft shall navigate or moor within this area at any time when naval vessels which are moored in the area display a red flag by day or a red light by night.
              (3) Anchorage No. 49-G (naval anchorage). That portion of Sandy Hook Bay bounded by a line bearing 208°, 1,350 yards, from a point bearing 292°30′, 3,600 yards, from Sandy Hook Light; thence 298°, 620 yards; thence 002°, 1,250 yards; thence 107°, 1,150 yards, to the point of beginning.
              (i) No pleasure or commercial craft shall navigate or moor within this area at any time when vessels which are moored in the area display a red flag by day or a red light by night.
              (n) Regulations for explosive anchorages. (1) Anchorages Nos. 49-F and 49-G are reserved for vessels carrying explosives. All vessels carrying explosives shall be within these areas when anchored, except as provided in paragraph (n)(6) of this section.
              (2) A written permit shall be obtained from the Captain of the Port before vessels carrying explosives, or on which explosives are to be loaded, may proceed to the anchorages provided for them; and no vessel shall occupy a berth in such anchorage except by authority of such permit, which permit may be revoked at any time.
              (3) Vessels used in connection with loading or unloading explosives on vessels in anchorage areas, including tugs and stevedore boats, shall carry a written permit from the Captain of the Port. The Captain of the Port may, in his discretion, require every person having business on board vessels which are being loaded with explosives, other than members of the crew, to have a pass from the Captain of the Port in such form as he shall prescribe. Such permit or pass shall be shown whenever required by him or by his authorized agents.
              (4) Whenever any vessel not fitted with mechanical power anchors in the explosives anchorages while carrying explosives, the Captain of the Port may require the attendance of a tug upon such vessel when in his judgment such action is necessary.
              (5) Vessels carrying explosives shall comply with the general regulations in paragraph (l) of this section when applicable.
              (6) The District Engineer, Corps of Engineers, may authorize, in writing, a vessel carrying explosives for use on river and harbor works or on other work under Federal permit issued by the District Engineer to anchor in or near the vicinity of such work without a permit from the Captain of the Port. The District Engineer will prescribe the quantities of such explosives allowed on such vessel and the conditions under which they are to be stored and handled, and will furnish the Captain of the Port with a copy of such safety instructions together with a copy of his written authorization.
              (7) Every vessel loading, unloading, transporting, or containing explosives shall display by day a red flag at least 16 square feet in area at its masthead, or at least 10 feet above the upper deck if the vessel has no mast, and shall display by night a red light in the same position specified for the flag.

              (8) When local regulations of any place require previous local authority for the transfer of explosives or fireworks between vessels or between a vessel and a wharf or other place ashore, the Captain of the Port will permit the removal from the anchorage of such vessel containing explosives to any place covered by such local regulations only when he is satisfied that the required local authority has been granted.
              
              
                Note:
                The anchorage in this section are regulated under Title I, Ports and Waterways Safety Act of 1972 as stated in § 110.1a(a) of this part. The penalties for violating regulations under this Act are stated in § 110.1a(b) of this part.
              
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967]
              
                Editorial Note:
                For Federal Register citations affecting § 110.155, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 110.156
              Randall Bay, Freeport, Long Island, N.Y.
              (a) The anchorage grounds. Southward of a line 312 feet south of and parallel to the south side of Casino Street; eastward of a line 215 feet east of and parallel to the east side of West Side Avenue, said line extending southerly to a point 233 feet north of the prolonged north side of Clinton Street; northeastward of a line from the last-mentioned point to a point 243 feet southerly of the prolonged south side of Clinton Street and 210 feet east of the east side of Prospect Street; eastward of a line 210 feet east of and parallel to the east side of Prospect Street; northward of a line 25 feet north of and parallel to the prolonged north side of Suffolk Street; westward of a line 210 feet west of and parallel to the west side of South Long Beach Avenue, said line extending northerly to a point 222 feet south of the prolonged south side of Queens Street; southwestward of a line from the last-mentioned point to a point 74 feet northerly of the prolonged north side of Queens Street and 120 feet west of the west side of Roosevelt Avenue; and westward of a line 120 feet west of and parallel to the west side of Roosevelt Avenue.
              (b) The regulations. (1) When applied for, a berth in this anchorage, if available, may be assigned to any vessel by the Captain of the Port of Long Island Sound.
              (2) The Captain of the Port is authorized to issue permits for maintaining mooring buoys within the anchorage. The method of anchoring these buoys shall be as prescribed by the Captain of the Port.
              (3) No vessel shall anchor in the anchorage in such manner as to interfere with the use of a duly authorized mooring buoy.
              (4) No vessel shall be navigated within the anchorage at a speed exceeding six knots.
              (5) In case of emergencies, the Captain of the Port is authorized to shift the position of any unattended vessel moored in or near the anchorage.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by USCG-2012-0306, 77 FR 37313, June 21, 2012]
            
            
              § 110.157
              Delaware Bay and River.
              (a) The anchorage grounds—(1) Anchorage A off the entrance to the Mispillion River. In Delaware Bay southwest of Brandywine Channel beginning at latitude 38°53′57″ N., longitude 75°08′00″ W., thence northwesterly to latitude 39°01′22″ N., longitude 75°13′25″ W., thence southwesterly to latitude 39°00′49″ N., longitude 75°14′57″ W., thence southeasterly to latitude 38°53′22″ N., longitude 75°09′26″ W., thence northeasterly to the point of beginning. Supervision over the anchoring of vessels and over all cargo transfer operations in Anchorage A is exercised by the Captain of the Port, Philadelphia. The regulations of paragraphs (b)(1) and (b)(2) of this section do not apply to this anchorage.
              (2) Anchorage 1 off Bombay Hook Point. On the southwest side of the channel along Liston Range, in the waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  39°17′14.0″ N
                  075°22′21.0″ W
                
                
                  39°16′55.2″ N
                  075°22′50.5″ W
                
                
                  39°20′34.1″ N
                  075°26′56.8″ W
                
                
                  39°20′53.5″ N
                  075°26′28.0″ W
                
              
              (DATUM: NAD 83)
              (3) Anchorage 2 northwest of Artificial Island. On the east side of the channel along Reedy Island Range, bounded as follows: Beginning at a point bearing 105° from the northernmost point of Reedy Island, 167 yards easterly of the east edge of the channel along Reedy Island Range; thence 105°, 800 yards; thence 195°, 4,500 yards; thence 285°, 800 yards to a point (approximately latitude 39°28′58″, longitude 75°33′37″) opposite the intersection of Reedy Island and Baker Ranges; and thence 15°, 4,500 yards, to the point of beginning.
              (4) Anchorage 3 southeast of Reedy Point. Southeast of the entrance to the Chesapeake and Delaware Canal at Reedy Point, in the waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  39°33′09.0″ N
                  075°32′38.0″ W
                
                
                  39°32′34.6″ N
                  075°32′38.2″ W
                
                
                  39°31′29.0″ N
                  075°33′01.0″ W
                
                
                  39°31′31.8″ N
                  075°33′16.2″ W
                
                
                  39°32′14.6″ N
                  075°33′08.3″ W
                
                
                  39°33′09.0″ N
                  075°33′10.0″ W
                
              
              (DATUM: NAD 83)
              (5) Anchorage 4 north of Reedy Point. North of the entrance to the Chesapeake and Delaware Canal at Reedy Point, on the west side of the river, bounded as follows: Beginning at a point (approximately latitude 39°33′51″, longitude 75°33′35″) 344°58′ true, 160 yards from Chesapeake and Delaware Canal Light 2; thence 306°26′, 1,442 yards; thence 36°26′, 377 yards; thence 126°26′, 1,442 yards; thence 216°26′, 377 yards to the point of beginning.
              (6) Anchorage 5 southeast of Pea Patch Island. On the northeast side of the channel along New Castle Range, bounded as follows: Beginning at latitude 39°34′28″, longitude 75°33′06″; thence 334°, 2,343 yards; thence 64°, 512 yards; thence 154°, 2,343 yards; and thence 244°, 512 yards, to the point of beginning.
              (7) Anchorage 6 off Deepwater Point. East of the entrance to Christina River, in the waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  39°43′00.0″ N
                  075°30′20.0″ W
                
                
                  39°42′51.5 ″ N
                  075°29′44.9″ W
                
                
                  39°42′05.4″ N
                  075°30′25.2″ W
                
                
                  39°41′47.3″ N
                  075°30′37.5″ W
                
                
                  39°41′34.7″ N
                  075°30′39.9″ W
                
                
                  39°41′36.6″ N
                  075°30′51.1″ W
                
              
              (DATUM: NAD 83)
              (8) Anchorage 7 off Marcus Hook. (i) On the southeast side of the channel along Marcus Hook Range, bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  39°49′17.254″ N
                  75°22′50.0994″ W
                
                
                  39°48′39.984″ N
                  75°23′17.238″ W
                
                
                  39°47′45.309″ N
                  75°25′01.278″ W
                
                
                  39°47′43.111″ N
                  75°26′00.186″ W
                
              
              
                (DATUM: NAD 83)
              
              
              (ii) A vessel that is arriving from or departing for sea and that requires an examination by public health, customs, or immigration authorities shall anchor in the preferential area of this anchorage designated for the use of vessels awaiting quarantine inspection, this area being the waters bounded by the arc of a circle with a radius of 366 yards and with the center located at:
              
                
                  Latitude
                  Longtitude
                
                
                  39°48′46.334″ N
                  75°23′26.881″ W
                
              
              
                (DATUM: NAD 83)
              
              
              (iii) Should the remainder of the anchorage be in use, the preferential area, when available, may be used by vessels not subject to quarantine inspection.
              (9) Anchorage 8 off Thompson Point. On the south side of the channel along Tinicum Range, between Thompson Point and the east side of Crab Point, in the waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  39°50′52.0″ N
                  075°18′23.0″ W
                
                
                  39°50′51.1″ N
                  075°17′41.0″ W
                
                
                  39°50′44.5″ N
                  075°17′41.6″ W
                
                
                  39°50′46.0″ N
                  075°18′23.0″ W
                
              
              (DATUM: NAD 83)
              (10) Anchorage 9 near entrance to Mantua Creek. On the southeast side of the channel along Mifflin Range, bounded as follows: Beginning at a point on the southeast edge of the channel at longitude 75°14′26″; thence northeasterly along the edge of the channel to longitude 75°12′01.5″; thence 203°30′, 933 yards; thence 233°30′, 3,058 yards; and thence 263°30′, 933 yards, to the point of beginning. Vessels must not cast anchor in this anchorage in such manner as to interfere unreasonably with the passage of other vessels to and from Mantua Creek.
              (11) Anchorage 10 at Naval Base, Philadelphia. On the north side of the channel along Eagle Point Range, bounded as follows: Beginning off of the southeasterly corner of Pier 1 at 39°53′07″ N., 075°10′30″ W., thence south to the to the north edge of the channel along Eagle Point Range to 39°52′58″ N., 075°10′29″ W., thence east along the edge of the channel to 39°52′56″ N., 075°09′53″ W., thence north to 39°53′07″ N., 075°09′54″ W., thence continuing west to the beginning point at 39°53′07″ N., 075°10′30″ W. These coordinates are based on WGS 84.
              (12) Anchorage 11 at Gloucester. (i) East of the channel south of the Walt Whitman Bridge at Gloucester, in the waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  39°54′10.0″ N
                  075°07′45.0″ W
                
                
                  39°54′09.4″ N
                  075°07′43.0″ W
                
                
                  39°54′03.0″ N
                  075°07′41.0″ W
                
                
                  39°53′30.5″ N
                  075°07′57.7″ W
                
                
                  39°53′09.6″ N
                  075°08′17.0″ W
                
                
                  39°53′36.6″ N
                  075°08′00.6″ W
                
              
              (DATUM: NAD 83)
              (ii) The area between Pier 124 S and 122 S, along the west side of the Delaware River, is restricted to facilitate vessel movements. The areas adjacent to working piers are restricted to facilitate the movement of vessels to and from these piers. Should the anchorage become so congested that vessels are compelled to anchor in these restricted areas, they must move immediately when another berth is available.
              (13) Anchorage 12 between Gloucester and Camden. (i) East of the channel beginning north of the Walt Whitman Bridge at Gloucester and ending south of the Benjamin Franklin Bridge at Camden, bounded as follows: Beginning at a point at latitude 39°54′26.0″ N, longitude 75°07′41″ W, bounded on the west by a line perpendicular to the channel, 210 yards from the east edge of the channel, 5,536 yards north to a point at latitude 39°57′05.0″ N, longitude 75°08′04.2″ W, and then bounded by a line connecting the following points, connecting to the point of beginning:
              
                
                  Latitude
                  Longitude
                
                
                  39°57′04.3″ N
                  075°07′57.3″ W
                
                
                  39°56′51.7″ N
                  075°08′01.3″ W
                
                
                  39°56′35.5″ N
                  075°08′03.1″ W
                
                
                  39°56′02.8″ N
                  075°08′02.0″ W
                
                
                  39°55′34.7″ N
                  075°07′54.5″ W
                
                
                  39°54′45.7″ N
                  075°07′32.5″ W
                
                
                  39°54′33.8″ N
                  075°07′32.9″ W
                
                
                  39°54′25.2″ N
                  075°07′36.1″ W
                
              
              (DATUM: NAD 83)
              (ii) The area between No. 2 Broadway pier and No. 1 Broadway pier is restricted to facilitate vessel movements. The areas adjacent to working piers are restricted to facilitate the movement of vessels to and from these piers. Should the anchorage become so congested that vessels are compelled to anchor in these restricted areas, they must move immediately when another berth is available.
              (14) Anchorage 13 at Camden. East of the channel, north of the Benjamin Franklin Bridge to Cooper Point, Camden, NJ, in the waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  39°57′17.0″ N
                  075°07′58.0″ W
                
                
                  39°57′22.3″ N
                  075°07′55.9″ W
                
                
                  39°57′32.0″ N
                  075°07′49.4″ W
                
                
                  39°57′39.2″ N
                  075°07′39.7″ W
                
                
                  39°57′34.9″ N
                  075°07′34.7″ W
                
                
                  39°57′21.2″ N
                  075°07′49.8″ W
                
                
                  39°57′15.1″ N
                  075°07′52.7″ W
                
              
              (15) Anchorage 14 opposite Port Richmond. On the southeast side of the channel, north of Petty Island, bounded as follows: Beginning at a point on the southeast edge of the channel at longitude 75°05′43″; thence 163°, 248 yards; thence 253°, 1,978 yards, to the southeast edge of the channel; and thence northeasterly along the edge of the channel to the point of beginning. Vessels having a draft of less than 20 feet must anchor southwest of Pier No. 11, Port Richmond. The area off the Cities Service Oil Company wharves, Petty Island, shall be restricted to facilitate the movement of vessels to and from the wharves.
              (16) Anchorage 15 off northeasterly end of Petty Island. On the southeast side of the channel, bounded as follows: Beginning at a point on the southeast edge of the channel at longitude 75°05′34.7″; thence northeasterly along the southeast edge of the channel to longitude 75°05′09.5″; thence 171°, 198 yards; thence 260°30′, 667 yards; and thence 351°, 198 yards, to the point of beginning. When necessary, this anchorage will be reserved for vessels under the custody of the United States, at which time other vessels may be required by the Captain of the Port to shift position.
              (17) Anchorage 16 between Port Richmond and Five Mile Point. On the northwest side of the channel, bounded as follows: Beginning at a point on the northwest edge of the channel at longitude 75°05′35″; thence northeasterly along the edge of the channel to longitude 75°04′20″; thence 328°, 125 yards; thence 243°, 450 yards; thence 251°, 475 yards; thence 257°, 1,042 yards; thence 174°30′, 122 yards, to the point of beginning. When necessary, this anchorage will be reserved for vessels under the custody of the United States, at which time other vessels may be required by the Captain of the Port to shift position.
              (b) General regulations. (1) Except in cases of great emergency, no vessel shall be anchored in Delaware Bay and River between Ship John Light and The Pennsylvania Railroad Company bridge at Delair, New Jersey, outside of the anchorage areas established in this section, or within a cable or pipe line area shown on a Government chart, or be moored, anchored, or tied up to any pier, wharf, or other vessel in such manner as to obstruct or endanger the passage of any vessel. When an emergent condition exists due to congestion in the prescribed anchorage areas in the Delaware River, the Captain of the Port may authorize the anchorage of vessels in locations other than the prescribed areas. Vessels so anchored must not be anchored within the channel limits. Any vessel anchored outside of the prescribed anchorage limits must move to a prescribed anchorage area when space becomes available.
              (2) No vessel shall occupy any prescribed anchorage for a longer period than 48 hours without a permit from the Captain of the Port. Vessels expecting to be at anchor for more than 48 hours shall obtain a permit from the Captain of the Port for that purpose. No vessel in such condition that it is likely to sink or otherwise become a menace or obstruction to navigation or anchorage of other vessels shall occupy an anchorage except in an emergency, and then only for such period as may be permitted by the Captain of the Port.
              (3) Whenever, in the opinion of the Captain of the Port such action may be necessary, he may require any or all vessels in any designated anchorage area to moor with two or more anchors.
              (4) [Reserved]
              (5) Anchors shall be placed well within the anchorage areas, so that no portion of the hull or rigging will at any time extend outside of the anchorage area.
              (6) Light-draft barges using the anchorages shall be anchored away from the deeper portions of the anchorages, so as not to interfere with the anchoring of deep-draft vessels. Any barges towed in tandem to an anchorage area shall be bunched together when anchoring.
              (7) Upon approval of the District Engineer, Corps of Engineers, the Captain of the Port may permit wrecking plant or other vessels legally engaged in recovering sunken property, or in laying or repairing pipe lines or cables, or plant engaged in dredging operations, to anchor in channels. Such permission is not necessary for plant engaged upon works of river and harbor improvement under the supervision of the District Engineer, but the District Engineer will notify the Captain of the Port in advance of all such proposed work.
              (8) [Reserved]
              (9) A vessel upon being notified to shift its position shall get under way at once or signal for a tug and shall change position as directed with reasonable promptness.
              (10) Nothing in this section shall be construed as relieving any vessel or the owner or person in charge of any vessel from the penalties of law for obstructing navigation or for obstructing or interfering with range lights, or for not complying with the laws relating to lights and fog signals or other navigation laws and regulations.
              (11) Annually from September 1 until December 31, additional requirements and restrictions in this paragraph for the use of anchorages defined in paragraphs (a)(7), (a)(8), and (a)(10) of this section apply.

              (i) Before anchoring in Anchorage 7 off Marcus Hook, as described in paragraph (a)(8) of this section, a vessel must first obtain permission from the Captain of the Port, Philadelphia, at least 24 hours in advance of arrival. Permission to anchor will be granted on a “first-come, first-served” basis. The Captain of the Port, Philadelphia, will allow only one vessel at a time to be at anchor in Anchorage 7, and no vessel may remain within Anchorage 7 for more than 12 hours. Any vessel arriving from or departing to sea that requires an examination by the public health service, customs or immigration authorities will be directed to an anchorage for the required inspection by the Captain of the Port on a case-by-case basis.
              (ii) For Anchorage 6 off Deepwater Point, as described in paragraph (a)(7) of this section, and Anchorage 9 as described in paragraph (a)(10) of this section.
              (A) Any vessel 700 feet or greater in length requesting anchorage shall obtain permission from the Captain of the Port, Philadelphia, Pennsylvania, at least 24 hours in advance.
              (B) Any vessel from 700 to 750 feet in length shall have one tug alongside at all times while the vessel is at anchor.
              (C) Any vessel greater than 750 feet in length shall have two tugs alongside at all times while the vessel is at anchor.
              (D) The Master, owner or operator of a vessel at anchor shall ensure that any tug required by this section is of sufficient horsepower to assist with necessary maneuvers to keep the vessel clear of the navigation channel.
              (iii) As used in this section, Captain of the Port means the Commander of Sector Delaware Bay or any Coast Guard commissioned, warrant or petty officer who has been authorized by the Captain of the Port to act on his behalf. The Captain of the Port may be contacted by telephone at (215) 271-4807 or via VHF marine band radio, channel 16.
              (c) Regulations for vessels carrying and handling explosives. (1) All vessels carrying explosives as defined in and subject to Title 49 Code of Federal Regulations, Parts 171 through 177, or on which such explosives are to be loaded, shall obtain a permit from the Captain of the Port, except as provided in paragraph (c)(5) of this section. The maximum amount of explosives for which a permit is required in 49 CFR Parts 171 through 177, which may be carried or loaded at any time by a vessel shall not exceed 800 tons, except in cases of great emergency or by special permit from the Captain of the Port. This written permit shall be obtained from the Captain of the Port before vessels carrying explosives or on which explosives are to be loaded within the weight limit specified in paragraph (c)(1) of this section, may anchor in any anchorge. Permits will not be issued for Anchorage 2 under any circumstances. Such permit may be revoked at any time. All vessels used in connection with loading, or unloading explosives shall carry written permits from the Captain of the Port, and shall show such permit whenever required by him or his representative.
              (2) Vessels handling explosives shall be anchored so as to be at least 2,200 feet from any other vessel, but the number of vessels which may anchor in an anchorage at any one time shall be at the discretion of the Captain of the Port. This provision is not intended to prohibit barges or lighters from tying up alongside the vessels for the transfer of cargo.
              (3) Whenever a vessel or barge not mechanically self-propelled anchors while carrying explosives or while awaiting the loading of explosives, the Captain of the Port may require the attendance of a tug upon such vessel or barge when in his judgment such action is necessary.
              (4) Fishing and navigation are prohibited within an anchorage whenever occupied by an anchored vessel displaying a red flag.
              (5) The District Engineer, U.S. Army Corps of Engineers, may authorize, in writing, a vessel carrying explosives for use on river and harbor works or on other work under Department of the Army permit, to anchor in or near the vicinity of such work. The Captain of the Port will prescribe the conditions under which explosives shall be stored and handled in such cases.
              (6) Vessels carrying explosives or on which explosives are to be loaded, within the weight limit specified in paragraph (c)(1) of this section, shall comply with the general regulations in paragraph (b) of this section when applicable.

              (7) Nothing in this section shall be construed as relieving any vessel or the owner or person-in-charge of any vessel, and all others concerned, of the duties and responsibilities imposed upon them to comply with the regulations governing the handling, loading or discharging of explosives entitled “Subchapter C—Hazardous Materials Regulations” (49 CFR Parts 171 through 177).
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967]
              
                Editorial Note:
                For Federal Register citations affecting § 110.157, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 110.158
              Baltimore Harbor, MD.
              (a) Anchorage Grounds—(1) No. 1, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°15′13.51″ N
                  76°34′07.76″ W
                
                
                  39°15′11.01″ N
                  76°34′11.69″ W
                
                
                  39°14′52.98″ N
                  76°33′52.67″ W
                
                
                  39°14′47.90″ N
                  76°33′40.73″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 12 hours without permission from the Captain of the Port.
              (2) Anchorage No. 2, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°14′50.06″ N
                  76°33′29.86″ W
                
                
                  39°14′57.53″ N
                  76°33′37.74″ W
                
                
                  39°15′08.56″ N
                  76°33′37.66″ W
                
                
                  39°15′15.77″ N
                  76°33′28.81″ W
                
                
                  39°15′18.87″ N
                  76°33′12.82″ W
                
                
                  39°15′17.71″ N
                  76°33′09.09″ W
                
                
                  39°14′50.35″ N
                  76°32′40.43″ W
                
                
                  39°14′45.28″ N
                  76°32′48.68″ W
                
                
                  39°14′46.27″ N
                  76°32′49.69″ W
                
                
                  39°14′43.76″ N
                  76°32′53.63″ W
                
                
                  39°14′57.51″ N
                  76°33′08.14″ W
                
                
                  39°14′55.60″ N
                  76°33′11.14″ W
                
                
                  39°14′59.42″ N
                  76°33′15.17″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 72 hours without permission from the Captain of the Port.
              (3) Anchorage No. 3A, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°14′15.66″ N
                  76°32′53.59″ W
                
                
                  39°14′32.48″ N
                  76°33′11.31″ W
                
                
                  39°14′46.27″ N
                  76°32′49.69″ W
                
                
                  39°14′32.50″ N
                  76°32′35.18″ W
                
                
                  39°14′22.37″ N
                  76°32′43.07″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 24 hours without permission from the Captain of the Port.
              (4) Anchorage No. 3B, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°14′32.48″ N
                  76°33′11.31″ W
                
                
                  39°14′46.23″ N
                  76°33′25.83″ W
                
                
                  39°14′57.51″ N
                  76°33′08.14″ W
                
                
                  39°14′43.76″ N
                  76°32′53.63″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 24 hours without permission from the Captain of the Port.
              (5) Anchorage No. 3C, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°14′46.23″ N
                  76°33′25.83″ W
                
                
                  39°14′50.06″ N
                  76°33′29.86″ W
                
                
                  39°14′59.42″ N
                  76°33′15.17″ W
                
                
                  39°14′55.60″ N
                  76°33′11.14″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 72 hours without permission from the Captain of the Port.
              (6) Anchorage No. 4, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°13′52.92″ N
                  76°32′29.60″ W
                
                
                  39°14′04.38″ N
                  76°32′41.69″ W
                
                
                  39°14′09.35″ N
                  76°32′39.89″ W
                
                
                  39°14′17.96″ N
                  76°32′26.44″ W
                
                
                  39°14′05.32″ N
                  76°32′13.09″ W
                
                
                  39°14′00.05″ N
                  76°32′17.77″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 24 hours without permission from the Captain of the Port.
              (7) Anchorage No. 5, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°14′07.89″ N
                  76°32′58.23″ W
                
                
                  39°13′34.82″ N
                  76°32′23.66″ W
                
                
                  39°13′22.25″ N
                  76°32′28.90″ W
                
                
                  39°13′21.20″ N
                  76°33′11.94″ W
                
              

              (ii) No vessel shall remain in this anchorage for more than 72 hours without permission from the Captain of the Port.
              (8) Anchorage No. 6, general anchorage. (i) All waters of the Patapsco River, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°13′42.98″ N
                  76°32′19.11″ W
                
                
                  39°13′20.65″ N
                  76°31′55.58″ W
                
                
                  39°13′34.00″ N
                  76°31′33.50″ W
                
                
                  39°14′01.95″ N
                  76°32′02.65″ W
                
                
                  39°13′51.01″ N
                  76°32′18.71″ W
                
              
              (ii) No vessel shall remain in this anchorage for more than 72 hours without permission from the Captain of the Port.
              (9) Anchorage No. 7, Dead ship anchorage. (i) All waters of Curtis Bay, bounded by a line connecting the following points:
              
                
                   
                   
                
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  39°13′00.40″ N
                  76°34′10.40″ W
                
                
                  39°13′13.40″ N
                  76°34′10.81″ W
                
                
                  39°13′13.96″ N
                  76°34′05.02″ W
                
                
                  39°13′14.83″ N
                  76°33′29.80″ W
                
                
                  39°13′00.40″ N
                  76°33′29.90″ W
                
              
              (ii) The primary use of this anchorage is to lay up dead ships. Such use has priority over other uses. Permission from the Captain of the Port must be obtained prior to the use of this anchorage for more than 72 hours.
              (b) Definitions. As used in this section—
              
                Certain dangerous cargo means certain dangerous cargo as defined in §  160.202 of this chapter.
              
                COTP means Captain of the Port Sector Maryland—National Capital Region.
              (c) General regulations. (1) Except as otherwise provided, this section applies to vessels over 20 meters long and all vessels carrying or handling certain dangerous cargo while anchored in an anchorage ground described in this section.
              (2) Except in cases where unforeseen circumstances create conditions of imminent peril, or with the permission of the Captain of the Port, no vessel shall be anchored in Baltimore Harbor or the Patapsco River outside of the anchorage areas established in this section for more than 24 hours. No vessel shall anchor within a tunnel, cable or pipeline area shown on a government chart. No vessel shall be moored, anchored, or tied up to any pier, wharf, or other vessel in such manner as to extend into established channel limits. No vessel shall be positioned so as to obstruct or endanger the passage of any other vessel.
              (3) Except in an emergency, a vessel that is likely to sink or otherwise become an obstruction to navigation or the anchoring of other vessels may not occupy an anchorage, unless the vessel obtains permission from the Captain of the Port.
              (4) Upon notification by the Captain of the Port to shift its position, a vessel at anchor must get underway and shall move to its new designated position within two hours after notification.
              (5) The Captain of the Port may prescribe specific conditions for vessels anchoring within the anchorages described in this section, including, but not limited to, the number and location of anchors, scope of chain, readiness of engineering plant and equipment, usage of tugs, and requirements for maintaining communication guards on selected radio frequencies.
              (6) No vessel at anchor or at a mooring within an anchorage may transfer oil to or from another vessel unless the vessel has given the Captain of the Port the four hours advance notice required by §  156.118 of this chapter.
              (7) No vessel shall anchor in a “dead ship” status (propulsion or control unavailable for normal operations) without prior approval of the Captain of the Port.
              [USCG-2017-0181, 84 FR 16780, Apr. 23, 2019]
            
            
              § 110.159
              Annapolis Harbor, MD.
              (a) The Anchorage Grounds—(1) Naval Anchorage for Deep Draft Vessels. In the Chesapeake Bay, bounded on the north by latitude 38°58′00″; on the east by a line bearing 203° from latitude 38°58′00″, longitude 76°24′00″; on the south by latitude 38°56′30″; and on the west by a line bearing 139° from Greenbury Point Shoal Light. This anchorage is reserved for deep draft naval vessels. Berths in the area will be assigned on application to the Superintendent, U.S. Naval Academy.
              (2) Middle Ground Anchorage. Beginning at a point in the Severn River 139°, 620 yards from Triton Light (located at the intersection of the northeast and southeast seawall of the Naval Academy grounds); thence easterly to a point 112°30′, 970 yards from Triton Light; thence southeasterly to a point 274°, 1,045 yards from the radio tower at the tip of Greenbury Point; thence south-southeasterly to a point 233°30′, 925 yards from the radio tower at the tip of Greenbury Point; thence west to a point 295°, 1,015 yards from Greenbury Point Shoal Light: thence northwesterly to the point of beginning.
              (3) South Anchorage. In the Severn River, beginning at a point on the shoreline at Horn Point, Eastport, 168°, 1,190 yards from Triton Light; thence east to a point 294°, 1,075 yards from Greenbury Point Shoal Light; thence northwest to a point 143°, 595 yards from Triton Light; thence westerly to a point 209°, 700 yards from Triton Light; thence 180° to a point on the shoreline at Eastport. No vessel shall anchor within 100 feet of any wharf, marine railway, or other structure without the permission of the owner thereof.
              (4) Naval Anchorage for Small Craft. In the Severn River, beginning at a point 80 feet off the southeast seawall of the Naval Academy bearing 132° from Triton Light; thence easterly to a point 072°30′, 285 yards from Triton Light; thence southeasterly to a point 109°, 785 yards from Triton Light; thence westerly to a point 211°, 537 yards from Triton Light; thence northwesterly to a point 45 yards off the southeast seawall of the Naval Academy bearing 214°, 535 yards from Triton Light; thence northeasterly to the point of beginning. Except in the case of emergency, no vessel shall be anchored in this area without the permission of the Superintendent, U.S. Naval Academy. Anchorages will be assigned upon request to the Superintendent, U.S. Naval Academy.
              (5) Spa Creek Anchorage. In Spa Creek, those waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  38°58′37.3″ N
                  76°28′48.1″ W
                
                
                  38°58′36.1″ N
                  76°28′57.8″ W
                
                
                  38°58′31.6″ N
                  76°29′03.3″ W
                
                
                  38°58′26.7″ N
                  76°28′59.5″ W
                
              
              Datum: NAD 83
              
              
                Note:
                The City Council of Annapolis has promulgated local ordinances to the control building of structures, and mooring and anchorage of vessels in anchorages (a)(3), and (a)(5). These local ordinances will be enforced by the local Harbor Master.
              
              
              (b) The regulations. (1) Except in the case of emergency, no vessel shall be anchored in the area to the north and east of the Annapolis Channel bounded on the east by Greenbury Point; on the south by a line bearing 270° from the southern tip of Greenbury Point; on the west by the Annapolis Channel; on the north by the southern boundry of the cable area and the shoreline of the Government reservation and Carr Creek.
              (2) Except in the case of emergency, no vessel shall be anchored in Annapolis Harbor to the westward of the dredged channel and northward of the southern boundry of the South Anchorage outside of the established anchorage areas, except in Spa Creek and the area to the southwestward of the Naval anchorage for small craft. No vessel shall be so anchored that any part of the vessel extends at any time within this area. Any vessel anchoring, under great emergency, within this area shall be placed as close to an anchorage area as practicable, and shall move away immediately after the emergency ceases.
              (3) No vessel shall be anchored in the cable and pipeline area, lying between the Naval Academy and the Naval Ship Research and Development Laboratory and having the following limits: Southeastern limit, from Triton Light 072° to white “Cable Crossing” sign at the Naval Ship Research and Development Laboratory; northwestern limit, a line bearing 054° from the Capitol Dome.
              (4) Except in the case of emergency, no vessel shall be anchored, without permission of the Superintendent, U.S. Naval Academy, in the Naval Academy Drill area described as follows:

              That portion of the Severn River lying to the northeastward of the Naval Academy, bounded on the north by the State Highway Bridge and on the south by the northern limit of the cable and pipeline area, excluding that area off the eastern shoreline enclosed by a line bearing approximately 131° from the eastern abutment of the State Highway Bridge to the vicinity of Ferry Point. This drill area also includes the lower part of Dorseys Creek below the Naval Academy Drawbridge. Requests to anchor in this drill area shall be made to the Superintendent, U.S. Naval Academy.
              (5) The restrictions in this section do not apply to the anchoring or marking by buoys of apparatus used for the purpose of taking seafood, except within the cable or pipeline area described in paragraph (b)(3) of this section.
              (6) The regulations in paragraph (b) of this section shall be enforced by the Superintendent, U.S. Naval Academy, and such agencies as he may designate.
              [CGFR 68-97, 34 FR 9677, June 20, 1969, as amended by CGD 05-81-15R, 47 FR 29658, 29659, July 8, 1982; CGD05-93-103, 60 FR 27696, May 25, 1995; 60 FR 45776, Sept. 1, 1995]
            
            
              § 110.166
              York River, Va., naval anchorage.
              (a) The anchorage grounds. Between Yorktown and the Naval Mine Depot, beginning at latitude 37°15′34″, longitude 76°31′25″; thence to latitude 37°15′25″, longitude 76°31′39.5″; thence to latitude 37°16′21.5″, longitude 76°32′46″; thence to latitude 37°17′07.5″, longitude 76°34′17″; thence to latitude 37°17′55″, longitude 76°35′14.5″; thence to latitude 37°18′05″, longitude 76°35′01″; thence to latitude 37°17′20″, longitude 76°34′07″; thence to latitude 37°16′33.5″, longitude 76°32′34″, and thence to the point of beginning.
              (b) The regulations. This anchorage is reserved for the exclusive use of naval vessels and except in cases of emergency, no other vessel shall anchor therein without permission from the local naval authorities, obtained through the Captain of the Port, Norfolk, Virginia. Movement of vessels through the anchorage will not be restricted.
            
            
              § 110.168
              Hampton Roads, Virginia and adjacent waters.
              (a) Anchorage grounds. Unless otherwise stated, all coordinates in this section for anchorage grounds are based on North American Datum of 1983 (NAD 83).
              (1) Anchorage A [Naval Anchorage]. The waters bounded by the shoreline and a line connecting the following points:
              
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°55′36.2″ N
                  76°02′46.3″ W
                
                
                  36°57′03.3″ N
                  76°03′01.4″ W
                
                
                  36°56′45.5″ N
                  76°01′28.8″ W
                
                
                  36°55′55.7″ N
                  76°01′35.7″ W
                
              
              (2) Chesapeake Bay, Thimble Shoals Channel Anchorages—(i) Anchorage B [Naval Anchorage]. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′58.5″ N
                  76°06′05.8″ W
                
                
                  36°57′11.5″ N
                  76°03′00.9″ W
                
                
                  36°55′49.3″ N
                  76°03′12.8″ W
                
                
                  36°56′32.3″ N
                  76°06′05.8″ W
                
                
                  36°57′04.5″ N
                  76°06′05.8″ W
                
                
                  36°57′09.0″ N
                  76°06′23.3″ W
                
              
              (ii) Anchorage C [Naval Anchorage]. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°58′55.3″ N
                  76°09′40.3″ W
                
                
                  36°58′19.3″ N
                  76°07′16.8″ W
                
                
                  36°57′27.5″ N
                  76°07′36.3″ W
                
                
                  36°58′04.5″ N
                  76°09′58.8″ W
                
              
              
              (iii) Anchorage D [Naval Anchorage]. The waters bounded by the shoreline and a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°55′49.5″ N
                  76°10′31.6″ W
                
                
                  36°58′04.5″ N
                  76°10′00.9″ W
                
                
                  36°57′31.7″ N
                  76°07′53.6″ W
                
                
                  36°55′24.6″ N
                  76°08′27.6″ W
                
              
              
              (iv) Anchorage E [Commercial Explosives Anchorage]. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°59′59.2″ N
                  76°13′45.8″ W
                
                
                  36°59′08.7″ N
                  76°10′32.6″ W
                
                
                  36°58′13.5″ N
                  76°10′50.6″ W
                
                
                  36°59′02.5″ N
                  76°14′08.9″ W
                
              
              
              (v) Explosives Handling Berth E-1 [Explosives Anchorage Berth]. The waters bounded by the arc of a circle with a radius of 500 yards and the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°59′05.5″ N
                  76°11′21.8″ W
                
              
              
              
              (3) Hampton Roads Anchorages—(i) Anchorage F, Hampton Bar. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°59′25.5″ N
                  76°20′05.8″ W
                
                
                  36°59′52.1″ N
                  76°19′10.8″ W
                
                
                  36°59′25.7″ N
                  76°18′47.3″ W
                
                
                  36°58′49.6″ N
                  76°19′32.6″ W
                
              
              
              (ii) Anchorage Berth F-1. The waters bounded by the arc of a circle with a radius of 500 yards and the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°59′29.6″ N
                  76°19′13.9″ W
                
              
              (iii) Anchorage G, Hampton Flats (Naval Explosives Anchorage). The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°59′25.0″ N
                  76°20′07.0″ W
                
                
                  36°58′49.1″ N
                  76°19′33.8″ W
                
                
                  36°57′41.4″ N
                  76°21′07.7″ W
                
                
                  36°57′34.6″ N
                  76°21′26.7″ W
                
                
                  36°57′31.1″ N
                  76°22′01.9″ W
                
                
                  36°58′07.0″ N
                  76°22′03.0″ W
                
                
                  36°58′54.8″ N
                  76°21′42.6″ W
                
              
              (iv) Explosives Handling Berth G-1. The waters bounded by the arc of a circle with a radius of 500 yards and the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′50.5″ N
                  76°21′35.8″ W
                
              
              
              (v) Explosives Handling Berth G-2. The waters bounded by the arc of a circle with a radius of 500 yards and the center located at:
              
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°58′14.5″ N
                  76°21′00.3″ W
                
              
              (vi) Explosives Handling Berth G-3. The waters bounded by the arc of a circle with a radius of 500 yards and with the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°58′34.2″ N
                  76°20′31.4″ W
                
              
              (vii) Explosives Handling Berth G-4. The waters bounded by the arc of a circle with a radius of 500 yards and with the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                  
                
                
                  36°58′54.9″ N
                  76°20′03.2″ W
                
              
              (viii) Anchorage H, Newport News Bar. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′38.8″ N
                  76°24′18.5″ W
                
                
                  36°57′52.3″ N
                  76°22′29.7″ W
                
                
                  36°58′07.4″ N
                  76°22′01.8″ W
                
                
                  36°57′31.6″ N
                  76°22′00.6″ W
                
                
                  36°57′18.7″ N
                  76°24′10.1″ W
                
              
              
              (4) James River Anchorages—(i) Anchorage I, Newport News. The waters bounded by a line connecting the following points:
              
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°58′49.0″ N
                  76°27′09.8″ W
                
                
                  36°58′35.9″ N
                  76°26′37.2″ W
                
                
                  36°57′52.2″ N
                  76°26′01.6″ W
                
                
                  36°57′31.1″ N
                  76°25′33.3″ W
                
                
                  36°57′07.2″ N
                  76°24′43.1″ W
                
                
                  36°56′23.1″ N
                  76°24′26.8″ W
                
                
                  36°56′03.5″ N
                  76°24′35.8″ W
                
                
                  36°57′54.2″ N
                  76°26′40.3″ W
                
                
                  36°58′23.5″ N
                  76°27′09.8″ W
                
              
              (ii) Anchorage Berth I-1. The waters bounded by the arc of a circle with a radius of 400 yards and the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′09.0″ N
                  76°25′20.4″ W
                
              
              (iii) Anchorage Berth I-2. The waters bounded by the arc of a circle with a radius of 400 yards and with the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′23.8″ N
                  76°25′46.0″ W
                
              
              (iv) Anchorage J, Newport News Middle Ground. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°55′59.9″ N
                  76°22′11.7″ W
                
                
                  36°55′59.9″ N
                  76°24′00.0″ W
                
                
                  36°56′25.3″ N
                  76°23′48.0″ W
                
                
                  36°57′10.2″ N
                  76°24′09.9″ W
                
                
                  
                  36°57′12.0″ N
                  76°23′47.3″ W
                
                
                  36°56′38.5″ N
                  76°21′39.1″ W
                
                
                  36°56′38.5″ N
                  76°20′47.0″ W
                
              
              (v) Anchorage K, Newport News Middle Ground. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′56.4″ N
                  76°20′30.5″ W
                
                
                  36°57′08.5″ N
                  76°20′31.0″ W
                
                
                  36°56′48.8″ N
                  76°20′22.5″ W
                
                
                  36°56′45.0″ N
                  76°20′32.0″ W
                
                
                  36°56′45.0″ N
                  76°21′37.7″ W
                
                
                  36°57′14.1″ N
                  76°23′29.1″ W
                
                
                  36°57′28.1″ N
                  76°21′11.7″ W
                
              
              (vi) Anchorage Berth K-1. The waters bounded by the arc of a circle with a radius of 400 yards and with the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′30.5″ N
                  76°20′45.3″ W
                
              
              (vii) Anchorage Berth K-2. The waters bounded by the arc of a circle with a radius of 400 yards and with the center located at:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°57′16.8″ N
                  76°21′09.5″ W
                
              
              (viii) Anchorage Berth L, Craney Island Flats. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°55′59.9″ N
                  76°22′11.7″ W
                
                
                  36°56′38.5″ N
                  76°20′45.5″ W
                
                
                  36°56′30.0″ N
                  76°20′24.3″ W
                
                
                  36°56′04.2″ N
                  76°20′26.2″ W
                
              
              (5) Elizabeth River Anchorages. (i) Anchorage M, Port Norfolk. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°51′45.7″ N
                  76°19′31.5″ W
                
                
                  36°51′45.8″ N
                  76°19′20.7″ W
                
                
                  36°51′37.8″ N
                  76°19′24.3″ W
                
                
                  36°51′32.5″ N
                  76°19′31.1″ W
                
                
                  36°51′40.7″ N
                  76°19′37.3″ W
                
                
                  36°51′45.7″ N
                  76°19′31.5″ W
                
              
              (ii) Anchorage N, Hospital Point. The waters bounded by a line connecting the following points:
              
                
                  
                    Latitude
                  
                  
                    Longitude
                    
                  
                
                
                  36°51′05.4″ N
                  76°18′22.4″ W
                
                
                  36°50′50.0″ N
                  76°18′00.0″ W
                
                
                  36°50′36.7″ N
                  76°17′52.8″ W
                
                
                  36°50′33.6″ N
                  76°17′58.8″ W
                
                
                  36°50′49.3″ N
                  76°18′09.0″ W
                
                
                  36°50′50.3″ N
                  76°18′07.8″ W
                
                
                  36°50′56.2″ N
                  76°18′12.5″ W
                
                
                  36°51′01.8″ N
                  76°18′32.3″ W
                
              
              (iii) Anchorage O, The Hague. The waters of the basin known as “The Hague”, north of the Brambleton Avenue Bridge, except for the area within 100 feet of the bridge span that provides access to and from the Elizabeth River.
              (6) Anchorage Q—Quarantine Anchorage. The waters bound by a line connecting the following points, which are based on the World Geodetic System (WGS84):
              
                
                  Latitude
                  Longitude
                
                
                  37°05′40″ N
                  076°08′12″ W
                
                
                  37°05′40″ N
                  076°07′19″ W
                
                
                  37°03′46″ N
                  076°05′58″ W
                
                
                  37°03′46″ N
                  076°06′51″ W
                
              
              (7) Anchorage R. The waters bound by a line connecting the following points, which are based on the World Geodetic System (WGS84):
              
                
                  Latitude
                  Longitude
                
                
                  37°19′10″ N
                  076°05′00″ W
                
                
                  37°12′00″ N
                  076°05′00″ W
                
                
                  37°09′08″ N
                  076°08′19″ W
                
                
                  37°11′23″ N
                  076°08′49″ W
                
                
                  37°19′10″ N
                  076°05′46″ W
                
              
              (b) Definitions. As used in this section—
              
                Class 1 (explosive) materials means Division 1.1, 1.2, 1.3, and 1.4 explosives, as defined in 49 CFR 173.50.
              
              
                Dangerous cargo means “certain dangerous cargo” as defined in § 160.202 of this chapter.
              
                U.S. naval vessel means any vessel owned, operated, chartered, or leased by the U.S. Navy; any pre-commissioned vessel under construction for the U.S. Navy, once launched into the water; and any vessel under the operational control of the U.S. Navy or a Combatant Command.
              (c) General regulations. (1) Except as otherwise provided, this section applies to vessels over 20 meters long and vessels carrying or handling dangerous cargo or Class 1 (explosive) materials while anchored in an anchorage ground described in this section.
              (2) Except as otherwise provided, a vessel may not occupy an anchorage for more than 30 days, unless the vessel obtains permission from the Captain of the Port.
              (3) Except in an emergency, a vessel that is likely to sink or otherwise become a menace or obstruction to navigation or to the anchoring of other vessels, may not occupy an anchorage, unless the vessel obtains permission from the Captain of the Port.
              (4) The Captain of the Port may, upon application, assign a vessel to a specific berth within an anchorage for a specified period of time.
              (5) The Captain of the Port may grant a revocable permit to a vessel for a habitual use of a berth. Only the vessel that holds the revocable permit may use the berth during the period that the permit is in effect.
              (6) The Commander, Fifth Coast Guard District, may authorize the establishment and placement of temporary mooring buoys within a berth. Placement of a fixed structure within an anchorage may be authorized by the District Engineer, U.S. Army Corps of Engineers.
              (7) If an application is for the long-term lay up of a vessel, the Captain of the Port may establish special conditions in the permit with which the vessel must comply.
              (8) Upon notification by the Captain of the Port to shift its position within an anchorage, a vessel at anchor must get underway at once or signal for a tug. The vessel must move to its new location within 2 hours after notification.
              (9) The Captain of the Port may prescribe specific conditions for vessels anchoring within the anchorages described in this section, including, but not limited to, the number and location of anchors, scope of chain, readiness of engineering plant and equipment, usage of tugs, and requirements for maintaining communications guards on selected radio frequencies.
              (10) A vessel that does not have a sufficient crew on board to weigh anchor at any time must have two anchors in place, unless the Captain of the Port waives this requirement. Members of the crew may not be released until the required anchors have been set.
              (11) No vessel at anchor or at a mooring within an anchorage may transfer oil to another vessel unless the vessel has given the Captain of the Port the four hours advance notice required by § 156.118 of this title.
              (12) Barges may not anchor in the deeper portions of anchorages or interfere with the anchoring of deep-draft vessels.
              (13) Barges towed in tandem to an anchorage must be nested together when anchored.
              (14) Any vessel anchored or moored in an anchorage adjacent to the Chesapeake Bay Bridge Tunnel or Monitor-Merrimac Bridge Tunnel (MMBT) must be capable of getting underway within 30 minutes with sufficient power to keep free of the bridge tunnel complex.
              (15) A vessel may not anchor or moor in an anchorage adjacent to the Chesapeake Bay Bridge Tunnel or Monitor-Merrimac Bridge Tunnel (MMBT) if its steering or main propulsion equipment is impaired.
              (d) Regulations for vessels handling or carrying dangerous cargoes or Class 1 (explosive) materials. This paragraph applies to every vessel, except a naval vessel, handling or carrying dangerous cargoes or Class 1 (explosive) materials.

              (1) Unless otherwise directed by the Captain of the Port, each commercial vessel handling or carrying dangerous cargoes or Class 1 (explosive) materials must be anchored or moored within Anchorage Berth E-1.
              
              (2) Each vessel, including each tug and stevedore boat, used for loading or unloading dangerous cargoes or Class 1 (explosive) materials in an anchorage, must have permission issued by the Captain of the Port.
              (3) The Captain of the Port may require every person having business aboard a vessel handling or carrying dangerous cargoes or Class 1 (explosive) materials while in an anchorage, other than a member of the crew, to hold a form of valid identification.
              (4) Each person having business aboard a vessel handling or carrying dangerous cargoes or Class 1 (explosive) materials while in an anchorage, other than a member of the crew, must present the identification prescribed by paragraph (d)(3) of this section to any Coast Guard boarding officer who requests it.
              (5) Each non-self-propelled vessel handling or carrying dangerous cargoes or Class 1 (explosive) materials must have a tug in attendance at all times while at anchor.
              (6) Each vessel handling or carrying dangerous cargoes or Class 1 (explosive) materials while at anchor must display by day a red flag (Bravo flag) in a prominent location and by night a fixed red light.
              (e) Regulations for Specific Anchorages—(1) Anchorages A, B, C, and D. Except for a naval vessel, military support vessel, or vessel in an emergency situation, a vessel may not anchor in Anchorages A, B, C, or D without the permission of the Captain of the Port. The Captain of the Port must consult with the Commander, Naval Amphibious Base Little Creek, before granting a vessel permission to anchor in Anchorages A, B, C, or D.
              (2) Anchorage E. (i) A vessel may not anchor in Anchorage E without permission from the Captain of the Port.
              (ii) The Captain of the Port must give commercial vessels priority over naval and public vessels.
              (iii) The Captain of the Port may at any time revoke permission to anchor in Anchorage E issued under the authority of paragraph (e)(4)(i) of this section.
              (iv) A vessel may not anchor in Anchorage Berth E-1, unless it is handling or carrying dangerous cargoes or Class 1 (explosive) materials.
              (v) A vessel may not anchor within 500 yards of Anchorage Berth E-1 without the permission of the Captain of the Port, if the berth is occupied by a vessel handling or carrying dangerous cargoes or Class 1 (explosive) materials.
              (3) Anchorage F. A vessel having a draft less than 45 feet may not anchor in Anchorage F without the permission of the Captain of the Port. No vessel may anchor in Anchorage F for a longer period than 72 hours without permission from the Captain of the Port. Vessels expecting to be at anchor for more than 72 hours must obtain permission from the Captain of the Port.
              (4) Anchorage G. (i) Except for a naval vessel, a vessel may not anchor in Anchorage G without the permission of the Captain of the Port.
              (ii) When handling or transferring Class 1 (explosive) materials in Anchorage G, naval vessels must comply with Department of Defense Ammunition and Explosives Safety Standards, or the standards in this section, whichever are the more stringent.
              (iii) When barges and other vessels are berthed at the Ammunition Barge Mooring Facility, located at latitude 36°58′34″ N, longitude 76°21′12″ W., no other vessel, except a vessel that is receiving or offloading Class 1 (explosive) materials, may anchor within 1,000 yards of the Ammunition Barge Mooring Facility. Vessels transferring class 1 (explosive) materials must display by day a red flag (Bravo flag) in a prominent location and by night a fixed red light.
              (iv) Whenever a vessel is handling or transferring Class 1 (explosive) materials while at anchor in Anchorage G, no other vessel may anchor in Anchorage G without the permission of the Captain of the Port. The Captain of the Port must consult with the Commander, Naval Station Norfolk, before granting a vessel permission to anchor in Anchorage G.

              (v) A vessel located within Anchorage G may not handle or transfer Class 1 (explosive) materials within 400 yards of Norfolk Harbor Entrance Reach.
              
              (vi) A vessel may not handle or transfer Class 1 (explosive) materials within 850 yards of another anchored vessel, unless the other vessel is also handling or transferring Class 1 (explosive) materials.
              (vii) A vessel may not handle or transfer Class 1 (explosive) materials within 850 yards of Anchorage F or H.
              (5) Anchorage I: Anchorage Berths I-1 and I-2. A vessel that is 500 feet or less in length or that has a draft of 30 feet or less may not anchor in Anchorage Berth I-1 or I-2 without the permission of the Captain of the Port.
              (6) Anchorage K: Anchorage Berths K-1 and K-2. A vessel that is 500 feet or less in length or that has a draft of 30 feet or less may not anchor in Anchorage Berth K-1 or K-2 without the permission of the Captain of the Port.
              (7) Anchorage N. Portions of this anchorage are a special anchorage area under § 110.72aa of this part during marine events regulated under § 100.501 of this chapter.
              (8) Anchorage O. (i) A vessel may not anchor in Anchorage O unless it is a recreational vessel.
              (ii) No float, raft, lighter, houseboat, or other craft may be laid up for any reason in Anchorage O without the permission of the Captain of the Port.
              (9) Anchorage Q: Quarantine Anchorage. (i) A vessel that is arriving from or departing for sea and that requires an examination by public health, customs, or immigration authorities shall anchor in Anchorage Q. Vessels not needing examination may use Anchorage Q at any time.
              (ii) Every vessel using Anchorage Q must be prepared to move promptly under its own power to another location when directed by the Captain of the Port, and must promptly vacate Anchorage Q after being examined and released by authorities.
              (iii) Any non-self-propelled vessel using Anchorage Q must have a tugboat in attendance while undergoing examination by quarantine, customs, or immigration authorities, except with the permission of the Captain of the Port.
              (10) Anchorage R. (i) No vessel using Anchorage R may conduct oil or hazardous material transfer operations subject to 33 CFR part 156 except with permission of the COTP.
              (ii) Any non-self-propelled vessel using Anchorage R must have a towing vessel in attendance except with permission of the COTP not to have a towing vessel in attendance.
              [CGD05-04-043, 70 FR 29955, May 25, 2005, as amended by USCG-2008-0041, 73 FR 5746, Jan. 31, 2008; USCG-2005-21869, 80 FR 5330, Jan. 30, 2015; USCG-2015-1118, 85 FR 31978, May 28, 2020]
            
            
              § 110.170
              Lockwoods Folly Inlet, N.C.
              (a) Explosives Anchorage. Beginning at a point southeast of Shallotte Inlet at latitude 33°52′31″, longitude 78°18′49″; thence south to latitude 33°51′31″, longitude 78°18′42″; thence east to latitude 33°51′51″, longitude 78°14′35″; thence north to latitude 33°52′52″, longitude 78°14′40″; thence west to the point of beginning.
              (b) General regulations. (1) This anchorage is reserved for the exclusive use of vessels carrying explosives.
              (2) Vessels in this anchorage shall not anchor closer than 1,500 yards to one another. This provision is not intended to prohibit barges or lighters from lying alongside vessels for transfer of cargo.
              (3) The maximum quantity of explosives aboard any vessel that may be in this anchorage is 8,000 tons.
              (4) Nothing in this section shall be construed as relieving the owner, master, or person in charge of any vessel from the penalties of the law for obstructing navigation or for not complying with the navigation laws in regard to lights, fog signals, etc.
              [CGFR 69-1, 34 FR 839, Jan. 18, 1969]
            
            
              § 110.173
              Port of Charleston, SC.
              (a) The anchorage grounds—(1) Commercial Anchorage A. This anchorage is located adjacent to the western edge of Folly Island Channel and southwest of Rebellion Reach and is bounded by the following coordinates:
              
              
                32°45′34″ N., 79°52′12″ W.; to
                32°46′17″ N., 79°53′21″ W.; to
                32°45′51″ N., 79°53′23″ W.; to
                32°45′34″ N., 79°52′55″ W.; thence back to
                32°45′34″ N., 79°52′12″ W.
              
              
              (2) Commercial Anchorage B. This anchorage is located adjacent to the south side of South Channel and bounded by the following coordinates:
              
              
                32°45′28″ N., 79°53′40″ W.; to
                32°45′28″ N., 79°54′46″ W.; to
                32°45′19″ N., 79°54′46″ W.; to
                32°45′12″ N., 79°54′06″ W.; to
                32°45′16″ N., 79°53′40″ W.; thence back to
                32°45′28″ N., 79°53′40″ W.
              
              
              (3) Commercial Anchorage C. This anchorage is located 1800 yards, 118° true from St. Michaels Church Spire and has a diameter of 500 yards. Vessels using this anchorage must anchor in the center.
              (4) Commercial Anchorage D. This anchorage is located 51°30′ true, 1375 yards from St. Michaels Church Spire and has a diameter of 1400 feet. The use of this anchorage is limited to loaded vessels for a period of not more than 24 hours.
              (b) The regulations. (1) Except in cases of great emergency, no vessel shall be anchored in the main ship channels as defined by broken lines marking their boundaries on NOAA Chart 11524. Vessels must be anchored in such a way as not to interfere with the free navigation of channels in the port, including Cooper, Ashley, Wando Rivers, and Town Creek, nor to obstruct the approach to any pier or entrance to any slip, nor to impede the movement of any vessel or craft.
              (2) Vessels using the anchorages opposite the eastern waterfront of Charleston shall place their anchors as near as possible in the center of the anchorage. Vessels not using a designated commercial anchorage shall not place their anchors within the main ship channels, nor shall be so anchored as to swing within 400 feet of any wharf or pier on the eastern waterfront of Charleston. Vessels may be so anchored as to swing into the main ship channels only if they are so placed with reference to the customary winds, tides, and currents of the harbor, as to swing only during slack water, and that during this period there shall remain in the waters adjacent to the channel an area of sufficient depth as to permit the safe passage of loaded vessels.
              (3) No vessel may anchor within the designated anchorages for more than 72 hours without the prior approval of the Captain of the Port.
              (4) No vessel may anchor unless it maintains a bridge watch, guards and answers Channel 16 FM, and maintains an accurate position plot.
              (5) If any anchored vessel is so close to another that a collision is probable, each vessel must communicate with the other vessel and the Captain of the Port on Channel 16 FM and shall act to eliminate the close proximity situation.
              (6) No vessel may anchor unless it maintains the capability to get underway within 4 hours.
              (7) No vessel may anchor in a “dead ship” status (propulsion or control unavailable for normal operations) without the prior approval of the Captain of the Port.
              (8) Dragging of anchors in or across main ship channels and cable areas is prohibited.
              (9) Vessels which, through force of great emergency, are anchored contrary to the foregoing regulations in this section shall be shifted to new berths in accordance with such regulations at the earliest opportunity.
              (10) A vessel, upon notification from the Captain of the Port to shift its position in anchorage grounds must get underway at once or signal for a tug, and must change position as directed with reasonable promptness.
              (11) No vessel may conduct lightering operations in an anchorage without permission from the Captain of the Port.
              (12) When the use of an anchorage is required by naval vessels, the vessels anchored therein shall move when the Captain of the Port directs them.
              (13) Nothing in this section shall be construed as relieving the owner or person in charge of any vessel from the penalties of law for obstructing navigation, or for obstructing or interfering with range lights, or for not complying with the navigation laws in regard to lights, fog signals, etc.
              [CGD7 83-15, 49 FR 26587, June 28, 1984]
            
            
              § 110.179
              Skidaway River, Isle of Hope, Ga.
              (a) The anchorage ground. An area in Skidaway River beginning at a point on the mean low water line 400 feet south of Brady Boat Works, thence 76°30′, 300 feet to a buoy; thence 152°30′, 900 feet to a buoy; thence 251°00′, 450 feet to the mean low water line at Wymberly Yacht Club dock.
              (b) The regulations. (1) Except in cases of great emergency, no vessels shall anchor in Skidaway River between the north end of Barbee's dock and southward to Day Marker 48 except in the anchorage area hereby defined and established: Provided, however, That vessels may moor to any lawfully constructed wharf.
              (2) Except in cases of great emergency, no vessel shall be anchored where it can swing within 50 feet of any lawfully constructed wharf or within 50 feet of the mean low water line, nor shall any vessel be so anchored that any portion of the hull or rigging shall at any time extend outside the boundary of the anchorage area.
              (3) Any vessel anchoring under circumstances of great emergency outside the anchorage area should be placed in such a position as not to interfere with the free navigation of the channel nor obstruct the approach to any lawfully constructed wharf nor impede the movement of any boat, and shall move away immediately after the emergency ceases or upon notification of the District Commander.
              (4) No vessels with an overall length greater than 65 feet will use the anchorage area except in cases of great emergency.
              (5) Vessels operating within the anchorage area will not exceed a speed of five (5) miles per hour.
            
            
              § 110.182
              Atlantic Ocean off Fort George Inlet, near Mayport, Fla.
              (a) The Anchorage areas—(1) Anchorages for aircraft carriers and other deep draft vessels. Four circular areas each with a radius of 600 yards and with their centers located at: “A”—latitude 30°25′35″, longitude 81°21′23″; “B”—latitude 30°26′13″, longitude 81°21′13″; “C”—latitude 30°26′19″, longitude 81°20′27″; “D”—latitude 30°26′55″, longitude 81°20′47″.
              (2) Anchorages for destroyers and other ships of similar size. Six circular areas each with a radius of 300 yards and with their centers located at: “1”—latitude 30°24′38″; longitude 81°21′57″; “2”—latitude 30°24′57″, longitude 81°21′58″; “3”—latitude 30°24′56″, longitude 81°21′38″; “4”—latitude 30°25′13″, longitude 81°22′05″; “5”—latitude 30°25′13″, longitude 81°21′43″; “6”—latitude 30°25′07″, longitude 81°21′24″.
              (3) Explosives anchorage. The circular area “A” described in paragraph (a)(1) of this section is also designated as an explosives anchorage for use during periods when ammunition must be handled outside the limits of the U.S. Naval Station, Mayport, Fla.
              (b) The regulations for all designated areas. (1) Usage of these areas by naval vessels shall predominate only when necessary for military requirements; at such times other vessels shall remain clear of the areas.
              (2) Prudent assignment of the anchorage areas shall be made by the Commanding Officer, U.S. Naval Station, Mayport, Fla.
              (c) Additional regulations for Explosives Anchorage Area “A”. (1) When occupied by a vessel handling explosives, no other vessel may enter the area unless authorized by the enforcing agency.
              (2) Only one vessel handling explosives may anchor in the area at one time. A patrol craft shall be utilized to assure that other vessels remain clear when explosives are exposed or being transferred to and from the anchorage.
              (3) No more than 500,000 pounds net high explosives or equivalent may be exposed in the area at any one time.
              (d) The regulations in this section shall be enforced by the Commanding Officer, U.S. Naval Station, Mayport, Fla., or other agencies that he may designate.
            
            
              § 110.183
              St. Johns River, Florida.
              (a) The anchorage grounds—(1) Anchorage A. (Upper Anchorage) The Anchorage is established within the following coordinates, the area enclosed by a line starting at the south shore westerly of the entrance to Miller Creek at
              
              
                30°18′43.8″ N, 081°38′15.0″ W; thence to
                30°18′52.8″ N, 081°38′15.0″ W; thence to
                30°18′47.6″ N, 081°37′47.6″ W; thence to
                30°18′55.0″ N, 081°37′29.0″ W; thence to
                30°19′06.0″ N, 081°37′27.0″ W; thence to
                30°19′06.0″ N, 081°37′02.0″ W; thence to
                30°19′01.2″ N, 081°37′02.0″ W; thence returning to the point of beginning.
              
              
              (2) Anchorage B. (Lower Anchorage) The Anchorage is established within the following coordinates, the area enclosed by a line starting at a point on the eastern shore of the river at ‘Floral Bluff’ at
              
              30°21′00.0″ N, 081°36′41.0″ W; thence to
              30°20′00.0″ N, 081°37′03.0″ W; thence to
              30°21′00.0″ N, 081°37′06.0″ W; thence to
              30°21′50.0″ N, 081°36′56.0″ W; thence to
              30°21′54.0″ N, 081°36′48.0″ W; thence returning to the point of beginning.
              
              (b) The regulations. (1) Except in cases of emergency, only vessels meeting the conditions and restrictions of this paragraph will be authorized by the Captain of the Port to anchor in the St. Johns River, as depicted on NOAA chart 11491, between the entrance buoy (STJ) and the Main Street Bridge (in position 30°19′20″ N, 81°39′32″ W). Vessels unable to meet any of the following conditions and restrictions must obtain specific authorization from the Captain of the Port prior to anchoring in Anchorage A or B.
              (2) All vessels intending to enter and anchor in Anchorage A or B shall notify the Captain of the Port prior to entering.
              (3) Anchorages A and B are temporary anchorages. Additionally, Anchorage B is used as a turning basin. Vessels may not anchor for more than 24 hours in either anchorage without specific written authorization from the Captain of the Port.
              (4) All vessels at anchor must maintain a watch on VHF-FM channels 13 and 16 by a person fluent in English, and shall make a security broadcast on channel 13 upon anchoring and every 4 hours thereafter.
              (5) Anchorage A is restricted to vessels less than 250 feet in length.
              (6) Anchorage B is restricted to vessels with a draft of 24 feet or less, regardless of length.
              (7) Any vessel transferring petroleum products within Anchorage B shall have a pilot or Docking Master aboard, and employ sufficient assist tugs to assure the safety of the vessel at anchor and any vessels transiting the area.
              (8) Any vessel over 300 feet in length within Anchorage B shall have a Pilot or Docking Master aboard, and employ sufficient assist tugs to assure the safety of the vessel at anchor and any vessels transiting the area.
              [CGD07-93-035, 60 FR 14220, Mar. 16, 1995, as amended by CGD07-99-023, 64 FR 42279, Aug. 4, 1999]
            
            
              § 110.185
              Atlantic Ocean, off the Port of Palm Beach, FL.
              (a) The anchorage grounds—(1) Anchorage A. The waters lying within an area bounded by a line beginning at latitude 26°50′00″ N., longitude 80°01′12″ W.; thence westerly to latitude 26°50′00″ N., longitude 80°01′30″ W.; thence southerly to latitude 26°47′30″ N., longitude 80°01′30″ W.; thence easterly to latitude 26°47′30″ N., longitude 80°01′12″ W.; and thence northerly to the point of beginning.
              (2) Anchorage B. The waters lying within an area bounded by a line beginning at latitude 26°45′06″ N., longitude 80°01′12″ W.; thence westerly to latitude 26°45′06″ N., longitude 80°01′42″ W.; thence southerly to latitude 26°43′48″ N., longitude 80°01′42″ W.; thence easterly to latitude 26°43′48″ N., longitude 80°01′12″ W.; and thence northerly to the point of beginning.
              (b) The regulations. (1) Vessels in the Atlantic Ocean near Lake Worth Inlet awaiting berthing space at the Port of Palm Beach, shall only anchor within the anchorage areas hereby defined and established, except in cases of great emergency.
              (2) Vessels anchoring under circumstances of great emergency outside the anchorage areas shall be shifted to new positions within the anchorage areas immediately after the emergency ceases.
              [CGD 7-85-10, 51 FR 11726, Apr. 7, 1986]
            
            
              § 110.186
              Port Everglades, Florida.
              (a) The anchorage grounds. The anchorage grounds, the center of which is located approximately two and one half miles northeast of the entrance to Port Everglades, is an area bounded by a line connecting points with the following North American Datum 83 coordinates:
              
                
                  Latitude
                  Longitude
                
                
                  26-08′26.934″ N
                  080-04′28.240″ W
                
                
                  26-08′08.560″ N
                  080-04′16.158″ W
                
                
                  26-07′56.000″ N
                  080-04′17.486″ W
                
                
                  26-07′56.000″ N
                  080-02′42.623″ W
                
                
                  
                  26-07′19.500″ N
                  080-02′53.153″ W
                
                
                  26-07′19.500″ N
                  080-04′28.800″ W
                
                
                  26-06′35.160″ N
                  080-04′28.800″ W
                
                
                  26-06′35.160″ N
                  080-04′38.694″ W
                
                
                  26-08′26.934″ N
                  080-04′28.240″ W
                
              
              (b) The regulations. (1) Commercial vessels in the Atlantic Ocean in the vicinity of Port Everglades shall anchor only within the anchorage area hereby defined and established, except in cases of emergency.
              (2) Prior to entering the anchorage area, all vessels shall notify the Coast Guard Captain of the Port, via the Port Everglades Harbormaster, on VHF-FM Channel 14.
              (3) All vessels within the designated anchorage area shall maintain a 24-hour bridge watch by a licensed or credentialed deck officer proficient in English, monitoring VHF-FM channel 16. This individual shall confirm that the ship's crew performs frequent checks of the vessel's position to ensure the vessel is not dragging anchor.
              (4) Vessels may anchor anywhere within the designated anchorage area provided that: such anchoring does not interfere with the operations of any other vessels currently at anchorage; and all anchor and chain or cable is positioned in such a manner to preclude dragging over reefs.
              (5) No vessel may anchor in a “dead ship” status (i.e. propulsion or control unavailable for normal operations) without the prior approval of the Captain of the Port. Vessels experiencing casualties such as a main propulsion, main steering or anchoring equipment malfunction or which are planning to perform main propulsion engine repairs or maintenance, shall immediately notify the Coast Guard Captain of the Port via Coast Guard Sector Miami on VHF-FM Channel 16.
              (6) No vessel may anchor within the designated anchorage for more than 72 hours without the prior approval of the Captain of the Port. To obtain this approval, contact the Coast Guard Captain of the Port, via the Port Everglades Harbor Master, on VHF-FM Channel 14.
              (7) The Coast Guard Captain of the Port may close the anchorage area and direct vessels to depart the anchorage during periods of adverse weather or at other times as deemed necessary in the interest of port safety or security.
              (8) Commercial vessels anchoring under emergency circumstances outside the anchorage area shall shift to new positions within the anchorage area immediately after the emergency ceases.
              (9) Whenever the maritime or commercial interests of the United States so require, the Captain of the Port, U.S. Coast Guard, Miami, Florida, may direct relocation of any vessel anchored within the anchorage area. Once directed, such vessel must get underway at once or signal for a tug, and must change position as directed.
              [CGD 07-91-060, 58 FR 36356, July 7, 1993, as amended by CGD 07-99-003, 64 FR 20177, Apr. 26, 1999; USCG-2006-25556, 72 FR 36328, July 2, 2007; USCG-2007-0036, 73 FR 6610, Feb. 5, 2008; USCG-2006-24371, 74 FR 11212, Mar. 16, 2009]
            
            
              § 110.188
              Atlantic Ocean off Miami and Miami Beach, Fla.
              (a) The anchorage areas—(1) Anchorage A. All area of the Atlantic Ocean, encompassed by a line connecting the points of the following North America Datum 83 coordinates:
              
                
                  Latitude
                  Longitude
                
                
                  25°47′57.687″ N.
                  080°05′37.225″ W.
                
                
                  25°47′57.341″ N.
                  080°05′26.466″ W.
                
                
                  25°46′31.443″ N.
                  080°05′27.069″ W.
                
                
                  25°46′31.557″ N.
                  080°05′37.868″ W.
                
              
              (2) Anchorage B. All area of the Atlantic Ocean, encompassed by a line connecting the points of the following North America Datum 83 coordinates:
              
                
                  Latitude
                  Longitude
                
                
                  25°48′13.841″ N.
                  080°04′59.155″ W.
                
                
                  25°48′04.617″ N.
                  080°04′04.582″ W.
                
                
                  25°46′32.712″ N.
                  080°04′28.387″ W.
                
                
                  25°46′43.770″ N.
                  080°05′02.360″ W.
                
              
              (b) The regulations. (1) Vessels in the Atlantic Ocean in the vicinity of Port of Miami must anchor only within the anchorage areas hereby defined and established, except in cases of emergency.
              (2) Prior to entering the anchorage areas, all vessels must notify the Coast Guard Captain of the Port via VHF-FM channel 16.

              (3) All vessels within the designated anchorages must maintain a 24-hour bridge watch by a licensed or credentialed deck officer proficient in English, monitoring VHF-FM channel 16. This individual must confirm that the ship's crew performs frequent checks of the vessel's position to ensure the vessel is not dragging anchor.
              (4) Vessels may anchor anywhere within the designated anchorage areas provided that: Such anchoring does not interfere with the operations of any other vessels currently at anchorage; and all anchor and chain or cable is positioned in such a manner to preclude dragging over reefs.
              (5) No vessel may anchor in a “dead ship” status (that is, propulsion or control unavailable for normal operations) without the prior approval of the Captain of the Port. Vessels experiencing casualties, such as main propulsion, main steering, or anchoring equipment malfunction, or which are planning to perform main propulsion engine repairs or maintenance, must immediately notify the Coast Guard Captain of the Port via Coast Guard Sector Miami on VHF-FM channel 16.
              (6) No vessel may anchor within the designated anchorages for more than 72 hours without the prior approval of the Captain of the Port. To obtain this approval, contact the Coast Guard Captain of the Port via VHF-FM channel 16.
              (7) The Coast Guard Captain of the Port may close the anchorage areas and direct vessels to depart the anchorage during periods of adverse weather or at other times as deemed necessary in the interest of port safety or security.
              (8) Commercial vessels anchoring under emergency circumstances outside the anchorage areas must shift to new positions within the anchorage areas immediately after the emergency ceases.
              (9) Whenever the maritime or commercial interests of the United States so require, the Captain of the Port, U.S. Coast Guard, Miami, Florida, may direct relocation of any vessel anchored within the anchorage areas. Once directed, such vessel must get underway at once or signal for a tug, and must change position as directed.
              [USCG-2015-0729, 82 FR 27775, June 19, 2017]
            
            
              § 110.189a
              Key West Harbor, Key West, Fla., naval explosives anchorage area.
              (a) The anchorage ground. A circular area with its center at latitude 24°30′50.6″, longitude 81°50′31.6″ with a radius of 300 yards, for use for ammunition exceeding the prescribed limits for pier-side handling.
              (b) The regulations. (1) When occupied by a vessel handling explosives, no other vessel may enter the area unless authorized by the enforcing agency.
              (2) Only one vessel handling explosives may anchor in the area at one time.
              (3) No more than 300,000 pounds net of high explosives or equivalent may be handled in the area at any one time.
              (4) The regulations in this section shall be enforced by the Commander, U.S. Naval Base, Key West, Fla., and any other agencies he may designate.
            
            
              § 110.190
              Tortugas Harbor, in vicinity of Garden Key, Dry Tortugas, Fla.
              (a) The anchorage grounds. All of Bird Key Harbor, southwest of Garden Key, bounded by the surrounding reefs and shoals and, on the northeast, by a line extending from Fort Jefferson West Channel Daybeacon 2 to Fort Jefferson West Channel Daybeacon 4, thence to Fort Jefferson West Channel Daybeacon 6, and thence to Fort Jefferson West Channel Daybeacon 8.
              (b) The regulations. Except in cases of emergency involving danger to life or property, no vessel engaged in commercial fishing or shrimping shall anchor in any of the channels harbors, or lagoons in the vicinity of Garden Keys, Bush Key, or the surrounding shoals, outside of Bird Key Harbor.
            
            
              § 110.193
              Tampa Bay, Fla.
              (a) The anchorage grounds—(1) Explosives anchorage east of Mullet Key. A rectangular area in Tampa Bay, approximately 4,459 yards long and 1,419 yards wide, beginning at latitude 27°38′30″, longitude 82°39′09″, and extending northeasterly to latitude 27°39′48″, longitude 82°37′15″; thence southeasterly to latitude 27°39′17″, longitude 82°36′46″; thence southwesterly to latitude 27°37′52″, longitude 82°38′38″; thence northwesterly to the point of beginning.
              
              (2) Temporary explosives anchorage south of Interbay Peninsula. Beginning at a point bearing 107°, 1,750 yards from Cut “F” Range Front Light; thence to a point bearing 125°, 2,050 yards, from Cut “F” Range Front Light; thence to a point bearing 180°, 1,725 yards, from Cut “F” Range Front Light; thence to a point bearing 222°, 2,180 yards, from Cut “F” Range Front Light; thence to a point bearing 251°, 1,540 yards, from Cut “F” Range Front Light; and thence to the point of beginning.
              (3) Temporary explosives anchorage off Port Tampa. A circular area with a radius of 200 yards with the point at latitude 27°50′22″, longitude 82°34′15″.
              (4) Quarantine Anchorage. Southeast of the temporary explosive anchorage, beginning at a point bearing 97° true, 4,370 yards, from Cut “F” Range Front Light; thence to a point bearing 113°30′, 5,370 yards, from Cut “F” Range Front Light; thence to a point bearing 161°30′, 3,770 yards, from Cut “F” Range Front Light; thence to a point bearing 163°30′, 2,070 yards, from Cut “F” Range Front Light; thence to the point of beginning.
              (5) Barge Fleeting Area, Hillsborough Bay. Located 400 feet west of Cut “D” Channel at a point beginning at latitude 27°54′34″, longitude 82°26′35″; thence northerly 1,000 feet to latitude 27°54′43″, longitude 82°26′40″; thence westerly 500 feet to latitude 27°54′41″, longitude 82°26′45″; thence southerly 1,000 feet to latitude 27°54′32″, longitude 82°26′40″; thence easterly 500 feet to the point of beginning.
              
              
                Note:
                This area is reserved for transient barges only. Barges shall not occupy this anchorage for a period longer than 96 hours unless permission is obtained from the Captain of the Port for this purpose.
              
              
              (b) The regulations. (1) The explosives anchorage east of Mullet Key shall be used by vessels awaiting loading or unloading at Port Tampa that have explosives actually on board and where the duration of anchorage will exceed 72 hours.
              (2) The temporary explosives anchorages south of Interbay Peninsula and off Port Tampa shall be used for vessels engaged in loading explosives when the duration of the anchorage is less than 72 hours.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGFR 69-62, 34 FR 11582, July 15, 1969; 34 FR 12255, July 15, 1969]
            
            
              § 110.193a
              St. Joseph Bay, Fla.
              (a) The anchorage grounds—(1) Explosives Anchorage Area 1. A rectangular area 3,000 yards long by 700 yards wide beginning at a point 1,350 yards west of U.S. Highway 98 Bridge over Gulf County Canal. The area is parallel to and 450 yards northeast of the north entrance channel to Port St. Joe, Florida.
              (2) Explosives Anchorage Area 2. A circular area with a 500-yard radius around a center point located at latitude 29°47′30″; longitude 85°21′30″, 3,100 yards southeast of FW South Channel Light and 5,250 yards south of FW North Channel Light, in St. Joseph Bay, Port St. Joe, Florida.
              (b) The regulations. (1) The explosives anchorage areas shall be used as temporary anchorage for vessels engaged in loading and unloading explosives at the port of Port St. Joe, Florida, when the duration of the anchorage period is less than 96 hours.
              (2) No vessel shall occupy this anchorage without obtaining a permit from the Captain of the Port.
            
            
              § 110.194
              Mobile Bay, Ala., at entrance.
              (a) The anchorage grounds. The waters within a radius of 750 yards from a point located 1,000 yards true north from Fort Morgan Light.
              (b) The regulations. (1) This anchorage shall be used by vessels loading or discharging high explosives. It shall also be used by vessels carrying dangerous or inflammable cargoes requiring an anchorage. It may be used for a general anchorage when not required for vessels carrying explosives or dangerous or inflammable cargoes.
              (2) No vessel shall occupy this anchorage without obtaining a permit from the Captain of the Port.
            
            
              § 110.194a
              Mobile Bay, Ala., and Mississippi Sound, Miss.
              (a) The anchorage grounds. (1) The waters of lower Mobile Bay, near Cedar Point, within an area bounded on the north by latitude 30°21′00″, on the east by longitude 88°05′00″, on the south by latitude 30°20′00″, and on the west by longitude 88°06′00″.
              (2) The waters of Mississippi Sound, south of Biloxi, within an area bounded on the north by latitude 30°20′00″, on the east by longitude 88°54′00″, on the south by latitude 30°19′00″, and on the west by longitude 88°55′00″.
              (b) The regulations. (1) The anchorages are exclusively for the use of unmanned barges, canal boats, scows, and other nondescript vessels. Such craft shall be so anchored that they will not at any time extend outside the limits of the anchorages.
              (2) In emergencies or whenever maritime or commercial interests of the United States so require, the Captain of the Port is authorized to shift the position of any craft in the anchorages.
              (3) Whenever in the opinion of the Captain of the Port, such action may be necessary, any or all craft in these anchorages may be required to be moored with two or more anchors.
              (4) No vessel shall be navigated within the anchorages at a speed exceeding six knots.
            
            
              § 110.194b
              Mississippi Sound and Gulf of Mexico, near Petit Bois Island, Miss.
              (a) The anchorage grounds—(1) Explosives Anchorage Area No. 1. A circular area with a one-half mile radius with its center located at latitude 30°14′09″, longitude 88°29′13″, in the waters of Mississippi Sound north of the west end of Petit Bois Island.
              (2) Explosives Anchorage Area No. 2. A circular area with a three-fourths mile radius with its center located at latitude 30°11′12″, longitude 88°30′07″, in the waters of Gulf of Mexico south of the west end of Petit Bois Island.
              (b) The regulations. (1) The areas shall be used as temporary anchorages for vessels engaged in loading and unloading explosives at the Port of Pascagoula, Miss.
              (2) No vessel shall occupy the areas without obtaining a permit from the Captain of the Port.
            
            
              § 110.195
              Mississippi River below Baton Rouge, LA, including South and Southwest Passes.
              (a) The Anchorage Grounds. Unless otherwise specified, all anchorage widths are measured from the average low water plane (ALWP).
              (1) Pilottown Anchorage. An area 5.2 miles in length along the right descending bank of the river from mile 1.5 to mile 6.7 above Head of Passes, extending in width to 1600 feet from the left descending bank of the river.
              
              
                
                  Caution: A wreck is located within the boundaries of this anchorage. Mariners are urged to use caution in this anchorage.
              
              
              (2) Lower Venice Anchorage. An area 1.6 miles in length along the left descending bank of the river from mile 8.0 to mile 9.6 above Head of Passes with the west limit 1,200 feet from the ALWP of the right descending bank.
              
              
                
                  Caution: A pipeline crossing exists at mile 9.8 AHOP. Mariners are urged to use caution between mile 9.6 AHOP and mile 10.0 AHOP.
              
              
              (3) Upper Venice Anchorage. An area 1.2 miles in length along the left descending bank of the river from mile 10.0 to mile 11.2 above Head of Passes with the west limit 1,200 feet from the ALWP of the right descending bank.
              (4) Boothville Anchorage. An area 5.5 miles in length along the right descending bank of the river extending from mile 13.0 to mile 18.5 above Head of Passes. The width of the anchorage is 750 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 250 feet from the water's edge into the river as measured from the Low Water Reference Plane (LWRP). The outer boundary of the anchorage is a line parallel to the nearest bank 1,000 feet from the water's edge into the river as measured from the LWRP.
              (5) Ostrica Anchorage. An area 1.4 miles in length along the right descending bank of the river extending from mile 23.0 to mile 24.4 above Head of Passes. The width of the anchorage is 800 feet.
              (6) Port Sulphur Anchorage. An area 2.2 miles in length along the left descending bank of the river, 800 feet wide, extending from mile 37.5 to mile 39.7 above Head of Passes.
              (7) Magnolia Anchorage. An area 2.1 miles in length along the right descending bank of the river extending from mile 45.5 to mile 47.6 above Head of Passes. The width of the anchorage is 700 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 400 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 1,100 feet from the water's edge into the river as measured from the LWRP.
              (8) Point Celeste Anchorage. An area 2.2 miles in length along the right descending bank of the river extending from mile 49.8 to mile 52.0 above Head of Passes. The width of the anchorage is 400 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 400 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (9) Davant Anchorage. An area 1.1 miles in length along the left descending bank of the river extending from mile 52.8 to mile 53.9 above Head of Passes. The width of the anchorage is 800 feet.
              (10) Alliance Anchorage. An area 2.0 miles in length along the right descending bank of the river extending from mile 63.8 to mile 65.8 above Head of Passes. The width of the anchorage is 400 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 400 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (11) Wills Point Anchorage. An area 1.1 miles in length along the left descending bank of the river extending from mile 66.5 to mile 67.6 above Head of Passes. The width of the anchorage is 600 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 200 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (12) Cedar Grove Anchorage. An area, 1.34 miles in length along the right descending bank of the river extending from mile 69.56 to mile 70.9 Above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage, mile 69.56 to mile 70.9, is a line parallel to the nearest bank 200 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              (13) Belle Chasse Anchorage. An area 2.1 miles in length along the right descending bank of the river extending from mile 73.1 to mile 75.2 above Head of Passes. The width of the anchorage is 575 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 425 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 1,000 feet from the water's edge into the river as measured from the LWRP.
              (14) Lower 12 Mile Point Anchorage. An area 2.2 miles in length along the right descending bank of the river extending from mile 78.6 to mile 80.8 above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 300 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (15) Lower 9 Mile Point Anchorage. An area 2.3 miles in length along the right descending bank of the river extending from mile 82.7 to mile 85.0 above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 300 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              
              
                
                  Caution: A wreck is located within the boundaries of this anchorage. Mariners are urged to use caution in this anchorage.
                
              
              
              (16) New Orleans Emergency Anchorage. An area 0.5 miles in length along the right descending bank of the river extending from mile 89.6 to mile 90.1 above Head of Passes. The width of the anchorage is 550 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 250 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              
              
                Note:
                No vessel shall occupy this anchorage unless expressly authorized by the Captain of the Port. No vessel may anchor in this anchorage exceeding 24 hours without the authorization of the Captain of the Port.
              
              
              (17) New Orleans General Anchorage. An area 0.8 miles in length along the right descending bank of the river extending from mile 90.1 to mile 90.9 above Head of Passes. The width of the anchorage is 550 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 250 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (18) Quarantine Anchorage. An area 0.7 miles in length along the right descending bank of the river extending from mile 90.9 to mile 91.6 above Head of Passes. The width of the anchorage is 800 feet.
              
              
                
                  Caution: A wreck is located within the boundaries of this anchorage. Mariners are urged to use caution in this anchorage.
                  
                
                
                  Note:
                  Vessels carrying cargos of particular hazard as defined in 33 CFR 126.10 or cargos of petroleum products in bulk may not be anchored in the New Orleans General Anchorage or the Quarantine Anchorage without permission from the Captain of the Port.
                
                
                
                  Except when required by the United States Public Health Service for quarantine inspection, the Quarantine Anchorage may be used as a general anchorage.
                
              
              
              (19) Lower Kenner Bend Anchorage. An area 1.0 miles in length along the right descending bank of the river extending from mile 113.3 to mile 114.3 above Head of Passes. The width of the anchorage is 350 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 350 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              (20) Kenner Bend Anchorage. An area 0.9 miles in length along the right descending bank of the river extending from mile 114.7 to mile 115.6 above Head of Passes. The width of the anchorage is 700 feet.
              (21) Ama Anchorage. An area 1.8 miles in length along the left descending bank of the river extending from mile 115.5 to mile 117.3 above Head of Passes. The width of the anchorage is 400 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 300 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              
              
                
                  Caution: A wreck is located at mile 115.4 left descending bank above Head of Passes marked by Mississippi River Wreck Lighted Buoy WR4. Mariners are urged to use caution when anchoring in the lower end of this anchorage.
                
              
              
              (22) Bonnet Carre Anchorage. An area 1.5 miles in length along the left descending bank of the river extending from mile 127.3 to mile 128.8 above Head of Passes. This area is located adjacent to the river end of the Bonnet Carre Spillway. The width of the anchorage is 600 feet.
              
              
                Note:
                When the Bonnet Carre Spillway is open, no vessel may be anchored in the Bonnet Carre Anchorage.
              
              
              (23) La Place Anchorage. An area 0.7 miles in length along the left descending bank of the river extending from mile 134.7 to mile 135.4 above Head of Passes. The width of the anchorage is 600 feet.
              (24) Reserve Anchorage. An area 0.5 miles in length along the right descending bank of the river extending from mile 137.0 to mile 137.5 above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 300 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (25) Lower Grandview Reach Anchorage. An area 0.3 miles in length along the left descending bank of the river extending from mile 146.4 to mile 146.7 above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 200 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured for the LWRP.
              (26) Middle Grandview Reach Anchorage. An area 0.4 miles in length along the left descending bank of the river extending from mile 146.8 to mile 147.2 above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 200 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              (27) Upper Grandview Reach Anchorage. An area 1.3 miles in length along the left descending bank of the river extending from mile 147.5 to mile 148.8 above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 200 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              (28) Sunshine Anchorage. An area 2.0 miles in length along the left descending bank of the river extending from mile 165.0 to mile 167.0 above Head of Passes. The width of the anchorage is 450 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 350 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 800 feet from the water's edge into the river as measured from the LWRP.
              (29) White Castle Anchorage. An area, 0.84 miles in length, along the right descending bank of the river extending from mile 190.3 to mile 191.14 Above Head of Passes. The width of the anchorage is 300 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 400 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              (30) Baton Rouge General Anchorage. An area 1.5 miles in length along the right descending bank of the river, 1,400 feet wide, extending from mile 225.8 to mile 227.3 above Head of Passes.
              
              
                
                  Caution: Two wrecks are located within the boundaries of this anchorage. Mariners are urged to use caution in this anchorage.
              
              
              (31) Lower Baton Rouge Anchorage. An area 0.5 miles in length near mid-channel between mile 228.5 and mile 229.0 above Head of Passes with the west limit 1,100 feet off the right descending bank and having the width of 700 feet at both the upper and lower limits.
              (32) Middle Baton Rouge Anchorage. An area 0.2 miles in length near mid-channel between mile 229.6 and mile 229.8 above Head of Passes with the west limit 1,100 feet off the right descending bank and having a width of 700 feet at both the upper and lower limits.
              (33) Upper Baton Rouge Anchorage. An area 0.4 miles in length near mid-channel between mile 230.6 and mile 231.0 above Head of Passes with the west limit 1,100 feet off the right descending bank and having a width of 1,075 feet at the upper limit and 1,200 feet at the lower limit.
              (34) Belmont Anchorage. An area 1.1 miles in length along the left descending bank of the river extending from mile 152.9 (Belmont Light) to mile 154.0 above Head of Passes. The width of the anchorage is 300 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 400 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 700 feet from the water's edge into the river as measured from the LWRP.
              
              (35) Point Michel Anchorage. An area, 1.4 miles in length, along the right descending bank of the river extending from mile 40.8 to mile 42.2 Above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 325 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 825 feet from the water's edge into the river as measured from the LWRP.
              (36) Plaquemines Point Anchorage. An area, 0.5 miles in length, along the right descending bank of the river extending from mile 203.9 to mile 204.4 Above Head of Passes. The width of the anchorage is 500 feet. The inner boundary of the anchorage is a line parallel to the nearest bank 400 feet from the water's edge into the river as measured from the LWRP. The outer boundary of the anchorage is a line parallel to the nearest bank 900 feet from the water's edge into the river as measured from the LWRP.
              (b) Temporary Anchorages. (1) Temporary anchorages are non-permanent anchorages established by the Commander, Eighth Coast Guard District to provide additional anchorage space. Establishment of temporary anchorages is based on recommendations by the Captain of the Port.
              (2) Each vessel using temporary anchorages shall anchor as prescribed by the Captain of the Port.
              (3) Establishment of each temporary anchorage and any requirement for the temporary anchorage will be published in the Local Notice of Mariners.
              (4) Each person who has notice of any requirement prescribed for a temporary anchorage shall comply with that requirement.
              (c) The Regulations. (1) Anchoring in the Mississippi River below Baton Rouge, LA., including South and Southwest Passes is prohibited outside of established anchorages except in cases of emergency. In an emergency, if it becomes necessary to anchor a vessel outside an established anchorage, the vessel shall be anchored so that it does not interfere with or endanger any facility or other vessel. The master or person in charge of the vessel shall notify the Captain of the Port of the location of the emergency anchoring by the most expeditious means and shall move the vessel as soon as the emergency is over.
              (2) In an emergency, if it becomes necessary to anchor a vessel in South Pass or Southwest Pass, the vessel shall be positioned as close to the left descending bank as possible.
              (3) No vessel may be anchored unless it maintains a bridge watch, guards and answers Channel 16 FM (or the appropriate VTS New Orleans sector frequency), maintains an accurate position plot and can take appropriate action to ensure the safety of the vessel, structure, and other vessels.
              (4) When anchoring individually, or in fleets, vessels shall be anchored with sufficient anchors, or secured with sufficient lines, to ensure their remaining in place and withstanding the actions of winds, currents and the suction of passing vessels.
              (5) No vessel may be anchored over revetted banks of the river or within any cable or pipeline area. The locations of revetted areas and cable and pipeline areas may be obtained from the District Engineer, Corps of Engineers, New Orleans, LA.

              (6) The intention to transfer any cargo while in an anchorage shall be reported to the Captain of the Port, giving particulars as to name of ships involved, quantity and type of cargo, and expected duration of the operation. The Captain of the Port shall be notified upon completion of operations. Cargo transfer operations are not permitted in the New Orleans General or Quarantine Anchorages. Bunkering and similar operations related to ship's stores are exempt from reporting requirements.
              
              
                Note:
                Activities conducted within a designated anchorage (e.g. cargo transfer, tank cleaning, stack blowing, etc.) may be restricted by other Federal, State or local regulations. Owners, or persons in charge of any vessel should consider all safety and/or environmental regulations prior to engaging in any activity within designated anchorages.
              
              

              (7) Vessels anchored in the Lower Kenner Bend Anchorage are prohibited from using or exercising the ship's hold cargo cranes. Vessels in this anchorage must keep the ship's hold cargo gear in the down and hawsed position, as rigged for sea transits. Deck-mounted cranes, deck booms and stiff legs may be used to take on ships stores and spare parts and may be used to move manifold hoses.
              (8) Nothing in this section relieves the owner or person in charge of any vessel from the penalties for obstructing or interfering with navigational aids or for failing to comply with the navigation laws for lights, day shapes, or fog signals and any other applicable laws and regulations.
              [CGD 77-028, 46 FR 49850, Oct. 8, 1981]
              
                Editorial Note:
                For Federal Register citations affecting § 110.195, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 110.196
              Sabine Pass Channel, Sabine Pass, Tex.
              (a) The anchorage area. The water bounded by a line connecting the following coordinates:
              
                
                  Latitude 
                  Longitude
                
                
                  29°43′59.0″ N
                  93°52′08.1″ W
                
                
                  29°44′06.8″ N
                  93°51′57.6″ W
                
                
                  29°43′53.0″ N
                  93°51′47.1″ W
                
                
                  29°43′36.7″ N
                  93°51′50.9″ W
                
              
              (b) The regulations. (1) The anchorage area is for the temporary use of vessels of all types, but especially for naval and merchant vessels awaiting weather and tidal conditions favorable to the resumption of their voyages.
              (2) Except when stress of weather or adverse tides or currents make sailing impractical or hazardous, vessels shall not anchor in the anchorage area for periods exceeding 48 hours unless expressly authorized by the Captain of the Port to anchor for longer periods.
              (3) Vessels shall not anchor so as to obstruct the passage of other vessels proceeding to or from available anchorage spaces.
              (4) Anchors shall not be placed channelward from the anchorage area, and no portion of the hull or rigging of any anchored vessel shall extend channelward from the limits of the anchorage area.
              (5) Vessels using spuds for anchors shall anchor as close to shore as practicable having due regard for the provisions in paragraph (b)(3) of this section.
              (6) Fixed moorings, piles or stakes, and floats or buoys for marking anchorages or moorings in place are prohibited.
              (7) Whenever the maritime or commercial interests of the United States so require, the Captain of the Port is hereby empowered to shift the position of any vessel anchored or moored within or outside of the anchorage area including any vessel which is moored or anchored so as to obstruct navigation or interfere with range lights.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD08-06-26, 72 FR 464, Jan. 5, 2007; USCG-2018-0388, 84 FR 9459, Mar. 15, 2019]
            
            
              § 110.197
              Galveston Harbor, Bolivar Roads Channel, Texas.
              (a)(1) Anchorage area (A). The water bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  29°20′48.5″ N
                  94°42′54.0″ W
                
                
                  29°20′43.0″ N
                  94°44′46.5″ W
                
                
                  29°21′15.0″ N
                  94°44′27.0″ W
                
                
                  29°21′05.0″ N
                  94°42′52.0″ W
                
              
              
                and thence to the point of beginning.
              
              
              (2) Anchorage area (B). The water bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  29°20′43.0″ N
                  94°44′46.5″ W
                
                
                  29°20′37.0″ N
                  94°46′08.0″ W
                
                
                  29°21′14.0″ N
                  94°45′50.0″ W
                
                
                  29°21′15.0″ N
                  94°44′27.0″ W
                
              
              
                and thence to the point of beginning.
              
              
              (3) Anchorage area (C). The water bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  29°20′39.0″ N
                  94°46′07.5″ W.
                
                
                  29°21′06.1″ N
                  94°47′00.2″ W.
                
                
                  29°21′24.0″ N
                  94°46′34.0″ W.
                
                
                  29°21′14.5″ N
                  94°45′49.0″ W.
                
              
              
                and thence to the point of beginning.
              
              
              (4) Anchorage Area (A) East. The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  29°21′5.87″ N
                  094°42′52.7″ W
                
                
                  29°20′53.99″ N
                  094°42′7.13″ W
                
                
                  29°20′45.31″ N
                  094°42′37.75″ W
                
                
                  29°20′39.16″ N
                  094°42′7.81″ W
                
              
              
                and thence to the point of beginning. The coordinates are based on NAD 83.
              
              
              
              (b) The regulations. (1) The anchorage area is for the temporary use of vessels of all types, but especially for vessels awaiting weather and other conditions favorable to the resumption of their voyages.
              (2) Except when stress of weather makes sailing impractical or hazardous, vessels shall not anchor in anchorage areas (A) or (C) for more than 48 hours unless expressly authorized by the Captain of the Port Houston-Galveston. Permission to anchor for longer periods may be obtained through Coast Guard Vessel Traffic Service Houston/Galveston on VHF-FM channels 12 (156.60 MHz) or 13 (156.65 MHz).
              (3) No vessel with a draft of less than 22 feet may occupy anchorage (A) without prior approval of the Captain of the Port.
              (4) No vessel with a draft of less than 16 feet may anchor in anchorage (C) without prior approval of the Captain of the Port Houston-Galveston.
              (5) Vessels shall not anchor so as to obstruct the passage of other vessels proceeding to or from other anchorage spaces.
              (6) Anchors shall not be placed in the channel and no portion of the hull or rigging of any anchored vessel shall extend outside the limits of the anchorage area.
              (7) Vessels using spuds for anchors shall anchor as close to shore as practicable, having due regard for the provisions in paragraph (b)(5) of this section.
              (8) Fixed moorings, piles or stakes, and floats or buoys for marking anchorages or moorings in place, are prohibited.
              (9) Whenever the maritime or commercial interests of the United States so require, the Captain of the Port, or his authorized representative, may direct the movement of any vessel anchored or moored within the anchorage areas.
              [CCGD8-85-21, 55 FR 11369, Mar. 28, 1990, as amended by CGD08-02-018, 68 FR 25497, May 13, 2003; USCG-2015-0549, 83 FR 18414, Apr. 27, 2018]
            
            
              § 110.205
              Chicago Harbor, Ill.
              (a) The anchorage grounds—(1) Anchorage A, exterior breakwater. Southwest of a line parallel with and 150 feet southwestward of the exterior breakwater; west of a line parallel with and 150 feet west of the south extension of the exterior breakwater; northeast of a line parallel with and 1,500 feet southwestward of the exterior breakwater; and east of a line parallel with the south extension of the exterior breakwater and 500 feet eastward of the east face of the filtration plant.
              (2) Anchorage B, south arm. West of a line parallel with and 150 feet west of the south arm of the exterior breakwater; north of a line perpendicular to the south arm at its south end; east of a line parallel with the south arm, about 2,200 feet therefrom and on line with the east face of the Municipal Pier; and south of a line perpendicular to the south arm 700 feet from its north end.
              (3) Anchorage C, shore arm. South of a line parallel with and 150 feet southward of the shore arm of the exterior breakwater; west of a line parallel with the south extension of the exterior breakwater, 100 feet westward of the east end of the shore arm; northwest of a line perpendicular to the Lake Shore Drive revetment and 300 feet northwest of the northwest corner of the filtration plant; and east of a line parallel with and 600 feet lakeward of the Lake Shore Drive revetment.
              (4) Anchorage D, Chicago Harbor Lock South. Beginning at a point 35.5 feet South (16 feet South of the South face of the Southeast guidewall) and 28.0 feet West of the SE Guide Wall Light; thence Westerly and parallel to the guidewall 800 feet to a point that is 16 feet South of the South face of the Southeast guidewall; thence Southerly 80 feet to a point that is 96 feet South of the South face of the Southeast guidewall; thence Easterly 800 feet to a point that is 96 feet South of the south face of the southeast guidewall; thence Northerly 80 feet to the point of beginning.
              (5) Anchorage E, Chicago Harbor Lock North. Beginning at a point 156.75 feet North (16 feet North of the North face of the Northeast guidewall) and 590 feet West of the SE Guidewall Light; thence Westerly and parallel to the guidewall 600 feet to a point that is 16 feet North of the North face of the Northeast guidewall; thence Northerly 80 Feet to a point that is 96 feet North of the North face of the Northeast guidewall; thence Easterly 600 feet to a point that is North of the North face of the Northeast guidewall; thence Southerly 80 feet to the point of beginning.
              (b) The rules and regulations. (1) Except in cases of emergency, no vessel may be anchored in Chicago Harbor outside of the anchorage grounds in paragraph (a) of this section or the special anchorage areas prescribed in § 110.83.
              (2) Anchors must not be placed outside the anchorage areas, nor shall any vessel be so anchored that any portion of the hull or rigging shall at any time extend outside the boundaries of the anchorage area.
              (3) Any vessel anchoring under circumstances of great emergency outside of the anchorage areas must be placed near the edge of the channel and in such position as not to interfere with the free navigation of the channel nor obstruct the approach to any pier nor impede the movement of any boat, and shall move away immediately after the emergency ceases, or upon notification by the Captain of the Port.
              (4) The maneuvering of a vessel by means of a dragged anchor, except within an established anchorage ground or in stress of weather or to avoid collision, is prohibited. Unnecessary maneuvering in any of the anchorage grounds is prohibited.
              (5) The directions of the Captain of the Port assigning vessels to parts of the anchorage grounds suitable to their draft, requiring vessels to anchor bow and stern, requiring shifting the anchorage of any vessel within any anchorage ground for the common convenience, or for otherwise enforcing this section, shall be promptly executed by owners, masters, and persons in charge of vessels.
              (6) Nothing in this section shall be construed as relieving the owner or person in charge of any vessel from the penalties of the law for obstructing navigation or for obstructing or interfering with range lights, or for not complying with the navigation laws in regard to lights, fog signals, or for otherwise violating law.
              (7) No vessel may use anchorages A, B, D, and E except commercial vessels operated for profit. No person may place floats or buoys for making moorings or anchors in place in anchorages A and B. No person may place fixed moorings piles or stakes in anchorages A and B. (Mooring facilities are available adjacent to the lakeside guidewalls of the Chicago Harbor Lock in anchorages D and E.) All vessels using anchorages D and E shall moor against pile clusters adjacent to the respective anchorage.
              Any time barges are moored in anchorage D or E, a manned towing vessel shall be present in one of these anchorages. Exceptions to this surveillance requirement are allowable for periods not to exceed one hour.
              (8) No commercial vessels operated for profit that measure 50 gross tons or more may anchor in anchorage C. Temporary floats or buoys for marking moorings or anchors in place may be used in anchorage C. No person may place a fixed mooring pile or stake in anchorage C.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGFR 70-65a, 36 FR 7967, Apr. 28, 1971; CGD9-85-01, 50 FR 29224, July 18, 1985]
            
            
              § 110.206
              Detroit River, Michigan.
              (a) The Anchorage grounds. Belle Isle Anchorage. The area is in the Detroit River immediately downstream from Belle Isle on the U.S. side of the International Boundary line within the following boundaries: beginning at a point bearing 250 T, 5400 feet from the James Scott Memorial Fountain (42°20′06″ N., 82°59′57″ W.) at the West end of Belle Isle; then 251 T, 3000 feet; thence 341 T, 800 feet; thence 071 T, 3000 feet; thence 161 T, 800 feet to the point of beginning.
              (b) The regulations. (1) Vessels shall be anchored so as not to swing into the channel or across steering courses.
              (2) The Belle Isle Anchorage area is for the temporary use of vessels of all types, but especially for naval and merchant vessels awaiting berths, weather, or other conditions favorable to the resumptions of their voyage.

              (3) No vessel may be anchored unless it maintains a continuous bridge watch, guards and answers channel 16 FM and channel 12 FM (VTC SARNIA sector frequency), maintains an accurate position plot and can take appropriate action to ensure the safety of the vessel, structures and other vessels.
              (4) Vessels may not anchor in the Belle Isle Anchorage for more than 72 hours without permission of the Captain of the Port of Detroit.
              [CGD09 85-05, 51 FR 21357, June 12, 1986, as amended by USCG-1998-3799, 63 FR 35526, June 30, 1998]
            
            
              § 110.207
              Cleveland Harbor, Ohio.
              (a) The anchorage grounds—(1) West anchorage. The northwesterly portion of the West Basin between the northwest limits of the West Basin and a line parallel to and 1,050 feet distant from the West Breakwater; and from the southwest limits of the West Basin to a line perpendicular to the West Breakwater, 2,050 feet southwesterly along the West Breakwater from Cleveland West Breakwater Light.
              (2) East anchorage. The southeasterly portion of the East Basin between the mainland and a line parallel to and 1,250 feet distant from the East Breakwater; from opposite Cleveland East Entrance Light to a due north line passing through the flashing white light on the Allied Oil Company dock.
              (3) Explosives anchorage. In Lake Erie, northwest of Cleveland Harbor East Breakwater, and including a rectangular area marked by four white spar buoys at the following true bearings and distances from Cleveland East Pierhead Light: 38°30′, 2,050 feet; 68°, 2,050 feet; 57°, 7,050 feet; and 49°, 7,050 feet.
              (b) The regulations. (1) The west and east anchorages are general anchorages.
              (2) Use of the explosives anchorage shall be subject to the supervision of the Captain of the Port.
            
            
              § 110.208
              Buffalo Harbor, N.Y.
              (a) The anchorage grounds—(1) Explosives Anchorage A. Inside the south section of the main breakwater 700 feet wide starting at a point 500 feet southerly from the south end of the north section and extending approximately 153° true, 3,000 feet parallel to the line of the south section of the main breakwater.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD 77-210, 44 FR 50040, Aug. 27, 1979]
            
            
              § 110.209
              Saint Lawrence Seaway Anchorages, New York.
              (a) Carleton Island Anchorage; Saint Lawrence River, Cape Vincent, New York—(1) Carleton Island Anchorage Area. The waters bounded by a line connecting the following points, beginning at 44°11′57.11″ N, 076°14′04.62″ W; thence to 44°11′21.80″ N, 076°14′05.77″ W; thence to 44°11′34.07″ N, 076°15′49.57″ W; 44°11′35.35″ N, 076°16′47.50″ W; 44°11′43.49″ N, 076°16′48.00″ W; 44°11′57.11″ N, 076°14′04.62″ W and back to the beginning point. These coordinates are based on WGS 84.
              (2) Tibbett's Island Anchorage Area. The waters bounded by a line connecting the following points, beginning at 44°05′20.27″ N, 076°23′25.78″ W; thence to 44°05′21.85″ N, 076°22′40.97″ W; thence to 44°04′34.08″ N, 076°23′09.98″ W; 44°04′07.72″ N, 076°23′33.76″ W; 44°04′32.78″ N, 076°24′43.80″ W; 44°05′44.37″ N, 076°23′56.29″ W; 44°05′20.27″ N, 076°23′25.78″ W and back to the beginning point. These coordinates are based on WGS 84.
              (b) The regulations. (1) Anchors must not be placed in the Saint Lawrence Seaway shipping channel. No portion of the hull or rigging may extend outside the limits of the anchorage area.
              (2) No vessel may occupy any general anchorage described in paragraph (a) of this section for a period longer than 10 days unless approval is obtained from the Captain of the Port Buffalo (COTP) for that purpose.
              (3) The COTP, or authorized representative, may require vessels to depart from the Anchorages described in paragraph (a) of this section before the expiration of the authorized or maximum stay. The COTP, or authorized representative, will provide at least 12-hour notice to a vessel required to depart the anchorages.
              [USCG-2017-1125, 83 FR 30345, June 28, 2018]
            
            
              § 110.210
              San Diego Harbor, CA.
              (a) The anchorage grounds. (1) Special anchorage for U.S. Government vessels (NAD 83). The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  32°42′13.2″ N
                  117°14′11.0″ W
                
                
                  32°41′12.0″ N
                  117°14′00.3″ W
                
              
              
                and thence along the shoreline to the point of beginning.
              
              
              
              (2) Special anchorage for U.S. Government vessels (NAD 83). The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  32°43′25.6″ N
                  117°12′46.1″ W
                
                
                  32°43′25.3″ N
                  117°12′52.0″ W
                
                
                  32°43′08.2″ N
                  117°12′58.0″ W
                
                
                  32°42′57.9″ N
                  117°12′54.0″ W
                
              
              
                and thence easterly along the northern boundary of the channel to:
              
              
                
                  Latitude
                  Longtitude
                
                
                  32°43′05.0″ N
                  117°11′30.5″ W
                
                
                  32°43′27.2″ N
                  117°11′14.0″ W
                
              
              
                and thence along the shoreline of Harbor Island to the point of beginning.
              
              
              (3) “B” Street Merchant Vessel Anchorage (NAD 83). The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  32°43′00.8″ N
                  117°10′36.3″ W
                
                
                  32°43′00.8″ N
                  117°11′23.0″ W
                
                
                  32°43′05.0″ N
                  117°11′30.5″ W
                
                
                  32°43′27.2″ N
                  117°11′14.0″ W
                
                
                  32°43′20.2″ N
                  117°10′53.0″ W
                
              
              
                and thence due east to the shoreline, and thence along the shoreline and pier to the point of beginning.
              
              
              (b) The regulations. (1) The anchorages described in paragraphs (a)(1) and (a)(2) of this section are reserved exclusively for the anchorage of vessels of the United States Government and of authorized harbor pilot boats. No other vessels shall anchor in this area except by special permission obtained in advance from the Commander, Naval Base, San Diego, CA. The administration of these anchorages is exercised by the Commander, Naval Base, San Diego, CA.
              (2) The area described in paragraph (a)(3) of this section is reserved for the use of merchant vessels calling at the Port of San Diego while awaiting a berth. The administration of this anchorage is exercised by the Port Director, San Diego Unified Port District.
              (3) Vessels anchoring in San Diego Harbor shall leave a free passage for other craft and shall not obstruct the approaches to the wharves in the harbor.
              [CGD11-85-06, 51 FR 19753, June 2, 1986, as amended by CGD11-90-08, 56 FR 9852, Mar. 8, 1991]
            
            
              § 110.214
              Los Angeles and Long Beach harbors, California.
              (a) General Regulations—(1) Anchorage Assignment. (i) Unless otherwise directed by the Captain of the Port Los Angeles-Long Beach, the pilot stations for the Port of Long Beach and the Port of Los Angeles will assign the use of commercial anchorages within their jurisdictions (Long Beach and Los Angeles Harbors respectively). All anchorages outside (seaward) of the federal breakwater will be assigned by the Los Angeles-Long Beach Vessel Traffic Information Service (VTIS). The master, pilot, or person in charge of a vessel must notify the appropriate pilot station (for anchorages inside the federal breakwater) or the VTIS (for anchorages outside the federal breakwater) of their intention to anchor, upon anchoring, and at least fifteen minutes prior to departing an anchorage. All anchorage assignments will be made as described in this part unless modified by the Captain of the Port.
              (ii) Radio communications for port entities governing anchorages are as follows: Los Angeles-Long Beach Vessel Traffic Information Service, call sign “LA-Long Beach Traffic,” Channel 14 VHF-FM; Los Angeles Port Pilots, Channel 73 VHF-FM; Long Beach Port Pilots, Channel 74 VHF-FM.
              (iii) The exact boundary separating the Port of Long Beach from the Port of Los Angeles is published in local Port Tariffs. For purposes of this rule, Long Beach waters are those east, and Los Angeles waters are those west, of the following locations:
              (A) Inner Harbor: The Henry Ford (Badger Avenue) Bridge.
              (B) Middle Harbor: The Pier 400 Transportation Corridor.
              (C) Outer Harbor: The western boundary of Commercial Anchorage B.
              (2) Required approvals, permits and notifications. (i)(A) No vessel may anchor in deep draft sub-anchorages B-7, B-9, B-11, D-5, D-6 or D-7 within Los Angeles or Long Beach harbors for more than 48 consecutive hours unless extended anchorage permission is obtained from the Captain of the Port. These sub-anchorages are defined by the following coordinates and dimensions:
              
              
                
                  Anchorage
                  Latitude
                  Longitude
                  Radius(yards)
                  
                
                
                  B-7
                  33-43′ 52.0″ N
                  118-12′ 47.9″ W
                  450
                
                
                  B-9
                  33-43′ 28.5″ N
                  118-13′ 10.5″ W
                  500
                
                
                  B-11
                  33-43′ 44.5″ N
                  118-12′ 17″ W
                  450
                
                
                  D-5
                  33-43′ 40.5′ N
                  118-10′ 30″ W
                  450
                
                
                  D-6
                  33-43′ 40.5′ N
                  118-9′ 57.5″ W
                  450
                
                
                  D-7
                  33-43′ 40.5′ N
                  118-9′ 25″ W
                  450
                
              
              (B) No vessel may anchor anywhere else within Los Angeles or Long Beach harbors for more than 10 consecutive days unless extended anchorage permission is obtained from the Captain of the Port. In determining whether extended anchorage permission will be granted, consideration will be given, but not necessarily limited to: The current and anticipated demands for anchorage space within the harbor, the requested duration, the condition of the vessel, and the reason for the request.
              (ii) No vessel while carrying, loading, or unloading division 1.1 or 1.2 materials as defined in 49 CFR 173.50, or Cargoes of Particular Hazard (COPH) as defined in 33 CFR 126.10, or Certain Dangerous Cargoes (CDC) as defined in 33 CFR 160.202, may anchor without first obtaining a permit issued by the Captain of the Port.
              (iii) Vessels requiring use of an explosives anchorage should contact the Captain of the Port at least 24 hours prior to the anticipated need for the explosives anchorage to allow for proper activation of that anchorage.
              (iv) Except with the prior approval of the Captain of the Port, or, in the case of an emergency, with approval of the Captain of the Port immediately subsequent to anchoring, no commercial vessel greater than 1600 gross tons may anchor in Los Angeles-Long Beach Harbor unless it maintains the capability to get underway within 30 minutes. Any vessel unable to meet this requirement must immediately notify the Captain of the Port and make arrangements for an adequate number of tugs to respond to the vessel within 30 minutes notice.
              (v) In anchorages where lightering is authorized, the Captain of the Port must be notified at least 4 hours in advance of a vessel conducting lightering operations (see 33 CFR 156.118).
              (3) Other General Requirements. (i) When at anchor, all commercial vessels greater than 1600 gross tons shall, at all times, have a licensed or credentialed deck officer on watch and maintain a continuous radio listening watch unless subject to one of the exemptions in this paragraph. The radio watch must be on CH-13 VHF-FM when anchored inside the federal breakwater, and on CH-14 VHF-FM or on CH-16 VHF-FM when anchored outside the federal breakwater, except for unmanned barges; vessels which have less than 100 gallons of oil or fuel onboard regardless of how the fuel is carried; and other vessels receiving advance approval from the Captain of the Port.
              (ii) When sustained wind speeds exceed 40 knots, all anchored commercial vessels greater than 1600 gross tons shall ensure their propulsion plant is placed in immediate standby and a second anchor is made ready to let go. Vessels unable to comply with this requirement must immediately notify the Captain of the Port. In such case, the Captain of the Port may require the vessel to have one or more tugs standing by to render immediate assistance.
              (4) Prohibitions. Within Los Angeles Harbor, Long Beach Harbor, and the Los Angeles-Long Beach Precautionary Area, except for emergency reasons, or with the prior approval of the Captain of the Port, vessels are prohibited from anchoring outside of designated anchorage areas. In the event a vessel anchors outside a designated anchorage area for emergency reasons, the master, pilot, or person in charge of the vessel shall:
              (i) Position the vessel so as to minimize the danger to other vessels and facilities;

              (ii) Immediately notify the Captain of the Port by the most expeditious means of the vessel's location and the reason(s) for the emergency anchoring; and
              (iii) Move the vessel as soon as the emergency condition prompting anchoring outside a designated area abates, or as soon as ordered to move by the Captain of the Port, whichever occurs sooner.
              (5) Exemption from rules. The Captain of the Port may, upon request, or whenever he/she deems appropriate, authorize a deviation from any rule in this section.
              (b) The anchorage grounds. Locations of anchorage grounds are as described in this section. Specific requirements for individual anchorages are contained in paragraphs (c) and (d) of this section. All coordinates referenced use datum: NAD 83.
              (1) [Reserved]
              (2) Commercial Anchorage B (Long Beach Harbor). An area enclosed by a line joining the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-44′-37.0″ N
                  118 °-13′-00.0″ W.
                
                
                  Thence south/southeast to
                  33°-44′-12.0″ N
                  118° -12′-36.2″ W.
                
                
                  Thence southeast to
                  33° -43′-38.2″ N
                  118° -11′-36.9″ W.
                
                
                  Thence southwest to
                  33° -43′-26.1″ N
                  118° -11′-47.2″ W.
                
                
                  Thence west to
                  33°-43′-26.1″ N
                  118°-12′-22.7″ W.
                
                
                  Thence west/southwest to
                  33° -42′-58.9″ N
                  118° -13′-53.0″ W.
                
                
                  Thence north/northwest to
                  33° -43′-46.0″ N
                  118° -14′-13.6″ W.
                
                
                  Thence east/northeast to
                  33° -43′-54.5″ N
                  118° -13′-50.0″ W.
                
                
                  Thence north to
                  33°-44′-22.8″ N
                  118°-13′-51.0″ W.
                
                
                  Thence east/northeast to the beginning point
                
              
              (3) Commercial Anchorage C (Long Beach Harbor). An area enclosed by a line joining the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-44′-20.0″ N
                  118°-08′-26.2″ W
                
                
                  Thence west to
                  33°-44′-23.5″ N
                  118°-09′-32.6″ W
                
                
                  Thence north to
                  33°-44′-52.8″ N
                  118°-09′-33.2″ W
                
                
                  Thence southeast to
                  33°-44′-25.2″ N
                  118°-08′-26.2″ W
                
                
                  Thence south to the beginning point.
                
              
              (4) Commercial Anchorage D (Long Beach Harbor). An area enclosed by a line beginning near the east end of the Long Beach Breakwater and joining the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-43′-27.2″ N
                  118°-08′-12.6″ W
                
                
                  Thence west to
                  33°-43′-27.2″ N
                  118°-10′-46.5″ W
                
                
                  Thence north to
                  33°-43′-51.0″ N
                  118°-10′-46.5″ W
                
                
                  Thence northeast to
                  33°-44′-18.5″ N
                  118°-10′-27.2″ W
                
                
                  Thence east to
                  33°-44′-18.5″ N
                  118°-08′-12.6″ W
                
                
                  Thence south to the beginning point.
                
              
              (5) Commercial Anchorage E (Long Beach Harbor). An area enclosed by a line joining the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-44′-37.0″ N
                  118°-09′-48.5″ W.
                
                
                  Thence southwest to
                  33° -44′-18.5″ N
                  118° -09′-56.8″ W.
                
                
                  Thence west to
                  33°-44′-18.5″ N
                  118°-10′-27.2″ W.
                
                
                  Thence northwest to
                  33° -44′-27.6″ N
                  118° -10′-41.0″ W.
                
                
                  Thence west/northwest to
                  33° -44′-29.0″ N
                  118° -10′-57.4″ W.
                
                
                  Thence north/northwest to
                  33° -45′-06.4″ N
                  118° -11′-09.5″ W.
                
                
                  Thence northeast to
                  33° -45′-15.2″ N
                  118° -10′-46.1″ W.
                
                
                  Thence southeast to
                  33° -45′-11.0″ N
                  118° -10′-32.0″ W.
                
                
                  Thence south to
                  33°-44′-52.0″ N
                  118°-10′-32.0″ W.
                
                
                  Thence southeast to the beginning point
                
              
              
              (6) Commercial Anchorage F (outside of Long Beach Breakwater). The waters southeast of the Long Beach Breakwater bounded by a line connecting the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°−43′−05.1″ N
                  118°−07′−59.0″ W.
                
                
                  Thence west to
                  33°−43′−05.1″ N
                  118°−10′−36.5″ W.
                
                
                  Thence south/southeast to
                  33° −38′−17.5″ N
                  118° −07′−00.0″ W.
                
                
                  Thence north/northeast to
                  33° −40′−23.0″ N
                  118° −06′−03.0″ W.
                
                
                  And thence north/northwest to the beginning point
                
              
              (7) Commercial Anchorage G (outside of the Middle Breakwater). The waters south of the Middle Breakwater bounded by a line connecting the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-43′-05.4″ N
                  118°-11′-18.0″ W
                
                
                  Thence west to
                  33°-43′-05.4″ N
                  118°-12′-18.7″ W
                
                
                  Thence west/southwest to
                  33°-42′-25.9″ N
                  118°-14′-19.2″ W
                
                
                  Thence southeast to
                  33°-41′-40.3″ N
                  118°-13′-05.2″ W
                
                
                  Thence east/northeast to
                  33°-42′-08.8″ N
                  118°-11′-36.8″ W
                
                
                  And thence north/northeast to the beginning point.
                
              
              (8) General Anchorage N (Los Angeles Harbor). The waters near Cabrillo Beach shoreward of a line connecting the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                   
                  33°-42′-55.9″ N
                  118°-16′-44.4″ W
                
                
                   
                  33°-42′-26.8″ N
                  118°-16′-33.9″ W
                
              
              (9) General Anchorage P (Long Beach Harbor). The waters within an area beginning at Alamitos Bay West Jetty Light “1” and connecting the following coordinates:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-44′-14.5″ N
                  118°-07′-19.2″ W
                
                
                  Thence northwest to
                  33°-44′-20.6″ N
                  118°-07′-31.7″ W
                
                
                  Thence northwest
                  33°-45′-06.5″ N
                  118°-09′-34.0″ W
                
                
                  Thence along the eastern shoreline of Island White to the lighted marker at
                  33°-45′-13.5″ N
                  118°-09′-34.0″ W
                
                
                  Thence northwest to
                  33°-45′-37.1″ N
                  118°-10′-38.5″ W
                
                
                  Thence north/northwest to
                  33°-45′-49.4″ N
                  118°-10′-38.8″ W
                
                
                  And thence east/southeast along the Long Beach shoreline and the Alamitos Bay West Jetty to the beginning point.
                
              
              (10) General Anchorage Q (Long Beach Harbor/Alamitos Bay/Anaheim Bay). The waters within an area described as follows:
              
                
                   
                  Latitude
                  Longitude
                
                
                  Beginning point
                  33°-44′-36.0″ N
                  118°-08′-13.0″ W
                
                
                  Thence east/southeast to
                  33°-44′-20.6″ N
                  118°-07′-31.7″ W
                
                
                  Thence along a line described as an arc, radius of 460 meters (approximately 1509 feet) centered on
                  33°-44′-12.5″ N
                  118°-07′-16.5″ W
                
                
                  To
                  33°-44′-04.8″ N
                  118°-07′-01.0″ W
                
                
                  Thence northwest to
                  33°-44′-11.1″ N
                  118°-07′-13.0″ W
                
                
                  Thence north/northeast to
                  33°-44′-24.0″ N
                  118°-07′-04.1″ W
                
                
                  Thence east/southeast to
                  33°-44′-22.5″ N
                  118°-06′-57.0″ W
                
                
                  Thence along the shoreline of Seal Beach and Anaheim Bay W. Jetty to
                  33°-43′-39.1″ N
                  118°-06′-06.8″ W
                
                
                  Thence west/southwest to
                  33°-43′-27.8″ N
                  118°-07′-39.9″ W
                
                
                  Thence northwest to
                  33°-43′-38.4″ N
                  118°-07′-48.2″ W
                
                
                  Thence west to
                  33°-43′-38.4″ N
                  118°-08′-12.9″ W
                
                
                  and thence north to the beginning point.
                
              
              (11) Explosives Anchorage (Long Beach Harbor). A circular area with a radius of 1,909 yards (1,745 meters), centered in position 33°43′37.0″ N, 118°09′05.3″ W.
              (c) Individual anchorage requirements:
                
              
              (1) Table 110.214(c) lists anchorage grounds, identifies the purpose of each anchorage, and contains specific regulations applicable to certain anchorages. Requirements for the explosives anchorage are contained in paragraph (d) of this section.
              (2) The geographic boundaries of each anchorage are contained in paragraph (b) of this section.
              
                Table 110.214(c)
                
                  Anchorage
                  General location
                  Purpose
                  Specific regulations
                
                
                  A
                  Los Angeles Harbor
                  Commercial
                  Note a.
                
                
                  B
                  Long Beach Harbor
                  ......do
                  ......Do.
                
                
                  C
                  ......do
                  ......do
                  Notes a, g.
                
                
                  D
                  ......do
                  Commercial & Naval
                  Notes a, b, g.
                
                
                  E
                  ......do
                  Commercial
                  Note c.
                
                
                  F
                  Outside Breakwater
                  ......do
                  Notes c, g.
                
                
                  G
                  ......do
                  ......do
                  Notes c, d.
                
                
                  N
                  Los Angeles Harbor
                  Small Craft
                  Note e.
                
                
                  P
                  Long Beach Harbor
                  ......do
                  Note f.
                
                
                  Q
                  ......do
                  ......do
                  Notes c, g.
                
                
                  Notes:
                
                a. Bunkering and lightering are permitted.
                b. West of 118°-09′-48″ W priority for use of the anchorage will be given to commercial vessels over 244 meters (approximately 800 feet). East of 118°-09′-48″ W priority for use of the anchorage will be given to Naval and Public vessels, vessels under Department of Defense charter, and vessels requiring use of the explosives anchorage.
                c. Bunkering and lightering are prohibited.
                d. This anchorage is within a Regulated Navigation Area and additional requirements apply as set forth in 33 CFR 165.1109(e).
                e. This anchorage is controlled by the Los Angeles Port Police. Anchoring, mooring and recreational boating activities conforming to applicable City of Los Angeles ordinances and regulations are allowed in this anchorage.
                f. This anchorage is controlled by the Long Beach Harbor Master. Anchoring, mooring and recreational boating activities conforming to applicable City of Long Beach ordinances and regulations are allowed in this anchorage.
                g. When the explosives anchorage is activated portions of this anchorage lie within the explosives anchorage and the requirements of paragraph (d) of this section apply.
              
              (d) Explosives Anchorage (Long Beach Harbor). (1) Priority for use of this anchorage shall be given to vessels carrying, loading, or unloading division 1.1, 1.2, 1.3, or 1.4 (explosive) materials as defined in 49 CFR 173.50, or Cargoes of Particular Hazard (COPH) as defined in 33 CFR 126.10, or Certain Dangerous Cargoes (CDC) as defined in 33 CFR 160.202.
              (2) Vessels requiring the use of this anchorage shall notify the Captain of the Port at least 24 hours in advance of their intentions including the estimated times of arrival, departure, net explosive weight, and whether the vessel will be loading or unloading. Vessels may not use this anchorage without first obtaining a permit issued by the Captain of the Port.
              (3) No vessel containing more than 680 metric tons (approximately 749 tons) of net explosive weight (NEW) may anchor in this anchorage;
              (4) Bunkering and lightering operations are permitted in the explosives anchorage, except that vessels engaged in the loading or unloading of explosives shall not simultaneously conduct bunkering or lightering operations.
              (5) Each anchored vessel loading, unloading or laden with explosives, must display a red flag of at least 1.2 square meters (approximately 16 square feet) in size by day, and at night the flag must be illuminated by spotlight;

              (6) When a vessel displaying the red flag occupies the explosives anchorage, no other vessel may anchor within the Explosives Anchorage.
              
              
                Note:
                When the explosives anchorage is activated, portions of Anchorages “C”, “D”, “F” and “Q” are encompassed by the explosives anchorage.
              
              [CGD11-99-008, 65 FR 10710, Feb. 29, 2000, as amended by CGD11-04-007, 71 FR 3002, Jan. 19, 2006; CGD11-04-005, 71 FR 15037, Mar. 27, 2006; USCG-2006-24371, 74 FR 11212, Mar. 16, 2009; USCG-2013-0841, 79 FR 71657, Dec. 3, 2014; USCG-2005-21869, 80 FR 5330, Jan. 30, 2015]
            
            
              § 110.215
              Anaheim Bay Harbor, California; U.S. Naval Weapons Station, Seal Beach, California; Naval Explosives Anchorage.
              (a) The anchorage ground. The waters of Anaheim Bay Harbor between the east side of the Entrance Channel and the East Jetty, and the west side of the Entrance Channel and the West Jetty as outlined in the following two sections:
              
                (1) East Side:
                
                
                  Latitude
                  Longtitude
                
                
                  33°44′03.0″ N
                  118°05′35.0″ W
                
                
                  33°43′53.0″ N
                  118°05′15.0″ W
                
                
                  33°43′49.0″ N
                  118°05′18.0″ W
                
                
                  33°43′36.5″ N
                  118°05′56.0″ W
                
                
                  33°43′37.0″ N
                  118°05′57.0″ W
                
                
                  33°44′03.0″ N
                  118°05′35.0″ W
                
              
              
                (2) West Side:
                
                
                  Latitude
                  Longtitude
                
                
                  33°44′05.0″ N
                  118°05′40.0″ W
                
                
                  33°44′06.0″ N
                  118°05′56.5″ W
                
                
                  33°44′01.0″ N
                  118°06′01.0″ W
                
                
                  33°43′40.5″ N
                  118°06′03.0″ W
                
                
                  33°43′39.5″ N
                  118°06′02.0″ W
                
                
                  33°44′05.0″ N
                  118°05′40.0″ W
                
              
              (b) The regulations. (1) This area is reserved for use of naval vessels carrying or transferring ammunition or explosives under standard military restrictions as established by the Safety Manual, Armed Service Explosives Board.
              (2) No pleasure or commercial craft shall navigate or anchor within this area at any time without first obtaining permission from the Commanding Officer, Naval Weapons Station, Seal Beach, California. This officer will extend full cooperation relating to public use of the area and will fully consider every reasonable request for the passage of small craft in light of requirements for national security and safety of persons and property.
              (3) Nothing in this section shall be construed as relieving the owner or operator of any vessel from the regulations contained in § 334.930 of Title 33, covering navigation in Anaheim Bay Harbor.
              (4) The regulations in this section shall be administered by the Commanding Officer U.S. Naval Weapons Station, Seal Beach, California and by such agencies as he may designate, and enforced by the Captain of the Port, Los Angeles-Long Beach, California.
              [CGD11-87-07, 53 FR 878, Jan. 14, 1988, as amended by USCG-2015-0433, 80 FR 44281, July 27, 2015]
            
            
              § 110.216
              Pacific Ocean at Santa Catalina Island, Calif.
              (a) The anchorage grounds—(1) Descanso Bay. Shoreward of a line connecting the promontories known as White Rock and Casino Point.
              (2) Isthmus Cove. All the waters bounded by a line connecting the following coordinates, beginning at 33°-27′-12″ N, 118°-30′-05″ W (the promontory known as Lion Head); thence southeast to 33°-26′-55.5″ N, 118°-28′-44″ W; thence west-southwest to 33°-26′50″ N, 118°-29′-08″ W; thence southwest to 33°-26′-39″ N, 118°-29′-19″ W; thence along the shoreline returning to the point of origin, excluding the following-described non-anchorage area: an area 300 feet wide (170 feet west and 130 feet east of the centerline of the Catalina Island Steamship Line pier), extending 1600 feet from the foot of the pier, and an area 150 feet seaward of the shoreline extending approximately 1500 feet east and 1500 feet northwest of the centerline of said pier.
              
              
                Datum: NAD 83
              
              
              (3) Avalon Bay—(i) Anchorage A. The waters within an area described as follows: A circle of 1350 feet radius centered at 33°20′59.0″ N, 118°18′56.2″ W.
              (ii) Anchorage B. The waters within an area described as follows: A circle of 1350 feet radius centered at 33°20′38.3″ N, 118°18′35.8″ W.
              (iii) Anchorage C. The waters within an area described as follows: A circle of 1350 feet radius centered at 33°21′21.0″ N, 118°19′16.7″ W.
              (b) The regulations. (1) The Descanso Bay anchorage is reserved for yachts and other small craft. Floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes are prohibited.
              (2) The Isthmus Cove anchorage shall be available for anchorage of all types of craft. Temporary floats or buoys for marking anchors or moorings in place will be allowed in this area. Fixed mooring piles or stakes are prohibited.

              (3) The non-anchorage area described in paragraph (a)(2) of this section shall be used only by commercial vessels. Commercial vessels of 15 feet draft or over may anchor in this area seaward of the Catalina Island Steamship Line pier during hours between sunrise and sunset. The use of this area for anchorage is forbidden to all other craft at all times. Fixed mooring piles or stakes and floats or buoys for marking anchors or moorings in place are prohibited.
              (4) The instructions of the Captain of the Port requiring vessels to anchor bow and stern, or with two bow anchors, or requiring shifting the anchorage of any vessel within the anchorage grounds for the common safety or convenience, or for otherwise enforcing the regulations in this section, shall be promptly complied with by owners, masters, and persons in charge of vessels.
              (5) Nothing in this section shall be construed as relieving the owner or person in charge of any vessels or plant from the penalties of law for obstructing navigation or for obstructing or interfering with range lights, or for not complying with the navigation laws in regard to lights, fog signals, or for otherwise violating law.
              (6) The Avalon Bay anchorage is reserved for large passenger vessels of over 1600 gross tons, unless otherwise authorized by the Captain of the Port Los Angeles-Long Beach.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD11-95-001, 60 FR 29759, June 6, 1995; GCD11-04-006, 70 FR 28426, May 18, 2005]
            
            
              § 110.218
              Pacific Ocean at San Clemente Island, Calif.; in vicinity of Wilson Cove.
              (a) The anchorage grounds. Shoreward on a line beginning at a point on the beach bearing 153° true, 1,400 yards, from Wilson Cove Light; thence 62° true, 0.67 nautical mile, thence 332° true, 1.63 nautical miles; thence 241°31′ true to the shore line.
              (b) The regulations. (1) This area is reserved exclusively for anchorage of United States Government vessels or vessels temporarily operating under Government direction, and no vessel, except in an emergency, shall anchor in the area without first obtaining permission from the Commandant, Eleventh Naval District, or the Senior Naval Officer present who shall in turn notify the Commandant promptly.
              (2) No vessel shall anchor in such a manner as to unreasonably obstruct the approach to the wharf.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CCGD11-85-02, 51 FR 2883, Jan. 22, 1986]
            
            
              § 110.220
              Pacific Ocean at San Nicolas Island, Calif.; restricted anchorage areas.
              (a) The restricted area. All waters within one-quarter nautical mile from the shoreline or manmade structures including mooring buoys, piers and jetties on the easterly end of San Nicolas Island between a point on the northeast shore at latitude 33°14′32″ N, longitude 119°26′41″ W and a point on the southeast shore at latitude 33°13′08″ N, longitude 119°27′06″ W.
              (b) The regulations. (1) Except in an emergency, no vessel shall enter into or anchor in this restricted area without permission from the Commanding Officer, Naval Base Ventura County. Cargo and supply vessels or barges destined for San Nicolas Island may anchor in the area for unloading or loading.
              (2) Each person in a restricted anchorage shall obey the order or direction of the Commanding Officer, Naval Base Ventura County, Coast Guard Eleventh District Commander, or Coast Guard Captain of the Port, Los Angeles-Long Beach, when issued to carry out this section.
              (c) Enforcement.The Coast Guard may be assisted in enforcing this rule by other Federal, state, or local agencies.
              [USCG-2012-0967, 78 FR 67303, Nov. 12, 2013]
            
            
              § 110.222
              Pacific Ocean at Santa Barbara Island, Calif.
              (a) The anchorage grounds. Shoreward of a line beginning at the Santa Barbara Island Light on the northeast end of the island and bearing 23° true a distance of 1.515 nautical miles seaward from the beach; thence 140°30′ true, 2.54 nautical miles; thence 212°30′ true, 2.30 nautical miles; thence 296°30′ true, 0.96 nautical mile; and thence 325° true to the beach.
              (b) The regulations. The anchorage shall be available for anchorage of all types of craft. Temporary floats or buoys for marking anchors in place will be permitted in this area.
            
            
              
              § 110.224
              San Francisco Bay, San Pablo Bay, Carquinez Strait, Suisun Bay, Sacramento River, San Joaquin River, and connecting waters, CA.
              (a) General regulations. (1) Within the navigable waters of San Francisco Bay, San Pablo Bay, Carquinez Strait, Suisun Bay, New York Slough, San Joaquin River Deep Water Channel, the Stockton Turning Basin, the Sacramento River Deep Water Ship Channel between Suisun Bay and the east end of the West Sacramento Turning Basin, and connecting waters, anchoring is prohibited outside of designated anchorages except when required for safety or with the written permission of the Captain of the Port. Each vessel anchoring outside an established anchorage area shall immediately notify the Captain of the Port of her position and reason for anchoring.
              (2) No vessel may permanently moor in areas adjacent to the San Joaquin River Deep Water Channel except with the written permission of the Captain of the Port.
              (3) Each vessel anchoring for safety reasons in the San Joaquin River Deep Water Channel, the Sacramento River Deep Water Ship Channel, or the Stockton or West Sacramento Turning Basins shall be positioned as near to the edge of the channel or turning basin as possible so as not to interfere with navigation, or obstruct the approach to any pier, wharf, slip, or boat harbor and shall move as soon as the reason for anchoring no longer exists or when notified to move by the Captain of the Port.
              (4) No vessel may anchor within a tunnel, cable, or pipeline area shown on a Government chart.
              (5) No vessel may moor, anchor, or tie up to any pier, wharf, or other vessel in such a manner as to extend into an adjacent channel or fairway.
              (6) No vessel in such a condition that it is likely to sink or otherwise become a menace or obstruction to navigation or anchorage of other vessels may occupy an anchorage, except when unforeseen circumstances create conditions of imminent peril to personnel and then only for such period as may be authorized by the Captain of the Port.
              (7) Each vessel carrying explosives shall only anchor in an explosives anchorage except as authorized by paragraph (a)(1) or (a)(17) of this section.
              (8) No vessel other than a vessel under Federal supervision may go alongside or in any manner moor to any Government-owned vessel, mooring buoy, or pontoon boom, their anchor cables, or any of their appendages. No vessel other than a vessel under Federal supervision may obstruct or interfere in any manner with the mooring, unmooring, or servicing of vessels owned by the United States.
              (9) The Captain of the Port may require any vessel in a designated anchorage area to moor with two or more anchors.
              (10) Each vessel that will not have sufficient personnel on board to weigh anchor at any time shall anchor with two anchors with mooring swivel, unless otherwise authorized by the Captain of the Port.
              (11) Deep-draft vessels shall take precedence over vessels of lighter draft in the deeper portions of all anchorages. Light-draft barges and vessels shall anchor away from the deeper portions of the anchorage so as not to interfere with the anchoring of deep-draft vessels. Should circumstances warrant, the Captain of the Port may require lighter draft vessels to move to provide safe anchorage, particularly in Anchorages 7 and 9, for deep-draft vessels.
              (12) Barges towed in tandem to any anchorage shall nest together when anchoring.
              (13) Each vessel that is notified by the Captain of the Port or his authorized representative to shift her position shall promptly shift her position.
              (14) No person may use these anchorages for any purpose other than the purpose stated in these anchorage regulations.

              (15) Where these regulations require that a vessel notify the Captain of the Port, the operator of the vessel shall transmit such report to the San Francisco Vessel Traffic Service.
              
              
                Note:
                Vessel Traffic Service guards VHF-FM Channel 13 (156.65 MHz) and Channel 14 (156.70 MHz).
              
              

              (16) Nothing in this section may be construed as relieving any vessel or the owner or person in charge of any vessel from the penalties of law for obstructing or interfering with range lights or for not complying with the laws relating to lights, day signals, and fog signals and other navigation laws and regulations.
              (17) The District Engineer, Corps of Engineers, may issue written permission for anchoring a single barge carrying explosives in quantities considered by the District Engineer as safe and necessary in the vicinity of work being done directly under the District Engineer supervision or under a Department of the Army permit. When issuing such a permit, the District Engineer shall prescribe the conditions under which the explosives must be stored and handled and shall furnish a copy of the permit and a copy of the rules and regulations for storing and handling to the Captain of the Port.
              (18) No vessel may anchor in a “dead ship” status (propulsion or control unavailable for normal operations) at any anchorage other than in Anchorage 9 as specified in Table 110.224(D)(1) without prior approval of the Captain of the Port.
              (b) Naval anchorages. In addition to the general regulations in paragraph (a) of this section, the following regulations apply to each naval anchorage described in this section.
              (1) Naval anchorages are intended for public vessels of the United States, but may be used by other vessels when not required for use by public vessels.
              (2) Other vessels using a naval anchorage shall promptly notify the Captain of the Port upon anchoring and upon departure and shall be prepared to move within one hour upon notice should the anchorage be required for public vessels.
              (c) Explosive anchorages. In addition to the general regulations in paragraph (a) of this section, the following regulations apply to each explosives anchorage described in this section.
              (1) Explosives anchorages and, where established, surrounding forbidden anchorage zones, are temporarily activated as needed by the Captain of the Port. When not activated, explosives anchorages and surrounding forbidden anchorage zones become part of the general anchorage which encompasses them or, if not located within the boundaries of a general anchorage, become available for general navigation.
              (2) Notice of activation and deactivation of explosives anchorages will be disseminated by Coast Guard Broadcast Notice to Mariners.
              (3) Each vessel which anchors in an explosives anchorage or surrounding forbidden anchorage zone while such anchorage is not activated shall be prepared to move within one hour if the anchorage is activated.
              (4) Unless otherwise authorized by the Captain of the Port:
              (i) No vessel may anchor in an activated explosives anchorage except vessels loaded with, loading, or unloading explosives.
              (ii) No vessel may enter or remain in an activated explosives anchorage except (A) vessels loaded with, loading or unloading explosives, (B) lighters or barges delivering cargo to or from such vessels, or (C) a tug authorized by paragraph (c)(7)(iii) of this section.
              (iii) No vessel carrying explosives or on which explosives are to be loaded may enter or remain in an activated explosives anchorage without written permission from the Captain of the Port. Such a permit must be obtained before entering the anchorage and may be revoked at any time.
              (iv) No vessel may anchor in the forbidden anchorage zone surrounding an activated explosives anchorage.
              (5) Each vessel loaded with, loading, or unloading explosives, while within an explosives anchorage, shall display by day at her masthead, or at least 10 feet above the upper deck if the vessel has no mast, a red flag at least 16 square feet in area.
              (6) Each passing vessel shall reduce speed as necessary so as to insure that its wake does not interfere with cargo transfer operations aboard any vessel displaying a red flag in an explosives anchorage.
              (7) The Captain of the Port may:

              (i) Issue permission to any vessel carrying flammable solids, oxidizing materials, corrosive liquids, flammable liquids, compressed gases, or poisonous substances to occupy a berth in an activated explosives anchorage. Such a permit must be obtained before entering the anchorage and may be revoked at any time.
              (ii) Require any person having business on board a vessel which is loaded with, loading, or unloading explosives to have a document that is acceptable to the Coast Guard for identification purposes and to show that document to the Captain of the Port.
              (iii) Require a non-self-propelled vessel, or a self-propelled vessel that is unable to maneuver under its own power, that occupies an activated explosives anchorage to be attended by a tug.
              (d) Anchorage grounds. (1) Table 110.224(d)(1) lists anchorage grounds, identifies the purpose of each anchorage, and contains specific regulations applicable to certain anchorages.
              (2) The geographic boundaries of each anchorage are contained in paragraph (e) of this section.
              
                Table 110.224(d)(1)
                
                  Anchorage No.
                  General location
                  Purpose
                  Specificregulations
                  
                
                
                  4
                  San Francisco Bay
                  General
                  Notes a, b.
                
                
                  5
                  ......do
                  ......do
                  Do.
                
                
                  6
                  ......do
                  ......do
                  Note a.
                
                
                  7
                  ......do
                  ......do
                  Notes a, b, c, d, e.
                
                
                  8
                  ......do
                  ......do
                  Notes a, b, c.
                
                
                  8A
                  ......do
                  ......do
                  Notes a, b, c, d, e, j, n.
                
                
                  9
                  ......do
                  ......do
                  Notes a, b, m.
                
                
                  10
                  ......do
                  Naval
                  Note a.
                
                
                  12
                  ......do
                  Explosives
                  Notes a, f.
                
                
                  13
                  ......do
                  ......do
                  Notes a, e, g.
                
                
                  14
                  ......do
                  ......do
                  Notes a, f, h.
                
                
                  18
                  San Pablo Bay
                  General
                
                
                  19
                  ......do
                  ......do
                  Note b.
                
                
                  20
                  ......do
                  ......do
                
                
                  21
                  ......do
                  Naval
                
                
                  22
                  Carquinez Strait
                  General
                
                
                  23
                  Benicia
                  General
                  Notes c, d, e, l.
                
                
                  24
                  Carquinez Strait
                  General
                  Note j.
                
                
                  26
                  Suisun Bay
                  ......do
                  Note k.
                
                
                  27
                  ......do
                  ......do
                
                
                  28
                  San Joaquin River
                  ......do
                
                
                  30
                  ......do
                  Explosives
                
              
              
                Notes:
                a. When sustained winds are in excess of 25 knots each vessel greater than 300 gross tons using this anchorage shall maintain a continuous radio watch on VHF channel 13 (156.65 MHz) and VHF channel 14 (156.70 MHz). This radio watch must be maintained by a person who fluently speaks the English language.
                b. Each vessel using this anchorage may not project into adjacent channels or fairways.
                c. This anchorage is primarily for use by vessels requiring a temporary anchorage waiting to proceed to pier facilities or other anchorage grounds. This anchorage may not be used by vessels for the purpose of loading any dangerous cargoes or combustible liquids unless authorized by the Captain of the Port.
                d. Each vessel using this anchorage may not remain for more than 12 hours unless authorized by the Captain of the Port.
                e. Each vessel using this anchorage shall be prepared to move within 1 hour upon notification by the Captain of the Port.
                f. The maximum total quantity of explosives that may be on board a vessel using this anchorage shall be limited to 3,000 tons unless otherwise authorized with the written permission of the Captain of the Port.
                g. The maximum total quantity of explosives that may be on board a vessel using this anchorage shall be limited to 50 tons except that, with the written permission of the Captain of the Port, each vessel in transit, loaded with explosives in excess of 50 tons, may anchor temporarily in this anchorage provided that the hatches to the holds containing explosives are not opened.
                h. Each vessel using this anchorage will be assigned a berth by the Captain of the Port on the basis of the maximum quantity of explosives that will be on board the vessel.
                i. [Reserved]
                j. Each vessel using this anchorage shall promptly notify the Captain of the Port, upon anchoring and upon departure.
                k. See § 162.270 of this title establishing restricted areas in the vicinity of the Maritime Administration Reserve Fleet.
                l. Vessels using this anchorage must exceed 15 feet draft, have engines on standby, and have a pilot on board.
                m. Any vessel anchoring in a “dead-ship” status shall have one assist tug of adequate bollard pull on standby and immediately available (maximum of 15 minute response time) to provide emergency maneuvering. When the sustained winds are 20 knots or greater, or when the wind gusts are 25 knots or greater, the tug must be alongside.
                n. This temporary anchorage will be activated by VTS San Francisco when Anchorages 8 and 9 are at capacity and additional anchorage capacity in the vicinity of Alameda is required. VTS will notify a vessel that this temporary anchorage is activated and available for use when Anchorages 8 and 9 are full, and a vessel requests permission from VTS to anchor in Anchorage 8 or 9.
              
              (e) Boundaries—(1) Anchorage No. 4. Bounded by the west shore of San Francisco Bay and the following lines: Beginning on the shore southwest of Point San Quentin at latitude 37°56′28″ N., longitude 122°28′54″ W.; thence east-southeasterly to latitude 37°55′55″ N., longitude 122°26′49″ W., thence southwesterly to latitude 37°54′13″ N., longitude 122°27′24″ W., thence southeasterly to the shore of Tiburon Peninsula at Point Chauncey at latitude 37°53′40.5″ N., longitude 122°26′55″ W. When Explosives Anchorage No. 13 is activated by the Captain of the Port, it and the forbidden anchorage zone surrounding it are excluded from Anchorage No. 4.
              (2) Anchorage No. 5, Southampton Shoal. In San Francisco Bay at Southampton Shoal bounded by a line connecting the following coordinates:
              
                
                  Latitude
                  Longtitude
                
                
                  37°55′48″ N.
                  122°25′52″ W; to
                
                
                  37°55′50″ N.
                  122°26′32″ W; to
                
                
                  37°54′49″ N.
                  122°26′39″ W; to
                
                
                  37°54′03″ N.
                  122°26′06″ W; to
                
                
                  37°53′25″ N.
                  122°25′30″ W; to
                
                
                  37°53′23″ N.
                  122°25′09″ W; to
                
                
                  37°55′19″ N.
                  122°25′33″ W; to
                
                
                  37°55′42″ N.
                  122°25′45″ W; thence back to
                
                
                  37°55′48″ N.
                  122°25′52″ W.
                
              
              (3) Anchorage No. 6. Bounded by the east shore of San Francisco Bay and the following lines: Beginning at the shore of the southernmost extremity of Point Isabel at latitude 37°53′46″ N., longitude 122°19′19″ W.; thence westerly along the north shore of Brooks Island to the jetty extending westerly therefrom; thence westerly along the jetty to its bayward end at latitude 37°54′13″ N., longitude 122°23′27″ W.; thence south-southeasterly to latitude 37°49′53″ N.; longitude 122°21′39″ W.; thence southeasterly to latitude 37°49′32.5″ N., longitude 122°21′20.5″ W.; thence easterly to latitude 37°49′34″ N., longitude 122°20′13″ W.; thence east-southeasterly to latitude 37°49′30″ N., longitude 122°19′45.5″ W.; thence east-northeasterly to the shore at Emeryville at latitude 37°50′04″ N., longitude 122°17′41″ W.; excluding from this area, however, the channel to Berkeley Marina delineated by lines joining the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  37°52′08″ N.,
                  122°19′07″ W.
                
                
                  37°52′03″ N.,
                  122°19′17.5″ W.
                
                
                  37°52′00″ N.,
                  122°19′15.5″ W.
                
                
                  37°51′01″ N.,
                  122°22′07″ W.
                
                
                  37°50′43″ N.,
                  122°22′00″ W.
                
                
                  37°50′53″ N.,
                  122°21′32″ W.
                
                
                  37°51′47″ N.,
                  122°18′59″ W.
                
              
              (4) Anchorage No. 7, Treasure Island. In San Francisco Bay at Treasure Island bounded a line connecting the following coordinates:
              
                
                  Latitude
                  Longtitude
                
                
                  37°49′36″ N.,
                  122°22′40″ W; to
                
                
                  37°50′00″ N.,
                  122°22′57″ W; to
                
                
                  37°50′00″ N.,
                  122°23′44″ W; to
                
                
                  37°49′22.5″ N.,
                  122°23′44″ W; to
                
                
                  37°48′40.5″ N.,
                  122°22′38″ W; to
                
                
                  37°49′00.0″ N.,
                  122°22′16″ W; thence along the shore to
                
                
                  37°49′36″ N.,
                  122°22′40″ W.
                
              
              (5) Anchorage No. 8. In San Francisco Bay bounded by the west shore of Alameda Island and the following lines: Beginning at 37°47′52″ N, 122°19′58″ W; thence west-northwesterly to 37°48′02.5″ N 122°21′01.5″ W; thence west-southwesterly to 37°47′51.5″ N, 122°21′40″ W; thence south-southwesterly to 37°47′35.5″ N, 122°21′50″ W; thence south-southeasterly to 37°46′40″ N, 122°21′23″ W; thence easterly to 37°46′36.5″ N, 122°19′52″ W; thence northerly to shore at 37°46′53″ N, 122°19′53.5″ W (NAD 83).
              (6) Anchorage No. 8A. In San Francisco Bay bounded by the following lines: Beginning at latitude 37°47′35″ N and longitude 122°21′50″ W; thence south-southwesterly to latitude 37°47′07″ N and longitude 122°22′09″ W; thence south-southeasterly to latitude 37°46′30″ N and longitude 122°21′57″ W; thence easterly along the northern border of Anchorage 9 to latitude 37°46′26″ N and longitude 122°20′42″ W; thence northerly to latitude 37°46′38″ N and longitude 122°20′42″ W; thence westerly along the southern border of Anchorage 8 to latitude 37°46′41″ N and longitude 122°21′23″ W; thence northwesterly along the southwestern border of Anchorage 8 back to the beginning point (NAD 83).
              (7) Anchorage No. 9. In San Francisco Bay bounded on the east by the eastern shore of San Francisco Bay and on the north by the southern shore of Alameda Island and a line beginning at 37°46′21.5″ N, 122°19′07″ W; thence westerly to 37°46′30″ N, 122°21′56″ W; thence south-southeasterly to 37°41′45″ N, 122°20′22″ W (San Bruno Channel Light 1); thence south-southeasterly to 37°38′38.5″ N, 122°18′48.5″ W (San Bruno Channel Light 5); thence southeasterly to 37°36′05″ N, 122°14′18″ W; thence northeasterly to shore at 37°37′38.5″ N, 122°09′06.5″ W (NAD 83).
              (8) Anchorage No. 10. In San Francisco Bay bounded by the east shore of Sausalito and the following lines: Beginning on the shore of Sausalito at latitude 37°51′20″ N., longitude 122°28′38″ W.; thence southeasterly to latitude 37°50′57.5″ N., longitude 122°27′57″ W.; thence southwesterly to the shore of Sausalito at latitude 37°50′36″ N., longitude 122°28′34″ W.
              (9) Anchorage No. 12. In San Francisco Bay east of the city of San Francisco a circular area having a radius of 500 yards centered at latitude 37°44′32.5″ N., longitude 122°20′27.5″ W. A 667-yard-wide forbidden anchorage zone surrounds this anchorage.
              (10) Anchorage No. 13. In San Francisco Bay east of the Tiburon Peninsula a circular area having a radius of 333 yards centered at latitude 37°55′26″ N., longitude 122°27′27″ W. A 667-yard-wide forbidden anchorage zone surrounds this anchorage except where such zone would extend beyond the limits of Anchorage No. 4.
              
              
                Note:
                See § 110.224(e)(2) for a description of Anchorage No. 4.
              
              
              (11) Anchorage No. 14. In San Francisco Bay east of Hunters Point an area 1,000 yards wide and 2,760 yards long, the end boundaries of which are semicircles, with a radii of 500 yards and center, respectively at latitude 37°42′37″ N., longitude 122°19′48″ W. and latitude 37°43′29″ N., longitude 122°19′48″ W. (NAD 83); and the side boundaries of which are parallel tangents joining the semicircles. A forbidden anchorage zone extends 667 yards out from the perimeter on each side.
              (12) Anchorage No. 18. In San Pablo Bay bounded by the west shore of San Pablo Bay and the following lines: Beginning at the shore at Point San Pedro at latitude 37°59′16″ N., longitude 122°26′47″ W.; thence easterly to latitude 37°59′16″ N., longitude 122°26′26″ W.; thence northerly to latitude 38°03′46″ N., longitude 122°25′52.5″ W.; thence northwesterly to the shore south of the entrance to Novato Creek at latitude 38°05′13.5″ N., longitude 122°29′04″ W.; excluding from this area, however, the channel to Hamilton Field and the extension of this channel easterly to the boundary of the anchorage, and the pipeline area therein.
              (13) Anchorage No. 19. In San Pablo Bay bounded by the northeast shore of San Pablo Bay and the following lines: Beginning at the shore of Tubbs Island at latitude 38°07′39″ N., longitude 122°25′18″ W.; thence southerly to latitude 38°00′36″ N., longitude 122°25′20″ W.; thence northeasterly to latitude 38°03′13″ N., longitude 122°19′46″ W.; thence east-northeasterly to latitude 38°03′37″ N., longitude 122°17′13″ W.; thence northerly to the long dike extending southwesterly from Mare Island at latitude 38°03′52.5″ N., longitude 122°17′10″ W.; thence along the long dike to the shore at Mare Island.
              (14) Anchorage No. 20. In San Pablo Bay bounded by the southeast shore of San Pablo Bay and the following lines: Beginning at the northeast corner of Parr Terminal No. 4 at Point San Pablo at latitude 37°57′59″ N., longitude 122°25′35″ W.; thence northeasterly to latitude 38°01′27.5″ N., longitude 122°21′33″ W.; thence east-northeasterly to the Union Oil Co. pier at Oleum at latitude 38°03′18″ N., longitude 122°15′37″ W.; and thence along this pier to the shore.
              (15) Anchorage No. 21. In San Pablo Bay south of Mare Island a rectangular area beginning at latitude 38°03′56″ N., longitude 122°15′56″ W.; thence easterly to latitude 38°04′02″ N., longitude 122°15′20″ W.; thence southerly to latitude 38°03′48″ N., longitude 122°15′16″ W.; thence westerly to latitude 38°03′42″ N., longitude 122°15′52″ W.; thence northerly to the point of beginning.
              (16) Anchorage No. 22, Carquinez Strait. In Carquinez Strait an area bounded by a line connecting the following coordinates:
              
                
                  Latitude
                  Longtitude
                
                
                  38°02′36.8″ N.
                  122°09′59″ W; to
                
                
                  38°02′06.6″ N.
                  122°09′46.7″ W; to
                
                
                  38°01′53.8″ N.
                  122°09′00″ W; to
                
                
                  38°02′33.9″ N.
                  122°09′00″ W; thence back to
                
                
                  38°02′36.8″ N.
                  122°09′59″ W.
                
              
              (17) Anchorage No. 23, Benicia. In Carquinez Strait an area bounded by a line connecting the following coordinates:
              
                
                  Latitude
                  Longtitude
                
                
                  38°02′33.9″ N.
                  122°09′00″ W; to
                
                
                  38°01′53.8″ N.
                  122°09′00″ W; to
                
                
                  38°01′57.4″ N.
                  122°08′19.3″ W; to
                
                
                  38°02′33″ N.
                  122°08′18.6″ W; thence back to
                
                
                  38°02′33.9″ N.
                  122°09′00″ W.
                
              
              (18) Anchorage No. 24. Bounded by the north shore of Carquinez Strait and the following points: Beginning on the shore at Dillon Point at 38°03′44″ N, 122°11′34″ W; thence southeasterly to 38°03′21″ N, 122°10′43″ W; thence southeasterly to 38°02′36″ N, 122°10′03″ W (Carquinez Strait Light 23); thence to the shore at the Benicia City Wharf at 38°02′40″ N, 122°09′55″ W (NAD 83).
              (19) Anchorage No. 26. On the west side of Suisun Bay, adjacent to and northeast of the city of Benicia within the following boundaries:Beginning on the shore northeast of Army Point at latitude 38°02′54″ N., longitude 122°07′37″ W.; thence south-southeasterly along the Southern Pacific bridge to latitude 38°02′38″ N., longitude 122°07′24″ W.; thence easterly to latitude 38°02′42″ N., longitude 122°07′07.5″ W.; thence northeasterly to latitude 38°05′42″ N., longitude 122°04′06″ W.; thence northwesterly to the shore at latitude 38°05′58″ N., longitude 122°04′28″ W.; thence along the shore to the point of beginning.
              (20) Anchorage No. 27. In the northeast portion of Suisun Bay bounded by the north shore and the following lines: Beginning on the shore of Grizzly Island at latitude 38°08′13″ N., longitude 122°02′42.5″ W.; thence southerly to tripod at Preston Point on Roe Island at latitude 38°04′16″ N., longitude 122°02′42″ W.; thence along the south shore of Roe Island to latitude 38°04′05″ N., longitude 122°01′35″ W.; thence east-southeasterly to latitude 38°03′42.5″ N., longitude 121°58′54″ W.; thence easterly to the shore of Chipps Island at latitude 38°03′42.5″ N., longitude 121°55′05″ W.
              (21) Anchorage No. 28. The area bounded on the east by the shore of Lower Sherman Island and the following lines: Beginning at Point Sacramento on Lower Sherman Island at latitude 38°03′45″ N., longitude 121°50′17.5″ W.; thence southwesterly to latitude 38°03′37.5″ N., longitude 121°50′31″ W.; thence south-southeasterly to latitude 38°02′11″ N.; longitude 121°49′58″ W.; thence to the shore of Lower Sherman Island at latitude 38°02′23″ N., longitude 121°49′49″ W.
              (22) Anchorage No. 30. The portion of the Old San Joaquin River Channel bounded on the west by the shore of Mandeville Point and the following lines: Beginning on the shore of Mandeville Point at latitude 38°04′01″ N., longitude 121°32′05″ W.; thence northeasterly to latitude 38°04′07.5″ N., longitude 121°31′58″ W.; thence southeasterly to latitude 38°03′47″ N., longitude 121°31′42.5″ W.; thence westerly to the shore of Mandeville Point at latitude 38°03′47.5″ N., longitude 121°31′56″ W.
              [CGD12 84-07, 51 FR 12315, Apr. 10, 1986]
              
                Editorial Note:
                For Federal Register citations affecting § 110.224, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 110.228
              Columbia River, Oregon and Washington.
              (a) Anchorage grounds—(1) Astoria North Anchorage. An area enclosed by a line beginning northeast of Astoria, Oregon, at latitude 46°12′00.79″ N, longitude 123°49′55.40″ W; thence continuing easterly to latitude 46°12′02.00″ N, longitude 123°49′40.09″ W; thence continuing east-northeasterly to latitude 46°13′14.85″ N, longitude 123°46′27.89″ W; thence continuing south-southeasterly to latitude 46°13′00.56″ N, longitude 123°46′16.65″ W; thence continuing southwesterly to latitude 46°11′51.79″ N, longitude 123°49′18.08″ W; thence continuing west-southwesterly to latitude 46°11′46.27″ N, longitude 123°49′43.48″ W; thence continuing west-southwesterly to latitude 46°11′44.98″ N, longitude 123°49′49.44″ W; thence continuing westerly to latitude 46°11′44.32″ N, longitude 123°49′58.88″ W; thence continuing northeasterly to the point of the beginning.
              (2) Astoria South Anchorage. An area enclosed by a point beginning east-northeast of Astoria, Oregon, at latitude 46°11′46.95″ N, longitude 123°49′13.04″ W; thence continuing northeasterly to latitude 46°13′02.18″ N, longitude 123°45′54.55″ W; thence continuing easterly to latitude 46°13′05.90″ N, longitude 123°45′41.55″ W; thence continuing southeasterly to latitude 46°12′55.16″ N, longitude 123°45′34.31″ W; thence continuing southwesterly to latitude 46°12′24.32″ N, longitude 123°46′34.70″ W; thence continuing west-southwesterly to latitude 46°11′37.32″ N, longitude 123°49′03.46″ W; thence continuing north-northwesterly to the point of the beginning.
              (3) Longview Anchorage. An area enclosed by a line beginning southeast of Longview, Washington, at latitude 46°06′28.69″ N, longitude 122°57′38.33″ W; thence continuing northwesterly to latitude 46°06′41.71″ N, longitude 122°58′01.25″ W; thence continuing westerly to latitude 46°07′22.55″ N, longitude 122°59′00.81″ W; thence continuing westerly to latitude 46°07′36.21″ N, longitude 122°59′19.29″ W; thence continuing southwesterly to latitude 46°07″28.44′ N, longitude 122°59′31.18″ W; thence continuing easterly to latitude 46°07′14.77″ N, longitude 122°59′12.70″ W; thence continuing easterly to latitude 46°06′42.01″ N, longitude 122°58′28.41″ W; thence continuing northeasterly to latitude 46°06′34.27″ N, longitude 122°58′14.21″ W; thence continuing northeasterly to latitude 46°06′32.19″ N, longitude 122°58′08.77″ W; thence continuing northeasterly to latitude 46°06′22.44″ N, longitude 122°57′43.27″ W; thence continuing northeasterly to the point of the beginning.
              (4) Kalama Anchorage. An area to be enclosed by a line beginning north-northwesterly of Sandy Island at latitude 46°01′20.48″ N, longitude 122°52′04.32″ W; thence continuing east-southeasterly to latitude 46°00′57.73″ N, longitude 122°51′35.14″ W; thence continuing east-southeasterly to latitude 46°00′53.95″ N, longitude 122°51′30.29″ W; thence continuing southeasterly to latitude 46°00′35.10″ N, longitude 122°51′15.37″ W; thence continuing south-southeasterly to latitude 45°59′41.48″ N, longitude 122°50′52.40″ W; thence continuing southwesterly to latitude 45°59′38.65″ N, longitude 122°51′05.97″ W; thence continuing north-northwesterly to latitude 46°00′36.82″ N, longitude 122°51′30.90″ W; thence continuing west-northwesterly to latitude 46°00′51.32″ N, longitude 122°51′45.44″ W; thence continuing west-northwesterly to latitude 46°01′24.38″ N, longitude 122°52′21.20″ W; thence continuing northeasterly to the beginning.
              (5) Woodland Anchorage. An area enclosed by a line beginning northeast of Columbia City, Oregon, at latitude 45°53′55.31″ N, longitude 122°48′17.35″ W; thence continuing easterly to latitude 45°53′57.11″ N, longitude 122°48′02.16″ W; thence continuing south-southeasterly to latitude 45°53′27.16″ N, longitude 122°47′44.28″ W; thence continuing westerly to latitude 45°53′20.16″ N, longitude 122°48′02.37″ W; thence continuing northwesterly to latitude 45°53′41.50″ N, longitude 122°48′13.53″ W; thence continuing northerly to the point of beginning.
              (6) Henrici Bar Anchorage. An area enclosed by a line beginning west-southwesterly of Bachelor Slough, Washington, at latitude 45°47′24.68″ N, longitude 122°46′49.14″ W; thence continuing east-southeasterly to latitude 45°46′44.95″ N, longitude 122°46′13.23″ W, thence continuing southeasterly to latitude 45°46′25.67″ N, longitude 122°46′00.54″ W; thence continuing south-southeasterly to latitude 45°46′02.69″ N, longitude 122°45′50.32″ W; thence continuing southerly to latitude 45°45′43.66″ N, longitude 122°45′45.33″ W; thence continuing southerly to latitude 45°45′37.52″ N, longitude 122°45′44.99″ W; thence continuing westerly to latitude 45°45′37.29″ N, longitude 122°45′53.06 W; thence continuing north-northwesterly to latitude 45°46′15.94″ N, longitude 122°46′10.25″ W; thence continuing west-northwesterly to latitude 45°47′20.20″ N, longitude 122°46′59.28″ W; thence continuing easterly to the point of beginning.
              (7) Lower Vancouver Anchorage. An area enclosed by a line beginning north-northeast of Reeder Point at latitude 45°43′39.18″ N, longitude 122°45′27.54″ W; thence continuing south-southwesterly to latitude 45°41′26.95″ N, longitude 122°46′13.83″ W; thence continuing southerly to latitude 45°40′35.72″ N, longitude 122°46′09.98″ W; thence continuing south-southeasterly to latitude 45°40′23.95″ N, longitude 122°46′04.26″ W; thence continuing west-southwesterly to latitude 45°40′20.68″ N, longitude 122°46′16.07″ W; thence continuing northwesterly to latitude 45°40′32.85″ N, longitude 122°46′21.98″ W; thence continuing north-northwesterly to latitude 45°41′01.03″ N, longitude 122°46′26.85″ W; thence continuing northerly to latitude 45°41′29.07″ N, longitude 122°46′26.15″ W; thence continuing north-northeasterly to latitude 45°43′41.27″ N, longitude 122°45′39.87″ W; thence continuing easterly to the point of the beginning. The Vancouver lower anchorage will then resume slightly further upstream at an area north of Kelly point and will be enclosed by a line starting at latitude 45°40′10.09″ N, longitude 122°45′57.53′ W; thence continuing southeasterly to latitude 45°39′42.94″ N, longitude 122°45′44.34″ W; thence continuing west-southwesterly to latitude 45°39′40.07″ N, longitude 122°45′56.34″ W; thence continuing northwesterly to latitude 45°40′06.75″ N, longitude 122°46′09.30″ W; thence continuing east-northeasterly to the point of the beginning.
              (8) Kelly Point Anchorage. An area enclosed by a line beginning northeast of Kelly Point, Oregon, at latitude 45°39′10.32″ N, longitude 122°45′36.45″ W; thence continuing east-southeasterly to latitude 45°39′02.10″ N, longitude 122°45′21.67″ W; thence continuing east-southeasterly to latitude 45°38′59.15″ N, longitude 122°45′16.38″ W; thence continuing southwesterly to latitude 45°38′51.03″ N, longitude 122°45′25.57″ W; thence continuing westerly to latitude 45°38′51.54″ N, longitude 122°45′26.35″ W; thence continuing northwesterly to latitude 45°39′06.27″ N, longitude 122°45′40.50″ W; thence continuing north-northeasterly to the beginning point.
              (9) Upper Vancouver Anchorage. An area enclosed by a line beginning north-northeast of Hayden Island at latitude 45°38′43.44″ N, longitude 122°44′39.50″ W; thence continuing northeasterly to 45°38′26.98″ N, longitude 122°43′25.87″ W; thence continuing east-northeasterly to latitude 45°38′17.31″ N, longitude 122°42′54.69″ W; thence continuing easterly to latitude 45°38′12.40″ N, longitude 122°42′43.93″ W; thence continuing east-southeasterly to latitude 45°37′40.53″ N, longitude 122°41′44.08″ W; thence south-southeasterly to latitude 45°37′36.11″ N, longitude 122°41′48.86″ W; thence continuing west-southwesterly to latitude 45°37′52.20″ N, longitude 122°42′19.50″ W; thence continuing west-southwesterly to latitude 45°38′10.75″ N, longitude 122°43′08.89″ W; thence continuing southwesterly to latitude 45°38′18.79″ N, longitude 122°43′44.83″ W; thence continuing westerly to latitude 45°38′41.37″ N, longitude 122°44′40.44″ W; thence continuing northeasterly to the point of beginning.
              (10) Cottonwood Island Anchorage. The waters of the Columbia River bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  46°05′56.88″ N
                  122°56′53.19″ W
                
                
                  46°05′14.06″ N
                  122°54′45.71″ W
                
                
                  46°04′57.12″ N
                  122°54′12.41″ W
                
                
                  46°04′37.55″ N
                  122°53′45.80″ W
                
                
                  46°04′13.72″ N
                  122°53′23.66″ W
                
                
                  46°03′54.94″ N
                  122°53′11.81″ W
                
                
                  46°03′34.96″ N
                  122°53′03.17″ W
                
                
                  46°03′11.61″ N
                  122°52′56.29″ W
                
                
                  46°03′10.94″ N
                  122°53′10.55″ W
                
                
                  46°03′32.06″ N
                  122°53′19.69″ W
                
                
                  46°03′50.84″ N
                  122°53′27.81″ W
                
                
                  46°04′08.10″ N
                  122°53′38.70″ W
                
                
                  46°04′29.41″ N
                  122°53′58.17″ W
                
                
                  46°04′49.89″ N
                  122°54′21.57″ W
                
                
                  46°05′06.95″ N
                  122°54′50.65″ W
                
                
                  46°05′49.77″ N
                  122°56′58.12″ W
                
              
              (11) Prescott Anchorage. The waters of the Columbia River bounded by a line connecting the following points:
              
                
                  Latitude
                  Longitude
                
                
                  46°02′47.01″ N
                  122°52′53.90″ W
                
                
                  46°02′26.32″ N
                  122°52′51.89″ W
                
                
                  46°02′25.92″ N
                  122°53′00.38″ W
                
                
                  46°02′46.54″ N
                  122°53′03.87″ W
                
              
              (b) Regulations. (1) All designated anchorages are intended for the primary use of deep-draft vessels over 200 feet in length.
              (2) If a vessel under 200 feet in length is anchored in a designated anchorage, the master or person in charge of the vessel shall:
              (i) Ensure that the vessel is anchored so as to minimize conflict with large, deep-draft vessels utilizing or seeking to utilize the anchorage; and
              (ii) Move the vessel out of the area if requested by the master of a large, deep-draft vessel seeking to enter or depart the area or if directed by the Captain of the Port.
              (3) Vessels desiring to anchor in designated anchorages shall contact the pilot office that manages that anchorage to request an appropriate position to anchor. Columbia River Bar Pilots manage Astoria North Anchorage and Astoria South Anchorage. Columbia River Pilots manage all designated anchorages upriver from Astoria.
              (4) No vessel may occupy a designated anchorage for more than 30 consecutive days without permission from the Captain of the Port.

              (5) No vessel being laid-up or dismantled or undergoing major alterations or repairs may occupy a designated anchorage without permission from the Captain of the Port.
              (6) No vessel carrying a Cargo of Particular Hazard listed in § 126.10 of this chapter may occupy a designated anchorage without permission from the Captain of the Port.
              (7) No vessel in a condition such that it is likely to sink or otherwise become a hazard to the operation of other vessels shall occupy a designated anchorage except in an emergency and then only for such periods as may be authorized by the Captain of the Port.
              (8) Vessels anchoring in Astoria North Anchorage should avoid placing their anchor in the charted cable area.
              [USCG-2008-1232, 74 FR 51781, Oct. 8, 2009, as amended by USCG-2010-0351, 75 FR 36282, June 25, 2010; USCG-2011-0348, 77 FR 50916, Aug. 23, 2012]
            
            
              § 110.230
              Anchorages, Captain of the Port Puget Sound Zone, WA.
              (a) Anchorage grounds. All coordinates are expressed in North American Datum 1983.
              (1) Freshwater Bay Emergency Anchorage. All waters of Freshwater Bay and adjacent waters shoreward of a line beginning at Observatory Point, latitude 48°09′03″ N, longitude 123°38′12″ W; thence 000°T to latitude 48°09′36″ N, longitude 123°38′12″ W; thence 090°T to latitude 48°09′36″ N, longitude 123°33′27″ W; thence 180°T ending at Angeles Point, latitude 48°09′00″ N, longitude 123°33′27″ W.
              (i) This anchorage may only be assigned to vessels experiencing an emergency that requires anchoring. Vessel emergencies include equipment failures, cargo securing, etc. Vessels requiring a customs inspection will not be allowed to anchor in this area.
              (ii) [Reserved]
              (2) Bellingham Bay Anchorages—(i) General Anchorage. The waters of Bellingham Bay within a circular area with a radius of 2,000 yards, having its center at latitude 48°44′14.39″, longitude 122°32′26.62″.
              (ii) Explosives Anchorage. The waters of Bellingham Bay within a circular area with a radius of 1,000 yards, having its center at latitude 48°42′47.39″, longitude 122°33′41.62″.
              (3) Port Townsend Anchorages—(i) Fair weather explosives anchorage area. A circular area having a radius of 300 yards, whose center is at latitude 48°06′25.30″, longitude 122°43′50.60″.
              (ii) Foul weather explosives anchorage area. A circular area having a radius of 300 yards, whose center is at latitude 48°04′4.33″, longitude 122°44′56.60″.
              (4) Holmes Harbor General Anchorage. All waters of Holmes Harbor lying south of a line between latitude 48°05′50″ N, longitude 122°31′24″ W; thence 311°T to latitude 48°07′03″ N, longitude 122°33′31″ W.
              (5) Port Gardner General Anchorage. All waters in a quadrilateral area bounded as follows: Beginning at latitude 47°58′57″ N, longitude 122°14′05″ W; thence 302°T to latitude 47°59′21.5″ N, longitude 122°15′02″ W; thence 229°T to latitude 47°58′57″ N, longitude 122°15′44″ W; thence 122°T to latitude 47°58′32.5″ N, longitude 122°14′47″ W; thence 048°T to point of origin.
              (6) Thorndike Bay Emergency Explosives Anchorage. All waters in a quadrilateral area bounded as follows: Beginning at latitude 47°47′59″ N, longitude 122°43′30″ W; thence 270°T to latitude 47°47′59″ N, longitude 122°44′30″ W; thence 180°T to latitude 47°47′30″ N, longitude 122°44′30″ W; thence 090°T to latitude 47°47′30″ N, longitude 122°43′30″ W, thence 000°T to point of origin.
              (7) Elliott Bay Anchorages—(i) Smith Cove West General Anchorage. All waters inside the area beginning at latitude 47°38′20.44″ N, longitude 122°24′48.56″ W; thence 207T to latitude 47°37′51.6″ N, longitude 122°25′10.5″ W; thence 124°T to latitude 47°36′56.2″ N, longitude 122°23′07″ W; thence 000°T to latitude 47°37′59.5″ N, longitude 122°23′07″ W; thence northwest along the shoreline to the point of origin.
              (ii) Smith Cove East General Anchorage. All waters inside the area beginning at latitude 47°37′36.2″ N, longitude 122°22′43″ W; thence 180°T to latitude 47°36′56.2″ N, longitude 122°22′43″ W; thence 090°T to latitude 47°36′56.2″ N, longitude 122°21′22.5″ W, thence northwest along the shoreline to the point of origin.
              (iii) Elliott Bay East General Anchorage. All waters inside the area beginning at latitude 47°35′25.8″ N, longitude 122°20′45.5″ W; thence 000°T to latitude 47°35′55.85″ N, longitude 122°20′45.5″ W; thence 270°T to latitude 47°35′55.85″ N, longitude 122°21′30″ W; thence 180°T to latitude 47°35′19.2″ N, longitude 122°21′30″ W; thence east along the shoreline to the point of origin.
              (iv) Elliott Bay West General Anchorage. All waters inside the area beginning at latitude 47°35′30″ N, longitude 122°21′41″ W, thence 000°T to latitude 47°35′45.5″ N, longitude 122°21′41″ W; thence 336°T to latitude 47°35′55.85″ N, longitude 122°21′48.5″ W; thence 270°T to latitude 47°35′55.85″ N, longitude 122°23′16.46″ W, thence 180°T to Duwamish Head thence southeast following the shoreline to latitude 47°35′30″ N, longitude 122°22′54.5″ W; thence 090°T to the point of origin.
              (8) Yukon Harbor General Anchorage. All waters inside the area beginning at latitude 47°33′54.66″ N, longitude 122°31′54.68″ W; thence 106°T to latitude 47°33′23″ N, longitude 122°29′05″ W; thence 180°T to latitude 47°32′39.5″ N, longitude 122°29′05″ W; thence south along the eastern shoreline of Blake Island to latitude 47°31′48″ N, longitude 122°29′21″ W; thence 250°T to latitude 47°31′20.5″ N, longitude 122°31′10″ W; thence west and north along the Kitsap Peninsula shoreline to the point of origin.
              (9) Cherry Point General Anchorage. The waters within a circular area with a radius of 1600 yards, having its center at latitude 48°48′29.39″ N, longitude 122°46'04.66” W.
              (10) Anacortes General Anchorages—(i) Anacortes East (ANE) Anchorage. The waters within a circular area with a radius of 600 yards, having its center at 48°31′27″ N., 122°33′45″ W.
              (ii) Anacortes Center (ANC) Anchorage. The waters within a circular area with a radius of 600 yards, having its center at 48°30′54″ N, 122°34′06″ W.
              (iii) Anacortes West (ANW) Anchorage. The waters within a circular area with a radius of 600 yards, having its center at 48°31′09″ N, 122°34′55″ W.
              (11) Cap Sante Tug and Barge General Anchorage. The Cap Sante Tug and Barge General Anchorage includes all waters enclosed by a line connecting the following points: 48°31′16″ N, 122°36′00″ W, which is approximately the northeast tip of Cap Sante; then southeast to 48°30′53″ N, 122°35′28″ W; then west southwest to 48°30′45″ N, 122°35′52″ W, approximately the south tip of Cap Sante; then north along the shoreline to the point of origin.
              (12) Hat Island Tug and Barge General Anchorage. The Hat Island Tug and Barge General Anchorage includes all waters enclosed by a line connecting the following points: 48°31′19″ N, 122°33′04″ W, near the west side of Hat Island; then southwest to 48°30′37″ N, 122°33′38″ W; then east to 48°30′37″ N, 122°32′00″ W; then northwest to the point of origin.
              (13) Commencement Bay General Anchorage. A quadrilateral area bounded as follows: Beginning at latitude 47°17′36.36″ N, longitude 122°26′04.45″ W; thence due south to latitude 47°17′18.36″ N, longitude 122°26′04.45″ W; thence due east to latitude 47°17′18.36″ N, longitude 122°25′04.45″ W; thence due north to latitude 47°17′32.36″ N, longitude 122°25′04.45″ W; thence west northwest to the point of origin.
              (14) Non-anchorage area Port Angeles Harbor. Beginning at a point on the shore at latitude 48°07′03.83″ N, longitude 123°24′20.67″ W; thence to latitude 48°07′38.43″ N, longitude 123°24′04.67″ W; thence to latitude 48°07′36.03″ N, longitude 123°23′50.67″ W; thence to a point on the shoreline at latitude 48°06′56.73″ N, longitude 123°24′08.67″ W.
              (i) No vessel may anchor in this non-anchorage area at any time.
              (ii) Dragging, seining, fishing, or other activities which may foul underwater installations within this non-anchorage area are prohibited.

              (iii) Vessels may transit this non-anchorage area, but must proceed by the most direct route and without unnecessary delay.
              
              
                Note to paragraph (a)(14):
                The city of Port Angeles will mark this area with signs on the shoreline visible (during normal daylight) 1 mile to seaward reading, “Do not Anchor in This Area.”
              
              
              (b) The regulations. (1) No vessel shall anchor in any general anchorage described in paragraph (a) of this section without prior permission from the Captain of the Port (COTP), or his authorized representative. Vessel Traffic Service Puget Sound is designated as the COTP's authorized representative. All vessels should seek permission at least 48 hours prior to arrival at the anchorage area in order to avoid unnecessary delays.
              (i) Except for the Anacortes General Anchorages, a berth in a general anchorage, if available, may be assigned to any vessel by the Captain of the Port or his authorized representative upon application and he may grant revocable permits for the continuous use of the same berth. For the Anacortes General Anchorages, the following hierarchy will be applied for assignment of a berth: tankers conducting lightering operations, then loaded tankers, and then all other vessels.
              (ii) Tugs and oil barges using the Cap Sante and Hat Island General Anchorages are exempt from the requirement to obtain the COTP's permission.
              (2) Except for the Anacortes General Anchorages, no vessel shall occupy any general anchorage for a period longer than 30 days unless a permit is obtained from the Captain of the Port for that purpose. There is a 10 days maximum stay at the Anacortes East and Anacortes Center general anchorages, and 6 day maximum stay at the Anacortes West general anchorage.
              (3) The COTP or his authorized representative may require vessels to depart from the Anacortes General Anchorage before the expiration of the authorized or maximum stay. The COTP or his authorized representative will provide at least 24-hour notice to a vessel required to depart the Anacortes General Anchorage.
              (4) No vessel in a condition such that it is likely to sink or otherwise become a menace or obstruction to the navigation or anchorage of other vessels shall occupy any general anchorage except in an emergency and then only for such period as may be permitted by the Captain of the Port.
              (5) Within the Anacortes General Anchorages, lightering operations shall only be conducted in the Anacortes West and Anacortes Center anchorages.
              (6) Tugs and barges using the Cap Sante and Hat Island Barge General Anchorages are required to ensure their vessels and barges do not project beyond the holding area's boundaries. The tug must be manned, remain in attendance with the barge and maintain a communications guard with VTS on an appropriate VTS VHF radio working frequency, which is currently channel 5A.
              (7) No vessel shall anchor in any general anchorage described in paragraph (a) of this section without prior permission from the Captain of the Port, or his authorized representative. No vessel shall occupy any general anchorage for a period longer than 30 days unless a permit is obtained from the Captain of the Port for that purpose. No vessel in a condition such that it is likely to sink or otherwise become a menace or obstruction to the navigation or anchorage of other vessels shall occupy a general anchorage except in an emergency and then only for such period as may be permitted by the Captain of the Port. A berth in a general anchorage, if available, may be assigned to any vessel by the Captain of the Port upon application and he may grant revocable permits for the continuous use of the same berth.
              (8) Explosive anchorages are reserved for vessels carrying explosives. All vessels carrying explosives shall be within these areas when anchored.
              (9) Whenever any vessel not fitted with mechanical power, anchors in an explosive anchorage, the Captain of the Port may require the attendance of a tug upon such vessel, when, in his judgment, such action is necessary.
              (10) Vessels carrying explosives shall comply with the general regulations in paragraph (b)(1) of this section, when applicable.
              (11) Every vessel at anchor in an explosives anchorage shall display by day a red flag at least 16 square feet in area at its mast head or at least 10 feet above the upper deck if the vessel has no mast, and by night a red light in the same position specified for the flag. These signals shall be in addition to day signals and lights required to be shown by all vessels when at anchor.
              (12) Every vessel constructed of wood shall, unless there are steel bulwarks or metallic cases or cargo on board, be fitted with radar reflector screens of metal of sufficient size to permit target indication on the radar screen of commercial type radars.

              (13) Fishing and navigation by pleasure and commercial craft are prohibited within the area at all times when vessels which are anchored in the area for the purpose of loading or unloading explosives display a red flag by day and a red light by night, unless special permission is granted by the Captain of the Port.
              (14) No explosives handling in any explosive anchorage will be undertaken by any vessel unless personnel from the Captain of the Port are on board to supervise the handling of explosives.
              (15) No vessel shall remain at anchor in any explosive anchorage unless there is on board such vessel a competent watchman or a tug in attendance.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967]
              
                Editorial Note:
                For Federal Register citations affecting § 110.230, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 110.231
              Ketchikan Harbor, Alaska, Large Passenger Vessel Anchorage.
              (a) The anchorage grounds. Ketchikan Harbor, Alaska, Large Passenger Vessel Anchorage. The waters of Ketchikan Harbor, Ketchikan, Alaska, enclosed by the following boundary lines: A line from Thomas Basin Entrance Light “2” to East Channel Lighted Buoy “4A”, to Pennock Island Reef Lighted Buoy “PR”, to Wreck Buoy “WR6”, then following a line bearing 064 degrees true to shore. This anchorage is effective 24 hours per day from 1 May through 30 September, annually.
              (b) The regulations. (1) When transiting through the anchorage, all vessels using propulsion machinery shall proceed across the anchorage by the most direct route and without unnecessary delay. Sudden course changes within the anchorage are prohibited.
              (2) No vessels, other than a large passenger vessel of over 1600 gross tons, (including ferries), may anchor within the anchorage without the express consent of the Captain of the Port, Southeast Alaska.
              [CGD17-99-002, 64 FR 29558, June 2, 1999]
            
            
              § 110.233
              Prince William Sound, Alaska.
              (a) The anchorage grounds. In Prince William Sound, Alaska, beginning at a point at latitude 60°40′00″ N., longitude 146°40′00″ W.; thence south to latitude 60°38′00″ N., longitude 146°40′00″ W.; thence east to latitude 60°38′00″ N., longitude 146°30′00″ W.; thence north to latitude 60°39′00″ N., longitude 146°30′00″ W.; thence northwesterly to the beginning point.
              (b) The regulations. (1) This anchorage area is for the temporary use of vessels during:
              (i) Adverse weather or tidal conditions;
              (ii) Vessel equipment failure; or
              (iii) Delays at Port Valdez;
              (2) No vessel may anchor in this anchorage without notifying the vessel traffic center in Valdez; and
              (3) Each vessel anchored shall notify the vessel traffic center in Valdez when it weighs anchor.
              [CGD 77-144, 43 FR 21459, May 18, 1978]
            
            
              § 110.235
              Pacific Ocean (Mamala Bay), Honolulu Harbor, Hawaii (Datum: NAD 83).
              (a) The anchorage grounds—(1) Anchorage A. The waters bounded by the arc of a circle with a radius of 350 yards with the center located at:
              
                
                  
                    Latitude
                  
                  Longitude
                  
                
                
                  21°16′57″ N
                  157°53′12″ W
                
              
              (2) Anchorage B. The waters bounded by a line connecting the following coordinates:
              
                
                  Latitude
                  Longtitude
                
                
                  21°17′06″ N
                  157°54′40″ W; to
                
                
                  21°17′22″ N
                  157°54′40″ W; to
                
                
                  21°17′22″ N
                  157°54′19″ W; to
                
                
                  21°17′06″ N
                  157°54′19″ W; and thence to
                
                
                  21°17′06″ N
                  157°54′40″ W
                
              
              (3) Anchorage C. The waters bounded by the arc of a circle with a radius of 450 yards with the center located at:
              
                
                  Latitude
                  Longtitude
                
                
                  21°17′09″ N
                  157°54′55″ W
                
              
              (4) Anchorage D. The waters bounded by the arc of a circle with a radius of 450 yards with the center located at:
              
                
                  Latitude
                  Longtitude
                
                
                  21°17′21″ N
                  157°55′20″ W
                
              
              (b) The regulations. (1) Anchors must be placed inside the anchorage areas.

              (2) The anchorages are general anchorages for commercial vessels. Anchorage A should be used only if Anchorages B, C, and D are full.
              
              (3) No bunkering operations or vessel to vessel transfer of oil in bulk of any kind is permitted within Anchorage A.
              (4) Nothing in this section shall be construed as relieving the owner or person in charge of any vessel from complying with the rules of navigation and with safe navigation practice.
              (c) Before entering into the anchorage grounds in this section you must first obtain permission from the Captain of the Port Honolulu.
              [CGD14-93-003, 59 FR 40820, Aug. 10, 1994, as amended by CGD14-03-001, 68 FR 20346, Apr. 25, 2003]
            
            
              § 110.236
              Pacific Ocean off Barbers Point, Island of Oahu, Hawaii: Offshore pipeline terminal anchorages.
              (a) The anchorage grounds—(1) Anchorage A. The waters within an area described as follows: A circle of 1,000 feet radius centered at latitude 21°17′43.6″ N., longitude 158°07′36.1″ W. (Datum NAD 83)
              (2) Nonanchorage area A. The waters extending 300 feet on either side of a line bearing 059° from anchorage A to the shoreline at latitude 21°18′10.6″ N., longitude 158°06′47.1″ W. (Datum NAD 83)
              (3) Anchorage B. The waters enclosed by a line beginning at latitude 21°16′20.1″ N., longitude 158°04′59.1″ W.; thence to latitude 21°15′52.5″ N., longitude 158°05′7″ W.; thence to latitude 21°15′59.7″ N., longitude 158°05′35.9″ W.; thence to latitude 21°16′27.4″ N., longitude 158°05′28″ W.; thence to the point of beginning. (Datum NAD 83)
              (4) Nonanchorage area B. The waters extending 300 feet on either side of a line bearing 334.5° from anchorage B to the shoreline at latitude 21°17′39.1″ N., longitude 158°06′03.2″ W. (Datum NAD 83)
              (5) Anchorage C. The waters enclosed by a line beginning at latitude 21°16′46.6″ N., longitude 158°04′29.1″ W.; thence to latitude 21°16′46.6″ N., longitude 158°04′02.1″ W.; thence to latitude 21°16′32.6″ N., longitude 158°04′02.1″ W.; thence to latitude 21°16′32.6″ N., longitude 158°04′29.1″ W.; thence to the point of beginning. (Datum NAD 83)
              (6) Nonanchorage area C. The waters extending 300 feet on either side of a line bearing 306° from anchorage C to the shoreline at latitude 21°17′42.6″ N., longitude 158°05′57.9″ W. (Datum NAD 83)
              (7) Anchorage D. The waters enclosed by a line beginning at latitude 21°17′48.6″ N., longitude 158°07′10.1″ W.; thence to latitude 21°17′44.6″ N., longitude 158°07′06.1″ W.; thence to latitude 21°17′37.6″ N., longitude 158°07′14.1″ W.; thence to latitude 21°17′41.6″ N., longitude 158°07′18.1″ W.; thence to the point of beginning. (Datum NAD 83)
              (b) The regulations. (1) No vessels may anchor, moor, or navigate in anchorages A, B, C, or D except:
              (i) Vessels using the anchorages and their related pipelines for loading or unloading;
              (ii) Commercial tugs, lighters, barges, launches, or other vessels engaged in servicing the anchorage facilities or vessels using them;
              (iii) Public vessels of the United States.
              (2) When vessels are conducting loading or unloading operations as indicated by the display of a red flag (international code flag B) at the masthead, passing vessels of over 100 gross tons shall not approach within 1,000 yards at a speed in excess of 6 knots.
              (3) The owner of any vessel wanting to use an anchorage ground and use of the related pipeline facilities shall notify the Captain of the Port, Honolulu, Hawaii, and the Commanding Officer, U.S. Naval Air Station, Barbers Point, Hawaii, at least 24 hours in advance of desired occupancy of the anchorage ground by the vessel. Such notification must include the maximum height above the waterline of the uppermost portion of the vessel's mast and a description of the masts' lighting including height of the highest anchor light and any aircraft warning lights to be displayed by the vessel at night.
              (4) When, in the opinion of the Captain of the Port, or his authorized representative, oil transfer operations within these anchorages could jeopardize the safety of vessels or facilities in the area, or cause an undue risk of oil pollution, such oil transfer operations shall be immediately terminated until such time as the cognizant Coast Guard officer determines that the danger has subsided.

              (5) Nonanchorage areas A, B, and C are established for the protection of submerged pipelines. Except for vessels servicing pipeline facilities, no anchoring, dragging, seining or other potential pipeline fouling activities are permitted within these areas.
              (6) Nothing in this section shall be construed as relieving the owner or person in charge of any vessel from complying with the rules of the road and safe navigation practice.
              (7) The regulations of this section are enforced by the Captain of the Port or his duly authorized representative.
              [CGD 73-59R, 38 FR 16777, June 26, 1973, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2002-12471, 67 FR 41332, June 18, 2002]
            
            
              § 110.237
              Pacific Ocean at Waimea, Hawaii, Naval Anchorage.
              (a) The Anchorage grounds. All the waters within a circle having a radius of 300 yards centered at latitude 21°56′50.7″ N., longitude 159°41′22.9″ W. (Datum NAD 83)
              (b) The regulation. Except in an emergency, no vessel except a Naval vessel may anchor or moor in this anchorage without permission of the Captain of the Port, Honolulu, Hawaii.
              [CGD 74-187, 41 FR 54176, Dec. 13, 1976, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2002-12471, 67 FR 41332, June 18, 2002]
            
            
              § 110.238
              Apra Harbor, Guam.
              (a) The anchorage grounds (Datum: WGS 84)—(1) General Anchorage. The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  13°27′32.0″ N
                  144°39′36.8″ E
                
                
                  13°27′21.0″ N
                  144°39′22.8″ E
                
                
                  13°27′12.5″ N
                  144°37′25.4″ E
                
              
              
                and thence along the shoreline to
              
              
                
                  Latitude
                  Longtitude
                
                
                  13°27′45.5″ N
                  144°39′34.8″ E
                
              
              
                and thence to the point of beginning.
              
              
              (2) Explosives Anchorage 701. The water in Naval Anchorage A bounded by the arc of a circle with a radius of 350 yards and located at:
              
                
                  Latitude
                  Longtitude
                
                
                  13°26′54.0″ N
                  144°37′53.5″ E
                
              
              (3) Naval Explosives Anchorage 702. The waters in the General Anchorage bounded by the arc of a circle with a radius of 350 yards and with the center located at:
              
                
                  Latitude
                  Longtitude
                
                
                  13°27′29.9″ N
                  144°38′13.0″ E
                
              
              (4) Naval Anchorage A. The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  13°26′47.3″ N
                  144°37′42.6″ E
                
                
                  13°27′02.0″ N
                  144°37′42.6″ E
                
                
                  13°27′10.6″ N
                  144°39′00.8″ E
                
                
                  13°26′59.6″ N
                  144°39′00.8″ E
                
                
                  13°26′59.6″ N
                  144°39′08.6″ E
                
                
                  13°26′54.3″ N
                  144°39′08.6″ E
                
                
                  13°26′54.3″ N
                  144°39′24.2″ E
                
                
                  13°26′42.2″ N
                  144°39′24.2″ E
                
                
                  13°26′40.4″ N
                  144°38′01.8″ E
                
              
              
                and thence to the point of beginning.
              
              
              (5) Naval Anchorage B. The waters bounded by a line connecting the following points:
              
                
                  Latitude
                  Longtitude
                
                
                  13°26′43.7″ N
                  144°39′53.3″ E
                
                
                  13°26′53.6″ N
                  144°40′03.8″ E
                
                
                  13°26′51.0″ N
                  144°40′06.0″ E
                
                
                  13°26′41.0″ N
                  144°39′56.0″ E
                
              
              
                and thence along the shoreline to the point of beginning.
              
              
              (b) The regulations—(1) General Anchorage. Any vessel may anchor in the General Anchorage except vessels carrying more than 25 tons of high explosives.
              (2) Explosives Anchorage 701. Vessels carrying more than 25 tons of high explosives must use Anchorage 701, unless otherwise directed by the Captain of the Port.
              (3) Naval Explosives Anchorage 702. Except Naval vessels using the anchorage as directed by local Naval authorities, no vessel may anchor so that any part of the hull or rigging, or the anchor tackle may extend into Anchorage 702 at any time.
              (4) Naval Anchorages A and B. (i) Except as provided in paragraph (b)(3)(ii) of this section, non-naval vessels may not anchor within these anchorages or use the mooring buoys therein without permission of the local Naval authorities obtained through the Captain of the Port. (There is a user charge for the use of these mooring buoys.)
              (ii) Small craft that are continuously manned and capable of getting underway may anchor within these anchorages during daylight hours without prior approval of the Captain of the Port.
              (5) General regulations. (i) Vessels may use the Naval mooring buoys in the General Anchorage without charge for a period up to 72 hours if authorized by the Captain of the Port. Vessels so moored shall promptly move at their own expense upon notification from the Captain of the Port.
              (ii) Except for vessels not more than 65 feet in length, all vessels shall anchor in an anchorage ground.
              (iii) Vessels anchored in an anchorage ground shall place their anchors within the anchorage ground so that no portion of the hull or rigging at any time extends outside the anchorage ground.
              (iv) No vessel may anchor in the harbor for more than 30 consecutive days without permission of the Captain of the Port.
              [CDG14-87-02, 52 FR 25864, July 9, 1987, as amended by CGD14-89-01, 55 FR 27465, July 3, 1990]
            
            
              § 110.239
              Island of Tinian, CNMI.
              (a) The anchorage grounds (based on 1944 Saipan Datum):
              (1) Explosives Anchorage A. A circular area intersecting the shoreline having a radius of 1,900 yards centered at latitude 14°58′57.0″ N, longitude 145°35′40.8″ E.
              (2) Explosives Anchorage B. A circular area intersecting the shoreline having a radius of 1,900 yards centered at latitude 14°58′15.9″ N, longitude 145°35′54.8″ E.
              (b) The regulations: Explosives Anchorages A and B; with the exception of explosives laden naval vessels at explosives anchorage A and B, no vessel may anchor within these areas without permission of the Captain of the Port. No vessel of more than 500 gross tons displacement may enter these areas except for the purpose of anchoring in accordance with this section.
              [CGD 14-87-01, 52 FR 26146, July 13, 1987]
            
            
              § 110.240
              San Juan Harbor, P.R.
              (a) The anchorage grounds—(1) Temporary Anchorage E (general). Beginning at a point which bears 262° T, 878 yards from Isla Grande Aero Beacon; thence along a line 75°47′, 498 yards; thence along a line 134°49′, 440 yards; thence along a line 224°49′ to the northerly channel limit of Graving Dock Channel, and thence to the point of beginning.
              (2) Restricted Anchorage F. Beginning at a point which bears 212°30′, 1,337.5 yards from Isla Grande Light; thence along a line 269°00′, 550 yards; thence along a line 330°00′ to the westerly channel limit of Anegado Channel; and thence along the westerly channel limit of Anegado Channel to the point of beginning.
              (b) The regulations. (1) Vessels awaiting customs or quarantine shall use Temporary Anchorage E. No vessel shall remain in this anchorage more than 24 hours without a permit from the U.S. Coast Guard Captain of the Port.
              (2) Restricted Anchorage F shall serve both as an additional general anchorage area in cases where the temporary anchorage is full, and as an explosives anchorage for vessels loading or unloading explosives in quantities no greater than forty (40) tons, Commercial Class “A” Explosives, when so authorized by the United States Coast Guard Captain of the Port. No vessel shall enter or anchor therein without first obtaining a permit from the United States Coast Guard Captain of the Port.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD 79-119, 45 FR 32673, May 19, 1980; CGD 7-83-29, 49 FR 48540, Dec. 13, 1984; 50 FR 5580, Feb. 11, 1985]
            
            
              § 110.245
              Vieques Passage and Vieques Sound, near Vieques Island, P.R.
              (a) The anchorage grounds—(1) Vieques Passage explosives anchorage and ammunition handling berth (Area 1). A circular area having a radius of 1,700 yards with its center at latitude 18°09′00″ N., longitude 65°32′40″ W.
              (2) Vieques Sound explosives anchorage and ammunition handling berth (Area 2). A circular area having a radius of 2,000 yards with its center at latitude 18°11′48″, longitude 65°26′06″.
              (3) Southern Vieques Passage explosives anchorage and ammunition handling berth (Area 3). A circular area having a radius of 2,000 yards with its center at latitude 18°05′51″, longitude 65°36′14″.
              (b) The regulations. (1) No vessel or craft shall enter or remain in these anchorages while occupied by vessels having on board explosives or other dangerous cargo. Explosives in quantities no greater than 1,625 short tons will be handled in any area at one time.
              
              (2) The regulations of this section shall be enforced by the Commander, Coast Guard Sector, San Juan, Puerto Rico, and such agencies as he may designate.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by CGD 77-067, 44 FR 50040, Aug. 27, 1979; USCG-2008-0179, 73 FR 35012, June 19, 2008]
            
            
              § 110.250
              St. Thomas Harbor, Charlotte Amalie, V.I.
              (a) The anchorage grounds—(1) Inner harbor anchorage. Beginning at a point bearing 85°, 525 yards from the outer end of a pier at latitude 18°20′19″, longitude 64°56′26″ (approximate); thence 146°, 800 yards; thence 70°, 860 yards; thence 340°, 500 yards; and thence to the point of beginning.
              (2) Outer harbor anchorage. Beginning at Scorpion Rock lighted buoy No. 1 (latitude 18°19′25.6″, longitude 64°55′41.8″); thence 180°, 1,580 yards; thence 264°30′, 2,490 yards; thence due north 1,255 yards; thence due east to the southerly tip of Sprat Point, Water Island; thence to Cowell Point, Hassel Island; and thence to the point of beginning.
              (3) East Gregerie Channel anchorage (general purpose). Bounded on the northeast by Hassel Island; on the southeast by the northwest boundary of the outer harbor anchorage; on the southwest by Water Island; and on the northwest by a line running from Banana Point, Water Island, 55° to Hassel Island.
              (4) Small-craft anchorage. All the waters north of a line passing through the outer end of a pier at latitude 18°20′19″, longitude 64°56′26″ (approximate) and ranging 85°.
              (5) Deep-draft anchorage. A circular area having a radius of 400 yards with its center at latitude 18°19′12.2″, longitude 64°58′47.8″.
              (6) Long Bay anchorage. The waters of Long Bay bounded on the north by the southerly limit line of Anchorage E, on the west by the easterly limit line of Anchorage A to a point at latitude 18°20′18″, thence to latitude 18°20′13″, longitude 64°55′21″; and thence to the shoreline at latitude 18°20′15″, longitude 64°55′13″.
              (b) The regulations. (1) The outer harbor anchorage shall be used by vessels undergoing examination by quarantine, customs, immigration, and Coast Guard officers. Upon completion of these examinations, vessels shall move promptly to anchorage. This anchorage shall also be used by vessels having drafts too great to permit them to use the inner harbor anchorage. No vessel shall remain more than 48 hours in this anchorage without a permit from the Harbor Master.
              (2) The small-craft anchorage shall be used by small vessels undergoing examination and also by small vessels anchoring under permit from the Harbor Master.
              (3) The requirements of the Navy shall predominate in the deep-draft anchorage. When occupied by naval vessels all other vessels and craft shall remain clear of the area. When the area is not required for naval vessels, the Harbor Master may upon application made in advance assign other vessels to the area. Vessels so assigned and occupying the area shall move promptly upon notification by the Harbor Master.
              (4) The harbor regulations for the Port of St. Thomas, V.I. of the United States and approaches thereto, including all waters under its jurisdiction, as adopted by the Government of the Virgin Islands, will apply to the Long Bay Anchorage.
              (5) In addition, the Long Bay Anchorage is reserved for all types of small vessels, including sailing and motor pleasure craft, and such craft shall anchor in no other area except Anchorage E, in the northern portion of the harbor of Charlotte Amalie.
              (6) Floats for marking anchors in place will be allowed in the Long Bay anchorage; stakes or mooring piles are prohibited.
              (7) Vessels not more than 65 feet in length are not required to exhibit or carry anchor lights within the Long Bay anchorage, but must display them if emergency requires anchoring in any other part of the harbor.
              (8) No vessel may anchor in any of the St. Thomas Harbor Anchorages without a permit from the Harbor Master.

              (9) The Coast Guard Captain of the Port San Juan is hereby empowered, whenever the maritime or commercial interests of the United States so require, to shift the position of any vessel anchored within the Long Bay anchorage, and of any vessel which is so moored or anchored as to impede or obstruct vessel movement in the harbor, and to enforce all regulations of this section should the need arise.
              [CGFR 67-46, 32 FR 17728, Dec. 12, 1967, as amended by USCG-2008-0179, 73 FR 35012, June 19, 2008]
            
            
              § 110.255
              Ponce Harbor, P.R.
              (a) Small-craft anchorage. On the northwest of Ponce Municipal Pier and northeast of Cayitos Reef, bounded as follows: Beginning at latitude 17°58′27″, longitude 66°37′29.5″, bearing approximately 325° true, 2,200 feet from the most southwest corner of Ponce Municipal Pier; thence 273°30′ true, 1,800 feet; thence 15° true, 900 feet; thence 93°30′ true, 1,800 feet; thence 195° true, 900 feet to the point of beginning.
              (b) The regulations. (1) The Commonwealth Captain of the Port may authorize use of this anchorage whenever he finds such use required in safeguarding the maritime or commercial interests.
              (2) No vessel shall anchor within the area until assigned a berth by the Commonwealth Captain of the Port. Application for permission to occupy the anchorage must be submitted in advance by the master or authorized representative of the vessel.
              (3) Vessels occupying the anchorage will at all times keep within the limits of the area, and shall move or shift their position promptly upon notification by the Commonwealth Captain of the Port.
              (4) The anchorage is reserved for all types of small craft, including schooners, fishing vessels, yachts and pleasure craft.
              (5) Floats for marking anchors in place will be allowed; stakes or mooring piles are prohibited.
            
          
        
      
      
        
        SUBCHAPTER J—BRIDGES
        
          Pt. 114
          PART 114—GENERAL
          
            Sec.
            114.01
            Purpose.
            114.05
            Definitions.
            114.10
            General policies on issuance of permits and drawbridge operation regulations.
            114.20
            Departure from permit plans.
            114.25
            Work constructed without prior authority.
            114.30
            Revocation.
            114.40
            Violations of law.
            114.45
            Applications, extensions of time.
            114.50
            Right of appeal.
          
          
            Authority:
            33 U.S.C. 401, 406, 491, 494, 495, 499, 502, 511, 513, 514, 516, 517, 519, 521, 522, 523, 525, 528, 530, 533, and 535(c), (e), and (h); 14 U.S.C. 633; 49 U.S.C. 1655(g); Pub. L. 107-296, 116 Stat. 2135; 33 CFR 1.05-1 and 1.01-60, Department of Homeland Security Delegation Number 0170.1.
          
          
            Source:
            CGFR 67-46, 32 FR 17769, Dec. 12, 1967, unless otherwise noted.
          
          
            § 114.01
            Purpose.
            (a) The purpose of the rules and regulations in this subchapter is to implement certain laws and set forth the requirements for:
            (1) Locations and clearances of bridges and causeways over the navigable waters;
            (2) Administration of the alteration of unreasonably obstructive bridges; and
            (3) Regulation of drawbridge operation.
            (b) The rules and regulations in this subchapter also describe the procedures, practices, and instructions, which are applicable to the public subject to certain laws governing bridges and causeways over the navigable waters of the United States.
            [USCG-2008-0179, 73 FR 35012, June 19, 2008, as amended by USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 114.05
            Definitions.
            The following definitions apply to this subchapter:
            
              Approved means approved by the Commandant unless otherwise stated.
            
              Bridge means a structure erected across navigable waters of the United States, and includes causeways, approaches, fenders, and other appurtenances thereto.
            
              Coast Guard District Commander or District Commander means an officer of the Coast Guard designated as such by the Commandant to command all Coast Guard activities within his or her district. (See part 3 of this chapter for descriptions of Coast Guard Districts.)
            
              Commandant means Commandant, U.S. Coast Guard, Department of Homeland Security, Washington, DC 20593.
            
              Deputy Commandant for Operations means the officer of the Coast Guard designated by the Commandant as the staff officer in charge of “Operations” (DCO), U.S. Coast Guard Headquarters.
            
              District Office or Coast Guard District Office means the Office of the Commander of a Coast Guard District.
            
              Headquarters or Coast Guard Headquarters means the Office of the Commandant, U.S. Coast Guard, Department of Homeland Security, Washington, DC 20593-7000.
            
              Permit means the license permitting construction of bridges and approaches thereto in or over navigable waters of the United States, issued under the rules and regulations in this subchapter.
            
              Secretary means the Secretary of Homeland Security or any person to whom he or she has delegated his or her authority in the matter concerned.
            
              United States Coast Guard or Coast Guard means the organization or agency established by the Act of January 28, 1915, as amended (14 U.S.C. 1).
            [USCG-2012-0306, 77 FR 37313, June 21, 2012]
          
          
            § 114.10
            General policies on issuance of permits and drawbridge operation regulations.

            The several bridge laws referenced in the Authority for part 114, are intended to prevent any interference with navigable waters of the United States whether by bridges, dams, dikes or other obstructions to navigation except by express permission of the United States. The decision as to whether a bridge permit or a drawbridge operation regulation will be issued or promulgated must rest primarily upon the effect of the proposed action on navigation to assure that the action provides for the reasonable needs of navigation after full consideration of the effect of the proposed action on the human environment. The Coast Guard is not responsible for any other permits that the applicant may need from other federal, state, or local agencies and issuance of a bridge permit does not affect flood control projects or other governmental programs.
            [CGD 82-006, 47 FR 36640, Aug. 23, 1982, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 114.20
            Departure from permit plans.
            (a) If the final inspection shows a minor departure from the authorized plans which does not materially affect navigation, the permittee will be required to furnish as-built plans showing the work as actually constructed but no further action will be taken by the Coast Guard.
            (b) It is not the practice of the Coast Guard to issue letters certifying that completed work conforms to that which was authorized. That question is a matter of fact to be determined in case of controversy by the usual rules of court procedure.
            [CGFR 67-46, 32 FR 17769, Dec. 12, 1967, as amended by USCG-2012-0306, 77 FR 37314, June 21, 2012]
          
          
            § 114.25
            Work constructed without prior authority.
            The Commandant or District Commander will approve plans and issue permits authorizing bridges across navigable waters, in cases where the application therefor is submitted after the commencement or completion of the bridges subject to the following rules: Approval will be limited to those cases where the necessary primary authority, State or Federal as the case may be, validly existed, when the work was innocently constructed, and where the work will not unreasonably interfere with navigation. Upon issuance of the permit, applicant will be informed that the law contemplates prior approval and that in the future plans must be submitted in ample time for their consideration by the Commandant or District Commander before construction is begun.
            (5 U.S.C. 559; 14 U.S.C. 633; 33 U.S.C. 401, 491, 499, and 525; and 49 CFR 1.46(c) and (q))
            [CGD 80-099, 46 FR 38354, July 27, 1981, as amended by USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 114.30
            Revocation.
            Permits may be revoked by the issuing official for failure on the part of the permittee to comply with any of the conditions therein, or where the structures or other work constitute an unreasonable obstruction to navigation or to operations of the United States in the interest of navigation or flood control.
            [CGD 82-006, 47 FR 36640, Aug. 23, 1982]
          
          
            § 114.40
            Violations of law.
            The Coast Guard has the authority and responsibility for enforcement of the applicable provisions of law for the protection and preservation of navigable waters. It is the policy of the Coast Guard to secure compliance with these provisions of law short of legal proceedings. As a general principle, no action is taken when the violation is minor, unintentional, or accidental and the party responsible corrects the violation. It is the policy of the Coast Guard to implement civil or criminal proceedings in all other circumstances. These proceedings are in subpart 1.07 of Part 1 of this chapter.
            (Secs. 107, 108, Pub. L. 97-322, 96 Stat. 1582; (33 U.S.C. 495, 499, 502, 525, 533); 49 CFR 1.46(c))
            [CGD 82-102, 47 FR 54299, Dec. 2, 1982, as amended by USCG-2001-9286, 66 FR 33641, June 25, 2001]
          
          
            § 114.45
            Applications, extensions of time.

            Extensions of time to commence or complete construction of a bridge or remove a bridge that has been replaced as an element of a permitted bridge project must be submitted to, and received by the District Commander at least 30 days before the existing permit expires to allow the permit to remain in effect until the final agency action is taken.
            (33 U.S.C. 401, 491, 525, 535; 49 CFR 1.46(c) (8), (9), (10), (q))
            [CGD 76-144, 42 FR 28882, June 6, 1977]
          
          
            § 114.50
            Right of appeal.
            A District Commander's decision to deny a bridge permit application or an application for drawbridge operation regulations may be appealed to the Commandant, U.S. Coast Guard. The appeal must be submitted in writing to the Commandant (CG-BRG), Attn: Office of Bridge Programs, U.S. Coast Guard Stop 7418, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7418, within 60 days of the District Commander's decision. The Commandant will take action on the appeal within 90 days of its receipt.
            (5 U.S.C. 559; 14 U.S.C. 633; 33 U.S.C. 401, 491, 499, and 525; and 49 CFR 1.46(c) and (q))
            [CGD 80-099, 46 FR 38354, July 27, 1981]
            
              Editorial Note:
              For Federal Register citations affecting § 114.50, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
        
        
          Pt. 115
          PART 115—BRIDGE LOCATIONS AND CLEARANCES; ADMINISTRATIVE PROCEDURES
          
            Sec.
            115.01
            Purpose.
            115.05
            Necessary primary authority.
            115.10
            Sufficiency of State authority for bridges.
            115.15
            Limiting date in permits.
            115.20
            Permit bonds.
            115.30
            Transfer of permits.
            115.40
            Bridge repairs.
            115.50
            Applications for bridge permits.
            115.60
            Procedures for handling applications for bridge permits.
            115.70
            Advance approval of bridges.
          
          
            Authority:
            c. 425, sec. 9, 30 Stat. 1151 (33 U.S.C. 401); c. 1130, sec. 1, 34 Stat. 84 (33 U.S.C. 491); sec. 5, 28 Stat. 362, as amended (33 U.S.C. 499); sec. 11, 54 Stat. 501, as amended (33 U.S.C. 521); c. 753, Title V, sec. 502, 60 Stat. 847, as amended (33 U.S.C. 525); 86 Stat. 732 (33 U.S.C. 535); 14 U.S.C. 633.
          
          
            Source:
            CGFR 67-46, 32 FR 17771, Dec. 12, 1967, unless otherwise noted.
          
          
            § 115.01
            Purpose.
            This part states the requirements for applying for a permit to construct or modify bridges crossing the navigable waters of the United States. It also sets forth the procedures by which the application is processed by the Coast Guard.
            [CGD 82-006, 47 FR 36641, Aug. 23, 1982, as amended by USCG-2012-0306, 77 FR 37314, June 21, 2012]
          
          
            § 115.05
            Necessary primary authority.
            For bridges constructed by State or municipal agencies, the primary authority will be presumed without proof. If the law of the State requires a license for or approval of the bridge from a constituted State agency, a copy of such license or approval will be required and may be accepted as evidence of the primary authority. If there is no State regulation of bridges in navigable waters, the necessary primary authority may be that granted in the charter of a corporation, or the authority inherent in the ownership of the land on which the structure is placed. The applicant will in such cases be required to furnish an excerpt from the charter, or a statement of ownership. Special care will be taken that Federal approval is not granted when there is doubt of the right of the applicant to construct and utilize the bridge.
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967, as amended by USCG-2011-0257, 76 FR 31836, June 2, 2011: USCG-2012-0306, 77 FR 37314, June 21, 2012; USCG-2016-0498, 82 FR 35081, July 28, 2017]
          
          
            § 115.10
            Sufficiency of State authority for bridges.
            An opinion of the attorney general of the State as to the sufficiency of State authority for the construction of a bridge is acceptable to the Coast Guard in doubtful cases.
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967. Redesignated by USCG-2016-0498, 82 FR 35081, July 28, 2017]
          
          
            § 115.15
            Limiting date in permits.

            (a) Specific time limitations are inserted in all permits for the commencement of construction and completion thereof. Normally three years for start of construction and two additional years for completion may be allowed.
            (b) Specific time limitations are inserted in all permits for the removal of bridges being replaced in whole or in part by the newly permitted bridges where removal thereof is required as a condition of the permit. Normally 90 days for removal after completion of the new bridge or opening to land transportation, whichever occurs first, may be allowed.
            [CGD 75-046, 40 FR 24898, June 11, 1975, as amended by CGD 80-099, 46 FR 38354, July 27, 1981. Redesignated by USCG-2016-0498, 82 FR 35081, July 28, 2017]
          
          
            § 115.20
            Permit bonds.
            When compensatory works or the removal of temporary structures should be required of the permittee, or in other unusual cases when there is reason to anticipate that the permittee may fail to carry out parts of the work that are against his interest, an additional condition will be included in the permit requiring the permittee to furnish a bond insuring compliance with the permit requirements.
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967. Redesignated by USCG-2016-0498, 82 FR 35081, July 28, 2017]
          
          
            § 115.30
            Transfer of permits.
            Permits express merely the assent of the Federal Government so far as concerns the public rights of navigation. Although issued to a specific party, the assent is not limited to execution of the work by that party and may be availed of by the assignees or purchasers of the property affected, provided the terms of the instrument are strictly complied with.
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967. Redesignated by USCG-2016-0498, 82 FR 35081, July 28, 2017]
          
          
            § 115.40
            Bridge repairs.
            Repairs to a bridge which do not alter the clearances, type of structure, or any integral part of the substructure or superstructure or navigation conditions, but which consist only in the replacement of worn or obsolete parts, may, if the bridge is a legally approved structure, be made as routine maintenance without a formal permit action from the U.S. Coast Guard.
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967, as amended by USCG-2012-0306, 77 FR 37314, June 21, 2012]
          
          
            § 115.50
            Application for bridge permits.
            (a) Application. An application for authorization to construct a bridge across navigable waters of the United States must include the name, address, and telephone number of the applicant; the waterway and location of the bridge; a citation to the applicable act of Congress; when appropriate, a citation to the State legislation authorizing the bridge; a map of the location and plans of the bridge showing the features which affect navigation; and papers to establish the identity of the applicant.
            (b) Prior authority necessary. Except as provided under paragraph (c) of this section, a bridge cannot lawfully be constructed across any navigable waterway of the United States until the location and plans have been approved by the Coast Guard.
            (c) Prior authority not necessary. Coast Guard approval of the location and plans for construction or modification of a bridge or causeway is not required for any bridge or causeway over waters which are not subject to the ebb and flow of the tide and which are not used and are not susceptible to use in their natural condition or by reasonable improvement as a means to transport interstate or foreign commerce, whether or not such waters were used or were susceptible to use, at some previous time, to transport commerce (historic use). This provision does not apply to bridges which connect the United States with any foreign country.
            (d) Signature. In case of signature by an agent or by an official of a corporation, a duly authenticated copy of the authority for the action must accompany the application.
            (e) Identification. If the applicant is a corporation, it must furnish certified copies of the following papers, all properly authenticated: The charter or articles of incorporation; the minutes of organization; an excerpt from the minutes showing the names of the present officers of the corporation.
            
            (1) Where State laws vest in State or county officers, such as boards of supervisors and county courts, the power to authorize the construction of bridges, they must furnish with their application certified excerpts from their proceedings showing their action authorizing the proposed structure.
            (f) Plans. One reproducible set of plans must be submitted with the application, on which the location of the work and the essential features covered by the application will be identified. Each drawing must have a title block located in the lower right-hand corner identifying the applicant/agent and bridge owner; the waterway; the milepoint on the waterway of the bridge location; the city, county, and state of the bridge location; the name of the bridge; the date of the plans; the sheet number; and the total number of sheets in the set.
            (g) Size of sheets. The drawings will be on letter size sheets. As few sheets will be used as necessary to show clearly what is proposed.
            (h) Special instructions. (1) Vertical and horizontal distances will be shown using bar scales. The north and south line will be indicated by a meridian arrow. Soundings and elevations will be shown in feet and refer to the established Government datum plane at the locality.
            (2) The direction of the current or, for tidal waters, the direction of the ebb and flow, will be indicated by arrow(s), and will be shown close to the proposed location of the bridge, and at both ends of the waterway shown on the map of location.
            (3) The plans will show in figures the least clear height of the lowest part of the superstructure over navigation openings, with reference to the planes of mean high water and mean low water if the bridge is to cross tidal water. If the waters are nontidal, the least clear height will be shown with reference to the planes of extreme high water and mean low water. If records of river heights are available, the 2 percent flowline (the plane above which flood waters have not remained more than 2 percent of the time) will be indicated. Reference will also be made to other datum planes if appropriate for the waterway in question.
            (4) If harbor lines have been established at the site of the bridge, their position will be shown on the plans.
            (i) Structural details. Only those should be shown which are needed to illustrate the effect of the proposed structure on navigation. If the bridge is to be equipped with a draw, the latter will be shown in two positions: Closed and open. In those cases, the vertical and horizontal clearances shall be indicated in both the closed and open positions.
            (j) To whom application should be presented. The application and the papers and plans accompanying it should be submitted to the District Commander having jurisdiction over the area in which the bridge site is located.
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967, as amended by CGD 75-046, 40 FR 24898, June 11, 1975; CGD 80-099, 46 FR 38354, July 27, 1981; CGD 82-102, 48 FR 54299, Dec. 2, 1982; USCG-2011-0257, 76 FR 31836, June 2, 2011: USCG-2012-0306, 77 FR 37314, June 21, 2012; USCG-2016-0498, 82 FR 35081, July 28, 2017]
          
          
            § 115.60
            Procedures for handling applications for bridge permits.
            The following procedures will be observed in the handling of applications for permits to construct, modify, or replace bridges over navigable waters.
            (a) District Commander's review of application and plans. When an application is received, the District Commander verifies the authority for construction of the bridge, reviews the application and plans for sufficiency, ascertains the views of local authorities and other interested parties, and ensures that the application complies with relevant environmental laws, regulations, and orders. If the application contains any defects that would prevent issuance of a permit (as for example, if the proposed bridge provided insufficient clearance), the applicant is notified that the permit cannot be granted and given reasons for this determination. The applicant may then request that the application be considered by the Commandant. If the applicant makes such a request, or if the application is not found defective, the District Commander notifies the public that it has been received and continues its processing. A copy of this notification will be sent to the state, interstate agency or the Environmental Protection Agency (EPA) responsible for acting on requests for water quality certification for the project. If the state, interstate agency, or the EPA fails to issue or deny the water quality certification within 30 days after receiving the copy of this notification, the requirements for a water quality certification are waived. If the appropriate agency notifies the District Commander that the applicant has not filed a request for water quality certification, or requests additional time to review an application, additional time will be granted.
            (b) Public meeting. (1) Public meetings will be held when there are substantial issues concerning the effect that the proposed bridge will have on the reasonable needs of navigation.

            (2) Notice of the public meeting will be published in the Federal Register. Notice of the meeting is also mailed to State, county, and municipal authorities and all other known interested parties. It is also posted at the post office nearest the site and public places in the vicinity.
            (3) Meetings are public and conducted in an informal manner. A designated Coast Guard official presides. The submission of written statements is invited and encouraged. Anyone desiring to do so may speak. Statements, written or oral, are not under oath, and cross-examination is not permitted. No fixed order has been established for the presentation of evidence or argument although proponents are generally heard first, followed by opponents with full opportunity afforded for rebuttals.
            (c) Report and recommendations. After the close of the comment period and any public meeting, a detailed statement of findings, conclusions, and recommendations based on all available information (including Coast Guard records and experience) is prepared. The following factors may be discussed in this report:
            (1) Comparison of proposed bridge with existing bridges over the waterway; attitude of local authorities; summary of objections raised by the public, and District Commander's comments or responses; probable effect on navigation, present and prospective.
            (2) Description of the navigation on the waterway past the site of the proposed bridge, the number and type of vessels, the number of vessel trips, and the principal method of handling traffic, whether in single vessels or in tows.
            (3) Whether the District Commander approves, or recommends approval of the plans. If they are found objectionable, the reasons for this finding will be stated. If there are objectionable features in the plans which may be corrected, the applicant is given an opportunity to revise them. If approval is given or recommended, all conditions to which the permit should be subject will be stated.
            (d) Action on permit application. (1) The District Commander may issue the permit if authorized under § 1.01-60(b) of this chapter; otherwise, a report with the application shall be submitted to the Commandant for final action.
            (2) When an application is approved, the issuing official signs the permit and transmits it to the applicant.
            (3) When an application is not approved, the applicant is notified and provided with reasons for the disapproval and suggestions for modifications that would justify reconsideration, if appropriate.
            (4) If an application is disapproved by the District Commander, the applicant may appeal this decision to the Commandant under § 114.50 of this chapter. The Commandant's determination shall constitute final agency action.
            (e) Permit amendments. Applications for amendments to permits will be processed in the same manner as permit applications. The District Commander may approve amendments to any permits which that official is authorized to issue under § 1.01-60(b) of this chapter. All other amendments must be approved by the Commandant.
            (5 U.S.C. 559; 14 U.S.C. 633; 33 U.S.C. 401, 491, 499, and 525; and 49 CFR 1.46(c) and (q))
            [CGD 80-099, 46 FR 38354, July 27, 1981; 46 FR 42268, Aug. 20, 1981, as amended by CGD 82-006, 47 FR 36641, Aug. 23, 1982; CGD 82-074, 47 FR 51865, Nov. 18, 1982; USCG-2008-0179, 73 FR 35012, June 19, 2008; USCG-2010-0351, 75 FR 49410, Aug. 13, 2010: USCG-2012-0306, 77 FR 37314, June 21, 2012; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 115.70
            Advance approval of bridges.
            (a) The General Bridge Act of 1946 requires the approval of the location and plans of bridges prior to start of construction (33 U.S.C. 525). The Commandant has given his advance approval to the location and plans of bridges to be constructed across reaches of waterways navigable in law, but not actually navigated other than by logs, log rafts, rowboats, canoes and small motorboats. In such cases the clearances provided for high water stages will be considered adequate to meet the reasonable needs of navigation. The Coast Guard recommends notice to the District Bridge Manager to ensure that the District has determined that advance approval provision is applicable to the waterway reach over which the bridge is to be constructed.
            (b) The term “small motorboats” shall be interpreted in the light of the things and conditions with which it is associated. The term means rowboats, canoes and other similar craft with outboard motors. It does not include sailing or cabin cruiser craft.
            (14 U.S.C. 633; 33 U.S.C. 401, 491, and 525; and 49 CFR 1.46(c))
            [CGFR 67-46, 32 FR 17771, Dec. 12, 1967, as amended by CGD 81-076, 46 FR 54936, Nov. 5, 1981; USCG-1998-3799, 63 FR 35527, June 30, 1998; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
        
        
          Pt. 116
          PART 116—ALTERATION OF UNREASONABLY OBSTRUCTIVE BRIDGES
          
            Sec.
            116.01
            General.
            116.05
            Complaints.
            116.10
            Preliminary review.
            116.15
            Preliminary investigation.
            116.20
            Detailed investigation.
            116.25
            Public meetings.
            116.30
            Chief, Office of Bridge Programs Review and Evaluation.
            116.35
            Order to Alter.
            116.40
            Plans and specifications under the Truman-Hobbs Act.
            116.45
            Submission of bids, approval of award, guaranty of cost, and partial payments for bridges eligible for funding under the Truman-Hobbs Act.
            116.50
            Apportionment of costs under the Truman-Hobbs Act.
            116.55
            Appeals.
          
          
            Authority:
            33 U.S.C. 401, 521.
          
          
            Source:
            CGD 91-063, 60 FR 20902, Apr. 28, 1995, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 116 appear by USCG-2008-0179, 73 FR 35012, June 19, 2008 and USCG-2010-0351, 75 FR 49410, Aug. 13, 2010.
          
          
            § 116.01
            General.
            (a) All bridges are obstructions to navigation and are tolerated only as long as they serve the needs of land transportation while allowing for the reasonable needs of navigation.
            (b) This part describes the general procedures by which the U.S. Coast Guard determines a bridge to be an unreasonable obstruction to navigation and issues an Order to Alter under the authority of the following statutes, as appropriate: Section 18 of the Rivers and Harbors Appropriations Act of 1899, 33 U.S.C. 502; Section 4 of the Bridge Act of 1906, 33 U.S.C. 494; or the Truman-Hobbs Act of 1940, as amended, 33 U.S.C. 511-524.
            (c) A bridge constructed across a navigable water of the United States shall not unreasonably obstruct the free navigation of the water over which it was constructed, either due to insufficient height or width of the navigation span, or because of difficulty in passing through the draw opening. If any bridge unreasonably obstructs navigation, the Commandant, U.S. Coast Guard, will order the alteration of that bridge. Alterations may include structural changes, replacement, or removal of the bridge.

            (d) Whenever the Coast Guard has good reason to believe that a bridge across any of the navigable waters of the United States is an unreasonable obstruction to navigation, the Coast Guard will give notice to the owner of the bridge and other interested parties, and hold a public meeting at which the interested parties will have a full opportunity to be heard and to provide information on the question of whether alterations to the bridge are necessary and, if so, the extent of alterations needed.
            (e) If the Coast Guard determines that alterations to a bridge are necessary, the Commandant, U.S. Coast Guard, will issue to the bridge owner an Order to Alter containing details of the alterations necessary to render navigation through or under the bridge reasonably free, easy, and unobstructed.

            (1) In the case of a railroad or publicly owned highway bridge, an Order to Alter is issued to the bridge owner under the provisions of the Truman-Hobbs Act (33 U.S.C. 511 et seq.). In ordering these alterations, the Coast Guard will give due regard to the necessities of free and unobstructed navigation and of rail and highway traffic. For alterations to bridges governed by the Truman-Hobbs Act, the Coast Guard must approve general plans, specifications, and contracts for the alteration project, as well as approving the apportionment of the total cost of the alterations between the United States and the bridge owner.
            (2) For all other bridges, the Order to Alter will contain the required alterations for the bridge and will prescribe a reasonable time in which to accomplish the required alterations. The bridge owner is responsible for the entire cost of the required alterations.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by USCG-2010-0351, 75 FR 49410, Aug. 13, 2010]
          
          
            § 116.05
            Complaints.
            Any person, company, or other entity may submit to the District Commander of the Coast Guard district in which a bridge over a navigable water of the United States is located, a complaint that a bridge unreasonably obstructs navigation. The complaint must be in writing and include specific details to support the allegation.
          
          
            § 116.10
            Preliminary review.
            (a) Upon receipt of a written complaint, the District Commander will review the complaint to determine if, in the District Commander's opinion, the complaint is justified and whether a Preliminary Investigation is warranted.
            (1) The District Commander's opinion as to whether or not the complaint warrants a Preliminary Investigation will be formed through informal discussions with the complainant, users of the affected waterway, the owner of the bridge, and other interested parties.
            (2) In forming an opinion, the District Commander may also review the district files, records of accidents, and details of any additional written complaints associated with the bridge in question.
            (b) In the absence of any written complaint, the District Commander may decide, based on a bridge's accident history or other criteria, to conduct a Preliminary Investigation.
            (c) The District Commander will inform the complainant and the Chief, Office of Bridge Programs of the determination of any Preliminary Review. If the District Commander decides that the bridge in question is not an unreasonable obstruction to navigation, the complainant will be provided with a brief summary of the information on which the District Commander based the decision and will be informed of the appeal process described in § 116.55. There will be no further investigation, unless additional information warrants a continuance or reopening of the case.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 116.15
            Preliminary investigation.
            (a) During the Preliminary Investigation, the District Commander will prepare a written report containing all pertinent information and submit the report, together with a recommendation for or against the necessity of a Detailed Investigation, to the Chief, Office of Bridge Programs.

            (b) The Preliminary Investigation Report will include a description of the nature and extent of the obstruction, the alterations to the bridge believed necessary to meet the reasonable needs of existing and future navigation, the type and volume of waterway traffic, and a calculation of the benefits to navigation which would result from the proposed bridge alterations.
            (c) The Chief, Office of Bridge Programs will review the Preliminary Investigation Report and make a Preliminary Decision whether or not to undertake a Detailed Investigation and a Public Meeting.
            (d) If after reviewing the Preliminary Investigation Report, the Chief, Office of Bridge Programs decides that further investigation is not warranted, the complainant will be notified of the decision. This notification will include a brief summary of information on which the decision was based and details of the appeal process described in § 116.55.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2012-0306, 77 FR 37314, June 21, 2012; USCG-2013-0397, 78 FR 39174, July 1, 2013; USCG-2014-0410, 79 FR 38433, July 7, 2014]
          
          
            § 116.20
            Detailed investigation.
            (a) When the Chief, Office of Bridge Programs determines that a Detailed Investigation should be conducted, the District Commander will initiate an investigation that addresses all of the pertinent data regarding the bridge, including information obtained at a public meeting held under § 116.25. As part of the investigation, the District Commander will develop a comprehensive report, termed the “Detailed Investigation Report”, which will discuss: the obstructive character of the bridge in question; the impact of that bridge upon navigation; navigational benefits derived; whether an alteration is needed to meet the needs of navigation; and, if alteration is recommended, what type.
            (b) The District Commander will forward the completed Detailed Investigation Report to the Chief, Office of Bridge Programs for review together with a recommendation of whether the bridge should be declared an unreasonable obstruction to navigation and, if so, whether an Order to Alter should be issued.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 116.25
            Public meetings.
            (a) Any time the Chief, Office of Bridge Programs determines that a Detailed Investigation is warranted, or when Congress declares a bridge unreasonably obstructive, the District Commander will hold a public meeting near the location of the bridge to provide the bridge owner, waterway users, and other interested parties the opportunity to offer evidence and be heard, orally or in writing, as to whether any alterations are necessary to provide reasonably free, safe, and unobstructed passage for waterborne traffic. The District Commander will issue a public notice announcing the public meeting stating the time, date, and place of the meeting.
            (b) When a bridge is statutorily determined to be an unreasonable obstruction, the scope of the meeting will be to determine what navigation clearances are needed.
            (c) In all other cases, the scope of the meeting will be to address issues bearing on the question of whether the bridge is an unreasonable obstruction to navigation and, if so, what alterations are needed.
            (d) The meeting will be recorded. Copies of the public meeting transcript will be available for purchase from the recording service.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33664, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 116.30
            Chief, Office of Bridge Programs Review and Evaluation.
            (a) Upon receiving a Detailed Investigation Report from a District Commander, the Chief, Office of Bridge Programs will review all the information and make a final determination of whether or not the bridge is an unreasonable obstruction to navigation and, if so, whether to issue an Order to Alter. This determination will be accompanied by a supporting written Decision Analysis which will include a Benefit/Cost Analysis, including calculation of a Benefit/Cost Ratio.

            (b) The Benefit/Cost ratio is calculated by dividing the annualized navigation benefit of the proposed bridge alteration by the annualized government share of the cost of the alteration.
            (c) Except for a bridge which is statutorily determined to be an unreasonable obstruction, an Order to Alter will not be issued under the Truman-Hobbs Act unless the ratio is at least 1:1.
            (d) If a bridge is statutorily determined to unreasonably obstruct navigation, the Chief, Office of Bridge Programs will prepare a Decision Analysis to document and provide details of the required vertical and horizontal clearances and the reasons alterations are necessary.
            (e) If the Chief, Office of Bridge Programs decides to recommend that the Commandant issue an Order to Alter, or a bridge is statutorily determined to unreasonably obstruct navigation, the Chief, Office of Bridge Programs will issue a letter to the bridge owner (“The 60-Day Letter”) at least 60 days before the Commandant issues an Order to Alter. This letter will contain the reasons an alteration is necessary, the proposed alteration, and, in the case of a Truman-Hobbs bridge, an estimate of the total project cost and the bridge owner's share.
            (f) If the bridge owner does not agree with the terms proposed in the 60-Day Letter, the owner may request a reevaluation of the terms. The request for a reevaluation must be in writing, and identify the terms for which reevaluation is requested. The request may provide additional information not previously presented.
            (g) Upon receipt of the bridge owner's response, the Chief, Office of Bridge Programs will reevaluate the situation based on the additional information submitted by the bridge owner. If after the Chief, Office of Bridge Programs reviews the determination, there is no change, the Commandant may issue an Order to Alter as set out in § 116.35. The Administrator, Office of Bridge Programs determination based on the reevaluation will constitute final agency action.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33664, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 116.35
            Order to Alter.
            (a) If the bridge owner agrees with the contents of the 60-Day Letter, if no reply is received by 60 days after the issuance of the letter, or if after reevaluation a bridge is determined to be an unreasonable obstruction to navigation, the Commandant will issue an Order to Alter.
            (1) If a bridge is eligible for funding under the Truman-Hobbs Act, the Order to Alter will specify the navigational clearances to be accomplished in order to meet the reasonable needs of navigation.
            (2) An Order to Alter for a bridge that is not eligible for Truman-Hobbs funding will specify the navigational clearances that are required to meet the reasonable needs of navigation and will prescribe a reasonable time in which to accomplish them.
            (b) If appropriate, the Order to Alter will be accompanied by a letter of special conditions setting forth safeguards needed to protect the environment or to provide for any special needs of navigation.
            (c) If a proposed alteration to a bridge has desirable, non-navigational benefits, the Chief, Office of Bridge Programs may require an equitable contribution from any interested person, firm, association, corporation, municipality, county, or state benefiting from the alteration as a prerequisite to the making of an Order to Alter for that alteration.
            (d) Failure to comply with any Order to Alter issued under the provisions of this part will subject the owner or controller of the bridge to the penalties prescribed in 33 U.S.C. 495, 502, 519, or any other applicable provision.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33664, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 116.40
            Plans and specifications under the Truman-Hobbs Act.

            (a) After an Order to Alter has been issued to a bridge owner under the Truman-Hobbs Act, the Chief, Office of Bridge Programs will issue a letter to the bridge owner outlining the owner's responsibilities to submit plans and specifications to the Chief, Office of Bridge Programs for the alteration of the bridge. The plans and specifications, at a minimum, must provide for the clearances identified in the Order to Alter. The plans and specifications may also include any other additional alteration to the bridge that the owner considers desirable to meet the requirements of railroad or highway traffic. During the alteration process, balanced consideration shall be given to the needs of rail, highway, and marine traffic.
            (b) The Chief, Office of Bridge Programs will approve or reject the plans and specifications submitted by the bridge owner, in whole or in part, and may require the submission of new or additional plans and specifications.
            (c) When Chief, Office of Bridge Programs has approved the submitted plans and specifications, they are final and binding upon all parties, unless later changes are approved by the Chief, Office of Bridge Programs. Any changes to the approved plans will be coordinated with the District Commander.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33664, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013]
          
          
            § 116.45
            Submission of bids, approval of award, guaranty of cost, and partial payments for bridges eligible for funding under the Truman-Hobbs Act.
            (a) Once the plans and specifications for a bridge eligible for funding under the Truman-Hobbs Act have been approved, the bridge owner must take bids for the alteration of the bridge consistent with the approved plans and specifications. Those bids must then be submitted to the Chief, Office of Bridge Programs for approval.
            (b) After the bridge owner submits the guaranty of cost required by 33 U.S.C. 515, the Chief, Office of Bridge Programs authorizes the owner to award the contract.
            (c) Partial payments of the government's costs are authorized as the work progresses to the extent that funds have been appropriated.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33664, June 28, 1996; USCG-2013-0397, 78 FR 39174, July 1, 2013; USCG-2014-0410, 79 FR 38433, July 7, 2014]
          
          
            § 116.50
            Apportionment of costs under the Truman-Hobbs Act.
            (a) In determining the apportionment of costs, the bridge owner must bear such part of the cost attributable to the direct and special benefits which will accrue to the bridge owner as a result of alteration to the bridge, including expected savings in repairs and maintenance, expected increased carrying capacity, costs attributable to the requirements of highway and railroad traffic, and actual capital costs of the used service life. The United States will bear the balance of the costs, including that part attributable to the necessities of navigation.
            (b) “Direct and special benefits” ordinarily will include items desired by the owner but which have no counterpart or are of higher quality than similar items in the bridge prior to alteration. Examples include improved signal and fender systems, pro rata share of dismantling costs, and improvements included, but not required, in the interests of navigation.

            (c) During the development of the Apportionment of Costs, the bridge owner will be provided with an opportunity to be heard. Proportionate shares of cost to be borne by the United States and the bridge owner are developed in substantially the following form:
            
            
              Total cost of project ____ $____
              Less salvage ____ $____
              Less contribution by third party ____ $____
              Cost of alteration to be apportioned ____ $____
              Share to be borne by the bridge owner:
              Direct and Special Benefits:
              a. Removing old bridge ____ $____
              b. Fixed charges ____ $____
              c. Betterments ____ $____
              Expected savings in repair or maintenance costs:
              a. Repair ____ $____
              b. Maintenance ____ $____

              Costs attributable to requirements of railroad and/or highway traffic ____ $____
              
              Expenditure for increased carrying capacity ____ $____
              Expired service life of old bridge ____ $____
              Subtotal ____ $____
              Share to be borne by the bridge owner ____ $____
              Contingencies ____ $____
              Total ____ $____
              Share to be borne by the United States ____ $____
              Contingencies ____ $____
              Total ____ $____
            
            
            (d) The Order of Apportionment of Costs will include the guaranty of costs.
          
          
            § 116.55
            Appeals.
            (a) Except for the decision to issue an Order to Alter, if a complainant disagrees with a recommendation regarding obstruction or eligibility made by a District Commander, or the Chief, Office of Bridge Programs, the complainant may appeal that decision to the Deputy Commandant for Operations.
            (b) The appeal must be submitted in writing to the Commandant (CG-DCO-D), Attn: Deputy for Operations Policy and Capabilities, U.S. Coast Guard Stop 7318, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7318, within 60 days after the District Commander's or the Chief, Office of Bridge Programs decision. The Deputy Commandant for Operations will make a decision on the appeal within 90 days after receipt of the appeal. The Deputy Commandant of Operations' decision of this appeal shall constitute final agency action.
            (c) Any Order of Apportionment made or issued under section 6 of the Truman-Hobbs Act, 33 U.S.C. 516, may be reviewed by the Court of Appeals for any judicial circuit in which the bridge in question is wholly or partly located, if a petition for review is filed within 90 days after the date of issuance of the order. The review is described in section 10 of the Truman-Hobbs Act, 33 U.S.C. 520. The review proceedings do not operate as a stay of any order issued under the Truman-Hobbs Act, other than an order of apportionment, nor relieve any bridge owner of any liability or penalty under other provisions of that act.
            [CGD 91-063, 60 FR 20902, Apr. 28, 1995, as amended by CGD 96-026, 61 FR 33663, June 28, 1996; CGD 97-023, 62 FR 33363, June 19, 1997; USCG-2008-0179, 73 FR 35013, June 19, 2008; USCG-2010-0351, 75 FR 36283, June 25, 2010; USCG-2013-0397, 78 FR 39174, July 1, 2013; USCG-2014-0410, 79 FR 38433, July 7, 2014]
          
        
        
          Pt. 117
          PART 117—DRAWBRIDGE OPERATION REGULATIONS
          
            
              Subpart A—General Requirements
              Sec.
              117.1
              Purpose.
              117.4
              Definitions.
              117.5
              When the drawbridge must open.
              117.7
              General requirements of drawbridge owners.
              117.8
              Permanent changes to drawbridge operation.
              117.9
              Delaying opening of a draw.
              117.11
              Unnecessary opening of the draw.
              117.15
              Signals.
              117.17
              Signalling for contiguous drawbridges.
              117.19
              Signalling when two or more vessels are approaching a drawbridge.
              117.21
              Signalling for an opened drawbridge.
              117.23
              Installation of radiotelephones.
              117.24
              Radiotelephone installation identification.
              117.31
              Drawbridge operations for emergency vehicles and emergency vessels.
              117.33
              Closure of draw for natural disasters or civil disorders.
              117.35
              Temporary change to a drawbridge operating schedule.
              117.36
              Closure of drawbridge for emergency repair.
              117.39
              Authorized closure of drawbridge due to infrequent requests for openings.
              117.40
              Advance notice for drawbridge opening.
              117.41
              Maintaining drawbridges in the fully open position.
              117.42
              Remotely operated and automated drawbridges.
              117.47
              Clearance gages.
              117.49
              Process of violations.
            
            
              Subpart B—Specific Requirements
              117.51
              General
              117.55
              Posting of requirements.
              117.59
              Special requirements due to hazards.
              
                Alabama
                117.101
                Alabama River.
                117.103
                Bayou La Batre.
                117.105
                Bayou Sara.
                117.106
                Black Warrior River.
                117.107
                Chattahoochee River.
                
                117.109
                Coosa River.
                117.113
                Tensaw River.
                117.115
                Three Mile Creek.
                117.118
                Tombigbee River.
              
              
                Arkansas
                117.121
                Arkansas River.
                117.123
                Arkansas Waterway-Automated Railroad Bridges.
                117.125
                Black River.
                117.129
                Little Red River.
                117.131
                Little River.
                117.133
                Ouachita River.
                117.135
                Red River.
                117.137
                St. Francis River.
                117.139
                White River.
              
              
                California
                117.140
                General.
                117.141
                American River.
                117.143
                Bishop Cut.
                117.147
                Cerritos Channel.
                117.149
                China Basin, Mission Creek.
                117.150
                Connection Slough.
                117.151
                Cordelia Slough (A tributary of Suisun Bay).
                117.153
                Corte Madera Creek.
                117.155
                Eureka Slough.
                117.157
                Georgiana Slough.
                117.159
                Grant Line Canal.
                117.161
                Honker Cut.
                117.163
                Islais Creek (Channel).
                117.165
                Lindsey Slough.
                117.167
                Little Potato Slough.
                117.169
                Mare Island Strait and the Napa River.
                117.171
                Middle River.
                117.173
                Miner Slough.
                117.175
                Mokelumne River.
                117.177
                Mud Slough.
                117.179
                Newark Slough.
                117.181
                Oakland Inner Harbor Tidal Canal.
                117.183
                Old River.
                117.185
                Pacheco Creek.
                117.187
                Petaluma River.
                117.189
                Sacramento River.
                117.191
                San Joaquin River.
                117.193
                San Leandro Bay.
                117.195
                Snodgrass Slough.
                117.197
                Sonoma Creek.
                117.199
                Steamboat Slough.
                117.201
                Sutter Slough.
              
              
                Connecticut
                117.202
                Cold Spring Brook.
                117.205
                Connecticut River.
                117.207
                Housatonic River.
                117.209
                Mianus River.
                117.211
                Mystic River.
                117.213
                New Haven Harbor, Quinnipiac and Mill Rivers.
                117.215
                Niantic River.
                117.217
                Norwalk River.
                117.219
                Pequonnock River.
                117.221
                Saugatuck River.
                117.223
                Shaw Cove.
                117.224
                Thames River.
                117.225
                Yellow Mill Channel.
              
              
                Delaware
                117.231
                Brandywine Creek.
                117.233
                Broad Creek.
                117.234
                Cedar Creek.
                117.235
                Chesapeake and Delaware Canal.
                117.237
                Christina River.
                117.239
                Lewes and Rehoboth Canal.
                117.241
                Mispillion River.
                117.243
                Nanticoke River.
                117.245
                Smyrna River.
              
              
                District of Columbia
                117.253
                Anacostia River.
                117.255
                Potomac River.
              
              
                Florida
                117.258
                Apalachicola River.
                117.261
                Atlantic Intracoastal Waterway from St. Marys River to Key Largo.
                117.263
                Banana River.
                117.267
                Big Carlos Pass.
                117.268
                Billy's Creek.
                117.269
                Biscayne Bay.
                117.271
                Blackwater River.
                117.273
                Canaveral Barge Canal.
                117.279
                Coffeepot Bayou.
                117.283
                Dunns Creek.
                117.285
                Grand Canal.
                117.287
                Gulf Intracoastal Waterway.
                117.289
                Hillsboro Inlet.
                117.291
                Hillsborough River.
                117.293
                Indian Creek.
                117.297
                Little Manatee River.
                117.299
                Loxahatchee River.
                117.300
                Manatee River.
                117.301
                Massalina Bayou.
                117.303
                Matlacha Pass.
                117.304
                Miami Beach Channel.
                117.305
                Miami River.
                117.307
                Miami River, North Fork.
                117.311
                New Pass.
                117.313
                New River.
                117.315
                New River, South Fork.
                117.317
                Okeechobee Waterway.
                117.319
                Oklawaha River.
                117.323
                Outer Clam Bay.
                117.324
                Rice Creek.
                117.325
                St. Johns River.
                117.329
                St. Marys River.
                117.331
                Snake Creek.
                117.333
                Suwannee River.
                117.335
                Taylor Creek.
                117.337
                Trout River.
                117.341
                Whitcomb Bayou.
              
              
                Georgia
                117.351
                Altamaha River.
                117.353
                Atlantic Intracoastal Waterway, Savannah River to St. Marys River.
                117.359
                Chattahoochee River.
                117.361
                Flint River.
                117.363
                Ocmulgee River.
                117.365
                Oconee River.
                
                117.367
                Ogeechee River.
                117.369
                Satilla River.
                117.371
                Savannah River.
                117.373
                St. Marys River.
              
              
                Idaho
                117.381
                Clearwater River.
                117.383
                Pend Oreille River.
                117.385
                Snake River.
              
              
                Illinois
                117.389
                Calumet River.
                117.391
                Chicago River.
                117.393
                Illinois Waterway.
                117.397
                Wabash River.
              
              
                Indiana
                117.401
                Trail Creek.
                117.403
                Wabash River.
              
              
                Iowa
                117.407
                Missouri River.
              
              
                Kansas
                117.411
                Missouri River.
              
              
                Kentucky
                117.415
                Green River.
                117.417
                Ohio River.
              
              
                Louisiana
                117.422
                Amite River.
                117.423
                Atchafalaya River.
                117.424
                Belle River.
                117.425
                Black Bayou.
                117.429
                Boeuf Bayou.
                117.433
                Bonfouca Bayou.
                117.434
                Caddo Lake.
                117.435
                Carlin Bayou.
                117.436
                Chef Menteur Pass.
                117.438
                Colyell Bayou.
                117.439
                Company Canal.
                117.440
                Des Allemands Bayou.
                117.441
                D'Inde Bayou.
                117.443
                Du Large Bayou.
                117.444
                Falgout Canal.
                117.445
                Franklin Canal.
                117.447
                Grand Cabahanosse Bayou.
                117.449
                Grosse Tete Bayou.
                117.451
                Gulf Intracoastal Waterway.
                117.453
                Houma Canal.
                117.455
                Houma Navigation Canal.
                117.457
                Houston River.
                117.458
                Inner Harbor Navigation Canal, New Orleans.
                117.459
                Kelso Bayou.
                117.460
                La Carpe Bayou.
                117.461
                Lacassine Bayou.
                117.463
                Lacombe Bayou.
                117.465
                Lafourche Bayou.
                117.467
                Lake Pontchartrain.
                117.469
                Liberty Bayou.
                117.471
                Little Black Bayou.
                117.473
                Little River.
                117.475
                Little (Petit) Caillou Bayou.
                117.477
                Lower Atchafalaya River.
                117.478
                Lower Grand River.
                117.479
                Macon Bayou.
                117.480
                Mermentau River.
                117.481
                Milhomme Bayou.
                117.482
                Nezpique Bayou.
                117.484
                Pass Manchac.
                117.485
                Patout Bayou.
                117.486
                Pearl River.
                117.487
                Pierre Pass.
                117.488
                Plaquemine Bayou.
                117.489
                Plaquemine Brule Bayou.
                117.491
                Red River.
                117.493
                Sabine River.
                117.494
                Schooner Bayou Canal.
                117.495
                Superior Oil Canal.
                117.497
                Stumpy Bayou.
                117.499
                Tante Phine Pass.
                117.500
                Tchefuncta River.
                117.501
                Teche Bayou.
                117.503
                Tensas River.
                117.505
                Terrebonne Bayou.
                117.507
                Tigre Bayou.
                117.509
                Vermilion River.
                117.511
                West Pearl River.
              
              
                Maine
                117.523
                Back River.
                117.525
                Kennebec River.
                117.531
                Piscataqua River.
                117.533
                Sheepscot River.
                117.535
                Taunton River.
                117.537
                Townsend Gut.
              
              
                Maryland
                117.543
                Bear Creek.
                117.547
                Bush River.
                117.549
                Cambridge Harbor.
                117.551
                Chester River.
                117.553
                Choptank River.
                117.555
                College Creek.
                117.557
                Curtis Creek.
                117.559
                Isle of Wight (Sinepuxent) Bay.
                117.561
                Kent Island Narrows.
                117.563
                Marshyhope Creek.
                117.565
                Miles River.
                117.566
                Patapsco River—Middle Branch.
                117.567
                Patuxent River.
                117.569
                Pocomoke River.
                117.570
                Sassafras River.
                117.571
                Spa Creek.
                117.573
                Stoney Creek.
                117.575
                Susquehanna River.
                117.577
                Weems Creek.
                117.579
                Wicomico River (North Prong).
              
              
                Massachusetts
                117.585
                Acushnet River.
                117.586
                Annisquaim River and Blynman Canal.
                117.587
                Apponagansett River.
                117.588
                Bass River.
                117.589
                Cape Cod Canal.
                117.591
                Charles River and its tributaries.
                117.593
                Chelsea River.
                117.595
                Danvers River.
                
                117.597
                Dorchester Bay.
                117.598
                Eel Pond Channel.
                117.600
                Lagoon Pond.
                117.603
                Manchester Harbor.
                117.605
                Merrimack River.
                117.607
                Mitchell River.
                117.609
                Mystic River.
                117.611
                Neponset River.
                117.615
                Plum Island River.
                117.618
                Saugus River.
                117.619
                Taunton River.
                117.620
                Westport River—East Branch.
                117.621
                West Bay.
                117.622
                Weymouth Fore Bay.
              
              
                Michigan
                117.624
                Black River (South Haven).
                117.625
                Black River (Port Huron).
                117.627
                Cheboygan River.
                117.631
                Detroit River (Trenton Channel).
                117.633
                Grand River.
                117.635
                Keweenaw Waterway.
                117.637
                Manistee River.
                117.641
                Pine River (Charlevoix).
                117.643
                Pine River (St. Clair).
                117.645
                River Rouge.
                117.647
                Saginaw River.
                117.651
                St. Joseph River.
                117.653
                St. Mary's Fall Canal.
                117.655
                Thunder Bay River.
              
              
                Minnesota
                117.661
                Duluth Ship Canal (Duluth-Superior Harbor).
                117.663
                Minnesota River.
                117.664
                Rainy River, Rainy Lake and their tributaries.
                117.665
                Red River of the North.
                117.667
                St. Croix River.
                117.669
                St. Louis River (Duluth-Superior Harbor).
                117.671
                Upper Mississippi River.
              
              
                Mississippi
                117.675
                Back Bay of Biloxi.
                117.677
                Big Sunflower River.
                117.681
                Old Fort Bayou.
                117.683
                Pearl River.
                117.684
                Bayou Portage.
                117.685
                Tchoutacabouffa River.
                117.686
                Yazoo River.
              
              
                Missouri
                117.687
                Missouri River.
                117.689
                Osage River.
              
              
                Nebraska
                117.691
                Missouri River.
              
              
                New Hampshire
                117.697
                Hampton River.
                117.699
                Little Harbor.
                117.700
                Piscataqua River.
              
              
                New Jersey
                117.701
                Alloway Creek.
                117.702
                Arthur Kill.
                117.703
                Bass River.
                117.705
                Beaver Dam Creek.
                117.709
                Cheesequake Creek.
                117.711
                Cohansey River.
                117.713
                Cooper River.
                117.714
                Corson Inlet.
                117.716
                Delaware River.
                117.718
                Elizabeth River.
                117.719
                Glimmer Glass (Debbie's Creek).
                117.720
                Great Channel.
                117.721
                Grassy Sound Channel.
                117.722
                Great Egg Harbor Bay.
                117.723
                Hackensack River.
                117.725
                Manantico Creek.
                117.729
                Mantua Creek.
                117.730
                Maurice River.
                117.731
                Mullica River.
                117.732
                Nacote Creek.
                117.733
                New Jersey Intracoastal Waterway.
                117.734
                Navesink River (Swimming River).
                117.735
                Newark Bay.
                117.736
                Oceanport Creek.
                117.737
                Oldmans Creek.
                117.739
                Passaic River.
                117.741
                Raccoon Creek.
                117.743
                Rahway River.
                117.745
                Rancocas Creek.
                117.747
                Raritan River.
                117.749
                Salem River.
                117.750
                Schellenger Creek.
                117.751
                Shark River (South Channel).
                117.755
                Shrewsbury River.
                117.756
                South River.
                117.757
                Townsend Inlet.
                117.758
                Tuckahoe River.
                117.759
                Wading River.
              
              
                New York
                117.769
                Black Rock Canal.
                117.771
                Bronx River.
                117.773
                Buffalo River.
                117.781
                East River.
                117.785
                Genessee River.
                117.787
                Gowanus Canal.
                117.789
                Harlem River.
                117.791
                Hudson River.
                117.793
                Hutchinson River (Eastchester Creek).
                117.795
                Jamaica Bay and Connecting Waterways.
                117.797
                Lake Champlain.
                117.799
                Long Island, New York Island Waterway from East Rockaway Inlet to Shinnecock Canal.
                117.800
                Mill Neck Creek.
                117.801
                Newtown Creek, Dutch Kills, English Kills and their tributaries.
                117.802
                New Rochelle Harbor.
                117.803
                Niagara River.
                117.809
                Tonawanda Creek.
                117.811
                Tonawanda Harbor.
                117.813
                Wappinger Creek.
                117.815
                Westchester Creek.
              
              
                
                North Carolina
                117.820
                Atlantic Intracoastal Waterway (Alternate Route), Great Dismal Swamp Canal.
                117.821
                Atlantic Intracoastal Waterway, Albemarle Sound to Sunset Beach.
                117.822
                Cape Fear River.
                117.823
                Gallants Channel.
                117.824
                Neuse River.
                117.825
                Newport River.
                117.829
                Northeast Cape Fear River.
                117.831
                Pamlico and Tar Rivers.
                117.833
                Pasquotank River.
                117.835
                Perquimans River.
                117.837
                Roanoke River.
                117.841
                Smith Creek.
                117.843
                Trent River.
              
              
                Ohio
                117.847
                Ashtabula River.
                117.849
                Muskingum River (Zanesville Canal).
                117.850
                Black River.
                117.851
                Portage River.
                117.853
                Sandusky Bay.
                117.855
                Maumee River.
              
              
                Oregon
                117.861
                Blind Slough.
                117.865
                Clatskanie River.
                117.869
                Columbia River.
                117.871
                Coos Bay.
                117.873
                Coos River.
                117.875
                Coquille River.
                117.879
                Isthmus Slough.
                117.881
                John Day River.
                117.887
                Oregon Slough (North Portland Harbor).
                117.889
                Siuslaw River.
                117.892
                South Slough.
                117.893
                Umpqua River.
                117.895
                Wallooskee River.
                117.897
                Willamette River.
                117.899
                Youngs Bay and Lewis and Clark River.
              
              
                Pennsylvania
                117.901
                Chester Creek.
                117.903
                Darby Creek.
                117.904
                Delaware River.
                117.905
                Schuylkill River.
              
              
                Rhode Island [Reserved]
              
              
                South Carolina
                117.911
                Atlantic Intracoastal Waterway, Little River to Savannah River.
                117.913
                Ashepoo River.
                117.915
                Ashley River.
                117.917
                Battery Creek.
                117.921
                Broad River.
                117.923
                Congaree River.
                117.925
                Cooper River.
                117.927
                Coosaw River (Whale Branch).
                117.929
                Durham Creek.
                117.933
                Pee Dee River.
                117.935
                Rantowles Creek.
                117.936
                Savannah River.
                117.938
                Waccamaw River.
                117.939
                Wando River.
              
              
                South Dakota
                117.941
                Missouri River.
              
              
                Tennessee
                117.943
                Cumberland River.
                117.945
                Hatchie River.
                117.947
                Obion River.
                117.949
                Tennessee River.
              
              
                Texas
                117.951
                Arroyo Colorado River.
                117.953
                Brazos River (Diversion Channel).
                117.955
                Buffalo Bayou.
                117.957
                Cedar Bayou.
                117.959
                Chocolate Bayou.
                117.963
                Colorado River.
                117.965
                Cow Bayou.
                117.966
                Galveston Channel.
                117.967
                Greens Bayou.
                117.968
                Gulf Intracoastal Waterway.
                117.969
                Lavaca River.
                117.971
                Neches River.
                117.975
                Old Brazos River.
                117.979
                Sabine Lake.
                117.981
                Sabine River.
                117.984
                San Bernard River.
                117.987
                Taylor Bayou.
                117.988
                Taylor Bayou Outfall Canal (Joint Outfall Canal (JOC)).
                117.989
                Trinity River.
                117.991
                Victoria Barge Canal.
              
              
                Vermont
                117.993
                Lake Champlain.
              
              
                Virginia
                117.995
                Appomattox River.
                117.997
                Atlantic Intracoastal Waterway, South Branch of the Elizabeth River to the Albemarle and Chesapeake Canal.
                117.999
                Blackwater River.
                117.1001
                Cat Point Creek.
                117.1003
                Chickahominy River.
                117.1005
                Chincoteague Channel.
                117.1007
                Elizabeth River—Eastern Branch.
                117.1011
                Great Wicomico River.
                117.1013
                Kinsale Creek.
                117.1015
                Mattaponi River.
                117.1021
                North Landing River.
                117.1023
                Pamunkey River.
                117.1025
                York River.
              
              
                Washington
                117.1029
                Chambers Bay.
                117.1031
                Chehalis River.
                117.1035
                Columbia River.
                117.1037
                Cowlitz River.
                117.1041
                Duwamish Waterway.
                117.1045
                Hood Canal.
                117.1047
                Hoquiam River.
                
                117.1051
                Lake Washington Ship Canal.
                117.1053
                Lewis River.
                117.1055
                Skagit River.
                117.1057
                Skamokawa Creek.
                117.1058
                Snake River.
                117.1059
                Snohomish River, Steamboat Sough, and Ebey Slough.
                117.1061
                Tacoma Harbor.
                117.1063
                Willapa River South Fork.
                117.1065
                Wishkah River.
              
              
                Wisconsin
                117.1081
                Black River.
                117.1083
                Duluth-Superior Harbor (St. Louis River).
                117.1085
                East River.
                117.1087
                Fox River.
                117.1089
                Manitowoc River.
                117.1091
                Menomonee River.
                117.1093
                Milwaukee, Menomonee, and Kinnickinnic Rivers and South Menomonee and Burnham Canals.
                117.1095
                Root River.
                117.1097
                Sheboygan River.
                117.1099
                St. Croix River.
                117.1101
                Sturgeon Bay.
                117.1103
                Upper Mississippi River.
                117.1105
                Wisconsin River.
                117.1107
                Wolf River.
              
            
          
          
            Authority:
            33 U.S.C. 499; 33 CFR 1.05-1; and Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 82-025, 49 FR 17452, Apr. 24, 1984, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 117 appear by USCG-1998-3799, 63 FR 35529, June 30, 1998.
          
          
            Subpart A—General Requirements
            
              § 117.1
              Purpose.
              (a) This part prescribes the general and special drawbridge operating regulations that apply to the drawbridges across the navigable waters of the United States and its territories. The authority to regulate drawbridges across the navigable waters of the United States is vested in the Secretary of Homeland Security.
              (b) Subpart A contains the general operation requirements that apply to all drawbridges.
              (c) Subpart B contains specific requirements for operation of individual drawbridges. These requirements are in addition to or vary from the general requirements in Subpart A. Specific sections in subpart B that vary from a general requirement in Subpart A supersede the general requirement. All other general requirements in Subpart A, that are not at variance, apply to the drawbridges and removable span bridges listed in Subpart B.
              [USCG-2001-10881, 71 FR 70307, Dec. 4, 2006]
            
            
              § 117.4
              Definitions.
              The following definitions apply to this part:
              
                Appurtenance means an attachment or accessory extending beyond the hull or superstructure that is not an integral part of the vessel and is not needed for a vessel's piloting, propelling, controlling, or collision avoidance capabilities.
              
                Automated drawbridge means a drawbridge that is operated by an automated mechanism, not a drawtender. An automated drawbridge is normally kept in the open to navigation position and closes when the mechanism is activated.
              
                Deviation means a District Commander's action authorizing a drawbridge owner to temporarily not comply with the drawbridge opening requirements in this part.
              
                Drawbridge means a bridge with an operational span that is intended to be opened for the passage of waterway traffic.
              
                Drawspan means the operational span of a drawbridge.
              
                Lowerable means a non-structural vessel appurtenance that is or can be made flexible, hinged, collapsible, or telescopic so that it can be mechanically or manually lowered.
              
                Nonstructural means that the item is not rigidly fixed to the vessel and can be relocated or altered.
              
                Not essential to navigation means that a nonstructural vessel appurtenance, when in the lowered position, would not adversely affect the vessel's piloting, propulsion, control, or collision-avoidance capabilities.
              
                Public vessel means a vessel that is owned and operated by the United States Government and is not engaged in commercial service, as defined in 46 U.S.C. 2101.
              
                Remotely operated drawbridge means a drawbridge that is operated by remote control from a location away from the drawbridge.
              
                Removable span bridge means a bridge that requires the complete removal of a span by means other than machinery installed on the bridge to open the bridge to navigation.
              
                Untended means that there is no drawtender at the drawbridge.
              [USCG-2001-10881, 71 FR 70307, Dec. 4, 2006]
            
            
              § 117.5
              When the drawbridge must open.
              Except as otherwise authorized or required by this part, drawbridges must open promptly and fully for the passage of vessels when a request or signal to open is given in accordance with this subpart.
              [USCG-2001-10881, 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.7
              General requirements of drawbridge owners.
              Except for drawbridges that have been authorized, before January 3, 2007, to remain closed to navigation or as otherwise specified in subpart B, drawbridge owners must:
              (a) Provide the necessary drawtender(s) for the safe and prompt opening of the drawbridge.
              (b) Maintain the working machinery of the drawbridge in good operating condition.
              (c) Cycle the drawspan(s) periodically to ensure operation of the drawbridge.
              (d) Ensure that the drawbridge operates in accordance with the requirements of this part.
              (e) Any drawbridge allowed to remain closed to navigation prior to January 3, 2007, when necessary, must be returned to operable condition within the designated time set forth by the District Commander and will become subject to the requirements of this part.
              [USCG-2001-10881, 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.8
              Permanent changes to drawbridge operation.
              (a) Anyone may submit a written request to the District Commander for a permanent change to a drawbridge operating requirement. The request must include documentation supporting or justifying the requested change.
              (b) If after evaluating the request, the District Commander determines that the requested change is not needed, he or she will respond to the request in writing and provide the reasons for denial of the requested change.
              (c) If the District Commander decides that a change may be needed, he or she will begin a rulemaking to implement the change.
              [USCG-2001-10881, 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.9
              Delaying opening of a draw.

              No person shall unreasonably delay the opening of a draw after the signals required by § 117.15 have been given.
              
              
                Note:
                Trains are usually controlled by the block method. That is, the track is divided into blocks or segments of a mile or more in length. When a train is in a block with a drawbridge, the draw may not be able to open until the train has passed out of the block and the yardmaster or other manager has “unlocked” the drawbridge controls. The maximum time permitted for delay is defined in Subpart B for each affected bridge. Land and water traffic should pass over or through the draw as soon as possible in order to prevent unnecessary delays in the opening and closure of the draw.
              
            
            
              § 117.11
              Unnecessary opening of the draw.
              No vessel owner or operator shall—
              (a) Signal a drawbridge to open if the vertical clearance is sufficient to allow the vessel, after all lowerable nonstructural vessel appurtenances that are not essential to navigation have been lowered, to safely pass under the drawbridge in the closed position; or
              (b) Signal a drawbridge to open for any purpose other than to pass through the drawbridge opening.
              [CGD 91-059, 59 FR 16563, Apr. 7, 1994]
            
            
              § 117.15
              Signals.
              (a) General. (1) The operator of each vessel requesting a drawbridge to open shall signal the drawtender and the drawtender shall acknowledge that signal. The signal shall be repeated until acknowledged in some manner by the drawtender before proceeding.
              (2) The signals used to request the opening of the draw and to acknowledge that request shall be sound signals, visual signals, or radiotelephone communications described in this subpart.

              (3) Any of the means of signaling described in this subpart sufficient to alert the party being signaled may be used.
              
              (b) Sound signals. (1) Sound signals shall be made by whistle, horn, megaphone, hailer, or other device capable of producing the described signals loud enough to be heard by the drawtender.
              (2) As used in this section, “prolonged blast” means a blast of four to six seconds duration and “short blast” means a blast of approximately one second duration.
              (3) The sound signal to request the opening of a draw is one prolonged blast followed by one short blast sounded not more than three seconds after the prolonged blast. For vessels required to be passed through a draw during a scheduled closure period, the sound signal to request the opening of the draw during that period is five short blasts sounded in rapid succession.
              (4) When the draw can be opened immediately, the sound signal to acknowledge a request to open the draw is one prolonged blast followed by one short blast sounded not more than 30 seconds after the requesting signal.
              (5) When the draw cannot be opened immediately, or is open and shall be closed promptly, the sound signal to acknowledge a request to open the draw is five short blasts sounded in rapid succession not more than 30 seconds after the vessel's opening signal. The signal shall be repeated until acknowledged in some manner by the requesting vessel.
              (c) Visual signals. (1) The visual signal to request the opening of a draw is—
              (i) A white flag raised and lowered vertically; or
              (ii) A white, amber, or green light raised and lowered vertically.
              (2) When the draw can be opened immediately, the visual signal to acknowledge a request to open the draw, given not more than 30 seconds after the vessel's opening signal, is—
              (i) A white flag raised and lowered vertically;
              (ii) A white, amber, or green light raised and lowered vertically; or
              (iii) A fixed or flashing white, amber, or green light or lights.
              (3) When the draw cannot be opened immediately, or is open and must be closed promptly, the visual signal to acknowledge a request to open the draw is—
              (i) A red flag or red light swung back and forth horizontally in full sight of the vessel given not more than 30 seconds after the vessel's opening signal; or
              (ii) A fixed or flashing red light or lights given not more than 30 seconds after the vessel's opening signal.
              (4) The acknowledging signal when the draw cannot open immediately or is open and must be closed promptly shall be repeated until acknowledged in some manner by the requesting vessel.
              (d) Radio telephone communications. (1) Radiotelephones may be used to communicate the same information provided by sound and visual signals.
              (2) The vessel and the drawtender shall monitor the frequency used until the vessel has cleared the draw.
              (3) When radiotelephone contact cannot be initiated or maintained, sound or visual signals under this section shall be used.
              [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 82-025, 50 FR 11366, Mar. 21, 1985; CGD 84-022, 51 FR 16308, May 2, 1986; CGD 96-026, 61 FR 33664, June 28, 1996; USCG-2001-10881, 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.17
              Signalling for contiguous drawbridges.
              When a vessel must past two or more drawbridges close together, the opening signal is given for the first bridge. After acknowledgment from the first bridge that it will promptly open, the opening signal is given for the second bridge, and so on until all bridges that the vessel must pass have been given the opening signal and have acknowledged that they will open promptly.
            
            
              § 117.19
              Signalling when two or more vessels are approaching a drawbridge.
              When two or more vessels are approaching the same drawbridge at the same time, or nearly the same, time, whether from the same or opposite directions, each vessel shall signal independently for the opening of the draw and the drawtender shall reply in turn to the signal of each vessel. The drawtender need not reply to signals by vessels accumulated at the bridge for passage during a scheduled open period.
            
            
              
              § 117.21
              Signalling for an opened drawbridge.
              When a vessel approaches a drawbridge with the draw in the open position, the vessel shall give the opening signal. If no acknowledgment is received within 30 seconds, the vessel may proceed, with caution, through the open draw.
            
            
              § 117.23
              Installation of radiotelephones.
              (a) When the District Commander deems it necessary for reasons of safety of navigation, the District Commander may require the installation and operation or a radiotelephone on or near a drawbridge.
              (b) The District Commander gives written notice of the proposed requirement to the bridge owner.
              (c) All comments the owner wishes to submit shall be submitted to the District Commander within 30 days of receipt of the notice under paragraph (b) of this section.
              (d) If, upon consideration of the comments received, the District Commander determines that a radiotelephone is necessary, the District Commander notifies the bridge owner that a radiotelephone shall be installed and gives a reasonable time, not to exceed six months, to install the radiotelephone and commence operation.
            
            
              § 117.24
              Radiotelephone installation identification.
              (a) The Coast Guard authorizes, and the District Commander may require the installation of a sign on drawbridges, on the upstream and downstream sides, indicating that the bridge is equipped with and operates a VHF radiotelephone in accordance with § 117.23.
              (b) The sign shall give notice of the radiotelephone and its calling and working channels—
              (1) In plain language; or

              (2) By a sign consisting of the outline of a telephone handset with the long axis placed horizontally and a vertical three-legged lightning slash superimposed over the handset. The slash shall be as long vertically as the handset is wide horizontally and normally not less than 27 inches and no more than 36 inches long. The preferred calling channel should be shown in the lower left quadrant and the preferred working channel should be shown in the lower right quadrant.
              
              
                Note:
                It is recommended that the radiotelephone sign be similar in design to the Service Signs established by the Federal Highway Administration (FHWA) in U.S. Road Symbol Signs using Reflective Blue and Reflective White colors. Color and design information is available from the District Commander of the Coast Guard District in which the bridge is located.
              
              [CGD 84-022, 51 FR 16308, May 2, 1986]
            
            
              § 117.31
              Drawbridge operations for emergency vehicles and emergency vessels.
              (a) Upon receiving notification that an emergency vehicle is responding to an emergency situation, a drawtender must make all reasonable efforts to have the drawspan closed at the time the emergency vehicle arrives.
              (b) When a drawtender receives notice, or a proper signal as provided in § 117.15 of this part, the drawtender shall take all reasonable measures to have the draw opened, regardless of the operating schedule of the draw, for passage of the following, provided this opening does not conflict with local emergency management procedures which have been approved by the cognizant Coast Guard Captain of the Port:
              (1) Federal, State, and local government vessels used for public safety;
              (2) Vessels in distress where a delay would endanger life or property;
              (3) Commercial vessels engaged in rescue or emergency salvage operations; and
              (4) Vessels seeking shelter from severe weather.
              [CGD 91-016, 58 FR 20, Jan. 4, 1993, as amended at 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.33
              Closure of draw for natural disasters or civil disorders.
              Drawbridges need not open for the passage of vessels during periods of natural disasters or civil disorders declared by the appropriate authorities unless otherwise provided for in Subpart B or directed to do so by the District Commander.
            
            
              
              § 117.35
              Temporary change to a drawbridge operating schedule.

              (a) For any temporary change to the operating schedule of a drawbridge, lasting less than or equal to 180 days, the District Commander may issue a deviation approval letter to the bridge owner and publish a “Notice of temporary deviation from regulations” in the Federal Register.
              

              (b) If the time period for a temporary change to the operating schedule of a drawbridge will be greater then 180 days, the District Commander will follow appropriate rulemaking procedures and publish a temporary rule in the Federal Register prior to the start of the action.
              (c) Request for change. (1) To temporarily change the drawbridge-operating requirements the bridge owner must submit a written request to the District Commander for approval of the change.
              (2) The request must describe the reason for the deviation and the dates and times scheduled for the start and end of the change.
              (3) Requests should be submitted as early as possible, preferably 90 days before the start of the action. District Commanders have discretion to accept requests submitted less than 90 days before a needed change if those requests can be processed before the date of the needed change.
              (d) Determination. The District Commander's determination to allow the schedule change is normally forwarded to the bridge owner within ten working days after receipt of the request. If the request is denied, the reasons for the denial will be set out in the District Commander's decision letter.
              (e) The drawbridge must return to its regular operating schedule immediately at the end of the designated time period.
              (f) If the authorized deviation period for an event is broken into separate time periods on the same day or on consecutive days, the drawbridge must provide openings for navigation between authorized schedule changes.
              (g) The District Commander will also announce the change to the operating schedule in the Local Notice to Mariners and other appropriate local media.
              [USCG-2001-10881, 71 FR 70308, Dec. 4, 2006, as amended by USCG-2013-0397, 78 FR 39174, July 1, 2013; USCG-2014-0410, 79 FR 38433, July 7, 2014]
            
            
              § 117.36
              Closure of drawbridge for emergency repair.
              (a) When a drawbridge unexpectedly becomes inoperable, or should be immediately rendered inoperable because of mechanical failure or structural defect, the drawbridge owner must notify the District Commander of the closure without delay and give the reason for the emergency closure of the drawbridge and an estimated time when the drawbridge will be returned to operating condition.
              (b) The District Commander will notify mariners about the drawbridge status through Broadcast Notices to Mariners, Local Notice to Mariners and any other appropriate local media.
              (c) Repair work under this section must be performed with all due speed in order to return the drawbridge to operation as soon as possible.
              [USCG-2001-10881, 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.39
              Authorized closure of drawbridge due to infrequent requests for openings.
              (a) When there have been no requests for drawbridge openings for at least two years, a bridge owner may request in writing that the District Commander authorize the drawbridge to remain closed to navigation and to be untended.
              (b) The District Commander may:
              (1) Authorize the closure of the drawbridge;
              (2) Set out any conditions in addition to the requirement in paragraph (d): and
              (3) Revoke an authorization and order the drawbridge returned to operation when necessary.
              (c) All drawbridges authorized to remain closed to navigation, under this section, must be maintained in operable condition.
              (d) Authorization under this section does not:

              (1) Authorize physical changes to the drawbridge structure, or
              
              (2) Authorize removal of the operating machinery.
              (e) Drawbridges authorized under this section to remain closed to navigation and to be untended are identified in subpart B of this part.
              [USCG-2001-10881, 71 FR 70308, Dec. 4, 2006]
            
            
              § 117.40
              Advance notice for drawbridge opening.
              (a) Upon written request by the owner of a drawbridge, the District Commander may authorize a drawbridge to operate under an advance notice for opening. The drawbridge tender, after receiving the advance notice, must open the drawbridge at the requested time and allow for a reasonable delay in arrival of the vessel giving the advance notice.
              (b) If the request is approved, a description of the advanced notice for the drawbridge will be added to subpart B of this part.
              [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
            
            
              § 117.41
              Maintaining drawbridges in the fully open position.
              (a) Drawbridges permanently maintained in the fully open to navigation position may discontinue drawtender service as long as the drawbridge remains fully open to navigation. The drawbridge must remain in the fully open position until drawtender service is restored.
              (b) If a drawbridge is normally maintained in the fully open to navigation position, but closes to navigation for the passage of pedestrian, vehicular, rail, or other traffic, the drawbridge must be tended unless:
              (1) Special operating requirements are established in subpart B of this part for that drawbridge; or
              (2) The drawbridge is remotely operated or automated.
              [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
            
            
              § 117.42
              Remotely operated and automated drawbridges.
              (a) Upon written request by the owner of a drawbridge, the District Commander may authorize a drawbridge to operate under an automated system or from a remote location.
              (b) If the request is approved, a description of the full operation of the remotely operated or automated drawbridge will be added to subpart B of this part.
              [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
            
            
              § 117.47
              Clearance gauges.
              (a) Clearance gauges are required for drawbridges across navigable waters of the United States discharging into the Atlantic Ocean south of Delaware Bay (including the Lewes and Rehoboth Canal, DE) or into the Gulf of Mexico (including coastal waterways contiguous thereto and tributaries to such waterways and the Lower Atchafalaya River, LA), except the Mississippi River and its tributaries and outlets,

              (b) Except for provisions in this part which specify otherwise for particular drawbridges, clearance gauges shall be designed, installed, and maintained according to the provisions of § 118.160 of this chapter.
              
              
                Note:
                Clearance gauge requirements, if any, for drawbridges other than those referred to in this section are listed in Subpart B under the appropriate bridge.
              
              [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 84-022, 51 FR 16308, May 2, 1986; CGD 96-026, 61 FR 33664, June 28, 1996]
            
            
              § 117.49
              Process of violations.
              (a) Complaints of alleged violations under this part are submitted to the District Commander of the Coast Guard District in which the drawbridge is located.
              (b) Penalties for violations under this part are assessed and collected under Subpart 1.07 of Part 1 of this chapter.
            
          
          
            Subpart B—Specific Requirements
            
              § 117.51
              General.
              The drawbridges in this subpart are listed by the state in which they are located and by the waterway they cross. Waterways are arranged alphabetically by state. The drawbridges listed under a waterway are generally arranged in order from the mouth of the waterway moving upstream. The drawbridges on the Atlantic Intracoastal Waterway are listed from north to south and on the Gulf Intracoastal Waterway from east to west.
              [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
            
            
              
              § 117.55
              Posting of requirements.
              (a) The owner of each drawbridge under this subpart, other than removable span bridges, must ensure that a sign summarizing the requirements in this subpart applicable to the drawbridge is posted both upstream and downstream of the drawbridge. The requirements to be posted need not include those in subpart A of this part or §§ 117.51 and 117.59.
              (b) The signs shall be of sufficient size and so located as to be easily read at any time from an approaching vessel.
              (c) If advance notice is required to open the draw, the signs shall also state the name, address, and telephone number of the person to be notified.
              [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2001-10881, 71 FR 70309, Dec. 4, 2006; USCG-2016-0498, 82 FR 35081, July 28, 2017]
            
            
              § 117.59
              Special requirements due to hazards.
              For the duration of occurrences hazardous to safety or navigation, such as floods, freshets, and damage to the bridge or fender system, the District Commander may require the owner of an operational drawbridge listed in this subpart to have the bridge attended full time and open on signal.
            
            
              Alabama
              
                § 117.101
                Alabama River.
                (a) The Alabama & Gulf Coast Railway Drawbridge, mile 105.3, at Coy, shall open on signal if at least 24 hours notice is given.
                (b) The draw of the Meridian and Bigbee Railroad (MNBR) Bridge, mile 205.9, at Selma, shall open on signal if at least 24 hours notice is given. An opening can be arranged by contacting the Meridian and Bigbee Railroad Roadmaster at 601-480-5071.
                (c) The draw of the Canadian National/Illinois Central railroad bridge, mile 277 near Montgomery, shall open on signal if at least 24 hours notice is given.
                (d) The draw of the CSX Transportation Railroad bridge, mile 293.3 near Montgomery, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000; CGD08-03-018, 68 FR 34303, June 9, 2003; CGD08-04-001, 69 FR 5465, Feb. 5, 2004; USCG-2012-0181, 77 FR 57024, Sept. 17, 2012]
              
              
                § 117.103
                Bayou La Batre.
                The draw of SR 188 Bridge, mile 2.3, at Bayou La Batre, will open on signal every hour on the hour daily between 4 a.m. and 8 p.m., Monday through Sunday. The bridge need not open for the passage of vessels on the hours of 7 a.m., 3 p.m., and 4 p.m., Monday through Friday. Monday through Friday the draw will open on signal for the passage of vessels at 3:30 p.m. The bridge will remain closed to marine traffic from 8 p.m. to 4 a.m. daily except for emergencies.
                [CGD08-05-001, 70 FR 37675, June 30, 2005]
              
              
                § 117.105
                Bayou Sara.
                The draw of the CSX Transportation Railroad bridge, mile 0.1 near Saraland, shall open on signal; except that, from 6 p.m. to 10 a.m. the draw shall open on signal if at least eight hours notice is given. During periods of severe storms or hurricanes, from the time the National Weather Service sounds an “alert” for the area until the “all clear” is sounded, the draw shall open on signal.
                [CGD8-85-12, 50 FR 41685, Oct. 15, 1985]
              
              
                § 117.106
                Black Warrior River.
                The draw of the Alabama Gulf Coast (AGR) vertical lift span (Yo-Yo) bridge across the Black Warrior River, mile 219.0, at Demopolis, shall operate as follows:
                (a) The draw shall be maintained in the fully open-to-navigation position for vessels at all times, except during periods when it is closed for the passage of rail traffic.
                (b) Railroad track circuits will initiate the automatic bridge opening and closing sequences. (Estimated duration that the bridge will remain closed for passage of rail traffic is 10 to 15 minutes.)

                (c) Upon detecting an approaching train, the track circuits will initiate bridge closing warning consisting of continuous horn blowing and the navigation lights changing to flashing yellow. Photoelectric (infrared) boat detectors will monitor the waterway beneath the bridge for the presence of vessels.
                (d) At the end of a six-minute warning period, if no vessels have been detected by the boat detectors, the bridge lowering sequence will automatically proceed taking approximately two minutes to complete. As soon as the bridge leaves the up position, the horn will silence but the navigation lights change to flashing red.
                (e) Upon passage of the train, the bridge will automatically open unless another movement is detected. The navigation lights will continue to flash red until the bridge has returned to the full open position at which time they will change to steady green.
                (f) The bridge can also be operated from two locked trackside control location (key releases) on the approach spans, one on each side of the movable span.
                (g) To request openings of the bridge when the lift span is in the closed-to-navigation position, mariners may contact the AGR via VHF-FM channel 16 or by telephone at 205-654-4364.
                [USCG-2012-0764, 77 FR 57028, Sept. 17, 2012]
              
              
                § 117.107
                Chattahoochee River.
                The draws of the CSX Transportation Railroad bridge, mile 117.1 near Omaha, GA, shall open on signal if at least six hours notice is given.
              
              
                § 117.109
                Coosa River.
                The draw of the CSX Transportation Railroad bridge, mile 175.0 at Gadsden, shall open on signal if at least six hours notice is given.
              
              
                § 117.113
                Tensaw River.
                The draw of the CSX Transportation Railroad bridge, mile 15.0 at Hurricane, shall open on signal if at least ten-hours-notice is given. The draw shall open at the direction of the District Commander.
                [USCG-2018-0956, 84 FR 65677, Nov. 29, 2019]
              
              
                § 117.115
                Three Mile Creek.
                (a) The draw of the US43 bridge, mile 1.0 at Mobile, need not be opened from 7 a.m. to 9 a.m. and from 4:30 p.m. to 6:30 p.m. daily. At all other times, the draw shall open on signal if at least 12 hours notice is given.
                (b) The draw of the Norfolk Southern railroad bridge, mile 1.1 at Mobile, shall open on signal if at least five days notice is given.
              
              
                § 117.118
                Tombigbee River.
                Link to an amendment published at 85 FR 33553, June 2, 2020.
                The draw of the Meridian and Bigbee Railroad (MNBR) vertical lift span bridge across the Tombigbee River, mile 128.6 (Black Warrior Tombigbee (BWT) Waterway mile 173.6), at Naheola, shall operate as follows:
                (a) The draw shall be maintained in the fully open-to-navigation position for vessels at all times, except during periods when it is closed for the passage of rail traffic.
                (b) When a train approaches the bridge, it will stop and a crewmember from the train will observe the waterway for approaching vessels. If vessels are observed approaching the bridge, they will be allowed to pass prior to lowering the bridge. The crewmember will then announce via radiotelephone on VHF-FM channel 16 that the bridge is preparing to be lowered. If, after two minutes, no response has been received, the crewmember will initiate the lowering sequence.
                (c) After the train has completely passed over the bridge, the crewmember will initiate the raising sequence. When the bridge is in the fully open-to-navigation position, the crewmember will announce via radiotelephone on VHF-FM channel 16 that the bridge is in the fully open-to-navigation position.
                (d) To request openings of the bridge when the lift span is in the closed-to-navigation position, mariners may contact the MNBR via VHF-FM channel 16 or by telephone at 205-654-4364.
                [USCG-2012-0179, 77 FR 57026, Sept. 17, 2012]
                
                  Effective Date Note:
                  By USCG-2017-0108, 85 FR 33553, June 2, 2020, § 117.118 was revised, effective July 2, 2020. For the convenience of the user, the revised text is set forth as follows:
                  
                    
                      § 117.118
                      Tombigbee River.

                      (a) The draw of the Meridian and Bigbee Railroad (MNBR) vertical lift span bridge across the Tombigbee River, mile 128.6 (Black Warrior Tombigbee (BWT) Waterway mile 173.6), at Naheola, shall operate as follows:
                      (1) The draw shall be maintained in the fully open-to-navigation position for vessels at all times, except during periods when it is closed for the passage of rail traffic.
                      (2) When a train approaches the bridge, it will stop and a crewmember from the train will observe the waterway for approaching vessels. If vessels are observed approaching the bridge, they will be allowed to pass prior to lowering the bridge. The crewmember will then announce via radiotelephone on VHF-FM channel 16 that the bridge is preparing to be lowered. If, after two minutes, no response has been received, the crewmember will initiate the lowering sequence.
                      (3) After the train has completely passed over the bridge, the crewmember will initiate the raising sequence. When the bridge is in the fully open-to-navigation position, the crewmember will announce via radiotelephone on VHF-FM channel 16 that the bridge is in the fully open-to-navigation position.
                      (4) To request openings of the bridge when the lift span is in the closed-to-navigation position, mariners may contact the MNBR via VHF-FM channel 16 or by telephone at 205-654-4364.
                      (b) The draw of the Norfolk Southern Railroad (NSRR) Vertical Lift Bridge across the Tombigbee River, mile 89.9, near Jackson, Washington and Clarke Counties, Alabama shall be operated as follows:
                      (1) The draw shall be kept in the open-to-vessel position, except during periods when it will close for the passage of rail traffic or to perform periodic maintenance authorized in accordance with subpart A of this part.
                      (2) When a train approaches the bridge, the draw tender will initiate the bridge closing warning signal, consisting of radio calls via VHF-FM channels 13 and 16 and activation of flashing red warning lights at each end of the span. The radio calls will be broadcast at five (5) minutes prior to bridge closing and at two (2) minutes prior to bridge closing. At the end of the two-minute warning period, if there are no vessels passing beneath the bridge or there have been no requests to pass beneath the bridge then the draw will automatically close. Upon passage of the train, the draw will return to the open-to-vessel position. The warning lights will continue to flash red until the draw is completely opened.
                      (3) The draw shall be remotely operated by the draw tender at Norfolk Southern Railroad's bridge control center in Decatur, Alabama. Closed Circuit TVs, infrared detectors and an Automatic Identification System have been installed at the bridge. Vessels can contact the NSRR draw tender via VHF-FM channel 13 or by telephone at the number displayed on the signs posted at the bridge to request an opening of the draw when the vertical lift span is in the closed-to-vessel position.
                      (4) NSRR will immediately provide an on-site bridge tender if:
                      (i) Any component of the remote operations system fails and prevents the remote operator from being able to visually identify vessels, communicate with vessels, detect vessels immediately underneath the bridge or visually identify trains approaching the bridge.
                      (ii) Anytime NSRR cannot meet Federal Railway Administration (FRA) or any other government agency safety requirements.
                      (iii) Anytime that the NSRR procedures or equipment to close or open the bridge listed in paragraph (b)(2) of this section fail.
                      (iv) When weather reaches a point where the remote draw tender cannot visually identify a vessel from the remote location.
                      (v) At the direction of the District Commander.
                    
                  
                
              
            
            
              Arkansas
              
                § 117.121
                Arkansas River.
                The draw of the Missouri Pacific Railroad bridge, mile 23.1 near Yancopin, shall open on signal if at least 96 hours notice is given.
              
              
                § 117.123
                Arkansas Waterway.

                (a) Across the Arkansas Waterway, the draw of the Rob Roy Drawbridge, mile 67.4, at Pine Bluff, Arkansas is maintained in the closed to navigation position and is remotely operated. Any vessel which requires an opening of the draw of this bridge shall establish contact by radiotelephone with the remote drawbridge operator on VHF-FM Channel 12 in Omaha, Nebraska. To establish contact, the vessel shall key the VHF-FM radio microphone four times in five seconds and listen for an acknowledgement tone. The remote drawbridge operator will then establish normal verbal radio communication on VHF-FM Channel 12 and advise the vessel whether the requested span can be immediately opened and will maintain constant radio contact with the vessel until the requested span has opened and vessel passage has been completed. The bridge is equipped with a Photoelectric Boat Detection System to prevent the span from lowering if there is an obstruction under the span. If the drawbridge cannot be opened immediately, the remote drawbridge operator will notify the calling vessel and provide an estimated time for a drawspan opening.
                (b) Across the Arkansas Waterway, the draw of the Baring Cross Railroad Drawbridge, mile 119.6 at Little Rock, Arkansas, is maintained in the closed position and is remotely operated. Use the following procedures to request an opening of this bridge when necessary for transit:
                (1) Normal flow procedures. Any vessel which requires an opening of the draw of this bridge shall establish contact by radiotelephone with the remote drawbridge operator on VHF-FM Channel 13 in Omaha, Nebraska. To establish contact, the vessel shall key the VHF-FM radio microphone four times in five seconds and listen for an acknowledgement tone. The remote drawbridge operator will then establish normal verbal radio communication on VHF-FM Channel 13 and advise the vessel whether the requested span can be immediately opened and will maintain constant radio contact with the vessel until the requested span has opened and vessel passage has been completed. The bridge is equipped with a Photoelectric Boat Detection System to prevent the span from lowering if there is an obstruction under the span. If the drawbridge cannot be opened immediately, the remote drawbridge operator will notify the calling vessel and provide an estimated time for a drawspan opening.
                (2) High velocity flow procedures. The area from mile 118.2 to mile 125.4 is a regulated navigation area as described in § 165.817. During periods of high velocity flow rate of 70,000 cubic feet per second or greater at the Murray Lock and Dam, mile 125.4, downbound vessels which require that the draw of this bridge be opened for unimpeded passage shall contact the remote drawbridge operator as described in paragraph (b)(1) of this section either before departing Murray Lock and Dam or before departing the mooring cells at mile 121.5 to ensure that the drawspan is opened well in advance of arrival at the bridge. The remote drawbridge operator shall immediately respond to the vessel's contact, ensure the drawspan is open for passage, and ensure that it remains in the open to navigation position until the downbound vessel has safely passed through. If it cannot be opened immediately for unimpeded passage in accordance with § 165.817, the remote drawbridge operator will notify the downbound vessel and provide an estimated time for a drawspan opening. Upbound vessels shall request openings in accordance with the normal flow procedures as set forth in paragraph (b)(1) of this section. The remote drawbridge operator shall keep these approaching vessels informed of the position of the drawspan at all times until safe passage is completed.
                (c) Across the Arkansas Waterway, the draw of the Van Buren Railroad Drawbridge, mile 300.8 at Van Buren, Arkansas, is maintained in the open position except as follows:
                (1) When a train approaches the bridge, amber lights attached to the bridge begin to flash and an audible signal on the bridge sounds. At the end of 10 minutes, the amber light continues to flash; however, the audible signal stops and the draw lowers and locks if the photoelectric boat detection system detects no obstruction under the span. If there is an obstruction, the draw opens to its full height until the obstruction is cleared.
                (2) After the train clears the bridge, the draw opens to its full height, the amber flashing light stops, and the mid channel lights change from red to green, indicating the navigation channel is open for the passage of vessels.
                [CGD08-06-005, 71 FR 70879, Dec. 7, 2006, as amended by USCG-2007-0043, 73 FR 24868, May 6, 2008; USCG-2010-0441, 75 FR 65232, Oct. 22, 2010; USCG-2010-0228, 75 FR 66308, Oct. 28, 2010]
              
              
                § 117.125
                Black River.
                The Union Pacific Railroad Bridge, mile 3.4 at Paoquet need not open for the passage of vessels.
                [USCG-2018-0443, 83 FR 30038, June 27, 2018]
              
              
                § 117.129
                Little Red River.
                The draws of the Burlington Northern railroad bridge, mile 25.0, and Arkansas highway bridge, mile 25.2, both at Judsonia, and the Arkansas highway bridge, mile 30.5 at Searcy, need not be opened for the passage of vessels.
              
              
                
                § 117.131
                Little River.
                The draws of the Burlington Northern railroad bridge, mile 7.1 near Fulton, need not be opened for the passage of vessels.
              
              
                § 117.133
                Ouachita River.
                The draw of the St. Louis Southwestern Railroad Bridge, Mile 338.8 near Camden, need not be open for the passage of vessels.
                [CGD2 89-03, 55 FR 12820, Apr. 6, 1990, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998]
              
              
                § 117.135
                Red River.
                The draws of the bridges above mile 276.0 at the Arkansas Louisiana border, need not be opened for the passage of vessels.
              
              
                § 117.137
                St. Francis River.
                The draws of the Chicago, Rock Island and Pacific railroad bridge, mile 59.7 at Madison, and all drawbridges above that point, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD02 86-33, 51 FR 32318, Sept. 11, 1986]
              
              
                § 117.139
                White River.
                (a) The draws of the St. Louis Southwestern railroad bridge, mile 98.9 at Clarendon, the Missouri Pacific railroad bridge, mile 196.3 at Augusta and the Missouri Pacific railroad bridge, mile 254.8 at Newport, shall open on signal if at least eight hours notice is given. The draws of any of these bridges need not be opened for a vessel that arrives later than two hours after the time specified in the notice, unless a second notice of at least eight hours is given.
                (b) The draws of the Arkansas highway bridge, mile 300.1 at Batesville, and the Missouri Pacific railroad bridge, mile 401.9 at Cotter, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD08-06-005, 72 FR 70879, Dec. 7, 2006; USCG-2018-0443, 83 FR 30038, June 27, 2018]
              
            
            
              California
              
                § 117.140
                General.
                In California, when fog prevails by day or night, the drawtender, after sounding the opening signal, shall toll a bell continuously during the approach and passage of a vessel.
              
              
                § 117.141
                American River.
                The draw of the Jiboom Street bridge, mile 0.1 at Sacramento, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984]
              
              
                § 117.143
                Bishop Cut.
                The draw of the San Joaquin County(Eight Mile Road) Highway Bridge, mile 1.0 between King Island and Bishop Tract, must open on signal if at least 12 hours notice is given to the San Joaquin County Department of Public Works at Stockton.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2014-0410, 79 FR 38433, July 7, 2014]
              
              
                § 117.147
                Cerritos Channel.
                The draw of the Henry Ford Avenue railroad bridge, mile 4.8 at Long Beach, shall be maintained in the fully open position, except when a train is crossing or for maintenance. If the draw is in the closed position, the opening signal is two short blasts followed by one prolonged blast. The acknowledging signal is two prolonged blasts followed by one short blast when the draw will open immediately and five short blasts when the draw will not open immediately. Channel 13 (156.65 MHZ) or other assigned frequencies may be used.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984, as amended by CGD11-90-03, 61 FR 59026, Nov. 20, 1996; 62 FR 31724, June 11, 1997; USCG-1999-5832, 64 FR 34712, June 29, 1999; USCG-2017-0473, 82 FR 28997, June 27, 2017]
              
              
                § 117.149
                China Basin, Mission Creek.
                The draws of the 3rd Street bridge, mile 0.0, and the 4th Street bridge, mile 0.2, both at San Francisco, shall open on signal if at least one hour notice is given.
                
                  
                  Editorial Note:
                  By USCG-2018-0874, 84 FR 30879, June 28, 2019, § 117.149 was amended; however, the amendment could not be incorporated while the section was suspended.
                
              
              
                § 117.150
                Connection Slough.
                The draw of the Reclamation District No. 2027 bridge between Mandeville and Bacon Islands, mile 2.5 near Stockton, from May 15 through September 15, shall open on signal between the hours of 9 a.m. and 5 p.m., and it shall open upon 12 hours advance notice between the hours of 5 p.m. and 9 a.m.; and from September 16 through May 14 the draw shall open upon 12 hours advance notice between the hours of 9 a.m. and 5 p.m., and it shall open upon 24 hours advance notice between the hours of 5 p.m. and 9 a.m. Advance notice shall be given to the drawbridge operator by telephone at (209) 464-2959 or (209) 464-7928 weekdays between 8 a.m. and 5 p.m., and at (209) 993-8878 all other times.
                [USCG-2008-1141, 74 FR 30227, June 25, 2009]
              
              
                § 117.151
                Cordelia Slough (a tributary of Suisun Bay).
                The draws of the Union Pacific railroad bridge, mile 1.5 at Suisun, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.153
                Corte Madera Creek.
                The draw of the Golden Gate Bridge, Highway and Transportation District bridge, mile 0.5 near Greenbrae, shall be maintained in the fully open position, except for the crossing of trains or for maintenance.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998]
              
              
                § 117.155
                Eureka Slough.
                The drawspan for the Northwestern Pacific Railroad Authority Drawbridge, mile 0.3 at Eureka, need not be opened for the passage of vessels. The owner or agency controlling the drawbridge must restore the drawspan to full operation within six months of notification from the District Commander.
                [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
              
              
                § 117.157
                Georgiana Slough.
                The draws of the Sacramento County highway bridges, mile 4.5 near Isleton, and mile 12.4 near Walnut Grove, shall open on signal from 6 a.m. to 10 p.m. from May 1 through October 31. The draws shall open on signal from November 1 through April 30 from 9 a.m. to 5 p.m. At all other times, the draws of these bridges shall open on signal if at least four hours notice is given to the drawtender at the Rio Vista bridge across the Sacramento River, mile 12.8.
              
              
                § 117.159
                Grant Line Canal.
                The draw of the San Joaquin County highway bridge, mile 5.5 at Tracy, shall open on signal if at least 12 hours notice is given to the San Joaquin County Department of Public Works at Stockton.
              
              
                § 117.161
                Honker Cut.
                The draw of the San Joaquin County (Eightmile Road) bridge, mile 0.3 between Empire Tract and King Island at Stockton, shall open on signal if at least 12 hours notice is given to the San Joaquin County Department of Public Works at Stockton.
              
              
                § 117.163
                Islais Creek (Channel).
                (a) The draw of the Illinois Street drawbridge, mile 0.3 at San Francisco, shall open on signal if at least 72 hours advance notice is given to the Port of San Francisco.
                (b) The draw of the Third Street drawbridge, mile 0.4 at San Francisco, shall open on signal if at least 72 hours advance notice is given to the San Francisco Department of Public Works.
                [USCG-2008-0648, 73 FR 74019, Dec. 5, 2008, as amended by USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
              
                § 117.165
                Lindsey Slough.
                The center drawspan of the Hastings Farms Highway Bridge, mile 2.0 between Egbert and Lower Hastings Tracts, must be removed for the passage of vessels if at least 72 hours notice is given to the Hastings Island Land Company office at Rio Vista.
                [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
              
              
                
                § 117.167
                Little Potato Slough.
                The draw of the California Department of Transportation highway bridge, mile 0.1, at Terminus, shall open on signal if at least 4 hours notice is given to the drawtender at the Rio Vista bridge across the Sacramento River, mile 12.8.
                [CGD11-95-02, 61 FR 17248, Apr. 19, 1996]
              
              
                § 117.169
                Mare Island Strait and the Napa River.
                (a) The draw of the Mare Island Drawbridge, mile 2.8, at Vallejo shall open on signal between the hours of 9 a.m. and 7 p.m. daily, and upon two hours advance notice all other times. When the drawbridge operator is present, mariners may contact the drawbridge via marine radio or telephone at (707) 648-4313 for drawspan operation. When the drawbridge operator is not present, mariners may contact the City of Vallejo via the same telephone number to schedule drawspan operation.
                (b) The draw of the Northwestern Pacific railroad bridge, mile 10.6 at Brazos, shall be maintained in the fully open position, except for the crossing of trains or for maintenance. When the draw is closed and visibility at the drawtender's station is less than one mile, up or down the channel, the drawtender shall sound two prolonged blasts every minute. When the draw is opened, the drawtender shall sound three short blasts.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 12-85-02, 50 FR 20758, May 20, 1985; USCG-1999-5832, 64 FR 34712, June 29, 1999; CGD11-03-006, 69 FR 21958, Apr. 23, 2004; CGD 11-05-025, 70 FR 20467, Apr. 20, 2005]
              
              
                § 117.171
                Middle River.
                (a) The draw of the San Joaquin County (Bacon Island Road) highway bridge, mile 8.6 between Bacon Island and Lower Jones Tract, shall open on signal from May 15 through September 15 from 9 a.m. to 5 p.m. From September 16 through May 14, the draw shall open on signal from 9 a.m. to 5 p.m. from Thursday through Monday. At all other times, the draw shall open on signal if at least 12 hours notice is given to the San Joaquin County Department of Public Works at Stockton.
                (b) The draw of the Burlington Northern Santa Fe railroad bridge, mile 9.8 near Middle River Station, shall open on signal if at least 12 hours notice is given to the Burlington Northern Santa Fe Railway Manager of Structures at San Bernadino.
                (c) The California Route 4 Bridge, mile 15.1, between Victoria Island and Drexler Tract need not open for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984, as amended by CGD 12-85-01, 50 FR 26559, June 27, 1985; USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
              
                § 117.173
                Miner Slough.
                The draw of the California Department of Transportation highway bridge, mile 5.5 between the northerly end of Ryer Island and Holland Tract, shall open on signal if at least 12 hours notice is given to the drawtender at the Rio Vista bridge across the Sacramento River, mile 12.8.
              
              
                § 117.175
                Mokelumne River.
                (a) The draw of the California Department of Transportation highway bridge, the Mokelumne River Bridge, mile 3.0, at East Isleton shall open upon signal as follows:
                (1) From November 1 through April 30 from 9 a.m. to 5 p.m.

                (2) From May 1 through October 31 from 6 a.m. to 10 p.m., except that during the following periods the draw need only open for recreational vessels on the hour, 20 minutes past the hour, and 40 minutes past the hour:
                
                
                  Saturdays 10 a.m. until 2 p.m.
                  Sundays 11 a.m. until 6 p.m.
                  Memorial Day; 4th of July; and Labor Day 11 a.m. until 6 p.m.
                
                
                (3) At all other times the draw shall open on signal if at least 4 hours notice is given to the drawtender at Rio Vista bridge over the Sacramento River, mile 12.8.
                (4) Emergency vessels of the United States, state or commercial vessels engaged in rescue or emergency salvage operations, and vessels in distress shall be passed as soon as possible but no later than one hour after notice is given.

                (b) The draw of the Sacramento and San Joaquin counties (Millers Ferry) highway bridge, mile 12.1 over the North Fork of the Mokelumne River near Walnut Grove, shall open on signal from May 1 through October 31 from 9 a.m. to 5 p.m. At all other times, the draw shall open on signal if at least 12 hours notice is given to the San Joaquin County Department of Public Works at Stockton.
                (c) The removable span of the San Joaquin County highway bridge over the South Fork of the Mokelumne River, mile 18.0 at New Hope Landing, shall be removed as soon as possible upon notification by the District Commander that an emergency exists which requires the removal.
                (d) The draws of the bridges above New Hope Landing need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 11-92-10, 58 FR 33339, June 17, 1993; USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
              
                § 117.177
                Mud Slough.
                The draw of the Union Pacific railroad bridge, mile 0.7 near Alviso, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.179
                Newark Slough.
                The draw of the San Mateo County Transportation Department railroad bridge, mile 0.5 near Newark, shall open on signal if at least 24 hours notice is given to the San Mateo Transportation Department, at San Carlos.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998]
              
              
                § 117.181
                Oakland Inner Harbor Tidal Canal.
                The draws of the Alameda County highway drawbridges at Park Street, mile 5.2; Fruitvale Avenue, mile 5.6; and High Street, mile 6.0; and the U.S. Army Corps of Engineers railroad drawbridge, mile 5.6 at Fruitvale Avenue, shall open on signal; except that, from 8 a.m. to 9 a.m. and 4:30 p.m. to 6:30 p.m. Monday through Friday except Federal holidays, the draws need not be opened for the passage of vessels. However, the draws shall open during the above closed periods for vessels which must, for reasons of safety, move on a tide or slack water, if at least two hours notice is given.
                [CGD 11-11-99-013, 66 FR 18725, Apr. 11, 2001, as amended by USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
              
              
                § 117.183
                Old River.
                The draw of the California Department of Transportation (Route 4) highway bridge, mile 14.8 between Victoria Island and Byron Tract, shall open on signal from May 1 through October 31 from 6 a.m. to 10 p.m. and from November 1 through April 30 from 9 a.m. to 5 p.m. At all other times, the draw shall open on signal if at least four hours notice is given to the drawtender at the Rio Vista bridge across the Sacramento River, mile 12.8.
              
              
                § 117.185
                Pacheco Creek.
                The draw of the Contra Costa County highway bridge, mile 1.0, and Union Pacific Railroad bridge, mile 1.1, both near Martinez, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 12-85-02, 50 FR 20758, May 20, 1985]
              
              
                § 117.187
                Petaluma River.
                (a) The draw of the SMART Blackpoint railroad bridge, mile 0.8 at Blackpoint, shall be maintained in the fully open position, except for the crossing of trains or for maintenance. When the draw is closed and visibility from the drawtender's station is less than one mile up or down the channel, the drawtender shall sound two long blasts every minute. When the draw is reopened, the drawtender shall sound three short blasts.

                (b) The draw of the SMART Haystack Landing railroad bridge, mile 12.4 at Petaluma, shall open on signal from 3 a.m. to 11 p.m. if at least 30 minutes notice is given to the drawtender. At all other times, the draw shall be maintained in the fully open position, except for the crossing of trains or for maintenance. When the draw is closed and visibility from the drawtender's station is less than one mile up or down the channel, the drawtender shall sound two long blasts every minute. When the draw is reopened, the drawtender shall sound three short blasts.
                (c) The draw of the Petaluma highway bridge at “D” Street, mile 13.7, at Petaluma, shall open on signal if at least four hours notice is given for openings from 6 a.m. to 6 p.m., and if at least 24 hours notice is given for openings from 6 p.m. to 6 a.m.
                [USCG-2018-0091, 84 FR 56701, Oct. 23, 2019]
              
              
                § 117.189
                Sacramento River.
                (a) The draws of each bridge from Isleton to the American River junction except for the Sacramento County highway bridge across the Sacramento River, mile 46.0 at Freeport, shall open on signal from May 1 through October 31 from 6 a.m. to 10 p.m. and from November 1 through April 30 from 9 a.m. to 5 p.m. At all other times, the draws shall open on signal if at least four hours notice is given to the drawtender at the Rio Vista bridge across the Sacramento River, mile 12.8.
                (b) The draw of the Sacramento County highway bridge, mile 46.0 at Freeport, shall open on signal from May 1 through September 30 from 9 a.m. to 5 p.m. At all other times, the draw shall open on signal if at least four hours notice is give to the drawtender at the Rio Vista Bridge across the Sacramento River, mile 12.8.
                (c) The draws of the California Department of Transportation bridges, mile 90.1 at Knights Landing, and mile 135.5 at Meridian, shall open on signal if at least 12 hours notice is given to the California Department of Transportation at Marysville.
                (d) The draws of the bridges above Meridian need not be opened for the passage of vessels.
                [USCG-2011-1138, 77 FR 74777, Dec. 18, 2012]
              
              
                § 117.191
                San Joaquin River.
                (a) The draw of the Port of Stockton railroad bridge, mile 39.7 at Stockton, shall open on signal if at least 12 hours notice is given to the Port Director.
                (b) The draws of the U.S. Navy Draw-bridge, mile 39.8, Burlington Northern Santa Fe railroad bridge, mile 40.6, and California Highway 4 bridge (Garwood Bridge), mile 41.6, need not be opened for the passage of vessels. The owners or agencies controlling the bridges shall restore the draws to full operation within six months of notification to take such action from the District Commander.
                (c) Drawbridges above the Old River junction need not open for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 12-85-06, 50 FR 31177, Aug. 1, 1985; CGD 88-052, 53 FR 25120, July 1, 1988; USCG-1999-5832, 64 FR 34712, June 29, 1999]
              
              
                § 117.193
                San Leandro Bay.
                The drawspans of the California Department of Transportation highway and bicycle drawbridges, mile 0.0 and mile 0.1, between Alameda and Bay Farm Island, must open on signal; except that, from 5 a.m. to 8 a.m. and 5 p.m. to 9 p.m., the drawspans must open on signal if at least 12 hours notice is given. Notice must be given to the drawtender of the Bay Farm Island drawbridges from 8 a.m. to 5 p.m. and to the drawtender of the Park Street Drawbridge at Alameda at all other times. The drawspans need not be opened for the passage of vessels from 9 p.m. to 5 a.m.
                [USCG-2001-10881, 71 FR 70309, Dec. 4, 2006, as amended by USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
              
                § 117.195
                Snodgrass Slough.
                The draw of the Sacramento County bridge, mile 4.4 at Walnut Grove, shall open on signal if at least 72 hours notice is given to Sacramento County Transportation Operations and Maintenance office at Sacramento.
                [CGD11-93-02, 59 FR 13248, Mar. 21, 1994, as amended by USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
              
              
                § 117.197
                Sonoma Creek.
                The draw of the Northwestern Pacific railroad bridge, mile 5.4 at Wingo, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.199
                Steamboat Slough.

                The draw of the California Department of Transportation highway bridge, mile 11.2 at the head of Grand Island, shall open on signal from May 1 through October 31 from 6 a.m. to 10 p.m. At all other times, the draw shall open on signal if at least four hours notice is given to the drawtender at the Rio Vista bridge across the Sacramento River, mile 12.8.
              
              
                § 117.201
                Sutter Slough.
                The draw of the Sacramento County highway bridge, mile 6.4 near Courtland, need not be opened for the passage of vessels. However, the draw shall be returned to operable condition within six months after notification by the District Commander to do so.
              
            
            
              Connecticut
              
                § 117.202
                Cold Spring Brook.
                The draw of the footbridge, mile 0.1 at Saybrook, shall open within 15 minutes of a mariner's request by telephone. To enable mariners to request bridge openings, the owner shall maintain and monitor a telephone at the bridge and provide a means for mariners to secure their boats upstream and downstream of the bridge in order to use this telephone.
                [CGD3 86-33, 52 FR 5536, Feb. 25, 1987]
              
              
                § 117.205
                Connecticut River.
                (a) The owners of the AMTRAK Old Saybrook-Old Lyme Bridge, mile 3.4 the Route 82 Bridge, mile 16.8, and the CONRAIL Middletown-Portland Bridge, mile 32.0, shall provide, and keep in good legible condition, clearance gauges with figures not less than twelve (12) inches which designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (b) The draws of the AMTRAK Old Saybrook-Old Lyme Bridge, mile 3.4, and the CONRAIL Middletown-Portland Bridge, mile 32.0, shall be opened as soon as practicable for all non-commercial vessels that cannot pass under the closed draws, but in no case shall the delay be more than 20 minutes from the time the opening was requested.
                (c) The draw of the Route 82 Bridge, mile 16.8, at East Haddam, shall operate as follows:
                (1) From May 1 through October 31: The draw shall open on signal for commercial vessels. For recreational vessels, the draw shall open on signal, except that from 6 a.m. to 8 p.m., the draw need open for recreational vessels on the hour only.
                (2) From November 1 through April 30: The draw shall open on signal for all vessels, except that from 8 p.m. to 4 a.m., the draw shall open on signal if at least six-hours notice is given by calling the number posted at the bridge.
                [CGD01-95-009, 63 FR 10140, Mar. 2, 1998, as amended by USCG-2016-1006, 82 FR 32762, July 18, 2017]
              
              
                § 117.207
                Housatonic River.
                (a) The draw of the US 1 Bridge, mile 3.5, at Stratford, shall open on signal; except that, from 7 a.m. to 9 a.m., Monday through Friday, and 4 p.m. to 5:45 p.m. daily, the draw need not open for the passage of vessels. From December 1 through March 31, from 8 p.m. to 4 a.m., the draw shall open on signal if at least six-hours notice is given by calling the number posted at the bridge.
                (b) The draw of the Metro-North (Devon) bridge, mile 3.9 at Stratford, shall operate as follows:
                (1) The draw shall open on signal; except as follows:
                (i) From 7 a.m. to 9 a.m. and from 4 p.m. to 5:45 p.m. Monday through Friday except Federal holidays or an emergency, the draw need not be opened for the passage of vessels.
                (ii) From 5:30 a.m. to 7 a.m. and from 5:45 p.m. to 8:15 p.m. except Saturdays, Sundays, and Federal holidays, the draw need not be opened more than once in any 60 minute period.
                (iii) From 9 p.m. to 5 a.m., the draw shall open on signal if notice is given to the chief dispatcher of the railroad before 4 p.m. on the day of the intended passage.
                (2) A delay in opening the draw shall not exceed 20 minutes for the passage of approaching trains from the time of the request.
                [CGD 82-025, 49 FR 43458, Oct. 29, 1984, as amended by CGD3 85-42, 50 FR 26711, June 28, 1985; CGD01-99-085, 64 FR 60673, Nov. 8, 1999]
              
              
                § 117.209
                Mianus River.
                The draw of the Metro-North bridge, mile 1.0 at Greenwich, shall operate as follows:
                (a) From 5 a.m. to 9 p.m.—

                (1) The draw shall open on signal immediately for the passage of commercial vessels and as soon as practicable but no later than 20 minutes after the signal to open for the passage of all other vessels.
                (2) When a train scheduled to cross the bridge without stopping has passed the Greenwich or Riverside stations and is in motion toward the bridge, the draw shall open as soon as the train has crossed the bridge.
                (b) The draw shall open on signal from April 1 through October 31, from 9 p.m. to 5 a.m., after at least a four-hour advance notice is given and from November 1 through March 30, from 9 p.m. to 5 a.m., after at least a twenty-four-hour advance notice is given by calling the number posted at the bridge.
                [CGD 82-025, 49 FR 43458, Oct. 29, 1984, as amended by GCD01-00-228, 69 FR 32447, June 10, 2004; CGD01-00-228, 70 FR 75939, Dec. 22, 2005]
              
              
                § 117.211
                Mystic River.
                (a) The draw of the Amtrak railroad bridge, mile 2.4 at Mystic, shall operate as follows:
                (1) From April 1 to October 31, the draw shall open on signal.
                (2) From November 1 to March 31, the draw shall open on signal from 5 a.m. to 9 p.m. From 9 p.m. to 5 a.m., the draw shall open on signal if at least eight hours notice is given.
                (3) Commercial vessels shall be passed immediately at any time; however, the opening may be delayed up to eight minutes to allow trains, which have entered the drawbridge block and are scheduled to cross the bridge without stopping, to clear the block.
                (4) All other vessels shall be passed as soon as practicable but no later than 20 minutes after the signal to open is given.
                (b) The draw of the U.S. 1 Bridge, mile 2.8, at Mystic, shall open on signal except:
                (1) From May 1 through October 31, from 7:40 a.m. to 6:40 p.m., the draw need only open hourly at twenty minutes before the hour.
                (2) From November 1 through April 30, from 8 p.m. to 4 a.m., the draw shall open on signal if at least six-hours notice is given by calling the number posted at the bridge.
                [CGD 82-025, 49 FR 43458, Oct. 29, 1984, as amended by CGD3 84-31, 50 FR 26710, June 28, 1985; CGD01-99-079, 64 FR 60675, Nov. 8, 1999; CGD01-03-115, 69 FR 31008, June 2, 2004]
              
              
                § 117.213
                New Haven Harbor, Quinnipiac and Mill Rivers.
                The draws of the Tomlinson Bridge, mile 0.0, the Ferry Street Bridge, mile 0.7, and the Grand Avenue Bridge, mile 1.3, across the Quinnipiac River, and the Chapel Street Bridge, mile 0.4, across the Mill River, shall operate as follows:
                (a) The draw of the Tomlinson Bridge at mile 0.0, across the Quinnipiac River shall open on signal; except that, from 7:30 a.m. to 8:30 a.m., noon to 12:15 p.m., 12:45 p.m. to 1 p.m., and 4:45 p.m. to 5:45 p.m., Monday through Friday, except Federal holidays, the draw need not open for the passage of vessel traffic.
                (b) The draw of the Ferry Street Bridge at mile 0.7, across Quinnipiac River, shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:45 p.m. to 5:45 p.m., Monday through Friday, except Federal holidays, the draws need not open for the passage of vessel traffic. From 9 p.m. to 5 a.m. the draw shall open on signal if at least a one-hour advance notice is given by calling the number posted at the bridge.
                (c) The draw of the Grand Avenue Bridge at mile 1.3, across the Quinnipiac River shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:45 p.m. to 5:45 p.m., Monday through Friday, except Federal holidays, the draw need not open for the passage of vessel traffic. From 9 p.m. to 5 a.m. the draw shall open on signal if at least a one-hour advance notice is given by calling the number posted at the bridge.

                (d) The draw of the Chapel Street Bridge at mile 0.4, across the Mill River shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:45 p.m. to 5:45 p.m., Monday through Friday, except Federal holidays, the draw need not open for the passage of vessel traffic. From 9 p.m. to 5 a.m. the draw shall open on signal after at least a one-hour advance notice is given by calling the number posted at the bridge.
                [USCG-2009-1021, 78 FR 13481, Feb. 28, 2013]
              
              
                § 117.215
                Niantic River.
                (a) The draw of the Amtrak Bridge, mile 0.0, at Niantic, shall open on signal at all times. When a train scheduled to cross the bridge without stopping has entered the drawbridge block, a delay in opening the draw may occur until the train has cleared the block. The delay should not exceed 10 minutes.
                (b) The draw of the S156 Bridge, mile 0.1, at Niantic, shall open on signal; except that, from 7 a.m. to 8 a.m., and 4 p.m. to 5 p.m., Monday through Friday, except holidays, the draw shall open only for the passage of commercial vessels. From November 1 through April 30, from 8 p.m. to 4 a.m., the draw shall open on signal if at least six hours notice is given by calling the number posted at the bridge.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984; CGD01-99-087, 64 FR 61519, Nov. 12, 1999, as amended by USCG-2015-0218, 80 FR 35243, June 19, 2015; USCG-2019-0545, 84 FR 70427, Dec. 23, 2019]
              
              
                § 117.217
                Norwalk River.
                (a) The draw of the Washington Street S136 Bridge, mile 0.0, at Norwalk, shall operate as follows:
                (1) The draw shall open on signal; except that, from 7 a.m. to 8:45 a.m., 11:45 a.m. to 1:15 p.m., and 4 p.m. to 6 p.m., Monday through Friday, except holidays, the draw need not be opened for the passage of vessels that draw less than 14 feet of water.
                (2) The draw need not open for the passage of vessel traffic, from 10 a.m. to 12 p.m., on the first Saturday in December, to facilitate the running of the annual Norwalk River Fun Run. Should inclement weather force the postponement of the race the above bridge closure shall be implemented the next day, the first Sunday after the first Saturday in December, from 10 a.m. to 12 p.m.
                (3) The bridge opening signal is three short blasts. Vessels drawing 14 feet of water or more shall add one prolonged blast after the three short blasts.
                (b) The draw of the Metro-North “WALK” Bridge, mile 0.1, at Norwalk, shall operate as follows:
                (1) The draw shall open on signal between 4:30 a.m. and 9 p.m. after at least a two hour advance notice is given; except that, from 5:45 a.m. through 9:45 a.m. and from 4 p.m. through 8 p.m., Monday through Friday excluding holidays, the draw need not open for the passage of vessel traffic unless an emergency exists.
                (2) From 9 p.m. through 4:30 a.m. the draw shall open on signal after at least a four hour advance notice is given.
                (3) A delay in opening the draw not to exceed 10 minutes may occur when a train scheduled to cross the bridge without stopping has entered the drawbridge lock.
                (4) Requests for bridge openings may be made by calling the bridge via marine radio VHF FM Channel 13 or the telephone number posted at the bridge.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 85-42, 50 FR 26711, June 28, 1985; CGD01-07-019, 72 FR 51180, Sept. 6, 2007; USCG-2014-1057, 81 FR 45022, July 12, 2016]
              
              
                § 117.219
                Pequonnock River.
                (a) The draw of the Stratford Avenue Bridge at mile 0.1, at Bridgeport, shall open on signal; except that, from 6:45 a.m. to 7:15 a.m., 7:45 a.m. to 8:15 a.m., 11:45 a.m. to 1:15 p.m., and 4:30 p.m. to 6:10 p.m., the draw need not open for the passage of vessel traffic. From December 1 through March 31, from 8 p.m. to 4 a.m., the draw shall open on signal if at least a six-hour notice is given by calling the number posted at the bridge.
                (b) The draw of the Metro-North Peck Bridge at mile 0.3, at Bridgeport shall operate as follows:
                (1) The draw shall open on signal between 5:45 a.m. to 9 p.m. if at least four hours advance notice is given; except that, from 5:45 a.m. to 9:45 a.m., and 4 p.m. to 8 p.m., Monday through Friday excluding holidays, the draw need not open for the passage of vessel traffic unless an emergency exists.
                (2) From 9 p.m. to 5:45 a.m., the draw shall open on signal if at least an eight hour notice is given.

                (3) A delay in opening the draw not to exceed 15 minutes may occur when a train scheduled to cross the bridge without stopping has entered the drawbridge block.
                (4) Requests for bridge openings may be made by calling the telephone number posted at the bridge.
                (c) The draw of the East Washington Street Bridge at mile 0.6, shall open on signal or after one prolonged blast followed by two short blasts, if at least a twenty four hour notice is given by calling the number posted at the bridge.
                [USCG-2010-0787, 75 FR 55477, Sept. 13, 2010, as amended by USCG-2017-0750, 83 FR 3963, Jan. 29, 2018]
              
              
                § 117.221
                Saugatuck River.
                (a) Public vessels of the United States must be passed through as soon as possible.
                (b) The draw of the Metro-North “SAGA” Bridge, mile 1.1 at Saugatuck shall operate as follows:
                (1) Year-round need not open:
                (i) Weekdays from 7 a.m. to 8:10 a.m. and 5:30 p.m. to 7 p.m. except on Federal holidays;
                (ii) From 9 p.m. to 5 a.m.
                (2) From October 1-May 31, open on signal:
                (i) Weekdays from 8:10 a.m.-4 p.m.;
                (ii) Weekends and Federal holidays 7 a.m.-4 p.m.;
                (iii) If at least eight hours notice is given: daily, from 5 a.m.-7 a.m., 4 p.m.-5:30 p.m. and 7 p.m.-9 p.m., and weekends and Federal holidays from 5:30 p.m.-7 p.m.
                (3) From June 1-September 30, open on signal 5 a.m.-9 p.m., except as provided in paragraph (b)(1)(i) of this section.
                (4) A delay in opening the draw not to exceed 10 minutes may occur when a train scheduled to cross the bridge without stopping has entered the drawbridge block.
                (c) The draw of the Route 136 Bridge, mile 1.3 at Saugatuck shall operate as follows:
                (1) Year-round, need not open weekdays, except Federal holidays, from 7 a.m. to 8:30 a.m. and 5:30 p.m. to 7:30 p.m.
                (2) From April 15-October 31, open on signal if at least two hours notice is given, except as provided in paragraph (c)(1) of this section.
                (3) From November 1-April 14, open on signal:
                (i) From 8:30 a.m. to 3 p.m. if at least eight hours notice is given;
                (ii) From 3 p.m. to 8:30 a.m., if at least 24 hours notice is given, except as provided in paragraph (c)(1) of this section.
                [CGD 82-087, 50 FR 13319, Apr. 4, 1985, as amended by USCG-2001-10881, 71 FR 70309, Dec. 4, 2006]
              
              
                § 117.223
                Shaw Cove.
                The draw of the Amtrak bridge, mile 0.0 at New London, shall open on signal from December 1 through March 31 from 8 a.m. to 5 p.m. Monday through Friday. From December 1 through March 31 from 5 p.m. to 8 a.m. and on Saturdays and Sundays, the draw shall open on signal if at least eight hours notice is given. From April 1 through November 30 from 5 a.m. to 10 p.m., the draw shall open on signal; and, from 10 p.m. to 5 a.m., the draw shall open on signal if at least one hour notice is given. A delay of up to 10 minutes may be expected if a train is approaching so closely that it may not be safety stopped. When a vessel is in an emergency that may endanger life or property, the draw shall open as soon as possible.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 43459, Oct. 29, 1984]
              
              
                § 117.224
                Thames River.
                The draw of the Amtrak Bridge, mile 3.0, at New London, shall operate as follows:
                (a) The draw shall open on signal to 75 feet above mean high water for all vessel traffic unless a full bridge opening to 135.3 feet above mean high water is requested.
                (b) The 75 foot opening will be signified by a range light display with one solid green light and one flashing green light and the full 135.3 foot opening will be signified with two solid green range lights.

                (c) The draw shall open on signal for public vessels of the United States and commercial vessels; except that, when a train scheduled to cross the bridge without stopping has passed the Midway, Groton, or New London stations and is in motion toward the bridge, the lift span shall not be opened until the train has crossed the bridge.
                (d) The draw shall open on signal as soon as practicable for all other vessel traffic but no later than 20 minutes after the signal to open is given.
                [USCG-2013-0983, 80 FR 4, Jan. 2, 2015]
              
              
                § 117.225
                Yellow Mill Channel.
                The drawspan of the Stratford Avenue Bridge, mile 0.3 at Bridgeport, must open on signal if at least 24-hours notice is given. Public vessels of the United States must pass through as soon as possible.
                [USCG-2001-10881, 71 FR 70310, Dec. 4, 2006]
              
            
            
              Delaware
              
                § 117.231
                Brandywine Creek.
                The draw of the Conrail bridge, mile 1.1, the Church Street bridge, mile 1.3, and the Sixteenth Street bridge, mile 1.7, all at Wilmington, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 85-42, 50 FR 26712, June 28, 1985]
              
              
                § 117.233
                Broad Creek.
                The draws of the Norfolk Southern bridge, mile 8.0, the Poplar Street Bridge, mile 8.2 and the U.S. 13A Bridge, mile 8.25, all in Laurel, need not open for the passage of vessels.
                [USCG-2015-1011, 81 FR 33591, May 27, 2016]
              
              
                § 117.234
                Cedar Creek.
                The SR 36 Bridge, mile 0.5 in Cedar Beach, shall open on signal. From April 1 through November 30 from 2 a.m. to 4 a.m.; and from December 1 through March 31 from 6:30 p.m. to 6 a.m., the draw shall open on signal if at least four hours notice is given.
                [CGD05-06-044, 71 FR 53325, Sept. 11, 2006]
              
              
                § 117.235
                Chesapeake and Delaware Canal.
                The draw of the Conrail bridge, mile 7.7, shall open on signal. The following light signals, located in the center of the drawspan on both sides of the bridge, shall be used:
                (a) When the draw is to be opened immediately, one fixed amber light.
                (b) When the draw is not ready to be opened, one flashing red light.
              
              
                § 117.237
                Christina River.
                (a) The owners of the bridges on this waterway:
                (1) Shall provide and keep in good legible condition two board gages painted white with black figures not less than six inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridges that they are plainly visible to the operator of each vessel approaching the bridge either up or downstream.
                (2) Shall open on signal except that the draw of a railroad bridge need not be opened when a train is in the bridge block, approaching the bridge, or within 5 minutes of the passage of a passenger train; but in no event shall the opening of the draw be delayed more than 10 minutes.
                (b) The draw of the Norfolk Southern Railroad Bridge, mile 1.4 at Wilmington, shall operate as follows:
                (1) The draw shall remain in the open position for navigation. The draw shall only be closed for train crossings or periodic maintenance authorized in accordance with subpart A of this part.
                (2) The bridge shall be operated by the controller at the Harrisburg, PA Dispatcher's Office. The controller shall monitor vessel traffic with closed circuit cameras and infrared sensors covering the swing radius. Operational information will be provided 24 hours a day on marine channel 13 and via telephone (717) 541-2140.
                (3) The bridge shall not be operated from the remote location in the following events: Failure or obstruction of the infrared sensors, closed-circuit cameras or marine-radio communications, or anytime controller's visibility is inhibited. In these situations, a bridge tender with Norfolk Southern must be called and on-site within 30 minutes.

                (4) Before the bridge closes for any reason, the remote operator will monitor waterway traffic in the area. The bridge shall only be closed if the off-site remote operator's visual inspection shows that the channel is clear and there are no vessels transiting in the area. While the bridge is moving, the operator shall maintain constant surveillance of the navigation channel.
                (5) Before closing the draw, the channel traffic lights would change from flashing green to flashing red, the horn will sound five short blasts, and an audio voice warning stating, “Attention, Attention. Norfolk Southern Railroad Bridge over Christina River at milepost 1.4 will be closing to river traffic.” Five short blasts of the horn will continue until the bridge is seated and locked down to vessels. The channel traffic lights will continue to flash red.
                (6) When the rail traffic has cleared, the horn will sound one prolonged blast followed by one short blast to indicate the draw is opening to vessel traffic. During the opening swing movement, the channel traffic lights would flash red until the bridge returns to the fully open position. In the full open position to vessels, the bridge channel lights will flash green followed by an announcement stating, “Security, security, security. Norfolk Southern Railroad Bridge over Christina River at mile 1.4 is open for river traffic.” Vessels shall stay clear of both channels as to not interfere with infrared detectors, until green lights are displayed on the swing span.
                (c) In Wilmington DE, the draw of the Third Street Bridge at mile 2.3, shall open on signal, the draws of the Walnut Street Bridge at mile 2.8, and the Market Street Bridge at mile 3.0, shall open on signal if at least eight hours notice is given. From 7 a.m. to 8 a.m. and 4:30 p.m. to 5:30 p.m., Monday through Saturday except holidays, the draws of these three bridges need not be opened for the passage of vessels. Any vessel which has passed through one or more of these bridges immediately prior to a closed period and which requires passage through the other bridge or bridges in order to continue to its destination shall be passed through the draw or draws of the bridge or bridges without delay.
                (d) The draws of the Norfolk Southern Railroad bridges, at miles 4.1 and 4.2, both at Wilmington, shall open on signal from 6 a.m. to 8 p.m. if at least 24 hours notice is given. From 8 p.m. to 6 a.m., the draws need not be opened for the passage of vessels.
                (e) The draw of the SH141 bridge, mile 7.5 at Wilmington, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 84-06, 49 FR 33448, Aug. 23, 1984, CGD3 85-42, 50 FR 26712, June 28, 1985; CGD 87-035, 52 FR 33812, Sept. 8, 1987; CGD05-04-168, 70 FR 4016, Jan. 28, 2005; USCG-2012-1085, 78 FR 61182, Oct. 3, 2013]
              
              
                § 117.239
                Lewes and Rehoboth Canal.
                (a) The draw of the Savannah Road/SR 18 Bridge, at mile 1.7, in Lewes shall open on signal if at least four hours notice is given.
                (b) The draw of the SR 14A Bridge, at mile 6.7, in Rehoboth shall open on signal if at least 24 hours notice is given.
                [CGD05-06-089, 72 FR 5619, Feb. 7, 2007]
              
              
                § 117.241
                Mispillion River.
                The draw of the Route 1/Rehoboth Blvd. Bridge, at mile 11.0, at Milford shall open on signal if at least 24 hours notice is given.
                [CGD05-06-089, 72 FR 5619, Feb. 7, 2007, as amended by USCG-2011-0257, 76 FR 31837, June 2, 2011]
              
              
                § 117.243
                Nanticoke River.
                (a) The draw of the Norfolk Southern Railway Bridge, mile 39.4 in Seaford, will operate as follows:
                (1) From March 15 through November 15, the draw will open on signal for all vessels except that from 11 p.m. to 5 a.m. at least 21/2 hours notice will be required.
                (2) At all times, from November 16 through March 14, the draw will open on signal if at least 21/2 hours notice is given.
                (3) When notice is required, the owner operator of the vessel must provide the train dispatcher with an estimated time of passage by calling (717) 215-0379 or (609) 412-4338.
                (b) The draw of the SR 13 Bridge, mile 39.6, in Seaford shall:
                (1) Open on signal, except from 6 p.m. to 8 a.m., from April 1 through October 31; from November 1 through March 31, Monday to Friday and on Saturday and Sunday from 3:30 p.m. to 7:30 a.m., if at least four hours notice is given.

                (2) Open on signal, on Saturday and Sunday, from 7:31 a.m. through 3:29 p.m., from November 1 through March 31, if at least 24 hours notice is given.
                [CGD05-06-044, 71 FR 53325, Sept. 11, 2006, as amended by USCG-2017-0162, 82 FR 50084, Oct. 30, 2017]
              
              
                § 117.245
                Smyrna River.
                The draw of the Delaware highway bridge, mile 4.0 at Flemings Landing, shall open on signal if at least 24 hours notice is given.
              
            
            
              District of Columbia
              
                § 117.253
                Anacostia River.
                (a) The draw of the Frederick Douglass Memorial (South Capitol Street) bridge, mile 1.2, need not be opened for the passage of vessels.
                (b) The CSX Railroad Bridge, mile 3.4.
                (1) The draw of the bridge to be operated by the controller at the Benning Yard office shall open on signal:
                (i) At all times for public vessels of the United States, state and local government vessels, commercial vessels and any vessels in an emergency involving danger to life or property.
                (ii) Between 9 a.m. and 12 p.m. and between 1 p.m. and 6 p.m. from May 15 through September 30.
                (iii) Between 6 p.m. and 7 p.m. from May 15 through September 30 if notice is given to the controller at the Benning Yard office not later than 6 p.m. on the day for which the opening is requested.
                (iv) At all other times, if at least 48 hours of notice is given to the controller at the Benning Yard Office.
                (2) The CSX Railroad Bridge shall not be operated by the controller at the Benning Yard office in the event of failure or obstruction of the motion sensors, laser scanners, video cameras or marine-radio communications, In these situations, a bridge tender must be called to operate the bridge on-site.
                (3) Except as provided in § 117.31(b), opening of the draw shall not exceed ten minutes after clearance of rail traffic.
                (4) A horn will sound one prolonged blast followed by one short blast to indicate that the CSX Railroad Bridge is moving to the full open position for vessel traffic. During open span movement, the channel traffic lights will flash red until the bridge is in the full open position to vessels. In the full open position to vessels, the bridge channel traffic lights will flash green.
                (5) A horn will sound five short blasts, the channel traffic lights will flash red, and an audio voice-warning device will announce bridge movement during closing span movement. Five short blasts of the horn will continue until the bridge is seated in and locked down. When the bridge is seated and in locked down position to vessels, the channel traffic lights will continue to flash red.
                (6) The owners of the bridge shall provide and keep in good legible condition two board gauges painted white with black figures not less than six inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gauges shall be placed on the bridge so that they are plainly visible to the operator of any vessel approaching the bridge from either upstream or downstream.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984, as amended by CGD5-88-004, 53 FR 9627, Mar. 23, 1988; CGD05-95-081, 61 FR 57586, Nov. 7, 1996; CGD05-04-028, 69 FR 47773, Aug. 6, 2004; USCG-2011-0591, 77 FR 14970, Mar. 14, 2012; USCG 2018-0473, 83 FR 54248, Oct. 29, 2018]
              
              
                § 117.255
                Potomac River.
                (a) The draw of the Woodrow Wilson Memorial (I-95) bridge, mile 103.8, between Alexandria, Virginia, and Oxon Hill, Maryland—
                (1) Shall open on signal at any time only for a vessel in distress, notwithstanding the provisions of § 117.31.
                (2) Shall open for the passage of a commercial vessel at any time except:
                (i) From Monday through Friday (except Federal holidays), 5 a.m. to 8 p.m.
                (ii) Saturday, Sunday, and Federal holidays, 2 p.m. to 7 p.m.
                (3) Need not open for the passage of a commercial vessel under paragraph (a)(2) of this section unless—
                (i) The owner or operator of the vessel provides the bridge tender with an estimate of the approximate time of that passage at least 12 hours in advance at (703) 836-2396; and

                (ii) the owner or operator of the vessel notifies the bridge tender at least 4 hours in advance of the requested time for that passage.
                (4) Shall open for the passage of a recreational vessel at any time except:
                (i) Monday through Friday (except Federal holidays), 5 a.m. to 12 midnight;
                (ii) Saturday, Sunday, and Federal holidays, 7 a.m. to 12 midnight, except as provided in paragraph (a)(4)(iii) of this section;
                (iii) Notwithstanding paragraph (a)(4)(ii) of this section, the bridge may open beginning at 10 p.m. on Saturday, Sunday, or a Federal holiday for the passage of a recreational vessel if the owner or operator of the vessel notifies the Bridge Tender of the time of that passage by not later than 12 hours before that time.
                (5) Need not open for the passage of a recreational vessel under paragraph (a)(4) of this section unless—
                (i) The owner or operator of the vessel provides the bridge tender with an estimate of the approximate time of that passage at least 12 hours in advance at (703) 836-2396; and
                (ii) the owner or operator of the vessel notifies the bridge tender at least 4 hours in advance of the requested time for that passage.
                (6) A recreational vessel may pass through the drawspan at any time it is open for the passage of a commercial vessel.
                (b) The draws of all other bridges need not be opened for the passage of vessels.
                (c) This section is also issued under the authority of Pub. L. 102-587, 106 Stat. 5039.
                [CGD 90-064, 57 FR 54178, Nov. 17, 1992, as amended byCGD05-06-083, 71 FR 51480, Aug. 30, 2006; USCG-2001-10881, 71 FR 70310, Dec. 4, 2006; 72 FR 50876, Sept. 5, 2007; USCG-2008-1216, 74 FR 31182, June 30, 2009]
              
            
            
              Florida
              
                § 117.258
                Apalachicola River.

                (a) The draw of the Apalachicola and Northern Railroad Bridge, mile 4.5 (GIWW mile 347.0 EHL), at Apalachicola, is maintained in the fully open-to-navigation position and untended. The bridge will not be returned to service until proper notification is published in the Federal Register.
                
                (b) The draw of the CSX Railroad Bridge, mile 105.9, at River Junction shall open on signal if at least eight hours notice is given.
                [USCG-2012-0470, 77 FR 75556, Dec. 21, 2012]
              
              
                § 117.261
                Atlantic Intracoastal Waterway from St. Marys River to Key Largo.
                (a) General. Public vessels of the United States and tugs with tows must be passed through the drawspan of each drawbridge listed in this section at anytime.
                (b)-(c) [Reserved]
                (d) Bridge of Lions (SR A1A) bridge, mile 777.9 at St. Augustine. The draw shall open on signal; except that, from 7 a.m. to 6 p.m. the draw need open only on the hour and half-hour; however, the draw need not open at 8 a.m., 12 noon, and 5 p.m. Monday through Friday except Federal holidays. From 7 a.m. to 6 p.m. on Saturdays, Sundays and Federal holidays the draw need only open on the hour and half-hour.
                (e)-(g) [Reserved]
                (h) George Musson/Coronado Beach (SR 44) bridge, mile 845 at New Smyrna Beach. The George Musson/Coronado Beach (SR 44) bridge, mile 845, shall open on signal, except that from 7 a.m. to 7 p.m., the draw shall open on the hour and half-hour, seven days a week.
                (i) [Reserved]
                (j) NASA Railroad bridge, mile 876.6 at Kennedy Space Center.
                (1) The draw is not constantly tended.
                (2) The draw is normally in the fully open position displaying flashing green lights to indicate that vessels may pass.
                (3) When a train approaches the bridge, it stops and the operator initiates a command to lower the bridge. The lights go to flashing red and the draw lowers and locks, providing scanning equipment reveals nothing under the draw. The draw remains down until a manual raise command is initiated, or will raise automatically 5 minutes after the intermediate track circuit is no longer occupied by a rail car.
                (4) After the train has cleared, the draw opens and the lights return to flashing green.
                (k) [Reserved]
                
                (l) John F. Kennedy Space Center bridge, mile 885 at Addison Point. The draw shall open on signal; except that, from 6:30 a.m. to 8 a.m. and 3:30 p.m. to 5 p.m. Monday through Friday, except Federal holidays, the draw need not open.
                (m) [Reserved]
                (n) A1A North Causeway Bridge, mile 964.8 at Fort Pierce. The draw shall open on the hour and half-hour.
                (o)-(p) [Reserved]
                (q) Indiantown Road bridge, mile 1006.2. The draw shall open on the hour and half-hour.
                (r) Donald Ross bridge, mile 1009.3, at North Palm Beach. The draw shall open on the hour and half-hour.
                (s) PGA Boulevard bridge, mile 1012.6, at North Palm Beach. The draw shall open on the hour and half-hour.
                (t) Parker (US-1) bridge, mile 1013.7, at Riviera Beach. The draw shall open on the quarter and three-quarter hour.
                (u) Flagler Memorial (SR A1A) Bridge, mile 1021.8, at West Palm Beach. (1) The draw shall open on the quarter and three-quarter hour.
                (2) When the security zone is enforced, the draw is allowed to remain closed to navigation from 2:15 p.m. to 5:30 p.m. with the exception of a once an hour opening at 2:15 p.m., 3:15 p.m., 4:15 p.m. and 5:15 p.m., weekdays only, if vessels are requesting an opening. At all other times the draw shall open on the quarter and three-quarter hour.
                (v) Royal Park (SR 704) Bridge, mile 1022.6, at West Palm Beach. (1) The draw shall open on the hour and half-hour.
                (2) When the security zone is enforced, the draw is allowed to remain closed to navigation from 2:15 p.m. to 5:30 p.m. with the exception of a once an hour opening at 2:30 p.m., 3:30 p.m., 4:30 p.m. and 5:30 p.m., weekdays only, if vessels are requesting an opening. At all other times the draw shall open on the hour and half-hour.
                (w) Southern Boulevard (SR 700/80) Bridge, mile 1024.7, at West Palm Beach. (1) The draw shall open on the quarter and three-quarter hour.
                (2) When the security zone is enforced, the draw may be closed without advance notice to permit uninterrupted transit of dignitaries across the bridge. At all other times the bridge shall open on the quarter and three-quarter hour, or as directed by the on-scene designated representative.
                (x) Ocean Avenue bridge, mile 1031.0, at Lantana. The draw shall open on the hour and half-hour.
                (y) Ocean Avenue bridge, mile 1035.0, at Boynton Beach. The draw shall open on the hour and half-hour.
                (z) [Reserved]
                (z-1) Atlantic Avenue (SR 806) bridge, mile 1039.6, at Delray Beach. The draw shall open on the quarter and three-quarter-hour.
                (z-2) Linton Boulevard bridge, mile 1041.1, at Delray Beach. The draw shall open on the hour and half-hour.
                (z-3) Spanish River bridge, mile 1044.9, at Boca Raton. The draw shall open on the hour and half-hour.
                (aa) Palmetto Park bridge, mile 1047.5, at Boca Raton. The draw shall open on the hour and half-hour.
                (aa-1) Boca Club, Camino Real bridge, mile 1048.2, at Boca Raton. The draw shall open on the hour, twenty minutes past the hour and forty minutes past the hour.
                (bb) Broward County. (1) Hillsboro Boulevard bridge (SR 810), mile 1050.0 at Deerfield Beach. The draw shall open on the hour and half-hour.
                (2) NE 14th Street bridge, mile 1055.0 at Pompano. The draw shall open on the quarter-hour and three-quarter hour.
                (3) Atlantic Boulevard (SR 814) bridge, mile 1056.0 at Pompano. The draw shall open on the hour and half-hour.
                (4) Commercial Boulevard (SR 870) bridge, mile 1059.0, at Lauderdale-by-the-Sea. The draw shall open on the hour and half-hour.
                (5) Oakland Park Boulevard bridge, mile 1060.5 at Fort Lauderdale. The draw shall open on the quarter-hour and three-quarter hour.
                (6) East Sunrise Boulevard (SR 838) bridge, mile 1062.6, at Fort Lauderdale. The draw shall open on the hour and half-hour. On the first weekend in May, the draw need not open from 4 p.m. to 6 p.m. on Saturday and Sunday, and, on the first Saturday in May, the draw need not open from 9:45 p.m. to 10:45 p.m.

                (7) East Las Olas bridge, mile 1064 at Fort Lauderdale. The draw shall open on the quarter-hour and three-quarter hour. On the first weekend in May, the draw need not open from 4 p.m. to 6 p.m. on Saturday and Sunday, and, on the first Saturday in May, the draw need not open from 9:45 p.m. to 10:45 p.m.
                (8) SE 17th Street (Brooks Memorial) bridge, mile 1065.9 at Fort Lauderdale. The draw shall open on the hour and half-hour.
                (9) Dania Beach Boulevard bridge, mile 1069.4 at Dania Beach. The draw shall open on the hour and half-hour.
                (10) Sheridan Street bridge, mile 1070.5, at Fort Lauderdale. The draw shall open on the quarter-hour and three-quarter hour.
                (11) Hollywood Beach Boulevard (SR 820) bridge, mile 1072.2 at Hollywood. The draw shall open on the hour and half-hour.
                (12) Hallandale Beach Boulevard (SR 824) bridge, mile 1074.0 at Hallandale. The draw shall open on the quarter-hour and three-quarter hour.
                (cc)-(kk) [Reserved]
                (ll) N.E. 163rd Street (SR826) bridge, mile 1078.0 at Sunny Isles. The draw shall open on signal; except that, from 7 a.m. to 6 p.m. on Monday through Friday except Federal holidays, and from 10 a.m. to 6 p.m. on Saturdays, Sundays, and Federal holidays, the draw need open only on the quarter-hour and three-quarter hour.
                (mm) Broad Causeway bridge, mile 1081.4 at Bay Harbor Islands. The draw shall open on signal; except that, from 8 a.m. to 6 p.m., the draw need open only on the quarter-hour and three-quarter hour.
                (mm-1) West 79th Street Bridge. The draw of the West 79th Street Bridge, at Miami, Florida will open on signal, except that from 7 a.m. to 7 p.m. Monday through Friday, except Federal holidays, the draw need only open on the hour and half hour.
                (nn) The Venetian Causeway Bridge (West), mile 1088.6, at Miami. The draw shall open on signal, except that from 7 a.m. to 7 p.m. daily, including Federal holidays, the draw need only open on the hour and half hour.
                (oo)—(ss) [Reserved]
                [CGD7-84-29, 50 FR 51248, Dec. 16, 1985]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.261, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.263
                Banana River.
                (a) The draw of the Mathers (SR A-1-A) Bridge, mile 0.5 at Indian Harbor Beach, shall open on signal; except that, from 10 p.m. to 6 a.m. Monday through Friday except Federal holidays, the draw shall open on signal if at least two hours notice is given.
                (b) The draw of the NASA Causeway bridge, mile 27.6 at Cape Canaveral, shall open on signal if at least four hours notice is given to the NASA Security Office by telephone or in person.
                [CGD 82-025, 49 FR 26721, June 29, 1984]
              
              
                § 117.267
                Big Carlos Pass.
                The draw of the SR865 bridge, mile 0.0 between Estero Island and Black Island, shall open on signal; except that, the draw need not be opened from 7 p.m. to 8 a.m.
              
              
                § 117.268
                Billy's Creek.
                The draw of the State Road 80 bridge at Fort Myers need not be opened for the passage of vessels; however, the draw shall be restored to operable condition within 6 months after notification by the District Commander to do so.
                [CGD 07-98-009, 63 FR 67402, Dec. 7, 1998]
              
              
                § 117.269
                Biscayne Bay.
                The Venetian Causeway Bridge (East), across Miami Beach Channel. The draw shall open on signal, except that from 7 a.m. to 7 p.m. daily, including Federal holidays, the draw need only open on the hour and half hour.
                [USCG-2017-0068, 83 FR 16778, Apr. 17, 2018]
              
              
                § 117.271
                Blackwater River.
                The draw of the CSX Transportation Railroad bridge, mile 2.8 at Milton, shall open on signal; except that, from 8 p.m. to 4 a.m., the draw shall open on signal if at least eight hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD8-86-06, 51 FR 29101, Aug. 14, 1986; USCG-2001-10881, 71 FR 70310, Dec. 4, 2006]
              
              
                
                § 117.273
                Canaveral Barge Canal.
                (a) The drawspan of the Christa McAuliffe Drawbridge, SR 3, mile 1.0, across the Canaveral Barge Canal need only open daily for vessel traffic on the hour and half-hour from 6 a.m. to 10 p.m.; except that from 6:15 a.m. to 8:15 a.m. and from 3:10 p.m. to 5:59 p.m., Monday through Friday, except Federal holidays, the drawspan need not open. From 10:01 p.m. to 5:59 a.m., everyday, the drawspan must open on signal if at least 3 hours notice is given to the drawtender. The drawspan must open as soon as possible for the passage of public vessels of the United States and tugs with tows.
                (b) The drawspans of the SR401 Drawbridges, mile 5.5 at Port Canaveral, must open on signal; except that, from 6:30 a.m. to 8 a.m. and 3:30 p.m. to 5:15 p.m. Monday through Friday except Federal holidays and from 11 a.m. to 2 p.m. on Saturdays and Sundays, the drawspans need not be opened for the passage of vessels. From 10 p.m. to 6 a.m., the drawspans must open on signal if at least three hours notice is given. The drawspans must open as soon as possible for the passage of public vessels of the United States and tugs with tows.
                [USCG-2001-10881, 71 FR 70310, Dec. 4, 2006, as amended by USCG-2017-0161, 83 FR 4430, Jan. 31, 2018]
              
              
                § 117.279
                Coffeepot Bayou.
                The draw of the Snell Isle Boulevard bridge, mile 0.4 at St. Petersburg, need not be opened for the passage of vessels.
              
              
                § 117.283
                Dunns Creek.
                The draw of the US17 bridge, mile 0.9 near Satsuma, shall open on signal if at least three hours notice is given.
              
              
                § 117.285
                Grand Canal.
                (a) The draw of the Lansing Island bridge, mile 0.7, shall open on signal, except that during the evening hours from 10 p.m. to 6 a.m. from Sunday evening until Friday morning, except on evenings preceding a Federal holiday, the draw shall open on signal if at least 2 hours notice is given.
                (b) The draw of the Tortoise Island bridge, mile 2.6, shall open on signal; except that from 10 p.m. to 6 a.m. from Sunday evening through Friday morning, the draw shall open on signal if at least 2 hours advance notice is given. From 10 p.m. to 6 a.m. on Friday and Saturday and on evenings immediately preceding Federal holidays, the draw shall open on signal if at least 30 minutes advance notice is given.
                [CGD7-92-113, 58 FR 31474, June 3, 1993, as amended by CGD07-98-048, 64 FR 30391, June 8, 1999]
              
              
                § 117.287
                Gulf Intracoastal Waterway.
                (a) Public vessels of the United States and tugs with tows must be passed through the drawspan of each drawbridge listed in this section at anytime.
                (a-1) The draw of the Boca Grande Swingbridge, mile 34.3, shall open on signal; except that, from 7 a.m. to 6 p.m., Monday through Friday, except Federal holidays, the draw need open only on the hour and half hour. On Saturday, Sunday and Federal holidays, from 7 a.m. to 6 p.m., the draw need open only on the hour, quarter hour, half hour and three quarter hour.
                (a-2) The draw of the Venice Avenue bridge, mile 56.6 at Venice, shall open on signal, except that from 7 a.m. to 4:30 p.m., Monday through Friday except Federal holidays, the draw need open only at 10 minutes after the hour, 30 minutes after the hour and 50 minutes after the hour and except between 4:35 p.m. and 5:35 p.m. when the draw need not open.
                (b) The draw of the Hatchett Creek (US-41) bridge, mile 56.9 at Venice, shall open on signal, except that, from 7 a.m. to 4:20 p.m., Monday through Friday except Federal holidays, the draw need open only on the hour, 20 minutes after the hour, and 40 minutes after the hour and except between 4:25 p.m. and 5:25 p.m. when the draw need not open. On Saturdays, Sundays, and Federal holidays from 7:30 a.m. to 6 p.m. the draw need open only on the hour, quarter-hour, half-hour, and three quarter-hour. This bridge need not open to navigation on the second Sunday of November annually, from 9 a.m. to 5 p.m., to facilitate the Iron Man Triathlon event.

                (c)(1) The Stickney Point Bridge, mile 68.6, at South Sarasota, Florida shall open on signal, except that from 6 a.m. to 7 p.m. daily, the draw need only open on the hour and half hour.
                (2) The draw of the Siesta Drive Bridge, mile 71.6, at Sarasota, Florida shall open on signal, except that from 6 a.m. to 7 p.m. daily, the draw need only open on the hour and half hour.
                (d)(1) The draw of the Cortez (SR 684) Bridge, mile 87.4, at Bradenton Beach, Florida shall open on signal, except that from 6 a.m. to 7 p.m. daily, the draw need only open on the quarter hour and three quarter hour.
                (2) The draw of the Anna Maria (SR 64) (Manatee Avenue West) Bridge, mile 89.2, at Bradenton Beach, Florida shall open on signal, except that from 6 a.m. to 7 p.m. daily, the draw need only open on the quarter hour and three quarter hour.
                (e) [Reserved]
                (f) The draw of the Corey Causeway (SR693) bridge, mile 117.7 at South Pasadena, shall open on signal; except that, from 8 a.m. to 7 p.m. Monday through Friday, and 10 a.m. to 7 p.m. Saturdays, Sundays, and Federal holidays, the draw need be opened only on the hour, 20 minutes after the hour, and 40 minutes after the hour.
                (g) The draw of the Treasure Island Causeway bridge, mile 119.0 shall open on signal except that from 7 a.m. to 7 p.m. the draw need open on the hour, 20 minutes after the hour and 40 minutes after the hour Monday through Friday and on the quarter hour and three quarter hour on Saturday, Sunday and Federal holidays.
                (h) The draw of the Welch Causeway (SR699) bridge, mile 122.8 at Madiera Beach, shall open on signal; except that, from 9:30 a.m. to 6 p.m. on Saturdays, Sundays, and Federal holidays, the draw need be opened only on the hour, 20 minutes after the hour, and 40 minutes after the hour.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.287, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.289
                Hillsboro Inlet.
                The drawspans of the SR A-1-A Drawbridge, mile 0.3 at Hillsboro Beach, must open on signal; except that, from 7 a.m. to 6 p.m., the drawspans need be opened only on the hour, quarter hour, half hour, and three quarter hour. Public vessels of the United States and tugs with tows must be passed at anytime.
                [USCG-2001-10881, 71 FR 70310, Dec. 4, 2006]
              
              
                § 117.291
                Hillsborough River.
                (a) The drawspans for the drawbridges at Platt Street, mile 0.0, Brorein Street, mile 0.16, Kennedy Boulevard, mile 0.4, Cass Street, mile 0.7, Laurel Street, mile 1.0, West Columbus Drive, mile 2.3, and West Hillsborough Avenue, mile 4.8, must open on signal if at least two hours notice is given; except that, the drawspan must open on signal as soon as possible for public vessels of the United States.
                (b) The draw of the CSX Railroad Bridge across the Hillsborough River, mile 0.7, at Tampa, operates as follows:
                (1) The bridge is not tended.
                (2) The draw is normally in the fully open position, displaying green lights to indicate that vessels may pass.
                (3) As a train approaches, provided the marine traffic detection laser scanners do not detect a vessel under the draw, the lights change to flashing red and a horn continuously sounds while the draw closes. The draw remains closed until the train passes.
                (4) After the train clears the bridge, the lights continue to flash red and the horn again continuously sounds while the draw opens, until the draw is fully open and the lights return to green.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984, as amended by CGD7-92-56, 58 FR 15420, Mar. 23, 1993; CGD07-04-148, 70 FR 43766, July 29, 2005; USCG-2001-10881, 71 FR 70310, Dec. 4, 2006]
              
              
                § 117.293
                Indian Creek.
                The draw of the 63rd Street Bridge, Indian Creek mile 4.0, at Miami Beach, shall open on signal except as follows:
                (a) From 7 a.m. to 7 p.m., Monday through Friday except Federal holidays, the draw need open only on the hour and half-hour.

                (b) From 7:10 a.m. to 9:55 a.m. and 4:05 p.m. to 6:59 p.m., Monday through Friday except Federal holidays, the draw need not open for the passage of vessels.
                
                (c) In February of each year during the period seven days prior to the City of Miami Beach Yacht and Brokerage Show and the four days following the show, from 10 a.m. to 4 p.m., the bridge need not open except for 10 minutes at the top of the hour. At all other times the bridge shall operate on its normal schedule.
                [USCG-2015-0940, 81 FR 36800, June 8, 2016]
              
              
                § 117.297
                Little Manatee River.
                The draw of the Seaboard System Railroad bridge, mile 2.4 at Ruskin, shall open on signal if at least three hours notice is given.
              
              
                § 117.299
                Loxahatchee River.
                The draw of the Florida East Coast Railway bridge across the Loxahatchee River, mile 1.2 at Jupiter, operates as follows:
                (a) The bridge is not constantly tended.
                (b) The draw is normally in the fully open position, displaying flashing green lights to indicate that vessels may pass.
                (c) When a train approaches, the lights go to flashing red and a horn starts four blasts, pauses, and then continues four blasts. After an eight minute delay, the draw lowers and locks, providing the scanning equipment reveals nothing under the draw. The draw remains down for a period of eight minutes or while the approach track circuit is occupied.
                (d) After the train has cleared, the draw opens and the lights return to flashing green.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984; Redesignated by CGD07-04-015, 69 FR 42874, July 19, 2004]
              
              
                § 117.300
                Manatee River.
                The draw of the CSX Railroad Bridge across the Manatee River, mile 4.5 Bradenton, operates as follows:
                (a) The bridge is not tended.
                (b) The draw is normally in the fully open position, displaying green lights to indicate that vessels may pass.
                (c) As a train approaches, provided the scanners do not detect a vessel under the draw, the lights change to flashing red and a horn continuously sounds while the draw closes. The draw remains closed until the train passes.
                (d) After the train clears the bridge, the lights continue to flash red and the horn again continuously sounds while the draw opens, until the draw is fully open and the lights return to green.
                [CGD07-04-015, 69 FR 42874, July 19, 2004]
              
              
                § 117.301
                Massalina Bayou.
                The draw of the Tarpon Dock bascule span bridge, Massalina Bayou, mile 0.0 at Panama City, shall open on signal; except that from 9 p.m. until 11 p.m. on July 4, each year, the draw need not open for the passage of vessels. The draw will open at any time for a vessel in distress.
                [66 FR 36467, July 12, 2001]
              
              
                § 117.303
                Matlacha Pass.
                The draw of the SR78 bridge, mile 6.0 at Fort Myers, shall open on signal from 8 a.m. to 10 a.m. and from 3 p.m. to 7 p.m. Monday through Saturday. On Sundays the draw shall open on signal from 7 a.m. to 10 a.m. and from 3 p.m. to 7 p.m. At all other times, the draw need not be opened for the passage of vessels.
                [CGD7-92-74, 57 FR 58711, Dec. 11, 1992]
              
              
                § 117.304
                Miami Beach Channel.
                The draw of the East 79th Street Bridge, at Miami, Florida will open on signal, except that from 7 a.m. to 7 p.m. Monday through Friday, except Federal holidays, the draw need only open on the hour and half hour.
                [USCG-2015-0768, 82 FR 18992, Apr. 25, 2017]
              
              
                § 117.305
                Miami River.
                (a) General. Public vessels of the United States, tugs, tugs with tows, and vessels in a situation where a delay would endanger life or property shall, upon proper signal, be passed through the draw of each bridge listed in this section at any time.

                (b) The draws of the S.W. First Street Bridge, mile 0.9, up to and including the N.W. 27th Avenue Bridge, mile 3.7 at Miami, shall open on signal; except that, from 7:35 a.m. to 8:59 a.m. and 4:45 p.m. to 5:59 p.m., Monday through Friday, except Federal holidays, the draws need not open for the passage of vessels.
                (c) The draws of the Miami Avenue Bridge, mile 0.3, and the S.W. Second Avenue Bridge, mile 0.5, at Miami, shall open on signal; except that, from 7:35 a.m. to 8:59 a.m., 12:05 p.m. to 12:59 p.m. and 4:35 p.m. to 5:59 p.m., Monday through Friday, except Federal holidays, the draws need not open for the passage of vessels.
                (d) The draw of the Brickell Avenue Bridge, mile 0.1, at Miami, shall open on signal; except that, from 7 a.m. to 7 p.m., Monday through Friday except Federal holidays, the draw need open only on the hour and half-hour. From 7:35 a.m. to 8:59 a.m., 12:05 p.m. to 12:59 p.m. and 4:35 p.m. to 5:59 p.m., Monday through Friday except Federal holidays, the draw need not open for the passage of vessels.
                [CGD07-03-118, 69 FR 7688, Feb. 19, 2004]
              
              
                § 117.307
                Miami River, North Fork.
                The draw of the FDOT Railroad Bridge, mile 5.3 at Miami, shall open on signal if at least 48-hour notice is given to CSX System Operating Headquarters (800) 232-0144.
                [CGD07-03-088, 69 FR 9549, Mar. 1, 2004]
              
              
                § 117.311
                New Pass.
                The drawspan for the State Road 789 Drawbridge, mile 0.05, at Sarasota, need only open on the hour, twenty minutes past the hour, and forty minutes past the hour from 7 a.m. to 6 p.m. From 6 p.m. to 7 a.m., the drawspan must open on signal if at least 3 hours notice is given to the drawtender. Public vessels of the United States and tugs with tows must be passed at anytime.
                [USCG-2001-10881, 71 FR 70310, Dec. 4, 2006]
              
              
                § 117.313
                New River.
                (a) The draw of the SE. Third Avenue bridge, mile 1.4 at Fort Lauderdale shall open on signal; except that, from 7:30 a.m. to 9 a.m. and 4:30 p.m. to 6 p.m., Monday through Friday, except Federal holidays, the draw need not open. Public vessels of the United States, tugs with tows, and vessels in distress shall be passed at any time.
                (b) The draw of the Andrews Avenue bridge, mile 2.3 at Fort Lauderdale, shall open on signal; except that, from 7:30 a.m. to 9 a.m. and 4:30 p.m. to 6 p.m., Monday through Friday, except Federal holidays, the draw need not open. The draw need not open for inbound vessels when the draw of the Florida East Coast Railroad bridge, mile 2.5 at Fort Lauderdale is in the closed position for the passage of a train. Public vessels of the United States, tugs with tows, and vessels in distress shall be passed at any time.
                (c) The following requirements apply to the Florida East Coast Railway Railroad Bridge across the New River, mile 2.5, at Fort Lauderdale, FL:
                (1) The bridge shall be constantly tended.
                (2) The bridge tender will utilize a VHF-FM radio to communicate on channels 9 and 16 and may be contacted by telephone at 305-889-5572.
                (3) Signs will be posted displaying VHF radio contact information and telephone numbers for the bridge tender and dispatch. A countdown clock giving notice of time remaining before bridge closure shall remain at the bridge site and must be visible for maritime traffic.
                (4) A bridge log will be maintained including, at a minimum, bridge opening and closing times.
                (5) When the draw is in the fully open position, green lights will be displayed to indicate that vessels may pass.
                (6) When a train approaches, the lights go to flashing red then the draw lowers and locks.
                (7) After the train has cleared the bridge, the draw opens and the lights return to green.
                (8) The bridge shall not be closed more than 60 minutes combined for any 120 minute time period beginning at 12:01 a.m. each day.
                (9) The bridge shall remain open to maritime traffic when trains are not crossing.
                (d) [Reserved]

                (e) The draw of the Marshal (Seventh Avenue) bridge, mile 2.7 at Fort Lauderdale shall open on signal; except that, from 7:30 a.m. to 9 a.m. and 4:30 p.m. to 6 p.m., Monday through Friday, except Federal holidays, the draw need not open. Public vessels of the United States, tugs with tows, and vessels in distress shall be passed at any time.
                [CGD07-06-019, 71 FR 65413, Nov. 8, 2006, as amended by USCG-2001-10881, 72 FR 7351, Feb. 15, 2007; USCG-2015-0271, 81 FR 65547, Sept. 23, 2016]
              
              
                § 117.315
                New River, South Fork.
                (a) The draw of the Davie Boulevard (SW. Twelfth Street) bridge, mile 0.9 at Fort Lauderdale shall open on signal; except that, from 7:30 a.m. to 9 a.m. and 4:30 p.m. to 6 p.m., Monday through Friday, except Federal holidays, the draw need not open. Public vessels of the United States, tugs with tows, and vessels in distress shall be passed at any time.
                (b) The drawspan for the SR84 Drawbridge, mile 4.4 at Fort Lauderdale, must open on signal if at least 24 hours notice is given. Public vessels of the United States and tugs with tows must be passed through the draw as soon as possible.
                [USCG-2001-10881, 71 FR 70310, Dec. 4, 2006; 72 FR 7351, Feb. 15, 2007]
              
              
                § 117.317
                Okeechobee Waterway.
                (a) Exempt vessels. This term means public vessels of the United States and tugs with tows.
                (b) Evans Crary (SR A1A) bridge, mile 3.4 at Stuart. The draw shall open on signal; except that from December 1 through May 1, from 7 a.m. to 6 p.m., Monday through Friday, except federal holidays, the draw need open only on the hour and half-hour. On Saturdays, Sundays, and federal holidays, December 1 through May 1, from 8 a.m. to 6 p.m., the draw need open only on the hour, 20 minutes after the hour, and 40 minutes after the hour. Exempt vessels shall be passed at any time.
                (c) Florida East Coast Railroad bridge, mile 7.4 at Stuart. The draw shall operate as follows:
                (1) The bridge is not constantly tended.
                (2) The draw is normally in the fully open position, displaying flashing green lights to indicate that vessels may pass.
                (3) When a train approaches the bridge, the navigation lights go to flashing red and a horn sounds four blasts, pauses, and then repeats four blasts. After an eight minute delay, the draw lowers and locks, providing the scanning equipment reveals nothing under the draw. The draw remains down for a period of eight minutes or while the approach track circuit is occupied.
                (4) After the train has cleared, the draw opens and the lights return to flashing green.
                (d) Roosevelt (US1) bridge, mile 7.4 at Stuart. The draw shall open on signal; except Monday through Friday, except Federal holidays, from 7 a.m. to 6 p.m. the draw need open only on the hour and half hour. However, the draw need not open between 7:30 a.m. and 9 a.m. and 4 p.m. and 5:30 p.m. except at 8:15 a.m. and 4:45 p.m. On Saturdays, Sundays, and federal holidays from 8 a.m. to 6 p.m. the draw need open only on the hour, 20 minutes after the hour, and 40 minutes after the hour. When the adjacent railway bridge is in the closed position at the time of a scheduled opening the draw need not open, but it must then open immediately upon opening of the railroad bridge to pass all accumulated vessels. Exempt vessels shall be passed at any time.
                (e) Seaboard System Railroad bridge, mile 28.2 at Indiantown. The draw shall open on signal; except that, from 10 p.m. to 6 a.m. the draw shall open on signal if at least three hours notice is given.
                (f) Florida East Coast Railroad bridge, mile 38.0, at Port Mayaca.
                (1) The bridge is not constantly tended.
                (2) The draw is normally in the fully open position displaying flashing green lights to indicate that vessels may pass.
                (3) When a train approaches the bridge it will stop and a crewmember will observe the waterway for approaching vessels, which will be allowed to pass. Upon manual signal, the bridge lights will go to flashing red, and the horn will sound four blasts, pause, then repeat four blasts, then the draw will lower and lock, providing scanning equipment reveals nothing under the span.
                (4) After the train has cleared, the draw will open, and the lights will return to flashing green.
                (g) Belle Glade Dike (SR 71) bridge, mile 60.7 between Torry Island and Lake Shore. The draw shall open on signal from 7 a.m. to 6 p.m. Monday through Thursday, and from 7 a.m. to 7 p.m. Friday through Sunday. At all other times, the draw need not be opened for the passage of vessels.
                (h) Seaboard System Railroad bridge, mile 78.3 at Moore Haven. The draw shall open on signal; except that, from 10 p.m. to 6 a.m. the draw need not be opened for the passage of vessels.
                (i) Highway bridges at Moore Haven (mile 78.4) La Belle (mile 103.0), Denaud (mile 108.2), Alva (mile 116.0), and Olga (mile 126.3). The draws shall open on signal; except that, from 10 p.m. to 6 a.m. the draws shall open on signal if at least three hours notice is given.
                (j) Caloosahatchee River Bridge (SR 29), Mile 103, Labelle, Florida. The Caloosahatchee River bridge (SR 29), mile 103, shall open on signal, except that from 7 a.m. to 9 a.m. and from 4 p.m. to 6 p.m., Monday through Friday, except Federal holidays, the bridge need not open. Exempt vessels shall be passed at any time.
                [CGD7 85-50, 51 FR 12319, Apr. 10, 1986]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.317, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.319
                Oklawaha River.
                (a) The draw of the Sharpes Ferry (SR 40) bridge, mile 55.1 shall open on signal if at least three hours notice is given.
                (b) The draw of the Moss Bluff (SR 464) bridge, mile 66.0, need not open for the passage of vessels.
                (c) The draw of the Muclan Farms bridge, mile 63.9, need not open for the passage of vessels.
                [CGD7-85-15, 50 FR 29672, July 22, 1985, as amended by CGD7-87-49, 52 FR 42649, Nov. 6, 1987; CGD07-02-008, 67 FR 50351, Aug. 2, 2002]
              
              
                § 117.323
                Outer Clam Bay.
                The drawspan of the Outer Clam Bay Boardwalk Drawbridge shall open on signal if at least 30 minutes advance notice is given.
                [CGD07-06-237, 72 FR 11777, Mar. 14, 2007]
              
              
                § 117.324
                Rice Creek.
                The CSX Railroad Swing Bridge, mile 0.8, in Putnam County, FL. shall open with a 24-hour advance notice to CSX at 1-800-232-0142.
                [USCG-2016-0523, 82 FR 41891, Sept. 5, 2017]
              
              
                § 117.325
                St. Johns River.
                (a) The drawspan for the Main Street (1/SR 90) drawbridge, mile 24.7, at Jacksonville, must open on signal except that, from 7 a.m. to 8:30 a.m. and from 4:30 p.m. to 6 p.m., Monday through Saturday except Federal holidays, the drawspan need not be opened for the passage of vessels.
                (b) The draw of the Florida East Coast automated railroad bridge, mile 24.9, shall operate as follows:
                (1) The bridge shall be constantly tended and have a mechanical override capability for the automated operation. A radiotelephone shall be maintained at the bridge for the safety of navigation.
                (2) The draw is normally in the fully open position, displaying flashing green lights to indicate that vessels may pass.
                (3) When a train approaches, large signs on both the upstream and downstream sides of the bridge flash “Bridge Coming Down,” the lights go to flashing red, and siren signals sound. After an eight minute delay, the draw lowers and locks if there are no vessels under the draw. The draw remains down for a period of eight minutes or while the approach track circuit is occupied.
                (4) After the train has cleared, the draw opens and the lights return to flashing green.
                (c) The draw for the Buffalo Bluff CSX automated Railroad Bridge, St. Johns River, mile 94.5 at Satsuma, Putnam County, FL shall operate as follows:
                (1) The bridge is not tendered locally, but will be operated and monitored by a remote tender.
                (2) The bridge shall have local and mechanical override capabilities over the remote operation.

                (3) Marine radio communication shall be maintained with mariners near the bridge for the safety of navigation. Visual monitoring of the waterway shall be maintained with the use of cameras and the detection of vessels under the span shall be accomplished with detection sensors.
                (4) The span is normally in the fully open position and will display green lights to indicate that the span is fully open.
                (5) When a train approaches, the remote tender shall monitor for vessels approaching the bridge. The remote tender shall warn approaching vessels via marine radio, channel 9 VHF of a bridge lowering. The remote tender may also be contacted via telephone at (386) 649-8538.
                (6) Provided the sensors do not detect a vessel under the span, the tender shall initiate the span lowering sequence, which includes the sounding of a horn and the displaying of red lights. The span will remain in the down position for a minimum of eight minutes or for the entire time the approach track circuit is occupied.
                (7) After the train has cleared the bridge track circuit, the span shall open and the green lights will be displayed.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD7-90-76, 55 FR 47753, Nov. 15, 1990; CGD07-96-069, 62 FR 15843, Apr. 3, 1997; CGD07-05-009, 70 FR 18991, Apr. 12, 2005; USCG-2001-10881, 71 FR 70310, Dec. 4, 2006; USCG-2012-0306, 77 FR 37314, June 21, 2012; USCG-2017-0857, 84 FR 29065, June 21, 2019]
              
              
                § 117.329
                St. Marys River.
                The draws of US17 bridge, mile 23.0, and the Seaboard System Railroad bridge, mile 23.1, both at Kingsland, shall open on signal if at least 48 hours notice is given.
              
              
                § 117.331
                Snake Creek.
                The draw of the Snake Creek Bridge, at Islamorada, Florida, will open on signal, except that from 7 a.m. to 6 p.m., the draw need open only on the hour.
                [USCG-2015-0046, 81 FR 28728, May 10, 2016]
              
              
                § 117.333
                Suwannee River.
                The draw of Suwannee River bridge, mile 35 at Old Town need not be opened for the passage of vessels, however, the draw shall be restored to operable condition within 6 months after notification by the District Commander to do so.
                [CGD07-98-054, 64 FR 55419, Oct. 13, 1999]
              
              
                § 117.335
                Taylor Creek.
                The draw of US441 bridge, mile 0.3 at Okeechobee, shall open on signal if at least two hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984]
              
              
                § 117.337
                Trout River.
                The draw of the CSX Railroad Bridge across the Trout River, mile 0.9 at Jacksonville, operates as follows:
                (a) The bridge is not tended.
                (b) The draw is normally in the fully open position, displaying green lights to indicate that vessels may pass.
                (c) As a train approaches, provided the scanners do not detect a vessel under the draw, the lights change to flashing red and a horn continuously sounds while the draw closes. The draw remains closed until the train passes.
                (d) After the train clears the bridge, the lights continue to flash red and the horn again continuously sounds while the draw opens, until the draw is fully open and the lights return to green.
                [USCG-2009-0249, 75 FR 24402, May 5, 2010]
              
              
                § 117.341
                Whitcomb Bayou.
                The draw of the Beckett Bridge, mile 0.5, at Tarpon Springs, Florida shall open on signal if at least two hours notice is given.
                [CGD7-87-60, 53 FR 3206, Feb. 4, 1988]
                
              
            
            
              Georgia
              
                § 117.351
                Altamaha River.
                (a) The draws of all bridges, except the Seaboard System Railroad bridge, mile 59.4 at Doctortown, shall open on signal if at least 24 hours notice is given.
                (b) The draw of the Seaboard System Railroad bridge, mile 59.4 at Doctortown, shall open on signal if at least seven days notice is given.
              
              
                § 117.353
                Atlantic Intracoastal Waterway, Savannah River to St. Marys River.
                (a) General. Public vessels of the United States and tugs with tows must, upon proper signal, be passed through the drawspan of each drawbridge in this section at anytime.
                (b) Causton Bluff, SR 26, mile 579.9 near Causton Bluff. The draw shall open on signal, except that from 6:30 a.m. to 9 a.m. and 4:30 p.m. to 6:30 p.m. Monday through Friday, except Federal holidays the draw need open only at 7 a.m., 8 a.m. and 5:30 p.m.
                (c) Skidaway Bridge, SR 204, mile 592.9 near Savannah. The draw will open as necessary on the hour from 7 a.m. to 9 a.m. (7, 8, and 9 a.m.) and on the half-hour between 4:30 p.m. to 6.30 p.m. (4:30, 5:30, and 6:30 p.m.), daily; Monday through Friday except Federal holidays. The draw shall open at any time for Public vessels of the United States, tugs with tows, and vessels in distress. At all other times, the draw will open on signal.
                [CGD7 84-29, 50 FR 51249, Dec. 16, 1985, as amended by CGD7-87-12, 52 FR 42647, Nov. 6, 1987; CGD7-87-76, 53 FR 2035, Jan. 26, 1988; CGD07-04-124, 70 FR 50974, Aug. 29, 2005; CGD07-04-124, 71 FR 16491, Apr. 3, 2006; USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.359
                Chattahoochee River.
                See § 117.107, Chattahoochee River, listed under Alabama.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
              
                § 117.361
                Flint River.
                The draws of the CSX Transportation Railroad bridges, miles 28.0 and 28.7, both at Bainbridge, shall open on signal if at least 15 days notice is given.
              
              
                § 117.363
                Ocmulgee River.
                The draws of each bridge shall open on signal if at least 24 hours notice is given.
              
              
                § 117.365
                Oconee River.
                The draw of the SR46 bridge, mile 44.3 near Soperton, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.367
                Ogeechee River.
                (a) The draw of the Seaboard System Railroad bridge, mile 30.7 at Richmond Hill, shall open on signal if at least 15 days notice is given.
                (b) The draw of the highway bridge, mile 37.8 near Richmond Hill, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984]
              
              
                § 117.369
                Satilla River.
                The draw of the Seaboard System Railroad bridge, mile 25.7 at Woodbine, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.371
                Savannah River.
                (a) The draw of the Houlihan bridge (US 17) mile 21.6 at Savannah shall open on signal if at least three hours advance notice is given to the Georgia Department of Transportation Area Engineer in Savannah.
                (b) The draw of the Seaboard System Railroad bridge, mile 27.4 near Hardeeville, South Carolina shall open on a signal if at least three hours advance notice is given. VHF radiotelephone communications will be maintained at the railroad's chief dispatcher's office in Savannah.
                (c) The draw of the CSX Transportation railroad bridge, mile 60.9, near Clyo, Georgia, shall open on signal if at least 48 hours advance notice is given. Openings can be arranged by contacting CSX Transportation on Channel 16 VHF or by telephone at 1 800 232-0146. VHF radiotelephone communications will be maintained at the dispatcher's office in Savannah, Georgia.
                (d) The draw of the Seaboard System Railroad bridge, mile 195.4 near Augusta, shall open on signal if at least three hours notice is given.
                [CGD7-84-21, 49 FR 43955, Nov. 1, 1984, as amended by CGD7-84-01, 50 FR 25073, June 17, 1985; CGD7-87-45, 53 FR 4394, Feb. 16, 1988; CGD7-90-08, 56 FR 16008, Apr. 19, 1991]
              
              
                § 117.373
                St. Marys River.
                See § 117.329, St. Marys River, listed under Florida.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
            
            
              Idaho
              
                § 117.381
                Clearwater River.

                The draws of the Camas Prairie railroad bridge, mile 0.6 at Lewiston, shall open on signal if at least three hours notice is given to the Camas Prairie Railroad in Lewiston.
                [CGD 82--025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
              
                § 117.383
                Pend Oreille River.
                The draw of the Burlington Northern Santa Fe railroad bridge, mile 111.3 near Sand-point, need not be opened for the passage of vessels.
              
              
                § 117.385
                Snake River.
                The drawspan of the U.S. 12 bridge, mile 140.0, between Lewiston, Idaho, and Clarkston, Washington, operates as follows:
                (a) The draw need not open for the passage of vessels except at these hours:
                (1) From March 15 through November 15 at 6 a.m., 10 a.m., 3 p.m., 7 p.m., and 9 p.m.
                (2) From November 16 through March 14 at 9 a.m., 10 a.m., 2 p.m., and 3 p.m.
                (b) Requests for openings shall be given to the Washington State Department of Transportation.
                (1) Monday through Thursday of every week, except holidays, the draw shall open if at least two hours notice is given.
                (2) Friday through Sunday of every week, except holidays, the draw shall open if notice is given by 5 p.m. of the preceding Wednesday.
                (3) The draw shall open on holidays if notice is given by 5 p.m. two workdays, excluding Friday, preceding the holiday.
                (4) The draw shall open at any time for the passage of vessels engaged in an emergency.
                [CGD13-92-01, 57 FR 38608, Aug. 26, 1992]
              
            
            
              Illinois
              
                § 117.389
                Calumet River.
                The draws of the Norfolk Southern railroad bridges, miles 1.32 and 1.36 at Chicago, operate as follows:
                (a) The draws shall open on signal; except that, if either one of the bridges is inoperable because of equipment breakdown, the other bridge need not be opened.
                (b) In addition to the signals prescribed in § 117.15, the following special visual signals shall be used on the bridges:
                (1) When the draw cannot be opened immediately, or is open and must be closed promptly, two red lights are flashed alternately.
                (2) When the draw can be opened immediately, two amber lights are flashed alternately.
                (3) When the draw is open for passage, two green lights are flashed alternately.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2005-21531, 70 FR 36349, June 23, 2005]
              
              
                § 117.391
                Chicago River.
                The draws of the bridges operated by the City of Chicago over the Main Branch of Chicago River, the bridges on the North Branch of Chicago River from the Main Branch to North Halsted Street, mile 2.65, and bridges on the South Branch of Chicago River from the Main Branch to South Ashland Avenue, mile 4.47, shall operate as follows:
                (a) For commercial vessels, all bridges shall open on signal if at least 12-hours advance notice is provided to the Chicago City Bridge Desk prior to the intended time of passage; except that, from Monday through Friday between the hours of 7 a.m. and 9:30 a.m., and between the hours of 4 p.m. and 6:30 p.m., except for Federal holidays, the draws need not open for the passage of vessels.
                (b) For recreational vessels:
                (1) From April 1 through November 30—
                (i) The draws shall be scheduled to open, before 1 p.m., twice on Saturdays and twice on Sundays if requests for passage have been received at least 20 hours in advance. If the bridges have been authorized to remain closed for portions of a Saturday or Sunday to accommodate special events, openings shall be scheduled after 1 p.m. as necessary to provide two openings per day.
                (ii) The draws shall open on Monday and Friday, after 6:30 p.m. Each opening requires notice that has been given at least 6 hours in advance of a vessel's requested time of passage.

                (iii) The draws shall open on Wednesdays at 10 a.m., or as soon thereafter as practical, if a request for passage has been given at least 20 hours in advance.
                (iv) The draws shall open at times in addition to those listed in paragraphs (b)(1)(i) through (b)(1)(iii) of this section, after notice has been given at least 20 hours in advance requesting passage for a flotilla of at least five vessels. However, the bridges need not open Monday through Friday from 7 a.m. to 9:30 a.m., and 4 p.m. to 6:30 p.m., except for Federal holidays.
                (2) From December 1 through March 31, the draws shall open on signal if at least 48 hours notice is given. However, the bridges need not open Monday through Friday from 7 a.m. to 9:30 a.m., and 4 p.m. to 6:30 p.m., except for Federal holidays.
                (c) The following bridges need not be opened for the passage of vessels: The draws of South Damen Avenue, mile 6.14, over South Branch of Chicago River; all highway drawbridges between South Western Avenue, mile 6.7, and Willow Springs Road, mile 19.4, over Chicago Sanitary and Ship Canal; North Halsted Street, mile 2.85, and Division Street, mile 2.99, over North Branch Canal of Chicago River; and Division Street, mile 3.30, North Avenue, mile 3.81, Cortland Avenue, mile 4.48, Webster Avenue, mile 4.85, North Ashland Avenue, mile 4.90, and Union Pacific Railroad, mile 5.01, over North Branch of Chicago River.
                (d) The draw of the Chicago Avenue Bridge, mile 2.40, over the North Branch of the Chicago River, need not open for the passage of vessels.
                [CGD09-95-023, 60 FR 52311, Oct. 6, 1995, as amended by CGD09-01-148, 67 FR 31729, May 10, 2002; USCG-2019-0366, 84 FR 29804, June 25, 2019]
                
                  Effective Date Note:
                  By USCG-2019-0366, 84 FR 29804, June 25, 2019, in § 117.391, paragraph (d) was added, effective until Nov. 13, 2023.
                
              
              
                § 117.393
                Illinois Waterway.
                (a) The draw of the automated Burlington Northern Santa Fe railroad bridge, mile 88.8 at Beardstown, Illinois, operates as follows:
                (1) The draw is normally maintained in the fully open position, displaying a green light to indicate that vessels may pass.
                (2) When a vessel is approaching and the draw is in the open position, contact shall be established by radiotelephone with the remote operator to assure that the draw remains open until passage is complete.
                (3) When a vessel is approaching and the draw is in the closed position, contact shall be established by radiotelephone with the remote operator. If the draw cannot be opened immediately, alternate flashing red lights are displayed. If the draw can be opened immediately, flashing amber lights are displayed.
                (4) When a train approaches the bridge and the draw is in the open position, the operator shall activate alternate flashing red lights on top of the draw, sound four short blasts, and scan the river on radar to determine whether any vessel is approaching the bridge. The remote operator shall also broadcast that the draw is closing. If a vessel or vessels are approaching the bridge within one mile, as determined by radar scanning, response to radio broadcast, or electronic detector, the flashing red lights shall be changed to flashing amber and the operator shall keep the draw in the fully open position until the vessel or vessels have cleared the bridge. If no vessel is approaching the bridge or is beneath the draw, the draw may be lowered and locked in place.
                (5) After the train has cleared the bridge, the draw shall be raised to its full height and locked in place, the red flashing lights stopped, and the draw lights changed from red to green.
                (b) The draw of the Chessie Railroad Bridge, mile 254.1, at Seneca, Illinois, operates as follows:
                (1) The draw is normally maintained in the fully open position, displaying green mid-channel lights to indicate the span is fully open.
                (2) When a train approaches the bridge and the draw is in the open position, the train will stop, train operator shall walk out on the bridge and scan the river for approaching vessels.

                (3) If a vessel is approaching the bridge, the draw will remain open. The vessel shall contact the train operator on VHF-FM channel 16 and the train operator shall keep the draw in the fully open position until the vessel has cleared the bridge.
                (4) If no vessels are observed, the train operator initiates a five minute warning period on VHF-FM radio channel 16 before closing the bridge. The train operator will broadcast the following message: “The Chessie Railroad Bridge at Mile 254.1, Illinois River, will close to navigation in five minutes.” The announcement is repeated every minute counting down the time remaining until closure.
                (5) At the end of the five minute warning period, and if no vessels are approaching the bridge, the train operator shall sound the siren for 10 seconds, activate the alternate flashing red lights on top of the draw, then lower and lock the draw in place. Red lights shall continue to flash to indicate the draw is closed to navigation.
                (6) After the train has cleared the bridge, the draw shall be raised to its full height and locked in place, the red flashing lights stopped, and the draw lights changed from red to green.
                (c) The draws of the McDonough Street Bridge, mile 287.3; Jefferson Street bridge, mile 287.9; Cass Street bridge, mile 288.1; Jackson Street bridge, mile 288.4; and Ruby Street bridge, mile 288.7; all of Joliet, shall open on signal, except that they need not open from 7:30 a.m. to 8:30 a.m. and from 4:15 p.m. to 5:15 p.m. Monday through Saturday.
                (d) The drawspan of the Elgin, Joliet and Eastern Railway bridge, mile 290.1 at Lockport, Illinois, is operated by remote operator located at the Elgin, Joliet & Eastern offices in Homewood, Illinois as follows:
                (1) The drawspan is normally maintained in the fully open to navigation position displaying green center span navigation lights to indicate that the drawspan is fully open.
                (2) The bridge is equipped with the following:
                (i) A radiotelephone link direct to the remote operator;
                (ii) A radar antenna on top of the drawspan capable of scanning the river, one mile upstream and one mile downstream;
                (iii) Infrared boat detectors under the drawspan, to allow the remote bridge operator to detect vessels under the drawspan;
                (iv) Electronic motion detectors under the drawspan to allow the remote bridge operator to detect vessel movement under the drawspan;
                (v) A siren for sound signals; and
                (vi) Red and green center span navigation lights.
                (3) The remote bridge operator shall maintain a 24 hour VHF marine radio watch for mariners to establish contact as they approach the bridge to ensure that the drawspan is open or that it remains open until passage of river traffic is complete.
                (4) When rail traffic approaches the bridge, and the drawspan is in the open position, the remote bridge operator initiates a one minute warning period before closing the drawspan. During this warning period, the remote operator shall broadcast at least twice, via marine radio, that: “The drawspan of the EJ&E Railroad bridge will be lowered in one minute.” A siren on the bridge sounds for 20 seconds, to warn anyone on or under the bridge that the drawspan will be lowered.
                (5) If a vessel is approaching the bridge upbound or, departing the Lockport Lock and Dam at mile 291.1, downbound, with intentions of passing through the drawspan, they shall respond to the remote bridge operators' marine radio broadcast, or initiate radio contact, indicating their proximity to the bridge and requesting an opening of the drawspan or that the drawspan remain open until the vessel passes. If any approaching vessel is detected or if a radiotelephone response is received, the remote operator shall not close the drawspan until the vessel or vessels have cleared the bridge.
                (6) At the end of the one minute warning period, if no river traffic is approaching or under the drawspan, the remote bridge operator may begin lowering the drawspan. Navigation lights located at the center of the drawspan change from green to red when the drawspan is not in the fully open to navigation position. The drawspan takes approximately 90 seconds to lower.

                (7) If the presence of a vessel or other obstruction is discovered approaching or under the drawspan, during the lowering sequence, before the drawspan is fully lowered and locked, the drawspan shall be stopped and raised to the fully open position. When the vessel or obstruction has cleared the drawspan, the remote operator shall confirm that the channel is clear and reinitiate the one minute warning cycle before lowering the drawspan.
                (8) If no marine traffic is present the drawspan may be lowered and seated. When the drawspan is lowered and locked in the closed to navigation position, the remote bridge operator periodically broadcasts, via marine radio, that: “The drawspan of the EJ&E Railroad bridge is closed to navigation.”
                (9) Failure of the radar system, radio telephone system, infrared boat detectors or electronic motion sensors shall prevent lowering the drawspan from the remote location.
                (10) when rail traffic has cleared the bridge, the remote bridge operator shall raise the drawspan to the fully open to navigation position. When the drawspan is raised and in the fully open to navigation position, the remote bridge operator broadcasts, at least twice, via marine radio, that: “The drawspan of the EJ&E Railroad bridge is open to navigation.” The center drawspan navigation lights change from red to green when the drawspan is fully open to navigation.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD02 93-036, 59 FR 33677, June 30, 1994; USCG-1998-3799, 63 FR 35527, June 30, 1998; USCG-1999-5832, 64 FR 34712, June 29, 1999; CGD08-99-014, 64 FR 61520, Nov. 12, 1999; CGD08-06-013, 72 FR 19668, Apr. 19, 2007; USCG-2013-0397, 78 FR 39174, July 1, 2013]
              
              
                § 117.397
                Wabash River.
                The draws of the bridges across the Wabash River need not be opened for the passage of vessels.
                [USCG-2008-0100, 73 FR 76219, Dec. 16, 2008]
              
            
            
              Indiana
              
                § 117.401
                Trail Creek.
                (a) The draw of the Franklin Street bridge, mile 0.5 at Michigan City, shall be operated as follows:
                (1) From March 16 through November 30, the draw shall open on signal; except from 6:15 a.m. to 11:15 p.m., Monday through Sunday, the draw need open only from three minutes before to three minutes after the quarter-hour and three-quarter hour.
                (2) From December 1 through March 15, the draw shall open on signal if at least 12-hours advance notice is provided prior to intended time of passage.
                (b) The draw of the Amtrak bridge, mile 0.9 at Michigan City, shall open on signal; except, from December 1 through March 15, the bridge shall open on signal if at least 12-hours advance notice is provided prior to intended time of passage.
                (c) Public vessels of the United States, state or local vessels used for public safety, vessels in distress, and vessels seeking shelter from severe weather shall be passed through the draws of each bridge as soon as possible.
                [CGD09-01-001, 66 FR 27867, May 21, 2001]
              
              
                § 117.403
                Wabash River.
                See § 117.397, Wabash River, listed under Illinois.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
            
            
              Iowa
              
                § 117.407
                Missouri River.
                See § 117.691, Missouri River listed under Nebraska.
                [CGD08-06-002, 71 FR 66874, Nov. 17, 2006]
              
            
            
              Kansas
              
                § 117.411
                Missouri River.
                (a) The draws of the bridges across the Missouri River shall open on signal; except during the winter season between the date of closure and the date of opening of the commercial navigation season as published by the Army Corps of Engineers, the draw need not open unless at least 24 hours advance notice is given.
                (b) The draw of the Atchison Railroad Bridge, Mile 422.5, Missouri River need not open unless a two-hour advance notice is given during the commercial navigation season.
                [USCG-2014-0358, 80 FR 81181, Dec. 29, 2015]
              
            
            
              
              Kentucky
              
                § 117.415
                Green River.
                (a) The draw of the CSX Transportation railroad bridge, Mile 8.3 at Spottsville, shall open on signal when there is 40 feet or less of vertical clearance beneath the draw. When vertical clearance is more than 40 feet, at least four hours notice shall be given. The owners of, or agencies controlling, the bridge shall arrange for ready telephone communication with the authorized representative at any time from the bridge or its immediate vicinity.
                (b) The bascule span of the Paducah and Louisville Railroad Bridge, Mile 94.8 at Rockport, is maintained in the closed position and is remotely operated. Bridge clearance in the closed position in 41.3 feet at pool stage. Vessels requiring more clearance for passage must contact the remote bridge operator by radio telephone to request opening. The bridge operator will confirm by radiotelephone whether the bridge can be opened safely and promptly. If rail traffic is on or approaching the bridge, the bridge operator will advise the vessel that the bridge cannot be opened, and provide an approximate time when the bridge can be opened safely. Continuous radio contact between the bridge operator and the vessel shall be maintained until the vessel has transited and cleared the bridge.
                [CGD2 88-01, 53 FR 23621, June 23, 1988, as amended by CGD2-91-04, 56 FR 16009, Apr. 19, 1991; CGD2-91-07, 57 FR 2841, Jan. 24, 1992; USCG-2013-0041, 78 FR 21841, Apr. 12, 2013]
              
              
                § 117.417
                Ohio River.
                The draw of the Southern Railway railroad bridge, mile 607.4 at New Albany, Indiana, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984]
              
            
            
              Louisiana
              
                § 117.422
                Amite River.
                (a) The draw of the S22 bridge, mile 6.0 at Clio, shall open on signal if at least four hours notice is given.
                (b) The draws of the S16 bridge, mile 21.4 near French Settlement, and the S42 bridge, mile 32.0 at Port Vincent, shall open on signal if at least 48 hours notice is given.
                [CGD 82-025, 49 FR 17452, as amended by CGD 08-84-04, 49 FR 48924, Dec. 17, 1984. Redesignated by CGD8-88-05, 53 FR 27681, July 22, 1988]
              
              
                § 117.423
                Atchafalaya River.
                The draw of the Kansas City Southern Railway bridge, mile 133.1 (mile 5.0 on N.O.S. Chart) above the mouth of the waterway, at Simmesport, shall open on signal if at least three hours advance notice is given.
                [CGD8-88-05, 53 FR 27681, July 22, 1988]
              
              
                § 117.424
                Belle River.
                The draw of the S70 bridge, mile 23.8 (Landside Route) near Belle River, shall open on signal; except that, from 10 p.m. to 6 a.m., the draw shall open on signal if at least four hours notice is given. During the advance notice period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                [CGD 08-84-07, 50 FR 24195, June 10, 1985]
              
              
                § 117.425
                Black Bayou.
                The draws of the Terrebonne Parish Police Jury bridges, miles 7.5, 15.0, 18.7 and 22.5, between Gibson and Houma, shall open on signal if at least 24 hours notice is given. The draw of the US182 bridge, mile 7.0 near Gibson, need not be opened for the passage of vessels.
                [CGD8-87-12, 53 FR 5974, Feb. 29, 1988, as amended by USCG-2013-0397, 78 FR 39174, July 1, 2013]
              
              
                § 117.429
                Boeuf Bayou.
                The draw of the S307 bridge, mile 1.3 at Kraemer, shall open on signal; except that, from 9 p.m. to 5 a.m., the draw shall open on signal if at least 12 hours notice is given.
              
              
                § 117.433
                Bonfouca Bayou.

                The draw of the S433 Bridge, mile 7.0, at Slidell, shall open on signal, except that from 6 p.m. to 6 a.m. from November 1 through February 28 or February 29, the draw shall open on signal if at least two hours, notice is given. From March 1 through October 30, from 9 p.m. to 7 a.m. the draw shall open on signal if at least two hours, notice is given. On Monday through Friday, except Federal holidays, throughout the year, the draw need not open for the passage of vessels from 7 a.m. to 8 a.m. and from 1:45 p.m. to 2:45 p.m.
                [USCG-2009-0863, 76 FR 52569, Aug. 23, 2011]
              
              
                § 117.434
                Caddo Lake.
                The draw of the Kansas City Southern railroad bridge, mile 26.4 near Mooringsport, shall open on signal if at least 24 hours notice is given.
                [CGD82-025, 49 FR 17452. Redesignated by CGD08-96-053, 64 FR 8722, Feb. 23, 1999]
              
              
                § 117.435
                Carlin Bayou.
                (a) The draw of the Louisiana and Delta Railroad (LDRR) Bridge, mile 6.4, at Delcambre, shall operate as follows:
                (1) The draw shall be maintained in the fully open position for navigation at all times, except during periods when it is closed for the passage of rail traffic.
                (2) When a train approaches the bridge, it will stop and a crewmember from the train will observe the waterway for approaching vessels. If vessels are observed approaching the bridge, they will be allowed to pass prior to lowering the bridge. The crewmember will verify that the adjacent highway bridge is in the closed-to-navigation position prior to initiating the lowering sequence.
                (3) After the train has completely passed over the bridge, the crewmember will initiate the raising sequence.
                (4) To request openings of the bridge when the lift span is in the closed-to-navigation position, mariners may call the LDRR Signal Supervisor at 337-316-6015.
                (b) The draw of the S14 bridge, mile 6.4 at Delcambre, shall open on signal; except that, from 9 p.m. to 5 a.m. the draw shall open on signal if at least four hours notice is given. The draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                [CGD8-88-19, 54 FR 16107, Apr. 21, 1989. Redesignated by CGD08-96-053, 64 FR 8722, Feb. 23, 1999; USCG-2012-0180, 77 FR 57021, Sept. 17, 2012]
              
              
                § 117.436
                Chef Menteur Pass.
                The draw of the U.S. Highway 90 bridge, mile 2.8, at Lake Catherine, shall open on signal; except that, from 5:30 a.m. to 7:30 a.m., Monday through Friday except Federal holidays, the draw need open only on the hour and on the half-hour for the passage of vessels. The draw shall open at any time for a vessel in distress.
                [CGD08-01-005, 66 FR 11110, Feb. 22, 2001]
              
              
                § 117.438
                Colyell Bayou.
                The removable span of the Louisiana highway bridge, mile 1.0 near Port Vincent, shall be removed for the passage of vessels if at least 48 hours notice is given.
                [ CGD 82-025, 49 FR 17452, Apr. 24, 1984. Redesignated by USCG-2014-1039, 80 FR 11550, Mar. 4, 2015]
              
              
                § 117.439
                Company Canal.
                (a) The draw of the LA1 bridge, mile 0.4 at Lockport, shall open on signal; except that, from 6 p.m. to 10 a.m. the draw shall open on signal if at least four hours notice is given. During the advance notice period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                (b) The draw of the S24 bridge, mile 8.1 at Bourg, shall open on signal; except that, from 10 p.m. to 6 a.m. the draw shall open on signal if at least four hours notice is given. During the advance notice period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                [CGD 08-84-12, 50 FR 23306, June 3, 1985. Redesignated and amended by CGD8-85-10, 50 FR 38001, Sept. 19, 1985; USCG-2011-0257, 76 FR 31837, June 2, 2011. Redesignated by USCG-2014-1039, 80 FR 11550, Mar. 4, 2015]
              
              
                
                § 117.440
                Des Allemands Bayou.
                (a) The draw of the S631 bridge, mile 13.9 at Des Allemands, shall open on signal if at least four hours notice is given.
                (b) The draw of the Burlington Northern Santa Fe Railroad bridge, mile 14.0, shall open on signal Monday through Friday from 7 a.m. to 3 p.m. At all other times the draw shall open on signal if at least 4 hours notice is given.
                [CGD08-93-028, 59 FR 14757, Mar. 30, 1994. Redesignated by USCG-2014-1039, 80 FR 11550, Mar. 4, 2015]
              
              
                § 117.441
                D'Inde Bayou.
                The draw of the Union Pacific railroad bridge, mile 4.3, shall open on signal if at least 72 hours notice is given to the Defense Plant Corporation, Cities Service Refining Corporation Agent.
              
              
                § 117.443
                Du Large Bayou.
                The draw of the Terrebonne Parish bridge, mile 23.2, near Theriot, shall open on signal; except that, from 9 p.m. to 5 a.m., the draw shall open on signal if at least 12 hours notice is given.
                [CGD 08-84-07, 50 FR 24195, June 10, 1985]
              
              
                § 117.444
                Falgout Canal.
                The draw of the LA 315 bridge across Falgout Canal, mile 3.1, shall open on signal; except that from 15 August to 5 June, the draw need not be opened from 7 a.m. to 8 a.m. and from 3 p.m. to 4 p.m., Monday through Friday except holidays. The draw shall open on signal at any time for an emergency aboard a vessel.
                [CGD8-91-11, 56 FR 43872, Sept. 5, 1991]
              
              
                § 117.445
                Franklin Canal.
                The draw of the Chatsworth Bridge, mile 4.8 at Franklin, shall open on signal from 5 a.m. to 9 p.m. if at least one hour notice is given. From October 1 through January 31 from 9 p.m. to 5 a.m., the draw shall be opened on signal if at least three hours notice is given. From February 1 through September 30 from 9 p.m. to 5 a.m., the draw shall open on signal if at least 12 hours notice is given.
                [USCG-2009-0670; 74 FR 66238, Dec. 15, 2009]
              
              
                § 117.447
                Grand Cabahanosse Bayou.
                The draw of the S70 bridge, mile 7.6 near Paincourtville, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2001-9286, 66 FR 33641, June 25, 2001]
              
              
                § 117.449
                Grosse Tete Bayou.
                The removable span of the S377 Bridge, mile 15.3 near Rosedale, shall be opened for the passage of vessels if at least 48 hours notice is given.
                [USCG-2012-0115, 77 FR 57494, Sept. 18, 2012]
              
              
                § 117.451
                Gulf Intracoastal Waterway.
                (a) The draw of the Lapalco Boulevard Bridge, Harvey Canal Route, mile 2.8 at Harvey, shall open on signal; except that, from 6:30 a.m. to 8:30 a.m. and from 3:45 p.m. to 5:45 p.m. Monday through Friday except holidays, the draw need not be opened for the passage of vessels.
                (b) The draw of the SR 23 bridge, Algiers Alternate Route, mile 3.8 at Belle Chasse, shall open on signal; except that, from 6 a.m. to 8:30 a.m. and from 3:30 p.m. to 5:30 p.m. Monday through Friday, except Federal holidays, the draw need not be opened for the passage of vessels.
                (c) The draw of the SR 315 (Bayou Dularge) bridge, mile 59.9 west of Harvey Lock, at Houma, shall open on signal; except that, the draw need not open for the passage of vessels Monday through Friday except Federal holidays from 6:30 a.m. to 8:30 a.m., from 11:45 a.m. to 12:15 p.m., from 12:45 p.m. to 1:15 p.m. and from 4:30 p.m. to 6 p.m.
                (d) The draw of the SR 319 (Louisa) bridge across the Gulf Intracoastal Waterway, mile 134.0 west of Harvey Lock, near Cypremort, shall open on signal if at least 24 hours notice is given.
                (e) The draw of the Louisiana highway bridge, mile 243.8 west of Harvey Canal Locks, shall open on signal when more than 50 feet vertical clearance is required, if at least four hours notice is given to the Louisiana Department of Highways, District Maintenance Engineer, at Lake Charles.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.451, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.453
                Houma Canal.
                The draw of the S3197 bridge, mile 1.7 at Houma, shall open on signal if at least four hours notice is given.
                [CGD 08-84-06, 50 FR 1850, Jan. 14, 1985]
              
              
                § 117.455
                Houma Navigation Canal.
                The draw of SR 661 (Houma Nav Canal) bridge, mile 36.0, at Houma, shall open on signal; except that, the draw need not open for the passage of vessels Monday through Friday except Federal holidays from 6:30 a.m. to 8:30 a.m., from 11:45 a.m. to 12:15 p.m., from 12:45 p.m. to 1:15 p.m. and from 4:30 p.m. to 6 p.m.
                [CGD08-05-004, 70 FR 20469, Apr. 20, 2005]
              
              
                § 117.457
                Houston River.
                The draw of the Kansas City Southern Railroad bridge, mile 5.2 near Lake Charles, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.458
                Inner Harbor Navigation Canal, New Orleans.
                (a) The draws of the SR 46 (St. Claude Avenue) bridge, mile 0.5 (GIWW mile 6.2 East of Harvey Lock), the SR 39 (Judge Seeber/Claiborne Avenue) bridge, mile 0.9 (GIWW mile 6.7 East of Harvey Lock), and the Florida Avenue bridge, mile 1.7 (GIWW mile 7.5 East of Harvey Lock), shall open on signal; except that, from 6:30 a.m. to 8:30 a.m. and from 3:30 p.m. to 5:45 p.m., Monday through Friday, except federal holidays, the draws need not open for the passage of vessels. The draws shall open at any time for a vessel in distress.
                (b) The US 90 (Danzinger) Bridge, mile 3.1, shall open on signal if at least two hours notice is given; except that the draw need not be opened from 7 a.m. to 8:30 a.m. and 5 p.m. to 6:30 p.m. Monday through Friday.
                (c) The draw of the Senator Ted Hickey (Leon C. Simon Blvd./Seabrook) Bridge, mile 4.6, shall open on signal from 7 a.m. to 8 p.m.; except that the bridge need not open from 7 a.m. to 8:30 a.m. and 5 p.m. to 6:30 p.m. Monday through Friday. From 8 p.m. to 7 a.m., the draw shall open on signal if at least two hours notice is given.
                [CGD8-89-05, 54 FR 36305, Sept. 1, 1989, as amended by CGD08-01-002, 66 FR 27026, May 16, 2001; GCD08-03-030, 68 FR 69609, Dec. 15, 2003; USCG-2010-0351, 75 FR 49411, Aug. 13, 2010; USCG-2013-0562, 79 FR 8269, Feb. 12, 2014]
              
              
                § 117.459
                Kelso Bayou.
                The draw of the S27 bridge mile 0.7 at Hackberry, shall operate as follows:
                (a) From May 20, through October 31, the draw shall open on signal from 7 a.m. to 7 p.m. From 7 p.m. to 7 a.m., the draw shall open on signal if at least four hours notice is given.
                (b) From November 1 through December 22, the draw shall open on signal from 7 a.m. to 3 p.m. From 3 p.m. to 7 a.m., the draw shall open on signal if at least four hours notice is given.
                (c) From December 23 through May 19, the draw shall open on signal if at least 24 hours notice is given.
                [CGD 08-94-028, 63 FR 40654, July 30, 1998]
              
              
                § 117.460
                La Carpe Bayou.
                The draw of the S661 bridge, mile 7.5, shall open on signal if at least four hours advance notice is given; except that, the draw need not be opened for the passage of vessels Monday through Friday except holidays from 7 a.m. to 8:30 a.m. and 4:30 p.m. to 6 p.m.
                [CGD8-90-05, 55 FR 33289, Aug. 15, 1990]
              
              
                § 117.461
                Lacassine Bayou.
                The draws of the S14 bridge, mile 17.0, and the Southern Pacific railroad bridge, mile 20.4, both near Hayes, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984]
              
              
                § 117.463
                Lacombe Bayou.
                The draw of the US190 bridge, mile 6.8 at Lacombe, shall open on signal if at least 48 hours notice is given.
              
              
                § 117.465
                Lafourche Bayou.

                (a) The draws of the following bridges shall open on signal; except that, from August 1 through May 31, the draw need not open for the passage of vessels Monday through Friday except Federal holidays from 7 a.m. to 8:30 a.m.; from 2 p.m. to 4 p.m. and from 4:30 p.m. to 5:30 p.m., unless otherwise indicated:
                (1) SR 308 (Golden Meadow) Bridge, mile 23.9, at Golden Meadow
                (2) Galliano Pontoon Bridge, mile 27.8, at Galliano
                (3) SR 308 (South Lafourche (Tarpon)) Bridge, mile 30.6, at Galliano, need not open for the passage of vessels from August 1 through May 31, Monday through Friday except Federal holidays from 6:45 a.m. to 8:30 a.m.; from 2 p.m. to 4 p.m. and from 4:30 p.m. to 5:30 p.m.
                (4) Cote Blanche Pontoon Bridge, mile 33.9, at Cutoff
                (5) Cutoff Vertical Lift Bridge, mile 36.3, at Cutoff
                (6) LA 657 (Larose) Vertical Lift Bridge, mile 38.7, at Larose.
                (b) The draw of the Valentine bridge, mile 44.7 at Valentine, shall open on signal; except that, from 6 p.m. to 6 a.m., the draw shall open on signal if at least four hours advance notification is given. During the advance notification period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in water traffic occur.
                (c) The draws of the S3220 bridge, mile 49.2 near Lockport, and the S655 bridge, mile 50.8 at Lockport, shall open on signal; except that, from 6 p.m. to 10 a.m. the draws shall open on signal if at least four hours notice is given. During the advance notice period, the draws shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                (d) The draw of the State Route LA 654 bridge, mile 53.2 at Clotilda, shall open on signal if at least four hours notice is given. During the advance notice period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                (e) The draws of the S3199 bridge, mile 58.2, and the Lafourche Parish bridge, mile 58.7, both at Raceland, shall open on signal if at least six hours notice is given.
                (f) The draw of the S649 bridge, mile 66.6, shall open on signal if at least forty-eight hours notice is given.
                (g) The draws of the Burlington Northern Santa Fe railroad bridge, mile 69.0 at Lafourche, and all bridges upstream of the Burlington Northern Santa Fe railroad bridge need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.465, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.467
                Lake Pontchartrain.
                (a) The south draw of the S11 bridge near New Orleans shall open on signal if at least 48 hours notice is given. In case of emergency, the draw shall open within 12 hours and shall be kept in condition for immediate operation until the emergency is over.
                (b) The draw of the Norfolk Southern Railroad Bridge across Lake Pontchartrain, mile 4.80 near Slidell, St. Tammany Parish, Louisiana shall be maintained as follows:
                (1) The draw shall be maintained in the fully open-to-navigation position for vessels at all times, except during periods when it is closed for the passage of rail traffic or to perform periodic maintenance authorized in accordance with subpart A of this part.
                (2) The draw shall be remotely operated by the drawtender at Norfolk Southern's drawbridge in Decatur, Alabama. The estimated duration that the bridge will remain closed for the passage of rail traffic is 10 to 15 minutes per operation.
                (3) When a train approaches the bridge, the drawtender will initiate the bridge closing warning signal, consisting of radio calls via VHF-FM-channels 13 and 16 and activation of flashing red warning lights at each end of the span. The radio calls will be broadcast at five (5) minutes prior to bridge closing and at two (2) minutes prior to bridge closing. Photoelectric (infrared) boat detectors will monitor the waterway beneath the bridge for the presence of vessels.

                (4) The drawtender will continuously monitor waterway traffic in the area using closed-circuit cameras mounted on the bridge. The draw will only be closed if the drawtender's visual inspection indicates that the channel is clear and there are no vessels transiting in the area. The drawtender will maintain constant surveillance of the navigation channel to ensure that no conflict with maritime traffic exists. Additionally, the draw will not be closed if the S11 bascule bridge that is located immediately west of the railroad bridge is in the open-to-navigation position. If two or more closed-circuit cameras are inoperable or if there is inclement weather, the draw will only be operated by a drawtender located on site at the bridge.
                (5) At the end of the two-minute warning period, if no vessels have been detected by the drawtender, the draw closing sequence will automatically proceed.
                (6) Upon passage of the train, the draw will be returned to the fully open-to-navigation position to allow marine traffic to pass. The warning lights will continue to flash red until the draw has returned to the fully open-to-navigation position at which time they will deactivate.
                (7) After the passage of each train, the draw must be returned to its fully open-to-navigation position.
                (8) To request openings of the draw when the bascule span is in the closed-to-navigation position, mariners may contact Norfolk Southern Railway via VHF-FM channel 13 or by telephone at the number displayed on the signs posted at the bridge.
                (9) The draw will be operated locally if:
                (i) Communication is lost between the drawbridge and the drawtender in Decatur, Alabama;
                (ii) More than two closed-circuit cameras are not working;
                (iii) The marine radio is inoperable;
                (iv) Weather conditions warrant; or
                (v) Ordered by the Coast Guard.
                (c) The draw of the Greater New Orleans Expressway Commission Causeway shall open on signal if at least three hours notice is given; except that, the draw need not be opened for the passage of vessels Monday through Friday except Federal holidays from 5:30 a.m. to 9:30 a.m. and from 3 p.m. until 7 p.m. The draw will open on signal for any vessel in distress or vessel waiting immediately following the closures listed above.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD8-90-02, 55 FR 13522, Apr. 11, 1990; CGD08-01-022, 66 FR 56208, Nov. 7, 2001; USCG-2015-0814, 80 FR 81183, Dec. 29, 2015]
              
              
                § 117.469
                Liberty Bayou.
                The draw of the S433 Bridge, mile 2.0, at Slidell, shall open on signal, except that between 7 p.m. to 7 a.m., the draw shall open on signal if at least two hours notice is given.
                [USCG-2007-0078, 73 FR 12886, Mar. 11, 2008]
              
              
                § 117.471
                Little Black Bayou.
                The draw of the Southern Pacific railroad bridge, mile 1.3 at Southdown, need not be opened for the passage of vessels.
              
              
                § 117.473
                Little River.
                The draw of the Louisiana and Arkansas railroad bridge, mile 12.1 at Archie, shall open on signal if at least 12 hours notice is given.
              
              
                § 117.475
                Little (Petit) Caillou Bayou.
                (a) The draws of the S58 bridge, mile 25.7 at Sarah, and the Terrebonne Parish (Smithridge) bridge, mile 26.6 near Montegut, shall open on signal; except that, from 9 p.m. to 5 a.m., the draws shall open on signal if at least 12 hours notice is given.
                (b) The draws of the Terrebonne Parish (DuPlantis) bridge, mile 29.9 near Bourg, and the S24 bridge, mile 33.7 at Presquille, shall open on signal if at least four hours notice is given. The draws shall open on less than four hours notice for an emergency, and shall open on signal should a temporary surge in waterway traffic occur.
                [CGD8-86-02, 51 FR 31113, Sept. 2, 1986]
              
              
                § 117.477
                Lower Atchafalaya River.

                The draw of the St. Mary Parish bridge, mile 26.8 at Patterson, shall open on signal from 5 a.m. to 9 p.m. From October 1 through January 31 from 9 p.m. to 5 a.m., the draw shall open on signal if at least three hours notice is given. From February 1 through September 30 from 9 p.m. to 5 a.m., the draw shall open on signal if at least 12 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37381, Sept. 24, 1984]
              
              
                § 117.478
                Lower Grand River.
                (a) The draw of the LA 75 bridge, mile 38.4 (Alternate Route) at Bayou Sorrel, shall open on signal; except that from about August 15 to about June 5 (the school year), the draw need not be opened from 6 a.m. to 8 a.m. and from 3 p.m. to 4:30 p.m., Monday through Friday except holidays. The draw shall open on signal at any time for an emergency aboard a vessel.
                (b) The draw of the LA 77 bridge, mile 47.0 (Alternate Route) at Grosse Tete, shall open on signal; except that, from about August 15 to about June 5 (the school year), the draw need not be opened from 6 a.m. to 8 a.m. and from 2:30 p.m. to 4:30 p.m., Monday through Friday except Federal holidays. The draw shall open on signal at any time for an emergency aboard a vessel.
                (c) The draw of the S997 bridge, mile 41.5 (Landside Route) at Pigeon, shall open on signal; except that, from 10 p.m. to 6 a.m., the draw shall open on signal if at least four hours notice is given. During the advanced notice period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                [CGD8-92-16, 57 FR 57962, Dec. 8, 1992, as amended by CGD08-93-024, 59 FR 14756, Mar. 30, 1994; CGD08-96-003, 61 FR 49064, Sept. 18, 1996; USCG-2009-0686, 75 FR 16009, Mar. 31, 2010]
              
              
                § 117.479
                Macon Bayou.
                The draw of the S4 bridge, mile 44.8 near Winnsboro, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.480
                Mermentau River.
                The draw of the S82 bridge, mile 7.1 at Grand Chenier, shall open on signal; except that, from 6 p.m. to 6 a.m. the draw shall open on signal if at least 4 hours notice is given. During the advance notice period, the draw will open on less than 4 hours notice for an emergency and will open on demand should a temporary surge in waterway traffic occur.
                [CGD8-94-027, 60 FR 14221, Mar. 16, 1995]
              
              
                § 117.481
                Milhomme Bayou.
                The draw of the Stephensville Bridge, mile 12.2 (Landside Route) at Stephensville shall open on signal if at least one hour of advance notice is given. During the advance notice period, the draw shall open on less than one hour notice for an emergency, and shall open on demand should a temporary surge in waterway traffic occur.
                [73 FR 43, Jan. 2, 2008]
              
              
                § 117.482
                Nezpique Bayou.
                The draw of the S97 bridge, mile 7.0 near Jennings, shall open on signal if at least 48 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984. Redesignated by CGD8-86-04, 51 FR 36224, Oct. 9, 1986]
              
              
                § 117.484
                Pass Manchac.
                The draw of the Canadian National/Illinois Central Railroad automated bridge, mile 6.7, at Manchac, operates as follows:
                (a) The draw is not constantly manned and the bridge will normally be maintained in the open position, providing 56 feet vertical clearance above mean high tide to the raised tip of the bascule span for one-half the channel, and unlimited vertical clearance for the other half.
                (b) Railroad track circuits will detect an approaching train and initiate bridge closing warning broadcasts over marine radio and over the Public Address (PA) system six (6) minutes in advance of the train's arrival. Navigation channel warning lights will be lit, and photoelectric (infrared) boat detectors will monitor the waterway beneath the bridge for the presence of vessels. The waterway approaches to the bridge will be monitored by closed circuit TV (CCTV) cameras.

                (c) Activation of the warning broadcasts also activates a marine radio monitor in the Mays Yard (New Orleans switch yard). The yardmaster will continuously monitor marine radio broadcasts on the normal and emergency marine radio channels throughout the warning period and at all times the bridge is closed. The yardmaster will communicate with waterway users via the marine radio, if necessary.
                (d) At the end of warning period, if no vessels have been detected by the boat detectors, and no interruptions have been performed by the yardmaster based on his monitoring of the marine radio and the CCTV, the bridge lowering sequence will automatically proceed.
                (e) Upon passage of the train, the bridge will automatically open. Railroad track circuits will initiate the automatic bridge opening and closing sequences. (Estimated duration that the bridge will remain closed for passage of rail traffic is 10 to 12 minutes.) The bridge will also be manually operable from two locked trackside control locations (key releases) on the approach spans, one on each side of the movable span.
                (f) The yardmaster will be provided with a remote EMERGENCY STOP button which, if pressed, will stop the bridge operation, interrupt the lowering sequence, and immediately return the bridge to the open position. The yardmaster will utilize this control feature in the event a vessel operator issues an urgent radio call to keep the waterway open for immediate passage of the vessel.
                [CGD08-93-023, 59 FR 14755, Mar. 30, 1994; 59 FR 23158, May 5, 1994, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
              
                § 117.485
                Patout Bayou.
                The draw of the S83 bridge, mile 0.4 near Weeks, shall open on signal if at least four hours notice is given.
              
              
                § 117.486
                Pearl River.
                (a) The draw of the CSX Transportation railroad bridge, mile 1.0 near English Lookout, shall open on signal; except that, from 9 p.m. to 5 a.m. the draw shall open on signal if at least four hours notice is given.
                (b) The draw of the US 90 highway bridge, mile 8.8 near Pearlington, shall open on signal; except that, from 7 p.m. to 7 a.m. the draw shall open on signal if at least four hours notice is given.
                [CGD8-92-09, 57 FR 34868, Aug. 7, 1992, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998. Redesignated by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.487
                Pierre Pass.
                The draw of the S70 bridge, mile 1.0 at Pierre Part, shall open on signal; except that, from 10 p.m. to 6 a.m., the draw shall open on signal if at least four hours notice is given. During the advance notice period, the draw shall open on less than four hours notice for an emergency and shall open on demand should a temporary surge in waterway traffic occur.
                [CGD 08-84-07, 50 FR 24195, June 10, 1985. Redesignated by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.488
                Plaquemine Bayou.
                (a) The draw of the S3066 (Spur) bridge, mile 6.5 at Indian Village, shall open on signal if at least four hours notice is given.
                (b) The draws of the Union Pacific railroad bridge, mile 10.5 at Plaquemine, and the S1 bridge, mile 10.5 at Plaquemine, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 08-84-01; 49 FR 28405, July 12, 1984. Redesignated by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.489
                Plaquemine Brule Bayou.
                The draw of the S91 bridge, mile 8.0 at Estherwood, shall open on signal from 5 a.m. to 9 p.m. if at least four hours notice is given. From 9 p.m. to 5 a.m., the draw shall open on signal if at least 12 hours notice is given.
                [USCG-2008-0850, 73 FR 51362, Sept. 3, 2008]
              
              
                § 117.491
                Red River.
                (a) The draw of the Union Pacific Railroad bridge, mile 90.1, at Alexandria, shall open on signal if at least eight hours notice is given.
                (b) The draw of the US 165 (Jackson St.) bridge, mile 88.6, at Alexandria, shall open on signal if at least eight hours notice is given; except that, from 7 a.m. to 9 a.m. and from 4 p.m. to 6 p.m. the draw need not be opened Monday through Friday except holidays.

                (c) The draws of the bridges above mile 105.8 through mile 234.4 need not open for passage of vessels. The owner or agency controlling the bridge must restore the draw to full operation within three months if notified by the District Commander that the needs of navigation require resumed operation of the spans.
                (d) The draws of the bridges above mile 234.4 to mile 276 need not be opened for passage of vessels.
                (e) When a vessel which has given notice fails to arrive at the time specified in the notice, the drawtender shall remain on duty for up to two additional hours to open the draw if that vessel appears. After that time, a new notice of the appropriate length of time is required.
                [CGD08-94-026, 60 FR 7123, Feb. 7, 1995, as amended by CGD08-95-024, 61 FR 4886, Feb. 9, 1996; CGD08-96-025, 61 FR 39873, July 31, 1996; CGD8-97-037, 62 FR 52502, Oct. 8, 1997; CGD08-00-020, 65 FR 52022, Aug. 28, 2000; USCG-2017-0911, 84 FR 26766, June 10, 2019]
              
              
                § 117.493
                Sabine River.
                (a) The draw of the Union Pacific railroad bridge, mile 19.3 near Echo shall open on signal if at least 14 days notice is given.
                (b) The draw of the S12 Bridge, mile 40.8, at Starks, need not be opened for the passage of vessels.
                [CGD08-95-017, 61 FR 4887, Feb. 9, 1996, as amended by USCG-2009-0101, 74 FR 41633, Aug. 18, 2009; USCG-2012-1065, 78 FR 13243, Feb. 27, 2013]
              
              
                § 117.494
                Schooner Bayou Canal.
                The draw of the S82 bridge, mile 4.0 from White Lake at Little Prairie Ridge, shall open on signal; except that, from 10 p.m. to 6 a.m. the draw shall open on signal if at least four hours notice is given. The draw shall open on less than four hours notice for an emergency and shall open on signal should a temporary surge in waterway traffic occur.
                [CGD 8-85-11, 50 FR 37175, Sept. 12, 1985]
              
              
                § 117.495
                Superior Oil Canal.
                The draw of the S82 bridge, mile 6.3, in Cameron Parish shall open on signal if at least 8 hours notice is given. Public vessels of the United States and vessels in distress shall be passed as soon as possible.
                [CGD08-94-029, 60 FR 4561, Jan. 24, 1995]
              
              
                § 117.497
                Stumpy Bayou.
                The removable span of the Louisiana highway bridge, mile 1.0 near Weeks Island, shall be removed for the passage of vessels if at least six days notice is given.
              
              
                § 117.499
                Tante Phine Pass.
                The draw of the Tidewater Associated Oil Company bridge, mile 7.6 near Venice, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.500
                Tchefuncta River.
                The draw of the S22 Bridge, mile 2.5, at Madisonville, LA shall open on signal from 7 p.m. to 6 a.m. From 6 a.m. to 7 p.m. the draw need only open on the hour and half hour, except that:
                (a) From 6 a.m. to 9 a.m. Monday through Friday except federal holidays the draw need only open on the hour; and
                (b) From 4 p.m. to 5:30 p.m. Monday through Friday except federal holidays the draw need not open.
                [USCG-2016-0963, 83 FR 53812, Oct. 25, 2018]
              
              
                § 117.501
                Teche Bayou.
                (a) The draws of the following bridges shall open on signal if at least four hours notice is given:
                (1) St. Mary Parish bridge, mile 3.9 at Calumet.
                (2) St. Mary Parish bridge, mile 11.8 at Centerville.
                (3) S3069 bridge, mile 16.3 at Franklin.
                (4) S322 bridge, mile 17.2 at Franklin.
                (5) S323 bridge, mile 22.3 at Oaklawn.
                (6) St. Mary Parish bridge, mile 27.0 at Baldwin.
                (7) S324 bridge, mile 32.5 at Charenton.
                (8) S670 bridge, mile 37.0 at Adeline.
                (9) St. Mary Parish bridge, mile 38.9 at Sorrel.
                (10) S671 bridge, mile 41.8 at Jeanerette.
                (11) S3182 bridge, mile 43.5 at Jeanerette.
                (12) LSU Agri bridge, mile 46.5 near Jeanerette (notice required for opening from 7 a.m. to 5 p.m., Monday through Friday except holidays).
                (13) S320 bridge, mile 48.7 at Olivier.
                (14) S3195 bridge, mile 50.4 at New Iberia.
                (15) S87 Spur bridge, mile 52.5 at New Iberia.
                (16) S86 bridge, mile 53.0 at New Iberia.
                
                (17) S3156 bridge, mile 53.3 at New Iberia.
                (18) S44 bridge, mile 56.7 at Morbihan.
                (19) Iberia Parish bridge, mile 58.0 at New Iberia.
                (20) Iberia Parish bridge, mile 60.7 at Vida.
                (21) S344 bridge, mile 62.5 at Loreauville.
                (22) S86 bridge, mile 69.0 at Daspit.
                (23) S92 bridge, mile 73.3 at St. Martinville.
                (b) The draws of the S96 bridge, mile 75.2 at St. Martinville, and the S350 bridge, mile 82.0 at Parks, shall open on signal if at least 24 hours notice is given.
                (c) The draws of the S31 bridge, mile 90.5, at Breaux Bridge, and the Union Pacific railroad bridge, mile 91.0 at Breaux Bridge, shall open on signal if at least 48 hours notice is given.
                (d) The draws of the bridges listed in paragraph (a) of this section shall open on less than four hours notice for an emergency during the advance notice period, and shall open on signal should a temporary surge in waterway traffic occur.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 08-83-04, 49 FR 35936, Sept. 13, 1984; CGD 8-85-16, 50 FR 50164, Dec. 9, 1985; CGD8-86-09, 52 FR 3225, Feb. 3, 1987; CGD8-89-12, 54 FR 53056, Dec. 27, 1989; CGD08-93-015, 58 FR 43264, Aug. 16, 1993; USCG-1998-3799, 63 FR 35527, June 30, 1998; CGD08-03-032, 68 FR 55006, Sept. 22, 2003]
              
              
                § 117.503
                Tensas River.
                The draws of the S15 bridge, mile 27.3 at Clayton, and the S128 bridge, mile 61.0 at New Light, shall open on signal if at least 48 hours notice is given.
                [CGD08-04-034, 69 FR 60556, Oct. 12, 2004]
              
              
                § 117.505
                Terrebonne Bayou.
                (a) The draw of the S58 bridge, mile 22.2 at Montegut, and the draw of the S55 bridge, mile 27.3 at Klondyke, shall open on signal; except that from 9 p.m. to 5 a.m. the draws shall open on signal if at least four hours notice is given.
                (b) The draw of the St. Ann bridge, mile 28.8 at Bourg, shall open on signal if at least 24 hours notice is given.
                (c) The draw of the S3087 bridge, mile 33.9 at Houma, shall open on signal; except that, from 5 p.m. to 9 a.m. the draw shall open on signal if at least four hours notice is given.
                (d) The draws of the Howard Avenue bridge, mile 35.0, and the Daigleville bridge, mile 35.5, at Houma, shall open on signal; except that, the draws need not open for the passage of vessels Monday through Friday, except holidays from 7 a.m. to 8:30 a.m. and 4:30 p.m. to 6 p.m. From 10 p.m. to 6 a.m., the draws shall open on signal if at least four hours notice is given.
                (e) During advance notice periods, the draws of the bridges listed in this section shall open on less than four hours notice for an emergency and shall open on signal should a temporary surge in waterway traffic occur.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 08-84-09, 50 FR 7586, Feb. 25, 1985; CGD8-89-02, 54 FR 27642, June 30, 1989; CGD8-89-02, 54 FR 34769, Aug. 22, 1989; CGD8-93-03, 58 FR 29973, May 25, 1993; CGD08-01-003, 66 FR 52687, Oct. 17, 2001; CGD08-04-028, 69 FR 49813, Aug. 12, 2004; USCG-2013-1072, 79 FR 8273, Feb. 12, 2014]
              
              
                § 117.507
                Tigre Bayou.
                The draw of the S330 bridge, mile 2.3 near Delcambre, shall open on signal if at least four hours notice is given. The draw shall open on less than four hours notice for an emergency and shall open on signal should a temporary surge in waterway traffic occur.
                [CGD 8-85-08, 50 FR 52774, Dec. 26, 1985]
              
              
                § 117.509
                Vermilion River.
                (a) The draw of the S82 bridge, mile 22.4 at Perry, shall open on signal; except that, from 9 p.m. to 5 a.m. the draw shall open on signal if at least four hours notice is given.
                (b) The draws of the following bridges shall open on signal; except that, from 6 p.m. to 10 a.m. the draws shall open on signal if at least four hours notice is given:
                (1) S14 bridge, mile 25.4 at Abbeville.
                (2) S14 Bypass bridge, mile 26.0 at Abbeville.
                (3) Vermilion Parish bridge, mile 34.2 near Milton.
                (4) S92 bridge, mile 37.6 at Milton.
                (c) The draws of the following bridge shall open on signal if at least four hours notice is given:
                (1) S733, mile 41.0 at Eloi Broussard.
                
                (2) S3073 bridge, mile 44.9 at New Flanders.
                (3) S182 bridge, mile 49.0 at Lafayette.
                (d) During the advance notice periods, the draws of the bridges listed in this section shall open on less than four hours notice for an emergency and shall open on signal should a temporary surge in waterway traffic occur.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 08-83-05, 49 FR 31868, Aug. 9, 1984; CGD 8-85-13, 50 FR 40832, Oct. 7, 1985]
              
              
                § 117.511
                West Pearl River.
                The draw of the US 90 bridge, mile 7.9 near Pearlington, shall open on signal if at least four hours notice is given.
                [USCG-2014-0197, 79 FR 33863, June 13, 2014]
              
            
            
              Maine
              
                § 117.523
                Back River.
                The draw of the Barter's Island Bridge, mile 2.0, between Hodgdon and Barters Island at Boothbay, shall open on signal from June 1 through October 31; except that, from 5 p.m. to 8 a.m., the draw shall be opened on signal if notice was given to the drawtender from 8 a.m. to 5 p.m. From November 1 through May 31 the draw shall open on signal if at least 24 hours notice is given to the drawtender or to the Maine Department of Transportation at Augusta.
                [USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
              
                § 117.525
                Kennebec River.
                The draw of the Carlton Bridge, mile 14.0, between Bath and Woolwich shall operate as follows:
                (a) From May 15 through September 30 the draw shall open on signal; except that, from 5 p.m. to 8 a.m., the draw shall open on signal if a two-hour notice is given by calling the number posted at the bridge.
                (b) From October 1 through May14 the draw shall open on signal; except that, from 5 p.m. to 8 a.m., the draw shall open on signal after a twenty-four hours notice is given from 8 a.m. to 5 p.m., on Saturday and Sunday, after an eight-hour notice is given by calling the number posted at the bridge.
                [USCG-2016-0344, 81 FR 36167, June 6, 2016]
              
              
                § 117.531
                Piscataqua River.
                (a) The following requirements apply to all bridges across the Piscataqua River:
                (1) Public vessels of the United States, commercial vessels over 100 gross tons, inbound ferry service vessels and inbound commercial fishing vessels must be passed through the drawspan of each drawbridge as soon as possible. The opening signal from these vessels is four or more short blasts of a whistle, horn or a radio request.
                (2) The owners of these bridges shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 18 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (3) Trains and locomotives shall be controlled so that any delay in opening the draw shall not exceed five minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, that train may continue across the bridge and must clear the bridge interlocks before stopping.
                (4) Except as provided in paragraphs (b) through (c) of this section the draws shall open on signal.
                (b) The draw of the Memorial (US 1) bridge, mile 1.9, shall open on signal; except that from 15 May through 31 October, from 7 a.m. to 7 p.m., the draw need be opened only on the hour and half hour for recreational vessels and commercial vessels less than 100 gross tons except as provided in (a)(1).
                (c) The draw of the Sarah M. Long (Route 1 Bypass) bridge, mile 2.5, shall open as follows:
                (1) The main ship channel draw shall open on signal; except that from 15 May through 31 October, from 7 a.m. to 7 p.m., the draw need be opened only at quarter of and quarter after the hour for recreational vessels and commercial vessels less than 100 gross tons except as provided in (a)(1).
                (2) [Reserved]
                [CGD1-89-111, 55 FR 13275, Apr. 10, 1990, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006; USCG-2014-0410, 79 FR 38433, July 7, 2014; USCG-2018-0443, 83 FR 30039, June 27, 2018]
              
              
                
                § 117.533
                Sheepscot River.
                The draw of the Maine Central Railroad Bridge, mile 15.0, between Wiscasset and North Edgecombe, Maine, need not be opened for the passage of vessels. The draw of the Maine Central Railroad Bridge shall be returned to operable condition within six months after notification by the District Commander to do so.
                [CGD01-97-128, 63 FR 18323, Apr. 15, 1998]
              
              
                § 117.537
                Townsend Gut.
                The draw of the Southport (SR27) Bridge, at mile 0.7, across Townsend Gut between Boothbay Harbor and Southport, Maine shall open on signal; except that, from April 29 through September 30, between 6 a.m. and 6 p.m., the draw shall open on signal on the hour and half hour only, after an opening request is given.
                [CGD01-06-019, 71 FR 47098, Aug. 16, 2006]
              
            
            
              Maryland
              
                § 117.543
                Bear Creek.
                (a) The draw of the Peninsula Parkway Bridge, mile 2.1, between Dundalk and Sparrows Point, shall open on signal; except that, from April 16 through November 15 from 12 midnight to 8 a.m. except Saturdays and Sundays, and Federal and State holidays, at least one half hour notice is required.
                (b) The draw of the Baltimore County highway bridge, mile 3.4 at Wise Avenue between Dundalk and Sparrows Point, shall open on signal if at least four hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2011-0816, 76 FR 65120, Oct. 20, 2011]
              
              
                § 117.547
                Bush River.
                The draw of the Amtrak Bridge, mile 6.8 at Perryman, shall operate as follows:
                (a) Shall open twice a day from May 1 through October 31, on Saturdays, Sundays, and Federal holidays that fall on a Friday or a Monday, when a proper request has been received.

                (b) Request for an opening is given to the Amtrak Assistant Division Engineer at 410-642-1588 and or email at BridgeOpeningRequest@Amtrak.com by an authorized representative of the Bush River Yacht Club no later than noon on the Friday just preceding the day of opening or, if that Friday is a Federal holiday, no later than noon on the preceding Thursday.
                (c) Amtrak determines the times for openings and shall schedule the times:
                (1) During daylight hours, six to ten hours apart; and
                (2) One opening before noon and one after noon.
                (3) In emergent situations after notification is given to the numbers indicated in paragraph (b) of this section it can take up to six hours for the bridge to open.
                (d) Amtrak shall notify a representative of the Bush River Yacht Club of the times of all openings for the weekend (or extended weekend) in question no later than 6 p.m., on the Friday just preceding the weekend or, if that Friday is a Federal holiday, no later than 6 p.m., on the preceding Thursday.
                (e) Each opening shall be of sufficient duration to pass waiting vessels.
                (f) At all other times the draw need not open for the passage of vessels.
                [USCG-2013-0972, 79 FR 30728, May 29, 2014]
              
              
                § 117.549
                Cambridge Harbor.
                The draw of the S342 bridge, mile 0.1 at Cambridge, shall open on signal from 6 a.m. to 8 p.m.; except that, from 12 noon to 1 p.m. Monday through Friday, the draw need not be opened. The draw need not be opened from 8 p.m. to 6 a.m.
              
              
                § 117.551
                Chester River.
                The draw of the S213 Bridge, mile 26.8, at Chestertown, shall open on signal if at least six hours notice is given.
                [USCG-2009-0796, 75 FR 10174, Mar. 5, 2010]
              
              
                § 117.553
                Choptank River.
                (a) The draw of the Maryland 331 bridge, mile 35.3, at Dover, shall open on signal from 6 a.m. to 6 p.m., year-round, and the draw shall remain closed from 6 p.m. to 6 a.m., year-round, unless 24 hours advance notice is given by calling (301) 820-8592 or (301) 745-2096.

                (b) The draw of the Conrail bridge, mile 50.9 at Denton, shall open on signal from May 30 through September 30 from sunrise to sunset and at all other times if at least four hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD5-90-059, 55 FR 35622, Aug. 31, 1990]
              
              
                § 117.555
                College Creek.
                The draws of the Naval Academy highway bridge, mile 0.3 at Annapolis, and the Maryland highway bridge, mile 0.4 at Annapolis, need not be opened for the passage of vessels.
              
              
                § 117.557
                Curtis Creek.
                The draw of the I695 bridge, mile 1.0 at Baltimore, shall open on signal if at least a one-hour notice is given to the Maryland Transportation Authority in Baltimore.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2010-0351, 75 FR 49411, Aug. 13, 2010]
              
              
                § 117.559
                Isle of Wight (Sinepuxent) Bay.
                The draw of the US 50 Bridge, mile 0.5, at Ocean City, shall open on signal, except:
                (a) From October 1 through April 30, from 6 p.m. to 6 a.m., the draw shall open if notice has been given to the bridge tender before 6 p.m.
                (b) From May 25 through September 15, from 9:25 a.m. to 9:55 p.m., the draw shall open at 25 minutes after and 55 minutes after the hour for a maximum of five minutes to let accumulated vessels pass, except that on Saturdays, from 1 p.m. to 5 p.m., the draw shall open on the hour for all waiting vessels and shall remain in the open position until all waiting vessels pass.
                (c) On July 4, the draw need not open from 10 p.m. until 11 p.m. to accommodate the annual July 4th fireworks show. Should inclement weather prevent the fireworks event from taking place as planned, the draw need not open from 10 p.m. until 11 p.m. on July 5th to accommodate the annual July 4th fireworks show.
                [USCG-2010-0612, 76 FR 23187, Apr. 26, 2011, as amended by USCG-2011-0697, 76 FR 70348, Nov. 14, 2011; USCG-2013-1021, 79 FR 35683, June 24, 2014]
              
              
                § 117.561
                Kent Island Narrows.
                The draw of the U.S. Route 50/301 bridge, mile 1.0, Kent Island Narrows, operates as follows:
                (a) From November 1 through April 30, the draw shall open on signal from 6 a.m. to 6 p.m. but need not be opened from 6 p.m. to 6 a.m.
                (b) From May 1 through October 31, the draw shall open on signal on the hour and half-hour from 6 a.m. to 9 p.m., but need not be opened from 9 p.m. to 6 a.m.
                (c) The draw shall open on signal for public vessels of the United States, state and local government vessels used for public safety purposes, and vessels in distress. Operational information will be available 24 hours a day by calling 1-800-543-2515.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD5-87-055, 53 FR 9888, Mar. 28, 1988; CGD05-05-019, 70 FR 38595, July 5, 2005]
              
              
                § 117.563
                Marshyhope Creek.
                The draw of the S14 bridge, mile 5.8 at Brookview, need not be opened for the passage of vessels. The operating machinery shall be maintained in a serviceable condition.
              
              
                § 117.565
                Miles River.
                The draw of the Route S370 bridge, mile 10.0 at Easton, Maryland, shall open on signal; except that from November 1 through March 31, 24 hours a day, and from April 1 through October 31, from 6 p.m. to 6 a.m., a six-hour advance notice to the drawtender is required for bridge openings.
                [CGD05-99-003, 64 FR 61209, Nov. 10, 1999]
              
              
                § 117.566
                Patapsco River—Middle Branch.

                (a) The draw of the Hanover Street S2 bridge, mile 12.0 across the Middle Branch of the Patapsco River at Baltimore, will open on signal from 5 a.m. to 6:30 a.m., 9:30 a.m. to 4 p.m., and 6 p.m. to 9:00 p.m. The draw need not be opened from 6:30 a.m. to 9:30 a.m. and 4 p.m. to 6 p.m.; however, fire boats, police boats, and other vessels engaged in emergency operations will be passed immediately during this period. When a vessel desires to pass the draw from 9 p.m. to 5 a.m., notice will be given to the superintendent of the bridge, either at the bridge before 9 p.m. or at the superintendent's residence after 9 p.m. If the notice is given from 5 a.m. to 9 p.m. or if at least one half hour has elapsed since the notice was given, the draw will open promptly at the time requested.
                (b) The draw of the Western Maryland railroad bridge, mile 12.5 across the Middle Branch of the Patapsco River at Baltimore, shall open on signal from 7 a.m. to 12 noon and 1 p.m. to 4 p.m. Monday through Friday except legal holidays. At all other times, the draw shall open if at least six hours notice is given. Marine firefighting equipment and pollution control vessels shall be passed as soon as possible but in no event more than 15 minutes after notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984. Redesignated and amended by USCG-2012-0306, 77 FR 37314, June 21, 2012]
              
              
                § 117.567
                Patuxent River.
                The draw of S231 bridge, mile 18.5 at Benedict, shall open on signal; except that, from 6 p.m. to 6 a.m., the draw shall open on signal if notice is given to the Toll Captain at the Administration Building at the east end of the bridge before 6 p.m.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
              
                § 117.569
                Pocomoke River.
                (a) The Conrail railroad bridge, mile 15.2, at Pocomoke City, shall open on signal, except between November 1 and March 31 the draw must open only if at least five hours advance notice is given.
                (b) The draw of the Route 675 bridge, mile 15.6, at Pocomoke City, shall open on signal, except between November 1 and March 31 the draw must open only if at least five hours advance notice is given.
                (c) The draw of the S12 bridge, mile 29.9, at Snow Hill, shall open on signal if at least five hours advance notice is given.
                [CGD5-87-063, 53 FR 16548, May 10, 1988]
              
              
                § 117.570
                Sassafras River.
                The draw of the Sassafras River (Route 213) bridge, mile 10.0 at Georgetown, Maryland, shall open on signal; except that from November 1 through March 31, from midnight to 8 a.m., the draw need only open if at least a six-hour advance notice is given.
                [CGD05-99-006, 64 FR 61207, Nov. 10, 1999]
              
              
                § 117.571
                Spa Creek.
                The S181 bridge, mile 0.4, at Annapolis, Maryland:
                (a) From May 1 to October 31, Monday through Friday, except Federal and State holidays:
                (1) The draw shall remain closed from 7:30 a.m. to 9:00 a.m. and from 4:30 p.m. to 7:30 p.m., except the draw shall open at 6:00 p.m. and 7:00 p.m. for any vessels waiting to pass.
                (2) The draw shall open on the hour and the half-hour, from 9:00 a.m. to 4:30 p.m.
                (3) The draw shall open on the hour and half hour, from 7:30 p.m. to 7:30 a.m.
                (b) From November 1 to April 30, Monday through Friday, except Federal and State holidays:
                (1) The draw shall remain closed from 7:30 a.m. to 9:00 a.m. and from 4:30 p.m. to 6:00 p.m.
                (2) The draw shall open on signal from 9:00 a.m. to 4:30 p.m. and from 6:00 p.m. to 7:30 a.m.
                (c) On Saturdays, Sundays, and holidays year-round, the draw shall open on the hour and half-hour for vessels waiting to pass. Except on July 4th of every year from 8:30 p.m. to 11 p.m., the draw need not open for vessels, and in the event of inclement weather, the alternate date is July 5th.
                (d) The drawspan must always open on signal for public vessels of the United States.
                [CGD5-90-002, 55 FR 4604, Feb. 9, 1990, as amended by CGD05-94-08, 59 FR 44316, Aug. 29, 1994; CGD05-04-052, 69 FR 63066, Oct. 29, 2004; USCG-2001-10881, 71 FR 70311, Dec. 4, 2006; USCG-2012-0306, 77 FR 37314, June 21, 2012]
              
              
                § 117.573
                Stoney Creek.
                The draw of the Stoney Creek (S173) bridge, mile 0.9, in Riviera shall open on signal, except:

                (a) From 6:30 a.m. to 9 a.m. and from 3:30 p.m. to 6:30 p.m., Monday through Friday except Federal and State holidays, the draw need be opened only at 7:30 a.m. and 5 p.m. if any vessels are waiting to pass.
                (b) From 11 a.m. to 7 p.m. on Saturday and from 12 p.m. to 5 p.m. on Sunday, the draw need be opened only on the hour and half hour.
                (c) Public vessels of the United States must be passed as soon as possible.
                [CGD5-92-012, 57 FR 14643, Apr. 22, 1992, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.575
                Susquehanna River.
                The draw of the Conrail bridge, mile 1.0 at Havre de Grace, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.577
                Weems Creek.
                The draw of the S437 bridge, mile 0.7 at West Annapolis, shall open on signal from sunrise to sunset from May 1 through September 30. At all other times, the draw shall open on signal if at least five hours notice is given.
              
              
                § 117.579
                Wicomico River (North Prong).
                The draws of the Main Street and U.S. 50 bridges, mile 22.4, Salisbury, Maryland shall open on signal if at least four hours notice is given by calling the telephone contact number at (410) 430-7461.
                [CGD05-07-025, 72 FR 42307, Aug. 2, 2007]
              
            
            
              Massachusetts
              
                § 117.585
                Acushnet River.
                (a) The New Bedford-Fairhaven RT-6 Bridge, mile 0.0 will be opened promptly, provided proper signal is given, on the following schedule:
                (1) On the hour between 6 a.m. and 10 a.m. inclusive.
                (2) At a quarter past the hour between 11:15 a.m. and 6:15 p.m. inclusive.
                (3) At all other times on call.
                (b) The draw will be opened at any time for vessels whose draft exceeds 15 feet, for vessels owned or operated by the U.S. Government, the State of Massachusetts, or by local authorities.
                (c) Each opening of the draw, from the time vehicular traffic flow is stopped until the flow resumes, shall not exceed 15 minutes except for vessels whose draft exceeds 15 feet or in extraordinary circumstances.
                (d) From 6 p.m. on December 24 to midnight on December 25 and from 6 p.m. on December 31 to midnight on January 1, the draw shall open on signal if at least a two-hour notice is given by calling the number posted at the bridge.
                [CGD 1-84-10R, 49 FR 36841, Sept. 20, 1984, as amended by CGD01-00-135, 65 FR 38207, June 20, 2000; USCG-2013-0397, 78 FR 39174, July 1, 2013; USCG-2016-0058, 81 FR 8843, Feb. 23, 2016]
              
              
                § 117.586
                Annisquam River and Blynman Canal.
                The draw of the Blynman (SR127) Bridge shall open on signal, except that, from noon to 6 p.m. on Thanksgiving Day, 6 p.m. on December 24 to midnight on December 25, and from 6 p.m. on December 31 to midnight on January 1, the draw shall open on signal if at least a two-hour advance notice is given by calling the number posted at the bridge.
                [CGD01-04-096, 69 FR 67058, Nov. 16, 2004]
              
              
                § 117.587
                Apponagansett River.
                (a) The draw of the Padanaram Bridge, mile 1.0, shall open on signal from 1 May through 31 October, between 6 a.m. and 9 p.m., daily, as follows:
                (1) The bridge shall open on signal, twice an hour, on the hour and half hour between 6 a.m. and 9 a.m. and between 8 p.m. and 9 p.m.
                (2) The bridge shall open on signal, once an hour, on the hour between 9 a.m. and 8 p.m.
                (b) At all other times the bridge shall open if at least four (4) hours advance notice is given.
                (c) The owners of this bridge shall provide and maintain mooring facilities for vessels to make fast while waiting for the bridge to open.

                (d) The owners of this bridge shall provide and keep in good legible condition, clearance gauges for each draw with figures not less than twelve (12) inches high designed, installed and maintained according to the provisions of section 118.160 of this chapter.
                [CGD01-95-008, 60 FR 29761, June 6, 1995, as amended at USCG-2011-0335, 76 FR 64010, Oct. 17, 2011]
              
              
                § 117.588
                Bass River.
                The Hall Whitaker Bridge, mile 0.6 at Beverly, shall operate as follows:
                (a) Public vessels of the United States must be passed as soon as possible.
                (b) The owners of this bridge shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (c) That the drawspan for the Hall Whitaker Drawbridge must open on signal if at least 24 hours notice is given.
                [CGD1-91-015, 56 FR 41460, Aug. 21, 1991, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.589
                Cape Cod Canal.
                The draw of the Conrail railroad bridge, mile 0.7 at Bourne, shall operate as follows:
                (a) The draw is normally in the fully open position except for the passage of trains or for maintenance. No signal is required if the draw is in the fully open position.
                (b) If the draw is not in the fully open position, the opening signal is one prolonged and one short blast.
                (c) Signals to be sounded from the bridge are—
                (1) Immediately preceding the opening of the draw, one prolonged blast;
                (2) Immediately preceding the closing of the draw, two prolonged blasts;
                (3) When a vessel has sounded the opening signal and the draw cannot be opened immediately, five short blasts in a rapid succession; and
                (4) When the draw is closed and visibility is reduced in foggy weather, five short blasts in rapid succession every two minutes.
              
              
                § 117.591
                Charles River and its tributaries.
                (a) The following requirements apply to all bridges across the Charles River and it's tributaries:
                (1) Public vessels of the United States, state or local vessels used for public safety, and vessels in distress shall be passed through the draw of each bridge as soon as possible without delay at any time. The opening signal from these vessels is four or more short blasts of a whistle or horn, or a radio request.
                (2) The owners of these bridges shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (3) Trains and locomotives shall be controlled so that any delay in opening the draw span shall not exceed ten minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, that train may continue across the bridge and must clear the bridge interlocks before stopping.
                (4) Except as provided in paragraph (b) through (f) of this section, the draws shall open on signal.
                (b) The draw of the Massachusetts Bay Transportation Authority (MBTA/Amtrak Bridge, mile 0.8, at Boston, shall open on signal; except that from 6:15 a.m. to 9:10 a.m. and 4:15 p.m. to 6:30 p.m., Monday through Friday, except holidays, the draw need not be opened for the passage of vessels, except as stated in paragraph (a)(1) of this section.
                (c) The draw of the Massachusetts Bay Transportation Authority (East Cambridge Viaduct) railroad Bridge, mile 1.0 at Boston, need not be opened for the passage of vessels. However, the operating machinery of the draw shall be maintained in an operable condition.
                (d) The draw of the Massachusetts Department of Transportation (Craigie) Bridge, mile 1.0 at Boston, shall operate as follows:

                (1) Open on signal; except that from 6:15 a.m. to 9:10 a.m. and 3:15 p.m. to 6:30 p.m., Monday through Friday, except holidays, the draw need not open for the passage of vessels, except as stated in paragraph (a)(1) of this section.
                
                (2) From December 1 to March 31, the draw shall open on signal after a 24 hour advance notice is given.
                (3) From midnight to 8 a.m., April, May, October, and November, the draw shall open on signal after at least an eight-hour advance notice is given.
                (e) The draws of the bridges across Broad Canal, mile 0.0, need not open for the passage of vessels. However, the draws shall be returned to operable condition within one year after notification by the District Commander to do so.
                [CGD1 91-141, 57 FR 30405, July 9, 1992, as amended by CGD01-02-026, 68 FR 59116, Oct. 14, 2003; USCG-2015-0433, 80 FR 44281, July 27, 2015; USCG-2018-0443, 83 FR 30039, June 27, 2018]
              
              
                § 117.593
                Chelsea River.
                (a) All drawbridges across Chelsea River shall open on signal. The opening signal for each drawbridge is two prolonged blasts followed by two short blasts and one prolonged blast. The acknowledging signal is three prolonged blasts when the draw can be opened immediately and is two prolonged blasts when the draw cannot be open or is open and must be closed.
                (b) The draw of the Chelsea Street Bridge, mile 1.3, at Chelsea, shall open as follows:
                (1) The draw shall open on signal to 139 feet above mean high water for all vessel traffic unless a full bridge opening to 175 feet above mean high water is requested.
                (2) The 139 foot opening will be signified by a range light display with one solid green light and one flashing green light and the full 175 foot opening will be signified with two solid green range lights.
                [USCG-2019-0809, 85 FR 15069, Mar. 17, 2020]
              
              
                § 117.595
                Danvers River.
                (a) The requirements in this paragraph apply to all bridges across the Danvers River:
                (1) The owners of these bridges shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high, designed, installed, and maintained according to the provisions of § 118.160 of this chapter.
                (2) Trains and locomotives shall be controlled so that any delay in opening the draw span shall not exceed ten minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, that train may continue across the bridge and must clear the bridge interlocks before stopping.
                (b) The draw of the Massachusetts Bay Transportation Authority (MBTA)/AMTRAK Bridge, at mile 0.05, between Salem and Beverly, shall open on signal; except that, from midnight to 5 a.m., daily, and on December 25 and January 1, the draw shall open as soon as possible, but not more than one hour after notice is given to the drawtenders either at the bridge during the time the drawtenders are on duty or by calling the number posted at the bridge.
                (c) The Kernwood Bridge, at mile 1.0, shall operate as follows:
                (1) From May 1 through September 30, midnight to 5 a.m., and from October 1 through April 30, 7 p.m. to 5 a.m., draw shall open on signal after at least a one-hour advance notice is given by calling the number posted at the bridge.
                (2) From noon to 6 p.m. on Thanksgiving Day and all day on Christmas and New Years Day, the draw shall open on signal after at least a one-hour advance notice is given by calling the number posted at the bridge.
                [CGD01-99-148, 64 FR 46275, Aug. 25, 1999, as amended by CGD01-04-096, 69 FR 67058, Nov. 16, 2004]
              
              
                § 117.597
                Dorchester Bay.
                The draw of the of the William T. Morrisey Boulevard Bridge, mile 0.0, at Boston, shall operate as follows:
                (a) From 7:30 a.m. to 9 a.m. and 4:30 p.m. to 6 p.m., Monday through Friday, except holidays, the draw need not open for the passage of vessel traffic.

                (b) The draw shall open on signal from April 16 through May 31, from 8 a.m. through midnight, except as provided in paragraph (a) of this section. From midnight through 8 a.m. at least an eight-hour advance notice is required for bridge openings.
                
                (c) The draw shall open on signal at all times from June 1 through September 30, except as provided in paragraph (a) of this section.
                (d) The draw shall open on signal from October 1 through October 14, 8 a.m. through midnight, except as provided in paragraph (a) of this section. From midnight through 8 a.m. at least an eight-hour advance notice is required for bridge openings.
                (e) The draw shall open on signal from October 15 through April 15, after at least a 24 hours notice is given, except as provided in paragraph (a) of this section.
                [CGD01-02-026, 68 FR 59116, Oct. 14, 2003]
              
              
                § 117.598
                Eel Pond Channel.
                The following requirements apply to the draw of Eel Pond (Water Street) drawbridge at mile 0.0 at Falmouth, Massachusetts.
                (a) The draw shall open at all times as soon as possible for a public vessels of the United States, State or local vessels used for public safety, and vessels in distress. The opening signal for these vessels shall be four or more short blast of a whistle, horn, or radio request.
                (b) The owners of this bridge shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed and maintained according to the provisions of section 118.160 of this chapter.
                (c) The draw shall operate as follows:
                (1) On signal from October 15 through May 14, from 8 a.m. to 5 p.m. except as provided in paragraph (c)(3)(i) of this section.
                (2) Need open on signal only on the hour and half hour as follows:
                (i) From May 15 through June 14 and from September 16 through October 14, from 7 a.m. to 7 p.m.
                (ii) From June 15 through September 15, from 6 a.m. to 9 p.m.
                (3) The draw shall open on signal if at least 8 hours advance notice is given:
                (i) At all times on Christmas, New Years, Easter and all Sundays in January and February.
                (ii) At all other times not stipulated in paragraphs (c)(1) and (c)(2) of this section.
                [CGD1 90-024, 55 FR 20263, May 16, 1990]
              
              
                § 117.600
                Lagoon Pond.
                The draw of the Lagoon Pond Bridge, mile 0.0 in Tisbury, Massachusetts, shall operate as follows:
                (a) The draw shall open on signal from May 15 through September 15, from 8:15 a.m. to 8:45 a.m., from 10:15 a.m. to 11 a.m., from 3:15 p.m. to 4 p.m., from 5 p.m. to 5:45 p.m., and from 7:30 p.m. to 8 p.m. At all other times the draw will open for the passage of vessels if at least four (4) hours advance notice is given by calling the number posted at the bridge.
                (b) The draw shall open on signal from September 16 through May 14 if at least a twenty-four (24) hours advance notice is given by calling the number posted at the bridge.
                (c) The owners of this bridge shall provide and keep in good legible condition, clearance gauges for each draw with figures not less than twelve (12) inches high designed, installed and maintained according to the provisions of section 118.160 of this chapter.
                [CGD01-95-001, 60 FR 51729, Oct. 3, 1995]
              
              
                § 117.603
                Manchester Harbor.
                The Massachusetts Bay Transportation Authority Bridge at mile 1.0 in Manchester, shall operate as follows:
                (a) The draw shall open on signal—
                (1) From Memorial Day through September 30 from 7 a.m. to 11 p.m.;
                (2) From April 1 to Memorial Day and from October 1 to November 1 from 9 a.m. to 1 p.m. and 2 p.m. to 6 p.m.
                (b) At all other times, the draw shall open on signal with at least four hours notice.
                (c) The owner of this bridge shall provide and keep in good legible condition, clearance gauges for each draw with figures not less than twelve (12) inches high designed, installed and maintained in accordance with the provisions of section 118.160 of this chapter.
                [CGD01-97-022, 62 FR 50509, Sept. 26, 1997]
              
              
                
                § 117.605
                Merrimack River.
                (a) The draw of the Newburyport US1 Bridge, mile 3.4, shall operate as follows:
                (1) From May 1 through November 15, from 6 a.m. to 10 p.m., the draw shall open on signal; except that, from Memorial Day through Labor Day, from 6 a.m. to 10 p.m., the draw shall open on signal only on the hour and half hour.
                (2) At all other times the draw shall open on signal after at least a one-hour advance notice is given by calling the number posted at the bridge.
                (b) The drawspans for the Massachusetts Department of Transportation drawbridges, mile 5.8 at Newburyport and mile 12.6 at Rock Village, and Groveland Drawbridge, mile 16.5 at Groveland, must open on signal if at least two hours notice is given. Public vessels of the United States must be passed through the drawspans as soon as possible.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD01-94-094, 60 FR 58518, Nov. 28, 1995; CGD01-99-029, 65 FR 24640, Apr. 27, 2000; USCG-2001-10881, 71 FR 70311, Dec. 4, 2006; USCG-2015-0433, 80 FR 44281, July 27, 2015; USCG-2018-0443, 83 FR 30039, June 27, 2018]
              
              
                § 117.607
                Mitchell River.
                The Chatham Highway Bridge, at mile 0.2, at Chatham, Massachusetts, shall operate as follows:
                (a) From May 1 through October 31, the draw shall open on signal from 8 a.m. to 5 p.m., if at least one-hour notice is given and from 5 p.m. to 8 a.m. the draw shall open on signal if at least 12-hours notice is given by calling the Chatham Harbormasters Department.
                (b) From November 1 through April 30, the draw shall open on signal if at least a 24-hours advance notice is given by calling the Chatham Harbormasters Department.
                [CGD01-05-006, 70 FR 32235, June 2, 2005]
              
              
                § 117.609
                Mystic River.
                The draw of the S99 Alford Street Bridge, mile 1.4, shall open on signal; except that, Monday through Saturday, excluding holidays, the draw need not open for the passage of vessel traffic from 7:45 a.m. to 9 a.m., 9:10 a.m. to 10 a.m., and 5 p.m. to 6 p.m., daily. From November 1 through March 31, between 3 p.m. and 7 a.m., at least an eight-hour advance notice is required for bridge openings by calling the number posted at the bridge.
                [USCG-2018-0443, 83 FR 30039, June 27, 2018]
              
              
                § 117.611
                Neponset River.
                The Granite Avenue Bridge, mile 2.5, between Boston and Milton, Massachusetts, shall operate as follows:
                (a) The draw of the Granite Avenue Bridge shall open on signal from May 1 through October 31; 6 a.m. to 12 midnight. At all other times the draw shall open on signal if at least one hour advance notice is given by calling the number posted at the bridge.
                (b) The owners of this bridge shall provide and keep in good legible condition, clearance gauges for each draw with figures not less than twelve (12) inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                [CGD01-94-087, 60 FR 54432, Oct. 24, 1995]
              
              
                § 117.615
                Plum Island River.
                The draw of the Plum Island Turnpike Bridge, mile 3.3 between Newburyport and Plum Island, shall operate as follows:
                (a) From April 1 through November 30, 5 a.m. to 9 p.m., the draw shall open on signal if at least one hour advance notice is given by calling the number posted at the bridge. At all other times the draw shall open on signal if at least three hours advance notice is given.
                (b) The owners of this bridge shall provide and keep in good legible condition, clearance gauges for each draw with figures not less than twelve (12) inches high, designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                [CGD01-94-057, 60 FR 54431, Oct. 24, 1995]
              
              
                § 117.618
                Saugus River.
                (a) The following requirements apply to all bridges across the Saugus River:

                (1) Public vessels of the United States, state or local vessels used for public safety, and vessels in distress shall be passed through the draw of each bridge as soon as possible at any time. The opening signal from these vessels is four or more short blasts of a whistle or horn or a radio request.
                (2) The owners of these bridges shall provide and keep in good legible condition clearance gauges with figures not less than 12 inches high designed, installed and maintained according to provisions of § 118.160 of this chapter.
                (3) Trains and locomotives shall be controlled so that any delay in opening the draw span shall not exceed seven minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, the train may continue across the bridge and must clear the bridge interlocks before stopping.
                (b) The draw of the General Edwards SR1A Bridge, mile 1.7, between Revere and Lynn, shall open on signal at all times if at least a two-hour advance notice is given by calling the number posted at the bridge.
                (c) The Fox Hill (SR107) Bridge, at mile 2.5, shall operate as follows:
                (1) The draw shall open on signal, except that, from October 1 through May 31, from 7 p.m. to 5 a.m., the draw shall open after at least a one-hour advance notice is given by calling the number posted at the bridge.
                (2) From noon to 6 p.m. on Thanksgiving Day, and all day on Christmas, and New Years Day, the draw shall open on signal after at least a one-hour advance notice is given by calling the number posted at the bridge.
                [CGD1 91-004, 56 FR 60064, Nov. 27, 1991, as amended by CGD01-94-150, 60 FR 51730, Oct. 3, 1995; GD01-02-026, 68 FR 59116, Oct. 14, 2003; CGD01-04-096, 69 FR 67058, Nov. 16, 2004; USCG-2014-0272, 79 FR 60977, Oct. 9, 2014]
              
              
                § 117.619
                Taunton River.
                (a) The Brightman Street (Route-6) Bridge at mile 1.8, between Fall River and Somerset, shall operate as follows:
                (b) The draw shall open on signal between 5 a.m. and 9 p.m., daily. From 9 p.m. through 5 a.m. the draw shall open on signal after at least a one-hour advance notice is given by calling the number posted at the bridge.
                (c) From June 1 through August 31, the draw need not open for the passage of pleasure craft from 7 a.m. to 9:30 a.m. and from 4 p.m. to 6:30 p.m., Monday through Friday, except holidays. The draw shall open for commercial vessels at all times.
                (d) From 6 p.m. on December 24 to midnight on December 25, and from 6 p.m. on December 31 to midnight on January 1, the draw shall open on signal if at least a two-hour advance notice is given by calling the number posted at the bridge.
                (e) The owner of the bridge shall provide and keep in good legible condition clearance gauges located on both upstream and downstream sides of the draw with figures not less than twelve inches in height, designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (f) The draw of the Veterans Memorial Bridge, mile 2.1, across the Taunton River between Fall River and Somerset, shall operate as follows:
                (1) From 7 a.m. through 3 p.m. the draw shall open on signal.
                (2) From 3 p.m. through 7 a.m. the draw shall open on signal provided a two hour advance notice is given by calling the number posted at the bridge.
                [USCG-2010-0234, 75 FR 51940, Aug. 24, 2010, as amended by USCG-2013-0291, 78 FR 49920, Aug. 16, 2013]
              
              
                § 117.620
                Westport River—East Branch.
                The Westport Point Bridge, mile 1.2 at Westport, shall operate as follows:
                (a) Public vessels of the United States must be passed as soon as possible.
                (b) The owners of this bridge shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed, and maintained, according to the provisions of § 118.160 of this chapter.
                (c) That the drawspan for the Westport Point Drawbridge, mile 1.2 at Westport, must open on signal if at least 24 hours notice is given.
                [CGD1-91-014, 56 FR 41462, Aug. 21, 1991, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.621
                West Bay.

                The draw of the West Bay Bridge, mile 1.2, at Osterville, shall operate as follows:
                
                (a) From November 1 through April 30, the draw shall open on signal if at least a twenty-four hours advance notice is given.
                (b) From May 1 through June 15, the draw shall open on signal from 8 a.m. to 6 p.m.
                (c) From June 16 through September 30, the draw shall open on signal from 7 a.m. to 9 p.m.
                (d) From October 1 through October 31, the draw shall open on signal from 8 a.m. to 6 p.m.
                (e) At all other times from May 1 through October 31, the draw shall open on signal if at least a four-hours advance notice is given by calling the number posted at the bridge.
                [USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
              
                § 117.622
                Weymouth Fore River.
                The draw of the Quincy Weymouth SR3A bridge, mile 3.5 between Quincy Point and North Weymouth, Massachusetts, shall open on signal, except that:
                (a) From 6:30 a.m. to 9 a.m. and from 4:30 p.m. to 6:30 p.m., Monday through Friday, except holidays observed in the locality, the draw need not be opened.
                (b) The draw shall open on signal at all times for self-propelled vessels greater than 10,000 gross tons.
                (c) From noon to 6 p.m. on Thanksgiving Day, from 6 p.m. on December 24 to midnight on December 25, and from 6 p.m. on December 31 to midnight on January 1, the draw shall open on signal after at least a two-hour advance notice is given by calling the number posted at the bridge.
                [USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
            
            
              Michigan
              
                § 117.624
                Black River (South Haven).
                The draw of the Dyckman Avenue bridge, mile 1.9 at South Haven, shall open as follows:
                (a) From May 1 through October 14—
                (1) From 7 a.m. to 11 p.m., seven days a week the draw need open only on the hour and half-hour; however, Mondays through Fridays the draw need not open at 12 noon and 1 p.m. Commercial vessels shall be passed through the draw of this bridge as soon as possible even though this regulated period is in effect.
                (2) From 11 p.m. to 7 a.m., no bridgetender is required to be in continuous attendance at the bridge and the draw shall open on signal for commercial vessels and pleasure craft if at least a three hour advance notice is given.
                (b) From October 15 through April 30, the draw shall open on signal for the passage of commercial vessels and pleasure craft if at least a twelve hour advance notice is given.
                (c) At all times, the draw shall open as soon as possible for public vessels of the United States, state or local government vessels used for public safety and vessels in distress.
                [CGD 09 85-21, 51 FR 13219, Apr. 18, 1986]
              
              
                § 117.625
                Black River (Port Huron).
                (a) The draw of the Military Street Bridge, mile 0.33, shall open on signal; except that, from May 1 through October 31, from 8 a.m. to 11 p.m., seven days a week, the draw need open only on the hour and half-hour for recreational vessels, or at any time when there are more than five vessels waiting for an opening, and from November 1 through April 30 if at least 12-hours advance notice is given.
                (b) The draw of the Seventh Street Bridge, mile 0.50, shall open on signal; except that, from May 1 through October 31, from 8 a.m. to 11 p.m., seven days a week, the draw need open only on the quarter-hour and three-quarter-hour for recreational vessels, or at any time when there are more than five vessels waiting for an opening, and from November 1 through April 30 if at least 12-hours advance notice is given.
                (c) The draw of the Tenth Street Bridge, mile 0.94, shall open on signal; except that, from May 1 through October 31, from 8 a.m. to 11 p.m., seven days a week, the draw need open only on the hour and half-hour for recreational vessels, or at any time when there are more than five vessels waiting for an opening, and from 11 p.m. to 8 a.m. if at least 1-hour advance notice is provided, and from November 1 through April 30 if at least 12-hours notice is given.

                (d) The draw of the Canadian National Railroad Bridge, mile 1.56, shall open on signal; except from November 1 through April 30 if at least 12-hours advance notice is given.
                [USCG-2017-1047, 83 FR 10619, Mar. 12, 2018]
              
              
                § 117.627
                Cheboygan River.
                The draw of the US 23 highway bridge, mile 0.9 at Cheboygan shall operate as follows:
                (a) From April 1 through May 15 and from September 16 through December 14, the draw shall open on signal.
                (b) From May 16 through September 15—
                (1) Between the hours of 6 p.m. and 6 a.m., seven days a week, the draw shall open on signal.
                (2) Between the hours of 6 a.m. and 6 p.m., seven days a week, the draw need open only from three minutes before to three minutes after the quarter-hour and three-quarter hour.
                (c) From December 15 through March 31, no bridgetender is required to be at the bridge and the draw need not open unless a request to open the draw is given at least 12-hours in advance of a vessels intended time of passage through the draw.
                (d) At all times, the draw shall open as soon as possible for the passage of public vessels of the United States, State or local vessels used for public safety, commercial vessels, and vessels in distress.
                [CGD09-91-03, 56 FR 37474, Aug. 7, 1991, as amended by CGD09-01-008, 66 FR 32749, June 18, 2001]
              
              
                § 117.631
                Detroit River (Trenton Channel).
                (a) The draw of the Grosse Ile Toll Bridge (Bridge Road), mile 8.8, at Grosse Ile, shall operate as follows:
                (1) From March 16 through December 14—
                (i) Between the hours of 7 a.m. and 11 p.m., seven days a week and holidays, the draw need open only from three minutes before to three minutes after the hour and half-hour for pleasure craft; for commercial vessels, during this period of time, the draw shall open on signal as soon as possible.
                (ii) Between the hours of 11 p.m. and 7 a.m., the draw shall open on signal for pleasure craft and commercial vessels.
                (2) From December 15 through March 15, no bridge tenders are required to be on duty at the bridge and the bridge shall open on signal if at least a twelve-hour advance notice is given.
                (b) The draw of the Wayne County highway bridge (Grosse Ile Parkway), mile 5.6, at Grosse Ile, shall operate as follows:
                (1) From March 16 through December 14—
                (i) Between the hours of 7 a.m. and 11 p.m., seven days a week and holidays, the draw need open only from three minutes before to three minutes after the quarter and three-quarter hour for pleasure craft, with no opening required at 7:45 a.m., 8:45 a.m., 4:15 p.m. and 5:15 p.m., Monday through Friday, except holidays; for commercial vessels, during these periods of time, the draw shall open on signal as soon as possible.
                (ii) Between the hours of 11 p.m. and 7 a.m., the draw shall open on signal for pleasure craft and commercial vessels.
                (2) From December 15 through March 15, no bridgetenders are required to be on duty at the bridge and the bridge shall open on signal if at least a twelve-hour advance notice is given.
                (c) At all times, the bridges listed in this section shall open as soon as possible for public vessels of the United States, State or local government vessels used for public safety and vessels in distress.
                [CGD09 87-07, 52 FR 39520, Oct. 22, 1987, as amended by USCG-2005-21531, 70 FR 36349, June 23, 2005; USCG-2016-0988, 82 FR 15137, Mar. 27, 2017]
              
              
                § 117.633
                Grand River.
                (a) Public vessels of the United States, state or local vessels used for public safety, commercial vessels, and vessels in distress shall be passed through the draw of each bridge as soon as possible.
                (b) The draw of the CSX Transportation Corp. railroad bridge, mile 2.8 at Grand Haven, shall open on signal; except that, from December 15 through March 15, the draw shall open on signal if at least 12 hours notice is given.
                (c) The draw of the U.S. Route 31 bridge, mile 2.9 at Grand Haven, shall open on signal for pleasure craft-

                (1) From March 16 through December 14, from 6:30 a.m. to 8:30 p.m., seven days a week, once an hour, on the half-hour; except the draw need not open for pleasure craft at 7:30 a.m., 12:30 p.m., and 5:30 p.m. on Monday, Tuesday, Thursday, and Friday, and at 7:30 a.m., 12:30 p.m., and 4:30 p.m. on Wednesday.
                (2) From December 15 through March 15, if at least 12 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD09-97-008, 62 FR 43098, Aug. 12, 1997; USCG-2015-0373, 80 FR 34056, June 15, 2015]
              
              
                § 117.635
                Keweenaw Waterway.
                The draw of the US41 bridge, mile 16.0 between Houghton and Hancock, shall open on signal; except that from April 15 through December 14, between midnight and 4 a.m., the draw shall be placed in the intermediate position and open on signal if at least 2 hours notice is given. From December 15 through April 14 the draw shall open on signal if at least 12 hours notice is given.
                [USCG-2016-0582, 81 FR 66810, Sept. 29, 2016]
              
              
                § 117.637
                Manistee River.
                (a) The draws of the Maple Street bridge, mile 1.1, and US-31 highway bridge, mile 1.4, both at Manistee, shall operate as follows:
                (1) From May 1 through October 31, between 7 a.m. to 11 p.m., the bridges shall open on signal. From 11 p.m. to 7 a.m., the bridges need not open unless notice is given at least two hours in advance of a vessel's time of intended passage through the draws.
                (2) From November 1 through April 30, the bridges need not open unless notice is given at least 24 hours in advance of a vessel's time of intended passage through the draws.
                (b) The CSX Transportation railroad bridge, mile 1.5, at Manistee, shall open on signal from May 1 to October 31. From November 1 to April 30, the bridge need not open unless notice is given at least 24 hours in advance of a vessel's time of intended passage through the draw.
                [CGD 09-93-006, 58 FR 52442, Oct. 8, 1993, as amended by CGD09-97-014, 62 FR 43931, Aug. 18, 1997]
              
              
                § 117.641
                Pine River (Charlevoix).
                (a) The draw of the U.S. 31 bridge, mile 0.3 at Charlevoix, shall be operated as follows:
                (1) From April 1 through December 31, the draw shall open on signal; except from 6 a.m. to 10 p.m., April 1 to October 31, the draw need open only from three minutes before to three minutes after the hour and half-hour for recreational vessels. Public vessels of the United States, state or local vessels used for public safety, commercial vessels, vessels in distress, and vessels seeking shelter from severe weather shall be passed through the draw as soon as possible.
                (2) From January 1, through March 31, the draw shall open on signal if at least 12 hours advance notice is provided prior to a vessel's intended time of passage.
                (b) The owner of the bridge shall provide and keep in good legible condition two board gauges painted white with black figures not less than six inches high to indicate the vertical clearance under the closed draw at all water levels. The gages shall be placed on the bridge so that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                [CGD09-00-001, 65 FR 15240, Mar. 22, 2000]
              
              
                § 117.643
                Pine River (St. Clair).
                The draw of the S29 bridge, mile 0.1 at St. Clair, shall open on signal from April 1 through November 30 from 2 a.m. to 8 a.m. and from 8 a.m. to 2 a.m. on the hour and one-half hour. From December 1 through March 31, the draw shall open on signal if at least 24 hours notice is given. Public vessels of the United States, state or local vessels used for public safety, and vessels in distress shall be passed through the draw as soon as possible.
              
              
                § 117.645
                River Rouge.
                The draw of the Conrail Bridge, mile 1.48, is remotely operated, is required to operate a radiotelephone, and shall open on signal.
                [USCG-2019-0120, 84 FR 64418, Nov. 22, 2019]
              
              
                § 117.647
                Saginaw River.

                (a) The draws of the Lake State Railway Bridge, mile 3.10, and the Central Michigan Railroad Bridge, mile 4.94, both in Bay City, shall open on signal; except that from January 1 through March 31, the draws shall open on signal if at least 12 hours advance notice is provided.
                (b) The draws of the Independence Bridge, mile 3.88, Liberty Street Bridge, mile 4.99, Veterans Memorial Bridge, mile 5.60, and Lafayette Street Bridge, mile 6.78, all in Bay City, shall open on signal, except as follows:
                (1) From April 15 through November 1, between the hours of 6:30 a.m. and 7 p.m., Monday through Friday, except federal holidays, the draws of the Independence and Veterans Memorial Bridges need open for the passage of recreational vessels only from three minutes before to three minutes after the hour and half-hour, and the Liberty Street and Lafayette Street bridges need open for the passage of recreational vessels only from three minutes before to three minutes after the quarter-hour and three-quarter hour.
                (2) From January 1 through March 31, the draws of these bridges shall open on signal if at least 12 hours advance notice is provided.
                (c) The draw of the CSX railroad bridge, mile 18.0, need not be opened for the passage of vessels. The owner shall return the draw to an operable condition within a reasonable time when directed by the District Commander to do so.
                (d) The draw of the Grand Trunk Western railroad bridge, mile 19.2, need not be opened for the passage of vessels.
                [USCG-2011-1013, 77 FR 21866, Apr. 12, 2012, as amended by USCG-2015-0433, 80 FR 44281, July 27, 2015; USCG-2015-0934, 81 FR 11119, Mar. 3, 2016]
              
              
                § 117.651
                St. Joseph River.
                The draws of the US33 (Blossomland) bridge, mile 0.9, and the BL-94 (Bicentennial) bridge, mile 1.3, both at St. Joseph, shall be operated as follows:
                (a) From March 1 through May 14, from October 1 through December 15, and from 8 p.m. to 7 a.m. from May 15 through September 30, the draws shall open on signal.
                (b) From 7 a.m. to 8 p.m. from May 15 through September 30, the draw of the Blossomland bridge need be opened only from three minutes before to three minutes after the hour and half hour, and the draw of the Bicentennial bridge need be opened only from three minutes before to three minutes after the quarter and three-quarter hour.
                (c) From December 16 through the last day of February, the draw of both bridges shall open on signal if at least 12 hours notice is given.
                (d) Public vessels of the United States, state and local government vessels used for public safety, commercial vessels, and vessels in distress shall be passed through the draw of both bridges as soon as possible.
              
              
                § 117.653
                St. Mary's Falls Canal.
                The draw of the International Railway bridge, mile 1.0 at Sault Ste. Marie, shall be maintained in the fully open position during the navigation season, except for the crossings of trains or for maintenance. Bridge operators shall not give precedence to railway traffic and shall not close the bridge against an upbound vessel after lock gates are open and the vessel is proceeding toward the bridge, nor against a downbound vessel, 1,200 feet or less west of the bridge, unless the vessel is moored at either canal pier awaiting its turn to take position at lock approaches.
              
              
                § 117.655
                Thunder Bay River.
                The draw of the Second Avenue bridge, mile 0.3 at Alpena, shall open on signal if at least three hours notice is given to the Dispatcher, Police Department, City of Alpena, Michigan.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
            
            
              Minnesota
              
                § 117.661
                Duluth Ship Canal (Duluth-Superior Harbor).

                The draw of the Duluth Ship Canal Aerial bridge, mile 0.25 at Duluth, shall open on signal; except that, from March 16 through December 31, between the hours of 7 a.m. and 9 p.m., seven days a week, the drawbridge shall open on the hour and half-hour for vessels under 300 gross tons, if needed; and the bridge will open on signal for all vessels from 9 p.m. to 7 a.m., seven days a week, and at all times for Federal, state, and local government vessels, vessels in distress, commercial vessels engaged in rescue or emergency salvage operations, commercial-assist towing vessels engaged in towing or port operations, vessels engaged in pilot duties, vessels seeking shelter from severe weather, and all commercial vessels 300 gross tons or greater. From January 1 through March 15, the draw shall open on signal if at least 12 hour notice is given. The opening signal is one prolonged blast, one short blast, one prolonged blast, one short blast. If the drawbridge is disabled, the bridge authorities shall give incoming and outgoing vessels timely and dependable notice, by tug service if necessary, so that the vessels do not attempt to enter the canal.
                [USCG-2018-0181, 83 FR 54246, Oct. 29, 2018]
              
              
                § 117.663
                Minnesota River.
                The draws of bridges above LeSueur need not be opened for the passage of vessels.
                [CGD08-97-004, 63 FR 4584, Jan. 30, 1998]
              
              
                § 117.664
                Rainy River, Rainy Lake and their tributaries.
                The draw of the Canadian National Bridge, mile 85.0, at Rainer, shall open on signal; except that, from October 16 to April 30, the draw shall open on signal if at least 12-hours advance notice is provided. The commercial phone number to provide advance notice shall be posted on the bridge so that it is plainly visible to vessel operators approaching the up or downstream side of the bridge. The owners of the bridge shall maintain clearance gauges in accordance with 33 CFR 118.160 of this chapter.
                [USCG-2010-1055, 76 FR 17544, Mar. 30, 2011]
              
              
                § 117.665
                Red River of the North.
                The draws of the bridges need not be opened for the passage of vessels.
              
              
                § 117.667
                St. Croix River.
                (a) The draws of the Burlington Northern Santa Fe Railroad Bridge, Mile 0.2, the Prescott Highway Bridge, Mile 0.3, and the Hudson Railroad Bridge, Mile 17.3, shall operate as follows:
                (1) From April 1 to October 31:
                (i) 8 a.m. to midnight, the draws shall open on signal;
                (ii) Midnight to 8 a.m., the draws shall open on signal if notification is made prior to 11 p.m.,
                (2) From November 1 through March 31, the draw shall open on signal if at least 24 hours notice is given.
                (b) The draw of the Stillwater Lift Bridge, Mile 23.4, shall open on signal as follows:
                (1) From May 15 through October 15, daily:
                (i) 8 a.m. to midnight, every half hour;
                (ii) Midnight to 8 a.m., upon two hours notice.
                (2) From October 16 through May 14, if at least 24 hours notice is given.
                (c) The draw of the Soo Line Railroad Bridge, Mile 40.7, at Otisville, need not be opened for the passage of vessels.
                [CGD2-91-01, 56 FR 21303, May 8, 1991, as amended by 59 FR 63898, Dec. 12, 1994; USCG-1998-3799, 63 FR 35527, June 30, 1998; CGD08-02-035, 68 FR 74479, Dec. 24, 2003; USCG-2017-0687, 83 FR 22201, May 14, 2018]
              
              
                § 117.669
                St. Louis River (Duluth-Superior Harbor).
                (a) The draw of the Burlington Northern Grassy Point railroad Bridge, mile 5.44, shall open on signal except that, from December 15 through March 15 the draw shall open if at least 12-hour notice is given.
                (b) The draw of the Canadian National Combined Railroad and Highway Bridge, mile 13.91, need not be opened for the passage of vessels. The owner shall return the draw to operable condition within a reasonable time when notified by the District Commander to do so.
                [USCG-2017-0212, 82 FR 33803, July 21, 2017]
              
              
                § 117.671
                Upper Mississippi River.
                (a) The draws of all bridges between Lock and Dam No. 14, mile 493.3, and Lock and Dam No. 2, mile 815.2, shall open on signal; except that, from on or about December 15 through the last day of February, the draws shall open on signal if at least 24 hours notice is given.

                (b) The draws of all bridges between Lock and Dam No. 2, mile 815.2 and Lock and Dam No. 1, mile 847.6, shall open on signal; except that, from on or about December 15 through the last day of February, the draws shall open on signal if at least 12 hours notice is given.
                [USCG-2016-0561, 82 FR 55322, Nov. 21, 2017]
              
            
            
              Mississippi
              
                § 117.675
                Back Bay of Biloxi.
                (a) The draw of the I-110 bridge, mile 3.0 at Biloxi, shall open on signal if at least six hours notice is given.
                (b) The draw of the Popps Ferry Road bridge, mile 8.0, at Biloxi, shall open on signal; except that, from 7:30 a.m. to 9 a.m. and from 4:30 p.m. to 6 p.m. Monday through Friday, except Federal holidays, the draw need not be opened for passage of vessels. The draw shall open at any time for a vessel in distress.
                [CGD8-85-05, 50 FR 27583, July 5, 1985, as amended by CGD08-96-049, 64 FR 6221, Feb. 9, 1999; CGD08-06-015, 71 FR 26416, May 5, 2006]
              
              
                § 117.677
                Big Sunflower River.
                The draw of the Columbus and Greenville railroad bridge, mile 96.1 at Baird, shall open on signal if at least four hours notice is given.
              
              
                § 117.681
                Old Fort Bayou.
                The draw of the bridge, mile 1.6 at Ocean Springs, shall open on signal; except that, from 9 p.m. to 5 a.m., the draw shall open on signal if at least eight hours notice is given to the Old Fort Bayou drawtender. During periods of storm or hurricane warnings issued by the National Weather Service, the draw shall open on signal at any time.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
              
                § 117.683
                Pearl River.
                See § 117.486, Pearl River, listed under Louisiana.
                [USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.684
                Bayou Portage.
                The draw of the Henderson Avenue Bridge, mile 2.0, at Pass Christian, MS shall open on signal if at least two hours notice is given to the Harrison County Board of Supervisors.
                [CGD08-04-010, 69 FR 69531, Nov. 30, 2004]
              
              
                § 117.685
                Tchoutacabouffa River.
                The draw of the Cedar Lake Road Bridge over the Tchoutacabouffa River, mile 8.0, shall open on signal if at least twenty-four hours notice is given.
                [CGD08-98-055, 63 FR 49822, Sept. 18, 1998]
              
              
                § 117.686
                Yazoo River.
                (a) The draws of the Canadian National/Illinois Central railroad bridge, mile 16.7 at Redwood, and the Satartia highway (S433) bridge, mile 53.3 at Satartia, shall open on signal if at least two hours notice is given. When a vessel has given notice and fails to arrive within the two hour period specified, the drawtender shall remain on duty for two additional hours and open the draw if the requesting vessel appears. After this time, an additional two hour notice is required.
                (b) The draws of the bridges upstream from the Satartia highway (S433) bridge shall open on signal if at least four hours notice is given. When a vessel has given notice and fails to arrive within the four hour period specified, the drawtender shall remain on duty for two additional hours and open the draw if the requesting vessel appears. After this time, an additional four hour notice is required.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984. Redesignated at CGD8-92-03, 57 FR 27696, June 22, 1992, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
            
            
              Missouri
              
                § 117.687
                Missouri River.
                The draws of the bridges, except for the Atchison Railroad Bridge, Mile 422.5, see § 117.411(b) for further details, across the Missouri River shall open on signal; except during the winter season between the date of closure and date of opening of the commercial navigation season as published by the Army Corps of Engineers, the draws need not open unless at least 24-hours advance notice is given.
                [USCG-2014-0358, 80 FR 81181, Dec. 29, 2015]
              
              
                § 117.689
                Osage River.
                The draw of the Missouri Pacific Railroad bridge, mile 5.6 at Osage City, need not be opened for the passage of vessels.
              
            
            
              
              Nebraska
              
                § 117.691
                Missouri River.
                The draw of the Illinois Central Gulf Railroad Bridge, mile 618.3, at Omaha, shall open on signal; except during the winter season between the date of closure and date of opening of the commercial navigation season as published by the Army Corps of Engineers, the draw need not open unless at least 24 hours advance notice is given.
                [CGD08-98-020, 66 FR 62938, Dec. 4, 2001]
              
            
            
              New Hampshire
              
                § 117.697
                Hampton River.
                The SR1A bridge, mile 0.0 at Hampton, operates as follows:
                (a) The draw shall open on signal from April 1 through October 31 for the passage of vessels during daylight hours from three hours before to three hours after each high tide. “Daylight hours” means one-half hour before sunrise to one-half hour after sunset. High tide occurs one-half hour later than the time of high tide for Portland, Maine, as published in the tide tables published by private entities using data provided by the National Ocean Service. At all other times, the draw shall open on signal if at least three hours notice is given.
                (b) The owners of the bridge shall provide and keep in good legible condition two board gages painted white with black figures not less than six inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                (c) Vessels which can pass under the closed draw with a clearance of one foot or more shall not signal for the opening of the draw. In case a vessel gives the prescribed signal and the drawtender is uncertain as to whether the vessel can safely pass, the drawtender shall open the draw. If the drawtender finds that there would have been a clearance of one foot or more had the draw remained closed, the matter shall be reported immediately to the District Commander, giving the name of the vessel, the time of opening the draw, the clearance under the bridge as indicated by the gage at the time of opening the draw, and the approximate vertical clearance required by the vessel.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2001-9286, 66 FR 33641, June 25, 2001]
              
              
                § 117.699
                Little Harbor.
                The draw of the SR1B bridge, mile 1.0 between New Castle and Rye, shall open on signal from April 1 through October 31 from 6 a.m. to 10 p.m. if at least four hours notice is given. At all other times, the draw shall open as soon as possible only for emergencies.
              
              
                § 117.700
                Piscataqua River.
                See § 117.531, Piscataqua River, listed under Maine.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
            
            
              New Jersey
              
                § 117.701
                Alloway Creek.
                (a) The draws of the Salem County bridges, miles 5.1 at Hancocks Bridge, and 6.5 at New Bridge, shall open on signal if at least 24 hours notice is given.
                (b) The draw of the S49 bridge, mile 9.5 at Quinton, need not be opened for the passage of vessels.
              
              
                § 117.702
                Arthur Kill.
                (a) The draw of the Arthur Kill (AK) Railroad Bridge shall be maintained in the full open position for navigation at all times, except during periods when it is closed for the passage of rail traffic.
                (b) The bridge owner/operator shall maintain a dedicated telephone hot line for vessel operators to call the bridge in advance to coordinate anticipated bridge closures. The telephone hot line number shall be posted on signs at the bridge clearly visible from both the up and downstream sides of the bridge.
                (c) Tide constrained deep draft vessels shall notify the bridge operator, daily, of their expected times of vessel transits through the bridge, by calling the designated telephone hot line.

                (d) The bridge shall not be closed for the passage of rail traffic during any predicted high tide period if a tide constrained deep draft vessel has provided the bridge operator with an advance notice of their intent to transit through the bridge. For the purposes of this regulation, the predicted high tide period shall be considered to be from two hours before each predicted high tide to a half-hour after each predicted high tide taken at the Battery, New York.
                (e) The bridge operator shall issue a manual broadcast notice to mariners of the intent to close the bridge for a period of up to 30 minutes for the passage of rail traffic, on VHF-FM channels 13 and 16 (minimum range of 15 miles) 90 minutes before and again at 75 minutes before each bridge closure.
                (f) Beginning at 60 minutes prior to each bridge closure, automated or manual broadcast notice to mariners must be repeated at 15 minute intervals and again at 10 and 5 minutes prior to each bridge closure and once again as the bridge begins to close, at which point the appropriate sound signal will be given.
                (g) Two 15 minute bridge closures may be provided each day for the passage of multiple rail traffic movements across the bridge. Each 15 minute bridge closure shall be separated by at least a 30 minute period when the bridge is returned to and remains in the full open position. Notification of the two 15 minute closures shall follow the same procedures outlined in paragraphs (e) and (f) above.
                (h) A vessel operator may request up to a 30 minute delay for any bridge closure in order to allow vessel traffic to meet tide or current requirements; however, the request to delay the bridge closure must be made within 30 minutes following the initial broadcast for the bridge closure. Requests received after the initial 30 minute broadcast will not be granted.
                (i) In the event of a bridge operational failure, the bridge operator shall immediately notify the Coast Guard Captain of the Port New York. The bridge owner/operator must provide and dispatch a bridge repair crew to be on scene at the bridge no later than 45 minutes after the bridge fails to operate. A repair crew must remain on scene during the operational failure until the bridge has been fully restored to normal operations or until the bridge is raised and locked in the fully open position.
                (j) When the bridge is not tended locally it must be operated from a remote location. A sufficient number of closed circuit TV cameras, approved by the Coast Guard, shall be operated and maintained at the bridge site to enable the remotely located bridge tender to have full view of both river traffic and the bridge.
                (k) VHF-FM channels 13 and 16 shall be maintained and monitored to facilitate communication in both the remote and local control locations. The bridge shall also be equipped with directional microphones and horns to receive and deliver signals to vessels.
                (l) Whenever the remote control system equipment is disabled or fails to operate for any reason, the bridge operator shall immediately notify the Captain of the Port New York. The bridge shall be physically tended and operated by local control as soon as possible, but no more than 45 minutes after malfunction or disability of the remote system.
                (m) Mechanical bypass and override capability of the remote operation system shall be provided and maintained at all times.
                [USCG-2010-1117, 76 FR 45692, Aug. 1, 2011]
              
              
                § 117.703
                Bass River.
                The draw of the U.S. 9 bridge, mile 2.6, at New Gretna, shall operate as follows:
                (a) The drawspan must open on signal if at least six hours notice is given, except that public vessels of the United States must be passed as soon as possible.
                (b) The owners of this bridge shall provide and keep in good legible condition clearance gauges for the draw span with figures not less than 12 inches high designed, installed and maintained in accordance with the provisions of § 118.160 of this chapter.
                [CGD5-91-031, 57 FR 22175, May 27, 1992, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.705
                Beaver Dam Creek.

                The draw of the Ocean County bridge, mile 0.5 at Point Pleasant, shall open on signal from June 1 through September 30 and from 8 a.m. to 4 p.m. during April, May, October, and November. At all other times, the draw shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
              
                § 117.709
                Cheesequake Creek.
                (a) The draw of the S35 Bridge, at mile 0.0, at Morgan, South Amboy, New Jersey, shall operate as follows:
                (1) From April 1 through November 30 from 7 a.m. to 8 p.m., the draw need only open on the hour. From 8 p.m. to 11 p.m. the draw shall open on signal. From 11 p.m. to 7 a.m. the draw shall open after at least a two hour advance notice is given by calling the number posted at the bridge.
                (2) From December 1 through March 31, the draw shall open on signal after at least a two hour advance notice is given by calling the number posted at the bridge.
                (b) The draw of the New Jersey Transit Rail Operations railroad bridge, mile 0.2, operates as follows:
                (1) The draw shall open on signal; except that, at least four hours notice is required—
                (i) From January 1 through March 31 from 6 p.m. to 6 a.m.;
                (ii) From April 1 through April 30 and November 1 through November 30 from 10 p.m. to 6 a.m. Monday through Thursday, and midnight Sunday through 6 a.m. Monday; and
                (iii) From December 1 through December 31 from 10 p.m. to 6 a.m.
                (2) The owners of the bridge shall provide and keep in good legible condition two board gages painted white with black figures not less than eight inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD01-04-126, 70 FR 20465, Apr. 20, 2005; CGD01-05-096, 71 FR 17351, Apr. 6, 2006]
              
              
                § 117.711
                Cohansey River.
                The draw of the Broad Street bridge, mile 18.2 at Bridgeton, need not be opened for the passage of vessels.
              
              
                § 117.713
                Cooper River.
                (a) The drawspans for the State Street Drawbridge, mile 0.3 and the Conrail Drawbridge at North River Avenue, mile 0.9, must open on signal if at least four hours notice is given.
                (b) The draw of the Admiral Wilson Boulevard bridge, mile 1.1 at Camden, need not be opened for the passage of vessels. However, the draw shall be returned to operable condition within six months after notification by the District Commander to do so.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.714
                Corson Inlet.
                The draw of the Corson Inlet Bridge, mile 0.9, at Strathmere, shall open on signal; except that from October 1 through May 15 from 10 p.m. to 6 a.m. and from 6 a.m. to 10 p.m. on December 25 the draw need open only if at least two hours notice is given.
                [USCG-2007-0026, 73 FR 5749, Jan. 31, 2008]
              
              
                § 117.716
                Delaware River.
                (a) The following apply to all drawbridges across the Delaware River:
                (1) The draws of railroad bridges need not be opened when there is a train in the bridge block approaching the bridge with the intention of crossing or within five minutes of the known time of the passage of a scheduled passenger train.
                (2) The opening of a bridge may not be delayed more than five minutes for a highway bridge or 10 minutes for a railroad bridge after the signal to open is given.

                (3) The owners of drawbridges shall provide and keep in good legible condition two board gages painted white with black figures not less than six inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                
                (b) The draw of the Conrail Memorial Railroad Bridge, mile 104.6, at Pennsauken Township, NJ shall be operated as follows:
                (1) The bridge will be remotely operated from the Conrail South Jersey dispatch center in Mount Laurel, NJ, unless the remote operation system is in a failed condition.
                (2) An AIS transmitter has been installed on the New Jersey side of the bridge at the bridge and land intersection in approximate position 39°58′50.52″ N (39.9807), 75°03′58.75″ (−75.06632). The AIS transmitter is assigned maritime mobile service identity (MMSI) number 993663001. The status of the bridge (open/closed/inoperative) will be provided via the name transmitted by the AIS private aids to navigation as DELAIR BRG-OPEN (fully open and locked position, channel light green), DELAIR BRG-CLOSED (other than fully open, not inoperative), or DELAIR BRG-INOP (other than fully open, inoperative). The AIS transmitter will transmit the bridge status every two minutes and upon a change in the bridge status.
                (3) The remote operation system will be considered in a failed condition and qualified personnel will return and operate the bridge within 60 minutes if any of the following conditions are found:
                (i) The remote operation system becomes incapable of safely and effectively operating the bridge from the remote operation center; or
                (ii) Visibility of the waterway or bridge is degraded to less than equal that of an on-site bridge tender; or
                (iii) Signals (communications) via sound or visual signals or radio telephone (voice) via VHF-FM channels 13 or 16 become inoperative; or
                (iv) AIS becomes inoperative.
                (4) Vessels that require an opening shall continue to request an opening via the methods defined in § 117.15(b) through (d) (sound or visual signals or radio telephone (VHF-FM) voice communications), via telephone at (856) 231-2301, or via push-to-talk (PTT) on VHF-FM channel 13. Vessels may push the PTT button five times while on VHF-FM channel 13 to request an opening.
                (5) The signals for the remote operation center or on-site bridge tender to respond to a sound signal for a bridge opening include:
                (i) When the draw can be opened immediately—a sound signal of one prolonged blast followed by one short blast and illumination of a fixed white light not more than 30 seconds after the requesting signal; or
                (ii) When the draw cannot be opened immediately—five short blasts sounded in rapid succession and illumination of a fixed red light not more 30 seconds after the vessel's opening signal.
                (6) The signals for the remote operation center or on-site bridge tender to respond to a visual signal for a bridge opening include:
                (i) When the draw can be opened immediately—illumination of a fixed white light not more than 30 seconds after the requesting signal; or
                (ii) When the draw cannot be opened immediately—illumination of a fixed red light not more 30 seconds after the vessel's opening signal.
                (7) The fixed white light will remain illuminated until the bridge reaches the fully open position. The fixed white and red lights will be positioned on the east (New Jersey) bridge abutment adjacent to the navigation span.
                [USCG-2016-0257, 83 FR 59311, Nov. 23, 2018]
              
              
                § 117.718
                Elizabeth River.
                The draw of the South Front Street bridge, mile 0.0 at Elizabeth, shall open on signal; except that, from 12 midnight to 7 a.m., the draw shall open on signal if at least three hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984. Redesignated by USCG-2012-0306, 77 FR 37314, June 21, 2012, as amended by USCG-2014-0285, 79 FR 24569, May 1, 2014; USCG-2017-0070, 82 FR 15291, Mar. 28, 2017]
              
              
                § 117.719
                Glimmer Glass (Debbie's Creek).
                (a) The draw of the Monmouth County highway bridge, mile 0.4 at Manasquan, shall open on signal, except as follows:

                (1) From 4:30 p.m. January 1 through 8 a.m. April 1, from 4:30 p.m. to 8 a.m., the draw need open only if at least four-hours advance notice is given.
                
                (2) From Memorial Day through Labor Day from 7 a.m. to 8 p.m., the draw need open only on the hour and half hour if any vessels are waiting to pass.
                (b) The owners of the bridge shall provide and keep in good legible condition two board gauges painted white with black figures not less than eight inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gauges shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                [CGD05-98-111, 64 FR 59624, Nov. 3, 1999. Redesignated and amended by USCG-2012-0306, 77 FR 37314, June 21, 2012]
              
              
                § 117.720
                Great Channel.
                The draw of the County of Cape May bridge, mile 0.7, between Stone Harbor and Nummy Island, shall open on signal except that:
                (a) From May 15 through October 15 from 10 p.m. to 6 a.m., the draw need only open if at least four hours advance notice is given.
                (b) From October 16 through May 14, the draw need only open if at least 24 hours advance notice is given.
                (c) From 9:15 a.m. to 2:30 p.m. on the fourth Sunday in March of every year, the draw need not open for vessels. If the fourth Sunday falls on a religious holiday, the draw need not open from 9:15 a.m. to 2:30 p.m. on the third Sunday of March of every year.
                [CGD05-97-003, 63 FR 2312, Jan. 15, 1998, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998; CGD05-06-045, 71 FR 59383, Oct. 10, 2006]
              
              
                § 117.721
                Grassy Sound Channel.
                The draw of the Grassy Sound Channel Bridge, mile 1.0 in Middle Township, shall open on signal from 6 a.m. to 8 p.m. from May 15 through September 30. From 9:15 a.m. to 2:30 p.m. on the fourth Sunday in March of every year, the draw need not open for vessels. If the fourth Sunday falls on a religious holiday, the draw need not open from 9:15 a.m. to 2:30 p.m. on the third Sunday of March of every year. Two hours advance notice is required for all other openings by calling (609) 368-4591.
                [CGD05-06-045, 71 FR 59383, Oct. 10, 2006]
              
              
                § 117.722
                Great Egg Harbor Bay.
                The draw of the U.S. Route 9/Beesleys Point Bridge, mile 3.5, shall open if at least two hours' notice is given from October 1 to May 14 from 8 p.m. to 6 a.m., from May 15 to September 30 from 10 p.m. to 6 a.m., and from 8 p.m. on December 24 until and including 6 a.m. on December 26 of every year; and shall open on signal at all other times.
                [USCG-2009-0453, 75 FR 3858, Jan. 25, 2010]
              
              
                § 117.723
                Hackensack River.
                (a) The following requirements apply to all bridges across the Hackensack River:
                (1) The owners of each bridge shall provide and keep in good legible condition clearance gauges for each draw, with figures not less than 18 inches high for bridges below the turning basin at mile 4.0, and 12 inches high for bridges above mile 4.0. The gauges shall be designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (2) Train and locomotives shall be controlled so that any delay in opening the draw shall not exceed 10 minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting the opening of the bridge is given, the train may continue across the bridge and must clear the bridge interlocks before stopping or reversing.

                (3) New Jersey Transit Rail Operations' (NJTRO) roving crews shall consist of two qualified operators on each shift, each having a vehicle which is equipped with marine and railroad radios, a cellular telephone, and emergency bridge repair and maintenance tools. This crew shall be split with one drawtender stationed at Upper Hack and the other drawtender at the NJTRO HX drawbridge. Adequate security measures shall be provided to prevent vandalism to the bridge operating controls and mechanisms to ensure prompt openings of NJTRO bridges.
                
                (4) Except as provided in paragraphs (b) through (j) of this section, the draws shall open on signal.
                (b) The draw of the PATH Bridge, mile 3.0, at Jersey City, shall open on signal provided at least a two-hour advance notice is provided by calling the number posted at the bridge. The draw need not open for the passage of vessel traffic Monday through Friday, except Federal holidays, from 6 a.m. to 10 a.m. and from 4 p.m. to 8 p.m.
                Additional bridge openings shall be provided for commercial vessels from 6 a.m. to 7:20 a.m.; 9:20 a.m. to 10 a.m.; 4 p.m. to 4:30 p.m. and from 6:50 p.m. to 8 p.m. provided at least a two-hour advance notice is given by calling the number posted at the bridge.
                (c) The draw of the Hack-Freight Railroad Bridge at mile 3.1, shall open on signal at all times, except as provided in paragraph (a)(2) of this section. The bridge shall be operated from a remote location at all times, except when it is tended locally. Sufficient closed circuit television cameras, approved by the Coast Guard, shall be operated and maintained at the bridge site to enable the remotely located bridge tender to have full view of both river traffic and the bridge.
                (1) Radiotelephone Channel 13/16 VHF-FM shall be maintained and utilized to facilitate communication in both remote and local control locations. The bridge shall also be equipped with directional microphones and horns to receive and deliver signals to vessels.
                (2) Whenever the remote control system equipment is partially disabled or fails for any reason, the bridge shall be physically tended and operated by local control as soon as possible, but no more than 45 minutes after malfunction or disability of the remote system. Mechanical bypass and override capability of the remote system shall be provided and maintained.
                (d) Except as provided in paragraph (a)(2) of this section, the draw of the NJTRO Lower Hack Bridge, mile 3.4, at Jersey City shall open on signal if at least a one-hour advance notice is given to the drawtender at the Upper Hack bridge, mile 6.9, at Secaucus, New Jersey by calling the number posted at the bridge. In the event the NJTRO HX draw tender is at the Newark/Harrison (Morristown Line) Bridge, mile 5.8, on the Passaic River, up to an additional half hour delay is permitted.
                (e) The draw of the Amtrak Portal Bridge, mile 5.0, at Little Snake Hill, New Jersey, need not open for the passage of vessel traffic from 5 a.m. to 10 a.m. and from 3 p.m. to 8 p.m. Additional bridge openings shall be provided for tide restricted commercial vessels between 7 a.m. and 8 a.m. and between 5 p.m. and 6 p.m., if at least a two-hour advance notice is given by calling the number posted at the bridge. At all other times the bridge shall open on signal if at least two-hour advance notice is given.
                (f) Except as provided in paragraph (a)(2) of this section, the draw of the NJTRO Upper Hack Bridge, mile 6.9 at Secaucus, N.J. shall open on signal unless the drawtender is at the NJTRO HX Bridge, mile 7.7 at Secaucus, N.J. over the Hackensack River, then up to a half hour delay is permitted.
                (g) Except as provided in paragraph (a)(2) of this section, the draw of the NJTRO HX Bridge at mile 7.7, shall open on signal if at least a half hour notice is given to the drawtender at the Upper Hack Bridge.
                (h) The draw of the Harold J. Dillard Memorial (Court Street) Bridge, mile 16.2, Hackensack, shall open on signal if at least four hours notice is given.
                (i) The draw of the New York Susquehanna and Western Railroad bridge, mile 16.3, and the Midtown bridge, mile 16.5, both at Hackensack, need not be opened for the passage of vessels, however, the draws shall be restored to operable condition within 12 months after notification by the District Commander to do so.
                (j) The draw of the Route 1 & 9 Bridge, mile 1.8, at Jersey City, shall open on signal; except that, from 11 p.m. to 7 a.m., the draw shall open on signal if at least two hours advance notice is given by calling the number posted at the bridge.

                (k) The draw of the Route 7 Bridge, mile 3.1, at Jersey City, shall open on signal; except that, from 11 p.m. to 7 a.m., the draw shall open on signal if at least two hours advance notice is given by calling the number posted at the bridge.
                [USCG-2013-1005, 79 FR 34418, June 17, 2013, as amended by USCG-2016-0173, 81 FR 62367, Sept. 9, 2016; USCG-2019-0108, 84 FR 23490, May 22, 2019; USCG-2019-0086, 85 FR 8749, Feb. 18, 2020; USCG-2019-0892, 85 FR 26359, May 4, 2020]
              
              
                § 117.725
                Manantico Creek.
                The draw of the highway bridge, mile 0.5 at Millville, need not be opened for the passage of vessels.
              
              
                § 117.729
                Mantua Creek.
                (a) The draw of the Conrail automated railroad bridge, mile 1.4, at Paulsboro, NJ shall operate as follows:
                (1) The bridge will be operated remotely by the South Jersey Train Dispatcher located in Mt. Laurel, NJ. Operational information will be provided 24 hours a day by telephone at (856) 231-2282.
                (2) From March 1 through November 30, the draw shall be left in the open position and will only be lowered for the passage of trains and to perform periodic maintenance authorized in accordance with subpart A of this part.
                (3) From December 1 through the last day of February, the draw will open on signal if at least 4 hours notice is given by telephone at (856) 231-2282.
                (4) The timeframe to initiate the bridge closure will be not more than 15 minutes before a train will arrive at the bridge location. If a train moving toward the bridge has crossed the home signal for the bridge, the train may continue across the bridge and must clear the bridge prior to stopping for any reason. Trains shall be controlled so that any delay in opening of the draw shall not exceed ten minutes except as provided in § 117.31(b).
                (5) The bridge will be equipped with cameras and channel sensors to visually and electronically ensure the waterway is clear before the bridge closes. The video and sensors are located and monitored at the remote operating location in Mt. Laurel, NJ. The channel sensors signal will be a direct input to the bridge control system. In the event of failure or obstruction of the infrared channel sensors, the bridge will automatically stop closing and the South Jersey Train Dispatcher will return the bridge to the open position. In the event of video failure the bridge will remain in the full open position.
                (6) The Conrail Railroad center span light will change from fixed green to flashing red anytime the bridge is not in the full open position.
                (7) Prior to downward movement of the span, the horn will sound two prolonged blasts, followed by a pause, and then two short blasts until the bridge is seated and locked down. At the time of movement, the center span light will change from fixed green to flashing red and remain flashing until the bridge has returned to its full open position.
                (8) When the train controller at Mt. Laurel has verified that rail traffic has cleared, they will sound the horn five times to signal the draw is about to return to its full open position.
                (9) During upward movement of the span, the horn will sound two prolonged blasts, followed by a pause, and then sound two short blasts until the bridge is in the full open position. The center span light will continue to flash red until the bridge is in the fully open position.
                (10) When the draw cannot be operated from the remote site, a bridge tender must be called to operate the bridge in the traditional manner. Personnel shall be dispatched to arrive at the bridge as soon as possible, but not more than one hour after malfunction or disability of the remote system.
                (b) The draw of the S.R. 44 bridge, mile 1.7, at Paulsboro, shall open on signal from May 1 through October 31 from 7 a.m. to 11 p.m., and shall open on signal at all other times upon four hours notice.
                [CGD3 84-33, 50 FR 30270, July 25, 1985, as amended by CGD05-03-121, 69 FR 21063, Apr. 20, 2004; USCG-2013-0710, 79 FR 44695, Aug. 1, 2014; USCG-2014-0807, 80 FR 22100, Apr. 21, 2015]
              
              
                § 117.730
                Maurice River.
                The draw of the Cumberland County bridge, mile 12.1 at Mauricetown, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984. Redesignated by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                
                § 117.731
                Mullica River.
                The draws of the bridges listed in this section shall open on signal, except as follows:
                (a) The draw of the Lower Bank bridge, mile 15.0, need not open during the following periods unless at least four hours notice is given:
                (1) From May 1 through November 30, from 11 p.m. to 7 a.m.
                (2) From December 1 through April 30, at all times.
                (b) The draw of the Green Bank bridge, mile 18.0, need not open unless at least four hours notice is given during the following periods:
                (1) April 1 through November 30, from 11 p.m. to 7 a.m.
                (2) December 1 through March 31, at all times.
                (c) The drawspan must open as soon as possible for public vessels of the United States during the periods when four hours notice is required.
                [CGD5-87-065, 53 FR 406, Jan. 7, 1988, as amended by CGD05 94-093, 60 FR 51732, Oct. 3, 1995. Redesignated and amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.732
                Nacote Creek.
                (a) The Route 9 bridge, mile 1.5, shall open on signal, except that from 11 p.m. to 7 a.m., the draw shall open if at least two hours notice is given.
                (b) The draw of the Atlantic County (Rte. 575) bridge, mile 3.5 at Port Republic, shall open on signal if at least eight hours notice is given.
                [CGD05-94-065, 61 FR 29960, June 13, 1996]
              
              
                § 117.733
                New Jersey Intracoastal Waterway.
                (a) The draw of the Route 35 Bridge, mile 1.1 across Manasquan River at Brielle, shall open on signal except as follows:
                (1) From May 15 through September 30:
                (i) On Saturdays, Sundays and Federal holidays, from 8 a.m. to 10 p.m., the draw need only open 15 minutes before the hour and 15 minutes after the hour.
                (ii) On Mondays to Thursdays from 4 p.m. to 7 p.m., and on Fridays, except Federal holidays from 12 p.m. to 7 p.m., the draw need only open 15 minutes before the hour and 15 minutes after the hour.
                (2) Year-round from 11 p.m. to 8 a.m., the draw need only open if at least four hours notice is given.
                (b) The draw of the County Route 528 Bridge, mile 6.3 across Barnegat Bay at Mantoloking, shall open on signal; except that from Memorial Day through Labor Day on Saturdays, Sundays and Federal holidays from 9 a.m. to 6 p.m., the draw need only open on the hour, twenty minutes after the hour, and forty minutes after the hour.
                (c) The draw of the S37 Bridge across Barnegat Bay, mile 14.1 at Seaside Heights, shall open on signal except as follows:
                (1) From December 1 through March 31, the draw need only open if at least four hours notice is given.
                (2) From April 1 through November 30 from 11 p.m. to 8 a.m., the draw need only open if at least four hours notice is given.
                (3) From Memorial Day through Labor Day from 8 a.m. to 8 p.m., the draw need only open on the hour and half hour.
                (d) The draw of the AMTRAK New Jersey Transit Rail Operations (NJTRO) automated railroad swing bridge across Beach Thorofare, mile 68.9 at Atlantic City shall operate as follows:
                (1) Open on signal from 11 p.m. to 6 a.m. From 6 a.m. to 11 p.m., the draw shall open on signal from 20 minutes to 30 minutes after each hour and remain open for all waiting vessels.
                (2) Opening of the draw span may be delayed for ten minutes except as provided in § 117.31(b). However, if a train is moving toward the bridge and has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, that train may continue across the bridge and must clear the bridge interlocks before stopping.
                (3) When the bridge is not tended locally and/or is operated from a remote location, sufficient closed circuit TV cameras shall be operated and maintained at the bridge site to enable the remotely located bridge/train controller to have full view of both river traffic and the bridge.

                (4) Radiotelephone Channel 13 (156.65 MHz) VHF-FM, shall be maintained and utilized to facilitate communication in both remote and local control locations. The bridge shall also be equipped with directional microphones and horns to receive and deliver signals to vessels within a mile that are not equipped with radiotelephones.
                (5) Whenever the remote control system equipment is partially disabled or fails for any reason, the bridge shall be physically tended and operated by local control. Personnel shall be dispatched to arrive at the bridge as soon as possible, but not more that one hour after malfunction or disability of the remote system. Mechanical bypass and override capability of the remote operation system shall be provided and maintained.
                (6) When the draw is opening and closing, or is closed, yellow flashing lights located on the ends of the center piers shall be displayed continuously until the bridge is returned to the fully open position.
                (e) The draw of the Route 30 Bridge across Beach Thorofare, mile 67.2 at Atlantic City, shall open on signal if at least four hours of notice is given; except that:
                (1) From April 1 through October 31, from 7 a.m. to 11 p.m. the draw need only open on the hour.
                (2) On July 4, the draw need not open from 9:40 p.m. until 11:15 p.m. to accommodate the annual July 4th fireworks show. Should inclement weather prevent the fireworks event from taking place as planned, the draw need not open from 9:40 p.m. until 11:15 p.m. on July 5th to accommodate the annual July 4th fireworks show.
                (3) On the third or fourth Wednesday of August the draw will open every two hours on the hour from 10 a.m. until 4 p.m. and need not open from 4 p.m. until 8 p.m. to accommodate the annual Air Show.
                (f) The draw of the US40-322 (Albany Avenue) Bridge, mile 70.0 across Inside Thorofare, at Atlantic City, shall open on signal except that:
                (1) Year-round, from 11 p.m. to 7 a.m.; and from November 1 through March 31 from 3 p.m. to 11 p.m., the draw need only open if at least four hours notice is given;
                (2) From June 1 through September 30:
                (i) From 9 a.m. to 4 p.m. and from 6 p.m. to 9 p.m. the draw need only open on the hour and half hour; and
                (ii) From 4 p.m. to 6 p.m. the draw need not open.
                (3) On July 4, the draw need not open from 9:40 p.m. until 11:15 p.m. to accommodate the annual July 4th fireworks show. Should inclement weather prevent the fireworks event from taking place as planned, the draw need not open from 9:40 p.m. until 11:15 p.m. on July 5th to accommodate the annual July 4th fireworks show.
                (4) On the third or fourth Wednesday of August, the draw will open every two hours on the hour from 10 a.m. until 4 p.m. and need not open from 4 p.m. until 8 p.m. to accommodate the annual Air Show.
                (g) The draw of the Dorset Avenue Bridge across Inside Thorofare, mile 72.1 at Ventnor City, shall open on signal except that from June 1 through September 30, from 9:15 a.m. to 9:15 p.m., the draw need only open at 15 and 45 minutes after the hour.
                (h) The draw of the Stone Harbor Boulevard Bridge, mile 102.0 across Great Channel, at Stone Harbor, shall open on signal except that:
                (1) From October 1 through March 31 from 10 p.m. to 6 a.m. the draw need only open if at least eight hours notice is given.
                (2) From Memorial Day through Labor Day from 6 a.m. to 6 p.m. on Saturdays, Sundays and Federal holidays, the draw need open only on the hour, 20 minutes after the hour, and 20 minutes before the hour.
                (3) From 10 p.m. on December 24 until 6 a.m. on December 26, the draw need open only if at least two hours notice is given.
                (i) [Reserved]
                (j) The draw of Two-Mile Bridge, mile 112.2, across Middle Thorofare in Wildwood Crest, shall open on signal except:

                (1) From 9:15 a.m. to 10:30 a.m. on the fourth Sunday in March of every year, the draw need not open for vessels. If the fourth Sunday falls on a religious holiday, the draw need not open for vessels from 9:15 a.m. to 10:30 a.m. on the third Sunday of March of every year.
                
                (2) From 10:30 p.m. on December 24 until 10:30 p.m. on December 26, the draw need open only if at least two hours notice is given.
                (k) [Reserved]
                (l) The draw of Cape May Canal Railroad Bridge across Cape May Canal, mile 115.1, at Cape May shall operate as follows:
                (1) The draw shall be maintained in the open position; the draw may close only for the crossing of trains and maintenance of the bridge. When the draw is closed for a train crossing a bridge tender shall be present to reopen the draw after the train has cleared the bridge. When the draw is closed for maintenance a bridge tender shall be present to open the draw upon signal.
                (2) Train service generally operates as follows (please contact Cape May Seashore Lines for current train schedules):
                (i) Winter (generally December through March): In general, there is no train service, therefore the bridge is unmanned and placed in the full open position.
                (ii) Spring (generally April through May and Fall (generally September through November): Generally weekend service only: Friday through Sunday train service starts at 10 a.m. and ends at 7:30 p.m. Monday through Thursday the bridge generally unmanned and in the open position.
                (iii) Summer Service (generally June through August): Daily train service starting at 10 a.m. and ending 7:30 p.m.
                (3) When a vessel approaches the drawbridge with the draw in the open position, the vessel shall give the opening signal. If no acknowledgement is received within 30 seconds, the vessel may proceed, with caution, through the open draw. When the draw is open and will be closing promptly, the drawbridge will generally signal using sound signals or radio telephone.
                (4) Opening of the draw span may be delayed for ten minutes after a signal to open except as provide in (117.31(b). However, if a train is moving toward the bridge and has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, the train may continue across the bridge and must clear the bridge interlocks as soon as possible in order to prevent unnecessary delays in the opening of the draw.
                [CGD05-97-003, 63 FR 2311, Jan. 15, 1998, as amended by CGD05-01-007, 66 FR 39445, July 31, 2001; CGD05-06-045, 71 FR 59383, Oct. 10, 2006; USCG-2001-10881, 71 FR 70311, Dec. 4, 2006; USCG-2007-0026, 73 FR 5749, Jan. 31, 2008; USCG-2008-0697, 73 FR 79639, Dec. 30, 2008; 74 FR 17084, Apr. 14, 2009; USCG-2011-0698, 76 FR 79535, Dec. 22, 2011; USCG-2014-0121, 79 FR 18183, Apr. 1, 2014]
              
              
                § 117.734
                Navesink River (Swimming River).
                The Oceanic Bridge, mile 4.5, shall open on signal; except that, from December 1 through March 31, the draw shall open on signal, if at least a twenty-four hour notice is given by calling the number posted at the bridge. The owner of this bridge shall provide and keep in good legible condition clearance gauges with figures not less than eight inches high, designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                [CGD01-99-075, 64 FR 71655, Dec. 22, 1999]
              
              
                § 117.735
                Newark Bay.
                The following requirements apply to all bridges across this waterway:
                (a) Public vessels of the United States, state or local vessels used for public service, and vessels in distress shall be passed through the draw without delay. The opening signal from these vessels is four or more short blasts of a whistle or horn or a radio request.
                (b) The owners of these bridges shall provide and keep in good legible condition two board gages painted white with black figures not less than 12 inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.

                (c) Trains and locomotives shall be controlled so that any delay in opening the draw span shall not exceed five minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, the train may continue across the bridge and must clear the bridge interlocks before stopping.
                [CGD3 85-42, 50 FR 26712, June 28, 1985]
              
              
                § 117.736
                Oceanport Creek.
                The drawspan for the New Jersey Transit Rail Operations Drawbridge, mile 8.4 near Oceanport, must open on signal from May 15 through September 15 between 5 a.m. and 9 p.m.; except that, the drawspan need not open 6 a.m. to 7:45 a.m. and 5:30 p.m. to 7:30 p.m on weekdays, excluding all federal holidays except for Martin Luther King Day. The drawspan must open on signal upon four hours notice from May 15 through September 15 between 9 p.m. and 5 a.m., and from September 16 through May 14; except that, the drawspan need not be opened from 6 a.m. to 7:45 a.m. and 5:30 p.m. to 7:30 p.m. on weekdays, excluding all federal holidays except for Martin Luther King Day. Public vessels of the United States must be passed as soon as possible at anytime.
                [USCG-2001-10881, 71 FR 70311, Dec. 4, 2006]
              
              
                § 117.737
                Oldmans Creek.
                The draws of the US30 bridge, mile 3.1 at Nortonville, the Conrail railroad bridge, mile 4.0 at Jumbo, and the Salem County bridge, mile 5.1 at Pedricktown, need not be opened for the passage of vessels. However, the draws of any of these bridges shall be restored to operable condition within six months after notification by the District Commander to do so.
              
              
                § 117.739
                Passaic River.
                (a) The following requirements apply to all bridges in this section across the Passaic River:
                (1) The owners of these bridges shall provide, and keep in good legible condition, clearance gauges with figures not less than twelve (12) inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (2) New Jersey Transit Rail Operations' (NJTRO) roving crews shall consist of an adequate number of operators to ensure NJTRO bridges are operated according to the requirements of this section.
                (b) The draw of the Routes 1 & 9 (Lincoln Highway) Bridge, mile 1.8, at Newark, shall open on signal if at least four hours notice is given.
                (c) The draw of CONRAIL's Point-No-Point Railroad Bridge, mile 2.6, at Newark, shall open on signal if at least four hours notice is given to the CONRAIL Movement Desk. After the signal to open is given, the opening may be delayed no more than ten minutes.
                (d) The draw of the Jackson Street Bridge, mile 4.6, shall open on signal if at least four hours notice is given by calling the number posted at the bridge.
                (e) The draw of the Amtrak Dock Bridge, mile 5.0, at Harrison, shall open on signal after at least a twenty-four hour advance notice is given by calling the number posted at the bridge; except that, from 7:20 a.m. to 9:20 a.m. and from 4:30 p.m. to 6:50 p.m., Monday through Friday, except Federal holidays, the draw need not be opened for the passage of vessel traffic. At all other times, a bridge opening may be delayed no more than ten minutes for the passage of rail traffic, unless the draw tender and the vessel operator agree to a longer delay.
                (f) The draw of the Bridge Street Bridge, mile 5.6, shall open on signal if at least four hours notice is given by calling the number posted at the bridge.
                (g) The draw of the NJTRO Newark-Harrison (Morristown Line) Bridge, mile 5.8, at Harrison, New Jersey shall open on signal if at least one hour advance notice is given to the drawtender at Upper Hack Bridge mile 6.9, across the Hackensack River at Secaucus, N.J. In the event the HX drawtender is at the Lower Hack Bridge, mile 3.4 on the Hackensack River, at Jersey City then up to an additional half hour delay in opening is permitted. After the signal to open is given, the opening may be delayed no more than ten minutes. From 7:15 a.m. to 9 a.m. and from 4:30 p.m. to 6:50 p.m., Monday through Friday except federal holidays, the draw need not open.

                (h) The Route 280 Bridge, mile 5.8, at Harrison, New Jersey, shall open on signal if at least 24 hours notice is given by calling the number posted at the bridge.
                
                (i) The draw of the Clay Street Bridge, mile 6.0, shall open on signal if at least four hours notice is given by calling the number posted at the bridge.
                (j) The draw of the NJTRO (West Arlington) Bridge, mile 8.0, at Kearney, shall open on signal from 7 a.m. to 11 p.m. if at least eight hours notice is given. After the signal to open is given, the opening may be delayed no more than ten minutes. From 11 p.m. to 7 a.m., the draw need not be opened.
                (k) The draw of the Route 7 (Rutgers Street) Bridge, mile 8.9, at Belleville, shall open on signal if at least four hours notice is given.
                (l) The draw of the Avondale Bridge, mile 10.7, at Lyndhurst, shall open on signal if at least four hours notice is given.
                (m) The draw of the NJTRO Bridge, mile 11.7, shall open on signal after at least a 24 hour notice is given by calling the number posted at the bridge.
                (n) West Eighth Street Bridge, mile 15.3, at Garfield need not open for the passage of vessels.
                (o)-(s) [Reserved]
                [CGD01-95-171, 62 FR 6485, Feb. 12, 1997, as amended by CGD01-97-020, 63 FR 34124, June 23, 1998; CGD01-97-134, 64 FR 4788, Feb. 1, 1999; CGD01-99-076, 64 FR 62114, Nov. 16, 1999; USCG-2001-10881, 71 FR 70311, Dec. 4, 2006; USCG-2010-0234, 75 FR 51942, Aug. 24, 2010; USCG-2011-0268, 76 FR 65376, Oct. 21, 2011; USCG-2013-0638, 78 FR 72022, Dec. 2, 2013; USCG-2014-1070, 80 FR 10591, Feb. 27, 2015; USCG-2018-0443, 83 FR 30039, June 27, 2018]
              
              
                § 117.741
                Raccoon Creek.
                (a) The draw of the Route 130 highway bridge, mile 1.8 at Bridgeport, shall open on signal:
                (1) May 1 through October 31, from 7 a.m. to 11 p.m.
                (2) At all other times, if at least four hours notice is given.
                (b) The draw of the CONRAIL Railroad Bridge, mile 2.0 at Bridgeport, shall operate as follows:
                (1) From March 1 through November 30, the draw shall be left in the open position at all times and will only be closed for the passage of trains and to perform periodic maintenance authorized in accordance with subpart A of this part.
                (i) Trains shall be controlled so that any delay in opening of the draw shall not exceed ten minutes except as provided in § 117.31(b).
                (ii) Before the bridge closes for any reason, a train crewmember will observe the waterway for approaching craft, which will be allowed to pass. A train crewmember will then operate the bridge by radiophone. The bridge shall only be closed if a train crewmember's visual inspection shows that the channel is clear and there are no vessels transiting in the area.
                (iii) While the CONRAIL Railroad Bridge is moving from the full open to the full closed position, a train crewmember will maintain constant surveillance of the navigational channel to ensure no conflict with maritime traffic exists. In the event of failure or obstruction, the train crewmember will stop the bridge and return the bridge to the open position.
                (iv) The CONRAIL Railroad channel traffic lights will change from flashing green to flashing red anytime the bridge is not in the full open position.
                (v) During closing of the span, the channel traffic lights will change from flashing green to flashing red, the horn will sound four times, followed by a pause, then the four blasts will be repeated and the bridge will close. When the rail traffic has cleared the swing span, the horn will automatically sound five times to signal the draw of the CONRAIL Railroad Bridge is about to return to its full open position.
                (vi) During open span movement, the channel traffic lights will be flashing red, the horn will sound four times, followed by a pause, then four blasts will be repeated until the bridge is in the full open position. In the full open position, the channel traffic lights will then turn from flashing red to flashing green.
                (2) At all other times, the draw may be left in the closed position and opened on signal if at least four hours notice is given by telephone at (856) 231-2393.
                [CGD05-02-065, 68 FR 27461, May 20, 2003, as amended by USCG-2013-0711, 79 FR 44698, Aug. 1, 2014]
              
              
                
                § 117.743
                Rahway River.
                The draw of the Conrail Bridge, mile 2.0, across the Rahway River, at Linden, New Jersey, shall operate as follows:
                (a) The draw shall remain in the full open position at all times, and shall only be closed for the passage of rail traffic or the performance of maintenance authorized in accordance with subpart A of this part.
                (b) The draw shall be remotely operated by a bridge/train dispatcher located at the Conrail Dispatch Office at Mount Laurel, New Jersey.
                (c) A marine traffic light system shall be maintained at the bridge and display flashing green lights to indicate that vessels may pass through the bridge, and flashing red lights anytime the bridge is not in the full open position.
                (d) An infrared sensor system shall be maintained at the bridge to determine that no conflict with vessel traffic exists while the bridge is closing.
                (e) Before the bridge may be closed from the remote location, an on-site train crewmember shall observe the waterway for any vessel traffic. All approaching vessels shall be allowed to pass before the bridge may close. The on-scene train crewmember shall then communicate with the bridge/train dispatcher at the Conrail Dispatch Office, at Mount Laurel, either by radio or telephone, to request that the bridge be closed.
                (f) While the bridge is moving from the full open to full closed position, the bridge/train dispatcher shall maintain constant surveillance of the navigational channel at the bridge using the infrared sensor system.
                (g) If the infrared sensors detect a vessel or other obstruction approaching or under the bridge before the draw is fully lowered and locked, the closing sequence shall be stopped, automatically, and the draw shall be raised to its full open position until the channel is clear.
                (h) During the downward bridge closing movement, the marine traffic light system located at the bridge will change from flashing green to flashing red, the public address system shall announce that the bridge shall be closing, and the horn shall sound two times, pause 10 seconds, then repeat two horn blasts until the bridge is seated and fully locked down.
                (i) When all rail traffic has cleared the bridge, the bridge/train dispatcher shall sound the horn five-times to signal that the draw is about to open.
                (j) In the event of a failure, or obstruction to the infrared sensor system, the bridge shall immediately be returned to the full open position until the problem is corrected.
                (k) In the event of a loss of communication between the on-site personnel and the bridge/train dispatcher, the bridge shall immediately be returned to the full open position until the problem is corrected.
                (l) Should the draw become inoperable from the remote site while the bridge is in the closed position, a bridge tender, maintenance personnel, or engineer shall be deployed to be on scene within one hour from the time the draw becomes inoperable until the bridge can be returned to the full open position.
                (m) Trains shall be controlled so that any delay in opening of the draw shall not exceed ten minutes after a train has crossed the bridge; except, as provided in 33 CFR 117.31(b). However, if a train moving toward the bridge has crossed the home signal for the bridge, the train may continue across the bridge and must clear the bridge interlocks before stopping.
                [CGD01-03-096, 69 FR 8814, Feb. 26, 2004]
              
              
                § 117.745
                Rancocas Creek.
                (a) The following requirements apply to all bridges across the Rancocas River (Creek):
                (1) Public vessels of the United States must be passed through the drawspan of each drawbridge as soon as possible without delay at anytime. The opening signal from these vessels is four or more short blasts of a whistle or horn, or a radio request.
                (2) The owners of these bridges shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.

                (3) Trains and locomotives shall be controlled so that any delay in opening the draw span shall not exceed ten minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, that train may continue across the bridge and must clear the bridge interlocks before stopping or reversing.
                (b) The drawspan for the Riverside-Delanco/SR#543 Drawbridge, mile 1.3 at Riverside must operate as follows:
                (1) From April 1 through October 31 open on signal from 7 a.m. to 11 p.m.
                (2) From November 1 through March 31 from 7 a.m. to 11 p.m., open on signal if at least 24 hours notice is given, except as provided in paragraph (a)(1) of this section.
                (3) Year round from 11 p.m. to 7 a.m. need not open for the passage of vessels, except as provided in paragraph (a)(1) of this section.
                (c) The draw of the Centerton County Route 635 Bridge, mile 7.8, at Mt. Laurel, need not open for the passage of vessels.
                [CGD5 91-054, 58 FR 40591, July 29, 1993, as amended by USCG-2001-10881, 71 FR 70311, Dec. 4, 2006; USCG-2012-0306, 77 FR 37314, June 21, 2012; USCG-2015-0423, 80 FR 57721, Sept. 25, 2015]
              
              
                § 117.747
                Raritan River.
                (a) The draw of New Jersey Transit Rail Operations Railroad Bridge at mile 0.5 shall open on signal; except that, from 6 a.m. to 9:30 a.m. and 4:30 p.m. to 7:30 p.m., Monday through Friday, except holidays, the bridge need not open.
                (b) The bridge owner shall provide and keep in good legible condition two clearance gauges with figures not less than 12 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (c) Trains and locomotives shall be controlled so that any delay in opening the draw span shall not exceed ten minutes. However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, the train may continue across the bridge and must clear the bridge interlocks before the bridge may be opened.
                [USCG-2009-0202, 74 FR 49325, Sept. 28, 2009]
              
              
                § 117.749
                Salem River.
                The draw of the S49 bridge, mile 3.5 at Salem, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.750
                Schellenger Creek.
                The draw of the Cape May County bridge, mile 0.3 at Cape May, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 43462, Oct. 29, 1984]
              
              
                § 117.751
                Shark River (South Channel).
                The draws of the S71 Bridge, mile 0.8, and the Railroad Bridge, mile 0.9, both at Avon, operate as follows:
                (a) The bridges operate as one unit. The owners shall provide signal systems so connected that the operator of either bridge may simultaneously notify the operator of the other bridge. The operator of the first bridge to be passed shall be responsible for observing the approach vessels, for receiving and acknowledging signals, and for coordinating the opening of the other draw.
                (b) The draws shall open on signal; except that, from May 15 through September 30 from 4 p.m. to 7 p.m. Monday through Friday except Federal holidays and from 9 a.m. to 9 p.m. Saturdays, Sundays, and holidays, the draw need be opened only on the hour and half hour if a vessel is waiting to pass.
                (c) The owners of the bridges shall provide and keep in good legible condition two board gages painted white with black figures not less than eight inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridges that they are plainly visible to operators of vessels approaching the bridges either up or downstream.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2012-0930, 77 FR 70373, Nov. 26, 2012]
              
              
                § 117.755
                Shrewsbury River.
                The draw of the Sea Bright Bridge at mile 4.0, across the Shrewsbury River at Sea Bright, New Jersey, shall operate as follows:

                (a) The draw shall open on signal at all times; except that, from the Friday before Memorial Day through Labor Day, on Friday, Saturday, Sunday and holidays, between 9 a.m. and 7.pm., the draw need only open on the hour.
                (b) The draw need not be opened at any time for a sail boat unless it is operating under auxiliary power or is being towed by a powered vessel.
                (c) The owners of the bridge shall keep in good legible condition two clearance gages with figures not less than eight inches high, designed, installed, and maintained according to the provisions of § 118.160 of this chapter.
                [USCG-2010-0461, 75 FR 38714, July 6, 2010, as amended by USCG-2018-0874, 84 FR 30879, June 28, 2019; USCG-2017-0460, 84 FR 32622, July 9, 2019]
              
              
                § 117.756
                South River.
                The draw of the Conrail bridge, mile 2.8 at South River shall open on weekdays (exclusive of holidays) from December 1 through the last day of February if at least four hours notice is given. From March 1 through November 30, and December 1 through the last day of February on weekends and holidays the draw shall be maintained open to navigation except for closure to accommodate passage of a train. The draw shall be opened as soon as possible at all times for passage of a public vessel of the United States.
                [CGD3 83-067, 49 FR 33014, Aug. 20, 1984]
              
              
                § 117.757
                Townsend Inlet.
                The draw of Townsend Inlet Bridge, mile 0.3 in Avalon, shall open on signal except:
                (a) From 9:15 a.m. to 2:30 p.m. on the fourth Sunday in March of every year, the draw need not open for vessels. If the fourth Sunday falls on a religious holiday, the draw need not open from 9:15 a.m. to 2:30 p.m. on the third Sunday of March of every year.
                (b) From 11 p.m. on December 24 until 11 p.m. on December 25, the draw need open only if at least two hours notice is given.
                [USCG-2007-0026, 73 FR 5749, Jan. 31, 2008]
              
              
                § 117.758
                Tuckahoe River.
                The draw of the State highway bridge, mile 8.0 at Tuckahoe, shall open on signal if at least 24 hours notice is given.
                [CGD82-025, 49 FR 17452, Apr. 24, 1984. Redesignated by CGD05-06-045, 71 FR 59383, Oct. 10, 2006]
              
              
                § 117.759
                Wading River.
                The draw of the Burlington County highway bridge, mile 5.0 at Wading River, shall open on signal if at least 24 hours notice is given.
              
            
            
              New York
              
                § 117.769
                Black Rock Canal.
                The draws of the Ferry Street bridge, mile 2.6, and Canadian National Railway bridge, mile 3.8, both at Buffalo, shall operate as follows:
                (a) From April 15 through November 30, the draws shall open on signal. However, between the hours of 12 midnight and 8 a.m., seven days a week, no bridgetender is required to be in attendance at the bridges and the draws shall open on signal if notice is given to the owners at least two hours in advance of a vessel's intended time of passage through the draws.
                (b) From December 1 through April 14, no bridgetender is required to be in attendance at the bridges and the draws shall open on signal if notice is given to the owners at least four hours in advance of a vessel's time of intended passage through the draws.
                [CGD09-94-008, 59 FR 50167, Oct. 3, 1994]
              
              
                § 117.771
                Bronx River.
                (a) The draw of the Conrail Bridge, mile 1.6 at the Bronx, New York, need not be opened for the passage of vessels.
                (b) The owners of the Conrail Bridge, mile 1.6, at the Bronx, New York, shall provide and keep in good legible condition two clearance gauges designed, installed and maintained in accordance with the provisions of § 118.160 of this chapter.
                [CGD01-97-018, 62 FR 54385, Oct. 20, 1997, as amended by CGD01-99-070, 65 FR 45718, July 25, 2000; USCG-2019-0442, 84 FR 43045, Aug. 20, 2019]
              
              
                
                § 117.773
                Buffalo River.
                (a) The draw of the Michigan Avenue bridge, mile 1.3, at Buffalo, shall operate as follows:
                (1) From March 22 through December 15, the draw shall open within 20 minutes of signal. However, the draw need not open from 7:30 a.m. to 9 a.m., and from 4 p.m. to 5:45 p.m., Monday through Saturday.
                (2) From December 16 through March 21, the draw shall open on signal if notice is given at least 4 hours in advance of a vessel's time of intended passage through the draw.
                (b) The draw of the Ohio Street bridge, mile 2.1, at Buffalo, shall operate as follows:
                (1) From March 22 through December 15, the draw shall open on signal within 20 minutes after a request is made to the Michigan Avenue drawtender. However, the draw need not open from 7:30 a.m. to 9 a.m., and from 4 p.m. to 5:45 p.m., Monday through Saturday.
                (2) From December 16 through March 21, the draw shall open on signal if notice is given at least 4 hours in advance of a vessel's time of intended passage through the draw.
                (3) In addition to the standard signals required for requesting the bridge to open, the owners of this bridge shall maintain and monitor a marine radiotelephone for use by the Michigan Avenue drawtender for receiving requests for opening the Ohio Street bridge. The drawtender shall maintain communications with any transiting vessel until the vessel has cleared both the Ohio Street and Michigan Avenue draws.
                (c) The draws of the CSX Transportation railroad bridges, miles 4.02 and 4.39, both at Buffalo, shall open on signal if notice is given at least 4 hours in advance of a vessel's time of intended passage through the draws.
                (d) The South Park Avenue bridge, mile 5.3, at Buffalo, shall open on signal if notice is given at least 4 hours in advance of a vessel's time of intended passage through the draw. However, the draw need not open from 7 a.m. to 8:30 a.m., and from 4:30 p.m. to 6 p.m., Monday through Saturday.
                (e) The periods when the bridges need not open on signal prescribed in paragraphs (a)(1), (b)(1), and (d) in this section shall not be effective on Sundays, and on New Year's Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, Christmas Day, or days observed in lieu of any of these under State law.
                [CGD09-95-022, 61 FR 10467, Mar. 14, 1996, as amended by USCG-1999-5832, 64 FR 34712, June 29, 1999]
              
              
                § 117.781
                East River.
                The following requirements apply to the Roosevelt Island bridge, mile 6.4 at New York City, as follows:
                (a) Public vessels of the United States Government, state or local vessels used for public safety, and vessels in distress shall be passed through the draws of each bridge as soon as possible without delay at anytime. The opening signal from these vessels shall be four or more short blasts of a whistle, horn or radio request.
                (b) The owners of each bridge shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (c) The draw of the Roosevelt Island bridge shall open on signal if at least two hour advance notice is given to the drawtender at the Grand Street/Avenue bridge, mile 3.1 across Newtown Creek (East Branch), the New York Department of Transportation (NYCDOT) Radio Hotline or NYCDOT Bridge Operations Office. In the event the drawtender is at Borden Avenue or Hunters Point Avenue bridges mile 1.2 and 1.4, respectively, across Dutch Kills, up to an additional half hour delay may be required.
                [CGD1-90-040, 55 FR 37710, Sept. 13, 1990, as amended by USCG-2009-0348, 74 FR 52888, Oct. 15, 2009]
              
              
                § 117.785
                Genessee River.

                The draw of the Colonel Patrick Henry O'Rorke Memorial Bridge, mile 1.2 at Rochester, shall open on signal from April 1 through December 15; however, from 7 a.m. to 9 a.m. and from 4 p.m. to 6 p.m., Monday through Friday, except Federal holidays, the draw need be opened only for the passage of commercial vessels. From 9 a.m. to 4 p.m. and 6 p.m. to 11 p.m., Monday through Friday, except Federal holidays, and from 7 a.m. to 11 p.m. on Saturdays, Sundays, and Federal holidays, the draw need be opened only on the hour and half-hour, except that commercial vessels shall be passed at any time. From December 16 through March 31, the draw shall open on signal if at least 12 hours notice is given. The owners of the bridge shall maintain clearance gauges in accordance with 33 CFR 118.160.
                [USCG-2013-0921, 78 FR 72025, Dec. 2, 2013]
              
              
                § 117.787
                Gowanus Canal.
                The draws of the Ninth Street Bridge, mile 1.4, the Third Street Bridge, mile 1.8, the Carroll Street Bridge, mile 2.0, and the Union Street Bridge, mile 2.1, at Brooklyn, shall open on signal, if at least a two-hour advance notice is given to the New York City Department of Transportation (NYCDOT), Radio Hotline, or the NYCDOT Bridge Operations Office.
                [CGD01-99-067, 65 FR 46870, Aug. 1, 2000]
              
              
                § 117.789
                Harlem River.
                (a) The draws of all railroad bridges across the Harlem River may remain in the closed position from the time a train scheduled to cross the bridge is within five minutes from the bridge, and until that train has fully crossed the bridge. The maximum time permitted for delay shall not exceed ten (10) minutes. Land and water traffic should pass over or through the draw as soon as possible to prevent unnecessary delays in the opening and closure of the draw.
                (b)(1) The draws of the bridges at 103 Street, mile 0.0, 125 Street (Triborough), mile 1.3, Willis Avenue, mile 1.5, Third Avenue, mile 1.9, Madison Avenue, mile 2.3, 145 Street, mile 2.8, Macombs Dam, mile 3.2, 207 Street, mile 6.0, and the Broadway Bridge, mile 6.8, shall open on signal if at least a four-hour advance notice is given to the New York City Highway Radio (Hotline) Room and the Triborough Bridge and Tunnel Authority (TBTA) for the 125 Street (Triborough), mile 1.3. The draws of the above bridges, except the Broadway Bridge, need not open for the passage of vessel traffic from 6 a.m. to 9 a.m. and 5 p.m. to 7 p.m., Monday through Friday, except federal holidays. The draw of the Broadway Bridge need not open for the passage of vessel traffic from 7 a.m. to 10 a.m. and 4 p.m. to 7 p.m., Monday through Friday, except federal holidays.
                (2) The draws of the Willis Avenue Bridge, mile 1.5, Third Avenue Bridge, mile 1.9, and the Madison Avenue Bridge, mile 2.3, need not open for the passage of vessel traffic at various times between 8 a.m. and 5 p.m. on the first Sunday in May and November. The exact time and date of each bridge closure will be published in the Local Notice to Mariners several weeks prior to each closure.
                (c) The draw of the Metro North (Park Avenue) Bridge, mile 2.1, shall open on signal, except, as provided in paragraph (a) of this section, if at least a four-hour advance notice is given. The draw need not open for the passage of vessel traffic from 5 a.m. to 10 a.m. and 4 p.m. to 8 p.m., Monday through Friday, except Federal holidays.
                (d) The draw of the Spuyten Duyvil railroad bridge, mile 7.9, shall open on signal at all times, except as provided in paragraph (a) of this section.
                [USCG-2008-0456, 75 FR 230, Jan. 5, 2010]
              
              
                § 117.791
                Hudson River.
                (a) The draws of the bridges listed in this section shall open as soon as possible at any time for the passage of the following vessels:
                (1) Downbound vessels during a freshet of a height exceeding an elevation determined by the District Commander.
                (2) Public vessels of the United States.
                (3) Vessels of 500 tons or more.
                (4) Tugs with a tow on a hawser.
                (b) The draws of the bridges listed in this section shall not remain open for more than 15 minutes and may remain closed for up to 10 minutes to allow accumulated land traffic to pass.

                (c) The draw of the Livingstone Ave. (Amtrak) Bridge, mile 146.2 between Albany and Rensselaer, shall open on signal; except that, from April 1 through December 15, from 11:00 p.m. to 7:00 a.m., the draw shall open on signal if at least 4 hours notice is given and from December 16 through March 31, the draw shall open on signal if at least 24 hours notice is given.
                (d) The draw of the Troy-Menands Bridge, mile 150.2 between Troy and Menands, need not be opened for the passage of vessels.
                (e) The draw of the Troy-Green Bridge, mile 152.7, between Troy and Green Island, operates as follows:
                (1) From April 1 through December 15 the draw shall open on signal if at least a twenty four hour advance notice is given by calling the number posted at the bridge.
                (2) From December 16 through March 31, the draw need not open for the passage of vessel traffic.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 85-42, 49 FR 43462, Oct. 29, 1984, 50 FR 26713, June 28, 1985; USCG-1999-5832, 64 FR 34712, June 29, 1999; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006; USCG-2013-0257, 78 FR 56609, Sept. 13, 2013; USCG-2017-0926, 83 FR 66623, Dec. 27, 2018; USCG-2018-0874, 84 FR 30879, June 28, 2019]
              
              
                § 117.793
                Hutchinson River (Eastchester Creek).
                (a) The following requirements apply to all bridges across Hutchinson River (Eastchester Creek):
                (1) The owners of each bridge shall provide and keep in good legible condition clearance gauges for each draw with figures not less than 12 inches high designed, installed and maintained according to the provision of § 118.160 of this chapter.
                (2) Trains and locomotives shall be controlled so that any delay in opening the draw shall not exceed ten minutes except as provided in § 117.31(b). However, if a train moving toward the bridge has crossed the home signal for the bridge before the signal requesting opening of the bridge is given, the train may continue across the bridge and must clear the bridge interlocks before stopping.
                (3) Except as provided in paragraphs (b) and (c) of this section each draw shall open on signal.
                (b) The draw of the Hutchinson River Parkway Bridge, mile 0.9, at the Bronx, New York shall open on signal if at least a two-hour notice is given to the New York City Department of Transportation (NYCDOT) Radio Hotline, or the NYCDOT Bridge Operations Office.
                (c) The draw of the South Fulton Avenue Bridge, mile 2.9, shall open on signal from three hours before to three hours after the predicted high tide. For the purposes of this section, predicted high tide occurs four hours after predicted high water for New York (Battery), as given in the tide tables published by private entities using data provided by the National Ocean Service.
                (1) At all other times, the bridge shall open on signal if at least four hours advance notice is given to the Westchester County Road Maintenance Division during normal work hours or to the County's Parkway Police at all other times.
                (2) The bridge tender shall honor requests for opening within six hours after predicated high water if such request is given to the bridge tender while he or she is on station (three hours before to three hours after predicted high tide).
                [CGD01-93-009, 58 FR 42859, Aug. 12, 1993, as amended by CGD01-97-125, 63 FR 18321, Apr. 15, 1998; CGD01-99-070, 65 FR 45718, July 25, 2000; USCG-2001-9286, 66 FR 33641, June 25, 2001; CGD01-04-033, 69 FR 35246, June 24, 2001]
              
              
                § 117.795
                Jamaica Bay and Connecting Waterways.
                (a) The draw of the Marine Parkway bridge, mile 3.0 over Rockaway Inlet, shall open on signal Monday through Friday from 8 a.m. to 4 p.m. At all other times, the draw shall open on signal if at least eight hours notice is given; however, the draw shall open on signal if at least a one hour notice is given for the passage of U.S. Navy or National Oceanic and Atmospheric Administration vessels.
                (b) The draw of the Beach Channel railroad bridge shall open on signal; except that, the draw need not open for the passage of vessel traffic, 6:45 a.m. to 8:20 a.m. and 5 p.m. to 6:45 p.m., Monday through Friday, except Federal holidays.
                [CGD3 85-42, 50 FR 26713, June 28, 1985, as amended by USCG-2001-9286, 66 FR 33641, June 25, 2001; CGD01-06-033, 71 FR 61897, Oct. 20, 2006; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006; 72 FR 50876, Sept. 5, 2007; USCG-2018-1032, 84 FR 8420, Mar. 8, 2019]
              
              
                
                § 117.797
                Lake Champlain.
                (a) The drawspan for each drawbridge listed in this section must open as soon as possible for public vessels of the United States.
                (b) The draw of the US2 Bridge, mile 91.8, over Lake Champlain, between South Hero Island and North Hero Island, shall operate as follows:
                (1) The draw shall open on signal on the hour and the half hour from May 15th through October 15th from 8 a.m. to 8 p.m. daily.
                (2) The draw shall open on signal from May 15th through October 15th from 8 p.m. to 8 a.m. if at least four hours notice is given by calling the number posted at the bridge.
                (3) The draw shall open on signal from October 16th through May 14th if at least four hours notice is given by calling the number posted at the bridge.
                (c) The draw of the Central Vermont Railway bridge across Missisquoi Bay, mile 105.6 shall open on signal:
                (1) From June 15 through September 15:
                (i) Monday through Friday from 9 a.m. to 5 p.m.;
                (ii) Saturdays, Sundays, Independence Day and Labor Day from 7 a.m. to 11 p.m.;
                (iii) At all other times, if at least two hours notice is given.
                (2) From September 16 through June 14 if at least 24 hours notice is given.
                (d) The draw of the SR78 bridge, mile 105.9 across the entrance to Missisquoi Bay between Alburg Tongue and Hog Island at East Alburg, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 83-059, 49 FR 49452, Dec. 20, 1984; CGD01-98-032, 64 FR 28103, May 25, 1999; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006]
              
              
                § 117.799
                Long Island, New York Inland Waterway from East Rockaway Inlet to Shinnecock Canal.
                (a) At all times, public vessels of the United States must be passed through the drawspan of each drawbridge listed in this section as soon as possible.
                (b) The draw of each bridge listed in this section need not be opened for sailing vessels, unless the vessels are under machinery power or under tow, if an opening would unduly delay other vessel or vehicular traffic.
                (c) The owners of the bridges listed in this section shall provide and keep in good legible condition two board gages painted white with black figures not less than eight inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridges that they are plainly visible to operators of vessels approaching the bridges either up or downstream.
                (d) The draws of the West Bay bridge, mile 0.1 across Quantuck Canal, Beach Lane bridge, mile 1.1 across Quantuck Canal, Quoque bridge, mile 1.1 across Quoque Canal and the Smith Point bridge, mile 6.1 across Narrow Bay shall open on signal from October 1 through April 30 from 8 a.m. to 4 p.m. and from May 1 through September 30 from 6 a.m. to 10 p.m. At all other times during these periods, the draws shall open as soon as possible but no more than one hour after a request to open is received.
                (e) The draw of the Atlantic Beach Bridge across Reynolds Channel, mile 0.4, shall open on signal—
                (1) From October 1 through May 14;
                (2) From May 15 through September 30, except that it need be opened only on the hour and half-hour from 4 p.m. to 7 p.m. on weekdays and from 11 a.m. to 9 p.m. on Saturdays, Sundays, Memorial Day, Independence Day, and Labor Day; and
                (3) From May 15 through September 30, from two hours before to one hour after predicted high tide. Predicted high tide occurs 10 minutes earlier than that predicted for Sandy Hook, as given in the tide table published by the National Oceanic and Atmospheric Administration.

                (f) The draw of the Loop Parkway Bridge across Long Creek, mile 0.7, shall open on signal every other hour on the even hour; except that, from April 1 through October 31 on Saturdays, Sundays, and Federal holidays, the draw shall open on signal every three hours beginning at 3 a.m. If an opening is desired at other than a scheduled time, notice may be given from the telephone located on either side of the bridge or via marine radiotelephone.
                
                (g) The draw of the Long Beach Bridge across Reynolds Channel, mile 4.7, shall open on signal; except that:
                (1) From midnight to 8 a.m. year-round, the draw shall open on signal if at least four hours notice is given; and
                (2) From 3 p.m. to 8 p.m. on Saturdays, Sundays, and holidays from May 15 through September 30, the draw need be opened only on the hour and half hour.
                (3) From 10 p.m. to midnight on July 3 each year the draw need not open for the passage of vessel traffic.
                (h) The draw of the Meadowbrook State Parkway Bridge, mile 12.8, across Sloop Channel, shall open on signal if at least a one-half hour notice is given to the New York State Department of Transportation, as follows:
                (1) Every other hour on the even hour.
                (2) From April 1 through October 31, on Saturdays, Sundays, and Federal holidays, every three hours beginning at 1:30 a.m. Notice may be given from the telephone located at the moorings on each side of the bridge or by marine radio.
                (3) From 9 p.m. to midnight, on the Fourth of July, the Meadowbrook State Parkway Bridge need not open for the passage of vessel traffic.
                (i) The draw of the Captree State Parkway Bridge at mile 30.7, across the State Boat Channel, at Captree Island, shall open on signal if at least a one half hour advance notice is given by calling the number posted at the bridge as follows:
                (1) Every other hour on the even hour.
                (2) From April 1 through October 31, on Saturday, Sunday, and Federal holidays every three hours beginning at 3 a.m.
                [CGD3 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 84-51, 50 FR 2546, Jan. 17, 1985; CGD01-99-080, 64 FR 46275, Aug. 25, 1999; CGD01-04-025, 69 FR 34570, June 22, 2004; CGD01-04-047, 70 FR 15765, Mar. 29, 2005; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006; USCG-2012-0144, 77 FR 22495, Apr. 16, 2012; USCG-2012-1040, 78 FR 6730, Jan. 31, 2013]
              
              
                § 117.800
                Mill Neck Creek.
                The draw of the Bayville Bridge, mile 0.1, at Oyster Bay, New York, shall open on signal between 7 a.m. and 11 p.m., from May 1 through October 31, and between 7 a.m. and 5 p.m., Monday through Friday, from November 1 through April 30. At all other times the draw shall open on signal provided at least a two-hour advance notice is given by calling the number posted at the bridge.
                [USCG-2008-0010, 73 FR 29690, May 22, 2008]
              
              
                § 117.801
                Newtown Creek, Dutch Kills, English Kills and their tributaries.
                (a) The following requirements apply to all bridges across Newtown Creek, Dutch Kills, English Kills, and their tributaries:
                (1) The owners of all bridges across Newtown Creek, Dutch Kills, English Kills and their tributaries listed under this section, shall provide and keep in good legible condition two clearance gauges with figures not less than 12 inches high designed, installed and maintained according to the provisions of § 118.160 of this chapter.
                (2) Trains and locomotives shall be controlled so that any delay in opening the draw shall not exceed five minutes. If a train moving toward the bridge has crossed the home signal for the bridge before the request to open the bridge is given, that train may continue across the bridge, but must clear the interlock before stopping.
                (b) The draws of the Long Island Railroad bridges, at mile 1.1, across Dutch Kills at Queens, shall open on signal if at least six-hours advance notice is given to the Long Island Railroad Movement Bureau, except as provided in paragraph (a)(2) of this section.
                (c) The draw of the Borden Avenue Bridge, mile 1.2, across Dutch Kills at Queens, shall open on signal if at least a two-hour advance notice is given to the New York City Department of Transportation (NYCDOT) Radio Hotline or NYCDOT Bridge Operations Office.
                (d) The draw of the Hunters Point Avenue Bridge, mile 1.4, across Dutch Kills at Queens, shall open on signal if at least a two-hour advance notice is given to the New York City Department of Transportation (NYCDOT) Radio Hotline or the NYCDOT Bridge Operations Office.

                (e) The draw of the Metropolitan Avenue Bridge, mile 3.4, across English Kills at New York City, shall open on signal if at least a two-hour advance notice is given to the New York City Department of Transportation (NYCDOT) Radio Hotline or the NYCDOT Bridge Operations Office.
                (f) The draw of the Grand Street/Avenue Bridge, mile 3.1, across Newtown Creek (East Branch) between Brooklyn and Queens, shall open on signal if at least a two-hour advance notice is given to the New York City Department of Transportation (NYCDOT) Radio Hotline or the NYCDOT Bridge Operations Office.
                (g)(1) The draw of the of the Pulaski Bridge, mile 0.6, and the Greenpoint Avenue Bridge, mile 1.3, shall open on signal if at least a two hour advance notice is given to the New York City Department of Transportation Radio (Hotline) Room.
                (2) The Pulaski Bridge, mile 0.6, need not open for vessel traffic at various times between 8 a.m. and 5 p.m. on the first Sunday in both May and November. The exact time and date of the bridge closure will be published in the Local Notice to Mariners several weeks prior to the first Sunday of both May and November.
                [CGD01-99-069, 65 FR 46872, Aug. 1, 2000, as amended by CGD01-04-019, 69 FR 34573, June 22, 2004]
              
              
                § 117.802
                New Rochelle Harbor.
                (a) The draw of the Glen Island Bridge, mile 0.8, at New Rochelle, New York, shall open on signal, except as follows:
                (1) Two hours advance notice shall be given for openings from 12 midnight to 6 a.m. from May 1st through October 31st by calling the number posted at the bridge.
                (2) Twenty-four hours advance notice shall be given for openings from 8 p.m. to 8 a.m. from November 1st through April 30th by calling the number posted at the bridge.
                (b) The owner of the bridge shall provide, and keep in good legible condition, clearance gauges with figures not less than twelve (12) inches high designed, installed, and maintained according to the provisions of § 118.160 of this chapter.
                [CGD1-95-002, 63 FR 27680, May 20, 1998]
              
              
                § 117.803
                Niagara River.
                The draw of the Canadian National Railway bridge, mile 33.0 at Buffalo, need not be opened for the passage of vessels.
              
              
                § 117.809
                Tonawanda Creek.
                The draw of the Penn Central Corporation railroad bridge, mile 0.1 at Tonawanda, is permanently maintained in the open position.
              
              
                § 117.811
                Tonawanda Harbor.
                The draw of the Tonawanda Island Railroad bridge, mile 0.2 between North Tonawanda and Tonawanda Island, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.813
                Wappinger Creek.
                The draw of the Metro-North Commuter railroad bridge, mile 0.0 at New Hamburg, need not be opened for the passage of vessels. However, the draw shall be returned to operable condition within six months after notification by the District Commander to do so.
              
              
                § 117.815
                Westchester Creek.
                The draw of the Bruckner Boulevard/Unionport Bridge, mile 1.7, at the Bronx, New York, shall open on signal if at least a two-hour advance notice is given to the New York City Department of Transportation (NYCDOT) radio hotline, or the NYCDOT Bridge Operations Office. The draw need not be opened for vessel traffic from 7 a.m. to 9 a.m. and 4 p.m. to 6 p.m., Monday through Friday. The owner of the bridge shall provide clearance gauges according to the provisions of § 118.160 of this chapter.
                [CGD01-99-070, 65 FR 45718, July 25, 2000]
              
            
            
              North Carolina
              
                § 117.820
                Atlantic Intracoastal Waterway (Alternate Route), Great Dismal Swamp Canal.
                The draw of the Great Dismal Swamp Canal Bridge, mile 28.0 at South Mills, NC, shall operate as follows:

                (a) The draw shall remain in the open position for navigation. The draw shall only be closed for pedestrian crossings or periodic maintenance authorized in accordance with subpart A of this part.
                
                (b) The bridge shall be operated by the Park Service Rangers at the Great Dismal Swamp Visitors Center. Operational information will be provided 24 hours a day on marine channel 13.
                (c) The bridge shall not be operated when the operator's visibility is impaired.
                (d) Before the bridge closes for any reason, the operator will monitor waterway traffic in the area. The bridge shall only be closed if the operator's visual inspection shows that the channel is clear and there are no vessels transiting in the area. While the bridge is moving, the operator shall maintain constant surveillance of the navigation channel.
                (e) Before closing the draw, the horn will sound five short blasts. Five short blasts of the horn will continue until the bridge is seated and locked down to vessels.
                (f) When pedestrian traffic has cleared, the horn will sound one prolonged blast followed by one short blast to indicate the draw is opening to vessel traffic.
                [CGD05-06-017, 71 FR 40420, July 17, 2006]
              
              
                § 117.821
                Atlantic Intracoastal Waterway, Albermarle Sound to Sunset Beach.
                (a) The drawbridges across the Atlantic Intracoastal Waterway in North Carolina shall open on signal for commercial vessels at all times and on signal for pleasure vessels, except at the times and during the periods specified in this paragraph:
                (1) Onslow Beach Swing Bridge, mile 240.7, at Cap Lejeune, NC, between 7 a.m. and 7 p.m., the draw need only open on the hour and half hour.
                (2) S.R. 50 Bridge, mile 260.7, at Surf City, NC, between 7 a.m. and 7 p.m., the draw need only open on the hour.
                (3) Figure Eight Swing Bridge, mile 278.1, at Scotts Hill, NC, the draw need only open on the hour and half hour.
                (4) S.R. 74 Bridge, mile 283.1, at Wrightsville Beach, NC, between 7 a.m. and 7 p.m., the draw need only open on the hour; except that from 7 a.m. to 9 a.m. on the second Saturday of July of every year, from 7 a.m. to 11 a.m. on the third and fourth Saturday of September of every year, and from 7 a.m. to 10:30 a.m. on the last Saturday of October of every year or the first or second Saturday of November of every year, the draw need not open for vessels due to annual races.
                (5) S.R. 1172 Bridge, mile 337.9, at Sunset Beach, NC, shall open on the hour on signal between 7 a.m. to 9 p.m.
                (b) If a pleasure vessel is approaching a drawbridge which is only required to open on the hour or on the hour and half hour, and cannot reach the drawbridge on the hour or on the half hour, the drawtender may delay the required opening up to 10 minutes past the hour or half hour.
                [CGD05-97-072, 63 FR 9419, Feb. 25, 1998]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.821, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.822
                Cape Fear River.
                The draw of the Cape Fear Memorial Bridge, mile 26.8, at Wilmington need not open for the passage of vessels from 7 a.m. to 9 a.m. on the second Saturday of July of every year, and from 7 a.m. to 11 a.m. on the first or second Sunday of November of every year to accommodate annual races.
                [USCG-2012-0193, 77 FR 50378, Aug. 21, 2012]
              
              
                § 117.823
                Gallants Channel.
                The draw of the US 70 bridge, mile 0.1, at Beaufort, will open as follows:
                (a) From 6 a.m. to 10 p.m., the draw need only open on the hour and on the half hour; except that Monday through Friday the bridge need not open between the hours of 6:30 a.m. to 8 a.m. and 4:30 p.m. to 6 p.m.
                (b) From 10 p.m. to 6 a.m., the bridge will open on signal.
                [USCG-2012-0306, 77 FR 37315, June 21, 2012]
              
              
                § 117.824
                Neuse River.
                The draw of the Atlantic and East Carolina Railway Bridge, mile 80.0, at Kinston shall open on signal if at least 24 hours notice is given.
                [USCG-2011-0974, 76 FR 72311, Nov. 23, 2011]
              
              
                § 117.825
                Newport River.

                The draw of the Atlantic and East Carolina Railway bridge, mile 13.0 at Newport, need not be opened for the passage of vessels.
              
              
                § 117.829
                Northeast Cape Fear River.
                (a) The draw of the Isabel S. Holmes Bridge, at mile 1.0, at Wilmington, North Carolina will operate as follows:
                (1) The draw will be closed to pleasure craft from 6 a.m. to 6 p.m. every day except at 10 a.m. and 2 p.m. when the draw will open for all waiting vessels.
                (2) The draw will open on signal for Government and commercial vessels at all times.
                (3) The draw will open for all vessels on signal from 6 p.m. to 6 a.m.
                (4) From 7 a.m. to 9 a.m. on the second Saturday of July of every year, from 12 p.m. to 11:59 p.m. on the last Saturday of October or the first or second Saturday of November of every year, and from 7 a.m. to 11 a.m. on the first or second Sunday of November of every year, the draw need not open for vessels to accommodate annual races.
                (5) From 7 p.m. on February 1, 2020, through 12:01 a.m. on June 30, 2021, the draw will be maintained in the closed-to-navigation position. The draw will open on signal, if at least a twenty-four hour notice is given, for scheduled openings at 6 a.m., 10 a.m., 2 p.m. and 7 p.m.; except for bridge closures authorized in accordance with (a)(4) of this section. The draw will open on signal, if at least a twenty-four hour notice is given, for vessels unable to transit through the bridge during a scheduled opening, due to the vessel's draft; except for bridge closures authorized in accordance with (a)(4) of this section.
                (b) The CSX Hilton Railroad Bridge, mile 1.5 in Wilmington, NC shall operate as follows:
                (1) The draw of the bridge to be remotely operated by the controller at the Navassa Railroad Bridge mile 34.0 across the Cape Fear River.
                (2) The draw shall be left in the open position to vessels and will only be closed for the passage of trains and to perform periodic maintenance authorized in accordance with Subpart A of this part.
                (3) Trains shall be controlled so that any delay in opening of the draw shall not exceed ten minutes except as provided in 117.31(b).
                (4) The CSX Hilton Railroad Bridge shall not be operated by the controller at the CSX Navassa Railroad in the event of failure or obstruction of the motion sensors, laser scanners, video cameras or marine-radio communications. In these situations, a bridge tender must be called to operate the bridge on-site.
                (5) When rail traffic has cleared, the horn will automatically sound one prolonged blast followed by one short blast to indicate that the CSX Hilton Railroad Bridge is moving to the full open position to vessels. During open span movement, the channel traffic lights will flash red, until the bridge is in the full open position to vessels. In the full open position to vessels, the bridge channel traffic lights will flash green, allowing vessels to pass safely.
                (6) During closing span movement, the channel traffic lights will flash red, the horn will sound five short blasts, and an audio voice-warning device will announce bridge movement. Five short blasts of the horn will continue until the bridge is seated and locked down. When the bridge is seated and in the locked down position to vessels, the channel traffic lights will continue to flash red.
                (c) The draw of the Seaboard System Railroad Bridge across the Northeast Cape Fear River, mile 27.0, at Castle Hayne, North Carolina shall open on signal if at least four hours notice is given.
                [CGD05-02-014, 67 FR 70554, Nov. 25, 2002, as amended by CGD05-04-120, 69 FR 70061, Dec. 2, 2004; CGD05-05-102, 71 FR 5010, Jan. 31, 2006; USCG-2010-1139, 76 FR 30832, May 27, 2011; USCG-2012-0193, 77 FR 50378, Aug. 21, 2012; USCG-2019-0682, 85 FR 8175, Feb. 13, 2020]
                
                  Effective Date Note:
                  By USCG-2019-0682, 85 FR 8175, Feb. 13, 2020, § 117.829 was amended by adding paragraph (a)(5), effective until June 30, 2021.
                
              
              
                § 117.831
                Pamlico and Tar Rivers.
                The draws of the US17-264 bridge, mile 37.2 at Washington, and the Boyds Ferry bridge, mile 44.8 at Grimesland, shall open on signal if at least 24 hours notice is given. The bridge owners shall restore constant attendance when so directed by the District Commander.
              
              
                
                § 117.833
                Pasquotank River.
                (a) The draw of the Albemarle & Chesapeake railroad bridge, mile 47.7, at Elizabeth City, North Carolina, shall be maintained in the open position; the draw may close only for the crossing of trains and maintenance of the bridge. When the draw is closed, a bridgetender shall be present to reopen the draw after the train has cleared the bridge.
                (b) The draw of the US 158 Highway Bridge, mile 50.7, at Elizabeth City, shall open on signal; except that between 7 a.m. and 9 a.m., and 4 p.m. and 6 p.m., Monday through Friday, the draw need open only at 7:30 a.m., 8:30 a.m., 4:30 p.m., and 5:30 p.m. for any pleasure vessels waiting to pass.
                [CGD05-94-118, 60 FR 40098, Aug. 7, 1995, as amended by CGD05-97-009, 62 FR 66006, Dec. 17, 1997]
              
              
                § 117.835
                Perquimans River.
                The draw of the US17 bridge, mile 12.0 at Hertford, shall open on signal from 8 a.m. to midnight from April 1 through September 30 and from 10 a.m. to 10 p.m. from October 1 through March 31. The draw need not be opened at all other times.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
              
                § 117.837
                Roanoke River.
                The draw of the Seaboard System Railroad bridge, mile 94.0 at Palmyra, need not be opened for the passage of vessels.
                [CGD5-92-004, 57 FR 11580, Apr. 6, 1992]
              
              
                § 117.841
                Smith Creek.
                The draw of the S117-S133 Bridge, mile 1.5 at Wilmington, need not open for the passage of vessels.
                [USCG-2008-0302, 73 FR 46194, Aug. 8, 2008]
              
              
                § 117.843
                Trent River.
                (a) The draw of the U.S. 70 bridge, mile 0.0, at New Bern:
                (1) Need not open from 6:30 a.m. to 8:30 a.m. and from 4:00 p.m. to 6:00 p.m., Monday through Friday, for pleasure vessels. However, the draw shall open at 7:30 a.m. and 5:00 p.m. for any vessel waiting to pass.
                (2) Need not open from 2:00 p.m. to 7:00 p.m. from May 24 through September 8, on Sundays and Federal holidays, for pleasure vessels. However, the draw shall open at 4:00 p.m. and 6:00 p.m. for any vessel waiting to pass.
                (3) Must always open on signal for public vessels of the United States.
                (4) Shall open on signal at all other times.
                (b) The draws of the Seaboard System Railroad bridge, mile 18.0 near Pollocksville, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD5-88-53, 54 FR 1361, Jan. 13, 1989; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006]
              
            
            
              Ohio
              
                § 117.847
                Ashtabula River.
                (a) The draw of the Fifth Street bridge, mile 1.4 at Ashtabula, shall open on signal for the passage of commercial and emergency vessels and on the hour and half hour for all other vessels.
                (b) The draw of the Norfolk Southern Bridge, mile 1.5 at Ashtabula, is remotely operated, is required to operate a radiotelephone, and shall open on signal from April 1 through November 30 from 7 a.m. to 11 p.m. At all other times the draw shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-1999-5832, 64 FR 34712, June 29, 1999; USCG-2009-0968, 74 FR 63612, Dec. 4, 2009]
              
              
                § 117.849
                Muskingum River (Zanesville Canal).
                The draw of the Conrail bridge, mile 77.1 at Zanesville, shall open on signal Tuesday through Friday if the Conrail office is notified by 12:01 p.m. on the day preceding the day the opening is required. For openings Saturday through Monday, the Conrail office shall be notified by 12:01 p.m. on Friday specifying which day and time the opening is required. In case of emergency, the draw shall open as soon as possible.
              
              
                § 117.850
                Black River.

                The draw of the Erie Avenue bridge, mile 0.6, at Lorain shall open on signal except as follows:
                
                (a) From April 1 through December 31—
                (1) From 7 a.m. to 6 p.m., Monday through Friday, except legal holidays, the draw need open only on the hour and half-hour for pleasure craft; however, the draw need not open for pleasure craft at 8 a.m., 3 p.m., 4 p.m. and 5 p.m. For commercial vessels the draw shall open on signal as soon as possible.
                (2) From 11 a.m. to 6 p.m., Saturdays, Sundays and legal holidays, the draw need open only on the hour and half-hour for pleasure craft. For commercial vessels the draw shall open on signal as soon as possible.
                (3) From 11 p.m. to 7 a.m., seven days a week and legal holidays, no bridgetender is required to be in constant attendance and the bridge shall open on signal for pleasure craft and commercial vessels if at least a one hour advance notice is given.
                (b) From January 1 through March 31, the draw shall open on signal for pleasure craft and commercial vessels if at least a twelve hour advance notice is given.
                (c) At all times, the draw shall open as soon as possible for public vessels of the United States, state or local government vessels used for public safety and vessels in distress.
                [CCGD09 86-01, 51 FR 28380, Aug. 7, 1986]
              
              
                § 117.851
                Portage River.
                (a) Public vessels of the United States, State or local government vessels used for public safety, vessels in distress and vessels seeking shelter from rough weather shall be passed through the draws listed in this section as soon as possible. Except as provided in paragraph (c)(1)(ii) with respect to the Monroe Street bridge, commercial vessels shall be passed through the draws of this section as soon as possible.
                (b) The owners of the bridges listed in this section shall provide and keep in good legible condition two board gages painted white with black figures to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                (c) The draw of the Monroe Street bridge, mile 0.4 at Port Clinton, shall open as follows:
                (1) From May 1 through November 30—
                (i) Between the hours of 12 midnight and 6 a.m., the draw shall open on signal.
                (ii) Between the hours of 6 a.m. and 12 midnight, the draw shall open on signal. However, the draw need not open on signal during this time for recreational craft and commercial vessels licensed to carry fifteen or less passengers, or less than ten gross tons, unless in distress or seeking shelter from rough weather. For these vessels, the draw need open only from three minutes before to three minutes after the hour and half-hour.
                (2) From December 1 through April 30, the draw shall open on signal if at least 24 hours' notice is given.
                (d) The draw of the Norfolk Southern Bridge, Mile 1.5 at Port Clinton, is remotely operated, is required to operate a radio telephone, and shall open on signal. However, from December 1 through April 30, the draw shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD09 89-07, 54 FR 41965, Oct. 13, 1989; USCG-1999-5832, 64 FR 34712, June 29, 1999; USCG-2009-0968, 74 FR 63612, Dec. 4, 2009]
              
              
                § 117.853
                Sandusky Bay.
                The draw of the Norfolk Southern Bridge, Mile 3.5 at Sandusky, is remotely operated, is required to operate a radiotelephone, and shall open on signal from April 1 through October 31 and from November 1 through November 30 from 8 a.m. to 4 p.m. At all other times, the draw shall open on signal if at least 24 hours notice is given.
                [USCG-2009-0968, 74 FR 63612, Dec. 4, 2009]
              
              
                § 117.855
                Maumee River.
                (a) The draw of the Craig Memorial highway bridge, mile 3.30, at Toledo, shall operate as follows:
                (1) From April through December 20—

                (i) Between the hours of 7 a.m. and 11 p.m., the draw need open only from three minutes before to three minutes after the hour and half-hour with no opening required at 7:30 a.m. and 4:30 p.m. for pleasure craft; for commercial vessels, during this period of time, the draw shall open on signal as soon as possible.
                (ii) Between the hours of 11 p.m. and 7 a.m., the draw shall open on signal for commercial vessels and pleasure craft.
                (2) From December 21 through March 31, no bridgetenders are required to be on duty at the bridge and the draw shall open on signal from December 21 through December 31, if at least a four hour advance notice is given and from January 1 through March 31, if at least a twelve hour advance notice is given.
                (b) The draw of the Cherry Street highway bridge, mile 4.30 at Toledo, shall operate as follows:
                (1) From April 1 through December 20—
                (i) Between the hours of 7 a.m. and 11 p.m., the draw need open only from three minutes before to three minutes after the quarter and three-quarter hour with no opening required at 7:45 a.m. and 4:45 p.m. for pleasure craft; for commercial vessels, during this period of time, the draw shall open on signal as soon as possible.
                (ii) Between the hours of 11 p.m. and 7 a.m., the draw shall open on signal for commercial vessels and pleasure craft.
                (2) From December 21 through March 31, no bridgetenders are required to be at the bridge and the draw shall open on signal from December 21 through December 31, if at least a four hour advance notice is given and from January 1 through March 31, if at least a twelve hour advance notice is given.
                (c) The draws of the CSX Transportation railroad bridge, mile 1.07, Wheeling and Lake Erie Railroad Bridge, mile 1.80 and Norfolk Southern railroad bridge, mile 5.76, all at Toledo, shall operate as follows:
                (d) At all times, the bridges listed in this section shall open as soon as possible for public vessels of the United States, state or local government vessels used for public safety and vessels in distress.
                [CCGD09 86-11, 51 FR 39858, Nov. 3, 1986, as amended by USCG-1999-5832, 64 FR 34712, June 29, 1999; USCG-2015-0433, 80 FR 44281, July 27, 2015]
              
            
            
              Oregon
              
                § 117.861
                Blind Slough.
                The draws of the Portland and Western railroad bridge, mile 1.1 at Knappa, shall open on signal if at least one hour notice is given. However, the draw shall open promptly on signal from four hours before to four hours after each day's authorized commercial fishing period established by the Columbia River Compact (Washington State Department of Fisheries and the Fish Commission of Oregon) for the Columbia River Fishery below Bonneville Dam.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
              
                § 117.865
                Clatskanie River.
                The draw of the Portland and Western railroad bridge, mile 0.7 at Clatskanie, shall open on signal if at least one hours notice is given. However, the draw shall open promptly on signal from four hours before to four hours after each day's authorized commercial fishing period established by the Columbia River Compact (Washington State Department of Fisheries and the Fish Commission of Oregon) for the Columbia River Fishery below Bonneville Dam.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
              
                § 117.869
                Columbia River.
                (a) The draws of the Interstate 5 Bridges, mile 106.5, between Portland, OR, and Vancouver, WA, shall open on signal except that the draws need not be opened for the passage of vessels from 6:30 a.m. to 9 a.m. and from 2:30 p.m. to 6 p.m. Monday through Friday except federal holidays.
                (b) The draw of the Port of Hood River bridge, mile 169.8 at Hood River, shall open on signal if at least 12 hours notice is given.

                (c) The draw of the Burlington Northern Santa Fe railroad bridge, mile 201.2, between Celilo, Oregon, and Wishram, Washington, is automated and is normally maintained in the fully open-to-navigation position.
                
                (1) Lights. All lights required for automated operation shall be visible to marine traffic for a distance of at least 2 miles and shall be displayed at all times, day and night.
                (i) When the draw is fully open, a steady green light shall be displayed at the center of the drawspan on both upstream and downstream sides.
                (ii) When the draw is not fully open, a steady red light shall be displayed at the center of the drawspan on both upstream and downstream sides.
                (iii) When the draw is about to close, flashing yellow lights in the form of a down-pointing arrow shall be displayed at the center of the drawspan on both upstream and downstream sides.
                (2) Operation. When a train approaches the bridge, the yellow lights shall start flashing. After an 8-minute delay, the green lights shall change to red, the drawspan shall lower and lock, and the yellow lights shall be extinguished. Red lights shall continue to be displayed until the train has crossed and the drawspan is again in the fully open position. At that time, the red lights shall change to green.
                (3) Vessels equipped with radiotelephones may contact Burlington Northern Santa Fe to obtain information on the status of the bridge. Bridge status information also may be obtained by calling the commercial telephone number posted at the drawspan of the bridge.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CCGD13 85-02, 50 FR 31591, Aug. 5, 1985; CGD13-93-031, 60 FR 32268, June 21, 1995; CGD13-99-011, 65 FR 1544, Jan. 11, 2000]
              
              
                § 117.871
                Coos Bay.
                The draw of the Port of Coos Bay railroad bridge, mile 9.0 at North Bend, shall be maintained in the fully open position, except for the crossing of trains or maintenance.
                [USCG-2009-0840, 75 FR 16006, Mar. 31, 2010]
              
              
                § 117.873
                Coos River.
                The draw of the Oregon State secondary highway bridge, mile 2.2 near Eastside, shall open on signal if at least 12 hours notice is given.
              
              
                § 117.875
                Coquille River.
                The draws of the US 101 highway bridge, mile 3.5 at Bandon, Oregon, need not be opened for the passage of vessels; however, the draws shall be restored to operable condition within 6 months after notification by the District Commander to do so.
                [USCG-2014-0213, 80 FR 20439, Apr. 16, 2015]
              
              
                § 117.879
                Isthmus Slough.
                The draw of the Oregon State secondary highway bridge, mile 1.0, at Coos Bay, shall open on signal if at least 24 hours notice is given.
                [CGD13-88-19, 54 FR 3448, Jan. 24, 1989]
              
              
                § 117.881
                John Day River.
                The draw of the Portland and Western railroad bridge, mile 0.0 near Astoria, shall open on signal if at least one hour notice is given. However, the draw shall open promptly on signal from four hours before to four hours after each day's authorized commercial fishing period established by the Columbia River Compact (Washington State Department of Fisheries and the Fish Commission of Oregon) for the Columbia River Fishery below Bonneville Dam.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 91-07, 56 FR 67528, Dec. 31, 1991; USCG-2000-7223, 65 FR 40056, June 29, 2000; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006]
              
              
                § 117.887
                Oregon Slough (North Portland Harbor).
                The draw of the Burlington Northern Santa Fe railroad bridge, mile 3.2 at Portland, shall open on signal if at least one half hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-13, 49 FR 35627, Sept. 11, 1984]
              
              
                § 117.889
                Siuslaw River.
                (a) The draw of the US101 bridge, mile 5.0 at Florence, shall open on signal if at least two hours notice is given.

                (b) The draw of the Central Oregon and Pacific railroad bridge, mile 8.0 near Cushman, shall open on signal if at least 24 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998]
              
              
                § 117.892
                South Slough.
                The drawspan for the Oregon State Highway Drawbridge across South Slough at Charleston must open on signal for the passage of vessels, except that between the hours of 7 a.m. and 7 p.m., from June 1 through September 30, the drawspan need be opened only on the hour and half-hour. This exception does not apply to commercial tugs and/or tows or public vessels of the United States.
                [USCG-2001-10881, 71 FR 70312, Dec. 4, 2006]
              
              
                § 117.893
                Umpqua River.
                (a) The draw of the US 101 Bridge, mile 11.1, at Reedsport, Oregon, shall open on signal if at least two hours notice is given.
                (b) The draw of the Central Oregon and Pacific railroad bridge, mile 11.5 at Reedsport, shall be maintained in the fully open position, except for the crossing of trains or other railroad equipment or for maintenance. During foggy weather when the draw is closed and the channel is not clear for the passage of vessels, a fog horn with an audible range of one-half mile from the draw shall be sounded. Two clear signals of approximately six seconds duration each, repeated at intervals of 60 seconds from completion of the second signal to commencement of the next signal, shall be sounded and repeated from commencement of closure to full opening of the draw. When the draw is again in the open position, the fog horn shall be stopped, indicating that the channel is clear for the passage of vessels.
                (c) The draw of the US101 bridge across the side channel of the Umpqua River, mile 11.1 near Reedsport, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-13, 49 FR 35628, Sept. 11, 1984; CCGD13 91-06, 56 FR 66599, Dec. 24, 1991; USCG-1998-3799, 63 FR 35527, June 30, 1998; USCG-2013-0526, 78 FR 70222, Nov. 25, 2013]
              
              
                § 117.895
                Wallooskee River.
                The draw of the Oregon State secondary highway bridge, mile 1.0 near Astoria, shall open on signal if at least 48 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
              
                § 117.897
                Willamette River.
                (a) The draws of the Union Pacific railroad bridge, mile 119.6 at Albany; and mile 164.3 near Harrisburg, need not open for the passage of vessels. However the draws shall be returned to operable condition within six months after notification by the District Commander to do so.
                (b) The draw of the Oregon State highway bridge, mile 132.1 at Corvallis, shall open on signal if at least seven days notice is given. However, the draw need not be opened on Saturdays, Sundays, and Federal Holidays.
                (c) The draws of the bridges listed in paragraph (c)(3) of this section shall open on signal if appropriate advance notice is given to the drawtender of the Hawthorne Bridge subject to the following requirements and exceptions:
                (1) The draws need not open for the passage of vessels from 7 a.m. to 9 a.m. and 4 p.m. to 6 p.m. every Monday through Friday; except that on New Year's Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, and Christmas Day, the draws shall open in accordance with the notice requirements of paragraph (c)(3) below.
                (2) During Rose Festival Week or when the water elevation reaches and remains above + 12 feet, no advance notice is required to request opening, except during the normal closed periods in (c)(1) above.
                (3)(i) Broadway Bridge, mile 11.7, from 8 a.m. to 5 p.m. Monday through Friday, one hour's notice shall be given for draw openings. At all other times, notice of at least two hours in advance is required.
                (ii) Steel Bridge (upper deck only), Portland, mile 12.1. From 8 a.m. to 5 p.m. Monday through Friday, one hour's notice shall be given for draw openings. At all other times, two hours notice is required.

                (iii) Burnside Bridge, mile 12.4, from 8 a.m. to 5 p.m. Monday through Friday, one hour's notice shall be given for draw openings. At all other times, two hours notice is required.
                (iv) Morrison Bridge, Portland, mile 12.8, from 8 a.m. to 5 p.m. Monday through Friday, one hour's notice shall be given for draw openings. At all other times, two hours notice is required.
                (v) Hawthorne Bridge, Portland, mile 13.1, no advance notice required.
                [CGD13-05-023, 70 FR 73939, Dec. 14, 2005, as amended by USCG-2008-0721, 74 FR 5986, Feb. 4, 2009]
              
              
                § 117.899
                Youngs Bay and Lewis and Clark River.
                (a) The draw of the US101 (New Youngs Bay) highway bridge, mile 0.7, across Youngs Bay at Smith Point, shall open on signal for the passage of vessels if at least one half-hour notice is given to the draw tender at the Lewis and Clark River Bridge by marine radio, telephone, or other suitable means from 7 a.m. to 5 p.m. Monday through Friday. During all other times, including weekends from 5 p.m. on Friday until 7 a.m. on Monday, and all Federal holidays except Columbus Day, the draw shall open on signal if at least a two-hour notice is given to the Oregon Department of Transportation (ODOT) by telephone. The opening signal shall be two prolonged blasts followed by one short blast.
                (b) The draw of the Oregon State (Old Youngs Bay) highway bridge, mile 2.4, across Youngs Bay foot of Fifth Street, shall open on signal for the passage of vessels if at least one half-hour notice is given to the draw tender at the Lewis and Clark River Bridge by marine radio, telephone, or other suitable means from 7 a.m. to 5 p.m. Monday through Friday. During all other times, including weekends from 5 p.m. on Friday until 7 a.m. on Monday, and all Federal holidays except Columbus Day, the draw shall open on signal if at least a two-hour notice is given to ODOT by telephone. The opening signal shall be two prolonged blasts followed by one short blast.
                (c) The draw of the Oregon State (Lewis and Clark River) highway bridge, mile 1.0, across the Lewis and Clark River, shall open on signal for the passage of vessels if at least one half-hour notice is given by marine radio, telephone, or other suitable means from 7 a.m. to 5 p.m. Monday through Friday. During all other times, including weekends from 5 p.m. on Friday until 7 a.m. on Monday, and all Federal holidays except Columbus Day, the draw shall open on signal if at least a two-hour notice is given to ODOT by telephone. The opening signal shall be two prolonged blasts followed by four short blast.
                [USCG-2018-0131, 84 FR 18142, Apr. 30, 2019]
              
            
            
              Pennsylvania
              
                § 117.901
                Chester Creek.
                The draw of the Front Street bridge, mile 0.1 at Chester, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.903
                Darby Creek.
                (a) The draw of the Conrail automated railroad bridge, mile 0.25, at Essington, shall operate as follows:
                (1) The bridge will be operated remotely by the South Jersey Train Dispatcher located in Mt. Laurel, NJ. Operational information will be provided 24 hours a day by telephone at (856) 231-2282.
                (2) From April 1 through October 31, the draw shall be left in the open position and will only be lowered for the passage of trains and to perform periodic maintenance authorized in accordance with subpart A of this part.
                (3) From November 1 through March 31, the draw shall open on signal if at least 24 hours notice is given by telephone at (856) 231-2282. Operational information will be provided 24 hours a day by telephone at (856) 231-2282.
                (4) The timeframe to initiate the bridge closure will be not more than 10 minutes before a train will arrive at the bridge location. If a train, moving toward the bridge has crossed the home signal for the bridge, the train may continue across the bridge and must clear the bridge prior to stopping for any reason. Trains shall be controlled so that any delay in opening of the draw shall not exceed fifteen minutes except as provided in § 117.31(b).

                (5) The bridge will be equipped with cameras and channel sensors to visually and electronically ensure the waterway is clear before the bridge closes. The video and sensors are located and monitored at the remote operating location in Mt. Laurel, NJ. The channel sensors signal will be a direct input to the bridge control system. In the event of failure or obstruction of the infrared channel sensors, the bridge will automatically stop closing and the South Jersey Train Dispatcher will return the bridge to the open position. In the event of video failure the bridge will remain in the full open position.
                (6) The Conrail Railroad center span light will change from fixed green to flashing red anytime the bridge is not in the full open position.
                (7) Prior to downward movement of the span, the horn will sound two prolonged blasts, followed by a pause, and then two short blasts until the bridge is seated and locked down. At the time of movement, the center span light will change from fixed green to flashing red and remain flashing until the bridge has returned to its full open position.
                (8) When the train controller at Mt. Laurel has verified that rail traffic has cleared, they will sound the horn five times to signal the draw is about to return to its full open position.
                (9) During upward movement of the span, the horn will sound two prolonged blasts, followed by a pause, and then sound two short blasts until the bridge is in the full open position. The center span light will continue to flash red until the bridge is in the fully open position.
                (10) When the draw cannot be operated from the remote site, a bridge tender must be called to operate the bridge in the traditional manner. Personnel shall be dispatched to arrive at the bridge as soon as possible, but not more than one hour after malfunction or disability of the remote system.
                (b) The Reading Railroad Bridge, mile 0.3, at Essington, will be left in the full open position at all times.
                [CGD05-01-052, 67 FR 64170, Feb. 11, 2002, as amended by CGD05-06-086, 71 FR 77615, Dec. 27, 2006; USCG-2014-0367, 79 FR 68776, Nov. 19, 2014]
              
              
                § 117.904
                Delaware River.
                See § 117.716, Delaware River, listed under New Jersey.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
              
                § 117.905
                Schuylkill River.
                (a) The following requirements apply to all drawbridges across the Schuylkill River:
                (1) The draws of railroad bridges need not be opened when there is a train in the bridge block approaching the bridge with the intention of crossing, or within five minutes of the known time of the passage of a scheduled passenger train.
                (2) The opening of a bridge may not be delayed more than five minutes for a highway bridge or 10 minutes for a railroad bridge, after the signal to open is given.
                (3) The owners of drawbridges shall provide and keep in good legible condition two board gages painted white with black figures not less than six inches high to indicate the vertical clearance under the closed draw at all stages of the tide. The gages shall be so placed on the bridge that they are plainly visible to operators of vessels approaching the bridge either up or downstream.
                (b) The Passyunk Avenue bridge, mile 3.5 at Philadelphia, shall open on signal at all times if at least four hours notice is given. Public vessels of the United States shall be passed as soon as possible at any time.
                (c) The draw of the Conrail bridge, mile 5.5 at Grays Ferry Avenue, Philadelphia, shall open on signal; except that, on Saturdays and Sundays, the draw shall open on signal if at least two hours notice is given. Public vessels of the United States shall be passed as soon as possible at any time.
                (d) The draw of the University Avenue bridge, mile 6.2 at Philadelphia, shall open on signal at all times if at least two hours notice is given. Public vessels of the United States shall be passed as soon as possible at any time.
                (e) The draw of the CSX Bridge, mile 6.4 near Christian Street, Philadelphia, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 43462, Oct. 29, 1984, as amended by USCG-2012-0625, 77 FR 63729, Oct. 17, 2012]
              
            
            
              
              Rhode Island [Reserved]
            
            
              South Carolina
              
                § 117.911
                Atlantic Intracoastal Waterway, Little River to Savannah River.
                (a) General. Public vessels of the United States and tugs with tows, upon proper signal, will be passed through the drawspan of each drawbridge listed in this section at anytime.
                (b) [Reserved]
                (c) Ben Sawyer (SR 703) bridge across Sullivan's Island Narrows, mile 462.2 between Sullivan's Island and Mount Pleasant. The draw shall open on signal; except that, the draw need not open from 7 a.m. to 9 a.m. and from 4 p.m. to 6 p.m. Monday through Friday except Federal holidays. On Saturdays, Sundays, and Federal holidays from 9 a.m. to 7 p.m. the draw need open only on the hour.
                (d) SR 171/700 (Wappoo Cut) Bridge across Wappoo Creek, mile 470.8, at Charleston, SC. The draw shall open on signal; except that the draw need not open from 6 a.m. to 9:29 a.m. and 3:31 p.m. to 7 p.m., Monday through Friday, except Federal holidays. Between 9:30 a.m. and 3:30 p.m., Monday through Friday, except Federal holidays, the draw need open only once an hour on the half hour.
                (e) John Limehouse Bridge across the Stone River, mile 479.3 at Johns Island. The draw of the John Limehouse Bridge shall open on signal; except that the draw need not open from 6:30 a.m. to 9 a.m. and from 4 p.m. to 6:30 p.m., Monday through Friday except Federal holidays. Between 9 a.m. and 4 p.m., Monday through Friday except Federal holidays, the draw need open only on the hour and half hour. The draw shall open as soon as possible for the passage of tugs with tows, public vessels of the United States and vessels in a situation where a delay would endanger life or property.
                (f) The Lady's Island Bridge (Woods Memorial), across the Beaufort River, Mile 536.0 at Beaufort. The draw shall operate as follows:
                (1) On Monday through Friday, except Federal holidays:
                (i) From 6:30 a.m. to 9 a.m. and 3 p.m. to 6 p.m., the draw need not open to navigation; and,
                (ii) Between 9 a.m. to 3 p.m., the draw need open only on the hour.
                (2) During the months of April, May, October, and November from Monday through Friday, except Federal holidays, the Lady's Island Bridge (Woods Memorial) shall operate as follows:
                (i) From 7 a.m. to 9 a.m. and 4 p.m. to 6 p.m., the draw need not open to navigation; and,
                (ii) Between 9 a.m. to 4 p.m., the draw need open only on the hour and half-hour.
                (3) At all other times the draw shall open on signal.
                [CGD7 84-29, 50 FR 51250, Dec. 16, 1985]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.911, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.913
                Ashepoo River.
                The draw of the Seaboard System Railroad bridge, mile 32.0 at Ashepoo, need not be opened for the passage of vessels. However, the draw shall be returned to operable condition within six months after notification by the District Commander to do so.
              
              
                § 117.915
                Ashley River.
                (a) The draws of the US17 Highway Bridges (Ashley River Bridges), mile 2.4 and 2.5 at Charleston, SC shall open on signal; except that, from 4 p.m. to 9 a.m. daily, the draws shall open only if at least 12 hours notice is given. The draws of either bridge shall open as soon as possible for the passage of vessels in an emergency involving danger to life or property.
                (b) The draw of the Seaboard System Railroad bridge, mile 12.0 near Drayton Hall, shall open on signal from 7 a.m. to 11 p.m. From 11 p.m. to 7 a.m., the draw shall open on signal if at least three hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2016-0776, 82 FR 59519, Dec. 15, 2017]
              
              
                § 117.917
                Battery Creek.
                The draw of the State highway bridge, mile 2.1 between Beaufort and Parris Island, shall open on signal if at least 24 hours notice is given.
              
              
                
                § 117.921
                Broad River.
                (a) The draw of the S170 bridge, mile 14.0 near Beaufort, shall open on signal if at least 24 hours notice is given.
                (b) The draw of the Seaboard System Railroad bridge, mile 17.0 near Whale Branch, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.923
                Congaree River.
                The draw of the Southern Railway bridge, mile 4.3 at Moye's Station, shall open on signal if at least 24 hours notice is given.
              
              
                § 117.925
                Cooper River.
                The draw of the Seaboard System Railroad bridge, mile 42.8 near Cordesville, shall open on signal if at least six hours advance notice is given.
                [CGD 7-85-24, 50 FR 37175, Sept. 12, 1985]
              
              
                § 117.927
                Coosaw River (Whale Branch).
                The draw of the Seaboard System Railroad bridge, mile 5.3 at Seabrook, and the draw of the US21 bridge, mile 7.0 at Beaufort, shall open on signal from 6 a.m. to 8 p.m. Monday through Friday if at least 24 hours notice is given. At all other times, the draw need not be opened for the passage of vessels.
              
              
                § 117.929
                Durham Creek.
                The removable span of the Seaboard System Railroad bridge, mile 1.7 at Bushy Park, shall be removed to allow the passage of dredges and construction equipment if at least 20 days notice is given. When notified by the City of Charleston of an emergency in the Bushy Park Reservoir, the span shall be removed as soon as possible to permit the passage of dredges and construction equipment.
              
              
                § 117.933
                Pee Dee River.
                The draws of the Seaboard System Railroad bridges, mile 72.6 near Poston and mile 107.2 near Pee Dee, need not be opened for the passage of vessels.
              
              
                § 117.935
                Rantowles Creek.
                The draw of the Seaboard System Railroad bridge, 1.1 near Rantowles, need not be opened for the passage of vessels.
              
              
                § 117.936
                Savannah River.
                See § 117.371, Savannah River, listed under Georgia.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
              
                § 117.938
                Waccamaw River.
                The draw of the Waccamaw Coast Line Railroad bridge, mile 44.4 at Conway, shall open on signal; except that from 8 a.m. to 6 p.m. Monday through Friday, the draw shall open on signal if at least one hour notice is given.
                [CGD7-90-80, 56 FR 1491, Jan. 15, 1991]
              
              
                § 117.939
                Wando River.
                The draw of the S41 bridge, mile 10.0 near Cainhoy, shall open on signal if at least 12 hours notice is given.
              
            
            
              South Dakota
              
                § 117.941
                Missouri River.
                The draws of the US81 bridge, mile 805.7 at Yankton, and the Chicago and Northwestern Railroad bridge, mile 1066.5 at Pierre, need not be opened for the passage of vessels.
              
            
            
              Tennessee
              
                § 117.943
                Cumberland River.
                The draw of the Clarksville Railroad bridge over the Cumberland River, mile 126.5, at Clarksville, shall open on signal when the vertical clearance under the navigational span is 47 feet or less. The draw shall open on signal if at least two hours notice is given when the vertical clearance is greater than 47 feet. The draw need not be opened for a vessel that arrives at the bridge more than 30 minutes after the time specified in the notice, unless a second two hours notice has been given.
                [CGD02 86-01, 51 FR 32319, Sept. 11, 1986, as amended by USCG-1998-3799, 63 FR 35527, June 30, 1998]
              
              
                § 117.945
                Hatchie River.
                The draws of the Illinois Central Gulf railroad bridge, mile 35.0 at Covington, and the Seaboard System Railroad bridge, mile 71.0 at Brownsville, need not be opened for the passage of vessels.
              
              
                
                § 117.947
                Obion River.
                The draws of all bridges on the Obion River need not be opened for the passage of vessels.
              
              
                § 117.949
                Tennessee River.
                The draws of the Chief John Ross Bridge over the Tennessee River, mile 464.1, at Chattanooga, and the Southern Railway Bridge over the Tennessee River, mile 470.7, at Hixon, Tennessee, shall open on signal when the vertical clearance beneath the draw is 50 feet or less. When the vertical clearance beneath the draw is more than 50 feet, at least eight hours notice is required. When the operator of a vessel returning through the draw within four hours informs the drawtender of the probable time of return, the drawtender shall return one half hour before the time specified and promptly open the draw on signal for the vessel without further notice. If the vessel giving notice fails to arrive within one hour after the arrival time specified, whether upbound or downbound, a second eight hours notice is required.
                [CGD02 86-02, 51 FR 32320, Sept. 11, 1986; 51 FR 41894, Nov. 19, 1986, as amended by USCG-2001-10881, 71 FR 70312, Dec. 4, 2006]
              
            
            
              Texas
              
                § 117.951
                Arroyo Colorado River.
                The draw of the S106 highway bridge, mile 22.5 at Rio Hondo, shall open on signal if at least 12 hours notice is given.
              
              
                § 117.953
                Brazos River (Diversion Channel).
                (a) The draw of the S36 highway bridge, mile 4.4 at Freeport, shall open on signal if at least 12 hours notice is given.
                (b) The draw of the Union Pacific railroad bridge, mile 22.6 at Brazoria, need not be opened for the passage of vessels.
              
              
                § 117.955
                Buffalo Bayou.
                (a) The draw of the Houston Belt and Terminal railroad bridge, mile 1.2 at Houston, and all drawbridges downstream of it, shall open on signal if at least 24 hours notice if given.
                (b) The draw of the Union Pacific Rail Road Bridge, mile 3.1, need not be opened to the passage of vessels.
                [CGD-8-89-11, 55 FR 2066, Jan. 22, 1990, as amended by CGD08-98-066, 63 FR 55030, Oct. 14, 1998; USCG-2011-0100, 76 FR 16296, Mar. 23, 2011]
              
              
                § 117.957
                Cedar Bayou.
                The draw of the Union Pacific railroad automated bridge, mile 7.0 at Baytown, operates as follows:
                (a) The draw shall be maintained at a vertical clearance of 81.4 feet above mean high water. Fixed green navigation lights shall be displayed in the center of the draw.
                (b) When a train approaches the bridge, the navigation lights shall be changed from green to red, alternating flashing red lights turned on, and a horn sounded for six minutes. At the end of six minutes, the draw may be lowered and locked if the scanning equipment does not detect any object under the span. If the scanning equipment detects an obstruction, the draw shall be raised until the obstruction is cleared.
                (c) After a train has cleared the bridge, the draw shall be raised to 81.4 feet above mean high water, the flashing red lights stopped, and the navigation lights changed from red to green.
              
              
                § 117.959
                Chocolate Bayou.
                The draw of the Union Pacific railroad bridge, mile 11.4 at Liverpool, need not be opened for the passage of vessels.
              
              
                § 117.963
                Colorado River.
                The draw of the highway bridge, mile 10.7 at Wadsworth need open on signal Monday through Friday only, and then only from 8 a.m. to 5 p.m. At least 48 hours notice is required.
                [CGD8-90-22, 56 FR 488, Jan. 7, 1991]
              
              
                § 117.965
                Cow Bayou.
                The draws of the Orange County highway bridge, mile 2.9 at West Orange, and the S87 bridge, mile 4.5 at Bridge City, shall open on signal if at least six hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by USCG-2012-0306, 77 FR 37315, June 21, 2012]
              
              
                
                § 117.966
                Galveston Channel.
                The drawspan for the Pelican Island Causeway Drawbridge across Galveston Channel, mile 4.5 of the Galveston Channel, (GIWW mile 356.1) at Galveston, Texas, must open on signal; except that, from 6:40 a.m. to 8:10 a.m., 12 noon to 1 p.m., and 4:15 p.m. to 5:15 p.m. Monday through Friday except Federal holidays, the drawspan need not be opened for passage of vessels. Public vessels of the United States must be passed at anytime.
                [USCG-2001-10881, 71 FR 70312, Dec. 4, 2006. Redesignated by USCG-2011-0257, 76 FR 31837, June 2, 2011]
              
              
                § 117.967
                Greens Bayou.
                The draw of the Port Terminal Railroad Association railroad bridge, mile 2.8 at Houston, shall open on signal if at least four hours notice is given. The draw shall open on signal for three hours thereafter for returning downbound vessels.
              
              
                § 117.968
                Gulf Intracoastal Waterway.
                The drawspan for the Port Isabel Drawbridge, mile 666.0, must open on signal; except that, from 5 a.m. to 8 p.m. on weekdays only, excluding federal, state, and local holidays, the drawspan need open only on the hour for pleasure craft. The drawspan must open on signal at anytime for commercial vessels. When the drawspan is open for a commercial vessel, waiting pleasure craft must be passed.
                [USCG-2001-10881, 71 FR 70312, Dec. 4, 2006]
              
              
                § 117.969
                Lavaca River.
                The draws of the Union Pacific railroad bridge, mile 11.2, and the highway bridge, mile 11.2, both at Vanderbilt, shall open on signal if at least 48 hours notice is given. In emergencies, the draws shall open as soon as possible.
              
              
                § 117.971
                Neches River.
                (a) The draw of the Kansas City Southern automated bridge, mile 19.5, at Beaumont, is not constantly manned and is operated from a remote site in Shreveport, Louisiana. The bridge is normally maintained in the closed to navigation position, providing 13 feet of vertical clearance above mean high tide. This bridge will open on signal.
                (1) Mariners may request a bridge opening at anytime via one of the following methods:
                (i) Telephone at 1-800-892-6295;
                (ii) Marine radio on VHF-FM Channel 16; or
                (iii) Proper sound signal as prescribed in § 117.15.
                (2) When signaling by sound, if return sound signal is not sent from the remote bridge operator, in compliance with § 117.15, contact the remote operator via telephone or marine radio.
                (3) An audible warning siren will sound when the bridge is in motion. Video cameras will constantly monitor the waterway near and under the draw. Once a vessel has passed through the bridge, the draw will lower, provided the infrared “under bridge” presence detector and video cameras reveal nothing under the draw.
                (b) The draw of the Burlington Northern Santa Fe railroad bridge, mile 53.9 at Evadale, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 08-00-026, 65 FR 71059, Nov. 29, 2000; USCG-2011-0257, 76 FR 31837, June 2, 2011]
              
              
                § 117.975
                Old Brazos River.
                The draw of the Union Pacific railroad bridge, mile 4.4 at Freeport, shall be maintained in the fully open position, except for the crossing of trains or for maintenance.
              
              
                § 117.979
                Sabine Lake.
                The draw of the S82 bridge, mile 10.0 at Port Arthur, shall open on signal; except that, from 9 p.m. to 5 a.m., the draw shall open on signal if at least six hours notice is given to the Maintenance Construction Supervisor or the Maintenance Foreman at Port Arthur.
              
              
                § 117.981
                Sabine River.
                See § 117.493, Sabine River, listed under Louisiana.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
              
                § 117.984
                San Bernard River.

                The draw of the Union Pacific railroad bridge, mile 20.7 near Brazoria, shall open on signal; except that, from 10 a.m. to 2 p.m. and 10 p.m. to 2 a.m., the draw shall open on signal if at least three hours notice is given.
                [CGD 08-84-14, 50 FR 15743, Apr. 22, 1985]
              
              
                § 117.987
                Taylor Bayou.
                The draws of the Union Pacific railroad bridge, mile 2.0, and the S73 bridge, mile 10.2, both at West Port Arthur, need not be opened for the passage of vessels.
              
              
                § 117.988
                Taylor Bayou Outfall Canal (Joint Outfall Canal (JOC)).
                The draw of the Valero Bridge, mile 2.44, at the Valero facility in West Port Arthur, shall operate as follows:
                (a) The draw shall be unmanned and maintained in the fully open-to-navigation position, except 6:30 a.m. through 7:30 a.m. and 5:30 p.m. through 6:30 p.m. daily.
                (b) One hour prior to closing, a broadcast will be made warning of the impending closure on VHF-FM channels 16 and 13.
                (c) 10 minutes prior to closing, the broadcast will be repeated warning of the impending closure on VHF-FM channels 16 and 13.
                (d) The crewmember/tender will monitor the portable marine radio on approach to the bridge. When work crew approaches the bridge, it will stop and the crewmember/tender will observe the waterway for approaching vessels. If vessels are observed approaching the bridge, they will be allowed to pass prior to closing the bridge.
                (e) An audible alarm will be heard during the opening and closing sequences of the bridge.
                (f) Emergency marine traffic will be allowed to pass upon request. The bridge will require up to 30 minutes to cycle to allow for the passage of vessels. This request can be made on VHF-FM channel 16.
                (g) If the bridge is required to operate outside of the specified times, the bridge will be tended until it is returned to the open-to-navigation position.
                [USCG-2014-0386, 79 FR 56654, Sept. 23, 2014, as amended by USCG-2014-0386, 80 FR 22103, Apr. 21, 2015]
              
              
                § 117.989
                Trinity River.
                The draws of the Union Pacific Railroad bridges, mile 41.4 at Liberty, mile 54.8 at Kenefick, mile 117.3 at Goodrich, mile 181.8 at Riverside, and the Burlington Northern Santa Fe railroad bridge, mile 96.2 at Romayor, need not be opened for the passage of vessels.
                [USCG-1998-3799, 63 FR 35527, June 30, 1998]
              
              
                § 117.991
                Victoria Barge Canal.
                The draw of the Victoria Barge Canal Railroad Bridge across Victoria Barge Canal, mile 29.4, at the Bloomington, Victoria County, Texas, shall operate as follows:
                (a) The draw shall be unmanned and when a vessel with AIS equipment onboard approaches the two-mile post, the dispatcher will receive a prompt to open the bridge, if required, because a vessel is approaching. The vessel may continue to transit the waterway, but must tune their radiotelephone to VHF-FM channel 13 and receive passing instructions from the railroad dispatcher. The dispatcher must contact the vessel promptly to provide passing instruction to insure the continued safe transit of the vessel. Vessels without AIS equipment or vessels with AIS who would prefer to call via telephone, may call the railroad dispatcher at 800-262-4691 to arrange passing instructions.
                (b) When any vessel approaches the one-mile post, the railroad dispatcher should have either cleared the vessel through the bridge or given an indication that a train is in the block and the vessel will be cleared as soon as practicable. If the vessel has not yet spoken with the railroad dispatcher, the vessel should immediately call the railroad dispatcher via telephone at 800-262-4691.
                (c) If any vessel reaches the one-half mile post and has not communicated with the railroad dispatcher nor been cleared to proceed, the vessel should stop and contact either the railroad dispatcher at 800-262-4691 or the Port of Victoria emergency contact at 361-570-8855.
                [USCG-2014-0952, 80 FR 39686, July 10, 2015]
              
            
            
              
              Vermont
              
                § 117.993
                Lake Champlain.
                (a) The drawspan for each of the drawbridges listed in this section must open as soon as possible for the passage of public vessels of the United States.
                (b) The draw of the US2 Bridge, mile 91.8, over Lake Champlain, between South Hero Island and North Hero Island, shall operate as follows:
                (1) The draw shall open on signal on the hour and the half hour from May 15th through October 15th from 8 a.m. to 8 p.m. daily.
                (2) The draw shall open on signal from May 15th through October 15th from 8 p.m. to 8 a.m. if at least four hours notice is given by calling the number posted at the bridge.
                (3) The draw shall open on signal from October 16th through May 14th if at least four hours notice is given by calling the number posted at the bridge.
                (c) The draw of the New England Central Railroad Bridge across Missiquoi Bay, mile 105.6, at Swanton, Vermont, shall operate as follows:
                (1) From June 15 through September 15, the draw shall remain in the full open position at all times and shall only be closed for the passage of rail traffic or the performance of maintenance authorized in accordance with subpart A of this part.
                (2) From September 16 through June 14, the draw may remain in the closed position and shall be opened on signal for the passage of vessel traffic after at least a twenty four hour notice is given by calling the number posted at the bridge.
                (3) The draw may be operated either remotely by the New England Central Railroad train dispatcher located at St. Albans, Vermont or manually by a draw tender located at the bridge.
                (4) A sufficient number of infrared cameras shall be maintained in good working order at all times with a clear unobstructed view of the channel under the bridge, and the up and down stream approaches to the bridge. A signal horn and message boards located both up and down stream, necessary to warn marine traffic that the bridge will be closing, shall also be maintained in good working order at all times. In the event that any of the cameras, navigation lights, horn, or message board become disabled, personnel shall be deployed to the bridge to be on scene within two hours from the known time of the equipment failure.
                (5) The draw may operate remotely as follows: Once it is determined that the draw must be opened or closed, the train dispatcher shall observe the waterway both up and down stream via the infrared cameras to verify that the channel is clear of all approaching vessel traffic. All approaching vessel traffic shall be allowed to pass before the bridge may be closed. Once it is determined that no vessel traffic is approaching the dispatcher shall sound the warning horn and activate the up and down stream message boards indicating that the bridge will be closing. After at least a one minute delay the draw may then be closed and the swing span navigation lights shall display as red to indicate the bridge is in the closed position. Once the train clears the bridge the draw shall be returned to the full open position and the swing span lights shall display as green to indicate the draw is in the full open position.
                (6) In the event that the dispatcher cannot verify that the channel is clear of all vessel traffic and the bridge cannot be safely closed, an on-scene train crewmember shall observe the waterway for any vessel traffic and then communicate with the train dispatch office either by radio or telephone to request the bridge be safely closed. Personnel shall then be deployed to the bridge to arrive within two hours to inspect and repair the bridge remote operation equipment.
                (7) The bridge shall be operated manually from the tender's house located at the bridge until all necessary repairs are completed to the remote operation equipment.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD3 83-059, 49 FR 44208, Nov. 5, 1984; CGD01-98-032, 64 FR 28103, May 25, 1999; USCG-2001-10881, 71 FR 70312, Dec. 4, 2006; USCG-2012-0918, 78 FR 14446, Mar. 6, 2013]
              
            
            
              
              Virginia
              
                § 117.995
                Appomattox River.
                The draw of the Seaboard System Railroad bridge, mile 2.5 at Hopewell, shall open on signal if at least 24 hours notice is given to the Seaboard System Agent at Hopewell. However, a drawtender shall be in constant attendance and the draw shall open on signal upon 30 days notice, in writing, to do so from the District Commander.
              
              
                § 117.997
                Atlantic Intracoastal Waterway, South Branch of the Elizabeth River to the Albermarle and Chesapeake Canal.
                (a) The draw of the Belt Line Railroad Bridge, mile 2.6, in Portsmouth and Chesapeake will operate as follows:
                (1) The bridge will be left in the open position at all times and will only be lowered for the passage of trains and to perform periodic maintenance authorized in accordance with subpart A of this part.
                (2) The bridge will be operated by the controller at the Berkley Yard office.
                (3) The controller will monitor waterway traffic in the area of the bridge and directly beneath the bridge with closed circuit cameras mounted on top of the bridge and with surface navigational radar.
                (4) When the bridge closes for any reason, the controller will announce 30 minutes in advance, 15 minutes in advance, and immediately proceeding the actual lowering, over marine channel 13, that the Belt Line Railroad Bridge is closing for river traffic. In each of these three announcements, the bridge/train controller will request all concerned river traffic to please acknowledge on marine channel 13.
                (5) The bridge shall only be operated from the remote site if closed circuit visual and radar information shows there are no vessels in the area and no opposing radio communications have been received.
                (6) While the Belt Line Bridge is moving from the full open position to the full closed position, the bridge/train controller will maintain constant surveillance of the navigational channel to ensure no conflict with maritime traffic exists. In the event of failure of a camera or the radar system, or loss of marine-radio communications, the bridge shall not be operated by the off-site bridge/train controller from the remote location.
                (7) If the off-site bridge/train controller's visibility of the navigational channel is less than 3/4 of a mile, the bridge shall not be operated from the remote location.
                (8) When the draw cannot be operated from the remote site, a bridgetender must be called to operate the bridge in the traditional on-site manner.
                (9) The Belt Line mid-channel lights will change from green to red anytime the bridge is not in the full open position.
                (10) During the downward and upward span movement, a warning alarm will sound until the bridge is seated and locked down or in the full open position.
                (11) When the bridge has returned to its full up position, the mid-channel light will turn from red to green, and the controller will announce over marine radio channel 13, “Security, security, security, the Belt Line bridge is open for river traffic.” Operational information will be provided 24 hours a day on marine channel 13 and via telephone 757-271-1741 or 757-633-2241.
                (b) The draw of the Norfolk and Western railroad bridge across the South Branch of the Elizabeth River, mile 3.6 at Portsmouth-Chesapeake, shall be maintained in the open position; except the draw may close for the crossing of trains and maintenance of the bridge. When the draw is closed, a drawtender shall be present and the draw shall open on signal.
                (c) The draw of the Gilmerton (US13/460) bridge, mile 5.8, in Chesapeake:
                (1) Shall open on signal at any time for commercial vessels carrying liquefied flammable gas or other hazardous materials.
                (2) From 6:30 a.m. to 8:30 a.m. and from 3:30 p.m. to 5:30 p.m., Monday through Friday, except Federal holidays:
                (i) Need not open for the passage of recreational or commercial vessels that do not qualify under paragraph (d)(2)(ii) of this section.

                (ii) Need not open for commercial cargo vessels, including tugs, and tugs with tows, unless 2 hours advance notice has been given to the Gilmerton Bridge at757-485-5567.
                (3) Shall open on signal at all other times.
                (d) The draw of the Norfolk Southern #7 Railroad Bridge, mile 5.8 in Chesapeake, shall operate as follows:
                (1) The draw shall be remotely controlled by the operator at the Norfolk Southern #5 Railroad Bridge office over the Eastern Branch of the Elizabeth River, at mile 1.1, in Norfolk.
                (2) The draw shall be left in the open position to vessels and will only be closed for the passage of trains and to perform periodic maintenance authorized in accordance with subpart A of this part.
                (3) Trains shall be controlled so that any delay in opening of the draw shall not exceed ten minutes except as provided in § 117.31(b).
                (4) Before the bridge closes for any reason, the off-site remote operator will monitor waterway traffic in the area with closed circuit cameras and motion sensors mounted on the bridge. The bridge will only be closed if the off-site remote operator's visual inspection shows that the channel is clear and there are no vessels transiting in the area.
                (5) While the bridge is moving from the full open position to the full closed position, the off-site remote operator will maintain constant surveillance of the navigation channel to ensure that no conflict with maritime traffic exists. In the event of failure or obstruction, the off-site remote operator will stop and return the bridge to the full open position to vessels. In the event of a failure or obstruction, a bridge tender must be called by the off-site remote operator and must be on-site within 30 minutes of the call to operate the bridge.
                (6) During closing of the span, the channel traffic lights will change from flashing green to flashing red, the horn will sound twice, and an audio voice warning device will announce bridge movement, then two repeat blasts of the horn will sound until the bridge is seated and locked down. When the bridge is seated and locked down to vessels, the channel traffic lights will flash red.
                (7) During the open span movement, the channel traffic lights will flash red, the horn will sound twice, followed by a pause, and then five repeat blasts of the horn will sound until the bridge is in the full open position to vessels. In the full open position to vessels, the bridge channel traffic lights will turn from flashing red to flashing green then an audio warning device will announce bridge movement by stating “Security, security, security, the Norfolk Southern #7 Railroad Bridge at mile 5.8 is open for river traffic”.
                (8) Operational information will be provided 24 hours a day on marine channel 13 and via telephone (757) 924-5320.
                (e) The draw of the I64 bridge across the South Branch of the Elizabeth River, mile 7.1 at Chesapeake, shall open on signal if at least 24 hours notice is given.
                (f) The draw of the Dominion Boulevard (US 17) bridge, mile 8.8 in Chesapeake:
                (1) Shall open on signal at any time for commercial vessels carrying liquefied flammable gas or other hazardous materials.
                (2) From 7 a.m. to 9 a.m. and from 4 p.m. to 6 p.m., Monday through Friday, need not open for the passage of recreational vessels, and need open for commercial cargo vessels not carrying hazardous materials, including tugs and tugs with tows, only when notice has been given at least 2 hours in advance to the Dominion Boulevard Bridge at (757) 547-0521.
                (3) From 6 a.m. to 7 a.m. and from 9 a.m. to 4 p.m., Monday to Friday, and from 6 a.m. to 6 p.m. on Saturdays, Sundays, and Federal holidays, the draw need only be opened every hour on the hour, except the draw shall open on signal for commercial vessels that qualify under paragraphs (g)(1) or (g)(2) of this section.
                (4) If any vessel is approaching the bridge and cannot reach the draw exactly on the hour, the drawtender may delay the opening up to ten minutes past the hour for the passage of the approaching vessel and any other vessels that are waiting to pass.
                (5) Shall open on signal at all other times.
                
                (g) The draw of the S168 bridge, mile 12 at Chesapeake (Great Bridge), shall open on signal; except that, from 6 a.m. to 7 p.m., the draw need be opened only on the hour. If any vessel is approaching the bridge and cannot reach the draw exactly on the hour, the drawtender may delay the hourly opening up to 10 minutes past the hour for the passage of the approaching vessel and any other vessels that are waiting to pass. Vessels in an emergency condition which presents danger to life or property shall be passed at any time.
                (h) The draw of the Albemarle & Chesapeake Railroad bridge, mile 13.9, in Chesapeake, Virginia, shall be maintained in the open position; the draw may close only for the crossing of trains and maintenance of the bridge. When the draw is closed, a bridgetender shall be present to reopen the draw after the train has cleared the bridge.
                (i) The draw of the Centerville Turnpike (SR170) bridge across the Albemarle and Chesapeake Canal, mile 15.2, at Chesapeake:
                (1) Shall open on signal at any time for commercial vessels carrying liquefied flammable gas or other hazardous materials.
                (2) From 6:30 a.m. to 8:30 a.m. and from 4 p.m. to 6 p.m., Monday through Friday, except Federal holidays:
                (i) Need not open for the passage of recreational or commercial vessels that do not qualify under paragraph (i)(2)(ii) of this section.
                (ii) Need not open for commercial cargo vessels, including tugs, and tugs with tows, unless 2 hours advance notice has been given to the Centerville Turnpike bridge at (757) 547-3632.
                (3) From 8:30 a.m. to 4 p.m., Monday through Friday, except Federal holidays, the draw need only be opened on the hour and half hour.
                (4) If any vessel is approaching the bridge and cannot reach the draw exactly on the hour or half hour, the drawtender may delay the opening ten minutes past the hour or half hour for the passage of the approaching vessel and any other vessels that are waiting to pass.
                (5) Shall open on signal at all other times.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984]
                
                  Editorial Note:
                  For Federal Register citations affecting § 117.997, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 117.999
                Blackwater River.
                The draw of the S189 bridge, mile 9.2 at South Quay, need not be opened for the passage of vessels.
                [USCG-2011-0943, 77 FR 20718, Apr. 6, 2012]
              
              
                § 117.1001
                Cat Point Creek.
                The draw of the S634 bridge, mile 0.3 at Naylors, need not be opened for the passage of vessels.
              
              
                § 117.1003
                Chickahominy River.
                The draw of the highway bridge, mile 1.5 at Barrets Ferry, shall open on signal; except that, from 11 p.m. to 7 a.m., the draw shall open on signal if at least 12 hours notice is given.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 37382, Sept. 24, 1984]
              
              
                § 117.1005
                Chincoteague Channel.
                The draw of the SR 175 Bridge, mile 3.5, at Chincoteague shall open on demand; except from 7 a.m. to 5 p.m. on the last consecutive Wednesday and Thursday in July, the draw need not be opened.
                [USCG-2014-0483, 81 FR 21268, Apr. 11, 2016]
              
              
                § 117.1007
                Elizabeth River—Eastern Branch.
                (a) The draw of the Norfolk Southern Railroad Bridge (NS #V2.8), mile 2.7 at Norfolk, shall operate as follows:
                (1) The draw shall remain in the open position for navigation. The draw shall only be closed for train crossings or periodic maintenance authorized in accordance with subpart A of this part.

                (2) The bridge shall be operated by the controller at the Norfolk Southern Railroad Bridge (NS #5), mile 1.1, over the Eastern Branch of the Elizabeth River in Norfolk, VA. The controller shall monitor vessel traffic with closed circuit cameras and infrared sensors covering the swing radius. Operational information will be provided 24 hours a day on marine channel 13 and via telephone (757) 446-5320.
                
                (3) The bridge shall not be operated from the remote location in the following events: Failure or obstruction of the infrared sensors, closed-circuit cameras or marine-radio communications, or anytime controller's visibility is inhibited. In these situations, a bridge tender with Norfolk Southern must be called to operate the bridge on-site.
                (4) Before the bridge closes for any reason, the remote operator will monitor waterway traffic in the area. The bridge shall only be closed if the off-site remote operator's visual inspection shows that the channel is clear and there are no vessels transiting in the area. While the bridge is moving, the operator shall maintain constant surveillance of the navigation channel.
                (5) Before closing the draw, the channel traffic lights will change from flashing green to flashing red, the horn will sound five short blasts, and an audio voice warning stating, “Attention, Attention. Norfolk Southern's Railroad Bridge over the Eastern Branch of the Elizabeth River at milepost 2.7 will be closing to river traffic.” Five short blasts of the horn will continue until the bridge is seated and locked down to vessels, the channel traffic lights will continue to flash red.
                (6) When the rail traffic has cleared, the horn will sound one prolonged blast followed by one short blast to indicate that the draw is opening to vessel traffic. During the opening swing movement, the channel traffic lights will flash red until the bridge returns to the fully open position. In the full open position to vessels, the bridge channel lights will flash green followed by an announcement stating, “Security, security, security. Norfolk Southern Railroad Bridge at mile 2.7 is open for river traffic.” Vessels shall stay clear of both channels as to not interfere with infrared detectors, until green lights are displayed on the swing span.
                (b) The draw of the Berkley Bridge, mile 0.4 in Norfolk:
                (1) Shall remain closed one hour prior to the published start of a scheduled marine event regulated under § 100.501 of this chapter, and shall remain closed until one hour following the completion of the event unless the Patrol Commander designated under § 100.501 of this chapter allows the bridge to open for commercial vessel traffic.
                (2) Shall open on signal at any time for vessels carrying, in bulk, cargoes regulated by 46 CFR subchapters D or O, or Certain Dangerous Cargoes as defined in 33 CFR 160.202.
                (3) For all other vessels, the draw shall open on signal at any time, except from 5 a.m. to 7 p.m., Monday through Friday, except Federal holidays. During these times, the draw shall:
                (i) Open for commercial vessels with a draft of 18 feet or more, provided at least 6 hours notice was given to the Berkley Bridge Traffic Control room at (757) 494-2490.
                (ii) Open on signal at 9 a.m., 11 a.m., 1 p.m. and 2:30 p.m.
                (4) If the bridge is not opened during a particular scheduled opening per paragraph (b)(3)(ii) of this section and a vessel has made prior arrangements for a delayed opening, the draw tender may provide a single opening up to 30 minutes past that scheduled opening time for that signaling vessel, except at 2:30 p.m. The draw tender may provide a single opening up to 20 minutes past the 2:30 p.m. scheduled opening time for a signaling vessel that made prior arrangements for a delayed opening. A vessel may make prior arrangements for a delayed opening by contacting the Berkley Bridge Traffic Control room at (757) 494-2490.
                [CGD 82-025, 49 FR 43463, Oct. 29, 1984, as amended by CGD 05-88-13, 53 FR 20321, June 3, 1988; CGD 5-89-43, 54 FR 30039, July 18, 1989; CGD5-90-023, 55 FR 23434, June 8, 1990; CGD05-04-209, 70 FR 22254, Apr. 29, 2005; CGD05-05-049, 70 FR 68337, Nov. 10, 2005; USCG-2009-0754, 75 FR 47464, Aug. 6, 2010; USCG-2012-0357, 77 FR 52604, Aug. 30, 2012; USCG-2005-21869, 80 FR 5330, Jan. 30, 2015]
              
              
                § 117.1011
                Great Wicomico River.
                The draw of the S200 bridge, mile 8.0 at Tipers, shall open on signal; except that, if an opening is desired from 6 p.m. to 6 a.m., the drawtender on duty shall be notified before 6 p.m.
              
              
                § 117.1013
                Kinsale Creek.
                The draw of the state highway bridge, mile 4.0, at Kinsale need not be opened for the passage of vessels.
              
              
                
                § 117.1015
                Mattaponi River.
                The draws of the Lord Delaware (S33) bridge, mile 0.8 at West Point, and the S629 bridge, mile 28.5 at Walkerton, shall open on signal if at least 24 hours notice is given. The drawtender service for either bridge shall be increased to the degree determined to be adequate within 30 days after written notice is received from the District Commander to do so.
              
              
                § 117.1021
                North Landing River.
                The draw of the S165 bridge, mile 20.2 at Chesapeake, shall open on signal; except that, from 6 a.m. to 7 p.m., the draw need be opened only on the hour and half hour for the passage of pleasure craft. Public vessels of the United States, commercial vessels, and vessels in an emergency endangering life or property shall be passed at any time.
              
              
                § 117.1023
                Pamunkey River.
                The draw of the Eltham Bridge (SR33/30) mile 1.0, located in West Point, Virginia shall open on signal if at least four hours notice is given at all times.
                [USCG-2008-1175, 74 FR 29947, June 24, 2009]
              
              
                § 117.1025
                York River.
                (a) The Coleman Memorial bridge, mile 7.0, at Yorktown, shall open on signal; except from 5 a.m. to 8 a.m. and 3 p.m. to 7 p.m., Monday through Friday, except Federal holidays, the bridge shall remain closed to navigation.
                (b) The bridge shall be opened at anytime for vessels in an emergency which presents danger to life or property.
                [CGD05-93-054, 59 FR 5954, Feb. 9, 1994, as amended by CGD05-95-023, 60 FR 31247, June 14, 1995]
              
            
            
              Washington
              
                § 117.1029
                Chambers Bay.
                The draw of the Chambers Bay railroad lift bridge, mile 0.01, at Chambers Bay, shall open on signal except between 10 p.m. to 6 a.m. The draw shall open on signal from 10 p.m. to 6 a.m. when at least four hours of notice has been given via the phone number displayed at the bridge, and as soon as possible, no later than 1 hour after notification, for vessels engaged in emergency response.
                [USCG-2017-0695, 83 FR 24023, May 24, 2018]
              
              
                § 117.1031
                Chehalis River.
                The draw of the U.S. 101 highway bridge, mile 0.1, at Aberdeen shall open on signal if at least one-hour notice is given at all times by telephone to the Washington State Department of Transportation.
                [USCG-2009-0959, 75 FR 16004, Mar. 31, 2010]
              
              
                § 117.1035
                Columbia River.
                (a) The term drawtender, as used in this section means the operator of the drawspan, whether that person may be a train crew member, maintenance person, or an officially designated drawtender.
                (b) The draw of the semi-automated Union Pacific railroad bridge (Kalan Bridge), mile 323.4, near Kennewick, Washington, is normally maintained in the fully open position with no drawtender in attendance. A radar beacon (RACON) is located at the center of the drawspan. The RACON operates only when the drawspan is fully open, by responding with the Morse letter “K” to X-band radar signals. When necessary to close the drawspan for the passage of a train or for maintenance, a drawtender shall be dispatched to operate the draw from either of the remote control stations located at the ends of the bridge. Operation of the bridge shall be as follows:
                (1) The drawtender shall broadcast a radio message over Channel 16-VHF to all vessels in the vicinity that the Kalan Bridge will be closing in two minutes. If after two minutes no response is received, the drawtender shall broadcast a message over Channel 13-VHF that the Kalan Bridge is closing. Both messages shall be broadcast twice.
                (2) Prior to activating the closing sequence the drawtender shall visually inspect the waterway for marine traffic approaching the bridge. The closing sequence shall not be activated until after marine traffic has cleared the bridge.

                (3) When the closing sequence is activated, the following functions occur automatically: The RACON is deactivated, red strobe lights on the lift towers and on the channel piers start flashing, a downward pointing arrow consisting of amber colored lights is displayed from the center of the drawspan and a recorded message is broadcast over Channel 13-VHF advising that the Kalan Bridge is closed to river traffic. The radio message is repeated every five minutes, the red lights continue to flash and the downward pointing arrow is displayed, until the lift span returns to the up and locked position. At the end of the ten minutes, a horn sounds for 30 seconds, the span begins closing and the centerspan navigation lights turn from green to red. The horn sounds for 30 seconds at 10 minute intervals, until the lift span returns to the up and locked position.
                (4) If for any reason during the closing sequence a danger is posed to marine traffic, the closing sequence shall be stopped and the bridge reopened until the threat of danger has passed.
                (5) If the bridge is to be temporarily closed for maintenance or for purposes other than the passage of a train, the drawtender shall continually monitor Channels 13 and 16 for calls from approaching vessels, and respond to inquiries from vessels about the closure.
                (6) After a train has cleared the bridge, the following functions occur automatically: The drawspan returns to the fully open and locked position, the RACON is reactivated, the arrow display and the red strobe lights are extinguished, the red centerspan navigation lights return to green and a recorded message is broadcast over Channel 13-VHF that the Kalan Bridge is open for marine traffic.
                (7) Bridge status information may be obtained by calling the commercial telephone number posted at the drawspan of the bridge.
                (c) The draw of the Burlington Northern Santa Fe railroad bridge at mile 328.0, between Pasco and Kennewick, shall open on signal from 8 a.m. to 4 p.m. At all other times the draw shall open on signal if at least 2 hour's notice is given through the General Yardmaster, Pasco, Washington.
                [CGD13 92-02, 57 FR 37712, Aug. 20, 1992]
              
              
                § 117.1037
                Cowlitz River.
                (a) The draw of the Burlington Northern Santa Fe railroad bridge, mile 1.5, shall operate as follows:
                (1) The draw shall open on signal if at least 24 hours notice is given.
                (2) In the event of an emergency declared by the Cowlitz County Department of Emergency Services, the bridge shall be capable of opening upon two hours notice. Notification of emergencies and requests for openings during emergencies are initiated through the Cowlitz County Department of Emergency Services.
                (3) The operating machinery of the draw shall be maintained in a serviceable condition and the draw shall be opened and closed at intervals frequent enough to make certain that the machinery is in proper order for satisfactory operation.
                (4) During periods of fog or similar periods of reduced visibility, the drawtender, after acknowledging the signal to open, shall toll a bell continuously during the approach and passage of the vessel.
                (b) The draw of the Allen Street Bridge, mile 5.5, need not open for the passage of vessels.
                [CGD13 91-01, 56 FR 23518, May 22, 1991]
              
              
                § 117.1041
                Duwamish Waterway.
                (a) The draws of each bridge across the Duwamish Waterway shall open on signal, except as follows:
                (1) From Monday through Friday, except all Federal holidays but Columbus Day, the draws of the First Avenue South Bridges, mile 2.5, need not be opened for the passage of vessels from 6 a.m. to 9 a.m. and from 3 p.m. to 6 p.m., except: The draws shall open at any time for a vessel of 5000 gross tons and over, a vessel towing a vessel of 5000 gross tons and over, and a vessel proceeding to pick up for towing a vessel of 5000 gross tons and over.
                (2) The draw of the South Park Bridge, mile 3.8, need not be opened for the passage of vessels from 6:30 a.m. to 8:30 a.m. and from 3:30 p.m. to 5:30 p.m., Monday through Friday except, Federal holidays, other than Columbus Day.

                (3) Between the hours of 11 p.m. and 7 a.m., Monday through Sunday, the South Park Bridge shall open if at least a 12 hour notice is given by telephone or VHF radio to the drawtender at the South Park Bridge. If emergency responders require a bridge opening between 11 p.m. and 7 a.m., the South Park Bridge shall open within 45 minutes from initial notification to the Fremont Bridge operator. Vessels engaged in sea-trials or dredging activities may request a standby drawtender to open the bridge, on demand, during sea-trials and/or dredging operations, if at least a 24 hour notice is given to the South Park Bridge drawtender.
                (b) The following bridges shall open on the specified signals:
                (1) Burlington Northern Santa Fe railroad bridge, mile 0.4, and Southwest Spokane Street bridge, mile 0.3, one prolonged blast followed quickly by three short blasts.
                (2) Burlington Northern Santa Fe railroad bridge, mile 0.4, one prolonged blast followed quickly by one short blast.
                (3) First Avenue South bridge, mile 2.5, three prolonged blasts.
                (4) South Park highway bridge, mile 3.8, one prolonged blast followed quickly by one short blast and one prolonged blast.
                (c) When fog prevails by day or by night, the drawtender of bridges listed in this section, after giving the acknowledging signal to open, shall toll a bell continuously during the approach and passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-14, 49 FR 35498, Sept. 10, 1984; CGD13 8-13, 49 FR 35628, Sept. 11, 1984; CGD13 84-12, 50 FR 10228, Mar. 14, 1985; CGD13 85-01, 50 FR 30271, July 25, 1985; CGD13 91-05, 56 FR 41284, Aug. 20, 1991; CGD13-99-005, 66 FR 33025, June 20, 2001; USCG-2002-12471, 67 FR 41332, June 18, 2002; USCG-2015-0285, 80 FR 81185, Dec. 29, 2015; USCG-2019-0404, 84 FR 28732, June 20, 2019]
              
              
                § 117.1045
                Hood Canal.
                The draw of the Washington State pontoon highway bridge near Port Gamble operates as follows:
                (a) The draw shall open on signal if at least one hour's notice is given. The draw shall be opened horizontally for 300 feet unless the maximum opening of 600 feet is requested.
                (b) The draw of the Hood Canal Bridge, mile 5.0, need not open for vessel traffic from 3 p.m. to 6:15 p.m. daily from 3 p.m. May 22 to 6:16 p.m. September 30, except for commercial tug and tow vessels and vessels of the U.S. Navy or vessels attending the missions of the U.S. Navy and other public vessels of the United States. At all other times the bridge will operate in accordance with paragraph (a) of this section.
                (c) Telephone requests for bridge openings may be directed as collect calls to the Toll Office at the bridge site. The call may also be made by direct telephone communication through the Seattle Marine Operator, Station KOH, or through other marine wire or radio telephone service.
                (d) During unusual or emergency periods, the authorized representative of the owner of or agency controlling the bridge shall open the draw on a demand basis for specified periods of time, normally not exceeding 48 hours, when requested by the Department of the Navy. While on a demand basis, a drawtender shall be in attendance on the bridge with radio communication equipment in operation.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-13, 49 FR 35628, Sept. 11, 1984; CGD13-95-011, 62 FR 43097, Aug. 12, 1997; USCG-2012-0074, 77 FR 28769, May 16, 2012]
              
              
                § 117.1047
                Hoquiam River.
                (a) When fog prevails by day or night, the drawtender of each bridge listed in this section, after giving the acknowledging signal to open, shall toll a bell continuously during the approach and passage of vessels.
                (b) The draw of the Puget Sound and Pacific railroad bridge, mile 0.3 at Hoquiam, shall be maintained in the fully open position except for the passage of trains or for maintenance. When the draw of the bridge is closed and the visibility at the drawtender's station is less than one mile up or down the channel, the drawtender shall sound two long blasts every minute. When the draw is reopened, the drawtender shall sound one long blast followed by one short blast.

                (c) The draw of the Simpson Avenue Bridge, mile 0.5, at Hoquiam, shall open on signal if at least one hour notice is given by telephone to the Washington State Department of Transportation. The opening signal is two prolonged blasts followed by one short blast.
                (d) The draw of the Riverside Avenue Bridge, mile 0.9, at Hoquiam, shall open on signal if at least one hour notice is given by telephone to the Washington State Department of Transportation. The opening signal is two prolonged blasts followed by two short blasts.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-11, 49 FR 46548, Nov. 27, 1984; CGD13 85-15, 51 FR 2395, Jan. 16, 1986; CCGD13-93-019, 58 FR 44613, Aug. 24, 1993; USCG-2008-1095, 74 FR 12552, Mar. 25, 2009; USCG-2014-1029, 80 FR 18116, Apr. 3, 2015]
              
              
                § 117.1051
                Lake Washington Ship Canal.
                (a) When fog prevails by day or by night, the drawtender of each bridge listed in this section, after giving the acknowledging signal to open, shall toll a bell continuously during the approach and passage of vessels.
                (b) All non-self-propelled vessels, craft, or rafts navigating this waterway for which the opening of any draw is necessary shall be towed by a suitable self-propelled vessel while passing the draw.
                (c) The draw of the Burlington Northern Santa Fe railroad bridge, mile 0.1, shall open on signal.
                (d) The draws of the Ballard Bridge, mile 1.1, Fremont Bridge, mile 2.6, and University Bridge, mile 4.3, shall open on signal, except that:
                (1) The draws need not be opened for a period of up to 10 minutes after receiving an opening request, if needed to pass accumulated vehicular traffic. However, the draws shall open without delay, when requested by vessels engaged in towing operations.
                (2) The draws need not open from 7 a.m. to 9 a.m. and from 4 p.m. to 6 p.m. Monday through Friday, except all Federal holidays but Columbus Day for any vessel of less than 1000 tons, unless the vessel has in tow a vessel of 1000 gross tons or over.
                (3) Between the hours of 11 p.m. and 7 a.m. the draws shall open if at least one hour notice is given by telephone, radiotelephone, or otherwise to the drawtender at the Fremont Avenue Bridge.
                (e) The draw of the Montlake Bridge, mile 5.2, shall open on signal, except that:
                (1) The draw need not open for a period of up to 10 minutes after receiving an opening request, if needed to pass accumulated vehicular traffic. However, the draw shall open without delay, when requested by vessels engaged in towing operations.
                (2) For any vessel or watercraft of less than 1,000 gross tons, unless the vessel has in tow a vessel of 1,000 gross tons or over, from Monday through Friday, except Federal Holidays:
                (i) The draw need not open from 7 a.m. to 9 a.m. and from 3:30 p.m. to 6:30 p.m. from April 30 to September 1 and from 7 a.m. to 10 a.m. and from 3:30 p.m. to 7 p.m. from September 1 to April 30.
                (ii) The draw need open only on the hour and half hour from 12:30 p.m. to 3:30 p.m. and from 6 p.m. to 6:30 p.m.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD 82-025, 49 FR 26722, June 29, 1984; CGD13 84-13, 49 FR 35628, Sept. 11, 1984; CGD13 86-02, 51 FR 18788, May 22, 1986; CGD 13 88-03, 53 FR 10535, April 1, 1988; CGD13 89-06, 54 FR 52798, Dec. 22, 1989; CGD 96-026, 61 FR 33664, June 28, 1996; CGD13-99-005, 66 FR 33026, June 20, 2001; CGD13-02-012, 68 FR 53051, Sept. 9, 2003]
              
              
                § 117.1053
                Lewis River.
                The draw of the Burlington Northern Santa Fe railroad bridge, mile 2.0 at Woodland, need not be opened for the passage of vessels.
              
              
                § 117.1055
                Skagit River.
                The draws of all bridges across the Skagit river need not be opened for the passage of vessels. However, the draws shall be returned to operable condition within one year after notification by the District Commander to do so.
              
              
                § 117.1057
                Skamokawa Creek.
                The draw of the Washington State highway bridge at Skamokawa need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984; 49 FR 43463, Oct. 29, 1984]
              
              
                
                § 117.1058
                Snake River.
                (a) The draw of the Burlington Northern Santa Fe railroad bridge across the Snake River at mile 1.5 between Pasco and Burbank is automated and is normally maintained in the fully open to navigation position.
                (b) Lights. All lights required for automated operation shall be visible for a distance of at least 2 miles and shall be displayed at all times, day and night.
                (1) When the draw is fully open, a steady green light shall be displayed at the center of the drawspan on both upstream and downstream sides.
                (2) When the draw is not fully open, a steady red light shall be displayed at the center of the drawspan on both upstream and downstream sides.
                (3) When the draw is about to close, flashing yellow lights in the form of a down-pointing arrow shall be displayed at the center of the drawspan on both upstream and downstream sides.
                (4) A similar set of red, green, and yellow lights shall be displayed on a remote lighting panel located near the north end, upstream side, of the Washington State highway bridge at mile 2.2. These lights shall be synchronized with the lights on the railroad bridge and shall be visible to vessels traveling downstream throughout the passage of the channel adjacent to Strawberry Island.
                (c) Operation. When a train approaches the bridge, the yellow lights shall start flashing. After an eight-minute delay, the green lights shall change to red, the drawspan shall lower and lock, and the yellow lights shall be extinguished. Red lights shall continue to be displayed until the train has crossed and the drawspan is again in the fully open position. At that time, the red lights shall change green.
                (d) Vessels equipped with radiotelephones may contact Burlington Northern Santa Fe to obtain information on the status of the bridge. Bridge status information also may be obtained by calling the commercial telephone number posted at the drawspan of the bridge.
                [CGD13 84-05, 49 FR 43956, Nov. 1, 1984]
              
              
                § 117.1059
                Snohomish River, Steamboat Slough, and Ebey Slough.
                (a) Drawtenders of bridges listed in this section shall acknowledge sound signals as follows:
                (1) When draw can be opened immediately, two prolonged blasts followed by one short blast or three loud and distinct strokes of a bell.
                (2) When draw cannot be opened immediately, or when it is open and must be closed promptly, two prolonged blasts or two loud and distinct strokes of a bell. This signal may also be used by a vessel to countermand its call signal.
                (b) When fog prevails by day or by night, the drawtender of each bridge listed in this section, after giving the acknowledging signal to open, shall toll a bell continuously during the approach and passage of vessels.
                (c) The draws of the twin, SR 529, highway bridges across the Snohomish River, mile 3.6, at Everett shall open on signal if notice is provided at least one hour in advance. Notice for openings shall be given by marine radio, telephone or other means to the drawtender at the twin, SR 529, Highway Bridges across the Snohomish River, mile 3.6. One signal opens both draws. During freshets, a drawtender shall be in constant attendance, and the draws shall open on signal when so ordered by the District Commander.
                (d) The draw of the Burlington Northern Santa Fe railroad bridge across the Snohomish River, mile 15.5, at Snohomish, need not be opened for the passage of vessels.
                (e) The draw of the Burlington Northern Santa Fe railroad bridge across Steamboat Slough, mile 1.0, near Marysville, shall open on signal if at least four hours notice is given. The opening signal is one prolonged blast followed by one short blast and one prolonged blast.

                (f) The draws of the twin SR 529, highway bridges across Steamboat Slough, miles 1.1 and 1.2, near Marysville, shall open on signal if notice is provided at least four hours in advance. Notice for openings shall be given by marine radio or telephone to the drawtender at the twin, SR 529, Highway Bridges across the Snohomish River, mile 3.6. One signal opens both draws. During freshets, a drawtender shall be in constant attendance, and the draws shall open on signal when so ordered by the District Commander.
                (g) The draw of the Burlington Northern Santa Fe Railroad Bridge across Ebey Slough, mile 1.5, near Marysville, WA, shall open on signal if at least four hours notice is given. The opening signal is one prolonged blast followed by one short blast. During freshets, a draw tender shall be in constant attendance, and the draw shall open on signal when so ordered by the District Commander.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-13, 49 FR 35628, Sept. 11, 1984; CGD13 85-10, 50 FR 25961, June 24, 1985; USCG-2018-0443, 83 FR 30039, June 27, 2018; USCG-2018-0128, 83 FR 65301, Dec. 20, 2018]
              
              
                § 117.1061
                Tacoma Harbor.
                (a) When fog prevails by day or night, the drawtender of each bridge listed in this section, after giving the acknowledging signal to open, shall toll a bell continuously during the approach and passage of vessels.
                (b) The draw of the Murray Morgan Bridge, also known as the South 11th Street Bridge, across Thea Foss Waterway, previously known as City Waterway, mile 0.6, at Tacoma, shall open on signal if at least two hours notice is given. However, to obtain a bridge opening between 10 p.m. and 8 a.m. notification must be made to the City of Tacoma by 8 p.m. In emergencies, openings shall be made as soon as possible upon notification to the City of Tacoma.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 84-13, 49 FR 35629, Sept. 11, 1984; 49 FR 44632, Nov. 8, 1984; CGD 13-98-001, 63 FR 10777, Mar. 5, 1998; USCG-2012-0911, 78 FR 31414, May 24, 2013]
              
              
                § 117.1063
                Willapa River South Fork.
                (a) The draw of the Washington State Parks and Recreation Commission bridge across the South Fork Willapa River, mile 0.3, at Raymond, shall open on signal if at least 24 hours notice is given.
                [USCG-2000-7223, 65 FR 40056, June 29, 2000]
              
              
                § 117.1065
                Wishkah River.
                (a) When fog prevails by day or by night, the drawtender of each bridge listed in this section, after giving the acknowledging signal to open, shall toll a bell continuously during the approach and passage of vessels.
                (b) The draw of the Puget Sound and Pacific railroad bridge, mile 0.1 at Aberdeen, shall be maintained in the fully open position, except for the passage of trains or for maintenance. When the draw of the bridge is closed and the visibility at the drawtender's station is less than one mile up or down the channel, the drawtender shall sound two prolonged blasts every minute. When the draw is reopened, the drawtender shall sound one prolonged blast followed by one short blast.
                (c) The draws of the Heron Street Bridge, mile 0.2 and the Wishkah Street Bridge, mile 0.4, at Aberdeen, shall open on signal if at least one hour notice is given by telephone to the Washington State Department of Transportation. The opening signal for both bridges is one prolonged blast followed by two short blasts.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD13 85-15, 51 FR 2395, Jan. 16, 1986; USCG-2008-1095, 74 FR 12553, Mar. 25, 2009]
              
            
            
              Wisconsin
              
                § 117.1081
                Black River.
                The drawspan of the Canadian Pacific Railroad Bridge, mile 1.0, at La Crosse, Wisconsin is operated by remote operator located at the Canadian Pacific Railway Minneapolis Operations Center, in Minneapolis, Minnesota. Drawspan shall open upon demand by contacting remote operator via VHF-FM Channel 16 or telephone (612) 851-5784.
                [USCG-2011-0937, 77 FR 69761, Nov. 21, 2012, as amended by USCG-2015-0433, 80 FR 44281, July 27, 2015]
              
              
                § 117.1083
                Duluth-Superior Harbor (St. Louis River).
                See § 117.669 St. Louis River (Duluth-Superior Harbor), listed under Minnesota.
                [USCG-2017-0212, 82 FR 33803, July 21, 2017]
              
              
                
                § 117.1085
                East River.
                The draw of the Monroe Avenue bridge, mile 0.3 at Green Bay, need not be opened for the passage of vessels.
              
              
                § 117.1087
                Fox River.
                (a) The draws of the Canadian National Bridge, mile 1.03, Main Street Bridge, mile 1.58, Walnut Street Bridge, mile 1.81, Mason Street (Tilleman Memorial) Bridge, mile 2.27, and Canadian National Bridge, mile 3.31, all at Green Bay, shall open as follows:
                (1) From April 1 through November 30, the draws shall open on signal for recreational vessels; except the draws need not open from 7 a.m. to 8 a.m., 12 noon to 1 p.m., and 4 p.m. to 5 p.m., Monday through Saturday except Federal holidays. Public vessels, tugs, and commercial vessels with a cargo capacity of 300 short tons or greater shall be passed at all times.
                (2) From December 1 through March 31, the draws shall open on signal if notice is given at least 12 hours in advance of a vessels time of intended passage.
                (3) The opening signal for the Main Street Bridge is two short blasts followed by one prolonged blast, for the Walnut Street Bridge one prolonged blast followed by two short blasts, and for the Mason Street Bridge one prolonged blast, followed by one short blast, followed by one prolonged blast.
                (4) The Main Street Bridge, mile 1.58, the Walnut Street Bridge, mile 1.81, and the Tilleman Memorial Bridge, mile 2.27, are operated remotely.
                (b) All drawbridges between mile 7.13 in DePere and mile 58.3 in Oshkosh, except the Canadian National Railroad bridge at mile 55.72, shall open as follows:
                (1) From April 27 through October 7, the draws shall open on signal, except between the hours of midnight and 8 a.m., the draws shall open if at least 2-hours advance notice is given.
                (2) From October 8 through April 26, the draws shall open if at least 12-hours advance notice is given.
                (c) The draw of the Canadian National Railroad bridge at mile 55.72 shall open on signal, except from October 8 through April 26; the draw shall open if at least 12-hours advance notice is given.
                (d) The draw of each bridge at or between Berlin and Portage need not open for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD09-05-081, 70 FR 59657, Oct. 13, 2005; USCG-2016-0256, 81 FR 48329, July 25, 2016; USCG-2019-0178, 85 FR 6808, Feb. 6, 2020]
              
              
                § 117.1089
                Manitowoc River.
                (a) The draws of the Eighth Street bridge, mile 0.29, and Tenth Street bridge, mile o.43, both at Manitowoc, shall open on signal except that:
                (1) From April 1 through October 31, Monday through Friday, the bridges need not open from 6:50 a.m. to 7 a.m., 7:50 a.m. to 8 a.m., 11:55 a.m. to 12:10 p.m., and 12:45 p.m. to 1 p.m., except federal holidays. From 10:30 p.m. to 4:30 a.m. the draws shall open on signal if at least a 6 hour advance notice is given.
                (2) From November 1 through March 31 the draws shall open on signal if at least a 12 hour advance notice is given.
                (3) The opening signals for these bridges are:
                (i) Eighth Street—one prolonged blast followed by one short blast.
                (ii) Tenth Street—two short blasts followed by one prolonged blast.
                (4) When signal is given by car ferry or other large vessel to pass either of the two bridges, the remaining bridge shall open promptly so that such vessels shall not be held between the two bridges.
                (b) [Reserved]
                [CGD09-01-001, 66 FR 13434, Mar. 6, 2001, as amended by USCG-2015-0132, 80 FR 24816, May 1, 2015]
              
              
                § 117.1091
                Menomonee River.
                The draw of the Ogden-First Street bridge, mile 0.4 at Marinette, shall open on signal from 7 a.m. to 11 p.m. from May 1 through October 31. From 11 p.m. to 7 a.m. from May 1 through October 31, the draw shall open on signal if at least two hours notice is given. From November 1 through April 30, the draw shall open on signal if at least 12 hours notice is given.
              
              
                
                § 117.1093
                Milwaukee, Menomonee, and Kinnickinnic Rivers and South Menomonee and Burnham Canals.
                (a) The draws of each bridge listed in this section shall open as soon as possible for the passage of public vessels of the United States, vessels carrying United States mail, vessels licensed to carry 50 or more passengers when on their regular routes, and fireboats of the City of Milwaukee.
                (b) For all bridges, the drawtender's acknowledging signal when the draw will open is the same as the opening signal. The acknowledging signal when the draw will not open, or is open and must be closed promptly is four short blasts.
                (c) The draws of bridges across the Milwaukee River operate as follows:
                (1) The draws of the North Broadway Street bridge, mile 0.5, North Water Street bridge, mile 0.6, and Michigan Street bridge, mile 1.1, all at Milwaukee, shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:30 p.m. to 5:30 p.m. Monday through Saturday except Federal holidays, the draws need not be opened.
                (2) The draws of all other bridges across the Milwaukee River shall open on signal if at least two hours notice is given; except that, from 7:30 a.m. to 8:30 a.m. and 4:30 p.m. to 5:30 p.m., the draws need not be opened.
                (3) The opening signals are as follows:
                (i) The Union Pacific railroad bridge, mile 0.59, two prolonged blasts.
                (ii) The North Broadway Street bridge, mile 0.5, three prolonged blasts followed by one short blast.
                (iii) The North Water Street bridge, mile 0.6, three prolonged blasts followed by two short blasts.
                (4) The following bridges are remotely operated, are required to operate a radiotelephone, and shall open as noted in this section; St. Paul Avenue, mile 1.21, Clybourn Street, mile 1.28, Highland Avenue, mile 1.97, and Knapp Street, mile 2.14.
                (d) The draws of bridges across the Menomonee River and South Menomonee Canal operate as follows:
                (1) The draw of the North Plankinton Avenue bridge across the Menomonee River, mile 1.08, shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:30 p.m. to 5:30 p.m. Monday through Saturday except Federal holidays, the draws need not be opened.
                (2) The draws of all other bridges across the Menomonee River and South Menomonee Canal shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:30 p.m. to 5:30 p.m. Monday through Saturday except Federal holidays, the draws need not be opened and, from 11 p.m. to 7 a.m., the draws shall open on signal if at least two hours notice is given.
                (3) The opening signal for the Canadian Pacific railroad bridge across the Menomonee River, mile 1.05, is two prolonged blasts followed by two short blasts.
                (4) The following bridges are remotely operated, are required to operate a radiotelephone, and shall open as noted in this section; North Plankinton Avenue, mile 1.08, North Sixth Street, mile 1.37, and North Emmber Lane, mile 1.95, all over Menomonee River, and South Sixth Street, mile 1.51 over South Menomonee Canal.
                (e) The draws of bridges across the Kinnickinnic River operate as follows:
                (1) The draw of the Kinnickinnic Avenue bridge, mile 1.5, shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:30 p.m. to 5:30 p.m. Monday through Saturday except Federal holidays, the draw need not be opened.
                (2) The draws of the Canadian Pacific railroad bridge, mile 1.67, and the Union Pacific railroad bridge, mile 1.71, shall open on signal if at least two hours notice is given.
                (3)(i) The draws of all other bridges across the Kinnickkinnick River shall open on signal; except that, from 7:30 a.m. to 8:30 a.m. and 4:30 p.m. to 5:30 p.m. Monday through Saturday except Federal holidays, the draws need not be opened and, from 11 p.m. to 7 a.m., the draws hall open on signal if at least two hours notice is given.
                (ii) The South First Street Bridge, mile 1.78, is remotely operated, is required to operate a radiotelephone, and shall open as noted in this section.
                (4) The opening signal for the Union Pacific railroad bridge, mile 1.19, is two prolonged blasts.

                (f) The draw of the Canadian Pacific Railway bridge, mile 1.74 over Burnham Canal, need not be opened for the passage of vessels.
                [CGD 82-025, 49 FR 17452, Apr. 24, 1984, as amended by CGD09-03-215, 68 FR 57358, Oct. 3, 2003; USCG-2005-21531, 70 FR 36349, June 23, 2005; USCG-2009-0968, 74 FR 63612, Dec. 4, 2009]
              
              
                § 117.1095
                Root River.
                (a) The draw of the Main Street bridge, mile 0.3 shall open on signal; except that, from April 1 through December 1 from 6 a.m. to 6 p.m., the draw need be opened only on the hour, 20 minutes after the hour, and 40 minutes after the hour to pass all accumulated vessels; and, from December 2 through March 31, the draw shall open on signal if at least two hours notice is given. At all times, public vessels of the United States, state or local vessels used for public safety, commercial vessels, and vessels in distress shall be passed as soon as possible.
                (b) The draw of the State Street bridge, mile 0.5, shall open on signal; except that, from October 16 through April 30, the draw shall open on signal if at least two hours notice is given. At all times, public vessels of the United States, state or local vessels used for public safety, commercial vessels, and vessels in distress shall be passed as soon as possible.
              
              
                § 117.1097
                Sheboygan River.
                The draw of the Eighth Street bridge, mile 0.69 at Sheboygan, shall open as follows:
                (a) From May 1 through October 31—
                (1) Between the hours of 6 a.m. and 10 p.m., the bridge shall open on signal, except that:
                (i) From 6:10 a.m. to 7:10 p.m., Monday through Saturday, the draw need open only at 10 minutes after the hour, on the half-hour, and 10 minutes before the hour; and
                (ii) From Monday through Friday, except Federal holidays, the draw need not open between 7:30 a.m. and 8:30 a.m., between 12 p.m. and 1 p.m., and between 4:30 p.m. and 5:30 p.m.
                (2) Between the hours of 10 p.m. and 6 a.m., the draw shall open on signal if at least 2 hours advance notice is provided.
                (b) From November 1 through April 30, the draw shall open on signal if at least 12 hours advance notice is provided.
                (c) At all times, the draw shall open as soon as possible for public vessels of the United States, state or local government vessels used for public safety, vessels in distress, vessels seeking shelter from rough weather, or any other emergency.
                [CGD09-98-003, 63 FR 49288, Sept. 15, 1998]
              
              
                § 117.1099
                St. Croix River.
                See § 117.667, St. Croix River, listed under Minnesota.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
              
                § 117.1101
                Sturgeon Bay.
                The draws of the Bayview (State Route 42/57) and Michigan Street bridges, miles 3.0 and 4.3, respectively, at Sturgeon Bay, are remotely operated by the tender at Maple-Oregon bridge, mile 4.17, and shall open as follows:
                (a) The Bayview (State Route 42/57) Bridge, mile 3.0 at Sturgeon Bay, shall open on signal, except from December 1 through March 14, the draw shall open on signal if notice is given at least 12 hours in advance of intended passage.
                (b) The draw of the Maple-Oregon Bridge, mile 4.17 at Sturgeon Bay, shall open on signal, except as follows:
                (1) From March 15 through December 31, need open on signal for recreational vessels only on the quarter hour and three-quarter hour, 24 hours a day, if needed. However, if more than 10 vessels have accumulated at the bridge, or vessels are seeking shelter from severe weather, the bridge shall open on signal. This drawbridge, along with the Michigan Street drawbridge, shall open simultaneously for larger commercial vessels, as needed.
                (2) From January 1 through March 14, the draw shall open on signal if notice is given at least 12 hours in advance of intended passage.
                (c) The draw of the Michigan Street Bridge, mile 4.3 at Sturgeon Bay, shall open on signal, except as follows:

                (1) From March 15 through December 31, need open on signal for recreational vessels only on the hour and half-hour, 24 hours a day, if needed. However if more than 10 vessels have accumulated at the bridge, or vessels are seeking shelter from severe weather, the bridge shall open on signal. This drawbridge, along with the Maple-Oregon Street drawbridge, shall open simultaneously for larger commercial vessels, as needed.
                (2) From January 1 through March 14, the draw shall open on signal if notice is given at least 12 hours in advance of intended passage.
                [USCG-2011-1109, 77 FR 44142, July 27, 2012, as amended by USCG-2017-0050, 83 FR 8936, Mar. 2, 2018]
              
              
                § 117.1103
                Upper Mississippi River.
                See § 117.671, Upper Mississippi River, listed under Minnesota.
                [CGD 92-015, 57 FR 37880, Aug. 21, 1992]
              
              
                § 117.1105
                Wisconsin River.
                The draws of each drawbridge across the Wisconsin River shall open on signal if at least 48 hours notice is given.
              
              
                § 117.1107
                Wolf River.
                The draw of the Canadian National Railroad Bridge, mile 27.8 at Gill's Landing, shall open on signal if at least 6-hours advance notice is provided from April 20 through October 15, and if at least 12-hours advance notice is provided from October 16 through April 19.
                [USCG-2013-0252, 78 FR 53668, Aug. 30, 2013, as amended by USCG-2019-0823, 84 FR 65300, Nov. 27, 2019]
              
            
          
        
        
          Pt. 118
          PART 118—BRIDGE LIGHTING AND OTHER SIGNALS
          
            Sec.
            118.1
            General requirements.
            118.3
            Incorporation by reference.
            118.5
            Penalty for failure to maintain.
            118.10
            Interference or obstruction prohibited.
            118.15
            Penalty for interference or obstruction.
            118.20
            Obtaining information.
            118.25
            Application procedure.
            118.30
            Action by Coast Guard.
            118.40
            Modification of requirements.
            118.45
            Lighting for the protection of aerial navigation.
            118.50
            Inspection.
            118.55
            Periods of operation.
            118.60
            Characteristics of lights.
            118.65
            Lights on fixed bridges.
            118.70
            Lights on swing bridges.
            118.75
            Lights on single-opening drawbridges.
            118.80
            Lights on bascule bridges.
            118.85
            Lights on vertical lift bridges.
            118.90
            Bridges crossing channel obliquely.
            118.95
            Lights on structures not part of a bridge or approach structure.
            118.100
            Retroreflective panels on bridge piers.
            118.105
            [Reserved]
            118.110
            Daymarks and lateral lighting on bridges.
            118.120
            Radar reflectors and racons.
            118.130
            Fog signals.
            118.140
            Painting bridge piers.
            118.150
            Traveller platforms.
            118.160
            Vertical clearance gauges.
          
          
            Authority:
            33 U.S.C. 494; 14 U.S.C. 85, 633; Department of Homeland Security Delegation No. 0170.1.
          
          
            Source:
            CGD 75-046, 40 FR 24898, June 11, 1975, unless otherwise noted.
          
          
            § 118.1
            General requirements.
            All persons owning or operating bridges over the navigable waters of the United States or any international bridge constructed after March 23, 1906, shall maintain at their own expense the lights and other signals required by this part.
            [CGD 84-022, 51 FR 16312, May 2, 1986]
          
          
            § 118.3
            Incorporation by reference.
            (a) In this part, portions or the entire text of certain standards and specifications are incorporated by reference as the governing requirements for materials, equipment, tests, or procedures to be followed. These standards and specification requirements specifically referred to in this part are the governing requirements for the subject matters covered, unless specifically limited, modified, or replaced by the regulations.

            (b) These materials are incorporated by reference into this part under 5 U.S.C. 552(a) with the approval of the Director of the Federal Register. The Office of the Federal Register publishes a table, “Material Approved for Incorporation by Reference,” which appears in the Finding Aids section of this volume. In that table are found citations to the particular sections of this part where the material is incorporated. To enforce any edition other than the one listed in paragraph (c) of this section, notice of the change must be published in the Federal Register and the material made available. All approved material is available for inspection at Coast Guard Headquarters. Contact Commandant (CG-BRG), Attn: Office of Bridge Programs, U.S. Coast Guard Stop 7418, 2703 Martin Luther King Jr. Avenue SE., Washington, DC 20593-7418. You may also contact the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Copies may be obtained from the sources indicated in paragraph (c) of this section.

            (c) The materials approved for incorporation by reference in this part are:
            
            
              Federal Highway Administration (FHWA), 1200 New Jersey Avenue SE., Washington, DC 20590
              Standard Alphabets for Highways Signs, 1966. (Reprinted April 1984).
            
            [CGD 84-022, 51 FR 16313, May 2, 1986]
            
              Editorial Note:
              For Federal Register citations affecting § 118.3, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 118.5
            Penalty for failure to maintain.
            Any person required to maintain lights and other signals upon any bridge or abutment over or in the navigable waters of the United States who fails or refuses to maintain such lights and other signals, or to obey any of the lawful rules and regulations relating to the same is subject to a penalty as provided in 14 U.S.C. 85.
          
          
            § 118.10
            Interference or obstruction prohibited.
            No person shall obstruct or interfere with any lights or signals maintained in accordance with the regulations prescribed in this part.
          
          
            § 118.15
            Penalty for interference or obstruction.
            Any person violating the provisions of § 118.10 of this chapter shall be deemed guilty of a misdemeanor and be subject to a fine not exceeding $500 for each offense. Each day during which such violation shall continue shall be considered a new offense.
            [40 FR 24898, June 11, 1975, as amended by CGD 75-046a, 42 FR 56954, Oct. 31, 1977]
          
          
            § 118.20
            Obtaining information.
            Persons desiring information concerning the marking of bridges shall address their inquiry to the District Commander having jurisdiction over the area concerned, or to the Commandant.
          
          
            § 118.25
            Application procedure.
            Approval of lights and other signals required shall be obtained, prior to construction, from the District Commander of the area in which the structure will be situated. Application shall be by letter accompanied by duplicate sets of drawings showing (a) plan and elevation of the structure showing lights and signals proposed, and (b) small scale vicinity chart showing proposed bridge and all other bridges within 1,000 feet above or below the proposed bridge.
          
          
            § 118.30
            Action by Coast Guard.
            (a) The District Commander receiving the application will review it and approve the lights and other signals proposed, or mark on the drawings, the lights and other signals required, and in the case of lights, cite the applicable section of this chapter which prescribes the lights required for the particular type bridge.
            (b) Upon approval, one set of drawings will be returned to the applicant with the notation “navigational lights and/or other signals approved as shown”, date, name and title of the District Commander.
          
          
            § 118.40
            Modification of requirements.
            (a) The District Commander may modify the requirements for the display of lights and other signals on any bridge when a change in local conditions warrants the modification.
            (b) The District Commander may exempt bridges over waterways with no significant nighttime navigation from the lighting or other signal requirements in this part.

            (c) The District Commander may prescribe special lighting or other signals in specific cases when the lighting or other signals in this part may not provide adequately for the safe passage of vessels.
            
            (d) While a bridge is under construction, the District Commander prescribes the temporary lights and other signals to be displayed for the protection of navigation.
            [CGD 84-022, 51 FR 16313, May 2, 1986]
          
          
            § 118.45
            Lighting for the protection of aerial navigation.
            The owner of a bridge which constitutes a hazard to aerial navigation should maintain, in addition to the lights prescribed in this part, such lights as may be prescribed by the Administrator, Federal Aviation Administration.
            [40 FR 24898, June 11, 1975, as amended by CGD 75-046a, 42 FR 56954, Oct. 31, 1977]
          
          
            § 118.50
            Inspection.
            Lights and other signals required or authorized under this part are subject to inspection at any time by Coast Guard personnel or authorized agents.
            [CGD 84-022, 51 FR 16313, May 2, 1986]
          
          
            § 118.55
            Periods of operation.
            (a) Lights shall be displayed from sunset to sunrise and at other times when the visibility is less than one mile.
            (b) Operators shall not be required to exhibit the prescribed lights during seasons when vessels are unable to navigate in the vicinity of the bridge.
            (c) The operation of signals other than lights shall be as prescribed by the District Commander. Each case shall be considered individually.
          
          
            § 118.60
            Characteristics of lights.
            All lights required or authorized under this part must be securely attached to the structure and of sufficient candlepower as to be visible against the background lighting at a distance of at least 2,000 yards 90 percent of the nights of the year. Lights must meet the requirements of this part. Lights shall be fixed lights excepting as provided in §§ 118.95. 118.110 and 118.150 of this part. Color specifications are not prescribed for bridge lights, however, the chromaticity standards for navigation lights in 33 CFR Part 84—Annex I are recommended.
            [CGD 84-022, 51 FR 16313, May 2, 1986, as amended by USCG-1998-3799, 63 FR 35530, June 30, 1998]
          
          
            § 118.65
            Lights on fixed bridges.

            (a) Each fixed bridge span over a navigable channel shall be lighted so that the center of the navigable channel under each span will be marked by a range of two green lights, and each margin of each navigable channel will be marked by a red light: Provided, That when a margin of a channel is limited by a pier, only those lights prescribed in paragraph (b) of this section shall be required to mark such channel margin. The green lights shall each show through a horizontal arc of 360°; they shall be securely mounted just below the outermost edge of the bridge span structure so as to be visible from an approaching vessel. Each red light shall show through a horizontal arc of 180°, and shall be securely mounted just below the outermost edge of the bridge span structure to show 90° on either side of a line parallel to the axis of the channel so as to be visible from an approaching vessel.
            
            
              Note:
              Until such time that major repairs to or replacements of existing fixed span navigation lights colored green are made, it is permitted that only one of these lights marking the centerline of the same channel under a span shall be visible to an approaching vessel. When major repairs to or replacement of such existing green lights are made they shall conform with this paragraph.
            
            
            (b) Pier lights. When the navigable channel extends from pier to pier or when piers are located within the navigable channel, each end of such piers shall be lighted with a red light. Each such light shall show through a horizontal arc of 180°, and shall be securely fastened at the end of the pier as low as practicable but not lower than 2 feet above navigable high water to show 90° on either side of a line parallel to the axis of the channel so as to be visible from an approaching vessel.
            (c) Main channel. When necessary, the District Commander may prescribe that fixed bridges having two or more spans over a navigable channel shall have the main channel span marked with a set of three white lights arranged in a vertical line directly above each green light on the main channel span. Each white light shall show through a horizontal arc of 180°, and shall be mounted so that 1/2 of the horizontal arc will show on either side of a line parallel to the axis of the channel. These three white lights shall be securely mounted on the bridge structure and spaced as nearly 15 feet apart as the structure of the bridge will permit, with a minimum spacing of 7 feet. The lowest white light in the line of three lights shall be placed not less than 10 nor more than 15 feet above each green light on the main channel span.
            
            
              Note:
              Until such time that major repairs to or replacements of existing main channel lights showing white are made, it is permitted that these lights show through a horizontal arc of not less than 60° nor more than 180° with 1/2 of such arc showing either side of a line parallel to the axis of the main channel. When major repairs or replacement of such existing white lights are made, they shall conform with this paragraph.
            
            [40 FR 24898, June 11, 1975, as amended by CGD 75-046a, 42 FR 56954, Oct. 31, 1977]
          
          
            § 118.70
            Lights on swing bridges.
            (a) Swing span lights on through bridges. Each swing span of every through swing bridge shall be lighted with three lanterns so that when viewed from an approaching vessel the swing span when closed will display three red lights on top of the span structure, one at each end of the span on the same level and one at the center of the span no less than 10 feet above the other two lights, and when open for navigation will display three green lights on top of the span structure in a line parallel to and directly above the long axis of the span, one at each end of the span on the same level, and one at the center of the span no less than 10 feet above the other two lights. Each lantern shall show through alternate red and green horizontal arcs of 60° each, the axis of adjacent arcs to be 90° from each other; each light shall be securely mounted with the axis of the green arcs parallel to the long axis of the swing span.
            (b) Swing span lights on deck and half-through bridges. Each swing span of every deck, half-through, girder, or similar type swing bridge shall be lighted with four lanterns so that when viewed from an approaching vessel the swing span when closed will display one red light at each end, and when open to navigation will display two green lights from each end. Each lantern shall show through one red and two green horizontal arcs of 60° each, the axis of each green arc to be 90° from the axis of the red arc; each light shall be securely mounted at the floor level of the span as near to the side of the span as practicable with the axis of the red light normal to the long axis of the swing span and so that the red light will be visible from an approaching vessel when the span is closed.
            (c) Pier lights. Every swing bridge shall be lighted so that each end of the piers adjacent to the navigable channel (draw piers) or each end of their protection piers (draw pier protection piers) and each end of the piers protecting the pivot pier (pivot protection pier) will be marked by a red light. Each of these lights shall show through a horizontal arc of 180° and shall be mounted as low as practicable below the floor level of the swing span to show 90° on either side of a line parallel to the axis of the channel so as to be visible from an approaching vessel.
            (d) Axis lights. Every swing bridge shall be lighted so that the intersection of the bridge axis with each side of the pivot pier and the channel side of each draw pier which has a protection pier will be marked by a red light: Provided, That if the draw and draw protection piers are straight along their channel faces these lights shall not be required. Each such light shall show through a horizontal arc of 180°, and shall be mounted on the navigable channel face of the pier as low as practicable below the floor level of the swing span to show 90° either side of a line normal to the axis of the navigable channel so as to be visible from an approaching vessel.
            (e) Omission of lights. Where the permanent navigable channel passes on only one side of the pivot pier of any swing span, the District Commander may authorize the omission of lighting of the unused channel.
          
          
            
            § 118.75
            Lights on single-opening drawbridges.
            (a) Bridges in this class. Bridges of the folding, pontoon and similar type single opening drawbridges are included in this class.
            (b) Draw span lights. Each draw span of every single opening drawbridge shall be lighted with two lanterns so that when viewed from an approaching vessel the draw span when closed will display two red lights, one at each end of the span and when open to navigation will display two green lights, one at each end of the span. Each lantern shall show alternate red and green horizontal arcs of 60° each, the axis of adjacent arcs to be located 90° from each other; each lantern shall be securely mounted 15 feet above the roadway with the axis of the green arcs parallel to the long axis of the swing span.
            (c) Pier or abutment lights. Every swing bridge shall be lighted so that the end of each pier, abutment or fixed portion of the bridge adjacent to the navigable channel through the draw, or each end of the protection piers for such piers, abutments, or fixed portion of the bridge will be marked by a red light. Each red light shall show through an arc of 180°, and shall be securely mounted on the pier, abutment or fixed portion of the bridge as low as practicable to show 90° on either side of a line parallel to the axis of the channel so as to be visible from an approaching vessel.
          
          
            § 118.80
            Lights on bascule bridges.
            (a) Lift span lights. Each lift span of every bascule bridge shall be lighted so that the free end of the span will be marked on each side by a green light which shows only when the span is fully open for the passage of a vessel and by a red light which shows for all other positions of the lift span. Each red and each green light shall show through a horizontal arc of 180°. The lighting apparatus shall be securely mounted to the side of the span so that the light will show equally on either side of a line parallel to the axis of the channels, so that they will be visible from an approaching vessel.
            
            
              Note:
              Until such time that major repairs to or replacement of lift span navigation lights are made, existing lights may show through a horizontal arc of less than 180°. When major repairs to or replacement of existing lights are made they shall conform with this paragraph.
            
            
            (b) Multiple parallel lift span lights. The outermost side of each outer span of every bascule bridge with parallel multiple lifts shall be lighted as prescribed in paragraph (a) of this section; the lights shall be controlled so that the green lights will be displayed only when all spans are open for navigation. The inner sides of each outer lift span and both sides of each inner lift span of such bascule bridge shall be lighted by red lights for all positions of the lift span. These lights shall have the same arcs of illumination and shall be mounted as described in paragraph (a) of this section.
            (c) Pier lights. Every bascule bridge shall be lighted so that each end of every pier, or protection pier where provided, in or adjacent to the navigable channels under the lift span or spans will be marked by a red light. Each such red light shall show through a horizontal arc of 180°, and shall be securely mounted as low as practicable on the end of the pier, or protection pier, to show 90° either side of a line parallel to the axis of the navigable channel so as to be visible from an approaching vessel.
            (d) Axis lights. Every bascule bridge which has at least one pier provided with a protection pier shall be lighted so that the intersection of the long axis of the lift span with the channel side of each pier, or protection pier, will be marked by a red light: Provided, That if all such piers and protection piers are straight along their channel faces these lights shall not be required. Each such red light shall show through a horizontal arc of 180° and shall be securely mounted on the navigable channel face of the pier as low as practicable to show 90° on either side of a line normal to the axis of the navigable channel so as to be visible from an approaching vessel.
          
          
            § 118.85
            Lights on vertical lift bridges.
            (a) Lift span lights. The vertical lift span of every vertical lift bridge shall be lighted so that the center of the navigable channel under the span will be marked by a range of two green lights when the vertical lift span is open for navigation, and by one red light on each side for all other positions of the lift span. The green lights shall each show through a horizontal arc of 360°; they shall be securely mounted just below the outermost edge of the bridge span structure so as to be visible from an approaching vessel. Each red light shall show through a horizontal arc of 180°, and shall be securely mounted just below the outermost edge of the lift span to show 90° on either side of the line parallel to the axis of the channel so that only one such light will be visible from an approaching vessel.
            
            
              Note:
              Until such time that major repairs to or replacement of lift span navigation lights are made, it is permitted that these lights show through a horizontal arc of not more than 60°. When major repairs to or replacement of such existing lights are made they shall conform with this paragraph.
            
            
            (b) Pier lights. Every vertical lift bridge shall be lighted so that each end of every pier in or adjacent to navigable channels under the lift span, or each end of every protection pier when provided, will be marked by a red light. Each such light shall show through a horizontal arc of 180°, and shall be securely mounted as low as practicable on the end of the pier, or the protection pier, to show 90° on either side of a line parallel to the axis of the navigable channel so as to be visible from an approaching vessel.
            (c) Axis lights. Every lift bridge which has at least one pier provided with a protection pier shall be lighted so that the intersection of the lift span axis with the channel side of each pier adjacent to the navigable channel will be marked by a red light: Provided, That if every such pier, or protection pier, is straight along its channel face these lights shall not be required. Each such light shall show through a horizontal arc of 180°, and shall be securely mounted on the navigable channel face of the pier as low as practicable to show 90° on either side of a line normal to the axis of the navigable channel so as to be visible from an approaching vessel.
            [40 FR 24898, June 11, 1975, as amended by CGD 75-046a, 42 FR 56954, Oct. 31, 1977]
          
          
            § 118.90
            Bridges crossing channel obliquely.
            Bridges crossing a body of water at an angle other than 90° with the axis of the channel shall be lighted in accordance with the regulations in this part with such modifications as are necessary in each particular case.
          
          
            § 118.95
            Lights on structures not part of a bridge or approach structure.
            Lights on sheer booms, isolated piers, obstructions, and other structures not part of a bridge or approach structure must meet the requirements for aids to navigation in Subpart 66.01 of Part 66 of this chapter.
            [CGD 84-022, 51 FR 16313, May 2, 1986]
          
          
            § 118.100
            Retroreflective panels on bridge piers.
            The District Commander may require or authorize the display of high intensity red or green retroreflective panels when the District Commander finds it necessary:
            (a) To better identify a hazardous pier.
            (b) To provide a backup for red pier lights, red channel margin lights, and green mid channel lights, which are subject to vandalism or otherwise difficult to properly maintain. If the District Commander determines that the nominal nighttime visibility required is less than one-half mile, the panels must be at least six inches square. If the visibility required is more than one-half mile, the panels must be at least 12 inches square.
            (c) To mark bridge piers or channel sides on bridges not required to have bridge lighting. Lateral significant red triangles and green square retroreflective panels shall be used. The panels shall be at least 36 square inches in area to provide a nominal nighttime visibility distance of at least one-half mile.
            [CGD 84-022, 51 FR 16313, May 2, 1986]
          
          
            § 118.105
            [Reserved]
          
          
            § 118.110
            Daymarks and lateral lighting on bridges.

            (a) The District Commander may require or authorize the marking of the margins of navigation channels through bridges with U.S. aids to navigation system lateral marks and lights installed on the superstructure or on the channel piers. The District Commander may also require or authorize the use of quick flashing, flashing, isophase or occulting red and green lights to mark the main channels.
            (b) If lateral system lights are required or authorized to mark the main navigation channels, fixed yellow lights shall be used to mark the adjacent piers and the centerline of the channel shall be marked with the standard lateral system safe water mark and occulting white light, instead of the lights prescribed in § 118.65.
            (c) The District Commander may require or authorize the marking of the centerline of the navigation channel drawspan of floating drawbridges with a special mark, diamond in shape, yellow in color, and with a high intensity retroreflective material border. The District Commander may require or authorize the mark to exhibit a flashing yellow light Morse Code “B” characteristic. The mark may not be visible when the drawspan is in the open position.
            [CGD 84-022, 51 FR 16313, May 2, 1986]
          
          
            § 118.120
            Radar reflectors and racons.
            The District Commander may require or authorize the installation of radar reflectors and racons on bridge structures, stakes, or buoys. Radar reflectors are used to mark the location of the edge of the navigation channel or bridge channel piers. Racons are used to mark the centerline of the channel. The District Commander may authorize the use of Automatic Identification System Aids to Navigation in lieu of or in addition to a racon.
            [CGD 84-022, 51 FR 16313, May 2, 1986, as amended by USCG-2005-21869, 80 FR 5330, Jan. 30, 2015]
          
          
            § 118.130
            Fog signals.
            On waterways where visibility is frequently reduced due to fog or other causes, the District Commander may require or authorize the installation of one or more fog signals to warn the navigator of the presence of the bridge. The fog signals must conform to the installation, range, and sound frequencies provisions in Subpart 67.10 of Part 67 of this chapter. If more than one fog signal is installed on a bridge or in the vicinity, their characteristics must be different to distinguish each signal. The fog signals must be directional to the fullest extent possible to minimize adverse impact on local residents.
            [CGD 84-022, 51 FR 16313, May 2, 1986]
          
          
            § 118.140
            Painting bridge piers.
            The District Commander may require painting the sides of bridge channel piers below the superstructure facing traffic white or yellow when they are significantly darkened by weathering or other causes so as to be poorly visible against a dark background.
            [CGD 84-022, 51 FR 16314, May 2, 1986]
          
          
            § 118.150
            Traveller platforms.
            The District Commander may require under deck traveller platforms which may significantly reduce the vertical clearance when operated over navigation channels at night to be lighted with quick flashing red lights on each of the four lower corners.
            [CGD 84-022, 51 FR 16314, May 2, 1986]
          
          
            § 118.160
            Vertical clearance gauges.
            (a) When necessary for reasons of safety of navigation, the District Commander may require or authorize the installation of clearance gauges. Except as specified in § 117.47(b) of this chapter for certain drawbridges, clearance gauges must meet the requirements of this section.
            (b) Clearance gauges must indicate the vertical distance between “low steel” of the bridge channel span (in the closed to navigation position for drawbridges) and the level of the water, measured to the bottom of the foot marks, read from top to bottom. Each gauge must be installed on the end of the right channel pier or pier protection structure facing approaching vessels and extend to a reasonable height above high water so as to be meaningful to the viewer. Other or additional locations may be prescribed by the District Commander if particular conditions or circumstances warrant.
            (c) Construction. Each gauge must be permanently fixed to the bridge pier or pier protection structure and made of a durable material of sufficient strength to provide resistance to weather, tide, and current. Gauges may be painted directly on the bridge channel pier or pier protection structure if the surface is suitable and has sufficient width to accommodate the foot marks (graduations) and numerals.
            (d) Numerals. (1) Each gauge must be marked by black numerals and foot marks on a white background. Paint, if used, must be of good exterior quality, resistant to excessive chalking or bleeding. Manufactured numerals and background material may be used.
            (2) The size, type, and spacing of numerals must conform to the Standard Alphabets for Highway Signs and the following table. The nominal day visibility distance is the distance at which the clearance information needs to be ascertained by approaching vessel operators. The District Commander determines this distance for each bridge.
            
              
                Nominal day visibility distance (feet)
                Height of numeral (inches)
                Type of numeral
                Vertical spacing of numerals (feet)
              
              
                Less than 500
                12
                Series C
                2
              
              
                500 to 750
                18
                Series C
                2
              
              
                750 to 1,000
                24
                Series D
                5
              
              
                1,000 to 2,000
                30
                Series E
                5
              
              
                More than 2,000
                36
                Series E
                10
              
            
            (3) The length of the foot marks must be no less than the width of a single numeral used (except numerals 1 and 4), be the same thickness as the width of stroke of the numeral, and extend to the nearest margin of the white background. Foot marks must be spaced every foot for nominal day visibility of less than 500 feet, every two feet for a nominal day visibility of more than 500 feet but less than 1,000 feet, and every five feet for nominal day visibility of more than 1,000 feet.
            (4) Intermediate foot marks may be used when more precise determination of actual clearance is necessary. Such intermediate foot marks must have a width of stroke one-half the width of the stroke required for the numeral and shall be three-quarters as long as the primary foot marks.
            (5) The horizontal distance between the numeral and nearest edge of the white background shall be no less than one-half the width of a single numeral (excepting numerals 1 and 4).
            (6) The minimum width of the white background shall be no less than three times the width of a single numeral (excepting numerals 1 and 4) plus the widths of each additional numeral (when multiple numerals are used plus numeral spacing).
            (e) Maintenance. The owner or operator of the bridge shall maintain each gauge in good repair and legible condition. The bridge owner or operator is responsible for the accuracy of the gauge and shall remeasure the vertical distance of the numerals and foot marks below “low steel” of the bridge whenever the gauge is repainted or the structure is repaired.
            [CGD 84-022, 51 FR 16314, May 2, 1986, as amended by USCG-2012-0306, 77 FR 37315, June 21, 2012]
          
        
      
      
        
        SUBCHAPTER K—SECURITY OF VESSELS
        
          PARTS 120-124 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      33 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
       
       
      
        2015
        33 CFR
        80 FR
        Page
        Chapter I
        3.35-1 (b) amended
        44278
        3.35-35 Amended
        44278
        3.40-1 (b) amended
        44278
        3.40-5 Added
        20162
        3.40-10 Amended
        20163
        Amended
        44278
        3.40-15 (a) amended
        20163
        3.40-28 (a) amended
        20163
        3.40-35 Amended
        20163
        3.40-40 Amended
        20163
        3.40-60 Amended
        20163
        3.40-65 (a) amended
        20163
        5 Revised
        3476
        50 Authority citation revised
        44278
        50.1 (b) amended
        44278
        50.3 (a) amended
        44279
        50.5 (b)(6) revised
        44279
        50.6 Amended
        44279
        51 Authority citation revised
        44279
        52 Authority citation revised
        44279
        62 Authority citation revised
        5329
        62.21 (c)(1) through (4) revised
        44279
        62.52 Added
        5329
        66.01-1 (d) removed
        5330
        66.01-5 (i) revised
        5330
        67.10-25 (a) amended
        44279
        72.01-5 (b) and (c) revised
        44279
        72.01-25 (c) amended
        44279
        72.01-40 Revised
        44279
        72.05-1 (a) amended
        44279
        72.05-5 Removed
        44279
        72.05-10 Revised
        44279
        80.155 Revised
        44280
        80.160 Revised
        44280
        80.165 Revised
        44280
        80.170 Redesignated as 80.501
        44280
        80.501 Redesignated as 80.502; redesignated from 80.170 and revised
        44280
        80.502 Redesignated from 80.501 and revised
        44280
        80.748 (f) amended
        44280
        82.5 Amended
        44280
        83.09 (d) revised
        44280
        83.19 (d) amended
        44280
        83.24 (h) amended
        44280
        83.29 (a)(iii) amended
        44280
        83.34 (d) amended
        44280
        84.02 (f)(ii) amended
        44280
        90.5 Amended
        44281
        96 Authority citation revised
        44281
        100 Temporary regulations list
        63674, 63676
        Authority citation revised
        67637
        100.35-T05-0200 Added (temporary)
        52998
        100.35T-0185 Added (temporary)
        20415
        
        100.35T01-0125 Added (temporary)
        28180
        100.35T01-0457 Added (temporary); interim
        38399
        100.35T01-0705 Added (temporary)
        48438
        Table corrected
        50576
        100.35T07-0018 Added (temporary)
        16278
        100.35T07-0045 Added (temporary)
        42032
        100.35T09-0190 Added (temporary)
        20418
        100.35T11-690 Added (temporary)
        18312
        100.100 Implementation (temporary)
        28556
        100.120 Table revised
        27089
        Implementation (temporary)
        44852
        100.501 Table revised
        20422
        Table amended (temporary)
        35238, 38396, 57719, 63918
        100.701 Implementation (temporary)
        69873, 76206
        100.720 Revised
        50767
        100.721 Added
        3882
        100.722 Added
        4498
        100.801 Implementation (temporary)
        28175
        Regulation at 79 FR 22387 confirmed
        50198
        Implementation (temporary)
        52999
        100.801T08-0337 Added (temporary)
        49911
        100.902 Implementation (temporary)
        39382
        100.909 Implementation (temporary)
        36914
        100.914 Implementation (temporary)
        35843
        100.915 Implementation (temporary)
        35843
        100.918 Implementation (temporary)
        35843
        100.919 Implementation (temporary)
        35843
        100.920 Implementation (temporary)
        35843
        100.921 Implementation (temporary)
        38394
        100.927 Implementation (temporary)
        38394
        100.928 Implementation (temporary)
        38394
        100.1101 Table 1 amended; interim (temporary)
        7800
        Implementation (temporary)
        11547
        Implementation (temporary)
        44852, 76860
        Table 1 suspended in part (temporary); interim
        45419
        Table 1 amended (temporary); interim
        52996
        100.1102 Implementation (temporary)
        15167, 27858, 32466
        100.1104 (a) amended
        44281
        100.1105 (a) amended
        44281
        100.1106 Suspended; eff. 11-4-15 through 3-31-16
        67637
        100.1301 Implementation (temporary)
        45416
        100.1302 (c) revised; interim
        30157
        100.1303 Implementation (temporary)
        27086
        100.1309 Implementation (temporary)
        53463
        100.T07-0192 Added (temporary)
        42034
        100.T07-0340 Added (temporary)
        35241
        100.T11-739 Added; eff. 11-4-15 through 3-31-16
        67637
        101.105 Amended
        5330
        101.514 (e) removed
        44281
        110.215 (b)(3) amended
        44281
        110.155 (c)(2) and (f) revised; (c)(4) added
        2013
        (f)(2) correctly revised
        3179
        110.158 (b) amended
        5330
        110.168 (b) amended
        5330
        110.214 (a)(2)(ii) and (d)(1) amended
        5330
        117 Temporary drawbridge operations regulations
        1334, 

        2302, 2303, 2605, 3179, 5457, 6657, 6658, 6906, 7801, 7802, 9604, 11122, 11548, 12082, 12083, 12337, 12341, 12933, 13241, 13246, 13765, 13766, 14305, 14307, 14844, 16279, 16280, 18313, 19200, 19883, 19884, 20163, 22100, 22645, 23238, 23444, 23445, 24814, 25232, 25233, 25598, 26182, 26183, 26442, 27099, 28184, 28185, 28558, 29220, 29533, 29534, 30157, 30360, 30934, 31300, 31466, 31467, 32312, 32467, 34315, 34833, 35243, 35570, 36713, 39382, 39383, 46492, 47410, 47411, 47850, 47851, 47852, 48251, 48440, 48441, 48689, 50576, 50768, 51469, 51942, 52187, 52188, 52622, 52999, 53000, 53463, 53464, 54236, 55030, 55256, 55761, 55762, 55763, 57536, 57722, 58610, 58611, 60293, 60294, 61750, 62456, 62457, 63428, 63677, 63918, 63919, 64324, 65137, 65138, 67316, 68444, 69602, 72592, 75636, 75811, 76637, 76860, 77252, 78978, 79260, 79261, 79695, 80265, 80266, 81465
        Temporary regulations list
        63674, 63676
        117.215 (a) revised
        35243
        117.224 Revised
        4
        117.269 Suspended; eff. 5-26-15 to 2-28-16
        29946
        117.287 (d)(4) revised
        14307
        117.327 Removed
        27565
        117.331 Suspended; eff. 9-18-15 to 5-10-16
        56384
        117.411 Revised
        81181
        117.437 Redesignated as 117.438; new 117.437 added
        11550
        117.438 Redesignated as 117.439; redesignated from 117.437
        11550
        117.439 Redesignated as 117.440; redesignated from 117.438
        11550
        117.440 Redesignated from 117.439
        11550
        117.467 (b) redesignated as (c); new (b) added; interim
        81183
        117.591 (e) amended
        44281
        117.605 Amended
        44281
        117.633 (d) removed
        34056
        117.639 Removed
        17326
        117.647 (a) amended
        44281
        117.687 Revised
        81181
        117.729 (a) revised
        22100
        117.739 (n) removed; (o) through (t) redesignated as new (n) through (s)
        10591
        117.745 (b) introductory text revised; (c) added
        57721
        117.761 Removed
        45421
        117.855 (c) revised
        44281
        117.875 Revised
        20439
        117.988 (g) added
        22103
        117.991 Added; interim
        39686
        117.1007 (b)(2) amended
        5330
        117.1041 (a)(2) revised
        81185
        117.1047 (c) suspended; (e) added (temporary)
        18116
        117.1081 Amended
        44281
        117.1089 (b) removed
        24816
        117.T269 Added; eff. 5-26-15 to 2-28-16
        29946
        117.T331 Added; eff. 9-18-15 to 5-10-16
        56384
        118.120 Amended
        5330
      
      
        2016
        33 CFR
        81 FR
        Page
        Chapter I
        3.25-15 Amended
        38594
        27.3 Revised; interim; eff. 8-1-16
        43003
        97 Added; interim
        28014
        Regulation at 81 FR 28014 confirmed
        45012
        97.115 (a) correctly amended
        59136
        100 Temporary regulations list
        43947, 45018
        100.35T01-0481 Added (temporary)
        37512
        100.35-T05-0306 Added (temporary)
        26696
        100.35T05-0355 Added (temporary)
        36470
        100.35-T05-1126 Added (temporary)
        21464
        100.35T07-0009 Added (temporary)
        19040
        100.35T07-0010 Added (temporary)
        40187
        100.35T07-0011 Added (temporary)
        45014
        100.35T07-0012 Added (temporary)
        59479
        100.35T07-0185 Added (temporary)
        41217
        100.35T07-1055 Added (temporary)
        19038
        100.35T08-0169 Added (temporary)
        43490
        100.35T08-0322 Added (temporary)
        39186
        100.35T08-0541 Added (temporary)
        53270
        100.35T08-0666 Added (temporary)
        68319
        100.35T08-0717 Added (temporary)
        63699
        100.35T08-0864 Added (temporary)
        63697
        100.35T08-0887 Added (temporary)
        68936
        100.35T08-0932 Added (temporary)
        78508
        100.35T09-0208 Added (temporary)
        22194
        100.35T09-0209 Added (temporary)
        23424
        100.35T09-0463 Added (temporary)
        37509
        100.35T09-0516 Added (temporary)
        39584
        100.100 Table revised
        31857
        
        100.119 Implementation (temporary)
        23425
        100.120 Table revised
        36156
        Implementation (temporary)
        43079
        100.501 Revised; interim
        23610
        Implementation (temporary)
        37156
        (d)(2) and table amended
        38594
        Revised
        63080
        Implementation (temporary)
        73034
        100.701 Table 1 revised; eff. 7-13-16
        38074
        Implementation (temporary)
        41215, 41217
        Implementation (temporary)
        63697, 73034, 76865
        100.801 Table 1 revised
        39189
        Implementation (temporary)
        42506
        Implementation (temporary)
        50621, 55374, 62365
        100.903 Implementation (temporary)
        37513
        100.909 Implementation (temporary)
        23604
        100.914 Implementation (temporary)
        39870
        100.915 Implementation (temporary)
        39870
        100.919 Implementation (temporary)
        39870
        100.928 Implementation (temporary)
        39870
        100.1101 Implementation (temporary)
        3962
        Implementation (temporary)
        58394, 78041, 87454
        100.1102 Implementation (temporary)
        34895
        Implementation (temporary)
        49164
        Table 1 amended (temporary)
        64346
        100.1301 Implementation (temporary)
        50319
        100.1302 Implementation (temporary)
        34275
        100.1303 Implementation (temporary)
        38951
        100.T01-0324 Added (temporary)
        36467
        100.T01-0559 Added (temporary)
        45017
        100.T08-0276 Added (temporary)
        29769
        100.T08-0395 Added (temporary)
        39193
        100.T09-0797 Added (temporary)
        54741
        100.T13-0385 Added (temporary); interim
        35619
        101.105 Amended; eff. 8-23-18
        57707
        101.112 Added; eff. 8-23-18
        57708
        101.514 (b) and (d) amended; eff. 8-23-18
        57708
        101.515 (a), (b)(1) and (c) amended; (d)(2) revised; eff. 8-23-18
        57708
        101.520 Added; eff. 8-23-18
        57708
        101.525 Added; eff. 8-23-18
        57709
        101.530 Added; eff. 8-23-18
        57709
        101.535 Added; eff. 8-23-18
        57709
        101.540 Added; eff. 8-23-18
        57709
        101.550 Added; eff. 8-23-18
        57709
        101.555 Added; eff. 8-23-18
        57710
        103.505 (f) amended; eff. 8-23-18
        57710
        104.105 (d) amended; eff. 8-23-18
        57710
        104.110 (c) added; eff. 8-23-18
        57710
        104.115 (c) revised; (d) removed; eff. 8-23-18
        57710
        104.120 (a) introductory text amended; eff. 8-23-18
        57710
        104.200 (b)(12) introductory text and (14) amended; eff. 8-23-18
        57710
        104.215 (b)(5), (6) and (7) amended; eff. 8-23-18
        57710
        104.235 (b)(7) and (8) amended; (b)(9) added; (c) revised; eff. 8-23-18
        57710
        104.260 (b) amended; eff. 8-23-18
        57710
        104.263 Added; eff. 8-23-18
        57711
        104.265 (c) and (d) removed; (e) through (h) redesignated as new (c) through (f); (a)(4) and new (d)(1) revised; new (e)(6), (7), new (f)(9) and (10) amended; (e)(8) and (f)(11) added; eff. 8-23-18
        57711
        104.267 (a) amended; eff. 8-23-18
        57711
        104.292 (b) introductory text, (e)(3) and (f) amended; eff. 8-23-18
        57711
        104.405 (a)(10) revised; (b) amended; eff. 8-23-18
        57711
        104.410 (a) introductory text, (b) and (c) introductory text amended; eff. 8-23-18
        57711
        105.110 Revised; eff. 8-23-18
        57711
        105.115 Revised; eff. 8-23-18
        57712
        105.120 Introductory text amended; eff. 8-23-18
        57712
        105.200 (b) introductory text, (6), (15) and (16) amended; eff. 8-23-18
        57712
        
        105.225 (b)(7) and (8) amended; (b)(9) added; (c) revised; eff. 8-23-18
        57712
        105.253 Added; eff. 8-23-18
        57712
        105.255 (c) and (d) removed; (e) through (h) redesignated as new (c) through (f); (a)(4) and new (d)(1) revised; new (d)(4) introductory text, (vi), new (e)(6), (7), new (f)(8) and (9) amended; (e)(8) and (f)(10) added; eff. 8-23-18
        57712
        105.257 (a) amended; eff. 8-23-18
        57712
        105.290 (b) amended; eff. 8-23-18
        57712
        105.296 (a)(4) amended; eff. 8-23-18
        57713
        105.405 (a)(10) revised; (b) amended; eff. 8-23-18
        57713
        105.410 (a) introductory text and (b) amended; eff. 8-23-18
        57713
        106.110 Revised; eff. 8-23-18
        57713
        106.115 Introductory text amended; eff. 8-23-18
        57713
        106.200 (b)(6) introductory text, (8), (9) and (12) amended; eff. 8-23-18
        57713
        106.258 Added; eff. 8-23-18
        57713
        106.260 (c) and (d) removed; (e) through (h) redesignated as new (c) through (f); new (d)(1) revised; new (e)(3), (4), new (f)(7) and (8) amended; (e)(5) and (f)(9) added; eff. 8-23-18
        57713
        106.262 (a) amended; eff. 8-23-18
        57713
        106.405 (a)(10) revised; (b) amended; eff. 8-23-18
        57713
        106.410 (a) introductory text and (b) amended; eff. 8-23-18
        57713
        110.55b Added
        12823
        110.60 (d)(2) removed; (d)(3) through (10) redesignated as new (d)(2) through (9); new (d)(2) note amended
        18496
        110.155 (a)(2) through (7), (b)(2), (h), (j)(3), (4) and (5) removed; (f) and (j)(2) revised
        18496
        110.157 (a)(11) revised
        27017
        (a)(2), (4), (7), (9), (12), (13) and (14) revised
        85159
        117 Temporary drawbridge operations regulations
        10, 1121, 2089, 4191, 5039, 5040, 5041, 5916, 6178, 6758, 7207, 7208, 7974, 8645, 8841, 9109, 9338, 9770, 10086, 11668, 12007, 12824, 13274, 14732, 14733, 14976, 17386, 17387, 18749, 18750, 19040, 19041, 19488, 20529, 21269, 21465, 22194, 23631, 24022, 24490, 24491, 26129, 29496, 29770, 30178, 31171, 31861, 33391, 34275, 34276, 34277, 34895, 36470, 37156, 37157, 37158, 37513, 37514, 38595, 38951, 39584, 40813, 42248, 42249, 42506, 44541, 45232, 45971, 46599, 46833, 49164, 49898, 50320, 50621, 52335, 52769, 53270, 54741, 56504, 56505, 57800, 57801, 58395, 58846, 59137, 60620, 60621, 61615, 62367, 62368, 63700, 64347, 65283, 65548, 65888, 66807, 66808, 67170, 69678, 70013, 71612, 72526, 72527, 72693, 74681, 75327, 76512, 76513, 76866, 78912, 79393, 85160, 86579, 87454, 87455, 87812, 89007, 89382, 89861, 89862, 90198, 91810, 92663, 92664, 93819, 93820, 95040
        Temporary regulations list
        43947, 45018
        117.23 (k) added (temporary)
        62367
        117.217 (b) revised
        45022
        117.233 Revised
        33591
        117.293 Added; eff. 7-8-16
        36800
        117.313 (c) revised; (e) added
        65547
        117.331 Revised
        28718
        117.525 Revised
        36167
        117.585 (a) revised
        8843
        117.635 Revised
        66810
        117.647 (c) and (d) added
        11119
        117.799 (j) removed
        53271
        (j) removed; CFR correction
        53271
        117.899 (b) suspended; (d) added (temporary)
        28019
        117.991 Regulation at 80 FR 39686 confirmed
        11435
        117.1005 Revised
        21268
        117.1087 (b) and (c) revised
        48329
         
         
         
         
      
      
        2017
        33 CFR
        82 FR
        Page
        Chapter I
        3.04-1 (c) added
        35079
        3.40-15 Amended
        27616
        20.302 (b) and (c) revised
        35079
        
        20.304 (d), table headings 1, and 2 revised; (e) table, (f) table, and (g) table amended
        35079
        27.3 Regulation at 81 FR 43003 confirmed
        8579
        Revised
        8581
        64.03 (b)(1) and (2) amended
        35080
        67.10-25 (a) introductory text revised
        35080
        80.155 (b) amended
        35080
        80.502 (a) amended
        35080
        82.5 Amended
        35080
        83.09 (e)(i) amended
        35080
        83.24 (i) and (j) redesignated as (j) and (i); (d) and new (i) amended
        35080
        84.15 (b), (c), and note redesignated as (b)(i), (ii), and Note 1; new (b)(ii) amended
        35080
        100 Temporary regulations list
        33799, 60312, 60314
        Authority citation revised
        53417
        100.35T05-0276 Removed; interim
        26996
        100.35T05-0482 Removed; interim
        26996
        100.35T05-0571 Added (temporary)
        39359
        100.35T07-0167 Added (temporary)
        22416
        100.35T07-0255 Added (temporary)
        15997
        100.35T08-0032 Added (temporary)
        11402
        100.35T08-0034 Added (temporary)
        12414
        100.35T08-0189 Added (temporary)
        18223
        100.35T08-0435 Added (temporary)
        27618
        100.35T08-0586 Added (temporary)
        37175
        100.35T08-0691 Added (temporary)
        41887
        100.35T08-0703 Added (temporary)
        42940
        100.35T08-0710 Added (temporary)
        8600
        100.35T08-0727 Added (temporary)
        45978
        100.35T08-0812 Added (temporary)
        45980
        100.35T08-0858 Added (temporary)
        48419
        100.35T08-0875 Added (temporary)
        46414
        100.35T17-0223 Added (temporary)
        28772
        100.110 Implementation (temporary)
        28005
        100.119 (c) revised
        23142
        100.120 Introductory text amended; table revised
        44065
        100.169 Added; eff. 7-31-17
        29736
        100.170 Added; eff. 7-14-17
        27112
        100.501 Implementation (temporary)
        16105, 21117, 37010, 46672
        Revised
        26996
        100.501-T05-0067 Added (temporary)
        18864
        100.501T05-0077 Added (temporary)
        18558
        100.501T05-1086 Added (temporary)
        17560
        100.701 Implementation (temporary)
        18696, 40069, 51765, 55945
        100.723 Added
        50577
        100.735 Added
        55320
        100.801 Implementation (temporary)
        12414,32241, 34853, 35093, 35094, 35654
        Table 1 revised
        25512
        100.902 Implementation (temporary)
        32135
        100.909 Implementation (temporary)
        19320
        100.914 Implementation (temporary)
        31449
        100.915 Implementation (temporary)
        31449
        100.917 Implementation (temporary)
        43485
        100.919 Implementation (temporary)
        31459
        100.927 Implementation (temporary)
        31449
        100.928 Implementation (temporary)
        31449
        (b) stayed; (d) added (temporary)
        44063
        100.1101 Implementation (temporary)
        8362, 15135, 40069, 59517
        Table 1 amended (temporary)
        17753
        100.1106 Revised
        53417
        100.1302 Revised
        31905
        100.1303 Removed
        31906
        100.1305 Removed
        31906
        100.1309 Implementation (temporary)
        40698
        100.1401 Added
        44931
        Implementation (temporary)
        47615
        
        100.T01-0949 Added (temporary)
        23733
        100.T07-0556 Added (temporary)
        38825
        100.T08-0238 Added (temporary)
        18395
        100.T09-0217 Added (temporary)
        15134
        100.T09-0305 Added (temporary)
        18862
        100.T13-0207 Added (temporary)
        25962
        104.400 (b) amended
        35080
        105.110 (b) amended
        35080
        109 Authority citation revised
        35080
        110.79c Revised
        35080
        110.111 Revised
        2896
        110.138 Suspended
        23733
        110.188 Revised; eff. 7-19-17
        27775
        110.195 (a)(12), (29) revised; (a)(35), (36) added; interim
        27115
        110.T01-0949 Added (temporary)
        23733
        115.05 Amended
        35081
        115.10 Redesignated as 115.15; new section redesignated from 115.30
        35081
        115.15 Redesignated as 115.20; new section redesignated from 115.10
        35081
        115.20 Redesignated as 115.30; new section redesignated from 115.15
        35081
        115.30 Redesignated as 115.10; new section redesignated from 115.20
        35081
        115.50 (e) introductory text, (i), and (h)(3) amended; (h)(2) revised
        35081
        117 Temporary drawbridge operations regulations
        8362, 9502, 10960, 10961, 11148, 11320, 12177, 12415, 13756, 13757, 13758, 14607, 14820, 14995, 15137, 15138, 15630, 15997, 15998, 16105, 16106, 16735, 16918, 17124, 17560, 17561, 17939, 18087, 18223, 18989, 18990, 19189, 19321, 19322, 19613, 20257, 20442, 21118, 21309, 21916, 22280, 22281, 22611, 22612, 23143, 24054, 24248, 24249, 25726, 25727, 26584, 26744, 26745, 26746, 27423, 28006, 28552, 28772, 28995, 29736, 29737
        117 Temporary drawbridge operations regulations
        30735, 30736, 30968, 31253, 31254, 31255, 31906, 31907, 32464, 33448, 34404, 35094, 35443, 35655, 36332, 36687, 37011, 37299, 38602, 39019, 39360, 39665, 39955, 40699, 40700, 41173, 41174, 41519, 41520, 42032, 42447, 42735, 42940, 43486, 44073, 44074, 44317, 44733, 45728, 45729, 45980, 45981, 47112, 47615, 47974, 47975, 48419, 49510, 50315, 50577, 51158, 52004, 52005, 52210, 55322, 55510, 55945, 56886, 57353, 57825, 58113, 58562, 60116, 60315, 60316, 60674, 60869, 61178, 61452
        Temporary drawbridge operations regulations corrected
        15137
        Temporary regulations list
        33799, 60312, 60314
        117.55 (a) amended
        35081
        117.205 (c) revised
        32762
        117.243 (b) revised
        50084
        117.261 (mm-1) added
        18992
        (h) revised
        38602
        117.287 (c) and (d) revised
        41893
        117.304 Added
        18992
        117.324 Revised
        41891
        117.631 (a) revised
        15137
        117.669 Revised
        33803
        117.671 Revised
        55322
        117.718 (b) removed; (a) redesignated as undesignated text
        15291
        117.795 (a) stayed; (d) added; interim (temporary)
        57676
        117.799 (e)(1) stayed until 11-13-17; (e)(4) added (temporary)
        49106
        (d) stayed until 1-11-18; (j) added (temporary)
        60318
        117.897 (c)(3)(iv) stayed; (c)(3)(vi) added (temporary)
        44733
        117.899 (b) suspended; (d) added (temporary)
        9971
        117.911 (f) revised
        41889
        117.915 (a) revised
        59519
        117.1049 Removed
        51767
        117.1083 Revised
        33803
        117.1101 Introductory text added; interim; eff. until 3-15-18
        11151
        120.305 (a) revised
        35081
         
         
         
         
      
      
        
        2018
        33 CFR
        83 FR
        Page
        Chapter I
        27.3 Introductory text amended; Table 1 revised
        13836
        83 Heading revised
        3274
        83.34 (a)(ii) and (c)(ii) amended
        3274
        100 Temporary regulations list
        237, 4838, 4840, 4843, 6959, 22389, 44231, 55967
        100.35T05-0771 Added (temporary)
        39598
        100.35T05-1100 Added (temporary)
        6959
        100.35T07-0195 Added (temporary)
        44231
        100.35T07-0316 Added (temporary)
        30340
        100.35T08-0009 Added (temporary)
        5037
        100.35T08-0014 Added (temporary)
        17753
        100.35T08-0096 Added (temporary)
        11883
        100.35T08-0103 Added (temporary)
        17491
        100.35T08-0143 Added (temporary)
        18225
        100.35T08-0307 Added (temporary)
        25368
        100.35T08-0312 Added (temporary)
        18223
        100.35T08-0313 Added (temporary)
        21173
        100.35T08-0340 Added (temporary)
        30342, 30550
        100.35T08-0548 Added (temporary)
        43759
        100.35T11-0869 Added (temporary)
        52771
        100.100 Implementation (temporary)
        33121
        100.501 Implementation (temporary)
        14364, 19179, 34765, 39879, 47836
        100.501 Technical correction
        47069
        100.501T05-0088 Added (temporary)
        26363
        100.501-T05-0178 Added (temporary)
        31885
        100.501T05-0225 Added (temporary)
        49491
        100.501T05-0577 Added (temporary)
        51627
        100.501T05-1054 Added (temporary)
        24221
        100.701 Implementation (temporary)
        62249
        100.723 Implementation (temporary)
        55271
        100.726 Added
        19630
        Implementation (temporary)
        19630
        100.735 Implementation (temporary)
        45047
        100.801 Implementation (temporary)
        5306, 34765, 42026
        Table 1 revised
        22196
        100.906 Revised (temporary)
        33123
        100.911 Revised
        66129
        100.912 Removed
        66131
        100.913 Removed
        66131
        100.914 Implementation (temporary)
        31047
        100.914 Removed
        66131
        100.915 Implementation (temporary)
        31047
        100.915 Removed
        66131
        100.916 Removed
        66131
        100.917 Removed
        66131
        100.918 Removed
        66131
        100.919 Removed
        66131
        100.920 Removed
        66131
        100.921 Removed
        66131
        100.922 Added
        33125
        100.927 Removed
        66131
        100.928 Removed
        66131
        100.1101 Implementation (temporary)
        12114, 14751
        100.1102 Amended (temporary)
        25563
        100.1103 Implementation (temporary)
        17078
        100.1105 Implementation (temporary)
        48953
        100.1301 Implementation (temporary)
        29438
        100.1302 Implementation (temporary)
        15741
        100.1309 Implementation (temporary)
        44828
        100.T07-0084 Added (temporary)
        24020
        100.T07-0421 Added (temporary)
        25565
        100.T07-1102 Added (temporary)
        3600
        100.T08-0224 Added (temporary)
        23226
        100.T08-0320 Added (temporary)
        23219
        100.T08-0821 Added (temporary)
        45341
        100.T09-0235 Added (temporary)
        13639
        
        100.T09-0261 Added (temporary)
        15067
        100.T09-0626 Added (temporary)
        30862
        100.T09-0662 Added (temporary)
        32207
        100.T09-0673 Added (temporary)
        33127
        100.T09-0732 Added (temporary)
        40679
        100.T13-0154 Added (temporary)
        17623
        101.105 Amended
        12101
        104.295 (a)(1) and (2) revised
         12102
        105.225 (b)(1) revised
         12102
        105.290 (a) and (b) revised
        12102
        105.292 Added
        12102
        105.405 (a)(17) and (18) revised; (a)(21) added
        12102
        105.500—105.550 (Subpart E) Added
        12102
        110.197 (a)(4) added
        18414
        110.209 Added; eff. 7-30-18
        30345
        117 Temporary regulations list
        237, 4838, 4840, 4843, 6959, 22389, 44231, 55967
        Temporary drawbridge operations regulations
        2738, 2909, 3401, 3960, 4143, 4585, 4845, 6795, 6796, 7110, 7395, 8747, 8748, 8933, 8936, 8937, 9204, 9429, 9430, 9431, 9432, 9817, 10785, 11415, 11642, 11643, 13640, 13641, 13865, 13866, 13867, 14367, 15067, 15315, 15316, 15743, 16774, 16775, 16776, 17492, 17493, 17623, 17921, 18225, 18226, 18414, 18415, 19630, 21710, 21711, 22390, 23220, 23221, 23361, 23581, 23582, 24021, 24405, 24936, 24937, 25369, 25370, 25566, 26364, 26365, 26593, 26841, 27704, 28153, 28154, 29001, 29438,
        29440, 31048, 31452, 31659, 31886, 34041, 35550, 35551, 36428, 38660, 39361, 39879, 40149, 40454, 40985, 40986, 43760, 43983, 43984, 44233, 44478, 44479, 45827, 46392, 46659, 46879, 47837, 48714, 48715, 49278, 49279, 49280, 50007, 50259, 51628, 51837, 51838, 52148, 52319, 52976, 53375, 53376, 53584, 53813, 55099, 55100, 55969, 57689, 58185, 58745, 59312, 61531, 62250, 64023, 64024, 66131
        117.125 Revised
        30038
        117.127 Removed
        30038
        117.139 (a) revised
        30038
        117.149 Stayed; eff. 2-28-18 to 9-30-19
        3960
        117.149(T) Added; eff. 2-28-18 to 9-30-19
        3960
        117.219 (b) revised
        3963
        117.253 (a) revised
        54248
        117.261 (nn) revised
        16778
        117.261 (b) and (qq) removed
        30038
        117.261 (u), (v), and (w) revised
        47561
        117.261 (aa) suspended; (aa-2) added (temporary)
        65083
        117.269 Revised
        16778
        117.272 Removed
        30038
        117.273 (b) revised
        4430
        117.287 (i) removed
        30038
        117.309 Removed
        30038
        117.317 (j) removed; (k) redesignated as new (j)
        30038
        117.437 Removed
        39882
        117.483 Removed
        30038
        117.500 Revised
        53812
        117.521 Removed
        30038
        117.527 Removed
        30038
        117.529 Removed
        30038
        117.531 (c)(2) removed
        30039
        117.591 (b) removed; (c) through (f) redesignated as (b) through (e)
        30039
        117.599 Removed
        30039
        117.601 Removed
        30039
        117.605 (b) removed; (c) redesignated as new (b)
        30039
        117.609 Revised
        30039
        117.613 Removed
        30039
        117.625 Revised
        10619
        117.661 Revised
        54246
        117.667 (b) revised
        22201
        117.716 Revised
        59311
        117.723 (b) suspended; (k) added (temporary)
        54250
        117.738 Removed
        30039
        117.739 (o) removed; CFR correction
        11145
        117.739 (n) revised
        30039
        117.779 Removed
        30039
        117.791 (c) revised
        66623
        117.805 Removed
        30039
        117.879 Stayed; eff. 2-26-18 to 7-31-19
        2062
        117.T879 Added (temporary)
        2062
        117.911 (d) revised
        14366
        117.1029 Added
        24023
        117.1059 (d) and (h) removed; (e), (f), and (g) redesignated as (d), (e), and (f); (c) and new (f) revised
        30039
        
        117.1059 (g) added
        65301
        117.1101 Introductory text added
        8936
        120 Removed
        12104
         
         
         
         
      
      
        2019
        33 CFR
        84 FR
        Page
        Chapter I
        1.08-1 (a)(11) amended
        30877
        26 Authority citation revised
        30877
        26.08 (a) amended
        30877
        27.3 Introductory text amended; Table 1 revised
        13510
        52 Authority citation revised
        68343
        52.21 (a) amended
        68343
        80.750 (b) and (f) revised
        30877
        80.753 (a) and (d) revised
        30877
        80.810 (c) and (d) removed; (e) through (h) redesignated as (c) through (f)
        30878
        81.3 Amended
        30878
        81.5 (a) introductory text amended
        30878
        81.9 Introductory text amended
        30878
        83.24 (h) amended
        30878
        83.26 (f)(i) and (ii)(2)(B) amended
        30878
        83.27 (d)(iv)(1)(B) and (2)(A) amended
        30878
        89.3 Amended
        30878
        89.5 (a) introductory text amended
        30878
        89.9 Introductory text amended
        30878
        89.27 Heading, (a), and (b) amended
        30878
        100 Temporary regulations list
        10992, 16777, 27036, 35545, 59526
        100 Authority citation revised
        7812
        100.01—100.45 Designated as Subpart A
        30878
        100.35 (c) amended
        7813
        100.35 (d) added
        30878
        100.35T07-0297 Removed
        7288
        100.35T07-0508 Added (temporary)
        51030
        100.35T08-0163 Added (temporary)
        13528
        100.35T08-0329 Added (temporary)
        45902
        100.35-T08-0437 Added (temporary)
        43693
        100.35T11-0291 Added (temporary)
        19717
        100.100—100.170 Designated as Subpart B
        30878
        100.100 Implementation (temporary)
        28728, 32060
        100.120 Table 1 revised
        30889
        100.169 Implementation (temporary)
        20028
        100.500—100.501 Designated as Subpart C
        30878
        100.501 Implementation (temporary)
        3301, 24980, 37578, 42809, 48059
        100.501T05-0051 Added (temporary)
        14264
        100.501T05-0083 Added (temporary)
        16404
        100.501T05-0107 Added (temporary)
        30886
        100.501T05-0137 Added (temporary)
        20272
        100.501T05-0203 Added (temporary)
        22970
        100.501T05-0634 Added (temporary)
        49016
        100.501T05-1102 Added (temporary)
        12101
        100.700—100.740 Designated as Subpart D
        30878
        100.701 Table amended
        7288
        100.701 Implementation (temporary)
        49193, 59525, 68044
        100.721 Implementation (temporary)
        51975
        100.726 Implementation (temporary)
        18974
        100.735 Implementation (temporary)
        53053
        100.800—100.801 Designated as Subpart E
        30878
        100.801 Table 1 revised
        18729
        100.900—100.929 Designated as Subpart F
        30878
        100.903 Implementation (temporary)
        20027
        100.908 (c) revised
        35036
        100.911 Implementation (temporary)
        13525, 27719, 30883
        100.922 Implementation (temporary)
        39187
        100.929 Added; eff. 7-13-19
        25682
        100.1100—100.1105 Designated as Subpart G
        30879
        
        100.1101 Implementation (temporary)
        20270, 60334, 61819
        100.1102 Table 1 amended (temporary)
        26566
        100.1102T11-0568 Added (temporary)
        46683
        100.1105 Implementation (temporary)
        54029
        100.1300—100.1309 Designated as Subpart H
        30879
        100.1301 Implementation (temporary)
        29375
        100.1302 Implementation (temporary)
        24028
        100.1400—100.1401 Designated as Subpart I
        30879
        100.1401 (e) amended
        7813
        100.1402 Implementation (temporary)
        51402
        100.1402 Added
        51404
        100.1700—100.1799 (Subpart J) Added
        30879
        100.1701 Added
        32063
        100.T01-0244 Added (temporary)
        29801
        100.T01-0245 Added (temporary)
        29802
        100.T07-0059 Added (temporary)
        8609
        100.T07-0110 Removed
        7287
        100.T07-0192 Removed
        7287
        100.T07-0271 Added (temporary)
        21700
        100.T07-0602 Added (temporary)
        53315
        100.T08-0058 Added (temporary)
        17753
        100.T08-0168 Added (temporary)
        11415
        100.T08-0205 Added (temporary)
        15958
        100.T08-0359 Added (temporary)
        23488
        100.T08-0448 Added (temporary)
        34062
        100.T08-0681 Added (temporary)
        48276
        100.T08-0768 Added (temporary)
        48278
        100.T09-0300 Added (temporary)
        38868
        100.T799-0631 Added (temporary)
        58321
        100.T799-0893 Added (temporary)
        63577
        100.T799-0908 Added (temporary)
        67377
        100.T799-0945 Added (temporary)
        70016
        100.T999-0684 Added (temporary)
        44696
        100.T999-0340 Added (temporary)
        28218
        105 Authority citation revised
        12119
        105.200 (b)(1), (4), (6) introductory text, (i), (ii), (iii), (9), and (14) amended
        12119
        105.237 Added
        12119
        105.405 (a)(18) and (21) amended; (a)(22) added
        12119
        110 Authority citation revised
        7813
        110.1a Heading and (a) introductory text revised
        7813
        110.4 (d) added
        32271
        110.158 Revised
        16780
        110.196 (a) revised
        9459
        117 Temporary drawbridge operations regulations
        1401, 2735, 9459, 10411, 10676, 10992, 15511, 16777, 43501, 56701
        117 Temporary regulations list
        27036, 35545
        117.113 Revised
        65677
        117.149 Amended
        30879
        117.163 (b) amended
        30879
        117.175 (b) amended
        30879
        117.187 Revised
        56701
        117.193 Amended
        30879
        117.215 (b) revised
        70427
        117.261 (g) removed
        29066
        117.261 (n) added
        53055
        117.261 (o) removed
        58324
        117.295 Removed
        60917
        117.325 (c) added; eff. 7-22-19
        29065
        117.391 (d) added (temporary)
        29804
        117.491 (c) revised; eff. 7-10-19
        26766
        117.523 Revised
        30879
        117.621 Revised
        30879
        117.622 Revised
        30879
        117.645 Added
        64418
        117.716 (c) added (temporary)
        22703
        117.723 (h) removed; (i) and (j) redesignated as new (h) and (i)
        23490
        117.755 Amended
        30879
        117.755 (a) revised
        32622
        117.771 (a) removed; (b) and (c) redesignated as new (a) and (b); new (b) amended
        43045
        117.791 (c), (d), and (e) introductory text amended
        30879
        
        117.795 (b) removed; (c) redesignated as new (b)
        8420
        117.899 Revised
        18142
        117.1041 (a)(3) added; eff. 7-22-19
        28732
        117.1107 (a) and (b) designation removed
        65300
         
         
         
         
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        33 CFR
        85 FR
        Page
        Chapter I
        1.05-1—1.05-60 (Subpart 1.05) Authority citation revised
        8172
        1.05-1 (d) introductory text, (1) introductory text, (g), and (h) amended; (e)(1)(viii) added
        8172
        1.05-20 (a) amended
        8172
        1.05-50 Revised
        8172
        3.25-10 Amended
        6805
        27.3 Introductory text amended; table 1 revised
        36480
        100 Temporary regulations list
        6428
        100.100 Table revised; eff. 7-27-20
        38070
        100.114 Removed
        5570
        100.120 Revised
        31365
        100.150 Removed
        5570
        100.501 Amended
        6805
        100.701 Table revised
        8399, 23221
        100.701 (d)(1) revised; table 1 amended; eff. 7-2-20
        33544
        100.702 Added
        8403
        100.703 Added
        23225
        100.704 Added; eff. 7-2-20
        33545
        100.713 Removed; eff. 7-2-20
        33547
        100.717 Removed
        23227
        100.718 Removed
        23227
        100.720 Removed
        23227
        100.722 Removed
        23227
        100.723 Removed
        8404
        100.726 Removed
        8404
        100.728 Removed
        23227
        100.729 Removed
        8404
        100.734 Removed
        23227
        100.735 Removed
        23227
        100.736 Removed
        23227
        100.740 Removed
        23227
        100.801 Introductory text, (f), (i), (j), and table 2 revised
        2030
        100.801 Table 7 amended
        8172
        100.801 Table 1 revised
        34995
        100.903 Revised; eff. 7-2-20
        33548
        100.906 Removed; eff. 7-2-20
        33550
        100.907 Removed; eff. 7-2-20
        33550
        100.909 Removed; eff. 7-2-20
        33550
        100.910 Removed; eff. 7-2-20
        33550
        100.911 Implementation (temporary)
        34995
        100.1101 Implementation (temporary)
        1103, 13747, 38791
        100.1101 Table 1 amended
        8172
        100.1102 Implementation (temporary)
        5129
        100.1102 Table 1 amended; eff. 7-22-20
        37341
        100.1103 Table 1 amended
        8172
        100.1306 Removed
        8173
        100.1307 Removed
        8173
        100.T05-0084 Added (temporary)
        26357
        100.T07-0108 Added (temporary)
        11845
        100.T07-0153 Added (temporary)
        15384
        100.T09-0207 Added (temporary)
        37339
        105.253 (a)(1) and (2) revised; (a)(3) and (4) added
        13516
        110.4 Correction: (d)(1) and (2) revised
        21774
        110.65 Removed
        8173
        110.70 Removed
        8173
        110.71a Removed
        8173
        110.128b Redesignated as 110.129
        8173
        110.128c Redesignated as 110.129a
        8173
        110.128d Redesignated as 110.129b
        8173
        110.129 Redesignated from 110.128b
        8173
        110.129a Redesignated as 110.129c; new section redesignated from 110.128c
        8173
        110.129b Redesignated from 110.128d
        8173
        110.129c Redesignated from 110.129a
        8173
        110.168 Heading and (a)(6) revised; (a) introductory text, (7), and (e)(10) added
        31978
        110.195 Regulation at 82 FR 27112 confirmed
        31676
        110.232 Removed
        8173
        
        117 Temporary drawbridge operations regulations
        3852, 3853, 4587, 13517, 15066, 19659
        117.118 Revised; eff. 7-2-20
        33553
        117.593 Revised
        15069
        117.723 (e) revised
        8749
        117.723 (j) and (k) added
        26359
        117.829 (a)(5) added; eff. until 6-30-21
        8175
        117.1087 (a)(4) added
        6808
      
      ○
    
  
